

117 S1260 ES: United States Innovation and Competition Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1260IN THE SENATE OF THE UNITED STATESAN ACTTo establish a new Directorate for Technology and Innovation
in the National Science Foundation, to establish
a regional technology hub program, to require a strategy
and report on economic security, science, research, innovation,
manufacturing, and job creation, to establish a
critical supply chain resiliency program, and for other
purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the United States Innovation and Competition Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.DIVISION A—CHIPS and O-RAN 5G Emergency appropriationsSec. 1001. Table of contents.Sec. 1002. Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Fund.Sec. 1003. Appropriations for wireless supply chain innovation.DIVISION B—Endless Frontier ActSec. 2001. Short title; table of contents.Sec. 2002. Definitions.Sec. 2003. Sense of Congress.Sec. 2004. Interagency working group.Sec. 2005. Key technology focus areas.TITLE I—NSF Technology and Innovation Sec. 2101. Definitions.Sec. 2102. Directorate establishment and purpose.Sec. 2103. Personnel management.Sec. 2104. Innovation centers.Sec. 2105. Transition of NSF programs.Sec. 2106. Providing scholarships, fellowships, and other student support.Sec. 2107. Research and development.Sec. 2108. Test beds.Sec. 2109. Academic technology transfer.Sec. 2110. Capacity-building program for developing universities.Sec. 2111. Technical assistance.Sec. 2112. Coordination of activities.Sec. 2113. Reporting requirements.Sec. 2114. Hands-on learning program.Sec. 2115. Intellectual property protection.Sec. 2116. Authorization of appropriations for the Foundation.Sec. 2117. Authorization of appropriations for the Department of Energy.Sec. 2118. Authorization of appropriations for the Defense Advanced Research Projects Agency.TITLE II—NSF research, STEM, and geographic diversity initiativesSec. 2201. Chief Diversity Officer of the NSF.Sec. 2202. Programs to address the STEM workforce.Sec. 2203. Emerging research institution pilot program.Sec. 2204. Personnel management authorities for the Foundation.Sec. 2205. Advanced Technological Manufacturing Act.Sec. 2206. Intramural emerging institutions pilot program.Sec. 2207. Public-private partnerships.Sec. 2208. AI Scholarship-for-Service Act.Sec. 2209. Geographic diversity.Sec. 2210. Rural STEM Education Act.Sec. 2211. Quantum Network Infrastructure and Workforce Development Act.Sec. 2212. Supporting Early-Career Researchers Act.Sec. 2213. Advancing Precision Agriculture Capabilities Act.Sec. 2214. Critical minerals mining research.Sec. 2215. Caregiver policies.Sec. 2216. Presidential awards.Sec. 2217. Bioeconomy Research and Development Act of 2021.Sec. 2218. Microgravity utilization policy.TITLE III—Research securitySec. 2301. National Science Foundation research security.Sec. 2302. Research security and integrity information sharing analysis organization.Sec. 2303. Foreign government talent recruitment program prohibition.Sec. 2304. Additional requirements for Directorate research security.Sec. 2305. Protecting research from cyber theft.Sec. 2306. International standards development.Sec. 2307. Research funds accounting.Sec. 2308. Plan with respect to sensitive or controlled information and background screening.TITLE IV—Regional innovation capacitySec. 2401. Regional technology hubs.Sec. 2402. Manufacturing USA Program.Sec. 2403. Establishment of expansion awards program in Hollings Manufacturing Extension Partnership and authorization of appropriations for the Partnership.Sec. 2404. National Manufacturing Advisory Council.TITLE V—MiscellaneousSec. 2501. Strategy and report on economic security, science, research, and innovation to support the national security strategy.Sec. 2502. Person or entity of concern prohibition.Sec. 2503. Study on emerging science and technology challenges faced by the United States and recommendations to address them.Sec. 2504. Report on global semiconductor shortage.Sec. 2505. Supply chain resiliency program.Sec. 2506. Semiconductor incentives.Sec. 2507. Research Investment to Spark the Economy Act.Sec. 2508. Office of Manufacturing and Industrial Innovation Policy.Sec. 2509. Telecommunications Workforce Training Grant Program.Sec. 2510. Country Of Origin Labeling Online Act.Sec. 2511. Country of origin labeling for king crab and tanner crab.Sec. 2512. Internet exchanges and submarine cables.Sec. 2513. Study of sister city partnerships operating within the United States involving foreign communities in countries with significant public sector corruption.Sec. 2514. Prohibition on transfer, assignment, or disposition of construction permits and station licenses to entities subject to undue influence by the Chinese Communist Party or the Government of the People's Republic of China.Sec. 2515. Limitation on nuclear cooperation with the People’s Republic of China.Sec. 2516. Certification.Sec. 2517. Fairness and due process in standards-setting bodies.Sec. 2518. Shark fin sales elimination.Sec. 2519. Sense of Congress on forced labor.Sec. 2520. Open network architecture.Sec. 2521. Combatting sexual harassment in science.Sec. 2522. National Science Corps.Sec. 2523. Annual report on foreign research.Sec. 2524. Accelerating unmanned maritime systems research.Sec. 2525. Foundation funding to institutions hosting or supporting Confucius Institutes.Sec. 2526. Supporting documents.Sec. 2527. BASIC Research.Sec. 2528. Foundation for Energy Security and Innovation.TITLE VI—Space mattersSubtitle A—SPACE ActSec. 2601. Short title.Sec. 2602. Sense of Congress.Sec. 2603. Definitions.Sec. 2604. Space situational awareness data, information, and services: provision to non-United States Government entities.Sec. 2605. Centers of Excellence for Space Situational Awareness.Subtitle B—National Aeronautics and Space Administration Authorization ActSec. 2611. Short title.Sec. 2612. Definitions.PART I—Authorization of appropriationsSec. 2613. Authorization of appropriations.PART II—Human spaceflight and explorationSec. 2614. Competitiveness within the human landing system program.Sec. 2615. Space launch system configurations.Sec. 2616. Advanced spacesuits.Sec. 2617. Acquisition of domestic space transportation and logistics resupply services.Sec. 2618. Rocket engine test infrastructure.Sec. 2619. Pearl River maintenance.Sec. 2620. Value of International Space Station and capabilities in low-Earth orbit.Sec. 2621. Extension and modification relating to International Space Station.Sec. 2622. Department of Defense activities on International Space Station.Sec. 2623. Commercial development in low-Earth orbit.Sec. 2624. Maintaining a national laboratory in space.Sec. 2625. International Space Station national laboratory; property rights in inventions.Sec. 2626. Data first produced during non-NASA scientific use of the ISS national laboratory.Sec. 2627. Payments received for commercial space-enabled production on the ISS.Sec. 2628. Stepping stone approach to exploration.Sec. 2629. Technical amendments relating to Artemis missions.PART III—ScienceSec. 2631. Science priorities.Sec. 2632. Lunar discovery program.Sec. 2633. Search for life.Sec. 2634. James Webb Space Telescope.Sec. 2635. Nancy Grace Roman Space Telescope.Sec. 2636. Study on satellite servicing for science missions.Sec. 2637. Earth science missions and programs.Sec. 2638. Life science and physical science research.Sec. 2639. Science missions to Mars.Sec. 2640. Planetary Defense Coordination Office.Sec. 2641. Suborbital science flights.Sec. 2642. Earth science data and observations.Sec. 2643. Sense of Congress on small satellite science.Sec. 2644. Sense of Congress on commercial space services.Sec. 2645. Procedures for identifying and addressing alleged violations of scientific integrity policy.PART IV—AeronauticsSec. 2646. Short title.Sec. 2647. Definitions.Sec. 2648. Experimental aircraft projects.Sec. 2649. Unmanned aircraft systems.Sec. 2650. 21st Century Aeronautics Capabilities Initiative.Sec. 2651. Sense of Congress on on-demand air transportation.Sec. 2652. Sense of Congress on hypersonic technology research.PART V—Space technologySec. 2653. Space Technology Mission Directorate.Sec. 2654. Flight opportunities program.Sec. 2655. Small Spacecraft Technology Program.Sec. 2656. Nuclear propulsion technology.Sec. 2657. Mars-forward technologies.Sec. 2658. Prioritization of low-enriched uranium technology.Sec. 2659. Sense of Congress on next-generation communications technology.Sec. 2660. Lunar surface technologies.PART VI—STEM engagementSec. 2661. Sense of Congress.Sec. 2662. STEM education engagement activities.Sec. 2663. Skilled technical education outreach program.Sec. 2664. National space grant college and fellowship program. PART VII—Workforce and industrial baseSec. 2665. Appointment and compensation pilot program.Sec. 2666. Establishment of multi-institution consortia.Sec. 2667. Expedited access to technical talent and expertise.Sec. 2668. Report on industrial base for civil space missions and operations.Sec. 2669. Separations and retirement incentives.Sec. 2670. Confidentiality of medical quality assurance records.PART VIII—Miscellaneous provisionsSec. 2671. Contracting authority.Sec. 2672. Authority for transaction prototype projects and follow-on production contracts.Sec. 2673. Protection of data and information from public disclosure.Sec. 2674. Physical security modernization.Sec. 2675. Lease of non-excess property.Sec. 2676. Cybersecurity.Sec. 2677. Limitation on cooperation with the People's Republic of China.Sec. 2678. Consideration of issues related to contracting with entities receiving assistance from or affiliated with the People’s Republic of China.Sec. 2679. Small satellite launch services program.Sec. 2680. 21st century space launch infrastructure.Sec. 2681. Missions of national need.Sec. 2682. Drinking water well replacement for Chincoteague, Virginia.Sec. 2683. Passenger carrier use.Sec. 2684. Use of commercial near-space balloons.Sec. 2685. President’s Space Advisory Board.Sec. 2686. Initiative on technologies for noise and emissions reductions.Sec. 2687. Remediation of sites contaminated with trichloroethylene.Sec. 2688. Review on preference for domestic suppliers.Sec. 2689. Report on use of commercial spaceports licensed by the Federal Aviation Administration.Sec. 2690. Active orbital debris mitigation.Sec. 2691. Study on commercial communications services.DIVISION C—Strategic Competition Act of 2021Sec. 3001. Short title; table of contents.Sec. 3002. Findings.Sec. 3003. Definitions.Sec. 3004. Statement of policy.Sec. 3005. Sense of Congress.Sec. 3006. Rules of construction.TITLE I—Investing in a competitive futureSubtitle A—Science and technologySec. 3101. Authorization to assist United States companies with global supply chain diversification and management.Subtitle B—Global infrastructure and energy developmentSec. 3111. Appropriate committees of Congress defined.Sec. 3112. Sense of Congress on international quality infrastructure investment standards.Sec. 3113. United States support for infrastructure.Sec. 3114. Infrastructure Transaction and Assistance Network.Sec. 3115. Strategy for advanced and reliable energy infrastructure.Sec. 3116. Report on the People’s Republic of China’s investments in foreign energy development.Subtitle C—Digital technology and connectivitySec. 3121. Sense of Congress on digital technology issues.Sec. 3122. Digital connectivity and cybersecurity partnership.Sec. 3123. Strategy for digital investment by United States International Development Finance Corporation.Subtitle D—Countering Chinese Communist Party malign influenceSec. 3131. Short title.Sec. 3132. Authorization of appropriations for countering Chinese Influence Fund.Sec. 3133. Findings on Chinese information warfare and malign influence operations.Sec. 3134. Authorization of appropriations for the Fulbright-Hays Program.Sec. 3135. Sense of Congress condemning anti-Asian racism and discrimination.Sec. 3136. Supporting independent media and countering disinformation.Sec. 3137. Global engagement center.Sec. 3138. Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 3139. Post-employment restrictions on Senate-confirmed officials at the Department of State.Sec. 3140. Sense of Congress on prioritizing nomination of qualified ambassadors to ensure proper diplomatic positioning to counter Chinese influence.Sec. 3141. China Censorship Monitor and Action Group.TITLE II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 3201. Appropriate committees of Congress defined.Sec. 3202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 3203. Sense of Congress on cooperation with the Quad.Sec. 3204. Establishment of Quad Intra-Parliamentary Working Group.Sec. 3205. Statement of policy on cooperation with ASEAN.Sec. 3206. Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People’s Republic of China.Sec. 3207. Report on Chinese influence in international organizations.Sec. 3208. Regulatory exchanges with allies and partners.Sec. 3209. Technology partnership office at the Department of State.Sec. 3210. United States representation in standards-setting bodies.Sec. 3211. Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China.Sec. 3212. Sense of Congress on negotiations with G7 and G20 countries.Sec. 3213. Enhancing the United States-Taiwan partnership.Sec. 3214. Taiwan Fellowship Program.Sec. 3215. Treatment of Taiwan government.Sec. 3216. Taiwan symbols of sovereignty.Sec. 3217. Report on origins of the COVID–19 pandemic.Sec. 3218. Enhancement of diplomatic support and economic engagement with Pacific island countries.Sec. 3219. Increasing Department of State personnel and resources devoted to the Indo-Pacific.Sec. 3219A. Advancing United States leadership in the United Nations System.Sec. 3219B. Asia Reassurance Initiative Act of 2018.Sec. 3219C. Statement of policy on need for reciprocity in the relationship between the United States and the People’s Republic of China.Sec. 3219D. Opposition to provision of assistance to People's Republic of China by Asian Development Bank.Sec. 3219E. Opposition to provision of assistance to People's Republic of China by International Bank for Reconstruction and Development.Sec. 3219F. United States policy on Chinese and Russian government efforts to undermine the United Nations Security Council action on human rights.Sec. 3219G. Deterring PRC use of force against Taiwan.Sec. 3219H. Strategy to respond to sharp power operations targeting Taiwan.Sec. 3219I. Study and report on bilateral efforts to address Chinese fentanyl trafficking.Sec. 3219J. Investment, trade, and development in Africa and Latin America and the Caribbean.Sec. 3219K. Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018.Subtitle B—International security mattersSec. 3221. Definitions.Sec. 3222. Findings.Sec. 3223. Sense of Congress regarding bolstering security partnerships in the Indo-Pacific.Sec. 3224. Statement of policy.Sec. 3225. Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities.Sec. 3226. Foreign military financing compact pilot program in the Indo-Pacific.Sec. 3227. Additional funding for international military education and training in the Indo-Pacific.Sec. 3228. Prioritizing excess defense article transfers for the Indo-Pacific.Sec. 3229. Prioritizing excess naval vessel transfers for the Indo-Pacific.Sec. 3230. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 3231. Report on capability development of Indo-Pacific allies and partners.Sec. 3232. Report on national technology and industrial base.Sec. 3233. Report on diplomatic outreach with respect to Chinese military installations overseas.Sec. 3234. Statement of policy regarding universal implementation of United Nations sanctions on North Korea.Sec. 3235. Limitation on assistance to countries hosting Chinese military installations.Subtitle C—Regional strategies to counter the People’s Republic of ChinaSec. 3241. Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of China.PART I—Western HemisphereSec. 3245. Sense of Congress regarding United States-Canada relations.Sec. 3246. Sense of Congress regarding the Government of the People's Republic of China’s arbitrary imprisonment of Canadian citizens.Sec. 3247. Strategy to enhance cooperation with Canada.Sec. 3248. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 3249. Engagement in international organizations and the defense sector in Latin America and the Caribbean.Sec. 3250. Addressing China’s sovereign lending practices in Latin America and the Caribbean.Sec. 3251. Defense cooperation in Latin America and the Caribbean.Sec. 3252. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.PART II—Transatlantic allianceSec. 3255. Sense of Congress on the Transatlantic alliance.Sec. 3256. Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China.Sec. 3257. Enhancing Transatlantic cooperation on promoting private sector finance.Sec. 3258. Report and briefing on cooperation between China and Iran and between China and Russia.Sec. 3259. Promoting responsible development alternatives to the belt and road initiative.PART III—South and Central AsiaSec. 3261. Sense of Congress on South and Central Asia.Sec. 3262. Strategy to enhance cooperation with South and Central Asia.PART IV—AfricaSec. 3271. Assessment of political, economic, and security activity of the People’s Republic of China in Africa.Sec. 3272. Increasing the competitiveness of the United States in Africa.Sec. 3273. Digital security cooperation with respect to Africa.Sec. 3274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 3275. Support for Young African Leaders Initiative.Sec. 3276. Africa broadcasting networks.PART V—Middle East and North AfricaSec. 3281. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 3282. Sense of Congress on Middle East and North Africa engagement.PART VI—Arctic RegionSec. 3285. Arctic diplomacy.PART VII—OceaniaSec. 3291. Statement of policy on United States engagement in Oceania.Sec. 3292. Oceania strategic roadmap.Sec. 3293. Review of USAID programming in Oceania.Sec. 3294. Oceania Security Dialogue.Sec. 3295. Report on countering illegal, unreported, and unregulated fishing in Oceania.Sec. 3296. Oceania Peace Corps partnerships.TITLE III—Investing in our valuesSec. 3301. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 3302. Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region.Sec. 3303. Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region.Sec. 3304. Report on corrupt activities of senior officials of Government of the People’s Republic of China.Sec. 3305. Removal of members of the United Nations Human Rights Council that commit human rights abuses.Sec. 3306. Policy with respect to Tibet.Sec. 3307. United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists.Sec. 3308. Sense of Congress on treatment of Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region.Sec. 3309. Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong.Sec. 3310. Enhancing transparency on international agreements and non-binding instruments.Sec. 3311. Authorization of appropriations for protecting human rights in the People’s Republic of China.Sec. 3312. Diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games.Sec. 3313. Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability Act.TITLE IV—Investing in our economic statecraftSec. 3401. Findings and sense of Congress regarding the PRC’s industrial policy.Sec. 3402. Intellectual property violators list.Sec. 3403. Government of the People’s Republic of China subsidies list.Sec. 3404. Countering foreign corrupt practices.Sec. 3405. Debt relief for countries eligible for assistance from the International Development Association.Sec. 3406. Report on manner and extent to which the Government of the People's Republic of China exploits Hong Kong to circumvent United States laws and protections.Sec. 3407. Annual review on the presence of Chinese companies in United States capital markets.Sec. 3408. Economic defense response teams.TITLE V—Ensuring strategic securitySec. 3501. Findings on strategic security and arms control.Sec. 3502. Cooperation on a strategic nuclear dialogue.Sec. 3503. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.Sec. 3504. Countering the People's Republic of China’s proliferation of ballistic missiles and nuclear technology to the Middle East.DIVISION D—Homeland Security and Governmental Affairs Committee provisionsSec. 4001. Short title; table of contents.TITLE I—Ensuring domestic manufacturing capabilitiesSubtitle A—Build America, Buy AmericaSec. 4101. Short title.PART I—Buy America sourcing requirementsSec. 4111. Findings.Sec. 4112. Definitions.Sec. 4113. Identification of deficient programs.Sec. 4114. Application of Buy America preference.Sec. 4115. OMB guidance and standards.Sec. 4116. Technical assistance partnership and consultation supporting Department of Transportation Buy America requirements.Sec. 4117. Application.PART II—Make it in AmericaSec. 4121. Regulations relating to Buy American Act.Sec. 4122. Amendments relating to Buy American Act.Sec. 4123. Made in America Office.Sec. 4124. Hollings Manufacturing Extension Partnership activities.Sec. 4125. United States obligations under international agreements.Sec. 4126. Definitions.Sec. 4127. Prospective amendments to internal cross-references.Subtitle B—BuyAmerican.govSec. 4131. Short title.Sec. 4132. Definitions.Sec. 4133. Sense of Congress on buying American.Sec. 4134. Assessment of impact of free trade agreements.Sec. 4135. Judicious use of waivers.Sec. 4136. Establishment of BuyAmerican.gov website.Sec. 4137. Waiver Transparency and Streamlining for contracts.Sec. 4138. Comptroller General report.Sec. 4139. Rules of construction.Sec. 4140. Consistency with international agreements.Sec. 4141. Prospective amendments to internal cross-references.Subtitle C—Make PPE in AmericaSec. 4151. Short title.Sec. 4152. Findings.Sec. 4153. Requirement of long-term contracts for domestically manufactured personal protective equipment.TITLE II—Cyber and artificial intelligenceSubtitle A—Advancing American AISec. 4201. Short title.Sec. 4202. Purpose.Sec. 4203. Definitions.Sec. 4204. Principles and policies for use of artificial intelligence in Government.Sec. 4205. Agency inventories and artificial intelligence use cases.Sec. 4206. Rapid pilot, deployment and scale of applied artificial intelligence capabilities to demonstrate modernization activities related to use cases.Sec. 4207. Enabling entrepreneurs and agency missions.Subtitle B—Cyber response and recoverySec. 4251. Short title.Sec. 4252. Declaration of a significant incident.TITLE III—PersonnelSubtitle A—Facilitating Federal employee reskillingSec. 4301. Short title.Sec. 4302. Reskilling Federal employees.Subtitle B—Federal Rotational Cyber Workforce ProgramSec. 4351. Short title.Sec. 4352. Definitions.Sec. 4353. Rotational cyber workforce positions.Sec. 4354. Rotational cyber workforce program.Sec. 4355. Reporting by GAO.Sec. 4356. Sunset.TITLE IV—Other mattersSubtitle A—Ensuring security of unmanned aircraft systemsSec. 4401. Short title.Sec. 4402. Definitions.Sec. 4403. Prohibition on procurement of covered unmanned aircraft systems from covered foreign entities.Sec. 4404. Prohibition on operation of covered unmanned aircraft systems from covered foreign entities.Sec. 4405. Prohibition on use of Federal funds for purchases and operation of covered unmanned aircraft systems from covered foreign entities.Sec. 4406. Prohibition on use of Government-issued Purchase Cards to purchase covered unmanned aircraft systems from covered foreign entities.Sec. 4407. Management of existing inventories of covered unmanned aircraft systems from covered foreign entities.Sec. 4408. Comptroller General report.Sec. 4409. Government-wide policy for procurement of unmanned aircraft systems.Sec. 4410. Study.Sec. 4411. Sunset.Subtitle B—No TikTok on Government devicesSec. 4431. Short title.Sec. 4432. Prohibition on the use of TikTok.Subtitle C—National Risk ManagementSec. 4461. Short title.Sec. 4462. National risk management cycle.Subtitle D—Safeguarding American innovationSec. 4491. Short title.Sec. 4492. Definitions.Sec. 4493. Federal Research Security Council.Sec. 4494. Federal grant application fraud.Sec. 4495. Restricting the acquisition of emerging technologies by certain aliens.Sec. 4496. Machine readable visa documents.Sec. 4497. Certifications regarding access to export controlled technology in educational and cultural exchange programs.Sec. 4498. Privacy and confidentiality.DIVISION E—Meeting the China Challenge Act of 2021Sec. 5001. Short title; table of contents.TITLE I—Financial ServicesSec. 5101. Findings on transparency and disclosure; sense of Congress.Sec. 5102. Establishment of interagency task force to address Chinese market manipulation in the United States.Sec. 5103. Expansion of study and strategy on money laundering by the People's Republic of China to include risks of contributing to corruption.Sec. 5104. Statement of policy to encourage the development of a corporate code of conduct for countering malign influence in the private sector.TITLE II—Protecting United States National SecuritySubtitle A—Sanctions with respect to People's Republic of China Sec. 5201. Definitions.Sec. 5202. Use of sanctions authorities with respect to the People's Republic of China.Sec. 5203. Imposition of sanctions with respect to activities of the People's Republic of China undermining cybersecurity, including cyber attacks on United States Government or private sector networks.Sec. 5204. Imposition of sanctions with respect to theft of trade secrets of United States persons.Sec. 5205. Implementation; penalties.Sec. 5206. Exceptions.Subtitle B—Export Control Review And Other MattersSec. 5211. Review and controls on export of items with critical capabilities to enable human rights abuses.Sec. 5212. Prohibition on reviews by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 5213. Conforming amendments to Treasury positions established by Foreign Investment Risk Review Modernization Act of 2018.TITLE III—ReportsSec. 5301. Review of the presence of Chinese entities in United States capital markets.Sec. 5302. Report on malign activity involving Chinese state-owned enterprises.Sec. 5303. Report on use and applicability of sanctions to Chinese officials complicit in human rights violations and violations of United States sanctions with respect to Hong Kong.Sec. 5304. Report on domestic shortfalls of industrial resources, materials, and critical technology items essential to the national defense.Sec. 5305. Report on implementation of process for exchange of information between Committee on Foreign Investment in the United States and allies and partners.Sec. 5306. Report on economic and national security implications of changes to cross-border payment and financial messaging systems.Sec. 5307. Report on development and utilization of dual-use technologies by the Government of the People's Republic of China.Sec. 5308. Report on currency issues with respect to the People's Republic of China.Sec. 5309. Report on exposure of the United States to the financial system of the People's Republic of China.Sec. 5310. Report on investment reciprocity between the United States and the People's Republic of China.DIVISION F—Other mattersSec. 6001. Table of contents.TITLE I—Competitiveness and security for education and medical researchSubtitle A—Department of Health and Human Services programsSec. 6101. Foreign talent programs.Sec. 6102. Securing identifiable, sensitive information.Sec. 6103. Duties of the Director.Sec. 6104. Protecting America’s biomedical research enterprise.Sec. 6105. GAO Study.Sec. 6106. Report on progress to address undue foreign influence.Sec. 6107. Prohibition on funding for gain-of-function research conducted in China.Subtitle B—Elementary and secondary educationSec. 6111. Postsecondary stem pathways grants.Sec. 6112. Improving access to elementary and secondary computer science education.Subtitle C—Higher educationSec. 6121. Reauthorization of international education programs under title VI of the Higher Education Act of 1965.Sec. 6122. Confucius Institutes.Sec. 6123. Sustaining the Truman Foundation and the Madison Foundation.Sec. 6124. Disclosures of foreign gifts and contracts at institutions of higher education.TITLE II—Committee on the Judiciary provisionsSec. 6201. Short title.Sec. 6202. Premerger notification filing fees.Sec. 6203. Authorization of appropriations.Sec. 6204. Collection of demographic information for patent inventors.TITLE III—MiscellaneousSec. 6301. Enhancing entrepreneurship for the 21st century.Sec. 6302. Prohibition on Federal funding for Wuhan Institute of Virology.Sec. 6303. Enforcement of intellectual property provisions of Economic and Trade Agreement Between the Government of the United States of America and the Government of China.Sec. 6304. Findings and sense of the Senate regarding an investigation to determine the origins of COVID–19.DIVISION G—Trade Act of 2021Sec. 70001. Short title; table of contents.Sec. 70002. Appropriate congressional committees defined.TITLE I—Trading Consistent with American valuesSubtitle A—Preventing Importation of Goods Produced by Forced LaborSec. 71001. Investigations of allegations of goods produced by forced labor.Sec. 71002. Preventing importation of seafood and seafood products harvested or produced using forced labor.Subtitle B—Addressing Censorship and Barriers to Digital TradeSec. 71011. Censorship as a trade barrier.Sec. 71012. Designation of official responsible for monitoring unfair trade practices of suppliers of information and communications equipment.Sec. 71013. Negotiation of digital trade agreements.Subtitle C—Protecting Innovators and ConsumersSec. 71021. Technical and legal support for addressing intellectual property rights infringement cases.Sec. 71022. Improvement of anti-counterfeiting measures.Sec. 71023. Reports on chicken, beef, and other meat imports.Sec. 71024. Joint enforcement with allies with respect to importation of goods made with stolen intellectual property.Sec. 71025. Sense of Congress and report on ensuring reliable supply of rare earth minerals.Subtitle D—Ensuring a Level Playing FieldSec. 71031. Report on manner and extent to which the Government of the People’s Republic of China exploits Hong Kong to circumvent United States laws and protections.Sec. 71032. Assessment of overcapacity of industries in the People's Republic of China.Sec. 71033. Duties of Interagency Center on Trade Implementation, Monitoring, and Enforcement.Sec. 71034. Briefing on report related to process for excluding articles imported from the People’s Republic of China from certain duties imposed under section 301 of the Trade Act of 1974.TITLE II—Ensuring Resiliency in Critical Supply ChainsSec. 72001. Facilitating trade in essential supplies.Sec. 72002. Supply chain database and toolkit.TITLE III—Improving Transparency and Administration of Trade Programs and Oversight and Accountability of Trade AgenciesSec. 73001. Process for exclusion of articles from duties under section 301 of the Trade Act of 1974.Sec. 73002. Enhanced congressional oversight of the United States Trade Representative and the Department of Commerce.Sec. 73003. Establishment of Inspector General of the Office of the United States Trade Representative.Sec. 73004. Authority of U.S. Customs and Border Protection to consolidate, modify, or reorganize customs revenue functions.Sec. 73005. Protection from public disclosure of personally identifiable information contained in manifests.Sec. 73006. Sense of Congress on leadership at World Trade Organization.TITLE IV—Promoting American CompetitivenessSubtitle A—Reauthorization and Reform of Generalized System of PreferencesSec. 74001. Modification of eligibility criteria for beneficiary developing countries.Sec. 74002. Supplemental reviews and reporting.Sec. 74003. Extension of Generalized System of Preferences.Subtitle B—Temporary Duty Suspensions and ReductionsSec. 74011. Reference.PART I—New Duty Suspensions and ReductionsSec. 74021. Shelled pine nuts.Sec. 74022. Licorice extract.Sec. 74023. Refined Carrageenan.Sec. 74024. Irish dairy chocolate crumb.Sec. 74025. Pepperoncini, preserved in vinegar.Sec. 74026. Coconut water in PET bottles.Sec. 74027. 9,11-Octadecadienoic acid.Sec. 74028. Liquid galacto-oligosaccharides.Sec. 74029. Beverage containing coconut water.Sec. 74030. Animal feed additive containing guanidinoacetic acid.Sec. 74031. Tungsten concentrate.Sec. 74032. Piperylene.Sec. 74033. Normal paraffin M (alkanes C10–C14).Sec. 74034. Neodymium (Nd) metal.Sec. 74035. Praseodymium (Pr) metal.Sec. 74036. Heavy rare earth metals, dysprosium (Dy) metal and terbium (Tb) metal.Sec. 74037. Scandium crystal.Sec. 74038. Hexafluorotitanic acid.Sec. 74039. Silica gel cat litter with tray.Sec. 74040. Dioxosilane spherical particles (mean particle size 0.046–0.054 mm).Sec. 74041. Silica gel cat litter.Sec. 74042. Sulfuryl dichloride.Sec. 74043. FS-10D acicular electroconductive tin oxide.Sec. 74044. Certain potassium fluoride.Sec. 74045. Other potassium fluoride.Sec. 74046. LiPF6.Sec. 74047. LiPO2F2.Sec. 74048. Ammonium fluoroborate.Sec. 74049. Sodium tetrafluoroborate.Sec. 74050. Ferric chloride.Sec. 74051. Ferrous chloride.Sec. 74052. Cupric chloride dihydrate.Sec. 74053. Copper chloride anhydrous.Sec. 74054. Manganese chloride anhydrous.Sec. 74055. Manganese chloride tetrahydrate.Sec. 74056. Reducing agent.Sec. 74057. Manganese carbonate.Sec. 74058. Potassium tetraborate.Sec. 74059. Potassium pentaborate.Sec. 74060. Ammonium thiocyanate.Sec. 74061. Modified amine complex of boron trifluoride.Sec. 74062. Trichlorosilane.Sec. 74063. 1,3-Dichloropropene.Sec. 74064. Hexafluoroisobutylene (HFIB).Sec. 74065. 1,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctane.Sec. 74066. Ethyl benzyl chloride.Sec. 74067. Perfluoroalkyl sulfonate.Sec. 74068. D-Mannitol.Sec. 74069. 3,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-ol.Sec. 74070. Phenyl isopropanol.Sec. 74071. Hydroxytyrosol.Sec. 74072. 1,6-Dihydroxynaphthalene.Sec. 74073. Antioxidant for plastics and rubber.Sec. 74074. Toluhydroquinone (THQ).Sec. 74075. 1,1,1-Tris(4-hydroxyphenyl)ethane.Sec. 74076. mPEG6-mesylate.Sec. 74077. Monoethylene glycol dimethyl ether.Sec. 74078. Diethylene glycol dimethyl ether.Sec. 74079. Diethylene glycol dibutyl ether.Sec. 74080. Tetraethylene glycol dimethyl ether.Sec. 74081. Glycol diether.Sec. 74082. Diglycidyl resorcinol ether.Sec. 74083. Allyl glycidyl ether.Sec. 74084. Vinylcyclohexane monoxide.Sec. 74085. Technical grade of butyl glycidyl ether.Sec. 74086. Aliphatic glycidyl ether.Sec. 74087. Diglycidyl ether of 1,4-butanediol.Sec. 74088. Technical grade of the glycidyl ether of cyclohexane dimethanol.Sec. 74089. Glycidyl ester of neodecanoic acid.Sec. 74090. Cumaldehyde.Sec. 74091. Cyprinal.Sec. 74092. Sodium o-formylbenzenesulfonate.Sec. 74093. Acetylacetone.Sec. 74094. Acetyl propionyl.Sec. 74095. Alpha ionone.Sec. 74096. 2,3,4,5 Tetramethylcyclopent-2-enone.Sec. 74097. Menthone.Sec. 74098. L-Carvone.Sec. 74099. Benzoin.Sec. 74100. Methyl cyclopentenolone.Sec. 74101. 2,4-Dihydroxy-1,5-dibenzoylbenzene.Sec. 74102. Difluorobenzophenone (DFBP).Sec. 74103. PTMI.Sec. 74104. Metrafenone.Sec. 74105. Hexachloroacetone.Sec. 74106. Fire suppression agent.Sec. 74107. D(+)-10-Camphor sulfonic acid.Sec. 74108. Benzyl acetate.Sec. 74109. Propylene glycol diacetate.Sec. 74110. Isopropenyl acetate.Sec. 74111. Diacetin.Sec. 74112. Cocoamine.Sec. 74113. Caprylic acid 98%.Sec. 74114. Fine zinc myristate powder.Sec. 74115. Fine magnesium myristate powder.Sec. 74116. Dipentaerythrityl hexahydroxystearate/hexastearate/hexarosinate.Sec. 74117. Polyglyceryl-2 triisostearate.Sec. 74118. Neopentyl glycol diethylhexanoate.Sec. 74119. Isononyl isononate.Sec. 74120. Acetyl chloride.Sec. 74121. Potassium sorbate.Sec. 74122. Vinyl chloroformate.Sec. 74123. Permethrin.Sec. 74124. Sodium benzoate.Sec. 74125. Benzoic acid, flake.Sec. 74126. Diethylene glycol dibenzoate.Sec. 74127. Methyl benzoate.Sec. 74128. M-Nitrobenzoic acid sodium salt.Sec. 74129. p-Nitrobenzoic acid.Sec. 74130. 4-tert Butylbenzoic acid.Sec. 74131. Sodium adipate.Sec. 74132. Dimethyl sebacate (DMS).Sec. 74133. Dodecanedioic acid.Sec. 74134. Polyhydroxystearic acid of low acid value.Sec. 74135. Undecanedioic acid.Sec. 74136. Hexadecanedioic acid.Sec. 74137. Tetradecanedioic acid.Sec. 74138. Pentadecanedioic acid.Sec. 74139. Tridecanedioic acid.Sec. 74140. Methyl 1-(methoxycarbonyl)cyclopropanecarboxylate (CPDM).Sec. 74141. Calcium HHPA.Sec. 74142. Diethyl phthalate.Sec. 74143. Ammonium lactate.Sec. 74144. Triethyl 2-hydroxypropane-1,2,3-tricarboxylate.Sec. 74145. Diisostearyl malate.Sec. 74146. Salicylic acid.Sec. 74147. Hexyl salicylate.Sec. 74148. Alpha-ketogluteric acid.Sec. 74149. MCPB herbicide.Sec. 74150. 2,4-D Butoxyethylester.Sec. 74151. 2-(2,4-Dichlorophenoxy)acetic acid.Sec. 74152. Diglycolic acid 98%.Sec. 74153. Tri-iso-butyl phosphate (TiBP).Sec. 74154. Trimethylphosphite.Sec. 74155. Organic phosphite.Sec. 74156. Diethyl sulfate.Sec. 74157. Diethyl carbonate.Sec. 74158. Ethyl methyl carbonate.Sec. 74159. Tetradecoxycarbonyloxy tetradecyl carbonate.Sec. 74160. Dicetyl peroxydicarbonate.Sec. 74161. Tetraethyl silicate.Sec. 74162. tert-Octylamine.Sec. 74163. Octadecylamine.Sec. 74164. N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamine.Sec. 74165. 1,10-Diaminodecane.Sec. 74166. 1,5-Pentanediamine.Sec. 74167. Dicyclohexylamine.Sec. 74168. Amantadine hydrochloride 99%.Sec. 74169. N,N-Dimethylaniline.Sec. 74170. Paranitroaniline (PNA).Sec. 74171. Dicloran.Sec. 74172. N,N-Dimethyl-p-toluidine.Sec. 74173. Pendimethalin technical.Sec. 74174. Benzyldimethylamine.Sec. 74175. Diphenyl diphenylene diamine.Sec. 74176. Curative for epoxy resin systems.Sec. 74177. TFMB.Sec. 74178. S-N-Alkyl-anilin.Sec. 74179. p-Cresidine.Sec. 74180. Iminodiacetic acid.Sec. 74181. 11 Aminoundecanoic acid.Sec. 74182. L-Orinithine L-aspartate.Sec. 74183. Iron sodium DTPA.Sec. 74184. Iron glycinate complex.Sec. 74185. Copper glycinate complex.Sec. 74186. Zinc glycinate complex.Sec. 74187. Manganese glycinate complex.Sec. 74188. Iron sodium EDDHA.Sec. 74189. DMF-DMA.Sec. 74190. Mixtures of DMSO and tetrabutyl ammonium fluoride.Sec. 74191. Betaine.Sec. 74192. Prolonium chloride in aqueous solution.Sec. 74193. N,N-Dimethylacetamide.Sec. 74194. N,N-Dimethylformamide.Sec. 74195. DAAM.Sec. 74196. L-Alanyl L-glutamine.Sec. 74197. Granular acrylamido-tert-butyl sulfonic acid (ATBS).Sec. 74198. Glycyl-L-glutamine hydrate.Sec. 74199. Noviflumuron.Sec. 74200. Propanil technical.Sec. 74201. Hexaflumuron.Sec. 74202. Stabilizer for plastics and rubber.Sec. 74203. 2-Amino-5-chloro-N,3-dimethylbenzamide.Sec. 74204. Glycyl-L-tyrosine dihydrate.Sec. 74205. L-Alanyl-L-tyrosine.Sec. 74206. Enzalutamide ITS-2.Sec. 74207. 4-Bromo-2-fluoro-N-methylbenzamide.Sec. 74208. N-Boc-1-aminocyclobutanecarboxylic acid.Sec. 74209. N′-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide (BMH) (oil treated).Sec. 74210. Guanidine sulfamate.Sec. 74211. Liquid, blocked cycloaliphatic diamine used as crosslinker for polyisocyanate resins.Sec. 74212. 3,4-Difluorobenzonitrile.Sec. 74213. 2-Amino-5-cyano-N,3-dimethylbenzamide.Sec. 74214. TFMPA.Sec. 74215. Dimethyl 2,2′-Azobisisobutyrate.Sec. 74216. Antioxidant/metal deactivator.Sec. 74217. Benzyl carbazate.Sec. 74218. Benzene-1,3-dicarbohydrazide.Sec. 74219. Input for resins, coatings, and other products.Sec. 74220. Aldicarb.Sec. 74221. Flubendiamide.Sec. 74222. Benzobicyclon.Sec. 74223. Diphenylsulfone (DPS).Sec. 74224. Phenolic antioxidant.Sec. 74225. Phenolic antioxidant and heat stabilizer.Sec. 74226. Phenylchlorothioformate (PTCFM).Sec. 74227. Methylene bis thiocyanate.Sec. 74228. Oxamyl.Sec. 74229. L-Cystine.Sec. 74230. L-Cysteine.Sec. 74231. N,N′-Bis-L-alanyl-L-cystine.Sec. 74232. Lubricant additive.Sec. 74233. Sodium benzenesulfinate.Sec. 74234. Thio-ether based co-stabilizer for plastics.Sec. 74235. L-Cysteine hydrate hydrochloride.Sec. 74236. Dimercaprol.Sec. 74237. Monoammonium salt of glyphosate.Sec. 74238. THPC.Sec. 74239. Flame retardant for textiles.Sec. 74240. Glyphosate.Sec. 74241. Ethephon.Sec. 74242. Benzene phosphinic acid.Sec. 74243. HEDP.Sec. 74244. Trimethylchlorosilane.Sec. 74245. Chloro-(chloromethyl)-dimethylsilane.Sec. 74246. Silicone for electronics cleaners.Sec. 74247. Silicon carrier fluid for active lotions, creams.Sec. 74248. Vinyltrimethoxysilane.Sec. 74249. n-Octyltriethoxysilane.Sec. 74250. Dimethylbis(s-butylamino)silane.Sec. 74251. Aqueous solution of potassium methyl siliconate.Sec. 74252. Octyltrimethoxysilane.Sec. 74253. Octlytriethoxysilane.Sec. 74254. Amino-propyl-triethoxysilane.Sec. 74255. Methyltris(sec-butylamino)silane.Sec. 74256. Methyltris(methylethylketoximino)silane (MOS).Sec. 74257. Heptamethyltrisiloxane.Sec. 74258. Tetramethyldisiloxane.Sec. 74259. Dimethylchlorosilane.Sec. 74260. Dichloromethylsilane.Sec. 74261. Tris(TFP)-methylcyclo-trisiloxane DR.Sec. 74262. Tetravinyltetramethylcyclotetrasiloxane.Sec. 74263. Divinyltetramethyldisiloxane.Sec. 74264. Input for plant protection agent.Sec. 74265. Strawberry furanone.Sec. 74266. Emamectin benzoate.Sec. 74267. Gibberellic acid.Sec. 74268. Rose oxide.Sec. 74269. Vinylene carbonate.Sec. 74270. Kasugamycin technical.Sec. 74271. 2H-Cyclododeca[b]pyran.Sec. 74272. Bixafen.Sec. 74273. Fluxapyroxad.Sec. 74274. 3,5 Dimethylpyrazole.Sec. 74275. Pyraclonil.Sec. 74276. Imidazolidinyl urea.Sec. 74277. Allantoin.Sec. 74278. Emulsifiable concentrate of Imazalil fungicide.Sec. 74279. Technical cyazofamid fungicide.Sec. 74280. Imazalil sulfate.Sec. 74281. 1,2-Dimethylimidazole.Sec. 74282. 2-Methylimidazole flakes.Sec. 74283. Diazolidinyl urea.Sec. 74284. 1-(2-Aminoethyl)imidazolidin-2-one (AEEU).Sec. 74285. Zinc pyrithione.Sec. 74286. Technical Pyriofenone fungicide.Sec. 74287. Picoxystrobin.Sec. 74288. Triclopyr BEE.Sec. 74289. Imazapyr.Sec. 74290. Tetraniliprole.Sec. 74291. Cyantraniliprole.Sec. 74292. Chlorantraniliprole.Sec. 74293. Chlorpyrifos.Sec. 74294. Technical Cyclaniliprole insecticide.Sec. 74295. Regorafenib.Sec. 74296. N-Butyl-TAD.Sec. 74297. Hindered amine light stabilizer and phenolic antioxidant.Sec. 74298. 4-Hydroxy-TEMPO.Sec. 74299. 2,2,6,6-tetramethylpiperidin-4-ol (TMP).Sec. 74300. 5-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acid.Sec. 74301. 2-Chloro-5-(trifluoromethyl)pyridine.Sec. 74302. Picarbutrox.Sec. 74303. 5-amino-3-(trifluromethyl) picolinonitrile (T3630).Sec. 74304. Dextromethorphan hydrobromide.Sec. 74305. Ipflufenoquin.Sec. 74306. THQ.Sec. 74307. Pyrithiobac sodium.Sec. 74308. Larotrectinib sulfate.Sec. 74309. Ibrutinib.Sec. 74310. Orthosulfamuron.Sec. 74311. 5-Bromopyrimidine.Sec. 74312. Butylthion.Sec. 74313. P-1062.Sec. 74314. Carfentrazone Technical.Sec. 74315. UV absorber 928.Sec. 74316. UV absorber for industrial coatings.Sec. 74317. Uniconazole-P.Sec. 74318. VcMMAE.Sec. 74319. UVA 360.Sec. 74320. Trofinetide.Sec. 74321. Flurazole.Sec. 74322. Oxathiapiprolin.Sec. 74323. Certain antimicrobial.Sec. 74324. Rubber accelerator.Sec. 74325. 2-Amino benzothiazole.Sec. 74326. Technical Isofetamid fungicide.Sec. 74327. Clomazone Technical.Sec. 74328. NEM salt.Sec. 74329. AMTC wet cake.Sec. 74330. Photoinitiator 369.Sec. 74331. Isatoic anhydride.Sec. 74332. Oclacitinib maleate.Sec. 74333. Thiencarbazone-methyl.Sec. 74334. Penoxsulam technical herbicide.Sec. 74335. Ethyl 2-sulfamoylbenzoate.Sec. 74336. Sulfosulfuron.Sec. 74337. Pyrimisulfan.Sec. 74338. Purified steviol glycoside, rebaudioside A.Sec. 74339. Glucosylated steviol glycosides.Sec. 74340. Hydroxypropyl gamma cyclodextrin.Sec. 74341. Hydroxypropylated beta cyclodextrin.Sec. 74342. Methyl beta cyclodextrin.Sec. 74343. 2′-Fucosyllactose.Sec. 74344. Ascorbyl glucoside.Sec. 74345. Dimethylamine borane (DMAB).Sec. 74346. Elderberry extract concentrate.Sec. 74347. Disperse Yellow 241.Sec. 74348. Disperse Orange.Sec. 74349. Mixtures of Disperse Yellow FD11843 and acetic acid.Sec. 74350. Disperse Blue 54.Sec. 74351. Mixtures of several disperse dyes.Sec. 74352. Mixtures of 4 disperse blue dyes.Sec. 74353. Mixtures of 4 dyes.Sec. 74354. Disperse Red 86.Sec. 74355. Disperse Violet 1.Sec. 74356. Disperse Blue 60.Sec. 74357. Mixtures of Disperse Orange 29, Disperse Red 167:1, and Disperse Blue 56.Sec. 74358. Disperse Yellow 54.Sec. 74359. Acid Violet 48.Sec. 74360. Acid Blue 280.Sec. 74361. Acid Brown 282.Sec. 74362. Acid Red 131.Sec. 74363. Acid Red 249.Sec. 74364. Acid Yellow 236.Sec. 74365. Acid Red 407.Sec. 74366. Acid Yellow 220.Sec. 74367. Acid Yellow 232.Sec. 74368. Acid Yellow 235.Sec. 74369. Acid Yellow 151.Sec. 74370. Acid Violet 43.Sec. 74371. Acid Red 33.Sec. 74372. Acid Black 52.Sec. 74373. Acid Black 2.Sec. 74374. Acid Green 25.Sec. 74375. Basic Brown 23.Sec. 74376. Basic Violet 11:1 rhodamine dye.Sec. 74377. Basic Yellow 37.Sec. 74378. Basic Violet 3.Sec. 74379. Direct Orange 118.Sec. 74380. Direct Blue 86.Sec. 74381. Direct Blue 199.Sec. 74382. Direct Black 168.Sec. 74383. Direct Red 227.Sec. 74384. Direct Yellow 107.Sec. 74385. Direct Green 26.Sec. 74386. Direct Yellow 11.Sec. 74387. Direct Orange 15.Sec. 74388. Direct Brown 44.Sec. 74389. Direct Red 81.Sec. 74390. Direct Yellow 142.Sec. 74391. Direct Red 80.Sec. 74392. Direct Red 16.Sec. 74393. Direct Red 254.Sec. 74394. Colorant.Sec. 74395. Direct Yellow 34.Sec. 74396. Vat Orange 2 dye powder.Sec. 74397. Vat Violet 13 dye.Sec. 74398. Vat Brown 3 dye.Sec. 74399. Vat Red 10 dye powder.Sec. 74400. Vat Brown 57 dye.Sec. 74401. Vat Red 31 dye powder.Sec. 74402. Dye mixtures of Vat Brown 3 and Vat Black 27.Sec. 74403. Vat Red 13.Sec. 74404. Vat Yellow 2 dye powder.Sec. 74405. Vat Yellow 33 dye.Sec. 74406. Vat Green 1 dye.Sec. 74407. Vat Green 3.Sec. 74408. Vat Blue 6 dye.Sec. 74409. Vat Blue 20 dye.Sec. 74410. Vat Violet 1.Sec. 74411. Vat Brown 1 dye.Sec. 74412. Vat Black 16 dye.Sec. 74413. Vat Black 25.Sec. 74414. Vat Black 27.Sec. 74415. Reactive Yellow 145.Sec. 74416. Reactive Red 195.Sec. 74417. Reactive Blue 49.Sec. 74418. Reactive Blue 72.Sec. 74419. Reactive Yellow 95 powder.Sec. 74420. Reactive Red 245.Sec. 74421. Reactive Brown 11.Sec. 74422. Mixtures of Reactive Black 5 (Na) (FKP), Reactive Scarlet F01–0439, and Reactive Orange 131.Sec. 74423. Reactive Yellow F98–0159.Sec. 74424. Dye mixtures of Reactive Orange 131 and Reactive Scarlet F07–0522.Sec. 74425. Reactive Black 31.Sec. 74426. Reactive Red 120.Sec. 74427. Reactive Blue 5.Sec. 74428. Reactive Orange 13.Sec. 74429. Reactive Orange 12.Sec. 74430. Pigment Red 177.Sec. 74431. Pigment Yellow 110.Sec. 74432. Pigment Yellow 147.Sec. 74433. Pigment Orange 64.Sec. 74434. Pigment Blue 29.Sec. 74435. Pigment Violet 15.Sec. 74436. Pigment Blue 14.Sec. 74437. Solvent Blue 97.Sec. 74438. Solvent Green 5.Sec. 74439. Solvent Yellow 98.Sec. 74440. Solvent Green 7.Sec. 74441. Solvent Red 195.Sec. 74442. Solvent Orange 115.Sec. 74443. Specialty dyes.Sec. 74444. Solvent Green 3.Sec. 74445. Solvent Blue 36.Sec. 74446. Mixtures of Solvent Green 3.Sec. 74447. Solvent Red 52.Sec. 74448. Solvent Red 149.Sec. 74449. Solvent Red 207.Sec. 74450. Solvent Violet 14.Sec. 74451. Solvent Yellow 179.Sec. 74452. Solvent Yellow 131.Sec. 74453. Hogen Blue XB-20.Sec. 74454. Solvent Yellow 104.Sec. 74455. Combination of Fluorescent Brighteners 367 and 371.Sec. 74456. Fluorescent Brightener CBS-X.Sec. 74457. Optical Brightener SWN.Sec. 74458. C.I. Fluorescent Brightener 199:1.Sec. 74459. Fluorescent Brightener 368.Sec. 74460. 1,4-Bis(2-cyanostyryl)benzene.Sec. 74461. Certain manufacturing inputs.Sec. 74462. Cerium sulfide pigments.Sec. 74463. Matte pearlescent pigments.Sec. 74464. Angle-dependent interference pigments.Sec. 74465. Inorganic Lumilux.Sec. 74466. Ribbon/Matrix Resin.Sec. 74467. Bonding agent 2005.Sec. 74468. Fluoropolymer resin.Sec. 74469. Zirconium 12 paint drier.Sec. 74470. Zirconium 24 paint drier.Sec. 74471. Drier accelerators.Sec. 74472. Lemon oil.Sec. 74473. Sulfonic acids, C14–17-sec-alkane, sodium salt.Sec. 74474. Potassium ethyl octylphosphonate.Sec. 74475. Intermediate in the production of industrial lubricants.Sec. 74476. Polyether dispersant.Sec. 74477. D-Glucopyranose.Sec. 74478. 2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triol.Sec. 74479. Mixtures of certain C12–14-alkyl ethers.Sec. 74480. Manufacturing chemical.Sec. 74481. Nonionic surfactant.Sec. 74482. Chemical used in textile manufacturing.Sec. 74483. Ethoxylated tristyrylphenol phosphate potassium salt.Sec. 74484. Sodium polycarboxylate, aqueous solution.Sec. 74485. Aqueous emulsion of a mixture of amine soaps and miscellaneous other additives.Sec. 74486. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives.Sec. 74487. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives.Sec. 74488. Photographic gelatin.Sec. 74489. Ice fountains (class 1.4G).Sec. 74490. Magic candles containing magnesium powder.Sec. 74491. Party snappers (Class 1.4G).Sec. 74492. Fenpyroximate 5SC.Sec. 74493. Pyrifluquinazon 20SC.Sec. 74494. Imidacloprid and Muscalure formulations.Sec. 74495. Formulations of acephate and bifenthrin.Sec. 74496. Fipronil.Sec. 74497. Aluminum phosphide.Sec. 74498. Magnaphos formulations.Sec. 74499. Formulated oxamyl.Sec. 74500. Formulated fungicides.Sec. 74501. Certain fungicides.Sec. 74502. Prothioconazole, Fluopyram, and Trifloxystrobin fungicides.Sec. 74503. Prothioconazole, Metalaxyl, and Tebuconazole fungicides.Sec. 74504. Mancozeb and Chlorothalonil formulations.Sec. 74505. Mixtures of Picarbutrox and application adjuvants.Sec. 74506. Mixtures of Tetraconazole and application adjuvants.Sec. 74507. Mancozeb and Azoxystrobin formulations.Sec. 74508. Mixtures of Cymoxanil and fumed dioxosilane.Sec. 74509. Microthiol formulations.Sec. 74510. Formulations of thiencarbazone-methyl, Iodosulfuron-methyl-sodium, and dicamba.Sec. 74511. Thiencarbazone-methyl, Isoxadifenethyl, and Tembotrione herbicides.Sec. 74512. Herbicides used on grasses.Sec. 74513. Thiencarbazone-methyl, Isoxaflutole, and Cyprosulfamide herbicides.Sec. 74514. Thiencarbazone-methyl and Iodosulfuron-methylsodium herbicides.Sec. 74515. Thiencarbazone-methyl and Mefenpyr-diethyl herbicides.Sec. 74516. Thifensulfuron-methyl and Tribenuron-methyl formulations.Sec. 74517. Tribenuron-methyl formulations.Sec. 74518. Chlorsulfuron and metsulfuron-methyl formulations.Sec. 74519. Thifensulfuron-methyl and Fluroxypyr formulations.Sec. 74520. Aciflurofen formulations.Sec. 74521. S-Metolachlor and Mestrione herbicides.Sec. 74522. Metribuzin formulations.Sec. 74523. Pendimethaline and Metribuzine formulations.Sec. 74524. Formulations of S-Metolachlor and Metribuzin.Sec. 74525. Thifensulfuron-methyl and Tribenuron-methyl formulations.Sec. 74526. Metsulfuron-methyl formulations.Sec. 74527. Chlorimuron-ethyl formulations.Sec. 74528. Mixtures of Bromoxynil octanoate and Bromoxynil heptanoate.Sec. 74529. Sulfometuron-methyl and Metsulfuron-methyl formulations.Sec. 74530. Chlorimuron-ethyl and Tribenuron-methyl formulations.Sec. 74531. Formulations containing Tiafenacil.Sec. 74532. Diuron 80.Sec. 74533. Flazasulfuron herbicides.Sec. 74534. Thifensulfuron-methyl formulations.Sec. 74535. Herbicide for farm and ranch use.Sec. 74536. Propanil formulations.Sec. 74537. Thifensulfuron formulations.Sec. 74538. Tolpyralate and Nicosulfuron herbicides.Sec. 74539. Mixtures of magnesium salts and application adjuvants.Sec. 74540. Nisin formulations.Sec. 74541. Certain fixatives.Sec. 74542. Fuel oil additives: cold flow improvers containing poly(ethylene-co-ethenyl acetate).Sec. 74543. Fuel oil additives: cold flow improvers containing fumarate vinyl acetate co-polymer.Sec. 74544. Crude oil additives: cold flow improvers containing fumarate vinyl acetate copolymer.Sec. 74545. Pour point depressants.Sec. 74546. Fuel oil additives: cold flow improvers containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate).Sec. 74547. Poly(isobutylene) hydroformylation products.Sec. 74548. Input for rubber products.Sec. 74549. Mixtures of oligomers as general antioxidants for rubber tires.Sec. 74550. Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymer.Sec. 74551. Aromatic amine antioxidants.Sec. 74552. Antioxidant blends.Sec. 74553. Antioxidant blends to protect polymers.Sec. 74554. Synthetic hydrotalcite coated with fatty acid and magnesium stearate.Sec. 74555. Silica scorch retarders and polymerization inhibitors.Sec. 74556. Synthetic hydrotalcite.Sec. 74557. Light stabilizers for construction products.Sec. 74558. Light stabilizer for plastics.Sec. 74559. Preparations of bis(2,4-dichlorobenzoyl) peroxide 50 percent paste.Sec. 74560. Distilled tall oils.Sec. 74561. Pyridine, alkyl derivatives.Sec. 74562. Polyisocyanate crosslinking agents.Sec. 74563. Bonding agent mixtures.Sec. 74564. Liquid, chemically modified amine complex of boron trifluoride.Sec. 74565. Phthalocyanine derivative.Sec. 74566. Mixtures of Cocamidopropyl betaine, glycol distearate, Laureth-4, and water.Sec. 74567. Mixtures of tall oil mono-, di-, and triglycerides.Sec. 74568. Tallow-bis(2-hydroxyethyl) amines.Sec. 74569. Additive mixtures for metalworking fluids.Sec. 74570. Naphthenic acids.Sec. 74571. Hydroxytyrosol powders.Sec. 74572. Secondary alcohol ethoxylates.Sec. 74573. Ethylene glycol dimerate.Sec. 74574. Two-part liquid silicone kits.Sec. 74575. Hydrophobic precipitated silica.Sec. 74576. Silane, trimethoxyoctyl-, hydrolysis products.Sec. 74577. 1,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis products.Sec. 74578. Waterborne epoxy curing agents.Sec. 74579. Preparations based on 1-phenylicosane-1,3-dione.Sec. 74580. Mixtures of 2-Mercaptopropionic acid, methyl ester, O-ethyl dithiocarbonate.Sec. 74581. Epoxy curing agents.Sec. 74582. Aliphatic amine curing agents.Sec. 74583. Non-halogenated flame retardants.Sec. 74584. Ligaphob N 90.Sec. 74585. Organomodified siloxane.Sec. 74586. Methyl palmitate-stearate, hydrogenated.Sec. 74587. Olfine E1010.Sec. 74588. Certain non-halogenated flame retardants.Sec. 74589. Flame retardants.Sec. 74590. Preparations based on acetyl hexapeptide-8 and pentapeptide-18.Sec. 74591. Lithium silicon oxide.Sec. 74592. Branched olefin from propylene polymerization.Sec. 74593. Polypropylene pellets.Sec. 74594. Propylene-ethylene copolymer.Sec. 74595. Ethylene-propylene copolymers.Sec. 74596. Benzene alkylated with polypropylene.Sec. 74597. Chlorinated polyolefin.Sec. 74598. Adsorbent resin.Sec. 74599. Vinyl chloride-hydroxypropyl acrylate copolymer.Sec. 74600. Vinyl chloride ethylene copolymer with hydrophic properties.Sec. 74601. Fluids with boiling points above 170 °C.Sec. 74602. Formulations of functionalized perfluoropolyether.Sec. 74603. Perfluoropolyether-urethane acrylate.Sec. 74604. PVDF homopolymer/PVDF/CTFE copolymer mixtures.Sec. 74605. Chemically modified PVDF.Sec. 74606. Fluoropolymer, fluoroethylene-alkyl vinylether alternative copolymers.Sec. 74607. Copolymer of vinyl acetate and higher vinyl esters.Sec. 74608. Food-grade vinyl acetate copolymer.Sec. 74609. Vinyl chloride ethylene with enhanced properties.Sec. 74610. Vinyl acetate ethylene copolymer with enhanced properties.Sec. 74611. Food-grade polyvinyl acetate homopolymers.Sec. 74612. Acrylic acid/vinylsulphonate random copolymers.Sec. 74613. Poly(methyl methacrylate) microspheres.Sec. 74614. Methyl methacrylate crosspolymer microspheres.Sec. 74615. Styrene acrylate copolymer with enhanced properties.Sec. 74616. Copolymer for dental use.Sec. 74617. Vinyl phosphonic acid, acrylic acid copolymer, 20 percent solution in water.Sec. 74618. Polyacrylate 33.Sec. 74619. AA/AMPS copolymer.Sec. 74620. Flocculant dry polyacrylamides.Sec. 74621. Sorbitol, propylene oxide, ethylene oxide polymer.Sec. 74622. Trimethoxysilylpropylcarbamate-terminated polyether.Sec. 74623. Dimethoxy(methyl)silylmethylcarbamate-terminated polyether.Sec. 74624. Curing agent is used in two- or three-parts epoxy systems.Sec. 74625. Polyethylene glycol 450.Sec. 74626. Medicinal intermediate for investigational use.Sec. 74627. Pegcetacoplan.Sec. 74628. Aqueous solutions of carboxylic acid-copolymer-salt in water.Sec. 74629. Aqueous solutions of a modified polymer bearing hydrophilic and hydrophobic groups.Sec. 74630. Dimethylamine/epichlorohydrin/ethylenediamine copolymer.Sec. 74631. Linear hydroxyl-terminated aliphatic polycarb diol.Sec. 74632. Short hollow PET fibers.Sec. 74633. Polytetrahydrofuran.Sec. 74634. Crystalline polyesters.Sec. 74635. Liquid crystal polymers.Sec. 74636. Branched polyesters.Sec. 74637. High molecular weight co-polyester.Sec. 74638. High molecular weight co-polyester.Sec. 74639. Polyester-polyamide dispersants.Sec. 74640. Nylon-12 micro-spheres.Sec. 74641. Short nylon-66 fibers.Sec. 74642. Short nylon 6 fibers, colored.Sec. 74643. Short triangular nylon 6 fibers.Sec. 74644. Short star-shaped nylon 6 fibers.Sec. 74645. Short heart-shaped nylon 6 fibers.Sec. 74646. PA510 polymer compounds.Sec. 74647. MXD6 polymer compounds.Sec. 74648. PA10T polymer compounds.Sec. 74649. PA10T/10I polymer compounds.Sec. 74650. Polyurethane aqueous resins.Sec. 74651. Aqueous resin.Sec. 74652. Aliphatic polyisocyanate.Sec. 74653. IPDI and HDI based aliphatic polyisocyanate.Sec. 74654. HDI/Trimethylol hexyllactone crosspolymer micro-spheres.Sec. 74655. HDI/PPG/Polycaprolactone crosspolymer micro-spheres.Sec. 74656. Aromatic isocyanate prepolymer.Sec. 74657. Blocked polyisocyanate containing solvent.Sec. 74658. Polyisocyanate adduct for powder coatings.Sec. 74659. Blocked polyisocyanate for use in can and coil applications.Sec. 74660. Polydimethylsiloxane.Sec. 74661. Silicone resins.Sec. 74662. Methoxyfunctional methyl-phenyl polysiloxane.Sec. 74663. Hydrogenpolysiloxane.Sec. 74664. Methyl silicone resins.Sec. 74665. Trimethylsiloxysilicate.Sec. 74666. Epoxy functional polydimethylsiloxane.Sec. 74667. Polymethylhydrogensiloxane.Sec. 74668. Vinyl terminated siloxanes.Sec. 74669. Silicone hybrid resin (solvent free).Sec. 74670. Hydrogenated polycyclopentadiene resin.Sec. 74671. Water dispersable HDI based polyisocyanate.Sec. 74672. Cyanate ester resins for high-end electronic, aerospace, and industrial applications.Sec. 74673. Polyethyleneimine, component used in manufacturing medical devices.Sec. 74674. Polyhexanide.Sec. 74675. Ethylene-norbornene copolymer.Sec. 74676. Cellulose powder.Sec. 74677. Polymaltotriose.Sec. 74678. Chitosan.Sec. 74679. Plastic drinking straws.Sec. 74680. Garden hoses.Sec. 74681. Plastic fittings of perfluoroalkoxy.Sec. 74682. Low density polyethylene (LDPE) sheeting.Sec. 74683. Biaxially oriented dielectric polypropylene film.Sec. 74684. Biaxially oriented polypropylene (BOPP) capacitor-grade film.Sec. 74685. Polyester capacitor-grade film.Sec. 74686. Acid form membranes.Sec. 74687. Melamine resin foam.Sec. 74688. Infant bathtubs and basins, of plastics.Sec. 74689. Boxes, cases, crates, and similar articles of plastics.Sec. 74690. Nozzles, black, of polypropylene.Sec. 74691. Tip/cap combinations of polyethylene.Sec. 74692. Bottles made of LDPE.Sec. 74693. Plastic nasal irrigator caps for neti pots.Sec. 74694. Toy character bottle toppers.Sec. 74695. Melamine platters, other than those presented in sets.Sec. 74696. Melamine plates, other than those presented in sets.Sec. 74697. Melamine bowls not presented in sets.Sec. 74698. Melamine trays not presented in sets.Sec. 74699. Plastic measuring cups and spoons in sets.Sec. 74700. Liquid measuring cups.Sec. 74701. Self-anchoring beverage containers.Sec. 74702. PVC infant bathtub mats.Sec. 74703. Reversible playmats.Sec. 74704. Craft mats.Sec. 74705. Hangers.Sec. 74706. Infant bath rinsing cups.Sec. 74707. Bathtub spout covers.Sec. 74708. Infant teethers.Sec. 74709. Lighted dog fetch toys.Sec. 74710. Certain thermoplastic nylon 3-gang switch wallplates.Sec. 74711. Manual plastic disposable cutlery dispensers.Sec. 74712. Ear bulb syringes of clear silicone.Sec. 74713. PVC inflatable pillows.Sec. 74714. Self-inflatable queen air mattresses.Sec. 74715. Plastic clip fasteners.Sec. 74716. Self-venting spouts for diesel exhaust fluid.Sec. 74717. Plastic pet carriers.Sec. 74718. Plastic mixing tips.Sec. 74719. Cable ties of plastics.Sec. 74720. Flexible camera mountings.Sec. 74721. Three-piece camera mount sets.Sec. 74722. Magnetic swivel clips for cameras.Sec. 74723. Helmet camera mounts.Sec. 74724. Short extension poles for use with cameras.Sec. 74725. Long extension poles for cameras.Sec. 74726. Swivel mounts for cameras.Sec. 74727. Tripod camera mounts.Sec. 74728. Bulk hydraulic hoses.Sec. 74729. Brake hydraulic hoses.Sec. 74730. Bulk fabric/metal-reinforced rubber hoses.Sec. 74731. Disposable gloves.Sec. 74732. Reusable gloves.Sec. 74733. Dog and cat apparel.Sec. 74734. Polycarbonate vanity cases.Sec. 74735. Aluminum vanity cases.Sec. 74736. Suitcases with outer surface of aluminum with built-in zipper locks.Sec. 74737. Drawstring backpacks with zippered pocket.Sec. 74738. Laminated recycled reusable shopping tote bags.Sec. 74739. Tote bags of paper yarn.Sec. 74740. Reusable shopping style tote bags.Sec. 74741. Waterproof tote bags.Sec. 74742. Waterproof duffle bags.Sec. 74743. Waterproof zippered bags, without handles, of plastic sheeting.Sec. 74744. Waterproof backpacks.Sec. 74745. Waterproof waist packs.Sec. 74746. Guitar cases.Sec. 74747. Jewelry boxes.Sec. 74748. Silicone rubber camera cases with straps.Sec. 74749. Leather gloves with flip mitts for hunting.Sec. 74750. Men's leather gloves valued at $18 or more per pair.Sec. 74751. Belts of calf skin.Sec. 74752. Bamboo engineered flooring: 12.5–12.9 mm thick.Sec. 74753. Bamboo engineered flooring: 14.1–14.5 mm thick.Sec. 74754. Bamboo engineered flooring: 15.7–16.1 mm thick.Sec. 74755. Strand bamboo flooring: 12.5–12.9 mm thick.Sec. 74756. Strand bamboo flooring: 14.1–14.5 mm thick.Sec. 74757. Strand bamboo flooring: 10.9–11.3 mm thick.Sec. 74758. Chopsticks made of bamboo.Sec. 74759. Drying racks of wood.Sec. 74760. Bamboo skewers.Sec. 74761. Wood blinds with louvered slats.Sec. 74762. 100 percent cotton woven crimped unbleached fabric.Sec. 74763. Woven fabrics of cotton, containing 85 percent or more by weight of cotton, not more than 200 grams per square meter.Sec. 74764. 100 percent cotton woven bleached fabric pieces, open weave.Sec. 74765. Incontinence underpad fabrics of cotton.Sec. 74766. Woven fabrics of cotton with an average yarn number between 55 and 60.Sec. 74767. Woven fabric of cotton of yarn number 69 or higher.Sec. 74768. Woven fabrics of cotton with an average yarn number exceeding 68.Sec. 74769. Incontinence underpad fabrics, cotton, plain weave, of yarn number 42 or lower.Sec. 74770. Incontinence underpad fabrics, cotton, plain weave, of yarn number between 43 and 68.Sec. 74771. Incontinence underpad fabrics, bleached.Sec. 74772. Incontinence underpad fabrics, printed.Sec. 74773. Untwisted filament polyvinyl alcohol yarn, measuring 1,100 to 1,330 decitex.Sec. 74774. Untwisted filament polyvinyl alcohol yarn.Sec. 74775. Polypropylene (PP) monofilament.Sec. 74776. Acrylic fiber tow with an average decitex of 0.9.Sec. 74777. Black polyester bi-component fibers.Sec. 74778. Acrylic staple fibers with an average decitex of 2.2, fiber length of 100 mm.Sec. 74779. Modacrylic staple fibers not processed for spinning.Sec. 74780. Short polypropylene fibers.Sec. 74781. Polyoxadiazole fibers.Sec. 74782. Artificial staple fibers of viscose rayon, 38–42 mm in length.Sec. 74783. Artificial fibers of viscose rayon for the manufacture of feminine hygiene products.Sec. 74784. Flame retardant rayon fibers, measuring 4.78 decitex.Sec. 74785. Flame retardant rayon fibers, measuring 4.55 decitex.Sec. 74786. Flame retardant rayon fibers, measuring 4.4 decitex.Sec. 74787. Other flame retardant rayon fibers.Sec. 74788. Cellulosic man-made viscose rayon staple fibers, measuring 1.3–1.5 decitex.Sec. 74789. Viscose rayon staple fibers, measuring 1.5–1.67 decitex, with a fiber length of 38–42 mm.Sec. 74790. Cellulosic man-made viscose rayon staple fibers, measuring 1.67–2 decitex.Sec. 74791. Viscose rayon staple fibers, measuring 1–2 decitex, with a fiber length of 4–8 mm.Sec. 74792. Viscose staple fibers used in textile, medical, or hygiene applications.Sec. 74793. Viscose rayon staple fibers, measuring 1.51–2 decitex, with a fiber length of 8–16 mm.Sec. 74794. Viscose rayon staple fibers, measuring 1–1.5 decitex, with a fiber length of 8–16 mm.Sec. 74795. Flame retardant viscose rayon staple fibers, with a decitex of 4.7 mm and a fiber length of 51–60 mm.Sec. 74796. Viscose rayon staple fibers for nonwoven production.Sec. 74797. Black viscose rayon staple fibers.Sec. 74798. Acrylic or modacrylic staple fibers with a decitex of 3–5.6.Sec. 74799. Made up hand-cast string-drawn fishing nets.Sec. 74800. Knitted carpets containing 75 percent or more of cotton, with a rubber backing.Sec. 74801. Knitted carpets containing 75 percent or more by weight of polyester, with a rubber backing.Sec. 74802. Faux leather fabrics.Sec. 74803. Grass catcher bags.Sec. 74804. Oxygenation membrane capillary material.Sec. 74805. Textile knitted fabrics composed of micromodal and elastane.Sec. 74806. Textile technical knitted fabrics combining technical cotton and elastane.Sec. 74807. Textile knit fabrics of modal, cashmere, and spandex.Sec. 74808. Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with minerals.Sec. 74809. Women’s and girls' skirts and divided skirts of synthetic fibers infused with minerals.Sec. 74810. Women's and girls' knit cardigans or pullovers containing 70 percent or more of silk.Sec. 74811. Men's and boys' knit cardigans or pullovers of linen.Sec. 74812. Babies' knit sweaters, pullovers, sweatshirts, waistcoats (vests), and cardigans, of artificial fibers.Sec. 74813. Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with minerals.Sec. 74814. Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with minerals.Sec. 74815. Men's 3 mm wetsuits.Sec. 74816. Men's 5.5 and 6.5 mm wetsuits.Sec. 74817. Men's 3.5 mm wetsuits.Sec. 74818. Men's 4.5 mm wetsuits.Sec. 74819. Women's 3 mm wetsuits.Sec. 74820. Women's 3.5 mm wetsuits.Sec. 74821. Women's 4.5 mm wetsuits.Sec. 74822. Women's 5.5 and 6.5 mm wetsuits.Sec. 74823. Insulated handmuffs of knit polyester.Sec. 74824. Men's stockingfoot wader bottom subassemblies, of compressed neoprene.Sec. 74825. Men's stockingfoot wader bottom subassemblies, of non-compressed neoprene.Sec. 74826. Fishing wader pocket pouch assemblies.Sec. 74827. Women's coats of man-made woven fibers.Sec. 74828. Men's or boys' linen woven trousers.Sec. 74829. Men's or boys' linen woven shorts.Sec. 74830. Martial arts uniforms.Sec. 74831. Women's dresses of woven viscose.Sec. 74832. Girls' woven cotton corduroy trousers.Sec. 74833. Women's woven waffle shirts.Sec. 74834. Babies' woven artificial fiber shirts and blouses.Sec. 74835. Babies' artificial fiber woven jumpsuits, coveralls, dresses, skirts, skirtalls, or clothing accessories.Sec. 74836. Women's or girls' linen woven blouses, shirts and shirt-blouses, and sleeveless tank styles.Sec. 74837. Women's or girls' linen woven washsuits, sunsuits, or one-piece playsuits.Sec. 74838. Women's or girls' linen woven coveralls or jumpsuits.Sec. 74839. Women's shawls and similar goods, 100 percent silk.Sec. 74840. Winter cycling gloves.Sec. 74841. Mattress protectors with toppers.Sec. 74842. Printed mattress protectors.Sec. 74843. Lock pocket tents.Sec. 74844. Dark room tents.Sec. 74845. Air tube chambered tents.Sec. 74846. Bi-component microfiber tube mop refills.Sec. 74847. Microfiber duster refills.Sec. 74848. RFID mop pads.Sec. 74849. Microfiber cleaning cloths.Sec. 74850. Microfiber mop pads.Sec. 74851. Golf bag bodies with rain hoods and straps.Sec. 74852. Pillow shells, constructed with gussets.Sec. 74853. Golf bag body flats.Sec. 74854. Bathtub elbow rests.Sec. 74855. Door swings.Sec. 74856. Under bed restraints.Sec. 74857. Flat golf bag body components, without bottoms.Sec. 74858. Bath kneeler.Sec. 74859. Pillow shells, with oval jacquard weave.Sec. 74860. Two-piece camera mount kits.Sec. 74861. Sleeve covers.Sec. 74862. Sports footwear for men, valued over $20 per pair.Sec. 74863. Sports footwear for women, valued over $20 per pair.Sec. 74864. Men’s cycling shoes valued over $18 per pair.Sec. 74865. Women’s cycling shoes valued over $16 per pair.Sec. 74866. Men's golf shoes with outers and uppers of rubber or plastics, valued over $20 per pair.Sec. 74867. Golf shoes other than for men, with outers and uppers of rubber or plastics, valued over $20 per pair.Sec. 74868. Winter cycling boots for men.Sec. 74869. Winter cycling boots for women.Sec. 74870. Men's protective active footwear with waterproof soles, valued over $26 per pair, covering the ankle.Sec. 74871. Women's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height.Sec. 74872. Children's protective active footwear with waterproof soles, valued over $18 per pair.Sec. 74873. Men's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height.Sec. 74874. Children's footwear valued over $15 per pair.Sec. 74875. Women's protective active footwear, valued over $25 per pair, 15.35–25.4 cm in height.Sec. 74876. Women's rubber or plastic footwear covering the ankle with fox-like banding.Sec. 74877. Cheer shoes covering the ankle.Sec. 74878. Footwear for women, with 90 percent of the external surface of rubber or plastic, valued $15–$22 per pair.Sec. 74879. Sideline cheer shoes.Sec. 74880. Men's athletic footwear, valued under $9 per pair.Sec. 74881. Athletic footwear for women, valued not over $9 per pair.Sec. 74882. Athletic footwear for children, valued not over $8 per pair.Sec. 74883. Men's golf shoes, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over.Sec. 74884. Golf shoes other than for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over.Sec. 74885. Men's rubber/plastic footwear, valued not over $5 per pair.Sec. 74886. Women's rubber/plastic footwear, valued not over $6 per pair.Sec. 74887. Children's athletic shoes with glitter uppers.Sec. 74888. Cheer shoes with sole less than 12 mm.Sec. 74889. Men's golf shoes with outers and uppers of rubber or plastics, valued over $19 per pair.Sec. 74890. Golf shoes other than for men, outer soles and uppers of rubber or plastics, valued over $19 per pair.Sec. 74891. Men's golf shoes, outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers).Sec. 74892. Men's oxford work footwear with metal safety toe and internal metatarsal protection.Sec. 74893. Oxford-style leather footwear with metal safety toe and static dissipating protection.Sec. 74894. Women’s leather footwear, lined with pigskin with zipper, valued $47–$60 per pair.Sec. 74895. Women's leather footwear, lined with pigskin, valued $31–$40 per pair.Sec. 74896. Women's slip-on cow/calf hair footwear, valued $50–$60 per pair.Sec. 74897. Women’s leather footwear lined with sheepskin.Sec. 74898. Women’s leather slip-on footwear lined with sheep leather.Sec. 74899. Women's leather slip-on footwear lined with pigskin.Sec. 74900. Women's leather footwear, lined with pigskin, valued $21–$27 per pair.Sec. 74901. Men's mid-cut work footwear with composite safety toe and waterproof leather uppers.Sec. 74902. Men's leather upper footwear, San Crispino construction, valued over $32 per pair.Sec. 74903. Men's leather upper athletic footwear.Sec. 74904. Women's footwear with leather uppers, lined with pigskin, valued $37–$43 per pair.Sec. 74905. Women's footwear with leather uppers, lined with pigskin, valued $88–$102 per pair.Sec. 74906. Women's footwear with leather uppers, lined with pigskin, valued $24–$32 per pair.Sec. 74907. Women's footwear with leather uppers, lined with pigskin, valued $57–$62 per pair.Sec. 74908. Women's footwear with leather uppers, strap with closed toe and open heel.Sec. 74909. Open toe women's footwear, valued over $23 but not over $27 per pair.Sec. 74910. Slip-on footwear for women, valued over $24 but not over $27 per pair.Sec. 74911. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with functional zippers on sides.Sec. 74912. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 43–48 cm.Sec. 74913. Women's footwear with leather uppers, lined with pigskin covering the knee.Sec. 74914. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 48–52 cm.Sec. 74915. Women's footwear with leather uppers, open toe with strap and buckle, valued $14–$25 per pair.Sec. 74916. Women's slip-on footwear with bovine leather uppers.Sec. 74917. Women's footwear with leather uppers, lined with pigskin with adjustable laces.Sec. 74918. Men's waterproof leather footwear, valued $27 per pair or higher.Sec. 74919. Men's or boys' golf shoes, valued $30 per pair or higher.Sec. 74920. Competitive cheer shoes with leather uppers.Sec. 74921. Children's waterproof leather footwear, not covering the ankle, valued $14 per pair or higher.Sec. 74922. Women's footwear with leather uppers, open toe with strap and buckle, valued $12.50–$28 per pair.Sec. 74923. Women's footwear with leather uppers, closed toe with strap and buckle.Sec. 74924. Women's footwear with leather uppers, with strap and buckle, valued $27–$40 per pair.Sec. 74925. Women's footwear with leather uppers, with strap and buckle, valued $12.70–$18.70 per pair.Sec. 74926. Children's leather upper athletic footwear, valued not over $9 per pair.Sec. 74927. Men's athletic type footwear with uppers of textile materials of vegetable fibers and outer soles of rubber or plastic with textile flocking.Sec. 74928. Athletic footwear for men, with a bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74929. Athletic footwear for women, with a bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74930. Athletic footwear for children, bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74931. Athletic footwear for men, valued over $6.50 but not over $9 per pair.Sec. 74932. Athletic footwear for children, valued over $6.50 but not over $9 per pair.Sec. 74933. Men's waterproof footwear, valued over $15 per pair, covering the ankle.Sec. 74934. Men's waterproof footwear, valued over $13 per pair, not covering the ankle.Sec. 74935. Women's waterproof footwear, valued over $15 per pair, covering the ankle.Sec. 74936. Women's waterproof footwear, valued over $13 per pair, not covering the ankle.Sec. 74937. Cheer shoes with uppers of textile materials.Sec. 74938. Men's golf shoes, uppers of textile materials.Sec. 74939. Golf shoes other than for men, uppers of textile materials.Sec. 74940. Women's footwear with textile uppers and 50 percent or more of the surface area of which is leather.Sec. 74941. Shoe and boot covers.Sec. 74942. Women's footwear with textile uppers, open toes or heels, valued $15–$30 per pair.Sec. 74943. Men's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74944. Women's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74945. Children's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74946. Oxford footwear with textile upper and composite toe, valued at $12–$20 per pair.Sec. 74947. Oxford-style footwear for men or women with textile uppers, with an alloy safety toecap and static dissipating protection.Sec. 74948. Oxford-style work footwear with steel safety toe and static dissipating protection.Sec. 74949. Women's footwear, covering the ankle but not the knee, valued over $24 per pair.Sec. 74950. Men's textile upper footwear, not covering the ankle, valued over $24 per pair.Sec. 74951. Oxford footwear with textile uppers and composite toe, valued over $20 per pair.Sec. 74952. Men's mid-cut footwear with a textile upper and a protective toe cap.Sec. 74953. Women's footwear with leather soles and textile uppers, open toes or heels, valued $12–$24 per pair.Sec. 74954. Footwear for women valued over $20 but not over $24 per pair.Sec. 74955. Women's footwear with leather soles and textile uppers, valued $15–$20 per pair.Sec. 74956. Women's footwear with leather soles and textile uppers, valued $20–$25 per pair.Sec. 74957. Women's footwear with cork soles and textile uppers.Sec. 74958. Men's footwear with felt soles, not covering the ankle, valued $20 per pair or higher.Sec. 74959. Women's and girls' footwear with cork uppers, valued less than $25 per pair.Sec. 74960. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, covering the ankle.Sec. 74961. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, not covering the ankle.Sec. 74962. Women's footwear with cow/calf hair uppers, valued $19–$25 per pair.Sec. 74963. Women's footwear with cow/calf hair uppers, valued $50–$55 per pair.Sec. 74964. Women's footwear, leather soles and rubber/plastic uppers, valued $16–$18 per pair.Sec. 74965. Women's footwear with cow/calf hair uppers, valued $19–$34 per pair.Sec. 74966. Footwear for women, valued over $50 but not over $60 per pair.Sec. 74967. Calf hair upper footwear.Sec. 74968. Gaiters of man-made fibers.Sec. 74969. Hats of vegetable fibers.Sec. 74970. Hairnets.Sec. 74971. Cotton knit hats, valued $8 or less.Sec. 74972. Babies' woven cotton hats.Sec. 74973. Hats of man-made fiber, valued $5–$25.Sec. 74974. Waterproof and insulated hats with ear flaps, valued over $15.Sec. 74975. Fishing wading staffs.Sec. 74976. Plastic plants for aquariums, not glued or bound.Sec. 74977. Natural stone ledger tile of sandstone.Sec. 74978. Marble mosaic and pebble tiles.Sec. 74979. Natural stone limestone tiles.Sec. 74980. Natural stone marble tiles.Sec. 74981. Waterjet natural stone mosaic tile.Sec. 74982. Marble entertaining and serveware.Sec. 74983. Articles of marble for kitchen and dining room.Sec. 74984. Natural stone ledger tiles of travertine.Sec. 74985. Travertine decorative tile.Sec. 74986. Limestone decorative tiles.Sec. 74987. Blank, embossed, and printed stoneware coaster disks and trivets.Sec. 74988. Rolled green glass sheets.Sec. 74989. Framed rear-view mirrors.Sec. 74990. Wall mirrors, unframed.Sec. 74991. Wall mirrors, framed.Sec. 74992. Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each, other than those presented in sets.Sec. 74993. Double-walled insulated glass tumblers.Sec. 74994. Diamond-shaped stemmed wine glasses.Sec. 74995. Twisted-center stemless wine glass.Sec. 74996. Crystalline drinking glasses, without stems, not in sets.Sec. 74997. Double-walled insulated glass bowls.Sec. 74998. Leaf-shaped glass decanters.Sec. 74999. Set of four appetizer plates made of glass with steel caddy holder, valued at $2 each.Sec. 75000. Spice rack with glass jars and wooden lids valued not over $3 each.Sec. 75001. Glass lens blanks for infrared applications.Sec. 75002. Hair accessories of glass beads, imitation pearls, and imitation stones, valued less than $7.Sec. 75003. Filter bags with acid-resistant coating, of woven fiberglass laminated to ePTFE, weighing at least 325 g/m2 but not over 350 g/m2.Sec. 75004. Fiberglass replacement wicks for outdoor garden torch.Sec. 75005. Filter bags of woven fiberglass fabric laminated to an ePTFE, with a polytetrafluoroethylene coated backing, not acid resistant, weighing at least 721 g/m2 but not over 771 g/m2.Sec. 75006. Silver catalyst.Sec. 75007. Silver round blanks.Sec. 75008. Ferroboron alloy.Sec. 75009. Cast iron nonmalleable threaded main body combo castings for residential fuel oil tanks.Sec. 75010. Cast iron nonmalleable threaded vent caps for residential fuel oil tanks.Sec. 75011. Cast iron nonmalleable threaded bushings for residential fuel oil tanks.Sec. 75012. Cast iron nonmalleable threaded tank adapters for residential fuel oil tanks.Sec. 75013. Cast iron nonmalleable threaded fill alarm main body for residential fuel oil tanks.Sec. 75014. Cast iron nonmalleable threaded fill box caps for residential fuel oil tanks.Sec. 75015. Cast iron nonmalleable threaded leg flanges for residential fuel oil tanks.Sec. 75016. Portable gas cooking stoves.Sec. 75017. Portable outdoor cookers.Sec. 75018. Self-anchored beverage containers.Sec. 75019. Stainless steel handmade kitchen sinks.Sec. 75020. Loose frame baskets.Sec. 75021. Two-story fire escape ladders.Sec. 75022. Three-story fire escape ladders.Sec. 75023. Work support stands of steel.Sec. 75024. Locking fixtures of iron or steel.Sec. 75025. Stainless steel phone handle-and-stand accessories.Sec. 75026. Circular and S-shaped stainless steel carabiners.Sec. 75027. Pieces of refined unwrought copper cathode 99.9999 percent pure.Sec. 75028. Ultra-thin and wide-width aluminum foil.Sec. 75029. Etched capacitor aluminum foil of a thickness 0.018–0.126 mm.Sec. 75030. Stove top coffee makers.Sec. 75031. Aluminum shower caddies.Sec. 75032. Step stools of aluminum.Sec. 75033. Aluminum ladders.Sec. 75034. Circular and S-shaped aluminum carabiners.Sec. 75035. Stationary sprinklers of zinc.Sec. 75036. Tungsten waste and scrap.Sec. 75037. Cobalt alloys.Sec. 75038. Certain gallium (Ga).Sec. 75039. Niobium (columbium) rings no thicker than 20 mm.Sec. 75040. Tungsten secondary raw material.Sec. 75041. Gear-driven bolt cutters and pipe cutters.Sec. 75042. Rotary cutters.Sec. 75043. Food graters.Sec. 75044. Hand tools for applying plastic clip fasteners to garments.Sec. 75045. Steel workstations with vises adjustable by foot pedal.Sec. 75046. Fixed carbide cutter and roller cone drill bits.Sec. 75047. Rotary food graters.Sec. 75048. Coffee presses.Sec. 75049. Vacuum insulated coffee servers with a brew-through lid.Sec. 75050. Vacuum insulated coffee servers with no lid.Sec. 75051. Vacuum insulated coffee servers with fitted hinged lid.Sec. 75052. Commercial vacuum insulated coffee servers with sight gauge.Sec. 75053. Commercial vacuum insulated coffee servers with plastic base.Sec. 75054. Commercial vacuum insulated coffee servers with plastic base and stand.Sec. 75055. Craft knives with fixed pen-like or retractable blades.Sec. 75056. Craft knives.Sec. 75057. Blades for craft knives with non-fixed blades.Sec. 75058. Ergonomic pinking shears.Sec. 75059. Spring-action scissors.Sec. 75060. Electronic locks for lockers.Sec. 75061. Luggage locks of base metal, packaged for retail sale.Sec. 75062. Key-operated door handles, push-pull-rotate.Sec. 75063. Vent mounted magnetic mobile phone holder for automobiles.Sec. 75064. Dash mounted magnetic mobile phone holder for automobiles.Sec. 75065. Windshield mounted magnetic mobile phone holder for automobiles.Sec. 75066. Steel latches with plastic plungers.Sec. 75067. Non-key-operated door handles.Sec. 75068. Curtain rings.Sec. 75069. Brackets.Sec. 75070. Curtain rods.Sec. 75071. Curtain rod hardware.Sec. 75072. Curtain tiebacks.Sec. 75073. Curtain rod finials.Sec. 75074. Curved shower rods.Sec. 75075. Shower hooks and rings.Sec. 75076. Straight shower rods.Sec. 75077. Steel window rods.Sec. 75078. Antitheft steel cases with digital locks.Sec. 75079. Stainless steel hose kits.Sec. 75080. Stainless steel hoses.Sec. 75081. Wrist watch strap buckles not over 18 mm.Sec. 75082. Wrist watch strap buckles over 18 mm.Sec. 75083. Used cylinder heads.Sec. 75084. Cylinder heads used solely or principally with certain engines.Sec. 75085. Engine blocks.Sec. 75086. Swirler assemblies for turbines.Sec. 75087. Barrels for fuel mixing.Sec. 75088. Injector assemblies for certain turbines.Sec. 75089. Stem assemblies for certain turbines.Sec. 75090. Tip assemblies for non-gas turbines.Sec. 75091. High pressure fuel pumps.Sec. 75092. Dry scroll vacuum pumps 364x333x485 mm.Sec. 75093. Dry scroll vacuum pumps 297x260x420 mm.Sec. 75094. Dry scroll vacuum pumps 254x260x420 mm.Sec. 75095. Dry scroll vacuum pumps 181x140x358 mm.Sec. 75096. Turbomolecular vacuum pumps.Sec. 75097. Rotary vane vacuum pumps valued over $500 each.Sec. 75098. Vacuum diffusion pumps valued over $900 each.Sec. 75099. Hand- or foot-operated air pumps.Sec. 75100. Roof vent fans.Sec. 75101. 12-Amp corded electric leaf blowers.Sec. 75102. Cordless battery powered leaf blowers not exceeding 20 volts.Sec. 75103. Cordless battery powered leaf blowers between 20 and 60 V.Sec. 75104. Fan assemblies for cab climate systems.Sec. 75105. Aquarium air pumps.Sec. 75106. Heat pumps for residential use.Sec. 75107. Heat pumps (outdoor units) for split air conditioner systems.Sec. 75108. High-wall indoor units.Sec. 75109. Single-zone outdoor units.Sec. 75110. Mini heat pumps for split air conditioner systems.Sec. 75111. Multi-zone outdoor unit ductless systems.Sec. 75112. Indoor units of split air conditioner systems.Sec. 75113. Ductless 18000 BTU heat pumps, single zone inverter.Sec. 75114. Single-phase heat pump.Sec. 75115. Steel vacuum pitchers with plastic hinged lid.Sec. 75116. Oil filters.Sec. 75117. Battery powered nasal irrigators.Sec. 75118. Struts to absorb vibration.Sec. 75119. Table saws (25.4 cm.), operable corded and cordless.Sec. 75120. Sliding miter saws (25.4 cm) with laser, corded and cordless.Sec. 75121. Electromechanical rotary hammers, corded and cordless.Sec. 75122. Electromechanical hammer impact drivers, corded and cordless.Sec. 75123. Rotary hammer drill tools with self-contained electric motor.Sec. 75124. Drill driver tools with self-contained electric motor.Sec. 75125. Extruders.Sec. 75126. Three-dimensional drawing pens.Sec. 75127. Professional grade three-dimensional drawing pens.Sec. 75128. Electric multi-functional blower vacuums.Sec. 75129. Autosamplers (multisamplers) for liquid chromatographs.Sec. 75130. Autosamplers (vialsamplers) for liquid chromatographs.Sec. 75131. Hydraulic hammer assembly.Sec. 75132. Segmented bladder-operated molds, with more than 25-inch rim diameter.Sec. 75133. Used valves for directional control.Sec. 75134. Keg spears with pressure release valves.Sec. 75135. Multiport distribution controllers.Sec. 75136. Subsea modular trees.Sec. 75137. Flow selector unit-multi-port 6-branch engine crankshafts.Sec. 75138. Engine crankshafts.Sec. 75139. Turbocharger journal bearings.Sec. 75140. Mid-range bearing housings.Sec. 75141. Heavy duty bearing housings.Sec. 75142. Fixed ration gear boxes.Sec. 75143. Track drive gear boxes.Sec. 75144. Swing bearing assembly.Sec. 75145. Gears for use in machinery or within engines.Sec. 75146. 14Y stepper motors.Sec. 75147. Air door actuators.Sec. 75148. Servo motors.Sec. 75149. DC brushed rhombic winding NdFeb magnet motors, with output under 18.65 W.Sec. 75150. DC brushed rhombic winding NdFeB magnet motors.Sec. 75151. DC brushed rhombic winding AlNiCo magnet motors, with output under 18.65 W.Sec. 75152. DC brushless rhombic winding NdFeB magnet motors, with output under 18.65 W.Sec. 75153. DC brushed rhombic winding NdFeB magnet motors, with output over 18.65 but not over 37.5 W.Sec. 75154. DC brushed rhombic winding AlNiCo magnet motors, with output over 18.65 W but not over 37.5 W.Sec. 75155. DC brushless slotless rhombic winding NdFeB magnet motors output over 18.65 W but not over 37.5 W.Sec. 75156. DC brushed rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W.Sec. 75157. DC brushless slotless rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W.Sec. 75158. Motors.Sec. 75159. DC motors of an output exceeding 74.6 W but not exceeding 735 W.Sec. 75160. DC motors, of an output exceeding 74.6 W but not exceeding 735 W.Sec. 75161. DC brushed rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W.Sec. 75162. DC brushless slotless rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W.Sec. 75163. DC motors of an output exceeding 750 W but not exceeding 14.92 kW.Sec. 75164. DC electric motor for non-aircraft gas turbines.Sec. 75165. AC alternators.Sec. 75166. AC alternators with copper windings.Sec. 75167. Wound stators and rotor assemblies.Sec. 75168. Rotors.Sec. 75169. Stators for washing machines, with a 27-tooth design.Sec. 75170. Stators for washing machines, with an 18-tooth design.Sec. 75171. Rotors for washing machines, with a height of 60.8 mm.Sec. 75172. Rotors for washing machines, with a height of 49 mm.Sec. 75173. 6 V lead-acid storage batteries.Sec. 75174. 12 V lead-acid storage batteries, used for the auxiliary source of power.Sec. 75175. Lead-acid storage batteries, used for wheelchairs.Sec. 75176. 12 V lead-acid storage batteries, rated at less than 15 ampere-hours.Sec. 75177. 12 V lead-acid storage batteries, rated at 15 ampere-hours or more.Sec. 75178. Cell box assemblies, weighing 15 kg or more but not over 18 kg.Sec. 75179. Cell box assemblies, weighing 30 kg or more but not over 36 kg.Sec. 75180. Cell box assemblies, weighing 36 kg or more but not over 49 kg.Sec. 75181. Cell box assemblies NX.Sec. 75182. Food processors with a capacity greater than 2.9 liters but not exceeding 3.1 liters.Sec. 75183. Food processors with a capacity greater than 1.6 liters but not exceeding 2.2 liters.Sec. 75184. Cordless hand blenders.Sec. 75185. Cordless hand mixers.Sec. 75186. Corded hand blenders.Sec. 75187. Burr coffee grinders.Sec. 75188. Electric food processors with bowl scraper.Sec. 75189. Electric food processors with snap-locking lid.Sec. 75190. Electric juice extractors.Sec. 75191. Electric drink mixers.Sec. 75192. Spiralizing food processors with a capacity equal to or greater than 2.36 liters but not exceeding 2.64 liters.Sec. 75193. Spiralizing food processors with a capacity equal to or greater than 2.83 liters but not exceeding 3.07 liters.Sec. 75194. Dicing food processors.Sec. 75195. Compact food processor with smoothie function.Sec. 75196. Juice extractors.Sec. 75197. Integrated baby food making systems.Sec. 75198. Electric juice mixers and grinders.Sec. 75199. Ultrasonic humidifiers.Sec. 75200. Automatic litterboxes, valued no more than $100.Sec. 75201. Electric toothbrushes.Sec. 75202. Ultrasonic cool/warm mist humidifiers with aromatherapy.Sec. 75203. 2-in-1 can opener.Sec. 75204. Food spiralizing devices.Sec. 75205. Ceramic bowls.Sec. 75206. Food grinders for certain electromechanical stand food mixers.Sec. 75207. Pasta press extruders for certain stand food mixers.Sec. 75208. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 4.2 liters but not exceeding 4.8 liters.Sec. 75209. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 2.8 liters but not exceeding 3.4 liters.Sec. 75210. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 5.6 liters but not exceeding 8.6 liters.Sec. 75211. Pasta rollers and cutters for stand food mixers.Sec. 75212. Glass bowls for certain electromechanical stand food mixers.Sec. 75213. Body trimmers for detailed hair trimming.Sec. 75214. Hair clipper sets.Sec. 75215. Rechargeable trimmers for trimming human hair.Sec. 75216. PCB assemblies for clippers and trimmers.Sec. 75217. LED bicycle wheel spoke lights.Sec. 75218. Bicycle rear lights.Sec. 75219. Portable electric lamps.Sec. 75220. Space heaters.Sec. 75221. Microwave ovens with capacity not exceeding 22.5 liters.Sec. 75222. Microwave ovens with capacity exceeding 22.5 liters but not exceeding 31 liters.Sec. 75223. Low-profile microwave ovens with electronic opening mechanism and integral range hood.Sec. 75224. Low-profile microwave ovens with push button opening mechanism and integral range hood.Sec. 75225. Low-profile microwave ovens with electronic opening mechanism and without a range hood.Sec. 75226. Searing grills.Sec. 75227. Automatic drip coffee makers.Sec. 75228. Espresso machines.Sec. 75229. Coffee makers with dishwasher safe removable parts.Sec. 75230. Single-service coffee makers with milk frothers.Sec. 75231. Electric coffee makers with dual dispensers.Sec. 75232. Electric coffee makers for brewing capsules.Sec. 75233. Automatic or manual pour over coffee makers.Sec. 75234. Removable reservoir coffeemakers.Sec. 75235. Single serve coffee makers.Sec. 75236. 2-way coffee makers with a 12-cup carafe and a pod brewer.Sec. 75237. Rapid cold brew and hot coffee makers.Sec. 75238. Electric kettles.Sec. 75239. Electric toasters with even-toast feature.Sec. 75240. Electric toasters with 6.5 inch slots.Sec. 75241. Electric toasters with 37 mm wide slots, with an under-base cord wrap.Sec. 75242. 2- and 4- slot toasters, not having a button to keep toaster contents warm after toasting.Sec. 75243. 2-slot toasters, with a button to keep toaster content warm after toasting.Sec. 75244. Electric toasters with double-slice slots.Sec. 75245. Electric toasters with 37 mm wide slots, with a retractable cord.Sec. 75246. Electric pressure cookers rated more than 800 W but not more than 1,000 W, with a capacity of not less than 5 liters.Sec. 75247. Electric pressure cookers rated more than 1,200 W but not more than 1,400 W, with a capacity of less than 5 liters.Sec. 75248. Electric pressure cookers rated more than 1,000 W but not more than 1,200 W, with a capacity of less than 5 liters.Sec. 75249. Contoured heating pads.Sec. 75250. Slow cookers with non-stick ceramic coated stoneware.Sec. 75251. Heating pads.Sec. 75252. Programmable slow cookers with digital display.Sec. 75253. 8-Quart electric slow cookers.Sec. 75254. Programmable slow cookers.Sec. 75255. Electric slow cookers with locking lid.Sec. 75256. Double flip waffle makers with removable grids.Sec. 75257. Ice cream waffle cone and bowl makers.Sec. 75258. Electric breakfast sandwich makers.Sec. 75259. Pressure cookers.Sec. 75260. 10-quart programmable slow cookers.Sec. 75261. Polished stainless steel 1.5-quart tea kettles.Sec. 75262. Egg bite makers.Sec. 75263. Vacuum steel insulated coffee carafes, of a kind used with deep ultraviolet lithography machines.Sec. 75264. Vacuum steel insulated carafes for household coffee machines, of a kind used with deep ultraviolet lithography machines.Sec. 75265. Vacuum steel bodies with inner and outer steel layers.Sec. 75266. Lamp-holder housings of plastic.Sec. 75267. 660 W, 125 V, lamp-holder with two 15 amp outlets.Sec. 75268. Combination duplex receptacle/outlet and USB charger, 15–20 amp, 125 V.Sec. 75269. Range and dryer receptacles.Sec. 75270. Residential grade receptacles.Sec. 75271. Residential and commercial USB receptacles.Sec. 75272. Power strips.Sec. 75273. Surge protectors.Sec. 75274. Programmable controllers for architectural lighting.Sec. 75275. Electronic modular control panels for generators.Sec. 75276. Power distribution modules and programmable controllers.Sec. 75277. Glass capacitive touchscreen assemblies with LCD.Sec. 75278. Lamps containing deuterium gas without radio-frequency identification (RFID).Sec. 75279. Lamps containing deuterium gas with radio-frequency identification (RFID).Sec. 75280. Fiber channel coaxial cables of silver-plated copper conductors and expanded ePTFE dielectrics.Sec. 75281. Insulated coaxial cables, of a kind used with deep ultraviolet lithography machines.Sec. 75282. Coaxial cables insulated with ePTFE, vapor sealed, of a kind used with deep ultraviolet lithography machines.Sec. 75283. Coaxial cables insulated with ePTFE, non-vapor sealed, of a kind used with deep ultraviolet lithography machines.Sec. 75284. Low speed automotive ethernet USB harnesses.Sec. 75285. High speed autolink cable USB harnesses.Sec. 75286. Insulated electric conductors, of a kind used with extreme ultraviolet lithography machines.Sec. 75287. Insulated electric conductors, of a kind used with deep ultraviolet lithography machines.Sec. 75288. Insulated electric conductors, of a kind used with optical instruments.Sec. 75289. Rings, blocks, and other insulating fittings of quartz.Sec. 75290. Front tire splash guards for vehicles.Sec. 75291. Rear tire splash guards for vehicles.Sec. 75292. Automatic gear boxes.Sec. 75293. Suspension systems (struts) for off-highway trucks.Sec. 75294. Suspension system stabilizer bars.Sec. 75295. Tie rod assemblies.Sec. 75296. Used axle housings.Sec. 75297. Used parts for power trains.Sec. 75298. Front windshield covers.Sec. 75299. Expansion chambers.Sec. 75300. Bicycle racks for car roofs.Sec. 75301. High pressure fuel injector rails.Sec. 75302. Stand-up bicycles, having both wheels exceeding 63.5 cm in diameter.Sec. 75303. Elliptical cycles, with wheels not exceeding 63.5 cm in diameter.Sec. 75304. Bicycle frames, other than of steel, valued $600 or less.Sec. 75305. Internal gear bicycle hubs, other than two or three speeds.Sec. 75306. Bicycle pedals other than clipless pedals.Sec. 75307. Clipless bicycle pedals and parts thereof.Sec. 75308. Carbon fiber bicycle seatposts.Sec. 75309. Bicycle handlebar tape, other than silicon or leather tape.Sec. 75310. Trailer cycles.Sec. 75311. Dropper seatposts.Sec. 75312. Bicycle fenders.Sec. 75313. Bicycle handlebars.Sec. 75314. Multi-functional steel carts.Sec. 75315. Non-mechanically propelled industrial hand truck.Sec. 75316. Moving dollies.Sec. 75317. Paragliders, paraglider wings and paraglider harnesses.Sec. 75318. Sailing catamarans and power catamarans.Sec. 75319. Projection lenses.Sec. 75320. Mounted optical lenses.Sec. 75321. Objective lenses for broadcast cameras.Sec. 75322. Objective lenses for cinema cameras.Sec. 75323. Magnifying spectacles.Sec. 75324. LCD television panel assemblies, with a video display measuring over 175.26 cm.Sec. 75325. LCD television panel assemblies, with a video display measuring over 149.86 cm but not over 175.26 cm.Sec. 75326. LCD television panel assemblies, with a video display measuring over 139.7 cm but not over 149.86 cm.Sec. 75327. LCD television panel assemblies, with a video display measuring over 137.16 cm but not over 139.7 cm.Sec. 75328. Housings designed for infrared lenses.Sec. 75329. Electronic temperature indicators, weighing 14.2 g.Sec. 75330. Electronic temperature indicators, weighing 64.4 g.Sec. 75331. Electronic temperature indicators, weighing 430 g.Sec. 75332. Global cargo trackers, weighing 660 g.Sec. 75333. Temperature data monitors, weighing 115 g.Sec. 75334. Temperature data monitors, weighing 138.9 g.Sec. 75335. Temperature data monitors, weighing 133.2 g.Sec. 75336. Parts and accessories of bicycle speedometers.Sec. 75337. Wired remote controllers.Sec. 75338. Analog/digital wrist watches.Sec. 75339. Mechanical wrist watches.Sec. 75340. Mechanical wrist watches with leather or other band.Sec. 75341. Analog pocket watches.Sec. 75342. Projection alarm clocks, non-atomic.Sec. 75343. Projection atomic alarm clocks.Sec. 75344. Analog wall clocks without thermometer, hygrometer, or barometer gauges.Sec. 75345. Analog clocks with thermometer and hygrometer.Sec. 75346. Atomic analog wall clocks.Sec. 75347. Atomic digital clocks.Sec. 75348. Analog kitchen timers.Sec. 75349. Wrist watch movements having over one jewel and less than 7 jewels.Sec. 75350. Watch movements having over 7 jewels and under 17 jewels.Sec. 75351. Watch cases or bodies over 41 mm in diameter.Sec. 75352. Watch cases or bodies not over 41 mm in diameter.Sec. 75353. Watch case bezels, backs, and centers.Sec. 75354. Watch case parts.Sec. 75355. Stainless steel watch bracelets.Sec. 75356. Watch dials.Sec. 75357. Watch crowns.Sec. 75358. Watch hands.Sec. 75359. Acoustic guitars.Sec. 75360. Console digital pianos.Sec. 75361. Grand digital pianos.Sec. 75362. Electronic 61-key keyboards.Sec. 75363. Electric guitars and acoustic/electric guitars.Sec. 75364. Memory foam travel pillows.Sec. 75365. Lighting for wall installation.Sec. 75366. Decorative bathroom fan assemblies (lighting fixtures) assemblies.Sec. 75367. Metal household floor lamps.Sec. 75368. Solar powered pathway lights, each measuring between 36.8 cm and 42 cm in height.Sec. 75369. Solar powered pathway lights, each measuring between 45 cm and 48 cm in height.Sec. 75370. Exterior exit viewing lights, dual beam.Sec. 75371. LED flameless candles.Sec. 75372. Aquarium LED light strands.Sec. 75373. LED light modules for bathroom fans/lights.Sec. 75374. Aquarium LED light sticks.Sec. 75375. Aquarium LED light strips.Sec. 75376. Decorative votive candle holders.Sec. 75377. Candle jar shades.Sec. 75378. Non-electrical lighting.Sec. 75379. Outdoor garden or patio torches of bamboo construction.Sec. 75380. Outdoor garden or patio torches of non-bamboo construction.Sec. 75381. Indoor oil lamps with base of glass or metal.Sec. 75382. Outdoor garden torches for tabletop use.Sec. 75383. Glass lens arrays for spotlights.Sec. 75384. Lamp shades.Sec. 75385. Galvanized steel LED downlight housing frames.Sec. 75386. Aluminum cylinders for LED lighting fixtures.Sec. 75387. Galvanized steel brackets and plates for LED lighting fixtures.Sec. 75388. Aluminum LED downlight reflectors.Sec. 75389. Outdoor garden torch replacement canisters.Sec. 75390. Iris subassemblies for moving lights.Sec. 75391. Zoom modules for automated moving lights.Sec. 75392. Golf club heads for fairway woods.Sec. 75393. Golf club shafts for putters.Sec. 75394. Steel golf club shafts, other than for putters.Sec. 75395. Golf club shaft assemblies.Sec. 75396. Graphite driver golf club shafts, extra stiff flex.Sec. 75397. Graphite hybrid golf club shafts, extra stiff flex.Sec. 75398. Graphite irons golf club shafts, extra stiff flex.Sec. 75399. Graphite driver golf club shafts, regular, senior, adult, or ladies flex.Sec. 75400. Graphite golf club driver shafts, stiff flex.Sec. 75401. Graphite hybrid golf club shafts, regular, senior, adult, or ladies flex.Sec. 75402. Graphite hybrid golf club shafts, stiff flex.Sec. 75403. Graphite irons golf club shafts, regular, senior, adult, or ladies flex.Sec. 75404. Graphite irons golf club shafts, stiff flex.Sec. 75405. Pickleball paddles.Sec. 75406. Pickleballs.Sec. 75407. Exercise cycles.Sec. 75408. Stationary trainers.Sec. 75409. Multimodality fitness equipment, without integrated contact grip heart rate monitor.Sec. 75410. Multimodality fitness equipment with integrated power sensor to measure the user's upper body power input.Sec. 75411. Parts and accessories for treadmills.Sec. 75412. Parts and accessories for ellipticals.Sec. 75413. Parts and accessories for stationary exercise cycles.Sec. 75414. Parts and accessories for weight training equipment.Sec. 75415. Parts and accessories for certain exercise equipment machines.Sec. 75416. Lateral elliptical machines.Sec. 75417. Adjustable-weight kettlebells.Sec. 75418. Adjustable-weight barbell.Sec. 75419. Exercise cycles with dual-position handgrips.Sec. 75420. Exercise cycles with single handgrips.Sec. 75421. Upright exercise cycles.Sec. 75422. Recumbent exercise cycles with touchscreen consoles.Sec. 75423. Leaning exercise cycles.Sec. 75424. Rod gyms, with vertical bench.Sec. 75425. Rod and resistance gyms, with flat benches.Sec. 75426. Foldable treadmills, with LCD consoles with control keypads.Sec. 75427. Foldable treadmills, with touchscreen consoles measuring 44.5 cm or less.Sec. 75428. Indoor cycling machines with wireless data touchscreen displays.Sec. 75429. Indoor cycling machines with LCD consoles and two water bottle holders.Sec. 75430. Indoor cycling machines with LCD consoles and single water bottle holder.Sec. 75431. Recumbent elliptical machines.Sec. 75432. Fitness equipment combining the functions of an elliptical and a stair stepper, weight over 90 kgs.Sec. 75433. Foldable treadmills with touchscreen console greater than 44.4 cm.Sec. 75434. Interactive indoor cycling exercise cycles.Sec. 75435. Multimodality fitness equipment, with integrated contact grip heart rate monitors.Sec. 75436. Fishing reels valued not over $2.70 each, pre-spooled, with rod and fishing line.Sec. 75437. Fishing reels valued not over $2.70 each.Sec. 75438. Hard artificial crankbaits.Sec. 75439. Collapsible big game decoys.Sec. 75440. Vacuum steel hinged lid pitchers, not exceeding 1 liter.Sec. 75441. Vacuum insulated drinkware having a capacity exceeding 1 liter but not exceeding 2 liters.Sec. 75442. Vacuum insulated drinkware having a capacity exceeding 2 liters but not exceeding 4 liters.Sec. 75443. Vacuum glass lined steel coffee servers over 2 liters.Sec. 75444. Vacuum glass lined steel coffee servers over 2 liters with lever dispensing.PART II—Existing duty suspensions and reductionsSec. 75451. Extension of certain existing duty suspensions and reductions and other modifications.PART III—Effective dateSec. 75461. Effective date.Subtitle C—Reauthorization of American Manufacturing Competitiveness Act of 2016Sec. 75471. Reauthorization of American Manufacturing Competitiveness Act of 2016.TITLE V—Authorization of AppropriationsSec. 76001. Authorization of additional appropriations.TITLE VI—Customs user feesSec. 77001. Extension of customs user fees.ACHIPS and O-RAN 5G Emergency appropriations1001.Table of contentsThe table of contents for this division is as follows:DIVISION A—CHIPS and O-RAN 5G Emergency appropriationsSec. 1001. Table of contents.Sec. 1002. Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Fund.Sec. 1003. Appropriations for wireless supply chain innovation.1002.Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Fund(a)CHIPS for America Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Fund (referred to in this subsection as the Fund) for the Secretary of Commerce to carry out sections 9902 and 9906 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). Amounts in the Fund to carry out section 9906 of Public Law 116–283 shall be transferred to and merged with ac counts within the Department of Commerce to be used for such purposes. (2)Appropriation(A)In addition to amounts otherwise available for such purposes, there is appropriated to the Fund established in subsection (a)(1), out of amounts in the Treasury not otherwise appropriated— (i)for fiscal year 2022, $24,000,000,000, to remain available until expended, of which $19,000,000,000 shall be for section 9902 of Public Law 116–283, $2,000,000,000 shall be for subsection (c) of section 9906 of Public Law 116–283, $2,500,000,000 shall be for subsection (d) of section 9906 of Public Law 116–283, and $500,000,000 shall be for subsections (e) and (f) of section 9906 of Public Law 116–283; (ii)for fiscal year 2023, $7,000,000,000 to remain available until expended, of which $5,000,000,000 shall be for section 9902 of Public Law 116–283 and $2,000,000,000 shall be for subsections (c), (d), (e), and (f) of section 9906 of Public Law 116–283; (iii)for fiscal year 2024, $6,300,000,000, to remain available until expended, of which $5,000,000,000 shall be for section 9902 of Public Law 116–283 and $1,300,000,000 shall be for subsections (c), (d), (e), and (f) of section 9906 of Public Law 116–283; (iv)for fiscal year 2025, $6,100,000,000, to remain available until expended, of which $5,000,000,000 shall be for section 9902 of Public Law 116–283 and $1,100,000,000 shall be for subsections (c), (d), (e), and (f) of section 9906 of Public Law 116–283; and (v)for fiscal year 2026, $6,800,000,000, to remain available until expended, of which $5,000,000,000 shall be for section 9902 of Public Law 116– 283 and $1,800,000,000 shall be for subsections (c), (d), (e), and (f) of section 9906 of Public Law 116–283. (B)In carrying out this subsection, the Secretary of Commerce may use up to 2 percent of the amounts made available in each fiscal year for salaries and expenses, administration, and oversight purposes, of which $5,000,000 in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of Commerce to oversee expenditures from the Fund. (3)Assistance for mature technology nodes(A)Of the amount available in fiscal year 2022 to implement section 9902 of Public Law 116–283, $2,000,000,000 shall be to provide Federal financial assistance to covered entities to incentivize investment in facilities and equipment in the United States for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes. (B)In addition to the procedures, eligibility, and considerations for review specified in subsection 9902(a)(2) of Public Law 116–283, in order to for an entity to qualify to receive Federal financial assistance under this paragraph, the covered entity shall— (i)(I)provide equipment or materials for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes in the United States; or (II)fabricate, assemble using advanced packaging, or test semiconductors at mature technology nodes in the United States; and (ii)commit to using any Federal financial assistance received under this section to increase the production of semiconductors at mature technology nodes.(C)ln addition to the considerations described in subsection 9902(a)(2)(C) of Public Law 116–283, in granting Federal financial assistance under this paragraph, the Secretary may consider whether a covered entity produces or supplies equipment or materials used in the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes that are necessary to support a critical manufacturing industry.(D)ln awarding Federal financial assistance to covered entities under this paragraph, the Secretary shall give priority to covered entities that support the resiliency of semiconductor supply chains for critical manufacturing industries in the United States. (E)In this paragraph, the term critical manufacturing industry— (i)means an industry that is assigned a North American Industry Classification System code beginning with 31, 32, or 33, and for which the industry components that are assigned a North American Industry Classification System code beginning with the same 4 digits as the industry—(I)manufacture primary products and parts, the sum of which account for not less than 5 percent of the manufacturing value added by industry gross domestic product of the United States; and(II)employ individuals for primary products and parts manufacturing activities that, combined, account for not less than 5 percent of manufacturing employment in the United States; and (ii)may include any other manufacturing industry designated by the Secretary based on the relevance of the manufacturing industry to the national and economic security of the United States, including the impacts of job losses. (F)In this paragraph, the term mature technology node has the meaning given the term by the Secretary of Commerce. (4)Allocation authority(A)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations of the full amount made available under subsection (a)(2)—(i)for fiscal year 2022, not later than 90 days after the date of enactment of this Act; and (ii)for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code.(B)Alternate allocation(i)In generalThe Committees on Appropriations of the House of Representatives and the Senate may provide for alternate allocation of amounts made available under subsection (a)(2), including by account, program, and project.(ii)Allocation by President(I)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations, including by account, program, and project, by the date on which the Act making full-year appropriations for the Department of Commerce, Justice, Science, and Related Agencies for the applicable fiscal year is enacted into law, only then shall amounts made available under subsection (a)(2) be allocated by the President or apportioned or allotted by account, program, and project pursuant to title 31, United States Code.(II)Insufficient alternate
allocationIf Congress enacts legislation establishing alternate allocations, including by account, program, and project, for amounts made available under subsection (a)(2) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President and apportioned and allotted by account, program, and project pursuant to title 31, United States Code.(b)Chips for america defense fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Defense Fund (referred to in this subsection as the Fund) to provide for research, development, test and evaluation, workforce development, and other requirements that are unique to the Department of Defense and the intelligence community, including those requirements that are necessary to carry out section 9903(b) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). Amounts in the Fund shall be transferred to and merged with accounts within the Department of Defense to be used for such purposes. Amounts in the Fund or transferred to and merged with accounts within the Department of Defense may not be used for construction of facilities.(2)AppropriationIn addition to amounts otherwise available for such purposes, there is appropriated to the Fund established in subsection (b)(1), out of amounts in the Treasury not otherwise appropriated— (A)for fiscal year 2022, $400,000,000, to remain available until September 30, 2022; (B)for fiscal year 2023, $400,000,000, to remain available until September 30, 2023; (C)for fiscal year 2024, $400,000,000, to remain available until September 30, 2024; (D)for fiscal year 2025, $400,000,000, to remain available until September 30, 2025; and (E)for fiscal year 2026, $400,000,000, to remain available until September 30, 2026. (3)Allocation authority(A)Submission of cost estimatesThe President shall submit to Congress detailed account, program element, and project allocations of the full amount made available under subsection (b)(2)— (i)for fiscal year 2022, not later than 90 days after the date of enactment of this Act; and (ii)for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code. (B)Alternate allocation(i)In generalThe Committees on Appropriations of the House of Representatives and the Senate may provide for alternate allocation of amounts made available under subsection (b)(2), including by account, program element, and project. (ii)Allocation by President(I)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations, including by account, program element, and project, by the date on which the Act making full-year appropriations for the Department of Defense for the applicable fiscal year is enacted into law, only then shall amounts made available under subsection (b)(2) be allocated by the President or apportioned or allotted by account, program element, and project pursuant to title 31, United States Code. (II)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations, including by account, program element, and project, for amounts made available under subsection (b)(2) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President and apportioned and allotted by account, program element, and project pursuant to title 31, United States Code. (c)Chips for america international technology security and innovation fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America International Technology Security and Innovation Fund (referred to in this subsection as the Fund) to provide for international information and communications technology security and semiconductor supply chain activities, including to support the development and adoption of secure and trusted telecommunications technologies, secure semiconductors, secure semiconductors supply chains, and other emerging technologies and to carry out sections 9905 and 9202(a)(2) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), as appropriate. Amounts in the Fund shall be transferred by the Secretary of State to accounts within the Department of State, the United States Agency for International Development, the Export-Import Bank, and the United States International Development Finance Corporation, as appropriate, to be used for such purposes and under the terms and conditions of the account to which transferred.(2)Appropriation(A)In addition to amounts otherwise available for such purposes, there is appropriated to the Fund established in subsection (c)(1), out of amounts in the Treasury not otherwise appropriated— (i)for fiscal year 2022, $100,000,000, to remain available until September 30, 2026; (ii)for fiscal year 2023, $100,000,000, to remain available until September 30, 2027; (iii)for fiscal year 2024, $100,000,000, to remain available until September 30, 2028; (iv)for fiscal year 2025, $100,000,000, to remain available until September 30, 2029; and (v)for fiscal year 2026, $100,000,000, to remain available until September 30, 2030. (B)In carrying out this subsection, the Secretary of State may use up to $5,000,000 of the amounts made available in each fiscal year for the Fund for salaries and expenses, administration, and oversight purposes, of which $500,000 in each of fiscal years 2022 through 2026 shall be transferred to the Office of Inspector General of the Department of State to oversee expenditures under the Fund. (3)Allocation authority(A)Submission of cost estimatesThe President shall submit to Congress detailed account, program, project, and activity allocations of the full amount made available under subsection (c)(2)— (i)for fiscal year 2022, not later than 90 days after the date of enactment of this Act; and (ii)for each fiscal year through 2026, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code. (B)Alternate allocation(i)In generalThe Committees on Appropriations of the House of Representatives and the Senate may provide for alternate allocation of amounts made available under subsection (c)(2), including by account, program, project, and activity. (ii)Allocation by President(I)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations, including by account, program, project, and activity, by the date on which the Act making full-year appropriations for the Department of State, Foreign Operations, and Related Programs for the applicable fiscal year is enacted into law, only then shall amounts made available under subsection (c)(2) be allocated by the President or apportioned or allotted by account, program, project, and activity pursuant to title 31, United States Code. (II)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations, including by account, program, project, and activity, for amounts made available under subsection (c)(2) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President and apportioned and allotted by account, program, project, and activity pursuant to title 31, United States Code. (d)SequestrationSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Continuing Fund, Southwestern Power Administration (89–5649–0–2–271). the following:Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Fund.Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America Defense Fund.Creating Helpful Incentives to Produce Semiconductors (CHIPS) for America International Technology Security and Innovation Fund..(e)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 1003.Appropriations for wireless supply chain innovation(a)Direct appropriationsIn addition to amounts otherwise available for such purposes, there is appropriated to the Public Wireless Supply Chain Innovation Fund established under section 9202(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), out of amounts in the Treasury not otherwise appropriated, $1,500,000,000 for fiscal year 2022, to remain available through September 30, 2031.(b)Use of funds, administration, and oversightOf the amounts made available under subsection (a)—(1)not more than 5 percent of the amounts allocated pursuant to subsection (c) in a given fiscal year may be used by the Assistant Secretary of Commerce for Communications and Information to administer the programs funded from the Public Wireless Supply Chain Innovation Fund; and(2)not less than $2,000,000 per fiscal year shall be transferred to the Office of Inspector General of the Department of Commerce for oversight related to activities conducted using amounts provided under this section.(c)Allocation authority(1)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations of the amount recommended for allocation in a fiscal year from amounts made available under subsection (a)—(A)for fiscal year 2022, not later than 90 days after the date of enactment of this Act; and(B)for each subsequent fiscal year through 2031, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code.(2)Alternate allocation(A)In generalThe Committees on Appropriations of the House of Representatives and the Senate may provide for alternate allocation of amounts recommended for allocation in a given fiscal year from amounts made available under subsection (a), including by account, program, and project.(B)Allocation by President(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations, including by account, program, and project, by the date on which the Act making full-year appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the applicable fiscal year is enacted into law, only then shall amounts recommended for allocation for that fiscal year from amounts made available under subsection (a) be allocated by the President or apportioned or allotted by account, program, and project pursuant to title 31, United States Code.(ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations, including by account, program, and project, for amounts recommended for allocation in a given fiscal year from amounts made available under subsection (a) that are less than the full amount recommended for allocation for that fiscal year, the difference between the amount recommended for allocation and the alternate allocation shall be allocated by the President and apportioned and allotted by account, program, and project pursuant to title 31, United States Code.(d)SequestrationSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Postal Service Fund (18–4020–0–3–372). the following:Public Wireless Supply Chain Innovation Fund..(e)Emergency designation(1)In generalThe amounts provided under this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. BEndless Frontier Act2001.Short title; table of contents(a)Short titleThis division may be cited as the Endless Frontier Act.(b)Table of contentsThe table of contents of this division is as follows: DIVISION B—Endless Frontier ActSec. 2001. Short title; table of contents.Sec. 2002. Definitions.Sec. 2003. Sense of Congress.Sec. 2004. Interagency working group.Sec. 2005. Key technology focus areas.TITLE I—NSF Technology and Innovation Sec. 2101. Definitions.Sec. 2102. Directorate establishment and purpose.Sec. 2103. Personnel management.Sec. 2104. Innovation centers.Sec. 2105. Transition of NSF programs.Sec. 2106. Providing scholarships, fellowships, and other student support.Sec. 2107. Research and development.Sec. 2108. Test beds.Sec. 2109. Academic technology transfer.Sec. 2110. Capacity-building program for developing universities.Sec. 2111. Technical assistance.Sec. 2112. Coordination of activities.Sec. 2113. Reporting requirements.Sec. 2114. Hands-on learning program.Sec. 2115. Intellectual property protection.Sec. 2116. Authorization of appropriations for the Foundation.Sec. 2117. Authorization of appropriations for the Department of Energy.Sec. 2118. Authorization of appropriations for the Defense Advanced Research Projects Agency.TITLE II—NSF research, STEM, and geographic diversity initiativesSec. 2201. Chief Diversity Officer of the NSF.Sec. 2202. Programs to address the STEM workforce.Sec. 2203. Emerging research institution pilot program.Sec. 2204. Personnel management authorities for the Foundation.Sec. 2205. Advanced Technological Manufacturing Act.Sec. 2206. Intramural emerging institutions pilot program.Sec. 2207. Public-private partnerships.Sec. 2208. AI Scholarship-for-Service Act.Sec. 2209. Geographic diversity.Sec. 2210. Rural STEM Education Act.Sec. 2211. Quantum Network Infrastructure and Workforce Development Act.Sec. 2212. Supporting Early-Career Researchers Act.Sec. 2213. Advancing Precision Agriculture Capabilities Act.Sec. 2214. Critical minerals mining research.Sec. 2215. Caregiver policies.Sec. 2216. Presidential awards.Sec. 2217. Bioeconomy Research and Development Act of 2021.Sec. 2218. Microgravity utilization policy.TITLE III—Research securitySec. 2301. National Science Foundation research security.Sec. 2302. Research security and integrity information sharing analysis organization.Sec. 2303. Foreign government talent recruitment program prohibition.Sec. 2304. Additional requirements for Directorate research security.Sec. 2305. Protecting research from cyber theft.Sec. 2306. International standards development.Sec. 2307. Research funds accounting.Sec. 2308. Plan with respect to sensitive or controlled information and background screening.TITLE IV—Regional innovation capacitySec. 2401. Regional technology hubs.Sec. 2402. Manufacturing USA Program.Sec. 2403. Establishment of expansion awards program in Hollings Manufacturing Extension Partnership and authorization of appropriations for the Partnership.Sec. 2404. National Manufacturing Advisory Council.TITLE V—MiscellaneousSec. 2501. Strategy and report on economic security, science, research, and innovation to support the national security strategy.Sec. 2502. Person or entity of concern prohibition.Sec. 2503. Study on emerging science and technology challenges faced by the United States and recommendations to address them.Sec. 2504. Report on global semiconductor shortage.Sec. 2505. Supply chain resiliency program.Sec. 2506. Semiconductor incentives.Sec. 2507. Research Investment to Spark the Economy Act.Sec. 2508. Office of Manufacturing and Industrial Innovation Policy.Sec. 2509. Telecommunications Workforce Training Grant Program.Sec. 2510. Country Of Origin Labeling Online Act.Sec. 2511. Country of origin labeling for king crab and tanner crab.Sec. 2512. Internet exchanges and submarine cables.Sec. 2513. Study of sister city partnerships operating within the United States involving foreign communities in countries with significant public sector corruption.Sec. 2514. Prohibition on transfer, assignment, or disposition of construction permits and station licenses to entities subject to undue influence by the Chinese Communist Party or the Government of the People's Republic of China.Sec. 2515. Limitation on nuclear cooperation with the People’s Republic of China.Sec. 2516. Certification.Sec. 2517. Fairness and due process in standards-setting bodies.Sec. 2518. Shark fin sales elimination.Sec. 2519. Sense of Congress on forced labor.Sec. 2520. Open network architecture.Sec. 2521. Combatting sexual harassment in science.Sec. 2522. National Science Corps.Sec. 2523. Annual report on foreign research.Sec. 2524. Accelerating Unmanned Maritime Systems Research.Sec. 2525. Foundation funding to institutions hosting or supporting confucius institutes.Sec. 2526. Supporting documents.Sec. 2527. BASIC Research.Sec. 2528. Foundation for Energy Security and Innovation.TITLE VI—Space mattersSubtitle A—SPACE ActSec. 2601. Short title.Sec. 2602. Sense of Congress.Sec. 2603. Definitions.Sec. 2604. Space situational awareness data, information, and services: provision to non-United States Government entities.Sec. 2605. Centers of Excellence for Space Situational Awareness.Subtitle B—National Aeronautics and Space Administration Authorization ActSec. 2611. Short title.Sec. 2612. Definitions.PART I—Authorization of appropriationsSec. 2613. Authorization of appropriations.PART II—Human spaceflight and explorationSec. 2614. Competitiveness within the human landing system program.Sec. 2615. Space launch system configurations.Sec. 2616. Advanced spacesuits.Sec. 2617. Acquisition of domestic space transportation and logistics resupply services.Sec. 2618. Rocket engine test infrastructure.Sec. 2619. Pearl River maintenance.Sec. 2620. Value of International Space Station and capabilities in low-Earth orbit.Sec. 2621. Extension and modification relating to International Space Station.Sec. 2622. Department of Defense activities on International Space Station.Sec. 2623. Commercial development in low-Earth orbit.Sec. 2624. Maintaining a national laboratory in space.Sec. 2625. International Space Station national laboratory; property rights in inventions.Sec. 2626. Data first produced during non-NASA scientific use of the ISS national laboratory.Sec. 2627. Payments received for commercial space-enabled production on the ISS.Sec. 2628. Stepping stone approach to exploration.Sec. 2629. Technical amendments relating to Artemis missions.PART III—ScienceSec. 2631. Science priorities.Sec. 2632. Lunar discovery program.Sec. 2633. Search for life.Sec. 2634. James Webb Space Telescope.Sec. 2635. Nancy Grace Roman Space Telescope.Sec. 2636. Study on satellite servicing for science missions.Sec. 2637. Earth science missions and programs.Sec. 2638. Life science and physical science research.Sec. 2639. Science missions to Mars.Sec. 2640. Planetary Defense Coordination Office.Sec. 2641. Suborbital science flights.Sec. 2642. Earth science data and observations.Sec. 2643. Sense of Congress on small satellite science.Sec. 2644. Sense of Congress on commercial space services.Sec. 2645. Procedures for identifying and addressing alleged violations of scientific integrity policy.PART IV—AeronauticsSec. 2646. Short title.Sec. 2647. Definitions.Sec. 2648. Experimental aircraft projects.Sec. 2649. Unmanned aircraft systems.Sec. 2650. 21st Century Aeronautics Capabilities Initiative.Sec. 2651. Sense of Congress on on-demand air transportation.Sec. 2652. Sense of Congress on hypersonic technology research.PART V—Space technologySec. 2653. Space Technology Mission Directorate.Sec. 2654. Flight opportunities program.Sec. 2655. Small Spacecraft Technology Program.Sec. 2656. Nuclear propulsion technology.Sec. 2657. Mars-forward technologies.Sec. 2658. Prioritization of low-enriched uranium technology.Sec. 2659. Sense of Congress on next-generation communications technology.Sec. 2660. Lunar surface technologies.PART VI—STEM engagementSec. 2661. Sense of Congress.Sec. 2662. STEM education engagement activities.Sec. 2663. Skilled technical education outreach program.Sec. 2664. National space grant college and fellowship program. PART VII—Workforce and industrial baseSec. 2665. Appointment and compensation pilot program.Sec. 2666. Establishment of multi-institution consortia.Sec. 2667. Expedited access to technical talent and expertise.Sec. 2668. Report on industrial base for civil space missions and operations.Sec. 2669. Separations and retirement incentives.Sec. 2670. Confidentiality of medical quality assurance records.PART VIII—Miscellaneous provisionsSec. 2671. Contracting authority.Sec. 2672. Authority for transaction prototype projects and follow-on production contracts.Sec. 2673. Protection of data and information from public disclosure.Sec. 2674. Physical security modernization.Sec. 2675. Lease of non-excess property.Sec. 2676. Cybersecurity.Sec. 2677. Limitation on cooperation with the People's Republic of China.Sec. 2678. Consideration of issues related to contracting with entities receiving assistance from or affiliated with the People’s Republic of China.Sec. 2679. Small satellite launch services program.Sec. 2680. 21st century space launch infrastructure.Sec. 2681. Missions of national need.Sec. 2682. Drinking water well replacement for Chincoteague, Virginia.Sec. 2683. Passenger carrier use.Sec. 2684. Use of commercial near-space balloons.Sec. 2685. President’s Space Advisory Board.Sec. 2686. Initiative on technologies for noise and emissions reductions.Sec. 2687. Remediation of sites contaminated with trichloroethylene.Sec. 2688. Review on preference for domestic suppliers.Sec. 2689. Report on use of commercial spaceports licensed by the Federal Aviation Administration.Sec. 2690. Active orbital debris mitigation.Sec. 2691. Study on commercial communications services.2002.DefinitionsUnless otherwise specified, in this division:(1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) that meets the standards of subpart A of part 29 and part 30 of title 29, Code of Federal Regulations. (2)DirectorThe term Director means the Director of the National Science Foundation.(3)DirectorateThe term Directorate means the Directorate for Technology and Innovation established under section 2102.(4)Emerging research institutionThe term emerging research institution means an institution of higher education with an established undergraduate or graduate program that has, on average for the 3 years prior to an application for an award under this division, received less than $50,000,000 in Federal research funding. (5)EPSCoRThe term EPSCoR means the Established Program to Stimulate Competitive Research under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g).(6)FoundationThe term Foundation means the National Science Foundation.(7)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(9)Key technology focus areasThe term key technology focus areas means the areas included on the most recent list under section 2005.(10)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(11)National laboratoryThe term National Laboratory, without respect to capitalization, has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(12)STEMThe term STEM means the academic and professional disciplines of science, technology, engineering, and mathematics, including computer science. 2003.Sense of CongressIt is the sense of Congress that—(1)the National Science Foundation, the Department of Energy and its National Laboratories, and other key Federal agencies have carried out vital work supporting basic and applied research to create knowledge that is a key driver of the economy of the United States and a critical component of national security;(2)openness to diverse perspectives and a focus on freedom from censorship and political bias will continue to make educational and research institutions in the United States beacons to thousands of students from across the world;(3)increasing research and technology transfer investments, building regional capacity and reducing geographic disparity, strengthening supply chains, and increasing capabilities in key technology focus areas will enhance the competitive advantage and leadership of the United States in the global economy;(4)the Federal Government must utilize the full talent and potential of the entire Nation by avoiding undue geographic concentration of research and education funding, encouraging broader participation of populations underrepresented in STEM, and collaborating with non-government partners to ensure the leadership of the United States in technological innovation; and(5)authorization and funding for investments in research, education, technology transfer, intellectual property, manufacturing, and other core strengths of the United States innovation ecosystem, including at the National Science Foundation and the Department of Energy, should be done on a bipartisan basis. 2004.Interagency working group(a)EstablishmentThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, shall establish or designate an interagency working group to coordinate the activities specified in subsection (c).(b)CompositionThe interagency working group shall be composed of the following members (or their designees), who may be organized into subcommittees, as appropriate:(1)The Secretary of Commerce.(2)The Director of the National Science Foundation.(3)The Secretary of Energy.(4)The Secretary of Defense.(5)The Director of the National Economic Council.(6)The Director of the Office of Management and Budget.(7)The Secretary of Health and Human Services. (8)The Administrator of the National Aeronautics and Space Administration.(9)The Secretary of Agriculture.(10)The Director of National Intelligence.(11)The Director of the Federal Bureau of Investigation. (12)Such other Federal officials as the Director of the Office of Science and Technology Policy considers appropriate, including members of the National Science and Technology Council Committee on Technology.(c)CoordinationThe interagency working group shall seek to ensure that the activities of different Federal agencies enhance and complement, but, as appropriate, do not duplicate, efforts being carried out by another Federal agency, with a focus on—(1)the activities of the National Science Foundation Technology and Innovation Directorate in the key technology focus areas, such as within the innovation centers under section 2104 and test beds under section 2108 under this division; (2)the activities of the Department of Commerce under this division, including regional technology hubs under section 28 of the Stevenson-Wydler Act of 1980 (15 U.S.C. 13701 et seq.), as added by section 2401 of this division, the Manufacturing USA Program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)), and the Hollings Manufacturing Extension Partnership; (3)the activities of the Department of Energy in the key technology focus areas, including at the national laboratories, and at Federal laboratories, as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703), and facilities and user facilities operated in partnership with such national laboratories or the Department of Energy; and(4)any other program that the Director of the Office of Science and Technology Policy determines involves research and development with respect to the key technology focus areas. (d)ReportThe interagency working group shall—(1)by not later than 180 days after the date of enactment of this division—(A)conduct an initial review of Federal programs and resources with respect to the key technology focus areas identified pursuant to section 2005(a), in order to—(i)assess current level of efforts and characterize existing research infrastructure, as of the date of the review;(ii)identify potential areas of overlap or duplication with respect to the key technology focus areas; and(iii)identify potential cross-agency collaborations and joint funding opportunities; and(B)submit a report regarding the review described in subparagraph (A) to Congress; and(C)seek stakeholder input and recommendations in the course of such review; and(2)shall carry out the annual reviews and updates required under section 2005.(e)ConflictsIf any conflicts between Federal agencies arise while carrying out the activities under this section, the President shall make the final decision regarding resolution of the conflict. 2005.Key technology focus areas(a)In General(1)Initial listThe initial key technology focus areas are: (A)Artificial intelligence, machine learning, autonomy, and related advances.(B)High performance computing, semiconductors, and advanced computer hardware and software.(C)Quantum information science and technology.(D)Robotics, automation, and advanced manufacturing.(E)Natural and anthropogenic disaster prevention or mitigation.(F)Advanced communications technology and immersive technology.(G)Biotechnology, medical technology, genomics, and synthetic biology.(H)Data storage, data management, distributed ledger technologies, and cybersecurity, including biometrics. (I)Advanced energy and industrial efficiency technologies, such as batteries and advanced nuclear technologies, including but not limited to for the purposes of electric generation (consistent with section 15 of the National Science Foundation Act of 1950 (42 U.S.C. 1874).(J)Advanced materials science, including composites and 2D materials.(2)Review and updatesThe Director and the Secretary of Energy, in coordination with the interagency working group established under section 2004 and in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall annually review, and update as required, the list of key technology focus areas for purposes of this division.(b)Annual reviewAs part of the annual review and update process required by section 2005(a)(2), the Director of the National Science Foundation and the Secretary of Energy, in coordination with the interagency working group established under section 2004—(1)shall consider input from relevant industries;(2)may consider the challenges and recommendations identified in the report required by section 2503 and in other relevant reports, such as technology and global trend reports from the defense and intelligence communities;(3)shall consider the potential impact of the key technology focus areas on addressing national challenges, including competitive and security threats to the United States and to United States industries, including agriculture; and(4)subject to the limitation under subsection (c), may add or delete key technology focus areas in light of shifting national needs or competitive threats to the United States (including for reasons of the United States or other countries having advanced or fallen behind in a technological area).(c)Limit on key technology focus areasNot more than 10 key technology focus areas shall be included on the list of key technology focus areas at any time. Engineering and exploration relevant to the other key technology focus areas described in this section shall be considered part of the relevant key technology focus area.(d)ReportingAt the conclusion of the annual review and update process required by section 2005(a)(2), the Director and the Secretary of Energy shall deliver a report to Congress detailing—(1)the key technology focus areas and rationale for their selection;(2)the role of the Foundation, the Department of Energy, and other Federal entities, as relevant, in advancing the key technology focus areas; and(3)the impact, including to the academic research community, of any changes to the key technology focus areas.(e)Detailed descriptionThe National Science Foundation and the Department of Energy shall, in coordination with the Office of Management and Budget, submit as part of their annual budget requests to Congress, a detailed description of the activities to be funded under this division, including an explanation of how the requested funding is complementary and not redundant of programs, efforts, and infrastructure undertaken or supported by other relevant Federal agencies.(f)National academiesNot later than 5 years after the date of enactment of this division, the Director shall contract with the National Academies of Sciences, Engineering, and Medicine to conduct a review of the key technology focus areas, including whether Federal investment in the key technology focus areas have resulted in new domestic manufacturing capacity and job creation. INSF Technology and Innovation 2101.DefinitionsIn this title: (1)Designated country(A)In generalThe term designated country—(i)except as provided in clause (ii), means—(I)Australia;(II)Canada;(III)New Zealand;(IV)the United Kingdom;(V)the State of Israel;(VI)Taiwan; and(VII)any other country that has been approved and designated in writing by the President for purposes of this division, after providing—(aa)not less than 30 days of advance notification and explanation to the relevant congressional committees before the designation; and(bb)in-person briefings to such committees, if requested during the 30-day advance notification period described in item (aa); and(ii)excludes any country that takes actions to boycott, divest from, or sanction Israel.(B)Actions to boycott, divest from, or sanction IsraelFor purposes of subparagraph (A)(ii), the term actions to boycott, divest from, or sanction Israel has the meaning given such term in section 102(b)(20)(B) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)(20)(B)). (2)Labor organizationThe term labor organization has the meaning given the term in section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)), except that such term shall also include—(A)any organization composed of labor organizations, such as a labor union federation or a State or municipal labor body; and(B)any organization which would be included in the definition for such term under such section 2(5) but for the fact that the organization represents—(i)individuals employed by the United States, any wholly owned Government corporation, any Federal Reserve Bank, or any State or political subdivision thereof;(ii)individuals employed by persons subject to the Railway Labor Act (45 U.S.C. 151 et seq.); or(iii)individuals employed as agricultural laborers. (3)National laboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(4)Tribal College or universityThe term Tribal College or University has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)). 2102.Directorate establishment and purpose(a)Establishment of directorate for technology and innovationSubject to the availability of appropriations and not later than 180 days after the date of enactment of this division, the Director shall establish a Directorate for Technology and Innovation in the Foundation.(b)PurposesThe Directorate shall further the following purposes:(1)Strengthening the leadership of the United States in critical technologies, including as relevant to the critical national needs described in section 7018 of the America COMPETES Act (42 U.S.C. 1862o–5).(2)Addressing and mitigating technology challenges integral to the geostrategic position of the United States through the activities authorized by this title.(3)Enhancing the competitiveness of the United States by improving education in the key technology focus areas and attracting more students to such areas at all levels of education.(4)Accelerating the translation and development of scientific advances in the key technology focus areas into processes and products in the United States.(5)Utilizing the full potential of the United States workforce by avoiding undue geographic concentration of research and development and education funding across the United States, and encouraging broader participation in the key technology focus areas by populations underrepresented in STEM.(6)Ensuring the programmatic work of the Directorate and Foundation incorporates a workforce perspective from labor organizations and workforce training organizations.(c)ActivitiesThe Directorate—(1)shall support basic and applied research, and technology development of such research, including through awards to individual researchers, entities, or consortia and through diverse funding mechanisms and models;(2)shall identify and develop opportunities to coordinate and collaborate on research, development, and commercialization—(A)with other directorates and offices of the Foundation; (B)with stakeholders in academia, the private sector, and nonprofit entities; and (C)with other Federal research agencies, as well as State and local governments;(3)shall provide awards for research and development projects designed to achieve specific technology metrics or objectives;(4)may support research and technology development infrastructure, including testbeds, to advance the development, operation, integration, and deployment of innovation;(5)shall identify and develop opportunities to reduce barriers for technology transfer, including intellectual property frameworks between academia and industry, nonprofit entities, and the venture capital communities;(6)shall build capacity for research at institutions of higher education across the United States;(7)shall partner with other directorates and offices of the Foundation for projects or research, including—(A)to pursue basic questions about natural, human, and physical phenomena that could enable advances in the key technology focus areas;(B)to study questions that could affect the design (including human interfaces), safety, security, operation, deployment, or the social and ethical consequences of technologies in the key technology focus areas, including the development of technologies that complement or enhance the abilities of workers and impact of specific innovations on domestic jobs and equitable opportunity; and(C)to further the creation of a domestic workforce capable of advancing, using, and adapting to key technology focus areas and understanding and improving the impact of key technology focus areas on STEM teaching and learning by advancing the key technology focus areas, including engaging relevant partners in research and innovation programs; (8)may make awards under the SBIR and STTR programs (as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and(9)may enter into and perform such contracts, make such financial assistance awards, carry out such other transactions, or make such other arrangements, or modifications thereof, as may be necessary in the conduct of the work of the Directorate and on such terms as the Director considers appropriate, in furtherance of the purposes of this title.(d)Assistant director(1)AppointmentThe Director shall appoint an Assistant Director for the Directorate, in the same manner as other Assistant Directors of the Foundation are appointed.(2)QualificationsEach Assistant Director for the Directorate shall be an individual, who by reason of professional background and experience, is specially qualified to advise the Foundation on all matters pertaining to research, development, and commercialization at the Foundation, including partnerships with the private sector and other users of Foundation funded research. (e)ConsiderationsAfter completion of the studies regarding emerging technologies conducted by the Secretary of Commerce under title XV of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Director shall consider the results of such studies in carrying out the activities of the Directorate.2103.Personnel management(a)PersonnelThe Director shall establish and maintain within the Directorate a staff with sufficient qualifications and expertise to enable the Directorate to carry out its responsibilities under this title.(b)Program directors(1)DesignationThe Director may designate employees to serve as program directors for the programs established within the Directorate pursuant to the responsibilities established under paragraph (2). The Director shall ensure that program directors—(A)have expertise in the key technology focus areas; and (B)come from a variety of backgrounds, including industry, and from a variety of institutions of higher education. (2)ResponsibilitiesA program director of a program of the Directorate shall be responsible for—(A)establishing research and development goals for the program, including through the convening of workshops and conferring with outside experts and by publicizing the goals of the program to the public and private sectors;(B)soliciting proposals from entities to conduct research in areas of particular promise within key technology focus areas, especially areas that the private sector or the Federal Government are not likely to undertake alone;(C)identifying areas for research and development;(D)building research collaborations for carrying out the program;(E)reviewing applications for projects to be supported under the program, and considering—(i)the novelty and scientific and technical merit of the proposed projects;(ii)broader impacts criteria under section 526 of the National Science Foundation Authorization Act of 2010 (42 U.S.C. 1862p–14);(iii)the demonstrated capabilities of the applicants to successfully carry out the proposed project;(iv)the consideration by the applicant of future commercial applications of the project, including the feasibility of partnering with 1 or more commercial entities; and(v)such other criteria as are established by the Director; and(F)monitoring the progress of projects supported under the program and recommending program restructure or termination, as needed.(3)TermsProgram directors of the Directorate may be appointed by the Director for a limited term, renewable at the discretion of the Director. (c)Selection criteria and report(1)Peer reviewThe Directorate may use a peer review process to inform the selection of award recipients.(2)ReportNot later than 18 months after the establishment of the Directorate, the Director shall prepare and submit a report to Congress regarding the use of alternative methods for the selection of award recipients and the distribution of funding to recipients, as compared to the traditional peer review process.(d)Rule of constructionNothing in this section shall be construed to modify the authority of the Director or the National Science Board with respect to the selection of recipients for funding from the Foundation.2104.Innovation centers(a)University technology center program(1)In generalFrom amounts made available to the Directorate, the Director shall establish a program in the Directorate to make awards, through a competitive selection process, to eligible entities to establish university technology centers.(2)PurposeThe purpose of the university technology centers shall be to—(A)conduct multi-disciplinary, collaborative basic and applied research, relevant to at least one of the key technology focus areas;(B)leverage the expertise of multi-disciplinary and multi-sector partners, including partners from private industry;(C)further the development, deployment, and commercialization of innovations, including inventions, in the key technology focus areas, including those derived from the activities of the university technology center; and(D)support the development of scientific, innovation, entrepreneurial, and educational capacity within the region of the university technology center.(3)Use of fundsUniversity technology centers established under this subsection may use support provided—(A)to carry out research to advance innovation in the key technology focus areas;(B)for technology development activities such as proof-of-concept development, prototyping, design modification, experimental development, and other actions to reduce the cost, time, and risk of commercializing new technologies;(C)for the costs of equipment and cyberinfrastructure;(D)for the costs associated with technology transfer and commercialization, including patenting and licensing; or(E)for operations and staff.(4)Selection processIn selecting recipients under this subsection, the Director shall consider, in addition to the scientific and technical merit of the proposal—(A)maximizing regional and geographic diversity of the university technology centers, including by considering rural-serving institutions of higher education (as defined in section 861(b) of the Higher Education Act of 1965 (20 U.S.C. 1161a(b));(B)the extent to which the applicant’s proposal would broaden participation by populations underrepresented in STEM;(C)the capacity of the applicant to engage industry, labor, and other appropriate organizations and, where applicable, contribute to growth in domestic manufacturing capacity and job creation;(D)in the case of a consortium, the extent to which the proposal includes institutions listed in paragraph (7)(C)(ii);(E)the amount of funds from industry organizations described in paragraph (5)(A)(ii) the applicant would use towards establishing the university technology center;(F)the plan and capability of the applicant to take measures to prevent the inappropriate use of the research and technology of the center, including research results, data, and intellectual property, as appropriate and consistent with the requirements of the relevant award; and(G)the plan and capability of the applicant to support proof-of-concept development and prototyping as well as technology transfer and commercialization activities.(5)Requirements(A)In generalThe Director shall ensure that any eligible entity receiving an award under this subsection has—(i)the capacity or the ability to acquire the capacity to advance the purposes described in section 2102(b); and(ii)secured contributions for establishing the university technology center under this subsection from industry or other non-Federal organizations in an amount not less than 10 percent of the total amount of the award the eligible entity would receive under this subsection.(B)Consortium eligibilityTo be eligible to receive an award for the establishment and operation of a university technology center, a consortium shall be composed of not fewer than 2 entities as described in paragraph (7)(C) and operate subject to a binding agreement, entered into by each member of the consortium, that documents—(i)the proposed partnership agreement, including the governance and management structure of the university technology center;(ii)measures the consortium will undertake to enable cost-effective implementation of activities under paragraph (3);(iii)a proposed budget, including financial contributions from non-Federal sources; and(iv)the plan for ownership and use of any intellectual property developed by the center.(6)Support of regional technology hubsEach university technology center established under this subsection may support and participate in, as appropriate, the activities of any regional technology hub designated under section 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.), as added by section 2401 of this division.(7)Eligible entityIn this subsection, the term eligible entity means—(A)an individual institution of higher education;(B)a nonprofit entity; or(C)a consortium that—(i)shall include and be led by an institution of higher education or by a nonprofit entity, designed to support technology development;(ii)shall include 1 or more institution that is—(I)a historically Black college or university;(II)a Tribal College or University;(III)a minority-serving institution (or an institution of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians);(IV)an institution that participates in the Established Program to Stimulate Competitive Research under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);(V)an emerging research institution; or(VI)a community college; and(iii)may include 1 or more—(I)additional entities described in subparagraph (A) or (B);(II)industry entities, including startups, small businesses, and public-private partnerships;(III)economic development organizations or venture development organizations, as such terms are defined in section 28(a) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 13701 et seq.), as added by section 2401 of this division;(IV)National Laboratories;(V)Federal laboratories, as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703);(VI)Federal research facilities;(VII)labor organizations;(VIII)entities described in subparagraph (A) or (B) from allied or partner countries;(IX)other entities if determined by the Director to be vital to the success of the program; (X)binational research and development foundations and funds, excluding foreign entities of concern, as defined in section 2307; and(XI)Engineer Research and Development Center laboratories of the Army Corps of Engineers.(b)Innovation institute(1)In generalThe Director shall establish innovation institutes to further the research, development, and commercialization of innovation in the key technology focus areas.(2)Partnerships(A)In generalEach innovation institute shall be comprised of a partnership including 2 or more of the following entities:(i)An institution of higher education.(ii)A for-profit company.(iii)A nonprofit organization.(iv)A Federal agency.(v)Another entity, if that entity is determined by the Director to be vital to the success of the program.(B)Co-equalEach entity comprising the institute shall, to the extent practicable, work as co-equal partners in terms of funding and research efforts in support of the institute.(C)Institutional or organizational levelThe Director shall work to ensure that such partnerships exist at the institutional or organization level, rather than solely at the principal investigator level.(3)Cost shareTo the extent practicable, not less than half of the funding for an institute shall be provided by non-Federal entities.(c)Number of centers and institutes establishedThe Director shall endeavor to establish a balance in the number of university technology centers and innovation institutes. 2105.Transition of NSF programsThe Director may transition the management of existing programs of the National Science Foundation that conduct activities in addition to basic research to the Directorate, including—(1)Convergence Accelerator;(2)Industry-University Cooperative Research Centers;(3)National AI Research Institutes;(4)Innovation Corps (I-Corps), as described in section 601 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–8); and(5)any other programs that the Director considers appropriate.2106.Providing scholarships, fellowships, and other student support(a)In generalThe Director, acting through the Directorate, shall fund undergraduate scholarships (including at community colleges), graduate fellowships and traineeships, and postdoctoral awards in the key technology focus areas.(b)ImplementationThe Director may carry out subsection (a) by making awards—(1)directly to students; and(2)to institutions of higher education or consortia of institutions of higher education, including those institutions or consortia involved in operating university technology centers established under section 2104(a).(c)Broadening participationIn carrying out this section, the Director shall take steps to increase the participation of populations that are underrepresented in STEM, which may include—(1)establishing or augmenting programs targeted at populations that are underrepresented in STEM;(2)supporting traineeships or other relevant programs at minority-serving institutions (or institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians);(3)addressing current and expected gaps in the availability or skills of the STEM workforce, or addressing needs of the STEM workforce, including by increasing educational capacity at institutions and by prioritizing awards to United States citizens, permanent residents, and individuals that will grow the domestic workforce; and(4)addressing geographic diversity in the STEM workforce.(d)InnovationIn carrying out this section, the Director shall encourage innovation in graduate education, including through encouraging institutions of higher education to offer graduate students opportunities to gain experience in industry or Government as part of their graduate training, and through support for students in professional masters programs related to the key technology focus areas.(e)Areas of funding supportSubject to the availability of funds to carry out this section, the Director shall—(1)issue—(A)postdoctoral awards,(B)graduate fellowships and traineeships, inclusive of the NSF Research Traineeships and fellowships awarded under the Graduate Research Fellowship Program; and(C)scholarships, including undergraduate scholarships, research experiences, and internships, including—(i)scholarships to attend community colleges; and(ii)research experiences and internships under sections 513, 514, and 515 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–5; 1862p–6; 1862p–7);(2)ensure that not less than 10 percent of the funds made available to carry out this section are used to support additional awards that focus on community college training, education, and teaching programs that increase the participation of populations that are underrepresented in STEM, including technical programs through programs such as the Advanced Technological Education program;(3)ensure that not less than 20 percent of the funds made available to carry out this section are used to support institutions of higher education, and other institutions, located in jurisdictions that participate in the program under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g); and (4)if funds remain after carrying out paragraphs (1), (2), and (3), make awards to institutions of higher education to enable the institutions to fund the development and establishment of new or specialized programs of study for graduate, undergraduate, or technical college students and the evaluation of the effectiveness of those programs of study.(f)Existing programsThe Director may use or augment existing STEM education programs of the Foundation and leverage education or entrepreneurial partners to carry out this section.2107.Research and development(a)In generalFrom amounts made available for the Directorate, the Director shall make awards, on a competitive basis, for research and technology development within the key technology focus areas.(b)PurposeThe purpose of the awards under this section shall be to demonstrate revolutionary technological advances in the key technology focus areas, including advances that expedite short-term technology deployment.(c)RecipientsRecipients of funds under this section may include institutions of higher education, research institutions, nonprofit entities, private sector entities, consortia, or other entities as defined by the Director.(d)MetricsThe Director may set metrics, including goals and deadlines, for development of such technology as determined in the terms of the award, and may use such metrics to determine whether an award recipient shall be eligible for continued or follow-on funding. The Director shall ensure that the length of the grants for applicants seeking to demonstrate revolutionary technological advances to expedite short-term technology deployment last no longer than 24 months.(e)Selection criteriaIn selecting recipients for an award under this section, the Director shall consider, at a minimum—(1)the relevance of the project to the key technology focus areas;(2)the current status of the technology, the limits of current practice, and the likelihood of the private sector to independently demonstrate a similar technological advance;(3)the potential of the project to generate a revolutionary technological advance, including advances that can expedite short-term technology deployment;(4)the potential impact of the project on the economic security, national security, or technological competitiveness of the United States;(5)the likelihood of the project’s success;(6)the cost and time associated with the project;(7)the appropriateness of quantitative goals and metrics for evaluating the project and a plan for evaluating those metrics; and(8)the path for developing and, as appropriate commercializing, the technology. 2108.Test beds(a)Program authorized(1)In generalFrom amounts made available for the Directorate, the Director, in coordination with the Director of the National Institute of Standards and Technology, the Secretary of Energy, and other Federal agencies, as determined appropriate by the Director, shall establish a program in the Directorate to make awards, on a competitive basis, to institutions of higher education, nonprofit organizations, or consortia (as defined in section 2104(a)(7)(C)) to establish and operate test beds, which may include fabrication facilities and cyberinfrastructure, to advance the development, operation, integration, deployment, and, as appropriate, demonstration of new, innovative technologies in the key technology focus areas, which may include hardware or software.(2)CoordinationIn establishing new test beds under this section, the Director shall ensure coordination with other test beds supported by the Foundation or other Federal agencies to avoid duplication and maximize the use of Federal resources.(b)ProposalsAn applicant for an award under this section shall submit a proposal to the Director, at such time, in such manner, and containing such information as the Director may reasonably require. The proposal shall, at a minimum, describe—(1)(A)the technology or technologies that will be the focus of the test bed; and(B)the goals of the work to be done at the test bed;(2)how the applicant will assemble a workforce with the skills needed to operate the test bed;(3)how the applicant will ensure broad access to the test bed;(4)how the applicant will collaborate with firms in the key technology focus areas, including through coordinated research and development and funding, to ensure that work in the test bed will contribute to the commercial viability of any technologies and will include collaboration from industry and labor organizations;(5)how the applicant will encourage the participation of inventors and entrepreneurs and the development of new businesses;(6)how the applicant will increase participation by populations that are underrepresented in STEM;(7)how the applicant will demonstrate that the commercial viability of any new technologies will support the creation of high-quality domestic jobs;(8)how the test bed will operate after Federal funding has ended; (9)how the test bed will disseminate lessons and other technical information to United States entities or allied or partner country entities in the United States; and(10)how the applicant plans to take measures to prevent the inappropriate use of research results, data, and intellectual property, as applicable and consistent with the requirements of the award.(c)Authorized use of fundsA recipient of an award under this section may, in order to achieve the purposes described in subsection (a), use the award for the purchase of equipment and for the support of students, faculty and staff, and postdoctoral researchers.(d)PriorityIn selecting award recipients under this section, the Director shall give priority to applicants with proposals that maximize the geographic diversity of test beds.(e)Interagency annual meetingsThe Director, the Secretary of Commerce, the Secretary of Energy, and the heads of other Federal departments and agencies, or their designees, with test bed related equities shall hold an annual meeting to coordinate their respective test bed related investments, future plans, and other appropriate matters, to avoid conflicts and duplication of efforts. Upon request by Congress, Congress shall be briefed on the results of the meetings. 2109.Academic technology transfer(a)In generalFrom amounts made available to the Directorate, the Director, in coordination with the Director of the National Institute of Standards and Technology and other Federal agencies as determined appropriate by the Director, shall make awards, on a competitive basis, to eligible entities to advance the development and commercialization of technologies, particularly those in the key technology focus areas.(b)Eligible entitiesTo be eligible to receive an award under this section, an entity shall be—(1)an institution of higher education, which may be a community college;(2)a nonprofit entity that is either affiliated with an institution of higher education or designed to support technology development or entrepreneurship; or (3)a consortium that includes—(A)an entity described in paragraph (1) or (2) as the lead award recipient; and(B)one or more additional individuals or entities, which shall be—(i)an economic development organization or similar entity that is focused primarily on improving science, technology, innovation, or entrepreneurship;(ii)an industry organization or firm in a relevant technology or innovation sector;(iii)an industry-experienced executive with entrepreneurship experience that is focused primarily on de-risking technologies from both a scientific and a business perspective; or(iv)an individual or entity with industry- and startup- experienced business expertise, including a mentor network, across relevant technology or innovation sectors. (c)ProposalsAn eligible entity desiring an award under this section shall submit a proposal to the Director at such time, in such manner, and containing such information as the Director may require. The proposal shall include, at a minimum, a description of—(1)the steps the applicant will take to enable technology transfer and to reduce the risks for commercialization for new technologies and why such steps are likely to be effective; (2)how the applicant will encourage the training and participation of students and potential entrepreneurs and the transition of research results to practice, including the development of new businesses;(3)as relevant, potential steps to drive economic growth in a particular region, by collaborating with industry, venture capital entities, nonprofit entities, and State and local governments within that region; and(4)background information that the Director determines is relevant to demonstrate the success of the innovation and entrepreneurship support models proposed by the applicant to commercialize technologies.(d)Academic technology transfer enhancement program(1)In generalThe Director, in coordination with the Director of the National Institute of Standards and Technology, shall make awards, on a competitive basis, to support eligible entities in building sustainable technology transfer capacity.(2)Use of fundsAn eligible entity that receives an award under this subsection shall use award funds to carry out one or more of the following: (A)Identifying academic research with the potential for technology transfer and commercialization, particularly as relevant to the key technology focus areas.(B)Providing training and support to scientists, engineers, and inventors on technology transfer, commercialization, and research protection.(C)Offsetting the costs of patenting and licensing research products, both domestically and internationally. (D)Revising institution policies, including policies related to intellectual property and faculty entrepreneurship, and taking other necessary steps to implement relevant best practices for academic technology transfer. (E)Ensuring the availability of staff, including technology transfer professionals, entrepreneurs in residence, and other mentors as required to accomplish the purpose of this subsection. (F)Identifying and facilitating relationships among local and national business leaders, including investors, and potential entrepreneurs to encourage successful commercialization.(G)Creating and funding competitions to allow entrepreneurial ideas to illustrate their commercialization potential, including through venture funds of institutions of higher education.(H)Creating or supporting entities that could enable researchers to further develop new technology, through capital investment, advice, staff support, or other means. (I)Building technology transfer capacity at institutions of higher education.(3)Limitations on fundingIn awarding funding under this subsection, the Director shall—(A)award not more than $1,000,000 per fiscal year to an eligible entity; (B)in determining the duration of funding, endeavor to ensure the creation of sustainable technology transfer practices at the eligible entity; and (C)ensure that grants under this subsection shall not support the development or operation of capital investment funds. (e)Collaborative innovation resource center program(1)In generalThe Director shall make awards under this subsection to eligible entities to establish collaborative innovation resource centers that promote regional technology transfer and technology development activities available to more than one institution of higher education and to other entities in a region. (2)Collaboration priorityIn making awards under this subsection, the Director shall give priority to eligible entities that are consortia described in subsection (b)(3) and that have a cost share, which may include an in-kind cost share, from members of a consortium, at levels as required by the Director.(3)Use of fundsAn eligible entity that receives an award under this subsection shall use award funds to carry out one or more of the following activities, to the benefit of the region in which the center is located:(A)Providing start-ups and small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) within the region with access to facilities, scientific infrastructure, personnel, and other assets as required for technology maturation.(B)Supporting entrepreneurial training for start-up and small business personnel.(C)Providing engineering and entrepreneurial experiences and hands-on training for students enrolled in participating institutions of higher education.(f)Reporting on commercialization based on metricsThe Director shall establish—(1)metrics related to commercialization for an award under this section; and(2)a reporting schedule for recipients of such awards that takes into account both short- and long-term goals of the programs under this section.(g)Geographic diversityThe Director shall ensure regional and geographic diversity in issuing awards under this section. (h)Supplement not supplantThe Director shall ensure that funds made available under this section shall be used to create additional support for technology transfer activities at eligible entities. For the duration of the awards, recipients shall be required to maintain funding for such activities at similar levels as the funding for those activities for the 2 fiscal years preceding the award.2110.Capacity-building program for developing universities(a)In generalThe Director shall establish a program in the Directorate to make awards, on a competitive basis, to eligible institutions described in subsection (b) to support the mission of the Directorate and to build institutional research capacity at eligible institutions.(b)Eligible institution(1)In generalTo be eligible to receive an award under this section, an institution—(A)shall be—(i)a historically Black college or university;(ii)a minority-serving institution; or (iii)an institution of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians; and(B)shall have not more than $50,000,000 in annual federally-financed research and development expenditures for science and engineering as reported through the National Science Foundation Higher Education Research and Development Survey. (2)PartnershipsAn eligible institution receiving a grant under this section may carry out the activities of the grant through a partnership with other entities, including other eligible institutions. (c)ProposalsTo receive an award under this section, an eligible institution shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require, including a plan that describes how the eligible institution will establish or expand research office capacity and how such award would be used to—(1)conduct an assessment of capacity-building and research infrastructure needs of an eligible institution;(2)enhance institutional resources to provide administrative research development support to faculty at an eligible institution;(3)bolster the institutional research competitiveness of an eligible institution to support grants awarded by the Directorate;(4)support the acquisition of instrumentation necessary to build research capacity at an eligible institution in research areas directly associated with the Directorate;(5)increase capability of an eligible institution to move technology into the marketplace;(6)increase engagement with industry to execute research through the SBIR and STTR programs (as defined in section 9(e) of the Small Business Act (15 U.S.C. 638(e)) and direct contracts at an eligible institution;(7)provide student engagement and research training opportunities at the undergraduate, graduate, and postdoctoral levels at an eligible institution;(8)further faculty development initiatives and strengthen institutional research training infrastructure, capacity, and competitiveness of an eligible institution; or(9)address plans and prospects for long-term sustainability of institutional enhancements at an eligible institution resulting from the award including, if applicable, how the award may be leveraged by an eligible institution to build a broader base of support.(d)AwardsAwards made under this section shall be for periods of 3 years, and may be extended for periods of not more than 5 years.(e)FundingFrom the amounts made available to carry out section 2104 under section 2116 for each of fiscal years 2022 through 2026, the Director shall use $150,000,000 for each such fiscal year to carry out this section.2111.Technical assistanceThe Director may—(1)coordinate with other Federal agencies to establish interagency and multidisciplinary teams to provide technical assistance to recipients of, and prospective applicants for, awards under this title;(2)by Federal interagency agreement and notwithstanding any other provision of law, transfer funds available to carry out this title to the head of another Federal agency to facilitate and support the provision of such technical assistance; and(3)enter into contracts with third parties to provide such technical assistance. 2112.Coordination of activities(a)In generalIn carrying out the activities of the Directorate, the Director shall coordinate and work cooperatively with the Secretary of Energy, the Director of the National Institute of Standards and Technology, and the heads of other Federal research agencies, as appropriate, to further the goals of this title in the key technology focus areas.(b)Avoid duplicationThe Director shall ensure, to the greatest extent practicable, that activities carried out by the Directorate are not duplicative of activities supported by other parts of the Foundation or other relevant Federal agencies. In carrying out the activities prescribed by this division, the Director shall coordinate with the Interagency Working Group and heads of other Federal research agencies to ensure these activities enhance and complement, but do not constitute unnecessary duplication of effort and to ensure the responsible stewardship of funds.(c)Comptroller general reportNot later than 3 years after the date of enactment of this division, the Comptroller General of the United States shall prepare and submit a report to Congress, and shall simultaneously submit the report to the Director, the Director of the Office of Science and Technology Policy, and the Secretary of Energy describing the interagency cooperation that occurred during the preceding years pursuant to this section, including a list of—(1)any funds provided from the Directorate to other directorates and offices of the Foundation; and(2)any instances in which unnecessary duplication of effort may have occurred. 2113.Reporting requirements(a)ReportsNot later than 1 year after the date of enactment of this division and annually thereafter, the Director, in coordination with the heads of relevant Federal agencies, shall prepare and submit to Congress—(1)a strategic vision and spending plan for the next 5 years for the Directorate, including a description of how the Foundation will increase funding for research and education for populations underrepresented in STEM and geographic areas;(2)in coordination with the Secretary of State, a description of any funds the Foundation may plan to receive from—(A)entities other than institutions of higher education; and(B)certain designated countries; and(3)a description of the planned activities of the Directorate to secure federally funded science and technology pursuant to section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note) and section 223 of William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) and the requirements under title III.(b)Annual briefingEach year, the Director and the Secretary of Energy shall formally request a joint briefing from the Secretary of Defense, the Secretary of Commerce, the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and as appropriate the heads of other Federal agencies regarding their efforts to preserve the United States’ advantages generated by the activity of the Directorate. (c)Providing authority To disseminate informationSection 11 of the National Science Foundation Act of 1950 (42 U.S.C. 1870) is amended—(1)in subsection (j), by striking and after the semicolon;(2)in subsection (k), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(l)to provide for the widest practicable and appropriate dissemination of information within the United States concerning the Foundation’s activities and the results of those activities..2114.Hands-on learning program(a)FindingsCongress finds the following:(1)Developing a robust, talented, and homegrown workforce, particularly in the fields of STEM, is critical to the success of the United States innovation economy. (2)The United States educational system is not producing a sufficient number of workers with the necessary STEM expertise to meet the needs of the United States industry in STEM fields.(3)Hands-on and experiential learning opportunities outside of the classroom are critical for student success in STEM subjects and careers, stimulating students’ interest, increasing confidence, and creating motivation to pursue a related career.(4)Hands-on and experiential learning opportunities can be particularly successful in inspiring interest in students who traditionally have been underrepresented in STEM fields, including girls, students of color, and students from disadvantaged backgrounds.(5)An expansion of hands-on and experiential learning programs across the United States would expand the STEM workforce pipeline, developing and training students for careers in STEM fields. (b)Definitions(1)ESEA termsThe terms elementary school, high school, secondary school, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Eligible nonprofit programThe term eligible nonprofit program—(A)means a nonprofit program serving prekindergarten, elementary school, or secondary school students; and(B)includes a program described in subparagraph (A) that covers the continuum of education from prekindergarten through high school and is available in every State.(c)PurposesThe purposes of this section are to—(1)provide effective, compelling, and engaging means for teaching and reinforcing fundamental STEM concepts and inspiring the youth of the United States to pursue careers in STEM-related fields;(2)expand the STEM workforce pipeline by developing and training students for careers in United States STEM fields; and(3)broaden participation in the STEM workforce by underrepresented population groups.(d)Program authorized(1)In generalSubject to the availability of appropriations for such purposes, the Director shall—(A)provide grants to eligible nonprofit programs for supporting hands-on learning opportunities in STEM education, including via after-school activities and innovative learning opportunities such as robotics competitions; and(B)evaluate the impact of such hands-on learning opportunities on STEM learning and disseminate the results of that evaluation.(2)PriorityIn awarding grants under the program, the Director shall give priority to eligible nonprofit programs serving students that attend elementary, secondary, or high schools that— (A)are implementing comprehensive support and improvement activities or targeted support and improvement activities under paragraph (1) or (2) of section 1111(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d)); or(B)serve high percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school).(e)Authorization of appropriationsFrom the amounts made available to carry out section 2106 under section 2116 for each of fiscal years 2022 through 2026, the Director shall use $25,000,000 for each such fiscal year to carry out this section. 2115.Intellectual property protectionConsistent with the requirements for the award, all intellectual property that is developed through the Foundation, or any program that has received funding through this division (or an amendment made by this division), shall not be transferred to—(1)any foreign entity of concern, as defined in section 2307(a);(2)any United States subsidiary, division, or chapter of such a foreign entity of concern; or(3)any for-profit, or nonprofit, partnership that includes such a foreign entity of concern in the partnership. 2116.Authorization of appropriations for the Foundation(a)Fiscal year 2022(1)FoundationThere is authorized to be appropriated to the Foundation $10,800,000,000 for fiscal year 2022.(2)Specific NSF allocationsOf the amount authorized under paragraph (1)—(A)$9,000,000,000 shall be made available to carry out the activities of the Foundation outside of the Directorate, of which $1,000,000,000 shall be for STEM education and related activities, including workforce activities under section 2202; and(B)$1,800,000,000 shall be made available to the Directorate, of which—(i)$594,000,000 shall be for the innovation centers under section 2104;(ii)$324,000,000 shall be for scholarships, fellowships, and other activities under section 2106;(iii)$252,000,000 shall be for academic technology transfer under section 2109;(iv)$180,000,000 shall be for test beds under section 2108;(v)$270,000,000 shall be for research and development activities under section 2107; and(vi)an amount equal to 10 percent of the total made available to the Directorate under this subparagraph shall be transferred to the Foundation for collaboration with directorates and offices of the Foundation outside of the Directorate as described under section 2102(c)(7).(b)Fiscal year 2023(1)FoundationThere is authorized to be appropriated to the Foundation $12,800,000,000 for fiscal year 2023.(2)Specific NSF allocationsOf the amount authorized under paragraph (1)—(A)$9,600,000,000 shall be made available to carry out the activities of the Foundation outside of the Directorate, of which $1,190,000,000 shall be for STEM education and related activities, including workforce activities under section 2202; and(B)$3,200,000,000 shall be made available to the Directorate, of which—(i)$1,056,000,000 shall be for the innovation centers under section 2104;(ii)$576,000,000 shall be for scholarships, fellowships, and other activities under section 2106;(iii)$448,000,000 shall be for academic technology transfer under section 2109;(iv)$320,000,000 shall be for test beds under section 2108;(v)$480,000,000 shall be for research and development activities under section 2107; and(vi)an amount equal to 10 percent of the total made available to the Directorate under this subparagraph shall be transferred to the Foundation for collaboration with directorates and offices of the Foundation outside of the Directorate as described under section 2102(c)(7).(c)Fiscal year 2024(1)FoundationThere is authorized to be appropriated to the Foundation $16,600,000,000 for fiscal year 2024.(2)Specific NSF allocationsOf the amount authorized under paragraph (1)—(A)$10,300,000,000 shall be made available to carry out the activities of the Foundation outside of the Directorate, of which $1,600,000,000 shall be for STEM education and related activities, including workforce activities under section 2202; and(B)$6,300,000,000 shall be made available to the Directorate, of which—(i)$2,079,000,000 shall be for the innovation centers under section 2104;(ii)$1,134,000,000 shall be for scholarships, fellowships, and other activities under section 2106;(iii)$882,000,000 shall be for academic technology transfer under section 2109;(iv)$630,000,000 shall be for test beds under section 2108;(v)$945,000,000 shall be for research and development activities under section 2107; and(vi)an amount equal to 10 percent of the total made available to the Directorate under this subparagraph shall be transferred to the Foundation for collaboration with directorates and offices of the Foundation outside of the Directorate as described under section 2102(c)(7).(d)Fiscal year 2025(1)FoundationThere is authorized to be appropriated to the Foundation $19,500,000,000 for fiscal year 2025.(2)Specific NSF allocationsOf the amount authorized under paragraph (1)—(A)$11,100,000,000 shall be made available to carry out the activities of the Foundation outside of the Directorate, of which $2,100,000,000 shall be for STEM education and related activities, including workforce activities under section 2202; and(B)$8,400,000,000 shall be made available to the Directorate, of which—(i)$2,772,000,000 shall be for the innovation centers under section 2104;(ii)$1,512,000,000 shall be for scholarships, fellowships, and other activities under section 2106;(iii)$1,176,000,000 shall be for academic technology transfer under section 2109;(iv)$840,000,000 shall be for test beds under section 2108;(v)$1,260,000,000 shall be for research and development activities under section 2107; and(vi)an amount equal to 10 percent of the total made available to the Directorate under this subparagraph shall be transferred to the Foundation for collaboration with directorates and offices of the Foundation outside of the Directorate as described under section 2102(c)(7).(e)Fiscal year 2026(1)FoundationThere is authorized to be appropriated to the Foundation $21,300,000,000 for fiscal year 2026.(2)Specific NSF allocationsOf the amount authorized under paragraph (1)—(A)$12,000,000,000 shall be made available to carry out the activities of the Foundation outside of the Directorate, of which $2,540,000,000 shall be for STEM education and related activities, including workforce activities under section 2202; and(B)$9,300,000,000 shall be made available to the Directorate, of which—(i)$3,069,000,000 shall be for the innovation centers under section 2104;(ii)$1,674,000,000 shall be for scholarships, fellowships, and other activities under section 2106;(iii)$1,302,000,000 shall be for academic technology transfer under section 2109;(iv)$930,000,000 shall be for test beds under section 2108;(v)$1,395,000,000 shall be for research and development activities under section 2107; and(vi)an amount equal to 10 percent of the total made available to the Directorate under this subparagraph shall be transferred to the Foundation for collaboration with directorates and offices of the Foundation outside of the Directorate as described under section 2102(c)(7).(f)Allocation and limitations(1)Allocation for the office of inspector generalFrom any amounts appropriated for the Foundation for a fiscal year, the Director shall allocate for necessary expenses of the Office of Inspector General of the Foundation an amount of not less than $33,000,000 in any fiscal year for oversight of the programs and activities funded under this section in accordance with the Inspector General Act of 1978 (5 U.S.C. App.).(2)Supplement and not supplantThe amounts authorized to be appropriated under this section shall supplement, and not supplant, any other amounts previously appropriated to the Office of the Inspector General of the Foundation.(3)No new awardsThe Director shall not make any new awards for the activities under the Directorate for any fiscal year in which the total amount appropriated to the Foundation (not including amounts appropriated for the Directorate) is less than the total amount appropriated to the Foundation (not including such amounts), adjusted by the rate of inflation, for the previous fiscal year.(4)No funds for constructionNo funds provided to the Directorate under this section shall be used for construction.2117.Authorization of appropriations for the Department of Energy(a)Authorization of appropriations(1)Fiscal year 2022There is authorized to be appropriated to the Department of Energy $1,000,000,000 for fiscal year 2022 to carry out research and development and address energy-related supply chain activities within the key technology focus areas.(2)Fiscal year 2023There is authorized to be appropriated to the Department of Energy $1,800,000,000 for fiscal year 2023 to carry out research and development and address energy-related supply chain activities within the key technology focus areas.(3)Fiscal year 2024There is authorized to be appropriated to the Department of Energy $3,700,000,000 for fiscal year 2024 to carry out research and development and address energy-related supply chain activities within the key technology focus areas.(4)Fiscal year 2025There is authorized to be appropriated to the Department of Energy $4,900,000,000 for fiscal year 2025 to carry out research and development and address energy-related supply chain activities within the key technology focus areas.(5)Fiscal year 2026There is authorized to be appropriated to the Department of Energy $5,500,000,000 for fiscal year 2026 to carry out research and development and address energy-related supply chain activities within the key technology focus areas.(b)Supplement and not supplantThe amounts authorized to be appropriated under this section shall supplement, and not supplant, any other amounts previously authorized to be appropriated to the Department of Energy.(c)No funds for constructionNo funds provided to the Department of Energy under this section shall be used for construction. 2118.Authorization of appropriations for the Defense Advanced Research Projects Agency(a)In generalNotwithstanding any other provision of law, there is authorized to be appropriated for the Defense Advanced Research Projects Agency to conduct research and development in key technology focus areas $3,500,000,000 for each of fiscal years 2022 through 2026.(b)Supplement, not supplantAny amount appropriated pursuant to the authorization in subsection (a) shall supplement and not supplant any amounts already appropriated for the Defense Advanced Research Projects Agency.IINSF research, STEM, and geographic diversity initiatives2201.Chief Diversity Officer of the NSF(a)Chief diversity officer(1)AppointmentThe President shall appoint, by and with the consent of the Senate, a Chief Diversity Officer of the Foundation.(2)QualificationsThe Chief Diversity Officer shall have significant experience, within the Federal Government and the science community, with diversity- and inclusion-related matters, including—(A)civil rights compliance;(B)harassment policy, reviews, and investigations; (C)equal employment opportunity; and(D)disability policy. (3)OversightThe Chief Diversity Officer shall direct the Office of Diversity and Inclusion of the Foundation and report directly to the Director in the performance of the duties of the Chief Diversity Officer under this section.(b)DutiesThe Chief Diversity Officer is responsible for providing advice on policy, oversight, guidance, and coordination with respect to matters of the Foundation related to diversity and inclusion, including ensuring the geographic diversity of the Foundation programs. Other duties may include—(1)establishing and maintaining a strategic plan that publicly states a diversity definition, vision, and goals for the Foundation;(2)defining a set of strategic metrics that are—(A)directly linked to key organizational priorities and goals; (B)actionable; and (C)actively used to implement the strategic plan under paragraph (1);(3)advising in the establishment of a strategic plan for diverse participation by individuals and institutions of higher education, including community colleges, historically Black colleges and universities, Tribal colleges or universities, minority-serving institutions, institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians, and institutions from jurisdictions eligible to participate under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g); (4)advising in the establishment of a strategic plan for outreach to, and recruiting from, untapped locations and underrepresented populations;(5)advising on the application of the Foundation's broader impacts review criterion; and(6)performing such additional duties and exercise such powers as the Director may prescribe.(c)FundingFrom any amounts appropriated for the Foundation for each of fiscal years 2022 through 2026, the Director shall allocate $5,000,000 to carry out this section for each such year. 2202.Programs to address the STEM workforce(a)In generalThe Director shall issue undergraduate scholarships, including at community colleges, graduate fellowships and traineeships, postdoctoral awards, and, as appropriate, other awards.(b)ImplementationThe Director may carry out subsection (a) by making awards—(1)directly to students; or(2)to institutions of higher education or consortia of institutions of higher education, including those institutions or consortia involved in operating university technology centers established under section 2104(a).(c)Broadening participationIn carrying out this section, the Director shall take steps to increase the participation of populations that are underrepresented in STEM, which may include—(1)establishing or augmenting programs targeted at populations that are underrepresented in STEM;(2)supporting traineeships or other relevant programs at minority-serving institutions (or institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians); (3)addressing current and expected gaps in the availability and skills of the STEM workforce, or addressing the needs of the STEM workforce, including by prioritizing awards to United States citizens, permanent residents, and individuals that will grow the domestic workforce; (4)addressing geographic diversity in the STEM workforce; and(5)awarding grants to institutions of higher education to address STEM workforce gaps, including for programs that recruit, retain, and progress students to a bachelor’s degree in a STEM discipline concurrent with a secondary school diploma, such as through existing and new partnerships with State educational agencies.(d)Innovation(1)Graduate educationIn carrying out this section, the Director shall encourage innovation in graduate education, and studying the impacts of such innovations, including through encouraging institutions of higher education to offer graduate students opportunities to gain experience in industry or government as part of their graduate training, and through support for students in professional masters programs related to the key technology focus areas.(2)Postdoctoral professional developmentIn carrying out this section, the Director shall encourage innovation in postdoctoral professional development, support the development and diversity of the STEM workforce, and study the impacts of such innovation and support. To do so, the Director may use postdoctoral awards established under subsection (a) or leveraged under subsection (e)(1) for fellowships or other temporary rotational postings of not more than 2 years. Such fellowships or temporary rotational postings shall be awarded—(A)to qualified individuals who have a doctoral degree and received such degree not earlier than 5 years before the date that the fellowship or temporary rotational posting begins; and (B)to carry out research in the key technology focus areas at Federal, State, local, and Tribal government research facilities.(3)Direct hire authority(A)In generalDuring fiscal year 2021 and any fiscal year thereafter, the head of any Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of that title, a qualified candidate described in subparagraph (B) directly to a position in the competitive service with the Federal agency for which the candidate meets Office of Personnel Management qualification standards.(B)Fellowship or temporary rotational postingSubparagraph (A) applies with respect to a former recipient of an award under this subsection who—(i)earned a doctoral degree in a STEM field from an institution of higher education; and(ii)successfully fulfilled the requirements of the fellowship or temporary rotational posting within a Federal agency.(C)LimitationThe direct hire authority under this paragraph shall be exercised with respect to a specific qualified candidate not later than 2 years after the date that the candidate completed the requirements related to the fellowship or temporary rotational posting described under this subsection.(e)Existing programsIn carrying out this section, the Director may leverage existing programs, including programs that issue—(1)postdoctoral awards;(2)graduate fellowships and traineeships, inclusive of the NSF Research Traineeships and fellowships awarded under the Graduate Research Fellowship Program; and(3)scholarships, research experiences, and internships, including—(A)scholarships to attend community colleges; and(B)research experiences and internships under sections 513, 514, and 515 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–5; 1862p–6; 42 U.S.C. 1862p–7); and(4)awards to institutions of higher education to enable the institutions to fund innovation in undergraduate and graduate education, increased educational capacity, and the development and establishment of new or specialized programs of study for graduate, undergraduate, or technical college students, and the evaluation of the effectiveness of the programs of study. (f)Set asideThe Director shall ensure that not less than 20 percent of the funds available to carry out this section shall be used to support institutions of higher education, and other institutions, located in jurisdictions that participate in the program under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g). 2203.Emerging research institution pilot program(a)In generalThe Director shall establish a 5-year pilot program for awarding grants to eligible partnerships, led by 1 or more emerging research institutions, to build research and education capacity at emerging research institutions to enable such institutions to contribute to programs run by the Directorate. (b)ApplicationsAn eligible partnership seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including a statement of how the partnership will use the funds awarded through the grant to achieve a lasting, sustainable increase in the research and education capacity of each emerging research institution included in the eligible partnership.(c)ActivitiesAn eligible partnership receiving a grant under this section may use the funds awarded through such grant for increasing research, education, and innovation capacity, including for—(1)faculty training and resources, including joint resources;(2)research experiences for undergraduate and graduate students; and(3)maintenance and repair of research equipment and instrumentation.(d)Definition of eligible partnershipIn this section, the term eligible partnership means a partnership of—(1)at least 1 emerging research institution; and(2)at least 1 institution that, on average for the 3 years prior to an application for an award under this section, received more than $100,000,000 in Federal research funding.2204.Personnel management authorities for the Foundation(a)Experts in science and engineering(1)Program authorizedThe Foundation may carry out a program of personnel management authority provided under paragraph (2) in order to facilitate recruitment of eminent experts in science or engineering for research and development projects and to enhance the administration and management of the Foundation. (2)Personnel management authorityUnder the program under paragraph (1), the Foundation may—(A)without regard to any provision of title 5, United States Code, governing the appointment of employees in the civil service, appoint individuals to a total of not more than 140 positions in the Foundation, of which not more than 5 such positions may be positions of administration or management of the Foundation; (B)notwithstanding any provision of title 5, United States Code, governing the rates of pay or classification of employees in the executive branch, prescribe the rates of basic pay for positions to which employees are appointed under subparagraph (A)—(i)in the case of employees appointed pursuant to subparagraph (A) to any of 5 positions designated by the Foundation for purposes of this clause, at rates not in excess of a rate equal to 150 percent of the maximum rate of basic pay authorized for positions at level I of the Executive Schedule under section 5312 of title 5, United States Code; and (ii)in the case of any other employee appointed pursuant to subparagraph (A), at rates not in excess of the maximum rate of basic pay authorized for senior-level positions under section 5376 of title 5, United States Code; and (C)pay any employee appointed under subparagraph (A), other than an employee appointed to a position designated as described in subparagraph (B)(i), payments in addition to basic pay within the limit applicable to the employee under paragraph (4). (3)Limitation on term of appointment(A)In generalExcept as provided in subparagraph (B), the service of an employee under an appointment under paragraph (2)(A) may not exceed 4 years. (B)ExtensionThe Director may, in the case of a particular employee under the program under paragraph (1), extend the period to which service is limited under subparagraph (A) by up to 2 years if the Director determines that such action is necessary to promote the efficiency of the Foundation, as applicable. (4)Maximum amount of additional payments payableNotwithstanding any other provision of this subsection or section 5307 of title 5, United States Code, no additional payments may be paid to an employee under paragraph (2)(C) in any calendar year if, or to the extent that, the employee’s total annual compensation in such calendar year will exceed the maximum amount of total annual compensation payable at the salary set in accordance with section 104 of title 3, United States Code.(b)Highly qualified experts in needed occupations(1)In generalThe Foundation may carry out a program using the authority provided in paragraph (2) in order to attract highly qualified experts in needed occupations, as determined by the Foundation. Individuals hired by the Director through such authority may include individuals with expertise in business creativity, innovation management, design thinking, entrepreneurship, venture capital, and related fields. (2)AuthorityUnder the program, the Foundation may—(A)appoint personnel from outside the civil service and uniformed services (as such terms are defined in section 2101 of title 5, United States Code) to positions in the Foundation without regard to any provision of title 5, United States Code, governing the appointment of employees to positions in the Foundation; (B)prescribe the rates of basic pay for positions to which employees are appointed under subparagraph (A) at rates not in excess of the maximum rate of basic pay authorized for senior-level positions under section 5376 of title 5, United States Code, as increased by locality-based comparability payments under section 5304 of such title, notwithstanding any provision of such title governing the rates of pay or classification of employees in the executive branch; and (C)pay any employee appointed under subparagraph (A) payments in addition to basic pay within the limits applicable to the employee under paragraph (4). (3)Limitation on term of appointment(A)In generalExcept as provided in subparagraph (B), the service of an employee under an appointment made pursuant to this subsection may not exceed 5 years. (B)ExtensionThe Foundation may, in the case of a particular employee, extend the period to which service is limited under subparagraph (A) by up to 1 additional year if the Foundation determines that such action is necessary to promote the Foundation’s national security missions. (4)Limitations on additional payments(A)Total amount(i)In generalThe total amount of the additional payments paid to an employee under this subsection for any 12-month period may not exceed the lesser of the following amounts:(I)$50,000 in fiscal year 2021, which may be adjusted annually thereafter by the Foundation, with a percentage increase equal to one-half of 1 percentage point less than the percentage by which the Employment Cost Index, published quarterly by the Bureau of Labor Statistics, for the base quarter of the year before the preceding calendar year exceeds the Employment Cost Index for the base quarter of the second year before the preceding calendar year. (II)The amount equal to 50 percent of the employee’s annual rate of basic pay.(ii)Definition of base quarter For purposes of this subparagraph, the term base quarter has the meaning given such term by section 5302(3) of title 5, United States Code.(B)Eligibility for paymentsAn employee appointed under this subsection is not eligible for any bonus, monetary award, or other monetary incentive for service, except for payments authorized under this subsection.(C)Additional limitationNotwithstanding any other provision of this paragraph or of section 5307 of title 5, United States Code, no additional payments may be paid to an employee under this subsection in any calendar year if, or to the extent that, the employee’s total annual compensation will exceed the maximum amount of total annual compensation payable at the salary set in accordance with section 104 of title 3, United States Code.(5)Limitation on number of highly qualified expertsThe number of highly qualified experts appointed and retained by the Foundation under paragraph (2)(A) shall not exceed 140 at any time. (6)Savings provisionsIn the event that the Foundation terminates the program under this subsection, in the case of an employee who, on the day before the termination of the program, is serving in a position pursuant to an appointment under this subsection—(A)the termination of the program does not terminate the employee’s employment in that position before the expiration of the lesser of—(i)the period for which the employee was appointed; or (ii)the period to which the employee’s service is limited under paragraph (3), including any extension made under this subsection before the termination of the program; and (B)the rate of basic pay prescribed for the position under this subsection may not be reduced as long as the employee continues to serve in the position without a break in service. (c)Additional hiring authorityTo the extent needed to carry out the duties under subsection (a)(1), the Director is authorized to utilize hiring authorities under section 3372 of title 5, United States Code, to staff the Foundation with employees from other Federal agencies, State and local governments, Indian Tribes and Tribal organizations, institutions of higher education, and other organizations, as described in that section, in the same manner and subject to the same conditions, that apply to such individuals utilized to accomplish other missions of the Foundation. (d)National Academy of Public Administration(1)StudyNot later than 30 days after the date of enactment of this division, the Director shall contract with the National Academy of Public Administration to conduct a study on the organizational and management structure of the Foundation, to—(A)evaluate and make recommendations to efficiently and effectively implement the Directorate for Technology and Innovation;(B)evaluate and make recommendations to ensure coordination of the Directorate for Technology and Innovation with other directorates and offices of the Foundation and other Federal agencies; and(C)make recommendations for the management of the Foundation’s business and personnel practices, including implementation of the new hiring authorities and program director authorities provided in this section and section 2103.(2)ReviewUpon completion of the study under paragraph (1), the Foundation shall review the recommendations from the National Academy of Public Administration and provide a briefing to Congress on the plans of the Foundation to implement any such recommendations.2205.Advanced Technological Manufacturing Act(a)Findings and purposeSection 2 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862h) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking science, mathematics, and technology and inserting science, technology, engineering, and mathematics or STEM;(B)in paragraph (4), by inserting educated and before trained; and(C)in paragraph (5), by striking scientific and technical education and training and inserting STEM education and training; and(2)in subsection (b)—(A)in paragraph (2), by striking mathematics and science and inserting STEM fields; and(B)in paragraph (4), by striking mathematics and science instruction and inserting STEM instruction.(b)Modernizing references to STEMSection 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i) is amended—(1)in the section heading, by striking scientific and technical education  and inserting stem education;(2)in subsection (a)—(A)in the subsection heading, by striking Scientific and technical education  and inserting STEM education;(B)in the matter preceding paragraph (1)—(i)by inserting and education to prepare the skilled technical workforce to meet workforce demands before , and to improve;(ii)by striking core education courses in science and mathematics and inserting core education courses in STEM fields;(iii)by inserting veterans and individuals engaged in before work in the home; and(iv)by inserting and on building a pathway from secondary schools, to associate-degree-granting institutions, to careers that require technical training before , and shall be designed;(C)in paragraph (1)—(i)by inserting and study after development; and(ii)by striking core science and mathematics courses and inserting core STEM courses;(D)in paragraph (2), by striking science, mathematics, and advanced-technology fields and inserting STEM and advanced-technology fields;(E)in paragraph (3)(A), by inserting to support the advanced-technology industries that drive the competitiveness of the United States in the global economy before the semicolon at the end;(F)in paragraph (4), by striking scientific and advanced-technology fields and inserting STEM and advanced-technology fields; and(G)in paragraph (5), by striking advanced scientific and technical education and inserting advanced STEM and advanced-technology;(3)in subsection (b)—(A)by striking the subsection heading and inserting the following: Centers of scientific and technical education.—;(B)in the matter preceding paragraph (1), by striking not to exceed 12 in number and inserting in advanced-technology fields;(C)in paragraph (2), by striking education in mathematics and science and inserting STEM education; and(D)in the flush matter following paragraph (2), by striking in the geographic region served by the center;(4)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by striking to encourage and all that follows through such means as— and inserting to encourage the development of career and educational pathways with multiple entry and exit points leading to credentials and degrees, and to assist students pursuing pathways in STEM fields to transition from associate-degree-granting colleges to bachelor-degree-granting institutions, through such means as—;(II)in clause (i), by striking to ensure and inserting to develop articulation agreements that ensure; and(III)in clause (ii), by striking courses at the bachelor-degree-granting institution and inserting the career and educational pathways supported by the articulation agreements;(ii)in subparagraph (B)—(I)in clause (i), by inserting veterans and individuals engaged in before work in the home;(II)in clause (iii)—(aa)by striking bachelor’s-degree-granting institutions and inserting institutions or work sites; and(bb)by inserting or industry internships after summer programs; and(III)by striking the flush text following clause (iv); and(iii)by striking subparagraph (C);(B)in paragraph (2)—(i)by striking mathematics and science programs and inserting STEM programs;(ii)by inserting and, as appropriate, elementary schools, after with secondary schools;(iii)by striking mathematics and science education and inserting STEM education;(iv)by striking secondary school students and inserting students at these schools;(v)by striking science and advanced-technology fields and inserting STEM and advanced-technology fields; and(vi)by striking agreements with local educational agencies and inserting articulation agreements or dual credit courses with local secondary schools, or other means as the Director determines appropriate,; and(C)in paragraph (3)—(i)by striking subparagraph (B);(ii)by striking shall—and all that follows through establish a and inserting shall establish a;(iii)by striking the fields of science, technology, engineering, and mathematics and inserting STEM fields; and(iv)by striking ; and and inserting , including jobs at Federal and academic laboratories.;(5)in subsection (d)(2)—(A)in subparagraph (D), by striking and after the semicolon;(B)in subparagraph (E), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:(F)as appropriate, applications that apply the best practices for STEM education and technical skills education through distance learning or in a simulated work environment, as determined by research described in subsection (f); and;(6)in subsection (g), by striking the second sentence;(7)in subsection (h)(1)—(A)in subparagraph (A), by striking 2022 and inserting 2026;(B)in subparagraph (B), by striking 2022 and inserting 2026; and(C)in subparagraph (C)—(i)by striking up to $2,500,000 and inserting not less than $3,000,000; and(ii)by striking 2022 and inserting 2026; (8)in subsection (i)—(A)by striking paragraph (3); and(B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(9)in subsection (j)—(A)by striking paragraph (1) and inserting the following:(1)the term advanced-technology includes technological fields such as advanced manufacturing, agricultural-, biological- and chemical-technologies, energy and environmental technologies, engineering technologies, information technologies, micro and nano-technologies, cybersecurity technologies, geospatial technologies, and new, emerging technology areas;;(B)in paragraph (4), by striking separate bachelor-degree-granting institutions and inserting other entities;(C)by striking paragraph (7);(D)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively;(E)in paragraph (7), as redesignated by subparagraph (D), by striking and after the semicolon;(F)in paragraph (8), as redesignated by subparagraph (D)—(i)by striking mathematics, science, engineering, or technology and inserting science, technology, engineering, or mathematics; and(ii)by striking the period at the end and inserting ; and; and(G)by adding at the end the following:(9)the term skilled technical workforce means workers—(A)in occupations that use significant levels of science and engineering expertise and technical knowledge; and(B)whose level of educational attainment is less than a bachelor degree..(c)Authorization of appropriationsSection 5 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862j) is amended to read as follows:5.Authorization of appropriationsThere are authorized to be appropriated to the Director (from sums otherwise authorized to be appropriated for the Foundation) for carrying out sections 2 through 4, $150,000,000 for fiscal years 2022 through 2026..2206.Intramural emerging institutions pilot program(a)EstablishmentThe Director shall conduct multiple pilot programs within the Foundation to expand the number of institutions of higher education (including such institutions that are community colleges), and other eligible entities that the Director determines appropriate, that are able to successfully compete for Foundation grants.(b)ComponentsEach pilot program described in subsection (a) shall include at least 1 of the following elements:(1)A mentorship program.(2)Grant writing technical assistance.(3)Targeted outreach, including to a minority-serving institution (including a historically Black college or university, a Tribal college or university, or a Hispanic-serving institution or an institution of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians). (4)Programmatic support or solutions for institutions or entities that do not have an experienced grant management office.(5)An increase in the number of grant reviewers from institutions of higher education that have not traditionally received funds from the Foundation.(6)An increase of the term and funding, for a period of 3 years or less, as appropriate, to a principal investigator that is a first-time grant awardee, when paired with regular mentoring on the administrative aspects of grant management.(c)LimitationAs appropriate, each pilot program described in subsection (a) shall work to reduce administrative burdens.(d)Agency-wide programsNot later than 5 years after the date of enactment of this division, the Director shall—(1)review the results of the pilot programs described in subsection (a); and(2)develop agency-wide best practices from the pilot programs for implementation across the Foundation, in order to fulfill the requirement under section 3(e) of the National Science Foundation Act of 1950 (42 U.S.C. 1862(e)).2207.Public-private partnerships(a)In generalThe Director shall pursue partnerships with private industry, private foundations, or other appropriate private entities to—(1)enhance the impact of the Foundation’s investments and contributions to the United States economic competitiveness and security; and(2)make available infrastructure, expertise, and financial resources to the United States scientific and engineering research and education enterprise.(b)Merit ReviewNothing in this section shall be construed as altering any intellectual or broader impacts criteria at the Foundation for evaluating grant applications. 2208.AI Scholarship-for-Service Act(a)DefinitionsIn this section:(1)Artificial intelligenceThe term artificial intelligence or AI has the meaning given the term artificial intelligence in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).(2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(3)Registered internshipThe term registered internship means a Federal Registered Internship Program coordinated through the Department of Labor. (b)In generalThe Director, in coordination with the Director of the Office of Personnel Management, the Director of the National Institute of Standards and Technology, and the heads of other agencies with appropriate scientific knowledge, shall establish a Federal artificial intelligence scholarship-for-service program (referred to in this section as the Federal AI Scholarship-for-Service Program) to recruit and train artificial intelligence professionals to lead and support the application of artificial intelligence to the missions of Federal, State, local, and Tribal governments.(c)Qualified institution of higher educationThe Director, in coordination with the heads of other agencies with appropriate scientific knowledge, shall establish criteria to designate qualified institutions of higher education that shall be eligible to participate in the Federal AI Scholarship-for-Service program. Such criteria shall include—(1)measures of the institution’s demonstrated excellence in the education of students in the field of artificial intelligence; and(2)measures of the institution’s ability to attract and retain a diverse and non-traditional student population in the fields of science, technology, engineering, and mathematics, which may include the ability to attract women, minorities, and individuals with disabilities.(d)Program description and componentsThe Federal AI Scholarship-for-Service Program shall—(1)provide scholarships through qualified institutions of higher education to students who are enrolled in programs of study at institutions of higher education leading to degrees or concentrations in or related to the artificial intelligence field;(2)provide the scholarship recipients with summer internship opportunities, registered internships, or other meaningful temporary appointments in the Federal workforce focusing on AI projects or research;(3)prioritize the employment placement of scholarship recipients in executive agencies;(4)identify opportunities to promote multi-disciplinary programs of study that integrate basic or advanced AI training with other fields of study, including those that address the social, economic, legal, and ethical implications of human interaction with AI systems; and(5)support capacity-building education research programs that will enable postsecondary educational institutions to expand their ability to train the next-generation AI workforce, including AI researchers and practitioners.(e)Scholarship amountsEach scholarship under subsection (d) shall be in an amount that covers the student’s tuition and fees at the institution for not more than 3 years and provides the student with an additional stipend.(f)Post-award employment obligationsEach scholarship recipient, as a condition of receiving a scholarship under the program, shall enter into an agreement under which the recipient agrees to work for a period equal to the length of the scholarship, following receipt of the student’s degree, in the AI mission of—(1)an executive agency;(2)Congress, including any agency, entity, office, or commission established in the legislative branch;(3)an interstate agency;(4)a State, local, or Tribal government, which may include instruction in AI-related skill sets in a public school system; or(5)a State, local, or Tribal government-affiliated nonprofit entity that is considered to be critical infrastructure (as defined in section 1016(e) of the USA Patriot Act (42 U.S.C. 5195c(e))).(g)Hiring authority(1)Appointment in excepted serviceNotwithstanding any provision of chapter 33 of title 5, United States Code, governing appointments in the competitive service, an executive agency may appoint an individual who has completed the eligible degree program for which a scholarship was awarded to a position in the excepted service in the executive agency. (2)Noncompetitive conversionExcept as provided in paragraph (4), upon fulfillment of the service term, an employee appointed under paragraph (1) may be converted noncompetitively to term, career-conditional, or career appointment.(3)Timing of conversionAn executive agency may noncompetitively convert a term employee appointed under paragraph (2) to a career-conditional or career appointment before the term appointment expires.(4)Authority to decline conversionAn executive agency may decline to make the noncompetitive conversion or appointment under paragraph (2) for cause.(h)EligibilityTo be eligible to receive a scholarship under this section, an individual shall—(1)be a citizen or lawful permanent resident of the United States;(2)demonstrate a commitment to a career in advancing the field of AI;(3)be—(A)a full-time student in an eligible degree program at a qualified institution of higher education, as determined by the Director;(B)a student pursuing a degree on a less than full-time basis, but not less than half-time basis; or(C)an AI faculty member on sabbatical to advance knowledge in the field; and(4)accept the terms of a scholarship under this section.(i)Conditions of support(1)In generalAs a condition of receiving a scholarship under this section, a recipient shall agree to provide the qualified institution of higher education with annual verifiable documentation of post-award employment and up-to-date contact information.(2)TermsA scholarship recipient under this section shall be liable to the United States as provided in subsection (k) if the individual—(A)fails to maintain an acceptable level of academic standing at the applicable institution of higher education, as determined by the Director;(B)is dismissed from the applicable institution of higher education for disciplinary reasons;(C)withdraws from the eligible degree program before completing the program;(D)declares that the individual does not intend to fulfill the post-award employment obligation under this section; or(E)fails to fulfill the post-award employment obligation of the individual under this section.(j)Monitoring complianceAs a condition of participating in the program, a qualified institution of higher education shall—(1)enter into an agreement with the Director to monitor the compliance of scholarship recipients with respect to their post-award employment obligations; and(2)provide to the Director, on an annual basis, the post-award employment documentation required under subsection (i) for scholarship recipients through the completion of their post-award employment obligations.(k)Amount of repayment(1)Less than 1 year of serviceIf a circumstance described in subsection (i)(2) occurs before the completion of 1 year of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (l).(2)1 or more years of serviceIf a circumstance described in subparagraph (D) or (E) of subsection (i)(2) occurs after the completion of 1 or more years of a post-award employment obligation under this section, the total amount of scholarship awards received by the individual under this section, reduced by the ratio of the number of years of service completed divided by the number of years of service required, shall—(A)be repaid; or(B)be treated as a loan to be repaid in accordance with subsection (l).(l)RepaymentsA loan described in subsection (k) shall—(1)be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(2)be subject to repayment, together with interest thereon accruing from the date of the scholarship award, in accordance with terms and conditions specified by the Director (in consultation with the Secretary of Education).(m)Collection of repayment(1)In generalIn the event that a scholarship recipient is required to repay the scholarship award under this section, the qualified institution of higher education providing the scholarship shall—(A)determine the repayment amounts and notify the recipient and the Director of the amounts owed; and(B)collect the repayment amounts within a period of time as determined by the Director, or the repayment amounts shall be treated as a loan in accordance with subsection (l).(2)Returned to treasuryExcept as provided in paragraph (3), any repayment under this subsection shall be returned to the Treasury of the United States.(3)Retain percentageA qualified institution of higher education may retain a percentage of any repayment the institution collects under this subsection to defray administrative costs associated with the collection. The Director shall establish a fixed percentage that will apply to all eligible entities, and may update this percentage as needed, in the determination of the Director.(n)ExceptionsThe Director may provide for the partial or total waiver or suspension of any service or payment obligation by an individual under this section whenever compliance by the individual with the obligation is impossible or would involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be unconscionable.(o)Public information(1)EvaluationThe Director, in coordination with the Director of the Office of Personnel Management, shall annually evaluate and make public, in a manner that protects the personally identifiable information of scholarship recipients, information on the success of recruiting individuals for scholarships under this section and on hiring and retaining those individuals in the public sector AI workforce, including information on—(A)placement rates;(B)where students are placed, including job titles and descriptions;(C)salary ranges for students not released from obligations under this section;(D)how long after graduation students are placed;(E)how long students stay in the positions they enter upon graduation;(F)how many students are released from obligations; and(G)what, if any, remedial training is required.(2)ReportsThe Director, in coordination with the Office of Personnel Management, shall submit, not less frequently than once every 3 years, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives a report, including the results of the evaluation under paragraph (1) and any recent statistics regarding the size, composition, and educational requirements of the Federal AI workforce.(3)ResourcesThe Director, in coordination with the Director of the Office of Personnel Management, shall provide consolidated and user-friendly online resources for prospective scholarship recipients, including, to the extent practicable—(A)searchable, up-to-date, and accurate information about participating institutions of higher education and job opportunities related to the AI field; and(B)a modernized description of AI careers.(p)RefreshNot less than once every 2 years, the Director, in coordination with the Director of the Office of Personnel Management, shall review and update the Federal AI Scholarship-for-Service Program to reflect advances in technology.2209.Geographic diversity(a)DirectorateThe Director shall use not less than 20 percent of the funds provided to the Directorate, for each fiscal year, to carry out the program under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g) for the purposes of carrying out sections 2104, 2106, 2107, 2108, and 2109 of this Act.(b)National Science FoundationThe Director shall use not less than 20 percent of the funds provided to the Foundation, for each fiscal year, to carry out the program under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g).(c)Department of EnergyThe Secretary of Energy shall use not less than 20 percent of the funds provided to the Department of Energy under section 2117 for each fiscal year to carry out the program under section 2203(b)(3) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)(3)). (d)ConsortiaIn the case of an award to a consortium under this division, the Director may count the entire award toward meeting the funding requirements of this section if the lead entity of the consortium is located in a jurisdiction that is eligible to participate in the program under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g). In the case of an award to a consortium under this division, the Secretary may count the entire award toward meeting the funding requirements of this section if the lead entity of the consortium is located in a jurisdiction that is eligible to participate in the program under section 2203(b)(3) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)(3)). 2210.Rural STEM Education Act(a)DefinitionsIn this section:(1)Federal laboratoryThe term Federal laboratory has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703).(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (3)STEMThe term STEM has the meaning given the term in section 2 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621 note). (4)STEM educationThe term STEM education has the meaning given the term in section 2 of the STEM Education Act of 2015 (42 U.S.C. 6621 note). (b)National Science Foundation rural stem activities(1)Preparing rural STEM educators(A)In generalThe Director shall provide grants on a merit-reviewed, competitive basis to institutions of higher education or nonprofit organizations (or a consortium thereof) for research and development to advance innovative approaches to support and sustain high-quality STEM teaching in rural schools.(B)Use of funds(i)In generalGrants awarded under this paragraph shall be used for the research and development activities referred to in subparagraph (A), which may include—(I)engaging rural educators of students in prekindergarten through grade 12 in professional learning opportunities to enhance STEM knowledge, including computer science, and develop best practices;(II)supporting research on effective STEM teaching practices in rural settings, including the use of rubrics and mastery-based grading practices to assess student performance when employing the transdisciplinary teaching approach for STEM disciplines;(III)designing and developing pre-service and in-service training resources to assist such rural educators in adopting transdisciplinary teaching practices across STEM courses;(IV)coordinating with local partners to adapt STEM teaching practices to leverage local, natural, and community assets in order to support in-place learning in rural areas;(V)providing hands-on training and research opportunities for rural educators described in subclause (I) at Federal laboratories or institutions of higher education, or in industry;(VI)developing training and best practices for educators who teach multiple grade levels within a STEM discipline;(VII)designing and implementing professional development courses and experiences, including mentoring, for rural educators described in subclause (I) that combine face-to-face and online experiences; and(VIII)any other activity the Director determines will accomplish the goals of this paragraph.(ii)Rural stem collaborativeThe Director shall establish a pilot program of regional cohorts in rural areas that will provide peer support, mentoring, and hands-on research experiences for rural STEM educators of students in prekindergarten through grade 12, in order to build an ecosystem of cooperation among educators, researchers, academia, and local industry.(2)Broadening participation of rural students in STEM(A)In generalThe Director shall provide grants on a merit-reviewed, competitive basis to institutions of higher education or nonprofit organizations (or a consortium thereof) for—(i)research and development of programming to identify the barriers rural students face in accessing high-quality STEM education; and(ii)development of innovative solutions to improve the participation and advancement of rural students in prekindergarten through grade 12 in STEM studies.(B)Use of funds(i)In generalGrants awarded under this paragraph shall be used for the research and development activities referred to in subparagraph (A), which may include—(I)developing partnerships with community colleges to offer advanced STEM course work, including computer science, to rural high school students;(II)supporting research on effective STEM practices in rural settings;(III)implementing a school-wide STEM approach;(IV)improving the Foundation’s Advanced Technology Education program’s coordination and engagement with rural communities;(V)collaborating with existing community partners and networks, such as the Cooperative Extension System services and extramural research programs of the Department of Agriculture and youth serving organizations like 4–H, after school STEM programs, and summer STEM programs, to leverage community resources and develop place-based programming;(VI)connecting rural school districts and institutions of higher education, to improve precollegiate STEM education and engagement;(VII)supporting partnerships that offer hands-on inquiry-based science activities, including coding, and access to lab resources for students studying STEM in prekindergarten through grade 12 in a rural area;(VIII)evaluating the role of broadband connectivity and its associated impact on the STEM and technology literacy of rural students;(IX)building capacity to support extracurricular STEM programs in rural schools, including mentor-led engagement programs, STEM programs held during nonschool hours, STEM networks, makerspaces, coding activities, and competitions; and(X)any other activity the Director determines will accomplish the goals of this paragraph.(3)ApplicationAn applicant seeking a grant under paragraph (1) or (2) shall submit an application at such time, in such manner, and containing such information as the Director may require. The application may include the following:(A)A description of the target population to be served by the research activity or activities for which such grant is sought.(B)A description of the process for recruitment and selection of students, educators, or schools from rural areas to participate in such activity or activities.(C)A description of how such activity or activities may inform efforts to promote the engagement and achievement of rural students in prekindergarten through grade 12 in STEM studies.(D)In the case of a proposal consisting of a partnership or partnerships with one or more rural schools and one or more researchers, a plan for establishing a sustained partnership that is jointly developed and managed, draws from the capacities of each partner, and is mutually beneficial.(4)PartnershipsIn awarding grants under paragraph (1) or (2), the Director shall—(A)encourage applicants which, for the purpose of the activity or activities funded through the grant, include or partner with a nonprofit organization or an institution of higher education (or a consortium thereof) that has extensive experience and expertise in increasing the participation of rural students in prekindergarten through grade 12 in STEM; and(B)encourage applicants which, for the purpose of the activity or activities funded through the grant, include or partner with a consortium of rural schools or rural school districts.(5)EvaluationsAll proposals for grants under paragraphs (1) and (2) shall include an evaluation plan that includes the use of outcome-oriented measures to assess the impact and efficacy of the grant. Each recipient of a grant under this subsection shall include results from these evaluative activities in annual and final projects.(6)Accountability and dissemination(A)Evaluation requiredThe Director shall evaluate the portfolio of grants awarded under paragraphs (1) and (2). Such evaluation shall—(i)assess the results of research conducted under such grants and identify best practices; and(ii)to the extent practicable, integrate the findings of research resulting from the activity or activities funded through such grants with the findings of other research on rural students' pursuit of degrees or careers in STEM.(B)Report on evaluationsNot later than 180 days after the completion of the evaluation under subparagraph (A), the Director shall submit to Congress and make widely available to the public a report that includes—(i)the results of the evaluation; and(ii)any recommendations for administrative and legislative action that could optimize the effectiveness of the grants awarded under this subsection.(7)Report by committee on equal opportunities in science and engineeringAs part of the first report required by section 36(e) of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885c(e)) transmitted to Congress after the date of enactment of this division, the Committee on Equal Opportunities in Science and Engineering shall include— (A)a description of past and present policies and activities of the Foundation to encourage full participation of students in rural communities in science, mathematics, engineering, and computer science fields; and(B)an assessment of the policies and activities of the Foundation, along with proposals for new strategies or the broadening of existing successful strategies towards facilitating the goal of increasing participation of rural students in prekindergarten through grade 12 in Foundation activities.(8)CoordinationIn carrying out this subsection, the Director shall, for purposes of enhancing program effectiveness and avoiding duplication of activities, consult, cooperate, and coordinate with the programs and policies of other relevant Federal agencies.(c)Opportunities for online education(1)In generalThe Director shall award competitive grants to institutions of higher education or nonprofit organizations (or a consortium thereof, which may include a private sector partner) to conduct research on online STEM education courses for rural communities.(2)Research areasThe research areas eligible for funding under this subsection shall include—(A)evaluating the learning and achievement of rural students in prekindergarten through grade 12 in STEM subjects;(B)understanding how computer-based and online professional development courses and mentor experiences can be integrated to meet the needs of educators of rural students in prekindergarten through grade 12;(C)combining computer-based and online STEM education and training with apprenticeships, mentoring, or other applied learning arrangements;(D)leveraging online programs to supplement STEM studies for rural students that need physical and academic accommodation; and(E)any other activity the Director determines will accomplish the goals of this subsection.(3)EvaluationsAll proposals for grants under this subsection shall include an evaluation plan that includes the use of outcome-oriented measures to assess the impact and efficacy of the grant. Each recipient of a grant under this subsection shall include results from these evaluative activities in annual and final projects.(4)Accountability and dissemination(A)Evaluation requiredThe Director shall evaluate the portfolio of grants awarded under this subsection. Such evaluation shall—(i)use a common set of benchmarks and tools to assess the results of research conducted under such grants and identify best practices; and(ii)to the extent practicable, integrate findings from activities carried out pursuant to research conducted under this subsection, with respect to the pursuit of careers and degrees in STEM, with those activities carried out pursuant to other research on serving rural students and communities.(B)Report on evaluationsNot later than 180 days after the completion of the evaluation under subparagraph (A), the Director shall submit to Congress and make widely available to the public a report that includes—(i)the results of the evaluation; and(ii)any recommendations for administrative and legislative action that could optimize the effectiveness of the grants awarded under this subsection.(5)CoordinationIn carrying out this subsection, the Director shall, for purposes of enhancing program effectiveness and avoiding duplication of activities, consult, cooperate, and coordinate with the programs and policies of other relevant Federal agencies.(d)National Academies of Sciences, Engineering, and Medicine evaluation(1)StudyNot later than 12 months after the date of enactment of this division, the Director shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies agree to conduct an evaluation and assessment that—(A)evaluates the quality and quantity of current Federal programming and research directed at examining STEM education for students in prekindergarten through grade 12 and workforce development in rural areas;(B)in coordination with the Federal Communications Commission, assesses the impact that the scarcity of broadband connectivity in rural communities, and the affordability of broadband connectivity, have on STEM and technical literacy for students in prekindergarten through grade 12 in rural areas;(C)assesses the core research and data needed to understand the challenges rural areas are facing in providing quality STEM education and workforce development;(D)makes recommendations for action at the Federal, State, and local levels for improving STEM education, including online STEM education, for students in prekindergarten through grade 12 and workforce development in rural areas; and(E)makes recommendations to inform the implementation of programs in subsections (a), (b), and (c).(2)Report to directorThe agreement entered into under paragraph (1) shall require the National Academies of Sciences, Engineering, and Medicine, not later than 24 months after the date of enactment of this division, to submit to the Director a report on the study conducted under such paragraph, including the National Academies' findings and recommendations.(e)GAO reviewNot later than 3 years after the date of enactment of this division, the Comptroller General of the United States shall conduct a study on the engagement of rural populations in Federal STEM programs and submit to Congress a report that includes—(1)an assessment of how Federal STEM education programs are serving rural populations;(2)a description of initiatives carried out by Federal agencies that are targeted at supporting STEM education in rural areas;(3)an assessment of what is known about the impact and effectiveness of Federal investments in STEM education programs that are targeted to rural areas; and(4)an assessment of challenges that State and Federal STEM education programs face in reaching rural population centers.(f)Capacity building through EPSCoRSection 517(f)(2) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9(f)(2)) is amended—(1)in subparagraph (A), by striking and at the end; and(2)by adding at the end the following:(C)to increase the capacity of rural communities to provide quality STEM education and STEM workforce development programming to students and teachers; and.(g)NIST engagement with rural communities(1)MEP outreachSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended—(A)in subsection (c)—(i)in paragraph (6), by striking community colleges and area career and technical education schools and inserting the following: secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), community colleges, and area career and technical education schools, including those in underserved and rural communities,; and(ii)in paragraph (7)—(I)by striking and local colleges and inserting the following: local high schools and local colleges, including those in underserved and rural communities,; and(II)by inserting or other applied learning opportunities after apprenticeships; and(B)in subsection (d)(3), by striking , community colleges, and area career and technical education schools, and inserting the following: and local high schools, community colleges, and area career and technical education schools, including those in underserved and rural communities,.(2)Rural connectivity prize competition(A)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Secretary of Commerce shall carry out a program to award prizes competitively to stimulate research and development of creative technologies to support the deployment of affordable and reliable broadband connectivity in rural communities, including unserved rural communities.(B)Plan for deployment in rural communitiesEach proposal submitted pursuant to subparagraph (A) shall include a proposed plan for deployment of the technology that is the subject of such proposal.(C)Prize amountIn carrying out the program under subparagraph (A), the Secretary may award not more than a total of $5,000,000 to one or more winners of the prize competition.(D)ReportNot later than 60 days after the date on which a prize is awarded under the prize competition, the Secretary shall submit to the relevant committees of Congress a report that describes the winning proposal of the prize competition.(E)ConsultationIn carrying out the program under this paragraph, the Secretary shall consult with the Federal Communications Commission and the heads of relevant departments and agencies of the Federal Government. 2211.Quantum Network Infrastructure and Workforce Development Act(a)DefinitionsIn this section:(1)ESEA definitionsThe terms elementary school, high school, local educational agency, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Appropriate committees of congressThe term appropriate committees of Congress has the meaning given such term in section 2 of the National Quantum Initiative Act (15 U.S.C. 8801).(3)Interagency working groupThe term Interagency Working Group means the QIS Workforce Working Group under the Subcommittee on Quantum Information Science of the National Science and Technology Council. (4)Q2work programThe term Q2Work Program means the Q2Work Program supported by the Foundation.(5)Quantum information scienceThe term quantum information science has the meaning given such term in section 2 of the National Quantum Initiative Act (15 U.S.C. 8801).(6)STEMThe term “STEM” has the meaning given the term in section 2 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621 note).(b)Quantum networking working group report on quantum networking and communications(1)ReportNot later than 3 years after the date of the enactment of this division, the Quantum Networking Working Group within the Subcommittee on Quantum Information Science of the National Science and Technology Council shall submit to the appropriate committees of Congress a report detailing a plan for the advancement of quantum networking and communications technology in the United States, building on A Strategic Vision for America’s Quantum Networks and A Coordinated Approach for Quantum Networking Research.(2)RequirementsThe report under paragraph (1) shall include—(A)a framework for interagency collaboration on the advancement of quantum networking and communications research;(B)a plan for interagency collaboration on the development and drafting of international standards for quantum communications technology, including standards relating to—(i)quantum cryptography and post-quantum classical cryptography;(ii)network security;(iii)quantum network infrastructure;(iv)transmission of quantum information through optical fiber networks; and(v)any other technologies considered appropriate by the Working Group;(C)a proposal for the protection of national security interests relating to the advancement of quantum networking and communications technology;(D)recommendations to Congress for legislative action relating to the framework, plan, and proposal set forth pursuant to subparagraphs (A), (B), and (C), respectively; and(E)such other matters as the Working Group considers necessary to advance the security of communications and network infrastructure, remain at the forefront of scientific discovery in the quantum information science domain, and transition quantum information science research into the emerging quantum technology economy.(c)Quantum networking and communications research(1)ResearchThe Under Secretary of Commerce for Standards and Technology shall carry out research to facilitate the development and standardization of quantum networking and communications technologies and applications, including research on the following:(A)Quantum cryptography and post-quantum classical cryptography.(B)Quantum repeater technology.(C)Quantum network traffic management.(D)Quantum transduction.(E)Long baseline entanglement and teleportation.(F)Such other technologies, processes, or applications as the Under Secretary considers appropriate.(2)ImplementationThe Under Secretary shall carry out the research required by paragraph (1) through such divisions, laboratories, offices and programs of the National Institute of Standards and Technology as the Under Secretary considers appropriate and actively engaged in activities relating to quantum information science.(3)Development of standardsFor quantum technologies deemed by the Under Secretary to be at a readiness level sufficient for standardization, the Under Secretary shall provide technical review and assistance to such other Federal agencies as the Under Secretary considers appropriate for the development of quantum network infrastructure standards.(4)Authorization of appropriations(A)In generalThere is authorized to be appropriated to the Scientific and Technical Research and Services account of the National Institute of Standards and Technology to carry out this subsection $10,000,000 for each of fiscal years 2022 through 2026.(B)Supplement, not supplantThe amounts authorized to be appropriated under subparagraph (A) shall supplement and not supplant amounts already appropriated to the account described in such subparagraph.(d)Quantum workforce evaluation and acceleration(1)Identification of gapsThe Foundation shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study of ways to support the next generation of quantum leaders.(2)Scope of studyIn carrying out the study described in paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall identify—(A)education gaps, including foundational courses in STEM and areas in need of standardization, in elementary school, middle school, high school, and higher education curricula, that need to be rectified in order to prepare students to participate in the quantum workforce;(B)the skills and workforce needs of industry, specifically identifying the cross-disciplinary academic degrees or academic courses necessary—(i)to qualify students for multiple career pathways in quantum information sciences and related fields;(ii)to ensure the United States is competitive in the field of quantum information science while preserving national security; and(iii)to support the development of quantum applications; and(C)the resources and materials needed to train elementary, middle, and high school educators to effectively teach curricula relevant to the development of a quantum workforce.(3)Reports(A)Executive summaryNot later than 2 years after the date of enactment of this division, the National Academies of Science, Engineering, and Medicine shall prepare and submit to the Foundation, and programs or projects funded by the Foundation, an executive summary of progress regarding the study conducted under paragraph (1) that outlines the findings of the Academies as of such date.(B)ReportNot later than 3 years after the date of enactment of this division, the National Academies of Science, Engineering, and Medicine shall prepare and submit a report containing the results of the study conducted under paragraph (1) to Congress, the Foundation, and programs or projects funded by the Foundation that are relevant to the acceleration of a quantum workforce.(e)Incorporating QISE into STEM curriculum(1)In generalThe Foundation shall, through programs carried out or supported by the Foundation, prioritize the better integration of quantum information science and engineering (referred to in this subsection as QISE) into the STEM curriculum for each grade level from kindergarten through grade 12, and community colleges.(2)RequirementsThe curriculum integration under paragraph (1) shall include—(A)methods to conceptualize QISE for elementary, middle, and high school curricula;(B)methods for strengthening foundational mathematics and science curricula;(C)age-appropriate materials that apply the principles of quantum information science in STEM fields;(D)recommendations for the standardization of key concepts, definitions, and curriculum criteria across government, academia, and industry; and(E)materials that specifically address the findings and outcomes of the study conducted under subsection (d) and strategies to account for the skills and workforce needs identified through the study.(3)CoordinationIn carrying out this subsection, the Foundation, including the STEM Education Advisory Panel and the Advancing Informal STEM Learning program and through the Foundation’s role in the National Q–12 Education Partnership and the programs such as the Q2Work Program, shall coordinate with the Office of Science and Technology Policy, EPSCoR eligible universities, and any Federal agencies or working groups determined necessary by the Foundation.(4)ReviewIn implementing this subsection, the Foundation shall support the community expansion of the related report entitled Key Concepts for Future QIS Learners (May 2020).(f)Quantum education pilot program(1)In generalThe Foundation, through the Foundation’s role in the National Q–12 Education Partnership and programs such as Q2Work Program, and in coordination with the Directorate for Education and Human Resources, shall carry out a pilot program, to be known as the Next Generation Quantum Leaders Pilot Program, to provide funding for the education and training of the next generation of students in the fundamental principles of quantum mechanics.(2)Requirements(A)In generalIn carrying out the pilot program required by paragraph (1), the Foundation shall—(i)publish a call for applications through the National Q–12 Education Partnership website (or similar website) for participation in the pilot program from elementary schools, secondary schools, and State educational agencies as determined appropriate by the Foundation;(ii)coordinate with educational service agencies, associations that support STEM educators or local educational agencies, and partnerships through the Q–12 Education Partnership, to encourage elementary schools, secondary schools, and State educational agencies to participate in the program as determined appropriate by the Foundation;(iii)accept applications in advance of the academic year in which the program shall begin; and(iv)select elementary schools, secondary schools, and State educational agencies to participate in the program, as determined appropriate by the Foundation, in accordance with qualifications determined by the QIS Workforce Working Group, in coordination with the National Q–12 Education Partnership. (B)PrioritizationIn selecting program participants under subparagraph (A)(iv), the Director of the Foundation shall give priority to elementary schools, secondary schools, and local educational agencies located in jurisdictions eligible to participate in the Established Program to Stimulate Competitive Research (commonly known as EPSCoR), including Tribal and rural elementary, middle, and high schools in such jurisdictions.(3)ConsultationThe Foundation shall carry out this subsection in consultation with the QIS Workforce Working Group and the Advancing Informal STEM Learning Program.(4)Reporting(A)Report and selected participantsNot later than 90 days following the closing of the application period under paragraph (2)(A)(iii), the Director of the Foundation shall submit to Congress a report on the educational institutions selected to participate in the pilot program required under paragraph (1), specifying the percentage from nontraditional geographies, including Tribal or rural school districts.(B)Report on implementation of curriculumNot later than 2 years after the date of enactment of this division, the Director of the Foundation shall submit to Congress a report on implementation of the curricula and materials under the pilot program, including the feasibility and advisability of expanding such pilot program to include additional educational institutions beyond those originally selected to participate in the pilot program.(5)Authorization of appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out this subsection.(6)TerminationThis subsection shall cease to have effect on the date that is 3 years after the date of the enactment of this division. (g)Energy sciences network(1)In generalThe Secretary of Energy (referred to in this subsection as the Secretary), in coordination with the National Science Foundation and the National Aeronautics and Space Administration, shall supplement the Energy Sciences Network User Facility (referred to in this subsection as the Network) with dedicated quantum network infrastructure to advance development of quantum networking and communications technology.(2)PurposeThe purpose of paragraph (1) is to utilize the Network to advance a broad range of testing and research, including relating to—(A)the establishment of stable, long-baseline quantum entanglement and teleportation;(B)quantum repeater technologies for long-baseline communication purposes;(C)quantum transduction;(D)the coexistence of quantum and classical information;(E)multiplexing, forward error correction, wavelength routing algorithms, and other quantum networking infrastructure; and(F)any other technologies or applications determined necessary by the Secretary.(3)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection, $10,000,000 for each of fiscal years 2022 through 2026. 2212.Supporting Early-Career Researchers Act(a)Short titleThis section may be cited as the Supporting Early-Career Researchers Act.(b)In generalThe Director may establish a 2-year pilot program to award grants to highly qualified early-career investigators to carry out an independent research program at the institution of higher education or participating Federal research facility chosen by such investigator, to last for a period not greater than 2 years.(c)Priority for broadening participationIn awarding grants under this section, the Director shall give priority to—(1)early-career investigators who are from groups that are underrepresented in science, technology, engineering, and mathematics research; (2)early-career investigators who choose to carry out independent research at a minority-serving institution (or an institution of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians); and (3)early-career investigators in a jurisdiction eligible to participate under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g). (d)Reports from granteesNot later than 180 days after the end of the pilot program under this section, each early-career investigator who receives a grant under the pilot program shall submit a report to the Director that describes how the early-career investigator used the grant funds.(e)Report to CongressNot later than 180 days after the deadline for the submission of the reports described in subsection (d), the Director shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives that contains a summary of the uses of grant funds under this section and the impact of the pilot program under this section. 2213.Advancing Precision Agriculture Capabilities Act(a)Short titleThis section may be cited as the Advancing IoT for Precision Agriculture Act of 2021.(b)PurposeIt is the purpose of this section to promote scientific research and development opportunities for connected technologies that advance precision agriculture capabilities.(c)Foundation directive on agricultural sensor researchIn awarding grants under the sensor systems and networked systems programs of the Foundation, the Director shall include in consideration of portfolio balance research and development on sensor connectivity in environments of intermittent connectivity and intermittent computation—(1)to improve the reliable use of advance sensing systems in rural and agricultural areas; and(2)that considers—(A)direct gateway access for locally stored data;(B)attenuation of signal transmission;(C)loss of signal transmission; and(D)at-scale performance for wireless power.(d)Updating considerations for precision agriculture technology within the NSF advanced technical education programSection 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i), as amended by section 2205, is further amended—(1)in subsection (d)(2), by adding at the end the following:(G)applications that incorporate distance learning tools and approaches.; and(2)in subsection (e)(3)—(A)in subparagraph (C), by striking and after the semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(E)applications that incorporate distance learning tools and approaches..(e)GAO reviewNot later than 18 months after the date of enactment of this section, the Comptroller General of the United States shall provide—(1)a technology assessment of precision agriculture technologies, such as the existing use of—(A)sensors, scanners, radio-frequency identification, and related technologies that can monitor soil properties, irrigation conditions, and plant physiology;(B)sensors, scanners, radio-frequency identification, and related technologies that can monitor livestock activity and health;(C)network connectivity and wireless communications that can securely support digital agriculture technologies in rural and remote areas;(D)aerial imagery generated by satellites or unmanned aerial vehicles;(E)ground-based robotics;(F)control systems design and connectivity, such as smart irrigation control systems; and(G)data management software and advanced analytics that can assist decision making and improve agricultural outcomes; and(2)a review of Federal programs that provide support for precision agriculture research, development, adoption, education, or training, in existence on the date of enactment of this section. 2214.Critical minerals mining research(a)Critical minerals mining research and development at the Foundation(1)In generalIn order to support supply chain resiliency, the Director shall issue awards, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to support basic research that will accelerate innovation to advance critical minerals mining strategies and technologies for the purpose of making better use of domestic resources and eliminating national reliance on minerals and mineral materials that are subject to supply disruptions.(2)Use of fundsActivities funded by an award under this section may include—(A)advancing mining research and development activities to develop new mapping and mining technologies and techniques, including advanced critical mineral extraction and production, to improve existing or to develop new supply chains of critical minerals, and to yield more efficient, economical, and environmentally benign mining practices;(B)advancing critical mineral processing research activities to improve separation, alloying, manufacturing, or recycling techniques and technologies that can decrease the energy intensity, waste, potential environmental impact, and costs of those activities;(C)conducting long-term earth observation of reclaimed mine sites, including the study of the evolution of microbial diversity at such sites;(D)examining the application of artificial intelligence for geological exploration of critical minerals, including what size and diversity of data sets would be required;(E)examining the application of machine learning for detection and sorting of critical minerals, including what size and diversity of data sets would be required;(F)conducting detailed isotope studies of critical minerals and the development of more refined geologic models; or(G)providing training and research opportunities to undergraduate and graduate students to prepare the next generation of mining engineers and researchers.(b)Critical minerals interagency subcommittee(1)In generalIn order to support supply chain resiliency, the Critical Minerals Subcommittee of the National Science and Technology Council (referred to in this subsection as the Subcommittee) shall coordinate Federal science and technology efforts to ensure secure and reliable supplies of critical minerals to the United States.(2)PurposesThe purposes of the Subcommittee shall be—(A)to advise and assist the Committee on Homeland and National Security and the National Science and Technology Council on United States policies, procedures, and plans as it relates to critical minerals, including—(i)Federal research, development, and deployment efforts to optimize methods for extractions, concentration, separation, and purification of conventional, secondary, and unconventional sources of critical minerals;(ii)efficient use and reuse of critical minerals;(iii)the critical minerals workforce of the United States; and(iv)United States private industry investments in innovation and technology transfer from federally funded science and technology;(B)to identify emerging opportunities, stimulate international cooperation, and foster the development of secure and reliable supply chains of critical minerals;(C)to ensure the transparency of information and data related to critical minerals; and(D)to provide recommendations on coordination and collaboration among the research, development, and deployment programs and activities of Federal agencies to promote a secure and reliable supply of critical minerals necessary to maintain national security, economic well-being, and industrial production.(3)ResponsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee may, taking into account the findings and recommendations of relevant advisory committees—(A)provide recommendations on how Federal agencies may improve the topographic, geologic, and geophysical mapping of the United States and improve the discoverability, accessibility, and usability of the resulting and existing data, to the extent permitted by law and subject to appropriate limitation for purposes of privacy and security;(B)assess the progress toward developing critical minerals recycling and reprocessing technologies, and technological alternatives to critical minerals;(C)examine options for accessing and developing critical minerals through investment and trade with allies and partners of the United States and provide recommendations;(D)evaluate and provide recommendations to incentivize the development and use of advances in science and technology in the private industry;(E)assess the need for and make recommendations to address the challenges the United States critical minerals supply chain workforce faces, including—(i)aging and retiring personnel and faculty;(ii)public perceptions about the nature of mining and mineral processing; and(iii)foreign competition for United States talent;(F)develop, and update as necessary, a strategic plan to guide Federal programs and activities to enhance—(i)scientific and technical capabilities across critical mineral supply chains, including a roadmap that identifies key research and development needs and coordinates ongoing activities for source diversification, more efficient use, recycling, and substitution for critical minerals; and(ii)cross-cutting mining science, data science techniques, materials science, manufacturing science and engineering, computational modeling, and environmental health and safety research and development; and(G)report to the appropriate committees of Congress on activities and findings under this subsection.(4)Mandatory responsibilitiesIn carrying out paragraphs (1) and (2), the Subcommittee shall, taking into account the findings and recommendations of the relevant advisory committees, identify and evaluate Federal policies and regulations that restrict the mining of critical minerals.(c)Grant program for development of critical minerals and metals(1)EstablishmentThe Secretary of Commerce, in consultation with the Director and the Secretary of the Interior, shall establish a grant program to finance pilot projects for the development of critical minerals and metals in the United States.(2)Limitation on grant awardsA grant awarded under paragraph (1) may not exceed $10,000,000.(3)Economic viabilityIn awarding grants under paragraph (1), the Secretary of Commerce shall give priority to projects that the Secretary of Commerce determines are likely to be economically viable over the long term.(4)Secondary recoveryIn awarding grants under paragraph (1), the Secretary of Commerce shall seek to award not less than 30 percent of the total amount of grants awarded during the fiscal year for projects relating to secondary recovery of critical minerals and metals.(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $100,000,000 for each of fiscal years 2021 through 2024 to carry out the grant program established under paragraph (1).(d)DefinitionsIn this section:(1)Critical mineral; critical mineral or metalThe terms critical mineral and critical mineral or metal include any host mineral of a critical mineral (within the meaning of those terms in section 7002 of title VII of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260)).(2)Secondary recoveryThe term secondary recovery means the recovery of critical minerals and metals from discarded end-use products or from waste products produced during the metal refining and manufacturing process, including from mine waste piles, acid mine drainage sludge, or byproducts produced through legacy mining and metallurgy activities.2215.Caregiver policies(a)OSTP guidanceNot later than 6 months after the date of enactment of this division, the Director of the Office of Science and Technology Policy, in consultation with relevant agencies, shall provide guidance to each Federal science agency to establish policies that—(1)apply to all—(A)research awards granted by such agency; and(B)principal investigators of such research who have caregiving responsibilities, including care for a newborn or newly adopted child and care for an immediate family member with a serious health condition; and(2)offer, to the extent feasible—(A)flexibility in timing for the initiation of approved research awards granted by such agency;(B)no-cost extensions of such research awards; and(C)grant supplements, as appropriate, to research awards to sustain research activities conducted under such awards.(b)Uniformity of guidanceIn providing guidance under subsection (a), the Director of the Office of Science and Technology Policy shall encourage, to the extent practicable, uniformity and consistency in the policies established pursuant to such guidance across all Federal science agencies.(c)Establishment of policiesTo the extent practicable and consistent with guidance issued under subsection (a), Federal science agencies shall—(1)maintain or develop and implement policies for individuals described in paragraph (1)(B) of such subsection; and(2)broadly disseminate such policies to current and potential awardees.(d)Data on usageFederal science agencies shall consider—(1)collecting data on the usage of the policies under subsection (c), at both institutions of higher education and Federal laboratories; and(2)reporting such data on an annual basis to the Director of the Office of Science and Technology Policy in such form as required by the Director of the Office of Science and Technology Policy.(e)Savings(1)PrivacyThis section shall be carried out in accordance with all relevant privacy laws.(2)InstitutionsThis section shall not affect the grantee institution’s institutional policies. (f)Definition of Federal science agencyIn this section, the term Federal science agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.2216.Presidential awards(a)In GeneralThe President is authorized to make Presidential Awards for Excellence in Technology and Science Research to researchers in underrepresented populations, including women and underrepresented minorities, who have demonstrated outstanding achievements in technology or science research.(b)Number and distribution of award recipientsIf the President elects to make Presidential Awards for Excellence in Technology and Science Research under subsection (a), the President shall make no fewer than 104 Awards. In selecting researchers for the Awards, the President shall select at least 2 researchers—(1)from each of the States; (2)from the District of Columbia; and (3)from the Commonwealth of Puerto Rico.(c)Selection ProceduresThe President shall carry out this section, including the establishment of the selection procedures, after consultation with the Director of the Office of Science and Technology Policy and other appropriate officials of Federal agencies. 2217.Bioeconomy Research and Development Act of 2021(a)Short titleThis section may be cited as the Bioeconomy Research and Development Act of 2021. (b)FindingsThe Congress makes the following findings:(1)Cellular and molecular processes may be used, mimicked, or redesigned to develop new products, processes, and systems that improve societal well-being, strengthen national security, and contribute to the economy.(2)Engineering biology relies on a workforce with a diverse and unique set of skills combining the biological, physical, chemical, and information sciences and engineering.(3)Long-term research and development is necessary to create breakthroughs in engineering biology. Such research and development requires government investment, as many of the benefits are too distant or uncertain for industry to support alone.(4)Research is necessary to inform evidence-based governance of engineering biology and to support the growth of the engineering biology industry.(5)The Federal Government has an obligation to ensure that ethical, legal, environmental, safety, security, and societal implications of its science and technology research and investment follows policies of responsible innovation and fosters public transparency.(6)The Federal Government can play an important role by facilitating the development of tools and technologies to further advance engineering biology, including user facilities, by facilitating public-private partnerships, by supporting risk research, and by facilitating the commercial application in the United States of research funded by the Federal Government.(7)The United States led the development of the science and engineering techniques that created the field of engineering biology, but due to increasing international competition, the United States is at risk of losing its competitive advantage if it does not strategically invest the necessary resources.(8)A National Engineering Biology Initiative can serve to establish new research directions and technology goals, improve interagency coordination and planning processes, drive technology transfer to the private sector, and help ensure optimal returns on the Federal investment.(c)DefinitionsIn this section:(1)BiomanufacturingThe term biomanufacturing means the utilization of biological systems to develop new and advance existing products, tools, and processes at commercial scale.(2)Engineering biologyThe term engineering biology means the application of engineering design principles and practices to biological systems, including molecular and cellular systems, to advance fundamental understanding of complex natural systems and to enable novel or optimize functions and capabilities.(3)InitiativeThe term Initiative means the National Engineering Biology Research and Development Initiative established under subsection (d).(4)OmicsThe term omics refers to the collective technologies used to explore the roles, relationships, and actions of the various types of molecules that make up the cells of an organism.(d)National engineering biology research and development initiative(1)In generalThe President, acting through the Office of Science and Technology Policy, shall implement a National Engineering Biology Research and Development Initiative to advance societal well-being, national security, sustainability, and economic productivity and competitiveness through—(A)advancing areas of research at the intersection of the biological, physical, chemical, data, and computational sciences and engineering to accelerate scientific understanding and technological innovation in engineering biology;(B)advancing areas of biomanufacturing research to optimize, standardize, scale, and deliver new products and solutions;(C)supporting social and behavioral sciences and economics research that advances the field of engineering biology and contributes to the development and public understanding of new products, processes, and technologies;(D)improving the understanding of engineering biology of the scientific and lay public and supporting greater evidence-based public discourse about its benefits and risks;(E)supporting research relating to the risks and benefits of engineering biology, including under paragraph (4);(F)supporting the development of novel tools and technologies to accelerate scientific understanding and technological innovation in engineering biology;(G)expanding the number of researchers, educators, and students and a retooled workforce with engineering biology training, including from traditionally underrepresented and underserved populations;(H)accelerating the translation and commercialization of engineering biology research and development by the private sector; and(I)improving the interagency planning and coordination of Federal Government activities related to engineering biology.(2)Initiative activitiesThe activities of the Initiative shall include—(A)sustained support for engineering biology research and development through—(i)grants to fund the work of individual investigators and teams of investigators, including interdisciplinary teams;(ii)projects funded under joint solicitations by a collaboration of no fewer than two agencies participating in the Initiative; and(iii)interdisciplinary research centers that are organized to investigate basic research questions, carry out technology development and demonstration activities, and increase understanding of how to scale up engineering biology processes, including biomanufacturing;(B)sustained support for databases and related tools, including—(i)support for curated genomics, epigenomics, and other relevant omics databases, including plant and microbial databases, that are available to researchers to carry out engineering biology research in a manner that does not compromise national security or the privacy or security of information within such databases;(ii)development of standards for such databases, including for curation, interoperability, and protection of privacy and security;(iii)support for the development of computational tools, including artificial intelligence tools, that can accelerate research and innovation using such databases; and(iv)an inventory and assessment of all Federal government omics databases to identify opportunities to improve the utility of such databases, as appropriate and in a manner that does not compromise national security or the privacy and security of information within such databases, and inform investment in such databases as critical infrastructure for the engineering biology research enterprise;(C)sustained support for the development, optimization, and validation of novel tools and technologies to enable the dynamic study of molecular processes in situ, including through—(i)research conducted at Federal laboratories;(ii)grants to fund the work of investigators at institutions of higher education and other nonprofit research institutions;(iii)incentivized development of retooled industrial sites across the country that foster a pivot to modernized engineering biology initiatives; and(iv)awards under the Small Business Innovation Research Program and the Small Business Technology Transfer Program, as described in section 9 of the Small Business Act (15 U.S.C. 638);(D)support for education and training of undergraduate and graduate students in engineering biology, biomanufacturing, bioprocess engineering, and computational science applied to engineering biology and in the related ethical, legal, environmental, safety, security, and other societal domains;(E)activities to develop robust mechanisms for documenting and quantifying the outputs and economic benefits of engineering biology; and(F)activities to accelerate the translation and commercialization of new products, processes, and technologies by—(i)identifying precompetitive research opportunities;(ii)facilitating public-private partnerships in engineering biology research and development;(iii)connecting researchers, graduate students, and postdoctoral fellows with entrepreneurship education and training opportunities; and(iv)supporting proof of concept activities and the formation of startup companies including through programs such as the Small Business Innovation Research Program and the Small Business Technology Transfer Program.(3)Expanding participationThe Initiative shall include, to the maximum extent practicable, outreach to primarily undergraduate and minority-serving institutions (and institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians) about Initiative opportunities, and shall encourage the development of research collaborations between research-intensive universities and primarily undergraduate and minority-serving institutions (and institutions of higher education with an established STEM capacity building program focused on traditionally underrepresented populations in STEM, including Native Hawaiians, Alaska Natives, and Indians). (4)Ethical, legal, environmental, safety, security, and societal issuesInitiative activities shall take into account ethical, legal, environmental, safety, security, and other appropriate societal issues by—(A)supporting research, including in the social sciences, and other activities addressing ethical, legal, environmental, and other appropriate societal issues related to engineering biology, including integrating research on such topics with the research and development in engineering biology, and encouraging the dissemination of the results of such research, including through interdisciplinary engineering biology research centers described in paragraph (2)(A)(iii);(B)supporting research and other activities related to the safety and security implications of engineering biology, including outreach to increase awareness among Federal researchers and Federally-funded researchers at institutions of higher education about potential safety and security implications of engineering biology research, as appropriate;(C)ensuring that input from Federal and non-Federal experts on the ethical, legal, environmental, safety, security, and other appropriate societal issues related to engineering biology is integrated into the Initiative;(D)ensuring, through the agencies and departments that participate in the Initiative, that public input and outreach are integrated into the Initiative by the convening of regular and ongoing public discussions through mechanisms such as workshops, consensus conferences, and educational events, as appropriate; and(E)complying with all applicable provisions of Federal law.(e)Initiative coordination(1)Interagency committeeThe President, acting through the Office of Science and Technology Policy, shall designate an interagency committee to coordinate activities of the Initiative as appropriate, which shall be co-chaired by the Office of Science and Technology Policy, and include representatives from the Foundation, the Department of Energy, the Department of Defense, the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, the National Institute of Standards and Technology, the Environmental Protection Agency, the Department of Agriculture, the Department of Health and Human Services, the Bureau of Economic Analysis, and any other agency that the President considers appropriate (in this section referred to as the Interagency Committee). The Director of the Office of Science and Technology Policy shall select an additional co-chairperson from among the members of the Interagency Committee. The Interagency Committee shall oversee the planning, management, and coordination of the Initiative. The Interagency Committee shall—(A)provide for interagency coordination of Federal engineering biology research, development, and other activities undertaken pursuant to the Initiative;(B)establish and periodically update goals and priorities for the Initiative;(C)develop, not later than 12 months after the date of the enactment of this division, and update every 3 years thereafter, a strategic plan submitted to the Committee on Science, Space, and Technology and the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Labor, and Pensions of the Senate that—(i)guides the activities of the Initiative for purposes of meeting the goals and priorities established under (and updated pursuant to) subparagraph (B); and(ii)describes—(I)the Initiative’s support for long-term funding for interdisciplinary engineering biology research and development;(II)the Initiative’s support for education and public outreach activities;(III)the Initiative’s support for research and other activities on ethical, legal, environmental, safety, security, and other appropriate societal issues related to engineering biology including—(aa)an applied biorisk management research plan;(bb)recommendations for integrating security into biological data access and international reciprocity agreements;(cc)recommendations for manufacturing restructuring to support engineering biology research, development, and scaling-up initiatives; and(dd)an evaluation of existing biosecurity governance policies, guidance, and directives for the purposes of creating an adaptable, evidence-based framework to respond to emerging biosecurity challenges created by advances in engineering biology;(IV)how the Initiative will contribute to moving results out of the laboratory and into application for the benefit of society and United States competitiveness; and(V)how the Initiative will measure and track the contributions of engineering biology to United States economic growth and other societal indicators;(D)develop a national genomic sequencing strategy to ensure engineering biology research fully leverages plant, animal, and microbe biodiversity, as appropriate and in a manner that does not compromise national security or the privacy or security of human genetic information, to enhance long-term innovation and competitiveness in engineering biology in the United States;(E)develop a plan to utilize Federal programs, such as the Small Business Innovation Research Program and the Small Business Technology Transfer Program as described in section 9 of the Small Business Act (15 U.S.C. 638), in support of the activities described in subsection (d)(2)(C); and(F)in carrying out this subsection, take into consideration the recommendations of the advisory committee established under subsection (f), the results of the workshop convened under subsection (d)(4)(D), existing reports on related topics, and the views of academic, State, industry, and other appropriate groups.(2)Triennial reportBeginning with fiscal year 2022 and ending in fiscal year 2028, not later than 90 days after submission of the President’s annual budget request and every third fiscal year thereafter, the Interagency Committee shall prepare and submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes—(A)a summarized agency budget in support of the Initiative for the fiscal year to which such budget request applies, for the following 2 fiscal years, for the then current fiscal year, including a breakout of spending for each agency participating in the Program, and for the development and acquisition of any research facilities and instrumentation; and(B)an assessment of how Federal agencies are implementing the plan described in paragraph (1)(C), including—(i)a description of the amount and number of awards made under the Small Business Innovation Research Program and the Small Business Technology Transfer Program (as described in section 9 of the Small Business Act (15 U.S.C. 638)) in support of the Initiative;(ii)a description of the amount and number of projects funded under joint solicitations by a collaboration of no fewer than 2 agencies participating in the Initiative; and(iii)a description of the effect of the newly funded projects by the Initiative.(3)Initiative office(A)In generalThe President shall establish an Initiative Coordination Office, with a Director and full-time staff, which shall—(i)provide technical and administrative support to the interagency committee and the advisory committee established under subsection (f);(ii)serve as the point of contact on Federal engineering biology activities for government organizations, academia, industry, professional societies, State governments, interested citizen groups, and others to exchange technical and programmatic information;(iii)oversee interagency coordination of the Initiative, including by encouraging and supporting joint agency solicitation and selection of applications for funding of activities under the Initiative, as appropriate;(iv)conduct public outreach, including dissemination of findings and recommendations of the advisory committee established under subsection (f), as appropriate;(v)serve as the coordinator of ethical, legal, environmental, safety, security, and other appropriate societal input; and(vi)promote access to, and early application of, the technologies, innovations, and expertise derived from Initiative activities to agency missions and systems across the Federal Government, and to United States industry, including startup companies.(B)FundingThe Director of the Office of Science and Technology Policy, in coordination with each participating Federal department and agency, as appropriate, shall develop and annually update an estimate of the funds necessary to carry out the activities of the Initiative Coordination Office and submit such estimate with an agreed summary of contributions from each agency to Congress as part of the President’s annual budget request to Congress.(C)TerminationThe Initiative Coordination Office established under this paragraph shall terminate on the date that is 10 years after the date of the enactment of this Act.(4)Rule of constructionNothing in this subsection shall be construed to alter the policies, processes, or practices of individual Federal agencies in effect on the day before the date of the enactment of this division relating to the conduct of biomedical research and advanced development, including the solicitation and review of extramural research proposals.(f)Advisory committee(1)In generalThe agency co-chair of the interagency committee established in subsection (e) shall, in consultation with the Office of Science and Technology Policy, designate or establish an advisory committee on engineering biology research and development (in this subsection referred to as the advisory committee) to be composed of not fewer than 12 members, including representatives of research and academic institutions, industry, and nongovernmental entities, who are qualified to provide advice on the Initiative.(2)AssessmentThe advisory committee shall assess—(A)the current state of United States competitiveness in engineering biology, including the scope and scale of United States investments in engineering biology research and development in the international context;(B)current market barriers to commercialization of engineering biology products, processes, and tools in the United States;(C)progress made in implementing the Initiative;(D)the need to revise the Initiative;(E)the balance of activities and funding across the Initiative;(F)whether the strategic plan developed or updated by the interagency committee established under subsection (e) is helping to maintain United States leadership in engineering biology;(G)the management, coordination, implementation, and activities of the Initiative; and(H)whether ethical, legal, environmental, safety, security, and other appropriate societal issues are adequately addressed by the Initiative.(3)ReportsBeginning not later than 2 years after the date of enactment of this division, and not less frequently than once every 3 years thereafter, the advisory committee shall submit to the President, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report on—(A)the findings of the advisory committee’s assessment under paragraph (2); and(B)the advisory committee’s recommendations for ways to improve the Initiative.(4)Application of federal advisory committee actSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee.(5)TerminationThe advisory committee established under paragraph (1) shall terminate on the date that is 10 years after the date of the enactment of this Act.(g)External review of ethical, legal, environmental, safety, security, and societal issues(1)In generalNot later than 6 months after the date of enactment of this division, the Director shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a review, and make recommendations with respect to, the ethical, legal, environmental, safety, security, and other appropriate societal issues related to engineering biology research and development. The review shall include—(A)an assessment of the current research on such issues;(B)a description of the research gaps relating to such issues;(C)recommendations on how the Initiative can address the research needs identified pursuant to subparagraph (B); and(D)recommendations on how researchers engaged in engineering biology can best incorporate considerations of ethical, legal, environmental, safety, security, and other societal issues into the development of research proposals and the conduct of research.(2)Report to congressThe agreement entered into under paragraph (1) shall require the National Academies of Sciences, Engineering, and Medicine to, not later than 2 years after the date of the enactment of this division—(A)submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings and recommendations of the review conducted under paragraph (1); and(B)make a copy of such report available on a publicly accessible website.(h)Agency activities(1)National science foundationAs part of the Initiative, the Foundation shall—(A)support basic research in engineering biology through individual grants, collaborative grants, and through interdisciplinary research centers;(B)support research on the environmental, legal, ethical, and social implications of engineering biology;(C)provide support for research instrumentation for engineering biology disciplines, including support for research, development, optimization and validation of novel technologies to enable the dynamic study of molecular processes in situ;(D)support curriculum development and research experiences for secondary, undergraduate, and graduate students in engineering biology and biomanufacturing; and(E)award grants, on a competitive basis, to enable institutions to support graduate students and postdoctoral fellows who perform some of their engineering biology research in an industry setting.(2)Department of Commerce(A)National Institute of Standards and TechnologyAs part of the Initiative, the Director of the National Institute of Standards and Technology shall—(i)establish a bioscience research program to advance the development of standard reference materials and measurements and to create new data tools, techniques, and processes necessary to advance engineering biology and biomanufacturing;(ii)provide access to user facilities with advanced or unique equipment, services, materials, and other resources to industry, institutions of higher education, nonprofit organizations, and government agencies to perform research and testing; and(iii)provide technical expertise to inform the potential development of guidelines or safeguards for new products, processes, and systems of engineering biology.(B)National Oceanic and Atmospheric AdministrationAs part of the initiative, the Administrator of the National Oceanic and Atmospheric Administration shall—(i)establish a program to conduct and support omics research and associated bioinformatic sciences to increase efficiency and promote a sustainable bioeconomy (blue economy) to develop the next generation of tools and products to improve ecosystem stewardship, monitoring, management, assessments, and forecasts; and (ii)collaborate with other agencies to understand potential environmental threats and safeguards relating to engineering biology. (3)Department of energyAs part of the Initiative, the Secretary of Energy shall—(A)conduct and support research, development, demonstration, and commercial application activities in engineering biology, including in the areas of synthetic biology, advanced biofuel development, biobased materials, and environmental remediation;(B)support the development, optimization and validation of novel, scalable tools and technologies to enable the dynamic study of molecular processes in situ; and(C)provide access to user facilities with advanced or unique equipment, services, materials, and other resources, including secure access to high-performance computing, as appropriate, to industry, institutions of higher education, nonprofit organizations, and government agencies to perform research and testing.(4)Department of defenseAs part of the Initiative, the Secretary of Defense shall—(A)conduct and support research and development in engineering biology and associated data and information sciences;(B)support curriculum development and research experiences in engineering biology and associated data and information sciences across the military education system, to include service academies, professional military education, and military graduate education; and(C)assess risks of potential national security and economic security threats relating to engineering biology.(5)National aeronautics and space administrationAs part of the Initiative, the National Aeronautics and Space Administration shall—(A)conduct and support basic and applied research in engineering biology, including in synthetic biology, and related to Earth and space sciences, aeronautics, space technology, and space exploration and experimentation, consistent with the priorities established in the National Academies’ decadal surveys; and(B)award grants, on a competitive basis, that enable institutions to support graduate students and postdoctoral fellows who perform some of their engineering biology research in an industry setting.(6)Department of agricultureAs part of the Initiative, the Secretary of Agriculture shall—(A)support research and development in engineering biology, including in synthetic biology and biomaterials;(B)award grants through the National Institute of Food and Agriculture; and(C)support development conducted by the Agricultural Research Service.(7)Environmental protection agencyAs part of the Initiative, the Environmental Protection Agency shall support research on how products, processes, and systems of engineering biology will affect or can protect the environment.(8)Department of health and human servicesAs part of the Initiative, the Secretary of Health and Human Services, as appropriate and consistent with activities of the Department of Health and Human Services in effect on the day before the date of the enactment of this division, shall—(A)support research and development to advance the understanding and application of engineering biology for human health;(B)support relevant interdisciplinary research and coordination; and(C)support activities necessary to facilitate oversight of relevant emerging biotechnologies.(i)Rule of constructionNothing in this section shall be construed to require public disclosure of information that is exempt from mandatory disclosure under section 552 of title 5, United States Code. 2218.Microgravity utilization policy(a)Sense of congressIt is the sense of Congress that space technology and the utilization of the microgravity environment for science, engineering, and technology development is critical to long-term competitiveness with near-peer competitors, including China.(b)PolicyTo the greatest extent appropriate, the Foundation shall facilitate access to the microgravity environment for awardees of funding from the Foundation, including in private sector platforms, for the development of science, engineering, and technology.(c)ReportNot later than 180 days after the date of enactment of this division, the Director shall provide to the appropriate committees of Congress a report on the Foundation’s plan for facilitating awardee access to the microgravity environment. IIIResearch security2301.National Science Foundation research security(a)Research security and policy officeThe Director shall establish and maintain a research security and policy office within the Office of the Director. The functions of the research security and policy office shall be to coordinate all research security policy issues across the Foundation, including by—(1)serving as a resource at the Foundation for all policy issues related to the security and integrity of the conduct of research supported by the Foundation;(2)conducting outreach and education activities for awardees on research policies and potential security risks;(3)educating Foundation program managers and other staff on evaluating Foundation awards and awardees for potential security risks;(4)communicating reporting and disclosure requirements to awardees and applicants for funding;(5)consulting and coordinating with the Foundation Office of Inspector General and with other Federal science agencies, as appropriate, and through the National Science and Technology Council in accordance with the authority provided under section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note), to identify and address potential security risks that threaten research integrity and other risks to the research enterprise and to develop research security policy and best practices; (6)performing risk assessments, in consultation, as appropriate, with other Federal agencies, of Foundation proposals and awards using analytical tools to assess nondisclosures of required information that could indicate breaches of research integrity or potentially fraudulent activity that would be referred to the Foundation Office of Inspector General; (7)establishing policies and procedures for safeguarding sensitive research information and technology, working in consultation, as appropriate, with other Federal agencies, to ensure compliance with National Security Presidential Memorandum–33 (relating to strengthening protections of United States Government-supported research and development against foreign government interference and exploitation) or a successor policy document; and (8)in accordance with relevant policies of the agency, conducting due diligence with regard to applicants for grant funding from the Foundation prior to awarding such funding. (b)Chief of research securityThe Director shall appoint a senior agency official within the Office of the Director as a Chief of Research Security, whose primary responsibility is to manage the office established in subsection (a).(c)Report to congressNot later than 180 days after the date of enactment of this division, the Director shall provide a report on the resources and the number of full-time employees needed to carry out the functions of the office established in subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Appropriations of the House of Representatives.(d)Online resourceThe Director shall develop an online resource hosted on the Foundation’s publicly accessible website containing up-to-date information, tailored for institutions of higher education and individual researchers, including—(1)an explanation of Foundation research security policies;(2)unclassified guidance on potential security risks that threaten research integrity and other risks to the research enterprise;(3)examples of beneficial international collaborations and how such collaborations differ from foreign government interference efforts that threaten research integrity;(4)best practices for mitigating security risks that threaten research integrity; and(5)additional reference materials, including tools that assist organizations seeking Foundation funding and awardees in information disclosure to the Foundation.(e)Research grantsThe Director shall continue to award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to support research on the conduct of research and the research environment, including research on research misconduct, breaches of research integrity, and detrimental research practices.(f)Responsible conduct in research trainingSection 7009 of the America Creating Opportunities to Meaningfully Promote Excellence in Technology, Education, and Science Act (42 U.S.C. 1862o–1) is amended—(1)by striking and postdoctoral researchers and inserting postdoctoral researchers, faculty, and other senior personnel; and(2)by inserting before the period at the end the following: , including training and mentorship to raise awareness of potential security threats and of Federal export control, disclosure, and reporting requirements.(g)FundingFrom any amounts appropriated for the Foundation for each of fiscal years 2022 through 2026, the Director shall allocate $5,000,000 to carry out this section for each such year. 2302.Research security and integrity information sharing analysis organization(a)EstablishmentThe Director of the Office of Science and Technology Policy shall enter into an agreement with a qualified independent organization to establish a research security and integrity information sharing analysis organization (referred to in this section as the RSI–ISAO), which shall include members described in subsection (d) and carry out the duties described in subsection (b).(b)DutiesThe RSI–ISAO shall—(1)serve as a clearinghouse for information to help enable the members and other entities in the research community to understand the context of their research and identify improper or illegal efforts by foreign entities to obtain research results, know how, materials, and intellectual property;(2)develop a set of standard risk assessment frameworks and best practices, relevant to the research community, to assess research security risks in different contexts;(3)share information concerning security threats and lessons learned from protection and response efforts through forums and other forms of communication;(4)provide timely reports on research security risks to provide situational awareness tailored to the research and education community;(5)provide training and support, including through webinars, for relevant faculty and staff employed by institutions of higher education on topics relevant to research security risks and response;(6)enable standardized information gathering and data compilation, storage, and analysis for compiled incident reports;(7)support analysis of patterns of risk and identification of bad actors and enhance the ability of members to prevent and respond to research security risks; and(8)take other appropriate steps to enhance research security.(c)FundingThe Foundation may provide initial funds toward the RSI–ISAO, but shall seek to have the fees authorized in subsection (d)(2) cover the costs of operations at the earliest practicable time.(d)Membership(1)In generalThe RSI–ISAO shall serve and include members representing institutions of higher education, nonprofit research institutions, and small and medium-sized businesses.(2)FeesAs soon as practicable, members of the RSI–ISAO shall be charged an annual rate to enable the RSI–ISAO to cover its costs. Rates shall be set on a sliding scale based on research and development spent to ensure that membership is accessible to a diverse community of stakeholders and ensure broad participation. The RSI–ISAO shall develop a plan to sustain the RSI–ISAO without Federal funding, as practicable.(e)Board of directorsThe RSI–ISAO may establish a board of directors to provide guidance for policies, legal issues, and plans and strategies of the entity’s operations. The board shall include a diverse group of stakeholders representing the research community, including academia, industry, and experienced research security administrators.(f)Definition of institution of higher education The term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).2303.Foreign government talent recruitment program prohibition(a)GuidanceNot later than 180 days after the date of enactment of this division, the Director of the Office of Science and Technology Policy shall, in coordination with the interagency working group established under section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note), publish and widely distribute a uniform set of policy guidelines for Federal science agencies regarding foreign government talent recruitment programs. These policy guidelines shall—(1)prohibit all personnel of each Federal science agency, including Federal employees, contract employees, independent contractors, individuals serving under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.), Visiting Scientist Engineer and Educator appointments, and special government employees, from participating in a foreign government talent recruitment program;(2)prohibit awards from being made for any proposal in which the principal investigator, any individual listed on the application for the award with direct involvement in the proposal, or co-principal investigator is participating in a foreign government talent recruitment program of the People’s Republic of China, the Democratic People’s Republic of Korea, the Russian Federation, or the Islamic Republic of Iran; and(3)to the extent practicable, require institutions receiving funding to prohibit awards from being used by any individuals participating in a foreign government talent recruitment program of the People’s Republic of China, the Democratic People’s Republic of Korea, the Russian Federation, or the Islamic Republic of Iran.(b)ProhibitionNot later than 1 year after the date of enactment of this division, each Federal science agency shall issue a policy, utilizing the policy guidelines developed under subsection (a).(c)ExemptionThe policy developed under subsection (b) may include an exemption for participation in international conferences or other international exchanges, partnerships, or programs, as sanctioned or approved by the Federal science agency. When such participation is authorized, the Federal science agency shall ensure training is provided to the participant on how to respond to overtures from individuals associated with foreign government talent recruitment programs.(d)ReportNot later than 2 years after the date of enactment of this division, each Federal science agency shall report to Congress on the steps it has taken to implement this section.(e)Foreign government talent recruitment programsIn addition to existing authorities for preventing waste, fraud, abuse, and mismanagement of Federal funds, each Federal science agency shall require, as a condition of an award, that the senior personnel designated by the United States institution applying for Federal funding submit foreign government talent recruitment program contracts to the agency if the principal investigator or a co-principal investigator discloses membership in a foreign government talent recruitment program other than a program of the People’s Republic of China, the Democratic People’s Republic of Korea, the Russian Federation, or the Islamic Republic of Iran. The United States institution, as the award applicant, shall ensure, to the maximum extent practicable, that the contract conforms with the Federal science agency’s guidance on conflicts of interest, including those contained in relevant contract proposal and award policies and procedures. Each Federal science agency shall review the contract and may prohibit funding to the awardee if the obligations in the contract interfere with the capacity for activities receiving support to be carried out, or create duplication with Federally supported activities.(f)ConsistencyThe Director of the Office of Science and Technology Policy shall ensure that the policies issued by Federal science agencies under subsection (b) are consistent to the greatest extent practicable.(g)DefinitionFor purposes of this section and section 2304, the term foreign government talent recruitment program has the meaning given the term foreign government-sponsored talent recruitment program in National Security Presidential Memorandum–33 (relating to strengthening protections of United States Government-supported research and development against foreign government interference and exploitation) or a successor policy document.2304.Additional requirements for Directorate research security(a)Initiative requiredThe Director shall, in consultation with other appropriate Federal agencies, establish an initiative to work with institutions of higher education that perform research and technology development activities under the Directorate—(1)to support protection of intellectual property, consistent with the controls relevant to the grant or award, key personnel, and information about critical technologies relevant to national security;(2)to limit undue influence, including through foreign government talent recruitment programs, by countries to exploit United States technology within the Foundation research, science and technology, and innovation enterprise, including research funded by the Directorate; and(3)to support efforts toward development of domestic talent in relevant scientific and engineering fields.(b)CoordinationThe initiative established under subsection (a) shall be developed and executed to the maximum extent practicable with academic research institutions and other educational and research organizations.(c)RequirementsThe initiative established under subsection (a) shall include development of the following:(1)Training developed and delivered in consultation with institutions of higher education and appropriate Federal agencies, and other support to institutions of higher education, to promote security of controlled information, as appropriate, including best practices for protection of controlled information.(2)The capacity of institutions of higher education to assess whether individuals affiliated with Directorate programs have participated in or are currently participating in foreign government talent recruitment program programs.(3)Opportunities to collaborate with Directorate awardees to promote protection of controlled information as appropriate and strengthen defense against foreign intelligence services.(4)As appropriate, regulations and procedures—(A)for government and academic organizations and personnel to support the goals of the initiative; and(B)that are consistent with policies that protect open and scientific exchange in fundamental research.(5)Policies to limit or prohibit funding provided by the Foundation for individual researchers who knowingly violate regulations developed under the initiative, including policies relating to foreign government talent recruitment programs.(6)Policies to limit or prohibit funding provided by the Foundation for institutions that knowingly violate regulations developed under the initiative, including policies relating to foreign government talent recruitment programs.(d)Department of defense effortsIn carrying out this section, the Foundation shall consider the efforts undertaken by the Department of Defense to secure defense research, including as provided under section 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).(e)Annual report(1)In generalNot later than 1 year after date of enactment of this division, and annually thereafter, the Director, shall submit to Congress a report on the activities carried out under the initiative established under subsection (a).(2)ContentsThe report required by paragraph (1) shall include the following:(A)A description of the activities conducted and the progress made under the initiative.(B)The findings of the Director with respect to the initiative.(C)Such recommendations as the Director may have for legislative or administrative action relating to the matters described in subsection (a).(D)Identification and discussion of the gaps in legal authorities that need to be improved to enhance the security of research institutions of higher education performing Directorate research.(E)Information on Foundation Inspector General cases, as appropriate, relating to undue influence to security threats to academic research activities funded by the Foundation, including theft of property or intellectual property relating to a project funded by the Department at an institution of higher education.(3)FormThe report submitted under paragraph (1) shall be submitted in both unclassified and classified formats, as appropriate.2305.Protecting research from cyber theft(a)Improving cybersecurity of institutions of higher educationSection 2(e)(1)(A) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)(1)(A)) is amended—(1)in clause (viii), by striking and after the semicolon;(2)by redesignating clause (ix) as clause (x); and(3)by inserting after clause (viii) the following:(ix)consider institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and.(b)Dissemination of resources for research institutions(1)In generalNot later than 90 days after the date of enactment of this division, the Director shall, using the authorities of the Director under subsection (e)(1)(A)(ix) of section 2 of the National Institute of Standards and Technology Act (15 U.S.C. 272), as amended by subsection (a), disseminate and make publicly available resources to help research institutions and institutions of higher education identify, protect the institution involved from, detect, respond to, and recover to manage the cybersecurity risk of the institution involved related to conducting research.(2)RequirementsThe Director shall ensure that the resources disseminated pursuant to paragraph (1)—(A)are generally applicable and usable by a wide range of research institutions and institutions of higher education;(B)vary with the nature and size of the implementing research institutions or institutions of higher education, and the nature and sensitivity of the data collected or stored on the information systems or devices of the implementing research institutions or institutions of higher education;(C)include elements that promote awareness of simple, basic controls, a workplace cybersecurity culture, and third-party stakeholder relationships, to assist research institutions or institutions of higher education in mitigating common cybersecurity risks;(D)include case studies of practical application;(E)are technology-neutral and can be implemented using technologies that are commercial and off-the-shelf; and(F)to the extent practicable, are based on international standards.(3)National cybersecurity awareness and education programThe Director shall ensure that the resources disseminated under paragraph (1) are consistent with the efforts of the Director under section 303 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7443).(4)UpdatesThe Director shall review periodically and update the resources under paragraph (1) as the Director determines appropriate.(5)Voluntary resourcesThe use of the resources disseminated under paragraph (1) shall be considered voluntary.(6)Other federal cybersecurity requirementsNothing in this section may be construed to supersede, alter, or otherwise affect any cybersecurity requirements applicable to Federal agencies.(c)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Institute of Standards and Technology.(2)ResourcesThe term resources means guidelines, tools, best practices, standards, methodologies, and other ways of providing information.(3)Research institutionThe term research institution—(A)means a nonprofit institution (as defined in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703)); and(B)includes Federally funded research and development centers, as identified by the National Science Foundation in accordance with the Federal Acquisition Regulation issued in accordance with section 1303(a)(1) of title 41 (or any successor regulation).2306.International standards development(a)FindingsCongress finds the following:(1)Widespread use of standards facilitates technology advancement by defining and establishing common foundations for interoperability, product differentiation, technological innovation, and other value-added services.(2)Standards also promote an expanded, more interoperable, and efficient marketplace.(3)Global cooperation and coordination on standards for emerging technologies will be critical for having a consistent set of approaches to enable market competition, preclude barriers to trade, and allow innovation to flourish.(4)The People’s Republic of China’s Standardization Reform Plan and Five-Year Plan for Standardization highlight its high-level goals to establish China as a standards power by 2020, participate in at least half of all standards drafting and revision efforts in recognized international standards setting organizations, and strengthen China’s participation in the governance of international standards setting organizations.(5)As emerging technologies develop for global deployment, it is critical that the United States and its allies continue to participate in the development of standards that underpin the technologies themselves, and the future international governance of these technologies.(6)The United States position on standardization in emerging technologies will be critical to United States economic competitiveness.(7)The National Institute of Standards and Technology is in a unique position to strengthen United States leadership in standards development, particularly for emerging technologies, to ensure continuing United States economic competitiveness and national security.(b)Sense of congressIt is the sense of Congress that—(1)the principles of openness, transparency, due process, and consensus in the development of international standards are critical;(2)voluntary consensus standards, developed through an industry-led process, serve as the cornerstone of the United States standardization system and have become the basis of a sound national economy and the key to global market access;(3)strengthening the unique United States public-private partnerships approach to standards development is critical to United States economic competitiveness; and(4)the United States Government should ensure cooperation and coordination across Federal agencies to partner with and support private sector stakeholders to continue to shape international dialogues in regard to standards development for emerging technologies.(c)Activities and engagementThe Secretary of Commerce, acting through the Director, and in consultation with the Secretary of Energy as relevant, shall—(1)build capacity and training opportunities to help create a pipeline of talent and leadership in key standards development positions;(2)partner with private sector entities to support strategic engagement and leadership in the development of international standards for digital economy technologies, including partnering with industry to assist private sector partners to develop standards strategies and support engagement and participation in the relevant standards activities; and(3)prioritize efforts on standards development for emerging technologies, identify organizations to develop these standards, identify leadership positions of interest to the United States, and identify key contributors for technical and leadership expertise in these areas.2307.Research funds accounting(a)DefinitionsIn this section:(1)Foreign entity of concernThe term foreign entity of concern means a foreign entity that is—(A)designated as a foreign terrorist organization by the Secretary of State under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));(B)included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (commonly known as the SDN list);(C)owned by, controlled by, or subject to the jurisdiction or direction of a government of a foreign country that is a covered nation (as defined in section 2533c(d) of title 10, United States Code);(D)alleged by the Attorney General to have been involved in activities for which a conviction was obtained under—(i)chapter 37 of title 18, United States Code (commonly known as the Espionage Act);(ii)section 951 or 1030 of title 18, United States Code;(iii)chapter 90 of title 18, United States Code (commonly known as the Economic Espionage Act of 1996);(iv)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(v)section 224, 225, 226, 227, or 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275, 2276, 2277, and 2284);(vi)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); or(vii)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or(E)determined by the Secretary of Commerce, in consultation with the Secretary of Defense and the Director of National Intelligence, to be engaged in unauthorized conduct that is detrimental to the national security or foreign policy of the United States.(2)Study periodThe term study period means the 5-year period ending on the date of enactment of this Act.(b)StudyThe Comptroller General of the United States shall conduct a study on Federal funding made available, to foreign entities of concern for research, during the study period. (c)Matters to be includedThe study conducted under subsection (b) shall include, to the extent practicable with respect to the study period, an assessment of—(1)the total amount of Federal funding made available to foreign entities of concern for research;(2)the total number and types of foreign entities of concern to whom such funding was made available;(3)the requirements relating to the awarding, tracking, and monitoring of such funding;(4)any other data available with respect to Federal funding made available to foreign entities of concern for research; and(5)such other matters as the Comptroller General determines appropriate.(d)Briefing on available dataNot later than 120 days after the date of the enactment of this division, the Comptroller General shall brief the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate and the Committee on Science, Space, and Technology and the Committee on Foreign Affairs of the House of Representatives on the study conducted under subsection (b) and on the data that is available with respect to Federal funding made available to foreign entities of concern for research.(e)ReportThe Comptroller General shall submit to the congressional committees specified in subsection (d), by a date agreed upon by the Comptroller General and the committees on the date of the briefing, a report on the findings of the study conducted under subsection (b). 2308.Plan with respect to sensitive or controlled information and background screeningNot later than 180 days after the enactment of this division, the Director, in consultation with the Director of National Intelligence and, as appropriate, other Federal agencies, shall develop a plan to—(1)identify research areas that may include sensitive or controlled information, including in the key technology focus areas; and(2)provide for background screening, as appropriate, for individuals working in such research areas who are employees of the Foundation or recipients of funding from the Foundation. IVRegional innovation capacity2401.Regional technology hubs(a)In generalThe Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480; 15 U.S.C. 3701 et seq.) is amended—(1)by redesignating section 28 as section 29; and(2)by inserting after section 27 the following:28.Regional technology hub program(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate; and(B)the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives.(2)Cooperative extensionThe term cooperative extension has the meaning given the term extension in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103).(3)Key technology focus areasThe term key technology focus areas means the areas included on the most recent list under section 2005 of the Endless Frontier Act.(4)Labor organizationThe term labor organization has the meaning given such term in section 2101 of the Endless Frontier Act. (5)Low population StateThe term low population State means a State without an urbanized area with a population greater than 200,000 as reported in the 2010 decennial census.(6)Manufacturing extension centerThe term manufacturing extension center has the meaning given the term Center in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).(7)Manufacturing USA instituteThe term Manufacturing USA institute means an Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(8)Site connectivity infrastructureThe term site connectivity infrastructure means localized driveways and access roads to a facility as well as hookups to the new facility for drinking water, waste water, broadband, and other basic infrastructure services already present in the area. (9)Small and rural communitiesThe term small and rural community means a noncore area, a micropolitan area, or a small metropolitan statistical area with a population of not more than 200,000.(10)Venture development organizationThe term venture development organization has the meaning given such term in section 27(a) of the Stevenson-Wydler Act of 1980 (15 U.S.C. 3722(a)). (b)Regional technology hub program(1)In generalSubject to the availability of appropriations, the Secretary shall carry out a program—(A)to encourage new and constructive collaboration among local, State, and Federal government entities, academia, the private sector, economic development organizations, and labor organizations;(B)to support eligible consortia in the creation of regional innovation strategies;(C)to designate eligible consortia as regional technology hubs and facilitate activities by consortia designated as regional technology hubs in implementing their regional innovation strategies, in order— (i)to enable United States leadership in technology and innovation sectors critical to national and economic security;(ii)to support regional economic development, including in small cities and rural areas, and diffuse innovation around the United States; and(iii)to support domestic job creation and broad-based economic growth; and(D)to ensure that the regional technology hubs address the intersection of emerging technologies and either local and regional challenges or national challenges; and(E)to conduct ongoing research, evaluation, analysis, and dissemination of best practices for regional development and competitiveness in technology and innovation.(2)AwardsThe Secretary shall carry out the program required by paragraph (1) through the award of the following:(A)Strategy development grants or cooperative agreements to eligible consortia under subsection (e).(B)Strategy implementation grants or cooperative agreements to regional technology hubs under subsection (f). (3)AdministrationThe Secretary shall carry out this section through the Assistant Secretary of Commerce for Economic Development in coordination with the Under Secretary of Commerce for Standards and Technology.(c)Eligible consortiaFor purposes of this section, an eligible consortium is a consortium that—(1)includes 1 or more—(A)institutions of higher education;(B)local or Tribal governments or other political subdivisions of a State;(C)State governments represented by an agency designated by the governor of the State or States that is representative of the geographic area served by the consortia;(D)economic development organizations or similar entities that are focused primarily on improving science, technology, innovation, or entrepreneurship;(E)industry or firms in relevant technology or innovation sectors;(F)labor organizations or workforce training organizations, including State and local workforce development boards as established under section 101 and 107 of the Workforce Investment and Opportunity Act (29 U.S.C. 3111; 3122); and(2)may include 1 or more—(A)nonprofit economic development entities with relevant expertise, including a district organization (as defined in section 300.3 of title 13, Code of Federal Regulations, or successor regulation);(B)venture development organizations;(C)financial institutions and investment funds;(D)primary and secondary educational institutions, including career and technical education schools;(E)National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));(F)Federal laboratories;(G)Manufacturing extension centers;(H)Manufacturing USA institutes;(I)institutions receiving an award under section 2104 of the Endless Frontier Act; and (J)a cooperative extension. (d)Designation of regional technology hubs(1)In generalIn carrying out subsection (b)(1)(C), the Secretary shall use a competitive process to designate eligible consortia as regional technology hubs.(2)Geographic distributionIn conducting the competitive process under paragraph (1), the Secretary shall ensure geographic distribution in the designation of regional technology hubs by—(A)seeking to designate at least three technology hubs in each region covered by a regional office of the Economic Development Administration;(B)focusing on localities that are not leading technology centers;(C)ensuring that not fewer than one-third of eligible consortia designated as regional technology hubs significantly benefit a small and rural community, which may include a State described in subparagraph (D);(D)ensuring that not fewer than one-third of eligible consortia designated as regional technology hubs include as a member of the eligible consortia at least 1 member that is a State that is eligible to receive funding from the Established Program to Stimulate Competitive Research of the National Science Foundation; and(E)ensuring that at least one eligible consortium designated as a regional technology hub is headquartered in a low population State that is eligible to receive funding from the Established Program to Stimulate Competitive Research of the National Science Foundation.(3)Relation to certain grant awardsThe Secretary shall not require an eligible consortium to receive a grant or cooperative agreement under subsection (e) in order to be designated as a regional technology hub under paragraph (1) of this subsection. (e)Strategy development grants and cooperative agreements(1)In generalThe Secretary shall use a competitive process to award grants or cooperative agreements to eligible consortia for the development of regional innovation strategies. (2)Number of recipientsThe Secretary shall award a grant or cooperative agreement under paragraph (1) to not fewer than 20 eligible consortia.(3)Geographic diversity and representation(A)In generalThe Secretary shall carry out paragraph (1) in a manner that ensures geographic diversity and representation from communities of differing populations.(B)Awards to small and rural communitiesIn carrying out paragraph (1), the Secretary shall—(i)award not fewer than one-third of the grants and cooperative agreements under such paragraph to eligible consortia that significantly benefit a small and rural community, which may include a State described in clause (ii); and(ii)award not fewer than one-third of the grants and cooperative agreements under such paragraph to eligible consortia that include as a member of the eligible consortia at least 1 member that is a State that is eligible to receive funding from the Established Program to Stimulate Competitive Research of the National Science Foundation. (4)Use of fundsThe amount of a grant or cooperative agreement awarded under paragraph (1) shall be as follows:(A)To coordinate locally defined planning processes, across jurisdictions and agencies, relating to developing a comprehensive regional technology strategy.(B)To identify regional partnerships for developing and implementing a comprehensive regional technology strategy.(C)To conduct or update assessments to determine regional needs.(D)To develop or update goals and strategies to implement an existing comprehensive regional plan.(E)To identify or implement local zoning and other code changes necessary to implement a comprehensive regional technology strategy.(5)Federal shareThe Federal share of the cost of an effort carried out using a grant or cooperative agreement awarded under this subsection may not exceed 80 percent—(A)where in-kind contributions may be used for all or part of the non-Federal share, but Federal funding from other Government sources may not count towards the non-Federal share;(B)except in the case of an eligible consortium that represents all or part of a small and rural community, the Federal share may be up to 90 percent of the total cost, subject to subparagraph (A); and(C)except in the case of an eligible consortium that is led by a Tribal government, the Federal share may be up to 100 percent of the total cost of the project. (f)Strategy implementation grants and cooperative agreements(1)In generalThe Secretary shall use a competitive process to award grants or cooperative agreements to regional technology hubs for the implementation of regional innovation strategies, including regional strategies for infrastructure and site development, in support of the regional technology hub’s plans and programs.(2)Use of fundsThe amount of a grant or cooperative agreement awarded under subparagraph (A) to a regional technology hub may be used by the regional technology hub to support any of the following activities, consistent with the most current regional innovation strategy of the regional technology hub:(A)Workforce development activitiesWorkforce development activities, including activities relating to the following:(i)The creation of partnerships between industry, workforce, and academic groups, which may include community colleges, to create and align technical training and educational programs.(ii)The design, development, and updating of educational and training curriculum.(iii)The procurement of facilities and equipment, as required to train a technical workforce.(iv)The development and execution of programs to rapidly award certificates or credentials recognized by regional industry groups.(v)The matching of regional employers with a potential new entrant, underemployed, or incumbent workforce.(vi)The expansion of successful training programs at a scale required by the region served by the regional technology hub, including through the use of online education.(B)Business and entrepreneur development activitiesBusiness and entrepreneur development activities, including activities relating to the following:(i)The development and growth of regional businesses and the training of entrepreneurs.(ii)The support of technology commercialization, including funding for activities relevant to the protection of intellectual property.(iii)The development of networks for business and entrepreneur mentorship.(C)Technology maturation activitiesTechnology maturation activities, including activities relating to the following:(i)The development and deployment of technologies in sectors critical to the region served by the regional technology hub or to national and economic security, including proof of concept, prototype development, and testing.(ii)The provision of facilities for technology maturation, including incubators for collaborative development of technologies by private sector, academic, and other entities.(iii)Activities to ensure access to capital for new business formation and business expansion, including by attracting new private, public, and philanthropic investment and by establishing regional venture and loan funds.(iv)Activities determined appropriate by the Secretary under section 27(c)(2) of this Act.(D)Infrastructure-related activitiesThe building of facilities and site connectivity infrastructure necessary to carry out activities described in subparagraphs (A), (B), and (C), including activities relating to the following:(i)Establishing a workforce training center with required tools and instrumentation.(ii)Establishing a facility for technology development, demonstration, and testing.(iii)Establishing collaborative incubators to support technology commercialization and entrepreneur training.(3)Limitation on amount of awardsThe Secretary shall ensure that no single regional technology hub receives more than 10 percent of the aggregate amount of the grants and cooperative agreements awarded under this subsection.(4)Term(A)In generalThe term of a grant or cooperative agreement awarded under this subsection shall be for such period as the Secretary considers appropriate.(B)RenewalThe Secretary may renew a grant or cooperative agreement awarded to a regional technology hub under this subsection as the Secretary considers appropriate if the Secretary determines that the performance of the regional technology hub is satisfactory.(5)Matching required(A)In generalExcept in the case of a regional technology hub described in subparagraph (B), the total amount of all grants awarded to a regional technology hub under this subsection in a given year shall not exceed amounts as follows:(i)In the first year of the grant or cooperative agreement, 90 percent of the total operating costs of the regional technology hub in that year.(ii)In the second year of the grant or cooperative agreement, 85 percent of the total operating costs of the regional technology hub in that year.(iii)In the third year of the grant or cooperative agreement, 80 percent of the total operating costs of the regional technology hub in that year.(iv)In the fourth year of the grant or cooperative agreement and each year thereafter, 75 percent of the total operating costs of the regional technology hub in that year.(B)Small and rural communities and indian tribes(i)In generalThe total Federal financial assistance awarded in a given year to a regional technology hub under this subsection shall not exceed amounts as follows:(I)In the case of a regional technology hub that represents a small and rural community, in a fiscal year, 90 percent of the total funding of the regional technology hub in that fiscal year.(II)In the case of an regional technology hub that is led by a Tribal government, in a fiscal year, 100 percent of the total funding of the regional technology hub in that fiscal year.(ii)Minimum threshold of rural representationFor purposes of clause (i)(I), the Secretary shall establish a minimum threshold of rural representation in the regional technology hub.(C)In-kind contributionsFor purposes of this paragraph, in-kind contributions may be used for part of the non-Federal share of the total funding of a regional technology hub in a fiscal year.(6)Grants for infrastructureAny grant or cooperative agreement awarded under this subsection to support the construction of facilities and site connectivity infrastructure shall be awarded pursuant to section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) and subject to the provisions of such Act, except that subsection (b) of such section and sections 204 and 301 of such Act (42 U.S.C. 3144, 3161) shall not apply.(7)Relation to certain grant awardsThe Secretary shall not require a regional technology hub to receive a grant or cooperative agreement under subsection (e) in order to receive a grant or cooperative agreement under this subsection. (g)ApplicationsAn eligible consortium seeking designation as a regional technology hub under subsection (d) or a grant or cooperative agreement under subsection (e) or (f) shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may specify. (h)Considerations for designation and award of strategy development grants and cooperative agreementsIn selecting an eligible consortium that submitted an application under subsection (g) for designation under subsection (d) or for a grant or cooperative agreement under subsection (f), the Secretary shall consider, at a minimum, the following:(1)The potential of the eligible consortium to advance the research, development, deployment, and domestic manufacturing of technologies in a key technology focus area or other technology or innovation sector critical to national and economic security.(2)The likelihood of positive regional economic effect, including increasing the number of high wage domestic jobs, and creating new economic opportunities for economically disadvantaged and underrepresented populations.(3)How the eligible consortium plans to integrate with and leverage the resources of 1 or more federally funded research and development centers, National Laboratories, Federal laboratories, Manufacturing USA institutes, Hollings Manufacturing Extension Partnership centers, university technology centers established under section 2104 of the Endless Frontier Act, the program established under section 2107 of the such Act, test beds established and operated under section 2108 of such Act, or other Federal research entities. (4)How the eligible consortium will engage with the private sector, including small- and medium-sized businesses to commercialize new technologies and improve the resiliency of domestic supply chains in a key technology focus area or other technology or innovation sector critical to national and economic security.(5)How the eligible consortium will carry out workforce development and skills acquisition programming, including through partnerships with entities that include State and local workforce development boards, institutions of higher education, including community colleges, historically Black colleges and universities, Tribal colleges and universities, and minority serving institutions, labor organizations, and workforce development programs, and other related activities authorized by the Secretary, to support the development of a key technology focus area or other technology or innovation sector critical to national and economic security.(6)How the eligible consortium will improve science, technology, engineering, and mathematics education programs in the identified region in elementary and secondary school and higher education institutions located in the identified region to support the development of a key technology focus area or other technology or innovation sector critical to national and economic security.(7)How the eligible consortium plans to develop partnerships with venture development organizations and sources of private investment in support of private sector activity, including launching new or expanding existing companies, in a key technology focus area or other technology or innovation sector critical to national and economic security.(8)How the eligible consortium plans to organize the activities of regional partners across sectors in support of a regional technology hub.(9)How the eligible consortium will ensure that growth in technology and innovation sectors produces broadly shared opportunity across the identified region, including for economic disadvantaged and underrepresented populations and rural areas.(10)The likelihood efforts served by the consortium will be sustained once Federal support ends. (11)How the eligible consortium will—(A)enhance the economic, environmental, and energy security of the United States by promoting domestic development, manufacture, and deployment of innovative clean technologies and advanced manufacturing practices; and(B)support translational research, technology development, manufacturing innovation, and commercialization activities relating to clean technology. (i)Coordination and collaboration(1)Coordination with regional innovation programThe Secretary shall work to ensure the activities under this section do not duplicate activities or efforts under section 27, as the Secretary considers appropriate.(2)Coordination with programs of the National Institute of Standards and TechnologyThe Secretary shall coordinate the activities of regional technology hubs designated under this section, the Hollings Manufacturing Extension Partnership, and the Manufacturing USA Program, as the Secretary considers appropriate, to maintain the effectiveness of a manufacturing extension center or a Manufacturing USA institute.(3)Coordination with Department of Energy programsThe Secretary shall, in collaboration with the Secretary of Energy, coordinate the activities and selection of regional technology hubs designated under this section, as the Secretaries consider appropriate, to maintain the effectiveness of activities at the Department of Energy and the National Laboratories.(4)Interagency collaborationIn designating regional technology hubs under subsection (d) and awarding grants or cooperative agreements under subsection (f), the Secretary—(A)shall collaborate, to the extent possible, with the interagency working group established under section 2004 of the Endless Frontier Act;(B)shall collaborate with Federal departments and agencies whose missions contribute to the goals of the regional technology hub; (C)shall consult with the Director of the National Science Foundation for the purpose of ensuring that the regional technology hubs are aligned with relevant science, technology, and engineering expertise; and (D)may accept funds from other Federal agencies to support grants, cooperative agreements, and activities under this section.(j)Performance measurement, transparency, and accountability(1)Metrics, standards, and assessmentFor each grant and cooperative agreement awarded under subsection (f) for a regional technology hub, the Secretary shall—(A)develop metrics, which may include metrics relating to domestic job creation, patent awards, and business formation and expansion, to assess the effectiveness of the activities funded in making progress toward the purposes set forth under subsection (b)(1);(B)establish standards for the performance of the regional technology hub that are based on the metrics developed under subparagraph (A); and(C)4 years after the initial award under subsection (f) and every 2 years thereafter until Federal financial assistance under this section for the regional technology hub is discontinued, conduct an assessment of the regional technology hub to confirm whether the performance of the regional technology hub is meeting the standards for performance established under subparagraph (B) of this paragraph.(2)Final reports by recipients of strategy implementation grants and cooperative agreements(A)In generalThe Secretary shall require each eligible consortium that receives a grant or cooperative agreement under subsection (f) for activities of a regional technology hub, as a condition of receipt of such grant or cooperative agreement, to submit to the Secretary, not later than 120 days after the last day of the term of the grant or cooperative agreement, a report on the activities of the regional technology hub supported by the grant or cooperative agreement.(B)Contents of reportEach report submitted by an eligible consortium under subparagraph (A) shall include the following:(i)A detailed description of the activities carried out by the regional technology hub using the grant or cooperative agreement described in subparagraph (A), including the following:(I)A description of each project the regional technology hub completed using such grant or cooperative agreement.(II)An explanation of how each project described in subclause (I) achieves a specific goal under this section in the region of the regional technology hub with respect to—(aa)the resiliency of a supply chain;(bb)research, development, and deployment of a critical technology;(cc)workforce training and development;(dd)domestic job creation; or(ee)entrepreneurship.(ii)A discussion of any obstacles encountered by the regional technology hub in the implementation of the regional technology hub and how the regional technology hub overcame those obstacles.(iii)An evaluation of the success of the projects of the regional technology hub using the performance standards and measures established under paragraph (1), including an evaluation of the planning process and how the project contributes to carrying out the regional innovation strategy of the regional technology hub.(iv)The effectiveness of the regional technology hub in ensuring that, in the region of the regional technology hub, growth in technology and innovation sectors produces broadly shared opportunity across the region, including for economic disadvantaged and underrepresented populations and rural areas.(v)Information regarding such other matters as the Secretary may require.(3)Interim reports by recipients of grants and cooperative agreementsIn addition to requiring submittal of final reports under paragraph (2)(A), the Secretary may require a regional technology hub described in such paragraph to submit to the Secretary such interim reports as the Secretary considers appropriate.(4)Annual reports to CongressNot less frequently than once each year, the Secretary shall submit to the appropriate committees of Congress an annual report on the results of the assessments conducted by the Secretary under paragraph (1)(C) during the period covered by the report.(k)Authorization of appropriationsThere is authorized to be appropriated to the Secretary, for the period of fiscal years 2022 through 2026—(1)$9,425,000,000 to award grants and cooperative agreements under subsection (f); and(2)$575,000,000 to award grants and cooperative agreements under subsection (e)..(b)Initial designations and awards(1)Competition requiredNot later than 180 days after the date of the enactment of this division, the Secretary of Commerce shall commence a competition under subsection (d)(1) of section 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (Public Law 96–480), as added by subsection (a).(2)Designation and awardNot later than 1 year after the date of the enactment of this division, if the Secretary has received at least 1 application under subsection (g) of such section from an eligible consortium whom the Secretary considers suitable for designation under subsection (d)(1) of such section, the Secretary shall—(A)designate at least 1 regional technology hub under subsection (d)(1) of such section; and(B)award a grant or cooperative agreement under subsection (f)(1) of such section to each regional technology hub designated pursuant to subparagraph (A) of this paragraph.2402.Manufacturing USA Program(a)DefinitionsIn this section:(1)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)). (2)Manufacturing USA instituteThe term Manufacturing USA institute means an institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(3)Manufacturing USA NetworkThe term Manufacturing USA Network means the network established under section 34(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(c)).(4)Manufacturing USA ProgramThe term Manufacturing USA Program means the program established under section 34(b)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(b)(1)).(5)Minority-serving institutionThe term minority-serving institution means an eligible institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(6)National Program OfficeThe term National Program Office means the National Program Office established under section 34(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(1)).(7)Tribal college or universityThe term Tribal college or university has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)).(b)Authorization of appropriations to enhance and expand Manufacturing USA Program and support innovation and growth in domestic manufacturingThere is authorized to be appropriated $1,200,000,000 for the period of fiscal years 2022 through 2026 for the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology and in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant—(1)to carry out the Manufacturing USA Program, including by awarding financial assistance under section 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)) for Manufacturing USA institutes that were in effect on the day before the date of the enactment of this division; and(2)to expand such program to support innovation and growth in domestic manufacturing.(c)Diversity preferencesSection 34(e) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)) is amended by adding at the end the following:(8)Diversity preferencesIn awarding financial assistance under paragraph (1) for planning or establishing a Manufacturing USA institute, an agency head shall prioritize Manufacturing USA institutes that—(A)contribute to the geographical diversity of the Manufacturing USA Program;(B)are located in an area with a low per capita income; and(C)are located in an area with a high proportion of socially disadvantaged residents..(d)Coordination between Manufacturing USA Program and Hollings Manufacturing Extension PartnershipThe Secretary shall facilitate the coordination of the activities of the Manufacturing USA Program and the activities of Hollings Manufacturing Extension Partnership with each other to the degree that doing so does not diminish the effectiveness of the ongoing activities of a Manufacturing USA institute or a Center (as the term is defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)), including Manufacturing USA institutes entering into agreements with a Center (as so defined) that the Secretary considers appropriate to provide services relating to the mission of the Hollings Manufacturing Extension Partnership, including outreach, technical assistance, workforce development, and technology transfer and adoption assistance to small- and medium-sized manufacturers.(e)Advice from the National Manufacturing Advisory CouncilThe Secretary shall seek advice from the National Manufacturing Advisory Council on matters concerning investment in and support of the manufacturing workforce within the Manufacturing USA Program, including those matters covered under section 2404(d)(7). (f)Participation of minority-serving institutions, historically Black colleges and universities, and Tribal colleges and universities(1)In generalThe Secretary of Commerce, in consultation with the Secretary of Energy, the Secretary of Defense, and the heads of such other Federal agencies as the Secretary of Commerce considers relevant, shall coordinate with existing and new Manufacturing USA institutes to integrate covered entities as active members of the Manufacturing USA institutes, including through the development of preferences in selection criteria for proposals to create new Manufacturing USA institutes or renew existing Manufacturing USA institutes that are led by a covered entity.(2)Covered entitiesFor purposes of this subsection, a covered entity is—(A)a minority-serving institution;(B)an historically Black college or university;(C)a Tribal college or university; or(D)a minority business enterprise (as defined in section 1400.2 of title 15, Code of Federal Regulations, or successor regulation).(g)Department of Commerce policies to promote domestic production of technologies developed under Manufacturing USA Program(1)Policies(A)In generalEach agency head (as defined in section 34(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(a))) and the Secretary of Defense shall, in consultation with the Secretary of Commerce, establish policies to promote the domestic production of technologies developed by the Manufacturing USA Network.(B)ElementsThe policies developed under subparagraph (A) shall include the following:(i)Measures to partner domestic developers of goods, services, or technologies by Manufacturing USA Network activities with domestic manufacturers and sources of financing.(ii)Measures to develop and provide incentives to promote transfer of intellectual property and goods, services, or technologies developed by Manufacturing USA Network activities to domestic manufacturers.(iii)Measures to assist with supplier scouting and other supply chain development, including the use of the Hollings Manufacturing Extension Partnership to carry out such measures.(iv)A process to review and approve or deny membership in a Manufacturing USA institute by foreign-owned companies, especially from countries of concern, including the People’s Republic of China.(v)Measures to prioritize Federal procurement of goods, services, or technologies developed by the Manufacturing USA Network activities from domestic sources, as appropriate.(C)Processes for waiversThe policies established under this paragraph shall include processes to permit waivers, on a case by case basis, for policies that promote domestic production based on cost, availability, severity of technical and mission requirements, emergency requirements, operational needs, other legal or international treaty obligations, or other factors deemed important to the success of the Manufacturing USA Program.(2)Prohibition(A)Company definedIn this paragraph, the term company has the meaning given such term in section 847(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 2509 note).(B)In generalA company of the People’s Republic of China may not participate in the Manufacturing USA Program or the Manufacturing USA Network without a waiver, as described in paragraph (1)(C).(h)Coordination of Manufacturing USA institutes(1)In generalSection 34(h) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)) is amended by adding at the end the following:(7)Council for coordination of institutes(A)CouncilThe National Program Office shall establish or designate a council of heads of any Manufacturing USA institute receiving Federal funding at any given time to foster collaboration between Manufacturing USA institutes.(B)MeetingsThe council established or designated under subparagraph (A) shall meet not less frequently than twice each year.(C)Duties of the councilThe council established under subparagraph (A) shall assist the National Program Office in carrying out the functions of the National Program Office under paragraph (2)..(2)Report requiredNot later than 180 days after the date on which the council is established under section 34(h)(7)(A) of the National Institute of Standards and Technology Act, as added by paragraph (1), the council shall submit to the National Program Office a report containing recommendations for improving inter-network collaboration.(3)Submittal to CongressNot later than 30 days after the date on which the report required by paragraph (2) is submitted to the National Program Office, the Director of the National Institute of Standards and Technology shall submit such report to the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Armed Services of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.(i)Requirement for National Program Office to develop strategies for retaining domestic public benefit after cease of Federal fundingSection 34(h)(2)(C) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(2)(C)) is amended by inserting , including a strategy for retaining domestic public benefits from Manufacturing USA institutes once Federal funding has been discontinued after Program.(j)Modification of functions of National Program Office to include development of industry credentialsSection 34(h)(2)(J) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(h)(2)(J)) is amended by inserting , including the development of industry credentials after activities. 2403.Establishment of expansion awards program in Hollings Manufacturing Extension Partnership and authorization of appropriations for the Partnership(a)Establishment of expansion awards programThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by inserting after section 25A (15 U.S.C. 278k–1) the following:25B.Expansion awards program(a)DefinitionsThe terms used in this section have the meanings given the terms in section 25.(b)EstablishmentThe Director shall establish, subject to the availability of appropriations, within the Hollings Manufacturing Extension Partnership under sections 25 and 26 a program of expansion awards among participants described in subsection (c) of this section for the purposes described in subsection (d) of this section.(c)ParticipantsParticipants receiving awards under this section shall be Centers, or a consortium of Centers.(d)Purpose of awardsAn award under this section shall be made for one or more of the following purposes:(1)To provide worker education, training, development, and entrepreneurship training and to connect individuals or business with such services offered in their community, which may include employee ownership and workforce training, connecting manufacturers with career and technical education entities, institutions of higher education (including community colleges), workforce development boards, State government programs for advanced manufacturing, entities (such as public-private partnerships) or a collection of entities and individuals carrying out an advanced manufacturing forum that would serve educationally underrepresented individuals (such as underrepresented racial and ethnic minorities), labor organizations, and nonprofit job training providers to develop and support training and job placement services, apprenticeship and online learning platforms, for new and incumbent workers, programming to prevent job losses when adopting new technologies and processes, and development of employee ownership practices. (2)To mitigate vulnerabilities to cyberattacks, including helping to offset the cost of cybersecurity projects for small manufacturers.(3)To expand advanced technology services to small- and medium-sized manufacturers, which may include—(A)developing technology demonstration laboratories;(B)services for the adoption of advanced technologies, including smart manufacturing technologies and practices; and(C)establishing partnerships, for the development, demonstration, and deployment of advanced technologies, with—(i)national laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));(ii)Federal laboratories;(iii)Manufacturing USA institutes (as described in section 2402 of the Endless Frontiers Act); and(iv)institutions of higher education.(4)To build capabilities across the Hollings Manufacturing Extension Partnership for domestic supply chain resiliency and optimization, including—(A)assessment of domestic manufacturing capabilities, expanded capacity for researching and deploying information on supply chain risk, hidden costs of reliance on offshore suppliers, and other relevant topics; and(B)expanded services to provide industry-wide support that assists United States manufacturers with reshoring manufacturing to strengthen the resiliency of domestic supply chains, including in critical technology areas and foundational manufacturing capabilities that are key to domestic manufacturing competitiveness and resiliency, including forming, casting, machining, joining, surface treatment, tooling, and metal or chemical refining.(e)ReimbursementThe Director may reimburse Centers for costs incurred by the Centers under this section.(f)Program contributionRecipients of awards under this section shall not be required to provide a matching contribution..(b)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the Hollings Manufacturing Extension Partnership program under sections 25, 25A, and 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k, 278k–1, and 278l), and section 25B of such Act, as added by subsection (a), $480,000,000 for each of fiscal years 2022 through fiscal year 2026.(2)Base fundingOf the amounts appropriated pursuant to the authorization in paragraph (1), $216,000,000 shall be available in each fiscal year to carry out the Hollings Manufacturing Extension Partnership under sections 25 and 25A of such Act (15 U.S.C. 278k and 278k–1), of which $40,000,000 shall not be subject to cost share requirements under subsection (e)(2) of such section: Provided, That the authority made available pursuant to this section shall be elective for any Manufacturing Extension Partnership Center that also receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement.(3)Expansion award programOf the amounts appropriated pursuant to the authorization in paragraph (1), $264,000,000 shall be available each fiscal year to carry out section 25B of such Act, as added by subsection (a).2404.National Manufacturing Advisory Council(a)DefinitionsIn this section:(1)Advisory CouncilThe term Advisory Council means the National Manufacturing Advisory Council established under subsection (b)(1).(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Education and Labor, the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. (3)SecretaryThe term Secretary means the Secretary of Commerce.(b)Establishment(1)In generalThe Secretary, in consultation with the Secretary of Labor, the Secretary of Defense, the Secretary of Energy, and the Secretary of Education, shall establish within the Department of Commerce the National Manufacturing Advisory Council.(2)PurposeThe purpose of the Advisory Council shall be to—(A)provide worker education, training, development, and entrepreneurship training;(B)connect individuals and business with the services described in subparagraph (A) that are offered in the community of the individuals or businesses;(C)coordinate services relating to employee engagement, including employee ownership and workforce training;(D)connect manufacturers with career and technical education entities, institutions of higher education, community colleges, workforce development boards, labor organizations, and nonprofit job training providers to develop and support training and job placement services and apprenticeship and online learning platforms for new and incumbent workers;(E)develop programming to prevent job losses as entities adopt new technologies and processes; and(F)develop best practices for employee ownership.(c)MissionThe mission of the Advisory Council shall be to—(1)ensure regular communication between the Federal Government and the manufacturing sector in the United States;(2)advise the Federal Government regarding policies and programs of the Federal Government that affect manufacturing in the United States;(3)provide a forum for discussing and proposing solutions to problems relating to the manufacturing industry in the United States; and(4)ensure that the United States remains the preeminent destination throughout the world for investment in manufacturing.(d)DutiesThe duties of the Advisory Council shall include—(1)meeting not less frequently than every 180 days to provide independent advice and recommendations to the Secretary regarding issues involving manufacturing in the United States;(2)completing specific tasks requested by the Secretary;(3)conveying input from key industry, labor, academic, defense, governmental, and other stakeholders to aid in the development of a national strategic plan for manufacturing in the United States;(4)monitoring the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to provide foresight for periodic updates to the national strategic plan for manufacturing developed under paragraph (3);(5)soliciting input from the public and private sectors and academia relating to emerging trends in manufacturing, the responsiveness of Federal programming with respect to manufacturing, and suggestions for areas of increased Federal attention with respect to manufacturing;(6)monitoring global manufacturing trends and global threats to manufacturing sectors in the United States;(7)providing advice and recommendations to the Federal Government on matters relating to investment in and support of the manufacturing workforce relating to—(A)worker participation, including through labor organizations and through other methods determined by the Advisory Council, in the planning for deployment of new technologies across an industry and within workplaces;(B)training and education priorities for the Federal Government and for employers to assist workers in adapting the skills and experiences of those workers to fit the demands of the 21st century economy;(C)innovative suggestions from workers on the development of new technologies and processes and, as appropriate, assessing the impact of those technologies and processes on the workforce and economy of the United States;(D)management practices that lead to worker employment, job quality, worker protection, worker participation and power in decision making, and investment in worker career success;(E)policies and procedures to prioritize diversity and inclusion in the manufacturing and technology workforce by expanding access to job, career advancement, and management opportunities for underrepresented populations; and(F)advice on how to improve access to demand-driven education, training, and re-training for workers, including community and technical colleges, higher education, apprenticeships and work-based learning opportunities;(8)with respect to the manufacturing.gov website, or any successor thereto, providing input and improvements in order to—(A)make that website more user-friendly to enhance the ability of that website to—(i)provide information to manufacturers; and(ii)receive feedback from manufacturers;(B)assist that website in becoming the principal place of interaction between manufacturers in the United States and Federal programs relating to manufacturing; and(C)enable that website to provide assistance to manufacturers relating to—(i)international trade and investment matters;(ii)research and technology development opportunities;(iii)workforce development and training programs and opportunities;(iv)small and medium manufacturer needs; and(v)industrial commons and supply chain needs.(e)Membership(1)In generalThe Advisory Council shall—(A)consist of individuals appointed by the Secretary with a balance of backgrounds, experiences, and viewpoints; and(B)include an equal proportion of individuals with manufacturing experience who represent private industry, academia, and labor organizations.(2)Public participationThe Secretary shall, to the maximum extent practicable, accept recommendations from the public regarding the appointment of individuals under paragraph (1).(3)Period of appointment; vacancies(A)In generalEach member of the Advisory Council shall be appointed by the Secretary for a term of 3 years.(B)RenewalThe Secretary may renew an appointment made under subparagraph (A) not more than 2 additional terms(C)Stagger termsThe Secretary may stagger the terms of the members of the Advisory Council to ensure that the terms of the members expire during different years.(D)VacanciesAny member appointed to fill a vacancy on the Advisory Council occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that term until a successor has been appointed.(f)Transfer of functions(1)In generalAll functions of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, including the personnel, assets, and obligations of the United States Manufacturing Council of the International Trade Administration of the Department of Commerce, as in existence on the day before the date of enactment of this division, shall be transferred to the Advisory Council.(2)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be deemed a reference to the Advisory Council.(3)Unexpended balancesUnexpended balances of appropriations, authorization, allocations, or other funds related to the United States Manufacturing Council of the International Trade Administration of the Department of Commerce shall be available for use by the Advisory Council for the purpose for which the appropriations, authorizations, allocations, or other funds were originally made available.(g)ReportNot later than 180 days after the date on which the Advisory Council holds the initial meeting of the Advisory Council and annually thereafter, the Advisory Council shall submit to the appropriate committees of Congress a report containing a detailed statement of the advice and recommendations of the Advisory Council required under subsection (d)(7). VMiscellaneous2501.Strategy and report on economic security, science, research, and innovation to support the national security strategy(a)National security strategy definedIn this section, the term national security strategy means the national security strategy required by section 108 of the National Security Act of 1947 (50 U.S.C. 3043).(b)Strategy and report(1)In generalNot later than 90 days after the transmission of each national security strategy under section 108(a) of the National Security Act of 1947 (50 U.S.C. 3043(a)), the Director of the Office of Science and Technology Policy shall, in coordination with the National Science and Technology Council, the Director of the National Economic Council, and the heads of such other relevant Federal agencies as the Director of the Office of Science and Technology Policy considers appropriate and in consultation with such nongovernmental partners as the Director of the Office of Science and Technology Policy considers appropriate—(A)review such strategy, programs, and resources as the Director of the Office of Science and Technology Policy determines pertain to United States national competitiveness in science, research, innovation, and technology transfer, including patenting and licensing, to support the national security strategy;(B)develop or revise a national strategy to improve the national competitiveness of the United States in science, research, and innovation to support the national security strategy; and(C)submit to Congress—(i)a report on the findings of the Director with respect to the review conducted under subparagraph (A); and(ii)the strategy developed or revised under subparagraph (B).(2)TerminationThe requirement of paragraph (1) shall terminate on the date that is 5 years after the date of the enactment of this Act.(c)Elements(1)ReportEach report submitted under subsection (b)(1)(C)(i) shall include the following:(A)An assessment of public and private investment in civilian and military science and technology and its implications for the geostrategic position of the United States.(B)A description of the prioritized economic security interests and objectives, including domestic job creation, of the United States relating to science, research, and innovation and an assessment of how investment in civilian and military science and technology can advance those objectives.(C)An assessment of global trends in science and technology, including potential threats to the leadership of the United States in science and technology.(D)An assessment of the national debt and its implications for the economic and national security of the United States.(E)An assessment of how regional efforts are contributing and could contribute to the innovation capacity of the United States, including programs run by State and local governments.(F)An assessment of—(i)workforce needs for competitiveness in key technology focus areas; and(ii)any efforts needed—(I)to expand pathways into key technology focus areas; and(II)to improve workforce development and employment systems, as well as programs and practices to upskill incumbent workers. (G)An assessment of barriers to competitiveness and barriers to the development and evolution of start-ups, small and mid-sized business entities, and industries.(H)An assessment of the effectiveness of the Federal Government, federally funded research and development centers, and national labs in supporting and promoting technology commercialization and technology transfer, including an assessment of the adequacy of Federal research and development funding in creating new domestic manufacturing growth and job creation across sectors and promoting competitiveness and the development of new technologies.(I)An assessment of manufacturing capacity, logistics, and supply chain dynamics of major export sectors, including access to a skilled workforce, physical infrastructure, and broadband network infrastructure.(J)An assessment of how the Federal Government is increasing the participation of underrepresented populations in science, research, innovation, and manufacturing.(K)An assessment of public-private partnerships in technology commercialization, including—(i)the structure of current technology research and commercialization arrangements with regard to public-private partnerships; and(ii)the extent to which intellectual property developed with Federal funding—(I)is being used to manufacture in the United States rather than in other countries; and(II)is being used by foreign business entities that are majority owned or controlled (as defined in section 800.208 of title 31, Code of Federal Regulations, or a successor regulation), or minority owned greater than 25 percent by—(aa)any governmental organization of the People’s Republic of China; or (bb)any other entity that is—(AA)known to be owned or controlled by any governmental organization of the People’s Republic of China; or (BB)organized under, or otherwise subject to, the laws of the People’s Republic of China.(2)StrategyEach strategy submitted under subsection (b)(1)(C)(ii) shall include the following:(A)A plan to utilize available tools to address or minimize the leading threats and challenges and to take advantage of the leading opportunities, particularly in regards to key technology focus areas central to international competition, including the following:(i)Specific objectives, tasks, metrics, and milestones for each relevant Federal agency.(ii)Strategic objectives and priorities necessary to maintain the leadership of the United States in science and technology, including near-term, medium-term, and long-term research priorities.(iii)Specific plans to safeguard research and technology funded, as appropriate, in whole or in part, by the Federal Government, including in the key technology focus areas, from theft or exfiltration by foreign entities of concern. (iv)Specific plans to support public and private sector investment in research, technology development, education and workforce development, and domestic manufacturing supportive of the national economic competitiveness of the United States and to foster the use of public-private partnerships.(v)Specific plans to promote sustainability practices and strategies for increasing jobs in the United States.(vi)A description of—(I)how the strategy submitted under subsection (b)(1)(C)(ii) supports the national security strategy; and(II)how the strategy submitted under such subsection is integrated and coordinated with the most recent national defense strategy under section 113(g) of title 10, United States Code.(vii)A plan to encourage the governments of countries that are allies or partners of the United States to cooperate with the execution of the strategy submitted under subsection (b)(1)(C)(ii), where appropriate.(viii)A plan for how the United States should develop local and regional capacity for building innovation ecosystems across the Nation by providing Federal support.(ix)A plan for strengthening the industrial base of the United States.(x)A plan to remove or update overly burdensome or outdated Federal regulations as appropriate.(xi)A plan—(I)to further incentivize industry participation in public-private partnerships for the purposes of accelerating technology research and commercialization, including alternate ways of accounting for in-kind contributions and value of partially manufactured products;(II)to ensure that intellectual property developed with Federal funding is commercialized in the United States; and(III)to ensure, to the maximum appropriate extent, that intellectual property developed with Federal funding is not being used by foreign business entities that are majority owned or controlled (as defined in section 800.208 of title 31, Code of Federal Regulations, or a successor regulation), or minority owned greater than 25 percent by—(aa)any governmental organization of the People’s Republic of China; or (bb)any other entity that is—(AA)known to be owned or controlled by any governmental organization of the People’s Republic of China; or (BB)organized under, or otherwise subject to, the laws of the People’s Republic of China.(xii)An identification of additional resources, administrative action, or legislative action recommended to assist with the implementation of such strategy.(d)Research and development fundingThe Director of the Office of Science and Technology Policy shall, as the Director considers necessary, consult with the Director of the Office of Management and Budget and with the heads of such other elements of the Executive Office of the President as the Director of the Office of Science and Technology Policy considers appropriate to ensure that the recommendations and priorities with respect to research and development funding as expressed in the most recent report and strategy submitted under subsection (b)(1)(C) are incorporated into the development of annual budget requests for Federal research agencies.(e)PublicationThe Director of the Office of Science and Technology Policy shall, consistent with the protection of national security and other sensitive matters and otherwise to the maximum extent practicable, make each report submitted under subsection (b)(1)(C)(i) publicly available on an internet website of the Office of Science and Technology Policy. The report may include a classified annex if the working group determines appropriate. 2502.Person or entity of concern prohibitionNo person published on the list under section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note) or entity identified under section 1260H of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) may receive or participate in any grant, award, program, support, or other activity under—(1)the Directorate established in section 2102;(2)the supply chain resiliency program under section 2505;(3)section 28(b)(1) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.), as added by section 2401(a); or(4)the Manufacturing USA Program, as improved and expanded under section 2402. 2503.Study on emerging science and technology challenges faced by the United States and recommendations to address them(a)Short titleThis section may be cited as the National Strategy to Ensure American Leadership Act of 2021 or the National SEAL Act of 2021.(b)Study(1)In generalThe Secretary of Commerce shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study—(A)to identify the 10 most critical emerging science and technology challenges facing the United States; and(B)to develop recommendations for legislative or administrative action to ensure United States leadership in matters relating to such challenges.(2)ElementsThe study conducted under paragraph (1) shall include identification, review, and evaluation of the following:(A)Matters pertinent to identification of the challenges described in paragraph (1)(A).(B)Matters relating to the recommendations developed under paragraph (1)(B), including with respect to education and workforce development necessary to address each of the challenges identified under paragraph (1)(A).(C)Matters related to the review of key technology focus areas by the Director of the National Science Foundation under section 2005. (D)An assessment of the current relative balance in leadership in addressing the challenges identified in paragraph (1)(A) between the United States, allies or key partners of the United States, and the People’s Republic of China.(3)Timeframe(A)AgreementThe Secretary of Commerce shall seek to enter into the agreement required by paragraph (1) on or before the date that is 60 days after the date of enactment of this Act.(B)FindingsUnder an agreement entered into under paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall, not later than 1 year after the date on which the Secretary of Commerce and the National Academies enter into such agreement, transmit to the Secretary of Commerce the findings of the National Academies with respect to the study conducted pursuant to such agreement. (c)Report(1)In generalNot later than 30 days after the date on which the Secretary of Commerce receives the findings of the National Academies of Sciences, Engineering, and Medicine with respect to the study conducted under subsection (b), the Secretary of Commerce shall submit to Congress a “Strategy to Ensure American Leadership” report on such study.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)The findings of the National Academies of Sciences, Engineering, and Medicine with respect to the study conducted under subsection (b).(B)The conclusions of the Secretary of Commerce with respect to such findings.(C)The recommendations developed under subsection (b)(1)(B).(D)Such other recommendations for legislative or administrative action as the Secretary of Commerce may have with respect to such findings and conclusions.(3)Classified annexThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex if the Secretary of Commerce determines appropriate.(d)Information from federal agencies(1)In generalThe National Academies of Sciences, Engineering, and Medicine may secure directly from a Federal department or agency such information as the National Academies of Sciences, Engineering, and Medicine consider necessary to carry out the study under subsection (b).(2)Furnishing informationOn request of the National Academies of Sciences, Engineering, and Medicine for information, the head of the department or agency shall furnish such information to the National Academies of Sciences, Engineering, and Medicine.(e)ConsultationThe Secretary of Defense and the Director of National Intelligence shall provide support upon request from the Secretary of Commerce or the National Academies to carry out this section.(f)Non-duplication of effortIn carrying out subsection (b), the Secretary of Commerce shall, to the degree practicable, coordinate with the steering committee established under section 236(a) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 2504.Report on global semiconductor shortageNot later than 1 year after the date of enactment of this division, the Comptroller General of the United States shall submit to Congress a report on the global semiconductor supply shortage and the impact of that shortage on manufacturing in the United States. 2505.Supply chain resiliency program(a)DefinitionsIn this section:(1)Critical industryThe term critical industry means an industry identified under subsection (f)(1)(A)(i).(2)Critical infrastructureThe term critical infrastructure has the meaning given the term in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c).(3)Labor organizationThe term labor organization has the meaning given the term in section 2101. (4)ProgramThe term program means the supply chain resiliency and crisis response program established under subsection (b).(5)Resilient supply chainThe term resilient supply chain means a supply chain that—(A)ensures that the United States can sustain critical industry production, supply chains, services, and access to critical goods and services during supply chain shocks, including pandemic and biological threats, cyberattacks, extreme weather events, terrorist and geopolitical attacks, great power conflicts, and other threats to the national security of the United States; and(B)has key components of resilience that include—(i)effective private sector risk management and mitigation planning to sustain critical supply chains and supplier networks during a supply chain shock;(ii)minimized or managed exposure to supply chain shocks; and(iii)the financial and operational capacity to—(I)sustain critical industry supply chains during shocks; and(II)recover from supply chain shocks.(6)Relevant committees of CongressThe term relevant committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Finance of the Senate;(D)the Committee on Homeland Security and Governmental Affairs of the Senate;(E)the Committee on Armed Services of the Senate;(F)the Committee on Energy and Natural Resources of the Senate;(G)the Select Committee on Intelligence of the Senate;(H)the Committee on Science, Space, and Technology of the House of Representatives;(I)the Committee on Energy and Commerce of the House of Representatives;(J)the Committee on Appropriations of the House of Representatives;(K)the Committee on Ways and Means of the House of Representatives;(L)the Committee on Homeland Security of the House of Representatives;(M)the Committee on Armed Services of the House of Representatives; and(N)the Permanent Select Committee on Intelligence of the House of Representatives.(7)SecretaryThe term Secretary means the Secretary of Commerce.(8)Supply chain informationThe term supply chain information means information that is not customarily in the public domain and relating to—(A)sustaining and adapting supply chains during a supply chain shock, including pandemic and biological threats, cyberattacks, extreme weather events, terrorist and geopolitical attacks, great power conflict, and other threats to national security;(B)the development of supply chain risk mitigation and recovery planning with respect to a supply chain shock, including any planned or past assessment, projection, or estimate of a vulnerability within the supply chain, including testing, supplier network assessments, production flexibility, risk evaluations thereto, risk management planning, or risk audits; or(C)operational best practices, planning, and supplier partnerships that enable enhanced supply chain resilience during a supply chain shock, including response, repair, recovery, reconstruction, insurance, or continuity.(b)EstablishmentThe Secretary shall establish in the Department of Commerce a supply chain resiliency and crisis response program to carry out the activities described in subsection (d).(c)MissionThe mission of the program shall be to—(1)help to promote the leadership of the United States with respect to critical industries that are essential to the mid-term and long-term national security of the United States; and(2)encourage partnerships between the Federal Government and industry, labor organizations, and State, local, territorial, and Tribal governments in order to—(A)promote resilient supply chains; and(B)respond to critical industry supply chain shocks. (d)ActivitiesUnder the program, the Secretary, acting through 1 or more bureaus or other divisions of the Department of Commerce as appropriate, shall carry out activities—(1)in coordination with the private sector, to—(A)map and monitor critical industry supply chains; and(B)identify high priority supply chain gaps and vulnerabilities in critical industries that—(i)exist as of the date of enactment of this division; or(ii)are anticipated in the future;(2)in coordination with the private sector and State, local, territorial, and Tribal governments, and as appropriate, in cooperation with the governments of countries that are allies or key international partners of the United States, to—(A)identify opportunities to reduce supply chain gaps and vulnerabilities in critical industries;(B)encourage partnerships between the Federal Government and industry, labor organizations, and State, local, territorial, and Tribal governments to better respond to supply chain shocks to critical industries and coordinate response efforts; (C)develop or identify opportunities to build the capacity of the United States, or countries that are allies of the United States, in critical industries; and(D)develop contingency plans and coordination mechanisms to improve critical industry supply chain response to supply chain shocks; and(3)acting within existing authorities of the Department of Commerce and in coordination with the Secretary of State and the United States Trade Representative, to—(A)work with governments of countries that are allies or partners of the United States to promote diversified and resilient supply chains that ensure the supply of critical goods to both the United States and companies of countries that are allies of the United States; and(B)coordinate with other divisions of the Department of Commerce and other Federal agencies to leverage existing authorities, as of the date of enactment of this division, to encourage resilient supply chains. (e)Coordination groupIn carrying out the activities under subsection (d), the Secretary may— (1)establish a unified coordination group, which may include private sector partners, as appropriate, to serve as the primary method for coordinating between and among Federal agencies to plan for supply chain shocks;(2)establish subgroups of the unified coordination group established under paragraph (1) led by the head of an appropriate Federal agency;(3)through the unified coordination group established under paragraph (1)—(A)acquire on a voluntary basis technical, engineering, and operational supply chain information from the private sector, in a manner that ensures any supply chain information provided by the private sector is kept confidential and as required under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);(B)study the supply chain information acquired under subparagraph (A) to assess critical industry supply chain resilience and inform planning;(C)convene with relevant private sector entities to share best practices, planning, and capabilities to response to potential supply chain shocks; and(D)develop contingency plans and coordination mechanisms to ensure an effective and coordinated response to potential supply chain shocks; and(4)enter into agreements with governments of countries that are allies or partners of the United States relating to enhancing critical industry supply chain security and resilience in response to supply chain shocks.(f)Report on supply chain resiliency and domestic manufacturing(1)In generalNot later than 1 year after the date of enactment of this division, and from time to time thereafter, the Secretary, in coordination with relevant Federal agencies and relevant private sector entities, labor organizations, and State, local, territorial, and Tribal governments, shall submit to the relevant committees of Congress a review that—(A)identifies—(i)industries that are critical for the national security of the United States, considering the key technology focus areas under this division and critical infrastructure; and(ii)supplies that are critical to the crisis preparedness of the United States;(B)describes—(i)the manufacturing base and supply chains for critical industries in the United States as of the date of enactment of this division, including the manufacturing base and supply chains for—(I)raw materials;(II)production equipment; and(III)other goods, including semiconductors, that are essential to the production of technologies and supplies for critical industries; and(ii)the ability of the United States to—(I)maintain readiness; and(II)in response to a supply chain shock—(aa)surge production in critical industries; and(bb)maintain access to critical goods and services;(C)identifies defense, intelligence, homeland, economic, domestic labor supply, natural, geopolitical, or other contingencies that may disrupt, strain, compromise, or eliminate the supply chain for those critical industries;(D)assesses—(i)the resiliency and capacity of the manufacturing base, supply chains, and workforce of the United States, the allies of the United States, and the partners of the United States that can sustain critical industries through a supply chain shock; and(ii)any single points of failure in the supply chains described in clause (i);(E)assesses the flexible manufacturing capacity and capabilities available in the United States in the case of an emergency;(F)makes specific recommendations to improve the security and resiliency of manufacturing capacity and supply chains for critical industries by—(i)developing long-term strategies;(ii)increasing visibility into the networks and capabilities of suppliers;(iii)identifying industry best practices;(iv)evaluating how diverse supplier networks, multi-platform and multi-region production capabilities and sources, and integrated global and regional supply chains can enhance the resilience of—(I)critical industries in the United States;(II)jobs in the United States;(III)capabilities of the United States; and(IV)the support access of the United States to needed goods and services during a supply chain shock;(v)identifying and mitigating risks, including—(I)the financial and operational risks of a supply chain after a supply chain shock;(II)significant vulnerabilities to extreme weather events, cyberattacks, pandemic and biological threats, terrorist and geopolitical attacks, and other emergencies; and(III)exposure to gaps and vulnerabilities in—(aa)domestic capacity or capabilities; and(bb)sources of imports needed to sustain critical industries;(vi)identifying enterprise resource planning systems that are—(I)compatible across supply chain tiers; and(II)affordable for small and medium-sized businesses;(vii)understanding the total cost of ownership, total value contribution, and other best practices that encourage strategic partnerships throughout supply chains;(viii)understanding Federal procurement opportunities to increase resiliency of supply chains for goods and services and fill gaps in domestic purchasing;(ix)identifying policies that maximize job retention and creation in the United States, including workforce development programs;(x)identifying opportunities to work with allies or key partners of the United States in building more resilient critical industry supply chains and mitigating risks;(xi)identifying areas requiring further investment in research and development or workforce education; and(xii)identifying such other services as the Secretary determines necessary;(G)provides guidance to the Department of Commerce, the National Science Foundation, and other relevant Federal agencies with respect to technologies and supplies that should be prioritized;(H)with respect to countries that are allies or key partners of the United States—(i)reviews and, if appropriate, provides recommendations for expanding the sourcing of goods associated with critical industries from those countries; and(ii)recommends coordination with those countries on—(I)sourcing critical raw materials, inputs, and products; and(II)sustaining production and availability of critical supplies during a supply chain shock; (I)monitors and makes recommendations for strengthening the financial and operational health of small and medium-sized businesses in supply chains of the United States and countries that are allies or partners of the United States to mitigate risks and ensure diverse and competitive supplier markets that are less vulnerable to single points of failure; and(J)assessment of policies, rules, and regulations that impact domestic manufacturing operating costs and inhibit the ability for domestic manufacturing to compete with global competitors. (2)ProhibitionThe report submitted under paragraph (1) may not include—(A)supply chain information that is not aggregated; or(B)confidential business information of a private sector entity.(g)Semiconductor incentives(1)In generalThe Secretary shall carry out the program established under section 9902 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) as part of the program.(2)Technical and conforming amendmentSection 9902(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking in the Department of Commerce and inserting as part of the program established under section 2505 of the Endless Frontier Act.(h)Report to congressConcurrent with the annual submission by the President of the budget under section 1105 of title 31, United States Code, the Secretary shall submit to the relevant committees of Congress a report that contains a summary of every activity carried out under this section during the year covered by the report.(i)Coordination(1)In generalIn implementing the program, the Secretary shall, as appropriate coordinate with—(A)the heads of Federal agencies, including—(i)the Secretary of State; and(ii)the United States Trade Representative; and(B)the Attorney General and the Federal Trade Commission with respect to—(i)advice on the design and activities of the unified coordination group described in subsection (e)(1); and(ii)ensuring compliance with Federal antitrust law.(2)Specific coordinationIn implementing the program, with respect to supply chains involving specific sectors, the Secretary shall, as appropriate, coordinate with—(A)the Secretary of Defense;(B)the Secretary of Homeland Security;(C)the Secretary of the Treasury;(D)the Secretary of Energy;(E)the Secretary of Transportation;(F)the Secretary of Agriculture;(G)the Director of National Intelligence; and(H)the heads of other relevant agencies.(j)Rule of constructionNothing in this section shall be construed to require any private entity—(1)to share information with the Secretary;(2)to request assistance from the Secretary; or(3)that requests assistance from the Secretary to implement any measure or recommendation suggested by the Secretary.(k)Protections(1)In general(A)ProtectionsSubsections (a)(1), (b), (c), and (d) of section 2224 of the Homeland Security Act of 2002 (6 U.S.C. 673) shall apply to the voluntary submission of supply chain information by a private entity under this section in the same manner as those provisions apply to critical infrastructure information voluntarily submitted to a covered agency for an other informational purpose under that subsection if the voluntary submission is accompanied by an express statement described in paragraph (2) of this subsection; and(B)ReferencesFor the purpose of this subsection, with respect to section 2224 of the Homeland Security Act of 2002 (6 U.S.C. 673)—(i)the express statement described in subsection (a)(1) of that section shall be deemed to refer to the express statement described in paragraph (2) of this subsection;(ii)references in the subsections described in subparagraph (A) to this subtitle shall be deemed to refer to this section;(iii)the reference to protecting critical infrastructure or protected systems in subsection (a)(1)(E)(iii) of that section shall be deemed to refer to carrying out this section; and(iv)the reference to critical infrastructure information in subsections (b) and (c) of that section shall be deemed to refer to supply chain information.(2)Express statementThe express statement described in this paragraph, with respect to information or records, is—(A)in the case of written information or records, a written marking on the information or records substantially similar to the following: This information is voluntarily submitted to the Federal Government in expectation of protection from disclosure as provided by the provisions of section 2505 of the Endless Frontier Act.; or(B)in the case of oral information, a written statement similar to the statement described in subparagraph (A) submitted within a reasonable period following the oral communication.(3)Inapplicability to semiconductor incentive programThis subsection shall not apply to the voluntary submission of supply chain information by a private entity in an application for Federal financial assistance under section 9902 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). (l)Determination related to optical transmission equipment(1)ProceedingNot later than 45 days after the date of enactment of this division , the Secretary of Commerce shall commence a process to make a determination for purposes of sect ion 2 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601) whether optical transmission equipment manufactured, produced, or distributed by an entity owned, controlled, or supported by the People's Republic of China poses an unacceptable risk to the national security of the United States or the security and safety of United States persons.(2)Communication of determinationIf the Secretary determines pursuant to paragraph (1) that such optical transmission equipment poses an unacceptable risk consistent with that paragraph, the Secretary shall immediately transmit that determination to the Federal Communications Commission consistent with section 2 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601). 2506.Semiconductor incentives(a)DefinitionsSection 9901 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)by redesignating paragraphs (4), (5), (6), (7), (8), and (9) as paragraphs (5), (6), (7), (8), (10), and (11), respectively;(2)by inserting after paragraph (3) the following:(4)The term critical manufacturing industry—(A)means an industry—(i)that is assigned a North American Industry Classification System code beginning with 31, 32, or 33; and(ii)for which the industry components that are assigned a North American Industry Classification System code beginning with the same 4 digits as the industry—(I)manufacture primary products and parts, the sum of which account for not less than 5 percent of the manufacturing value added by industry gross domestic product of the United States; and(II)employ individuals for primary products and parts manufacturing activities that, combined, account for not less than 5 percent of manufacturing employment in the United States; and(B)may include any other manufacturing industry designated by the Secretary based on the relevance of the manufacturing industry to the national and economic security of the United States, including the impacts of job losses.;(3)by inserting after paragraph (8), as so redesignated, the following:(9)The term mature technology node has the meaning given the term by the Secretary..(b)Semiconductor programSection 9902 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in subsection (a)(2)—(A)in subparagraph (B)(ii)—(i)in subclause (III), by striking and at the end;(ii)in subclause (IV), by striking the period at the end and inserting and; and(iii)by adding at the end the following:(V)determined—(aa)the type of semiconductor technology the covered entity will produce at the facility described in clause (i); and(bb)the customers to which the covered entity plans to sell the semiconductor technology described in item (aa).;(B)in subparagraph (C)—(i)in clause (i)—(I)in subclause (II), by striking is in the interest of the United States and inserting is in the economic and national security interests of the United States; and(II)in subclause (III), by striking and at the end;(ii)in clause (ii)(IV), by striking and at the end;(iii)by redesignating clause (iii) as clause (iv); and(iv)by inserting after clause (ii) the following:(iii)the Secretary shall consider the type of semiconductor technology produced by the covered entity and whether that semiconductor technology advances the economic and national security interests of the United States; and;(C)by redesignating subparagraph (D) as subparagraph (E); and(D)by inserting after subparagraph (C) the following:(D)PriorityIn awarding Federal financial assistance to covered entities under subsection (a), the Secretary shall give priority to ensuring that a covered entity receiving financial assistance will—(i)manufacture semiconductors necessary to address gaps and vulnerabilities in the domestic supply chain across a diverse range of technology and process nodes; and(ii)provide a secure supply of semiconductors necessary for the national security, manufacturing, critical infrastructure, and technology leadership of the United States and other essential elements of the economy of the United States.; and(2)by adding at the end the following:(d)Sense of CongressIt is the sense of Congress that, in carrying out subsection (a), the Secretary should allocate funds in a manner that—(1)strengthens the security and resilience of the semiconductor supply chain, including by mitigating gaps and vulnerabilities;(2)provides a supply of secure semiconductors relevant for national security;(3)strengthens the leadership of the United States in semiconductor technology;(4)grows the economy of the United States and supports job creation in the United States; and(5)improves the resiliency of the semiconductor supply chains of critical manufacturing industries.(e)Additional assistance for mature technology nodes(1)In generalThe Secretary shall establish within the program established under subsection (a) an additional program that provides Federal financial assistance to covered entities to incentivize investment in facilities and equipment in the United States for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes.(2)Eligibility and requirementsIn order for an entity to qualify to receive Federal financial assistance under this subsection, the covered entity shall—(A)submit an application under subsection (a)(2)(A);(B)meet the eligibility requirements under subsection (a)(2)(B);(C)(i)provide equipment or materials for the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes in the United States; or(ii)fabricate, assemble using advanced packaging, or test semiconductors at mature technology nodes in the United States;(D)commit to using any Federal financial assistance received under this section to increase the production of semiconductors at mature technology nodes; and(E)be subject to the considerations described in subsection (a)(2)(C).(3)ProceduresIn granting Federal financial assistance to covered entities under this subsection, the Secretary may use the procedures established under subsection (a).(4)ConsiderationsIn addition to the considerations described in subsection (a)(2)(C), in granting Federal financial assistance under this section, the Secretary may consider whether a covered entity produces or supplies equipment or materials used in the fabrication, assembly, testing, or advanced packaging of semiconductors at mature technology nodes that are necessary to support a critical manufacturing industry.(5)PriorityIn awarding Federal financial assistance to covered entities under this subsection, the Secretary shall give priority to covered entities that support the resiliency of semiconductor supply chains for critical manufacturing industries in the United States.(6)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection $2,000,000,000, which shall remain available until expended.(f)Construction projectsSection 602 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3212) shall apply to a construction project that receives financial assistance from the Secretary under this section..(c)Advanced microelectronics research and developmentSection 9906 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by adding at the end the following:(h)Infrastructure grantsSection 602 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3212) shall apply to a construction project that receives financial assistance from the Secretary under this section. .2507.Research Investment to Spark the Economy Act(a)DefinitionsIn this section:(1)AwardThe term award includes a grant, cooperative agreement, or other financial assistance.(2)Covid–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the Coronavirus Disease 2019 (COVID–19).(3)Research institutionThe term research institution means the following:(A)An institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))).(B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).(C)A nonprofit entity that conducts Federally funded research.(4)Research laboratoryThe term Research Laboratory means the following:(A)A National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).(B)A Federally Funded Research and Development Center for purposes of section 35.017 of title 48, Code of Federal Regulations, or a successor regulation.(b)Award and modification of grants, cooperative agreements and other financial assistance for institutions of higher education, research laboratories, and other research institutions to address matters relating to disruption caused by covid–19(1)In generalEach officer specified in paragraph (2) may exercise the authorities described in paragraph (3).(2)OfficersThe officers specified in this paragraph are as follows:(A)The Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration and the Director of the National Institute of Standards and Technology.(B)The Secretary of Agriculture.(C)The Secretary of Defense.(D)The Secretary of Education.(E)The Secretary of Energy, acting for the Department of Energy (with respect to Energy Efficiency and Renewable Energy, Nuclear Energy, and Fossil Research and Development) and through the Office of Science, the Advanced Research Projects Agency–Energy (ARPA–E), and the Office of Electricity.(F)The Secretary of Interior, acting through the Director of the United States Geological Survey.(G)The Secretary of Health and Human Services, acting through the Director of the National Institutes of Health.(H)The Secretary of Transportation.(I)The Administrator of the National Aeronautics and Space Administration.(J)The Administrator of the Environmental Protection Agency.(K)The Director of the National Science Foundation.(3)AuthoritiesThe officers specified in paragraph (2) may—(A)provide supplemental funding to extend the duration of an award disrupted because of the COVID–19 public health emergency to a research institution, Research Laboratory, or individual that was awarded before the date of the enactment of this division, or to expand the purposes of such an award, in order to—(i)enable a postsecondary student or post-doctoral researcher to complete work;(ii)enable research scientists, technical staff, research associates, and principal investigators to complete work;(iii)extend the training of a postsecondary student, or the employment of a post-doctoral researcher, on an ongoing research project for up to 2 years because of the disruption of the job market;(iv)create research opportunities for up to 2 years for graduate students and post-doctoral researchers;(v)replace, refurbish, or otherwise make usable laboratory animals, reagents, equipment, or other items required for research;(vi)facilitate other research (including field work), training, and ongoing construction activities, including at institutions that are disproportionately affected by the COVID–19 public health emergency (such as minority-serving institutions and 2-year institutions of higher education);(vii)enable experimental field campaigns and maintenance of field infrastructure, including through replacement of disrupted experimental data to enable completion of impacted research; and(viii)support training in online course delivery and virtual research experiences that will improve quality and access needed to continue undergraduate, graduate, and post-doctoral training;(B)issue awards to research institutions, Research Laboratories, or other individuals to conduct research on the effects of the Coronavirus Disease 2019 and future potential pandemics, on the effects and effectiveness of responses to such diseases, and on improving the prediction of the possible courses of such pandemics; and(C)provide flexibility on an award for funds made available to an agency, by any prior or subsequent Act, by modifying the terms and conditions of the award with a research institution, Research Laboratory, or individual due to facility closures or other limitations during the COVID–19 public health emergency.(4)ModificationsThe modifications authorized by paragraph (3)(C) include, but are not limited to—(A)the provision of supplemental funding to extend the duration of the award concerned; and(B)flexibility on the allowable expenses under such award.(c)ProceduresThe officers specified in subsection (b)(2) shall each establish procedures to carry out subsection (b).(d)Expedited awardsAwards under subsection (b) shall be issued as expeditiously as possible. 2508.Office of Manufacturing and Industrial Innovation Policy(a)FindingsCongress finds the following:(1)The general welfare, security, and economic health and stability of the United States require a long-term, substantial, coordinated, and multidisciplinary strategy and implementation of cohesive objectives to remain at the forefront of industrial innovation.(2)The large and complex innovative and technological capabilities of global supply chains and manufacturing economies, which influence the course of national and international manufacturing and innovative relevance, require appropriate attention, including long-range inclusive planning and more immediate program development, to encourage and support private manufacturing growth in the United States and participation in the public decision-making process.(3)The innovative and manufacturing capabilities of business in the United States, when properly fostered, applied, and supported, can effectively assist in improving the quality of life for people in the United States, in anticipating and addressing emerging international, national, and local problems, and strengthening the international economic engagement and pioneering leadership of the United States.(4)Just as Federal funding for science and technology represents an investment in the future, strategically addressing gaps in the innovation pipeline of the United States would—(A)contribute to converting research and development investments into high-value, quality job-creating product production and capture domestic and global markets; and(B)strengthen the economic posture of the United States.(5)The capabilities of the United States at both the Federal and State levels need enhanced strategic planning and influence over policy formulation for industrial innovation and technology development, as well as a means to ensure an adequate workforce.(b)Sense of congress(1)Priority goalsIt is the sense of Congress that manufacturing and industrial innovation should include contributing to the following priority goals:(A)Taking concrete national action to rebuild, restore, and expand domestic manufacturing capabilities, skills, and production capacity, including world-class infrastructure.(B)Rebuilding the industrial innovation commons, including common resources, technical knowledge, and entrepreneurial opportunities associated with technical concepts.(C)Supporting domestic supply chains.(D)Expanding production capabilities, cooperation, and knowledge.(E)Revitalizing communities harmed by historical and poorly conceived, implemented, and enforced regulatory and trade policies.(F)Developing a strategy for innovation and establishment of manufacturing industries of the future, including adoption and production of Industry 4.0 technology to support domestic economic expansion, particularly manufacturers with fewer than 800 employees, and in traditionally underserved communities.(G)Contributing to national health and security and emergency readiness and resilience, including addressing environmental concerns.(H)Strengthening the economy of the United States and promoting full employment in high-quality, high-wage jobs through useful industrial and technological innovation.(I)Cultivating, utilizing, and enhancing academic and industrial thought-leadership with practical workforce development and training to the fullest extent possible.(J)Implementing a national strategy that identifies and prioritizes high growth, high value-added industries, products, and components of national importance to the long-term economic, environmental, national security, and public health of the United States.(2)National policyIn view of the findings under subsection (a), it is the sense of Congress that the Federal Government and public and private institutions in the United States should pursue a national policy of manufacturing and industrial innovation that includes the following principles:(A)Ensuring global leadership in advanced manufacturing technologies critical to the long-term economic, environmental, and public health of the United States, and to the long-term national security of the United States.(B)Restoring and strengthening the industrial commons of the United States, including—(i)essential engineering and production skills;(ii)infrastructure for research and development, standardization, and metrology;(iii)process innovations and manufacturing know-how;(iv)equipment; and(v)suppliers that provide the foundation for the innovativeness and competitiveness of all manufacturers in the United States.(C)Strengthening the technical, financial, and educational commons and assets necessary to ensure that the United States is the best positioned nation for the creation and production of advanced technologies and products emerging from national research and development investments.(D)Capitalizing on the scientific and technological advances produced by researchers and innovators in the United States by developing capable and responsive institutions focused on advancing the technology and manufacturing readiness levels of those advances.(E)Supporting the discovery, invention, start-up, ramp-up, scale-up, and transition of new products and manufacturing technologies to full-scale production in the United States.(F)Addressing the evolving needs of manufacturers for a diverse set of workers with the necessary skills, training, and expertise as manufacturers in the United States increase high-quality, high-wage employment opportunities.(G)Improving and expanding manufacturing engineering and technology offerings within institutions of higher education, including 4-year engineering technology programs at polytechnic institutes and secondary schools, to be more closely aligned with the needs of manufacturers in the United States and the goal of strengthening the long-term competitiveness of such manufacturing.(H)Working collaboratively with Federal agencies, State and local governments, Tribal governments, regional authorities, institutions of higher education, economic development organizations, and labor organizations that primarily represent workers in manufacturing to leverage their knowledge, resources, applied research, experimental development, and programs to foster manufacturing in the United States so as to anticipate and prepare for emergencies and global, national, and regional supply chain disruptions, including disruptions brought on and exacerbated by changing environmental and other circumstances.(I)Recognizing that, as changing circumstances require the periodic revision and adaptation of this section, Congress is responsible for—(i)identifying and interpreting the changes in those circumstances as they occur; and(ii)affecting subsequent changes to this section, as appropriate.(J)Reforming rules, regulations, and policy, which negatively impact domestic manufacturing. (3)ProceduresIt is the sense of Congress that, in order to expedite and facilitate the implementation of the national policy described in paragraph (2)—(A)Federal procurement policy should—(i)prioritize and encourage domestic manufacturing and robust domestic supply chains;(ii)support means of expanding domestic manufacturing job creation;(iii)enhance manufacturing workforce preparedness;(iv)prioritize the development of means to support diversity and inclusion throughout the manufacturing and industrial sector;(v)promote the consideration of, and support to, minority-owned and women-owned manufacturing contractors of the Federal Government; and(vi)support the ingenuity and entrepreneurship of the United States by providing enhanced attention to manufacturing startups and small businesses in the United States;(B)Federal trade and monetary policies should—(i)ensure that global competition in manufacturing is free, open, and fair;(ii)prioritize policies and investments that support domestic manufacturing growth and innovation; and(iii)not be utilized to offshore poor manufacturing working conditions or destructive manufacturing environmental practices;(C)Federal policies and practices should reasonably prioritize competitiveness for manufacturing and industrial innovation efforts in the United States, but should not sacrifice the quality of employment opportunities, including the health and safety of workers, pay, and benefits;(D)Federal manufacturing and industrial innovation policies, practices, and priorities should reasonably improve environmental sustainability within the manufacturing industry, while minimizing economic impact;(E)Federal patent policies should be developed, based on uniform principles, which have as their objective to preserve incentives for industrial technological innovation and the application of procedures that will continue to assure the full use of beneficial technology to serve the public;(F)Federal efforts should promote and support a strong system of intellectual property rights to include trade secrets, through both protection of intellectual property rights and enforcement against intellectual property theft, and broad engagement to limit foreign efforts to illegally or inappropriately utilize compromised intellectual property;(G)closer relationships should be encouraged among practitioners of scientific and technological research and development and those who apply those foundations to domestic commercial manufacturing;(H)the full use of the contributions of manufacturing and industrial innovation to support State and local government goals should be encouraged;(I)formal recognition should be accorded to those persons, the manufacturing and industrial innovation achievements of which contributed significantly to the national welfare; and(J)departments, agencies, and instrumentalities of the Federal Government should establish procedures to ensure among them the systematic interchange of data, efforts, and findings developed under their programs.(K)policies, rules, and regulations that negatively impact domestic manufacturing should be reformed. (4)ImplementationTo implement the national policy described in paragraph (2), it is the sense of Congress—(A)that—(i)the Federal Government should maintain integrated policy planning elements in the executive branch that assist agencies in such branch in—(I)identifying problems and objectives that could be addressed or enhanced by public policy;(II)mobilizing industrial and innovative manufacturing resources for national security and emergency response purposes;(III)securing appropriate funding for programs so identified by the President or the Chief Manufacturing Officer;(IV)anticipating future concerns to which industrial and innovative manufacturing can contribute and devise industrial strategies for such purposes; (V)reviewing systematically the manufacturing and industrial innovation policy and programs of the Federal Government and recommending legislative amendments to those policies and programs when needed; and(VI)reforming policies, rules, and regulations that harm domestic manufacturing and inhibit domestic manufacturing from competing with global competitors; and (ii)the elements described in clause (i) should include a data collection, analysis, and advisory mechanism within the Executive Office of the President to provide the President with independent, expert judgment and assessments of the complex manufacturing and industrial features involved; and(B)that it is the responsibility of the Federal Government to—(i)promote prompt, effective, reliable, and systematic dissemination of manufacturing and industrial information—(I)by such methods as may be appropriate; and(II)through efforts conducted by nongovernmental organizations, including industrial groups, technical societies, and educational entities;(ii)coordinate and develop a manufacturing industrial strategy and facilitate the close coupling of this manufacturing strategy with commercial manufacturing application; and(iii)enhance domestic development and utilization of such industrial information by prioritization of efforts with manufacturers, the production of which takes place in the United States.(c)Establishment(1)In generalThe President shall appoint, by and with the advice and consent of the Senate, a Chief Manufacturing Officer to serve within the Executive Office of the President.(2)Office(A)In generalThere is established in the Executive Office of the President an Office of Manufacturing and Industrial Innovation Policy (referred to in this section as the Office).(B)CmoThe Chief Manufacturing Officer shall—(i)head the Office; and(ii)serve as a source of manufacturing and industrial innovation analysis and judgment for the President and the Director of the National Economic Council with respect to the major policies, plans, and programs of the Federal Government relating to manufacturing and industrial innovation.(d)Chief manufacturing officer; associate manufacturing officers(1)Chief manufacturing officer(A)Functions(i)Primary functionTo the extent consistent with law, the Chief Manufacturing Officer shall report to the President, and such agencies within the Executive Office of the President and the Director of the National Economic Council, as may be appropriate, on issues regarding and impacting manufacturing and industrial innovation efforts of the Federal Government, or of the private sector, that require attention at the highest levels of the Federal Government.(ii)Other functionsThe Chief Manufacturing Officer shall—(I)advise the President on manufacturing and industrial innovation considerations relating to areas of national concern, including—(aa)the economy of the United States;(bb)national security;(cc)public health;(dd)the workforce of the United States;(ee)education;(ff)foreign relations (including trade and supply chain issues);(gg)the environment; and(hh)technological innovation in the United States;(II)convene stakeholders, including key industry stakeholders, academic stakeholders, defense stakeholders, governmental stakeholders, and stakeholders from nonprofit organizations and labor organizations that primarily represent workers in manufacturing, to develop the national strategic plan required under subsection (f);(III)evaluate the scale, quality, and effectiveness of the effort of the Federal Government to support manufacturing and industrial innovation by the Federal Government or by the private sector, and advise on appropriate actions;(IV)to the extent consistent with law, report to the President, the Director of the National Economic Council, the Director of the Office of Management Budget, and such agencies within the Executive Office of the President as may be appropriate, advise the President on the budgets, regulations, and regulatory reforms of agencies of the executive branch of the Federal Government with respect to issues concerning manufacturing and industrial innovation;(V)to the extent consistent with law, assist the President and the Director of the National Economic Council in providing general leadership and coordination of activities and policies of the Federal Government relating to and impacting manufacturing and industrial innovation; and(VI)perform such other functions, duties, and activities as the President and the Director of the National Economic Council may assign.(B)AuthoritiesIn carrying out the duties and functions under this section, the Chief Manufacturing Officer may—(i)appoint such officers and employees as may be determined necessary to perform the functions vested in the position and to prescribe the duties of such officers and employees;(ii)obtain services as authorized under section 3109 of title 5, United States Code, at rates not to exceed the rate prescribed for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code; and(iii)enter into contracts and other arrangements for studies, analysis, and other services with public agencies and with private persons, organizations, or institutions, and make such payments as determined necessary to carry out the provisions of this section without legal consideration, without performance bonds, and without regard to section 6101 of title 41, United States Code.(2)Associate directors(A)In generalThe Chief Manufacturing Officer may appoint not more than 5 Associate Directors, to be known as Associate Manufacturing Officers to carry out such functions as may be prescribed by the Chief Manufacturing Officer.(B)CompensationEach Associate Manufacturing Officer shall be compensated at a rate not to exceed that provided for level III of the Executive Schedule under section 5314 title 5, United States Code.(e)Policy planning, analysis, and advice(1)In generalIn carrying out the provisions of this section, the Chief Manufacturing Officer shall—(A)monitor the status of technological developments, critical production capacity, skill availability, investment patterns, emerging defense needs, and other key indicators of manufacturing competitiveness to—(i)provide foresight for periodic updates to the national strategic plan required under subsection (f); and(ii)guide investment decisions;(B)convene interagency and public-private working groups to align Federal policies that drive implementation of the national strategic plan required under subsection (f);(C)initiate and support translation research in engineering and manufacturing by entering into contracts or making other arrangements (including grants, awards, cooperative agreements, loans, and other forms of assistance) to study that research and to assess the impact of that research on the economic well-being, climate and environmental impact, public health, and national security of the United States;(D)report to the President and the Director of the National Economic Council on the extent to which the various programs, policies, and activities of the Federal Government are likely to affect the achievement of priority goals of the United States described in subsection (b)(1);(E)annually survey the nature and needs of the policies relating to national manufacturing and industrial innovation and make recommendations to the President and the Director of the National Economic Council, for review and submission to Congress, for the timely and appropriate revision of the manufacturing and industrial innovation policies of the Federal Government, including the reform of policies, rules, and regulations that harm domestic manufacturing and inhibit the ability for domestic manufacturing to compete with global competitors;(F)perform such other duties and functions and make and furnish such studies and reports thereon, and recommendations with respect to matters of policy and legislation as the President and the Director of the National Economic Council may request; and(G)coordinate, as appropriate, Federal permitting with respect to manufacturing and industrial innovation.(2)Intergovernmental manufacturing and industrial innovation panel(A)EstablishmentThe Chief Manufacturing Officer shall establish an Intergovernmental Manufacturing and Industrial Innovation Panel (referred to in this section as the Panel) within the Office, the purpose of which shall be to—(i)identify instances in which the policies of the Federal Government—(I)with respect to manufacturing and industrial innovation can help address problems at the State and local levels; and(II)unnecessarily impede manufacturing and industrial innovation;(ii)make recommendations for addressing the problems described in clause (i); and(iii)advise and assist the Chief Manufacturing Officer in identifying and fostering policies to facilitate the application to and incorporation of federally funded research and development into manufacturing and industrial innovation in the United States, so as to maximize the application of such research.(B)CompositionThe Panel shall be composed of—(i)the Chief Manufacturing Officer, or a representative of the Chief Manufacturing Officer;(ii)not fewer than 10 members representing the interests of the States, appointed by the Chief Manufacturing Officer after consultation with State officials;(iii)the Director of the National Institute of Standards and Technology;(iv)the Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy;(v)the Assistant Secretary of Labor for Employment and Training;(vi)the Administrator of the Small Business Administration; and(vii)the Assistant Secretary of Energy for Energy Efficiency and Renewable Energy.(C)ChairThe Chief Manufacturing Officer, or the representative of the Chief Manufacturing Officer, shall serve as Chair of the Panel.(D)MeetingsThe Panel shall meet at the call of the Chair.(E)Compensation(i)In generalEach member of the Panel shall be entitled to receive compensation at a rate not to exceed the daily rate prescribed for GS–15 of the General Schedule under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Panel.(ii)Travel expensesEach member of the Panel who is serving away from the home or regular place of business of the member in the performance of the duties of the Panel shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as the expenses authorized by section 5703(b) of title 5, United States Code, for persons in government service employed intermittently.(f)National strategic plan for manufacturing and industrial innovation(1)Strategic plan(A)In generalNot later than 1 year after the date of enactment of this division, the Chief Manufacturing Officer, in coordination with the Director of the National Economic Council, shall, to the extent practicable, in accordance with subsection (d)(1)(A)(ii) and in consultation with other agencies and private individuals as the Chief Manufacturing Officer determines necessary, establish a national strategic plan for manufacturing and industrial innovation that identifies—(i)short-term, medium-term, and long-term needs critical to the economy, national security, public health, workforce readiness, environmental concerns, and priorities of the United States manufacturing sector, including emergency readiness and resilience; and(ii)situations and conditions that warrant special attention by the Federal Government relating to—(I)any problems, constraints, or opportunities of manufacturing and industrial innovation that—(aa)are of national significance;(bb)will occur or may emerge during the 4-year period beginning on the date on which the national strategic plan is established; and(cc)are identified through basic research;(II)an evaluation of activities and accomplishments of all agencies in the executive branch of the Federal Government that are related to carrying out such plan;(III)opportunities for, and constraints on, manufacturing and industrial innovation that can make a significant contribution to—(aa)the resolution of problems identified under this paragraph; or(bb)the achievement of Federal program objectives or priority goals, including those described in subsection (b)(1); and(IV)recommendations for proposals to carry out such plan.(B)RevisionsNot later than 4 years after the date on which the national strategic plan is established under subparagraph (A), and every 4 years thereafter, the Chief Manufacturing Officer, in coordination with the Director of the National Economic Council, shall revise that plan so that the plan takes account of near- and long-term problems, constraints, and opportunities and changing national goals and circumstances.(2)Consultation with other agenciesThe Chief Manufacturing Officer shall consult, as necessary, with officials of agencies in the executive branch of the Federal Government that administer programs or have responsibilities relating to the problems, constraints, and opportunities identified in the national strategic plan under paragraph (1) in order to—(A)identify and evaluate actions that might be taken by the Federal Government, State, and local governments, or the private sector to deal with such problems, constraints, or opportunities; and(B)ensure to the extent possible that actions identified under subparagraph (A) are considered by each agency of the executive branch of the Federal Government in formulating proposals of each such agency.(3)Consultation with manufacturing stakeholdersThe Chief Manufacturing Officer shall consult broadly with representatives from stakeholder constituencies, including from technology fields, engineering fields, manufacturing fields, academic fields, worker training or credentialing programs, industrial sectors, business sectors, consumer sectors, defense sector, public interest sectors, and labor organizations which primarily represent workers in manufacturing to ensure information and perspectives from such consultations are incorporated within the problems, constraints, opportunities, and actions identified in the national strategic plan under paragraph (1).(4)Consultation with ombThe Chief Manufacturing Officer shall consult as necessary with officials of the Office of Management and Budget and other appropriate elements of the Executive Office of the President to ensure that the problems, constraints, opportunities, and actions identified under paragraph (1) are fully considered in the development of legislative proposals and the President’s budget.(g)Additional functions of the chief manufacturing officer; administrative provisions(1)In generalThe Chief Manufacturing Officer, in addition to the other duties and functions under this section, shall serve—(A)on the Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation established under subsection (j); and(B)as a member of the Domestic Policy Council, the National Economic Council, and the Office of Science and Technology Policy Council.(2)Advice to national security councilFor the purpose of ensuring the optimal contribution of manufacturing and industrial innovation to the national security of the United States, the Chief Manufacturing Officer, at the request of the President, shall advise the National Security Council in such matters concerning manufacturing and industrial innovation as may be related to national security.(3)Coordination with other organizations(A)In generalIn exercising the functions under this section, the Chief Manufacturing Officer—(i)shall—(I)work in close consultation and cooperation with the Director of the Domestic Policy Council, the National Security Advisor, the Assistant to the President for Economic Policy and Director of the National Economic Council, the Director of the Office of Science and Technology Policy, the Director of the Office of Management and Budget, and the heads of other agencies in the executive branch of the Federal Government;(II)utilize the services of consultants, establish such advisory panels, and, to the extent practicable, consult with—(aa)State and local government agencies;(bb)appropriate professional groups;(cc)representatives of industry, universities, consumers, labor organizations that primarily represent workers in manufacturing; and(dd)such other public interest groups, organizations, and individuals as may be necessary;(III)hold such hearings in various parts of the United States as necessary to determine the views of the agencies, groups, and organizations described in subparagraph (B), and of the general public, concerning national needs and trends in manufacturing and industrial innovation; and(IV)utilize, with the heads of public and private agencies and organizes, to the fullest extent possible the services, personnel, equipment, facilities, and information (including statistical information) of public and private agencies and organizations, and individuals, in order to avoid the duplication of efforts and expenses; and(ii)may transfer funds made available pursuant to this section to other agencies in the executive branch of the Federal Government as reimbursement for the utilization of such personnel, services, facilities, equipment, and information.(B)Furnishment of informationEach department, agency, and instrumentality of the executive branch of the Federal Government, including any independent agency, shall furnish the Chief Manufacturing Officer such information as necessary to carry out this section.(h)Manufacturing and industrial innovation report(1)ReportNot later than 3 years after the date of enactment of this division, and every 4 years thereafter, the Chief Manufacturing Officer, in consultation with the Director of the National Economic Council, shall submit to Congress a Manufacturing and Industrial Innovation Report (referred to in this section as the report) with appropriate assistance from agencies in the executive branch of the Federal Government and such consultants and contractors as the Chief Manufacturing Officer determines necessary.(2)Contents of reportEach report required under paragraph (1) shall draw upon the most recent national strategic plan established under subsection (f) and shall include, to the extent practicable and within the limitations of available knowledge and resources—(A)a review of developments of national significance in manufacturing and industrial innovation;(B)the significant effects of trends at the time of the submission of the report and projected trends in manufacturing and industrial innovation on the economy, workforce, and environmental, health and national security, and other requirements of the United States;(C)a review and appraisal of selected manufacturing and industrial innovation related programs, policies, and activities of the Federal Government, including procurement;(D)an inventory and forecast of critical and emerging national problems, the resolution of which might be substantially assisted by manufacturing and industrial innovation in the United States;(E)the identification and assessment of manufacturing and industrial innovation measures that can contribute to the resolution of the problems described in subparagraph (D) in light of the related economic, workforce, environmental, public health, and national security considerations;(F)at the time of the submission of the report, and as projected, the manufacturing and industrial resources, including specialized manpower, that could contribute to the resolution of the problems described in subparagraph (D); and(G)recommendations for legislation and regulatory changes on manufacturing and industrial innovation-related programs and policies that will contribute to the resolution of the problems described in subparagraph (D).(3)Preparation of reportIn preparing each report required under paragraph (1), the Chief Manufacturing Officer shall make maximum use of relevant data available from agencies in the executive branch of the Federal Government.(4)Public availability of reportThe Chief Manufacturing Officer shall ensure that the report is made available to the public.(i)Comptroller general reportNot later than 3 years after the date of enactment of this division, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Appropriations of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations of the House of Representatives, and make available to the public, a report—(1)containing an assessment of the efforts of the Office to implement or advance the priority goals described in subsection (b)(1); and(2)providing recommendations on how to improve the efforts described in paragraph (1).(j)Federal strategy and coordinating council on manufacturing and industrial innovationThere is established in the executive branch of the Federal Government the Federal Strategy and Coordinating Council on Manufacturing and Industrial Innovation (referred to in this section as the Council).(1)Membership(A)In generalThe Council shall be composed of the following:(i)The President, who shall serve as Chair of the Council.(ii)The Vice President.(iii)The Secretary of Commerce.(iv)The Secretary of Defense.(v)The Secretary of Education.(vi)The Secretary of Energy.(vii)The Secretary of Health and Human Services.(viii)The Secretary of Housing and Urban Development.(ix)The Secretary of Labor.(x)The Secretary of State.(xi)The Secretary of Transportation.(xii)The Secretary of the Treasury.(xiii)The Secretary of Veterans Affairs.(xiv)The Administrator of the Environmental Protection Agency.(xv)The Administrator of the National Aeronautics and Space Administration.(xvi)The Administrator of the Small Business Administration.(xvii)The Director of the National Science Foundation.(xviii)The Director of the Office of Management and Budget.(xix)The Assistant to the President for Science and Technology.(xx)The United States Trade Representative.(xxi)The National Security Advisor.(xxii)The Assistant to the President for Economic Policy.(xxiii)The Director of the Domestic Policy Council.(xxiv)The Chair of the Council of Economic Advisers.(xxv)The Chief Manufacturing Officer.(B)Additional participantsThe President may, from time to time and as necessary, appoint officials in the executive branch of the Federal Government to serve as members of the Council.(2)Meetings of the council(A)In generalThe President or the Chief Manufacturing Officer may convene meetings of the Council.(B)Presiding officer(i)In generalSubject to clause (ii), the President shall preside over the meetings of the Council.(ii)ExceptionIf the President is not present at a meeting of the Council, the Vice President (and if the Vice President is not present at a meeting of the Council, the Chief Manufacturing Officer) shall preside and be considered the chair of the Council.(k)Council on manufacturing and industrial innovation functions(1)In generalThe Council shall—(A)consider problems and developments, including concerns relating to the workforce of the United States, in manufacturing and industrial innovation and related activities of more than 1 agency in the executive branch of the Federal Government;(B)coordinate the manufacturing and industrial innovation policy-making process;(C)harmonize the Federal permitting process relating to manufacturing and industrial innovation, as appropriate;(D)ensure manufacturing and industrial innovation policy decisions and programs are consistent with the priority goals described in subsection (b)(1);(E)help implement the priority goals described in subsection (b)(1) across the Federal Government;(F)ensure manufacturing and industrial innovation are considered in the development and implementation of Federal policies and programs;(G)achieve more effective use of foundational aspects of manufacturing and industrial innovation, particularly scientific, engineering, and technological resources and facilities of agencies in the executive branch of the Federal Government, including the elimination of efforts that have been unwarrantedly duplicated;(H)identify—(i)threats to, and vulnerabilities of, supply chains;(ii)workforce skills; (iii)aspects of supply chains and workforce skills requiring additional emphasis; and(iv)for reform policies, rules, and regulations that harm domestic manufacturing and inhibit the ability for domestic manufacturing to compete with global competitors; and (I)further international cooperation on manufacturing and industrial innovation policies that enhance the policies of the United States and internationally agreed upon policies.(2)Chief manufacturing officerThe Chief Manufacturing Officer may take such actions as may be necessary or appropriate to implement the functions described in paragraph (1).(l)CoordinationThe head of each agency in the executive branch of the Federal Government, without regard to whether the head of the agency is a member of the Council, shall coordinate manufacturing and industrial innovation policy with the Council.(m)Administration(1)Coordination with national science and technology councilIn carrying out the duties of the Council, the Council shall consult with the National Science and Technology Council, as necessary.(2)Ad committees; tasks forces, interagency groupsThe Council may function through established or ad hoc committees, task forces, or interagency groups.(3)Requirement to cooperateEach agency in the executive branch of the Federal Government shall—(A)cooperate with the Council; and(B)provide assistance, information, and advice to the Council, as the Council may request, to the extent permitted by law.(4)Assistance to councilFor the purpose of carrying out the provisions of this section, the head of each agency that is a member of the Council shall furnish necessary assistance and resources to the Council, which may include—(A)detailing employees of the agency to the Council to perform such functions, consistent with the purposes of this section, as the Chair of the Council may assign to those detailees;(B)providing office support and printing, as requested by the Chair of the Council; and(C)upon the request of the Chair of the Council, undertake special studies for the Council that come within the functions of the Council described in subsection (k).(n)National medal of manufacturing and industrial innovation(1)RecommendationsThe President shall from time to time award a medal, to be known as the National Medal of Manufacturing and Industrial Innovation, on the basis of recommendations received from the National Academies of Sciences, the Chief Manufacturing Officer, or on the basis of such other information and evidence as the President determines appropriate, to individuals who in the judgment of the President are deserving of special recognition by reason of outstanding contributions to knowledge in manufacturing and industrial innovation.(2)NumberNot more than 20 individuals may be awarded a medal under this section in any one calendar year.(3)CitizenshipAn individual may not be awarded a medal under this section unless at the time such award is made the individual—(A)is a citizen or other national of the United States; or(B)is an individual lawfully admitted to the United States for permanent residence who—(i)has filed an application for petition for naturalization in the manner prescribed by section 334(b) of the Immigration and Nationality Act (8 U.S.C. 1445(b)); and(ii)is not permanently ineligible to become a citizen of the United States.(4)CeremoniesThe presentation of the award shall be made by the President with such ceremonies as determined proper, including attendance by appropriate Members of Congress.(o)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2022 through 2026—(1)$5,000,000, for the purpose of carrying out subsections (c) through (i); and(2)$5,000,000, for the purpose of carrying out subsections (j) through (m). 2509.Telecommunications Workforce Training Grant Program(a)Short titleThis section may be cited as the Improving Minority Participation And Careers in Telecommunications Act or the IMPACT Act.(b)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Covered grantThe term covered grant means a grant awarded under subsection (c).(3)Eligible entityThe term eligible entity means a historically Black college or university, Tribal College or University, or minority-serving institution, or a consortium of such entities, that forms a partnership with 1 or more of the following entities to carry out a training program:(A)A member of the telecommunications industry, such as a company or industry association.(B)A labor or labor-management organization with experience working in the telecommunications industry or a similar industry.(C)The Telecommunications Industry Registered Apprenticeship Program.(D)A nonprofit organization dedicated to helping individuals gain employment in the telecommunications industry.(E)A community or technical college with experience in providing workforce development for individuals seeking employment in the telecommunications industry or a similar industry.(F)A Federal agency laboratory specializing in telecommunications technology.(4)FundThe term Fund means the Telecommunications Workforce Training Grant Program Fund established under subsection (d)(1).(5)Grant programThe term Grant Program means the Telecommunications Workforce Training Grant Program established under subsection (c).(6)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(7)Industry field activitiesThe term industry field activities means activities at active telecommunications, cable, and broadband network worksites, such as towers, construction sites, and network management hubs.(8)Industry partnerThe term industry partner means an entity described in subparagraphs (A) through (F) of paragraph (3) with which an eligible entity forms a partnership to carry out a training program.(9)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(10)Training programThe term training program means a credit or non-credit program developed by an eligible entity, in partnership with an industry partner, that—(A)is designed to educate and train students to participate in the telecommunications workforce; and(B)includes a curriculum and apprenticeship or internship opportunities that can also be paired with—(i)a degree program; or(ii)stacked credentialing toward a degree.(11)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)).(c)ProgramThe Assistant Secretary, acting through the Office of Minority Broadband Initiatives established under section 902(b)(1) of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), shall establish a program, to be known as the Telecommunications Workforce Training Grant Program, under which the Assistant Secretary awards grants to eligible entities to develop training programs.(d)Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Telecommunications Workforce Training Grant Program Fund.(2)AvailabilityAmounts in the Fund shall be available to the Assistant Secretary to carry out the Grant Program.(e)Application(1)In generalAn eligible entity desiring a covered grant shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may require.(2)ContentsAn eligible entity shall include in an application under paragraph (1)—(A)a commitment from the industry partner of the eligible entity to collaborate with the eligible entity to develop a training program, including curricula and internships or apprenticeships;(B)a description of how the eligible entity plans to use the covered grant, including the type of training program the eligible entity plans to develop;(C)a plan for recruitment of students and potential students to participate in the training program;(D)a plan to increase female student participation in the training program of the eligible entity; and(E)a description of potential jobs to be secured through the training program, including jobs in the communities surrounding the eligible entity.(f)Use of fundsAn eligible entity may use a covered grant, with respect to the training program of the eligible entity, to—(1)hire faculty members to teach courses in the training program;(2)train faculty members to prepare students for employment in jobs related to the deployment of next-generation wired and wireless communications networks, including 5G networks, hybrid fiber-coaxial networks, and fiber infrastructure, particularly in—(A)broadband and wireless network engineering;(B)network deployment, operation, and maintenance;(C)industry field activities; and(D)cloud networks, data centers, and cybersecurity;(3)design and develop curricula and other components necessary for degrees, courses, or programs of study, including certificate programs and credentialing programs, that comprise the training program;(4)pay for costs associated with instruction under the training program, including the costs of equipment, telecommunications training towers, laboratory space, classroom space, and instructional field activities;(5)fund scholarships, student internships, apprenticeships, and pre-apprenticeship opportunities;(6)recruit students for the training program; and(7)support the enrollment in the training program of individuals working in the telecommunications industry in order to advance professionally in the industry.(g)Grant awards(1)DeadlineNot later than 2 years after the date on which amounts are appropriated to the Fund pursuant to subsection (m), the Assistant Secretary shall award all covered grants.(2)Minimum allocation to certain entitiesThe Assistant Secretary shall award not less than—(A)30 percent of covered grant amounts to historically Black colleges or universities; and(B)30 percent of covered grant amounts to Tribal Colleges or Universities.(3)Evaluation criteriaAs part of the final rules issued under subsection (h), the Assistant Secretary shall develop criteria for evaluating applications for covered grants.(4)CoordinationThe Assistant Secretary shall ensure that grant amounts awarded under paragraph (2) are coordinated with, and do not duplicate the specific use of, grant amounts provided under section 902 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(5)ConstructionIn awarding grants under this section for training or education relating to construction, the Assistant Secretary may prioritize applicants that partner with apprenticeship programs, pre-apprenticeship programs, or public two-year community or technical colleges that have a written agreement with one or more apprenticeship programs.(h)RulesNot later than 180 days after the date of enactment of this division, after providing public notice and an opportunity to comment, the Assistant Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall issue final rules governing the Grant Program.(i)TermThe Assistant Secretary shall establish the term of a covered grant, which may not be less than 5 years.(j)Grantee reportsDuring the term of a covered grant received by an eligible entity, the eligible entity shall submit to the Assistant Secretary a semiannual report that, with respect to the preceding 6-month period—(1)describes how the eligible entity used the covered grant amounts;(2)describes the progress the eligible entity made in developing and executing the training program of the eligible entity;(3)describes the number of faculty and students participating in the training program of the eligible entity;(4)describes the partnership with the industry partner of the eligible entity, including—(A)the commitments and in-kind contributions made by the industry partner; and(B)the role of the industry partner in curriculum development, the degree program, and internships and apprenticeships; and(5)includes data on internship, apprenticeship, and employment opportunities and placements.(k)Oversight(1)AuditsThe Inspector General of the Department of Commerce shall audit the Grant Program in order to—(A)ensure that eligible entities use covered grant amounts in accordance with—(i)the requirements of this section; and(ii)the overall purpose of the Grant Program, as described in subsection (c); and(B)prevent waste, fraud, and abuse in the operation of the Grant Program.(2)Revocation of fundsThe Assistant Secretary shall revoke a grant awarded to an eligible entity that is not in compliance with the requirements of this section or the overall purpose of the Grant Program, as described in subsection (c).(l)Annual report to congressEach year, until all covered grants have expired, the Assistant Secretary shall submit to Congress a report that—(1)identifies each eligible entity that received a covered grant and the amount of the covered grant;(2)describes the progress each eligible entity described in paragraph (1) has made toward accomplishing the overall purpose of the Grant Program, as described in subsection (c);(3)summarizes the job placement status or apprenticeship opportunities of students who have participated in the training program of the eligible entity; and(4)includes the findings of any audits conducted by the Inspector General of the Department of Commerce under subsection (k)(1) that were not included in the previous report submitted under this subsection.(m)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Fund a total of $100,000,000 for fiscal years 2022 through 2027, to remain available until expended.(2)AdministrationThe Assistant Secretary may use not more than 2 percent of the amounts appropriated to the Fund for the administration of the Grant Program. 2510.Country Of Origin Labeling Online Act(a)Mandatory origin and location disclosure for products offered for sale on the internet(1)In generalIt shall be unlawful for a product that is required to be marked under section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) or its implementing regulations to be introduced, sold, advertised, or offered for sale in commerce on an internet website unless the internet website description of the product— (A)(i)indicates in a conspicuous place the country of origin of the product, in a manner consistent with the regulations prescribed under section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) and the country of origin marking regulations administered by U.S. Customs and Border Protection; and(ii)includes, in the case of—(I)a new passenger motor vehicle (as defined in section 32304 of title 49, United States Code), the disclosure required by such section;(II)a textile fiber product (as defined in section 2 of the Textile Fiber Products Identification Act (15 U.S.C. 70b)), the disclosure required by such Act;(III)a wool product (as defined in section 2 of the Wool Products Labeling Act of 1939 (15 U.S.C. 68)), the disclosure required by such Act;(IV)a fur product (as defined in section 2 of the Fur Products Labeling Act (15 U.S.C. 69)), the disclosure required by such Act; and(V)a covered commodity (as defined in section 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638)), the country of origin information required by section 282 of such Act (7 U.S.C. 1638a); and(B)indicates in a conspicuous place the country in which the seller of the product is located (and, if applicable, the country in which any parent corporation of such seller is located).(2)LimitationThe disclosure of a product’s country of origin required pursuant to paragraph (1)(A) shall not be made in such a manner as to represent to a consumer that the product is in whole, or part, of United States origin, unless such disclosure is consistent with section 5 of the Federal Trade Commission Act (15 U.S.C. 45(a)), provided that no other Federal statute applies.(3)Certain drug productsIt shall be unlawful for a drug that is not subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)) and that is required to be marked under section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) to be offered for sale in commerce to consumers on an internet website unless the internet website description of the drug indicates in a conspicuous manner the name and place of business of the manufacturer, packer, or distributor that is required to appear on the label of the drug in accordance with section 502(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352(b)).(b)Prohibition on false and misleading representation of United States origin on products(1)Unlawful activityNotwithstanding any other provision of law, it shall be unlawful to make any false or deceptive representation that a product or its parts or processing are of United States origin in any labeling, advertising, or other promotional materials, or any other form of marketing, including marketing through digital or electronic means in the United States.(2)Deceptive representationFor purposes of paragraph (1), a representation that a product is in whole, or in part, of United States origin is deceptive if, at the time the representation is made, such claim is not consistent with section 5 of the Federal Trade Commission Act (15 U.S.C. 45(a)), provided that no other Federal statute applies. (c)Enforcement by Commission(1)Unfair or deceptive acts or practicesA violation of subsection (a) or (b) shall be treated as a violation of a rule under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of the Commission(A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person that violates subsection (a) or (b) shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.) as though all applicable terms and provisions of that Act were incorporated and made part of this section.(C)Authority preservedNothing in this section may be construed to limit the authority of the Commission under any other provision of law.(3)Interagency agreementNot later than 6 months after the date of enactment of this division, the Commission and U.S. Customs and Border Protection shall—(A)enter into a Memorandum of Understanding or other appropriate agreement for the purpose of providing consistent implementation of this section; and (B)publish such agreement to provide public guidance. (4)Definition of CommissionIn this subsection, the term Commission means the Federal Trade Commission.(d)Effective dateThis section shall take effect 9 months after the date of enactment of this division. 2511.Country of origin labeling for king crab and tanner crabSection 281(7)(B) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638(7)(B)) is amended—(1)by striking includes a fillet and inserting “includes—(i)a fillet;(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(ii)whole cooked king crab and tanner crab and cooked king crab and tanner crab sections..2512.Internet exchanges and submarine cables(a)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Core based statistical areaThe term core based statistical area has the meaning given the term by the Office of Management and Budget in the Notice of Decision entitled 2010 Standards for Delineating Metropolitan and Micropolitan Statistical Areas, published in the Federal Register on June 28, 2010 (75 Fed. Reg. 37246), or any successor to that Notice.(3)Covered grantThe term covered grant means a grant awarded under subsection (b)(1).(4)Indian TribeThe term Indian Tribe—(A)has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(B)includes a Native Hawaiian organization, as that term is defined in section 6207 of the Native Hawaiian Education Act (20 U.S.C. 7517).(5)Internet exchange facilityThe term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks.(6)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(7)Submarine cable landing stationThe term submarine cable landing station means a cable landing station, as that term is used in section 1.767(a)(5) of title 47, Code of Federal Regulations (or any successor regulation), that can be utilized to land a submarine cable by an entity that has obtained a license under the first section of the Act entitled An Act relating to the landing and operation of submarine cables in the United States, approved May 27, 1921 (47 U.S.C. 34) (commonly known as the Cable Landing Licensing Act).(b)Internet exchange facility grants(1)GrantsNot later than 1 year after the date on which amounts are made available under subsection (e), the Assistant Secretary shall award grants to entities to acquire real property and necessary equipment to—(A)establish a new internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there are no existing internet exchange facilities; or(B)expand operations at an existing internet exchange facility in a core based statistical area in which, at the time the grant is awarded, there is only 1 internet exchange facility.(2)EligibilityTo be eligible to receive a covered grant, an entity shall—(A)have sufficient interest from third party entities that will use the internet exchange facility to be funded by the grant once the facility is established or operations are expanded, as applicable;(B)have sovereign control over the land or building in which the internet exchange facility is to be housed;(C)provide evidence of direct conduit, duct, and manhole access to public rights-of-way;(D)have a plan to establish security protocols for the internet exchange facility to prevent physical or electronic intrusion from unauthorized users; and(E)provide other information required by the Assistant Secretary to protect against waste, fraud, or abuse.(3)Federal shareThe Federal share of the total cost of the establishment of, or expansion of operations at, an internet exchange facility for which a covered grant is awarded may not exceed 50 percent.(4)Grant amountThe amount of a covered grant may not exceed $3,000,000.(5)Applications(A)Rules and timelinesNot later than 1 year after the date of enactment of this division, the Assistant Secretary shall establish rules and timelines for applications for—(i)covered grants; and(ii)grants under subsection (c).(B)Third party reviewTo prevent fraud in the covered grant program, the Assistant Secretary shall enter into a contract with an independent third party under which the third party reviews an application for a covered grant not later than 60 days after the date on which the application is submitted to ensure that only an entity that is eligible for a covered grant receives a covered grant.(6)Rule of constructionNothing in this subsection shall be construed to authorize the Assistant Secretary to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.(c)Submarine cable landing station grantsNot later than 1 year after the date on which amounts are made available under subsection (e), and in accordance with the rules and timelines established under subsection (b)(5)(A), the Assistant Secretary shall award grants to States and Indian Tribes to build infrastructure and acquire necessary equipment to establish or expand an open-access, carrier-neutral submarine cable landing station that serves a military facility.(d)ReportNot later than 5 years after the date of enactment of this division, and annually thereafter for 5 years, the Assistant Secretary shall submit a report on outcomes of grants awarded under this section to—(1)the Committee on Commerce, Science, and Transportation of the Senate; and(2)the Committee on Energy and Commerce of the House of Representatives.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated $35,000,000 to carry out subsections (b) and (c).(2)LimitationThe Assistant Secretary may not use more than 10 percent of the amounts made available under paragraph (1) to administer and report on the outcomes of grants awarded under this section.(f)Return of certain grant amountsThe Assistant Secretary may require a recipient of a grant awarded under subsection (b) or (c) to return all or a portion of the grant amount if there is evidence of waste, fraud, or abuse of grant funds by the recipient. 2513.Study of sister city partnerships operating within the United States involving foreign communities in countries with significant public sector corruption(a)Short titleThis section may be cited as the Sister City Transparency Act.(b)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Armed Services of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Education and Labor of the House of Representatives; and(F)the Committee on Armed Services of the House of Representatives. (2)Foreign communityThe term foreign community means any subnational unit of government outside of the United States. (3)Sister city partnershipThe term sister city partnership means a formal agreement between a United States community and a foreign community that—(A)is recognized by Sister Cities International; and (B)is operating within the United States.(4)United States communityThe term United States community means a State, county, city, or other unit of local government in the United States.(c)Study of sister city partnerships operating within the United States involving foreign communities in countries with significant public sector corruption(1)In generalThe Comptroller General of the United States shall conduct a study of the activities of sister city partnerships involving foreign communities in countries receiving a score of 45 or less on Transparency International’s 2019 Corruption Perceptions Index.(2)Elements of the studyThe study conducted under paragraph (1) shall—(A)identify—(i)the criteria by which foreign communities identify United States communities as candidates for sister city partnerships, including themes with respect to the prominent economic activities and demographics of such United States communities; (ii)the activities conducted within sister city partnerships;(iii)the economic and educational outcomes of such activities;(iv)the types of information that sister city partnerships make publicly available, including information relating to contracts and activities;(v)the means by which United States communities safeguard freedom of expression within sister city partnerships; and(vi)the oversight practices that United States communities implement to mitigate the risks of foreign espionage and economic coercion within sister city partnerships;(B)assess—(i)the extent to which United States communities ensure transparency regarding sister city partnership contracts and activities;(ii)the extent to which sister city partnerships involve economic arrangements that make United States communities vulnerable to malign market practices;(iii)the extent to which sister city partnerships involve educational arrangements that diminish the freedom of expression;(iv)the extent to which sister city partnerships allow foreign nationals to access local commercial, educational, and political institutions;(v)the extent to which foreign communities could use sister city partnerships to realize strategic objectives that do not conduce to the economic and national security interests of the United States;(vi)the extent to which sister city partnerships could enable or otherwise contribute to foreign communities’ malign activities globally, including activities relating to human rights abuses and academic and industrial espionage; and(vii)the extent to which United States communities seek to mitigate foreign nationals’ potentially inappropriate use of visa programs to participate in activities relating to sister city partnerships; and(C)review—(i)the range of activities conducted within sister city partnerships, including activities relating to cultural exchange and economic development;(ii)how such activities differ between sister city partnerships; and(iii)best practices to ensure transparency regarding sister city partnerships’ agreements, activities, and employees.(3)Report(A)In generalNot later than 6 months after initiating the study required under paragraph (1), the Comptroller General shall submit a report to the appropriate congressional committees that contains the results of such study, including the findings, conclusions, and recommendations (if any) of the study.(B)FormThe report required under subparagraph (A) may include a classified annex, if necessary. 2514.Prohibition on transfer, assignment, or disposition of construction permits and station licenses to entities subject to undue influence by the Chinese Communist Party or the Government of the People's Republic of ChinaThe Federal Communications Commission shall, pursuant to section 310 of the Communications Act of 1934 (47 U.S.C. 310), prohibit the transfer, assignment, or disposition of construction permits and station licenses to an entity that is subject to undue influence by the Chinese Communist Party or the Government of the People's Republic of China. 2515.Limitation on nuclear cooperation with the People’s Republic of China(a)In generalThe President shall not—(1)develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate in, collaborate on, or coordinate bilaterally in any manner with respect to nuclear cooperation activities, or otherwise engage in nuclear cooperation, with—(A)the Government of the People’s Republic of China; or(B)any company—(i)owned by the Government of the People’s Republic of China; or(ii)incorporated under the laws of the People’s Republic of China; or(2)allow any agency of the United States Government to host official visitors at a facility belonging to the agency if those visitors are—(A)officials, corporate officers, or principal shareholders of any entity described in subparagraph (A) or (B) of paragraph (1); or(B)individuals subject to undue influence by the individuals described in subparagraph (A).(b)Review of prior nuclear cooperation and associated impacts(1)AgreementNot later than 60 days after the date of enactment of this division, the Secretary of State shall seek to enter into an agreement with the National Academy of Public Administration (referred to in this section as the National Academy) to carry out the review and assessment described in paragraph (2) and submit the report described in paragraph (3).(2)Review and assessment(A)In generalUnder the agreement described in paragraph (1), the National Academy shall—(i)conduct a review of nuclear cooperation during the 25-year period ending on the date of enactment of this division between the United States Government and the People’s Republic of China, including the role of the Department of State in facilitating such cooperation; and(ii)perform an assessment of the implications of the cooperation described in clause (i) on the national security of the United States.(B)ElementsIn conducting the review and assessment under subparagraph (A), the National Academy shall examine all cooperative activities relating to nuclear cooperation between the United States Government and the People’s Republic of China during the 25-year period ending on the date of enactment of this division, including—(i)all trips relating to nuclear cooperation taken by officials of the Department of State to the People’s Republic of China;(ii)all exchanges of goods, services, data, or information between officials of the United States Government and an entity described in subparagraph (A) or (B) of subsection (a)(1); and(C)all instances in which officials of the United States Government hosted officials from, or significantly tied to, an entity described in subparagraph (A) or (B) of subsection (a)(1).(3)Deadline and reportNot later than 1 year after the date on which the Secretary and the National Academy enter into an agreement described in paragraph (1), the National Academy shall—(A)complete the review and assessment described in paragraph (2); and(B)submit a report containing the results of the review and assessment, which shall be unclassified but, if necessary, may contain a classified annex, to—(i)the Secretary; and(ii)the appropriate congressional committees.(4)PublicationNot later than 60 days after the date on which the National Academy submits the report under paragraph (3), the Secretary shall make the report publically available in an easily accessible electronic format, with appropriate redactions for information that, in the determination of the Secretary, would be damaging to the national security of the United States if disclosed.(c)Waivers(1)Waiver for counterterrorism; nonproliferation activities; and the national interestThe President may waive the limitation under subsection (a)—(A)to continue ongoing activities with the People’s Republic of China relating to nuclear and radiological counterterrorism, nuclear and radiological counterproliferation, and nuclear and radiological nonproliferation; or (B)if the President determines that such waiver is in the national interests of the United States, provided the Federal Bureau of Investigation certifies prior to such waiver that the persons covered under such waiver—(i)are not subject to undue influence by the Government of the People's Republic of China or the Chinese Communist Party, or by officials of the People's Republic of China or the Chinese Communist Party; and(ii)are not engaged in human rights abuses.(2)Waiver to address emergenciesSubject to receiving appropriate licenses and other authorizations, the President may waive the limitation under subsection (a) to allow transfers of technology and equipment to address a nuclear or radiological emergency.(3)Notification requirementThe President shall notify Congress of any waiver issued under paragraph (1) or (2).(d)DefinitionsIn this section:(1)Nuclear cooperationThe term nuclear cooperation means cooperation with respect to nuclear activities, including the development, use, or control of atomic energy, including any activities involving the processing or utilization of source material, byproduct material, or special nuclear material (as those terms are defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014)).(2)Nuclear cooperation activitiesThe term nuclear cooperation activities means activities relating to nuclear cooperation.(e)Rule of construction Nothing in this division shall be construed to prohibit—(1)United States commercial activities, provided such activities are consistent with the laws and regulations of the United States; and(2)limited diplomatic engagement or dialogue—(A)including regarding protection of the intellectual property and trade secrets of American persons; and(B)except for any diplomatic engagement or dialogue relating to or aimed at facilitating the transfer of nuclear technology. 2516.CertificationSection 1260I(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 113 Stat. 1687) is amended—(1)by inserting and at the end of paragraph (2); and(2)by striking paragraphs (3) and (4) and inserting the following: (3)Huawei does not pose an ongoing threat to the critical infrastructure of the United States or its allies. .2517.Fairness and due process in standards-setting bodies(a)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Armed Services of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Relations of the Senate;(E)the Committee on Science, Space, and Technology of the House of Representatives;(F)the Committee on Armed Services of the House of Representatives;(G)the Permanent Select Committee on Intelligence of the House of Representatives; and(H)the Committee on Foreign Affairs of the House of Representatives.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(b)Study(1)In generalNot later than 270 days after the date of enactment of this division, the Secretary of Commerce, acting through the Assistant Secretary, shall submit to the appropriate committees of Congress the results of a study identifying opportunities for improved participation by United States Government experts in the standardization activities of the Telecommunication Standardization Sector of the International Telecommunication Union.(2)Consultations requiredIn conducting the study required under paragraph (1), the Assistant Secretary shall— (A)consult with— (i)the Under Secretary of State for Economic Growth, Energy, and the Environment; and(ii)the Chairman of the Federal Communications Commission;(B)engage with the International Digital Economy and Telecommunication Advisory Committee; and(C)provide opportunities for all relevant stakeholders in the United States to provide meaningful input with respect to the conduct of the study.(3)ContentsThe study required under paragraph (1) shall include—(A)the identification and assessment of factors that serve as a barrier to the participation of United States Government experts in the standards development activities of the Telecommunication Standardization Sector of the International Telecommunication Union, including—(i)budgetary constraints; (ii)lack of awareness regarding the strategic importance of, and support for, participation in those activities; (iii)limited knowledge about opportunities for, and means of, participation with respect to those activities; (iv)the extent to which there are opportunities for cooperation with government experts from like-minded foreign allies with respect to those activities; and (v)any other barriers to effective participation in, and representation with respect to, those activities; and(B)recommendations regarding how the barriers to increased and effective participation, as identified under subparagraph (A), could be addressed, which may include— (i)strategies and tactics to ensure long-term participation; (ii)means for improved information sharing and coordination— (I)among Federal Government participants; (II)between the public and private sectors; and(III)between the Federal Government and like-minded foreign allies;(iii)identification of suitable leadership opportunities for Federal Government participants; and(iv)any other recommendation that the Assistant Secretary determines to be appropriate.2518.Shark fin sales elimination(a)Short titleThis section may be cited as the Shark Fin Sales Elimination Act of 2021.(b)Prohibition on sale of shark fins(1)ProhibitionExcept as provided in subsection (c), no person shall possess, transport, offer for sale, sell, or purchase shark fins or products containing shark fins.(2)PenaltyA violation of paragraph (1) shall be treated as an act prohibited by section 307 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857) and shall be penalized pursuant to section 308(a) of that Act (16 U.S.C. 1858(a)), except that the maximum civil penalty for each violation shall be $100,000, or the fair market value of the shark fins involved, whichever is greater.(c)ExceptionsA person may possess a shark fin that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark fin is separated from the shark in a manner consistent with the license or permit and is—(1)destroyed or discarded upon separation;(2)used for noncommercial subsistence purposes in accordance with State or territorial law;(3)used solely for display or research purposes by a museum, college, or university, or other person under a State or Federal permit to conduct noncommercial scientific research; or(4)retained by the license or permit holder for a noncommercial purpose.(d)Dogfish(1)In generalIt shall not be a violation of subsection (b) for any person to possess, transport, offer for sale, sell, or purchase any fresh or frozen raw fin or tail from any stock of the species Mustelus canis (smooth dogfish) or Squalus acanthias (spiny dogfish).(2)ReportBy not later than January 1, 2027, the Secretary of Commerce shall review the exemption contained in paragraph (1) and shall prepare and submit to Congress a report that includes a recommendation on whether the exemption contained in paragraph (1) should continue or be terminated. In preparing such report and making such recommendation, the Secretary shall analyze factors including—(A)the economic viability of dogfish fisheries with and without the continuation of the exemption;(B)the impact to ocean ecosystems of continuing or terminating the exemption;(C)the impact on enforcement of the ban contained in subsection (b) caused by the exemption; and(D)the impact of the exemption on shark conservation.(e)Definition of shark finIn this section, the term shark fin means—(1)the raw or dried or otherwise processed detached fin of a shark; or(2)the raw or dried or otherwise processed detached tail of a shark.(f)State authorityNothing in this section may be construed to preclude, deny, or limit any right of a State or territory to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this section.(g)SeverabilityIf any provision of this section or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.2519.Sense of Congress on forced laborIt is the sense of Congress that the Federal Government shall not engage in research, partnerships, contracts, or other agreements with any entity (including any country or institution of higher education) that has any affiliation with a country that engages in forced labor. 2520.Open network architecture(a)Open network architecture testbed(1)DefinitionsIn this subsection—(A)the term Applied Research Open-RAN testbed means the testbed established under paragraph (2);(B)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information; and(C)the term NTIA means the National Telecommunications and Information Administration.(2)EstablishmentThe Assistant Secretary shall establish an applied research open network architecture testbed at the Institute for Telecommunication Sciences of the NTIA to develop and demonstrate network architectures and applications, equipment integration and interoperability at scale, including—(A)Open Radio Access Network (commonly known as Open-RAN) technology;(B)Virtualized Radio Access Network (commonly known as vRAN) technology; and(C)cloud native technologies that replicate telecommunications hardware as software-based virtual network elements and functions.(3)Focus; considerationsIn establishing the Applied Research Open-RAN testbed pursuant to this section, the Assistant Secretary shall ensure that such testbed evaluates issues related to deployment and operation of open network architectures in rural areas. (4)Cooperative research and development agreementsThe Assistant Secretary shall enter into cooperative research and development agreements as appropriate to obtain equipment, devices, and expertise for the Applied Research Open-RAN testbed, in accordance with section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).(5)Private sector contributionsThe Assistant Secretary may accept private contributions to the Applied Research Open-RAN testbed in the form of network equipment or devices for testing purposes.(6)Partnership with Government entities(A)EstablishmentIn establishing the Applied Research Open-RAN testbed, the Assistant Secretary shall—(i)consult with the Federal Communications Commission, including with respect to ongoing work by the Commission to develop other testbeds, including private sector testbeds, related to Open-RAN technologies; and(ii)ensure that the work on the testbed is coordinated with the responsibilities of the Assistant Secretary under any relevant memorandum of understanding with the Federal Communications Commission and the National Science Foundation related to spectrum. (B)OperationsIn operating the Applied Research Open-RAN testbed, the Assistant Secretary shall, in consultation with the Federal Communications Commission, partner with—(i)the First Responder Network Authority of the NTIA (also known as FirstNet) and the Public Safety Communications Research Division of the National Institute of Standards and Technology to examine use cases and applications for Open-RAN technologies in a public safety network; (ii)other Federal agencies, as appropriate to examine use cases and applications for Open-RAN technologies in other areas of interest to such agencies; and(iii)international partners, as appropriate.(7)Stakeholder inputThe Assistant Secretary shall seek input from stakeholders regarding the establishment and operation of the Applied Research Open-RAN testbed.(8)Implementation deadlineNot later than 180 days after the date of enactment of this division, the Assistant Secretary shall—(A)define metrics and parameters for the Applied Research Open-RAN testbed, including functionality, project configuration and capacity, performance, security requirements, and quality assurance;(B)adopt any rules as necessary, in consultation with the Federal Communications Commission; and(C)begin the development of the Applied Research Open-RAN testbed, including seeking stakeholder input as required by paragraph (7).(9)ReportNot later than 1 year after the date of enactment of this division, the Assistant Secretary shall submit to the Committee on Commerce, Science and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the findings of the testbed and any recommendations for additional legislative or regulatory actions relating to the work of the testbed.(10)Authorization of appropriations(A)In generalThere are authorized to be appropriated for the administration of the Applied Research Open-RAN testbed $20,000,000 for fiscal year 2022, to remain available until expended.(B)Rule of constructionNothing in paragraph (6) shall be construed to obligate FirstNet or any other Federal entity to pay for the cost of the Applied Research Open-RAN testbed created under this section in the absence of the appropriation of amounts under this paragraph. (C)Authorization for voluntary supportA Federal entity, including FirstNet, may voluntarily enter into an agreement with NTIA to provide monetary or nonmonetary support for the Applied Research Open-RAN testbed. (b)Participation in standards-setting bodies(1)DefinitionsIn this section—(A)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information;(B)the term eligible standards-setting body—(i)means a standards-setting body, participation in which may be funded by a grant awarded under paragraph (2), as determined by the Assistant Secretary; and(ii)includes—(I)the 3rd Generation Partnership Project (commonly known as 3GPP);(II)the Alliance for Telecommunications Industry Solutions (commonly known as ATIS);(III)the International Telecommunications Union (commonly known as ITU);(IV)the Institute for Electrical and Electronics Engineers (commonly known as IEEE);(V)the World Radiocommunications Conferences (commonly known as the WRC) of the ITU;(VI)the Internet Engineering Task Force (commonly known as the IETF);(VII)the International Organization for Standardization (commonly known as the ISO) and the International Electrotechnical Commission (commonly known as the IEC); (VIII)the O-RAN Alliance; (IX)the Telecommunications Industry Association (commonly known as TIA); and (X)any other standards-setting body identified under paragraph (4); (C)the term Secretary means the Secretary of Commerce; and(D)the term standards-setting body means an international body that develops the standards for open network architecture technologies.(2)Grant program(A)In generalThe Secretary, in collaboration with the Assistant Secretary, shall award grants to private sector entities based in the United States to participate in eligible standards-setting bodies.(B)PrioritizationThe Secretary shall prioritize grants awarded under this section to private sector entities that would not otherwise be able to participate in eligible standards-setting bodies without the grant. (3)Grant criteriaNot later than 180 days after the date on which amounts are appropriated under paragraph (5), the Secretary, in collaboration with the Assistant Secretary, shall establish criteria for the grants awarded under paragraph (2). (4)Consultation with Federal Communications CommissionThe Secretary shall consult with the Federal Communications Commission in—(A)determining criteria for the grants awarded under paragraph (2); and(B)determining which standards-setting bodies, if any, in addition to the standards-setting bodies listed in paragraph (1)(B)(ii) are eligible standards-setting bodies.(5)Authorization of appropriations(A)In generalThere are authorized to be appropriated for grants under paragraph (2) $30,000,000 in total for fiscal years 2022 through 2025, to remain available until expended.(B)Administrative costsThe Secretary may use not more than 2 percent of any funds appropriated under this paragraph for the administration of the grant program established under this subsection. 2521.Combatting sexual harassment in science(a)DefinitionsThis section may be cited as the Combating Sexual Harassment in Science Act of 2021.(b)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Science Foundation.(2)Federal science agencyThe term Federal science agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.(3)Grant personnelThe term grant personnel means principal investigators and co-principal investigators supported by a grant award under Federal law and their trainees.(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (5)National AcademiesThe term National Academies means the National Academies of Sciences, Engineering, and Medicine.(6)RecipientThe term recipient means an entity, usually a non-Federal entity, that receives a Federal award directly from a Federal awarding agency. The term recipient does not include entities that receive subgrants or individuals that are the beneficiaries of the award. (7)Sexual harassmentThe term sexual harassment has the meaning given such term in section 1604.11 of title 29, Code of Federal Regulations (or any successor regulations).(c)Research grants(1)In generalThe Director shall award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)—(A)to expand research efforts to better understand the factors contributing to, and consequences of, sexual harassment affecting individuals in the scientific, technical, engineering, and mathematics workforce, including students and trainees; and(B)to examine best practices to reduce the incidence and negative consequences of such harassment.(2)Use of fundsActivities funded by a grant under this subsection may include—(A)research on the sexual harassment experiences of individuals in underrepresented or vulnerable groups, including communities of color, disabled individuals, foreign nationals, sexual- and gender-minority individuals, and others;(B)development and assessment of policies, procedures, trainings, and interventions, with respect to sexual harassment, conflict management, and ways to foster respectful and inclusive climates;(C)research on approaches for remediating the negative impacts and outcomes of such harassment on individuals experiencing such harassment;(D)support for institutions of higher education or nonprofit organizations to develop, adapt, implement, and assess the impact of innovative, evidence-based strategies, policies, and approaches to policy implementation to prevent and address sexual harassment;(E)research on alternatives to the power dynamics and hierarchical and dependent relationships in academia that have been shown to create higher levels of risk for and lower levels of reporting of sexual harassment; and(F)research related to the ongoing compilation, management, and analysis of organizational climate survey data.(d)Data collectionNot later than 180 days after the date of enactment of this division, the Director, through the National Center for Science and Engineering Statistics and with guidance from the Office of Management and Budget given their oversight of the Federal statistical agencies, shall convene a working group composed of representatives of Federal statistical agencies—(1)to develop questions on sexual harassment in science, technology, engineering, and mathematics departments to gather national data on the prevalence, nature, and implications of sexual harassment in institutions of higher education that builds on the work conducted by the National Center for Science and Engineering Statistics in response to recommendations from the National Academies to develop questions on harassment; and(2)to include such questions as appropriate, with sufficient protections of the privacy of respondents, in relevant surveys conducted by the National Center for Science and Engineering Statistics and other relevant entities.(e)Responsible conduct guide(1)In generalNot later than 180 days after the date of enactment of this division, the Director shall enter into an agreement with the National Academies to update the report entitled On Being a Scientist: A Guide to Responsible Conduct in Research issued by the National Academies. The report, as so updated, shall include—(A)updated professional standards of conduct in research;(B)standards of treatment individuals can expect to receive under such updated standards of conduct;(C)evidence-based practices for fostering a climate intolerant of sexual harassment;(D)methods, including bystander intervention, for identifying and addressing incidents of sexual harassment;(E)professional standards for mentorship and teaching with an emphasis on power diffusion mechanisms and preventing sexual harassment;(F)recommended vetting and hiring practices scientific research entities are urged to implement to eliminate serial harassers; and(G)other topics as the National Academies determines appropriate.(2)RecommendationsIn updating the report under paragraph (1), the National Academies shall take into account recommendations made in the report issued by the National Academies in 2018 entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine and other relevant studies and evidence.(3)ReportNot later than 18 months after the effective date of the agreement under paragraph (1), the National Academies, as part of such agreement, shall submit to the Director and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the report referred to in such subsection, as updated pursuant to such subsection.(f)Policy guidelines(1)Responsibilities of OSTPThe Director of the Office of Science and Technology Policy, in coordination with the working group on inclusion in STEM fields established under section 308 of the American Innovation and Competitiveness Act (42 U.S.C. 6626) and the Safe Inclusive Research Environments Subcommittee of the National Science and Technology Council, and in consultation with representatives from each Federal science agency, the Department of Education, and the Equal Employment Opportunity Commission, shall—(A)not later than 90 days after the date of the enactment of this division, submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an inventory of Federal science agency policies, procedures, and resources dedicated to preventing and responding to reports of sexual harassment;(B)not later than 6 months after the date on which the inventory is submitted under subparagraph (A)—(i)in consultation with outside stakeholders, develop a set of policy guidelines for Federal science agencies; and(ii)submit a report to the committees referred to in subparagraph (A) containing such guidelines;(C)encourage Federal science agencies to develop or maintain and implement policies based on the guidelines developed under subparagraph (B);(D)not later than 1 year after the date on which the inventory under subparagraph (A) is submitted, and every 5 years thereafter, the Director of the Office of Science and Technology Policy shall report to Congress on the implementation by Federal science agencies of the policy guidelines developed under subparagraph (B); and(E)update such policy guidelines as needed.(2)Requirements(A)In GeneralIn developing policy guidelines under paragraph (1)(B), the Director of the Office of Science and Technology Policy shall consider guidelines that require, to the extent practicable—(i)recipients to submit to the Federal science agency or agencies from which the recipients receive funding reports relating to—(I)any decision made to launch a formal investigation of sexual harassment by, or of, grant personnel; and (II)findings or determinations of sexual harassment by, or of, grant personnel, including the final disposition of a matter involving a violation of organizational policies and processes, to include the exhaustion of permissible appeals, or a conviction of a sexual offense in a criminal court of law;(ii)the updating and sharing of reports of sexual harassment submitted under clause (i) with relevant Federal science agencies by agency request; and(iii)consistency among relevant Federal agencies with regards to the policies and procedures for receiving reports submitted pursuant to clause (i).(B)FERPAThe Director of the Office of Science and Technology Policy shall ensure that such guidelines and requirements are consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974).(C)Privacy protectionsThe Director of the Office of Science and Technology Policy shall ensure that such guidelines and requirements—(i)do not infringe upon the privacy rights of individuals associated with reports submitted to Federal science agencies; and(ii)do not require recipients to provide interim reports to Federal science agencies. (3)ConsiderationsIn developing policy guidelines under paragraph (1)(B), the Director of the Office of Science and Technology Policy shall consider protocols that require or incent—(A)recipients that receive funds from Federal science agencies to periodically assess their organizational climate, which may include the use of climate surveys, focus groups, or exit interviews;(B)recipients that receive funds from Federal science agencies to publish on a publicly available internet website the results of assessments conducted pursuant to paragraph (1), disaggregated by gender and, if possible, race, ethnicity, disability status, and sexual orientation, and in a manner that does not include personally identifiable information;(C)recipients that receive funds from Federal science agencies to make public on an annual basis the number of determinations of sexual harassment at that institution or organization;(D)recipients that receive funds from Federal science agencies to regularly assess and improve policies, procedures, and interventions to reduce the prevalence of and improve the reporting of sexual harassment;(E)each entity applying for Federal assistance awards from a Federal science agency to have a code of conduct for maintaining a healthy and welcoming workplace for grant personnel posted on their public website;(F)each recipient that receives funds from Federal science agencies to have in place mechanisms for the re-integration of individuals who have experienced sexual harassment; and(G)recipients that receive funds from Federal science agencies to work to create a climate intolerant of sexual harassment and that values and promotes diversity and inclusion. (4)Federal science agency implementationEach Federal science agency shall—(A)develop or maintain and implement policies with respect to sexual harassment that are consistent with policy guidelines under paragraph (1)(B) and that protect the privacy of all parties involved in any report and investigation of sexual harassment; and(B)broadly disseminate such policies to current and potential recipients of research grants awarded by such agency.(g)National Academies assessmentNot later than 3 years after the date of enactment of this division, the Director shall enter into an agreement with the National Academies to undertake a study and issue a report on the influence of sexual harassment in institutions of higher education on the career advancement of individuals in the scientific, engineering, technical, and mathematics workforce. The study shall assess— (1)the state of research on sexual harassment in such workforce;(2)whether research demonstrates a decrease in the prevalence of sexual harassment in such workforce;(3)the progress made with respect to implementing recommendations promulgated in the National Academies consensus study report entitled Sexual Harassment of Women: Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine; (4)where to focus future efforts with respect to decreasing sexual harassment in such institutions, including specific recommendations; and(5)other recommendations and issues, as the National Academies determines appropriate.(h)Government Accountability Office StudyNot later than 3 years after the date of enactment of this division, the Comptroller General of the United States shall—(1)complete a study that assesses the degree to which Federal science agencies have implemented the policy guidelines developed under subsection (f)(1)(B) and the effectiveness of that implementation; and (2)submit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of such study, including recommendations on potential changes to practices and policies to improve those guidelines and that implementation. (i)Harassment on the basis of pregnancy statusThe Director of the Office of Science and Technology Policy, in consultation with the Equal Employment Opportunity Commission, shall develop a definition of “harassment on the basis of pregnancy status” for the purposes of carrying out this section. 2522.National Science Corps(a)PurposeIt is the purpose of this section to elevate the profession of STEM teaching by establishing a National Science Corps that identifies outstanding STEM teachers in our Nation’s classrooms, rewards them for their accomplishments, elevates their public profile, and creates rewarding career paths to which all STEM teachers can aspire, both to prepare future STEM researchers and to create a scientifically literate public.(b)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the National Science Corps.(2)Eligible applicantThe term eligible applicant means a STEM teacher who has not less than 2 years of STEM teaching experience and is employed as a public school classroom instructor on the date of selection.(3)Eligible entityThe term eligible entity means—(A)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));(B)a State educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(C)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and(D)a consortium composed of 1 or more of the entities described in subparagraph (A), (B), or (C), or all 3, and 1 of the following entities:(i)An education nonprofit association.(ii)A cross sector STEM organization.(iii)A private entity, including a STEM-related business.(4)High-need schoolThe term high-need school has the meaning given the term in section 2211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631(b)).(5)National science corps central entityThe term National Science Corps central entity means an office of the Foundation that—(A)operates the National Science Corps in accordance with the purposes of this section;(B)serves as a national convener to improve STEM instruction, including improving the diversity of students participating in STEM education and STEM teachers;(C)serves as standard-bearer and evaluator of regional centers; and(D)is headed by the Administrator, who reports to the Director.(6)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)Regional centerThe term regional center means a regional center of the National Science Corps.(8)StemThe term STEM means science, technology, engineering, and mathematics, including computer science.(9)Stem education advisory boardThe term STEM Education Advisory Board means the Advisory Board for the National Science Corps established under subsection (e).(c)Establishment of national science corpsThere is established a National Science Corps 5-year pilot program to be administered by the Administrator, who shall be appointed by the Director, and overseen by the STEM Education Advisory Board.(d)Duties of the AdministratorThe Administrator shall—(1)create a process and standards for selection of eligible applicants to become members of the National Science Corps, including—(A)uniform selection criteria that includes—(i)deep knowledge of STEM content and pedagogy;(ii)a passion for STEM subjects and dedication to teaching, evidence of leadership skills, and potential for continued career growth as an educator; and(iii)demonstrated experience increasing STEM student achievement and STEM participation rates for all students, particularly those from rural and high-need schools; and(B)a uniform selection process, including a comprehensive application that includes recommendations and other relevant professional information;(2)build an infrastructure to support the functions and operations of the National Science Corps;(3)promote the National Science Corps and elevate best practices that emerge from the National Science Corps to a national audience;(4)evaluate the operation and effectiveness of the regional centers; and(5)evaluate the overall and long-term impact of the National Science Corps by—(A)documenting, monitoring, and assessing the program outcomes or impact on the STEM careers of participants; and(B)documenting, monitoring, and assessing the program outcomes for the STEM education profession nationwide, particularly for rural and high-need schools.(e)STEM education advisory board(1)EstablishmentThere is established a STEM Education Advisory Board to oversee the operations of the National Science Corps for the length of the pilot program.(2)Composition(A)In generalThe members of the STEM Education Advisory Board shall comply with the following:(i)Be appointed by the Director.(ii)Include a representative from each of the following:(I)School leaders.(II)STEM researchers.(III)STEM education researchers.(IV)Business leaders.(V)Kindergarten through grade 12 STEM educators.(VI)Students pursuing a postsecondary STEM degree.(B)Stem education advisory committee in existenceThe Director may assign the duties of the STEM Education Advisory Board, described in paragraph (3), to an advisory committee of the Foundation in existence on the date of enactment of this division.(3)Duties of the STEM education advisory boardIn overseeing the operations of the National Science Corps, the STEM Education Advisory Board shall—(A)create a steering committee that is comprised of STEM educators and researchers representing a variety of STEM fields and representing geographic diversity, to help establish the National Science Corps in its initial phases; and(B)provide a direct connection of the National Science Corps to the existing research and education communities, ensuring that the National Science Corps program is consistent with the aspirations of both.(f)Duties of the regional centersThe Administrator shall award not less than 10 and not more than 20 grants, on a competitive basis, to establish regional centers at eligible entities. Each regional center shall—(1)engage local partners, which may include local educational agencies, institutions of higher education, STEM organizations, or education nonprofit organizations, to—(A)develop and serve the community of National Science Corps members within the region, in coordination local partners to carry out day-to-day activities;(B)coordinate professional development activities, including activities led by National Science Corps members;(C)connect National Science Corps members with existing educator professional development programs and coordinate members’ involvement as cooperating teachers or mentors;(D)seek opportunities to involve teachers who are not members of the National Science Corps to participate in National Science Corps activities; and(E)build partnerships with existing education organizations and other efforts by State educational agencies and local educational agencies that operate programs relevant to the National Science Corps and its activities;(2)recruit eligible applicants, with a focus on recruiting diverse STEM educators based on race, ethnicity, sex, socioeconomic status, age, disability status, and language ability;(3)screen, interview, and select members of the National Science Corps using procedures and standards provided by the Administrator;(4)coordinate the online network that supports all National Science Corps members in the region;(5)convene occasional meetings of National Science Corps members in a region;(6)create opportunities for the professional growth of National Service Corps members, with a focus on increasing STEM student achievement and STEM participation rates for all students, particularly those from rural and high-need schools; and(7)support the retention and success of National Science Corps members in the region.(g)Duties of members of the national science corpsAn eligible applicant that is selected by a regional center to be a member of the National Science Corps shall—(1)serve a 4-year term with a possibility of reappointment;(2)receive an annual stipend in an amount of up to $15,000; and(3)have substantial responsibilities, including—(A)working with other members of the National Science Corps to develop and improve innovative teaching practices, including practices such as inquiry-based learning;(B)participating in professional development on innovative teaching methodology and mentorship; and(C)continuing to excel in teaching the member’s own students, with a focus on advancing equity by spending additional time teaching and coaching underserved students to increase STEM student achievement and STEM participation rates for students from rural and high-need schools.(h)EvaluationsThe Administrator shall evaluate the activities of the regional centers every 2 years.(i)Authorization of appropriationsOut of funds authorized under section 2106, there are authorized to be appropriated $100,000,000 in fiscal years 2022 through 2026 to carry out this section. 2523.Annual report on foreign research(a)In generalNot later than 180 days after the date of enactment of this division, and not less frequently than every 2 years thereafter, the Director shall prepare and submit a report to the relevant congressional committees regarding the research funding from the National Science Foundation provided to foreign entities.(b)ContentsThe report submitted under subsection (a) shall include the following:(1)The total amount of National Science Foundation funds provided to research institutions in foreign countries. (2)A complete list of projects funded by the National Science Foundation provided to foreign entities, including for each project— (A)a complete abstract;(B) the previous fiscal year’s funding amount; (C)whether they have a connection to a foreign government and to what extent the connection exists; (D)the names of principal investigators; and(E)a specific justification for funding the research abroad instead of in the United States. 2524.Accelerating unmanned maritime systems research(a)In generalIn order to support advances in marine science and security at sea, the Director shall issue awards, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to support basic and applied research that will accelerate innovation to advance unmanned maritime systems for the purpose of providing greater maritime domain awareness to the Nation.(b)PartnershipsIn implementing this section, the Director shall establish partnerships with other Federal agencies, including those established under the Commercial Engagement Through Ocean Technology Act of 2018 (Public Law 115–394).(c)Use of nsf oceanographic research vesselsThe Director may leverage the resources and capabilities of the consortium operating the Directorate’s regional class research vessels to complement the research in unmanned maritime systems. 2525.Foundation funding to institutions hosting or supporting Confucius Institutes(a)DefinitionsIn this section—(1)the term Confucius Institute means a cultural institute established as a partnership between a United States institution of higher education and a Chinese institution of higher education to promote and teach Chinese language and culture that is funded, directly or indirectly, by the Government of the People’s Republic of China; and(2)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(b)Restrictions of confucius institutesExcept as provided in subsection (d), none of the funds made available to the Foundation under this Act, or an amendment made by this Act, may be obligated or expended to an institution of higher education that maintains a contract or agreement between the institution and a Confucius Institute, unless the Director, after consultation with the National Academies of Science, Engineering, and Medicine, determines such a waiver is appropriate in accordance with subsection (c).(c)WaiverThe Director, after consultation with the National Academies of Science, Engineering, and Medicine, may issue a waiver for an institution of higher education that maintains a contract or agreement between the institution and a Confucius Institute if such contract or agreement includes clear provisions that—(1)protect academic freedom at the institution;(2)prohibit the application of any foreign law on any campus of the institution; (3)grant full managerial authority of the Confucius Institute to the institution, including full control over what is being taught, the activities carried out, the research grants that are made, and who is employed at the Confucius Institute; and(4)prohibit co-location with the institution’s Chinese language, history, and cultural programs and require separate promotional materials.(d)Special rule(1)In generalNotwithstanding any other provision of this section, this section shall not apply to an institution of higher education if that institution has fulfilled the requirements—(A)for a waiver from the Department of Defense as described under section 1062 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); or(B)under section 6122 with respect to funding the provided under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), except funds provided under title IV of such Act.(2)ExceptionNotwithstanding any other provision of this section, the prohibition under subsection (b) shall not apply to amounts provided to students as educational assistance. (e)Effective dateThe limitation under subsection (b) shall apply with respect to the first fiscal year that begins after the date that is 2 years after the date of enactment of this Act and to any subsequent fiscal year subject to subsection (f).(f)SunsetThis section shall cease to be effective on the date that is 5 years after the date of enactment of this Act. 2526.Supporting documents(a)In General To ensure the security of research products developed under this division, the Director shall, on an annual basis, request from an institution of higher education receiving an award made available by the National Science Foundation Technology and Innovation Directorate under this division—(1)final copies of any contracts, agreements, or documentation of financial transactions between the institution, a foundation of the institution, or related entities, and any educational, cultural, or language entity that is directly or indirectly funded by the Government of the People’s Republic of China; and(2)a detailed description of any financial contributions from the Government of the People’s Republic of China or its affiliates to the institution, a foundation of the institution, or related entities.(b)Office of the Inspector GeneralThe Director may request an investigation by the Office of the Inspector General into the research security practices of an institution of higher education and, as appropriate, recommend revocation of funding for relevant grants, in the case that—(1)an institution of higher education fails to provide information requested under subsection (a); or(2)a review of the information under subsection (a) by the Chief of Research Security indicates threats to research security. 2527.BASIC research(a)Nondisclosure of members of grant review panelNotwithstanding any other provision of law, each agency that awards a Federal research grant shall not disclose, either publicly or privately, to an applicant for such grant the identity of any member of the grant review panel for such applicant.(b)Public accessibility of research funded by taxpayers(1)Definition of Federal agencyIn this section, the term Federal agency means an Executive agency, as defined under section 105 of title 5, United States Code.(2)Federal research public access policy(A)Requirement to develop policy(i)In generalNot later than 1 year after the date of enactment of this section, each Federal agency with annual extramural research expenditures of over $100,000,000 shall develop an agency research public access policy that is consistent with and advances the purposes of the Federal agency. (ii)Common proceduresTo the extent practicable, Federal agencies required to develop a policy under clause (i) shall follow common procedures for the collection and depositing of research papers. (B)ContentEach Federal research public access policy shall provide for— (i)submission to a digital repository designated or maintained by the Federal agency of an electronic version of the author’s final manuscript of original research papers that have been accepted for publication in peer-reviewed journals and that result from research supported, in whole or in part, from funding by the Federal Government; (ii)the incorporation of any changes resulting from the peer review publication process in the manuscript described under clause (i); (iii)the replacement of the final manuscript with the final published version if— (I)the publisher consents to the replacement; and (II)the goals of the Federal agency for functionality and interoperability are retained; (iv)free online public access to such final peer-reviewed manuscripts or published versions within a time period that is appropriate for each type of research conducted or sponsored by the Federal agency, not later than 12 months after publication in peer-reviewed journals, preferably sooner, or as adjusted under established mechanisms; (v)providing research papers as described in clause (iv) in formats and under terms that enable productive reuse of the research and computational analysis by state-of-the-art technologies; (vi)improving the ability of the public to locate and access research papers made accessible under the Federal research public access policy; and (vii)long-term preservation of, and free public access to, published research findings— (I)in a stable digital repository maintained by the Federal agency; or (II)if consistent with the purposes of the Federal agency, in any repository meeting conditions determined favorable by the Federal agency, including free public access, interoperability, and long-term preservation. (C)Application of policyEach Federal research public access policy shall— (i)apply to—(I)researchers employed by the Federal agency whose works remain in the public domain; and (II)researchers funded by the Federal agency; (ii)provide that works described under clause (i)(I) shall be— (I)marked as being public domain material when published; and (II)made available at the same time such works are made available under subparagraph (B)(iv); and (iii)make effective use of any law or guidance relating to the creation and reservation of a Government license that provides for the reproduction, publication, release, or other uses of a final manuscript for Federal purposes. (D)ExclusionsEach Federal research public access policy shall not apply to— (i)research progress reports presented at professional meetings or conferences; (ii)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts; (iii)classified research, research resulting in works that generate revenue or royalties for authors (such as books) or patentable discoveries, to the extent necessary to protect a copyright or patent; or (iv)authors who do not submit their work to a journal or works that are rejected by journals. (3)Rule of construction regarding patent or copyright lawNothing in this section shall be construed to affect any right under the provisions of title 17 or 35, United States Code. (4)GAO ReportNot later than 3 years after the date of enactment of this section, and every 5 years thereafter, the Comptroller General of the United States shall submit to Congress a report that— (A)includes an analysis of the period between the date on which each applicable paper becomes publicly available in a journal and the date on which the paper is in the online repository of the applicable Federal agency; and (B)examines the effectiveness of the Federal research public access policy in providing the public with free online access to papers on research funded by each Federal agency required to develop a policy under paragraph (2)(A), including— (i)whether the terms of use applicable to such research papers in effect are effective in enabling productive reuse of the research and computational analysis by state-of-the-art technologies; and (ii)whether such research papers should include a royalty-free copyright license that is available to the public and that permits the reuse of those research papers, on the condition that attribution is given to the author or authors of the research and any others designated by the copyright owner. (5)Downstream reportingAny person or institution awarded a grant from a Federal research agency shall—(A)notify and seek authorization from the relevant agency for any funds derived from the grant made available through a subgrant or subsequent grant (including to an employee or subdivision of the grant recipient’s organization); and (B)ensure that each subgrant or subsequent grant award (including to an employee or subdivision of the grant recipient’s organization) funded with funds derived from the Federal grant is within the scope of the Federal grant award.(6)Impartiality in funding scientific researchNotwithstanding any other provision of law, each Federal agency, in awarding grants for scientific research, shall be impartial and shall not seek to advance any political position or fund a grant to reach a predetermined conclusion. 2528.Foundation for Energy Security and Innovation(a)DefinitionsIn this section:(1)BoardThe term Board means the Board of Directors described in subsection (b)(2)(A).(2)DepartmentThe term Department means the Department of Energy.(3)Executive DirectorThe term Executive Director means the Executive Director described in subsection (b)(5)(A).(4)FoundationThe term Foundation means the Foundation for Energy Security and Innovation established under subsection (b)(1). (5)Individual Laboratory-Associated FoundationThe term Individual Laboratory-Associated Foundation means a Laboratory Foundation established by an operating contractor of a National Laboratory. (6)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (7)SecretaryThe term Secretary means the Secretary of Energy.(b)Foundation for Energy Security and Innovation(1)Establishment(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonprofit corporation to be known as the Foundation for Energy Security and Innovation.(B)MissionThe mission of the Foundation shall be—(i)to support the mission of the Department; and (ii)to advance collaboration with energy researchers, institutions of higher education, industry, and nonprofit and philanthropic organizations to accelerate the commercialization of energy technologies.(C)LimitationThe Foundation shall not be an agency or instrumentality of the Federal Government.(D)Tax-exempt statusThe Board shall take all necessary and appropriate steps to ensure that the Foundation is an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.(E)Collaboration with existing organizationsThe Secretary may collaborate with 1 or more organizations to establish the Foundation and carry out the activities of the Foundation.(2)Board of Directors(A)EstablishmentThe Foundation shall be governed by a Board of Directors.(B)Composition(i)In generalThe Board shall be composed of the ex officio nonvoting members described in clause (ii) and the appointed voting members described in clause (iii).(ii)Ex officio membersThe ex officio members of the Board shall be the following individuals or designees of those individuals:(I)The Secretary.(II)The Under Secretary for Science and Energy.(III)The Under Secretary for Nuclear Security.(IV)The Chief Commercialization Officer. (iii)Appointed members(I)Initial membersThe Secretary and the other ex officio members of the Board shall—(aa)seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to develop a list of individuals to serve as members of the Board who are well-qualified and will meet the requirements of subclauses (II) and (III); and(bb)appoint the initial members of the Board from that list, if applicable, in consultation with the National Academies of Sciences, Engineering, and Medicine.(II)RepresentationThe appointed members of the Board shall reflect a broad cross-section of stakeholders from academia, industry, nonprofit organizations, State or local governments, the investment community, and the philanthropic community.(III)ExperienceThe Secretary shall ensure that a majority of the appointed members of the Board—(aa)(AA)has experience in the energy sector;(BB)has research experience in the energy field; or(CC)has experience in technology commercialization or foundation operations; and(bb)to the extent practicable, represents diverse regions, sectors, and communities.(C)Chair and Vice Chair(i)In generalThe Board shall designate from among the members of the Board—(I)an individual to serve as Chair of the Board; and (II)an individual to serve as Vice Chair of the Board. (ii)TermsThe term of service of the Chair and Vice Chair of the Board shall end on the earlier of—(I)the date that is 3 years after the date on which the Chair or Vice Chair of the Board, as applicable, is designated for the position; and(II)the last day of the term of service of the member, as determined under subparagraph (D)(i), who is designated to be Chair or Vice Chair of the Board, as applicable. (iii)RepresentationThe Chair and Vice Chair of the Board—(I)shall not be representatives of the same area of subject matter expertise, or entity, as applicable, under subparagraph (B)(iii)(II); and(II)shall not be representatives of any area of subject matter expertise, or entity, as applicable, represented by the immediately preceding Chair and Vice Chair of the Board.(D)Terms and vacancies(i)Terms(I)In generalThe term of service of each appointed member of the Board shall be not more than 5 years.(II)Initial appointed membersOf the initial members of the Board appointed under subparagraph (B)(iii)(I), half of the members shall serve for 4 years and half of the members shall serve for 5 years, as determined by the Chair of the Board.(ii)VacanciesAny vacancy in the membership of the appointed members of the Board—(I)shall be filled in accordance with the bylaws of the Foundation by an individual capable of representing the same area or entity, as applicable, as represented by the vacating board member under subparagraph (B)(iii)(II); (II)shall not affect the power of the remaining appointed members to execute the duties of the Board; and(III)shall be filled by an individual selected by the Board.(E)Meetings; quorum(i)Initial meetingNot later than 60 days after the Board is established, the Secretary shall convene a meeting of the ex officio and appointed members of the Board to incorporate the Foundation.(ii)QuorumA majority of the appointed members of the Board shall constitute a quorum for purposes of conducting the business of the Board. (F)DutiesThe Board shall—(i)establish bylaws for the Foundation in accordance with subparagraph (G);(ii)provide overall direction for the activities of the Foundation and establish priority activities;(iii)carry out any other necessary activities of the Foundation;(iv)evaluate the performance of the Executive Director; and(v)actively solicit and accept funds, gifts, grants, devises, or bequests of real or personal property to the Foundation, including from private entities.(G)Bylaws(i)In generalThe bylaws established under subparagraph (F)(i) may include—(I)policies for the selection of Board members, officers, employees, agents, and contractors of the Foundation;(II)policies, including ethical standards, for—(aa)the acceptance, solicitation, and disposition of donations and grants to the Foundation, including appropriate limits on the ability of donors to designate, by stipulation or restriction, the use or recipient of donated funds; and(bb)the disposition of assets of the Foundation;(III)policies that subject all employees, fellows, trainees, and other agents of the Foundation (including ex officio and appointed members of the Board) to conflict of interest standards; and(IV)the specific duties of the Executive Director.(ii)RequirementsThe Board shall ensure that the bylaws of the Foundation and the activities carried out under those bylaws shall not—(I)reflect unfavorably on the ability of the Foundation to carry out activities in a fair and objective manner; or(II)compromise, or appear to compromise, the integrity of any governmental agency or program, or any officer or employee employed by, or involved in, a governmental agency or program.(H)Compensation(i)In generalNo member of the Board shall receive compensation for serving on the Board.(ii)Certain expensesIn accordance with the bylaws of the Foundation, members of the Board may be reimbursed for travel expenses, including per diem in lieu of subsistence, and other necessary expenses incurred in carrying out the duties of the Board.(3)PurposesThe purposes of the Foundation are—(A)to support the Department in carrying out the mission of the Department to ensure the security and prosperity of the United States by addressing energy, environmental, and nuclear challenges through transformative science and technology solutions; and(B)to increase private and philanthropic sector investments that support efforts to create, characterize, develop, test, validate, and deploy or commercialize innovative technologies that address crosscutting national energy challenges by methods that include—(i)fostering collaboration and partnerships with researchers from the Federal Government, State governments, institutions of higher education, federally funded research and development centers, industry, and nonprofit organizations for the research, development, or commercialization of transformative energy and associated technologies;(ii)strengthening and sharing best practices relating to regional economic development through scientific and energy innovation, including in partnership with an Individual Laboratory-Associated Foundation;(iii)promoting new product development that supports job creation;(iv)administering prize competitions—(I)to accelerate private sector competition and investment; and (II)that complement the use of prize authority by the Department; (v)supporting programs that advance technology maturation, especially where there may be gaps in Federal or private funding in advancing a technology to deployment or commercialization from the prototype stage to a commercial stage; and(vi)facilitating access to Department facilities, equipment, and human expertise to assist in tackling national challenges. (4)Activities(A)Studies, competitions, and projectsThe Foundation may conduct and support studies, competitions, projects, and other activities that further the purposes of the Foundation described in paragraph (3).(B)Fellowships and grants(i)In generalThe Foundation may award fellowships and grants for activities relating to research, development, demonstration, maturation, or commercialization of energy and other Department-supported technologies.(ii)Form of awardA fellowship or grant under clause (i) may consist of a stipend, health insurance benefits, funds for travel, and funds for other appropriate expenses.(iii)SelectionIn selecting a recipient for a fellowship or grant under clause (i), the Foundation—(I)shall make the selection based on the technical and commercialization merits of the proposed project of the potential recipient; and(II)may consult with a potential recipient regarding the ability of the potential recipient to carry out various projects that would further the purposes of the Foundation described in paragraph (3).(iv)National LaboratoriesA National Laboratory that applies for or accepts an award under clause (i) shall not be considered to be engaging in a competitive process.(C)Accessing facilities and expertiseThe Foundation may work with the Department—(i)to leverage the capabilities and facilities of National Laboratories to commercialize technology; and(ii)to assist with resources, including by providing information on the assets of each National Laboratory that may enable the deployment and commercialization of technology.(D)Training and educationThe Foundation may support programs that provide training to researchers, scientists, other relevant personnel at National Laboratories and institutions of higher education, and previous or current recipients of or applicants for Department funding to help demonstrate, deploy, and commercialize federally funded technology.(E)Maturation fundingThe Foundation shall support programs that provide maturation funding to researchers to advance the technology of those researchers for the purpose of moving products from a prototype stage to a commercial stage.(F)Stakeholder engagementThe Foundation shall convene, and may consult with, representatives from the Department, institutions of higher education, National Laboratories, the private sector, and commercialization organizations to develop programs for the purposes of the Foundation described in paragraph (3) and to advance the activities of the Foundation.(G)Individual and Federal laboratory-associated foundations(i)Definition of covered foundationIn this subparagraph, the term covered foundation means each of the following:(I)An Individual Laboratory-Associated Foundation.(II)A Federal Laboratory-Associated Foundation established pursuant to subsection (c)(1).(ii)SupportThe Foundation shall provide support to and collaborate with covered foundations.(iii)Guidelines and templatesFor the purpose of providing support under clause (ii), the Secretary shall establish suggested guidelines and templates for covered foundations, including—(I)a standard adaptable organizational design for responsible management;(II)standard and legally tenable bylaws and money-handling procedures; and(III)a standard training curriculum to orient and expand the operating expertise of personnel employed by covered foundations.(iv)AffiliationsNothing in this subparagraph requires—(I)an existing Individual Laboratory-Associated Foundation to modify current practices or affiliate with the Foundation; or(II)a covered foundation to be bound by charter or corporate bylaws as permanently affiliated with the Foundation.(H)Supplemental programsThe Foundation may carry out supplemental programs—(i)to conduct and support forums, meetings, conferences, courses, and training workshops consistent with the purposes of the Foundation described in paragraph (3);(ii)to support and encourage the understanding and development of data that promotes the translation of technologies from the research stage, through the development and maturation stage, and ending in the market stage;(iii)for writing, editing, printing, publishing, and vending books and other materials relating to research carried out under the Foundation and the Department; and(iv)to conduct other activities to carry out and support the purposes of the Foundation described in paragraph (3).(I)EvaluationsThe Foundation shall support the development of an evaluation methodology, to be used as part of any program supported by the Foundation, that shall—(i)consist of qualitative and quantitative metrics; and(ii)include periodic third party evaluation of those programs and other activities of the Foundation.(J)CommunicationsThe Foundation shall develop an expertise in communications to promote the work of grant and fellowship recipients under subparagraph (B), the commercialization successes of the Foundation, opportunities for partnership with the Foundation, and other activities. (K)Solicitation and use of fundsThe Foundation may solicit and accept gifts, grants, and other donations, establish accounts, and invest and expend funds in support of the activities and programs of the Foundation. (5)Administration(A)Executive directorThe Board shall hire an Executive Director of the Foundation, who shall serve at the pleasure of the Board.(B)CompensationThe Executive Director shall be compensated at a level not greater than the rate payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (C)Administrative controlNo member of the Board, officer or employee of the Foundation or of any program established by the Foundation, or participant in a program established by the Foundation, shall exercise administrative control over any Federal employee.(D)Strategic planNot later than 1 year after the date of enactment of this Act, the Foundation shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a strategic plan that contains—(i)a plan for the Foundation to become financially self-sustaining in fiscal year 2023 and thereafter (except for the amounts provided each fiscal year under paragraph (12)(A)(iii));(ii)a forecast of major crosscutting energy challenge opportunities, including short- and long-term objectives, identified by the Board, with input from communities representing the entities and areas of subject matter expertise, as applicable, described in paragraph (2)(B)(iii)(II); (iii)a description of the efforts that the Foundation will take to be transparent in the processes of the Foundation, including processes relating to—(I)grant awards, including selection, review, and notification;(II)communication of past, current, and future research priorities; and(III)solicitation of and response to public input on the opportunities identified under clause (ii); (iv)a description of the financial goals and benchmarks of the Foundation for the following 10 years; and(v)a description of the efforts undertaken by the Foundation to ensure maximum complementarity and minimum redundancy with investments made by the Department.(E)Annual reportNot later than 1 year after the date on which the Foundation is established, and every 2 years thereafter, the Foundation shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Secretary a report that, for the year covered by the report— (i)describes the activities of the Foundation and the progress of the Foundation in furthering the purposes of the Foundation described in paragraph (3);(ii)provides a specific accounting of the source and use of all funds made available to the Foundation to carry out those activities to ensure transparency in the alignment of Department missions and policies with national security;(iii)describes how the results of the activities of the Foundation could be incorporated into the procurement processes of the General Services Administration; and(iv)includes a summary of each evaluation conducted using the evaluation methodology described in paragraph (4)(I).(F)Evaluation by Comptroller GeneralNot later than 5 years after the date on which the Foundation is established, the Comptroller General of the United States shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives—(i)an evaluation of—(I)the extent to which the Foundation is achieving the mission of the Foundation; and (II)the operation of the Foundation; and(ii)any recommendations on how the Foundation may be improved. (G)AuditsThe Foundation shall—(i)provide for annual audits of the financial condition of the Foundation; and(ii)make the audits, and all other records, documents, and papers of the Foundation, available to the Secretary and the Comptroller General of the United States for examination or audit. (H)Separate fund accountsThe Board shall ensure that any funds received under paragraph (12)(A) are held in a separate account from any other funds received by the Foundation.(I)Integrity(i)In generalTo ensure integrity in the operations of the Foundation, the Board shall develop and enforce procedures relating to standards of conduct, financial disclosure statements, conflicts of interest (including recusal and waiver rules), audits, and any other matters determined appropriate by the Board.(ii)Financial conflicts of interestTo mitigate conflicts of interest and risks from malign foreign influence, any individual who is an officer, employee, or member of the Board is prohibited from any participation in deliberations by the Foundation of a matter that would directly or predictably affect any financial interest of—(I)the individual;(II)a relative (as defined in section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)) of that individual; or(III)a business organization or other entity in which the individual has an interest, including an organization or other entity with which the individual is negotiating employment.(J)Liability(i)In generalThe United States shall not be liable for any debts, defaults, acts, or omissions of—(I)the Foundation;(II)a Federal entity with respect to an agreement of that Federal entity with the Foundation; or(III)an Individual Laboratory-Associated Foundation with respect to an agreement of that Federal entity with the Foundation.(ii)Full faith and creditThe full faith and credit of the United States shall not extend to any obligations of the Foundation.(K)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Foundation or an Individual Laboratory-Associated Foundation. (6)Department collaboration(A)National LaboratoriesThe Secretary shall collaborate with the Foundation to develop a process to ensure collaboration and coordination between the Department, the Foundation, and National Laboratories—(i)to streamline contracting processes between National Laboratories and the Foundation, including by—(I)streamlining the ability of the Foundation to transfer equipment and funds to National Laboratories;(II)standardizing contract mechanisms to be used by the Foundation in engaging with National Laboratories; and(III)streamlining the ability of the Foundation to fund endowed positions at National Laboratories;(ii)to allow a National Laboratory or site of a National Laboratory—(I)to accept and perform work for the Foundation, consistent with provided resources, notwithstanding any other provision of law governing the administration, mission, use, or operations of the National Laboratory or site, as applicable; and(II)to perform that work on a basis equal to other missions at the National Laboratory; and(iii)to permit the director of any National Laboratory or site of a National Laboratory to enter into a cooperative research and development agreement or negotiate a licensing agreement with the Foundation pursuant to section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).(B)Department liaisonsThe Secretary shall appoint liaisons from across the Department to collaborate and coordinate with the Foundation, including not less than 1 liaison from the Office of Technology Transitions, who shall ensure that the Foundation works in conjunction with the Technology Commercialization Fund of the Department.(C)AdministrationThe Secretary shall leverage appropriate arrangements, contracts, and directives to carry out the process developed under subparagraph (A).(7)National securityNothing in this subsection exempts the Foundation from any national security policy of the Department.(8)Support servicesThe Secretary may provide facilities, utilities, and support services to the Foundation if it is determined by the Secretary to be advantageous to the research programs of the Department.(9)Anti-deficiency ActSubsection (a)(1) of section 1341 of title 31, United States Code (commonly referred to as the Anti-Deficiency Act), shall not apply to any Federal officer or employee carrying out any activity of the Foundation using funds of the Foundation. (10)Preemption of authorityThis subsection shall not preempt any authority or responsibility of the Secretary under any other provision of law.(11)Transfer fundsThe Foundation may transfer funds to the Department, which shall be subject to all applicable Federal limitations relating to federally funded research. (12)Authorization of appropriations(A)In generalOf the amounts authorized to be appropriated under section 2117(a)—(i)not less than $1,500,000 shall be for the Secretary for fiscal year 2022 to establish the Foundation;(ii)not less than $30,000,000 shall be for the Foundation for fiscal year 2023 to carry out the activities of the Foundation; and(iii)not less than $3,000,000 shall be for the Foundation for fiscal year 2024, and each fiscal year thereafter, for administrative and operational costs.(B)Cost shareFunds made available under subparagraph (A)(ii) shall be required to be cost-shared by a partner of the Foundation other than the Department or a National Laboratory. (c)National Energy Technology Laboratory-Associated Foundation(1)Establishment(A)In generalNotwithstanding any other provision of law, the National Energy Technology Laboratory may establish, or enter into an agreement with a nonprofit organization to establish, a Federal Laboratory-Associated Foundation (referred to in this subsection as a Laboratory Foundation) to support the mission of the National Energy Technology Laboratory. (B)Not agency or instrumentalityA Laboratory Foundation shall not be an agency or instrumentality of the Federal Government. (C)Governance structureA Laboratory Foundation established under subparagraph (A) shall have a separate governance structure from, and shall be managed independently of, the National Energy Technology Laboratory.(2)ActivitiesActivities of a Laboratory Foundation may include—(A)conducting support studies, competitions, projects, research, and other activities that further the purpose of the Laboratory Foundation;(B)carrying out programs to foster collaboration and partnership among researchers from the Federal Government, State governments, institutions of higher education, federally funded research and development centers, and industry and nonprofit organizations relating to the research, development, and commercialization of federally supported technologies;(C)carrying out programs to leverage technologies to support new product development that supports regional economic development;(D)administering prize competitions—(i)to accelerate private sector competition and investment; and (ii)that complement the use of prize authority by the Department; (E)providing fellowships and grants to research and development personnel at, or affiliated with, federally funded centers, in accordance with paragraph (3); (F)carrying out programs—(i)that allow scientists from foreign countries to serve in research capacities in the United States or other countries in association with the National Energy Technology Laboratory;(ii)that provide opportunities for employees of the National Energy Technology Laboratory to serve in research capacities in foreign countries;(iii)to conduct studies, projects, or research in collaboration with national and international nonprofit and for-profit organizations, which may include the provision of stipends, travel, and other support for personnel;(iv)(I)to hold forums, meetings, conferences, courses, and training workshops that may include undergraduate, graduate, post-graduate, and post-doctoral accredited courses; and (II)for the accreditation of those courses by the Laboratory Foundation at the State and national level for college degrees or continuing education credits;(v)to support and encourage teachers and students of science at all levels of education;(vi)to promote an understanding of science amongst the general public;(vii)for writing, editing, printing, publishing, and vending of relevant books and other materials; and(viii)for the conduct of other activities to carry out and support the purpose of the Laboratory Foundation; and(G)receiving, administering, soliciting, accepting, and using funds, gifts, devises, or bequests, either absolutely or in trust of real or personal property or any income therefrom, or other interest or equity therein for the benefit of, or in connection with, the mission of the applicable Federal laboratory, in accordance with paragraph (4). (3)Fellowships and grants(A)SelectionRecipients of fellowships and grants described in paragraph (2)(E) shall be selected—(i)by a Laboratory Foundation and the donors to a Laboratory Foundation;(ii)subject to the agreement of the head of the agency the mission of which is supported by a Laboratory Foundation; and(iii)in the case of a fellowship, based on the recommendation of the employees of the National Energy Technology Laboratory at which the fellow would serve. (B)ExpensesFellowships and grants described in paragraph (2)(E) may include stipends, travel, health insurance, benefits, and other appropriate expenses. (4)GiftsAn amount of funds, a gift, a devise, or a bequest described in paragraph (2)(G) may be accepted by a Laboratory Foundation regardless of whether it is encumbered, restricted, or subject to a beneficial interest of a private person if any current or future interest of the funds, gift, devise, or bequest is for the benefit of the research and development activities of the National Energy Technology Laboratory. (5)Ownership by Federal GovernmentA contribution, gift, or any other transfer made to or for the use of a Laboratory Foundation shall be regarded as a contribution, gift, or transfer to or for the use of the Federal Government.(6)LiabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of a Laboratory Foundation. (7)Transfer of fundsNotwithstanding any other provision of law, a Laboratory Foundation may transfer funds to the National Energy Technology Laboratory and the National Energy Technology Laboratory may accept that transfer of funds.(8)Other lawsThis subsection shall not alter or supersede any other provision of law governing the authority, scope, establishment, or use of nonprofit organizations by a Federal agency. VISpace mattersASPACE Act2601.Short titleThis subtitle may be cited as the Space Preservation and Conjunction Emergency Act of 2021 or the SPACE Act of 2021.2602.Sense of CongressIt is the sense of Congress that—(1)the increasingly congested nature of the space environment requires immediate action to address the threat of collisions between spacecraft and orbital debris;(2)such collisions threaten the billions of dollars of existing United States and allied spacecraft, including the International Space Station, and endanger the future usability of space;(3)the provision of accurate and timely notice to commercial satellite operators with respect to potential conjunctions enhances safety; (4)a 2020 National Academies for Public Administration study identified the Department of Commerce as the preferred Federal agency to manage, process, and disseminate space situational awareness data to commercial satellite operators; and(5)given the growing space economy, elevating the Office of Space Commerce within the Department of Commerce may enhance the ability of the Office of Space Commerce—(A)to promote space safety through future space situational awareness and space traffic management efforts; and (B)to coordinate with other Federal agencies and foreign entities.2603.DefinitionsIn this subtitle:(1)CenterThe term Center means a Center of Excellence for Space Situational Awareness established under section 2605.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Orbital debrisThe term orbital debris means any space object that—(A)remains in orbit; and (B)no longer serves any useful function or purpose.(4)SecretaryThe term Secretary means the Secretary of Commerce. (5)Space objectThe term space object means any object launched into space or created in space by humans.(6)Space situational awarenessThe term space situational awareness means—(A)the identification and characterization of space objects and orbital debris; and(B)the understanding of the manner in which space objects and orbital debris behave in space.2604.Space situational awareness data, information, and services: provision to non-United States Government entities(a)In generalChapter 507 of title 51, United States Code, is amended by adding at the end the following:50704.Space situational awareness data, information, and services: provision to non-United States Government entities(a)Space situational awareness program(1)RequirementPursuant to the authority provided in section 50702, the Director of Space Commerce, in coordination with appropriate entities within the Department of Commerce and the heads of other relevant Federal agencies—(A)shall carry out a program to improve the collection, processing, and dissemination of space situational awareness data, information, and services; (B)subject to paragraph (2), may provide such data, information, and services to 1 or more eligible entities described in subsection (b); (C)may obtain such data, information, and services from 1 or more such eligible entities; and(D)not later than 180 days after the date of the enactment of this section, shall obtain data or services from 1 or more United States commercial entities, to be stored in an open-architecture data repository that uses commercially available cloud-based computing platforms and other analytic or visualization capabilities.(2)Type of information provided(A)In generalData and information provided to eligible entities under paragraph (1)(B) shall be safety-related and unclassified.(B)National securityThe Secretary of Commerce, in consultation with the Secretary of Defense and the heads of other relevant Federal agencies, shall develop a policy to determine the type of information that may be provided under paragraph (1) without compromising the national security interests of the United States. (b)Eligible entity describedAn eligible entity described in this subsection is any non-United States Government entity, including—(1)a State;(2)a political subdivision of a State;(3)a United States commercial entity;(4)the government of a foreign country; and(5)a foreign commercial entity.(c)Public services(1)In generalThe Secretary of Commerce shall designate a basic level of space situational awareness data, information, and services to be provided at no charge to 1 or more eligible entities described in subsection (b), which shall include public services, free of charge, such as—(A)a public catalog of tracked space objects;(B)emergency conjunction notifications; and(C)any other data or services the Director of Space Commerce considers appropriate.(2)LimitationThe Secretary of Commerce may only provide data or services under paragraph (1)(C) that compete with products offered by United States commercial entities if the provision of such data or services is required to address a threat to space safety.(d)Advanced servicesThe Secretary of Commerce may undertake activities to promote the development of advanced space situational awareness data, information, and services to foster the growth of a global space safety industry.(e)ProceduresThe Secretary of Commerce shall establish procedures by which the authority under this section shall be carried out.(f)ImmunityThe United States, any agency or instrumentality thereof, and any individual, firm, corporation, or other person acting for the United States shall be immune from any suit in any court for any cause of action arising from the provision or receipt of space situational awareness data, information, or services, whether or not provided in accordance with this section, or any related action or omission.50705.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce to carry out this chapter $15,000,000 for fiscal year 2021..(b)Technical and conforming amendmentThe table of sections for chapter 507 of title 51, United States Code, is amended by inserting after the item relating to section 50703 the following:50704. Space situational awareness data, information, and services: provision to non-United States Government entities. 50705. Authorization of appropriations. .2605.Centers of Excellence for Space Situational Awareness(a)In generalSubject to appropriations, the Secretary shall award grants to eligible entities to establish 1 or more Centers of Excellence for Space Situational Awareness to advance scientific, technological, transdisciplinary, and policy research in space situational awareness.(b)PurposesEach Center shall—(1)conduct transdisciplinary research, development, and demonstration projects related to detecting, tracking, identifying, characterizing, modeling, and minimizing space safety, security, and sustainability risks to improve—(A)space situational awareness and the development of open-architecture resources for improved space safety, security, and sustainability;(B)the unique identification, tracking, classification, prediction, and modeling of orbital debris and space objects;(C)the monitoring, quantification, assessment, modeling, and prediction of space operations and environmental threats and hazards, including in space collisions;(D)peer exchange and documentation of evidence-based practices, policies, laws, and regulations related to orbital debris mitigation and remediation; and(E)sharing, modeling, and curation of data related to orbital debris, space objects, and the environment of orbital debris and space objects;(2)conduct policy research related to space safety, security, and sustainability so as to improve sharing of common data and legal standards related to orbital debris;(3)leverage non-Federal sources of support to improve space situational awareness and minimize space safety, security, and sustainability risks; and(4)draw on commercial capabilities and data, as appropriate.(c)Eligible entities(1)In generalTo be eligible for a grant under this section, an entity shall be a consortium led by—(A)an institution of higher education; or(B)a nonprofit organization.(2)Membership of consortiumThe consortium referred to in paragraph (1) may include 1 or more—(A)commercial entities;(B)Federal laboratories, including Department of Defense research laboratories; and(C)other institutions of higher education or nonprofit organizations.(d)ConsiderationsIn awarding grants under this section, the Secretary shall consider, at a minimum—(1)the potential of a proposed Center—(A)to improve the science and technology of space situational awareness; and(B)to reduce the amount of space safety, security, and sustainability risks; and(2)the commitment of financial support, advice, participation, and other contributions from non-Federal sources.(e)Grant periodA grant awarded under this section shall be awarded for a period of 5 years.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000. BNational Aeronautics and Space Administration Authorization Act2611.Short titleThis subtitle may be cited as the National Aeronautics and Space Administration Authorization Act of 2021.2612.DefinitionsIn this subtitle:(1)AdministrationThe term Administration means the National Aeronautics and Space Administration.(2)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration.(3)Appropriate committees of CongressExcept as otherwise expressly provided, the term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Science, Space, and Technology of the House of Representatives.(4)Cislunar spaceThe term cislunar space means the region of space beyond low-Earth orbit out to and including the region around the surface of the Moon.(5)Deep spaceThe term deep space means the region of space beyond low-Earth orbit, including cislunar space.(6)Development costThe term development cost has the meaning given the term in section 30104 of title 51, United States Code.(7)ISSThe term ISS means the International Space Station.(8)ISS management entityThe term ISS management entity means the organization with which the Administrator has entered into a cooperative agreement under section 504(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(a)).(9)NASAThe term NASA means the National Aeronautics and Space Administration.(10)OrionThe term Orion means the multipurpose crew vehicle described in section 303 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18323).(11)OSTPThe term OSTP means the Office of Science and Technology Policy.(12)Space Launch SystemThe term Space Launch System means the Space Launch System authorized under section 302 of the National Aeronautics and Space Administration Act of 2010 (42 U.S.C. 18322).IAuthorization of appropriations2613.Authorization of appropriationsThere are authorized to be appropriated to the Administration for fiscal year 2021 $23,495,000,000 as follows: (1)For Exploration, $6,706,400,000.(2)For Space Operations, $3,988,200,000.(3)For Science, $7,274,700,000.(4)For Aeronautics, $828,700,000.(5)For Space Technology, $1,206,000,000.(6)For Science, Technology, Engineering, and Mathematics Engagement, $120,000,000.(7)For Safety, Security, and Mission Services, $2,936,500,000.(8)For Construction and Environmental Compliance and Restoration, $390,300,000.(9)For Inspector General, $44,200,000.IIHuman spaceflight and exploration2614.Competitiveness within the human landing system program(a)Sense of CongressIt is the sense of Congress that—(1)advances in space technology and space exploration capabilities ensure the long-term technological preeminence, economic competitiveness, STEM workforce development, and national security of the United States;(2)the development of technologies that enable human exploration of the lunar surface and other celestial bodies is critical to the space industrial base of the United States;(3)commercial entities in the United States have made significant investment and progress toward the development of human-class lunar landers;(4)NASA developed the Artemis program—(A)to fulfill the goal of landing United States astronauts, including the first woman and the next man, on the Moon; and(B)to collaborate with commercial and international partners to establish sustainable lunar exploration by 2028;(5)in carrying out the Artemis program, the Administrator should ensure that the entire Artemis program is inclusive and representative of all people of the United States, including women and minorities; and(6)maintaining multiple technically credible providers within NASA commercial programs is a best practice that reduces programmatic risk.(b)Statement of policyIt shall be the policy of the United States—(1)to bolster the domestic space technology industrial base, using existing tools and authorities, particularly in areas central to competition between the United States and the People’s Republic of China; and(2)to mitigate threats and minimize challenges to the superiority of the United States in space technology, including lunar infrastructure and lander capabilities.(c)Human landing system program(1)In generalNot later than 60 days after the date of the enactment of this division, the Administrator shall maintain competitiveness within the human landing system program by funding design, development, testing, and evaluation for not fewer than 2 entities.(2)RequirementsIn carrying out the human landing system program referred to in paragraph (1), the Administrator shall, to the extent practicable—(A)encourage reusability and sustainability of systems developed; and(B)offer existing capabilities and assets of NASA centers to support such partnerships.(3)BriefingNot later than 60 days after the date of the enactment of this division, the Administrator shall provide to the appropriate committees of Congress a briefing on the implementation of paragraph (1).(4)Authorization of appropriationsIn addition to amounts otherwise appropriated for the Artemis program, for fiscal years 2021 through 2025, there is authorized to be appropriated $10,032,000,000 to NASA to carry out the human landing system program.(5)SavingsThe Administrator shall not, in order to comply with the obligations referred to in paragraph (1), modify, terminate, or rescind any selection decisions or awards made under the human landing system program that were announced prior to the date of enactment of this division.(d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate; and(2)the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives.2615.Space launch system configurations(a)Mobile launch platformThe Administrator is authorized to maintain 2 operational mobile launch platforms to enable the launch of multiple configurations of the Space Launch System.(b)Exploration upper stageTo meet the capability requirements under section 302(c)(2) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18322(c)(2)), the Administrator shall continue development of the Exploration Upper Stage for the Space Launch System with a scheduled availability sufficient for use on the third launch of the Space Launch System.(c)BriefingNot later than 90 days after the date of the enactment of this division, the Administrator shall brief the appropriate committees of Congress on the development and scheduled availability of the Exploration Upper Stage for the third launch of the Space Launch System.(d)Main propulsion test articleTo meet the requirements under section 302(c)(3) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18322(c)(3)), the Administrator shall—(1)immediately on completion of the first full-duration integrated core stage test of the Space Launch System, initiate development of a main propulsion test article for the integrated core stage propulsion elements of the Space Launch System, consistent with cost and schedule constraints, particularly for long-lead propulsion hardware needed for flight; (2)not later than 180 days after the date of the enactment of this division, submit to the appropriate committees of Congress a detailed plan for the development and operation of such main propulsion test article; and(3)use existing capabilities of NASA centers for the design, manufacture, and operation of the main propulsion test article.2616.Advanced spacesuits(a)Sense of CongressIt is the sense of Congress that next-generation advanced spacesuits are a critical technology for human space exploration and use of low-Earth orbit, cislunar space, the surface of the Moon, and Mars.(b)Development planThe Administrator shall establish a detailed plan for the development and manufacture of advanced spacesuits, consistent with the deep space exploration goals and timetables of NASA.(c)Diverse astronaut corpsThe Administrator shall ensure that spacesuits developed and manufactured after the date of the enactment of this division are capable of accommodating a wide range of sizes of astronauts so as to meet the needs of the diverse NASA astronaut corps.(d)ISS useThroughout the operational life of the ISS, the Administrator should fully use the ISS for testing advanced spacesuits.(e)Prior investments(1)In generalIn developing an advanced spacesuit, the Administrator shall, to the maximum extent practicable, partner with industry-proven spacesuit design, development, and manufacturing suppliers and leverage prior and existing investments in advanced spacesuit technologies and existing capabilities at NASA centers to maximize the benefits of such investments and technologies. (2)Agreements with private entitiesIn carrying out this subsection, the Administrator may enter into 1 or more agreements with 1 or more private entities for the manufacture of advanced spacesuits, as the Administrator considers appropriate.(f)BriefingNot later than 180 days after the date of the enactment of this division, and semiannually thereafter until NASA procures advanced spacesuits under this section, the Administrator shall brief the appropriate committees of Congress on the development plan in subsection (b).2617.Acquisition of domestic space transportation and logistics resupply services(a)In generalExcept as provided in subsection (b), the Administrator shall not enter into any contract with a person or entity that proposes to use, or will use, a foreign launch provider for a commercial service to provide space transportation or logistics resupply for—(1)the ISS; or(2)any Government-owned or Government-funded platform in Earth orbit or cislunar space, on the lunar surface, or elsewhere in space.(b)ExceptionThe Administrator may enter into a contract with a person or an entity that proposes to use, or will use, a foreign launch provider for a commercial service to carry out an activity described in subsection (a) if—(1)a domestic vehicle or service is unavailable; or(2)the launch vehicle or service is a contribution by a partner to an international no-exchange-of-funds collaborative effort. (c)Rule of constructionNothing in this section shall be construed to prohibit the Administrator from entering into 1 or more no-exchange-of-funds collaborative agreements with an international partner in support of the deep space exploration plan of NASA. 2618.Rocket engine test infrastructure(a)In generalThe Administrator shall continue to carry out a program to modernize rocket propulsion test infrastructure at NASA facilities—(1)to increase capabilities;(2)to enhance safety;(3)to support propulsion development and testing; and(4)to foster the improvement of Government and commercial space transportation and exploration.(b)ProjectsProjects funded under the program described in subsection (a) may include—(1)infrastructure and other facilities and systems relating to rocket propulsion test stands and rocket propulsion testing;(2)enhancements to test facility capacity and flexibility; and(3)such other projects as the Administrator considers appropriate to meet the goals described in that subsection.(c)RequirementsIn carrying out the program under subsection (a), the Administrator shall—(1)prioritize investments in projects that enhance test and flight certification capabilities for large thrust-level atmospheric and altitude engines and engine systems, and multi-engine integrated test capabilities;(2)continue to make underutilized test facilities available for commercial use on a reimbursable basis; and(3)ensure that no project carried out under this program adversely impacts, delays, or defers testing or other activities associated with facilities used for Government programs, including—(A)the Space Launch System and the Exploration Upper Stage of the Space Launch System;(B)in-space propulsion to support exploration missions; or(C)nuclear propulsion testing.(d)Rule of constructionNothing in this section shall preclude a NASA program, including the Space Launch System and the Exploration Upper Stage of the Space Launch System, from using the modernized test infrastructure developed under this section.(e)Working capital fund study(1)In generalNot later than 180 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on the use of the authority under section 30102 of title 51, United States Code, to promote increased use of NASA rocket propulsion test infrastructure for research, development, testing, and evaluation activities by other Federal agencies, firms, associations, corporations, and educational institutions. (2)Matters to be includedThe report required by paragraph (1) shall include the following:(A)An assessment of prior use, if any, of the authority under section 30102 of title 51, United States Code, to improve testing infrastructure.(B)An analysis of any barrier to implementation of such authority for the purpose of promoting increased use of NASA rocket propulsion test infrastructure. 2619.Pearl River maintenance(a)In generalThe Administrator shall coordinate with the Chief of the Army Corps of Engineers to ensure the continued navigability of the Pearl River and Little Lake channels sufficient to support NASA barge operations surrounding Stennis Space Center and the Michoud Assembly Facility.(b)Report to CongressNot later than 180 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on efforts under subsection (a).(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, and the Committee on Appropriations of the Senate; and(2)the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives. 2620.Value of International Space Station and capabilities in low-Earth orbit(a)Sense of CongressIt is the sense of Congress that—(1)it is in the national and economic security interests of the United States to maintain a continuous human presence in low-Earth orbit;(2)low-Earth orbit should be used as a test bed to advance human space exploration and scientific discoveries; and(3)the ISS is a critical component of economic, commercial, and industrial development in low-Earth orbit.(b)Human presence requirementThe United States shall continuously maintain the capability for a continuous human presence in low-Earth orbit through and beyond the useful life of the ISS.2621.Extension and modification relating to International Space Station(a)PolicySection 501(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18351(a)) is amended by striking 2024 and inserting 2030.(b)Maintenance of United States segment and assurance of continued operationsSection 503(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18353(a)) is amended by striking September 30, 2024 and inserting September 30, 2030.(c)Research capacity allocation and integration of research payloadsSection 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)) is amended—(1)in paragraph (1), in the first sentence—(A)by striking As soon as practicable and all that follows through 2011, and inserting The; and(B)by striking September 30, 2024 and inserting September 30, 2030; and(2)in paragraph (2), in the third sentence, by striking September 30, 2024 and inserting September 30, 2030.(d)Maintenance of useSection 70907 of title 51, United States Code, is amended—(1)in the section heading, by striking 2024 and inserting 2030;(2)in subsection (a), by striking September 30, 2024 and inserting September 30, 2030; and(3)in subsection (b)(3), by striking September 30, 2024 and inserting September 30, 2030.(e)Transition plan reportsSection 50111(c)(2) of title 51, United States Code is amended—(1)in the matter preceding subparagraph (A), by striking 2023 and inserting 2028; and(2)in subparagraph (J), by striking 2028 and inserting 2030.(f)Elimination of International Space Station National Laboratory Advisory CommitteeSection 70906 of title 51, United States Code, is repealed.(g)Conforming amendmentsChapter 709 of title 51, United States Code, is amended—(1)by redesignating section 70907 as section 70906; and(2)in the table of sections for the chapter, by striking the items relating to sections 70906 and 70907 and inserting the following:70906. Maintaining use through at least 2030. .2622.Department of Defense activities on International Space Station(a)In generalNot later than 180 days after the date of the enactment of this division, the Secretary of Defense shall—(1)identify and review each activity, program, and project of the Department of Defense completed, being carried out, or planned to be carried out on the ISS as of the date of the review; and(2)provide to the appropriate committees of Congress a briefing that describes the results of the review.(b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Science, Space, and Technology of the House of Representatives. 2623.Commercial development in low-Earth orbit(a)Statement of policyIt is the policy of the United States to encourage the development of a thriving and robust United States commercial sector in low-Earth orbit.(b)Preference for United States commercial products and servicesThe Administrator shall continue to increase the use of assets, products, and services of private entities in the United States to fulfill the low-Earth orbit requirements of the Administration.(c)Noncompetition(1)In generalExcept as provided in paragraph (2), the Administrator may not offer to a foreign person or a foreign government a spaceflight product or service relating to the ISS, if a comparable spaceflight product or service, as applicable, is offered by a private entity in the United States.(2)ExceptionThe Administrator may offer a spaceflight product or service relating to the ISS to the government of a country that is a signatory to the Agreement Among the Government of Canada, Governments of Member States of the European Space Agency, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America Concerning Cooperation on the Civil International Space Station, signed at Washington January 29, 1998, and entered into force on March 27, 2001 (TIAS 12927), including an international partner astronaut (as defined in section 50902 of title 51, United States Code) that is sponsored by the government of such a country.(d)Short-duration commercial missionsTo provide opportunities for additional transport of astronauts to the ISS and help establish a commercial market in low-Earth orbit, the Administrator may permit short-duration missions to the ISS for commercial passengers on a fully or partially reimbursable basis.(e)Program authorization(1)EstablishmentThe Administrator shall establish a low-Earth orbit commercial development program to encourage the fullest commercial use and development of space by private entities in the United States.(2)ElementsThe program established under paragraph (1) shall, to the maximum extent practicable, include activities—(A)to stimulate demand for—(i)space-based commercial research, development, and manufacturing;(ii)spaceflight products and services; and(iii)human spaceflight products and services in low-Earth orbit;(B)to improve the capability of the ISS to accommodate commercial users; and(C)subject to paragraph (3), to foster the development of commercial space stations and habitats.(3)Commercial space stations and habitats(A)PriorityWith respect to an activity to develop a commercial space station or habitat, the Administrator shall give priority to an activity for which a private entity provides a significant share of the cost to develop and operate the activity.(B)ReportNot later than 30 days after the date that an award or agreement is made to carry out an activity to develop a commercial space station or habitat, the Administrator shall submit to the appropriate committees of Congress a report on the development of the commercial space station or habitat, as applicable, that includes—(i)a business plan that describes the manner in which the project will—(I)meet the future requirements of NASA for low-Earth orbit human space-flight services; and(II)fulfill the cost-share funding prioritization under subparagraph (A); and(ii)a review of the viability of the operational business case, including—(I)the level of expected Government participation;(II)a list of anticipated nongovernmental an international customers and associated contributions; and(III)an assessment of long-term sustainability for the nongovernmental customers, including an independent assessment of the viability of the market for such commercial services or products.2624.Maintaining a national laboratory in space(a)Sense of CongressIt is the sense of Congress that—(1)the United States segment of the International Space Station (as defined in section 70905 of title 51, United States Code), which is designated as a national laboratory under section 70905(b) of title 51, United States Code—(A)benefits the scientific community and promotes commerce in space;(B)fosters stronger relationships among NASA and other Federal agencies, the private sector, and research groups and universities;(C)advances science, technology, engineering, and mathematics education through use of the unique microgravity environment; and(D)advances human knowledge and international cooperation;(2)after the ISS is decommissioned, the United States should maintain a national microgravity laboratory in space;(3)in maintaining a national microgravity laboratory in space, the United States should make appropriate accommodations for different types of ownership and operation arrangements for the ISS and future space stations;(4)to the maximum extent practicable, a national microgravity laboratory in space should be maintained in cooperation with international space partners; and(5)NASA should continue to support fundamental science research on future platforms in low-Earth orbit and cislunar space, orbital and suborbital flights, drop towers, and other microgravity testing environments.(b)ReportThe Administrator, in coordination with the National Space Council and other Federal agencies as the Administrator considers appropriate, shall issue a report detailing the feasibility of establishing a microgravity national laboratory federally funded research and development center to carry out activities relating to the study and use of in-space conditions.2625.International Space Station national laboratory; property rights in inventions(a)In generalSubchapter III of chapter 201 of title 51, United States Code, is amended by adding at the end the following:20150.Property rights in designated inventions(a)Exclusive property rightsNotwithstanding section 3710a of title 15, chapter 18 of title 35, section 20135, or any other provision of law, a designated invention shall be the exclusive property of a user, and shall not be subject to a Government-purpose license, if—(1)(A)the Administration is reimbursed under the terms of the contract for the full cost of a contribution by the Federal Government of the use of Federal facilities, equipment, materials, proprietary information of the Federal Government, or services of a Federal employee during working hours, including the cost for the Administration to carry out its responsibilities under paragraphs (1) and (4) of section 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d));(B)Federal funds are not transferred to the user under the contract; and(C)the designated invention was made (as defined in section 20135(a))—(i)solely by the user; or(ii)(I)by the user with the services of a Federal employee under the terms of the contract; and(II)the Administration is reimbursed for such services under subparagraph (B); or(2)the Administrator determines that the relevant field of commercial endeavor is sufficiently immature that granting exclusive property rights to the user is necessary to help bolster demand for products and services produced on crewed or crew-tended space stations.(b)Notification to CongressOn completion of a determination made under paragraph (2), the Administrator shall submit to the appropriate committees of Congress a notification of the determination that includes a written justification.(c)Public availabilityA determination or part of such determination under paragraph (1) shall be made available to the public on request, as required under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).(d)Rule of constructionNothing in this section may be construed to affect the rights of the Federal Government, including property rights in inventions, under any contract, except in the case of a written contract with the Administration or the ISS management entity for the performance of a designated activity.(e)DefinitionsIn this section—(1)ContractThe term contract has the meaning giving the term in section 20135(a).(2)Designated activityThe term designated activity means any non-NASA scientific use of the ISS national laboratory as described in section 504 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354).(3)Designated inventionThe term designated invention means any invention, product, or service conceived or first reduced to practice by any person in the performance of a designated activity under a written contract with the Administration or the ISS management entity. (4)Full costThe term full cost means the cost of transporting materials or passengers to and from the ISS, including any power needs, the disposal of mass, crew member time, stowage, power on the ISS, data downlink, crew consumables, and life support.(5)Government-purpose licenseThe term Government-purpose license means the reservation by the Federal Government of an irrevocable, nonexclusive, nontransferable, royalty-free license for the use of an invention throughout the world by or on behalf of the United States or any foreign government pursuant to a treaty or agreement with the United States.(6)ISS management entityThe term ISS management entity means the organization with which the Administrator enters into a cooperative agreement under section 504(a) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(a)).(7)UserThe term user means a person, including a nonprofit organization or small business firm (as such terms are defined in section 201 of title 35), or class of persons that enters into a written contract with the Administration or the ISS management entity for the performance of designated activities..(b)Conforming amendmentThe table of sections for chapter 201 of title 51, United States Code, is amended by inserting after the item relating to section 20149 the following:20150. Property rights in designated inventions. .2626.Data first produced during non-NASA scientific use of the ISS national laboratory(a)Data rightsSubchapter III of chapter 201 of title 51, United States Code, as amended by section 2626, is further amended by adding at the end the following:20151.Data rights(a)Non-NASA scientific use of the ISS national laboratoryThe Federal Government may not use or reproduce, or disclose outside of the Government, any data first produced in the performance of a designated activity under a written contract with the Administration or the ISS management entity, unless—(1)otherwise agreed under the terms of the contract with the Administration or the ISS management entity, as applicable;(2)the designated activity is carried out with Federal funds;(3)disclosure is required by law;(4)the Federal Government has rights in the data under another Federal contract, grant, cooperative agreement, or other transaction; or(5)the data is—(A)otherwise lawfully acquired or independently developed by the Federal Government;(B)related to the health and safety of personnel on the ISS; or(C)essential to the performance of work by the ISS management entity or NASA personnel.(b)DefinitionsIn this section:(1)ContractThe term contract has the meaning given the term under section 20135(a).(2)Data(A)In generalThe term data means recorded information, regardless of form or the media on which it may be recorded.(B)InclusionsThe term data includes technical data and computer software.(C)ExclusionsThe term data does not include information incidental to contract administration, such as financial, administrative, cost or pricing, or management information.(3)Designated activityThe term designated activity has the meaning given the term in section 20150.(4)ISS management entityThe term ISS management entity has the meaning given the term in section 20150..(b)Special handling of trade secrets or confidential informationSection 20131(b)(2) of title 51, United States Code, is amended to read as follows:(2)Information described(A)Activities under agreementInformation referred to in paragraph (1) is information that—(i)results from activities conducted under an agreement entered into under subsections (e) and (f) of section 20113; and(ii)would be a trade secret or commercial or financial information that is privileged or confidential within the meaning of section 552(b)(4) of title 5 if the information had been obtained from a non-Federal party participating in such an agreement.(B)Certain dataInformation referred to in paragraph (1) includes data (as defined in section 20151) that—(i)was first produced by the Administration in the performance of any designated activity (as defined in section 20150); and(ii)would be a trade secret or commercial or financial information that is privileged or confidential within the meaning of section 552(b)(4) of title 5 if the data had been obtained from a non-Federal party..(c)Conforming amendmentThe table of sections for chapter 201 of title 51, United States Code, as amended by section 2626, is further amended by inserting after the item relating to section 20150 the following:20151. Data rights. .2627.Payments received for commercial space-enabled production on the ISS(a)Sense of CongressIt is the sense of Congress that—(1)the Administrator should determine a threshold for NASA to recover the costs of supporting the commercial development of products or services aboard the ISS, through the negotiation of agreements, similar to agreements made by other Federal agencies that support private sector innovation; and (2)the amount of such costs that to be recovered or profits collected through such agreements should be applied by the Administrator through a tiered process, taking into consideration the relative maturity and profitability of the applicable product or service.(b)In generalSubchapter III of chapter 201 of title 51, United States Code, as amended by section 2627, is further amended by adding at the end the following:20152.Payments received for commercial space-enable production(a)Annual review(1)In generalNot later than one year after the date of the enactment of this section, and annually thereafter, the Administrator shall review the profitability of any partnership with a private entity under a contract in which the Administrator—(A)permits the use of the ISS by such private entities to produce a commercial product or service; and (B)provides the total unreimbursed cost of a contribution by the Federal Government for the use of Federal facilities, equipment, materials, proprietary information of the Federal Government, or services of a Federal employee during working hours, including the cost for the Administration to carry out its responsibilities under paragraphs (1) and (4) of section 504(d) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18354(d)).(2)Negotiation of reimbursementsSubject to the review described in paragraph (1), the Administrator shall seek to enter into an agreement to negotiate reimbursements for payments received, or portions of profits created, by any mature, profitable private entity described in that paragraph, as appropriate, through a tiered process that reflects the profitability of the relevant product or service.(3)Use of fundsAmounts received by the Administrator in accordance with an agreement under paragraph (2) shall be used by the Administrator in the following order of priority:(A)To defray the operating cost of the ISS.(B)To develop, implement, or operate future low-Earth orbit platforms or capabilities.(C)To develop, implement, or operate future human deep space platforms or capabilities.(D)Any other costs the Administrator considers appropriate.(4)ReportOn completion of the first annual review under paragraph (1), and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report that includes a description of the results of the annual review, any agreement entered into under this section, and the amounts recouped or obtained under any such agreement. (b)Licensing and assignment of inventionsNotwithstanding sections 3710a and 3710c of title 15 and any other provision of law, after payment in accordance with subsection (A)(i) of such section 3710c(a)(1)(A)(i) to the inventors who have directly assigned to the Federal Government their interests in an invention under a written contract with the Administration or the ISS management entity for the performance of a designated activity, the balance of any royalty or other payment received by the Administrator or the ISS management entity from licensing and assignment of such invention shall be paid by the Administrator or the ISS management entity, as applicable, to the Space Exploration Fund.(c)Space Exploration Fund(1)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Space Exploration Fund (referred to in this subsection as the Fund), to be administered by the Administrator.(2)Use of FundThe Fund shall be available to carry out activities described in subsection (a)(3).(3)DepositsThere shall be deposited in the Fund—(A)amounts appropriated to the Fund;(B)fees and royalties collected by the Administrator or the ISS management entity under subsections (a) and (b); and(C)donations or contributions designated to support authorized activities.(4)Rule of constructionAmounts available to the Administrator under this subsection shall be—(A)in addition to amounts otherwise made available for the purpose described in paragraph (2); and(B)available for a period of 5 years, to the extent and in the amounts provided in annual appropriation Acts.(d)Definitions(1)In generalIn this section, any term used in this section that is also used in section 20150 shall have the meaning given the term in that section.(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate; and(B)the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives..(c)Conforming amendmentThe table of sections for chapter 201 of title 51, United States Code, as amended by section and 2626, is further amended by inserting after the item relating to section 20151 the following:20152. Payments received for commercial space-enabled production. .2628.Stepping stone approach to exploration(a)In generalSection 70504 of title 51, United States Code, is amended to read as follows:70504.Stepping stone approach to exploration(a)In generalThe Administrator, in sustainable steps, may conduct missions to intermediate destinations, such as the Moon, in accordance with section 20302(b), and on a timetable determined by the availability of funding, in order to achieve the objective of human exploration of Mars specified in section 202(b)(5) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(b)(5)), if the Administrator—(1)determines that each such mission demonstrates or advances a technology or operational concept that will enable human missions to Mars; and(2)incorporates each such mission into the human exploration roadmap under section 432 of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 115–10; 51 U.S.C. 20302 note).(b)Cislunar space exploration activitiesIn conducting a mission under subsection (a), the Administrator shall—(1)use a combination of launches of the Space Launch System and space transportation services from United States commercial providers, as appropriate, for the mission;(2)plan for not fewer than 1 Space Launch System launch annually beginning after the first successful crewed launch of Orion on the Space Launch System; and(3)establish an outpost in orbit around the Moon that—(A)demonstrates technologies, systems, and operational concepts directly applicable to the space vehicle that will be used to transport humans to Mars;(B)has the capability for periodic human habitation; and(C)can function as a point of departure, return, or staging for Administration or nongovernmental or international partner missions to multiple locations on the lunar surface or other destinations.(c)Cost-effectivenessTo maximize the cost-effectiveness of the long-term space exploration and utilization activities of the United States, the Administrator shall take all necessary steps, including engaging nongovernmental and international partners, to ensure that activities in the Administration's human space exploration program are balanced in order to help meet the requirements of future exploration and utilization activities leading to human habitation on the surface of Mars.(d)CompletionWithin budgetary considerations, once an exploration-related project enters its development phase, the Administrator shall seek, to the maximum extent practicable, to complete that project without undue delay.(e)International participationTo achieve the goal of successfully conducting a crewed mission to the surface of Mars, the Administrator shall invite the partners in the ISS program and other nations, as appropriate, to participate in an international initiative under the leadership of the United States..(b)Definition of cislunar spaceSection 10101 of title 51, United States Code, is amended by adding at the end the following:(3)Cislunar spaceThe term cislunar space means the region of space beyond low-Earth orbit out to and including the region around the surface of the Moon..(c)Technical and conforming amendmentsSection 3 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18302) is amended by striking paragraphs (2) and (3) and inserting the following:(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Science, Space, and Technology of the House of Representatives.(3)Cislunar spaceThe term cislunar space means the region of space beyond low-Earth orbit out to and including the region around the surface of the Moon..2629.Technical amendments relating to Artemis missions(a)Section 421 of the National Aeronautics and Space Administration Authorization Act of 2017 (Public Law 115–10; 51 U.S.C. 20301 note) is amended—(1)in subsection (c)(3)—(A)by striking EM–1 and inserting Artemis I;(B)by striking EM–2 and inserting Artemis II; and (C)by striking EM–3 and inserting Artemis III; and(2)in subsection (f)(3), by striking EM–3 and inserting Artemis III.(b)Section 432(b) of the National Aeronautics and Space Administration Authorization Act of 2017 (Public Law 115–10; 51 U.S.C. 20302 note) is amended—(1)in paragraph (3)(D)—(A)by striking EM–1 and inserting Artemis I; and(B)by striking EM–2 and inserting Artemis II; and (2)in paragraph (4)(C), by striking EM–3 and inserting Artemis III.IIIScience2631.Science priorities(a)Sense of Congress on science portfolioCongress reaffirms the sense of Congress that—(1)a balanced and adequately funded set of activities, consisting of research and analysis grant programs, technology development, suborbital research activities, and small, medium, and large space missions, contributes to a robust and productive science program and serves as a catalyst for innovation and discovery; and(2)the Administrator should set science priorities by following the guidance provided by the scientific community through the decadal surveys of the National Academies of Sciences, Engineering, and Medicine.(b)National Academies decadal surveysSection 20305(c) of title 51, United States Code, is amended— (1)by striking The Administrator shall and inserting the following:(1)Reexamination of priorities by National AcademiesThe Administrator shall; and(2)by adding at the end the following:(2)Reexamination of priorities by AdministratorIf the Administrator decides to reexamine the applicability of the priorities of the decadal surveys to the missions and activities of the Administration due to scientific discoveries or external factors, the Administrator shall consult with the relevant committees of the National Academies.. 2632.Lunar discovery program(a)In generalThe Administrator may carry out a program to conduct lunar science research, including missions to the surface of the Moon, that materially contributes to the objective described in section 20102(d)(1) of title 51, United States Code.(b)Commercial landersIn carrying out the program under subsection (a), the Administrator shall procure the services of commercial landers developed primarily by United States industry to land science payloads of all classes on the lunar surface.(c)Lunar science researchThe Administrator shall ensure that lunar science research carried out under subsection (a) is consistent with recommendations made by the National Academies of Sciences, Engineering, and Medicine. (d)Lunar polar volatilesIn carrying out the program under subsection (a), the Administrator shall, at the earliest opportunity, consider mission proposals to evaluate the potential of lunar polar volatiles to contribute to sustainable lunar exploration.2633.Search for life(a)Sense of CongressIt is the sense of Congress that— (1)the report entitled An Astrobiology Strategy for the Search for Life in the Universe published by the National Academies of Sciences, Engineering, and Medicine outlines the key scientific questions and methods for fulfilling the objective of NASA to search for the origin, evolution, distribution, and future of life in the universe; and (2)the interaction of lifeforms with their environment, a central focus of astrobiology research, is a topic of broad significance to life sciences research in space and on Earth. (b)Program continuation(1)In generalThe Administrator shall continue to implement a collaborative, multidisciplinary science and technology development program to search for proof of the existence or historical existence of life beyond Earth in support of the objective described in section 20102(d)(10) of title 51, United States Code.(2)ElementThe program under paragraph (1) shall include activities relating to astronomy, biology, geology, and planetary science.(3)Coordination with life sciences programIn carrying out the program under paragraph (1), the Administrator shall coordinate efforts with the life sciences program of the Administration.(4)TechnosignaturesIn carrying out the program under paragraph (1), the Administrator shall support activities to search for and analyze technosignatures.(5)Instrumentation and sensor technologyIn carrying out the program under paragraph (1), the Administrator may strategically invest in the development of new instrumentation and sensor technology.2634.James Webb Space Telescope(a)Sense of CongressIt is the sense of Congress that—(1)the James Webb Space Telescope will be the next premier observatory in space and has great potential to further scientific study and assist scientists in making new discoveries in the field of astronomy;(2)the James Webb Space Telescope was developed as an ambitious project with a scope that was not fully defined at inception and with risk that was not fully known or understood;(3)despite the major technology development and innovation that was needed to construct the James Webb Space Telescope, major negative impacts to the cost and schedule of the James Webb Space Telescope resulted from poor program management and poor contractor performance;(4)the Administrator should take into account the lessons learned from the cost and schedule issues relating to the development of the James Webb Space Telescope in making decisions regarding the scope of and the technologies needed for future scientific missions; and(5)in selecting future scientific missions, the Administrator should take into account the impact that large programs that overrun cost and schedule estimates may have on other NASA programs in earlier phases of development.(b)Project continuationThe Administrator shall continue—(1)to closely track the cost and schedule performance of the James Webb Space Telescope project; and(2)to improve the reliability of cost estimates and contractor performance data throughout the remaining development of the James Webb Space Telescope.(c)Revised estimateDue to delays to the James Webb Space Telescope project resulting from the COVID–19 pandemic, the Administrator shall provide to Congress—(1)an estimate of any increase to program development costs, if such costs are anticipated to exceed $8,802,700,000; and(2)an estimate for a revised launch date. 2635.Nancy Grace Roman Space Telescope(a)Sense of CongressIt is the sense of Congress that—(1)major growth in the cost of astrophysics flagship-class missions has impacted the overall portfolio balance of the Science Mission Directorate; and(2)the Administrator should continue to develop the Nancy Grace Roman Space Telescope with a development cost of not more than $3,200,000,000.(b)Project continuationThe Administrator shall continue to develop the Nancy Grace Roman Space Telescope to meet the objectives outlined in the 2010 decadal survey on astronomy and astrophysics of the National Academies of Sciences, Engineering, and Medicine in a manner that maximizes scientific productivity based on the resources invested.2636.Study on satellite servicing for science missions(a)In generalThe Administrator shall conduct a study on the feasibility of using in-space robotic refueling, repair, or refurbishment capabilities to extend the useful life of telescopes and other science missions that are operational or in development as of the date of the enactment of this Act.(b)ElementsThe study conducted under subsection (a) shall include the following:(1)An identification of the technologies and in-space testing required to demonstrate the in-space robotic refueling, repair, or refurbishment capabilities described in that subsection.(2)The projected cost of using such capabilities, including the cost of extended operations for science missions described in that subsection.(c)BriefingNot later than 1 year after the date of the enactment of this division, the Administrator shall provide to the appropriate committees of Congress a briefing on the results of the study conducted under subsection (a). (d)Public availabilityNot later than 30 days after the Administrator provides the briefing under subsection (c), the Administrator shall make the study conducted under subsection (a) available to the public. 2637.Earth science missions and programs(a)Sense of CongressIt is the sense of Congress that the Earth Science Division of NASA plays an important role in national efforts—(1)to collect and use Earth observations in service to society; and(2)to understand global change.(b)Earth science missions and programsWith respect to the missions and programs of the Earth Science Division, the Administrator shall, to the maximum extent practicable, follow the recommendations and guidance provided by the scientific community through the decadal survey for Earth science and applications from space of the National Academies of Sciences, Engineering, and Medicine, including—(1)the science priorities described in such survey;(2)the execution of the series of existing or previously planned observations (commonly known as the program of record); and(3)the development of a range of missions of all classes, including opportunities for principal investigator-led, competitively selected missions.2638.Life science and physical science research(a)Sense of CongressIt is the sense of Congress that—(1)the 2011 decadal survey on biological and physical sciences in space identifies— (A)many areas in which fundamental scientific research is needed to efficiently advance the range of human activities in space, from the first stages of exploration to eventual economic development; and (B)many areas of basic and applied scientific research that could use the microgravity, radiation, and other aspects of the spaceflight environment to answer fundamental scientific questions; (2)given the central role of life science and physical science research in developing the future of space exploration, NASA should continue to invest strategically in such research to maintain United States leadership in space exploration; and(3)such research remains important to the objectives of NASA with respect to long-duration deep space human exploration to the Moon and Mars. (b)Program continuation(1)In generalIn support of the goals described in section 20302 of title 51, United States Code, the Administrator shall continue to implement a collaborative, multidisciplinary life science and physical science fundamental research program—(A)to build a scientific foundation for the exploration and development of space; (B)to investigate the mechanisms of changes to biological systems and physical systems, and the environments of those systems in space, including the effects of long-duration exposure to deep space-related environmental factors on those systems; (C)to understand the effects of combined deep space radiation and altered gravity levels on biological systems so as to inform the development and testing of potential countermeasures; (D)to understand physical phenomena in reduced gravity that affect design and performance of enabling technologies necessary for the space exploration program; (E)to provide scientific opportunities to educate, train, and develop the next generation of researchers and engineers; and(F)to provide state-of-the-art data repositories and curation of large multi-data sets to enable comparative research analyses.(2)ElementsThe program under paragraph (1) shall— (A)include fundamental research relating to life science, space bioscience, and physical science; and (B)maximize intra-agency and interagency partnerships to advance space exploration, scientific knowledge, and benefits to Earth. (3)Use of facilitiesIn carrying out the program under paragraph (1), the Administrator may use ground-based, air-based, and space-based facilities in low-Earth orbit and beyond low-Earth orbit. 2639.Science missions to Mars(a)In generalThe Administrator shall conduct 1 or more science missions to Mars to enable the selection of 1 or more sites for human landing.(b)Sample programThe Administrator may carry out a program—(1)to collect samples from the surface of Mars; and(2)to return such samples to Earth for scientific analysis.(c)Use of existing capabilities and assetsIn carrying out this section, the Administrator shall, to the maximum extent practicable, use existing capabilities and assets of NASA centers.2640.Planetary Defense Coordination Office(a)FindingsCongress makes the following findings:(1)Near-Earth objects remain a threat to the United States.(2)Section 321(d)(1) of the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat. 2922; 51 U.S.C. 71101 note prec.) established a requirement that the Administrator plan, develop, and implement a Near-Earth Object Survey program to detect, track, catalogue, and characterize the physical characteristics of near-Earth objects equal to or greater than 140 meters in diameter in order to assess the threat of such near-Earth objects to the Earth, with the goal of 90-percent completion of the catalogue of such near-Earth objects by December 30, 2020.(3)The current planetary defense strategy of NASA acknowledges that such goal will not be met.(4)The report of the National Academies of Sciences, Engineering, and Medicine entitled Finding Hazardous Asteroids Using Infrared and Visible Wavelength Telescopes issued in 2019 states that—(A)NASA cannot accomplish such goal with currently available assets;(B)NASA should develop and launch a dedicated space-based infrared survey telescope to meet the requirements of section 321(d)(1) of the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat. 2922; 51 U.S.C. 71101 note prec.); and(C)the early detection of potentially hazardous near-Earth objects enabled by a space-based infrared survey telescope is important to enable deflection of a dangerous asteroid.(b)Establishment of Planetary Defense Coordination Office(1)In generalNot later than 90 days after the date of the enactment of this division, the Administrator shall establish an office within the Planetary Science Division of the Science Mission Directorate, to be known as the Planetary Defense Coordination Office, to plan, develop, and implement a program to survey threats posed by near-Earth objects equal to or greater than 140 meters in diameter, as required by section 321(d)(1) of the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat. 2922; 51 U.S.C. 71101 note prec.).(2)ActivitiesThe Administrator shall—(A)develop and, not later than September 30, 2025, launch a space-based infrared survey telescope that is capable of detecting near-Earth objects equal to or greater than 140 meters in diameter, with preference given to planetary missions selected by the Administrator as of the date of the enactment of this division to pursue concept design studies relating to the development of a space-based infrared survey telescope;(B)identify, track, and characterize potentially hazardous near-Earth objects and issue warnings of the effects of potential impacts of such objects; and(C)assist in coordinating Government planning for response to a potential impact of a near-Earth object.(c)Annual reportSection 321(f) of the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat. 2922; 51 U.S.C. 71101 note prec.) is amended to read as follows:(f)Annual reportNot later than 180 days after the date of the enactment of the National Aeronautics and Space Administration Authorization Act of 2021, and annually thereafter through 90-percent completion of the catalogue required by subsection (d)(1), the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that includes the following:(1)A summary of all activities carried out by the Planetary Defense Coordination Office established under section 2640(b)(1) of the National Aeronautics and Space Administration Authorization Act of 2021 since the date of enactment of that Act.(2)A description of the progress with respect to the design, development, and launch of the space-based infrared survey telescope required by section 2640 (b)(2)(A) of the National Aeronautics and Space Administration Authorization Act of 2021.(3)An assessment of the progress toward meeting the requirements of subsection (d)(1).(4)A description of the status of efforts to coordinate planetary defense activities in response to a threat posed by a near-Earth object with other Federal agencies since the date of enactment of the National Aeronautics and Space Administration Authorization Act of 2021.(5)A description of the status of efforts to coordinate and cooperate with other countries to discover hazardous asteroids and comets, plan a mitigation strategy, and implement that strategy in the event of the discovery of an object on a likely collision course with Earth.(6)A summary of expenditures for all activities carried out by the Planetary Defense Coordination Office since the date of enactment of the National Aeronautics and Space Administration Authorization Act of 2021..(d)Limitation on use of fundsNone of the amounts authorized to be appropriated by this subtitle for a fiscal year may be obligated or expended for the Office of the Administrator during the last 3 months of that fiscal year unless the Administrator submits the report for that fiscal year required by section 321(f) of the National Aeronautics and Space Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat. 2922; 51 U.S.C. 71101 note prec.).(e)Near-Earth object definedIn this section, the term near-Earth object means an asteroid or comet with a perihelion distance of less than 1.3 Astronomical Units from the Sun. 2641.Suborbital science flights(a)Sense of CongressIt is the sense of Congress that commercially available suborbital flight platforms enable low-cost access to a microgravity environment to advance science and train scientists and engineers under the Suborbital Research Program established under section 802(c) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18382(c)).(b)Report(1)In generalNot later than 270 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report evaluating the manner in which suborbital flight platforms can contribute to meeting the science objectives of NASA for the Science Mission Directorate and the Human Exploration and Operations Mission Directorate. (2)ContentsThe report required by paragraph (1) shall include the following: (A)An assessment of the advantages of suborbital flight platforms to meet science objectives.(B)An evaluation of the challenges to greater use of commercial suborbital flight platforms for science purposes. (C)An analysis of whether commercial suborbital flight platforms can provide low-cost flight opportunities to test lunar and Mars science payloads. 2642.Earth science data and observations(a)In generalThe Administrator shall to the maximum extent practicable, make available to the public in an easily accessible electronic database all data (including metadata, documentation, models, data processing methods, images, and research results) of the missions and programs of the Earth Science Division of the Administration, or any successor division. (b)Open data programIn carrying out subsection (a), the Administrator shall establish and continue to operate an open data program that— (1)is consistent with the greatest degree of interactivity, interoperability, and accessibility; and (2)enables outside communities, including the research and applications community, private industry, academia, and the general public, to effectively collaborate in areas important to— (A)studying the Earth system and improving the prediction of Earth system change; and (B)improving model development, data assimilation techniques, systems architecture integration, and computational efficiencies; and (3)meets basic end-user requirements for running on public computers and networks located outside of secure Administration information and technology systems. (c)HostingThe program under subsection (b) shall use, as appropriate and cost-effective, innovative strategies and methods for hosting and management of part or all of the program, including cloud-based computing capabilities. (d)Rule of constructionNothing in this section shall be interpreted to require the Administrator to release classified, proprietary, or otherwise restricted information that would be harmful to the national security of the United States.2643.Sense of Congress on small satellite scienceIt is the sense of Congress that—(1)small satellites—(A)are increasingly robust, effective, and affordable platforms for carrying out space science missions;(B)can work in tandem with or augment larger NASA spacecraft to support high-priority science missions of NASA; and(C)are cost effective solutions that may allow NASA to continue collecting legacy observations while developing next-generation science missions; and(2)NASA should continue to support small satellite research, development, technologies, and programs, including technologies for compact and lightweight instrumentation for small satellites. 2644.Sense of Congress on commercial space servicesIt is the sense of Congress that—(1)the Administration should explore partnerships with the commercial space industry for space science missions in and beyond Earth orbit, including partnerships relating to payload and instrument hosting and commercially available datasets; and(2)such partnerships could result in increased mission cadence, technology advancement, and cost savings for the Administration.2645.Procedures for identifying and addressing alleged violations of scientific integrity policyNot later than 180 days after the date of the enactment of this division, the Administrator shall develop and document procedures for identifying and addressing alleged violations of the scientific integrity policy of NASA. IVAeronautics2646.Short titleThis part may be cited as the Aeronautics Innovation Act.2647.DefinitionsIn this part:(1)Aeronautics Strategic Implementation PlanThe term Aeronautics Strategic Implementation Plan means the Aeronautics Strategic Implementation Plan issued by the Aeronautics Research Mission Directorate.(2)Unmanned aircraft; unmanned aircraft systemThe terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801 of title 49, United States Code.(3)X-planeThe term X-plane means an experimental aircraft that is—(A)used to test and evaluate a new technology or aerodynamic concept; and(B)operated by NASA or the Department of Defense.2648.Experimental aircraft projects(a)Sense of CongressIt is the sense of Congress that—(1)developing high-risk, precompetitive aerospace technologies for which there is not yet a profit rationale is a fundamental role of NASA;(2)large-scale piloted flight test experimentation and validation are necessary for—(A)transitioning new technologies and materials, including associated manufacturing processes, for general aviation, commercial aviation, and military aeronautics use; and(B)capturing the full extent of benefits from investments made by the Aeronautics Research Mission Directorate in priority programs called for in—(i)the National Aeronautics Research and Development Plan issued by the National Science and Technology Council in February 2010;(ii)the NASA 2014 Strategic Plan;(iii)the Aeronautics Strategic Implementation Plan; and(iv)any updates to the programs called for in the plans described in clauses (i) through (iii); (3)a level of funding that adequately supports large-scale piloted flight test experimentation and validation, including related infrastructure, should be ensured over a sustained period of time to restore the capacity of NASA—(A)to see legacy priority programs through to completion; and(B)to achieve national economic and security objectives; and(4)NASA should not be directly involved in the Type Certification of aircraft for current and future scheduled commercial air service under part 121 or 135 of title 14, Code of Federal Regulations, that would result in reductions in crew augmentation or single pilot or autonomously operated aircraft. (b)Statement of policyIt is the policy of the United States—(1)to maintain world leadership in—(A)military and civilian aeronautical science and technology;(B)global air power projection; and(C)aerospace industrialization; and(2)to maintain as a fundamental objective of NASA aeronautics research the steady progression and expansion of flight research and capabilities, including the science and technology of critical underlying disciplines and competencies, such as—(A)computational-based analytical and predictive tools and methodologies;(B)aerothermodynamics;(C)propulsion;(D)advanced materials and manufacturing processes;(E)high-temperature structures and materials; and(F)guidance, navigation, and flight controls.(c)Establishment and continuation of X-plane projects(1)In generalThe Administrator shall establish or continue to implement, in a manner that is consistent with the roadmap for supersonic aeronautics research and development required by section 604(b) of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (Public Law 115–10; 131 Stat. 55), the following projects:(A)A low-boom supersonic aircraft project to demonstrate supersonic aircraft designs and technologies that—(i)reduce sonic boom noise; and(ii)assist the Administrator of the Federal Aviation Administration in enabling—(I)the safe commercial deployment of civil supersonic aircraft technology; and(II)the safe and efficient operation of civil supersonic aircraft.(B)A subsonic flight demonstrator aircraft project to advance high-aspect-ratio, thin-wing aircraft designs and to integrate propulsion, composites, and other technologies that enable significant increases in energy efficiency and reduced life-cycle emissions in the aviation system while reducing noise and emissions. (C)A series of large-scale X-plane demonstrators that are—(i)developed sequentially or in parallel; and(ii)each based on a set of new configuration concepts or technologies determined by the Administrator to demonstrate—(I)aircraft and propulsion concepts and technologies and related advances in alternative propulsion and energy; and(II)flight propulsion concepts and technologies.(2)ElementsFor each project under paragraph (1), the Administrator shall—(A)include the development of X-planes and all necessary supporting flight test assets;(B)pursue a robust technology maturation and flight test validation effort;(C)improve necessary facilities, flight testing capabilities, and computational tools to support the project;(D)award any primary contracts for design, procurement, and manufacturing to United States persons, consistent with international obligations and commitments;(E)coordinate research and flight test demonstration activities with other Federal agencies and the United States aviation community, as the Administrator considers appropriate; and(F)ensure that the project is aligned with the Aeronautics Strategic Implementation Plan and any updates to the Aeronautics Strategic Implementation Plan.(3)United States person definedIn this subsection, the term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.(d)Advanced materials and manufacturing technology program(1)In generalThe Administrator may establish an advanced materials and manufacturing technology program—(A)to develop—(i)new materials, including composite and high-temperature materials, from base material formulation through full-scale structural validation and manufacture;(ii)advanced materials and manufacturing processes, including additive manufacturing, to reduce the cost of manufacturing scale-up and certification for use in general aviation, commercial aviation, and military aeronautics; and(iii)noninvasive or nondestructive techniques for testing or evaluating aviation and aeronautics structures, including for materials and manufacturing processes;(B)to reduce the time it takes to design, industrialize, and certify advanced materials and manufacturing processes;(C)to provide education and training opportunities for the aerospace workforce; and(D)to address global cost and human capital competitiveness for United States aeronautical industries and technological leadership in advanced materials and manufacturing technology.(2)ElementsIn carrying out a program under paragraph (1), the Administrator shall—(A)build on work that was carried out by the Advanced Composites Project of NASA;(B)partner with the private and academic sectors, such as members of the Advanced Composites Consortium of NASA, the Joint Advanced Materials and Structures Center of Excellence of the Federal Aviation Administration, the Manufacturing USA institutes of the Department of Commerce, and national laboratories, as the Administrator considers appropriate;(C)provide a structure for managing intellectual property generated by the program based on or consistent with the structure established for the Advanced Composites Consortium of NASA;(D)ensure adequate Federal cost share for applicable research; and(E)coordinate with advanced manufacturing and composites initiatives in other mission directorates of NASA, as the Administrator considers appropriate.(e)Research partnershipsIn carrying out the projects under subsection (c) and a program under subsection (d), the Administrator may engage in cooperative research programs with—(1)academia; and(2)commercial aviation and aerospace manufacturers.2649.Unmanned aircraft systems(a)Unmanned aircraft systems operation programThe Administrator shall—(1)research and test capabilities and concepts, including unmanned aircraft systems communications, for integrating unmanned aircraft systems into the national airspace system;(2)leverage the partnership NASA has with industry focused on the advancement of technologies for future air traffic management systems for unmanned aircraft systems; and(3)continue to align the research and testing portfolio of NASA to inform the integration of unmanned aircraft systems into the national airspace system, consistent with public safety and national security objectives.(b)Sense of Congress on coordination with Federal Aviation AdministrationIt is the sense of Congress that—(1)NASA should continue—(A)to coordinate with the Federal Aviation Administration on research on air traffic management systems for unmanned aircraft systems; and(B)to assist the Federal Aviation Administration in the integration of air traffic management systems for unmanned aircraft systems into the national airspace system; and(2)the test ranges (as defined in section 44801 of title 49, United States Code) should continue to be leveraged for research on—(A)air traffic management systems for unmanned aircraft systems; and(B)the integration of such systems into the national airspace system.2650.21st Century Aeronautics Capabilities Initiative(a)In generalThe Administrator may establish an initiative, to be known as the 21st Century Aeronautics Capabilities Initiative, within the Construction and Environmental Compliance and Restoration Account, to ensure that NASA possesses the infrastructure and capabilities necessary to conduct proposed flight demonstration projects across the range of NASA aeronautics interests.(b)ActivitiesIn carrying out the 21st Century Aeronautics Capabilities Initiative, the Administrator may carry out the following activities:(1)Any investments the Administrator considers necessary to upgrade and create facilities for civil and national security aeronautics research to support advancements in—(A)long-term foundational science and technology;(B)advanced aircraft systems;(C)air traffic management systems;(D)fuel efficiency;(E)electric propulsion technologies;(F)system-wide safety assurance;(G)autonomous aviation; and(H)supersonic and hypersonic aircraft design and development.(2)Any measures the Administrator considers necessary to support flight testing activities, including—(A)continuous refinement and development of free-flight test techniques and methodologies;(B)upgrades and improvements to real-time tracking and data acquisition; and(C)such other measures relating to aeronautics research support and modernization as the Administrator considers appropriate to carry out the scientific study of the problems of flight, with a view to practical solutions for such problems.2651.Sense of Congress on on-demand air transportationIt is the sense of Congress that—(1)greater use of high-speed air transportation, small airports, helipads, vertical flight infrastructure, and other aviation-related infrastructure can alleviate surface transportation congestion and support economic growth within cities;(2)with respect to urban air mobility and related concepts, NASA should continue—(A)to conduct research focused on concepts, technologies, and design tools; and(B)to support the evaluation of advanced technologies and operational concepts that can be leveraged by—(i)industry to develop future vehicles and systems; and(ii)the Federal Aviation Administration to support vehicle safety and operational certification; and(3)NASA should leverage ongoing efforts to develop advanced technologies to actively support the research needed for on-demand air transportation.2652.Sense of Congress on hypersonic technology researchIt is the sense of Congress that—(1)hypersonic technology is critical to the development of advanced high-speed aerospace vehicles for both civilian and national security purposes;(2)for hypersonic vehicles to be realized, research is needed to overcome technical challenges, including in propulsion, advanced materials, and flight performance in a severe environment;(3)NASA plays a critical role in supporting fundamental hypersonic research focused on system design, analysis and validation, and propulsion technologies;(4)NASA research efforts in hypersonic technology should complement research supported by the Department of Defense to the maximum extent practicable, since contributions from both agencies working in partnership with universities and industry are necessary to overcome key technical challenges;(5)previous coordinated research programs between NASA and the Department of Defense enabled important progress on hypersonic technology;(6)the commercial sector could provide flight platforms and other capabilities that are able to host and support NASA hypersonic technology research projects; and(7)in carrying out hypersonic technology research projects, the Administrator should—(A)focus research and development efforts on high-speed propulsion systems, reusable vehicle technologies, high-temperature materials, and systems analysis;(B)coordinate with the Department of Defense to prevent duplication of efforts and of investments;(C)include partnerships with universities and industry to accomplish research goals; and(D)maximize public-private use of commercially available platforms for hosting research and development flight projects. VSpace technology2653.Space Technology Mission Directorate(a)Sense of CongressIt is the sense of Congress that an independent Space Technology Mission Directorate is critical to ensuring continued investments in the development of technologies for missions across the portfolio of NASA, including science, aeronautics, and human exploration.(b)Space Technology Mission DirectorateThe Administrator shall maintain a Space Technology Mission Directorate consistent with section 702 of the National Aeronautics and Space Administration Transition Authorization Act of 2017 (51 U.S.C. 20301 note).2654.Flight opportunities program(a)Sense of CongressIt is the sense of Congress that the Administrator should provide flight opportunities for payloads to microgravity environments and suborbital altitudes as required by section 907(c) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18405(c)), as amended by subsection (b).(b)EstablishmentSection 907(c) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18405(c)) is amended to read as follows:(c)Establishment(1)In generalThe Administrator shall establish a Commercial Reusable Suborbital Research Program within the Space Technology Mission Directorate to fund—(A)the development of payloads for scientific research, technology development, and education; (B)flight opportunities for those payloads to microgravity environments and suborbital altitudes; and (C)transition of those payloads to orbital opportunities.(2)Commercial reusable vehicle flightsIn carrying out the Commercial Reusable Suborbital Research Program, the Administrator may fund engineering and integration demonstrations, proofs of concept, and educational experiments for flights of commercial reusable vehicles.(3)Commercial suborbital launch vehiclesIn carrying out the Commercial Reusable Suborbital Research Program, the Administrator may not fund the development of new commercial suborbital launch vehicles.(4)Working with mission directoratesIn carrying out the Commercial Reusable Suborbital Research Program, the Administrator shall work with the mission directorates of NASA to achieve the research, technology, and education goals of NASA..(c)Conforming amendmentSection 907(b) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18405(b)) is amended, in the first sentence, by striking Commercial Reusable Suborbital Research Program in and inserting Commercial Reusable Suborbital Research Program established under subsection (c)(1) within.2655.Small Spacecraft Technology Program(a)Sense of CongressIt is the sense of Congress that the Small Spacecraft Technology Program is important for conducting science and technology validation for—(1)short- and long-duration missions in low-Earth orbit;(2)deep space missions; and(3)deorbiting capabilities designed specifically for smaller spacecraft.(b)Accommodation of certain payloadsIn carrying out the Small Spacecraft Technology Program, the Administrator shall, as the mission risk posture and technology development objectives allow, accommodate science payloads that further the goal of long-term human exploration to the Moon and Mars.2656.Nuclear propulsion technology(a)Sense of CongressIt is the sense of Congress that nuclear propulsion is critical to the development of advanced spacecraft for civilian and national defense purposes.(b)Development; studiesThe Administrator shall, in coordination with the Secretary of Energy and the Secretary of Defense—(1)continue to develop the fuel element design for NASA nuclear propulsion technology;(2)undertake the systems feasibility studies for such technology; and(3)partner with members of commercial industry to conduct studies on such technology.(c)Nuclear propulsion technology demonstration(1)Determination; reportNot later than December 31, 2022, the Administrator shall—(A)determine the correct approach for conducting a flight demonstration of nuclear propulsion technology; and (B)submit to Congress a report on a plan for such a demonstration. (2)DemonstrationNot later than December 31, 2026, the Administrator shall conduct the flight demonstration described in paragraph (1).2657.Mars-forward technologies(a)Sense of CongressIt is the sense of Congress that the Administrator should pursue multiple technical paths for entry, descent, and landing for Mars, including competitively selected technology demonstration missions. (b)Prioritization of long-lead technologies and systemsThe Administrator shall prioritize, within the Space Technology Mission Directorate, research, testing, and development of long-lead technologies and systems for Mars, including technologies and systems relating to—(1)entry, descent, and landing; and(2)in-space propulsion, including nuclear propulsion, cryogenic fluid management, in-situ large-scale additive manufacturing, and electric propulsion (including solar electric propulsion leveraging lessons learned from the power and propulsion element of the lunar outpost) options.(c)Technology demonstrationThe Administrator may use low-Earth orbit and cis-lunar missions, including missions to the lunar surface, to demonstrate technologies for Mars. 2658.Prioritization of low-enriched uranium technology(a)Sense of CongressIt is the sense of Congress that—(1)space technology, including nuclear propulsion technology and space surface power reactors, should be developed in a manner consistent with broader United States foreign policy, national defense, and space exploration and commercialization priorities;(2)highly enriched uranium presents security and nuclear nonproliferation concerns;(3)since 1977, based on the concerns associated with highly enriched uranium, the United States has promoted the use of low-enriched uranium over highly enriched uranium in nonmilitary contexts, including research and commercial applications;(4)as part of United States efforts to limit international use of highly enriched uranium, the United States has actively pursued—(A)since 1978, the conversion of domestic and foreign research reactors that use highly enriched uranium fuel to low-enriched uranium fuel and the avoidance of any new research reactors that use highly enriched uranium fuel; and(B)since 1994, the elimination of international commerce in highly enriched uranium for civilian purposes; and(5)the use of low-enriched uranium in place of highly enriched uranium has security, nonproliferation, and economic benefits, including for the national space program.(b)Prioritization of low-enriched uranium technologyThe Administrator shall—(1)establish, within the Space Technology Mission Directorate, a program for the research, testing, and development of in-space reactor designs, including a surface power reactor, that uses low-enriched uranium fuel; and(2)prioritize the research, demonstration, and deployment of such designs over designs using highly enriched uranium fuel. (c)Report on nuclear technology prioritizationNot later than 120 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report that—(1)details the actions taken to implement subsection (b); and(2)identifies a plan and timeline under which such subsection will be implemented.(d)DefinitionsIn this section:(1)Highly enriched uraniumThe term highly enriched uranium means uranium having an assay of 20 percent or greater of the uranium-235 isotope.(2)Low-enriched uraniumThe term low-enriched uranium means uranium having an assay greater than the assay for natural uranium but less than 20 percent of the uranium-235 isotope.2659.Sense of Congress on next-generation communications technologyIt is the sense of Congress that—(1)optical communications technologies—(A)will be critical to the development of next-generation space-based communications networks;(B)have the potential to allow NASA to expand the volume of data transmissions in low-Earth orbit and deep space; and(C)may provide more secure and cost-effective solutions than current radio frequency communications systems; (2)quantum encryption technology has promising implications for the security of the satellite and terrestrial communications networks of the United States, including optical communications networks, and further research and development by NASA with respect to quantum encryption is essential to maintaining the security of the United States and United States leadership in space; and(3)in order to provide NASA with more secure and reliable space-based communications, the Space Communications and Navigation program office of NASA should continue—(A)to support research on and development of optical communications; and (B)to develop quantum encryption capabilities, especially as those capabilities apply to optical communications networks. 2660.Lunar surface technologies(a)Sense of CongressIt is the sense of Congress that the Administrator should—(1)identify and develop the technologies needed to live on and explore the lunar surface and prepare for future operations on Mars;(2)convene teams of experts from academia, industry, and government to shape the technology development priorities of the Administration for lunar surface exploration and habitation; and(3)establish partnerships with researchers, universities, and the private sector to rapidly develop and deploy technologies required for successful lunar surface exploration.(b)Development and demonstrationThe Administrator shall carry out a program, within the Space Technology Mission Directorate, to conduct technology development and demonstrations to enable human and robotic exploration on the lunar surface.(c)Research consortiumThe Administrator shall establish a consortium consisting of experts from academia, industry, and government—(1)to assist the Administrator in developing a cohesive, executable strategy for the development and deployment of technologies required for successful lunar surface exploration; and(2)to identify specific technologies relating to lunar surface exploration that—(A)should be developed to facilitate such exploration; or(B)require future research and development.(d)Research awards(1)In generalThe Administrator may task any member of the research consortium established under subsection (c) with conducting research and development with respect to a technology identified under paragraph (2) of that subsection.(2)Standard process for arrangements(A)In generalThe Administrator shall develop a standard process by which a consortium member tasked with research and development under paragraph (1) may enter into a formal arrangement with the Administrator to carry out such research and development, such as an arrangement under section 2666 or 2667.(B)ReportNot later than 120 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on the one or more types of arrangement the Administrator intends to enter into under this subsection. VISTEM engagement2661.Sense of CongressIt is the sense of Congress that—(1)NASA serves as a source of inspiration to the people of the United States; and(2)NASA is uniquely positioned to help increase student interest in science, technology, engineering, and math;(3)engaging students, and providing hands-on experience at an early age, in science, technology, engineering, and math are important aspects of ensuring and promoting United States leadership in innovation; and(4)NASA should strive to leverage its unique position—(A)to increase kindergarten through grade 12 involvement in NASA projects;(B)to enhance higher education in STEM fields in the United States;(C)to support individuals who are underrepresented in science, technology, engineering, and math fields, such as women, minorities, and individuals in rural areas; and(D)to provide flight opportunities for student experiments and investigations.2662.STEM education engagement activities(a)In generalThe Administrator shall continue to provide opportunities for formal and informal STEM education engagement activities within the Office of NASA STEM Engagement and other NASA directorates, including—(1)the Established Program to Stimulate Competitive Research;(2)the Minority University Research and Education Project; and(3)the National Space Grant College and Fellowship Program.(b)Leveraging NASA national programs to promote STEM educationThe Administrator, in partnership with museums, nonprofit organizations, and commercial entities, shall, to the maximum extent practicable, leverage human spaceflight missions, Deep Space Exploration Systems (including the Space Launch System, Orion, and Exploration Ground Systems), and NASA science programs to engage students at the kindergarten through grade 12 and higher education levels to pursue learning and career opportunities in STEM fields.(c)BriefingNot later than 1 year after the date of the enactment of this division, the Administrator shall brief the appropriate committees of Congress on—(1)the status of the programs described in subsection (a); and(2)the manner by which each NASA STEM education engagement activity is organized and funded.(d)STEM education definedIn this section, the term STEM education has the meaning given the term in section 2 of the STEM Education Act of 2015 (Public Law 114–59; 42 U.S.C. 6621 note).2663.Skilled technical education outreach program(a)EstablishmentThe Administrator shall establish a program to conduct outreach to secondary school students—(1)to expose students to careers that require career and technical education; and(2)to encourage students to pursue careers that require career and technical education.(b)Outreach planNot later than 180 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on the outreach program under subsection (a) that includes—(1)an implementation plan;(2)a description of the resources needed to carry out the program; and(3)any recommendations on expanding outreach to secondary school students interested in skilled technical occupations.(c)Systems observation(1)In generalThe Administrator shall develop a program and associated policies to allow students from accredited educational institutions to view the manufacturing, assembly, and testing of NASA-funded space and aeronautical systems, as the Administrator considers appropriate.(2)ConsiderationsIn developing the program and policies under paragraph (1), the Administrator shall take into consideration factors such as workplace safety, mission needs, and the protection of sensitive and proprietary technologies.2664.National space grant college and fellowship program(a)PurposesSection 40301 of title 51, United States Code, is amended—(1)in paragraph (3)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by adding and after the semicolon at the end; and(C)by adding at the end the following:(D)promote equally the State and regional STEM interests of each space grant consortium;; and(2)in paragraph (4), by striking made up of university and industry members, in order to advance and inserting comprised of members of universities in each State and other entities, such as 2-year colleges, industries, science learning centers, museums, and government entities, to advance.(b)DefinitionsSection 40302 of title 51, United States Code, is amended—(1)by striking paragraph (3);(2)by inserting after paragraph (2) the following:(3)Lead institutionThe term lead institution means an entity in a State that— (A)was designated by the Administrator under section 40306, as in effect on the day before the date of the enactment of the National Aeronautics and Space Administration Authorization Act of 2021; or (B)is designated by the Administrator under section 40303(d)(3).;(3)in paragraph (4), by striking space grant college, space grant regional consortium, institution of higher education, and inserting lead institution, space grant consortium,;(4)by striking paragraphs (6), (7), and (8); (5)by inserting after paragraph (5) the following:(6)Space grant consortiumThe term space grant consortium means a State-wide group, led by a lead institution, that has established partnerships with other academic institutions, industries, science learning centers, museums, and government entities to promote a strong educational base in the space and aeronautical sciences.;(6)by redesignating paragraph (9) as paragraph (7);(7)in paragraph (7)(B), as so redesignated, by inserting and aeronautics after space;(8)by striking paragraph (10); and(9)by adding at the end the following:(8)STEMThe term STEM means science, technology, engineering, and mathematics..(c)Program objectiveSection 40303 of title 51, United States Code, is amended—(1)by striking subsections (d) and (e);(2)by redesignating subsection (c) as subsection (e); and(3)by striking subsection (b) and inserting the following:(b)Program objective(1)In generalThe Administrator shall carry out the national space grant college and fellowship program with the objective of providing hands-on research, training, and education programs with measurable outcomes in each State, including programs to provide—(A)internships, fellowships, and scholarships;(B)interdisciplinary hands-on mission programs and design projects;(C)student internships with industry or university researchers or at centers of the Administration;(D)faculty and curriculum development initiatives;(E)university-based research initiatives relating to the Administration and the STEM workforce needs of each State; or(F)STEM engagement programs for kindergarten through grade 12 teachers and students.(2)Program prioritiesIn carrying out the objective described in paragraph (1), the Administrator shall ensure that each program carried out by a space grant consortium under the national space grant college and fellowship program balances the following priorities:(A)The space and aeronautics research needs of the Administration, including the mission directorates.(B)The need to develop a national STEM workforce.(C)The STEM workforce needs of the State.(c)Program administered through space grant consortiaThe Administrator shall carry out the national space grant college and fellowship program through the space grant consortia.(d)Suspension; termination; new competition(1)SuspensionThe Administrator may, for cause and after an opportunity for hearing, suspend a lead institution that was designated by the Administrator under section 40306, as in effect on the day before the date of the enactment of the National Aeronautics and Space Administration Authorization Act of 2021.(2)TerminationIf the issue resulting in a suspension under paragraph (1) is not resolved within a period determined by the Administrator, the Administrator may terminate the designation of the entity as a lead institution.(3)New competitionIf the Administrator terminates the designation of an entity as a lead institution, the Administrator may initiate a new competition in the applicable State for the designation of a lead institution..(d)GrantsSection 40304 of title 51, United States Code, is amended to read as follows:40304.Grants(a)Eligible space grant consortium definedIn this section, the term eligible space grant consortium means a space grant consortium that the Administrator has determined—(1)has the capability and objective to carry out not fewer than 3 of the 6 programs under section 40303(b)(1);(2)will carry out programs that balance the priorities described in section 40303(b)(2); and(3)is engaged in research, training, and education relating to space and aeronautics.(b)Grants(1)In generalThe Administrator shall award grants to the lead institutions of eligible space grant consortia to carry out the programs under section 40303(b)(1).(2)Request for proposals(A)In generalOn the expiration of existing cooperative agreements between the Administration and the space grant consortia, the Administrator shall issue a request for proposals from space grant consortia for the award of grants under this section. (B)ApplicationsA lead institution of a space grant consortium that seeks a grant under this section shall submit, on behalf of such space grant consortium, an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require.(3)Grant awardsThe Administrator shall award 1 or more 5-year grants, disbursed in annual installments, to the lead institution of the eligible space grant consortium of—(A)each State;(B)the District of Columbia; and(C)the Commonwealth of Puerto Rico.(4)Use of fundsA grant awarded under this section shall be used by an eligible space grant consortium to carry out not fewer than 3 of the 6 programs under section 40303(b)(1).(c)Allocation of funding(1)Program implementation(A)In generalTo carry out the objective described in section 40303(b)(1), of the funds made available each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not less than 85 percent as follows:(i)The 52 eligible space grant consortia shall each receive an equal share. (ii)The territories of Guam and the United States Virgin Islands shall each receive funds equal to approximately 1/5 of the share for each eligible space grant consortia. (B)Matching requirementEach eligible space grant consortium shall match the funds allocated under subparagraph (A)(i) on a basis of not less than 1 non-Federal dollar for every 1 Federal dollar, except that any program funded under paragraph (3) or any program to carry out 1 or more internships or fellowships shall not be subject to that matching requirement.(2)Program administration(A)In generalOf the funds made available each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not more than 10 percent for the administration of the program.(B)Costs coveredThe funds allocated under subparagraph (A) shall cover all costs of the Administration associated with the administration of the national space grant college and fellowship program, including—(i)direct costs of the program, including costs relating to support services and civil service salaries and benefits;(ii)indirect general and administrative costs of centers and facilities of the Administration; and(iii)indirect general and administrative costs of the Administration headquarters.(3)Special programsOf the funds made available each fiscal year for the national space grant college and fellowship program, the Administrator shall allocate not more than 5 percent to the lead institutions of space grant consortia established as of the date of the enactment of the National Aeronautics and Space Administration Authorization Act of 2021 for grants to carry out innovative approaches and programs to further science and education relating to the missions of the Administration and STEM disciplines.(d)Terms and conditions(1)LimitationsAmounts made available through a grant under this section may not be applied to—(A)the purchase of land;(B)the purchase, construction, preservation, or repair of a building; or(C)the purchase or construction of a launch facility or launch vehicle.(2)LeasesNotwithstanding paragraph (1), land, buildings, launch facilities, and launch vehicles may be leased under a grant on written approval by the Administrator.(3)Records(A)In generalAny person that receives or uses the proceeds of a grant under this section shall keep such records as the Administrator shall by regulation prescribe as being necessary and appropriate to facilitate effective audit and evaluation, including records that fully disclose the amount and disposition by a recipient of such proceeds, the total cost of the program or project in connection with which such proceeds were used, and the amount, if any, of such cost that was provided through other sources.(B)Maintenance of recordsRecords under subparagraph (A) shall be maintained for not less than 3 years after the date of completion of such a program or project.(C)AccessFor the purpose of audit and evaluation, the Administrator and the Comptroller General of the United States shall have access to any books, documents, papers, and records of receipts relating to a grant under this section, as determined by the Administrator or Comptroller General..(e)Program streamliningTitle 51, United States Code, is amended—(1)by striking sections 40305 through 40308, 40310, and 40311; and(2)by redesignating section 40309 as section 40305.(f)Conforming amendmentThe table of sections at the beginning of chapter 403 of title 51, United States Code, is amended by striking the items relating to sections 40304 through 40311 and inserting the following:40304. Grants. 40305. Availability of other Federal personnel and data. .VIIWorkforce and industrial base2665.Appointment and compensation pilot program(a)Definition of covered provisionsIn this section, the term covered provisions means the provisions of title 5, United States Code, other than—(1)section 2301 of that title;(2)section 2302 of that title;(3)chapter 71 of that title;(4)section 7204 of that title; and(5)chapter 73 of that title.(b)EstablishmentThere is established a 3-year pilot program under which, notwithstanding section 20113 of title 51, United States Code, the Administrator may, with respect to not more than 3,000 designated personnel—(1)appoint and manage such designated personnel of the Administration, without regard to the covered provisions; and(2)fix the compensation of such designated personnel of the Administration, without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, at a rate that does not exceed the per annum rate of salary of the Vice President of the United States under section 104 of title 3, United States Code.(c)Administrator responsibilitiesIn carrying out the pilot program established under subsection (b), the Administrator shall ensure that the pilot program—(1)uses—(A)state-of-the-art recruitment techniques;(B)simplified classification methods with respect to personnel of the Administration; and(C)broad banding; and(2)offers—(A)competitive compensation; and(B)the opportunity for career mobility.2666.Establishment of multi-institution consortia(a)In generalThe Administrator, pursuant to section 2304(c)(3)(B) of title 10, United States Code, may—(1)establish one or more multi-institution consortia to facilitate access to essential engineering, research, and development capabilities in support of NASA missions;(2)use such a consortium to fund technical analyses and other engineering support to address the acquisition, technical, and operational needs of NASA centers; and(3)ensure such a consortium—(A)is held accountable for the technical quality of the work product developed under this section; and(B)convenes disparate groups to facilitate public-private partnerships.(b)Policies and proceduresThe Administrator shall develop and implement policies and procedures to govern, with respect to the establishment of a consortium under subsection (a)—(1)the selection of participants;(2)the award of cooperative agreements or other contracts;(3)the appropriate use of competitive awards and sole source awards; and(4)technical capabilities required.(c)EligibilityThe following entities shall be eligible to participate in a consortium established under subsection (a):(1)An institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).(2)An operator of a federally funded research and development center.(3)A nonprofit or not-for-profit research institution.(4)A consortium composed of—(A)an entity described in paragraph (1), (2), or (3); and(B)one or more for-profit entities.2667.Expedited access to technical talent and expertise(a)In generalThe Administrator may—(1)establish one or more multi-institution task order contracts, consortia, cooperative agreements, or other arrangements to facilitate expedited access to eligible entities in support of NASA missions; and(2)use such a multi-institution task order contract, consortium, cooperative agreement, or other arrangement to fund technical analyses and other engineering support to address the acquisition, technical, and operational needs of NASA centers.(b)Consultation with other NASA-affiliated entitiesTo ensure access to technical expertise and reduce costs and duplicative efforts, a multi-institution task order contract, consortium, cooperative agreement, or any other arrangement established under subsection (a)(1) shall, to the maximum extent practicable, be carried out in consultation with other NASA-affiliated entities, including federally funded research and development centers, university-affiliated research centers, and NASA laboratories and test centers.(c)Policies and proceduresThe Administrator shall develop and implement policies and procedures to govern, with respect to the establishment of a multi-institution task order contract, consortium, cooperative agreement, or any other arrangement under subsection (a)(1)—(1)the selection of participants;(2)the award of task orders;(3)the maximum award size for a task;(4)the appropriate use of competitive awards and sole source awards; and(5)technical capabilities required.(d)Eligible entity definedIn this section, the term eligible entity means—(1)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));(2)an operator of a federally funded research and development center;(3)a nonprofit or not-for-profit research institution; and(4)a consortium composed of—(A)an entity described in paragraph (1), (2), or (3); and(B)one or more for-profit entities.2668.Report on industrial base for civil space missions and operations(a)In generalNot later than 1 year after the date of the enactment of this division, and from time to time thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the United States industrial base for NASA civil space missions and operations.(b)ElementsThe report required by subsection (a) shall include the following:(1)A comprehensive description of the current status of the United States industrial base for NASA civil space missions and operations.(2)A description and assessment of the weaknesses in the supply chain, skills, manufacturing capacity, raw materials, key components, and other areas of the United States industrial base for NASA civil space missions and operations that could adversely impact such missions and operations if unavailable.(3)A description and assessment of various mechanisms to address and mitigate the weaknesses described pursuant to paragraph (2).(4)A comprehensive list of the collaborative efforts, including future and proposed collaborative efforts, between NASA and the Manufacturing USA institutes of the Department of Commerce. (5)An assessment of—(A)the defense and aerospace manufacturing supply chains relevant to NASA in each region of the United States; and (B)the feasibility and benefits of establishing a supply chain center of excellence in a State in which NASA does not, as of the date of the enactment of this division, have a research center or test facility.(6)Such other matters relating to the United States industrial base for NASA civil space missions and operations as the Administrator considers appropriate.2669.Separations and retirement incentivesSection 20113 of title 51, United States Code, is amended by adding at the end the following:(o)Provisions related to separation and retirement incentives(1)DefinitionIn this subsection, the term employee—(A)means an employee of the Administration serving under an appointment without time limitation; and(B)does not include—(i)a reemployed annuitant under subchapter III of chapter 83 or chapter 84 of title 5 or any other retirement system for employees of the Federal Government;(ii)an employee having a disability on the basis of which such employee is or would be eligible for disability retirement under any of the retirement systems referred to in clause (i); or(iii)for purposes of eligibility for separation incentives under this subsection, an employee who is in receipt of a decision notice of involuntary separation for misconduct or unacceptable performance.(2)AuthorityThe Administrator may establish a program under which employees may be eligible for early retirement, offered separation incentive pay to separate from service voluntarily, or both. This authority may be used to reduce the number of personnel employed or to restructure the workforce to meet mission objectives without reducing the overall number of personnel. This authority is in addition to, and notwithstanding, any other authorities established by law or regulation for such programs.(3)Early retirementAn employee who is at least 50 years of age and has completed 20 years of service, or has at least 25 years of service, may, pursuant to regulations promulgated under this subsection, apply and be retired from the Administration and receive benefits in accordance with subchapter III of chapter 83 or 84 of title 5 if the employee has been employed continuously within the Administration for more than 30 days before the date on which the determination to conduct a reduction or restructuring within 1 or more Administration centers is approved.(4)Separation pay(A)In generalSeparation pay shall be paid in a lump sum or in installments and shall be equal to the lesser of—(i)an amount equal to the amount the employee would be entitled to receive under section 5595(c) of title 5, if the employee were entitled to payment under such section; or(ii)$40,000.(B)LimitationsSeparation pay shall not be a basis for payment, and shall not be included in the computation, of any other type of Government benefit. Separation pay shall not be taken into account for the purpose of determining the amount of any severance pay to which an individual may be entitled under section 5595 of title 5, based on any other separation.(C)InstallmentsSeparation pay, if paid in installments, shall cease to be paid upon the recipient’s acceptance of employment by the Federal Government, or commencement of work under a personal services contract as described in paragraph (5).(5)Limitations on reemployment(A)An employee who receives separation pay under such program may not be reemployed by the Administration for a 12-month period beginning on the effective date of the employee’s separation, unless this prohibition is waived by the Administrator on a case-by-case basis.(B)An employee who receives separation pay under this section on the basis of a separation and accepts employment with the Government of the United States, or who commences work through a personal services contract with the United States within 5 years after the date of the separation on which payment of the separation pay is based, shall be required to repay the entire amount of the separation pay to the Administration. If the employment is with an Executive agency (as defined by section 105 of title 5) other than the Administration, the Administrator may, at the request of the head of that agency, waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is within the Administration, the Administrator may waive the repayment if the individual involved is the only qualified applicant available for the position. If the employment is with an entity in the legislative branch, the head of the entity or the appointing official may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position. If the employment is with the judicial branch, the Director of the Administrative Office of the United States Courts may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.(6)RegulationsUnder the program established under paragraph (2), early retirement and separation pay may be offered only pursuant to regulations established by the Administrator, subject to such limitations or conditions as the Administrator may require.(7)Use of existing fundsThe Administrator shall carry out this subsection using amounts otherwise made available to the Administrator and no additional funds are authorized to be appropriated to carry out this subsection..2670.Confidentiality of medical quality assurance records(a)In generalChapter 313 of title 51, United States Code, is amended by adding at the end the following:31303.Confidentiality of medical quality assurance records(a)In generalExcept as provided in subsection (b)(1)—(1)a medical quality assurance record, or any part of a medical quality assurance record, may not be subject to discovery or admitted into evidence in a judicial or administrative proceeding; and (2)an individual who reviews or creates a medical quality assurance record for the Administration, or participates in any proceeding that reviews or creates a medical quality assurance record, may not testify in a judicial or administrative proceeding with respect to—(A)the medical quality assurance record; or(B)any finding, recommendation, evaluation, opinion, or action taken by such individual or in accordance with such proceeding with respect to the medical quality assurance record.(b)Disclosure of records(1)In generalNotwithstanding subsection (a), a medical quality assurance record may be disclosed to—(A)a Federal agency or private entity, if the medical quality assurance record is necessary for the Federal agency or private entity to carry out—(i)licensing or accreditation functions relating to Administration healthcare facilities; or(ii)monitoring of Administration healthcare facilities required by law;(B)a Federal agency or healthcare provider, if the medical quality assurance record is required by the Federal agency or healthcare provider to enable Administration participation in a healthcare program of the Federal agency or healthcare provider;(C)a criminal or civil law enforcement agency, or an instrumentality authorized by law to protect the public health or safety, on written request by a qualified representative of such agency or instrumentality submitted to the Administrator that includes a description of the lawful purpose for which the medical quality assurance record is requested;(D)an officer, an employee, or a contractor of the Administration who requires the medical quality assurance record to carry out an official duty associated with healthcare;(E)healthcare personnel, to the extent necessary to address a medical emergency affecting the health or safety of an individual; and(F)any committee, panel, or board convened by the Administration to review the healthcare-related policies and practices of the Administration.(2)Subsequent disclosure prohibitedAn individual or entity to whom a medical quality assurance record has been disclosed under paragraph (1) may not make a subsequent disclosure of the medical quality assurance record. (c)Personally identifiable information(1)In generalExcept as provided in paragraph (2), the personally identifiable information contained in a medical quality assurance record of a patient or an employee of the Administration, or any other individual associated with the Administration for purposes of a medical quality assurance program, shall be removed before the disclosure of the medical quality assurance record to an entity other than the Administration.(2)Exception Personally identifiable information described in paragraph (1) may be released to an entity other than the Administration if the Administrator makes a determination that the release of such personally identifiable information—(A)is in the best interests of the Administration; and (B)does not constitute an unwarranted invasion of personal privacy.(d)Exclusion from FOIAA medical quality assurance record may not be made available to any person under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), and this section shall be considered a statute described in subsection (b)(3)(B) of such section 522.(e)RegulationsNot later than one year after the date of the enactment of this section, the Administrator shall promulgate regulations to implement this section.(f)Rules of constructionNothing in this section shall be construed—(1)to withhold a medical quality assurance record from a committee of the Senate or House of Representatives or a joint committee of Congress if the medical quality assurance record relates to a matter within the jurisdiction of such committee or joint committee; or(2)to limit the use of a medical quality assurance record within the Administration, including the use by a contractor or consultant of the Administration.(g)DefinitionsIn this section:(1)Medical quality assurance recordThe term medical quality assurance record means any proceeding, discussion, record, finding, recommendation, evaluation, opinion, minutes, report, or other document or action that results from a quality assurance committee, quality assurance program, or quality assurance program activity.(2)Quality assurance program(A)In generalThe term quality assurance program means a comprehensive program of the Administration—(i)to systematically review and improve the quality of medical and behavioral health services provided by the Administration to ensure the safety and security of individuals receiving such health services; and(ii)to evaluate and improve the efficiency, effectiveness, and use of staff and resources in the delivery of such health services.(B)InclusionThe term quality assurance program includes any activity carried out by or for the Administration to assess the quality of medical care provided by the Administration..(b)Technical and conforming amendmentThe table of sections for chapter 313 of title 51, United States Code, is amended by adding at the end the following:31303. Confidentiality of medical quality assurance records..VIIIMiscellaneous provisions2671.Contracting authoritySection 20113 of title 51, United States Code, is amended by adding at the end the following:(o)Contracting authorityThe Administration—(1)may enter into an agreement with a private, commercial, or State government entity to provide the entity with supplies, support, and services related to private, commercial, or State government space activities carried out at a property owned or operated by the Administration; and(2)upon the request of such an entity, may include such supplies, support, and services in the requirements of the Administration if—(A)the Administrator determines that the inclusion of such supplies, support, or services in such requirements—(i)is in the best interest of the Federal Government;(ii)does not interfere with the requirements of the Administration; and(iii)does not compete with the commercial space activities of other such entities; and(B)the Administration has full reimbursable funding from the entity that requested supplies, support, and services prior to making any obligation for the delivery of such supplies, support, or services under an Administration procurement contract or any other agreement..2672.Authority for transaction prototype projects and follow-on production contractsSection 20113 of title 51, United States Code, as amended by section 2671, is further amended by adding at the end the following:(p)Transaction prototype projects and follow-on production contracts(1)In generalThe Administration may enter into a transaction (other than a contract, cooperative agreement, or grant) to carry out a prototype project that is directly relevant to enhancing the mission effectiveness of the Administration.(2)Subsequent award of follow-on production contractA transaction entered into under this subsection for a prototype project may provide for the subsequent award of a follow-on production contract to participants in the transaction.(3)InclusionA transaction under this subsection includes a project awarded to an individual participant and to all individual projects awarded to a consortium of United States industry and academic institutions.(4)DeterminationThe authority of this section may be exercised for a transaction for a prototype project and any follow-on production contract, upon a determination by the head of the contracting activity, in accordance with Administration policies, that—(A)circumstances justify use of a transaction to provide an innovative business arrangement that would not be feasible or appropriate under a contract; and(B)the use of the authority of this section is essential to promoting the success of the prototype project.(5)Competitive procedure(A)In generalTo the maximum extent practicable, the Administrator shall use competitive procedures with respect to entering into a transaction to carry out a prototype project.(B)ExceptionNotwithstanding section 2304 of title 10, United States Code, a follow-on production contract may be awarded to the participants in the prototype transaction without the use of competitive procedures, if—(i)competitive procedures were used for the selection of parties for participation in the prototype transaction; and(ii)the participants in the transaction successfully completed the prototype project provided for in the transaction.(6)Cost shareA transaction to carry out a prototype project and a follow-on production contract may require that part of the total cost of the transaction or contract be paid by the participant or contractor from a source other than the Federal Government.(7)Procurement ethicsA transaction under this authority shall be considered an agency procurement for purposes of chapter 21 of title 41, United States Code, with regard to procurement ethics..2673.Protection of data and information from public disclosure(a)Certain technical dataSection 20131 of title 51, United States Code, is amended—(1)by redesignating subsection (c) as subsection (d);(2)in subsection (a)(3), by striking subsection (b) and inserting subsection (b) or (c);(3)by inserting after subsection (b) the following:(c)Special handling of certain technical data(1)In generalThe Administrator may provide appropriate protections against the public dissemination of certain technical data, including exemption from subchapter II of chapter 5 of title 5.(2)DefinitionsIn this subsection:(A)Certain technical dataThe term certain technical data means technical data that may not be exported lawfully outside the United States without approval, authorization, or license under—(i)the Export Control Reform Act of 2018 (Public Law 115–232; 132 Stat. 2208); or(ii)the International Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 729).(B)Technical dataThe term technical data means any blueprint, drawing, photograph, plan, instruction, computer software, or documentation, or any other technical information.;(4)in subsection (d), as so redesignated, by inserting , including any data, after information; and(5)by adding at the end the following:(e)Exclusion from FOIAThis shall be considered a statute described in subsection (b)(3)(B) of 552 of title 5 (commonly referred to as the Freedom of Information Act)..(b)Certain voluntarily provided safety-related information(1)In generalThe Administrator shall provide appropriate safeguards against the public dissemination of safety-related information collected as part of a mishap investigation carried out under the NASA safety reporting system or in conjunction with an organizational safety assessment, if the Administrator makes a written determination, including a justification of the determination, that—(A)(i)disclosure of the information would inhibit individuals from voluntarily providing safety-related information; and(ii)the ability of NASA to collect such information improves the safety of NASA programs and research relating to aeronautics and space; or(B)withholding such information from public disclosure improves the safety of such NASA programs and research.(2)Other Federal agenciesNotwithstanding any other provision of law, if the Administrator provides to the head of another Federal agency safety-related information with respect to which the Administrator has made a determination under paragraph (1), the head of the Federal agency shall withhold the information from public disclosure.(3)Public availabilityA determination or part of a determination under paragraph (1) shall be made available to the public on request, as required under 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act). (4)Exclusion from FOIAThis subsection shall be considered a statute described in subsection (b)(3)(B) of section 552 of title 5, United States Code.2674.Physical security modernizationChapter 201 of title 51, United States Code, is amended—(1)in section 20133(2), by striking property and all that follows through to the United States, and inserting Administration personnel or of property owned or leased by, or under the control of, the United States; and (2)in section 20134, in the second sentence—(A)by inserting Administration personnel or any after protecting; and(B)by striking , at facilities owned or contracted to the Administration. 2675.Lease of non-excess propertySection 20145 of title 51, United States Code, is amended—(1)in subsection (b)(1)(B), by striking entered into for the purpose of developing renewable energy production facilities; and(2)in subsection (g), in the first sentence, by striking December 31, 2021 and inserting December 31, 2025.2676.Cybersecurity(a)In generalSection 20301 of title 51, United States Code, is amended by adding at the end the following:(c)CybersecurityThe Administrator shall update and improve the cybersecurity of NASA space assets and supporting infrastructure..(b)Security Operations Center(1)EstablishmentThe Administrator shall maintain a Security Operations Center, to identify and respond to cybersecurity threats to NASA information technology systems, including institutional systems and mission systems.(2)Inspector General recommendationsThe Administrator shall implement, to the maximum extent practicable, each of the recommendations contained in the report of the Inspector General of NASA entitled Audit of NASA's Security Operations Center, issued on May 23, 2018.(c)Cyber threat hunt(1)In generalThe Administrator, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal agencies, may implement a cyber threat hunt capability to proactively search NASA information systems for advanced cyber threats that otherwise evade existing security tools.(2)Threat-hunting processIn carrying out paragraph (1), the Administrator shall develop and document a threat-hunting process, including the roles and responsibilities of individuals conducting a cyber threat hunt.(d)GAO priority recommendationsThe Administrator shall implement, to the maximum extent practicable, the recommendations for NASA contained in the report of the Comptroller General of the United States entitled Information Security: Agencies Need to Improve Controls over Selected High-Impact Systems, issued May 18, 2016, including—(1)re-evaluating security control assessments; and(2)specifying metrics for the continuous monitoring strategy of the Administration. 2677.Limitation on cooperation with the People's Republic of China(a)In generalExcept as provided by subsection (b), the Administrator, the Director of the OSTP, and the Chair of the National Space Council, shall not—(1)develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any manner with—(A)the Government of the People's Republic of China; or(B)any company—(i)owned by the Government of the People's Republic of China; or(ii)incorporated under the laws of the People's Republic of China; and(2)host official visitors from the People's Republic of China at a facility belonging to or used by NASA.(b)Waiver(1)In generalThe Administrator, the Director, or the Chair may waive the limitation under subsection (a) with respect to an activity described in that subsection only if the Administrator, the Director, or the Chair, as applicable, makes a determination that the activity—(A)does not pose a risk of a transfer of technology, data, or other information with national security or economic security implications to an entity described in paragraph (1) of such subsection; and(B)does not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights.(2)Certification to CongressNot later than 30 days after the date on which a waiver is granted under paragraph (1), the Administrator, the Director, or the Chair, as applicable, shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Science, Space, and Technology and the Committee on Appropriations of the House of Representatives a written certification that the activity complies with the requirements in subparagraphs (A) and (B) of that paragraph.(c)GAO review(1)In generalThe Comptroller General of the United States shall conduct a review of NASA contracts that may subject the Administration to unacceptable transfers of intellectual property or technology to any entity—(A)owned or controlled (in whole or in part) by, or otherwise affiliated with, the Government of the People’s Republic of China; or(B)organized under, or otherwise subject to, the laws of the People’s Republic of China.(2)ElementsThe review required under paragraph (1) shall assess— (A)whether the Administrator is aware—(i)of any NASA contractor that benefits from significant financial assistance from—(I)the Government of the People’s Republic of China;(II)any entity controlled by the Government of the People’s Republic of China; or (III)any other governmental entity of the People’s Republic of China; and (ii)that the Government of the People's Republic of China, or an entity controlled by the Government of the People's Republic of China, may be—(I)leveraging United States companies that share ownership with NASA contractors; or (II)obtaining intellectual property or technology illicitly or by other unacceptable means; and(B)the steps the Administrator is taking to ensure that—(i)NASA contractors are not being leveraged (directly or indirectly) by the Government of the People’s Republic of China or by an entity controlled by the Government of the People’s Republic of China;(ii)the intellectual property and technology of NASA contractors are adequately protected; and(iii)NASA flight-critical components are not sourced from the People’s Republic of China through any entity benefitting from Chinese investments, loans, or other assistance. (3)RecommendationsThe Comptroller General shall provide to the Administrator recommendations for future NASA contracting based on the results of the review.(4)PlanNot later than 180 days after the date on which the Comptroller General completes the review, the Administrator shall—(A)develop a plan to implement the recommendations of the Comptroller General; and(B)submit the plan to the appropriate committees of Congress.(d)TerminationThe limitation under subsection (a) shall cease to have effect on the date that is 10 years after the date of the enactment of this division. 2678.Consideration of issues related to contracting with entities receiving assistance from or affiliated with the People’s Republic of China(a)In generalWith respect to a matter in response to a request for proposal or a broad area announcement by the Administrator, or award of any contract, agreement, or other transaction with the Administrator, a commercial or noncommercial entity shall certify that it is not majority owned or controlled (as defined in section 800.208 of title 31, Code of Federal Regulations), or minority owned greater than 25 percent, by—(1)any governmental organization of the People’s Republic of China; or(2)any other entity that is—(A)known to be owned or controlled by any governmental organization of the People’s Republic of China; or(B)organized under, or otherwise subject to, the laws of the People’s Republic of China.(b)False statements(1)In generalA false statement contained in a certification under subsection (a) constitutes a false or fraudulent claim for purposes of chapter 47 of title 18, United States Code.(2)Action under Federal acquisition regulationAny party convicted for making a false statement with respect to a certification under subsection (a) shall be subject to debarment from contracting with the Administrator for a period of not less than 1 year, as determined by the Administrator, in addition to other appropriate action in accordance with the Federal Acquisition Regulation maintained under section 1303(a)(1) of title 41, United States Code.(c)Annual reportThe Administrator shall submit to the appropriate committees of Congress an annual report detailing any violation of this section.2679.Small satellite launch services program(a)In generalThe Administrator shall continue to procure dedicated launch services, including from small and venture class launch providers, for small satellites, including CubeSats, for the purpose of conducting science and technology missions that further the goals of NASA. (b)RequirementsIn carrying out the program under subsection (a), the Administrator shall engage with the academic community to maximize awareness and use of dedicated small satellite launch opportunities.(c)Rule of constructionNothing in this section shall prevent the Administrator from continuing to use a secondary payload of procured launch services for CubeSats.2680.21st century space launch infrastructure(a)In generalThe Administrator shall carry out a program to modernize multi-user launch infrastructure at NASA facilities—(1)to enhance safety; and(2)to advance Government and commercial space transportation and exploration.(b)ProjectsProjects funded under the program under subsection (a) may include—(1)infrastructure relating to commodities;(2)standard interfaces to meet customer needs for multiple payload processing and launch vehicle processing;(3)enhancements to range capacity and flexibility; and(4)such other projects as the Administrator considers appropriate to meet the goals described in subsection (a).(c)RequirementsIn carrying out the program under subsection (a), the Administrator shall—(1)identify and prioritize investments in projects that can be used by multiple users and launch vehicles, including non-NASA users and launch vehicles; and(2)limit investments to projects that would not otherwise be funded by a NASA program, such as an institutional or programmatic infrastructure program.(d)Rule of constructionNothing in this section shall preclude a NASA program, including the Space Launch System and Orion, from using the launch infrastructure modernized under this section. 2681.Missions of national need(a)Sense of CongressIt is the Sense of Congress that—(1)while certain space missions, such as asteroid detection or space debris mitigation or removal missions, may not provide the highest-value science, as determined by the National Academies of Science, Engineering, and Medicine decadal surveys, such missions provide tremendous value to the United States and the world; and(2)the current organizational and funding structure of NASA has not prioritized the funding of missions of national need.(b)Study(1)In generalThe Director of the OSTP shall conduct a study on the manner in which NASA funds missions of national need.(2)Matters to be includedThe study conducted under paragraph (1) shall include the following:(A)An identification and assessment of the types of missions or technology development programs that constitute missions of national need.(B)An assessment of the manner in which such missions are currently funded and managed by NASA.(C)An analysis of the options for funding missions of national need, including—(i)structural changes required to allow NASA to fund such missions; and(ii)an assessment of the capacity of other Federal agencies to make funds available for such missions.(c)Report to CongressNot later than 1 year after the date of the enactment of this division, the Director of the OSTP shall submit to the appropriate committees of Congress a report on the results of the study conducted under subsection (b), including recommendations for funding missions of national need.2682.Drinking water well replacement for Chincoteague, VirginiaNotwithstanding any other provision of law, during the 5-year period beginning on the date of the enactment of this division, the Administrator may enter into 1 or more agreements with the town of Chincoteague, Virginia, to reimburse the town for costs that are directly associated with—(1)the removal of drinking water wells located on property administered by the Administration; and(2)the relocation of such wells to property under the administrative control, through lease, ownership, or easement, of the town.2683.Passenger carrier useSection 1344(a)(2) of title 31, United States Code, is amended—(1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by inserting or after the comma at the end; and(3)by inserting after subparagraph (B) the following:(C)necessary for post-flight transportation of United States Government astronauts, and other astronauts subject to reimbursable arrangements, returning from space for the performance of medical research, monitoring, diagnosis, or treatment, or other official duties, prior to receiving post-flight medical clearance to operate a motor vehicle,.2684.Use of commercial near-space balloons(a)Sense of CongressIt is the sense of Congress that the use of an array of capabilities, including the use of commercially available near-space balloon assets, is in the best interest of the United States. (b)Use of commercial near-space balloonsThe Administrator shall use commercially available balloon assets operating at near-space altitudes, to the maximum extent practicable, as part of a diverse set of capabilities to effectively and efficiently meet the goals of the Administration.2685.President’s Space Advisory BoardSection 121 of the National Aeronautics and Space Administration Authorization Act, Fiscal Year 1991 (Public Law 101–611; 51 U.S.C. 20111 note) is amended—(1)in the section heading, by striking Users' Advisory Group and inserting President's Space Advisory Board; and (2)by striking Users’ Advisory Group each place it appears and inserting President’s Space Advisory Board.2686.Initiative on technologies for noise and emissions reductions(a)Initiative requiredSection 40112 of title 51, United States Code, is amended—(1)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; and(2)by inserting after subsection (a) the following new subsection (b):(b)Technologies for noise and emissions reduction(1)Initiative requiredThe Administrator shall establish an initiative to build upon and accelerate previous or ongoing work to develop and demonstrate new technologies, including systems architecture, components, or integration of systems and airframe structures, in electric aircraft propulsion concepts that are capable of substantially reducing both emissions and noise from aircraft.(2)ApproachIn carrying out the initiative, the Administrator shall do the following:(A)Continue and expand work of the Administration on research, development, and demonstration of electric aircraft concepts, and the integration of such concepts.(B)To the extent practicable, work with multiple partners, including small businesses and new entrants, on research and development activities related to transport category aircraft.(C)Provide guidance to the Federal Aviation Administration on technologies developed and tested pursuant to the initiative..(b)ReportsNot later than 180 days after the date of the enactment of this division, and annually thereafter as a part of the Administration’s budget submission, the Administrator shall submit a report to the appropriate committee of Congress on the progress of the work under the initiative required by subsection (b) of section 40112 of title 51, United States Code (as amended by subsection (a) of this section), including an updated, anticipated timeframe for aircraft entering into service that produce 50 percent less noise and emissions than the highest performing aircraft in service as of December 31, 2019. 2687.Remediation of sites contaminated with trichloroethylene(a)Identification of sitesNot later than 180 days after the date of the enactment of this division, the Administrator shall identify sites of the Administration contaminated with trichloroethylene.(b)Report requiredNot later than 1 year after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report that includes—(1)the recommendations of the Administrator for remediating the sites identified under subsection (a) during the 5-year period beginning on the date of the report; and(2)an estimate of the financial resources necessary to implement those recommendations.2688.Review on preference for domestic suppliers(a)Sense of CongressIt is the Sense of Congress that the Administration should, to the maximum extent practicable and with due consideration of foreign policy goals and obligations under Federal law—(1)use domestic suppliers of goods and services; and(2)ensure compliance with the Federal acquisition regulations, including subcontract flow-down provisions.(b)Review(1)In generalNot later than 180 days after the date of the enactment of this division, the Administrator shall undertake a comprehensive review of the domestic supplier preferences of the Administration and the obligations of the Administration under the Federal acquisition regulations to ensure compliance, particularly with respect to Federal acquisition regulations provisions that apply to foreign-based subcontractors.(2)ElementsThe review under paragraph (1) shall include— (A)an assessment as to whether the Administration has provided funding for infrastructure of a foreign-owned company or State-sponsored entity in recent years; and (B)a review of any impact such funding has had on domestic service providers. (c)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the results of the review. 2689.Report on use of commercial spaceports licensed by the Federal Aviation Administration(a)In generalNot later than 1 year after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on the benefits of increased use of commercial spaceports licensed by the Federal Aviation Administration for NASA civil space missions and operations.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description and assessment of current use of commercial spaceports licensed by the Federal Aviation Administration for NASA civil space missions and operations.(2)A description and assessment of the benefits of increased use of such spaceports for such missions and operations.(3)A description and assessment of the steps necessary to achieve increased use of such spaceports for such missions and operations. 2690.Active orbital debris mitigation(a)Sense of CongressIt is the sense of Congress that—(1)orbital debris, particularly in low-Earth orbit, poses a hazard to NASA missions, particularly human spaceflight; and(2)progress has been made on the development of guidelines for long-term space sustainability through the United Nations Committee on the Peaceful Uses of Outer Space. (b)RequirementsThe Administrator should—(1)ensure the policies and standard practices of NASA meet or exceed international guidelines for spaceflight safety; and(2)support the development of orbital debris mitigation technologies through continued research and development of concepts.(c)Report to CongressNot later than 90 days after the date of the enactment of this division, the Administrator shall submit to the appropriate committees of Congress a report on the status of implementing subsection (b). 2691.Study on commercial communications services(a)Sense of CongressIt is the sense of Congress that—(1)enhancing the ability of researchers to conduct and interact with experiments while in flight would make huge advancements in the overall profitability of conducting research on suborbit and low-Earth orbit payloads; and(2)current NASA communications do not allow for real-time data collection, observation, or transmission of information. (b)StudyThe Administrator shall conduct a study on the feasibility, impact, and cost of using commercial communications programs services for suborbital flight programs and low-Earth orbit research. (c)ReportNot later than 18 months after the date of the enactment of this division, the Administrator shall submit to Congress and make publicly available a report that describes the results of the study conducted under subsection (b). CStrategic Competition Act of 20213001.Short title; table of contents(a)Short titleThis Act may be cited as the Strategic Competition Act of 2021.(b)Table of contentsThe table of contents for this division is as follows: DIVISION C—Strategic Competition Act of 2021Sec. 3001. Short title; table of contents.Sec. 3002. Findings.Sec. 3003. Definitions.Sec. 3004. Statement of policy.Sec. 3005. Sense of Congress.Sec. 3006. Rules of construction.TITLE I—Investing in a competitive futureSubtitle A—Science and technologySec. 3101. Authorization to assist United States companies with global supply chain diversification and management.Subtitle B—Global infrastructure and energy developmentSec. 3111. Appropriate committees of Congress defined.Sec. 3112. Sense of Congress on international quality infrastructure investment standards.Sec. 3113. United States support for infrastructure.Sec. 3114. Infrastructure Transaction and Assistance Network.Sec. 3115. Strategy for advanced and reliable energy infrastructure.Sec. 3116. Report on the People’s Republic of China’s investments in foreign energy development.Subtitle C—Digital technology and connectivitySec. 3121. Sense of Congress on digital technology issues.Sec. 3122. Digital connectivity and cybersecurity partnership.Sec. 3123. Strategy for digital investment by United States International Development Finance Corporation.Subtitle D—Countering Chinese Communist Party malign influenceSec. 3131. Short title.Sec. 3132. Authorization of appropriations for countering Chinese Influence Fund.Sec. 3133. Findings on Chinese information warfare and malign influence operations.Sec. 3134. Authorization of appropriations for the Fulbright-Hays Program.Sec. 3135. Sense of Congress condemning anti-Asian racism and discrimination.Sec. 3136. Supporting independent media and countering disinformation.Sec. 3137. Global engagement center.Sec. 3138. Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 3139. Post-employment restrictions on Senate-confirmed officials at the Department of State.Sec. 3140. Sense of Congress on prioritizing nomination of qualified ambassadors to ensure proper diplomatic positioning to counter Chinese influence.Sec. 3141. China Censorship Monitor and Action Group.TITLE II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 3201. Appropriate committees of Congress defined.Sec. 3202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 3203. Sense of Congress on cooperation with the Quad.Sec. 3204. Establishment of Quad Intra-Parliamentary Working Group.Sec. 3205. Statement of policy on cooperation with ASEAN.Sec. 3206. Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People’s Republic of China.Sec. 3207. Report on Chinese influence in international organizations.Sec. 3208. Regulatory exchanges with allies and partners.Sec. 3209. Technology partnership office at the Department of State.Sec. 3210. United States representation in standards-setting bodies.Sec. 3211. Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China.Sec. 3212. Sense of Congress on negotiations with G7 and G20 countries.Sec. 3213. Enhancing the United States-Taiwan partnership.Sec. 3214. Taiwan Fellowship Program.Sec. 3215. Treatment of Taiwan government.Sec. 3216. Taiwan symbols of sovereignty.Sec. 3217. Report on origins of the COVID–19 pandemic.Sec. 3218. Enhancement of diplomatic support and economic engagement with Pacific island countries.Sec. 3219. Increasing Department of State personnel and resources devoted to the Indo-Pacific.Sec. 3219A. Advancing United States leadership in the United Nations System.Sec. 3219B. Asia Reassurance Initiative Act of 2018.Sec. 3219C. Statement of policy on need for reciprocity in the relationship between the United States and the People’s Republic of China.Sec. 3219D. Opposition to provision of assistance to People's Republic of China by Asian Development Bank.Sec. 3219E. Opposition to provision of assistance to People's Republic of China by International Bank for Reconstruction and Development.Sec. 3219F. United States policy on Chinese and Russian government efforts to undermine the United Nations Security Council action on human rights.Sec. 3219G. Deterring PRC use of force against Taiwan.Sec. 3219H. Strategy to respond to sharp power operations targeting Taiwan.Sec. 3219I. Study and report on bilateral efforts to address Chinese fentanyl trafficking.Sec. 3219J. Investment, trade, and development in Africa and Latin America and the Caribbean.Sec. 3219K. Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018.Subtitle B—International security mattersSec. 3221. Definitions.Sec. 3222. Findings.Sec. 3223. Sense of Congress regarding bolstering security partnerships in the Indo-Pacific.Sec. 3224. Statement of policy.Sec. 3225. Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities.Sec. 3226. Foreign military financing compact pilot program in the Indo-Pacific.Sec. 3227. Additional funding for international military education and training in the Indo-Pacific.Sec. 3228. Prioritizing excess defense article transfers for the Indo-Pacific.Sec. 3229. Prioritizing excess naval vessel transfers for the Indo-Pacific.Sec. 3230. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 3231. Report on capability development of Indo-Pacific allies and partners.Sec. 3232. Report on national technology and industrial base.Sec. 3233. Report on diplomatic outreach with respect to Chinese military installations overseas.Sec. 3234. Statement of policy regarding universal implementation of United Nations sanctions on North Korea.Sec. 3235. Limitation on assistance to countries hosting Chinese military installations.Subtitle C—Regional strategies to counter the People’s Republic of ChinaSec. 3241. Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of China.PART I—Western HemisphereSec. 3245. Sense of Congress regarding United States-Canada relations.Sec. 3246. Sense of Congress regarding the Government of the People's Republic of China’s arbitrary imprisonment of Canadian citizens.Sec. 3247. Strategy to enhance cooperation with Canada.Sec. 3248. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 3249. Engagement in international organizations and the defense sector in Latin America and the Caribbean.Sec. 3250. Addressing China’s sovereign lending practices in Latin America and the Caribbean.Sec. 3251. Defense cooperation in Latin America and the Caribbean.Sec. 3252. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.PART II—Transatlantic allianceSec. 3255. Sense of Congress on the Transatlantic alliance.Sec. 3256. Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China.Sec. 3257. Enhancing Transatlantic cooperation on promoting private sector finance.Sec. 3258. Report and briefing on cooperation between China and Iran and between China and Russia.Sec. 3259. Promoting responsible development alternatives to the belt and road initiative.PART III—South and Central AsiaSec. 3261. Sense of Congress on South and Central Asia.Sec. 3262. Strategy to enhance cooperation with South and Central Asia.PART IV—AfricaSec. 3271. Assessment of political, economic, and security activity of the People’s Republic of China in Africa.Sec. 3272. Increasing the competitiveness of the United States in Africa.Sec. 3273. Digital security cooperation with respect to Africa.Sec. 3274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 3275. Support for Young African Leaders Initiative.Sec. 3276. Africa broadcasting networks.PART V—Middle East and North AfricaSec. 3281. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 3282. Sense of Congress on Middle East and North Africa engagement.PART VI—Arctic RegionSec. 3285. Arctic diplomacy.PART VII—OceaniaSec. 3291. Statement of policy on United States engagement in Oceania.Sec. 3292. Oceania strategic roadmap.Sec. 3293. Review of USAID programming in Oceania.Sec. 3294. Oceania Security Dialogue.Sec. 3295. Report on countering illegal, unreported, and unregulated fishing in Oceania.Sec. 3296. Oceania Peace Corps partnerships.TITLE III—Investing in our valuesSec. 3301. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 3302. Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region.Sec. 3303. Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region.Sec. 3304. Report on corrupt activities of senior officials of Government of the People’s Republic of China.Sec. 3305. Removal of members of the United Nations Human Rights Council that commit human rights abuses.Sec. 3306. Policy with respect to Tibet.Sec. 3307. United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists.Sec. 3308. Sense of Congress on treatment of Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region.Sec. 3309. Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong.Sec. 3310. Enhancing transparency on international agreements and non-binding instruments.Sec. 3311. Authorization of appropriations for protecting human rights in the People’s Republic of China.Sec. 3312. Diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games.Sec. 3313. Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability Act.TITLE IV—Investing in our economic statecraftSec. 3401. Findings and sense of Congress regarding the PRC’s industrial policy.Sec. 3402. Intellectual property violators list.Sec. 3403. Government of the People’s Republic of China subsidies list.Sec. 3404. Countering foreign corrupt practices.Sec. 3405. Debt relief for countries eligible for assistance from the International Development Association.Sec. 3406. Report on manner and extent to which the Government of the People's Republic of China exploits Hong Kong to circumvent United States laws and protections.Sec. 3407. Annual review on the presence of Chinese companies in United States capital markets.Sec. 3408. Economic defense response teams.TITLE V—Ensuring strategic securitySec. 3501. Findings on strategic security and arms control.Sec. 3502. Cooperation on a strategic nuclear dialogue.Sec. 3503. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.Sec. 3504. Countering the People's Republic of China’s proliferation of ballistic missiles and nuclear technology to the Middle East.3002.FindingsCongress makes the following findings:(1)The People’s Republic of China (PRC) is leveraging its political, diplomatic, economic, military, technological, and ideological power to become a strategic, near-peer, global competitor of the United States. The policies increasingly pursued by the PRC in these domains are contrary to the interests and values of the United States, its partners, and much of the rest of the world.(2)The current policies being pursued by the PRC—(A)threaten the future character of the international order and are shaping the rules, norms, and institutions that govern relations among states;(B)will put at risk the ability of the United States to secure its national interests; and(C)will put at risk the future peace, prosperity, and freedom of the international community in the coming decades.(3)After normalizing diplomatic relations with the PRC in 1979, the United States actively worked to advance the PRC’s economic and social development to ensure that the PRC participated in, and benefitted from, the free and open international order. The United States pursued these goals and contributed to the welfare of the Chinese people by—(A)increasing the PRC’s trade relations and access to global capital markets;(B)promoting the PRC’s accession to the World Trade Organization;(C)providing development finance and technical assistance;(D)promoting research collaboration;(E)educating the PRC’s top students;(F)permitting transfers of cutting-edge technologies and scientific knowledge; and(G)providing intelligence and military assistance.(4)It is now clear that the PRC has chosen to pursue state-led, mercantilist economic policies, an increasingly authoritarian governance model at home through increased restrictions on personal freedoms, and an aggressive and assertive foreign policy. These policies frequently and deliberately undermine United States interests and are contrary to core United States values and the values of other nations, both in the Indo-Pacific and beyond. In response to this strategic decision of the Chinese Communist Party (CCP), the United States has been compelled to reexamine and revise its strategy towards the PRC.(5)The General Secretary of the CCP and the President of the PRC, Xi Jinping, has elevated the Great Rejuvenation of the Chinese Nation as central to the domestic and foreign policy of the PRC. His program demands—(A)strong, centralized CCP leadership;(B)concentration of military power;(C)a strong role for the CCP in the state and the economy;(D)an aggressive foreign policy seeking control over broadly asserted territorial claims; and(E)the denial of any values and individual rights that are deemed to threaten the CCP.(6)The PRC views its Leninist model of governance, socialism with Chinese characteristics, as superior to, and at odds with, the constitutional models of the United States and other democracies. This approach to governance is lauded by the CCP as essential to securing the PRC’s status as a global leader, and to shaping the future of the world. In a 2013 speech, President Xi said, We firmly believe that as socialism with Chinese characteristics develops further … it is … inevitable that the superiority of our socialist system will be increasingly apparent … [and] our country’s road of development will have increasingly greater influence on the world..(7)The PRC’s objectives are to first establish regional hegemony over the Indo-Pacific and then to use that dominant position to propel the PRC to become the leading world power, shaping an international order that is conducive to the CCP’s interests. Achieving these objectives require turning the PRC into a wealthy nation under strict CCP rule and using a strong military and advanced technological capability to pursue the PRC’s objectives, regardless of other countries’ interests.(8)The PRC is reshaping the current international order, which is built upon the rule of law and free and open ideals and principles, by conducting global information and influence operations, seeking to redefine international laws and norms to align with the objectives of the CCP, rejecting the legitimacy of internationally recognized human rights, and seeking to co-opt the leadership and agenda of multinational organizations for the benefit of the PRC and other authoritarian regimes at the expense of the interests of the United States and the international community. In December 2018, President Xi suggested that the CCP views its historic mission as not only to govern China, but also to profoundly influence global governance to benefit the CCP.(9)The PRC is encouraging other countries to follow its model of socialism with Chinese characteristics. During the 19th Party Congress in 2017, President Xi said that the PRC could serve as a model of development for other countries by utilizing Chinese wisdom and a Chinese approach to solving problems.(10)The PRC is promoting its governance model and attempting to weaken other models of governance by—(A)undermining democratic institutions;(B)subverting financial institutions;(C)coercing businesses to accommodate the policies of the PRC; and(D)using disinformation to disguise the nature of the actions described in subparagraphs (A) through (C).(11)The PRC is close to its goal of becoming the global leader in science and technology. In May 2018, President Xi said that for the PRC to reach prosperity and rejuvenation, it needs to endeavor to be a major world center for science and innovation. The PRC has invested the equivalent of billions of dollars into education and research and development, and has established joint scientific research centers and science universities.(12)The PRC’s drive to become a manufacturing and technological superpower and to promote innovation with Chinese characteristics is coming at the expense of human rights and longstanding international rules and norms with respect to economic competition, and presents a challenge to United States national security and the security of allies and like-minded countries. In particular, the PRC advances its illiberal political and social policies through mass surveillance, social credit systems, and a significant role of the state in internet governance. Through these means, the PRC increases direct and indirect government control over its citizens’ everyday lives. Its national strategy of Military-Civil Fusion mandates that civil and commercial research, which increasingly drives global innovation, is leveraged to develop new military capabilities.(13)The PRC and the CCP are committing crimes against humanity and are engaged in an ongoing genocide, in violation of the Convention on the Prevention and Punishment of the Crime of Genocide, done at Paris December 9, 1948, against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in the Xinjiang Uyghur Autonomous Region, including through campaigns of imprisonment, torture, rape, and coercive birth prevention policies. (14)The PRC is using legal and illegal means to achieve its objective of becoming a manufacturing and technological superpower. The PRC uses state-directed industrial policies in anticompetitive ways to ensure the dominance of PRC companies. The CCP engages in and encourages actions that actively undermine a free and open international market, such as intellectual property theft, forced technology transfers, regulatory and financial subsidies, and mandatory CCP access to proprietary data as part of business and commercial agreements between Chinese and foreign companies.(15)The policies referred to in paragraph (14) are designed to freeze United States and other foreign firms out of the PRC market, while eroding competition in other important markets. The heavy subsidization of Chinese companies includes potential violation of its World Trade Organization commitments. In May 2018, President Xi said that the PRC aims to keep the initiatives of innovation and development security … in [China's] own hands.(16)The PRC is advancing its global objectives through a variety of avenues, including its signature initiative, the Belt and Road Initiative (BRI), which is enshrined in the Chinese Constitution and includes the Digital Silk Road and Health Silk Road. The PRC describes BRI as a straightforward and wholly beneficial plan for all countries. However, it eventually seeks to advance an economic system with the PRC at its center, making it the most concrete geographical representation of the PRC’s global ambitions. BRI increases the economic influence of state-owned Chinese firms in global markets, enhances the PRC’s political leverage with government leaders around the world, and provides greater access to strategic nodes such as ports and railways. Through BRI, the PRC seeks political deference through economic dependence.(17)The PRC is executing a plan to establish regional hegemony over the Indo-Pacific and displace the United States from the region. As a Pacific power, the United States has built and supported enduring alliances and economic partnerships that secure peace and prosperity and promote the rule of law and political pluralism in a free and open Indo-Pacific. In contrast, the PRC uses economic and military coercion in the region to secure its own interests.(18)The PRC’s military strategy seeks to keep the United States military from operating in the Western Pacific and to erode United States security guarantees.(19)The PRC is aggressively pursuing exclusive control of critical land routes, sea lanes, and air space in the Indo-Pacific in the hopes of eventually exercising greater influence beyond the region. This includes lanes crucial to commercial activity, energy exploration, transport, and the exercise of security operations in areas permitted under international law.(20)The PRC seeks so-called reunification with Taiwan through whatever means may ultimately be required. The CCP’s insistence that so-called reunification is Taiwan’s only option makes this goal inherently coercive. In January 2019, President Xi stated that the PRC make[s] no promise to renounce the use of force and reserve[s] the option of taking all necessary means. Taiwan’s embodiment of democratic values and economic liberalism challenges President Xi’s goal of achieving national rejuvenation. The PRC plans to exploit Taiwan’s dominant strategic position in the First Island Chain and to project power into the Second Island Chain and beyond.(21)In the South China Sea, the PRC has executed an illegal island-building campaign that threatens freedom of navigation and the free-flow of commerce, damages the environment, bolsters PLA power projection capabilities, and coerces and intimidates other regional claimants in an effort to advance its unlawful claims and control the waters around neighboring countries. Despite President Xi’s September 2015 speech, in which he said the PRC did not intend to militarize the South China Sea, during the 2017 19th Party Congress, President Xi announced that construction on islands and reefs in the South China Sea have seen steady progress.(22)The PRC is rapidly modernizing the PLA to attain a level of capacity and capability superior to the United States in terms of equipment and conduct of modern military operations by shifting its military doctrine from having a force adequate [for] China’s defensive needs to having a force commensurate with China’s international status. Ultimately, this transformation could enable China to impose its will in the Indo-Pacific region through the threat of military force. In 2017, President Xi established the following developmental benchmarks for the advancement of the PLA:(A)A mechanized force with increased informatized and strategic capabilities by 2020.(B)The complete modernization of China’s national defense by 2035.(C)The full transformation of the PLA into a world-class force by 2050.(23)The PRC’s strategy and supporting policies described in this section undermine United States interests, such as—(A)upholding a free and open international order;(B)maintaining the integrity of international institutions with liberal norms and values;(C)preserving a favorable balance of power in the Indo-Pacific;(D)ensuring the defense of its allies;(E)preserving open sea and air lanes;(F)fostering the free flow of commerce through open and transparent markets; and(G)promoting individual freedom and human rights.(24)The global COVID–19 pandemic has intensified and accelerated these trends in the PRC’s behavior and therefore increased the need for United States global leadership and a competitive posture. The PRC has capitalized on the world’s focus on the COVID–19 pandemic by—(A)moving rapidly to undermine Hong Kong’s autonomy, including imposing a so-called national security law on Hong Kong;(B)aggressively imposing its will in the East and South China Seas;(C)contributing to increased tensions with India; and(D)engaging in a widespread and government-directed disinformation campaign to obscure the PRC government’s efforts to cover up the seriousness of COVID–19, sow confusion about the origination of the outbreak, and discredit the United States, its allies, and global health efforts.(25)The CCP’s disinformation campaign referred to in paragraph (24)(D) has included—(A)concerted efforts, in the early days of the pandemic, to downplay the nature and scope of the outbreak in Wuhan in the PRC, as well as cases of person-to-person transmission;(B)claims that the virus originated in United States biological defense research at Fort Detrick, Maryland;(C)Chinese state media reports insinuating a possible link between the virus and other United States biological facilities; and(D)efforts to block access to qualified international infectious disease experts who might contradict the CCP’s narrative. (26)In response to the PRC’s strategy and policies, the United States must adopt a policy of strategic competition with the PRC to protect and promote our vital interests and values.(27)The United States’ policy of strategic competition with respect to the PRC is part of a broader strategic approach to the Indo-Pacific and the world which centers around cooperation with United States allies and partners to advance shared values and interests and to preserve and enhance a free, open, democratic, inclusive, rules-based, stable, and diverse region.(28)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) contributed to a comprehensive framework for promoting United State security interests, economic interests, and values in the Indo-Pacific region, investing $7,500,000,000 over 5 years—(A) to support greater security and defense cooperation between the United States and allies and partners in the Indo-Pacific region; (B)to advance democracy and the protection and promotion of human rights in the Indo-Pacific region; (C)to enhance cybersecurity cooperation between the United States and partners in the Indo-Pacific; (D)to deepen people-to-people engagement through programs such as the Young Southeast Asian Leaders Initiative and the ASEAN Youth Volunteers program; and (E)to enhance energy cooperation and energy security in the Indo-Pacific region. 3003.DefinitionsIn this division:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives. (2)CCPThe term CCP means the Chinese Communist Party.(3)Indo-pacific regionThe terms Indo-Pacific and Indo-Pacific region mean the 37 countries and the surrounding waterways that are under the area of responsibility of the U.S. Indo-Pacific Command. These countries are: Australia, Bangladesh, Bhutan, Brunei, Burma, Cambodia, China, Fiji, India, Indonesia, Japan, Kiribati, Laos, Malaysia, Maldives, Marshall Islands, Micronesia, Mongolia, Nauru, Nepal, New Zealand, North Korea, Palau, Papua New Guinea, Philippines, Republic of Korea, Samoa, Singapore, Solomon Islands, Sri Lanka, Taiwan, Thailand, Timor-Leste, Tonga, Tuvalu, Vanuatu, and Vietnam. (4)People’s liberation army; PLAThe terms People’s Liberation Army and PLA mean the armed forces of the People’s Republic of China.(5)PRC; ChinaThe terms PRC and China mean the People’s Republic of China. 3004.Statement of policy(a)ObjectivesIt is the policy of the United States, in pursuing strategic competition with the PRC, to pursue the following objectives:(1)The United States global leadership role is sustained and its political system and major foundations of national power are postured for long-term political, economic, technological, and military competition with the PRC.(2)The balance of power in the Indo-Pacific remains favorable to the United States and its allies. The United States and its allies maintain unfettered access to the region, including through freedom of navigation and the free flow of commerce, consistent with international law and practice, and the PRC neither dominates the region nor coerces its neighbors.(3)The allies and partners of the United States—(A)maintain confidence in United States leadership and its commitment to the Indo-Pacific region;(B)can withstand and combat subversion and undue influence by the PRC; and(C)align themselves with the United States in setting global rules, norms, and standards that benefit the international community.(4)The combined weight of the United States and its allies and partners is strong enough to demonstrate to the PRC that the risks of attempts to dominate other states outweigh the potential benefits.(5)The United States leads the free and open international order, which is comprised of resilient states and institutions that uphold and defend principles, such as sovereignty, rule of law, individual freedom, and human rights. The international order is strengthened to defeat attempts at destabilization by illiberal and authoritarian actors.(6)The key rules, norms, and standards of international engagement in the 21st century are maintained, including—(A)the protection of human rights, commercial engagement and investment, and technology; and(B)that such rules, norms, and standards are in alignment with the values and interests of the United States, its allies and partners, and the free world.(7)The United States assures that the CCP does not—(A)subvert open and democratic societies;(B)distort global markets;(C)manipulate the international trade system;(D)coerce other nations via economic and military means; or(E)use its technological advantages to undermine individual freedoms or other states’ national security interests.(8)The United States deters military confrontation with the PRC and both nations work to reduce the risk of conflict.(b)PolicyIt is the policy of the United States, in pursuit of the objectives set forth in subsection (a)—(1)to strengthen the United States domestic foundation by reinvesting in market-based economic growth, education, scientific and technological innovation, democratic institutions, and other areas that improve the ability of the United States to pursue its vital economic, foreign policy, and national security interests;(2)to pursue a strategy of strategic competition with the PRC in the political, diplomatic, economic, development, military, informational, and technological realms that maximizes the United States’ strengths and increases the costs for the PRC of harming United States interests and the values of United States allies and partners;(3)to lead a free, open, and secure international system characterized by freedom from coercion, rule of law, open markets and the free flow of commerce, and a shared commitment to security and peaceful resolution of disputes, human rights, and good and transparent governance;(4)to strengthen and deepen United States alliances and partnerships, prioritizing the Indo-Pacific and Europe, by pursuing greater bilateral and multilateral cooperative initiatives that advance shared interests and values and bolster partner countries’ confidence that the United States is and will remain a strong, committed, and constant partner;(5)to encourage and collaborate with United States allies and partners in boosting their own capabilities and resiliency to pursue, defend, and protect shared interests and values, free from coercion and external pressure;(6)to pursue fair, reciprocal treatment and healthy competition in United States-China economic relations by—(A)advancing policies that harden the United States economy against unfair and illegal commercial or trading practices and the coercion of United States businesses; and(B)tightening United States laws and regulations as necessary to prevent the PRC’s attempts to harm United States economic competitiveness;(7)to demonstrate the value of private sector-led growth in emerging markets around the world, including through the use of United States Government tools that—(A)support greater private sector investment and advance capacity-building initiatives that are grounded in the rule of law;(B)promote open markets;(C)establish clear policy and regulatory frameworks;(D)improve the management of key economic sectors;(E)combat corruption; and(F)foster and support greater collaboration with and among partner countries and the United States private sector to develop secure and sustainable infrastructure;(8)to lead in the advancement of international rules and norms that foster free and reciprocal trade and open and integrated markets;(9)to conduct vigorous commercial diplomacy in support of United States companies and businesses in partner countries that seek fair competition;(10)to ensure that the United States leads in the innovation of critical and emerging technologies, such as next-generation telecommunications, artificial intelligence, quantum computing, semiconductors, and biotechnology, by—(A)providing necessary investment and concrete incentives for the private sector to accelerate development of such technologies;(B)modernizing export controls and investment screening regimes and associated policies and regulations;(C)enhancing United States leadership in technical standards-setting bodies and avenues for developing norms regarding the use of emerging critical technologies;(D)reducing United States barriers and increasing incentives for collaboration with allies and partners on the research and co-development of critical technologies;(E)collaborating with allies and partners to protect critical technologies by—(i)crafting multilateral export control measures;(ii)building capacity for defense technology security;(iii)safeguarding chokepoints in supply chains; and(iv)ensuring diversification; and(F)designing major defense capabilities for export to allies and partners;(11)to enable the people of the United States, including the private sector, civil society, universities and other academic institutions, State and local legislators, and other relevant actors to identify and remain vigilant to the risks posed by undue influence of the CCP in the United States;(12)to implement measures to mitigate the risks referred to in paragraph (11), while still preserving opportunities for economic engagement, academic research, and cooperation in other areas where the United States and the PRC share interests;(13)to collaborate with advanced democracies and other willing partners to promote ideals and principles that—(A)advance a free and open international order;(B)strengthen democratic institutions;(C)protect and promote human rights; and(D)uphold a free press and fact-based reporting;(14)to develop comprehensive and holistic strategies and policies to counter PRC disinformation campaigns; (15)to demonstrate effective leadership at the United Nations, its associated agencies, and other multilateral organizations and defend the integrity of these organizations against co-optation by illiberal and authoritarian nations;(16)to prioritize the defense of fundamental freedoms and human rights in the United States relationship with the PRC;(17)to cooperate with allies, partners, and multilateral organizations, leveraging their significant and growing capabilities to build a network of like-minded states that sustains and strengthens a free and open order and addresses regional and global challenges to hold the Government of the PRC accountable for—(A)violations and abuses of human rights;(B)restrictions on religious practices; and(C)undermining and abrogating treaties, other international agreements, and other international norms related to human rights;(18)to expose the PRC’s use of corruption, repression, coercion, and other malign behavior to attain unfair economic advantages and to pressure other nations to defer to its political and strategic objectives;(19)to maintain United States access to the Western Pacific, including by—(A)increasing United States forward-deployed forces in the Indo-Pacific region;(B)modernizing the United States military through investments in existing and new platforms, emerging technologies, critical in-theater force structure and enabling capabilities, joint operational concepts, and a diverse, operationally resilient and politically sustainable posture; and(C)operating and conducting exercises with allies and partners—(i)to mitigate the PLA’s ability to project power and establish contested zones within the First and Second Island Chains;(ii)to diminish the ability of the PLA to coerce its neighbors;(iii)to maintain open sea and air lanes, particularly in the Taiwan Strait, the East China Sea, and the South China Sea; and(iv)to project power from the United States and its allies and partners to demonstrate the ability to conduct contested logistics;(20)to deter the PRC from—(A)coercing Indo-Pacific nations, including by developing more combat-credible forces that are integrated with allies and partners in contact, blunt, and surge layers and able to defeat any PRC theory of victory in the First or Second Island Chains of the Western Pacific and beyond, as called for in the 2018 National Defense Strategy;(B)using grey-zone tactics below the level of armed conflict; or(C)initiating armed conflict;(21)to strengthen United States-PRC military-to-military communication and improve de-escalation procedures to de-conflict operations and reduce the risk of unwanted conflict, including through high-level visits and recurrent exchanges between civilian and military officials and other measures, in alignment with United States interests; and(22)to cooperate with the PRC if interests align, including through bilateral or multilateral means and at the United Nations, as appropriate.3005.Sense of CongressIt is the sense of Congress that the execution of the policy described in section 3004(b) requires the following actions:(1)Strategic competition with the PRC will require the United States—(A)to marshal sustained political will to protect its vital interests, promote its values, and advance its economic and national security objectives for decades to come; and(B)to achieve this sustained political will, persuade the American people and United States allies and partners of—(i)the challenges posed by the PRC; and(ii)the need for long-term competition to defend shared interests and values.(2)The United States must coordinate closely with allies and partners to compete effectively with the PRC, including to encourage allies and partners to assume, as appropriate, greater roles in balancing and checking the aggressive and assertive behavior of the PRC.(3)The President of the United States must lead and direct the entire executive branch to treat the People’s Republic of China as the greatest geopolitical and geoeconomic challenge for United States foreign policy, increasing the prioritization of strategic competition with the PRC and broader United States interests in the Indo-Pacific region in the conduct of foreign policy and assuring the allocation of appropriate resources adequate to the challenge.(4)The head of every Federal department and agency should designate a senior official at the level of Under Secretary or above to coordinate the department’s or agency’s policies with respect to strategic competition with the PRC.(5)The ability of the United States to execute a strategy of strategic competition with the PRC will be undermined if our attention is repeatedly diverted to challenges that are not vital to United States economic and national security interests.(6)In the coming decades, the United States must prevent the PRC from—(A)establishing regional hegemony in the Indo-Pacific; and(B)using that position to advance its assertive political, economic, and foreign policy goals around the world.(7)The United States must ensure that the Federal budget is properly aligned with the strategic imperative to compete with the PRC by—(A)ensuring sufficient levels of funding to resource all instruments of United States national power; and(B)coherently prioritizing how such funds are used.(8)Sustained prioritization of the challenge posed by the PRC requires—(A)bipartisan cooperation within Congress; and(B)frequent, sustained, and meaningful collaboration and consultation between the executive branch and Congress.(9)The United States must ensure close integration among economic and foreign policymakers, the private sector, civil society, universities and academic institutions, and other relevant actors in free and open societies affected by the challenges posed by the PRC to enable such actors—(A)to collaborate to advance common interests; and(B)to identify appropriate policies—(i)to strengthen the United States and its allies;(ii)to promote a compelling vision of a free and open order; and(iii)to push back against detrimental policies pursued by the CCP.(10)The United States must ensure that all Federal departments and agencies are organized to reflect the fact that strategic competition with the PRC is the United States’ greatest geopolitical and geoeconomic challenge, including through the assigned missions and location of United States Government personnel, by—(A)dedicating more personnel in the Indo-Pacific region, at posts around the world, and in Washington DC, with priorities directly relevant to advancing competition with the People’s Republic of China;(B)placing greater numbers of foreign service officers, international development professionals, members of the foreign commercial service, intelligence professionals, and other United States Government personnel in the Indo-Pacific region; and(C)ensuring that this workforce, both civilian and military, has the training in language, technical skills, and other competencies required to advance a successful competitive strategy with the PRC.(11)The United States must place renewed emphasis on strengthening the nonmilitary instruments of national power, including diplomacy, information, technology, economics, foreign assistance and development finance, commerce, intelligence, and law enforcement, which are crucial for addressing the unique economic, political, and ideological challenges posed by the PRC.(12)The United States must sustain resourcing for a Pacific Deterrence Initiative, which shall be aligned with the overarching political and diplomatic objectives articulated in the Asia Reassurance Initiative Act (Public Law 115–409), and must prioritize the military investments necessary to achieve United States political objectives in the Indo-Pacific, including—(A)promoting regional security in the Indo-Pacific;(B)reassuring allies and partners while protecting them from coercion; and(C)deterring conflict with the PRC.(13)Competition with the PRC requires the United States’ skillful adaptation to the information environment of the 21st century. United States public diplomacy and messaging efforts must effectively—(A)promote the value of partnership with the United States;(B)highlight the risks and costs of enmeshment with the PRC; and(C)counter CCP propaganda and disinformation.3006.Rules of construction(a)Applicability of existing restrictions on assistance to foreign security forcesNothing in this division shall be construed to diminish, supplant, supersede, or otherwise restrict or prevent responsibilities of the United States Government under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) or section 362 of title 10, United States Code. (b)No authorization for the use of military forceNothing in this division may be construed as authorizing the use of military force.IInvesting in a competitive futureAScience and technology3101.Authorization to assist United States companies with global supply chain diversification and management(a)Authorization to contract servicesThe Secretary of State, in coordination with the Secretary of Commerce, is authorized to establish a program to facilitate the contracting by the Department of State for the professional services of qualified experts, on a reimbursable fee for service basis, to assist interested United States persons and business entities with supply chain management issues related to the PRC, including—(1)exiting from the PRC market or relocating certain production facilities to locations outside the PRC;(2)diversifying sources of inputs, and other efforts to diversify supply chains to locations outside of the PRC;(3)navigating legal, regulatory, or other challenges in the course of the activities described in paragraphs (1) and (2); and(4)identifying alternative markets for production or sourcing outside of the PRC, including through providing market intelligence, facilitating contact with reliable local partners as appropriate, and other services.(b)Chief of mission oversightThe persons hired to perform the services described in subsection (a) shall—(1)be under the authority of the United States Chief of Mission in the country in which they are hired, in accordance with existing United States laws;(2)coordinate with Department of State and Department of Commerce officers; and(3)coordinate with United States missions and relevant local partners in other countries as needed to carry out the services described in subsection (a).(c)Prioritization of micro-, small-, and medium-sized enterprisesThe services described in subsection (a) shall be prioritized for assisting micro-, small-, and medium-sized enterprises with regard to the matters described in subsection (a).(d)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026 for the purposes of carrying out this section. (e)Prohibition on access to assistance by foreign adversariesNone of the funds appropriated pursuant to this section may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of the People’s Republic of China or the Chinese Communist Party, or other foreign adversary; (2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries; and(3)that has any contract in effect at the time of the receipt of such funds, or has had a contract within the previous one year that is no longer in effect, with—(A)the Government of the People’s Republic of China;(B)the Chinese Communist Party;(C)the Chinese military;(D)an entity majority-owned, majority-controlled, or majority-financed by the Government of the People’s Republic of China, the CCP, or the Chinese military; or(E)a parent, subsidiary, or affiliate of an entity described in subparagraph (D). (f)DefinitionsThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document. BGlobal infrastructure and energy development3111.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.3112.Sense of Congress on international quality infrastructure investment standards(a)Sense of CongressIt is the sense of Congress that the United States should initiate collaboration among governments, the private sector, and civil society to encourage the adoption of the standards for quality global infrastructure development advanced by the G20 at Osaka in 2018, including with respect to the following issues:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Rule of law.(4)Human rights and labor rights.(5)Fiscal and debt sustainability.(6)Social and governance safeguards.(7)Transparency.(8)Environmental and energy standards.(b)Sense of CongressIt is the sense of Congress that the United States should launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to the issues described in subsection (a).3113.United States support for infrastructure(a)FindingsThe Global Infrastructure Coordinating Committee (GICC) was established to coordinate the efforts of the Department of State, the Department of Commerce, the Department of the Treasury, the Department of Energy, the Department of Transportation, the United States Agency for International Development, the United States Trade and Development Agency, the Development Finance Corporation, the Export-Import Bank of the United States, and other agencies to catalyze private sector investments around the world and to coordinate the deployment of United States Government technical assistance and development finance tools, including project preparation services and commercial advocacy.(b)Sense of CongressIt is the sense of Congress that—(1)the world’s infrastructure needs, including in the transport, energy, and digital sectors, are vast and growing;(2)total or partial ownership or acquisition of, or a significant financial stake or physical presence in, certain types of infrastructure, including ports, energy grids, 5G telecommunications networks, and undersea cables, can provide an advantage to countries that do not share the interests and values of the United States and its allies and partners, and could therefore be deleterious to the interests and values of the United States and its allies and partners;(3)the United States must continue to prioritize support for infrastructure projects that are physically secure, financially viable, economically sustainable, and socially responsible;(4)achieving the objective outlined in paragraph (3) requires the coordination of all United States Government economic tools across the interagency, so that such tools are deployed in a way to maximize United States interests and that of its allies and partners;(5)the GICC represents an important and concrete step towards better communication and coordination across the United States Government of economic tools relevant to supporting infrastructure that is physically secure, financially viable, economically sustainable, and socially responsible, and should be continued; and(6)the executive branch and Congress should have consistent consultations on United States support for strategic infrastructure projects, including how Congress can support such initiatives in the future.(c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and semi-annually thereafter for 5 years, the Secretary of State, in coordination with other Federal agencies that participate in the GICC, and, as appropriate, the Director of National Intelligence, shall submit to the appropriate committees of Congress a report that identifies—(1)current, pending, and future infrastructure projects, particularly in the transport, energy, and digital sectors, that the United States is supporting or will support through financing, foreign assistance, technical assistance, or other means; (2)a detailed explanation of the United States and partner country interests served by the United States providing support to such projects; and(3)a detailed description of any support provided by other United States allies and partners to such projects.(d)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.3114.Infrastructure Transaction and Assistance Network(a)AuthorityThe Secretary of State is authorized to establish an initiative, to be known as the Infrastructure Transaction and Assistance Network, under which the Secretary of State, in consultation with other relevant Federal agencies, including those represented on the Global Infrastructure Coordinating Committee, may carry out various programs to advance the development of sustainable, transparent, and high-quality infrastructure in the Indo-Pacific region by—(1)strengthening capacity-building programs to improve project evaluation processes, regulatory and procurement environments, and project preparation capacity of countries that are partners of the United States in such development;(2)providing transaction advisory services and project preparation assistance to support sustainable infrastructure; and(3)coordinating the provision of United States assistance for the development of infrastructure, including infrastructure that utilizes United States-manufactured goods and services, and catalyzing investment led by the private sector.(b)Transaction Advisory FundAs part of the Infrastructure Transaction and Assistance Network described under subsection (a), the Secretary of State is authorized to provide support, including through the Transaction Advisory Fund, for advisory services to help boost the capacity of partner countries to evaluate contracts and assess the financial and environmental impacts of potential infrastructure projects, including through providing services such as—(1)legal services;(2)project preparation and feasibility studies;(3)debt sustainability analyses;(4)bid or proposal evaluation; and(5)other services relevant to advancing the development of sustainable, transparent, and high-quality infrastructure.(c)Strategic Infrastructure Fund(1)In generalAs part of the Infrastructure Transaction and Assistance Network described under subsection (a), the Secretary of State is authorized to provide support, including through the Strategic Infrastructure Fund, for technical assistance, project preparation, pipeline development, and other infrastructure project support.(2)Joint infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used in coordination with the Department of Defense, the International Development Finance Corporation, like-minded donor partners, and multilateral banks, as appropriate, to support joint infrastructure projects in the Indo-Pacific region.(3)Strategic infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used to support strategic infrastructure projects that are in the national security interest of the United States and vulnerable to strategic competitors. (d)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 to 2026, $75,000,000 to the Infrastructure Transaction and Assistance Network, of which $20,000,000 is to be provided for the Transaction Advisory Fund.3115.Strategy for advanced and reliable energy infrastructure(a)In generalThe President shall direct a comprehensive, multi-year, whole of government effort, in consultation with the private sector, to counter predatory lending and financing by the Government of the People’s Republic of China, including support to companies incorporated in the PRC that engage in such activities, in the energy sectors of developing countries.(b)PolicyIt is the policy of the United States to—(1)regularly evaluate current and forecasted energy needs and capacities of developing countries, and analyze the presence and involvement of PRC state-owned industries and other companies incorporated in the PRC, Chinese nationals providing labor, and financing of energy projects, including direct financing by the PRC government, PRC financial institutions, or direct state support to state-owned enterprises and other companies incorporated in the PRC;(2)pursue strategic support and investment opportunities, and diplomatic engagement on power sector reforms, to expand the development and deployment of advanced energy technologies in developing countries;(3)offer financing, loan guarantees, grants, and other financial products on terms that advance domestic economic and local employment opportunities, utilize advanced energy technologies, encourage private sector growth, and, when appropriate United States equity and sovereign lending products as alternatives to the predatory lending tools offered by Chinese financial institutions;(4)pursue partnerships with likeminded international financial and multilateral institutions to leverage investment in advanced energy technologies in developing countries; and(5)pursue bilateral partnerships focused on the cooperative development of advanced energy technologies with countries of strategic significance, particularly in the Indo-Pacific region, to address the effects of energy engagement by the PRC through predatory lending or other actions that negatively impact other countries.(c)Advanced energy technologies exportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Energy, shall submit to the appropriate congressional committees a United States Government strategy to increase United States exports of advanced energy technologies to—(1)improve energy security in allied and developing countries;(2)create open, efficient, rules-based, and transparent energy markets;(3)improve free, fair, and reciprocal energy trading relationships; and(4)expand access to affordable, reliable energy. 3116.Report on the People’s Republic of China’s investments in foreign energy development(a)In generalNo later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Administrator of the United States Agency for International Development, in consultation with the Secretary of State through the Assistant Secretary for Energy Resources, shall submit to the appropriate congressional committees a report that—(1)identifies priority countries for deepening United States engagement on energy matters, in accordance with the economic and national security interests of the United States and where deeper energy partnerships are most achievable;(2)describes the involvement of the PRC government and companies incorporated in the PRC in the development, operation, financing, or ownership of energy generation facilities, transmission infrastructure, or energy resources in the countries identified in paragraph (1);(3)evaluates strategic or security concerns and implications for United States national interests and the interests of the countries identified in paragraph (1), with respect to the PRC’s involvement and influence in developing country energy production or transmission; and(4)outlines current and planned efforts by the United States to partner with the countries identified in paragraph (1) on energy matters that support shared interests between the United States and such countries. (b)PublicationThe assessment required in subsection (a) shall be published on the United States Agency for International Development's website.CDigital technology and connectivity3121.Sense of Congress on digital technology issues(a)Leadership in international standards settingIt is the sense of Congress that the United States must lead in international bodies that set the governance norms and rules for critical digitally enabled technologies in order to ensure that these technologies operate within a free, secure, interoperable, and stable digital domain.(b)Countering digital authoritarianismIt is the sense of Congress that the United States, along with allies and partners, should lead an international effort that utilizes all of the economic and diplomatic tools at its disposal to combat the expanding use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital authoritarianism).(c)Negotiations for digital trade agreements or arrangementsIt is the sense of Congress that the United States Trade Representative should negotiate bilateral and plurilateral agreements or arrangements relating to digital goods with the European Union, Japan, Taiwan, the member countries of the Five Eyes intelligence-sharing alliance, and other nations, as appropriate.(d)Freedom of information in the digital ageIt is the sense of Congress that the United States should lead a global effort to ensure that freedom of information, including the ability to safely consume or publish information without fear of undue reprisals, is maintained as the digital domain becomes an increasingly integral mechanism for communication.(e)Efforts to ensure technological development does not threaten democratic governance or human rightsIt is the sense of Congress that the United States should lead a global effort to develop and adopt a set of common principles and standards for critical technologies to ensure that the use of such technologies cannot be abused by malign actors, whether they are governments or other entities, and that they do not threaten democratic governance or human rights.(f)Formation of digital technology trade allianceIt is the sense of Congress that the United States should examine opportunities for diplomatic negotiations regarding the formation of mutually beneficial alliances relating to digitally-enabled technologies and services.3122.Digital connectivity and cybersecurity partnership(a)Digital connectivity and cybersecurity partnershipThe Secretary of State is authorized to establish a program, to be known as the Digital Connectivity and Cybersecurity Partnership to help foreign countries—(1)expand and increase secure Internet access and digital infrastructure in emerging markets;(2)protect technological assets, including data;(3)adopt policies and regulatory positions that foster and encourage open, interoperable, reliable, and secure internet, the free flow of data, multi-stakeholder models of internet governance, and pro-competitive and secure information and communications technology (ICT) policies and regulations; (4)promote exports of United States ICT goods and services and increase United States company market share in target markets;(5)promote the diversification of ICT goods and supply chain services to be less reliant on PRC imports; and(6)build cybersecurity capacity, expand interoperability, and promote best practices for a national approach to cybersecurity. (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress an implementation plan for the coming year to advance the goals identified in subsection (a).(c)ConsultationIn developing the action plan required by subsection (b), the Secretary of State shall consult with—(1)the appropriate congressional committees;(2)leaders of the United States industry;(3)other relevant technology experts, including the Open Technology Fund;(4)representatives from relevant United States Government agencies; and(5)representatives from like-minded allies and partners.(d)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State shall provide the appropriate congressional committees a briefing on the implementation of the plan required by subsection (b).(e)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026 to carry out this section.3123.Strategy for digital investment by United States International Development Finance Corporation(a)In generalNot later than one year after the date of the enactment of this Act, the United States International Development Finance Corporation, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy for support of private sector digital investment that—(1)includes support for information-connectivity projects, including projects relating to telecommunications equipment, mobile payments, smart cities, and undersea cables;(2)in providing such support, prioritizes private sector projects—(A)of strategic value to the United States;(B)of mutual strategic value to the United States and allies and partners of the United States; and(C)that will advance broader development priorities of the United States;(3)helps to bridge the digital gap in less developed countries and among women and minority communities within those countries;(4)facilitates coordination, where appropriate, with multilateral development banks and development finance institutions of other countries with respect to projects described in paragraph (1), including through the provision of co-financing and co-guarantees; and(5)identifies the human and financial resources available to dedicate to such projects and assesses any constraints to implementing such projects.(b)Limitation(1)In generalThe Corporation may not provide support for projects in which entities described in paragraph (2) participate.(2)Entities describedAn entity described in this subparagraph is an entity based in, or owned or controlled by the government of, a country, including the People’s Republic of China, that does not protect internet freedom of expression and privacy. DCountering Chinese Communist Party malign influence3131.Short titleThis subtitle may be cited as the Countering Chinese Communist Party Malign Influence Act.3132.Authorization of appropriations for countering Chinese Influence Fund(a)Countering Chinese influence fundThere is authorized to be appropriated $300,000,000 for each of fiscal years 2022 through 2026 for the Countering Chinese Influence Fund to counter the malign influence of the Chinese Communist Party globally. Amounts appropriated pursuant to this authorization are authorized to remain available until expended and shall be in addition to amounts otherwise authorized to be appropriated to counter such influence.(b)Consultation requiredThe obligation of funds appropriated or otherwise made available to counter the malign influence of the Chinese Communist Party globally shall be subject to prior consultation with, and consistent with section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), the regular notification procedures of— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(c)Policy guidance, coordination, and approval(1)CoordinatorThe Secretary of State shall designate an existing senior official of the Department at the rank of Assistant Secretary or above to provide policy guidance, coordination, and approval for the obligation of funds authorized pursuant to subsection (a).(2)DutiesThe senior official designated pursuant to paragraph (1) shall be responsible for—(A)on an annual basis, the identification of specific strategic priorities for using the funds authorized to be appropriated by subsection (a), such as geographic areas of focus or functional categories of programming that funds are to be concentrated within, consistent with the national interests of the United States and the purposes of this division;(B)the coordination and approval of all programming conducted using the funds authorized to be appropriated by subsection (a), based on a determination that such programming directly counters the malign influence of the Chinese Communist Party, including specific activities or policies advanced by the Chinese Communist Party, pursuant to the strategic objectives of the United States, as established in the 2017 National Security Strategy, the 2018 National Defense Strategy, and other relevant national and regional strategies as appropriate;(C)ensuring that all programming approved bears a sufficiently direct nexus to such acts by the Chinese Communist Party described in subsection (d) and adheres to the requirements outlined in subsection (e); and(D)conducting oversight, monitoring, and evaluation of the effectiveness of all programming conducted using the funds authorized to be appropriated by subsection (a) to ensure that it advances United States interests and degrades the ability of the Chinese Communist Party, to advance activities that align with subsection (d) of this section.(3)Interagency coordinationThe senior official designated pursuant to paragraph (1) shall, in coordinating and approving programming pursuant to paragraph (2), seek to—(A)conduct appropriate interagency consultation; and(B)ensure, to the maximum extent practicable, that all approved programming functions in concert with other Federal activities to counter the malign influence and activities of the Chinese Communist Party.(4)Assistant coordinatorThe Administrator of the United States Agency for International Development shall designate a senior official at the rank of Assistant Administrator or above to assist and consult with the senior official designated pursuant to paragraph (1). (d)Malign influenceIn this section, the term malign influence with respect to the Chinese Communist Party should be construed to include acts conducted by the Chinese Communist Party or entities acting on its behalf that—(1)undermine a free and open international order;(2)advance an alternative, repressive international order that bolsters the Chinese Communist Party’s hegemonic ambitions and is characterized by coercion and dependency;(3)undermine the national security or sovereignty of the United States or other countries; or(4)undermine the economic security of the United States or other countries, including by promoting corruption.(e)Countering malign influenceIn this section, countering malign influence through the use of funds authorized to be appropriated by subsection (a) shall include efforts to—(1)promote transparency and accountability, and reduce corruption, including in governance structures targeted by the malign influence of the Chinese Communist Party;(2)support civil society and independent media to raise awareness of and increase transparency regarding the negative impact of activities related to the Belt and Road Initiative and associated initiatives; (3)counter transnational criminal networks that benefit, or benefit from, the malign influence of the Chinese Communist Party;(4)encourage economic development structures that help protect against predatory lending schemes, including support for market-based alternatives in key economic sectors, such as digital economy, energy, and infrastructure; (5)counter activities that provide undue influence to the security forces of the People’s Republic of China;(6)expose misinformation and disinformation of the Chinese Communist Party’s propaganda, including through programs carried out by the Global Engagement Center; and(7)counter efforts by the Chinese Communist Party to legitimize or promote authoritarian ideology and governance models. 3133.Findings on Chinese information warfare and malign influence operations(a)FindingsCongress makes the following findings:(1)In the report to Congress required under section 1261(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the President laid out a broad range of malign activities conducted by the Government of the People’s Republic of China and its agents and entities, including—(A)propaganda and disinformation, in which Beijing communicates its narrative through state-run television, print, radio, and online organizations whose presence is proliferating in the United States and around the world;(B)malign political influence operations, particularly front organizations and agents which target businesses, universities, think tanks, scholars, journalists, and local state and Federal officials in the United States and around the world, attempting to influence discourse; and(C)malign financial influence operations, characterized as the misappropriation of technology and intellectual property, failure to appropriately disclose relationships with foreign government sponsored entities, breaches of contract and confidentiality, and manipulation of processes for fair and merit-based allocation of Federal research and development funding.(2)Chinese information warfare and malign influence operations are ongoing. In January 2019, then-Director of National Intelligence, Dan Coats, stated, China will continue to use legal, political, and economic levers—such as the lure of Chinese markets—to shape the information environment. It is also capable of using cyber attacks against systems in the United States to censor or suppress viewpoints it deems politically sensitive..(3)In February 2020, then-Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Committee on the Judiciary of the House of Representatives that the People’s Republic of China has very active [malign] foreign influence efforts in this country, with the goal of trying to shift our policy and our public opinion to be more pro-China on a variety of issues.(4)The PRC’s information warfare and malign influence operations continue to adopt new tactics and evolve in sophistication. In May 2020, then-Special Envoy and Coordinator of the Global Engagement Center (GEC), Lea Gabrielle, stated that there was a convergence of Russian and Chinese narratives surrounding COVID–19 and that the GEC had uncovered a new network of inauthentic Twitter accounts that it assessed was created with the intent to amplify Chinese propaganda and disinformation. In June 2020, Google reported that Chinese hackers attempted to access email accounts of the campaign staff of a presidential candidate.(5)Chinese information warfare and malign influence operations are a threat to the national security, democracy, and economic systems of the United States and its allies and partners. In October 2018, Vice President Michael R. Pence warned that Beijing is employing a whole-of-government approach, using political, economic, and military tools, as well as propaganda, to advance its influence and benefit its interests in the United States..(6)In February 2018, then-Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Select Committee on Intelligence of the Senate that the People’s Republic of China is taking advantage of and exploiting the open research and development environments of United States institutions of higher education to utilize professors, scientists and students as nontraditional collectors of information.(b)Presidential dutiesThe President shall—(1)protect our democratic institutions and processes from malign influence from the People’s Republic of China and other foreign adversaries; and(2)consistent with the policy specified in paragraph (1), direct the heads of the appropriate Federal departments and agencies to implement Acts of Congress to counter and deter PRC and other foreign information warfare and malign influence operations without delay, including—(A)section 1043 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), which authorizes a coordinator position within the National Security Council for countering malign foreign influence operations and campaigns;(B)section 228 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), which authorizes additional research of foreign malign influence operations on social media platforms;(C)section 847 of such Act, which requires the Secretary of Defense to modify contracting regulations regarding vetting for foreign ownership, control and influence in order to mitigate risks from malign foreign influence;(D)section 1239 of such Act, which requires an update of the comprehensive strategy to counter the threat of malign influence to include the People’s Republic of China;(E)section 5323 of such Act, which authorizes the Director of National Intelligence to facilitate the establishment of Social Media Data and Threat Analysis Center to detect and study information warfare and malign influence operations across social media platforms; and(F)section 119C of the National Security Act of 1947 (50 U.S.C. 3059), which authorizes the establishment of a Foreign Malign Influence Response Center inside the Office of the Director of National Intelligence. 3134.Authorization of appropriations for the Fulbright-Hays ProgramThere are authorized to be appropriated, for the 5-year period beginning on October 1, 2021, $105,500,000, to promote education, training, research, and foreign language skills through the Fulbright-Hays Program, in accordance with section 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)). 3135.Sense of Congress condemning anti-Asian racism and discrimination(a)FindingsCongress makes the following findings:(1)Since the onset of the COVID–19 pandemic, crimes and discrimination against Asians and those of Asian descent have risen dramatically worldwide. In May 2020, United Nations Secretary-General Antonio Guterres said the pandemic continues to unleash a tsunami of hate and xenophobia, scapegoating and scare-mongering and urged governments to act now to strengthen the immunity of our societies against the virus of hate.(2)Asian American and Pacific Island (AAPI) workers make up a large portion of the essential workers on the frontlines of the COVID–19 pandemic, making up 8.5 percent of all essential healthcare workers in the United States. AAPI workers also make up a large share—between 6 percent and 12 percent based on sector—of the biomedical field.(3)The United States Census notes that Americans of Asian descent alone made up nearly 5.9 percent of the United States population in 2019, and that Asian Americans are the fastest-growing racial group in the United States, projected to represent 14 percent of the United States population by 2065. (b)Sense of CongressIt is the sense of Congress that—(1)the reprehensible attacks on people of Asian descent and concerning increase in anti-Asian sentiment and racism in the United States and around the world have no place in a peaceful, civilized, and tolerant world;(2)the United States is a diverse nation with a proud tradition of immigration, and the strength and vibrancy of the United States is enhanced by the diverse ethnic backgrounds and tolerance of its citizens, including Asian Americans and Pacific Islanders;(3)the United States Government should encourage other foreign governments to use the official and scientific names for the COVID–19 pandemic, as recommended by the World Health Organization and the Centers for Disease Control and Prevention; and(4)the United States Government and other governments around the world must actively oppose racism and intolerance, and use all available and appropriate tools to combat the spread of anti-Asian racism and discrimination. 3136.Supporting independent media and countering disinformation(a)FindingsCongress makes the following findings:(1)The PRC is increasing its spending on public diplomacy including influence campaigns, advertising, and investments into state-sponsored media publications outside of the PRC. These include, for example, more than $10,000,000,000 in foreign direct investment in communications infrastructure, platforms, and properties, as well as bringing journalists to the PRC for training programs.(2)The PRC, through the Voice of China, the United Front Work Department (UFWD), and UFWD’s many affiliates and proxies, has obtained unfettered access to radio, television, and digital dissemination platforms in numerous languages targeted at citizens in other regions where the PRC has an interest in promoting public sentiment in support of the Chinese Communist Party and expanding the reach of its misleading narratives and propaganda.(3)Even in Western democracies, the PRC spends extensively on influence operations, such as a $500,000,000 advertising campaign to attract cable viewers in Australia and a more than $20,000,000 campaign to influence United States public opinion via the China Daily newspaper supplement.(4)Radio Free Asia (referred to in this subsection as RFA), a private nonprofit multimedia news corporation, which broadcasts in 9 East Asian languages including Mandarin, Uyghur, Cantonese, and Tibetan, has succeeded in its mission to reach audiences in China and in the Central Asia region despite the Chinese Government’s—(A)efforts to practice media sovereignty, which restricts access to the free press within China; and (B)campaign to spread disinformation to countries abroad.(5)In 2019, RFA’s Uyghur Service alerted the world to the human rights abuses of Uyghur and other ethnic minorities in China’s Xinjiang Uyghur Autonomous Region.(6)Gulchehra Hoja, a Uyghur journalist for RFA, received the International Women’s Media Foundation’s Courage in Journalism Award and a 2019 Magnitsky Human Rights Award for her coverage of Xinjiang, while the Chinese Government detained and harassed Ms. Hoja’s China-based family and the families of 7 other RFA journalists in retaliation for their role in exposing abuses. (7)In 2019 and 2020, RFA provided widely disseminated print and digital coverage of the decline in freedom in Hong Kong and the student-led protests of the extradition law.(8)In March 2020, RFA exposed efforts by the Chinese Government to underreport the number of fatalities from the novel coronavirus outbreak in Wuhan Province, China. (b)The United States Agency for Global MediaThe United States Agency for Global Media (USAGM) and affiliate Federal and non-Federal entities shall undertake the following actions to support independent journalism, counter disinformation, and combat surveillance in countries where the Chinese Communist Party and other malign actors are promoting disinformation, propaganda, and manipulated media markets:(1)Radio Free Asia (RFA) shall expand domestic coverage and digital programming for all RFA China services and other affiliate language broadcasting services.(2)USAGM shall increase funding for RFA’s Mandarin, Tibetan, Uyghur, and Cantonese language services.(3)Voice of America shall establish a real-time disinformation tracking tool similar to Polygraph for Russian language propaganda and misinformation.(4)USAGM shall expand existing training and partnership programs that promote journalistic standards, investigative reporting, cybersecurity, and digital analytics to help expose and counter false CCP narratives.(5)The Open Technology Fund shall continue and expand its work to support tools and technology to circumvent censorship and surveillance by the CCP, both inside the PRC as well as abroad where the PRC has exported censorship technology, and increase secure peer-to-peer connectivity and privacy tools.(6)Voice of America shall continue and review opportunities to expand its mission of providing timely, accurate, and reliable news, programming, and content about the United States, including news, culture, and values. (7)The networks and grantees of the United States Agency for Global Media shall continue their mission of providing credible and timely news coverage inclusive of the People’s Republic of China’s activities in Xinjiang, including China’s ongoing genocide and crimes against humanity with respect to Uyghurs and other Turkic Muslims, including through strategic amplification of Radio Free Asia’s coverage, in its news programming in majority-Muslim countries. (c)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 through 2026 for the United States Agency for Global Media, $100,000,000 for ongoing and new programs to support local media, build independent media, combat Chinese disinformation inside and outside of China, invest in technology to subvert censorship, and monitor and evaluate these programs, of which—(1)not less than $70,000,000 shall be directed to a grant to Radio Free Asia language services;(2)not less than $20,000,000 shall be used to serve populations in China through Mandarin, Cantonese, Uyghur, and Tibetan language services; and(3)not less than $5,500,000 shall be used for digital media services—(A)to counter propaganda of non-Chinese populations in foreign countries; and(B)to counter propaganda of Chinese populations in China through Global Mandarin programming. (d)Reporting requirement(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Chief Executive Office of the United States Agency for Global Media, in consultation with the President of the Open Technology Fund, shall submit a report to the appropriate congressional committees that outlines—(A)the amount of funding appropriated pursuant to subsection (c) that was provided to the Open Technology Fund for purposes of circumventing Chinese Communist Party censorship of the internet within the borders of the People's Republic of China;(B)the progress that has been made in developing the technology referred to in subparagraph (A), including an assessment of whether the funding provided was sufficient to achieve meaningful penetration of People's Republic of China's censors; and(C)the impact of Open Technology Fund tools on piercing Chinese Communist Party internet censorship efforts, including the metrics used to measure that impact and the trajectory of that impact over the previous 5 years. (2)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (e)Support for local mediaThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and in coordination with the Administrator of the United States Agency for International Development, shall support and train journalists on investigative techniques necessary to ensure public accountability related to the Belt and Road Initiative, the PRC’s surveillance and digital export of technology, and other influence operations abroad direct or directly supported by the Communist Party or the Chinese government.(f)Internet freedom programsThe Bureau of Democracy, Human Rights, and Labor shall continue to support internet freedom programs.(g)Authorization of appropriationsThere is authorized to be appropriated to the Department of State, for each of fiscal years 2022 through 2026, $170,000,000 for ongoing and new programs in support of press freedom, training, and protection of journalists. 3137.Global engagement center(a)FindingCongress established the Global Engagement Center to direct, lead, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation globally.(b)ExtensionSection 1287(j) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended by striking the date that is 8 years after the date of the enactment of this Act and inserting December 31, 2027.(c)Sense of CongressIt is the sense of Congress that the Global Engagement Center should expand its coordinating capacity through the exchange of liaison officers with Federal departments and agencies that manage aspects of identifying and countering foreign disinformation, including the National Counterterrorism Center at the Office of the Director of National Intelligence and from combatant commands.(d)Hiring authorityNotwithstanding any other provision of law, the Secretary of State, during the five year period beginning on the date of the enactment of this Act and solely to carry out functions of the Global Engagement Center, may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates. (e)Authorization of appropriationsThere is authorized to be appropriated $150,000,000 for fiscal year 2022 for the Global Engagement Center to counter foreign state and non-state sponsored propaganda and disinformation. 3138.Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education(a)Amendments to Defense Production Act of 1950(1)Definition of covered transactionSubsection (a)(4) of section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended—(A)in subparagraph (A)—(i)in clause (i), by striking ; and and inserting a semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending after the date of the enactment of the China Strategic Competition Act of 2021.;(B)in subparagraph (B), by adding at the end the following:(vi)Any gift to an institution of higher education from a foreign person, or the entry into a contract by such an institution with a foreign person, if—(I)(aa)the value of the gift or contract equals or exceeds $1,000,000; or (bb)the institution receives, directly or indirectly, more than one gift from or enters into more than one contract, directly or indirectly, with the same foreign person for the same purpose the aggregate value of which, during the period of 2 consecutive calendar years, equals or exceeds $1,000,000; and(II)the gift or contract—(aa)relates to research, development, or production of critical technologies and provides the foreign person potential access to any material nonpublic technical information (as defined in subparagraph (D)(ii)) in the possession of the institution; or(bb)is a restricted or conditional gift or contract (as defined in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 1011f(h))) that establishes control.; and(C)by adding at the end the following:(G)Foreign gifts to and contracts with institutions of higher educationFor purposes of subparagraph (B)(vi):(i)ContractThe term contract means any agreement for the acquisition by purchase, lease, or barter of property or services by a foreign person, for the direct benefit or use of either of the parties.(ii)GiftThe term gift means any gift of money or property.(iii)Institution of higher educationThe term institution of higher education means any institution, public or private, or, if a multicampus institution, any single campus of such institution, in any State—(I)that is legally authorized within such State to provide a program of education beyond secondary school;(II)that provides a program for which the institution awards a bachelor's degree (or provides not less than a 2-year program which is acceptable for full credit toward such a degree) or a more advanced degree; (III)that is accredited by a nationally recognized accrediting agency or association; and (IV)to which the Federal Government extends Federal financial assistance (directly or indirectly through another entity or person), or that receives support from the extension of Federal financial assistance to any of the institution's subunits..(2)Mandatory declarationsSubsection (b)(1)(C)(v)(IV)(aa) of such section is amended by adding at the end the following: Such regulations shall require a declaration under this subclause with respect to a covered transaction described in subsection (a)(4)(B)(vi)(II)(aa)..(3)Factors to be consideredSubsection (f) of such section is amended—(A)in paragraph (10), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following:(11)as appropriate, and particularly with respect to covered transactions described in subsection (a)(4)(B)(vi), the importance of academic freedom at institutions of higher education in the United States; and.(4)Membership of CFIUSSubsection (k) of such section is amended—(A)in paragraph (2)—(i)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and(ii)by inserting after subparagraph (G) the following:(H)In the case of a covered transaction involving an institution of higher education (as defined in subsection (a)(4)(G)), the Secretary of Education.; and(B)by adding at the end the following:(8)Inclusion of other agencies on committeeIn considering including on the Committee under paragraph (2)(K) the heads of other executive departments, agencies, or offices, the President shall give due consideration to the heads of relevant research and science agencies, departments, and offices, including the Secretary of Health and Human Services, the Director of the National Institutes of Health, and the Director of the National Science Foundation..(5)Contents of annual report relating to critical technologiesSubsection (m)(3) of such section is amended—(A)in subparagraph (B), by striking ; and and inserting a semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)an evaluation of whether there are foreign malign influence or espionage activities directed or directly assisted by foreign governments against institutions of higher education (as defined in subsection (a)(4)(G)) aimed at obtaining research and development methods or secrets related to critical technologies; and(E)an evaluation of, and recommendation for any changes to, reviews conducted under this section that relate to institutions of higher education, based on an analysis of disclosure reports submitted to the chairperson under section 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a))..(b)Inclusion of CFIUS in reporting on foreign gifts under Higher Education Act of 1965Section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (a), by inserting after the Secretary the following: and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))); and(2) in subsection (d)—(A)in paragraph (1)—(i)by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury; and(ii)by striking to the Secretary and inserting to each such Secretary; and(B)in paragraph (2), by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury.(c)Effective date; applicabilityThe amendments made by subsection (a) shall— (1)take effect on the date of the enactment of this Act, subject to the requirements of subsections (d) and (e); and(2)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date that is 30 days after the publication in the Federal Register of the notice required under subsection (e)(2). (d)Regulations(1)In generalThe Committee on Foreign Investment in the United States (in this section referred to as the Committee), which shall include the Secretary of Education for purposes of this subsection, shall prescribe regulations as necessary and appropriate to implement the amendments made by subsection (a).(2)ElementsThe regulations prescribed under paragraph (1) shall include—(A)regulations accounting for the burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a), including structuring penalties and filing fees to reduce such burdens, shortening timelines for reviews and investigations, allowing for simplified and streamlined declaration and notice requirements, and implementing any procedures necessary to protect academic freedom; and(B)guidance with respect to—(i)which gifts and contracts described in described in clause (vi)(II)(aa) of subsection (a)(4)(B) of section 721 of the Defense Production Act of 1950, as added by subsection (a)(1), would be subject to filing mandatory declarations under subsection (b)(1)(C)(v)(IV) of that section; and(ii)the meaning of control, as defined in subsection (a) of that section, as that term applies to covered transactions described in clause (vi) of paragraph (4)(B) of that section, as added by subsection (a)(1). (3)Issuance of final ruleThe Committee shall issue a final rule to carry out the amendments made by subsection (a) after assessing the findings of the pilot program required by subsection (e).(e)Pilot program(1)In generalBeginning on the date that is 30 days after the publication in the Federal Register of the matter required by paragraph (2) and ending on the date that is 570 days thereafter, the Committee shall conduct a pilot program to assess methods for implementing the review of covered transactions described in clause (vi) of section 721(a)(4)(B) of the Defense Production Act of 1950, as added by subsection (a)(1). (2)Proposed determinationNot later than 270 days after the date of the enactment of this Act, the Committee shall, in consultation with the Secretary of Education, publish in the Federal Register—(A)a proposed determination of the scope of and procedures for the pilot program required by paragraph (1); (B)an assessment of the burden on institutions of higher education likely to result from compliance with the pilot program; (C)recommendations for addressing any such burdens, including shortening timelines for reviews and investigations, structuring penalties and filing fees, and simplifying and streamlining declaration and notice requirements to reduce such burdens; and (D)any procedures necessary to ensure that the pilot program does not infringe upon academic freedom. (3)Report on findingsUpon conclusion of the pilot program required by paragraph (1), the Committee shall submit to Congress a report on the findings of that pilot program that includes—(A)a summary of the reviews conducted by the Committee under the pilot program and the outcome of such reviews;(B)an assessment of any additional resources required by the Committee to carry out this section or the amendments made by subsection (a);(C)findings regarding the additional burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a) and any additional recommended steps to reduce those burdens; and(D)any recommendations for Congress to consider regarding the scope or procedures described in this section or the amendments made by subsection (a). 3139.Post-employment restrictions on Senate-confirmed officials at the Department of State(a)Sense of congressIt is the sense of Congress that—(1)Congress and the executive branch have recognized the importance of preventing and mitigating the potential for conflicts of interest following government service, including with respect to senior United States officials working on behalf of foreign governments; and(2)Congress and the executive branch should jointly evaluate the status and scope of post-employment restrictions.(b)RestrictionsSection 841 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:(i)Extended post-employment restrictions for certain Senate-confirmed officials(1)Secretary of State and Deputy Secretary of StateWith respect to a person serving as the Secretary of State or Deputy Secretary of State, the restrictions described in section 207(f)(1) of title 18, United States Code, shall apply to representing, aiding, or advising a foreign governmental entity before an officer or employee of the executive branch of the United States at any time after the termination of that person’s service as Secretary or Deputy Secretary.(2)Under Secretaries, Assistant Secretaries, and AmbassadorsWith respect to a person serving as an Under Secretary, Assistant Secretary, or Ambassador at the Department of State or the United States Permanent Representative to the United Nations, the restrictions described in section 207(f)(1) of title 18, United States Code, shall apply to representing, aiding, or advising a foreign governmental entity before an officer or employee of the executive branch of the United States for 3 years after the termination of that person’s service in a position described in this paragraph, or the duration of the term or terms of the President who appointed that person to their position, whichever is longer.(3)Penalties and injunctionsAny violations of the restrictions in paragraphs (1) or (2) shall be subject to the penalties and injunctions provided for under section 216 of title 18, United States Code.(4)DefinitionsIn this subsection:“(A)The term foreign governmental entity includes any person employed by—(i)any department, agency, or other entity of a foreign government at the national, regional, or local level;(ii)any governing party or coalition of a foreign government at the national, regional, or local level; or(iii)any entity majority-owned or majority-controlled by a foreign government at the national, regional, or local level. (B)The term representation does not include representation by an attorney, who is duly licensed and authorized to provide legal advice in a United States jurisdiction, of a person or entity in a legal capacity or for the purposes of rendering legal advice.(5)Effective dateThe restrictions in this subsection shall apply only to persons who are appointed by the President to the positions referenced in this subsection on or after 120 days after the date of the enactment of the Strategic Competition Act of 2021.(6)Notice of restrictionsAny person subject to the restrictions of this subsection shall be provided notice of these restrictions by the Department of State upon appointment by the President, and subsequently upon termination of service with the Department of State..3140.Sense of Congress on prioritizing nomination of qualified ambassadors to ensure proper diplomatic positioning to counter Chinese influenceIt is the sense of Congress that it is critically important for the President to nominate qualified ambassadors as quickly as possible, especially for countries in Central and South America, to ensure that the United States is diplomatically positioned to counter Chinese influence efforts in foreign countries. 3141.China Censorship Monitor and Action Group(a)DefinitionsIn this section:(1)Qualified research entityThe term qualified research entity means an entity that—(A)is a nonpartisan research organization or a federally funded research and development center;(B)has appropriate expertise and analytical capability to write the report required under subsection (c); and(C)is free from any financial, commercial, or other entanglements, which could undermine the independence of such report or create a conflict of interest or the appearance of a conflict of interest, with—(i)the Government of the People’s Republic of China;(ii)the Chinese Communist Party;(iii)any company incorporated in the People’s Republic of China or a subsidiary of such company; or(iv)any company or entity incorporated outside of the People’s Republic of China that is believed to have a substantial financial or commercial interest in the People’s Republic of China.(2)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. (b)China Censorship Monitor and Action Group(1)In generalThe President shall establish an interagency task force, which shall be known as the China Censorship Monitor and Action Group (referred to in this subsection as the Task Force).(2)MembershipThe President shall—(A)appoint the chair of the Task Force from among the staff of the National Security Council; (B)appoint the vice chair of the Task Force from among the staff of the National Economic Council; and(C)direct the head of each of the following executive branch agencies to appoint personnel to participate in the Task Force:(i)The Department of State.(ii)The Department of Commerce.(iii)The Department of the Treasury.(iv)The Department of Justice.(v)The Office of the United States Trade Representative.(vi)The Office of the Director of National Intelligence, and other appropriate elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).(vii)The Federal Communications Commission.(viii)The United States Agency for Global Media.(ix)Other agencies designated by the President.(3)ResponsibilitiesThe Task Force shall—(A)oversee the development and execution of an integrated Federal Government strategy to monitor and address the impacts of efforts directed, or directly supported, by the Government of the People’s Republic of China to censor or intimidate, in the United States or in any of its possessions or territories, any United States person, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech; and(B)submit the strategy developed pursuant to subparagraph (A) to the appropriate congressional committees not later than 120 days after the date of the enactment of this Act. (4)MeetingsThe Task Force shall meet not less frequently than twice per year.(5)ConsultationsThe Task Force should regularly consult, to the extent necessary and appropriate, with—(A)Federal agencies that are not represented on the Task Force; (B)independent agencies of the United States Government that are not represented on the Task Force;(C)relevant stakeholders in the private sector and the media; and(D)relevant stakeholders among United States allies and partners facing similar challenges related to censorship or intimidation by the Government of the People’s Republic of China.(6)Reporting requirements(A)Annual reportThe Task Force shall submit an annual report to the appropriate congressional committees that describes, with respect to the reporting period—(i)the strategic objectives and policies pursued by the Task Force to address the challenges of censorship and intimidation of United States persons while in the United States or any of its possessions or territories, which is directed or directly supported by the Government of the People’s Republic of China;(ii)the activities conducted by the Task Force in support of the strategic objectives and policies referred to in clause (i); and(iii)the results of the activities referred to in clause (ii) and the impact of such activities on the national interests of the United States. (B)Form of reportEach report submitted pursuant to subparagraph (A) shall be unclassified, but may include a classified annex.(C)Congressional briefingsNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Task Force shall provide briefings to the appropriate congressional committees regarding the activities of the Task Force to execute the strategy developed pursuant to paragraph (3)(A).(c)Report on censorship and intimidation of United States persons by the Government of the People’s Republic of China(1)Report(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall select and seek to enter into an agreement with a qualified research entity that is independent of the Department of State to write a report on censorship and intimidation in the United States and its possessions and territories of United States persons, including United States companies that conduct business in the People’s Republic of China, which is directed or directly supported by the Government of the People’s Republic of China.(B)Matters to be includedThe report required under subparagraph (A) shall—(i)assess major trends, patterns, and methods of the Government of the People’s Republic of China’s efforts to direct or directly support censorship and intimidation of United States persons, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech;(ii)assess, including through the use of illustrative examples, as appropriate, the impact on and consequences for United States persons, including United States companies that conduct business in the People’s Republic of China, that criticize—(I)the Chinese Communist Party;(II)the Government of the People’s Republic of China;(III)the authoritarian model of government of the People’s Republic of China; or (IV)a particular policy advanced by the Chinese Communist Party or the Government of the People’s Republic of China;(iii)identify the implications for the United States of the matters described in clauses (i) and (ii);(iv)assess the methods and evaluate the efficacy of the efforts by the Government of the People’s Republic of China to limit freedom of expression in the private sector, including media, social media, film, education, travel, financial services, sports and entertainment, technology, telecommunication, and internet infrastructure interests; (v)include policy recommendations for the United States Government, including recommendations regarding collaboration with United States allies and partners, to address censorship and intimidation by the Government of the People’s Republic of China; and(vi)include policy recommendations for United States persons, including United States companies that conduct business in China, to address censorship and intimidation by the Government of the People’s Republic of China.(C)Applicability to united states allies and partnersTo the extent practicable, the report required under subparagraph (A) should identify implications and policy recommendations that are relevant to United States allies and partners facing censorship and intimidation directed or directly supported by the Government of the People’s Republic of China. (2)Submission of report(A)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit the report written by the qualified research entity selected pursuant to paragraph (1)(A) to the appropriate congressional committees.(B)PublicationThe report referred to in subparagraph (A) shall be made accessible to the public online through relevant United States Government websites.(3)Federal government supportThe Secretary of State and other Federal agencies selected by the President shall provide the qualified research entity selected pursuant to paragraph (1)(A) with timely access to appropriate information, data, resources, and analyses necessary for such entity to write the report described in paragraph (1)(A) in a thorough and independent manner. (d)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act. IIInvesting in alliances and partnershipsAStrategic and diplomatic matters3201.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.3202.United States commitment and support for allies and partners in the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that—(1)the United States treaty alliances in the Indo-Pacific provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation among like-minded countries, prevent the domination of the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;(2)the Governments of the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand are critical allies in advancing a free and open order in the Indo-Pacific region and tackling challenges with unity of purpose, and have collaborated to advance specific efforts of shared interest in areas such as defense and security, economic prosperity, infrastructure connectivity, and fundamental freedoms;(3)the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam as well as regional architecture such as the Quad, the Association of Southeast Asian Nations (ASEAN), and the Asia-Pacific Economic Community (APEC), which are essential to further shared interests;(4)the security environment in the Indo-Pacific demands consistent United States and allied commitment to strengthening and advancing our alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, and technological cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion;(5)fissures in the United States alliance relationships and partnerships benefit United States adversaries and weaken collective ability to advance shared interests;(6)the United States must work with allies to prioritize human rights throughout the Indo-Pacific region;(7)as the report released in August 2020 by the Expert Group of the International Military Council on Climate and Security (IMCCS), titled Climate and Security in the Indo-Asia Pacific noted, the Indo-Pacific region is one of the regions most vulnerable to climate impacts and as former Deputy Under Secretary of Defense for Installations and Environment Sherri Goodman, Secretary General of IMCCS, noted, climate shocks act as a threat multiplier in the Indo-Pacific region, increasing humanitarian response costs and impacting security throughout the region as sea levels rise, fishing patterns shift, food insecurity rises, and storms grow stronger and more frequent;(8)the United State should continue to engage on and deepen cooperation with allies and partners of the United States in the Indo-Pacific region, as laid out in the Asia Reassurance Initiative Act (Public Law 115–409), in the areas of—(A)forecasting environmental challenges;(B)assisting with transnational cooperation on sustainable uses of forest and water resources with the goal of preserving biodiversity and access to safe drinking water;(C)fisheries and marine resource conservation; and(D)meeting environmental challenges and developing resilience; and(9)the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, should facilitate a robust interagency Indo-Pacific climate resiliency and adaptation strategy focusing on internal and external actions needed—(A)to facilitate regional early recovery, risk reduction, and resilience to weather-related impacts on strategic interests of the United States and partners and allies of the United States in the region; and(B)to address humanitarian and food security impacts of weather-related changes in the region. (b)Statement of policyIt shall be the policy of the United States—(1)to deepen diplomatic, economic, and security cooperation between and among the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand, including through diplomatic engagement, regional development, energy security and development, scientific and health partnerships, educational and cultural exchanges, missile defense, intelligence-sharing, space, cyber, and other diplomatic and defense-related initiatives;(2)to uphold our multilateral and bilateral treaty obligations, including—(A)defending Japan, including all areas under the administration of Japan, under article V of the Treaty of Mutual Cooperation and Security Between the United States of America and Japan;(B)defending the Republic of Korea under article III of the Mutual Defense Treaty Between the United States and the Republic of Korea;(C)defending the Philippines under article IV of the Mutual Defense Treaty Between the United States and the Republic of the Philippines;(D)defending Thailand under the 1954 Manila Pact and the Thanat-Rusk communique of 1962; and(E)defending Australia under article IV of the Australia, New Zealand, United States Security Treaty;(3)to strengthen and deepen the United States’ bilateral and regional partnerships, including with India, Taiwan, ASEAN, and New Zealand;(4)to cooperate with Japan, the Republic of Korea, Australia, the Philippines, and Thailand to promote human rights bilaterally and through regional and multilateral fora and pacts; and(5)to strengthen and advance diplomatic, economic, and security cooperation with regional partners, such as Taiwan, Vietnam, Malaysia, Singapore, Indonesia, and India.3203.Sense of Congress on cooperation with the QuadIt is the sense of Congress that—(1)the United States should reaffirm our commitment to quadrilateral cooperation among Australia, India, Japan, and the United States (the Quad) to enhance and implement a shared vision to meet shared regional challenges and to promote a free, open, inclusive, resilient, and healthy Indo-Pacific that is characterized by democracy, rule of law, and market-driven economic growth, and is free from undue influence and coercion;(2)the United States should seek to expand sustained dialogue and cooperation through the Quad with a range of partners to support the rule of law, freedom of navigation and overflight, peaceful resolution of disputes, democratic values, and territorial integrity, and to uphold peace and prosperity and strengthen democratic resilience;(3)the United States should seek to expand avenues of cooperation with the Quad, including more regular military-to-military dialogues, joint exercises, and coordinated policies related to shared interests such as protecting cyberspace and advancing maritime security; (4)the recent pledge from the first-ever Quad leaders meeting on March 12, 2021, to respond to the economic and health impacts of COVID–19, including expanding safe, affordable, and effective vaccine production and equitable access, and to address shared challenges, including in cyberspace, critical technologies, counterterrorism, quality infrastructure investment, and humanitarian assistance and disaster relief, as well as maritime domains, further advances the important cooperation among Quad nations that is so critical to the Indo-Pacific region;(5)building upon their partnership to help finance 1,000,000,000 or more COVID–19 vaccines by the end of 2022 for use in the Indo-Pacific region, the United States International Development Finance Corporation, the Japan International Cooperation Agency, and the Japan Bank for International Cooperation, including through partnerships with other multilateral development banks, should also venture to finance development and infrastructure projects in the Indo-Pacific region that are sustainable and offer a viable alternative to the investments of the People's Republic of China in that region under the Belt and Road Initiative;(6)in consultation with other Quad countries, the President should establish clear deliverables for the 3 new Quad Working Groups established on March 12, 2021, which are—(A)the Quad Vaccine Experts Working Group;(B)the Quad Climate Working Group; and(C)the Quad Critical and Emerging Technology Working Group; and(7)the formation of a Quad Intra-Parliamentary Working Group could—(A)sustain and deepen engagement between senior officials of the Quad countries on a full spectrum of issues; and(B)be modeled on the successful and long-standing bilateral intra-parliamentary groups between the United States and Mexico, Canada, and the United Kingdom, as well as other formal and informal parliamentary exchanges.3204.Establishment of Quad Intra-Parliamentary Working Group(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall seek to enter into negotiations with the governments of Japan, Australia, and India (collectively, with the United States, known as the Quad) with the goal of reaching a written agreement to establish a Quad Intra-Parliamentary Working Group for the purpose of acting on the recommendations of the Quad Working Groups described in section 203(6) and to facilitate closer cooperation on shared interests and values.(b)United States Group(1)In generalAt such time as the governments of the Quad countries enter into a written agreement described in subsection (a), there shall be established a United States Group, which shall represent the United States at the Quad Intra-Parliamentary Working Group.(2)Membership(A)In generalThe United States Group shall be comprised of not more than 24 Members of Congress.(B)AppointmentOf the Members of Congress appointed to the United States Group under subparagraph (A)—(i)half shall be appointed by the Speaker of the House of Representatives from among Members of the House, not less than 4 of whom shall be members of the Committee on Foreign Affairs; and(ii)half shall be appointed by the President Pro Tempore of the Senate, based on recommendations of the majority leader and minority leader of the Senate, from among Members of the Senate, not less than 4 of whom shall be members of the Committee on Foreign Relations (unless the majority leader and minority leader determine otherwise). (3)Meetings(A)In generalThe United States Group shall seek to meet not less frequently than annually with representatives and appropriate staff of the legislatures of Japan, Australia, and India, and any other country invited by mutual agreement of the Quad countries.(B)LimitationA meeting described in subparagraph (A) may be held—(i)in the United States; (ii)in another Quad country during periods when Congress is not in session; or (iii)virtually.(4)Chairperson and Vice Chairperson(A)House delegationThe Speaker of the House of Representatives shall designate the chairperson or vice chairperson of the delegation of the United States Group from the House from among members of the Committee on Foreign Affairs.(B)Senate delegationThe President Pro Tempore of the Senate shall designate the chairperson or vice chairperson of the delegation of the United States Group from the Senate from among members of the Committee on Foreign Relations.(5)Authorization of appropriations(A)In generalThere is authorized to be appropriated $1,000,000 for each of the fiscal years 2022 through 2025 for the United States Group.(B)Distribution of appropriations(i)In generalFor each fiscal year for which an appropriation is made for the United States Group, half of the amount appropriated shall be available to the delegation from the House of Representatives and half of the amount shall be available to the delegation from the Senate. (ii)Method of distributionThe amounts available to the delegations of the House of Representatives and the Senate under clause (i) shall be disbursed on vouchers to be approved by the chairperson of the delegation from the House of Representatives and the chairperson of the delegation from the Senate, respectively.(6)Private sourcesThe United States Group may accept gifts or donations of services or property, subject to the review and approval, as appropriate, of the Committee on Ethics of the House of Representatives and the Committee on Ethics of the Senate.(7)Certification of expendituresThe certificate of the chairperson of the delegation from the House of Representatives or the chairperson of the delegation from the Senate of the United States Group shall be final and conclusive upon the accounting officers in the auditing of the accounts of the United States Group.(8)Annual reportThe United States Group shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report for each fiscal year for which an appropriation is made for the United States Group, which shall include a description of its expenditures under such appropriation. 3205.Statement of policy on cooperation with ASEANIt is the policy of the United States to—(1)stand with the nations of the Association of Southeast Asian Nations (ASEAN) as they respond to COVID–19 and support greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges;(2)support high-level United States participation in the annual ASEAN Summit held each year;(3)reaffirm the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and support the ASEAN Economic Community’s (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN’s poorest countries;(4)urge ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, Taiwan, and India;(5)recognize the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region;(6)support ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region;(7)urge all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of the People’s Republic of China—(A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force;(B)to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment;(C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and(D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;(8)urge parties to refrain from unilateral actions that cause permanent physical damage to the marine environment and support the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(9)urge ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration’s 2016 ruling in favor of the Republic of the Philippines in the case against the People’s Republic of China’s excessive maritime claims;(10)reaffirm the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urge ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;(11)support the Mekong-United States Partnership;(12)support newly created initiatives with ASEAN countries, including the United States-ASEAN Smart Cities Partnership, the ASEAN Policy Implementation Project, the United States-ASEAN Innovation Circle, and the United States-ASEAN Health Futures;(13)encourage the President to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, and safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression;(14)support efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN-USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA-PAC);(15)support the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation that will create and fill jobs, foster cross-border cooperation and partnerships, and rise to address the regional and global challenges of the future;(16)support the creation of initiatives similar to the Young Southeast Asian Leaders Initiative for other parts of the Indo-Pacific to foster people-to-people partnerships with an emphasis on civil society leaders;(17)acknowledge those ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to the Democratic People’s Republic of Korea’s nuclear and ballistic missile programs and encourage all other ASEAN governments to do the same; and(18)allocate appropriate resources across the United States Government to articulate and implement an Indo-Pacific strategy that respects and supports ASEAN centrality and supports ASEAN as a source of well-functioning and problem-solving regional architecture in the Indo-Pacific community.3206.Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People’s Republic of ChinaIt is the sense of Congress that—(1)the United States and ASEAN should complete a joint analysis on risks of overreliance on Chinese equipment critical to strategic technologies and critical infrastructure;(2)the United States and ASEAN should share information about and collaborate on screening Chinese investments in strategic technology sectors and critical infrastructure;(3)the United States and ASEAN should work together on appropriate import restriction regimes regarding Chinese exports of surveillance technologies;(4)the United States should urge ASEAN to adopt its March 2019 proposed sanctions regime targeting cyber attacks;(5)the United States should urge ASEAN to commit to the September 2019 principles signed by 28 countries regarding Advancing Responsible State Behavior in Cyberspace, a set of commitments that support the rules-based international order, affirm the applicability of international law to state-on-state behavior, adherence to voluntary norms of responsible state behavior in peacetime, and the development and implementation of practical confidence building measures to help reduce the risk of conflict stemming from cyber incidents; and(6)the United States and ASEAN should explore how Chinese investments in critical technology, including artificial intelligence, will impact Indo-Pacific security over the coming decades.3207.Report on Chinese influence in international organizations(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives a report on the expanded influence of the Government of the People’s Republic of China and the Chinese Communist Party in international organizations.(b)ContentsThe report required by subsection (a) shall include analysis of the following:(1)The influence of the PRC and Chinese Communist Party in international organizations and how that influence has expanded over the last 10 years, including—(A)tracking countries’ voting patterns that align with Chinese government voting patterns;(B)the number of PRC nationals in leadership positions at the D–1 level or higher;(C)changes in PRC voluntary and mandatory funding by organization;(D)adoption of Chinese Communist Party phrases and initiatives in international organization language and programming;(E)efforts by the PRC to secure legitimacy for its own foreign policy initiatives, including the Belt and Road Initiative;(F)the number of Junior Professional Officers that the Government of the People’s Republic of China has funded by organization;(G)tactics used by the Government of the People’s Republic of China or the CCP to manipulate secret or otherwise non-public voting measures, voting bodies, or votes;(H)the extent to which technology companies incorporated in the PRC, or which have PRC or CCP ownership interests, provide equipment and services to international organizations; and(I)efforts by the PRC’s United Nations Mission to generate criticism of the United States in the United Nations, including any efforts to highlight delayed United States payments or to misrepresent total United States voluntary and assessed financial contributions to the United Nations and its specialized agencies and programs. (2)The purpose and ultimate goals of the expanded influence of the PRC government and the Chinese Communist Party in international organizations, including an analysis of PRC Government and Chinese Communist Party strategic documents and rhetoric.(3)The tactics and means employed by the PRC government and the Chinese Communist Party to achieve expanded influence in international organizations, including—(A)incentive programs for PRC nationals to join and run for leadership positions in international organizations;(B)coercive economic and other practices against other members in the organization; and(C)economic or other incentives provided to international organizations, including donations of technologies or goods.(4)The successes and failures of the PRC government and Chinese Communist Party influence efforts in international organizations, especially those related to human rights, internet sovereignty, the development of norms on artificial intelligence, labor, international standards setting, and freedom of navigation.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionIn this section, the term international organizations includes the following:(1)The African Development Bank.(2)The Asian Development Bank.(3)The Asia Pacific Economic Cooperation.(4)The Bank of International Settlements.(5)The Caribbean Development Bank.(6)The Food and Agriculture Organization.(7)The International Atomic Energy Agency.(8)The International Bank for Reconstruction and Development.(9)The International Bureau of Weights and Measures.(10)The International Chamber of Commerce.(11)The International Civil Aviation Organization.(12)The International Criminal Police Organization.(13)The International Finance Corporation.(14)The International Fund for Agricultural Development.(15)The International Hydrographic Organization.(16)The International Labor Organization.(17)The International Maritime Organization.(18)The International Monetary Fund.(19)The International Olympic Committee.(20)The International Organization for Migration.(21)The International Organization for Standardization.(22)The International Renewable Energy Agency.(23)The International Telecommunications Union.(24)The Organization for Economic Cooperation and Development.(25)The Organization for the Prohibition of Chemical Weapons.(26)The United Nations.(27)The United Nations Conference on Trade and Development.(28)The United Nations Educational, Scientific, and Cultural Organization.(29)The United Nations Industrial Development Organization.(30)The United Nations Institute for Training and Research.(31)The United Nations Truce Supervision Organization.(32)The Universal Postal Union.(33)The World Customs Organization.(34)The World Health Organization.(35)The World Intellectual Property Organization.(36)The World Meteorological Organization.(37)The World Organization for Animal Health.(38)The World Tourism Organization.(39)The World Trade Organization.(40)The World Bank Group.3208.Regulatory exchanges with allies and partners(a)In generalThe Secretary of State, in coordination with the heads of other participating executive branch agencies, shall establish and develop a program to facilitate and encourage regular dialogues between United States Government regulatory and technical agencies and their counterpart organizations in allied and partner countries, both bilaterally and in relevant multilateral institutions and organizations—(1)to promote best practices in regulatory formation and implementation;(2)to collaborate to achieve optimal regulatory outcomes based on scientific, technical, and other relevant principles;(3)to seek better harmonization and alignment of regulations and regulatory practices;(4)to build consensus around industry and technical standards in emerging sectors that will drive future global economic growth and commerce; and(5)to promote United States standards regarding environmental, labor, and other relevant protections in regulatory formation and implementation, in keeping with the values of free and open societies, including the rule of law.(b)Prioritization of activitiesIn facilitating expert exchanges under subsection (a), the Secretary shall prioritize—(1)bilateral coordination and collaboration with countries where greater regulatory coherence, harmonization of standards, or communication and dialogue between technical agencies is achievable and best advances the economic and national security interests of the United States;(2)multilateral coordination and collaboration where greater regulatory coherence, harmonization of standards, or dialogue on other relevant regulatory matters is achievable and best advances the economic and national security interests of the United States, including with—(A)the European Union;(B)the Asia-Pacific Economic Cooperation;(C)the Association of Southeast Asian Nations (ASEAN);(D)the Organization for Economic Cooperation and Development (OECD); and(E)multilateral development banks; and(3)regulatory practices and standards-setting bodies focused on key economic sectors and emerging technologies.(c)Participation by non-governmental entitiesWith regard to the program described in subsection (a), the Secretary of State may facilitate, including through the use of amounts appropriated pursuant to subsection (e), the participation of private sector representatives, and other relevant organizations and individuals with relevant expertise, as appropriate and to the extent that such participation advances the goals of such program.(d)Delegation of authority by the SecretaryThe Secretary of State is authorized to delegate the responsibilities described in this section to the Under Secretary of State for Economic Growth, Energy, and the Environment.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated $2,500,000 for each of fiscal years 2022 through 2026 to carry out this section.(2)Use of fundsThe Secretary may make available amounts appropriated pursuant to paragraph (1) in a manner that—(A)facilitates participation by representatives from technical agencies within the United States Government and their counterparts; and(B)complies with applicable procedural requirements under the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).3209.Technology partnership office at the Department of State(a)Statement of policyIt shall be the policy of the United States to lead new technology policy partnerships focused on the shared interests of the world’s technology-leading democracies.(b)EstablishmentThe Secretary of State shall establish an interagency-staffed Technology Partnership Office (referred to in this section as the Office), which shall be housed in the Department of State.(c)Leadership(1)Ambassador-at-largeThe Office shall be headed by an Ambassador-at-Large for Technology, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate;(B)have the rank and status of ambassador; and(C)report to the Secretary of State, unless otherwise directed.(2)Office liaisonsThe Secretary of Commerce and the Secretary of the Treasury shall each appoint, from within their respective departments at the level of GS–14 or higher, liaisons between the Office and the Department of Commerce or the Department of the Treasury, as applicable, to perform the following duties:(A)Collaborate with the Department of State on relevant technology initiatives and partnerships.(B)Provide technical and other relevant expertise to the Office, as appropriate.(d)MembershipIn addition to the liaisons referred to in subsection (c), the Office shall include a representative or expert detailee from key Federal agencies, as determined by the Ambassador-at-Large for Technology.(e)PurposesThe purposes of the Office shall include responsibilities such as—(1)creating, overseeing, and carrying out technology partnerships with countries and relevant political and economic unions that are committed to—(A)the rule of law, freedom of speech, and respect for human rights;(B)the safe and responsible development and use of new and emerging technologies and the establishment of related norms and standards;(C)a secure internet architecture governed by a multi-stakeholder model instead of centralized government control;(D)robust international cooperation to promote an open internet and interoperable technological products and services that are necessary to freedom, innovation, transparency, and privacy; and(E)multilateral coordination, including through diplomatic initiatives, information sharing, and other activities, to defend the principles described in subparagraphs (A) through (D) against efforts by state and non-state actors to undermine them;(2)harmonizing technology governance regimes with partners, coordinating on basic and pre-competitive research and development initiatives, and collaborating to pursue such opportunities in key technologies, including—(A)artificial intelligence and machine learning;(B)5G telecommunications and other advanced wireless networking technologies;(C)semiconductor manufacturing;(D)biotechnology;(E)quantum computing;(F)surveillance technologies, including facial recognition technologies and censorship software; and(G)fiber optic cables;(3)coordinating with such countries regarding shared technology strategies, including technology controls and standards, as well as strategies with respect to the development and acquisition of key technologies to provide alternatives for those countries utilizing systems supported by authoritarian regimes; (4)supporting and expanding adherence to international treaties and frameworks governing the responsible use of new and emerging technologies;(5)coordinating the adoption of shared data privacy, data sharing, and data archiving standards among the United States and partner countries and relevant economic and political unions, including complementary data protection regulations;(6)coordinating with other technology partners on export control policies, including as appropriate through the Wassenaar Arrangement On Export Controls for Conventional Arms and Dual-Use Goods and Technologies, done at The Hague December 1995, the Nuclear Suppliers Group, the Australia Group, and the Missile Technology Control Regime; supply chain security; and investment in or licensing of critical infrastructure and dual-use technologies;(7)coordinating with members of technology partnerships on other policies regarding the use and control of emerging and foundational technologies through appropriate restrictions, investment screening, and appropriate measures with respect to technology transfers;(8)coordinating policies, in coordination with the Department of Commerce, around the resiliency of supply chains in critical technology areas, including possible diversification of supply chain components to countries involved in technology partnerships with the United States, while also maintaining transparency surrounding subsidies and product origins;(9)sharing information regarding the technology transfer threat posed by authoritarian governments and the ways in which autocratic regimes are utilizing technology to erode individual freedoms and other foundations of open, democratic societies;(10)administering the establishment of—(A)the common funding mechanism for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains created in and in accordance with the requirements of section 9905 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and (B)the multilateral telecommunications security fund created in and in accordance with the requirements of section 9202 of such Act; and(11)collaborating with private companies, trade associations, and think tanks to realize the purposes of paragraphs (1) through (10).(f)Special hiring authoritiesThe Secretary of State may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates.(g)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for the next 3 years, the Secretary of State, in coordination with the Director for National Intelligence, shall submit an unclassified report to the appropriate congressional committees, with a classified index, if necessary, regarding—(1)the activities of the Office, including any cooperative initiatives and partnerships pursued with United States allies and partners, and the results of those activities, initiatives, and partnerships; and(2)the activities of the Government of the Peoples’ Republic of China, the Chinese Communist Party, and the Russian Federation in key technology sectors and the threats they pose to the United States, including—(A)artificial intelligence and machine learning;(B)5G telecommunications and other advanced wireless networking technologies;(C)semiconductor manufacturing;(D)biotechnology;(E)quantum computing;(F)surveillance technologies, including facial recognition technologies and censorship software; and(G)fiber optic cables. (h)Sense of Congress on establishing international technology partnershipIt is the sense of Congress that the Ambassador-at-Large for Technology should seek to establish an International Technology Partnership for the purposes described in this section with foreign countries that have— (1)a democratic national government and a strong commitment to democratic values, including an adherence to the rule of law, freedom of speech, and respect for and promotion of human rights;(2)an economy with advanced technology sectors; and(3)a demonstrated record of trust or an expressed interest in international cooperation and coordination with the United States on important defense and intelligence issues.3210.United States representation in standards-setting bodies(a)Short titleThis section may be cited as the Promoting United States International Leadership in 5G Act of 2021.(b)Sense of CongressIt is the sense of Congress that—(1)the United States and its allies and partners should maintain participation and leadership at international standards-setting bodies for 5th and future generation mobile telecommunications systems and infrastructure;(2)the United States should work with its allies and partners to encourage and facilitate the development of secure supply chains and networks for 5th and future generation mobile telecommunications systems and infrastructure; and(3)the maintenance of a high standard of security in telecommunications and cyberspace between the United States and its allies and partners is a national security interest of the United States.(c)Enhancing representation and leadership of United States at international standards-setting bodies(1)In generalThe President shall—(A)establish an interagency working group to provide assistance and technical expertise to enhance the representation and leadership of the United States at international bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure, such as the International Telecommunication Union and the 3rd Generation Partnership Project; and(B)work with allies, partners, and the private sector to increase productive engagement.(2)Interagency working groupThe interagency working group described in paragraph (1)—(A)shall be chaired by the Secretary of State or a designee of the Secretary of State; and(B)shall consist of the head (or designee) of each Federal department or agency the President determines appropriate.(3)Briefings(A)In generalNot later than 180 days after the date of the enactment of this Act, and subsequently thereafter as provided under subparagraph (B), the interagency working group described in paragraph (1) shall provide a strategy to the appropriate congressional committees that addresses—(i)promotion of United States leadership at international standards-setting bodies for equipment, systems, software, and virtually defined networks relevant to 5th and future generation mobile telecommunications systems and infrastructure, taking into account the different processes followed by the various international standard-setting bodies;(ii)diplomatic engagement with allies and partners to share security risk information and findings pertaining to equipment that supports or is used in 5th and future generation mobile telecommunications systems and infrastructure and cooperation on mitigating such risks;(iii)China’s presence and activities at international standards-setting bodies relevant to 5th and future generation mobile telecommunications systems and infrastructure, including information on the differences in the scope and scale of China’s engagement at such bodies compared to engagement by the United States or its allies and partners and the security risks raised by Chinese proposals in such standards-setting bodies; and(iv)engagement with private sector communications and information service providers, equipment developers, academia, Federally funded research and development centers, and other private-sector stakeholders to propose and develop secure standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure.(B)Subsequent briefingsUpon receiving a request from the appropriate congressional committees, or as determined appropriate by the chair of the interagency working group established pursuant to paragraph (1), the interagency working group shall provide such committees an updated briefing that covers the matters described in clauses (i) through (iv) of subparagraph (A). 3211.Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China(a)FindingsCongress makes the following findings:(1)Sanctions and other restrictions, when used as part of a coordinated and comprehensive strategy, are a powerful tool to advance United States foreign policy and national security interests.(2)Congress has authorized and mandated a broad range of sanctions and other restrictions to address malign behavior and incentivize behavior change by individuals and entities in the PRC.(3)The sanctions and other restrictions authorized and mandated by Congress address a range of malign PRC behavior, including—(A)intellectual property theft;(B)cyber-related economic espionage;(C)repression of ethnic minorities;(D)other human rights abuses;(E)abuses of the international trading system;(F)illicit assistance to and trade with the Government of the Democratic People’s Republic of Korea; and(G)drug trafficking, including trafficking in fentanyl and other opioids;(4)The sanctions and other restrictions described in this section include the following:(A)The Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(B)Section 1637 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 1708).(C)The Fentanyl Sanctions Act (21 U.S.C. 2301 et seq.).(D)The Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note).(E)Section 7 of the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note).(F)Section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note).(G)The Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.).(H)Export control measures required to be maintained with respect to entities in the telecommunications sector of the People’s Republic of China, including under section 1260I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(I)Section 311 of the Countering America’s Adversaries Through Sanctions Act of 2018 (Public Law 115–44; 131 Stat. 942).(J)The prohibition on the export of covered munitions and crime control items to the Hong Kong Police Force under the Act entitled An Act to prohibit the commercial export of covered munitions and crime control items to the Hong Kong Police Force, approved November 27, 2019 (Public Law 116–77; 133 Stat. 1173), as amended by section 1252 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(5)Full implementation of the authorities described in paragraph (4) is required under the respective laws described therein and pursuant to the Take Care Clause of the Constitution (article II, section 3).(b)Sense of CongressIt is the sense of Congress that—(1)the executive branch has not fully implemented the sanctions and other restrictions described in subsection (a)(4) despite the statutory and constitutional requirements to do so; and(2)the President’s full implementation and execution of the those authorities is a necessary and essential component to the success of the United States in the strategic competition with China.3212.Sense of Congress on negotiations with G7 and G20 countries(a)In generalIt is the sense of Congress that the President, acting through the Secretary of State, should initiate an agenda with G7 and G20 countries on matters relevant to economic and democratic freedoms, including the following:(1)Trade and investment issues and enforcement.(2)Building support for international infrastructure standards, including those agreed to at the G20 summit in Osaka in 2018.(3)The erosion of democracy and human rights.(4)The security of 5G telecommunications.(5)Anti-competitive behavior, such as intellectual property theft, massive subsidization of companies, and other policies and practices.(6)Predatory international sovereign lending that is inconsistent with Organisation for Economic Cooperation and Development (OECD) and Paris Club principles.(7)International influence campaigns.(8)Environmental standards.(9)Coordination with like-minded regional partners that are not in the G7 and G20.3213.Enhancing the United States-Taiwan partnership(a)Statement of policyIt is the policy of the United States—(1)to recognize Taiwan as a vital part of the United States Indo-Pacific strategy;(2)to advance the security of Taiwan and its democracy as key elements for the continued peace and stability of the greater Indo-Pacific region, and a vital national security interest of the United States;(3)to reinforce its commitments to Taiwan under the Taiwan Relations Act (Public Law 96–8) and the Six Assurances;(4)to support Taiwan’s implementation of its asymmetric defense strategy, including the priorities identified in Taiwan’s Overall Defense Concept;(5)to urge Taiwan to increase its defense spending in order to fully resource its defense strategy; (6)to conduct regular transfers of defense articles to Taiwan in order to enhance Taiwan’s self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities, into its military forces;(7)to advocate and actively advance Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate; (8)to advocate for information sharing with Taiwan in the International Agency for Research on Cancer;(9)to promote meaningful cooperation among the United States, Taiwan, and other like-minded partners; (10)to enhance bilateral trade, including potentially through new agreements or resumption of talks related to a possible Trade and Investment Framework Agreement; (11)to actively engage in trade talks in pursuance of a bilateral free trade agreement;(12)to expand bilateral economic and technological cooperation, including improving supply chain security; (13)to support United States educational and exchange programs with Taiwan, including by promoting the study of Chinese language, culture, history, and politics in Taiwan; and (14)to expand people-to-people exchanges between the United States and Taiwan. (b)Supporting United States educational and exchange programs with Taiwan(1)Establishment of the united states-taiwan cultural exchange foundationThe Secretary of State should consider establishing an independent nonprofit that—(A)is dedicated to deepening ties between the future leaders of Taiwan and the United States; and(B)works with State and local school districts and educational institutions to send high school and university students to Taiwan to study the Chinese language, culture, history, politics, and other relevant subjects.(2)PartnerState and local school districts and educational institutions, including public universities, are encouraged to partner with the Taipei Economic and Cultural Representative Office in the United States to establish programs to promote an increase in educational and cultural exchanges.3214.Taiwan Fellowship Program(a)Short titleThis section may be cited as the Taiwan Fellowship Act.(b)FindingsCongress finds the following:(1)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) affirmed United States policy to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area.(2)Consistent with the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), the United States has grown its strategic partnership with Taiwan’s vibrant democracy of 23,000,000 people.(3)Despite a concerted campaign by the People’s Republic of China to isolate Taiwan from its diplomatic partners and from international organizations, including the World Health Organization, Taiwan has emerged as a global leader in the coronavirus global pandemic response, including by donating more than 2,000,000 surgical masks and other medical equipment to the United States.(4)The creation of a United States fellowship program with Taiwan would support—(A)a key priority of expanding people-to-people exchanges, which was outlined in President Donald J. Trump’s 2017 National Security Strategy;(B)President Joseph R. Biden’s commitment to Taiwan, a leading democracy and a critical economic and security partner, as expressed in his March 2021 Interim National Security Strategic Guidance; and(C)April 2021 guidance from the Department of State based on a review required under the Taiwan Assurance Act of 2020 (subtitle B of title III of division FF of Public Law 116–260) to encourage U.S. government engagement with Taiwan that reflects our deepening unofficial relationship.(c)PurposesThe purposes of this section are—(1)to further strengthen the United States-Taiwan strategic partnership and broaden understanding of the Indo-Pacific region by temporarily assigning officials of agencies of the United States Government to Taiwan for intensive study in Mandarin and placement as Fellows with the governing authorities on Taiwan or a Taiwanese civic institution;(2)to provide for eligible United States personnel to learn or strengthen Mandarin Chinese language skills and to expand their understanding of the political economy of Taiwan and the Indo-Pacific region; and(3)to better position the United States to advance its economic, security, and human rights interests and values in the Indo-Pacific region.(d)DefinitionsIn this section:(1)Agency headThe term agency head means in the case of the executive branch of United States Government, or a legislative branch agency described in paragraph (2), the head of the respective agency.(2)Agency of the united states governmentThe term agency of the United States Government includes the Government Accountability Office, Congressional Budget Office, or the Congressional Research Service of the legislative branch as well as any agency of the executive branch.(3)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(4)DetaileeThe term detailee—(A)means an employee of a branch of the United States Government on loan to the American Institute in Taiwan, without a change of position from the agency at which he or she is employed; and(B)a legislative branch employee from the Government Accountability Office, Congressional Budget Office, or the Congressional Research Service.(5)Implementing partnerThe term implementing partner means any United States organization described in 501(c)(3) of the Internal Revenue Code of 1986 that—(A)performs logistical, administrative, and other functions, as determined by the Department of State and the American Institute of Taiwan in support of the Taiwan Fellowship Program; and(B)enters into a cooperative agreement with the American Institute in Taiwan to administer the Taiwan Fellowship Program.(e)Establishment of Taiwan Fellowship Program(1)EstablishmentThe Secretary of State shall establish the Taiwan Fellowship Program (referred to in this subsection as the Program) to provide a fellowship opportunity in Taiwan of up to 2 years for eligible United States citizens. The Department of State, in consultation with the American Institute in Taiwan and the implementing partner, may modify the name of the Program.(2)Cooperative agreement(A)In generalThe American Institute in Taiwan should use amounts appropriated pursuant to subsection (h)(1) to enter into an annual or multi-year cooperative agreement with an appropriate implementing partner.(B)FellowshipsThe Department of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, should award to eligible United States citizens, subject to available funding—(i)approximately 5 fellowships during the first 2 years of the Program; and(ii)approximately 10 fellowships during each of the remaining years of the Program.(3)International agreement; implementing partnerNot later than 30 days after the date of the enactment of this Act, the American Institute in Taiwan, in consultation with the Department of State, should—(A)begin negotiations with the Taipei Economic and Cultural Representative Office, or with another appropriate entity, for the purpose of entering into an agreement to facilitate the placement of fellows in an agency of the governing authorities on Taiwan; and(B)begin the process of selecting an implementing partner, which—(i)shall agree to meet all of the legal requirements required to operate in Taiwan; and(ii)shall be composed of staff who demonstrate significant experience managing exchange programs in the Indo-Pacific region.(4)Curriculum(A)First yearDuring the first year of each fellowship under this subsection, each fellow should study—(i)the Mandarin Chinese language;(ii)the people, history, and political climate on Taiwan; and(iii)the issues affecting the relationship between the United States and the Indo-Pacific region.(B)Second yearDuring the second year of each fellowship under this subsection, each fellow, subject to the approval of the Department of State, the American Institute in Taiwan, and the implementing partner, and in accordance with the purposes of this section, should work in—(i)a parliamentary office, ministry, or other agency of the governing authorities on Taiwan; or(ii)an organization outside of the governing authorities on Taiwan, whose interests are associated with the interests of the fellow and the agency of the United States Government from which the fellow had been employed.(5)Flexible fellowship durationNotwithstanding any requirement under this subsection, the Secretary of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, may award fellowships that have a duration of less than two years, and may alter the curriculum requirements under paragraph (4) for such purposes.(6)SunsetThe fellowship program under this subsection shall terminate 7 years after the date of the enactment of this Act.(f)Program requirements(1)Eligibility requirementsA United States citizen is eligible for a fellowship under subsection (e) if he or she—(A)is an employee of the United States Government;(B)has received at least one exemplary performance review in his or her current United States Government role within at least the last three years prior to beginning the fellowship;(C)has at least 2 years of experience in any branch of the United States Government;(D)has a demonstrated professional or educational background in the relationship between the United States and countries in the Indo-Pacific region; and(E)has demonstrated his or her commitment to further service in the United States Government.(2)Responsibilities of fellowsEach recipient of a fellowship under subsection (e) shall agree, as a condition of such fellowship—(A)to maintain satisfactory progress in language training and appropriate behavior in Taiwan, as determined by the Department of State, the American Institute in Taiwan and, as appropriate, its implementing partner;(B)to refrain from engaging in any intelligence or intelligence-related activity on behalf of the United States Government; and(C)to continue Federal Government employment for a period of not less than 4 years after the conclusion of the fellowship or for not less than 2 years for a fellowship that is 1 year or shorter.(3)Responsibilities of implementing partner(A)Selection of fellowsThe implementing partner, in close coordination with the Department of State and the American Institute in Taiwan, shall—(i)make efforts to recruit fellowship candidates who reflect the diversity of the United States;(ii)select fellows for the Taiwan Fellowship Program based solely on merit, with appropriate supervision from the Department of State and the American Institute in Taiwan; and(iii)prioritize the selection of candidates willing to serve a fellowship lasting 1 year or longer.(B)First yearThe implementing partner should provide each fellow in the first year (or shorter duration, as jointly determined by the Department of State and the American Institute in Taiwan for those who are not serving a 2-year fellowship) with—(i)intensive Mandarin Chinese language training; and(ii)courses in the political economy of Taiwan, China, and the broader Indo-Pacific.(C)Waiver of required trainingThe Department of State, in coordination with the American Institute in Taiwan and, as appropriate, the implementing partner, may waive any of the training required under subparagraph (B) to the extent that a fellow has Mandarin language skills, knowledge of the topic described in subparagraph (B)(ii), or for other related reasons approved by the Department of State and the American Institute in Taiwan. If any of the training requirements are waived for a fellow serving a 2-year fellowship, the training portion of his or her fellowship may be shortened to the extent appropriate.(D)Office; staffingThe implementing partner, in consultation with the Department of State and the American Institute in Taiwan, may maintain an office and at least 1 full-time staff member in Taiwan—(i)to liaise with the American Institute in Taiwan and the governing authorities on Taiwan; and(ii)to serve as the primary in-country point of contact for the recipients of fellowships under this section and their dependents.(E)Other functionsThe implementing partner may perform other functions in association in support of the Taiwan Fellowship Program, including logistical and administrative functions, as prescribed by the Department of State and the American Institute in Taiwan.(4)Noncompliance(A)In generalAny fellow who fails to comply with the requirements under this subsection shall reimburse the American Institute in Taiwan for—(i)the Federal funds expended for the fellow’s participation in the fellowship, as set forth in subparagraphs (B) and (C); and(ii)interest accrued on such funds (calculated at the prevailing rate).(B)Full reimbursementAny fellow who violates subparagraph (A) or (B) of paragraph (2) shall reimburse the American Institute in Taiwan in an amount equal to the sum of—(i)all of the Federal funds expended for the fellow’s participation in the fellowship; and(ii)interest on the amount specified in clause (i), which shall be calculated at the prevailing rate.(C)Pro rata reimbursementAny fellow who violates paragraph (2)(C) shall reimburse the American Institute in Taiwan in an amount equal to the difference between—(i)the amount specified in subparagraph (B); and(ii)the product of—(I)the amount the fellow received in compensation during the final year of the fellowship, including the value of any allowances and benefits received by the fellow; multiplied by(II)the percentage of the period specified in paragraph (2)(C) during which the fellow did not remain employed by the Federal Government.(5)Annual reportNot later than 90 days after the selection of the first class of fellows under this section, and annually thereafter for 7 years, the Department of State shall offer to brief the appropriate committees of Congress regarding the following issues:(A)An assessment of the performance of the implementing partner in fulfilling the purposes of this section.(B)The names and sponsoring agencies of the fellows selected by the implementing partner and the extent to which such fellows represent the diversity of the United States.(C)The names of the parliamentary offices, ministries, other agencies of the governing authorities on Taiwan, and nongovernmental institutions to which each fellow was assigned during the second year of the fellowship.(D)Any recommendations, as appropriate, to improve the implementation of the Taiwan Fellowship Program, including added flexibilities in the administration of the program.(E)An assessment of the Taiwan Fellowship Program’s value upon the relationship between the United States and Taiwan or the United States and Asian countries.(6)Annual financial audit(A)In generalThe financial records of any implementing partner shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants who are certified or licensed by a regulatory authority of a State or another political subdivision of the United States.(B)LocationEach audit under subparagraph (A) shall be conducted at the place or places where the financial records of the implementing partner are normally kept.(C)Access to documentsThe implementing partner shall make available to the accountants conducting an audit under subparagraph (A)—(i)all books, financial records, files, other papers, things, and property belonging to, or in use by, the implementing partner that are necessary to facilitate the audit; and(ii)full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.(D)Report(i)In generalNot later than 6 months after the end of each fiscal year, the implementing partner shall provide a report of the audit conducted for such fiscal year under subparagraph (A) to the Department of State and the American Institute in Taiwan.(ii)ContentsEach audit report shall—(I)set forth the scope of the audit;(II)include such statements, along with the auditor’s opinion of those statements, as may be necessary to present fairly the implementing partner’s assets and liabilities, surplus or deficit, with reasonable detail;(III)include a statement of the implementing partner’s income and expenses during the year; and(IV)include a schedule of—(aa)all contracts and cooperative agreements requiring payments greater than $5,000; and(bb)any payments of compensation, salaries, or fees at a rate greater than $5,000 per year.(iii)CopiesEach audit report shall be produced in sufficient copies for distribution to the public.(g)Taiwan fellows on detail from government service(1)In general(A)Detail authorizedWith the approval of the Secretary of State, an agency head may detail, for a period of not more than 2 years, an employee of the agency of the United States Government who has been awarded a fellowship under this section, to the American Institute in Taiwan for the purpose of assignment to the governing authorities on Taiwan or an organization described in subsection (e)(4)(B)(ii).(B)AgreementEach detailee shall enter into a written agreement with the Federal Government before receiving a fellowship, in which the fellow shall agree—(i)to continue in the service of the sponsoring agency at the end of fellowship for a period of at least 4 years (or at least 2 years if the fellowship duration is 1 year or shorter) unless the detailee is involuntarily separated from the service of such agency; and(ii)to pay to the American Institute in Taiwan any additional expenses incurred by the Federal Government in connection with the fellowship if the detailee voluntarily separates from service with the sponsoring agency before the end of the period for which the detailee has agreed to continue in the service of such agency.(C)ExceptionThe payment agreed to under subparagraph (B)(ii) may not be required of a detailee who leaves the service of the sponsoring agency to enter into the service of another agency of the United States Government unless the head of the sponsoring agency notifies the detailee before the effective date of entry into the service of the other agency that payment will be required under this subsection.(2)Status as government employeeA detailee—(A)is deemed, for the purpose of preserving allowances, privileges, rights, seniority, and other benefits, to be an employee of the sponsoring agency;(B)is entitled to pay, allowances, and benefits from funds available to such agency, which is deemed to comply with section 5536 of title 5, United States Code; and(C)may be assigned to a position with an entity described in section (f)(4)(B)(i) if acceptance of such position does not involve—(i)the taking of an oath of allegiance to another government; or(ii)the acceptance of compensation or other benefits from any foreign government by such detailee.(3)Responsibilities of sponsoring agency(A)In generalThe Federal agency from which a detailee is detailed should provide the fellow allowances and benefits that are consistent with Department of State Standardized Regulations or other applicable rules and regulations, including—(i)a living quarters allowance to cover the cost of housing in Taiwan;(ii)a cost of living allowance to cover any possible higher costs of living in Taiwan;(iii)a temporary quarters subsistence allowance for up to 7 days if the fellow is unable to find housing immediately upon arriving in Taiwan;(iv)an education allowance to assist parents in providing the fellow’s minor children with educational services ordinarily provided without charge by public schools in the United States;(v)moving expenses to transport personal belongings of the fellow and his or her family in their move to Taiwan, which is comparable to the allowance given for American Institute in Taiwan employees assigned to Taiwan; and(vi)an economy-class airline ticket to and from Taiwan for each fellow and the fellow’s immediate family.(B)Modification of benefitsThe American Institute in Taiwan and its implementing partner, with the approval of the Department of State, may modify the benefits set forth in subparagraph (A) if such modification is warranted by fiscal circumstances.(4)No financial liabilityThe American Institute in Taiwan, the implementing partner, and any governing authorities on Taiwan or nongovernmental entities in Taiwan at which a fellow is detailed during the second year of the fellowship may not be held responsible for the pay, allowances, or any other benefit normally provided to the detailee.(5)ReimbursementFellows may be detailed under paragraph (1)(A) without reimbursement to the United States by the American Institute in Taiwan.(6)Allowances and benefitsDetailees may be paid by the American Institute in Taiwan for the allowances and benefits listed in paragraph (3).(h)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to the American Institute in Taiwan—(A)for fiscal year 2022, $2,900,000, of which—(i)$500,000 shall be used to launch the Taiwan Fellowship Program through a competitive cooperative agreement with an appropriate implementing partner;(ii)$2,300,000 shall be used to fund a cooperative agreement with the appropriate implementing partner; and(iii)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program; and(B)for fiscal year 2023, and each succeeding fiscal year, $2,400,000, of which—(i)$2,300,000 shall be used to fund a cooperative agreement with an appropriate implementing partner; and(ii)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program.(2)Private sourcesThe implementing partner selected to implement the Taiwan Fellowship Program may accept, use, and dispose of gifts or donations of services or property in carrying out such program, subject to the review and approval of the American Institute in Taiwan.(i)Study and reportNot later than one year prior to the sunset of the fellowship program under subsection (e), the Comptroller General of the United States shall conduct a study and submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House a report that includes—(A)an analysis of the United States Government participants in this program, including the number of applicants and the number of fellowships undertaken, the place of employment, and as assessment of the costs and benefits for participants and for the United States Government of such fellowships;(B)an analysis of the financial impact of the fellowship on United States Government offices which have provided Fellows to participate in the program; and(C)recommendations, if any, on how to improve the fellowship program. 3215.Treatment of Taiwan government(a)In generalThe Department of State and other United States Government departments and agencies shall engage with the democratically elected government of Taiwan as the legitimate representative of the people of Taiwan and end the outdated practice of referring to the government in Taiwan as the Taiwan authorities. Notwithstanding the continued supporting role of the American Institute in Taiwan in carrying out United States foreign policy and protecting United States interests in Taiwan, the United States Government shall not place any restrictions on the ability of officials of the Department of State and other United States Government departments and agencies to interact directly and routinely with counterparts in the Taiwan government. (b)Rule of constructionNothing in this paragraph shall be construed as entailing restoration of diplomatic relations with the Republic of China (Taiwan) or altering the United States Government’s position on Taiwan’s international status.3216.Taiwan symbols of sovereignty(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall rescind any contact guideline, internal restriction, section of the Foreign Affairs Manual or Foreign Affairs Handbook, related guidance, or related policies that, explicitly or implicitly, including through restrictions or limitations on activities of United States personnel, limits the ability of members of the armed forces of the Republic of China (Taiwan)and government representatives from the Taipei Economic and Cultural Representative Office (TECRO) to display for official purposes symbols of Republic of China sovereignty, including— (1)the flag of the Republic of China (Taiwan); and (2)the corresponding emblems or insignia of military units. (b)Official purposes definedIn this section, the term official purposes means—(1)the wearing of official uniforms; (2)conducting government-hosted ceremonies or functions; and (3)appearances on Department of State social media accounts promoting engagements with Taiwan. (c)Rule of constructionNothing in this section shall be construed as entailing restoration of diplomatic relations with the Republic of China (Taiwan) or altering the United States Government’s position on Taiwan’s international status. 3217.Report on origins of the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)it is critical to understand the origins of the COVID–19 pandemic so the United States can better prepare, prevent, and respond to pandemic health threats in the future;(2)given the impact of the COVID–19 pandemic on all Americans, the American people deserve to know what information the United States Government possesses about the origins of COVID–19, as appropriate;(3)Congress shares the concerns expressed by the United States Government and 13 other foreign governments that the international team of experts dispatched to the People’s Republic of China by the World Health Organization (WHO) to study the origins of the SARS–CoV–2 virus was significantly delayed and lacked access to complete, original data and samples;(4)the March 30, 2021, statement by the Director-General of the WHO, Dr. Tedros Adhanom Ghebreyesus, further affirms that the investigative team had encountered difficulties in accessing necessary raw data, that we have not yet found the source of the virus, and that all hypotheses remain on the table; and(5)it is critical for independent experts to have full access to all pertinent human, animal, and environmental data, live virus samples, research, and personnel involved in the early stages of the outbreak relevant to determining how this pandemic emerged.(b)Report requiredNot later than 180 days after enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, the Secretary of Health and Human Services, the Secretary of Energy, and other relevant executive departments, shall submit to the appropriate committees of Congress a report consisting of—(1)an assessment of the most likely source or origin of the SARS–CoV–2 virus, including a detailed review of all information the United States possesses that it has identified as potentially relevant to the source or origin of the SARS–CoV–2 virus, including zoonotic transmission and spillover, the Wuhan Institute of Virology (WIV), or other sources of origin, transmission, or spillover, based on the information the United States Government has to date;(2)an identification of the leading credible theories of the etiology of the SARS–CoV–2 virus by the United States Government, the steps the United States has taken to validate those theories, and any variance in assessment or dissent among or between United States intelligence agencies, executive agencies, and executive offices of the most likely source or origin of the SARS–CoV–2 virus, and the basis for such variance or dissent;(3)a description of all steps the United States Government has taken to identify and investigate the source of the SARS–CoV–2 virus, including a timeline of such efforts;(4)a detailed description of the data to which the United States and the WHO have requested and have access to in order to determine the origin of the source of the SARS–CoV–2 virus;(5)an account of efforts by the PRC to cooperate with, impede, or obstruct any inquiry or investigation to determine the source and transmission of SARS–CoV–2 virus, including into a possible lab leak, or to create or spread misinformation or disinformation regarding the source and transmission of SARS–CoV–2 virus by the PRC or CCP, including by national and local governmental and health entities;(6)a detailed account of information known to the United States Government regarding the WIV and associated facilities, including research activities on coronaviruses and gain-of-function research, any reported illnesses of persons associated with the laboratory with symptoms consistent with COVID–19 and the ultimate diagnosis, and a timeline of research relevant to coronaviruses;(7)a list of any known obligations on the PRC that require disclosure and cooperation in the event of a viral outbreak like SARS–CoV–2; and(8)an overview of United States engagement with the PRC with respect to coronaviruses that includes—(A)a detailed accounting of United States engagement with the WIV and similar labs in the PRC specific to coronaviruses, including a detailed accounting of United States Government-sponsored research and funding and diplomatic engagements such as track 1.5 and track 2 engagements; and(B)an assessment of any additional scrutiny of United States Government funding to support gain-of-function research in the PRC after the moratorium on such funding was lifted in 2017, and whether United States Government funding was used to support gain-of-function research in the PRC, during the moratorium on gain-of-function research (2014–2017).(c)FormThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Health, Education, Labor, and Pensions of the Senate;(4)the Committee on Energy and Natural Resources of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Permanent Select Committee on Intelligence of the House of Representatives; and(7)the Committee on Energy and Commerce of the House of Representatives.3218.Enhancement of diplomatic support and economic engagement with Pacific island countries(a)AuthorityThe Secretary of State and Secretary of Commerce are authorized to hire Locally Employed Staff in Pacific island countries for the purpose of providing increased diplomatic support and promoting increased economic and commercial engagement between the United States and Pacific Island countries.(b)Availability of funds(1)In generalOf the amounts authorized to be appropriated or otherwise made available to the Department of State and the Department of Commerce for fiscal year 2022, not more than $10,000,000, respectively, shall be available to carry out the purposes of this section.(2)TerminationThe availability of funds in paragraph (1) shall expire on October 1, 2026.(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State and the Secretary of Commerce shall provide to the appropriate committees of Congress a report on the activities of the Department of State and Department of Commerce Locally Employed Staff in Pacific island countries, which shall include—(1)a detailed description of the additional diplomatic, economic, and commercial engagement and activities in the Pacific island countries provided by Locally Employed Staff; and(2)an assessment of the impact of the activities with respect to the diplomatic, economic, and security interests of the United States.(d)Exception for American SamoaThe Secretary of State may, as appropriate, treat the territory of American Samoa as a foreign country for purposes of carrying out this section.(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Appropriations of the House of Representatives.3219.Increasing Department of State personnel and resources devoted to the Indo-Pacific(a)FindingsCongress makes the following findings:(1)In fiscal year 2020, the Department of State allocated $1,500,000,000 to the Indo-Pacific region in bilateral and regional foreign assistance (FA) resources, including as authorized by section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5391), and $798,000,000 in the fiscal year 2020 diplomatic engagement (DE) budget. These amounts represent only 5 percent of the DE budget and only 4 percent of the total Department of State-USAID budget. (2)Over the last 5 years the DE budget and personnel levels in the Indo-Pacific averaged only 5 percent of the total, while FA resources averaged only 4 percent of the total.(3)In 2020, the Department of State began a process to realign certain positions at posts to ensure that its personnel footprint matches the demands of great-power competition, including in the Indo-Pacific.(b)Sense of CongressIt is the sense of Congress that—(1)the size of the United States diplomatic corps must be sufficient to meet the current and emerging challenges of the 21st century, including those posed by the PRC in the Indo-Pacific region and elsewhere;(2)the increase must be designed to meet the objectives of an Indo-Pacific strategy focused on strengthening the good governance and sovereignty of states that adhere to and uphold the rules-based international order; and(3)the increase must be implemented with a focus on increased numbers of economic, political, and public diplomacy officers, representing a cumulative increase of at least 200 foreign service officer generalists, to—(A)advance free, fair, and reciprocal trade and open investment environments for United States companies, and engaged in increased commercial diplomacy in key markets;(B)better articulate and explain United States policies, strengthen civil society and democratic principles, enhance reporting on Chinese the PRC’s global activities, promote people-to-people exchanges, and advance United States influence; and(C)increase capacity at small- and medium-sized embassies and consulates in the Indo-Pacific and other regions around the world, as necessary. (c)Statement of policy(1)It shall be the policy of the United States to ensure Department of State funding levels and personnel footprint in the Indo-Pacific reflect the region’s high degree of importance and significance to United States political, economic, and security interests.(2)It shall be the policy of the United States to increase DE and FA funding and the quantity of personnel dedicated to the Indo-Pacific region respective to the Department of State’s total budget.(3)It shall be the policy of the United States to increase the number of resident Defense attachés in the Indo-Pacific region, particularly in locations where the People’s Republic of China has a resident military attaché but the United States does not, to assure coverage of all appropriate posts.(d)Action planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall provide to the appropriate committees of Congress an action plan with the following elements:(1)Identification of requirements to advance United States strategic objectives in the Indo-Pacific and the personnel and budgetary resources needed to meet them, assuming an unconstrained resource environment.(2)A plan to increase the portion of the Department’s budget dedicated to the Indo-Pacific in terms of DE and FA focused on development, economic, and security assistance.(3)A plan to increase the number of positions at posts in the Indo-Pacific region and bureaus with responsibility for the Indo-Pacific region, including a description of increases at each post or bureau, a breakdown of increases by cone, and a description of how such increases in personnel will advance United States strategic objectives in the Indo-Pacific region.(4)Defined concrete and annual benchmarks that the Department will meet in implementing the action plan.(5)A description of any barriers to implementing the action plan.(e)Updates to report and briefingEvery 90 days after the submission of the action plan described in subsection (c) until September 30, 2030, the Secretary shall submit an update and brief the appropriate committees of Congress on the implementation of such action plan, with supporting data and including a detailed assessment of benchmarks reached.(f)Authorization of appropriationsThere is authorized to be appropriated, for fiscal year 2022, $2,000,000,000 in bilateral and regional foreign assistance resources to carry out the purposes of part 1 and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq.) to the Indo-Pacific region and $1,250,000,000 in diplomatic engagement resources to the Indo-Pacific region. (g)Inclusion of amounts appropriated pursuant to Asia Reassurance Initiative Act of 2018Amounts authorized to be appropriated under subsection (f) include funds authorized to be appropriated pursuant to section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). (h)Secretary of State certificationNot later than 2 years after the date of the enactment of this Act, the Secretary of State shall certify, to the appropriate committees of Congress, whether or not the benchmarks described in the action plan in subsection (c) have been met. This certification is non-delegable. 3219A.Advancing United States leadership in the United Nations System(a)Establishment(1)In generalThe Secretary of State shall establish, within the Bureau of International Organization Affairs of the Department of State, a Special Representative for Advancing United States Leadership in the United Nations (referred to in this section as the Special Representative). The Special Representative shall serve concurrently as a Deputy Assistant Secretary in the Bureau of International Organization Affairs of the Department of State. The Special Representative shall report directly to the Assistant Secretary for the Bureau of International Organization Affairs, in coordination and consultation with the Representative of the United States to the United Nations.(b)ResponsibilitiesThe Special Representative shall assume responsibility for—(1)promoting United States leadership and participation in the United Nations system, with a focus on issue areas where authoritarian nations are exercising increased influence in and determining the agenda of the United Nations system;(2)highlighting how investments in the United Nations advance United States interests and enable stronger coalitions to hold authoritarian regimes to account;(3)ensuring United States emphasis on the need for United Nations employees to uphold the principals of impartiality enshrined in the United Nations charter, rules, and regulations;(4)monitoring and developing and implementing plans to counter undue influence, especially by authoritarian nations, within the United Nations system;(5)assessing how United States decisions to withdraw from United Nations bodies impacts United States influence at the United Nations and multilateral global initiatives;(6)promoting the participation and inclusion of Taiwan in the United Nations system;(7)monitoring the pipeline of United Nations jobs and identifying qualified Americans and other qualified nationals to promote for these positions;(8)tracking leadership changes in United Nations secretariat, funds, programs and agencies, and developing strategies to ensure that coalitions of like-minded states are assembled to ensure leadership races are not won by countries that do not share United States interests; (9)advancing other priorities deemed relevant by the Secretary of State to ensuring the integrity of the United Nations system;(10)eliminating current barriers to the employment of United States nationals in the United Nations Secretariat, funds, programs, and agencies; and(11)increasing the number of qualified United States candidates for leadership and oversight positions at the United Nations Secretariat, funds, programs, agencies, and at other international organizations.(c)SupportThe Secretary of State shall make any necessary adjustments to the current structure of the Bureau of International Organization Affairs, including the respective roles and responsibilities of offices in that Bureau, to ensure appropriate support for the mission and work of the Special Representative.(d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for fiscal years 2022 through 2026 to carry out the responsibilities under subsection (b). 3219B.Asia Reassurance Initiative Act of 2018(a)Sense of CongressIt is the sense of Congress that—(1)the Indo-Pacific region is home to many of the world’s most dynamic democracies, economic opportunities, as well as many challenges to United States interests and values as a result of the growth in authoritarian governance in the region and by broad challenges posed by nuclear proliferation, the changing environment, and deteriorating adherence to human rights principles and obligations;(2)the People’s Republic of China poses a particular threat as it repeatedly violates internationally recognized human rights, engages in unfair economic and trade practices, disregards international laws and norms, coerces its neighbors, engages in malign influence operations, and enables global digital authoritarianism;(3)the Asia Reassurance Initiative Act of 2018 (referred to in this section as ARIA) enhances the United States’ commitment in the Indo-Pacific region by—(A)expanding its defense cooperation with its allies and partners;(B)investing in democracy and the protection of human rights;(C)engaging in cybersecurity initiatives; and(D)supporting people-to-people engagement and other shared priorities; and(4)the 2019 Department of Defense Indo-Pacific Strategy Report concludes that ARIA enshrines a generational whole-of-government policy framework that demonstrates U.S. commitment to a free and open Indo-Pacific region.(b)Authorization of appropriationsThe Asia Reassurance Initiative Act of 2018 (Public Law 115–409) is amended—(1)in section 201(b), by striking $1,500,000,000 for each of the fiscal years 2019 through 2023 and inserting $2,000,000,000 for each of the fiscal years 2022 through 2026;(2)in section 215(b), by striking 2023 and inserting 2026;(3)in section 306(a)—(A)in paragraph (1), by striking 5 years and inserting 8 years; and(B)in paragraph (2), by striking 2023 and inserting 2026;(4)in section 409(a)(1), by striking 2023 and inserting 2026;(5)in section 410—(A)in subsection (c), by striking 2023 and inserting 2026; and(B)in subsection (d), in the matter preceding paragraph (1), by striking 2023 and inserting 2026; and(6)in section 411, by striking 2023 and inserting 2026. 3219C.Statement of policy on need for reciprocity in the relationship between the United States and the People’s Republic of China(a)Statement of policyIt is the policy of the United States—(1)to clearly differentiate, in official statements, media communications, and messaging, between the people of China and the Communist Party of China;(2)that any negotiations toward a trade agreement with the People’s Republic of China should be concluded in a manner that addresses unfair trading practices by the People’s Republic of China;(3)that such an agreement should, to the extent possible—(A)ensure that the People’s Republic of China commits to structural changes in its trade and economic policies;(B)hold the People’s Republic of China accountable to those commitments; and(C)promote access to reciprocal direct investment; and(4)to seek and develop a relationship with the People’s Republic of China that is founded on the principles of basic reciprocity across sectors, including economic, diplomatic, educational, and communications sectors.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report on the manner in which the Government of the People’s Republic of China creates barriers to the work of United States diplomats and other officials, journalists, and businesses, and nongovernmental organizations based in the United States, in the People’s Republic of China.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A summary of obstacles that United States diplomats and other officials, journalists, and businesses encounter in carrying out their work in the People’s Republic of China.(B)A summary of the obstacles Chinese diplomats and other officials, journalists, and businesses encounter while working in the United States.(C)A description of the efforts that officials of the United States have made to rectify any differences in the treatment of diplomats and other officials, journalists, and businesses by the United States and by the People’s Republic of China, and the results of those efforts.(D)An assessment of the adherence of the Government of the People’s Republic of China, in its treatment of United States citizens, to the requirements of—(i)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967 (21 U.S.T. 77); and(ii)the Consular Convention, signed at Washington September 17, 1980, and entered into force February 19, 1982, between the United States and the People’s Republic of China.(E)An assessment of any impacts of the People’s Republic of China’s internet restrictions on reciprocity between the United States and the People’s Republic of China.(F)A summary of other notable areas where the Government of the People’s Republic of China or entities affiliated with that Government are able to conduct activities or investments in the United States but that are denied to United States entities in the People’s Republic of China.(G)Recommendations on efforts that the Government of the United States could undertake to improve reciprocity in the relationship between the United States and the People’s Republic of China.(3)Form of report; availability(A)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified index.(B)AvailabilityThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly available internet website of the Department of State.(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(c)Reciprocity definedIn this section, the term reciprocity means the mutual and equitable exchange of privileges between governments, countries, businesses, or individuals. 3219D.Opposition to provision of assistance to People's Republic of China by Asian Development Bank(a)FindingsCongress makes the following findings:(1)Through the Asian Development Bank, countries are eligible to borrow from the Bank until they can manage long-term development and access to capital markets without financial resources from the Bank.(2)The Bank uses the gross national income per capita benchmark used by the International Bank for Reconstruction and Development to trigger the graduation process. For fiscal year 2021, the graduation discussion income is a gross national income per capita exceeding $7,065.(3)The People’s Republic of China exceeded the graduation discussion income threshold in 2016.(4)Since 2016, the Asian Development Bank has continued to approve loans and technical assistance to the People’s Republic of China totaling $7,600,000,000. The Bank has also approved non-sovereign commitments in the People's Republic of China totaling $1,800,000,000 since 2016.(5)The World Bank calculates the People’s Republic of China’s most recent year (2019) gross national income per capita as $10,390. (b)Statement of policyIt is the policy of the United States to oppose any additional lending from the Asian Development Bank to the People's Republic of China as a result of the People's Republic of China’s successful graduation from the eligibility requirements for assistance from the Bank.(c)Opposition to lending to People's Republic of ChinaThe Secretary of the Treasury shall instruct the United States Executive Director of the Asian Development Bank to use the voice, vote, and influence of the United States to oppose any loan or extension of financial or technical assistance by the Asian Development Bank to the People's Republic of China. 3219E.Opposition to provision of assistance to People's Republic of China by International Bank for Reconstruction and Development(a)FindingsCongress makes the following findings:(1)The People's Republic of China is the world’s second largest economy and a major global lender.(2)In February 2021, the People's Republic of China’s foreign exchange reserves totaled more than $3,200,000,000,000.(3)The World Bank classifies the People's Republic of China as having an upper-middle-income economy.(4)On February 25, 2021, President Xi Jinping announced complete victory over extreme poverty in the People's Republic of China.(5)The Government of the People's Republic of China utilizes state resources to create and promote the Asian Infrastructure Investment Bank, the New Development Bank, and the Belt and Road Initiative.(6)The People's Republic of China is the world’s largest official creditor.(7)Through the International Bank for Reconstruction and Development, countries are eligible to borrow from the Bank until they can manage long-term development and access to capital markets without financial resources from the Bank.(8)The World Bank reviews the graduation of a country from eligibility to borrow from the International Bank for Reconstruction and Development once the country reaches the graduation discussion income, which is equivalent to the gross national income. For fiscal year 2021, the graduation discussion income is a gross national income per capita exceeding $7,065.(9)The People's Republic of China exceeded the graduation discussion income threshold in 2016.(10)Since 2016, the International Bank for Reconstruction and Development has approved projects totaling $8,930,000,000 to the People's Republic of China. (11)The World Bank calculates the People's Republic of China’s most recent year (2019) gross national income per capita as $10,390. (b)Statement of policyIt is the policy of the United States to oppose any additional lending from the International Bank for Reconstruction and Development to the People's Republic of China as a result of the People's Republic of China’s successful graduation from the eligibility requirements for assistance from the Bank.(c)Opposition to lending to People's Republic of ChinaThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development to use the voice, vote, and influence of the United States—(1)to oppose any loan or extension of financial or technical assistance by the International Bank for Reconstruction and Development to the People's Republic of China; and(2)to end lending and assistance to countries that exceed the graduation discussion income of the Bank. (d)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the Committee on Foreign Relations of the Senate and the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives a report that includes—(1)an assessment of the status of borrowing by the People's Republic of China from the World Bank; (2)a list of countries that have exceeded the graduation discussion income at the International Bank for Reconstruction and Development; (3)a list of countries that have graduated from eligibility for assistance from the Bank; and (4)a description of the efforts taken by the United States to graduate countries from such eligibility once they exceed the graduation discussion income. 3219F.United States policy on Chinese and Russian government efforts to undermine the United Nations Security Council action on human rights(a)Sense of CongressCongress—(1)notes with growing concern that the People's Republic of China and Russia have, at the United Nations, aligned with one another in blocking Security Council action on Syria, Myanmar, Zimbabwe, Venezuela, and other countries credibly accused of committing human rights abuses;(2)recognizes that it is not only the use of the veto on the United Nations Security Council, but also the threat of the use of a veto, that can prevent the Security Council from taking actions aimed at protecting human rights;(3)condemns efforts by China and Russia to undermine United Nations Security Council actions aimed at censuring governments credibly accused of committing or permitting the commission of human rights violations; and(4)denounces the tactical alignment between the People's Republic of China and Russia within the United Nations Security Council to challenge the protection of human rights and the guarantee of humanitarian access.(b)Statement of PolicyIt shall be the policy of the United States to—(1)reaffirm its commitment to maintain international peace and security, develop friendly relations among nations, and cooperate in solving international problems and promoting respect for human rights;(2)highlight efforts by the People's Republic of China and Russia to undermine international peace and security, protect human rights, and guarantee humanitarian access to those in need;(3)increase the role and presence of the United States at the United Nations and its constituent bodies to advance United States interests, including by counteracting malign Chinese and Russian influence; and(4)urge allies and like-minded partners to work together with the United States to overcome Chinese and Russian efforts to weaken the United Nations Security Council by preventing it from carrying out its core mandate.3219G.Deterring PRC use of force against Taiwan(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Financial Services, the Committee on Energy and Commerce, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Statement of policyIt shall be the policy of the United States—(1)to strenuously oppose any action by the People’s Republic of China to use force to change the status quo of Taiwan; and(2)that, in order to deter the use of force by the People’s Republic of China to change the status quo of Taiwan, the United States should coordinate with allies and partners to identify and develop significant economic, diplomatic, and other measures to deter and impose costs on any such action by the People’s Republic of China, and to bolster deterrence by articulating such policies publicly, as appropriate and in alignment with United States interests. (c)Whole-of-government reviewNot later than 14 days after the date of the enactment of this Act, the President shall convene the heads of all relevant Federal departments and agencies to conduct a whole-of-government review of all available economic, diplomatic, and other measures to deter the use of force by the People’s Republic of China to change the status quo of Taiwan. (d)Briefing requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter for 5 years, the Secretary of State, the Secretary of the Treasury, the Secretary of Defense, the Secretary of Commerce, the Director of National Intelligence, and any other relevant heads of Federal departments and agencies shall brief the appropriate committees of Congress on all available economic, diplomatic, and other strategic measures to deter PRC use of force to change the status quo of Taiwan and provide a detailed description and review of—(1)efforts to date by the United States Government to deter the use of force by the People’s Republic of China to change the status quo of Taiwan; and(2)progress to date of all coordination efforts between the United States Government and its allies and partners with respect to deterring the use of force to change the status quo of Taiwan. (e)Coordinated consequences with allies and partnersThe Secretary of State shall coordinate with United States allies and partners to identify and develop significant economic, diplomatic, and other measures to deter the use of force by the People's Republic of China to change the status quo of Taiwan. 3219H.Strategy to respond to sharp power operations targeting Taiwan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall develop and implement a strategy to respond to sharp power operations and the united front campaign supported by the Government of the People’s Republic of China and the Chinese Communist Party that are directed toward persons or entities in Taiwan.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)Development of a response to PRC propaganda and disinformation campaigns and cyber-intrusions targeting Taiwan, including—(A)assistance in building the capacity of the Taiwan government and private-sector entities to document and expose propaganda and disinformation supported by the Government of the People's Republic of China, the Chinese Communist Party, or affiliated entities;(B)assistance to enhance the Taiwan government’s ability to develop a whole-of-government strategy to respond to sharp power operations, including election interference; and(C)media training for Taiwan officials and other Taiwan entities targeted by disinformation campaigns.(2)Development of a response to political influence operations that includes an assessment of the extent of influence exerted by the Government of the People's Republic of China and the Chinese Communist Party in Taiwan on local political parties, financial institutions, media organizations, and other entities.(3)Support for exchanges and other technical assistance to strengthen the Taiwan legal system’s ability to respond to sharp power operations.(4)Establishment of a coordinated partnership, through the Global Cooperation and Training Framework, with like-minded governments to share data and best practices with the Government of Taiwan on ways to address sharp power operations supported by the Government of the People's Republic of China and the Chinese Communist Party. 3219I.Study and report on bilateral efforts to address Chinese fentanyl trafficking(a)FindingsCongress finds the following:(1)In January 2020, the DEA named China as the primary source of United States-bound illicit fentanyl and synthetic opioids.(2)While in 2019 China instituted domestic controls on the production and exportation of fentanyl, some of its variants, and two precursors known as NPP and 4–ANPP, China has not yet expanded its class scheduling to include many fentanyl precursors such as 4–AP, which continue to be trafficked to second countries in which they are used in the final production of United States-bound fentanyl and other synthetic opioids.(3)The DEA currently maintains a presence in Beijing but continues to seek Chinese approval to open offices in the major shipping hubs of Guangzhou and Shanghai.(b)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on the Judiciary of the House of Representative; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)ChinaThe term China means the People's Republic of China.(3)DEAThe term DEA means the Drug Enforcement Administration.(4)PrecursorsThe term precursors means chemicals used in the illicit production of fentanyl and related synthetic opioid variants.(c)China’s class scheduling of fentanyl and synthetic opioid precursorsNot later than 180 days after the date of the enactment of this Act, the Secretary of State and Attorney General shall submit to the appropriate committees of Congress a written report—(1)detailing a description of United States Government efforts to gain a commitment from the Chinese Government to submit unregulated fentanyl precursors such as 4–AP to controls; and(2)a plan for future steps the United States Government will take to urge China to combat illicit fentanyl production and trafficking originating in China.(d)Establishment of DEA offices in ChinaNot later than 180 days after enactment of this Act, the Secretary of State and Attorney General shall provide to the appropriate committees of Congress a classified briefing on—(1)outreach and negotiations undertaken by the United States Government with the Chinese Government aimed at securing its approval for the establishment of DEA offices in Shanghai and Guangzhou, China; and(2)additional efforts to establish new partnerships with provincial-level authorities to counter the illicit trafficking of fentanyl, fentanyl analogues, and their precursors.(e)Form of reportThe report required under subsection (c) shall be unclassified with a classified annex. 3219J.Investment, trade, and development in Africa and Latin America and the Caribbean(a)Strategy required(1)In generalThe President shall establish a comprehensive United States strategy for public and private investment, trade, and development in Africa and Latin America and the Caribbean.(2)Focus of strategyThe strategy required by paragraph (1) shall focus on increasing exports of United States goods and services to Africa and Latin America and the Caribbean by 200 percent in real dollar value by the date that is 10 years after the date of the enactment of this Act.(3)ConsultationsIn developing the strategy required by paragraph (1), the President shall consult with—(A)Congress;(B)each agency that is a member of the Trade Promotion Coordinating Committee;(C)the relevant multilateral development banks, in coordination with the Secretary of the Treasury and the respective United States Executive Directors of such banks;(D)each agency that participates in the Trade Policy Staff Committee established;(E)the President’s Export Council;(F)each of the development agencies;(G)any other Federal agencies with responsibility for export promotion or financing and development; and(H)the private sector, including businesses, nongovernmental organizations, and African and Latin American and Caribbean diaspora groups.(4)Submission to congress(A)StrategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress the strategy required by subsection (a).(B)Progress reportNot later than 3 years after the date of the enactment of this Act, the President shall submit to Congress a report on the implementation of the strategy required by paragraph (1).(b)Special Africa and Latin America and the Caribbean export strategy coordinatorsThe President shall designate an individual to serve as Special Africa Export Strategy Coordinator and an individual to serve as Special Latin America and the Caribbean Export Strategy Coordinator—(1)to oversee the development and implementation of the strategy required by subsection (a); and(2)to coordinate developing and implementing the strategy with—(A)the Trade Promotion Coordinating Committee; (B)the Assistant United States Trade Representative for African Affairs or the Assistant United States Trade Representative for the Western Hemisphere, as appropriate; (C)the Assistant Secretary of State for African Affairs or the Assistant Secretary of State for Western Hemisphere Affairs, as appropriate; (D)the Export-Import Bank of the United States; (E)the United States International Development Finance Corporation; and (F)the development agencies.(c)Trade missions to Africa and Latin America and the CaribbeanIt is the sense of Congress that, not later than one year after the date of the enactment of this Act, the Secretary of Commerce and other high-level officials of the United States Government with responsibility for export promotion, financing, and development should conduct joint trade missions to Africa and to Latin America and the Caribbean.(d)TrainingThe President shall develop a plan—(1)to standardize the training received by United States and Foreign Commercial Service officers, economic officers of the Department of State, and economic officers of the United States Agency for International Development with respect to the programs and procedures of the Export-Import Bank of the United States, the United States International Development Finance Corporation, the Small Business Administration, and the United States Trade and Development Agency; and(2)to ensure that, not later than one year after the date of the enactment of this Act—(A)all United States and Foreign Commercial Service officers that are stationed overseas receive the training described in paragraph (1); and(B)in the case of a country to which no United States and Foreign Commercial Service officer is assigned, any economic officer of the Department of State stationed in that country receives that training.(e)DefinitionsIn this section:(1)Development agenciesThe term development agencies means the United States Department of State, the United States Agency for International Development, the Millennium Challenge Corporation, the United States International Development Finance Corporation, the United States Trade and Development Agency, the United States Department of Agriculture, and relevant multilateral development banks.(2)Multilateral development banksThe term multilateral development banks has the meaning given that term in section 1701(c)(4) of the International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes the African Development Foundation.(3)Trade policy staff committeeThe term Trade Policy Staff Committee means the Trade Policy Staff Committee established pursuant to section 2002.2 of title 15, Code of Federal Regulations.(4)Trade promotion coordinating committeeThe term Trade Promotion Coordinating Committee means the Trade Promotion Coordinating Committee established under section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727).(5)United states and foreign commercial serviceThe term United States and Foreign Commercial Service means the United States and Foreign Commercial Service established by section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721). 3219K.Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018(a)Sense of CongressIt is the sense of Congress that support provided under section 1421(c)(1) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621(c)(1)) should be considered to be a Federal credit program that is subject to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) for purposes of applying the requirements of such Act to such support.(b)Maximum contingent liabilitySection 1433 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9633) is amended by striking $60,000,000,000 and inserting $100,000,000,000. BInternational security matters3221.DefinitionsIn this subtitle:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Other security forcesThe term other security forces—(A)includes national security forces that conduct maritime security; and(B)does not include self-described militias or paramilitary organizations.3222.FindingsCongress makes the following findings:(1)The People’s Republic of China aims to use its growing military might in concert with other instruments of its national power to displace the United States in the Indo-Pacific and establish hegemony over the region.(2)The military balance of power in the Indo-Pacific region is growing increasingly unfavorable to the United States because—(A)the PRC is rapidly modernizing and expanding the capabilities of the PLA to project power and create contested areas across the entire Indo-Pacific region;(B)PLA modernization has largely focused on areas where it possesses operational advantages and can exploit weaknesses in the United States suite of capabilities; and(C)current United States force structure and presence do not sufficiently counter threats in the Indo-Pacific, as United States allies, bases, and forces at sea in the Indo-Pacific region are concentrated in large bases that are highly vulnerable to the PRC’s strike capabilities.(3)This shift in the regional military balance and erosion of conventional and strategic deterrence in the Indo-Pacific region—(A)presents a substantial and imminent risk to the security of the United States; and(B)left unchecked, could—(i)embolden the PRC to take actions, including the use of military force, to change the status quo before the United States can mount an effective response; and(ii)alter the nuclear balance in the Indo-Pacific.(4)The PRC sees an opportunity to diminish confidence among United States allies and partners in the strength of United States commitments, even to the extent that these nations feel compelled to bandwagon with the PRC to protect their interests. The PRC is closely monitoring the United States reaction to PRC pressure and coercion of United States allies, searching for indicators of United States resolve.(5)Achieving so-called reunification of Taiwan to mainland China is a key step for the PRC to achieve its regional hegemonic ambitions. The PRC has increased the frequency and scope of its exercises and operations targeting Taiwan, such as amphibious assault and live-fire exercises in the Taiwan Strait, PLA Air Force flights that encircle Taiwan, and flights across the unofficial median line in the Taiwan Strait. The Government of the PRC’s full submission of Hong Kong potentially accelerates the timeline of a Taiwan scenario, and makes the defense of Taiwan an even more urgent priority.(6)The defense of Taiwan is critical to—(A)defending the people of Taiwan;(B)limiting the PLA’s ability to project power beyond the First Island Chain, including to United States territory, such as Guam and Hawaii;(C)defending the territorial integrity of Japan;(D)preventing the PLA from diverting military planning, resources, and personnel to broader military ambitions; and(E)retaining the United States credibility as a defender of the democratic values and free-market principles embodied by Taiwan’s people and government;(7)The PRC capitalized on the world’s attention to COVID–19 to advance its military objectives in the South China Sea, intensifying and accelerating trends already underway. The PRC has sent militarized survey vessels into the Malaysian Exclusive Economic Zone, announced the establishment of an administrative district in the Spratly and Paracel Islands under the Chinese local government of Sansha, aimed a fire control radar at a Philippine navy ship, encroached on Indonesia’s fishing grounds, sunk a Vietnamese fishing boat, announced new research stations on Fiery Cross Reef and Subi Reef, landed special military aircraft on Fiery Cross Reef to routinize such deployments, and sent a flotilla of over 200 militia vessels to Whitsun Reef, a feature within the exclusive economic zone of the Philippines.(8)On July 13, 2020, the Department of State clarified United States policy on the South China Sea and stated that Beijing’s claims to offshore resources across most of the South China Sea are completely unlawful.(9)These actions in the South China Sea enable the PLA to exert influence and project power deeper into Oceania and the Indian Ocean. As Admiral Phil Davidson, Commander of Indo-Pacific Command, testified in 2019, In short, China is now capable of controlling the South China Sea in all scenarios short of war with the United States..(10)The PLA also continues to advance its claims in the East China Sea, including through a high number of surface combatant patrols and frequent entry into the territorial waters of the Senkaku Islands, over which the United States recognizes Japan’s administrative control. In April 2014, President Barack Obama stated, Our commitment to Japan’s security is absolute and article five of the U.S.-Japan security treaty covers all territory under Japan’s administration, including the Senkaku islands..(11)On March 1, 2019, Secretary of State Michael R. Pompeo stated, As the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft, or public vessels in the South China Sea will trigger mutual defense obligations under Article 4 of our Mutual Defense Treaty..(12)The PLA also continues to advance its influence over the Korean Peninsula, including through a series of joint air exercises with the Russian Federation in the Republic of Korea's Air Defense Identification Zone.(13)The PLA is modernizing and gaining critical capability in every branch and every domain, including—(A)positioning the PLA Navy to become a great maritime power or blue-water navy that can completely control all activity within the First Island Chain and project power beyond it with a fleet of 425 battle force ships by 2030;(B)increasing the size and range of its strike capabilities, including approximately 1,900 ground-launched short- and intermediate-range missiles capable of targeting United States allies and partners in the First and Second Island chains, United States bases in the Indo-Pacific, and United States forces at sea;(C)boosting capabilities for air warfare, including with Russian-origin Su–35 fighters and S–400 air defense systems, new J–20 5th generation stealth fighters, advanced H–6 bomber variants, a long-range stealth bomber, and Y–20 heavy lift aircraft; (D)making critical investments in new domains of warfare, such as cyber warfare, electronic warfare, and space warfare; and(E)increasing the size of its nuclear stockpile and delivery systems.(14)The PRC is pursuing this modernization through all means at its disposal, including its Military-Civil Fusion initiative, which enlists the whole of PRC society in developing and acquiring technology with military applications to pursue technological advantage over the United States in artificial intelligence, hypersonic glide vehicles, directed energy weapons, electromagnetic railguns, counter-space weapons, and other emerging capabilities.(15)The United States lead in the development of science and technology relevant to defense is eroding in the face of competition from the PRC. United States research and development spending on defense capabilities has declined sharply as a share of global research and development. The commercial sector’s leading role in innovation presents certain unique challenges to the Department of Defense’s reliance on technology for battlefield advantage.(16)The PRC has vastly increased domestic research and development expenditures, supported the growth of new cutting-edge industries and tapped into a large workforce to invest in fostering science and engineering talent.(17)The PRC is increasing exports of defense and security capabilities to build its defense technology and industrial base and improve its own military capabilities, as well as its influence with countries that purchase and become dependent on its military systems. 3223.Sense of Congress regarding bolstering security partnerships in the Indo-PacificIt is the sense of Congress that steps to bolster United States security partnerships in the Indo-Pacific must include—(1)supporting Japan in its development of long-range precision fires, munitions, air and missile defense capacity, interoperability across all domains, maritime security, and intelligence, surveillance, and reconnaissance capabilities;(2)launching a United States-Japan national security innovation fund to solicit and support private sector cooperation for new technologies that could benefit the United States and Japan’s mutual security objectives;(3)promoting a deeper defense relationship between Japan and Australia, including supporting reciprocal access agreements and trilateral United States-Japan-Australia intelligence sharing;(4)encouraging and facilitating Taiwan’s accelerated acquisition of asymmetric defense capabilities, which are crucial to defending the islands of Taiwan from invasion, including long-range precision fires, munitions, anti-ship missiles, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance and reconnaissance (C4ISR), and resilient command and control capabilities, and increasing the conduct of relevant and practical training and exercises with Taiwan’s defense forces; and(5)prioritizing building the capacity of United States allies and partners to protect defense technology.3224.Statement of policyIt shall be the policy of the United States to—(1)prioritize the Indo-Pacific region in United States foreign policy, and prioritize resources for achieving United States political and military objectives in the region;(2)exercise freedom of operations in the international waters and airspace in the Indo-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Indo-Pacific region;(3)maintain forward-deployed forces in the Indo-Pacific region, including a rotational bomber presence, integrated missile defense capabilities, long-range precision fires, undersea warfare capabilities, and diversified and resilient basing and rotational presence, including support for pre-positioning strategies;(4)strengthen and deepen the alliances and partnerships of the United States to build capacity and capabilities, increase multilateral partnerships, modernize communications architecture, address anti-access and area denial challenges, and increase joint exercises and security cooperation efforts;(5)reaffirm the commitment and support of the United States for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding—(A)Article V of the Treaty of Mutual Cooperation and Security between the United States and Japan, signed at Washington January 19, 1960;(B)Article III of the Mutual Defense Treaty between the United States and the Republic of Korea, signed at Washington October 1, 1953;(C)Article IV of the Mutual Defense Treaty between the United States and the Republic of the Philippines, signed at Washington August 30, 1951, including that, as the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft or public vessels in the South China Sea will trigger mutual defense obligations under Article IV of our mutual defense treaty;(D)Article IV of the Australia, New Zealand, United States Security Treaty, done at San Francisco September 1, 1951; and(E)the Southeast Asia Collective Defense Treaty, done at Manila September 8, 1954, together with the Thanat-Rusk Communique of 1962; (6)collaborate with United States treaty allies in the Indo-Pacific to foster greater multilateral security and defense cooperation with other regional partners;(7)ensure the continuity of operations by the United States Armed Forces in the Indo-Pacific region, including, as appropriate, in cooperation with partners and allies, in order to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law;(8)sustain the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances provided by the United States to Taiwan in July 1982 as the foundations for United States-Taiwan relations, and to deepen, to the fullest extent possible, the extensive, close, and friendly relations of the United States and Taiwan, including cooperation to support the development of capable, ready, and modern forces necessary for the defense of Taiwan;(9)enhance security partnerships with India, across Southeast Asia, and with other nations of the Indo-Pacific;(10)deter acts of aggression or coercion by the PRC against United States and allies’ interests, especially along the First Island Chain and in the Western Pacific, by showing PRC leaders that the United States can and is willing to deny them the ability to achieve their objectives, including by—(A)consistently demonstrating the political will of the United States to deepening existing treaty alliances and growing new partnerships as a durable, asymmetric, and unmatched strategic advantage to the PRC’s growing military capabilities and reach;(B)maintaining a system of forward-deployed bases in the Indo-Pacific region as the most visible sign of United States resolve and commitment to the region, and as platforms to ensure United States operational readiness and advance interoperability with allies and partners;(C)adopting a more dispersed force posture throughout the region, particularly the Western Pacific, and pursuing maximum access for United States mobile and relocatable launchers for long-range cruise, ballistic, and hypersonic weapons throughout the Indo-Pacific region;(D)fielding long-range, precision-strike networks to United States and allied forces, including ground-launched cruise missiles, undersea and naval capabilities, and integrated air and missile defense in the First Island Chain and the Second Island Chain, in order to deter and prevent PRC coercion and aggression, and to maximize the United States ability to operate;(E)strengthening extended deterrence to ensure that escalation against key United States interests would be costly, risky, and self-defeating; and(F)collaborating with allies and partners to accelerate their roles in more equitably sharing the burdens of mutual defense, including through the acquisition and fielding of advanced capabilities and training that will better enable them to repel PRC aggression or coercion; and(11)maintain the capacity of the United States to impose prohibitive diplomatic, economic, financial, reputational, and military costs on the PRC for acts of coercion or aggression, including to defend itself and its allies regardless of the point of origin of attacks against them.3225.Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities(a)Foreign Military Financing fundingIn addition to any amount appropriated pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for activities in the Indo-Pacific region in accordance with this section—(1)$110,000,000 for fiscal year 2022;(2)$125,000,000 for fiscal year 2023;(3)$130,000,000 for fiscal year 2024;(4)$140,000,000 for fiscal year 2025; and(5)$150,000,000 for fiscal year 2026.(b)Southeast Maritime Law Enforcement InitiativeThere is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026 for the Department of State for International Narcotics Control and Law Enforcement (INCLE) for the support of the Southeast Asia Maritime Law Enforcement Initiative.(c)Diplomatic outreach activitiesThere is authorized to be appropriated to the Department of State $1,000,000 for each of fiscal years 2022 through 2026, which shall be used—(1)to conduct, in coordination with the Department of Defense, outreach activities, including conferences and symposia, to familiarize partner countries, particularly in the Indo-Pacific region, with the United States’ interpretation of international law relating to freedom of the seas; and(2)to work with allies and partners in the Indo-Pacific region to better align respective interpretations of international law relating to freedom of the seas, including on the matters of operations by military ships in exclusive economic zones, innocent passage through territorial seas, and transits through international straits.(d)Program authorization and purposeUsing amounts appropriated pursuant to subsection (a), the Secretary of State, in coordination with the Secretary of Defense, is authorized to provide assistance for the purpose of increasing maritime security and domain awareness for countries in the Indo-Pacific region—(1)to provide assistance to national military or other security forces of such countries that have maritime security missions among their functional responsibilities;(2)to provide training to ministry, agency, and headquarters level organizations for such forces; and(3)to provide assistance and training to other relevant foreign affairs, maritime, or security-related ministries, agencies, departments, or offices that manage and oversee maritime activities and policy that the Secretary of State may so designate.(e)Designation of assistanceAssistance provided by the Secretary of State under subsection (g) shall be known as the Indo-Pacific Maritime Security Initiative (in this section referred to as the Initiative). (f)Program objectivesAssistance provided through the Initiative may be used to accomplish the following objectives: (1)Retaining unhindered access to and use of international waterways in the Indo-Pacific region that are critical to ensuring the security and free flow of commerce and to achieving United States national security objectives.(2)Improving maritime domain awareness in the Indo-Pacific region.(3)Countering piracy in the Indo-Pacific region.(4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Indo-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.(5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Indo-Pacific region.(6)Strengthening United States alliances and partnerships in Southeast Asia and other parts of the Indo-Pacific region. (g)Authorization of appropriations(1)In generalOf the amount appropriated pursuant to subsection (a) (relating to foreign military financing assistance), there is authorized to be appropriated to the Department of State for the Indo-Pacific Maritime Security Initiative and other related regional programs exactly—(A)$70,000,000 for fiscal year 2022;(B)$80,000,000 for fiscal year 2023;(C)$90,000,000 for fiscal year 2024;(D)$100,000,000 for fiscal year 2025; and(E)$110,000,000 for fiscal year 2026.(2)Rule of constructionThe Indo-Pacific Maritime Security Initiative and funds authorized for the Initiative shall include existing regional programs carried out by the Department of State related to maritime security, including the Southeast Asia Maritime Security Initiative.(h)Eligibility and priorities for assistance(1)In generalThe Secretary of State shall use the following considerations when selecting which countries in the Indo-Pacific region should receive assistance pursuant to the Initiative:(A)Assistance may be provided to a country in the Indo-Pacific region to enhance the capabilities of that country according to the objectives outlined in (f), or of a regional organization that includes that country, to conduct—(i)maritime intelligence, surveillance, and reconnaissance;(ii)littoral and port security;(iii)Coast Guard operations;(iv)command and control; and(v)management and oversight of maritime activities.(B)Priority shall be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Indo-Pacific region that have maritime missions and the government agencies responsible for such forces.(2)Types of assistance and training(A)Authorized elements of assistanceAssistance provided under paragraph (1)(A) may include the provision of equipment, training, and small-scale military construction.(B)Required elements of assistance and trainingAssistance and training provided under subparagraph (A) shall include elements that promote—(i)the observance of and respect for human rights; and(ii)respect for legitimate civilian authority within the country to which the assistance is provided.3226.Foreign military financing compact pilot program in the Indo-Pacific(a)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2022 and 2023 for the creation of a pilot program for foreign military financing (FMF) compacts.(b)Assistance(1)In generalThe Secretary of State is authorized to create a pilot program, for a duration of two years, with an assessment for any additional or permanent programming, to provide assistance under this section for each country that enters into an FMF Challenge Compact with the United States pursuant to subsection (d) to support policies and programs that advance the progress of the country in achieving lasting security and civilian-military governance through respect for human rights, good governance (including transparency and free and fair elections), and cooperation with United States and international counter-terrorism, anti-trafficking, and counter-crime efforts and programs.(2)Form of assistanceAssistance under this subsection may be provided in the form of grants, cooperative agreements, contracts, or no-interest loans to the government of an eligible country described in subsection (c).(c)Eligible countries(1)In generalA country shall be a candidate country for purposes of eligibility for assistance for fiscal years 2022 and 2023 if—(A)the country is classified as a lower middle income country in the then-most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development and has an income greater than the historical ceiling for International Development Association eligibility for the fiscal year involved; and(B)the Secretary of State determines that the country is committed to seeking just and democratic governance, including with a demonstrated commitment to—(i)the promotion of political pluralism, equality, and the rule of law;(ii)respect for human and civil rights;(iii)protection of private property rights;(iv)transparency and accountability of government;(v)anti-corruption; and(vi)the institution of effective civilian control, professionalization, and respect for human rights by and the accountability of the armed forces.(2)Identification of eligible countriesNot later than 90 days prior to the date on which the Secretary of State determines eligible countries for an FMF Challenge Compact, the Secretary—(A)shall prepare and submit to the appropriate congressional committees a report that contains a list of all eligible countries identified that have met the requirements under paragraph (1) for the fiscal year; and(B)shall consult with the appropriate congressional committees on the extent to which such countries meet the criteria described in paragraph (1).(d)FMF Challenge Compact(1)CompactThe Secretary of State may provide assistance for an eligible country only if the country enters into an agreement with the United States, to be known as an FMF Challenge Compact (in this subsection referred to as a Compact) that establishes a multi-year plan for achieving shared security objectives in furtherance of the purposes of this title.(2)ElementsThe elements of the Compact shall be those listed in subsection (c)(1)(B) for determining eligibility, and be designed to significantly advance the performance of those commitments during the period of the Compact.(3)In generalThe Compact should take into account the national strategy of the eligible country and shall include—(A)the specific objectives that the country and the United States expect to achieve during the term of the Compact, including both how the foreign military financing under the Compact will advance shared security interests and advance partner capacity building efforts as well as to advance national efforts towards just and democratic governance;(B)the responsibilities of the country and the United States in the achievement of such objectives;(C)regular benchmarks to measure, where appropriate, progress toward achieving such objectives; and(D)the strategy of the eligible country to sustain progress made toward achieving such objectives after expiration of the Compact.(e)Congressional consultation prior to compact negotiationsNot later than 15 days before commencing negotiations of a Compact with an eligible country, the Secretary of State shall consult with the appropriate congressional committees with respect to the proposed Compact negotiation and shall identify the objectives and mechanisms to be used for the negotiation of the Compact.(f)Assessment of pilot program and recommendationsNot later than 90 days after the conclusion of the pilot program, the Secretary of State shall provide a report to the appropriate congressional committees with respect to the pilot program, including an assessment of the success and utility of the pilot program established under this subsection in meeting United States objectives and a recommendation with respect to whether to continue a further foreign military financing compact program on a pilot or permanent basis. 3227.Additional funding for international military education and training in the Indo-PacificThere is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training (IMET) assistance), $45,000,000 for activities in the Indo-Pacific region in accordance with this division.3228.Prioritizing excess defense article transfers for the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that the United States Government should prioritize the review of excess defense article transfers to Indo-Pacific partners.(b)Five-year planNot later than 90 days after the date of the enactment of this Act, the President shall develop a five-year plan to prioritize excess defense article transfers to the Indo-Pacific and provide a report describing such plan to the appropriate committees of Congress.(c)Transfer authoritySection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended by inserting , Thailand, Indonesia, Vietnam, and Malaysia after and to the Philippines.(d)Required coordinationThe United States Government shall coordinate and align excess defense article transfers with capacity building efforts of regional allies and partners.(e)TaiwanTaiwan shall receive the same benefits conferred for the purposes of transfers pursuant to section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)).3229.Prioritizing excess naval vessel transfers for the Indo-Pacific(a)AuthorityThe President is authorized to transfer to a government of a country listed pursuant to the amendment made under section 3228(c) two OLIVER HAZARD PERRY class guided missile frigates on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(b)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to another country on a grant basis pursuant to authority provided by this section shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(c)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).(d)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this subsection, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that recipient, performed at a shipyard located in the United States.(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period beginning on the date of the enactment of this Act.3230.Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea(a)Sense of congressCongress—(1)condemns coercive and threatening actions or the use of force to impede freedom of operations in international airspace by military or civilian aircraft, to alter the status quo, or to destabilize the Indo-Pacific region;(2)urges the Government of the People’s Republic of China to refrain from implementing the declared East China Sea Air Defense Identification Zone (ADIZ), or an ADIZ in the South China Sea, which is contrary to freedom of overflight in international airspace, and to refrain from taking similar provocative actions elsewhere in the Indo-Pacific region;(3)reaffirms that the 2016 Permanent Court of Arbitration decision is final and legally binding on both parties and that the People’s Republic of China’s claims to offshore resources across most of the South China Sea are unlawful; and(4)condemns the People’s Republic of China for failing to abide by the 2016 Permanent Court of Arbitration ruling, despite the PRC’s obligations as a state party to the United Nations Convention on the Law of the Sea.(b)Statement of policyIt shall be the policy of the United States to—(1)reaffirm its commitment and support for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty and reaffirm its position that Article V of the United States-Japan Mutual Defense Treaty applies to the Japanese-administered Senkaku Islands;(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea, or the airspace above it, that belong to all nations, and oppose the militarization of new and reclaimed land features in the South China Sea;(3)continue certain policies with respect to the PRC claims in the South China Sea, namely—(A)that PRC claims in the South China Sea, including to offshore resources across most of the South China Sea, are unlawful;(B)that the PRC cannot lawfully assert a maritime claim vis-à-vis the Philippines in areas that the Permanent Court of Arbitration found to be in the Philippines’ Exclusive Economic Zone (EEZ) or on its continental shelf;(C)to reject any PRC claim to waters beyond a 12 nautical mile territorial sea derived from islands it claims in the Spratly Islands; and(D)that the PRC has no lawful territorial or maritime claim to James Shoal;(4)urge all parties to refrain from engaging in destabilizing activities, including illegal occupation or efforts to unlawfully assert administration over disputed claims;(5)ensure that disputes are managed without intimidation, coercion, or force;(6)call on all claimants to clarify or adjust claims in accordance with international law;(7)uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law;(8)oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, regulations which have raised tensions in the region;(9)support an effective Code of Conduct, if that Code of Conduct reflects the interests of Southeast Asian claimant states and does not serve as a vehicle for the People’s Republic of China to advance its unlawful maritime claims; (10)reaffirm that an existing body of international rules and guidelines, including the International Regulations for Preventing Collisions at Sea, done at London October 12, 1972 (COLREGs), is sufficient to ensure the safety of navigation between the United States Armed Forces and the forces of other countries, including the People’s Republic of China;(11)support the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to build practical cooperation in the region and reinforce the role of international law;(12)encourage the deepening of partnerships with other countries in the region for maritime domain awareness and capacity building, as well as efforts by the United States Government to explore the development of appropriate multilateral mechanisms for a common operating picture in the South China Sea among Southeast Asian countries that would serve to help countries avoid destabilizing behavior and deter risky and dangerous activities;(13)oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law; and(14)assure the continuity of operations by the United States in the Indo-Pacific region, including, when appropriate, in cooperation with partners and allies, to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.3231.Report on capability development of Indo-Pacific allies and partners(a)Sense of CongressIt is the sense of Congress that—(1)the Secretary of State should expand and strengthen existing measures under the United States Conventional Arms Transfer Policy to provide capabilities to allies and partners consistent with agreed-on division of responsibility for alliance roles, missions and capabilities, prioritizing allies and partners in the Indo-Pacific region in accordance with United States strategic imperatives;(2)the United States should design for export to Indo-Pacific allies and partners capabilities critical to maintaining a favorable military balance in the region, including long-range precision fires, air and missile defense systems, anti-ship cruise missiles, land attack cruise missiles, conventional hypersonic systems, intelligence, surveillance, and reconnaissance capabilities, and command and control systems;(3)the United States should pursue, to the maximum extent possible, anticipatory technology security and foreign disclosure policy on the systems described in paragraph (2); and(4)the Secretary of State, in coordination with the Secretary of Defense, should—(A)urge allies and partners to invest in sufficient quantities of munitions to meet contingency requirements and avoid the need for accessing United States stocks in wartime; and(B)cooperate with allies to deliver such munitions, or when necessary, to increase allies’ capacity to produce such munitions.(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress a report that describes United States priorities for building more capable security partners in the Indo-Pacific region.(2)Matters to be includedThe report required under paragraph (1) shall—(A)provide a priority list of defense and military capabilities that Indo-Pacific allies and partners must possess for the United States to be able to achieve its military objectives in the Indo-Pacific region;(B)identify, from the list referred to in subparagraph (A), the capabilities that are best provided, or can only be provided, by the United States;(C)identify—(i)actions required to prioritize United States Government resources and personnel to expedite fielding the capabilities identified in subparagraph (B); and(ii)steps needed to fully account for and a plan to integrate all means of United States foreign military sales, direct commercial sales, security assistance, and all applicable authorities of the Department of State and the Department of Defense;(D)assess the requirements for United States security assistance, including International Military Education and Training, in the Indo-Pacific region, as a part of the means to deliver critical partner capability requirements identified in subparagraph (B);(E)assess the resources necessary to meet the requirements for United States security assistance, and identify resource gaps;(F)assess the major obstacles to fulfilling requirements for United States security assistance in the Indo-Pacific region, including resources and personnel limits, foreign legislative and policy barriers, and factors related to specific partner countries;(G)identify limitations on the ability of the United States to provide such capabilities, including those identified under subparagraph (B), because of existing United States treaty obligations, United States policies, or other regulations;(H)recommend improvements to the process for developing requirements for United States partner capabilities; and(I)identify required jointly agreed recommendations for infrastructure and posture, based on any ongoing mutual dialogues.(3)FormThe report required under this subsection shall be unclassified, but may include a classified annex.3232.Report on national technology and industrial base(a)Sense of congressIt is the sense of Congress that—(1)a more streamlined, shared, and coordinated approach, which leverages economies of scale with major allies, is necessary for the United States to retain its lead in defense technology;(2)allowing for the export, re-export, or transfer of defense-related technologies and services to members of the national technology and industrial base (as defined in section 2500 of title 10, United States Code) would advance United States security interests by helping to leverage the defense-related technologies and skilled workforces of trusted allies to reduce the dependence on other countries, including countries that pose challenges to United States interests around the world, for defense-related innovation and investment; and(3)it is in the interest of the United States to continue to increase cooperation with Australia, Canada, and the United Kingdom of Great Britain and Northern Ireland to protect critical defense-related technology and services and leverage the investments of like-minded, major ally nations in order to maximize the strategic edge afforded by defense technology innovation.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)describes the Department of State’s efforts to facilitate access among the national technology and industrial base to defense articles and services subject to the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and(B)identifies foreign legal and regulatory challenges, as well as foreign policy or other challenges or considerations that prevent or frustrate these efforts, to include any gaps in the respective export control regimes implemented by United Kingdom of Great Britain and Northern Ireland, Australia, or Canada.(2)FormThis report required under paragraph (1) shall be unclassified, but may include a classified annex.3233.Report on diplomatic outreach with respect to Chinese military installations overseas(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the appropriate committees of Congress regarding United States diplomatic engagement with other nations that host or are considering hosting any military installation of the Government of the People’s Republic of China.(b)Matters to be includedThe report required under subsection (a) shall include—(1)a list of countries that currently host or are considering hosting any military installation of the Government of the People’s Republic of China;(2)a detailed description of United States diplomatic and related efforts to engage countries that are considering hosting a military installation of the Government of the People’s Republic of China, and the results of such efforts;(3)an assessment of the adverse impact on United States interests of the Government of the People’s Republic of China successfully establishing a military installation at any of the locations it is currently considering;(4)a description and list of any commercial ports outside of the People’s Republic of China that the United States Government assesses could be used by the Government of the People’s Republic of China for military purposes, and any diplomatic efforts to engage the governments of the countries where such ports are located;(5)the impact of the military installations of the Government of the People’s Republic of China on United States interests; and(6)lessons learned from the diplomatic experience of addressing the PRC’s first overseas base in Djibouti.(c)Form of reportThe report required under subsection (a) shall be classified, but may include a unclassified summary.3234.Statement of policy regarding universal implementation of United Nations sanctions on North KoreaIt is the policy of the United States to sustain maximum economic pressure on the Government of the Democratic People’s Republic of Korea (referred to in this section as the DPRK) until the regime undertakes complete, verifiable, and irreversible actions toward denuclearization, including by—(1)pressing all nations, including the PRC, to implement and enforce existing United Nations sanctions with regard to the DPRK;(2)pressing all nations, including the PRC, and in accordance with United Nations Security Council resolutions, to end the practice of hosting DPRK citizens as guest workers, recognizing that such workers are demonstrated to constitute an illicit source of revenue for the DPRK regime and its nuclear ambitions;(3)pressing all nations, including the PRC, to pursue rigorous interdiction of shipments to and from the DPRK, including ship-to-ship transfers, consistent with United Nations Security Council resolutions;(4)pressing the PRC and PRC entities—(A)to cease business activities with United Nations-designated entities and their affiliates in the DPRK; and(B)to expel from the PRC individuals who enable the DPRK to acquire materials for its nuclear and ballistic missile programs; and(5)enforcing United Nations Security Council resolutions with respect to the DPRK and United States sanctions, including those pursuant to the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of division F of Public Law 116–92), and relevant United States executive orders.3235.Limitation on assistance to countries hosting Chinese military installations(a)Sense of CongressIt is the sense of Congress that—(1)although it casts the Belt and Road Initiative (BRI) as a development initiative, the People’s Republic of China is also utilizing the BRI to advance its own security interests, including to expand its power projection capabilities and facilitate greater access for the People’s Liberation Army through overseas military installations; and(2)the expansion of the People’s Liberation Army globally through overseas military installations will undermine the medium- and long-term security of the United States and the security and development of strategic partners in critical regions around the world, which is at odds with United States goals to promote peace, prosperity, and self-reliance among partner nations, including through the Millennium Challenge Corporation. (b)Limitation on assistanceExcept as provided in subsection (c), for fiscal years 2022 through 2031, the government of a country that is hosting on its territory a military installation of the Government of the People’s Republic of China or facilitates the expansion of the presence of the People’s Liberation Army for purposes other than participating in United Nations peacekeeping operations or for temporary humanitarian, medical, and disaster relief operations in such country shall not be eligible for assistance under sections 609 or 616 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708, 7715). (c)National interest waiverThe President may, on a case by case basis, waive the limitation in subsection (b) if the President submits to the appropriate congressional committees—(1)a written determination that the waiver is important to the national interests of the United States; and(2)a detailed explanation of how the waiver is important to those interests. CRegional strategies to counter the People’s Republic of China3241.Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of ChinaIt is the policy of the United States—(1)to strengthen alliances and partnerships in Europe and with like-minded countries around the globe to effectively compete with the People’s Republic of China; and(2)to work in collaboration with such allies and partners—(A)to address significant diplomatic, economic, and military challenges posed by the People’s Republic of China;(B)to deter the People’s Republic of China from pursuing military aggression;(C)to promote the peaceful resolution of territorial disputes in accordance with international law;(D)to promote private sector-led long-term economic development while countering efforts by the Government of the People’s Republic of China to leverage predatory economic practices as a means of political and economic coercion in the Indo-Pacific region and beyond;(E)to promote the values of democracy and human rights, including through efforts to end the repression by the Chinese Communist Party of political dissidents, Uyghurs, and other ethnic Muslim minorities, Tibetan Buddhists, Christians, and other minorities;(F)to respond to the crackdown by the Chinese Communist Party, in contravention of the commitments made under the Sino-British Joint Declaration of 1984 and the Basic Law of Hong Kong, on the legitimate aspirations of the people of Hong Kong; and(G)to counter the Chinese Communist Party’s efforts to spread disinformation in the People’s Republic of China and beyond with respect to the response of the Chinese Communist Party to COVID–19. IWestern Hemisphere3245.Sense of Congress regarding United States-Canada relationsIt is the sense of Congress that—(1)the United States and Canada have a unique relationship based on shared geography, extensive personal connections, deep economic ties, mutual defense commitments, and a shared vision to uphold democracy, human rights, and the rules based international order established after World War II; (2)the United States and Canada can better address the People’s Republic of China’s economic, political, and security influence through closer cooperation on counternarcotics, environmental stewardship, transparent practices in public procurement and infrastructure planning, the Arctic, energy and connectivity issues, trade and commercial relations, bilateral legal matters, and support for democracy, good governance, and human rights;(3)amidst the COVID–19 pandemic, the United States and Canada should maintain joint initiatives to address border management, commercial and trade relations and infrastructure, a shared approach with respect to the People’s Republic of China, and transnational challenges, including pandemics, energy security, and environmental stewardship; (4)the United States and Canada should enhance cooperation to counter Chinese disinformation, influence operations, economic espionage, and propaganda efforts;(5)the People’s Republic of China’s infrastructure investments, particularly in 5G telecommunications technology, extraction of natural resources, and port infrastructure, pose national security risks for the United States and Canada;(6)the United States should share, as appropriate, intelligence gathered regarding—(A)Huawei’s 5G capabilities; and(B)the PRC government’s intentions with respect to 5G expansion;(7)the United States and Canada should continue to advance collaborative initiatives to implement the January 9, 2020, United States-Canada Joint Action Plan on Critical Minerals Development Collaboration; and(8)the United States and Canada must prioritize cooperation on continental defense and in the Arctic, including by modernizing the North American Aerospace Defense Command (NORAD) to effectively defend the Northern Hemisphere against the range of threats by peer competitors, including long-range missiles and high-precision weapons. 3246.Sense of Congress regarding the Government of the People's Republic of China’s arbitrary imprisonment of Canadian citizensIt is the sense of Congress that—(1)the Government of the People’s Republic of China’s apparent arbitrary detention and abusive treatment of Canadian nationals Michael Spavor and Michael Kovrig in apparent retaliation for the Government of Canada’s arrest of Meng Wanzhou is deeply concerning; (2)the Government of Canada has shown international leadership by—(A)upholding the rule of law and complying with its international legal obligations, including those pursuant to the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971; and(B)launching the Declaration Against Arbitrary Detention in State-to-State Relations, which has been endorsed by 57 countries and the European Union, and reaffirms well-established prohibitions under international human rights conventions against the arbitrary detention of foreign nationals to be used as leverage in state-to-state relations; and (3)the United States continues to join the Government of Canada in calling for the immediate release of Michael Spavor and Michael Kovrig and for due process for Canadian national Robert Schellenberg.3247.Strategy to enhance cooperation with Canada(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a strategy to the appropriate congressional committees that describes how the United States will enhance cooperation with the Government of Canada in managing relations with the PRC government.(b)ElementsThe strategy required under subsection (a) shall—(1)identify key policy points of convergence and divergence between the United States and Canada in managing relations with the People’s Republic of China in the areas of technology, trade, economic practices, cyber security, secure supply chains and critical minerals, and illicit narcotics; (2)include a description of United States development and coordination efforts with Canadian counterparts to enhance the cooperation between the United States and Canada with respect to—(A)managing economic relations with the People’s Republic of China;(B)democracy and human rights in the People’s Republic of China;(C)technology issues involving the People’s Republic of China;(D)defense issues involving the People’s Republic of China; and(E)international law enforcement and transnational organized crime issues. (3)detail diplomatic efforts and future plans to work with Canada to counter the PRC’s projection of an authoritarian governing model around the world;(4)detail diplomatic, defense, and intelligence cooperation to date and future plans to support Canadian efforts to identify cost-effective alternatives to Huawei’s 5G technology;(5)detail diplomatic and defense collaboration—(A)to advance joint United States-Canadian priorities for responsible stewardship in the Arctic Region; and(B)to counter the PRC’s efforts to project political, economic, and military influence into the Arctic Region; and(6)detail diplomatic efforts to work with Canada to track and counter the PRC’s attempts to exert influence across the multilateral system, including at the World Health Organization.(c)FormThe strategy required under this section shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex, if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the strategy required under this section.3248.Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting good governance, human rights, and the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, equitable and sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Committee on Ways and Means of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Additional elementsThe strategy required under subsection (a) shall include a plan of action, including benchmarks to achieve measurable progress, to—(1)enhance the technical capacity of countries in the region to advance the sustainable development of equitable economies;(2)reduce trade and non-tariff barriers between the countries of the Americas;(3)facilitate a more open, transparent, and competitive environment for United States businesses in the region;(4)establish frameworks or mechanisms to review long term financial sustainability and security implications of foreign investments in strategic sectors or services, including transportation, communications, natural resources, and energy;(5)establish competitive and transparent infrastructure project selection and procurement processes that promote transparency, open competition, financial sustainability, adherence to robust global standards, and the employment of the local workforce;(6)strengthen legal structures critical to robust democratic governance, fair competition, combatting corruption, and ending impunity;(7)identify and mitigate obstacles to private sector-led economic growth in Latin America and the Caribbean; and(8)maintain transparent and affordable access to the internet and digital infrastructure in the Western Hemisphere. (c)Briefing requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, after consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) regarding the implementation of this part, including examples of successes and challenges.3249.Engagement in international organizations and the defense sector in Latin America and the Caribbean(a)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Reporting requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, working through the Assistant Secretary of State for Intelligence and Research, and in coordination with the Director of National Intelligence and the Director of the Central Intelligence Agency, shall submit a report to the appropriate congressional committees that assesses the nature, intent, and impact to United States strategic interests of Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations in Latin America and the Caribbean, including the World Bank, International Monetary Fund, Organization of American States, and Inter-American Development Bank.(2)Defense sectorThe report required under paragraph (1) shall include an assessment of the nature, intent, and impact on United States strategic interests of Chinese military activity in Latin America and the Caribbean, including military education and training programs, weapons sales, and space-related activities in the military or civilian spheres, such as—(A)the satellite and space control station the People’s Republic of China constructed in Argentina; and(B)defense and security cooperation carried out by the People’s Republic of China in Latin America and the Caribbean, including sales of surveillance and monitoring technology to governments in the region such as Venezuela, Cuba, Ecuador, and Colombia, and the potential use of such technologies as tools of Chinese intelligence services. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form and shall include classified annexes.3250.Addressing China’s sovereign lending practices in Latin America and the Caribbean(a)Sense of CongressIt is the sense of Congress that—(1)since 2005, the Government of the People’s Republic of China has expanded sovereign lending to governments in Latin America and the Caribbean with loans that are repaid or collateralized with natural resources or commodities;(2)several countries in Latin American and the Caribbean that have received a significant amount of sovereign lending from the Government of the People’s Republic of China face challenges in repaying such loans;(3)the Government of the People’s Republic of China’s predatory economic practices and sovereign lending practices in Latin America and the Caribbean negatively influence United States national interests in the Western Hemisphere;(4)the Inter-American Development Bank, the premier multilateral development bank dedicated to the Western Hemisphere, should play a significant role supporting the countries of Latin America and the Caribbean in achieving sustainable and serviceable debt structures; and(5)a tenth general capital increase for the Inter-American Development Bank would strengthen the Bank’s ability to help the countries of Latin America and the Caribbean achieve sustainable and serviceable debt structures.(b)Support for a general capital increaseThe President shall take steps to support a tenth general capital increase for the Inter-American Development Bank, including advancing diplomatic engagement to build support among member countries of the Bank for a tenth general capital increase for the Bank.(c)Tenth capital increaseThe Inter-American Development Bank Act (22 U.S.C. 283 et seq.) is amended by adding at the end the following:42.Tenth capital increase(a)Vote authorizedThe United States Governor of the Bank is authorized to vote in favor of a resolution to increase the capital stock of the Bank by $80,000,000,000 over a period not to exceed 5 years.(b)Subscription authorized(1)In generalThe United States Governor of the Bank may subscribe on behalf of the United States to 1,990,714 additional shares of the capital stock of the Bank.(2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.(c)Limitations on authorization of appropriations(1)In generalIn order to pay for the increase in the United States subscription to the Bank under subsection (b), there is authorized to be appropriated $24,014,857,191 for payment by the Secretary of the Treasury.(2)Allocation of fundsOf the amount authorized to be appropriated under paragraph (1)—(A)$600,371,430 shall be for paid in shares of the Bank; and(B)$23,414,485,761 shall be for callable shares of the Bank..(d)Addressing China’s sovereign lending in the AmericasThe Secretary of the Treasury and the United States Executive Director to the Inter-American Development Bank shall use the voice, vote, and influence of the United States—(1)to advance efforts by the Bank to help countries restructure debt resulting from sovereign lending by the Government of the People’s Republic of China in order to achieve sustainable and serviceable debt structures; and(2)to establish appropriate safeguards and transparency and conditionality measures to protect debt-vulnerable member countries of the Inter-American Development Bank that borrow from the Bank for the purposes of restructuring Chinese bilateral debt held by such countries and preventing such countries from incurring subsequent Chinese bilateral debt.(e)Briefings(1)ImplementationNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter for 6 years, the President shall provide to the Committee on Foreign Relations of the Senate, the Committee on Finance of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives a briefing detailing efforts to carry out subsection (b) and (d) and the amendment made by subsection (c).(2)Progress in achieving sustainable and serviceable debt structuresNot later than 180 days after the successful completion of a tenth general capital increase for the Inter-American Development Bank, and every 180 days thereafter for a period of 3 years, the President shall provide to the Committee on Foreign Relations of the Senate, the Committee on Finance of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives a briefing on efforts by the Bank to support countries in Latin American and the Caribbean in their efforts to achieve sustainable and serviceable debt structures. 3251.Defense cooperation in Latin America and the Caribbean(a)In generalThere is authorized to be appropriated to the Department of State $12,000,000 for the International Military Education and Training Program for Latin America and the Caribbean for each of fiscal years 2022 through 2026. (b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a) to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.(c)Required elementsThe programs referred to in subsection (a) shall—(1)provide training and capacity-building opportunities to Latin American and Caribbean security services;(2)provide practical skills and frameworks for—(A)improving the functioning and organization of security services in Latin America and the Caribbean;(B)creating a better understanding of the United States and its values; and(C)using technology for maximum efficiency and organization; and(3)promote and ensure that security services in Latin America and the Caribbean respect civilian authority and operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights.(d)LimitationSecurity assistance under this section is subject to limitations as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).3252.Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies(a)Sense of congressIt is the sense of Congress that—(1)the Government of the People’s Republic of China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and(2)the inclusion of communication networks and communications supply chains with equipment and services from companies with close ties to or that are susceptible to pressure from governments or security services without reliable legal checks on governmental powers can lead to breaches of citizens’ private information, increased censorship, violations of human rights, and harassment of political opponents. (b)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments and civil society organizations in Latin America and the Caribbean to—(1)help identify and mitigate the risks to civil liberties posed by technologies and services described in subsection (a); and(2)offer recommendations on ways to mitigate such risks.(c)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom and Business and Human Rights Section, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists in Latin America and the Caribbean, in order to enhance their ability to safely access or share digital news and information.(d)Support for civil societyThe Secretary of State, through the Assistant Secretary of State for Democracy, Human Rights, and Labor, and in coordination with the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations to—(1)support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;(2)protect open, interoperable, secure, and reliable access to internet in Latin America and the Caribbean;(3)provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;(4)train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere;(5)assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics;(6)provide training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector;(7)provide training on investigative reporting of incidents of corruption and unfair trade, business and commercial practices related to the People’s Republic of China, including the role of the Government of the People’s Republic of China in such practices; (8)assist nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraph (7); and(9)identify local resources to support the preponderance of activities that would be carried out under this subsection. (e)Briefing requirementNot more than 180 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Agency for Global Media shall provide a briefing regarding the efforts described in subsections (c), (d), and (e) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.IITransatlantic alliance3255.Sense of Congress on the Transatlantic allianceIt is the sense of Congress that—(1)the United States, European Union, and European countries are close partners, sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common approach by the United States, European Union, and European countries on connectivity, trade, transnational problems, and support for democracy and human rights, the People’s Republic of China will continue to increase its economic, political, and security leverage in Europe;(3)the People’s Republic of China’s deployment of assistance to European countries following the COVID–19 outbreak showcased a coercive approach to aid, but it also highlighted Europe’s deep economic ties to the People’s Republic of China;(4)as European states seek to recover from the economic toll of the COVID–19 outbreak, the United States must stand in partnership with Europe to support our collective economic recovery, reinforce our collective national security, and defend shared values;(5)the United States, European Union, and European countries should coordinate on joint strategies to diversify reliance on supply chains away from the People’s Republic of China, especially in the medical and pharmaceutical sectors;(6)the United States, European Union, and European countries should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the centralized economy of the People’s Republic of China;(7)the United States, United Kingdom, and European Union should accelerate efforts to de-escalate their trade disputes, including negotiating a United States-European Union trade agreement that benefits workers and the broader economy in both the United States and European Union; (8)the United States, European Union, and Japan should continue trilateral efforts to address economic challenges posed by the People’s Republic of China;(9)the United States, European Union, and countries of Europe should enhance cooperation to counter PRC disinformation, influence operations, and propaganda efforts;(10)the United States and European nations share serious concerns with the repressions being supported and executed by the Government of the People’s Republic of China, and should continue implementing measures to address the Government of the People’s Republic of China’s specific abuses in Tibet, Hong Kong, and Xinjiang, and should build joint mechanisms and programs to prevent the export of China’s authoritarian governance model to countries around the world;(11)the United States and European nations should remain united in their shared values against attempts by the Government of the People’s Republic of China at the United Nations and other multilateral organizations to promote efforts that erode the Universal Declaration of Human Rights, like the community of a shared future for mankind and democratization of international relations;(12)the People’s Republic of China’s infrastructure investments around the world, particularly in 5G telecommunications technology and port infrastructure, could threaten democracy across Europe and the national security of key countries;(13)as appropriate, the United States should share intelligence with European allies and partners on Huawei’s 5G capabilities and the intentions of the Government of the People’s Republic of China with respect to 5G expansion in Europe;(14)the European Union’s Investment Screening Regulation, which came into force in October 2020, is a welcome development, and member states should closely scrutinize PRC investments in their countries through their own national investment screening measures;(15)the President should actively engage the European Union on the implementation of the Export Control Reform Act regulations and to better harmonize United States and European Union policies with respect to export controls;(16)the President should strongly advocate for the listing of more items and technologies to restrict dual use exports controlled at the National Security and above level to the People’s Republic of China under the Wassenaar Arrangement; (17)the United States should explore the value of establishing a body akin to the Coordinating Committee for Multilateral Export Controls (CoCom) that would specifically coordinate United States and European Union export control policies with respect to limiting exports of sensitive technologies to the People’s Republic of China; and(18)the United States should work with counterparts in Europe to—(A)evaluate United States and European overreliance on goods originating in the People’s Republic of China, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains;(B)counter PRC efforts to use COVID–19-related assistance as a coercive tool to pressure developing countries by offering relevant United States and European expertise and assistance; and(C)leverage the United States and European private sectors to advance the post-COVID–19 economic recovery. 3256.Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives on a strategy for how the United States will enhance cooperation with the European Union, NATO, and European partner countries with respect to the People’s Republic of China.(b)ElementsThe briefing required by subsection (a) shall do the following:(1)Identify the senior Senate-confirmed Department of State official that leads United States efforts to cooperate with the European Union, NATO, and European partner countries to advance a shared approach with respect to the People’s Republic of China.(2)Identify key policy points of convergence and divergence between the United States and European partners with respect to the People’s Republic of China in the areas of technology, trade, and economic practices.(3)Describe efforts to advance shared interests with European counterparts on—(A)economic challenges with respect to the People’s Republic of China;(B)democracy and human rights challenges with respect to the People’s Republic of China;(C)technology issues with respect to the People’s Republic of China;(D)defense issues with respect to the People’s Republic of China; and(E)developing a comprehensive strategy to respond to the Belt and Road Initiative (BRI) established by the Government of the People’s Republic of China.(4)Describe the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with European partners on the People’s Republic of China.(5)Detail diplomatic efforts up to the date of the briefing and future plans to work with European partners to counter the Government of the People’s Republic of China’s advancement of an authoritarian governance model around the world. (6)Detail the diplomatic efforts made up to the date of the briefing and future plans to support European efforts to identify cost-effective alternatives to Huawei’s 5G technology.(7)Detail how United States public diplomacy tools, including the Global Engagement Center of the Department of State, will coordinate efforts with counterpart entities within the European Union to counter Chinese propaganda.(8)Describe the staffing and budget resources the Department of State dedicates to engagement between the United States and the European Union on the People’s Republic of China and provide an assessment of out-year resource needs to execute the strategy.(9)Detail diplomatic efforts to work with European partners to track and counter Chinese attempts to exert influence across multilateral fora, including at the World Health Organization.(c)FormThe briefing required by section (a) shall be classified.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the elements described in subsection (b).3257.Enhancing Transatlantic cooperation on promoting private sector finance(a)In generalThe President should work with transatlantic partners to build on the agreement among the Development Finance Corporation, FinDev Canada, and the European Development Finance Institutions (called the DFI Alliance) to enhance coordination on shared objectives to foster private sector-led development and provide market-based alternatives to state-directed financing in emerging markets, particularly as related to the People’s Republic of China's Belt and Road Initiative (BRI), including by integrating efforts such as—(1)the European Union Strategy on Connecting Europe and Asia;(2)the Three Seas Initiative and Three Seas Initiative Fund;(3)the Blue Dot Network among the United States, Japan, and Australia; and(4)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards.(b)Cooperation at the United NationsThe United States, European Union, and European countries should coordinate efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance and legitimize BRI as a global good, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs on BRI implementation. (c)StandardsThe United States and the European Union should coordinate and develop a strategy to enhance transatlantic cooperation with the OECD and the Paris Club on ensuring the highest possible standards for Belt and Road Initiative contracts and terms with developing countries. 3258.Report and briefing on cooperation between China and Iran and between China and Russia(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.(b)Report and briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Secretary of State, the Secretary of Defense, the Secretary of Commerce, the Secretary of Energy, the Secretary of the Treasury, and such other heads of Federal agencies as the Director considers appropriate, submit to the appropriate committees of Congress a report and brief the appropriate committees of Congress on cooperation between the People’s Republic of China and the Islamic Republic of Iran and between the People’s Republic of China and the Russian Federation.(2)ContentsThe report submitted under paragraph (1) shall include the following elements:(A)An identification of major areas of diplomatic, energy, infrastructure, banking, financial, economic, military, and space cooperation—(i)between the People’s Republic of China and the Islamic Republic of Iran; and(ii)between the People’s Republic of China and the Russian Federation.(B)An assessment of the effect of the COVID–19 pandemic on such cooperation.(C)An assessment of the effect that United States compliance with the Joint Comprehensive Plan of Action (JCPOA) starting in January 14, 2016, and United States withdrawal from the JCPOA on May 8, 2018, had on the cooperation described in subparagraph (A)(i).(D)An assessment of the effect on the cooperation described in subparagraph (A)(i) that would be had by the United States reentering compliance with the JCPOA or a successor agreement and the effect of the United States not reentering compliance with the JCPOA or reaching a successor agreement. (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Sense of congress on sharing with allies and partnersIt is the sense of Congress that the Director of National Intelligence and the heads of other appropriate Federal departments and agencies should share the findings of the report submitted under subsection (b) with important allies and partners of the United States, as appropriate. 3259.Promoting responsible development alternatives to the belt and road initiative(a)In generalThe President should seek opportunities to partner with multilateral development finance institutions to develop financing tools based on shared development finance criteria and mechanisms to support investments in developing countries that—(1)support low carbon economic development; and(2)promote resiliency and adaptation to environmental changes.(b)Partnership agreementThe Chief Executive Officer of the United States International Development Finance Corporation should seek to partner with other multilateral development finance institutions and development finance institutions to leverage the respective available funds to support low carbon economic development, which may include nuclear energy projects, environmental adaptation, and resilience activities in developing countries.(c)Alternatives to the People’s Republic of China’s Belt and Road InitiativeThe President shall work with European counterparts to establish a formal United States-European Commission Working Group to develop a comprehensive strategy to develop alternatives to the Government of the People’s Republic of China’s Belt and Road Initiative for development finance. United States participants in the working group shall seek to integrate existing efforts into the strategy, including efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance the Belt and Road Initiative, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs regarding the implementation of the Belt and Road Initiative.(d)Co-financing of infrastructure projects(1)AuthorizationSubject to paragraph (2), the Secretary of State, the Administrator of the United States Development Agency, and other relevant agency heads are authorized to co-finance infrastructure projects that advance the development objectives of the United States overseas and provide viable alternatives to projects that would otherwise be included within the People's Republic of China’s Belt and Road Initiative.(2)ConditionsCo-financing arrangements authorized pursuant to paragraph (1) may not be approved unless—(A)the projects to be financed—(i)promote the public good;(ii)promote low carbon emissions, which may include nuclear energy projects; and(iii)will have substantially lower environmental impact than the proposed Belt and Road Initiative alternative; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives are notified not later than 15 days in advance of entering into such co-financing arrangements. IIISouth and Central Asia3261.Sense of Congress on South and Central AsiaIt is the sense of Congress that—(1)the United States should continue to stand with friends and partners in South and Central Asia as they contend with efforts by the Government of the People’s Republic of China to interfere in their respective political systems and encroach upon their sovereign territory; and(2)the United States should reaffirm its commitment to the Comprehensive Global Strategic Partnership with India and further deepen bilateral defense consultations and collaboration with India commensurate with its status as a major defense partner. 3262.Strategy to enhance cooperation with South and Central Asia(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will engage with the countries of South and Central Asia, including through the C5+1 mechanism, with respect to the People’s Republic of China.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the People’s Republic of China poses to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border the People’s Republic of China, PRC investments in land and sea ports, transportation infrastructure, and energy projects across the region.(2)A detailed description of United States efforts to provide alternatives to PRC investment in infrastructure and other sectors in South and Central Asia.(3)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against PRC efforts to interfere in their political systems and economies.(4)A detailed description of United States diplomatic efforts to work with the Government of Afghanistan on addressing the challenges posed by PRC investment in the Afghan mineral sector.(5)A detailed description of United States diplomatic efforts with the Government of Pakistan with respect to matters relevant to the People’s Republic of China, including investments by the People’s Republic of China in Pakistan through the Belt and Road Initiative. (6)In close consultation with the Government of India, identification of areas where the United States Government can provide diplomatic and other support as appropriate for India’s efforts to address economic and security challenges posed by the People’s Republic of China in the region.(7)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the countries of South and Central Asia on issues relating to the People’s Republic of China.(8)A description of the efforts being made by Federal departments agencies, including the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Energy, and the Office of the United States Trade Representative, to help the nations of South and Central Asia develop trade and commerce links that will help those nations diversify their trade away from the People’s Republic of China. (9)A detailed description of United States diplomatic efforts with Central Asian countries, Turkey, and any other countries with significant populations of Uyghurs and other ethnic minorities fleeing persecution in the People’s Republic of China to press those countries to refrain from deporting ethnic minorities to the People’s Republic of China, protect ethnic minorities from intimidation by Chinese government authorities, and protect the right to the freedoms of assembly and expression.(c)FormThe strategy required under section (a) shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex as necessary.(d)ConsultationNot later than 120 days after the date of the enactment of this Act, and not less than annually thereafter for 5 years, the Secretary of State shall consult with the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy required under subsection (a).IVAfrica3271.Assessment of political, economic, and security activity of the People’s Republic of China in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Intelligence assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Director of National Intelligence, submit to the appropriate committees of Congress a report that assesses the nature and impact of the People’s Republic of China’s political, economic, and security sector activity in Africa, and its impact on United States strategic interests, including—(1)the amount and impact of direct investment, loans, development financing, oil-for-loans deals, and other preferential trading arrangements;(2)the involvement of PRC state-owned enterprises in Africa; (3)the amount of African debt held by the People’s Republic of China;(4)the involvement of PRC private security, technology and media companies in Africa; (5)the scale and impact of PRC arms sales to African countries;(6)the scope of Chinese investment in and control of African energy resources and minerals critical for emerging and foundational technologies;(7)an analysis of the linkages between Beijing’s aid and assistance to African countries and African countries supporting PRC geopolitical goals in international fora; (8)the methods, tools, and tactics used to facilitate illegal and corrupt activity, including trade in counterfeit and illicit goods, to include smuggled extractive resources and wildlife products, from Africa to the People’s Republic of China;(9)the methods and techniques that the People’s Republic of China uses to exert undue influence on African governments and facilitate corrupt activity in Africa, including through the CCP's party-to-party training program, and to influence African multilateral organizations; and(10)an analysis of the soft power, cultural and educational activities undertaken by the PRC and CCP to seek to expand their influence in Africa. 3272.Increasing the competitiveness of the United States in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.(b)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the leadership of the United States International Development Finance Corporation, submit to the appropriate committees of Congress a report setting forth a multi-year strategy for increasing United States economic competitiveness and promoting improvements in the investment climate in Africa, including through support for democratic institutions, the rule of law, including property rights, and for improved transparency, anti-corruption and governance.(c)ElementsThe strategy submitted pursuant to subsection (a) shall include—(1)a description and assessment of barriers to United States investment in Africa for United States businesses, including a clear identification of the different barriers facing small-sized and medium-sized businesses, and an assessment of whether existing programs effectively address such barriers;(2)a description and assessment of barriers to African diaspora investment in Africa, and recommendations to overcome such barriers; (3)an identification of the economic sectors in the United States that have a comparative advantage in African markets;(4)a determination of priority African countries for promoting two-way trade and investment and an assessment of additional foreign assistance needs, including democracy and governance and rule of law support, to promote a conducive operating environment in priority countries;(5)an identification of opportunities for strategic cooperation with European allies on trade and investment in Africa, and for establishing a dialogue on trade, security, development, and environmental issues of mutual interest; and(6)a plan to regularly host a United States-Africa Leaders Summit to promote two-way trade and investment, strategic engagement, and security in Africa (d)Assessment of united states government human resources capacityThe Comptroller General of the United States shall—(1)conduct a review of the number of Foreign Commercial Service Officers and Department of State Economic Officers at United States embassies in sub-Saharan Africa; and(2)develop and submit to the appropriate congressional committees an assessment of whether human resource capacity in such embassies is adequate to meet the goals of the various trade and economic programs and initiatives in Africa, including the African Growth and Opportunity Act and Prosper Africa.3273.Digital security cooperation with respect to Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Interagency working group to counter PRC cyber aggression in Africa(1)In generalThe President shall establish an interagency Working Group, which shall include representatives of the Department of State, the Department of Defense, the Office of the Director of National Intelligence, and such other agencies of the United States Government as the President considers appropriate, on means to counter PRC cyber aggression with respect to Africa.(2)DutiesThe Working Group established pursuant to this subsection shall develop and submit to the appropriate congressional committees a set of recommendations for—(A)bolstering the capacity of governments in Africa to ensure the integrity of their data networks and critical infrastructure where applicable;(B)providing alternatives to Huawei;(C)an action plan for United States embassies in Africa to offer to provide assistance to host-country governments with respect to protecting their vital digital networks and infrastructure from PRC espionage, including an assessment of staffing resources needed to implement the action plan in embassies in Africa;(D)utilizing interagency resources to counter PRC disinformation and propaganda in traditional and digital media targeted to African audiences; and(E)helping civil society in Africa counter digital authoritarianism and identifying tools and assistance to enhance and promote digital democracy.3274.Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of ChinaThe Secretary of State may station on a permanent basis Department of State personnel at such United States embassies in sub-Saharan Africa as the Secretary considers appropriate focused on the activities, policies and investments of the People’s Republic of China in Africa. 3275.Support for Young African Leaders Initiative(a)FindingCongress finds that youth in Africa can have a positive impact on efforts to foster economic growth, improve public sector transparency and governance, and counter extremism, and should be an area of focus for United States outreach on the continent.(b)PolicyIt is the policy of the United States, in cooperation and collaboration with private sector companies, civic organizations, nongovernmental organizations, and national and regional public sector entities, to commit resources to enhancing the entrepreneurship and leadership skills of African youth with the objective of enhancing their ability to serve as leaders in the public and private sectors in order to help them spur growth and prosperity, strengthen democratic governance, and enhance peace and security in their respective countries of origin and across Africa.(c)Young African Leaders Initiative(1)In generalThere is hereby established the Young African Leaders Initiative, to be carried out by the Secretary of State.(2)FellowshipsThe Secretary is authorized to support the participation in the Initiative established under this paragraph, in the United States, of fellows from Africa each year for such education and training in leadership and professional development through the Department of State as the Secretary of State considers appropriate. The Secretary shall establish and publish criteria for eligibility for participation as such a fellow, and for selection of fellows among eligible applicants for a fellowship.(3)Reciprocal exchangesUnder the Initiative, United States citizens may engage in such reciprocal exchanges in connection with and collaboration on projects with fellows under paragraph (1) as the Secretary considers appropriate.(4)Regional centers and networksThe Administrator of the United States Agency for International Development shall establish each of the following:(A)Not fewer than four regional centers in Africa to provide in-person and online training throughout the year in business and entrepreneurship, civic leadership, and public management.(B)An online network that provides information and online courses on, and connections with leaders in, the private and public sectors in Africa.(d)Sense of CongressIt is the sense of Congress that the Secretary of State should increase the number of fellows from Africa participating in the Mandela Washington Fellowship above the current 700 projected for fiscal year 2021. 3276.Africa broadcasting networksNot later than 180 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report on the resources and timeline needed to establish within the Agency an organization whose mission shall be to promote democratic values and institutions in Africa by providing objective, accurate, and relevant news and information to the people of Africa and counter disinformation from malign actors, especially in countries where a free press is banned by the government or not fully established, about the region, the world, and the United States through uncensored news, responsible discussion, and open debate.VMiddle East and North Africa3281.Strategy to counter Chinese influence in, and access to, the Middle East and North Africa(a)Sense of CongressIt is the sense of Congress that—(1)the economic influence of the People’s Republic of China through its oil and gas imports from the Middle East, infrastructure investments, technology transfer, and arms sales provides influence and leverage that runs counter to United States interests in the region; (2)the People’s Republic of China seeks to erode United States influence in the Middle East and North Africa through the sale of Chinese arms, associated weapons technology, and joint weapons research and development initiatives;(3)the People’s Republic of China seeks to establish military or dual use facilities in geographically strategic locations in the Middle East and North Africa to further the Chinese Communist Party’s Belt and Road Initiative at the expense of United States national security interests; and(4)the export of certain communications infrastructure from the People’s Republic of China degrades the security of partner networks, exposes intellectual property to theft, threatens the ability of the United States to conduct security cooperation with compromised regional partners, and furthers China’s authoritarian surveillance model.(b)Strategy required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees a strategy for countering and limiting Chinese influence in, and access to, the Middle East and North Africa.(2)ElementsThe strategy required under paragraph (1) shall include—(A)an assessment of the People’s Republic of China’s intent with regards to increased cooperation with Middle East and North African countries and how these activities fit into its broader global strategic objectives;(B)an assessment of how governments across the region are responding to the People’s Republic of China’s efforts to increase its military presence in their countries;(C)efforts to improve regional cooperation through foreign military sales, financing, and efforts to build partner capacity and increase interoperability with the United States;(D)an assessment of the People’s Republic of China’s joint research and development with the Middle East and North Africa, impacts on the United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(E)an assessment of arms sales and weapons technology transfers from the People’s Republic of China to the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(F)an assessment of the People’s Republic of China’s military sales to the region including lethal and non-lethal unmanned aerial systems;(G)an assessment of People’s Republic of China military basing and dual-use facility initiatives across the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area; (H)efforts to improve regional security cooperation with United States allies and partners with a focus on—(i)maritime security in the Arabian Gulf, the Red Sea, and the Eastern Mediterranean;(ii)integrated air and missile defense; (iii)cyber security; (iv)border security; and(v)critical infrastructure security, to include energy security;(I)increased support for government-to-government engagement on critical infrastructure development projects including ports and water infrastructure;(J)efforts to encourage United States private sector and public-private partnerships in healthcare technology and foreign direct investment in non-energy sectors;(K)efforts to expand youth engagement and professional education exchanges with key partner countries;(L)specific steps to counter increased investment from the People’s Republic of China in telecommunications infrastructure and diplomatic efforts to stress the political, economic, and social benefits of a free and open internet;(M)efforts to promote United States private sector engagement in and public-private partnerships on renewable energy development;(N)the expansion of public-private partnership efforts on water, desalination, and irrigation projects; and(O)efforts to warn United States partners in the Middle East and North Africa of the risks associated with the People’s Republic of China’s telecommunications infrastructure and provide alternative clean paths to the People’s Republic of China’s technology. 3282.Sense of Congress on Middle East and North Africa engagement(a)FindingsCongress makes the following findings:(1)The United States and the international community have long-term interests in the stability, security, and prosperity of the people of the Middle East and North Africa.(2)In addition to and apart from military and security efforts, the United States should harness a whole of government approach, including bilateral and multilateral statecraft, economic lines of effort, and public diplomacy to compete with and counter Chinese Communist Party influence.(3)A clearly articulated positive narrative of United States engagement, transparent governance structures, and active civil society engagement help counter predatory foreign investment and influence efforts. (b)Statement of policyIt is the policy of the United States that the United States and the international community should continue diplomatic and economic efforts throughout the Middle East and North Africa that support reform efforts to—(1)promote greater economic opportunity;(2)foster private sector development;(3)strengthen civil society; and(4)promote transparent and democratic governance and the rule of law.VIArctic Region3285.Arctic diplomacy(a)Sense of Congress on Arctic securityIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risk of the Arctic emerging as a major theater of conflict in ongoing strategic competition; (C)threatens maritime safety as Arctic littoral nations have inadequate capacity to patrol the increased vessel traffic in this remote region, which is a result of diminished annual levels of sea ice; (D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating the wide variety and dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations to mitigate and respond to threats and risks in the Arctic, including by continuing to work with allies and partners in the Arctic region to deter potential aggressive activities and build Arctic competencies; (C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on the time scales necessary to ensure regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; (E)pursuing diplomatic engagements with all nations in the Arctic region for—(i)maintaining peace and stability in the Arctic region; (ii)fostering cooperation on stewardship and safety initiatives in the Arctic region; (iii)ensuring safe and efficient management of commercial maritime traffic in the Arctic; (iv)promoting responsible natural resource management and economic development; and(v)countering China's Polar Silk Road initiative; and(F)examining the possibility of reconvening the Arctic Chiefs of Defense Forum. (b)Statement of policyIt is the policy of the United States—(1)to recognize only the nations enumerated in subsection (c)(1) as Arctic nations, and to reject all other claims to this status; and(2)that the militarization of the Arctic poses a serious threat to Arctic peace and stability, and the interests of United States allies and partners. (c)DefinitionsIn this section:(1)Arctic nationsThe term Arctic nations means the 8 nations with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator, namely Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland.(2)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator. (d)DesignationThe Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs (OES) shall designate a deputy assistant secretary serving within the Bureau of Oceans and International Environmental and Scientific Affairs as Deputy Assistant Secretary for Arctic Affairs, who shall be responsible for OES affairs in the Arctic Region.(e)DutiesThe Deputy Assistant Secretary for Arctic Affairs shall—(1)facilitate the development and coordination of United States foreign policy in the Arctic Region relating to—(A)strengthening institutions for cooperation among the Arctic nations;(B)enhancing scientific monitoring and research on local, regional, and global environmental issues; (C)protecting the Arctic environment and conserving its biological resources;(D)promoting responsible natural resource management and economic development; and(E)involving Arctic indigenous people in decisions that affect them.(2)coordinate the diplomatic objectives with respect to the activities described in paragraph (1), and, as appropriate, represent the United States within multilateral fora that address international cooperation and foreign policy matters in the Arctic Region;(3)help inform, in coordination with the Bureau of Economic and Business Affairs, transnational commerce and commercial maritime transit in the Arctic Region;(4)coordinate the integration of scientific data on the current and projected effects of emerging environmental changes on the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(5)make available the methods and approaches on the integration of environmental science and data to other regional security planning programs in the Department of State to better ensure that broader decision making processes may more adequately account for the changing environment;(6)assist with the development of, and facilitate the implementation of, an Arctic Region Security Policy in accordance with subsection (f);(7)use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the Arctic Region Security Policy implemented pursuant to subsection (f); and(8)perform such other duties and exercise such powers as the Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs shall prescribe.(f)Rank and statusThe President shall appoint the Deputy Assistant Secretary for Arctic Affairs designated under subsection (d) to Special Representative or Special Envoy with the rank of Ambassador by and with the consent of the Senate.(g)Arctic region security policyThe Bureau of European and Eurasian Affairs shall be the lead bureau for developing and implementing the United States’ Arctic Region Security Policy, in coordination with the Bureau of Oceans and International Environmental and Scientific Affairs, the Bureau of Political-Military Affairs, embassies, other regional bureaus, and relevant offices to advance United States national security interests, including through conflict prevention efforts, security assistance, humanitarian disaster response and prevention, and economic and other relevant assistance programs. The Arctic Region Security Policy shall assess, develop, budget for, and implement plans, policies, and actions— (1)to bolster the diplomatic presence of the United States in Arctic nations, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners;(2)to enhance the resilience capacities of Arctic nations to the effects of environmental change and increased civilian and military activity by Arctic nations and other nations that may result from increased accessibility of the Arctic Region; (3)to assess specific added risks to the Arctic Region and Arctic nations that—(A)are vulnerable to the changing Arctic environment; and(B)are strategically significant to the United States;(4)to coordinate the integration of environmental change and national security risk and vulnerability assessments into the decision making process on foreign assistance awards to Greenland;(5)to advance principles of good governance by encouraging and cooperating with Arctic nations on collaborative approaches—(A)to responsibly manage natural resources in the Arctic Region;(B)to share the burden of ensuring maritime safety in the Arctic Region;(C)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(D)to develop mutually agreed upon multilateral policies among Arctic nations on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic nations; and(E)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and(6)to evaluate the vulnerability, security, survivability, and resiliency of United States interests and non-defense assets in the Arctic Region. VIIOceania3291.Statement of policy on United States engagement in OceaniaIt shall be the policy of the United States—(1)to elevate the countries of Oceania as a strategic national security and economic priority of the United States Government;(2)to promote civil society, the rule of law, and democratic governance across Oceania as part of a free and open Indo-Pacific region;(3)to broaden and deepen relationships with the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia through robust defense, diplomatic, economic, and development exchanges that promote the goals of individual states and the entire region;(4)to work with the governments of Australia, New Zealand, and Japan to advance shared alliance goals of the Oceania region concerning health, environmental protection, disaster resilience and preparedness, illegal, unreported and unregulated fishing, maritime security, and economic development;(5)to participate, wherever possible and appropriate, in existing regional organizations and international structures to promote the national security and economic goals of the United States and countries of the Oceania region;(6)to invest in a whole-of-government United States strategy that will enhance youth engagement and advance long-term growth and development throughout the region, especially as it relates to protecting marine resources that are critical to livelihoods and strengthening the resilience of the countries of the Oceania region against current and future threats resulting from extreme weather and severe changes in the environment;(7)to deter and combat acts of malign foreign influence and corruption aimed at undermining the political, environmental, social, and economic stability of the people and governments of the countries of Oceania;(8)to improve the local capacity of the countries of Oceania to address public health challenges and improve global health security;(9)to help the countries of Oceania access market-based private sector investments that adhere to best practices regarding transparency, debt sustainability, and environmental and social safeguards as an alternative to state-directed investments by authoritarian governments;(10)to ensure the people and communities of Oceania remain safe from the risks of old and degrading munitions hazards and other debris that threaten health and livelihoods;(11)to cooperate with Taiwan by offering United States support for maintaining Taiwan’s diplomatic partners in Oceania; and (12)to work cooperatively with all governments in Oceania to promote the dignified return of the remains of members of the United States Armed Forces that are missing in action from previous conflicts in the Indo-Pacific region.3292.Oceania strategic roadmap(a)Oceania strategic roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic roadmap for strengthening United States engagement with the countries of Oceania, including an analysis of opportunities to cooperate with Australia, New Zealand, and Japan, to address shared concerns and promote shared goals in pursuit of security and resiliency in the countries of Oceania.(b)ElementsThe strategic roadmap required by subsection (a) shall include the following:(1)A description of United States regional goals and concerns with respect to Oceania and increasing engagement with the countries of Oceania.(2)An assessment, based on paragraph (1), of United States regional goals and concerns that are shared by Australia, New Zealand, and Japan, including a review of issues related to anticorruption, maritime and other security issues, environmental protection, fisheries management, economic growth and development, and disaster resilience and preparedness.(3)A review of ongoing programs and initiatives by the governments of the United States, Australia, New Zealand, and Japan in pursuit of those shared regional goals and concerns, including with respect to the issues described in paragraph (1).(4)A review of ongoing programs and initiatives by regional organizations and other related intergovernmental structures aimed at addressing the issues described in paragraph (1).(5)A plan for aligning United States programs and resources in pursuit of those shared regional goals and concerns, as appropriate.(6)Recommendations for additional United States authorities, personnel, programs, or resources necessary to execute the strategic roadmap.(7)Any other elements the Secretary considers appropriate.3293.Review of USAID programming in Oceania(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development (in this section referred to as USAID), should include the Indo-Pacific countries of Oceania in existing strategic planning and multi-sector program evaluation processes, including the Department of State’s Integrated Country Strategies and USAID’s Country Development Cooperation Strategies, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps.(b)Programmatic considerationsEvaluations and considerations for Indo-Pacific countries of Oceania in the program planning and strategic development processes under subsection (a) should include—(1)descriptions of the diplomatic and development challenges of the Indo-Pacific countries of Oceania as those challenges relate to the strategic, economic, and humanitarian interests of the United States;(2)reviews of existing Department of State and USAID programs to address the diplomatic and development challenges of those countries evaluated under paragraph (1);(3)descriptions of the barriers, if any, to increasing Department of State and USAID programming to Indo-Pacific countries of Oceania, including—(A)the relative income level of the Indo-Pacific countries of Oceania relative to other regions where there is high demand for United States foreign assistance to support development needs;(B)the relative capacity of the Indo-Pacific countries of Oceania to absorb United States foreign assistance for diplomatic and development needs through partner governments and civil society institutions; and(C)any other factor that the Secretary or Administrator determines may constitute a barrier to deploying or increasing United States foreign assistance to the Indo-Pacific countries of Oceania;(4)assessments of the presence of, degree of international development by, partner country indebtedness to, and political influence of malign foreign governments, such as the Government of the People’s Republic of China, and non-state actors;(5)assessments of new foreign economic assistance modalities that could assist in strengthening United States foreign assistance in the Indo-Pacific countries of Oceania, including the deployment of technical assistance and asset recovery tools to partner governments and civil society institutions to help develop the capacity and expertise necessary to achieve self-sufficiency;(6)an evaluation of the existing budget and resource management processes for the Department of State’s and USAID’s mission and work with respect to its programming in the Indo-Pacific countries of Oceania;(7)an explanation of how the Secretary and the Administrator will use existing programming processes, including those with respect to development of an Integrated Country Strategy, Country Development Cooperation Strategy, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps, to advance the long-term growth, governance, economic development, and resilience of the Indo-Pacific countries of Oceania; and(8)any recommendations about appropriate budgetary, resource management, and programmatic changes necessary to assist in strengthening United States foreign assistance programming in the Indo-Pacific countries of Oceania. 3294.Oceania Security Dialogue(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the appropriate committees of Congress on the feasibility and advisability of establishing a United States-based public-private sponsored security dialogue (to be known as the Oceania Security Dialogue) among the countries of Oceania for the purposes of jointly exploring and discussing issues affecting the economic, diplomatic, and national security of the Indo-Pacific countries of Oceania.(b)Report requiredThe briefing required by subsection (a) shall, at a minimum, include the following:(1)A review of the ability of the Department of State to participate in a public-private sponsored security dialogue.(2)An assessment of the potential locations for conducting an Oceania Security Dialogue in the jurisdiction of the United States.(3)Consideration of dates for conducting an Oceania Security Dialogue that would maximize participation of representatives from the Indo-Pacific countries of Oceania.(4)A review of the funding modalities available to the Department of State to help finance an Oceania Security Dialogue, including grant-making authorities available to the Department of State.(5)An assessment of any administrative, statutory, or other legal limitations that would prevent the establishment of an Oceania Security Dialogue with participation and support of the Department of State as described in subsection (a).(6)An analysis of how an Oceania Security Dialogue could help to advance the Boe Declaration on Regional Security, including its emphasis on the changing environment as the greatest existential threat to countries of Oceania. (7)An evaluation of how an Oceania Security Dialogue could help amplify the issues and work of existing regional structures and organizations dedicated to the security of the Oceania region, such as the Pacific Island Forum and Pacific Environmental Security Forum.(8)An analysis of how an Oceania Security Dialogue would help with implementation of the strategic roadmap required by section 292 and advance the National Security Strategy of the United States.(c)Interagency consultationTo the extent practicable, the Secretary of State may consult with the Secretary of Defense and, where appropriate, evaluate the lessons learned of the Regional Centers for Security Studies of the Department of Defense to determine the feasibility and advisability of establishing the Oceania Security Dialogue. 3295.Report on countering illegal, unreported, and unregulated fishing in Oceania(a)Sense of CongressIt is the sense of Congress that—(1)many countries of the Oceania region depend on commercial tuna fisheries as a critical component of their economies;(2)the Government of the People’s Republic of China has used its licensed fishing fleet to exert greater influence in Oceania, but at the same time, its licensed fishing fleet is also a major contributor to illegal, unreported, and unregulated fishing (in this section referred to as IUU fishing) activities;(3)the sustainability of Oceania’s fisheries is threatened by IUU fishing, which depletes both commercially important fish stocks and non-targeted species that help maintain the integrity of the ocean ecosystem;(4)in addition, IUU fishing puts pressure on protected species of marine mammals, sea turtles, and sea birds, which also jeopardizes the integrity of the ocean ecosystem;(5)further, because IUU fishing goes unrecorded, the loss of biomass compromises scientists’ work to assess and model fishery stocks and advise managers on sustainable catch levels;(6)beyond the damage to living marine resources, IUU fishing also contributes directly to illegal activity in the Oceania region, such as food fraud, smuggling, and human trafficking;(7)current approaches to IUU fishing enforcement rely on established methods, such as vessel monitoring systems, logbooks maintained by government fisheries enforcement authorities to record the catches landed by fishing vessels, and corroborating data on catches hand-collected by human observer programs;(8)such established methods are imperfect because—(A)vessels can turn off monitoring systems and unlicensed vessels do not use them; and (B)observer coverage is thin and subject to human error and corruption;(9)maritime domain awareness technology solutions for vessel monitoring have gained credibility in recent years and include systems such as observing instruments deployed on satellites, crewed and uncrewed air and surface systems, aircraft, and surface vessels, as well as electronic monitoring systems on fishing vessels;(10)maritime domain awareness technologies hold the promise of significantly augmenting the current IUU fishing enforcement capacities; and(11)maritime domain awareness technologies offer an avenue for addressing key United States national interests, including those interests related to—(A)increasing bilateral diplomatic ties with key allies and partners in the Oceania region; (B)countering illicit trafficking in arms, narcotics, and human beings associated with IUU fishing; (C)advancing security, long-term growth, and development in the Oceania region; (D)supporting ocean conservation objectives; (E)reducing food insecurity; and (F)countering attempts by the Government of the People’s Republic of China to grow its influence in the Oceania region.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the National Oceanic and Atmospheric Administration, the Commandant of the Coast Guard, and the Secretary of Defense, shall submit to the appropriate congressional committees a report assessing the use of advanced maritime domain awareness technology systems to combat IUU fishing in Oceania. (2)ElementsThe report required by paragraph (1) shall include—(A)a review of the effectiveness of existing monitoring technologies, including electronic monitoring systems, to combat IUU fishing;(B)recommendations for effectively integrating effective monitoring technologies into a Oceania-wide strategy for IUU fishing enforcement;(C)an assessment and recommendations for the secure and reliable processing of data from such monitoring technologies, including the security and verification issues;(D)the technical and financial capacity of countries of the Oceania region to deploy and maintain large-scale use of maritime domain awareness technological systems for the purposes of combating IUU fishing and supporting fisheries resource management;(E)a review of the technical and financial capacity of regional organizations and international structures to support countries of the Oceania region in the deployment and maintenance of large-scale use of maritime domain awareness technology systems for the purposes of combating IUU fishing and supporting fisheries resource management;(F)an evaluation of the utility of using foreign assistance, security assistance, and development assistance provided by the United States to countries of the Oceania region to support the large-scale deployment and operations of maritime domain awareness systems to increase maritime security across the region; and(G)an assessment of the role of large-scale deployment and operations of maritime domain awareness systems throughout Oceania to supporting United States economic and national security interests in the Oceania region, including efforts related to countering IUU fishing, improving maritime security, and countering malign foreign influence. 3296.Oceania Peace Corps partnerships(a)In generalNot later than one year after the date of the enactment of this Act, the Director of the Peace Corps shall submit to Congress a report on strategies to reasonably and safely expand the number of Peace Corps volunteers in Oceania, with the goals of—(1)expanding the presence of the Peace Corps to all currently feasible locations in Oceania; and(2)working with regional and international partners of the United States to expand the presence of Peace Corps volunteers in low-income Oceania communities in support of climate resilience initiatives.(b)ElementsThe report required by subsection (a) shall—(1)assess the factors contributing to the current absence of the Peace Corps and its volunteers in Oceania; (2)examine potential remedies that include working with United States Government agencies and regional governments, including governments of United States allies—(A)to increase the health infrastructure and medical evacuation capabilities of the countries of Oceania to better support the safety of Peace Corps volunteers while in those countries;(B)to address physical safety concerns that have decreased the ability of the Peace Corps to operate in Oceania; and(C)to increase transportation infrastructure in the countries of Oceania to better support the travel of Peace Corps volunteers and their access to necessary facilities; (3)evaluate the potential to expand the deployment of Peace Corps Response volunteers to help the countries of Oceania address social, economic, and development needs of their communities that require specific professional expertise; and(4)explore potential new operational models to address safety and security needs of Peace Corps volunteers in the countries of Oceania, including—(A)changes to volunteer deployment durations; and(B)scheduled redeployment of volunteers to regional or United States-based healthcare facilities for routine physical and behavioral health evaluation. (c)Volunteers in low-income oceania communities(1)In generalIn examining the potential to expand the presence of Peace Corps volunteers in low-income Oceania communities under subsection (a)(2), the Director of the Peace Corps shall consider the development of initiatives described in paragraph (2).(2)Initiatives describedInitiatives described in this paragraph are volunteer initiatives that help the countries of Oceania address social, economic, and development needs of their communities, including by—(A)addressing, through appropriate resilience-based interventions, the vulnerability that communities in Oceania face as result of extreme weather, severe environmental change, and other climate related trends; and(B)improving, through smart infrastructure principles, access to transportation and connectivity infrastructure that will help address the economic and social challenges that communities in Oceania confront as a result of poor or nonexistent infrastructure.(d)Oceania definedIn this section, the term Oceania includes the following:(1)Easter Island of Chile.(2)Fiji.(3)French Polynesia of France.(4)Kiribati.(5)New Caledonia of France.(6)Nieu of New Zealand.(7)Papua New Guinea.(8)Samoa.(9)Vanuatu.(10)The Ashmore and Cartier Islands of Australia.(11)The Cook Islands of New Zealand.(12)The Coral Islands of Australia.(13)The Federated States of Micronesia.(14)The Norfolk Island of Australia.(15)The Pitcairn Islands of the United Kingdom.(16)The Republic of the Marshal Islands.(17)The Republic of Palau.(18)The Solomon Islands.(19)Tokelau of New Zealand.(20)Tonga.(21)Tuvalu.(22)Wallis and Futuna of France. IIIInvesting in our values3301.Authorization of appropriations for promotion of democracy in Hong Kong(a)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2022 for the Bureau of Democracy, Human Rights, and Labor of the Department of State to promote democracy in Hong Kong.(b)AdministrationThe Secretary of State shall designate an office within the Department of State to administer and coordinate the provision of such funds described in subsection (a) within the Department of State and across the United States Government.3302.Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) is amended—(1)by redesignating subparagraph (E) as subparagraph (F); and(2)by inserting after subparagraph (D) the following: (E)Serious human rights abuses in connection with forced labor..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment.3303.Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note), as amended by section 302, is further amended—(1)by redesignating subparagraphs (F) as subparagraph (G); and(2)by inserting after subparagraph (E) the following:(F)Systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation policies and practices..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment. 3304.Report on corrupt activities of senior officials of Government of the People’s Republic of China(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Annual report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2026, the Director of the Central Intelligence Agency, in coordination with the Secretary of State, the Secretary of Treasury, and any other relevant United States Government official, shall submit to the appropriate committees of Congress a report on the corruption and corrupt activities of senior officials of the Government of the People's Republic of China.(2)Elements(A)In generalEach report under paragraph (1) shall include the following elements:(i)A description of the wealth and sources of wealth of senior officials of the Government of the People's Republic of China.(ii)A description of corrupt activities, including activities taking place outside of China, engaged in by senior officials of the Government of the People's Republic of China.(iii)A description of any gaps in the ability of the intelligence community to collect information covered in clauses (i) and (ii).(B)Scope of reportsThe first report under paragraph (1) shall include comprehensive information on the matters described in subparagraph (A). Any succeeding report under paragraph (1) may consist of an update or supplement to the preceding report under that subsection.(3)FormEach report under paragraph (1) shall include an unclassified executive summary of the elements described in clauses (i) and (ii) of paragraph (2)(A), and may include a classified annex.(c)Sense of CongressIt is the sense of Congress that the United States should undertake every effort and pursue every opportunity to expose the corruption and related practices of senior officials of the Government of the People's Republic of China, including President Xi Jinping. 3305.Removal of members of the United Nations Human Rights Council that commit human rights abusesThe President shall direct the Permanent Representative of the United States to the United Nations to use the voice, vote, and influence of the United States to—(1)reform the process for removing members of the United Nations Human Rights Council that commit gross and systemic violations of human rights, including—(A)lowering the threshold vote at the United Nations General Assembly for removal to a simple majority;(B)ensuring information detailing the member country’s human rights record is publicly available before the vote on removal; and(C)making the vote of each country on the removal from the United Nations Human Rights Council publicly available;(2)reform the rules on electing members to the United Nations Human Rights Council to ensure United Nations members that have committed gross and systemic violations of human rights are not elected to the Human Rights Council; and(3)oppose the election to the Human Rights Council of any United Nations member—(A)currently designated as a country engaged in a consistent pattern of gross violations of internationally recognized human rights pursuant to section 116 or section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304);(B) currently designated as a state sponsor of terrorism;(C) currently designated as a Tier 3 country under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(D)the government of which is identified on the list published by the Secretary of State pursuant to section 404(b) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1(b)) as a government that recruits and uses child soldiers; or(E)the government of which the United States determines to have committed genocide or crimes against humanity. 3306.Policy with respect to Tibet(a)Rank of United States Special Coordinator for Tibetan IssuesSection 621 of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note) is amended—(1)by redesignating subsections (b), (c), and (d), as subsections (c), (d), and (e), respectively; and(2)by inserting after subsection (a) the following: (b)RankThe Special Coordinator shall either be appointed by the President, with the advice and consent of the Senate, or shall be an individual holding the rank of Under Secretary of State or higher..(b)Tibet Unit at United States Embassy in Beijing(1)In generalThe Secretary of State shall establish a Tibet Unit in the Political Section of the United States Embassy in Beijing, People's Republic of China. (2)OperationThe Tibet Unit established under paragraph (1) shall operate until such time as the Government of the People's Republic of China permits—(A)the United States Consulate General in Chengdu, People's Republic of China, to reopen; or (B)a United States Consulate General in Lhasa, Tibet, to open. (3)Staff(A)In generalThe Secretary shall—(i)assign not fewer than 2 United States direct-hire personnel to the Tibet Unit established under paragraph (1); and (ii)hire not fewer than 1 locally engaged staff member for such unit. (B)Language trainingThe Secretary shall make Tibetan language training available to the personnel assigned under subparagraph (A), consistent with the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note). 3307.United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists(a)Reaffirmation of policyIt is the policy of the United States, as provided under section 342(b) of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), that any interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the 14th Dalai Lama and any future Dalai Lamas would represent a clear abuse of the right to religious freedom of Tibetan Buddhists and the Tibetan people.(b)International efforts to protect religious freedom of Tibetan BuddhistsThe Secretary of State should engage with United States allies and partners to—(1)support Tibetan Buddhist religious leaders' sole religious authority to identify and install the 15th Dalai Lama;(2)oppose claims by the Government of the People’s Republic of China that the PRC has the authority to decide for Tibetan Buddhists the 15th Dalai Lama; and(3)reject interference by the Government of the People’s Republic of China in the religious freedom of Tibetan Buddhists. 3308.Sense of Congress on treatment of Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region(a)FindingsCongress makes the following findings:(1)The Uyghurs are one of several predominantly Muslim Turkic groups living in the Xinjiang Uyghur Autonomous Region (XUAR) in the northwest of the People’s Republic of China (PRC).(2)Following Uyghur demonstrations and unrest in 2009 and clashes with government security personnel and other violent incidents in subsequent years, PRC leaders sought to stabilize the XUAR through large-scale arrests and extreme security measures, under the pretext of combatting alleged terrorism, religious extremism, and ethnic separatism.(3)In May 2014, the PRC launched its Strike Hard Against Violent Extremism campaign, which placed further restrictions on and facilitated additional human rights violations against minorities in the XUAR under the pretext of fighting terrorism.(4)In August 2016, Chinese Communist Party (CCP) Politburo member Chen Quanguo, former Tibet Autonomous Region (TAR) Party Secretary, known for overseeing intensifying security operations and human rights abuses in the TAR, was appointed as Party Secretary of the XUAR.(5)Beginning in 2017, XUAR authorities have sought to forcibly assimilate Uyghurs and other Turkic minorities into Chinese society through a policy of cultural erasure known as Sinicization.(6)Since 2018, credible reporting including from the BBC, France24, and the New York Times has shown that the Government of the PRC has built mass internment camps in the XUAR, which it calls vocational training centers, and detained Uyghurs and other groups in them and other facilities.(7)Since 2015, XUAR authorities have arbitrarily detained an estimated 1,500,000 Uyghurs—12.5 percent of the XUAR’s official Uyghur population of 12,000,000—and a smaller number of other ethnic minorities in the vocational training centers and other detention and pre-detention facilities.(8)In 2017, the XUAR accounted for less than two percent of the PRC’s total population but 21 percent of all arrests in China.(9)The Atlantic, Radio Free Asia, and other sources have revealed that detainees are forced to renounce many of their Islamic beliefs and customs and repudiate Uyghur culture, language, and identity.(10)Investigations by Human Rights Watch and other human rights organizations have documented how detainees are subject to political indoctrination, forced labor, crowded and unsanitary conditions, involuntary biometric data collection, both medical neglect and intrusive medical interventions, food and water deprivation, beatings, sexual violence, and torture.(11)Research by the Australian Strategic Policy Institute suggests that, since late 2019, many detainees have been placed in higher security facilities and convicted of formal crimes.(12)Human Rights Watch has reported that the PRC uses data collection programs, including facial recognition technology, to surveil Uyghurs in the XUAR and to identify individuals whom authorities may detain.(13)PRC authorities have placed countless children whose parents are detained or in exile in state-run institutions and boarding schools without the consent of their parents.(14)New York Times reporting revealed that numerous local PRC officials who did not agree with the policies carried out in XUAR have been fired and imprisoned.(15)Associated Press reporting documented widespread and systemic efforts by PRC authorities to force Uyghur women to take contraceptives or to subject them to sterilization or abortion, threatening to detain those who do not comply.(16)PRC authorities prohibit family members and advocates inside and outside China from having regular communications with relatives and friends imprisoned in the XUAR, such as journalist and entrepreneur Ekpar Asat.(17)PRC authorities have imposed pervasive restrictions on the peaceful practice of Islam in the XUAR, to the extent that Human Rights Watch asserts the PRC has effectively outlawed the practice of Islam.(18)Individuals who are not detained in camps have been forced to attend political indoctrination sessions, subjected to movement restrictions, mass surveillance systems, involuntary biometric data collection, and other human rights abuses.(19)International media, nongovernmental organizations, scholars, families, and survivors have reported on the systemic nature of many of these abuses.(20)On June 26, 2020, a group of 50 independent United Nations experts jointly expressed alarm over China’s deteriorating human rights record, including its repression in Xinjiang, and called on the international community to act collectively and decisively to ensure China respects human rights and abides by its international obligations.(21)On October 6, 2020, 39 United Nations member countries issued a public statement condemning human rights violations by PRC authorities and calling on the PRC to allow the United Nations High Commissioner for Human Rights unfettered access to Xinjiang.(22)The United States Congress passed the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145).(23)The United States Congress passed the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), which has been used to sanction PRC officials and entities for their activities in the XUAR.(24)The United States Government has implemented additional targeted restrictions on trade with Xinjiang and imposed visa and economic sanctions on PRC officials and entities for their activities in the XUAR.(25)The United States Government has documented human rights abuses and violations of individual freedoms in the XUAR, including in the 2019 Department of State Report on International Religious Freedom.(26)On January 19, 2021, then-Secretary of State Michael Pompeo determined that the PRC, under the direction and control of the CCP, has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang.(27)On January 19, 2021, during his confirmation hearing, Secretary of State Antony Blinken testified that forcing men, women, and children into concentration camps, trying to in effect reeducate them to be adherents to the Chinese Communist Party—all of that speaks to an effort to commit genocide.(28)On January 19, 2021, Secretary of the Treasury Janet L. Yellen, during her confirmation hearing, publicly stated that China is guilty of horrendous human rights abuses.(29)On January 27, 2021, in response to a question from the press regarding the Uyghurs, Secretary Blinken stated that his judgement remains that genocide was committed against the Uyghurs.(30)On March 10, 2021, in response to a question on Xinjiang during his testimony before the Committee on Foreign Affairs of the House of Representatives, Secretary Blinken reiterated, We’ve been clear, and I’ve been clear, that I see it as genocide, other egregious abuses of human rights, and we’ll continue to make that clear..(31)The 2020 Department of State Country Reports on Human Rights Practices: China states that [g]enocide and crimes against humanity occurred during the year against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang.(b)Sense of CongressIt is the sense of Congress that—(1)the atrocities committed by the CCP against Uyghurs and other predominantly Muslim Turkic groups in Xinjiang, including forced labor, sexual violence, the internment of over 1,000,000 individuals, and other horrific abuses must be condemned;(2)the President, the Secretary of State, and the United States Ambassador to the United Nations should speak publicly about the ongoing human rights abuses in the XUAR, including in formal speeches at the United Nations and other international fora;(3)the President, the Secretary of State, and the United States Ambassador to the United Nations should appeal to the United Nations Secretary-General to take a more proactive and public stance on the situation in the XUAR, including by supporting calls for an investigation and accountability for individuals and entities involved in abuses against the people of the XUAR;(4)the United States should continue to use targeted sanctions and all diplomatic tools available to hold those responsible for the atrocities in Xinjiang to account;(5)United States agencies engaged with China on trade, climate, defense, or other bilateral issues should include human rights abuses in the XUAR as a consideration in developing United States policy;(6)the United States supports Radio Free Asia Uyghur, the only Uyghur-language news service in the world independent of Chinese government influence; and(7)the United States recognizes the repeated requests from the United Nations High Commissioner for Human Rights for unfettered access to the XUAR and the PRC’s refusal to comply, and therefore—(A)PRC authorities must allow unfettered access by the United Nations Office of the High Commissioner for Human Rights to the XUAR;(B)the United States should urge collaborative action between the United States Government and international partners to pressure PRC authorities to allow unfettered access to the XUAR;(C)the President, the Secretary of State, and the United States Ambassador to the United Nations should simultaneously outline a strategy to investigate the human rights abuses and crimes that have taken place in the XUAR, collect evidence, and transfer the evidence to a competent court; and(D)United States partners and allies should undertake similar strategies in an effort to build an international investigation outside of the PRC if PRC authorities do not comply with a United Nations investigation in the XUAR. 3309.Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong(a)FindingsCongress makes the following findings:(1)The People’s Republic of China has repeatedly violated its obligations under the Joint Declaration by suppressing the basic rights and freedoms of Hong Kongers.(2)On June 30, 2020, the National People’s Congress passed a National Security Law that further erodes Hong Kong’s autonomy and enables authorities to suppress dissent.(3)The Government of the People’s Republic of China continues to utilize the National Security Law to undermine the fundamental rights of the people of Hong Kong through suppression of the freedom of speech, assembly, religion, and the press.(4)Article 9 of the National Security Law authorizes unprecedented regulation and supervision of internet activity in Hong Kong, including expanded police powers to force internet service providers to censor content, hand over user information, and block access to platforms.(5)On January 13, 2021, the Hong Kong Broadband Network blocked public access to HK Chronicles, a website promoting pro-democracy viewpoints, under the authorities of the National Security Law.(6)On February 12, 2021, internet service providers blocked access to the Taiwan Transitional Justice Commission website in Hong Kong.(7)Major tech companies including Facebook, Twitter, WhatsApp and Google have stopped reviewing requests for user data from Hong Kong authorities.(8)On February 28, 2021, 47 pro-democracy activists in Hong Kong were arrested and charged under the National Security Law on the charge of conspiracy to commit subversion.(b)Sense of CongressIt is the sense of Congress that the United States should—(1)support the ability of the people of Hong Kong to maintain their freedom to access information online; and(2)focus on investments in technologies that facilitate the unhindered exchange of information in Hong Kong in advance of any future efforts by the Chinese Communist Party—(A)to suppress internet access;(B)to increase online censorship; or (C)to inhibit online communication and content-sharing by the people of Hong Kong.(c)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Appropriations of the House of Representatives; and(F)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Working groupThe term working group means—(A)the Under Secretary of State for Civilian Security, Democracy, and Human Rights;(B)the Assistant Secretary of State for East Asian and Pacific Affairs;(C)the Chief Executive Officer of the United States Agency for Global Media and the President of the Open Technology Fund; and (D)the Administrator of the United States Agency for International Development.(3)Joint DeclarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984. (d)Hong Kong Internet Freedom Program(1)In generalThe Secretary of State is authorized to establish a working group to develop a strategy to bolster internet resiliency and online access in Hong Kong. The Secretary shall establish a Hong Kong Internet Freedom Program in the Bureau of Democracy, Human Rights, and Labor at the Department of State. Additionally, the President of the Technology Fund is authorized to establish a Hong Kong Internet Freedom Program. These programs shall operate independently, but in strategic coordination with other entities in the working group. The Open Technology Fund shall remain independent from Department of State direction in its implementation of this, and any other Internet Freedom Programs.(2)IndependenceDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2023, the Program shall be carried out independent from the mainland China internet freedom portfolios in order to focus on supporting liberties presently enjoyed by the people of Hong Kong.(3)Consolidation of Department of State programBeginning on October 1, 2023, the Secretary of State may—(A)consolidate the Program with the mainland China initiatives in the Bureau of Democracy, Human Rights, and Labor; or(B)continue to carry out the Program in accordance with paragraph (2). (4)Consolidation of Open Technology Fund ProgramBeginning on October 1, 2023, the President of the Open Technology Fund may—(A)consolidate the Program with the mainland China initiatives in the Open Technology Fund; or (B)continue to carry out the Program in accordance with paragraph (2).(e)Support for internet freedom technology Programs(1)Grants authorized(A)In generalThe Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor, and the Open Technology Fund, separately and independently from the Secretary of State, are authorized to award grants and contracts to private organizations to support and develop programs in Hong Kong that promote or expand—(i)open, interoperable, reliable and secure internet; and(ii)the online exercise of human rights and fundamental freedoms of individual citizens, activists, human rights defenders, independent journalists, civil society organizations, and marginalized populations in Hong Kong.(B)GoalsThe goals of the programs developed with grants authorized under subparagraph (A) should be—(i)to make the internet available in Hong Kong;(ii)to increase the number of the tools in the technology portfolio;(iii)to promote the availability of such technologies and tools in Hong Kong;(iv)to encourage the adoption of such technologies and tools by the people of Hong Kong;(v)to scale up the distribution of such technologies and tools throughout Hong Kong;(vi)to prioritize the development of tools, components, code, and technologies that are fully open-source, to the extent practicable; (vii)to conduct research on repressive tactics that undermine internet freedom in Hong Kong; (viii)to ensure digital safety guidance and support is available to repressed individual citizens, human rights defenders, independent journalists, civil society organizations and marginalized populations in Hong Kong; and (ix)to engage American private industry, including e-commerce firms and social networking companies, on the importance of preserving internet access in Hong Kong.(C)Grant recipientsGrants authorized under this paragraph shall be distributed to multiple vendors and suppliers through an open, fair, competitive, and evidence-based decision process—(i)to diversify the technical base; and (ii)to reduce the risk of misuse by bad actors.(D)Security auditsNew technologies developed using grants from this paragraph shall undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund. (2)Funding sourceThe Secretary of State is authorized to expend funds from the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor of the Department of State during fiscal year 2020 for grants authorized under paragraph (1) at any entity in the working group.(3)Authorization of appropriations(A)Open technology fundIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Open Technology Fund $5,000,000 for each of fiscal years 2022 and 2023 to carry out this subsection. This funding is in addition to the funds authorized for the Open Technology Fund through the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–92). (B)Bureau of democracy, human rights, and laborIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Office of Internet Freedom Programs in the Bureau of Democracy, Human Rights, and Labor of the Department of State $10,000,000 for each of fiscal years 2022 and 2023 to carry out this section.(C)AvailabilityAmounts appropriated pursuant to subparagraphs (A) and (B) shall remain available until expended.(f)Strategic planning reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the working group shall submit a classified report to the appropriate committees of Congress that—(1)describes the Federal Government’s plan to bolster and increase the availability of Great Firewall circumvention and internet freedom technology in Hong Kong during fiscal year 2022; (2)outlines a plan for—(A)supporting the preservation of an open, interoperable, reliable, and secure internet in Hong Kong; (B)increasing the supply of the technology referred to in paragraph (1);(C)accelerating the dissemination of such technology; (D)promoting the availability of internet freedom in Hong Kong;(E)utilizing presently-available tools in the existing relevant portfolios for further use in the unique context of Hong Kong;(F)expanding the portfolio of tools in order to diversify and strengthen the effectiveness and resiliency of the circumvention efforts; (G)providing training for high-risk groups and individuals in Hong Kong; and(H)detecting analyzing, and responding to new and evolving censorship threats;(3)includes a detailed description of the technical and fiscal steps necessary to safely implement the plans referred to in paragraphs (1) and (2), including an analysis of the market conditions in Hong Kong;(4)describes the Federal Government’s plans for awarding grants to private organizations for the purposes described in subsection (e)(1)(A);(5)outlines the working group’s consultations regarding the implementation of this section to ensure that all Federal efforts are aligned and well coordinated; and(6)outlines the Department of State’s strategy to influence global internet legal standards at international organizations and multilateral fora. 3310.Enhancing transparency on international agreements and non-binding instruments(a)In generalSection 112b of title 1, United States Code, is amended—(1)in the section heading, by striking transmission to Congress and inserting transparency provisions; (2)in subsection (a)—(A)by striking The Secretary and all that follows through notice from the President.; and(B)by striking any international agreement on behalf of the United States shall transmit and all that follows through the period at the end and inserting the following: “any international agreement or qualifying non-binding instrument on behalf of itself or the United States shall—(1)provide to the Secretary the text of each international agreement not later than 30 calendar days after the date on which such agreement is signed; (2)provide to the Secretary the text of each qualifying non-binding instrument not later than 30 calendar days after the date of the written communication described in subsection (m)(3)(A)(ii); and (3)on an ongoing basis, provide any implementing material to the Secretary for transmittal to the appropriate congressional committees as needed to satisfy the requirements described in subsection (c).; (3)by striking subsection (b);(4)by redesignating subsections (a), (c), (d), (f), and (g) as subsections (d), (g), (j), (k), and (l), respectively;(5)by inserting before subsection (d), as redesignated by paragraph (4), the following: (a)(1)Not less frequently than once each month, the Secretary, through the Legal Adviser of the Department of State, shall provide to the appropriate congressional committees the following:(A)(i)A list of all international agreements and qualifying non-binding instruments approved for negotiation by the Secretary or another Department of State officer at the Assistant Secretary level or higher during the prior month. (ii)A description of the intended subject matter and parties to or participants for each international agreement and qualifying non-binding instrument listed pursuant to clause (i).(B)(i)A list of all international agreements and qualifying non-binding instruments signed, concluded, or otherwise finalized with a foreign party or participant during the prior month. (ii)The text of all international agreements and qualifying non-binding instruments described in clause (i).(iii)A description of the primary legal authority that, in the view of the Secretary, provides authorization for all international agreements and qualifying non-binding instruments provided under clause (ii) to become operative. If multiple authorities are relied upon, the Secretary shall cite all such authorities and identify a primary authority. All citations to a treaty or statute shall include the specific article or section and subsection reference whenever available and, if not available, shall be as specific as possible. If the primary authority relied upon is article II of the Constitution of the United States, the Secretary shall explain the basis for that reliance.(C)(i)A list of all international agreements that entered into force and qualifying non-binding instruments that became operative for the United States during the prior month. (ii)The text of all international agreements and qualifying non-binding instruments described in clause (i). (iii)A statement describing any new or amended statutory or regulatory authority anticipated to be required to fully implement each proposed international agreement and qualifying non-binding instrument included in the list described in clause (i).(iv)A statement of whether there were any opportunities for public comment on the international agreement or qualifying non-binding instrument prior to the conclusion of such agreement or instrument. (2)The Secretary may provide any of the information or texts of international agreements and qualifying non-binding instruments required under paragraph (1) in classified form if providing such information in unclassified form could reasonably be expected to cause damage to the foreign relations or foreign activities of the United States. (3)In the case of a general authorization issued for the negotiation or conclusion of a series of agreements of the same general type, the requirements of this subsection may be satisfied by the provision of— (A)a single notification containing all the information required by this subsection; and (B)a list, to the extent described in such general authorization, of the countries with which such agreements are contemplated.(4)(A)The President may, on a case-by-case basis, waive the requirements of this subsection with respect to a specific international agreement or qualifying non-binding instrument if the President certifies to the appropriate congressional committees that—(i)exercising the waiver authority is vital to the negotiation of a particular international agreement or qualifying non-binding instrument that is itself vital to the national security interests of the United States; and(ii)not later than 60 calendar days after the date on which the President exercises the waiver authority, the President or the President's designee will brief the Majority Leader and the Minority Leader of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the Chairs and Ranking Members of the appropriate congressional committees on the scope and status of the negotiation that is the subject of the waiver.(B)Not later than 60 calendar days after the date on which the President exercises the waiver authority under subparagraph (A), the President or the President's designee shall brief the Majority Leader and the Minority Leader of the Senate, the Speaker and the Minority Leader of the House of Representatives, and the Chairs and Ranking Members of the appropriate congressional committees on the scope and status of the negotiation that is the subject of the waiver.(C)The certification required by subparagraph (A) may be provided in classified form.(D)The President shall not delegate the waiver authority or certification requirements under subparagraph (A).(b)(1)Not less frequently than once each month, the Secretary shall make the text of all international agreements that entered into force and qualifying non-binding instruments that became operative during the prior month, and the information required by subparagraphs (B)(iii) and clauses (iii) and (iv) of subsection (a)(1)(C), available to the public on the website of the Department of State.(2)The requirement under paragraph (1)—(A)shall not apply to any information, including the text of an international agreement or qualifying non-binding instrument, that is classified; and (B)shall apply to any information, including the text of an international agreement or qualifying non-binding instrument, that is unclassified, except that the information required by subparagraphs (B)(iii) and clauses (iii) and (iv) of subsection (a)(1)(C) shall not be subject to the requirement under paragraph (1) if the international agreement or qualifying non-binding instrument to which it relates is classified. (3)(A)Not less frequently than once every 3 months, for all non-binding instruments that become operative and in which Department of State personnel or resources, including personnel or resources subject to chief of mission authority, were involved in the negotiation of such instruments, the Secretary shall— (i)make the text of all such unclassified non-binding instruments available to the public on the website of the Department of State; and (ii)transmit the text of all such classified non-binding instruments to the appropriate congressional committees. (B)The requirements under subparagraph (A) shall not apply to a non-binding instrument if the Secretary determines that such instrument is a minor undertaking. The Secretary shall submit any such determination to the appropriate congressional committees not later than 30 calendar days after the date on which such instrument is signed or approved and provide in such submission the name of the instrument and a description of the instrument's scope, substance, and participants. The Secretary may provide such determination in classified form if providing such information in unclassified form could reasonably be expected to cause damage to the foreign relations or foreign activities of the United States. (C)The requirements under subparagraph (A) shall not apply to any non-binding instruments that become operative pursuant to the authorities provided in title 10 or the authorities provided to the agencies described in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(c)For any international agreement or qualifying non-binding arrangement, not later than 30 calendar days after the date on which the Secretary receives a written communication from the Chair or Ranking Member of either of the appropriate congressional committees requesting copies of any implementing agreements or arrangements, whether binding or non-binding, the Secretary shall submit such implementing agreements or arrangements to the appropriate congressional committees. ;(6)by striking subsection (e) and inserting the following:(e)(1)Each department or agency of the United States Government that enters into any international agreement or qualifying non-binding instrument on behalf of itself or the United States shall designate a Chief International Agreements Officer, who shall—(A)be selected from among employees of such department or agency;(B)serve concurrently as the Chief International Agreements Officer; and(C)subject to the authority of the head of such department or agency, have department- or agency-wide responsibility for efficient and appropriate compliance with this section.(2)The Chief International Agreements Officer of the Department of State shall serve in the Office of the Legal Adviser with the title of International Agreements Compliance Officer.(f)Texts of oral international agreements and qualifying non-binding instruments shall be reduced to writing and subject to the requirements of subsection (a).;(7)in subsection (g), as redesignated by paragraph (4), by striking of State;(8)by inserting after subsection (g), as so redesignated, the following: (h)(1)Notwithstanding any other provision of law, no amounts appropriated to the Department of State under any law shall be available for obligation or expenditure to conclude or implement or to support the conclusion or implementation of (including through the use of personnel or resources subject to the authority of a chief of mission) a particular international agreement, other than to facilitate compliance with this section, until the Secretary satisfies the substantive requirements in subsection (a) with respect to that particular international agreement. (2)Paragraph (1) shall take effect on October 1, 2022.(i)(1)Not later than 3 years after the date of the enactment of this Act, and not less frequently than once every 2 years thereafter, the Comptroller General of the United States shall conduct an audit of the compliance of the Secretary with the requirements of this section.(2)In any instance in which a failure by the Secretary to comply with such requirements is determined by the Comptroller General to have been due to the failure or refusal of another agency to provide information or material to the Department of State, or the failure to do so in a timely manner, the Comptroller General shall engage such other agency to determine— (A)the cause and scope of such failure or refusal;(B)the specific office or offices responsible for such failure or refusal; and(C)penalties or other recommendations for measures to ensure compliance with statutory requirements.(3)The Comptroller General shall submit to the appropriate congressional committees the results of each audit required by paragraph (1).(4)The Comptroller General and the Secretary shall make the results of each audit required by paragraph (1) publicly available on the websites of the Government Accountability Office and the Department of State, respectively.; (9)in subsection (j), as redesignated by paragraph (4)—(A)in paragraph (1)—(i)by striking The Secretary of State shall annually submit to Congress and inserting Not later than February 1 of each year, the Secretary shall submit to the appropriate congressional committees; and(ii)by striking an index of and all that follows through the period at the end and inserting the following: “a list of—(A)all international agreements and qualifying non-binding instruments that were signed or otherwise concluded, entered into force or otherwise became operative, or that were modified or otherwise amended during the preceding calendar year; and (B)for each agreement and instrument included in the list under subparagraph (A)—(i)the dates of any action described in such subparagraph; (ii)the title of the agreement or instrument; and (iii)a summary of the agreement or instrument (including a description of the duration of activities under the agreement or instrument and a description of the agreement or instrument).; (B)in paragraph (2), by striking may be submitted in classified form and inserting shall be submitted in unclassified form, but may include a classified annex; and(C)by adding at the end the following: (3)(A)The Secretary should make the report, except for any classified annex, available to the public on the website of the Department of State. (B)Not later than February 1 of each year, the Secretary shall make available to the public on the website of the Department of State each part of the report involving an international agreement or qualifying non-binding instrument that entered into force or became operative during the preceding calendar year, except for any classified annex or information contained therein.(4)Not less frequently than once every 3 months, the Secretary shall brief the appropriate congressional committees on developments with regard to non-binding instruments that have an important effect on the foreign relations of the United States.; and(10)in subsection (l), as redesignated by paragraph (4)—(A)by striking or executive agreement and inserting , executive agreement; and (B)by inserting , or non-binding instrument after agreement; and(11)by adding after subsection (l), as redesignated by paragraph (4), the following: (m)In this section:(1)The term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)The term international agreement includes—(A)treaties that require the advice and consent of the Senate, pursuant to article II of the Constitution of the United States; and(B)other international agreements to which the United States is a party and which are not subject to the advice and consent of the Senate.(3)(A)The term qualifying non-binding instrument means a non-binding instrument that—(i)is signed or otherwise becomes operative with one or more foreign governments, international organizations, or foreign entities, including non-state actors; and(ii)is the subject of a written communication from the Chair or Ranking Member of either of the appropriate congressional committees to the Secretary.(B)The term qualifying non-binding instrument does not include any non-binding instrument that is signed or otherwise becomes operative pursuant to the authorities provided in title 10 or the authorities provided to the agencies described in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(4)The term Secretary means the Secretary of State.(5)(A)The term text of the international agreement or qualifying non-binding instrument includes—(i)any annex, appendix, codicil, side agreement, side letter, or any document of similar purpose or function to the aforementioned regardless of the title of the document; or (ii)any related agreement or non-binding instrument, including implementing agreements and arrangements, whether entered into contemporaneously and in conjunction with the international agreement or qualifying non-binding instrument.(B)Under subparagraph (A)(ii), the term contemporaneously and in conjunction with shall be construed liberally and shall not be interpreted to mean simultaneously or on the same day..(b)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by striking the item relating to section 112b and inserting the following: 112b. United States international agreements; transparency provisions..(c)Conforming amendmentSection 317(h)(2) of the Homeland Security Act of 2002 (6 U.S.C. 195c(h)(2)) is amended by striking Section 112b(c) and inserting Section 112b(g).(d)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $1,000,000 for each of fiscal years 2022 through 2026 for purposes of implementing the requirements of section 112b of title 1, United States Code, as amended by this section.(e)Rules and regulationsNot later than six months from the date of the enactment of this Act, the President shall, through the Secretary of State, promulgate such rules and regulations as may be necessary to carry section 112b of title 1, United States Code, as amended by this section. 3311.Authorization of appropriations for protecting human rights in the People’s Republic of China(a)In generalAmounts authorized to be appropriated or otherwise made available to carry out section 409 of the Asia Reassurance Initiative (Public Law 115–409) include programs that prioritize the protection and advancement of the freedoms of association, assembly, religion, and expression for women, human rights activists, and ethnic and religious minorities in the People’s Republic of China. (b)Use of fundsAmounts appropriated pursuant to subsection (a) may be used to fund nongovernmental agencies within the Indo-Pacific region that are focused on the issues described in subsection (a). (c)Consultation requirementIn carrying out this section, the Assistant Secretary of Democracy, Human Rights and Labor shall consult with the appropriate congressional committees and representatives of civil society regarding—(1)strengthening the capacity of the organizations referred to in subsection (b);(2)protecting members of the groups referred to in subsection (a) who have been targeted for arrest, harassment, forced sterilizations, coercive abortions, forced labor, or intimidation, including members residing outside of the People’s Republic of China; and(3)messaging efforts to reach the broadest possible audiences within the People’s Republic of China about United States Government efforts to protect freedom of association, expression, assembly, and the rights of ethnic minorities. 3312.Diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games(a)Statement of policyIt shall be the policy of the United States—(1)to implement a diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games in the PRC; and(2)to call for an end to the Chinese Communist Party’s ongoing human rights abuses, including the Uyghur genocide.(b)Funding prohibition(1)In generalNotwithstanding any other provision of law, the Secretary of State may not obligate or expend any Federal funds to support or facilitate the attendance of the XXIV Olympic Winter Games or the XIII Paralympic Winter Games by any employee of the United States Government.(2)ExceptionParagraph (1) shall not apply to the obligation or expenditure of Federal funds necessary—(A)to support—(i)the United States Olympic and Paralympic Committee; (ii)the national governing bodies of amateur sports; or(iii)athletes, employees, or contractors of the Olympic and Paralympic Committee or such national governing bodies; or (B)to provide consular services or security to, or otherwise protect the health, safety, and welfare of, United States persons, employees, contractors, and their families.(3)WaiverThe Secretary of State may waive the applicability of paragraph (1) in a circumstance in which the Secretary determines a waiver is the national interest. 3313.Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability ActSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed. IVInvesting in our economic statecraft3401.Findings and sense of Congress regarding the PRC’s industrial policy(a)FindingsCongress makes the following findings:(1)The People’s Republic of China, at the direction of the Chinese Communist Party, is advancing an ecosystem of anticompetitive economic and industrial policies that—(A)distort global markets;(B)limit innovation;(C)unfairly advantage PRC firms at the expense of the United States and other foreign firms; and(D)unfairly and harmfully prejudice consumer choice.(2)Of the extensive and systemic economic and industrial policies pursued by the PRC, the mass subsidization of PRC firms, intellectual property theft, and forced technology transfer are among the most damaging to the global economy.(3)Through regulatory interventions and direct financial subsidies, the CCP, for the purposes of advancing national political and economic objectives, directs, coerces, and influences in anti-competitive ways the commercial activities of firms that are directed, financed, influenced, or otherwise controlled by the state, including state-owned enterprises, and ostensibly independent and private Chinese companies, such as technology firms in strategic sectors.(4)The PRC Government, at the national and subnational levels, grants special privileges or status to certain PRC firms in key sectors designated as strategic, such as telecommunications, oil, power, aviation, banking, and semiconductors. Enterprises receive special state preferences in the form of favorable loans, tax exemptions, and preferential land access from the CCP.(5)The subsidization of PRC companies, as described in paragraphs (3) and (4)—(A)enables these companies to sell goods below market prices, allowing them to outbid and crowd out market-based competitors and thereby pursue global dominance of key sectors;(B)distorts the global market economy by undermining longstanding and generally accepted market-based principles of fair competition, leading to barriers to entry and forced exit from the market for foreign or private firms, not only in the PRC, but in markets around the world;(C)creates government-sponsored or supported de facto monopolies, cartels, and other anti-market arrangements in key sectors, limiting or removing opportunities for other firms; and(D)leads to, as a result of the issues described in paragraphs (A) through (C), declines in profits and revenue needed by foreign and private firms for research and development.(6)The CCP incentivizes and empowers PRC actors to steal critical technologies and trade secrets from private and foreign competitors operating in the PRC and around the world, particularly in areas that the CCP has identified as critical to advancing PRC objectives. The PRC, as directed by the CCP, also continues to implement anti-competitive regulations, policies, and practices that coerce the handover of technology and other propriety or sensitive data from foreign enterprises to domestic firms in exchange for access to the PRC market.(7)Companies in the United States and in foreign countries compete with state-subsidized PRC companies that enjoy the protection and power of the state in third-country markets around the world. The advantages granted to PRC firms, combined with significant restrictions to accessing the PRC market itself, severely hamper the ability of United States and foreign firms to compete, innovate, and pursue the provision of best value to customers. The result is an unbalanced playing field. Such an unsustainable course, if not checked, will over time lead to depressed competition around the world, reduced opportunity, and harm to both producers and consumers.(8)As stated in the United States Trade Representative’s investigation of the PRC’s trade practices under section 301 of the Trade Act of 1974 (19 U.S.C. 2411), conducted in March 2018, When U.S. companies are deprived of fair returns on their investment in IP, they are unable to achieve the growth necessary to reinvest in innovation. In this sense, China’s technology transfer regime directly burdens the innovation ecosystem that is an engine of economic growth in the United States and similarly-situated economies..(9)In addition to forced technology transfers described in this subsection, the United States Trade Representative’s investigation of the PRC under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) also identified requirements that foreign firms license products at less than market value, government-directed and government-subsidized acquisition of sensitive technology for strategic purposes, and cyber theft as other key PRC technology and industrial policies that are unreasonable and discriminatory. These policies place at risk United States intellectual property rights, innovation and technological development, and jobs in dozens of industries.(10)Other elements of the PRC’s ecosystem of industrial policies that harm innovation and distort global markets include—(A)advancement of policies that encourage local production over imports;(B)continuation of policies that favor unique technical standards in use by PRC firms rather than globally accepted standards, which often force foreign firms to alter their products and manufacturing chains to compete;(C)requirements that foreign companies disclose proprietary information to qualify for the adoption of their standards for use in the PRC domestic market; and(D)maintenance of closed procurement processes, which limit participation by foreign firms, including by setting terms that require such firms to use domestic suppliers, transfer know-how to firms in the PRC, and disclose proprietary information.(11)The Belt and Road Initiative (BRI) and associated industry-specific efforts under this initiative, such as the Digital Silk Road, are key vectors to advance the PRC’s mercantilist policies and practices globally. The resulting challenges do not only affect United States firms. As the European Chamber of Commerce reported in a January 2020 report, the combination of concessional lending to PRC state-owned enterprises, nontransparent procurement and bidding processes, closed digital standards, and other factors severely limit European and other participation in BRI and make competition [with PRC companies] in third-country markets extremely challenging. This underscores a key objective of BRI, which is to ensure the reliance of infrastructure, digital technologies, and other important goods on PRC supply chains and technical standards.(12)On January 9, 2021, the Ministry of Commerce of the PRC issued Order No. 1 of 2021, entitled Rules on Counteracting Unjustified Extraterritorial Application of Foreign Legislation and other Measures, which establishes a blocking regime in response to foreign sanctions on Chinese individuals and entities. That order allows the Government of the PRC to designate specific foreign laws as unjustified extraterritorial application of foreign legislation and to prohibit compliance with such foreign laws. (b)Sense of congressIt is the sense of Congress that—(1)the challenges presented by a nonmarket economy like the PRC’s economy, which has captured such a large share of global economic exchange, are in many ways unprecedented and require sufficiently elevated and sustained long-term focus and engagement;(2)in order to truly address the most detrimental aspects of CCP-directed mercantilist economic strategy, the United States must adopt policies that—(A)expose the full scope and scale of intellectual property theft and mass subsidization of Chinese firms, and the resulting harm to the United States, foreign markets, and the global economy;(B)ensure that PRC companies face costs and consequences for anticompetitive behavior;(C)provide options for affected United States persons to address and respond to unreasonable and discriminatory CCP-directed industrial policies; and(D)strengthen the protection of critical technology and sensitive data, while still fostering an environment that provides incentives for innovation and competition;(3)the United States must work with its allies and partners through the Organization for Economic Cooperation and Development (OECD), the World Trade Organization, and other venues and fora—(A)to reinforce long-standing generally accepted principles of fair competition and market behavior and address the PRC’s anticompetitive economic and industrial policies that undermine decades of global growth and innovation;(B)to ensure that the PRC is not granted the same treatment as that of a free-market economy until it ceases the implementation of laws, regulations, policies, and practices that provide unfair advantage to PRC firms in furtherance of national objectives and impose unreasonable, discriminatory, and illegal burdens on market-based international commerce; and(C)to align policies with respect to curbing state-directed subsidization of the private sector, such as advocating for global rules related to transparency and adherence to notification requirements, including through the efforts currently being advanced by the United States, Japan, and the European Union;(4)the United States and its allies and partners must collaborate to provide incentives to their respective companies to cooperate in areas such as—(A)advocating for protection of intellectual property rights in markets around the world;(B)fostering open technical standards; and(C)increasing joint investments in overseas markets; and(5)the United States should develop policies that—(A)insulate United States entities from PRC pressure against complying with United States laws; (B)counter the potential impact of the blocking regime of the PRC described in subsection (a)(12), including by working with allies and partners of the United States and multilateral institutions; and(C)plan for future actions that the Government of the PRC may take to undermine the lawful application of United States legal authorities, including with respect to the use of sanctions. 3402.Intellectual property violators list(a)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter for 5 years, the Secretary of State, in coordination with the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Director of National Intelligence, shall create a list (referred to in this section as the intellectual property violators list) that identifies—(1)all centrally administered state-owned enterprises incorporated in the People's Republic of China that have benefitted from—(A)a significant act or series of acts of intellectual property theft that subjected a United States economic sector or particular company incorporated in the United States to harm; or(B)an act or government policy of involuntary or coerced technology transfer of intellectual property ultimately owned by a company incorporated in the United States; and(2)any corporate officer of, or principal shareholder with controlling interests in, an entity described in paragraph (1). (b)Rules for identificationTo determine whether there is a credible basis for determining that a company should be included on the intellectual property violators list, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, shall consider—(1)any finding by a United States court that the company has violated relevant United States laws intended to protect intellectual property rights; or(2)substantial and credible information received from any entity described in subsection (c) or other interested persons.(c)ConsultationIn carrying out this section, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, may consult, as necessary and appropriate, with—(1)other Federal agencies, including independent agencies;(2)the private sector; (3)civil society organizations with relevant expertise; and(4)the Governments of Australia, Canada, the European Union, Japan, New Zealand, South Korea, and the United Kingdom. (d)Report(1)In generalThe Secretary of State shall publish, in the Federal Register, an annual report that—(A)lists the companies engaged in the activities described in subsection (a)(1); and(B)describes the circumstances surrounding actions described in subsection (a)(2), including any role of the PRC government; (C)assesses, to the extent practicable, the economic advantage derived by the companies engaged in the activities described in subsection (a)(1); and(D)assesses whether each company engaged in the activities described in subsection (a)(1) is using or has used the stolen intellectual property in commercial activity in Australia, Canada, the European Union, Japan, New Zealand, South Korea, the United Kingdom, or the United States. (2)FormThe report published under paragraph (1) shall be unclassified, but may include a classified annex.(e)Declassification and releaseThe Director of National Intelligence may authorize the declassification of information, as appropriate, to inform the contents of the report published pursuant to subsection (d).(f)Requirement to protect business-confidential information(1)In generalThe Secretary of State and the heads of all other Federal agencies involved in the production of the intellectual property violators list shall protect from disclosure any proprietary information submitted by a private sector participant and marked as business-confidential information, unless the party submitting the confidential business information—(A)had notice, at the time of submission, that such information would be released by the Secretary; or(B)subsequently consents to the release of such information.(2)Nonconfidential version of reportIf confidential business information is provided by a private sector participant, a nonconfidential version of the report under subsection (d) shall be published in the Federal Register that summarizes or deletes, if necessary, the confidential business information.(3)Treatment as trade secretsProprietary information submitted by a private party under this section—(A)shall be considered to be trade secrets and commercial or financial information (as defined under section 552(b)(4) of title 5, United States Code); and(B)shall be exempt from disclosure without the express approval of the private party.3403.Government of the People’s Republic of China subsidies list(a)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in coordination with the United States Trade Representative and the Secretary of Commerce, shall publish an unclassified report in the Federal Register that identifies—(1)subsidies provided by the PRC government to enterprises in the PRC; and(2)discriminatory treatment favoring enterprises in the PRC over foreign market participants.(b)Subsidies and discriminatory treatment describedIn compiling the report under subsection (a), the Secretary of State shall consider—(1)regulatory and other policies enacted or promoted by the PRC government that—(A)discriminate in favor of enterprises in the PRC at the expense of foreign market participants;(B)shield centrally administered, state-owned enterprises from competition; or(C)otherwise suppress market-based competition;(2)financial subsidies, including favorable lending terms, from or promoted by the PRC government or centrally administered, state-owned enterprises that materially benefit PRC enterprises over foreign market participants in contravention of generally accepted market principles; and(3)any subsidy that meets the definition of subsidy under article 1 of the Agreement on Subsidies and Countervailing Measures referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).(c)ConsultationThe Secretary of State, in coordination with the Secretary of Commerce and the United States Trade Representative, may, as necessary and appropriate, consult with—(1)other Federal agencies, including independent agencies;(2)the private sector; and(3)civil society organizations with relevant expertise.3404.Countering foreign corrupt practices(a)In generalThe Secretary of State, in coordination with the Attorney General, shall offer to provide technical assistance to establish legislative and regulatory frameworks to combat the bribery of foreign public officials consistent with the principles of the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions to the governments of countries—(1)that are partners of the United States;(2)that have demonstrated a will to combat foreign corrupt practices responsibly; and(3)for which technical assistance will have the greatest opportunity to achieve measurable results.(b)Strategy requirementNot later than 90 days after the date of enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (a) to the appropriate congressional committees.(c)CoordinationIn formulating the strategy described in subsection (b), the Secretary of State shall coordinate with the Attorney General.(d)Semiannual briefing requirementNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for five years, the Secretary of State shall provide a briefing regarding the activities described in subsection (a) and the strategy submitted under subsection (b) to the appropriate congressional committees.3405.Debt relief for countries eligible for assistance from the International Development Association(a)Policy statementIt is the policy of the United States to coordinate with the international community to provide debt relief for debt that is held by countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic.(b)Debt reliefThe Secretary of the Treasury, in consultation with the Secretary of State, shall engage with international financial institutions and other bilateral official creditors to advance policy discussions on restructuring, rescheduling, or canceling the sovereign debt of countries eligible for assistance from the International Development Association, as necessary, to respond to the COVID–19 pandemic.(c)Reporting requirementNot later than 45 days after the date of the enactment of this Act, and every 90 days thereafter until the end of the COVID–19 pandemic, as determined by the World Health Organization, or until two years after the date of the enactment of this Act, whichever is earlier, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit to the committees specified in subsection (d) a report that describes—(1)actions that have been taken to advance debt relief for countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic in coordination with international financial institutions, the Group of 7 (G7), the Group of 20 (G20), Paris Club members, and the Institute of International Finance;(2)mechanisms that have been utilized and mechanisms that are under consideration to provide the debt relief described in paragraph (1);(3)any United States policy concerns regarding debt relief to specific countries;(4)the balance and status of repayments on all loans from the People’s Republic of China to countries eligible for assistance from the International Development Association, including—(A)loans provided as part of the Belt and Road Initiative of the People’s Republic of China;(B)loans made by the Export-Import Bank of China;(C)loans made by the China Development Bank; and(D)loans made by the Asian Infrastructure Investment Bank; and(5)the transparency measures established or proposed to ensure that funds saved through the debt relief described in paragraph (1) will be used for activities—(A)that respond to the health, economic, and social consequences of the COVID–19 pandemic; and(B)that are consistent with the interests and values of the United States.(d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives.3406.Report on manner and extent to which the Government of the People's Republic of China exploits Hong Kong to circumvent United States laws and protectionsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following:303.Report on manner and extent to which the Government of the People's Republic of China exploits Hong Kong to circumvent United States laws and protections(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of State shall submit to the appropriate congressional committees a report on the manner and extent to which the Government of the People’s Republic of China uses the status of Hong Kong to circumvent the laws and protections of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent United States export controls; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such controls during the reporting period.(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent duties on merchandise exported to the United States from the People’s Republic of China; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such duties during the reporting period.(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such sanctions during the reporting period.(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence, an assessment of how the Government of the People’s Republic of China uses formal or informal means to extradite or coercively move individuals, including United States persons, from Hong Kong to the People’s Republic of China.(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security—(A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of the People’s Republic of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals, including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; and(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period.(c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives.(2)Foreign nationalThe term foreign national means a person that is neither—(A)an individual who is a citizen or national of the People’s Republic of China; or(B)an entity organized under the laws of the People’s Republic of China or of a jurisdiction within the People’s Republic of China.(3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report required by subsection (a).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..3407.Annual review on the presence of Chinese companies in United States capital markets(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Banking, Housing, and Urban Affairs of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Financial Services of the House of Representatives.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for the following 5 years, the Secretary of State, in consultation with the Director of National Intelligence and the Secretary of the Treasury, shall submit an unclassified report to the appropriate committees of Congress that describes the risks posed to the United States by the presence in United States capital markets of companies incorporated in the PRC.(2)Matters to be includedThe report required under paragraph (1) shall—(A)identify companies incorporated in the PRC that—(i)are listed or traded on one or several stock exchanges within the United States, including over-the-counter market and A Shares added to indexes and exchange-traded funds out of mainland exchanges in the PRC; and(ii)based on the factors for consideration described in paragraph (3), have knowingly and materially contributed to—(I)activities that undermine United States national security;(II)serious abuses of internationally recognized human rights; or(III)a substantially increased financial risk exposure for United States-based investors;(B)describe the activities of the companies identified pursuant to subparagraph (A), and their implications for the United States; and(C)develop policy recommendations for the United States Government, State governments, United States financial institutions, United States equity and debt exchanges, and other relevant stakeholders to address the risks posed by the presence in United States capital markets of the companies identified pursuant to subparagraph (A).(3)Factors for considerationIn completing the report under paragraph (1), the President shall consider whether a company identified pursuant to paragraph (2)(A)—(A)has materially contributed to the development or manufacture, or sold or facilitated procurement by the PLA, of lethal military equipment or component parts of such equipment;(B)has contributed to the construction and militarization of features in the South China Sea;(C)has been sanctioned by the United States or has been determined to have conducted business with sanctioned entities;(D)has engaged in an act or a series of acts of intellectual property theft;(E)has engaged in corporate or economic espionage;(F)has contributed to the proliferation of nuclear or missile technology in violation of United Nations Security Council resolutions or United States sanctions;(G)has contributed to the repression of religious and ethnic minorities within the PRC, including in Xinjiang Uyghur Autonomous Region or Tibet Autonomous Region;(H)has contributed to the development of technologies that enable censorship directed or directly supported by the PRC government;(I)has failed to comply fully with Federal securities laws (including required audits by the Public Company Accounting Oversight Board) and material risk disclosure requirements of the Securities and Exchange Commission; or(J)has contributed to other activities or behavior determined to be relevant by the President.(c)Report formThe report required under subsection (b)(1) shall be submitted in unclassified form, but may include a classified annex.(d)PublicationThe unclassified portion of the report under subsection (b)(1) shall be made accessible to the public online through relevant United States Government websites.3408.Economic defense response teams(a)Pilot programNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall develop and implement a pilot program for the creation of deployable economic defense response teams to help provide emergency technical assistance and support to a country subjected to the threat or use of coercive economic measures and to play a liaison role between the legitimate government of that country and the United States Government. Such assistance and support may include the following activities:(1)Reducing the partner country’s vulnerability to coercive economic measures.(2)Minimizing the damage that such measures by an adversary could cause to that country.(3)Implementing any bilateral or multilateral contingency plans that may exist for responding to the threat or use of such measures.(4)In coordination with the partner country, developing or improving plans and strategies by the country for reducing vulnerabilities and improving responses to such measures in the future.(5)Assisting the partner country in dealing with foreign sovereign investment in infrastructure or related projects that may undermine the partner country’s sovereignty.(6)Assisting the partner country in responding to specific efforts from an adversary attempting to employ economic coercion that undermines the partner country’s sovereignty, including efforts in the cyber domain, such as efforts that undermine cybersecurity or digital security of the partner country or initiatives that introduce digital technologies in a manner that undermines freedom, security, and sovereignty of the partner country.(7)Otherwise providing direct and relevant short-to-medium term economic or other assistance from the United States and marshalling other resources in support of effective responses to such measures.(b)Institutional supportThe pilot program required by subsection (a) should include the following elements:(1)Identification and designation of relevant personnel within the United States Government with expertise relevant to the objectives specified in subsection (a), including personnel in—(A)the Department of State, for overseeing the economic defense response team’s activities, engaging with the partner country government and other stakeholders, and other purposes relevant to advancing the success of the mission of the economic defense response team;(B)the United States Agency for International Development, for the purposes of providing technical, humanitarian, and other assistance, generally;(C)the Department of the Treasury, for the purposes of providing advisory support and assistance on all financial matters and fiscal implications of the crisis at hand;(D)the Department of Commerce, for the purposes of providing economic analysis and assistance in market development relevant to the partner country’s response to the crisis at hand, technology security as appropriate, and other matters that may be relevant;(E)the Department of Energy, for the purposes of providing advisory services and technical assistance with respect to energy needs as affected by the crisis at hand;(F)the Department of Homeland Security, for the purposes of providing assistance with respect to digital and cybersecurity matters, and assisting in the development of any contingency plans referred to in paragraphs (3) and (6) of subsection (a) as appropriate;(G)the Department of Agriculture, for providing advisory and other assistance with respect to responding to coercive measures such as arbitrary market closures that affect the partner country’s agricultural sector;(H)the Office of the United States Trade Representative with respect to providing support and guidance on trade and investment matters; and(I)other Federal departments and agencies as determined by the President.(2)Negotiation of memoranda of understanding, where appropriate, with other United States Government components for the provision of any relevant participating or detailed non-Department of State personnel identified under paragraph (1).(3)Negotiation of contracts, as appropriate, with private sector representatives or other individuals with relevant expertise to advance the objectives specified in subsection (a).(4)Development within the United States Government of—(A)appropriate training curricula for relevant experts identified under paragraph (1) and for United States diplomatic personnel in a country actually or potentially threatened by coercive economic measures;(B)operational procedures and appropriate protocols for the rapid assembly of such experts into one or more teams for deployment to a country actually or potentially threatened by coercive economic measures; and(C)procedures for ensuring appropriate support for such teams when serving in a country actually or potentially threatened by coercive economic measures, including, as applicable, logistical assistance, office space, information support, and communications.(5)Negotiation with relevant potential host countries of procedures and methods for ensuring the rapid and effective deployment of such teams, and the establishment of appropriate liaison relationships with local public and private sector officials and entities.(c)Reports required (1)Report on establishmentUpon establishment of the pilot program required by subsection (a), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the pilot program, the major elements of the program, the personnel and institutions involved, and the degree to which the program incorporates the elements described in subsection (a).(2)Follow-up reportNot later than one year after the report required by paragraph (1), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the operations over the previous year of the pilot program established pursuant to subsection (a), as well as the Secretary’s assessment of its performance and suitability for becoming a permanent program.(3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex. (d)Declaration of an economic crisis required(1)NotificationThe President may activate an economic defense response team for a period of 180 days under the authorities of this section to assist a partner country in responding to an unusual and extraordinary economic coercive threat by an adversary of the United States upon the declaration of a coercive economic emergency, together with notification to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Extension authorityThe President may activate the response team for an additional 180 days upon the submission of a detailed analysis to the committees described in paragraph (1) justifying why the continued deployment of the economic defense response team in response to the economic emergency is in the national security interest of the United States.(e)SunsetThe authorities provided under this section shall expire on December 31, 2026. (f)Rule of constructionNeither the authority to declare an economic crisis provided for in subsection (d), nor the declaration of an economic crisis pursuant to subsection (d), shall confer or be construed to confer any authority, power, duty, or responsibility to the President other than the authority to activate an economic defense response team as described in this section. (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Agriculture, and the Committee on Ways and Means of the House of Representatives. VEnsuring strategic security3501.Findings on strategic security and arms controlCongress makes the following findings:(1)The United States and the PRC have both made commitments to advancing strategic security through enforceable arms control and non-proliferation agreements as states parties to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968. (2)The United States has long taken tangible steps to seek effective, verifiable, and enforceable arms control and non-proliferation agreements that support United States and allied security by—(A)controlling the spread of nuclear materials and technology;(B)placing limits on the production, stockpiling, and deployment of nuclear weapons;(C)decreasing misperception and miscalculation; and(D)avoiding destabilizing nuclear arms competition.(3)In May 2019, Director of the Defense Intelligence Agency Lieutenant General Robert Ashley stated, China is likely to at least double the size of its nuclear stockpile in the course of implementing the most rapid expansion and diversification of its nuclear arsenal in China’s history.. The PLA is building a full triad of modernized fixed and mobile ground-based launchers and new capabilities for nuclear-armed bombers and submarine-launched ballistic missiles.(4)In June 2020, the Department of State raised concerns in its annual Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments report to Congress that the PRC is not complying with the zero-yield nuclear testing ban and accused the PRC of blocking the flow of data from the monitoring stations in China.(5)The Department of Defense 2020 Report on Military and Security Developments Involving the People’s Republic of China states that the PRC intends to increase peacetime readiness of its nuclear forces by moving to a launch on warning posture with an expanded silo-based force.(6)The Department of Defense report also states that, over the next decade, the PRC’s nuclear stockpile—currently estimated in the low 200s—is projected to least double in size as the PRC expands and modernizes its nuclear force.(7)The PRC is conducting research on its first potential early warning radar, with technical cooperation from Russia. This radar could indicate that the PRC is moving to a launch-on warning posture.(8)The PRC plans to use its increasingly capable space, cyber, and electronic warfare capabilities against United States early warning systems and critical infrastructure in a crisis scenario. This poses great risk to strategic security, as it could lead to inadvertent escalation.(9)The PRC’s nuclear expansion comes as a part of a massive modernization of the PLA which, combined with the PLA’s aggressive actions, has increasingly destabilized the Indo-Pacific region.(10)The PLA Rocket Force (PLARF), which was elevated in 2015 to become a separate branch within the PLA, has formed 11 new missile brigades since May 2017, some of which are capable of both conventional and nuclear strikes. Unlike the United States, which separates its conventional strike and nuclear capabilities, the PLARF appears to not only co-locate conventional and nuclear forces, including dual-use missiles like the DF–26, but to task the same unit with both nuclear and conventional missions. Such intermingling could lead to inadvertent escalation in a crisis. The United States Defense Intelligence Agency determined in March 2020 that the PLA tested more ballistic missiles than the rest of the world combined in 2019.(11)A January 2021 report from the Institute for Defense Analysis found that many United States and international observers viewed China’s no first-use policy with skepticism, especially in the wake of the expansion and modernization of its nuclear capabilities.(12)The long-planned United States nuclear modernization program will not increase the United States nuclear weapons stockpile, predates China’s conventional military and nuclear expansion, and is not an arms race against China.(13)The United States extended nuclear deterrence—(A)provides critical strategic security around the world;(B)is an essential element of United States military alliances; and(C)serves a vital non-proliferation function.(14)As a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, the PRC is obligated under Article Six of the treaty to pursue arms control negotiations in good faith.(15)The United States has, on numerous occasions, called on the PRC to participate in strategic arms control negotiations, but the PRC has thus far declined.(16)The Governments of Japan, the United Kingdom, Poland, Slovenia, Denmark, Norway, Latvia, Lithuania, Estonia, the Netherlands, Romania, Austria, Montenegro, Ukraine, Slovakia, Spain, North Macedonia, Sweden, the Czech Republic, Croatia, and Albania, as well as the Deputy Secretary General of the North Atlantic Treaty Organization, have all encouraged the PRC to join arms control discussions. 3502.Cooperation on a strategic nuclear dialogue(a)Statement of policyIt is the policy of the United States—(1)to pursue, in coordination with United States allies, arms control negotiations and sustained and regular engagement with the PRC—(A)to enhance understanding of each other’s respective nuclear policies, doctrine, and capabilities;(B)to improve transparency; and(C)to help manage the risks of miscalculation and misperception;(2)to formulate a strategy to engage the Government of the People’s Republic of China on relevant bilateral issues that lays the groundwork for bringing the People’s Republic of China into an arms control framework, including—(A)fostering bilateral dialogue on arms control leading to the convening of bilateral strategic security talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency;(3)to pursue relevant capabilities in coordination with our allies and partners to ensure the security of United States and allied interests in the face of the PRC’s military modernization and expansion, including—(A)ground-launched cruise and ballistic missiles;(B)integrated air and missile defense;(C)hypersonic missiles;(D)intelligence, surveillance, and reconnaissance;(E)space-based capabilities;(F)cyber capabilities; and(G)command, control, and communications;(4)to maintain sufficient force structure, posture, and capabilities to provide extended nuclear deterrence to United States allies and partners;(5)to maintain appropriate missile defense capabilities to protect against threats to the United States homeland and our forces across the theater from rogue intercontinental ballistic missiles from the Indo-Pacific region; and(6)to ensure that the United States declaratory policy reflects the requirements of extended deterrence, to both assure allies and to preserve its non-proliferation benefits.(b)Sense of CongressIt is the sense of Congress that—(1)in the midst of growing competition between the United States and the PRC, it is in the interest of both nations to cooperate in reducing risks of conventional and nuclear escalation;(2)a physical, cyber, electronic, or any other PLA attack on United States early warning satellites, other portions of the nuclear command and control enterprise, or critical infrastructure poses a high risk to inadvertent but rapid escalation;(3)the United States and its allies should promote international norms on military operations in space, the employment of cyber capabilities, and the military use of artificial intelligence, as an element of risk reduction regarding nuclear command and control; and(4)United States allies and partners should share the burden of promoting and protecting such norms by voting against the PRC’s proposals regarding the weaponization of space, highlighting unsafe behavior by the PRC that violates international norms, such as in rendezvous and proximity operations, and promoting responsible behavior in space and all other domains.3503.Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues(a)Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report, and if necessary a separate classified annex, that examines the approaches and strategic effects of engaging the Government of the People’s Republic of China on arms control and risk reduction, including—(1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on ballistic, hypersonic glide, and cruise missiles, conventional forces, nuclear, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific;(2)how the United States Government can incentivize the Government of the People’s Republic of China to engage in a constructive arms control dialogue;(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests;(4)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; (5)the personnel and expertise required to effectively engage the People's Republic of China in strategic stability and arms control dialogues; and(6)opportunities and methods to encourage transparency from the People’s Republic of China.(b)Report on arms control talks with the Russian Federation and the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report that describes—(1)a concrete plan for arms control talks that includes both the People’s Republic of China and the Russian Federation;(2)if a trilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring the security of the United States and its allies security from Russian and Chinese nuclear weapons;(3)effects on the credibility of United States extended deterrence assurances to allies and partners if the United States is faced with two nuclear-armed peer competitors and any likely corresponding implications for regional security architectures;(4)efforts at engaging the People’s Republic of China to join arms control talks, whether on a bilateral or multilateral basis; and(5)the interest level of the Government of the People's Republic of China in joining arms control talks, whether on a bilateral or multilateral basis.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives. 3504.Countering the People's Republic of China’s proliferation of ballistic missiles and nuclear technology to the Middle East(a)FindingsCongress makes the following findings:(1)The People’s Republic of China became a full participant of the Nuclear Suppliers Group in 2004, committing it to apply a strong presumption of denial in exporting nuclear-related items that a foreign country could divert to a nuclear weapons program.(2)The People's Republic of China also committed to the United States, in November 2000, to abide by the foundational principles of the 1987 Missile Technology Control Regime (MTCR) to not assist, in any way, any country in the development of ballistic missiles that can be used to deliver nuclear weapons (i.e., missiles capable of delivering a payload of at least 500 kilograms to a distance of at least 300 kilometers).(3)The 2020 Department of State Report on the Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments found that the People's Republic of China continued to supply MTCR-controlled goods to missile programs of proliferation concern in 2019 and that the United States imposed sanctions on nine Chinese entities for covered missile transfers to Iran.(4)A June 5, 2019, press report indicated that the People's Republic of China allegedly provided assistance to Saudi Arabia in the development of a ballistic missile facility, which if confirmed, would violate the purpose of the MTCR and run contrary to the longstanding United States policy priority to prevent weapons of mass destruction proliferation in the Middle East.(5)The Arms Export and Control Act of 1976 (Public Law 93–329) requires the President to sanction any foreign person or government who knowingly exports, transfers, or otherwise engages in the trade of any MTCR equipment or technology to a country that does not adhere to the MTCR.(6)The People's Republic of China concluded two nuclear cooperation agreements with Saudi Arabia in 2012 and 2017, respectively, which may facilitate the People's Republic of China’s bid to build two reactors in Saudi Arabia to generate 2.9 Gigawatt-electric (GWe) of electricity.(7)On August 4, 2020, a press report revealed the alleged existence of a previously undisclosed uranium yellowcake extraction facility in Saudi Arabia allegedly constructed with the assistance of the People's Republic of China, which if confirmed, would indicate significant progress by Saudi Arabia in developing the early stages of the nuclear fuel cycle that precede uranium enrichment.(8)Saudi Arabia’s outdated Small Quantities Protocol and its lack of an in-force Additional Protocol to its International Atomic Energy Agency (IAEA) Comprehensive Safeguards Agreement severely curtails IAEA inspections, which has led the Agency to call upon Saudi Arabia to either rescind or update its Small Quantities Protocol.(b)MTCR transfersNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a written determination, and any documentation to support that determination detailing—(1)whether any foreign person in the People's Republic of China knowingly exported, transferred, or engaged in trade of any item designated under Category I of the MTCR Annex to any foreign person in the previous three fiscal years; and(2)the sanctions the President has imposed or intends to impose pursuant to section 11B(b) of the Export Administration Act of 1979 (50 U.S.C. 4612(b)) against any foreign person who knowingly engaged in the export, transfer, or trade of that item or items.(c)The People's Republic of China’s nuclear fuel cycle cooperationNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report detailing—(1)whether any foreign person in the People's Republic of China engaged in cooperation with any other foreign person in the previous three fiscal years in the construction of any nuclear-related fuel cycle facility or activity that has not been notified to the IAEA and would be subject to complementary access if an Additional Protocol was in force; and(2)the policy options required to prevent and respond to any future effort by the People's Republic of China to export to any foreign person an item classified as plants for the separation of isotopes of uranium or plants for the reprocessing of irradiated nuclear reactor fuel elements under Part 110 of the Nuclear Regulatory Commission export licensing authority.(d)Form of reportThe determination required under subsection (b) and the report required under subsection (c) shall be unclassified with a classified annex.(e)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Select Committee on Intelligence of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Select Committee on Intelligence of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)Foreign person; personThe terms foreign person and person mean—(A)a natural person that is an alien;(B)a corporation, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group, that is organized under the laws of a foreign country or has its principal place of business in a foreign country;(C)any foreign governmental entity operating as a business enterprise; and(D)any successor, subunit, or subsidiary of any entity described in subparagraph (B) or (C). DHomeland Security and Governmental Affairs Committee provisions4001.Short title; table of contents(a)Short titleThis division may be cited as the Securing America’s Future Act.(b)Table of contentsThe table of contents for this division is as follows:DIVISION D—Homeland Security and Governmental Affairs Committee provisionsSec. 4001. Short title; table of contents.TITLE I—Ensuring domestic manufacturing capabilitiesSubtitle A—Build America, Buy AmericaSec. 4101. Short title.PART I—Buy America sourcing requirementsSec. 4111. Findings.Sec. 4112. Definitions.Sec. 4113. Identification of deficient programs.Sec. 4114. Application of Buy America preference.Sec. 4115. OMB guidance and standards.Sec. 4116. Technical assistance partnership and consultation supporting Department of Transportation Buy America requirements.Sec. 4117. Application.PART II—Make it in AmericaSec. 4121. Regulations relating to Buy American Act.Sec. 4122. Amendments relating to Buy American Act.Sec. 4123. Made in America Office.Sec. 4124. Hollings Manufacturing Extension Partnership activities.Sec. 4125. United States obligations under international agreements.Sec. 4126. Definitions.Sec. 4127. Prospective amendments to internal cross-references.Subtitle B—BuyAmerican.govSec. 4131. Short title.Sec. 4132. Definitions.Sec. 4133. Sense of Congress on buying American.Sec. 4134. Assessment of impact of free trade agreements.Sec. 4135. Judicious use of waivers.Sec. 4136. Establishment of BuyAmerican.gov website.Sec. 4137. Waiver Transparency and Streamlining for contracts.Sec. 4138. Comptroller General report.Sec. 4139. Rules of construction.Sec. 4140. Consistency with international agreements.Sec. 4141. Prospective amendments to internal cross-references.Subtitle C—Make PPE in AmericaSec. 4151. Short title.Sec. 4152. Findings.Sec. 4153. Requirement of long-term contracts for domestically manufactured personal protective equipment.TITLE II—Cyber and artificial intelligenceSubtitle A—Advancing American AISec. 4201. Short title.Sec. 4202. Purpose.Sec. 4203. Definitions.Sec. 4204. Principles and policies for use of artificial intelligence in Government.Sec. 4205. Agency inventories and artificial intelligence use cases.Sec. 4206. Rapid pilot, deployment and scale of applied artificial intelligence capabilities to demonstrate modernization activities related to use cases.Sec. 4207. Enabling entrepreneurs and agency missions.Subtitle B—Cyber response and recoverySec. 4251. Short title.Sec. 4252. Declaration of a significant incident.TITLE III—PersonnelSubtitle A—Facilitating Federal employee reskillingSec. 4301. Short title.Sec. 4302. Reskilling Federal employees.Subtitle B—Federal Rotational Cyber Workforce ProgramSec. 4351. Short title.Sec. 4352. Definitions.Sec. 4353. Rotational cyber workforce positions.Sec. 4354. Rotational cyber workforce program.Sec. 4355. Reporting by GAO.Sec. 4356. Sunset.TITLE IV—Other mattersSubtitle A—Ensuring security of unmanned aircraft systemsSec. 4401. Short title.Sec. 4402. Definitions.Sec. 4403. Prohibition on procurement of covered unmanned aircraft systems from covered foreign entities.Sec. 4404. Prohibition on operation of covered unmanned aircraft systems from covered foreign entities.Sec. 4405. Prohibition on use of Federal funds for purchases and operation of covered unmanned aircraft systems from covered foreign entities.Sec. 4406. Prohibition on use of Government-issued Purchase Cards to purchase covered unmanned aircraft systems from covered foreign entities.Sec. 4407. Management of existing inventories of covered unmanned aircraft systems from covered foreign entities.Sec. 4408. Comptroller General report.Sec. 4409. Government-wide policy for procurement of unmanned aircraft systems.Sec. 4410. Study.Sec. 4411. Sunset.Subtitle B—No TikTok on Government devicesSec. 4431. Short title.Sec. 4432. Prohibition on the use of TikTok.Subtitle C—National Risk ManagementSec. 4461. Short title.Sec. 4462. National risk management cycle.Subtitle D—Safeguarding American innovationSec. 4491. Short title.Sec. 4492. Definitions.Sec. 4493. Federal Research Security Council.Sec. 4494. Federal grant application fraud.Sec. 4495. Restricting the acquisition of emerging technologies by certain aliens.Sec. 4496. Machine readable visa documents.Sec. 4497. Certifications regarding access to export controlled technology in educational and cultural exchange programs.Sec. 4498. Privacy and confidentiality.IEnsuring domestic manufacturing capabilitiesABuild America, Buy America4101.Short titleThis subtitle may be cited as the Build America, Buy America Act.IBuy America sourcing requirements4111.FindingsCongress finds that—(1)the United States must make significant investments to install, upgrade, or replace the public works infrastructure of the United States;(2)with respect to investments in the infrastructure of the United States, taxpayers expect that their public works infrastructure will be produced in the United States by American workers;(3)United States taxpayer dollars invested in public infrastructure should not be used to reward companies that have moved their operations, investment dollars, and jobs to foreign countries or foreign factories, particularly those that do not share or openly flout the commitments of the United States to environmental, worker, and workplace safety protections;(4)in procuring materials for public works projects, entities using taxpayer-financed Federal assistance should give a commonsense procurement preference for the materials and products produced by companies and workers in the United States in accordance with the high ideals embodied in the environmental, worker, workplace safety, and other regulatory requirements of the United States; (5)common construction materials used in public works infrastructure projects, including steel, iron, manufactured products, non-ferrous metals, plastic and polymer-based products (including polyvinylchloride, composite building materials, and polymers used in fiber optic cables), concrete and other aggregates, glass (including optic glass), lumber, and drywall are not adequately covered by a domestic content procurement preference, thus limiting the impact of taxpayer purchases to enhance supply chains in the United States; (6)the benefits of domestic content procurement preferences extend beyond economics;(7)by incentivizing domestic manufacturing, domestic content procurement preferences reinvest tax dollars in companies and processes using the highest labor and environmental standards in the world;(8)strong domestic content procurement preference policies act to prevent shifts in production to countries that rely on production practices that are significantly less energy efficient and far more polluting than those in the United States;(9)for over 75 years, Buy America and other domestic content procurement preference laws have been part of the United States procurement policy, ensuring that the United States can build and rebuild the infrastructure of the United States with high-quality American-made materials; (10)before the date of enactment of this Act, a domestic content procurement preference requirement may not apply, may apply only to a narrow scope of products and materials, or may be limited by waiver with respect to many infrastructure programs, which necessitates a review of such programs, including programs for roads, highways, and bridges, public transportation, dams, ports, harbors, and other maritime facilities, intercity passenger and freight railroads, freight and intermodal facilities, airports, water systems, including drinking water and wastewater systems, electrical transmission facilities and systems, utilities, broadband infrastructure, and buildings and real property; (11)Buy America laws create demand for domestically produced goods, helping to sustain and grow domestic manufacturing and the millions of jobs domestic manufacturing supports throughout product supply chains;(12)as of the date of enactment of this Act, domestic content procurement preference policies apply to all Federal Government procurement and to various Federal-aid infrastructure programs;(13)a robust domestic manufacturing sector is a vital component of the national security of the United States;(14)as more manufacturing operations of the United States have moved offshore, the strength and readiness of the defense industrial base of the United States has been diminished; and(15)domestic content procurement preference laws—(A)are fully consistent with the international obligations of the United States; and(B)together with the government procurements to which the laws apply, are important levers for ensuring that United States manufacturers can access the government procurement markets of the trading partners of the United States.4112.DefinitionsIn this part:(1)Deficient programThe term deficient program means a program identified by the head of a Federal agency under section 4113(c).(2)Domestic content procurement preferenceThe term domestic content procurement preference means a requirement that no amounts made available through a program for Federal financial assistance may be obligated for a project unless—(A)all iron and steel used in the project are produced in the United States; (B)the manufactured products used in the project are produced in the United States; or(C)the construction materials used in the project are produced in the United States.(3)Federal agencyThe term Federal agency means any authority of the United States that is an agency (as defined in section 3502 of title 44, United States Code), other than an independent regulatory agency (as defined in that section).(4)Federal financial assistance(A)In generalThe term Federal financial assistance has the meaning given the term in section 200.1 of title 2, Code of Federal Regulations (or successor regulations).(B)InclusionThe term Federal financial assistance includes all expenditures by a Federal agency to a non-Federal entity for an infrastructure project, except that it does not include expenditures for assistance authorized under section 402, 403, 404, 406, 408, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a, 5170b, 5170c, 5172, 5174, or 5192) relating to a major disaster or emergency declared by the President under section 401 or 501, respectively, of such Act (42 U.S.C. 5170, 5191) or pre and post disaster or emergency response expenditures. (5)InfrastructureThe term infrastructure includes, at a minimum, the structures, facilities, and equipment for, in the United States—(A)roads, highways, and bridges;(B)public transportation;(C)dams, ports, harbors, and other maritime facilities;(D)intercity passenger and freight railroads;(E)freight and intermodal facilities;(F)airports;(G)water systems, including drinking water and wastewater systems;(H)electrical transmission facilities and systems;(I)utilities;(J)broadband infrastructure; and(K)buildings and real property.(6)Produced in the United StatesThe term produced in the United States means—(A)in the case of iron or steel products, that all manufacturing processes, from the initial melting stage through the application of coatings, occurred in the United States;(B)in the case of manufactured products, that—(i)the manufactured product was manufactured in the United States; and(ii)the cost of the components of the manufactured product that are mined, produced, or manufactured in the United States is greater than 55 percent of the total cost of all components of the manufactured product, unless another standard for determining the minimum amount of domestic content of the manufactured product has been established under applicable law or regulation; and(C)in the case of construction materials, that all manufacturing processes for the construction material occurred in the United States. (7)ProjectThe term project means the construction, alteration, maintenance, or repair of infrastructure in the United States.4113.Identification of deficient programs(a)In generalNot later than 60 days after the date of enactment of this Act, the head of each Federal agency shall—(1)submit to the Office of Management and Budget and to Congress, including a separate notice to each appropriate congressional committee, a report that identifies each Federal financial assistance program for infrastructure administered by the Federal agency; and(2)publish in the Federal Register the report under paragraph (1).(b)RequirementsIn the report under subsection (a), the head of each Federal agency shall, for each Federal financial assistance program—(1)identify all domestic content procurement preferences applicable to the Federal financial assistance;(2)assess the applicability of the domestic content procurement preference requirements, including—(A)section 313 of title 23, United States Code;(B)section 5323(j) of title 49, United States Code;(C)section 22905(a) of title 49, United States Code;(D)section 50101 of title 49, United States Code;(E)section 603 of the Federal Water Pollution Control Act (33 U.S.C. 1388);(F)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4));(G)section 5035 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3914);(H)any domestic content procurement preference included in an appropriations Act; and(I)any other domestic content procurement preference in Federal law (including regulations);(3)provide details on any applicable domestic content procurement preference requirement, including the purpose, scope, applicability, and any exceptions and waivers issued under the requirement; and(4)include a description of the type of infrastructure projects that receive funding under the program, including information relating to—(A)the number of entities that are participating in the program;(B)the amount of Federal funds that are made available for the program for each fiscal year; and(C)any other information the head of the Federal agency determines to be relevant.(c)List of deficient programsIn the report under subsection (a), the head of each Federal agency shall include a list of Federal financial assistance programs for infrastructure identified under that subsection for which a domestic content procurement preference requirement—(1)does not apply in a manner consistent with section 4114; or(2)is subject to a waiver of general applicability not limited to the use of specific products for use in a specific project.4114.Application of Buy America preference(a)In generalNot later than 180 days after the date of enactment of this Act, the head of each Federal agency shall ensure that none of the funds made available for a Federal financial assistance program for infrastructure, including each deficient program, may be obligated for a project unless all of the iron, steel, manufactured products, and construction materials used in the project are produced in the United States.(b)WaiverThe head of a Federal agency that applies a domestic content procurement preference under this section may waive the application of that preference in any case in which the head of the Federal agency finds that—(1)applying the domestic content procurement preference would be inconsistent with the public interest;(2)types of iron, steel, manufactured products, or construction materials are not produced in the United States in sufficient and reasonably available quantities or of a satisfactory quality; or(3)the inclusion of iron, steel, manufactured products, or construction materials produced in the United States will increase the cost of the overall project by more than 25 percent.(c)Written justificationBefore issuing a waiver under subsection (b), the head of the Federal agency shall—(1)make publicly available in an easily accessible location on a website designated by the Office of Management and Budget and on the website of the Federal agency a detailed written explanation for the proposed determination to issue the waiver; and(2)provide a period of not less than 15 days for public comment on the proposed waiver. (d)Automatic sunset on waivers of general applicability(1)In generalA general applicability waiver issued under subsection (b) shall expire not later than 2 years after the date on which the waiver is issued. (2)ReissuanceThe head of a Federal agency may reissue a general applicability waiver only after—(A)publishing in the Federal Register a notice that—(i)describes the justification for reissuing a general applicability waiver; and (ii)requests public comments for a period of not less than 30 days; and(B)publishing in the Federal Register a second notice that—(i)responds to the public comments received in response to the first notice; and (ii)provides the final decision on whether the general applicability waiver will be reissued. (e)Consistency with international agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements.4115.OMB guidance and standards(a)GuidanceThe Director of the Office of Management and Budget shall—(1)issue guidance to the head of each Federal agency—(A)to assist in identifying deficient programs under section 4113(c); and(B)to assist in applying new domestic content procurement preferences under section 4114; and(2)if necessary, amend subtitle A of title 2, Code of Federal Regulations (or successor regulations), to ensure that domestic content procurement preference requirements required by this part or other Federal law are imposed through the terms and conditions of awards of Federal financial assistance.(b)Standards for construction materials(1)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue standards that define the term all manufacturing processes in the case of construction materials.(2)ConsiderationsIn issuing standards under paragraph (1), the Director shall—(A)ensure that the standards require that each manufacturing process required for the manufacture of the construction material and the inputs of the construction material occurs in the United States; and(B)take into consideration and seek to maximize the direct and indirect jobs benefited or created in the production of the construction material. 4116.Technical assistance partnership and consultation supporting Department of Transportation Buy America requirements(a)DefinitionsIn this section:(1)Buy America lawThe term Buy America law means—(A)section 313 of title 23, United States Code;(B)section 5323(j) of title 49, United States Code;(C)section 22905(a) of title 49, United States Code;(D)section 50101 of title 49, United States Code; and(E)any other domestic content procurement preference for an infrastructure project under the jurisdiction of the Secretary.(2)SecretaryThe term Secretary means the Secretary of Transportation.(b)Technical assistance partnershipNot later than 90 days after the date of the enactment of this Act, the Secretary shall enter into a technical assistance partnership with the Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology—(1)to ensure the development of a domestic supply base to support intermodal transportation in the United States, such as intercity high speed rail transportation, public transportation systems, highway construction or reconstruction, airport improvement projects, and other infrastructure projects under the jurisdiction of the Secretary;(2)to ensure compliance with Buy America laws that apply to a project that receives assistance from the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, the Federal Aviation Administration, or another office or modal administration of the Secretary of Transportation; (3)to encourage technologies developed with the support of and resources from the Secretary to be transitioned into commercial market and applications; and (4)to establish procedures for consultation under subsection (c). (c)ConsultationBefore granting a written waiver under a Buy America law, the Secretary shall consult with the Director of the Hollings Manufacturing Extension Partnership regarding whether there is a domestic entity that could provide the iron, steel, manufactured product, or construction material that is the subject of the proposed waiver. (d)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, the Committee on Environment and Public Works, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Oversight and Reform of the House of Representatives a report that includes— (1)a detailed description of the consultation procedures developed under subsection (b)(4);(2)a detailed description of each waiver requested under a Buy America law in the preceding year that was subject to consultation under subsection (c), and the results of the consultation;(3)a detailed description of each waiver granted under a Buy America law in the preceding year, including the type of waiver and the reasoning for granting the waiver; and(4)an update on challenges and gaps in the domestic supply base identified in carrying out subsection (b)(1), including a list of actions and policy changes the Secretary recommends be taken to address those challenges and gaps. 4117.Application(a)In generalThis part shall apply to a Federal financial assistance program for infrastructure only to the extent that a domestic content procurement preference as described in section 4114 does not already apply to iron, steel, manufactured products, and construction materials.(b)Savings provisionNothing in this part affects a domestic content procurement preference for a Federal financial assistance program for infrastructure that is in effect and that meets the requirements of section 4114.IIMake it in America4121.Regulations relating to Buy American Act(a)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget (Director), acting through the Administrator for Federal Procurement Policy and, in consultation with the Federal Acquisition Regulatory Council, shall promulgate final regulations or other policy or management guidance, as appropriate, to standardize and simplify how Federal agencies comply with, report on, and enforce the Buy American Act. The regulations or other policy or management guidance shall include, at a minimum, the following:(1)Guidelines for Federal agencies to determine, for the purposes of applying sections 8302(a) and 8303(b)(3) of title 41, United States Code, the circumstances under which the acquisition of articles, materials, or supplies mined, produced, or manufactured in the United States is inconsistent with the public interest.(2)Guidelines to ensure Federal agencies base determinations of non-availability on appropriate considerations, including anticipated project delays and lack of substitutable articles, materials, and supplies mined, produced, or manufactured in the United States, when making determinations of non-availability under section 8302(a)(1) of title 41, United States Code.(3)(A)Uniform procedures for each Federal agency to make publicly available, in an easily identifiable location on the website of the agency, and within the following time periods, the following information:(i)A written description of the circumstances in which the head of the agency may waive the requirements of the Buy American Act.(ii)Each waiver made by the head of the agency within 30 days after making such waiver, including a justification with sufficient detail to explain the basis for the waiver.(B)The procedures established under this paragraph shall ensure that the head of an agency, in consultation with the head of the Made in America Office established under section 4123(a), may limit the publication of classified information, trade secrets, or other information that could damage the United States.(4)Guidelines for Federal agencies to ensure that a project is not disaggregated for purposes of avoiding the applicability of the requirements under the Buy American Act.(5)An increase to the price preferences for domestic end products and domestic construction materials.(6)Amending the definitions of domestic end product and domestic construction material to ensure that iron and steel products are, to the greatest extent possible, made with domestic components.(b)Guidelines relating to waivers(1)Inconsistency with public interest(A)In generalWith respect to the guidelines developed under subsection (a)(1), the Administrator shall seek to minimize waivers related to contract awards that—(i)result in a decrease in employment in the United States, including employment among entities that manufacture the articles, materials, or supplies; or(ii)result in awarding a contract that would decrease domestic employment.(B)Covered employmentFor purposes of subparagraph (A), employment refers to positions directly involved in the manufacture of articles, materials, or supplies, and does not include positions related to management, research and development, or engineering and design.(2)Assessment on use of dumped or subsidized foreign products(A)In generalTo the extent otherwise permitted by law, before granting a waiver in the public interest to the guidelines developed under subsection (a)(1) with respect to a product sourced from a foreign country, a Federal agency shall assess whether a significant portion of the cost advantage of the product is the result of the use of dumped steel, iron, or manufactured goods or the use of injuriously subsidized steel, iron, or manufactured goods.(B)ConsultationThe Federal agency conducting the assessment under subparagraph (A) shall consult with the International Trade Administration in making the assessment if the agency considers such consultation to be helpful.(C)Use of findingsThe Federal agency conducting the assessment under subparagraph (A) shall integrate any findings from the assessment into its waiver determination. (c)Sense of Congress on increasing domestic content requirementsIt is the sense of Congress that the Federal Acquisition Regulatory Council should amend the Federal Acquisition Regulation to increase the domestic content requirements for domestic end products and domestic construction material to 75 percent, or, in the event of no qualifying offers, 60 percent.(d)Definition of end product manufactured in the United StatesNot later than 1 year after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend part 25 of the Federal Acquisition Regulation to provide a definition for end product manufactured in the United States, including guidelines to ensure that manufacturing processes involved in production of the end product occur domestically. 4122.Amendments relating to Buy American Act(a)Special rules relating to American materials required for public useSection 8302 of title 41, United States Code, is amended by adding at the end the following new subsection:(c)Special rulesThe following rules apply in carrying out the provisions of subsection (a):(1)Iron and steel manufactured in the United StatesFor purposes of this section, manufactured articles, materials, and supplies of iron and steel are deemed manufactured in the United States only if all manufacturing processes involved in the production of such iron and steel, from the initial melting stage through the application of coatings, occurs in the United States. (2)Limitation on exception for commercially available off-the-shelf itemsNotwithstanding any law or regulation to the contrary, including section 1907 of this title and the Federal Acquisition Regulation, the requirements of this section apply to all iron and steel articles, materials, and supplies..(b)Production of iron and steel for purposes of contracts for public worksSection 8303 of title 41, United States Code, is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)Special rules(1)Production of iron and steelFor purposes of this section, manufactured articles, materials, and supplies of iron and steel are deemed manufactured in the United States only if all manufacturing processes involved in the production of such iron and steel, from the initial melting stage through the application of coatings, occurs in the United States.(2)Limitation on exception for commercially available off-the-shelf itemsNotwithstanding any law or regulation to the contrary, including section 1907 of this title and the Federal Acquisition Regulation, the requirements of this section apply to all iron and steel articles, materials, and supplies used in contracts described in subsection (a)..(c)Annual reportSubsection (b) of section 8302 of title 41, United States Code, is amended to read as follows:(b)Reports(1)In generalNot later than 180 days after the end of the fiscal year during which the Build America, Buy America Act is enacted, and annually thereafter for 4 years, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the total amount of acquisitions made by Federal agencies in the relevant fiscal year of articles, materials, or supplies acquired from entities that mine, produce, or manufacture the articles, materials, or supplies outside the United States.(2)Exception for intelligence communityThis subsection does not apply to acquisitions made by an agency, or component of an agency, that is an element of the intelligence community as specified in, or designated under, section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..(d)DefinitionSection 8301 of title 41, United States Code, is amended by adding at the end the following new paragraph:(3)Federal agencyThe term Federal agency has the meaning given the term executive agency in section 133 of this title..(e)Conforming amendmentsTitle 41, United States Code, is amended—(1)in section 8302(a)—(A)in paragraph (1)—(i)by striking department or independent establishment and inserting Federal agency; and(ii)by striking their acquisition to be inconsistent with the public interest or their cost to be unreasonable and inserting their acquisition to be inconsistent with the public interest, their cost to be unreasonable, or that the articles, materials, or supplies of the class or kind to be used, or the articles, materials, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and of a satisfactory quality; and(B)in paragraph (2), by amending subparagraph (B) to read as follows:(B)to any articles, materials, or supplies procured pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304 of this title), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation; and; and(2)in section 8303—(A)in subsection (b)—(i)by striking department or independent establishment each place it appears and inserting Federal agency;(ii)by amending subparagraph (B) of paragraph (1) to read as follows:(B)to any articles, materials, or supplies procured pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation; and; and(iii)in paragraph (3)—(I)in the heading, by striking Inconsistent with public interest and inserting Waiver Authority; and(II)by striking their purchase to be inconsistent with the public interest or their cost to be unreasonable and inserting their acquisition to be inconsistent with the public interest, their cost to be unreasonable, or that the articles, materials, or supplies of the class or kind to be used, or the articles, materials, or supplies from which they are manufactured, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and of a satisfactory quality; and(B)in subsection (d), as redesignated by subsection (b)(1) of this section, by striking department, bureau, agency, or independent establishment each place it appears and inserting Federal agency.(f)Exclusion from inflation adjustment of acquisition-Related dollar thresholdsSubparagraph (A) of section 1908(b)(2) of title 41, United States Code, is amended by striking chapter 67 and inserting chapters 67 and 83.4123.Made in America Office(a)EstablishmentThe Director of the Office of Management and Budget shall establish within the Office of Management and Budget an office to be known as the Made in America Office. The head of the office shall be appointed by the Director of the Office of Management and Budget (in this section referred to as the Made in America Director).(b)DutiesThe Made in America Director shall have the following duties:(1)Maximize and enforce compliance with domestic preference statutes.(2)Develop and implement procedures to review waiver requests or inapplicability requests related to domestic preference statutes.(3)Prepare the reports required under subsections (c) and (e).(4)Ensure that Federal contracting personnel, financial assistance personnel, and non-Federal recipients are regularly trained on obligations under the Buy American Act and other agency-specific domestic preference statutes.(5)Conduct the review of reciprocal defense agreements required under subsection (d).(6)Ensure that Federal agencies, Federal financial assistance recipients, and the Hollings Manufacturing Extension Partnership partner with each other to promote compliance with domestic preference statutes.(7)Support executive branch efforts to develop and sustain a domestic supply base to meet Federal procurement requirements.(c)Office of Management and Budget reportNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget, working through the Made in America Director, shall report to the relevant congressional committees on the extent to which, in each of the three fiscal years prior to the date of enactment of this Act, articles, materials, or supplies acquired by the Federal Government were mined, produced, or manufactured outside the United States. Such report shall include for each Federal agency the following:(1)A summary of total procurement funds expended on articles, materials, and supplies mined, produced, or manufactured—(A)inside the United States;(B)outside the United States; and(C)outside the United States—(i)under each category of waiver under the Buy American Act;(ii)under each category of exception under such chapter; and(iii)for each country that mined, produced, or manufactured such articles, materials, and supplies.(2)For each fiscal year covered by the report—(A)the dollar value of any articles, materials, or supplies that were mined, produced, or manufactured outside the United States, in the aggregate and by country;(B)an itemized list of all waivers made under the Buy American Act with respect to articles, materials, or supplies, where available, and the country where such articles, materials, or supplies were mined, produced, or manufactured;(C)if any articles, materials, or supplies were acquired from entities that mine, produce, or manufacture such articles, materials, or supplies outside the United States due to an exception (that is not the micro-purchase threshold exception described under section 8302(a)(2)(C) of title 41, United States Code), the specific exception that was used to purchase such articles, materials, or supplies; and(D)if any articles, materials, or supplies were acquired from entities that mine, produce, or manufacture such articles, materials, or supplies outside the United States pursuant to a reciprocal defense procurement memorandum of understanding (as described in section 8304 of title 41, United States Code), or a trade agreement or least developed country designation described in subpart 25.400 of the Federal Acquisition Regulation, a citation to such memorandum of understanding, trade agreement, or designation.(3)A description of the methods used by each Federal agency to calculate the percentage domestic content of articles, materials, and supplies mined, produced, or manufactured in the United States. (d)Review of reciprocal defense agreements(1)Review of processNot later than 180 days after the date of the enactment of this Act, the Made in America Director shall review the Department of Defense’s use of reciprocal defense agreements to determine if domestic entities have equal and proportional access and report the findings of the review to the Director of the Office of Management and Budget, the Secretary of Defense, and the Secretary of State.(2)Review of reciprocal procurement memoranda of understandingThe Made in America Director shall review reciprocal procurement memoranda of understanding entered into after the date of the enactment of this Act between the Department of Defense and its counterparts in foreign governments to assess whether domestic entities will have equal and proportional access under the memoranda of understanding and report the findings of the review to the Director of the Office of Management and Budget, the Secretary of Defense, and the Secretary of State.(e)Report on use of Made in America lawsThe Made in America Director shall submit to the relevant congressional committees a summary of each report on the use of Made in America Laws received by the Made in America Director pursuant to section 11 of Executive Order 14005, dated January 25, 2021 (relating to ensuring the future is made in all of America by all of America’s workers) not later than 90 days after the date of the enactment of this Act or receipt of the reports required under section 11 of such Executive Order, whichever is later.(f)Domestic preference statute definedIn this section, the term domestic preference statute means any of the following:(1)the Buy American Act;(2)a Buy America law (as that term is defined in section 4116(a));(3)the Berry Amendment;(4)section 604 of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b) (commonly referred to as the Kissell amendment);(5)section 2533b of title 10 (commonly referred to as the specialty metals clause); (6)laws requiring domestic preference for maritime transport, including the Merchant Marine Act, 1920 (Public Law 66–261), commonly known as the Jones Act; and (7)any other law, regulation, rule, or executive order relating to Federal financial assistance awards or Federal procurement, that requires, or provides a preference for, the purchase or acquisition of goods, products, or materials produced in the United States, including iron, steel, construction material, and manufactured goods offered in the United States. 4124.Hollings Manufacturing Extension Partnership activities(a)Use of hollings manufacturing extension partnership to refer new businesses to contracting opportunitiesThe head of each Federal agency shall work with the Director of the Hollings Manufacturing Extension Partnership, as necessary, to ensure businesses participating in this Partnership are aware of their contracting opportunities.(b)Automatic enrollment in GSA Advantage!The Administrator of the General Services Administration and the Secretary of Commerce, acting through the Under Secretary of Commerce for Standards and Technology, shall jointly ensure that each business that participates in the Hollings Manufacturing Extension Partnership is automatically enrolled in General Services Administration Advantage!.4125.United States obligations under international agreementsThis part, and the amendments made by this part, shall be applied in a manner consistent with United States obligations under international agreements.4126.DefinitionsIn this part:(1)Berry AmendmentThe term Berry Amendment means section 2533a of title 10, United States Code.(2)Buy American ActThe term Buy American Act means chapter 83 of title 41, United States Code.(3)Federal agencyThe term Federal agency has the meaning given the term executive agency in section 133 of title 41, United States Code. (4)Relevant congressional committeesThe term relevant congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Armed Services of the Senate; and(B)the Committee on Oversight and Reform, the Committee on Armed Services, and the Committee on Transportation and Infrastructure of the House of Representatives. (5)WaiverThe term waiver, with respect to the acquisition of an article, material, or supply for public use, means the inapplicability of chapter 83 of title 41, United States Code, to the acquisition by reason of any of the following determinations under section 8302(a)(1) or 8303(b) of such title:(A)A determination by the head of the Federal agency concerned that the acquisition is inconsistent with the public interest.(B)A determination by the head of the Federal agency concerned that the cost of the acquisition is unreasonable.(C)A determination by the head of the Federal agency concerned that the article, material, or supply is not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality. 4127.Prospective amendments to internal cross-references(a)Specialty metals clause referenceSection 4123(f)(5) is amended by striking section 2533b and inserting section 4863.(b)Berry Amendment referenceSection 4126(1) is amended by striking section 2533a and inserting section 4862.(c)Effective dateThe amendments made by this section shall take effect on January 1, 2022. BBuyAmerican.gov4131.Short titleThis subtitle may be cited as the BuyAmerican.gov Act of 2021.4132.DefinitionsIn this subtitle:(1)Buy American lawThe term Buy American law means any law, regulation, Executive order, or rule relating to Federal contracts, grants, or financial assistance that requires or provides a preference for the purchase or use of goods, products, or materials mined, produced, or manufactured in the United States, including—(A)chapter 83 of title 41, United States Code (commonly referred to as the Buy American Act);(B)section 5323(j) of title 49, United States Code;(C)section 313 of title 23, United States Code;(D)section 50101 of title 49, United States Code;(E)section 24405 of title 49, United States Code;(F)section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388);(G)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4));(H)section 5035 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3914);(I)section 2533a of title 10, United States Code (commonly referred to as the Berry Amendment); and(J)section 2533b of title 10, United States Code.(2)Executive agencyThe term executive agency has the meaning given the term agency in paragraph (1) of section 3502 of title 44, United States Code, except that it does not include an independent regulatory agency, as that term is defined in paragraph (5) of such section.(3)Buy American waiverThe term Buy American waiver refers to an exception to or waiver of any Buy American law, or the terms and conditions used by an agency in granting an exception to or waiver from Buy American laws. 4133.Sense of Congress on buying AmericanIt is the sense of Congress that—(1)every executive agency should maximize, through terms and conditions of Federal financial assistance awards and Federal procurements, the use of goods, products, and materials produced in the United States and contracts for outsourced government service contracts to be performed by United States nationals;(2)every executive agency should scrupulously monitor, enforce, and comply with Buy American laws, to the extent they apply, and minimize the use of waivers; and(3)every executive agency should use available data to routinely audit its compliance with Buy American laws.4134.Assessment of impact of free trade agreementsNot later than 150 days after the date of the enactment of this Act, the Secretary of Commerce, the United States Trade Representative, and the Director of the Office of Management and Budget shall assess the impacts in a publicly available report of all United States free trade agreements, the World Trade Organization Agreement on Government Procurement, and Federal permitting processes on the operation of Buy American laws, including their impacts on the implementation of domestic procurement preferences.4135.Judicious use of waivers(a)In generalTo the extent permitted by law, a Buy American waiver that is determined by an agency head or other relevant official to be in the public interest shall be construed to ensure the maximum utilization of goods, products, and materials produced in the United States.(b)Public interest waiver determinationsTo the extent permitted by law, determination of public interest waivers shall be made by the head of the agency with the authority over the Federal financial assistance award or Federal procurement under consideration.4136.Establishment of BuyAmerican.gov website(a)In generalNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall establish an Internet website with the address BuyAmerican.gov that will be publicly available and free to access. The website shall include information on all waivers of and exceptions to Buy American laws since the date of the enactment of this Act that have been requested, are under consideration, or have been granted by executive agencies and be designed to enable manufacturers and other interested parties to easily identify waivers. The website shall also include the results of routine audits to determine data errors and Buy American law violations after the award of a contract. The website shall provide publicly available contact information for the relevant contracting agencies.(b)Utilization of existing websiteThe requirements of subsection (a) may be met by utilizing an existing website, provided that the address of that website is BuyAmerican.gov. 4137.Waiver Transparency and Streamlining for contracts(a)Collection of informationThe Administrator of General Services, in consultation with the heads of relevant agencies, shall develop a mechanism to collect information on requests to invoke a Buy American waiver for a Federal contract, utilizing existing reporting requirements whenever possible, for purposes of providing early notice of possible waivers via the website established under section 4136.(b)Waiver transparency and streamlining(1)RequirementPrior to granting a request to waive a Buy American law, the head of an executive agency shall submit a request to invoke a Buy American waiver to the Administrator of General Services, and the Administrator of General Services shall make the request available on or through the public website established under section 4136 for public comment for not less than 15 days. (2)ExceptionThe requirement under paragraph (1) does not apply to a request for a Buy American waiver to satisfy an urgent contracting need in an unforeseen and exigent circumstance.(c)Information available to the executive agency concerning the request(1)RequirementNo Buy American waiver for purposes of awarding a contract may be granted if, in contravention of subsection (b)—(A)information about the waiver was not made available on the website under section 4136; or(B)no opportunity for public comment concerning the request was granted.(2)ScopeInformation made available to the public concerning the request included on the website described in section 4136 shall properly and adequately document and justify the statutory basis cited for the requested waiver. Such information shall include—(A)a detailed justification for the use of goods, products, or materials mined, produced, or manufactured outside the United States;(B)for requests citing unreasonable cost as the statutory basis of the waiver, a comparison of the cost of the domestic product to the cost of the foreign product or a comparison of the overall cost of the project with domestic products to the overall cost of the project with foreign-origin products or services, pursuant to the requirements of the applicable Buy American law, except that publicly available cost comparison data may be provided in lieu of proprietary pricing information;(C)for requests citing the public interest as the statutory basis for the waiver, a detailed written statement, which shall include all appropriate factors, such as potential obligations under international agreements, justifying why the requested waiver is in the public interest; and(D)a certification that the procurement official or assistance recipient made a good faith effort to solicit bids for domestic products supported by terms included in requests for proposals, contracts, and nonproprietary communications with the prime contractor.(d)Nonavailability waivers(1)In generalExcept as provided under paragraph (2), for a request citing nonavailability as the statutory basis for a Buy American waiver, an executive agency shall provide an explanation of the procurement official’s efforts to procure a product from a domestic source and the reasons why a domestic product was not available from a domestic source. Those explanations shall be made available on BuyAmerican.gov prior to the issuance of the waiver, and the agency shall consider public comments regarding the availability of the product before making a final determination.(2)ExceptionAn explanation under paragraph (1) is not required for a product the nonavailability of which is established by law or regulation.4138.Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the implementation of this subtitle, including recommendations for any legislation to improve the collection and reporting of information regarding waivers of and exceptions to Buy American laws.4139.Rules of construction(a)Disclosure requirementsNothing in this subtitle shall be construed as preempting, superseding, or otherwise affecting the application of any disclosure requirement or requirements otherwise provided by law or regulation.(b)Establishment of successor information systemsNothing in this subtitle shall be construed as preventing or otherwise limiting the ability of the Administrator of General Services to move the data required to be included on the website established under subsection (a) to a successor information system. Any such information system shall include a reference to BuyAmerican.gov.4140.Consistency with international agreementsThis subtitle shall be applied in a manner consistent with United States obligations under international agreements.4141.Prospective amendments to internal cross-references(a)In generalSection 4132(1) is amended—(1)in subparagraph (I), by striking section 2533a and inserting section 4862; and(2)in subparagraph (J), by striking section 2533b and inserting section 4863.(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2022. CMake PPE in America4151.Short titleThis subtitle may be cited as the Make PPE in America Act.4152.FindingsCongress makes the following findings:(1)The COVID–19 pandemic has exposed the vulnerability of the United States supply chains for, and lack of domestic production of, personal protective equipment (PPE).(2)The United States requires a robust, secure, and wholly domestic PPE supply chain to safeguard public health and national security.(3)Issuing a strategy that provides the government’s anticipated needs over the next three years will enable suppliers to assess what changes, if any, are needed in their manufacturing capacity to meet expected demands. (4)In order to foster a domestic PPE supply chain, United States industry needs a strong and consistent demand signal from the Federal Government providing the necessary certainty to expand production capacity investment in the United States. (5)In order to effectively incentivize investment in the United States and the re-shoring of manufacturing, long-term contracts must be no shorter than three years in duration.(6)To accomplish this aim, the United States should seek to ensure compliance with its international obligations, such as its commitments under the World Trade Organization’s Agreement on Government Procurement and its free trade agreements, including by invoking any relevant exceptions to those agreements, especially those related to national security and public health.(7)The United States needs a long-term investment strategy for the domestic production of PPE items critical to the United States national response to a public health crisis, including the COVID–19 pandemic. 4153.Requirement of long-term contracts for domestically manufactured personal protective equipment(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Health, Education, Labor, and Pensions, the Committee on Finance, and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Homeland Security, the Committee on Oversight and Reform, the Committee on Energy and Commerce, the Committee on Ways and Means, and the Committee on Veterans’ Affairs of the House of Representatives.(2)Covered SecretaryThe term covered Secretary means the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of Veterans Affairs. (3)Personal protective equipmentThe term personal protective equipment means surgical masks, respirator masks and powered air purifying respirators and required filters, face shields and protective eyewear, gloves, disposable and reusable surgical and isolation gowns, head and foot coverings, and other gear or clothing used to protect an individual from the transmission of disease.(4)United StatesThe term United States means the 50 States, the District of Columbia, and the possessions of the United States.(b)Contract requirements for domestic productionBeginning 90 days after the date of the enactment of this Act, in order to ensure the sustainment and expansion of personal protective equipment manufacturing in the United States and meet the needs of the current pandemic response, any contract for the procurement of personal protective equipment entered into by a covered Secretary, or a covered Secretary's designee, shall—(1)be issued for a duration of at least 2 years, plus all option periods necessary, to incentivize investment in the production of personal protective equipment and the materials and components thereof in the United States; and (2)be for personal protective equipment, including the materials and components thereof, that is grown, reprocessed, reused, or produced in the United States. (c)Alternatives to domestic productionThe requirement under subsection (b) shall not apply to an item of personal protective equipment, or component or material thereof if, after maximizing to the extent feasible sources consistent with subsection (b), the covered Secretary—(1)maximizes sources for personal protective equipment that is assembled outside the United States containing only materials and components that are grown, reprocessed, reused, or produced in the United States; and(2)certifies every 120 days that it is necessary to procure personal protective equipment under alternative procedures to respond to the immediate needs of a public health emergency. (d)Availability exception(1)In generalSubsections (b) and (c) shall not apply to an item of personal protective equipment, or component or material thereof—(A)that is, or that includes, a material listed in section 25.104 of the Federal Acquisition Regulation as one for which a non-availability determination has been made; or(B)as to which the covered Secretary determines that a sufficient quantity of a satisfactory quality that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed at United States market prices.(2)Certification requirementThe covered Secretary shall certify every 120 days that the exception under paragraph (1) is necessary to meet the immediate needs of a public health emergency.(e)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the covered Secretaries, shall submit to the chairs and ranking members of the appropriate congressional committees a report on the procurement of personal protective equipment.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)The United States long-term domestic procurement strategy for PPE produced in the United States, including strategies to incentivize investment in and maintain United States supply chains for all PPE sufficient to meet the needs of the United States during a public health emergency.(B)An estimate of long-term demand quantities for all PPE items procured by the United States.(C)Recommendations for congressional action required to implement the United States Government's procurement strategy.(D)A determination whether all notifications, amendments, and other necessary actions have been completed to bring the United States existing international obligations into conformity with the statutory requirements of this subtitle. (f)Authorization of transfer of equipment(1)In generalA covered Secretary may transfer to the Strategic National Stockpile established under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) any excess personal protective equipment acquired under a contract executed pursuant to subsection (b). (2)Transfer of equipment during a public health emergency(A)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:529.Transfer of equipment during a public health emergency(a)Authorization of transfer of equipmentDuring a public health emergency declared by the Secretary of Health and Human Services under section 319(a) of the Public Health Service Act (42 U.S.C. 247d(a)), the Secretary, at the request of the Secretary of Health and Human Services, may transfer to the Department of Health and Human Services, on a reimbursable basis, excess personal protective equipment or medically necessary equipment in the possession of the Department. (b)Determination by Secretaries(1)In generalIn carrying out this section—(A)before requesting a transfer under subsection (a), the Secretary of Health and Human Services shall determine whether the personal protective equipment or medically necessary equipment is otherwise available; and(B)before initiating a transfer under subsection (a), the Secretary, in consultation with the heads of each component within the Department, shall—(i)determine whether the personal protective equipment or medically necessary equipment requested to be transferred under subsection (a) is excess equipment; and(ii)certify that the transfer of the personal protective equipment or medically necessary equipment will not adversely impact the health or safety of officers, employees, or contractors of the Department. (2)NotificationThe Secretary of Health and Human Services and the Secretary shall each submit to Congress a notification explaining the determination made under subparagraphs (A) and (B), respectively, of paragraph (1). (3)Required inventory(A)In generalThe Secretary shall—(i)acting through the Chief Medical Officer of the Department, maintain an inventory of all personal protective equipment and medically necessary equipment in the possession of the Department; and(ii)make the inventory required under clause (i) available, on a continual basis, to—(I)the Secretary of Health and Human Services; and(II)the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Homeland Security of the House of Representatives.(B)FormEach inventory required to be made available under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex..(B)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. Transfer of equipment during a public health emergency..(3)Strategic national stockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Transfers of itemsThe Secretary, in coordination with the Secretary of Homeland Security, may sell drugs, vaccines and other biological products, medical devices, or other supplies maintained in the stockpile under paragraph (1) to a Federal agency or private, nonprofit, State, local, tribal, or territorial entity for immediate use and distribution, provided that any such items being sold are—(A)within 1 year of their expiration date; or(B)determined by the Secretary to no longer be needed in the stockpile due to advances in medical or technical capabilities..(g)Compliance with international agreementsThe President or the President’s designee shall take all necessary steps, including invoking the rights of the United States under Article III of the World Trade Organization’s Agreement on Government Procurement and the relevant exceptions of other relevant agreements to which the United States is a party, to ensure that the international obligations of the United States are consistent with the provisions of this subtitle. IICyber and artificial intelligenceAAdvancing American AI4201.Short titleThis subtitle may be cited as the Advancing American AI Act.4202.PurposeThe purposes of this subtitle are to—(1)encourage agency artificial intelligence-related programs and initiatives that enhance the competitiveness of the United States and foster an approach to artificial intelligence that builds on the strengths of the United States in innovation and entrepreneurialism;(2)enhance the ability of the Federal Government to translate research advances into artificial intelligence applications to modernize systems and assist agency leaders in fulfilling their missions;(3)promote adoption of modernized business practices and advanced technologies across the Federal Government that align with the values of the United States, including the protection of privacy, civil rights, and civil liberties; and(4)test and harness applied artificial intelligence to enhance mission effectiveness and business practice efficiency. 4203.DefinitionsIn this subtitle:(1)AgencyThe term agency has the meaning given the term in section 3502 of title 44, United States Code. (2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Oversight and Reform of the House of Representatives. (3)Artificial intelligenceThe term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note).(4)Artificial intelligence systemThe term artificial intelligence system—(A)means any data system, software, application, tool, or utility that operates in whole or in part using dynamic or static machine learning algorithms or other forms of artificial intelligence, whether—(i)the data system, software, application, tool, or utility is established primarily for the purpose of researching, developing, or implementing artificial intelligence technology; or(ii)artificial intelligence capability is integrated into another system or agency business process, operational activity, or technology system; and(B)does not include any common commercial product within which artificial intelligence is embedded, such as a word processor or map navigation system. (5)DepartmentThe term Department means the Department of Homeland Security.(6)DirectorThe term Director means the Director of the Office of Management and Budget.4204.Principles and policies for use of artificial intelligence in Government(a)GuidanceThe Director shall, when developing the guidance required under section 104(a) of the AI in Government Act of 2020 (title I of division U of Public Law 116–260), consider—(1)the considerations and recommended practices identified by the National Security Commission on Artificial Intelligence in the report entitled Key Considerations for the Responsible Development and Fielding of AI, as updated in April 2021; (2)the principles articulated in Executive Order 13960 (85 Fed. Reg. 78939; relating to promoting the use of trustworthy artificial intelligence in Government); and(3)the input of—(A)the Privacy and Civil Liberties Oversight Board;(B)relevant interagency councils, such as the Federal Privacy Council, the Chief Information Officers Council, and the Chief Data Officers Council; (C)other governmental and nongovernmental privacy, civil rights, and civil liberties experts; and(D)any other individual or entity the Director determines to be appropriate.(b)Department policies and processes for procurement and use of artificial intelligence-enabled systemsNot later than 180 days after the date of enactment of this Act—(1)the Secretary of Homeland Security, with the participation of the Chief Procurement Officer, the Chief Information Officer, the Chief Privacy Officer, and the Officer for Civil Rights and Civil Liberties of the Department and any other person determined to be relevant by the Secretary of Homeland Security, shall issue policies and procedures for the Department related to—(A)the acquisition and use of artificial intelligence; and(B)considerations for the risks and impacts related to artificial intelligence-enabled systems, including associated data of machine learning systems, to ensure that full consideration is given to—(i)the privacy, civil rights, and civil liberties impacts of artificial intelligence-enabled systems; and(ii)security against misuse, degradation, or rending inoperable of artificial intelligence-enabled systems; and(2)the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties of the Department shall report to Congress on any additional staffing or funding resources that may be required to carry out the requirements of this subsection.(c)Inspector GeneralNot later than 180 days after the date of enactment of this Act, the Inspector General of the Department shall identify any training and investments needed to enable employees of the Office of the Inspector General to continually advance their understanding of—(1)artificial intelligence systems; (2)best practices for governance, oversight, and audits of the use of artificial intelligence systems; and(3)how the Office of the Inspector General is using artificial intelligence to enhance audit and investigative capabilities, including actions to—(A)ensure the integrity of audit and investigative results; and(B)guard against bias in the selection and conduct of audits and investigations.(d)Artificial intelligence hygiene and protection of government information, privacy, civil rights, and civil liberties(1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Director, in consultation with a working group consisting of members selected by the Director from appropriate interagency councils, shall develop an initial means by which to—(A)ensure that contracts for the acquisition of an artificial intelligence system or service—(i)align with the guidance issued to the head of each agency under section 104(a) of the AI in Government Act of 2020 (title I of division U of Public Law 116–260); (ii)address protection of privacy, civil rights, and civil liberties; (iii)address the ownership and security of data and other information created, used, processed, stored, maintained, disseminated, disclosed, or disposed of by a contractor or subcontractor on behalf of the Federal Government; and(iv)include considerations for securing the training data, algorithms, and other components of any artificial intelligence system against misuse, unauthorized alteration, degradation, or rendering inoperable; and(B)address any other issue or concern determined to be relevant by the Director to ensure appropriate use and protection of privacy and Government data and other information.(2)ConsultationIn developing the considerations under paragraph (1)(A)(iv), the Director shall consult with the Secretary of Homeland Security, the Director of the National Institute of Standards and Technology, and the Director of National Intelligence.(3)ReviewThe Director—(A)should continuously update the means developed under paragraph (1); and(B)not later than 2 years after the date of enactment of this Act and not less frequently than every 2 years thereafter, shall update the means developed under paragraph (1).(4)BriefingThe Director shall brief the appropriate congressional committees—(A)not later than 90 days after the date of enactment of this Act and thereafter on a quarterly basis until the Director first implements the means developed under paragraph (1); and(B)annually thereafter on the implementation of this subsection.(5)SunsetThis subsection shall cease to be effective on the date that is 5 years after the date of enactment of this Act. 4205.Agency inventories and artificial intelligence use cases(a)InventoryNot later than 60 days after the date of enactment of this Act, and continuously thereafter for a period of 5 years, the Director, in consultation with the Chief Information Officers Council, the Chief Data Officers Council, and other interagency bodies as determined to be appropriate by the Director, shall require the head of each agency to—(1)prepare and maintain an inventory of the artificial intelligence use cases of the agency, including current and planned uses;(2)share agency inventories with other agencies, to the extent practicable and consistent with applicable law and policy, including those concerning protection of privacy and of sensitive law enforcement, national security, and other protected information; and(3)make agency inventories available to the public, in a manner determined by the Director, and to the extent practicable and in accordance with applicable law and policy, including those concerning the protection of privacy and of sensitive law enforcement, national security, and other protected information.(b)Central inventoryThe Director is encouraged to designate a host entity and ensure the creation and maintenance of an online public directory to—(1)make agency artificial intelligence use case information available to the public and those wishing to do business with the Federal Government; and(2)identify common use cases across agencies.(c)SharingThe sharing of agency inventories described in subsection (a)(2) may be coordinated through the Chief Information Officers Council, the Chief Data Officers Council, the Chief Financial Officers Council, the Chief Acquisition Officers Council, or other interagency bodies to improve interagency coordination and information sharing for common use cases. 4206.Rapid pilot, deployment and scale of applied artificial intelligence capabilities to demonstrate modernization activities related to use cases(a)Identification of use casesNot later than 270 days after the date of enactment of this Act, the Director, in consultation with the Chief Information Officers Council, the Chief Data Officers Council, and other interagency bodies as determined to be appropriate by the Director, shall identify 4 new use cases for the application of artificial intelligence-enabled systems to support interagency or intra-agency modernization initiatives that require linking multiple siloed internal and external data sources, consistent with applicable laws and policies, including those relating to the protection of privacy and of sensitive law enforcement, national security, and other protected information.(b)Pilot program(1)PurposesThe purposes of the pilot program under this subsection include—(A)to enable agencies to operate across organizational boundaries, coordinating between existing established programs and silos to improve delivery of the agency mission; and(B)to demonstrate the circumstances under which artificial intelligence can be used to modernize or assist in modernizing legacy agency systems.(2)Deployment and pilotNot later than 1 year after the date of enactment of this Act, the Director, in coordination with the heads of relevant agencies and other officials as the Director determines to be appropriate, shall ensure the initiation of the piloting of the 4 new artificial intelligence use case applications identified under subsection (a), leveraging commercially available technologies and systems to demonstrate scalable artificial intelligence-enabled capabilities to support the use cases identified under subsection (a). (3)Risk evaluation and mitigation planIn carrying out paragraph (2), the Director shall require the heads of agencies to—(A)evaluate risks in utilizing artificial intelligence systems; and(B)develop a risk mitigation plan to address those risks, including consideration of—(i)the artificial intelligence system not performing as expected;(ii)the lack of sufficient or quality training data; and(iii)the vulnerability of a utilized artificial intelligence system to unauthorized manipulation or misuse. (4)PrioritizationIn carrying out paragraph (2), the Director shall prioritize modernization projects that—(A)would benefit from commercially available privacy-preserving techniques, such as use of differential privacy, federated learning, and secure multiparty computing; and(B)otherwise take into account considerations of civil rights and civil liberties.(5)Use case modernization application areasUse case modernization application areas described in paragraph (2) shall include not less than 1 from each of the following categories: (A)Applied artificial intelligence to drive agency productivity efficiencies in predictive supply chain and logistics, such as—(i)predictive food demand and optimized supply;(ii)predictive medical supplies and equipment demand and optimized supply; or(iii)predictive logistics to accelerate disaster preparedness, response, and recovery.(B)Applied artificial intelligence to accelerate agency investment return and address mission-oriented challenges, such as—(i)applied artificial intelligence portfolio management for agencies;(ii)workforce development and upskilling;(iii)redundant and laborious analyses;(iv)determining compliance with Government requirements, such as with grants management; or(v)outcomes measurement to measure economic and social benefits.(6)RequirementsNot later than 3 years after the date of enactment of this Act, the Director, in coordination with the heads of relevant agencies and other officials as the Director determines to be appropriate, shall establish an artificial intelligence capability within each of the 4 use case pilots under this subsection that—(A)solves data access and usability issues with automated technology and eliminates or minimizes the need for manual data cleansing and harmonization efforts;(B)continuously and automatically ingests data and updates domain models in near real-time to help identify new patterns and predict trends, to the extent possible, to help agency personnel to make better decisions and take faster actions;(C)organizes data for meaningful data visualization and analysis so the Government has predictive transparency for situational awareness to improve use case outcomes;(D)is rapidly configurable to support multiple applications and automatically adapts to dynamic conditions and evolving use case requirements, to the extent possible;(E)enables knowledge transfer and collaboration across agencies; and(F)preserves intellectual property rights to the data and output for benefit of the Federal Government and agencies.(c)BriefingNot earlier than 270 days but not later than 1 year after the date of enactment of this Act, and annually thereafter for 4 years, the Director shall brief the appropriate congressional committees on the activities carried out under this section and results of those activities.(d)SunsetThe section shall cease to be effective on the date that is 5 years after the date of enactment of this Act.4207.Enabling entrepreneurs and agency missions(a)Innovative commercial itemsSection 880 of the National Defense Authorization Act for Fiscal Year 2017 (41 U.S.C. 3301 note) is amended—(1)in subsection (c), by striking $10,000,000” and inserting $25,000,000; (2)by amending subsection (f) to read as follows:(f)DefinitionsIn this section—(1)the term commercial product—(A)has the meaning given the term commercial item in section 2.101 of the Federal Acquisition Regulation; and(B)includes a commercial product or a commercial service, as defined in sections 103 and 103a, respectively, of title 41, United States Code; and(2)the term innovative means—(A)any new technology, process, or method, including research and development; or(B)any new application of an existing technology, process, or method.; and(3)in subsection (g), by striking 2022 and insert 2027.(b)DHS other transaction authoritySection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking September 30, 2017 and inserting September 30, 2024; and(B)by amending paragraph (2) to read as follows:(2)Prototype projectsThe Secretary—(A)may, under the authority of paragraph (1), carry out prototype projects under section 2371b of title 10, United States Code; and(B)in applying the authorities of such section 2371b, the Secretary shall perform the functions of the Secretary of Defense as prescribed in such section.; (2)in subsection (c)(1), by striking “September 30, 2017” and inserting September 30, 2024; and(3)in subsection (d), by striking section 845(e) and all that follows and inserting section 2371b(e) of title 10, United States Code..(c)Commercial off the shelf supply chain risk management toolsThe General Services Administration is encouraged to pilot commercial off the shelf supply chain risk management tools to improve the ability of the Federal Government to characterize, monitor, predict, and respond to specific supply chain threats and vulnerabilities that could inhibit future Federal acquisition operations. BCyber response and recovery4251.Short titleThis subtitle may be cited as the Cyber Response and Recovery Act.4252.Declaration of a significant incident(a)In generalTitle XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following:CDeclaration of a significant incident2231.Sense of CongressIt is the sense of Congress that—(1)the purpose of this subtitle is to authorize the Secretary to declare that a significant incident has occurred and to establish the authorities that are provided under the declaration to respond to and recover from the significant incident; and(2)the authorities established under this subtitle are intended to enable the Secretary to provide voluntary assistance to non-Federal entities impacted by a significant incident.2232.DefinitionsFor the purposes of this subtitle:(1)Asset response activityThe term asset response activity means an activity to support an entity impacted by an incident with the response to, remediation of, or recovery from, the incident, including—(A)furnishing technical and advisory assistance to the entity to protect the assets of the entity, mitigate vulnerabilities, and reduce the related impacts; (B)assessing potential risks to the critical infrastructure sector or geographic region impacted by the incident, including potential cascading effects of the incident on other critical infrastructure sectors or geographic regions;(C)developing courses of action to mitigate the risks assessed under subparagraph (B);(D)facilitating information sharing and operational coordination with entities performing threat response activities; and(E)providing guidance on how best to use Federal resources and capabilities in a timely, effective manner to speed recovery from the incident.(2)DeclarationThe term declaration means a declaration of the Secretary under section 2233(a)(1).(3)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency.(4)Federal agencyThe term Federal agency has the meaning given the term agency in section 3502 of title 44, United States Code.(5)FundThe term Fund means the Cyber Response and Recovery Fund established under section 2234(a).(6)IncidentThe term incident has the meaning given the term in section 3552 of title 44, United States Code.(7)RenewalThe term renewal means a renewal of a declaration under section 2233(d).(8)Significant incidentThe term significant incident—(A)means an incident or a group of related incidents that results, or is likely to result, in demonstrable harm to—(i)the national security interests, foreign relations, or economy of the United States; or(ii)the public confidence, civil liberties, or public health and safety of the people of the United States; and(B)does not include an incident or a portion of a group of related incidents that occurs on—(i)a national security system (as defined in section 3552 of title 44, United States Code); or(ii)an information system described in paragraph (2) or (3) of section 3553(e) of title 44, United States Code.2233.Declaration(a)In general(1)DeclarationThe Secretary, in consultation with the National Cyber Director, may make a declaration of a significant incident in accordance with this section for the purpose of enabling the activities described in this subtitle if the Secretary determines that—(A)a specific significant incident—(i)has occurred; or(ii)is likely to occur imminently; and(B)otherwise available resources, other than the Fund, are likely insufficient to respond effectively to, or to mitigate effectively, the specific significant incident described in subparagraph (A).(2)Prohibition on delegationThe Secretary may not delegate the authority provided to the Secretary under paragraph (1).(b)Asset response activitiesUpon a declaration, the Director shall coordinate—(1)the asset response activities of each Federal agency in response to the specific significant incident associated with the declaration; and(2)with appropriate entities, which may include—(A)public and private entities and State and local governments with respect to the asset response activities of those entities and governments; and(B)Federal, State, local, and Tribal law enforcement agencies with respect to investigations and threat response activities of those law enforcement agencies; and(3)Federal, State, local, and Tribal emergency management and response agencies.(c)DurationSubject to subsection (d), a declaration shall terminate upon the earlier of—(1)a determination by the Secretary that the declaration is no longer necessary; or(2)the expiration of the 120-day period beginning on the date on which the Secretary makes the declaration.(d)RenewalThe Secretary, without delegation, may renew a declaration as necessary.(e)Publication(1)In generalNot later than 72 hours after a declaration or a renewal, the Secretary shall publish the declaration or renewal in the Federal Register.(2)ProhibitionA declaration or renewal published under paragraph (1) may not include the name of any affected individual or private company.(f)Advance actions(1)In generalThe Secretary—(A)shall assess the resources available to respond to a potential declaration; and(B)may take actions before and while a declaration is in effect to arrange or procure additional resources for asset response activities or technical assistance the Secretary determines necessary, which may include entering into standby contracts with private entities for cybersecurity services or incident responders in the event of a declaration. (2)Expenditure of fundsAny expenditure from the Fund for the purpose of paragraph (1)(B) shall be made from amounts available in the Fund, and amounts available in the Fund shall be in addition to any other appropriations available to the Cybersecurity and Infrastructure Security Agency for such purpose.2234.Cyber response and recovery fund(a)In generalThere is established a Cyber Response and Recovery Fund, which shall be available for—(1)the coordination of activities described in section 2233(b);(2)response and recovery support for the specific significant incident associated with a declaration to Federal, State, local, and Tribal, entities and public and private entities on a reimbursable or non-reimbursable basis, including through asset response activities and technical assistance, such as—(A)vulnerability assessments and mitigation;(B)technical incident mitigation;(C)malware analysis;(D)analytic support;(E)threat detection and hunting; and(F)network protections;(3)as the Director determines appropriate, grants for, or cooperative agreements with, Federal, State, local, and Tribal public and private entities to respond to, and recover from, the specific significant incident associated with a declaration, such as—(A)hardware or software to replace, update, improve, harden, or enhance the functionality of existing hardware, software, or systems; and(B)technical contract personnel support; and(4)advance actions taken by the Secretary under section 2233(f)(1)(B).(b)Deposits and expenditures(1)In generalAmounts shall be deposited into the Fund from—(A)appropriations to the Fund for activities of the Fund; and(B)reimbursement from Federal agencies for the activities described in paragraphs (1), (2), and (4) of subsection (a), which shall only be from amounts made available in advance in appropriations Acts for such reimbursement.(2)ExpendituresAny expenditure from the Fund for the purposes of this subtitle shall be made from amounts available in the Fund from a deposit described in paragraph (1), and amounts available in the Fund shall be in addition to any other appropriations available to the Cybersecurity and Infrastructure Security Agency for such purposes.(c)Supplement not supplantAmounts in the Fund shall be used to supplement, not supplant, other Federal, State, local, or Tribal funding for activities in response to a declaration.(d)ReportingThe Secretary shall require an entity that receives amounts from the Fund to submit a report to the Secretary that details the specific use of the amounts.2235.Notification and reporting(a)NotificationUpon a declaration or renewal, the Secretary shall immediately notify the National Cyber Director and appropriate congressional committees and include in the notification—(1)an estimation of the planned duration of the declaration;(2)with respect to a notification of a declaration, the reason for the declaration, including information relating to the specific significant incident or imminent specific significant incident, including—(A)the operational or mission impact or anticipated impact of the specific significant incident on Federal and non-Federal entities;(B)if known, the perpetrator of the specific significant incident; and(C)the scope of the Federal and non-Federal entities impacted or anticipated to be impacted by the specific significant incident;(3)with respect to a notification of a renewal, the reason for the renewal;(4)justification as to why available resources, other than the Fund, are insufficient to respond to or mitigate the specific significant incident; and(5)a description of the coordination activities described in section 2233(b) that the Secretary anticipates the Director to perform.(b)Report to CongressNot later than 180 days after the date of a declaration or renewal, the Secretary shall submit to the appropriate congressional committees a report that includes—(1)the reason for the declaration or renewal, including information and intelligence relating to the specific significant incident that led to the declaration or renewal;(2)the use of any funds from the Fund for the purpose of responding to the incident or threat described in paragraph (1);(3)a description of the actions, initiatives, and projects undertaken by the Department and State and local governments and public and private entities in responding to and recovering from the specific significant incident described in paragraph (1);(4)an accounting of the specific obligations and outlays of the Fund; and(5)an analysis of—(A)the impact of the specific significant incident described in paragraph (1) on Federal and non-Federal entities;(B)the impact of the declaration or renewal on the response to, and recovery from, the specific significant incident described in paragraph (1); and(C)the impact of the funds made available from the Fund as a result of the declaration or renewal on the recovery from, and response to, the specific significant incident described in paragraph (1).(c)ClassificationEach notification made under subsection (a) and each report submitted under subsection (b)—(1)shall be in an unclassified form with appropriate markings to indicate information that is exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and(2)may include a classified annex.(d)Consolidated reportThe Secretary shall not be required to submit multiple reports under subsection (b) for multiple declarations or renewals if the Secretary determines that the declarations or renewals substantively relate to the same specific significant incident.(e)ExemptionThe requirements of subchapter I of chapter 35 of title 44 (commonly known as the Paperwork Reduction Act) shall not apply to the voluntary collection of information by the Department during an investigation of, a response to, or an immediate post-response review of, the specific significant incident leading to a declaration or renewal.2236.Rule of constructionNothing in this subtitle shall be construed to impair or limit the ability of the Director to carry out the authorized activities of the Cybersecurity and Infrastructure Security Agency.2237.Authorization of appropriationsThere are authorized to be appropriated to the Fund $20,000,000 for fiscal year 2022, which shall remain available until September 30, 2028.2238.SunsetThe authorities granted to the Secretary or the Director under this subtitle shall expire on the date that is 7 years after the date of enactment of this subtitle..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by adding at the end the following:Subtitle C—Declaration of a significant incident Sec. 2231. Sense of Congress. Sec. 2232. Definitions. Sec. 2233. Declaration. Sec. 2234. Cyber response and recovery fund. Sec. 2235. Notification and reporting. Sec. 2236. Rule of construction. Sec. 2237. Authorization of appropriations. Sec. 2238. Sunset..IIIPersonnelAFacilitating Federal employee reskilling4301.Short titleThis subtitle may be cited as the Facilitating Federal Employee Reskilling Act.4302.Reskilling Federal employees(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Oversight and Reform of the House of Representatives.(3)Competitive serviceThe term competitive service has the meaning given the term in section 2102 of title 5, United States Code.(4)DirectorThe term Director means the Director of the Office of Personnel Management.(5)EmployeeThe term employee means an employee serving in a position in the competitive service or the excepted service.(6)Excepted serviceThe term excepted service has the meaning given the term in section 2103 of title 5, United States Code.(7)Federal reskilling programThe term Federal reskilling program means a program established by the head of an agency or the Director to provide employees with the technical skill or expertise that would qualify the employees to serve in a different position in the competitive service or the excepted service that requires such technical skill or expertise.(b)RequirementsWith respect to a Federal reskilling program established by the head of an agency or by the Director before, on, or after the date of enactment of this Act, the agency head or the Director, as applicable, shall ensure that the Federal reskilling program—(1)is implemented in a manner that is in accordance with the bar on prohibited personnel practices under section 2302 of title 5, United States Code, and consistent with the merit system principles under section 2301 of title 5, United States Code, including by using merit-based selection procedures for participation by employees in the Federal reskilling program; (2)includes appropriate limitations or restrictions associated with implementing the Federal reskilling program, which shall be consistent with any regulations prescribed by the Director under subsection (e);(3)provides that any new position to which an employee who participates in the Federal reskilling program is transferred will utilize the technical skill or expertise that the employee acquired by participating in the Federal reskilling program;(4)includes the option for an employee participating in the Federal reskilling program to return to the original position of the employee, or a similar position, particularly if the employee is unsuccessful in the position to which the employee transfers after completing the Federal reskilling program; (5)provides that an employee who successfully completes the Federal reskilling program and transfers to a position that requires the technical skill or expertise provided through the Federal reskilling program shall be entitled to have the grade of the position held immediately before the transfer in a manner in accordance with section 5362 of title 5, United States Code; (6)provides that an employee serving in a position in the excepted service may not transfer to a position in the competitive service solely by reason of the completion of the Federal reskilling program by the employee; and(7)includes a mechanism to track outcomes of the Federal reskilling program in accordance with the metrics established under subsection (c). (c)Reporting and metricsNot later than 1 year after the date of enactment of this Act, the Director shall establish reporting requirements for, and standardized metrics and procedures for agencies to track outcomes of, Federal reskilling programs, which shall include, with respect to each Federal reskilling program—(1)providing a summary of the Federal reskilling program; (2)collecting and reporting demographic and employment data with respect to employees who have applied for, participated in, or completed the Federal reskilling program; (3)attrition of employees who have completed the Federal reskilling program; and(4)any other measures or outcomes that the Director determines to be relevant.(d)GAO reportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a comprehensive study of, and submit to Congress a report on, Federal reskilling programs that includes—(1)a summary of each Federal reskilling program and methods by which each Federal reskilling program recruits, selects, and retrains employees;(2)an analysis of the accessibility of each Federal reskilling program for a diverse set of candidates;(3)an evaluation of the effectiveness, costs, and benefits of the Federal reskilling programs; and(4)recommendations to improve Federal reskilling programs to accomplish the goal of reskilling the Federal workforce. (e)RegulationsThe Director— (1)not later than 1 year after the date of enactment of this Act, shall prescribe regulations for the reporting requirements and metrics and procedures under subsection (c); (2)may prescribe additional regulations, as the Director determines necessary, to provide for requirements with respect to, and the implementation of, Federal reskilling programs; and(3)with respect to any regulation prescribed under this subsection, shall brief the appropriate committees of Congress with respect to the regulation not later than 30 days before the date on which the final version of the regulation is published.(f)Rule of constructionNothing in this section may be construed to require the head of an agency or the Director to establish a Federal reskilling program.(g)Use of fundsAny Federal reskilling program established by the head of an agency or the Director shall be carried out using amounts otherwise made available to that agency head or the Director, as applicable.BFederal Rotational Cyber Workforce Program4351.Short titleThis subtitle may be cited as the Federal Rotational Cyber Workforce Program Act of 2021.4352.DefinitionsIn this subtitle:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, except that the term does not include the Government Accountability Office.(2)Competitive serviceThe term competitive service has the meaning given that term in section 2102 of title 5, United States Code.(3)CouncilsThe term Councils means— (A)the Chief Human Capital Officers Council established under section 1303 of the Chief Human Capital Officers Act of 2002 (5 U.S.C. 1401 note); and(B)the Chief Information Officers Council established under section 3603 of title 44, United States Code. (4)Cyber workforce positionThe term cyber workforce position means a position identified as having information technology, cybersecurity, or other cyber-related functions under section 303 of the Federal Cybersecurity Workforce Assessment Act of 2015 (5 U.S.C. 301 note).(5)DirectorThe term Director means the Director of the Office of Personnel Management.(6)EmployeeThe term employee has the meaning given the term in section 2105 of title 5, United States Code.(7)Employing agencyThe term employing agency means the agency from which an employee is detailed to a rotational cyber workforce position.(8)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code. (9)Rotational cyber workforce positionThe term rotational cyber workforce position means a cyber workforce position with respect to which a determination has been made under section 4353(a)(1).(10)Rotational cyber workforce programThe term rotational cyber workforce program means the program for the detail of employees among rotational cyber workforce positions at agencies.(11)SecretaryThe term Secretary means the Secretary of Homeland Security.4353.Rotational cyber workforce positions(a)Determination with respect to rotational service(1)In generalThe head of each agency may determine that a cyber workforce position in that agency is eligible for the rotational cyber workforce program, which shall not be construed to modify the requirement under section 4354(b)(3) that participation in the rotational cyber workforce program by an employee shall be voluntary.(2)Notice providedThe head of an agency shall submit to the Director—(A)notice regarding any determination made by the head of the agency under paragraph (1); and(B)for each position with respect to which the head of the agency makes a determination under paragraph (1), the information required under subsection (b)(1).(b)Preparation of listThe Director, with assistance from the Councils and the Secretary, shall develop a list of rotational cyber workforce positions that—(1)with respect to each such position, to the extent that the information does not disclose sensitive national security information, includes—(A)the title of the position;(B)the occupational series with respect to the position;(C)the grade level or work level with respect to the position;(D)the agency in which the position is located;(E)the duty location with respect to the position; and(F)the major duties and functions of the position; and(2)shall be used to support the rotational cyber workforce program.(c)Distribution of listNot less frequently than annually, the Director shall distribute an updated list developed under subsection (b) to the head of each agency and other appropriate entities.4354.Rotational cyber workforce program(a)Operation plan(1)In generalNot later than 270 days after the date of enactment of this Act, and in consultation with the Councils, the Secretary, representatives of other agencies, and any other entity as the Director determines appropriate, the Director shall develop and issue a Federal Rotational Cyber Workforce Program operation plan providing policies, processes, and procedures for a program for the detailing of employees among rotational cyber workforce positions at agencies, which may be incorporated into and implemented through mechanisms in existence on the date of enactment of this Act. (2)UpdatingThe Director may, in consultation with the Councils, the Secretary, and other entities as the Director determines appropriate, periodically update the operation plan developed and issued under paragraph (1).(b)RequirementsThe operation plan developed and issued under subsection (a) shall, at a minimum—(1)identify agencies for participation in the rotational cyber workforce program;(2)establish procedures for the rotational cyber workforce program, including—(A)any training, education, or career development requirements associated with participation in the rotational cyber workforce program;(B)any prerequisites or requirements for participation in the rotational cyber workforce program; and(C)appropriate rotational cyber workforce program performance measures, reporting requirements, employee exit surveys, and other accountability devices for the evaluation of the program;(3)provide that participation in the rotational cyber workforce program by an employee shall be voluntary;(4)provide that an employee shall be eligible to participate in the rotational cyber workforce program if the head of the employing agency of the employee, or a designee of the head of the employing agency of the employee, approves of the participation of the employee;(5)provide that the detail of an employee to a rotational cyber workforce position under the rotational cyber workforce program shall be on a nonreimbursable basis;(6)provide that agencies may agree to partner to ensure that the employing agency of an employee who participates in the rotational cyber workforce program is able to fill the position vacated by the employee;(7)require that an employee detailed to a rotational cyber workforce position under the rotational cyber workforce program, upon the end of the period of service with respect to the detail, shall be entitled to return to the position held by the employee, or an equivalent position, in the employing agency of the employee without loss of pay, seniority, or other rights or benefits to which the employee would have been entitled had the employee not been detailed; (8)provide that discretion with respect to the assignment of an employee under the rotational cyber workforce program shall remain with the employing agency of the employee;(9)require that an employee detailed to a rotational cyber workforce position under the rotational cyber workforce program in an agency that is not the employing agency of the employee shall have all the rights that would be available to the employee if the employee were detailed under a provision of law other than this subtitle from the employing agency to the agency in which the rotational cyber workforce position is located;(10)provide that participation by an employee in the rotational cyber workforce program shall not constitute a change in the conditions of the employment of the employee; and(11)provide that an employee participating in the rotational cyber workforce program shall receive performance evaluations relating to service in the rotational cyber workforce program in a participating agency that are—(A)prepared by an appropriate officer, supervisor, or management official of the employing agency, acting in coordination with the supervisor at the agency in which the employee is performing service in the rotational cyber workforce position;(B)based on objectives identified in the operation plan with respect to the employee; and(C)based in whole or in part on the contribution of the employee to the agency in which the employee performed such service, as communicated from that agency to the employing agency of the employee.(c)Program requirements for rotational service(1)In generalAn employee serving in a cyber workforce position in an agency may, with the approval of the head of the agency, submit an application for detail to a rotational cyber workforce position that appears on the list developed under section 4353(b).(2)OPM approval for certain positionsAn employee serving in a position in the excepted service may only be selected for a rotational cyber workforce position that is in the competitive service with the prior approval of the Office of Personnel Management, in accordance with section 300.301 of title 5, Code of Federal Regulations, or any successor thereto. (3)Selection and term(A)SelectionThe head of an agency shall select an employee for a rotational cyber workforce position under the rotational cyber workforce program in a manner that is consistent with the merit system principles under section 2301(b) of title 5, United States Code.(B)TermExcept as provided in subparagraph (C), and notwithstanding section 3341(b) of title 5, United States Code, a detail to a rotational cyber workforce position shall be for a period of not less than 180 days and not more than 1 year.(C)ExtensionThe Chief Human Capital Officer of the agency to which an employee is detailed under the rotational cyber workforce program may extend the period of a detail described in subparagraph (B) for a period of 60 days unless the Chief Human Capital Officer of the employing agency of the employee objects to that extension.(4)Written service agreements(A)In generalThe detail of an employee to a rotational cyber workforce position shall be contingent upon the employee entering into a written service agreement with the employing agency under which the employee is required to complete a period of employment with the employing agency following the conclusion of the detail that is equal in length to the period of the detail.(B)Other agreements and obligationsA written service agreement under subparagraph (A) shall not supersede or modify the terms or conditions of any other service agreement entered into by the employee under any other authority or relieve the obligations between the employee and the employing agency under such a service agreement. Nothing in this subparagraph prevents an employing agency from terminating a service agreement entered into under any other authority under the terms of such agreement or as required by law or regulation.4355.Reporting by GAONot later than the end of the third fiscal year after the fiscal year in which the operation plan under section 4354(a) is issued, the Comptroller General of the United States shall submit to Congress a report assessing the operation and effectiveness of the rotational cyber workforce program, which shall address, at a minimum—(1)the extent to which agencies have participated in the rotational cyber workforce program, including whether the head of each such participating agency has—(A)identified positions within the agency that are rotational cyber workforce positions;(B)had employees from other participating agencies serve in positions described in subparagraph (A); and(C)had employees of the agency request to serve in rotational cyber workforce positions under the rotational cyber workforce program in participating agencies, including a description of how many such requests were approved; and(2)the experiences of employees serving in rotational cyber workforce positions under the rotational cyber workforce program, including an assessment of—(A)the period of service;(B)the positions (including grade level and occupational series or work level) held by employees before completing service in a rotational cyber workforce position under the rotational cyber workforce program;(C)the extent to which each employee who completed service in a rotational cyber workforce position under the rotational cyber workforce program achieved a higher skill level, or attained a skill level in a different area, with respect to information technology, cybersecurity, or other cyber-related functions; and(D)the extent to which service in rotational cyber workforce positions has affected intra-agency and interagency integration and coordination of cyber practices, functions, and personnel management.4356.SunsetEffective 5 years after the date of enactment of this Act, this subtitle is repealed. IVOther mattersAEnsuring security of unmanned aircraft systems4401.Short titleThis subtitle may be cited as the American Security Drone Act of 2021.4402.DefinitionsIn this subtitle:(1)Covered foreign entityThe term covered foreign entity means an entity included on a list developed and maintained by the Federal Acquisition Security Council. This list will include entities in the following categories:(A)An entity included on the Consolidated Screening List.(B)Any entity that is subject to extrajudicial direction from a foreign government, as determined by the Secretary of Homeland Security. (C)Any entity the Secretary of Homeland Security, in coordination with the Director of National Intelligence and the Secretary of Defense, determines poses a national security risk.(D)Any entity domiciled in the People's Republic of China or subject to influence or control by the Government of the People’s Republic of China or the Communist Party of the People’s Republic of China, as determined by the Secretary of Homeland Security.(E)Any subsidiary or affiliate of an entity described in subparagraphs (A) through (D).(2)Covered unmanned aircraft systemThe term covered unmanned aircraft system has the meaning given the term unmanned aircraft system in section 44801 of title 49, United States Code. 4403.Prohibition on procurement of covered unmanned aircraft systems from covered foreign entities(a)In generalExcept as provided under subsections (b) though (f), the head of an executive agency may not procure any covered unmanned aircraft system that are manufactured or assembled by a covered foreign entity, which includes associated elements (consisting of communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system. The Federal Acquisition Security Council, in coordination with the Secretary of Transportation, shall develop and update a list of associated elements. (b)ExemptionThe Secretary of Homeland Security, the Secretary of Defense, and the Attorney General are exempt from the restriction under subsection (a) if the operation or procurement—(1)is for the sole purposes of research, evaluation, training, testing, or analysis for—(A)electronic warfare;(B)information warfare operations;(C)development of UAS or counter-UAS technology;(D)counterterrorism or counterintelligence activities; or(E)Federal criminal or national security investigations, including forensic examinations; and(2)is required in the national interest of the United States.(c)Federal Aviation Administration Center of Excellence for Unmanned Aircraft Systems exemptionThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is for the sole purposes of research, evaluation, training, testing, or analysis for the Federal Aviation Administration’s Alliance for System Safety of UAS through Research Excellence (ASSURE) Center of Excellence (COE) for Unmanned Aircraft Systems.(d)National Transportation Safety Board exemptionThe National Transportation Safety Board (NTSB), in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is necessary for the sole purpose of conducting safety investigations.(e)National Oceanic Atmospheric Administration exemptionThe Administrator of the National Oceanic Atmospheric Administration (NOAA), in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is necessary for the sole purpose of marine or atmospheric science or management. (f)WaiverThe head of an executive agency may waive the prohibition under subsection (a) on a case-by-case basis—(1)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and(2) upon notification to Congress.4404.Prohibition on operation of covered unmanned aircraft systems from covered foreign entities(a)Prohibition(1)In generalBeginning on the date that is 2 years after the date of the enactment of this Act, no Federal department or agency may operate a covered unmanned aircraft system manufactured or assembled by a covered foreign entity.(2)Applicability to contracted servicesThe prohibition under paragraph (1) applies to any covered unmanned aircraft systems that are being used by any executive agency through the method of contracting for the services of covered unmanned aircraft systems.(b)ExemptionThe Secretary of Homeland Security, the Secretary of Defense, and the Attorney General are exempt from the restriction under subsection (a) if the operation or procurement—(1)is for the sole purposes of research, evaluation, training, testing, or analysis for—(A)electronic warfare;(B)information warfare operations;(C)development of UAS or counter-UAS technology;(D)counterterrorism or counterintelligence activities; or(E)Federal criminal or national security investigations, including forensic examinations; and(2)is required in the national interest of the United States.(c)Federal Aviation Administration Center of Excellence for Unmanned Aircraft Systems exemptionThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is for the sole purposes of research, evaluation, training, testing, or analysis for the Federal Aviation Administration’s Alliance for System Safety of UAE through Research Excellence (ASSURE) Center of Excellence (COE) for Unmanned Aircraft Systems. (d)National Transportation Safety Board exemptionThe National Transportation Safety Board (NTSB), in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is necessary for the sole purpose of conducting safety investigations.(e)National Oceanic Atmospheric Administration exemptionThe Administrator of the National Oceanic Atmospheric Administration (NOAA), in consultation with the Secretary of Homeland Security, is exempt from the restriction under subsection (a) if the operation or procurement is necessary for the sole purpose of marine or atmospheric science or management. (f)WaiverThe head of an executive agency may waive the prohibition under subsection (a) on a case-by-case basis—(1)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and(2)upon notification to Congress. (g)Regulations and guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe regulations or guidance to implement this section.4405.Prohibition on use of Federal funds for purchases and operation of covered unmanned
 aircraft systems from covered foreign entities(a)In generalBeginning on the date that is 2 years after the date of the enactment of this Act, except as provided in subsection (b), no Federal funds awarded through a contract, grant, or cooperative agreement, or otherwise made available may be used—(1)to purchase a covered unmanned aircraft system, or a system to counter unmanned aircraft systems, that is manufactured or assembled by a covered foreign entity; or(2) in connection with the operation of such a drone or unmanned aircraft system.(b)ExemptionA Federal department or agency is exempt from the restriction under subsection (a) if—(1)the contract, grant, or cooperative agreement was awarded prior to the date of the enactment of this Act; or(2)the operation or procurement is for the sole purposes of research, evaluation, training, testing, or analysis, as determined by the Secretary of Homeland Security, the Secretary of Defense, or the Attorney General, for—(A)electronic warfare;(B)information warfare operations;(C)development of UAS or counter-UAS technology;(D)counterterrorism or counterintelligence activities; or(E)Federal criminal or national security investigations, including forensic examinations; or(F)the safe integration of UAS in the national airspace (as determined in consultation with the Secretary of Transportation); and(3)is required in the national interest of the United States. (c)WaiverThe head of an executive agency may waive the prohibition under subsection (a) on a case-by-case basis—(1)with the approval of the Secretary of Homeland Security or the Secretary of Defense; and(2)upon notification to Congress. (d)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall prescribe regulations or guidance, as necessary, to implement the requirements of this section pertaining to Federal contracts. 4406.Prohibition on use of Government-issued Purchase Cards to purchase covered unmanned aircraft systems from covered foreign entitiesEffective immediately, Government-issued Purchase Cards may not be used to procure any covered unmanned aircraft system from a covered foreign entity.4407.Management of existing inventories of covered unmanned aircraft systems from covered foreign entities(a)In generalEffective immediately, all executive agencies must account for existing inventories of covered unmanned aircraft systems manufactured or assembled by a covered foreign entity in their personal property accounting systems, regardless of the original procurement cost, or the purpose of procurement due to the special monitoring and accounting measures necessary to track the items' capabilities. (b)Classified trackingDue to the sensitive nature of missions and operations conducted by the United States Government, inventory data related to covered unmanned aircraft systems manufactured or assembled by a covered foreign entity may be tracked at a classified level.(c)ExceptionsThe Department of Defense and Department of Homeland Security may exclude from the full inventory process, covered unmanned aircraft systems that are deemed expendable due to mission risk such as recovery issues or that are one-time-use covered unmanned aircraft due to requirements and low cost.4408.Comptroller General reportNot later than 275 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the amount of commercial off-the-shelf drones and covered unmanned aircraft systems procured by Federal departments and agencies from covered foreign entities.4409.Government-wide policy for procurement of unmanned aircraft systems(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Department of Homeland Security, Department of Transportation, the Department of Justice, and other Departments as determined by the Director of the Office of Management and Budget, and in consultation with the National Institute of Standards and Technology, shall establish a government-wide policy for the procurement of UAS—(1)for non-Department of Defense and non-intelligence community operations; and(2)through grants and cooperative agreements entered into with non-Federal entities. (b)Information securityThe policy developed under subsection (a) shall include the following specifications, which to the extent practicable, shall be based on industry standards and technical guidance from the National Institute of Standards and Technology, to address the risks associated with processing, storing and transmitting Federal information in a UAS:(1)Protections to ensure controlled access of UAS.(2)Protecting software, firmware, and hardware by ensuring changes to UAS are properly managed, including by ensuring UAS can be updated using a secure, controlled, and configurable mechanism.(3)Cryptographically securing sensitive collected, stored, and transmitted data, including proper handling of privacy data and other controlled unclassified information.(4)Appropriate safeguards necessary to protect sensitive information, including during and after use of UAS.(5)Appropriate data security to ensure that data is not transmitted to or stored in non-approved locations. (6)The ability to opt out of the uploading, downloading, or transmitting of data that is not required by law or regulation and an ability to choose with whom and where information is shared when it is required.(c)RequirementThe policy developed under subsection (a) shall reflect an appropriate risk-based approach to information security related to use of UAS.(d)Revision of acquisition regulationsNot later than 180 days after the date on which the policy required under subsection (a) is issued—(1)the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation, as necessary, to implement the policy; and(2)any Federal department or agency or other Federal entity not subject to, or not subject solely to, the Federal Acquisition Regulation shall revise applicable policy, guidance, or regulations, as necessary, to implement the policy.(e)ExemptionIn developing the policy required under subsection (a), the Director of the Office of Management and Budget shall incorporate an exemption to the policy for the following reasons:(1)In the case of procurement for the purposes of training, testing, or analysis for—(A)electronic warfare; or(B)information warfare operations.(2)In the case of researching UAS technology, including testing, evaluation, research, or development of technology to counter UAS.(3)In the case of a head of the procuring department or agency determining, in writing, that no product that complies with the information security requirements described in subsection (b) is capable of fulfilling mission critical performance requirements, and such determination—(A)may not be delegated below the level of the Deputy Secretary of the procuring department or agency;(B)shall specify—(i)the quantity of end items to which the waiver applies, the procurement value of which may not exceed $50,000 per waiver; and(ii)the time period over which the waiver applies, which shall not exceed 3 years;(C)shall be reported to the Office of Management and Budget following issuance of such a determination; and(D)not later than 30 days after the date on which the determination is made, shall be provided to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives.4410.Study(a)Independent studyNot later than 3 years after the date of the enactment of this Act, the Director of the Office of Management and Budget shall seek to enter into a contract with a federally funded research and development center under which the center will conduct a study of—(1)the current and future unmanned aircraft system global and domestic market;(2)the ability of the unmanned aircraft system domestic market to keep pace with technological advancements across the industry;(3)the ability of domestically made unmanned aircraft systems to meet the network security and data protection requirements of the national security enterprise;(4)the extent to which unmanned aircraft system component parts, such as the parts described in section 4403, are made domestically; and(5)an assessment of the economic impact, including cost, of excluding the use of foreign-made UAS for use across the Federal Government.(b)Submission to OMBUpon completion of the study in subsection (a), the federally funded research and development center shall submit the study to the Director of the Office of Management and Budget.(c)Submission to CongressNot later than 30 days after the date on which the Director of the Office of Management and Budget receives the study under subsection (b), the Director shall submit the study to—(1)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and(2)the Committee on Homeland Security and the Committee on Oversight and Reform and the Permanent Select Committee on Intelligence of the House of Representatives.4411.SunsetSections 4403, 4404, and 4405 shall cease to have effect on the date that is 5 years after the date of the enactment of this Act. BNo TikTok on Government devices4431.Short titleThis subtitle may be cited as the No TikTok on Government Devices Act.4432.Prohibition on the use of TikTok(a)DefinitionsIn this section—(1)the term covered application means the social networking service TikTok or any successor application or service developed or provided by ByteDance Limited or an entity owned by ByteDance Limited; (2)the term executive agency has the meaning given that term in section 133 of title 41, United States Code; and (3)the term information technology has the meaning given that term in section 11101 of title 40, United States Code.(b)Prohibition on the use of TikTok(1)In generalNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, the Director of the Cybersecurity and Infrastructure Security Agency, the Director of National Intelligence, and the Secretary of Defense, and consistent with the information security requirements under subchapter II of chapter 35 of title 44, United States Code, shall develop standards and guidelines for executive agencies requiring the removal of any covered application from information technology.(2)National security and research exceptionsThe standards and guidelines developed under paragraph (1) shall include— (A)exceptions for law enforcement activities, national security interests and activities, and security researchers; and (B)for any authorized use of a covered application under an exception, requirements for executive agencies to develop and document risk mitigation actions for such use. CNational Risk Management4461.Short titleThis subtitle may be cited as the National Risk Management Act of 2021.4462.National risk management cycle(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following:2218.National risk management cycle(a)National critical functions definedIn this section, the term national critical functions means the functions of government and the private sector so vital to the United States that their disruption, corruption, or dysfunction would have a debilitating effect on security, national economic security, national public health or safety, or any combination thereof.(b)National risk management cycle(1)Risk identification and assessment(A)In generalThe Secretary, acting through the Director, shall establish a recurring process by which to identify, assess, and prioritize risks to critical infrastructure, considering both cyber and physical threats, the associated likelihoods, vulnerabilities, and consequences, and the resources necessary to address them.(B)ConsultationIn establishing the process required under subparagraph (A), the Secretary shall consult with, and request and collect information to support analysis from, Sector Risk Management Agencies, critical infrastructure owners and operators, the Assistant to the President for National Security Affairs, the Assistant to the President for Homeland Security, and the National Cyber Director.(C)PublicationNot later than 180 days after the date of enactment of this section, the Secretary shall publish in the Federal Register procedures for the process established under subparagraph (A), subject to any redactions the Secretary determines are necessary to protect classified or other sensitive information.(D)ReportThe Secretary shall submit to the President, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a report on the risks identified by the process established under subparagraph (A)— (i)not later than 1 year after the date of enactment of this section; and(ii)not later than 1 year after the date on which the Secretary submits a periodic evaluation described in section 9002(b)(2) of title XC of division H of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(2)National critical infrastructure resilience strategy(A)In generalNot later than 1 year after the date on which the Secretary delivers each report required under paragraph (1), the President shall deliver to majority and minority leaders of the Senate, the Speaker and minority leader of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a national critical infrastructure resilience strategy designed to address the risks identified by the Secretary.(B)ElementsEach strategy delivered under subparagraph (A) shall—(i)identify, assess, and prioritize areas of risk to critical infrastructure that would compromise or disrupt national critical functions impacting national security, economic security, or public health and safety;(ii)assess the implementation of the previous national critical infrastructure resilience strategy, as applicable;(iii)identify and outline current and proposed national-level actions, programs, and efforts to be taken to address the risks identified;(iv)identify the Federal departments or agencies responsible for leading each national-level action, program, or effort and the relevant critical infrastructure sectors for each; and(v)request any additional authorities necessary to successfully execute the strategy.(C)FormEach strategy delivered under subparagraph (A) shall be unclassified, but may contain a classified annex.(3)Congressional briefingNot later than 1 year after the date on which the President delivers the first strategy required under paragraph (2)(A), and every year thereafter, the Secretary, in coordination with Sector Risk Management Agencies, shall brief the appropriate congressional committees on—(A)the national risk management cycle activities undertaken pursuant to the strategy; and(B)the amounts and timeline for funding that the Secretary has determined would be necessary to address risks and successfully execute the full range of activities proposed by the strategy..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2217 the following:Sec. 2218. National risk management cycle..DSafeguarding American innovation4491.Short titleThis subtitle may be cited as the Safeguarding American Innovation Act.4492.DefinitionsIn this subtitle:(1)Federal science agencyThe term Federal science agency means any Federal department or agency to which more than $100,000,000 in basic and applied research and development funds were appropriated for the previous fiscal year.(2)Research and development(A)In generalThe term research and development means all research activities, both basic and applied, and all development activities. (B)DevelopmentThe term development means experimental development.(C)Experimental developmentThe term experimental development means creative and systematic work, drawing upon knowledge gained from research and practical experience, which—(i)is directed toward the production of new products or processes or improving existing products or processes; and(ii)like research, will result in gaining additional knowledge.(D)ResearchThe term research—(i)means a systematic study directed toward fuller scientific knowledge or understanding of the subject studied; and(ii)includes activities involving the training of individuals in research techniques if such activities—(I)utilize the same facilities as other research and development activities; and (II)are not included in the instruction function. 4493.Federal Research Security Council(a)In generalSubtitle V of title 31, United States Code, is amended by adding at the end the following:79Federal Research Security CouncilSec. 7901. Definitions. 7902. Federal Research Security Council establishment and membership. 7903. Functions and authorities. 7904. Strategic plan. 7905. Annual report. 7906. Requirements for Executive agencies. 7901.DefinitionsIn this chapter:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Relations of the Senate;(E)the Committee on Armed Services of the Senate;(F)the Committee on Health, Education, Labor, and Pensions of the Senate;(G)the Committee on Oversight and Reform of the House of Representatives;(H)the Committee on Homeland Security of the House of Representatives;(I)the Committee on Energy and Commerce of the House of Representatives;(J)the Permanent Select Committee on Intelligence of the House of Representatives;(K)the Committee on Foreign Affairs of the House of Representatives;(L)the Committee on Armed Services of the House of Representatives; and(M)the Committee on Education and Labor of the House of Representatives.(2)CouncilThe term Council means the Federal Research Security Council established under section 7902(a).(3)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5. (4)Federal research security riskThe term Federal research security risk means the risk posed by malign state actors and other persons to the security and integrity of research and development conducted using research and development funds awarded by Executive agencies.(5)InsiderThe term insider means any person with authorized access to any United States Government resource, including personnel, facilities, information, research, equipment, networks, or systems. (6)Insider threatThe term insider threat means the threat that an insider will use his or her authorized access (wittingly or unwittingly) to harm the national and economic security of the United States or negatively affect the integrity of a Federal agency’s normal processes, including damaging the United States through espionage, sabotage, terrorism, unauthorized disclosure of national security information or nonpublic information, a destructive act (which may include physical harm to another in the workplace), or through the loss or degradation of departmental resources, capabilities, and functions. (7)Research and development(A)In generalThe term research and development means all research activities, both basic and applied, and all development activities. (B)DevelopmentThe term development means experimental development.(C)Experimental developmentThe term experimental development means creative and systematic work, drawing upon knowledge gained from research and practical experience, which—(i)is directed toward the production of new products or processes or improving existing products or processes; and(ii)like research, will result in gaining additional knowledge. (D)ResearchThe term research—(i)means a systematic study directed toward fuller scientific knowledge or understanding of the subject studied; and(ii)includes activities involving the training of individuals in research techniques if such activities—(I)utilize the same facilities as other research and development activities; and (II)are not included in the instruction function. (8)United states research communityThe term United States research community means—(A)research and development centers of Executive agencies;(B)private research and development centers in the United States, including for profit and nonprofit research institutes;(C)research and development centers at institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));(D)research and development centers of States, United States territories, Indian tribes, and municipalities;(E)government-owned, contractor-operated United States Government research and development centers; and(F)any person conducting federally funded research or receiving Federal research grant funding. 7902.Federal Research Security Council establishment and membership(a)EstablishmentThere is established, in the Office of Management and Budget, a Federal Research Security Council, which shall develop federally funded research and development grant making policy and management guidance to protect the national and economic security interests of the United States.(b)Membership(1)In generalThe following agencies shall be represented on the Council:(A)The Office of Management and Budget.(B)The Office of Science and Technology Policy.(C)The Department of Defense.(D)The Department of Homeland Security.(E)The Office of the Director of National Intelligence.(F)The Department of Justice.(G)The Department of Energy.(H)The Department of Commerce.(I)The Department of Health and Human Services.(J)The Department of State.(K)The Department of Transportation.(L)The National Aeronautics and Space Administration.(M)The National Science Foundation.(N)The Department of Education.(O)The Small Business Administration.(P)The Council of Inspectors General on Integrity and Efficiency.(Q)Other Executive agencies, as determined by the Chairperson of the Council.(2)Lead representatives(A)DesignationNot later than 45 days after the date of the enactment of the Safeguarding American Innovation Act, the head of each agency represented on the Council shall designate a representative of that agency as the lead representative of the agency on the Council.(B)FunctionsThe lead representative of an agency designated under subparagraph (A) shall ensure that appropriate personnel, including leadership and subject matter experts of the agency, are aware of the business of the Council.(c)Chairperson(1)DesignationNot later than 45 days after the date of the enactment of the Safeguarding American Innovation Act, the Director of the Office of Management and Budget shall designate a senior level official from the Office of Management and Budget to serve as the Chairperson of the Council.(2)FunctionsThe Chairperson shall perform functions that include—(A)subject to subsection (d), developing a schedule for meetings of the Council;(B)designating Executive agencies to be represented on the Council under subsection (b)(1)(Q);(C)in consultation with the lead representative of each agency represented on the Council, developing a charter for the Council; and(D)not later than 7 days after completion of the charter, submitting the charter to the appropriate congressional committees.(3)Lead science advisorThe Director of the Office of Science and Technology Policy shall designate a senior level official to be the lead science advisor to the Council for purposes of this chapter.(4)Lead security advisorThe Director of the National Counterintelligence and Security Center shall designate a senior level official from the National Counterintelligence and Security Center to be the lead security advisor to the Council for purposes of this chapter.(d)MeetingsThe Council shall meet not later than 60 days after the date of the enactment of the Safeguarding American Innovation Act and not less frequently than quarterly thereafter.7903.Functions and authorities(a)DefinitionsIn this section:(1)ImplementingThe term implementing means working with the relevant Federal agencies, through existing processes and procedures, to enable those agencies to put in place and enforce the measures described in this section. (2)Uniform application processThe term uniform application process means a process employed by Federal science agencies to maximize the collection of information regarding applicants and applications, as determined by the Council.(b)In generalThe Chairperson of the Council shall consider the missions and responsibilities of Council members in determining the lead agencies for Council functions. The Council shall perform the following functions:(1)Developing and implementing, across all Executive agencies that award research and development grants, awards, and contracts, a uniform application process for grants in accordance with subsection (c).(2)Developing and implementing policies and providing guidance to prevent malign foreign interference from unduly influencing the peer review process for federally funded research and development.(3)Identifying or developing criteria for sharing among Executive agencies and with law enforcement and other agencies, as appropriate, information regarding individuals who violate disclosure policies and other policies related to research security.(4)Identifying an appropriate Executive agency—(A)to accept and protect information submitted by Executive agencies and non-Federal entities based on the process established pursuant to paragraph (1); and(B)to facilitate the sharing of information received under subparagraph (A) to support, consistent with Federal law—(i)the oversight of federally funded research and development;(ii)criminal and civil investigations of misappropriated Federal funds, resources, and information; and(iii)counterintelligence investigations.(5)Identifying, as appropriate, Executive agencies to provide—(A)shared services, such as support for conducting Federal research security risk assessments, activities to mitigate such risks, and oversight and investigations with respect to grants awarded by Executive agencies; and(B)common contract solutions to support the verification of the identities of persons participating in federally funded research and development.(6)Identifying and issuing guidance, in accordance with subsection (e) and in coordination with the National Insider Threat Task Force established by Executive Order 13587 (50 U.S.C. 3161 note) for expanding the scope of Executive agency insider threat programs, including the safeguarding of research and development from exploitation, compromise, or other unauthorized disclosure, taking into account risk levels and the distinct needs, missions, and systems of each such agency.(7)Identifying and issuing guidance for developing compliance and oversight programs for Executive agencies to ensure that research and development grant recipients accurately report conflicts of interest and conflicts of commitment in accordance with subsection (c)(1). Such programs shall include an assessment of—(A)a grantee’s support from foreign sources and affiliations, appointments, or participation in talent programs with foreign funding institutions or laboratories; and (B)the impact of such support and affiliations, appointments, or participation in talent programs on United States national security and economic interests.(8)Providing guidance to Executive agencies regarding appropriate application of consequences for violations of disclosure requirements. (9)Developing and implementing a cross-agency policy and providing guidance related to the use of digital persistent identifiers for individual researchers supported by, or working on, any Federal research grant with the goal to enhance transparency and security, while reducing administrative burden for researchers and research institutions. (10)Engaging with the United States research community in conjunction with the National Science and Technology Council and the National Academies Science, Technology and Security Roundtable created under section 1746 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 42 U.S.C. 6601 note) in performing the functions described in paragraphs (1), (2), and (3) and with respect to issues relating to Federal research security risks. (11)Carrying out such other functions, consistent with Federal law, that are necessary to reduce Federal research security risks.(c)Requirements for uniform grant application processIn developing the uniform application process for Federal research and development grants required under subsection (b)(1), the Council shall—(1)ensure that the process—(A)requires principal investigators, co-principal investigators, and key personnel associated with the proposed Federal research or development grant project—(i)to disclose biographical information, all affiliations, including any foreign military, foreign government-related organizations, and foreign-funded institutions, and all current and pending support, including from foreign institutions, foreign governments, or foreign laboratories, and all support received from foreign sources; and(ii)to certify the accuracy of the required disclosures under penalty of perjury; and (B)uses a machine-readable application form to assist in identifying fraud and ensuring the eligibility of applicants;(2)design the process—(A)to reduce the administrative burden on persons applying for Federal research and development funding; and(B)to promote information sharing across the United States research community, while safeguarding sensitive information; and(3)complete the process not later than 1 year after the date of the enactment of the Safeguarding American Innovation Act.(d)Requirements for information sharing criteriaIn identifying or developing criteria and procedures for sharing information with respect to Federal research security risks under subsection (b)(3), the Council shall ensure that such criteria address, at a minimum—(1)the information to be shared;(2)the circumstances under which sharing is mandated or voluntary;(3)the circumstances under which it is appropriate for an Executive agency to rely on information made available through such sharing in exercising the responsibilities and authorities of the agency under applicable laws relating to the award of grants;(4)the procedures for protecting intellectual capital that may be present in such information; and(5)appropriate privacy protections for persons involved in Federal research and development.(e)Requirements for insider threat program guidanceIn identifying or developing guidance with respect to insider threat programs under subsection (b)(6), the Council shall ensure that such guidance provides for, at a minimum—(1)such programs—(A)to deter, detect, and mitigate insider threats; and(B)to leverage counterintelligence, security, information assurance, and other relevant functions and resources to identify and counter insider threats; and(2)the development of an integrated capability to monitor and audit information for the detection and mitigation of insider threats, including through—(A)monitoring user activity on computer networks controlled by Executive agencies;(B)providing employees of Executive agencies with awareness training with respect to insider threats and the responsibilities of employees to report such threats;(C)gathering information for a centralized analysis, reporting, and response capability; and(D)information sharing to aid in tracking the risk individuals may pose while moving across programs and affiliations;(3)the development and implementation of policies and procedures under which the insider threat program of an Executive agency accesses, shares, and integrates information and data derived from offices within the agency and shares insider threat information with the executive agency research sponsors; (4)the designation of senior officials with authority to provide management, accountability, and oversight of the insider threat program of an Executive agency and to make resource recommendations to the appropriate officials; and(5)such additional guidance as is necessary to reflect the distinct needs, missions, and systems of each Executive agency.(f)Issuance of warnings relating to risks and vulnerabilities in international scientific cooperation(1)In generalThe Council, in conjunction with the lead security advisor designated under section 7902(c)(4), shall establish a process for informing members of the United States research community and the public, through the issuance of warnings described in paragraph (2), of potential risks and vulnerabilities in international scientific cooperation that may undermine the integrity and security of the United States research community or place at risk any federally funded research and development.(2)ContentA warning described in this paragraph shall include, to the extent the Council considers appropriate, a description of—(A)activities by the national government, local governments, research institutions, or universities of a foreign country—(i)to exploit, interfere, or undermine research and development by the United States research community; or(ii)to misappropriate scientific knowledge resulting from federally funded research and development;(B)efforts by strategic competitors to exploit the research enterprise of a foreign country that may place at risk—(i)the science and technology of that foreign country; or(ii)federally funded research and development; and(C)practices within the research enterprise of a foreign country that do not adhere to the United States scientific values of openness, transparency, reciprocity, integrity, and merit-based competition. (g)Exclusion ordersTo reduce Federal research security risk, the Interagency Suspension and Debarment Committee shall provide quarterly reports to the Director of the Office of Management and Budget and the Director of the Office of Science and Technology Policy that detail—(1)the number of ongoing investigations by Council Members related to Federal research security that may result, or have resulted, in agency pre-notice letters, suspensions, proposed debarments, and debarments;(2)Federal agencies’ performance and compliance with interagency suspensions and debarments;(3)efforts by the Interagency Suspension and Debarment Committee to mitigate Federal research security risk;(4)proposals for developing a unified Federal policy on suspensions and debarments; and(5)other current suspension and debarment related issues.(h)Savings provisionNothing in this section may be construed—(1)to alter or diminish the authority of any Federal agency; or (2)to alter any procedural requirements or remedies that were in place before the date of the enactment of the Safeguarding American Innovation Act. 7904.Annual reportNot later than November 15 of each year, the Chairperson of the Council shall submit a report to the appropriate congressional committees that describes the activities of the Council during the preceding fiscal year.7905.Requirements for Executive agencies(a)In generalThe head of each Executive agency on the Council shall be responsible for—(1)assessing Federal research security risks posed by persons participating in federally funded research and development;(2)avoiding or mitigating such risks, as appropriate and consistent with the standards, guidelines, requirements, and practices identified by the Council under section 7903(b);(3)prioritizing Federal research security risk assessments conducted under paragraph (1) based on the applicability and relevance of the research and development to the national security and economic competitiveness of the United States; and(4)ensuring that initiatives impacting Federally funded research grant making policy and management to protect the national and economic security interests of the United States are integrated with the activities of the Council. (b)InclusionsThe responsibility of the head of an Executive agency for assessing Federal research security risk described in subsection (a) includes—(1)developing an overall Federal research security risk management strategy and implementation plan and policies and processes to guide and govern Federal research security risk management activities by the Executive agency;(2)integrating Federal research security risk management practices throughout the lifecycle of the grant programs of the Executive agency;(3)sharing relevant information with other Executive agencies, as determined appropriate by the Council in a manner consistent with section 7903; and(4)reporting on the effectiveness of the Federal research security risk management strategy of the Executive agency consistent with guidance issued by the Office of Management and Budget and the Council..(b)Clerical amendmentThe table of chapters at the beginning of title 31, United States Code, is amended by inserting after the item relating to chapter 77 the following:79. Federal Research Security Council7901..4494.Federal grant application fraud(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:1041.Federal grant application fraud(a)DefinitionsIn this section:(1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(2)Federal grantThe term Federal grant—(A)means a grant awarded by a Federal agency;(B)includes a subgrant awarded by a non-Federal entity to carry out a Federal grant program; and(C)does not include—(i)direct United States Government cash assistance to an individual;(ii)a subsidy;(iii)a loan;(iv)a loan guarantee; or(v)insurance.(3)Federal grant applicationThe term Federal grant application means an application for a Federal grant.(4)Foreign compensationThe term foreign compensation means a title, monetary compensation, access to a laboratory or other resource, or other benefit received from—(A)a foreign government;(B)a foreign government institution; or(C)a foreign public enterprise.(5)Foreign governmentThe term foreign government includes a person acting or purporting to act on behalf of—(A)a faction, party, department, agency, bureau, subnational administrative entity, or military of a foreign country; or(B)a foreign government or a person purporting to act as a foreign government, regardless of whether the United States recognizes the government.(6)Foreign government institutionThe term foreign government institution means a foreign entity owned by, subject to the control of, or subject to regulation by a foreign government.(7)Foreign public enterpriseThe term foreign public enterprise means an enterprise over which a foreign government directly or indirectly exercises a dominant influence.(8)Law enforcement agencyThe term law enforcement agency—(A)means a Federal, State, local, or Tribal law enforcement agency; and(B)includes—(i)the Office of Inspector General of an establishment (as defined in section 12 of the Inspector General Act of 1978 (5 U.S.C. App.)) or a designated Federal entity (as defined in section 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.)); and(ii)the Office of Inspector General, or similar office, of a State or unit of local government.(9)Outside compensationThe term outside compensation means any compensation, resource, or support (regardless of monetary value) made available to the applicant in support of, or related to, any research endeavor, including a title, research grant, cooperative agreement, contract, institutional award, access to a laboratory, or other resource, including materials, travel compensation, or work incentives. (b)ProhibitionIt shall be unlawful for any individual to knowingly—(1)prepare or submit a Federal grant application that fails to disclose the receipt of any outside compensation, including foreign compensation, by the individual;(2)forge, counterfeit, or otherwise falsify a document for the purpose of obtaining a Federal grant; or(3)prepare, submit, or assist in the preparation or submission of a Federal grant application or document in connection with a Federal grant application that—(A)contains a false statement;(B)contains a material misrepresentation;(C)has no basis in law or fact; or(D)fails to disclose a material fact.(c)ExceptionSubsection (b) does not apply to an activity—(1)carried out in connection with a lawfully authorized investigative, protective, or intelligence activity of—(A)a law enforcement agency; or(B)a Federal intelligence agency; or(2)authorized under chapter 224.(d)PenaltyAny individual who violates subsection (b)—(1)shall be fined in accordance with this title, imprisoned for not more than 5 years, or both; and(2)shall be prohibited from receiving a Federal grant during the 5-year period beginning on the date on which a sentence is imposed on the individual under paragraph (1)..(b)Clerical amendmentThe analysis for chapter 47 of title 18, United States Code, is amended by adding at the end the following:1041. Federal grant application fraud..4495.Restricting the acquisition of emerging technologies by certain aliens(a)Grounds of inadmissibilityThe Secretary of State may determine that an alien is inadmissible if the Secretary determines such alien is seeking to enter the United States to knowingly acquire sensitive or emerging technologies to undermine national security interests of the United States by benefitting an adversarial foreign government’s security or strategic capabilities.(b)Relevant factorsTo determine if an alien is inadmissible under subsection (a), the Secretary of State shall—(1)take account of information and analyses relevant to implementing subsection (a) from the Office of the Director of National Intelligence, the Department of Health and Human Services, the Department of Defense, the Department of Homeland Security, the Department of Energy, the Department of Commerce, and other appropriate Federal agencies;(2)take account of the continual expert assessments of evolving sensitive or emerging technologies that foreign adversaries are targeting;(3)take account of relevant information concerning the foreign person’s employment or collaboration, to the extent known, with—(A)foreign military and security related organizations that are adversarial to the United States;(B)foreign institutions involved in the theft of United States research;(C)entities involved in export control violations or the theft of intellectual property;(D)a government that seeks to undermine the integrity and security of the United States research community; or(E)other associations or collaborations that pose a national security threat based on intelligence assessments; and(4)weigh the proportionality of risks and the factors listed in paragraphs (1) through (3).(c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and semi-annually thereafter until the sunset date set forth in subsection (e), the Secretary of State, in coordination with the Director of National Intelligence, the Director of the Office of Science and Technology Policy, the Secretary of Homeland Security, the Secretary of Defense, the Secretary of Energy, the Secretary of Commerce, and the heads of other appropriate Federal agencies, shall submit a report to the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives that identifies—(1)any criteria, if relevant used to describe the aliens to which the grounds of inadmissibility described in subsection (a) may apply;(2)the number of individuals determined to be inadmissible under subsection (a), including the nationality of each such individual and the reasons for each determination of inadmissibility; and(3)the number of days from the date of the consular interview until a final decision is issued for each application for a visa considered under this section, listed by applicants’ country of citizenship and relevant consulate. (d)Classification of reportEach report required under subsection (c) shall be submitted, to the extent practicable, in an unclassified form, but may be accompanied by a classified annex.(e)SunsetThis section shall cease to be effective on the date that is 2 years after the date of the enactment of this Act.4496.Machine readable visa documents(a)Machine-readable documentsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall—(1)use a machine-readable visa application form; and(2)make available documents submitted in support of a visa application in a machine readable format to assist in—(A)identifying fraud;(B)conducting lawful law enforcement activities; and(C)determining the eligibility of applicants for a visa under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(b)WaiverThe Secretary of State may waive the requirement under subsection (a) by providing to Congress, not later than 30 days before such waiver takes effect—(1)a detailed explanation for why the waiver is being issued; and (2)a timeframe for the implementation of the requirement under subsection (a).(c)ReportNot later than 45 days after date of the enactment of this Act, the Secretary of State shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Foreign Relations of the Senate; the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, and the Committee on Foreign Affairs of the House of Representatives that—(1)describes how supplementary documents provided by a visa applicant in support of a visa application are stored and shared by the Department of State with authorized Federal agencies;(2)identifies the sections of a visa application that are machine-readable and the sections that are not machine-readable;(3)provides cost estimates, including personnel costs and a cost-benefit analysis for adopting different technologies, including optical character recognition, for—(A)making every element of a visa application, and documents submitted in support of a visa application, machine-readable; and(B)ensuring that such system—(i)protects personally-identifiable information; and(ii)permits the sharing of visa information with Federal agencies in accordance with existing law; and(4)includes an estimated timeline for completing the implementation of subsection (a).4497.Certifications regarding access to export controlled technology in educational and cultural exchange programsSection 102(b)(5) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)(5)) is amended to read as follows:(5)promoting and supporting medical, scientific, cultural, and educational research and development by developing exchange programs for foreign researchers and scientists, while protecting technologies regulated by export control laws important to the national security and economic interests of the United States, by requiring—(A)the sponsor to certify to the Department of State that the sponsor, after reviewing all regulations related to the Export Controls Act of 2018 (50 U.S.C. 4811 et seq.) and the Arms Export Control Act (22 U.S.C. 2751 et seq.), has determined that—(i)a license is not required from the Department of Commerce or the Department of State to release such technology or technical data to the exchange visitor; or (ii)(I)a license is required from the Department of Commerce or the Department of State to release such technology or technical data to the exchange visitor; and (II)the sponsor will prevent access to the controlled technology or technical data by the exchange visitor until the sponsor—(aa)has received the required license or other authorization to release it to the visitor; and (bb)has provided a copy of such license or authorization to the Department of State; and(B)if the sponsor maintains export controlled technology or technical data, the sponsor to submit to the Department of State the sponsor’s plan to prevent unauthorized export or transfer of any controlled items, materials, information, or technology at the sponsor organization or entities associated with a sponsor’s administration of the exchange visitor program..4498.Privacy and confidentialityNothing in this subtitle may be construed as affecting the rights and requirements provided in section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974) or subchapter III of chapter 35 of title 44, United States Code (commonly known as the Confidential Information Protection and Statistical Efficiency Act of 2018). EMeeting the China Challenge Act of 20215001.Short title; table of contents(a)Short titleThis division may be cited as the Meeting the China Challenge Act of 2021. (b)Table of contentsThe table of contents for this division is as follows: Sec. 5001. Short title; table of contents.TITLE I—Financial ServicesSec. 5101. Findings on transparency and disclosure; sense of Congress.Sec. 5102. Establishment of interagency task force to address Chinese market manipulation in the United States.Sec. 5103. Expansion of study and strategy on money laundering by the People's Republic of China to include risks of contributing to corruption.Sec. 5104. Statement of policy to encourage the development of a corporate code of conduct for countering malign influence in the private sector.TITLE II—Protecting United States National SecuritySubtitle A—Sanctions with respect to People's Republic of China Sec. 5201. Definitions.Sec. 5202. Use of sanctions authorities with respect to the People's Republic of China.Sec. 5203. Imposition of sanctions with respect to activities of the People's Republic of China undermining cybersecurity, including cyber attacks on United States Government or private sector networks.Sec. 5204. Imposition of sanctions with respect to theft of trade secrets of United States persons.Sec. 5205. Implementation; penalties.Sec. 5206. Exceptions.Subtitle B—Export Control Review And Other MattersSec. 5211. Review and controls on export of items with critical capabilities to enable human rights abuses.Sec. 5212. Prohibition on reviews by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 5213. Conforming amendments to Treasury positions established by Foreign Investment Risk Review Modernization Act of 2018.TITLE III—ReportsSec. 5301. Review of the presence of Chinese entities in United States capital markets.Sec. 5302. Report on malign activity involving Chinese state-owned enterprises.Sec. 5303. Report on use and applicability of sanctions to Chinese officials complicit in human rights violations and violations of United States sanctions with respect to Hong Kong.Sec. 5304. Report on domestic shortfalls of industrial resources, materials, and critical technology items essential to the national defense.Sec. 5305. Report on implementation of process for exchange of information between Committee on Foreign Investment in the United States and allies and partners.Sec. 5306. Report on economic and national security implications of changes to cross-border payment and financial messaging systems.Sec. 5307. Report on development and utilization of dual-use technologies by the Government of the People's Republic of China.Sec. 5308. Report on currency issues with respect to the People's Republic of China.Sec. 5309. Report on exposure of the United States to the financial system of the People's Republic of China.Sec. 5310. Report on investment reciprocity between the United States and the People's Republic of China.IFinancial Services5101.Findings on transparency and disclosure; sense of Congress(a)FindingsCongress finds the following:(1)More than 2,000,000 corporations, limited liability companies, and other similar entities are formed under the laws of the States each year and some of those 2,000,000 entities are formed by persons outside of the United States, including by persons in the People’s Republic of China.(2)Most or all States do not require information about the beneficial owners of the corporations, limited liability companies, or other similar entities formed under the laws of the State.(3)Malign actors seek to conceal their ownership of corporations, limited liability companies, or other similar entities in the United States to facilitate illicit activity, including money laundering, the financing of terrorism, proliferation financing, serious tax fraud, human and drug trafficking, counterfeiting, piracy, securities fraud, financial fraud, economic espionage, theft of intellectual property, and acts of foreign corruption, which harm the national security interests of the United States and allies of the United States.(4)National security, intelligence, and law enforcement investigations have consistently been impeded by an inability to reliably and promptly obtain information identifying the persons that ultimately own corporations, limited liability companies, or other similar entities suspected of engaging in illicit activity, as documented in reports and testimony by officials from the Department of Justice, the Department of Homeland Security, the Department of the Treasury, the Government Accountability Office, and other agencies.(5)In the National Strategy for Combating Terrorist and Other Illicit Financing, issued in 2020, the Department of the Treasury found the following: Misuse of legal entities to hide a criminal beneficial owner or illegal source of funds continues to be a common, if not the dominant, feature of illicit finance schemes, especially those involving money laundering, predicate offences, tax evasion, and proliferation financing..(6)Federal legislation, including the Anti-Money Laundering Act of 2020 (division F of Public Law 116–283) and the Corporate Transparency Act (title LXIV of division F of Public Law 116–283), combating the crime of money laundering and providing for the collection of beneficial ownership information by the Financial Crimes Enforcement Network of the Department of the Treasury (referred to in this section as FinCEN) with respect to corporations, limited liability companies, or other similar entities formed under the laws of the States has recently been enacted to—(A)set a clear Federal standard for incorporation practices;(B)better enable critical national security, intelligence, and law enforcement efforts to identify and counter money laundering, the financing of terrorism, and other illicit activity; and(C)bring the United States into compliance with international standards with respect to anti-money laundering and countering the financing of terrorism.(7)Providing beneficial ownership information to FinCEN is especially important in cases in which foreign firms, including those in the People’s Republic of China or subject to the jurisdiction of the People’s Republic of China, seek to acquire United States firms and the valuable intellectual property of those firms in a manner that poses a threat to the national security of the United States.(b)Sense of CongressIt is the sense of Congress that the Secretary of the Treasury should implement the Anti-Money Laundering Act of 2020 (division F of Public Law 116–283), including the Corporate Transparency Act (title LXIV of division F of Public Law 116–283), within the timelines required under those Acts, including the elements of those Acts designed to enhance the ability of financial services providers to adopt and implement anti-money laundering best practices, mitigate burdens on small businesses, ensure the security of beneficial ownership information as provided for by those Acts, and address specific concerns relating to abuses of anonymous shell companies by Chinese entities and the Government of the People's Republic of China.5102.Establishment of interagency task force to address Chinese market manipulation in the United States(a)In generalThe Department of Justice, the Federal Trade Commission, the Department of the Treasury, and such other Federal agencies as the President determines appropriate shall establish a joint interagency task force to investigate allegations of systemic market manipulation and other potential violations of antitrust and competition laws in the United States by companies established in the People’s Republic of China, including allegations of efforts to illegally capture market share, fix or manipulate prices, and control the supply of goods in critical industries of the United States, including—(1)the pharmaceutical and medical devices industry;(2)the renewable energy industry; (3)the steel and aluminum industries; and(4)such other industries as the task force considers appropriate.(b)ReportNot later than 180 days after the date of enactment of this Act, the President shall provide to the appropriate congressional committees—(1)a briefing on the progress of the interagency task force and its findings as described in subsection (a); and(2)recommendations to the committees on potential amendments to antitrust and competition laws in the United States that would strengthen the ability of United States antitrust enforcement agencies to bring actions against anticompetitive business practices by Chinese companies.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Committee on the Judiciary, and the Committee on Energy and Commerce of the House of Representatives. 5103.Expansion of study and strategy on money laundering by the People's Republic of China to include risks of contributing to corruption(a)In generalSection 6507 of the Anti-Money Laundering Act of 2020 (division F of Public Law 116–283) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking ; and and inserting a semicolon;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(5)the ways in which such increased illicit finance risks may contribute to corruption involving Chinese firms and a strategy to combat such corruption.; and(2)in subsection (b), by inserting and corruption after activities.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Anti-Money Laundering Act of 2020 (division F of Public Law 116–283). 5104.Statement of policy to encourage the development of a corporate code of conduct for countering malign influence in the private sectorIt is the policy of the United States—(1)to support business practices that are open, transparent, respect workers’ rights, and are environmentally conscious;(2)to reaffirm the commitment of the United States to economic freedom, which is the bedrock of the United States economy and enables anyone in the United States to freely conduct business and pursue the American dream;(3)to support freedom of expression for all people;(4)to promote the security of United States supply chains and United States businesses against malign foreign influence;(5)to welcome and commit to supporting business people from the People’s Republic of China who are in the United States to pursue the American dream, free from restrictions and surveillance, including freedom of inquiry and freedom of expression, that may be proscribed or restricted in the People’s Republic of China;(6)to condemn and oppose xenophobia and racial discrimination in any form, including against Chinese businesspeople, entrepreneurs, and visitors in the United States;(7)to recognize the threats posed to economic freedom and freedom of expression by the Government of the People's Republic of China, which are seeking to influence and interfere with United States businesses and distort United States markets for the gain of the People’s Republic of China, either directly or indirectly;(8)to condemn the practice by the Government of the People's Republic of China of—(A)direct and indirect surveillance and censorship and acts of retaliation by officials of that Government or their agents against businesspeople, entrepreneurs, and Chinese students and scholars; or (B)harassment of their family members in the People’s Republic of China;(9)to encourage United States businesses that conduct substantial business with or in the People’s Republic of China to collectively develop and commit to using best practices to ensure that their business in or with the People’s Republic of China is consistent with the policies of the United States; and(10)to specifically encourage United States businesses to develop and agree to a code of conduct for business with or in the People’s Republic of China, pursuant to which a United States business would commit—(A)to protect the free speech rights of its employees to, in their personal capacities, express views on global issues without fear that pressure from the Government of the People's Republic of China would result in them being retaliated against by the business;(B)to ensure that products and services made by the business and sold in the People’s Republic of China do not enable the Government of the People's Republic of China to undermine fundamental rights and freedoms, for example by facilitating repression and censorship;(C)to maintain robust due diligence programs to ensure that the business is not engaging in business with—(i)the military of the People’s Republic of China;(ii)any Chinese entity subject to United States export controls without a required license; or(iii)any other Chinese actor that engages in conduct prohibited by the law of the United States;(D)to disclose publicly any funding or support received from Chinese diplomatic missions or other entities linked to the Government of the People's Republic of China;(E)to help mentor and support bu­si­ness­peo­ple and entrepreneurs from the People’s Republic of China to ensure that they can enjoy full economic freedom;(F)to ensure that employees of the business in the People’s Republic of China are not subject to undue influence by the Government of the People's Republic of China at their workplace; and(G)to ensure that agreements and practices of the business in the People’s Republic of China ensure the protection of intellectual property. IIProtecting United States National SecurityASanctions with respect to People's Republic of China 5201.DefinitionsIn this subtitle:(1)Admission; admitted; alien; lawfully admitted for permanent residenceThe terms admission, admitted, alien, and lawfully admitted for permanent residence have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and(B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives. (3)Chinese entityThe term Chinese entity means an entity organized under the laws of or otherwise subject to the jurisdiction of the People’s Republic of China.(4)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization. (5)Foreign personThe term foreign person means any person that is not a United States person.(6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(7)PersonThe term person means an individual or entity.(8)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 5202.Use of sanctions authorities with respect to the People's Republic of China(a)FindingsCongress makes the following findings:(1)Congress has provided the President with a broad range of tough authorities to impose sanctions to address malign behavior by the Government of the People's Republic of China and individuals and entities in the People’s Republic of China, including individuals and entities engaging in—(A)intellectual property theft;(B)cyber-related economic espionage;(C)repression of ethnic minorities;(D)the use of forced labor and other human rights abuses;(E)abuses of the international trading system;(F)illicit assistance to and trade with the Government of North Korea; and(G)drug trafficking, including trafficking in fentanyl and other opioids.(2)Congress has in many cases mandated the imposition of sanctions and other measures with respect to individuals and entities identified as responsible for such behavior.(b)Recommendation to use authorities(1)In generalThe President should use the full range of authorities available to the President, including the authorities described in paragraph (2) to impose sanctions and other measures to combat malign behavior by the Government of the People's Republic of China, entities owned or controlled by that Government, and other Chinese individuals and entities responsible for such behavior.(2)Authorities describedThe authorities described in this paragraph include the following:(A)The Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(B)Section 1637 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 1708) (relating to addressing economic and industrial espionage in cyberspace).(C)The Fentanyl Sanctions Act (21 U.S.C. 2301 et seq.).(D)The Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note) (relating to the imposition of sanctions with respect to the erosion of certain obligations of the People’s Republic of China with respect to Hong Kong).(E)Section 7 of the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note) (relating to the imposition of sanctions relating to undermining fundamental freedoms and autonomy in Hong Kong).(F)Section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) (relating to the imposition of sanctions with respect to violations of human rights of minority groups in the Xinjiang Uyghur Autonomous Region).(G)The Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.) (relating to the imposition of new export controls).(H)Export control measures required to be maintained with respect to entities in the telecommunications sector of the People’s Republic of China, including under section 1260I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1687) (relating to limiting the removal of Huawei Technologies Co. Ltd. from the entity list of the Bureau of Industry and Security).(I)Section 889(a)(1)(B) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 41 U.S.C. 3901 note prec.) (relating to a prohibition on Federal Government contracts with entities that use telecommunications equipment or services produced by certain Chinese entities).(J)The North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9201 et seq.), including the amendments made to that Act by the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of Public Law 116–92; 22 U.S.C. 9201 note).(K)Section 73 of the Bretton Woods Agreements Act (22 U.S.C. 286yy), as added by section 7124 of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of Public Law 116–92; 22 U.S.C. 9201 note).5203.Imposition of sanctions with respect to activities of the People's Republic of China undermining cybersecurity, including cyber attacks on United States Government or private sector networks(a)In generalOn and after the date that is 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall—(1)identify each foreign person that the President determines—(A)knowingly engages in significant activities undermining cybersecurity against any person, including a democratic institution, or governmental entity on behalf of the Government of the People's Republic of China;(B)is owned or controlled by, or acts or purports to act for or on behalf of, directly or indirectly, a person described in subparagraph (A); or(C)knowingly materially assists, sponsors, or provides financial, material, or technological support for, or goods or services in support of—(i)an activity described in subparagraph (A); or (ii)a person described in subparagraph (A) or (B) the property and interests in property of which are blocked pursuant to this section;(2)impose the sanctions described in subsection (b) with respect to each individual identified under paragraph (1); and(3)impose 5 or more of the sanctions described in subsection (c) with respect to each entity identified under paragraph (1).(b)Sanctions for engaging in significant activities undermining cybersecurityThe sanctions to be imposed under subsection (a)(2) with respect to an individual are the following:(1)Blocking of propertyThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect pursuant to section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)); and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(c)Sanctions for entities engaging or assisting significant activities undermining cybersecurityThe sanctions to be imposed under subsection (a)(3) with respect to an entity are the following:(1)Export-import bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the entity.(2)Export sanctionThe President may order the United States Government not to issue any specific license and not to grant any other specific permission or authority to export any goods or technology to the entity under—(A)the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.); (B)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or(D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services.(3)Loans from united states financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the entity totaling more than $10,000,000 in any 12-month period unless the person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities.(4)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the entity.(5)Prohibitions on financial institutionsThe following prohibitions may be imposed against the entity if the entity is a financial institution:(A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.(B)Prohibition on service as a repository of government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.The imposition of either sanction under subparagraph (A) or (B) shall be treated as one sanction for purposes of subsection (a)(3), and the imposition of both such sanctions shall be treated as 2 sanctions for purposes of subsection (a)(3).(6)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the entity.(7)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the entity has any interest.(8)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the entity.(9)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—(A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the entity has any interest;(B)dealing in or exercising any right, power, or privilege with respect to such property; or(C)conducting any transaction involving such property.(10)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the entity.(11)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the entity.(12)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the entity, or on persons performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this subsection. (d)National security waiverThe President may waive the imposition of sanctions under this section with respect to a foreign person if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)not more than 15 days after issuing the waiver, submits to the appropriate congressional committees a notification of the waiver and the reasons for the waiver.(e)Significant activities undermining cybersecurity definedIn this section, the term significant activities undermining cybersecurity includes—(1)significant efforts—(A)to deny access to or degrade, compromise, disrupt, or destroy an information and communications technology system or network; or(B)to exfiltrate, degrade, corrupt, destroy, or release information from such a system or network without authorization for purposes of—(i)conducting influence operations; or(ii)causing a significant misappropriation of funds, economic resources, trade secrets, personal identifications, or financial information for commercial or competitive advantage or private financial gain;(2)significant destructive malware attacks; or(3)significant denial of service activities. 5204.Imposition of sanctions with respect to theft of trade secrets of United States persons(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit to the appropriate congressional committees a report—(A)identifying any foreign person the President determines, during the period specified in paragraph (2)—(i)has knowingly engaged in, or benefitted from, significant theft of trade secrets of United States persons, if the theft of such trade secrets occurred on or after such date of enactment and is reasonably likely to result in, or has materially contributed to, a significant threat to the national security, foreign policy, or economic health or financial stability of the United States;(ii)has provided significant financial, material, or technological support for, or goods or services in support of or to benefit significantly from, such theft;(iii)is an entity that is owned or controlled by, or that has acted or purported to act for or on behalf of, directly or indirectly, any foreign person identified under clause (i) or (ii); or(iv)is a chief executive officer or member of the board of directors of any foreign entity identified under clause (i) or (ii); (B)describing the nature, objective, and outcome of the theft of trade secrets each foreign person described in subparagraph (A)(i) engaged in or benefitted from; and(C)assessing whether any chief executive officer or member of the board of directors described in clause (iv) of subparagraph (A) engaged in, or benefitted from, activity described in clause (i) or (ii) of that subparagraph.(2)Period specifiedThe period specified in this paragraph is—(A)in the case of the first report required by paragraph (1), the period beginning on the date of the enactment of this Act and ending on the date on which the report is required to be submitted; and(B)in the case of each subsequent report required by paragraph (1), the one-year period preceding the date on which the report is required to be submitted. (3)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(b)Authority to impose sanctions(1)Sanctions applicable to entitiesIn the case of a foreign entity identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the President shall impose not less than 5 of the following:(A)Blocking of propertyThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inclusion on entity listThe President may include the entity on the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations, for activities contrary to the national security or foreign policy interests of the United States.(C)Export-import bank assistance for exports to sanctioned personsThe President may direct the Export-Import Bank of the United States not to give approval to the issuance of any guarantee, insurance, extension of credit, or participation in the extension of credit in connection with the export of any goods or services to the entity.(D)Loans from united states financial institutionsThe President may prohibit any United States financial institution from making loans or providing credits to the entity totaling more than $10,000,000 in any 12-month period unless the person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities. (E)Loans from international financial institutionsThe President may direct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose any loan from the international financial institution that would benefit the entity. (F)Prohibitions on financial institutionsThe following prohibitions may be imposed against the entity if the entity is a financial institution:(i)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.(ii)Prohibition on service as a repository of government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.The imposition of either sanction under clause (i) or (ii) shall be treated as one sanction for purposes of this subsection, and the imposition of both such sanctions shall be treated as 2 sanctions for purposes of this subsection. (G)Procurement sanctionThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the entity.(H)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the entity has any interest.(I)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the entity. (J)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the entity. (K)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the entity.(L)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the entity, or on individuals performing similar functions and with similar authorities as such officer or officers, any of the sanctions under this paragraph. (2)Sanctions applicable to individualsIn the case of an alien identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the following shall apply:(A)Blocking of propertyThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the alien if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Ineligibility for visas, admission, or parole(i)Visas, admission, or paroleAn alien described in subparagraph (A) of subsection (a)(1) is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalAn alien described in subparagraph (A) of subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(II)Immediate effectA revocation under subclause (I) shall—(aa)take effect pursuant to section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)); and(bb)cancel any other valid visa or entry documentation that is in the alien’s possession.(c)National interest waiverThe President may waive the imposition of sanctions under subsection (b) with respect to a person if the President—(1)determines that such a waiver is in the national interests of the United States; and(2)not more than 15 days after issuing the waiver, submits to the appropriate congressional committees a notification of the waiver and the reasons for the waiver.(d)Termination of sanctionsSanctions imposed under subsection (b) with respect to a foreign person identified in a report submitted under subsection (a) shall terminate if the President certifies to the appropriate congressional committees, before the termination takes effect, that the person is no longer engaged in the activity identified in the report.(e)DefinitionsIn this section:(1)Export administration regulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.(2)Foreign entityThe term foreign entity means an entity that is not a United States person.(3)Trade secretThe term trade secret has the meaning given that term in section 1839 of title 18, United States Code.5205.Implementation; penalties(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subtitle.(b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this subtitle or any regulation, license, or order issued to carry out this subtitle shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 5206.Exceptions(a)Intelligence activitiesThis subtitle shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(b)Law enforcement activitiesSanctions under this subtitle shall not apply with respect to any authorized law enforcement activities of the United States.(c)Exception to comply with international agreementsSanctions under this subtitle shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with the obligations of the United States under the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other international obligations.(d)Exception relating to importation of goods(1)In generalThe authority or a requirement to impose sanctions under this subtitle shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. BExport Control Review And Other Matters5211.Review and controls on export of items with critical capabilities to enable human rights abuses(a)Statement of policyIt is the policy of the United States to use export controls to the extent necessary to further the protection of internationally recognized human rights.(b)Review of items with critical capabilities To enable human rights abusesNot later than 180 days after the date of the enactment of this Act, and as appropriate thereafter, the Secretary, in coordination with the Secretary of State, the Director of National Intelligence, and the heads of other Federal agencies as appropriate, shall conduct a review of items subject to controls for crime control reasons pursuant to section 742.7 of the Export Administration Regulations.(c)ControlsIn furtherance of the policy set forth in subsection (a), not later than 60 days after completing the review required by subsection (b), the Secretary, in coordination with the heads of other Federal agencies as appropriate, shall determine whether additional export controls are needed to protect human rights, including whether—(1)controls for crime control reasons pursuant to section 742.7 of the Export Administration Regulations should be imposed on additional items, including items with critical capabilities to enable human rights abuses involving—(A)censorship or social control;(B)surveillance, interception, or restriction of communications;(C)monitoring or restricting access to or use of the internet;(D)identification of individuals through facial or voice recognition or biometric indicators; or(E)DNA sequencing; or(2)end-use and end-user controls should be imposed on the export, reexport, or in-country transfer of certain items with critical capabilities to enable human rights abuses that are subject to the Export Administration Regulations if the person seeking to export, reexport, or transfer the item has knowledge, or the Secretary determines and so informs that person, that the end-user or ultimate consignee will use the item to enable human rights abuses.(d)Cooperation of other agenciesUpon request from the Secretary, the head of a Federal agency shall provide full support and cooperation to the Secretary in carrying out this section.(e)International coordination on controls To protect human rightsIt shall be the policy of the United States to seek to secure the cooperation of other governments to impose export controls that are consistent, to the extent possible, with the controls imposed under this section.(f)Conforming amendmentSection 1752(2)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4811(2)(A)) is amended—(1)in clause (iv), by striking ; or and inserting a semicolon;(2)in clause (v), by striking the period and inserting ; or; and(3)by adding at the end the following:(vi)serious human rights abuses..(g)DefinitionsIn this section:(1)End-user; knowledge; ultimate consigneeThe terms end-user, knowledge, and ultimate consignee have the meanings given those terms in section 772.1 of the Export Administration Regulations. (2)Export; Export Administration Regulations; in-country transfer; item; reexportThe terms export, Export Administration Regulations, in-country transfer, item, and reexport have the meanings given those terms in section 1742 of the Export Control Reform Act of 2018 (50 U.S.C. 4801). (3)SecretaryThe term Secretary means the Secretary of Commerce. 5212.Prohibition on reviews by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education(a)In generalNotwithstanding any other provision of law, the Committee on Foreign Investment in the United States may not review or investigate a gift to an institution of higher education from a foreign person, or the entry into a contract by such an institution with a foreign person, that is not a covered transaction as defined in section 721(a)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)), as in effect on the day before the date of the enactment of this Act. (b)Prohibition on use of fundsNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter may be obligated or expended by the Committee on Foreign Investment in the United States to review or investigate a gift or contract described in subsection (a). 5213.Conforming amendments to Treasury positions established by Foreign Investment Risk Review Modernization Act of 2018(a)Title 31Section 301(e) of title 31, United States Code, is amended in the first sentence by striking 8 and inserting 9.(b)Title 5Section 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of the Treasury (10). and inserting Assistant Secretaries of the Treasury (11).. IIIReports5301.Review of the presence of Chinese entities in United States capital markets(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, 3 years after such date of enactment, and 5 years after such date of enactment, the Secretary of the Treasury, in consultation with the Director of National Intelligence, the Secretary of State, and the Chairman of the Securities and Exchange Commission, shall submit to the appropriate congressional committees an unclassified report that describes the risks posed to the United States by the presence in United States capital markets of entities incorporated in the People's Republic of China.(2)Matters to be includedEach report required under paragraph (1) shall—(A)identify entities incorporated in the People's Republic of China—(i)(I)the securities (including American depositary receipts) of which are listed or traded on one or several national securities exchanges, or traded through any process commonly referred to as the over-the-counter method of trading, within the United States; or (II)that have A Shares listed or traded on mainland exchanges in the People's Republic of China that are included in index-based, exchange-traded funds purchased or sold within the United States; and(ii)that, based on the factors for consideration described in paragraph (3), have knowingly and materially contributed to—(I)activities that undermine United States national security; (II)serious abuses of internationally recognized human rights; or(III)a substantially increased financial risk exposure for United States-based investors;(B)describe the activities of the entities identified pursuant to subparagraph (A) and their implications for the United States; and (C)develop policy recommendations for the United States Government, United States financial institutions, national securities exchanges, and other relevant stakeholders to address any risks posed by the presence in United States capital markets of the entities identified pursuant to subparagraph (A).(3)Factors for considerationIn completing each report under paragraph (1), the Secretary of the Treasury shall consider whether an entity identified pursuant to paragraph (2)(A)—(A)has materially contributed to the development or manufacture, or sold or facilitated procurement by the People's Liberation Army, of lethal military equipment or component parts of such equipment; (B)has contributed to the construction and militarization of features in the South China Sea;(C)has been sanctioned by the United States or has been determined to have conducted business with sanctioned entities;(D)has engaged in an act or a series of acts of intellectual property theft;(E)has engaged in corporate or economic espionage;(F)has contributed to the proliferation of nuclear or missile technology in violation of United Nations Security Council resolutions or United States sanctions;(G)has contributed to the repression of religious and ethnic minorities within the People's Republic of China, including in the Xinjiang Uyghur Autonomous Region or the Tibet Autonomous Region;(H)has contributed to the development of technologies that enable censorship directed or directly supported by the Government of the People’s Republic of China;(I)has failed to comply fully with Federal securities laws (including required audits by the Public Company Accounting Oversight Board) and material risk disclosure requirements of the Securities and Exchange Commission; or(J)has contributed to other activities or behavior determined to be relevant by the Secretary of the Treasury.(b)Report formEach report required under subsection (a)(1) shall be submitted in unclassified form but may include a classified annex.(c)PublicationThe unclassified portion of a report under subsection (a)(1) shall be made accessible to the public online through relevant United States Government websites.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Financial Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)National securities exchangeThe term national securities exchange means an exchange registered as a national securities exchange in accordance with section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).5302.Report on malign activity involving Chinese state-owned enterprises(a)In generalNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—(1)assesses whether and to what extent state-owned enterprises in the People's Republic of China are engaged in or knowingly facilitating—(A)the commission of serious human rights abuses, including toward religious or ethnic minorities in the People’s Republic of China, including in the Xinjiang Uyghur Autonomous Region;(B)the use of forced or child labor, including forced or child labor involving ethnic minorities in the People’s Republic of China; or(C)any actions that erode or undermine the autonomy of Hong Kong from the People’s Republic of China, as established in the Basic Law of Hong Kong and the Joint Declaration, and as further described in the Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note); (2)identifies—(A)any state-owned enterprises in the People's Republic of China that are engaged in or knowingly facilitating any activities described in paragraph (1); (B)any Communist Chinese military companies identified under section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note); and(C)any majority-owned subsidiaries of such enterprises or companies with a market capitalization of $5,000,000,000 or more;(3)(A)assesses whether each enterprise, company, or subsidiary identified under paragraph (2) received, during the 5-year period preceding submission of the report, any financial assistance from the United States Government; and(B)in the case of any such enterprise, company, or subsidiary that received financial assistance from an agency of the United States Government during that period, identifies the amount of such assistance received by the enterprise, company, or subsidiary; and(4)includes recommendations for any legislative or administrative action to address matters identified in the report, including any recommendations with respect to additional limitations on United States financial assistance provided to enterprises, companies, and subsidiaries identified under paragraph (2).(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and(B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives. (2)Joint declarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People's Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984. 5303.Report on use and applicability of sanctions to Chinese officials complicit in human rights violations and violations of United States sanctions with respect to Hong Kong(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the use and applicability of sanctions, including financial sanctions and the denial of visas to enter the United States, with respect to officials of the Government of the People's Republic of China complicit in—(1)human rights violations, including severe religious freedom restrictions and human trafficking; or(2)violations of sanctions imposed by the United States with respect to Hong Kong.(b)ElementsThe report required by subsection (a) shall include—(1)a list of all relevant authorities under statutes or Executive orders for imposing sanctions described in subsection (a);(2)an assessment of where, if at all, such authorities may conflict, overlap, or otherwise require clarification;(3)a list of all instances in which designations for the imposition of sanctions described in subsection (a) were made during the one-year period preceding submission of the report; and(4)an assessment of the effectiveness of those designations in changing desired behavior and recommendations for increasing the effectiveness of such designations.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and(2) the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives. 5304.Report on domestic shortfalls of industrial resources, materials, and critical technology items essential to the national defense(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that—(1)identifies current or projected domestic shortfalls of industrial resources, materials, or critical technology items essential to the national defense;(2)assesses strategic and critical materials for which the United States relies on the People's Republic of China as the sole or primary source; and(3)includes recommendations relating to the use of authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to make investments to reduce the reliance of the United States on the People's Republic of China for strategic and critical materials.(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(c)DefinitionsIn this section, the terms industrial resources, materials, critical technology item, and national defense have the meanings given those terms in section 702 of the Defense Production Act of 1950 (50 U.S.C. 4552).5305.Report on implementation of process for exchange of information between Committee on Foreign Investment in the United States and allies and partners(a)In generalNot later than 180 days after the date of the enactment of this Act, the chairperson of the Committee on Foreign Investment in the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the implementation of the formal process for the exchange of information with governments of countries that are allies or partners of the United States described in section 721(c)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(c)(3)).(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex. 5306.Report on economic and national security implications of changes to cross-border payment and financial messaging systems(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in collaboration with the Secretary of State and the Board of Governors of the Federal Reserve System, shall submit to the appropriate congressional committees a report on the economic and national security implications of material changes to the infrastructure or ecosystem of cross-border payment and financial messaging systems, including alternative systems being developed by other countries. (b)ElementsThe report required by subsection (a) shall include—(1)an assessment of the impact of—(A)how changes to the infrastructure or ecosystem of cross-border payment and financial messaging systems, including emerging systems that enable cross-border payments, will affect United States national security interests, including enforcement of United States and international anti-money laundering, countering the financing of terrorism, and sanctions standards designed to safeguard the international financial system; and(B)other relevant national security implications of such changes; (2)an assessment of the implications of any ongoing collaborations of international financial messaging systems with emerging cross-border payment or financial messaging systems; (3)an assessment of the economic and national security implications for the United States of changes in participation by banks and state actors in alternative cross-border payment and financial messaging systems; and(4)recommendations for actions—(A)to bolster and protect the status of existing strong and reliable financial messaging systems for cross-border payments; and(B)to ensure that the national security interests of the United States, including those related to enforcement of international anti-money laundering, countering the financing of terrorism, and sanctions standards, are protected.(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Financial Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 5307.Report on development and utilization of dual-use technologies by the Government of the People's Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, the Secretary of Commerce, the Secretary of Energy, and the Secretary of the Treasury, shall submit to the appropriate congressional committees a report that—(1)assesses the Government of the People's Republic of China’s development and utilization of dual-use technologies (including robotics, artificial intelligence and autonomous systems, facial recognition systems, quantum computing, cryptography, space systems and satellites, 5G telecommunications, and other digitally enabled technologies and services) and the effects of such technologies on the national security interests of the United States and allies of the United States;(2)assesses the Government of the People's Republic of China’s use of global supply chains and other international mechanisms to access foreign technology sources to aid in the development of its domestic dual-use technologies, including—(A)the use of United States-sourced software and hardware in Chinese manufactured technologies;(B)the use of European-sourced software and hardware in Chinese manufactured technologies; and(C)the use of the Belt and Road Initiative to secure resources, knowledge, and other components needed to develop critical dual-use technologies;(3)assesses the Government of the People's Republic of China’s industrial policy and monetary investments, including their effect on the development of Chinese-made dual-use technologies;(4)assesses the Government of the People's Republic of China’s cyber espionage and the extent to which such espionage has aided in China’s development of dual-use technologies;(5)describes the policies the United States Government is adopting to protect the interests of the United States with respect to dual-use technologies; and(6)recommends additional actions the United States Government should take to enhance the protection of such interests.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and(2)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.5308.Report on currency issues with respect to the People's Republic of China The Secretary of the Treasury shall submit to Congress a report analyzing the economic effects of the People’s Republic of China’s movement toward a free floating currency, including the effects on United States exports and economic growth and job creation in the United States—(1)not later than 180 days after the date of enactment of this Act; and(2)not later than 30 days after the submission to Congress of each report on the macroeconomic and currency exchange rate policies of countries that are major trading partners of the United States required to be submitted under section 701 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4421) after the date specified in paragraph (1).5309.Report on exposure of the United States to the financial system of the People's Republic of ChinaNot later than one year after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Chairman of the Board of Governors of the Federal Reserve System, the Chairman of the Securities and Exchange Commission, and the Chairman of the Commodity Futures Trading Commission, shall submit to Congress a report on the exposure of the United States to the financial sector of the People’s Republic of China that includes—(1)an assessment of the effects of reforms to the financial sector of the People’s Republic of China on the United States and global financial systems;(2)a description of the policies the United States Government is adopting to protect the interests of the United States while the financial sector of the People’s Republic of China undergoes such reforms; and(3)recommendations for additional actions the United States Government should take to protect such interests.5310.Report on investment reciprocity between the United States and the People's Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Chairman of the Securities and Exchange Commission, shall submit to Congress a report on investment reciprocity between the United States and the People's Republic of China that includes—(1)an identification of restrictions imposed by the Government of the People's Republic of China on United States investment in the People's Republic of China that are not comparable to restrictions imposed by the United States on Chinese investment in the United States; and(2)recommendations for legislative or administrative action that would be necessary to ensure that, on a reciprocal, sector-by-sector basis, there is an equivalent level of market access for United States investors to the market of the People’s Republic of China as there is for Chinese investors to the market of the United States.FOther matters6001.Table of contentsThe table of contents for this division is as follows:DIVISION F—Other mattersSec. 6001. Table of contents.TITLE I—Competitiveness and security for education and medical researchSubtitle A—Department of Health and Human Services programsSec. 6101. Foreign talent programs.Sec. 6102. Securing identifiable, sensitive information.Sec. 6103. Duties of the Director.Sec. 6104. Protecting America’s biomedical research enterprise.Sec. 6105. GAO Study.Sec. 6106. Report on progress to address undue foreign influence.Sec. 6107. Prohibition on funding for gain-of-function research conducted in China.Subtitle B—Elementary and secondary educationSec. 6111. Postsecondary stem pathways grants.Sec. 6112. Improving access to elementary and secondary computer science education.Subtitle C—Higher educationSec. 6121. Reauthorization of international education programs under title VI of the Higher Education Act of 1965.Sec. 6122. Confucius Institutes.Sec. 6123. Sustaining the Truman Foundation and the Madison Foundation.Sec. 6124. Disclosures of foreign gifts and contracts at institutions of higher education.TITLE II—Committee on the Judiciary provisionsSec. 6201. Short title.Sec. 6202. Premerger notification filing fees.Sec. 6203. Authorization of appropriations.Sec. 6204. Collection of demographic information for patent inventors.TITLE III—MiscellaneousSec. 6301. Enhancing entrepreneurship for the 21st century.Sec. 6302. Prohibition on Federal funding for Wuhan Institute of Virology.Sec. 6303. Enforcement of intellectual property provisions of Economic and Trade Agreement Between the Government of the United States of America and the Government of China.Sec. 6304. Findings and sense of the Senate regarding an investigation to determine the origins of COVID–19.ICompetitiveness and security for education and medical researchADepartment of Health and Human Services programs6101.Foreign talent programsThe Secretary of Health and Human Services shall require disclosure of participation in foreign talent programs, consistent with section 2303, including the provision of copies of all grants, contracts, or other agreements related to such programs, and other supporting documentation related to such programs, as a condition of receipt of Federal extramural biomedical research funding awarded through the Department of Health and Human Services.6102.Securing identifiable, sensitive information(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), in consultation with the Director of National Intelligence, the Secretary of State, the Secretary of Defense, and other national security experts, as appropriate, shall ensure that biomedical research supported or conducted by the National Institutes of Health and other relevant agencies and offices within the Department of Health and Human Services involving the sequencing of human genomic information, and collection, analysis, or storage of identifiable, sensitive information, as defined in section 301(d)(4) of the Public Health Service Act (42 U.S.C. 241(d)(4)), is conducted in a manner that appropriately considers national security risks, including national security implications related to potential misuse of such data. Not later than 1 year after the date of enactment of this Act, the Secretary shall ensure that the National Institutes of Health and other relevant agencies and offices within the Department of Health and Human Services, working with the heads of agencies and national security experts, including the Office of the National Security within the Department of Health and Human Services—(1)develop a comprehensive framework for assessing and managing such national security risks that includes—(A)criteria for how and when to conduct risk assessments for projects that may have national security implications;(B)security controls and training for researchers or entities, including peer reviewers, that manage or have access to such data; and(C)methods to incorporate risk-reduction in the process for funding such projects that may have national security implications;(2)not later than 1 year after the risk framework is developed under paragraph (1), develop and implement controls to—(A)ensure that researchers or entities that manage or have access to such data have complied with the requirements of paragraph (1) and ongoing requirements with such paragraph; and(B)ensure that data access committees reviewing data access requests for projects that may have national security risks, as appropriate, include members with expertise in current and emerging national security threats, in order to make appropriate decisions related to access to such identifiable, sensitive information; and(3)not later than 2 years after the risk framework is developed under paragraph (1), update data access and sharing policies related to human genomic data, as appropriate, based on current and emerging national security threats. (b)Congressional briefingNot later than 1 year after the date of enactment of this Act, the Secretary shall provide a briefing to the Committee on Health, Education, Labor, and Pensions and the Select Committee on Intelligence of the Senate and the Committee on Energy and Commerce and the Permanent Select Committee on Intelligence of the House of Representatives on the activities required under subsection (a).6103.Duties of the DirectorSection 402(b) in the Public Health Service Act (42 U.S.C. 282(b)) is amended—(1)in paragraph (24), by striking ; and and inserting a semicolon;(2)in paragraph (25)(B), by striking the period and inserting a semicolon; and(3)by inserting after paragraph (25) the following:(26)shall consult with the Director of the Office of National Security within the Department of Health and Human Services, the Assistant Secretary for Preparedness and Response, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the heads of other appropriate agencies on a regular basis, regarding biomedical research conducted or supported by the National Institutes of Health that may affect or be affected by matters of national security; and(27)shall ensure that recipients of awards from the National Institutes of Health, and, as appropriate and practicable, entities collaborating with such recipients, have in place and are adhering to appropriate technology practices and policies for the security of identifiable, sensitive information, including information collected, stored, or analyzed by domestic and non-domestic entities.. 6104.Protecting America’s biomedical research enterprise(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), in collaboration with Assistant to the President for National Security Affairs, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the heads of other relevant departments and agencies, and in consultation with research institutions and research advocacy organizations or other relevant experts, as appropriate, shall—(1)identify ways to improve the protection of intellectual property and other proprietary information, as well as identifiable, sensitive information of participants in biomedical research and development, from national security risks and other applicable threats, including the identification of gaps in policies and procedures in such areas related to biomedical research and development supported by the Department of Health and Human Services and biomedical research supported by other agencies as applicable, and make recommendations to institutions of higher education or other entities that have traditionally received Federal funding for biomedical research to protect such information;(2)identify or develop strategies to prevent, mitigate, and address national security threats in biomedical research and development supported by the Federal Government, including such threats associated with foreign talent programs, by countries seeking to exploit United States technology and other proprietary information as it relates to such biomedical research and development;(3)identify national security risks and potential misuse of proprietary information, and identifiable, sensitive information of biomedical research participants and other applicable risks, including with respect to peer review, and make recommendations for additional policies and procedures to protect such information;(4)develop a framework to identify areas of biomedical research and development supported by the Federal Government that are emerging areas of interest for state actors and would compromise national security if they were to be subjected to undue foreign influence; and(5)regularly review recommendations or policies developed under this section and make additional recommendations or updates, as appropriate.(b)Report to President and to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall prepare and submit, in a manner that does not compromise national security, to the President and the Committee on Health, Education, Labor, and Pensions and the Select Committee on Intelligence of the Senate, the Committee on Energy and Commerce and the Permanent Select Committee on Intelligence of the House of Representatives, and other congressional committees as appropriate, a report on the findings and recommendations pursuant to subsection (a).6105.GAO Study(a)In generalThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct a study to assess the extent to which the Department of Health and Human Services (referred to in this section as the Department) utilizes or provides funding to entities that utilize such funds for human genomic sequencing services or genetic services (as such term is defined in section 201(6) of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff(6))) provided by entities, or subsidiaries of such entities, organized under the laws of a country or countries of concern, in the estimation of the Director of National Intelligence or the head of another Federal department or agency, as appropriate.(b)ConsiderationsIn carrying out the study under this section, the Comptroller General shall—(1)consider—(A)the extent to which the country or countries of concern could obtain human genomic information of citizens and residents of the United States from such entities that sequence, analyze, collect, or store human genomic information and which the Director of National Intelligence or the head of another Federal department or agency reasonably anticipates may use such information in a manner inconsistent with the national security interests of the United States;(B)whether the Department or recipient of such funds from the Department sought to provide funding to, or to use, domestic entities with no such ties to the country or countries of concern for such purposes and any barriers to the use of domestic entities; and(C)whether data use agreements, data security measures, and other such measures taken by the Department or recipient of such funds from the Department are sufficient to protect the identifiable, sensitive information of the people of the United States and the national security interests of the United States; and(2)make recommendations to address any vulnerabilities to the United States national security identified, as appropriate.(c)EstimationIn conducting the study under this section, the Comptroller General may, as appropriate and necessary to complete such study, investigate specific instances of such utilization of genetic sequencing services or genetic services, as described in subsection (a), to produce estimates of the potential prevalence of such utilization among entities in receipt of Departmental funds. (d)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit a report on the study under this section, in a manner that does not compromise national security, to the Committee on Health, Education, Labor, and Pensions and the Select Committee on Intelligence of the Senate, and the Committee on Energy and Commerce and the Permanent Select Committee on Intelligence of the House of Representatives. The report shall be submitted in unclassified form, to the extent practicable, but may include a classified annex.6106.Report on progress to address undue foreign influenceNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Health and Human Services shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce in the House of Representatives, in a manner that does not compromise national security, a report on actions taken by such Secretary—(1)to address cases of noncompliance with disclosure requirements or other policies established under section 2303 or research misconduct related to foreign influence, including—(A)the number of potential noncompliance cases investigated by the National Institutes of Health or reported to the National Institutes of Health by a research institution, including relating to undisclosed research support, undisclosed conflicts of interest or other conflicts of commitment, and peer review violations;(B)the number of cases referred to the Office of Inspector General of the Department of Health and Human Services, the Office of National Security of the Department of Health and Human Services, the Federal Bureau of Investigation, or other law enforcement agencies;(C)a description of enforcement actions taken for noncompliance related to undue foreign influence; and(D)any other relevant information; and(2)to prevent, address, and mitigate instances of noncompliance with disclosure requirements or other policies established under section 2303 or research misconduct related to foreign influence. 6107.Prohibition on funding for gain-of-function research conducted in China(a)In generalNo funds made available to any Federal agency, including the National Institutes of Health, may be used to conduct gain-of-function research in China.(b)Definition of gain-of-function researchIn this section, the term gain-of-function research means any research project that may be reasonably anticipated to confer attributes to influenza, MERS, or SARS viruses such that the virus would have enhanced pathogenicity or transmissibility in mammals.BElementary and secondary education6111.Postsecondary stem pathways grants(a)PurposeThe purpose of this section is to support equitable access to postsecondary STEM pathways to increase the number of students exposed to high-quality STEM advanced coursework, support students in reducing college costs, and improve postsecondary credit transfers.(b)DefinitionsIn this section:(1)Advanced courseworkThe term advanced coursework means coursework designed for students to earn postsecondary credit upon its successful completion while still in high school, including coursework or assessments associated with Advanced Placement, International Baccalaureate, a dual or concurrent enrollment program, or an early college high school program.(2)Eligible entityThe term eligible entity means a partnership that—(A)shall include—(i)the State educational agency;(ii)one or more local educational agencies located in the State, which may include an educational service agency; and(iii)either—(I)the State public higher education system inclusive of all 2-year and 4-year public institutions of higher education in the State; or(II)a consortium of the State’s public higher education institutions or systems that, together, is inclusive of all 2-year and 4-year public institutions of higher education in the State; and(B)may include 1 or more businesses, associations, or nonprofit organizations representing businesses, private nonprofit institutions of higher education, nonprofit organizations, a State workforce agency, or a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).(3)Esea definitionsThe terms dual or concurrent enrollment program, early college high school, educational service agencyelementary school, English learner, evidence-based, high school, institution of higher education, local educational agency, middle grades, other staff, professional development, regular high school diploma, Secretary, State, State educational agency, and technology shall have the meaning given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)GovernorThe term Governor means the chief executive officer of a State.(5)Perkins definitionsThe terms career and technical education and work-based learning have the meaning given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(6)Postsecondary stem pathwayThe term postsecondary STEM pathway means a sequence of courses focused on STEM education, including advanced coursework approved by the eligible entity taken at any point during high school that—(A)when taken together, provide at least 12 credit hours or the equivalent coursework toward an associate degree or baccalaureate degree, or, in the case of postsecondary credit in career and technical education earned through such sequence of courses, credit toward a recognized postsecondary credential for a high-skill, high-wage, or in-demand industry sector or occupation; and(B)if completed successfully, results in credit that—(i)satisfies requirements for the State’s regular high school diploma; and(ii)is a part of the statewide articulation agreement described in subsection (d)(2)(B); and(C)may include work-based learning in a STEM field aligned with the academic coursework offered in a postsecondary STEM pathway.(7)Stem educationThe term STEM education means courses, activities, high-quality instruction, and learning in the subjects of science, technology, engineering, or mathematics, including computer science.(8)Subgroup of studentsThe term subgroup of students means—(A)students from a family with a low income;(B)students of color;(C)children with disabilities, as defined in section 602(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3));(D)English learners;(E)migratory children, as described in section 1309(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6399(3));(F)homeless children and youths, as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a);(G)students who are in foster care or are aging out of the foster care system; and(H)first-generation college students.(9)Wioa definitionsThe terms in-demand industry sector or occupation and recognized postsecondary credential have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(10)Student from a families with a low incomeThe term students from a family with a low income includes any student who is identified by any of the measures described in section 1113(a)(5) of the Elementary and Secondary Education Act (20 U.S.C. 6313(a)(5)).(11)First-generation college studentThe term first-generation college student has the meaning given the term in section 402A(h) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)).(c)Authorization of grants(1)In generalFrom the amounts appropriated under subsection (i) and not reserved under paragraph (2), the Secretary shall award grants, on a competitive basis, to eligible entities to enable those eligible entities to implement activities described under subsection (e).(2)ReservationsFrom the total amount appropriated under subsection (i) for a fiscal year, the Secretary shall reserve—(A)1 percent for the Bureau of Indian Education to improve access to postsecondary STEM pathways;(B)2 percent to conduct the evaluation described under subsection (g); and(C)2 percent for technical assistance and dissemination, which may include—(i)providing, directly or through grants, contracts, or cooperative agreements, technical assistance on using evidence-based practices to improve the outcomes of activities funded under this section; and(ii)disseminating information on evidence-based practices that are successful in improving the quality of activities funded under this section.(3)DurationA grant awarded under this section shall be for a period of not more than 5 years.(4)RenewalThe Secretary may renew a grant awarded under this section for 1 additional 2-year period for programs that meet the goals specified in subsection (d)(4)(B) of the initial grant.(5)Diversity of projectsIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas.(6)Sufficient size and scopeEach grant awarded under this section shall be of sufficient size and scope to allow the eligible entity to carry out the purposes of this section.(7)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications that—(A)provide postsecondary STEM pathways to a high proportion of the State’s students enrolled in high schools operated by local educational agencies;(B)prioritize evidence-based strategies to ensure subgroups of students have equitable access to postsecondary STEM pathways; and(C)are submitted by eligible entities that include local educational agencies who are in the highest quartile of local educational agencies, in a ranking of all qualified local educational agencies in the State, ranked in descending order by the number or percentage of children in each agency counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).(d)Eligible entity applicationIn order to receive a grant under subsection (c)(1), the eligible entity shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require. Such application shall include, at a minimum—(1)signatures from the Governor, chief State school officer, and State higher education executive officer verifying the eligible entity shall meet the requirements described in paragraph (2) within the specified timeframe;(2)a description of how the eligible entity will, not later than 2 years after the date of the initial receipt of funds under this section—(A)ensure STEM postsecondary pathways are aligned with entrance requirements for credit-bearing coursework at the State’s public institutions of higher education; and(B)develop a formal, universal statewide articulation agreement among all public institutions of higher education or systems in the State—(i)to guarantee that—(I)all advanced coursework successfully completed as part of a postsecondary STEM pathway results in credit that—(aa)counts as credit for a regular high school diploma;(bb)fully transfers to, and is credited by, all public institutions of higher education in the State, and that such credits will count toward meeting related degree or certificate requirements; and(cc)is transferable to any private nonprofit institution of higher education or public institution of higher education located in another State that chooses to participate in the articulation agreement; and(II)if a student earns an associate degree (including an associate degree in applied science) as part of a postsecondary STEM pathway, such associate degree, awarded by a participating institution of higher education in the State, shall be fully acceptable in transfer and credited as the first 2 years of a related baccalaureate program at a public institution of higher education in such State; and(ii)to facilitate the seamless transfer of credit earned in the postsecondary STEM pathway among such institutions of higher education, including between 2-year and 4-year public institutions of higher education and private nonprofit institutions of higher education (if such private nonprofit institutions of higher education choose to participate in the articulation agreement), by using methods such as—(I)common course numbering;(II)a general education core curriculum; and(III)management systems regarding course equivalency, transfer of credit, and articulation;(3)a description of how the eligible entity will disseminate information to subgroups of students in the middle grades and high school served by the eligible entity, including their families, about the opportunity to participate in a postsecondary STEM pathway and the benefits of participation;(4)a description of how the eligible entity will implement postsecondary STEM pathways in all local educational agencies participating in the eligible entity, including—(A)the timeline and plan to provide, by the end of the grant period, a substantial number of students in the State the opportunity to participate in a postsecondary STEM pathway; and(B)annual goals for participation in advanced coursework and postsecondary STEM pathways among subgroups of students such that, if the goals are met—(i)significant progress will be made toward improving equity in access to advanced coursework and postsecondary STEM pathways across the local educational agencies within the eligible entity in the State; and(ii)the demographics of students participating in advanced coursework and postsecondary STEM pathways will be similar to the demographics of total student enrollment in the State the eligible entity is located in by the end of the grant period; (5)a description of how the eligible entity has, or will, ensure that postsecondary STEM pathways are aligned with in-demand industries or occupations and provide students with opportunities for work-based learning;(6)a description of how the eligible entity consulted with stakeholders in development of its application and how the eligible entity will continue to engage, collaborate, and solicit feedback with stakeholders to improve implementation of the application requirements described in this subsection and uses of funds described in subsection (e), including—(A)the State board of education (if the State has a State board of education);(B)the State higher education governing or coordinating entity (if the State has such an entity);(C)a State board or local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)(D)the State agency responsible for the administration of career and technical education in the State or for the supervision of the administration of career and technical education in the State (if the State has such an entity);(E)institutions of higher education in the State;(F)local educational agencies, including those located in rural areas and with the highest enrollments of students from low income families, as described in subsection (c)(7)(C);(G)representatives of Indian Tribes located in the State;(H)charter school leaders (if the State has charter schools);(I)civil rights organizations in the State;(J)business leaders or their representatives in the State;(K)teachers, principals, and other school leaders; and(L)parents and students;(7)an assurance that the eligible entity will provide postsecondary STEM pathways at no cost to students and families, including that students and their parents shall not be required to pay the cost of tuition, fees (including examination fees associated with Advanced Placement, International Baccalaureate, and similar examinations), books, and supplies necessary to successfully complete postsecondary STEM pathways;(8)an assurance that not less than half of grant funds received by the eligible entity will be used to support subgroups of students in accessing and completing postsecondary STEM pathways; and(9)an assurance that the State will comply with the supplement, not supplant requirement described under subsection (h).(e)Uses of funds(1)Required usesAn eligible entity receiving a grant under this section shall use grant funds to carry out the following:(A)Activities to implement the alignment requirements pursuant to subsection (d)(2) for a period of time not to exceed the first 2 fiscal years for which the grant is provided.(B)Supporting the development and implementation of postsecondary STEM pathways consistent with the timeline, plan, and goals specified in subsection (d)(4) in order to increase the number of students accessing and completing postsecondary STEM pathways in the State, including—(i)expanding advanced coursework offered to students served by the eligible entity to increase the availability of postsecondary STEM pathways;(ii)covering tuition, fees (including examination fees associated with Advanced Placement, International Baccalaureate, and similar examinations), books, and supplies for students participating in postsecondary STEM pathways, in accordance with subsection (d)(7); and(iii)covering transportation costs necessary for full participation in postsecondary STEM pathways for students from a family with a low income.(C)Implementing programs and activities to improve student preparation for, and participation in postsecondary STEM pathways, with a priority for students enrolled in local educational agencies described in subsection (c)(7)(C) and subgroups of students, which may include—(i)using data from evidence-based early warning indicator systems;(ii)providing supplemental advising or counseling activities that are voluntary to students, including information on choosing postsecondary options, applying for financial aid, completing applications to institutions of higher education, and career counseling and advising, beginning as early as the middle grades; and(iii)other evidence-based activities to support the successful implementation of postsecondary STEM pathways and students’ transition from high school to postsecondary education.(D)Conducting outreach and communicating with subgroups of students, including their families, to build awareness about the opportunity to participate in a postsecondary STEM pathway and the benefits of participation.(2)Permitted usesAn eligible entity receiving a grant under this section may also use grant funds to—(A)provide training, professional development, or recruitment for educators employed by the local educational agencies within the eligible entity and for faculty who teach courses that are included in a postsecondary STEM pathway, including increasing the number of educators qualified to teach dual or concurrent enrollment programs in STEM courses, to improve access and completion of such pathways, particularly for subgroups of students; and(B)carry out capacity-building efforts to improve the coordination between the elementary and secondary education system and the higher education system, including through stakeholder engagement and monitoring.(3)Transportation capAn eligible entity shall not use more than 25 percent of grant funds to cover transportation costs authorized under paragraph (1)(B)(iii).(f)Reporting requirements(1)Eligible entity reportingNot later than 1 year after the enactment of this section and every year thereafter, the eligible entity shall provide a report to the Secretary containing such information as the Secretary may require, including, at a minimum—(A)information on the progress of the eligible entity in establishing the policies and completing the required activities as specified in subsection (d)(2);(B)the number and percentage of local educational agencies and institutions of higher education in the State offering a postsecondary STEM pathway, including changes year-over-year, and the extent to which the eligible entity was meeting its timeline, plan, and goals specified in subsection (d)(4);(C)the eligible entity’s progress in meeting the goals established by the eligible entity for the participation of subgroups of students in postsecondary STEM pathways as specified in subsection (d)(4);(D)evidence demonstrating how the eligible entity certified each such pathway meets all the requirements of this section;(E)the number and percentage of students in the State, including disaggregated by each subgroup of students, and by sex, who—(i)participate in a postsecondary STEM pathway; and(ii)participate in a postsecondary STEM pathway and—(I)successfully complete a postsecondary STEM pathway;(II)enroll in an institution of higher education and received credit, in accordance with the alignment requirements described in subsection (d)(2);(III)receive credit toward a recognized postsecondary credential for a high-skill, high-wage, or in-demand industry sector or occupation; and(IV)earn a postsecondary credential; and(F)any additional information as the Secretary may reasonably require to ensure compliance with the requirements of this section and to effectively evaluate, monitor, and improve grant implementation.(2)Secretary’s reportNot later than 6 month after receiving the initial report described in paragraph (1) and annually thereafter, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives that includes a summary of reports submitted by eligible entities and identifies best practices related to improving access to STEM education and postsecondary education, particularly for subgroups of students, through the implementation of postsecondary STEM pathways.(g)EvaluationThe Secretary, acting through the Director of the Institute of Education Sciences, shall conduct an independent evaluation after the initial award of grants under this section, of the policies and services provided under this section, including at a minimum, the impact of such policies and services on outcomes for all students, particularly for subgroups of students, with regard to each of the following:(1)Enrollment in and completion of advanced coursework during high school, including the number of courses students take and the number of credits students earn.(2)Postsecondary enrollment, remediation, first-year credit attainment, persistence, and completion including the number of students who enrolled in a STEM field, and the number of students who received a credential in a STEM field.(3)The rate at which credits earned through postsecondary STEM pathways are recognized for credit by public institutions of higher education institutions.(4)Postsecondary degree attainment, including completion of an associate degree, baccalaureate degree, or recognized postsecondary credential, and the time it takes students to earn a degree.(5)Changes in access and rigor of STEM education offered to students served by local educational agencies in eligible entities.(6)To the extent practicable, analysis of student outcomes described in paragraphs (1) through (5) by STEM field.(h)Supplement, not supplantFederal funds provided under this section shall be used to supplement, not supplant, other Federal, State, or local funds available to carry out activities described in this section.(i)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2022 through 2026. 6112.Improving access to elementary and secondary computer science education(a)PurposeThe purpose of this section is to improve the United States’ global competitiveness by improving access to computer science education and computational thinking skills for students enrolled in elementary schools and secondary schools operated by local educational agencies, particularly for students facing systemic barriers.(b)DefinitionsIn this section:(1)ESEA definitionsThe terms dual or concurrent enrollment program, elementary school, educational service agency, English learner, evidence-based, local educational agency, middle grades, professional development, secondary school, Secretary, State, State educational agency, and technology have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Computer science educationThe term computer science education means instruction or learning regarding the study of computers and algorithmic processes and the study of computing principles and theories, as defined by a State, and may include instruction or learning on—(A)computer programming or coding as a tool to—(i)create software, such as applications, games, and websites; and(ii)process, manage, analyze, or manipulate data;(B)development and management of computer hardware related to sharing, processing, representing, securing, and using digital information; and(C)computational thinking skills and interdisciplinary problem-solving to equip students with the skills and abilities necessary to apply computational thinking in the digital world.(3)Computational thinking skillsThe term computational thinking skills means critical thinking skills that include—(A)knowledge of how problems and solutions can be expressed in such a way that allow them to be modeled or solved using a computer or machine;(B)the use of strategies related to problem decomposition, pattern matching, abstractions, modularity, and algorithm design; and(C)that involve creative problem solving skills and are applicable across a wide-range of disciplines and careers.(4)State’s computer science education standardsThe term State’s computer science education standards means academic standards established by a State regarding computer science education and computational thinking skills.(5)Students facing systemic barriersThe term students facing systemic barriers means students who are underrepresented in the computer science field, including through enrollment in computer science education courses in elementary and secondary education, enrollment and completion of computer science associates’, bachelors’, and graduate degrees, and participation in computer science careers, which includes female students, students from families with low incomes, Black and Latino students, Native American and Alaskan Native students, Native Hawaiian and Pacific Islander students, students with disabilities, English learners, students in rural areas, migrant students, students experiencing homelessness, and children and youth in foster care.(6)Technology infrastructureThe term technology infrastructure means computer devices and internet connectivity.(c)Authorization of grants(1)In generalFrom the amounts appropriated under subsection (k), after making the reservations described in paragraph (2), the Secretary shall award computer science education program grants, on a competitive basis, to State educational agencies (which may include consortia of State educational agencies) that have submitted applications described in subsection (d) to increase access to computer science education and increase the development of computational thinking skills in elementary and secondary education, particularly for students facing systemic barriers, in order to increase American competitiveness, in accordance with this section.(2)ReservationsFrom the total amount appropriated under subsection (k) for a fiscal year, the Secretary shall reserve—(A)not less than 1 percent for the Bureau of Indian Education for the purpose of this section;(B)not less than 2 percent for technical assistance and administration; and (C)not less than 2 percent for evaluation, in accordance with subsection (h).(3)State grants(A)In generalA State educational agency receiving a grant under paragraph (1) shall use not less than 90 percent of the grant funds to award competitive subgrants to local educational agencies and educational service agencies. (B)State reservationsA State educational agency receiving a grant under paragraph (1) shall reserve not more than 10 percent of the total grant amount received by the State for State level activities described in subsection (f)(1), of which not more than 2 percent of the total grant amount received by the State shall be used to provide technical assistance or for administrative purposes.(C)Sufficient size and scopeGrants awarded by the Secretary under this section shall be of sufficient size and scope to allow State educational agencies to carry out the purpose of this section.(D)Duration; renewalA grant awarded under this section shall be for a period of not more than 5 years. The Secretary may renew a grant awarded under this section for 1 additional 2-year period for programs that meet the outcomes described in the data-driven plan required under subsection (d)(1).(4)CoordinationThe Secretary shall coordinate with the Director of the National Science Foundation to identify and disseminate best practices to expand access to computer science education and the development of computational thinking skills for all students, particularly students facing systemic barriers, and to support the effective implementation of the grant program under this section.(d)State applicationIn order to receive a grant under this section, a State educational agency shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including the following:(1)A description of the State educational agency’s data-driven plan to provide equitable access to computer science education and improve the development of computational thinking skills for all students, particularly students facing systemic barriers, including how the State educational agency will—(A)measure equity gaps across the State, across and within local educational agencies, and across and within schools served by such agencies, in access and enrollment in computer science coursework for students facing systemic barriers; (B)use data collected under subparagraph (A) to target State-level investments or supports to close identified equity gaps; and(C)ensure that local educational agencies and educational service agencies receiving a subgrant under this section develop and implement a data-driven approach to meet such agency’s goals described in subsection (f)(2)(A), including through the measurement and collection of local data aligned with the State educational agency’s data-driven plan.(2)A description of the factors the State educational agency will take into account when reviewing applications submitted by agencies under subsection (e) and making subgrants under this section, including how such State educational agency shall—(A)take into consideration the need among agencies, including the number of students served by such agencies who are from families with low incomes, in accordance with paragraph (3)(A)(i); and(B)consider the agency’s capacity and commitment, including the agencies’ previous work to address achievement gaps, to—(i)close equity gaps in access to and enrollment in computer science education coursework, particularly for students facing systemic barriers; and(ii)provide access to high-quality instruction to improve the development of computational thinking skills in elementary and secondary education, particularly for students in elementary school and in the middle grades.(3)An assurance that the State educational agency—(A)shall give priority in subgrant awards to local educational agencies that—(i)are in the highest quartile of local educational agencies, in a ranking of all local educational agencies in the State, ranked in descending order by the number or percentage of children in each agency counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); or (ii)will partner or collaborate with a Historically Black College or University (within the meaning of the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)) or other institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)), that is located within the State, to carry out activities under the subgrant, in accordance with subsection (f)(2); (B)will distribute subgrant awards among geographically diverse areas, including urban, suburban, and rural areas; and (C)in operating the local competitive subgrant process described in subsection (c)(3)(A), shall conduct outreach to local educational agencies described in subparagraph (A)(i) to make the agencies aware of the subgrant availability under this section, and provide technical assistance and support to such agencies in submitting an application under subsection (e). (4)A description of the State educational agency’s strategy to increase the number of educators prepared to teach computer science education, including by—(A)recruiting educators or individuals with backgrounds in computer science to teach computer science, diversifying the computer science educator pipeline, providing evidence-based professional development for current educators, or providing evidence-based training for current educators seeking to transition from other content areas to computer science; and(B)working with public institutions of higher education in the State to examine the State’s policies regarding educator preparation and licensure to support increased access and enrollment for candidates enrolled in educator preparation programs and current educators in computer science education. (5)A description of the policies and practices of the State educational agency intended to support increased access and enrollment in computer science and support the development of computational thinking skills for elementary school and secondary school students, including—(A)the State educational agency’s efforts to encourage, incentivize, or require school districts to—(i)offer computer science education in secondary schools, including Advanced Placement or International Baccalaureate computer science courses, computer science courses in dual or concurrent enrollment programs, in-demand industry credentials, or high-quality distance education, particularly for students facing systemic barriers across the State; and(ii)support the development of opportunities for youth to access extracurricular opportunities, career exploration and exposure activities, career information and advising, and high-quality work-based learning opportunities (such as internships) to increase exposure to computer science education and career pathways, and support the development of computational thinking skills, particularly for students facing systemic barriers;(B)how the State’s elementary school and secondary school curriculum supports rigorous instruction in computer science education and the development of computational thinking skills, particularly for students enrolled in elementary school or in the middle grades; and(C)how the State’s data-driven plan described in paragraph (1) and grant funds provided under subsection (c) will be used to inform and change such policies and practices to increase access to instruction in computer science education and the development of computational thinking skills for all students, particularly students facing systemic barriers across the State.(e)Subgrant applications(1)In generalIn order to receive a subgrant under this section, a local educational agency (which may include a consortium of local educational agencies) or an educational service agency shall submit an application to the State educational agency at such time, in such manner, and including such information as the State educational agency may reasonably require. At a minimum, such application shall include the following:(A)A description of how the local educational agency or educational service agency will—(i)develop and implement a plan to address equity gaps in enrollment and access to computer science education, including the development of computational thinking skills, for students facing systemic barriers and align such plan with the State educational agency’s data-driven plan described in subsection (d)(1); and(ii)diversify and support its computer science educators, including through recruitment and retention activities, analyzing disparities among its educators by race, ethnicity, sex, socioeconomic status, age, disability status, and language ability, and addressing such disparities, in alignment with the State’s strategy described in subsection (d)(4).(B)A description of the existing computer science education coursework offered in secondary schools operated by the local educational agency or educational service agency, including the number of students who enroll and complete such courses and the demographics of such students.(C)A description of how the local educational agency or educational service agency will use subgrant funds to implement evidence-based practices to improve the quality of instruction in computer science and the development of computational thinking skills, including—(i)providing evidence-based professional development for current educators in computer science education, or evidence-based training for current educators seeking to transition from other subjects to computer science; and(ii)improving instruction in the development of computational thinking skills for students in elementary schools and secondary schools, particularly for students in elementary schools and middle grades.(D)A description regarding whether and how the local educational agency or educational service agency may partner or collaborate, to carry out activities with the subgrant, in accordance with subsection (f)(2), with 1 of the following entities, to the extent practicable if such entities are located within the State:(i)A Historically Black College or University (within the meaning of the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)) or other institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))(ii)A computer science industry, institution of higher education, nonprofit organization, community learning center (as defined in section 4201(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171(b))), State workforce agency, or a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).(E)An assurance that the local educational agency or educational service agency will meet the requirements under paragraph (2).(2)Targeting of funds to high-needs schools(A)In generalA local educational agency or educational service agency that receives a subgrant under this section shall use not less than 50 percent of such funds to support elementary schools and secondary schools that meet one of the following criteria:(i)Using any of the measures of poverty in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)), elementary schools and secondary schools that have a higher percentage of students from families with low incomes than the average of the percentage of students from families with low incomes across all elementary schools and secondary schools served by the local educational agency or educational service agency.(ii)Using any of the measures of poverty in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)), elementary schools and secondary schools by grade-span grouping that have a higher percentage of students from families with low incomes than the average of the percentage of students from families with low incomes across all elementary schools and secondary schools serving students in such grade-span grouping in the local educational agency or educational service agency.(B)Secondary schoolsIn identifying schools under subparagraph (A), percentages of students from families with low incomes in secondary schools may be calculated using comparable data from the schools that feed into such secondary school.(f)Uses of funds(1)State use of fundsA State educational agency shall use amounts reserved under subsection (c)(3)(B) for 1 or more of the following:(A)Implementing the data-driven plan described in subsection (d)(1), including through the provision of technical assistance, data collection and analysis, and capacity building supports to all local educational agencies within the State, to expand access to rigorous computer science education and increase the development of computational thinking skills for elementary school and secondary school students facing systemic barriers.(B)Implementing the State educational agency’s strategy to support computer science educators described in subsection (d)(4) by diversifying and increasing the number of educators adequately prepared to deliver rigorous instruction in computer science, through recruitment, evidence-based professional development for educators, or evidence-based training for current educators seeking to transition from other subjects to computer science.(C)Identifying and supporting the implementation and scaling of evidence-based instructional strategies in computer science education and instruction on how to develop computational thinking skills in students that are supported by strong or moderate evidence.(D)Supporting the development of opportunities for youth to access extracurricular opportunities, career exploration and exposure activities, career information and advising, and high-quality work-based learning opportunities (such as internships), to develop computational thinking skills and increase exposure to computer science education and career pathways, particularly for students facing systemic barriers.(2)Local educational agency’s use of fundsA local educational agency or educational service agency that receives a subgrant under this section shall comply with the following:(A)Develop and implement a plan (in alignment with the State educational agency’s data-driven plan described in subsection (d)(1)) that—(i)regularly measures, analyzes, and addresses disparities in access to and enrollment in computer science education and in the development of computational thinking skills for students facing systemic barriers;(ii)is in alignment with the State’s computer science education standards (if the local educational agency or educational service agency is located in a State who has adopted such standards); (iii)establishes goals and specifies activities supported by subgrant funds to meet those goals by—(I)increasing access to computer science education coursework in elementary schools and secondary schools that do not offer such courses;(II)addressing challenges faced by students facing systemic barriers in enrolling and succeeding in computer science education coursework in elementary schools and secondary schools that do offer such courses; and(III)providing high-quality instruction to support the development of computational thinking skills for students in elementary schools and secondary schools, particularly for students in elementary schools and middle grades; and(iv)prioritizes using subgrant funds to support schools with significant enrollments of students from families with low incomes as described in subsection (e)(2).(B)Carry out 1 or more of the following:(i)Expand access to rigorous computer science education and improve the development of computational thinking skills for all students, especially students facing systemic barriers, including through—(I)increasing access to computer science education in elementary schools and secondary schools, including through expanded course offerings such as Advanced Placement or International Baccalaureate courses, dual or concurrent enrollment programs, in-demand industry recognized credentials, or high-quality distance education; and(II)improving the development of computational thinking skills for students in elementary schools and secondary schools, particularly elementary schools and in the middle grades, including through investments in high-quality instructional materials, technology infrastructure, high-quality curriculum, and evidence-based professional development, with the goal of more effectively preparing such students for success in computer science education, such as enrollment in computer science education coursework in secondary school, receiving a postsecondary degree or credential in computer science, and attaining a career in computer science or a related field.(ii)Diversify, support, and increase the number of educators adequately prepared to deliver rigorous instruction in computer science education, by—(I)providing evidence-based professional development for current computer science education educators, or evidence-based training for current educators seeking to transition from other subjects to computer science;(II)recruiting and retaining educators described in subclause (I); and(III)analyzing disparities amongst computer science educators by race, ethnicity, sex, socioeconomic status, age, disability status, and language ability, and addressing such disparities.(iii)Implement evidence-based practices to improve the quality of instruction regarding computer science and the development of computational thinking skills.(iv)Support student mastery of the development of problem-solving skills and other key prerequisites for computer science education coursework, including algebra and statistics, to promote success in computer science education coursework.(v)Establish robust regional collaborations with relevant local entities to improve work-based learning opportunities and career exploration and exposure in computer science, for elementary school and secondary school students, that may include collaborating with computer science industry, institutions of higher education, nonprofit organizations, community learning centers (as defined in section 4201(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171(b)), a State workforce agency, or a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).(vi)Support the development of opportunities for youth to access extracurricular opportunities, career exploration and exposure activities, career information and advising, and high-quality work-based learning opportunities (such as internships), to develop computational thinking skills and increase exposure to computer science education and career pathways.(3)RestrictionA local educational agency or educational service agency that receive a subgrant under this section shall not use more than 15 percent of subgrant funds for purchasing technology infrastructure as described in paragraph (2)(B)(i)(II).(g)Reporting requirements(1)Local reportingEach local educational agency and educational service agency that receives a subgrant under this section shall submit a report to the State educational agency on an annual basis that contains any information required by the State educational agency and, at a minimum, the following:(A)The number of students enrolled in computer science education coursework in the schools served by such local educational agency or educational service agency, and an update on the progress in meeting the goals established under the agency’s plan to address equity gaps in enrollment and access to computer science education for students facing systemic barriers, as required under subsection (f)(2).(B)A description of actions and changes in policies and practice by the local educational agency or educational service agency to improve access and increase enrollment and success in computer science education and increase the development of computational thinking skills for elementary school and secondary school students, particularly for students in elementary schools and middle grades.(C)Data on the number and diversity of educators providing high-quality instruction in computer science education.(2)State reportingNot later than 1 year after the date of enactment of this section and annually thereafter, a State educational agency that receives a grant under this section shall provide a report to the Secretary containing the information the Secretary requires, including, at a minimum—(A)a summary of the reports received by the State educational agency under paragraph (1);(B)a description of changes in State policy to improve access and increase enrollment in computer science education and the development of computational thinking skills in the State’s curriculum for elementary school and secondary school students;(C)an update of the State educational agency’s implementation of its data-driven plan described in subsection (d)(1) to improve access and increase enrollment in computer science education and increase the development of computational thinking skills for students facing systemic barriers; and(D)an update of the State educational agency’s implementation of its strategy to support computer science educators described in subsection (d)(4), including data on diversifying and increasing the number of educators adequately prepared to deliver rigorous instruction in computer science education(h)Evaluation(1)In generalThe Secretary, acting through the Director of the Institute of Education Sciences, shall carry out an independent evaluation to measure the effectiveness of the program funded under this section and disseminate best practices to expand access to computer science education and the development of computational thinking skills for all students, particularly students facing systemic barriers.(2)ContentsThe evaluation under paragraph (1) shall measure—(A)the effectiveness of the program in expanding access to computer science education and the development of computational thinking skills for all students, particularly students facing systemic barriers;(B)the extent to which the program improved the development of computational thinking skills for elementary schools and secondary school students, particularly in elementary schools and middle grades; and(C)the effectiveness of the program in diversifying, supporting, and increasing the number of educators adequately prepared to deliver rigorous instruction in computer science education and how to develop computational thinking skills in students.(i)Rule of constructionThe Secretary shall comply with requirements of section 8526A of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7906a) in carrying out activities under this section.(j)Supplement not supplantFederal funds provided under this section shall be used to supplement, and not supplant, other Federal, State, or local funds available to carry out the activities described in this section.(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2022 through 2026. CHigher education6121.Reauthorization of international education programs under title VI of the Higher Education Act of 1965(a)Graduate and undergraduate language and area centers and programsSection 602(b)(2)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1122(b)(2)(B)(ii)) is amended—(1)in subclause (III), by striking or;(2)in subclause (IV), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(V)the beginning, intermediate, or advanced study of a foreign language related to the area of specialization..(b)International research and innovationSection 605 of the Higher Education Act of 1965 (20 U.S.C. 1125) is amended to read as follows:605.International research and innovation(a)PurposeIt is the purpose of this section to support essential international and foreign language education research and innovation projects with the goal of assessing and strengthening international education capacity, coordination, delivery, and outcomes to meet national needs.(b)Authority(1)In generalFrom the amount provided to carry out this section, the Secretary shall carry out the following activities:(A)Conduct research and studies that contribute to the purpose described in subsection (a) and include research to provide a systematic understanding of the United States' international and foreign language education capacity, structures, and effectiveness in meeting growing demands by education, government, and the private sector (including business and other professions).(B)Create innovative paradigms or enhance or scale up proven strategies and practices that address systemic challenges to developing and delivering international and foreign language education resources and expertise across educational disciplines and institutions, and for employers and other stakeholders.(C)Develop and manage a national standardized database that includes the strengths, gaps, and trends in the international and foreign language education capacity of the United States, and document the outcomes of programs funded under this title for every grant cycle.(2)Grants or contractsThe Secretary shall carry out activities to achieve the outcomes described in paragraph (1)—(A)directly; or(B)through grants awarded under subsection (d) or (e).(c)Eligible entities definedIn this section, the term eligible entity means—(1)an institution of higher education;(2)a public or private nonprofit library;(3)a nonprofit educational organization;(4)an entity that—(A)received a grant under this title for a preceding fiscal year; or(B)as of the date of application for a grant under this section is receiving a grant under this title; or(5)a partnership of two or more entities described in paragraphs (1) through (4).(d)Research grants(1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through research grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.(2)Required activitiesAn eligible entity that receives a grant under this subsection shall use the grant funds to pay for the Federal share of the costs of the systematic development, collection, analysis, publication, and dissemination of data, and other information resources, in a manner that—(A)is easily understandable, made publicly available, and contributes to achieving the purpose of subsection (a); and (B)achieves at least 1 of the outcomes described in subsection (b)(1).(3)Discretionary activitiesAn eligible entity that receives a grant under this subsection may use the grant to carry out any of the following activities:(A)Assess and document international and foreign language education capacity and supply through studies or surveys that—(i)determine the number of foreign language courses, programs, and enrollments at all levels of education and in all languages, including a determination of gaps in those languages deemed critical to the national interest;(ii)measure the number and types of degrees or certificates awarded in area studies, global studies, foreign language studies, and international business and professional studies, including identification of gaps in those studies deemed critical to the national interest;(iii)measure the number of foreign language or area or international studies faculty, including international business faculty, and elementary school and secondary school foreign language teachers by language, degree, and world area; or(iv)measure the number of undergraduate and graduate students engaging in long- or short-term education or internship abroad programs as part of their curriculum, including countries of destination.(B)Assess the demands for, and outcomes of, international and foreign language education and their alignment, through studies, surveys, and conferences to—(i)determine demands for increased or improved instruction in foreign language, area or global studies, or other international fields, and the demand for employees with such skills and knowledge in the education, government, and private sectors (including business and other professions);(ii)assess the employment or utilization of graduates of programs supported under this title by educational, governmental, and private sector organizations (including business and other professions); or(iii)assess standardized outcomes and effectiveness and benchmarking of programs supported under this title.(C)Develop and publish specialized materials for use in foreign language, area, global, or other international studies, including in international business or other professional education or technical training, as appropriate.(D)Conduct studies or surveys that identify and document systemic challenges and changes needed in higher education and elementary school and secondary school systems to make international and foreign language education available to all students as part of the basic curriculum, including challenges in current evaluation standards, entrance and graduation requirements, program accreditation, student degree requirements, or teacher and faculty legal workplace barriers to education and research abroad.(E)With respect to underrepresented institutions of higher education (including minority-serving institutions or community colleges), carry out studies or surveys that identify and document—(i)systemic challenges and changes and incentives and partnerships needed to comprehensively and sustainably internationalize educational programming; or(ii)short- and long-term outcomes of successful internationalization strategies and funding models.(F)Evaluate the extent to which programs assisted under this title reflect diverse perspectives and a wide range of views and generate debate on world regions and international affairs.(e)Innovation grants(1)Program authorizedFor any fiscal year for which the Secretary carries out activities to achieve the outcomes described in subsection (b)(1) through innovation grants under this subsection, the Secretary shall award such grants, on a competitive basis, to eligible entities.(2)Uses of fundsAn eligible entity that receives an innovation grant under this subsection shall use the grant funds to pay the Federal share of projects consistent with the purpose described in subsection (a) that establish and conduct innovative strategies, or scale up proven strategies, and that achieve at least 1 of the outcomes described in subsection (b)(1). Such projects may include one or more of the following:(A)Innovative paradigms to improve communication, sharing, and delivery of resources that further the purpose described in subsection (a), including the following:(i)Networking structures and systems to more effectively match graduates with international and foreign language education skills with employment needs.(ii)Sharing international specialist expertise across institutions of higher education or in the workforce to pursue specialization or learning opportunities not available at any single institution of higher education, such as shared courses for studying less commonly taught languages, world areas or regions, international business or other professional areas, or specialized research topics of national strategic interest.(iii)Producing, collecting, organizing, preserving, and widely disseminating international and foreign language education expertise, resources, courses, and other information through the use of electronic technologies and other techniques.(iv)Collaborative initiatives to identify, capture, and provide consistent access to, and creation of, digital global library resources that are beyond the capacity of any single eligible entity receiving a grant under this section or any single institution of higher education, including the professional development of library staff.(v)Utilization of technology to create open-source resources in international, area, global, and foreign language studies that are adaptable to multiple educational settings and promote interdisciplinary partnerships between technologists, curriculum designers, international and foreign language education experts, language teachers, and librarians.(B)Innovative curriculum, teaching, and learning strategies, including the following:(i)New initiatives for collaborations of disciplinary programs with foreign language, area, global, and international studies, and education abroad programs that address the internationalization of such disciplinary studies with the purpose of producing globally competent graduates.(ii)Innovative collaborations between established centers of international and foreign language education excellence and underrepresented institutions and populations seeking to further their goals for strengthening international, area, global, and foreign language studies, including at minority-serving institutions or community colleges.(iii)Teaching and learning collaborations among foreign language, area, global, or other international studies with diaspora communities, including heritage students.(iv)New approaches and methods to teaching emerging global issues, cross-regional interactions, and underrepresented regions or countries, such as project- and team-based learning.(C)Innovative assessment and outcome tools and techniques that further the purpose described in subsection (a), including the following:(i)International and foreign language education assessment techniques that are coupled with outcome-focused training modules, such as certificates or badges, immersion learning, or e-portfolio systems.(ii)Effective and easily accessible methods of assessing professionally useful levels of proficiency in foreign languages or competencies in area, culture, and global knowledge or other international fields in programs under this title, which may include use of open access online and other cost-effective tools for students and educators at all educational levels and in the workplace.(f)ApplicationEach eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including—(1)a description of each proposed project the eligible entity plans to carry out under this section and how such project meets the purpose described in subsection (a);(2)if applicable, a demonstration of why the entity needs a waiver or reduction of the matching requirement under subsection (g); and(3)an assurance that each such proposed project will be self-sustainable after the project is completed.(g)Matching requirement(1)In generalThe Federal share of the total cost for carrying out a project supported by a grant under this section shall be not more than 66.66 percent. (2)Non-federal share contributionsThe non-Federal share of such cost shall be no less than 33.34 percent and may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State or private sector corporations, nonprofit entities, or foundations.(3)Special ruleNotwithstanding paragraphs (1) and (2), the Secretary may waive or reduce the non-Federal share required under paragraph (2) for eligible entities that—(A)are minority-serving institutions or are community colleges; or(B)have submitted a grant application as required by subsection (f) that demonstrates a need for such a waiver or reduction.(h)Database and reportingThe Secretary shall directly, or through grants or contracts with an eligible grant recipient—(1)establish, curate, maintain, and update at least every grant cycle a web-based site which shall showcase the results of this section and serve as a user-friendly repository of the information, resources, and best practices generated through activities conducted under this section; and(2)prepare, publish, and disseminate to Congress and the public at least once every 5 years, a report that summarizes key findings and policy issues from the activities conducted under this section, especially as such activities relate to international and foreign language education and outcomes..(c)Discontinuation of foreign information access programPart A of title VI of the Higher Education Act of 1965 (20 U.S.C. 1121 et seq.) is further amended—(1)by striking sections 606 and 610; and (2)redesignating sections 607, 608, and 609 as sections 606, 607, and 608, respectively.(d)Findings and purpose for global business and professional education programsSection 611 of the Higher Education Act of 1965 (20 U.S.C. 1130) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)the future welfare of the United States will depend substantially on increasing international and global skills in business, educational, and other professional communities and creating an awareness among the American public of the internationalization of our economy and numerous other professional areas important to the national interest in the 21st century;;(B)by amending paragraph (2) to read as follows:(2)concerted efforts are necessary to engage business and other professional education and technical training programs, language, area, and global study programs, professional international affairs education programs, public and private sector organizations, and United States business in a mutually productive relationship which benefits the Nation’s future economic and security interests;;(C)in paragraph (3), by striking and the international and inserting and other professional fields and the international and global; and(D)in paragraph (4)—(i)by inserting , as well as other professional organizations, after departments of commerce; and(ii)by inserting or other professions after business; and(2)in subsection (b)—(A)in paragraph (1)—(i)by striking and economic enterprise and inserting , economic enterprise, and security; and(ii)by inserting and other professional before personnel; and(B)in paragraph (2), by striking to prosper in an international and inserting and other professional fields to prosper in a global.(e)Professional and technical education for global competitivenessSection 613 of the Higher Education Act of 1965 (20 U.S.C. 1130a) is amended to read as follows:613.Professional and technical education for global competitiveness(a)PurposeThe purpose of this section is to support innovative strategies that provide undergraduate and graduate students with the global professional competencies, perspectives, and skills needed to strengthen and enrich global engagement and competitiveness in a wide variety of professional and technical fields important to the national interest in the 21st century.(b)Program authorizedThe Secretary shall make grants to, or enter into contracts with, eligible entities to pay the Federal share of the cost of programs designed to—(1)establish an interdisciplinary global focus in the undergraduate and graduate curricula of business, science, technology, engineering, and other professional education and technical training programs to be determined by the Secretary based on national needs;(2)produce graduates with proficiencies in both the global aspects of their professional education or technical training fields and international, cross-cultural, and foreign language skills; and(3)provide appropriate services to or partnerships with the corporate, government, and nonprofit communities in order to expand knowledge and capacity for global engagement and competitiveness and provide internship or employment opportunities for students and graduates with international skills.(c)Mandatory activitiesAn eligible entity that receives a grant or contract under this section shall use the grant or contract to carry out the following:(1)With respect to undergraduate or graduate professional education and technical training curricula, incorporating—(A)foreign language programs that lead to proficiency, including immersion opportunities;(B)international, area, or global studies programs;(C)education, internships, or other innovative or technological linkages abroad; and(D)global business, economic, and trade studies, where appropriate.(2)Innovating and improving international, global, and foreign language education curricula to serve the needs of business and other professional and nonprofit communities, including development of new programs for nontraditional, mid-career, or part-time students.(3)Establishing education or internship abroad programs, domestic globally-focused internships, or other innovative approaches to enable undergraduate or graduate students in professional education or technical training to develop foreign language skills and knowledge of foreign cultures, societies, and global dimensions of their professional fields.(4)Developing collaborations between institutions of higher education and corporations or non-profit organizations in order to strengthen engagement and competitiveness in global business, trade, or other global professional activities.(d)Discretionary activitiesAn eligible entity that receives a grant or contract under this section may use the grant or contract to carry out the following:(1)Developing specialized teaching materials and courses, including foreign language and area or global studies materials, and innovative technological delivery systems appropriate for professionally-oriented students.(2)Establishing student fellowships or other innovative support opportunities, including for underrepresented populations, first generation college students (defined in section 402A), and heritage learners, for education and training in global professional development activities.(3)Developing opportunities or fellowships for faculty or junior faculty of professional education or technical training (including the faculty of minority-serving institutions or community colleges) to acquire or strengthen international and global skills and perspectives.(4)Creating institutes that take place over academic breaks, like the summer, including through technological means, and cover foreign language, world area, global, or other international studies in learning areas of global business, science, technology, engineering, or other professional education and training fields.(5)Internationalizing curricula at minority-serving institutions or community colleges to further the purpose of this section.(6)Establishing international linkages or partnerships with institutions of higher education, corporations, or organizations that contribute to the objectives of this section.(7)Developing programs to inform the public of increasing global interdependence in professional education and technical training fields.(8)Establishing trade education programs through agreements with regional, national, global, bilateral, or multilateral trade centers, councils, or associations.(e)ApplicationEach eligible entity desiring a grant or contract under this section shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including assurances that—(1)each proposed project have reasonable and demonstrable plans for sustainability and replicability upon completion of the project;(2)the institution of higher education will use the assistance provided under this section to supplement and not supplant other activities described in subsection (b) that are conducted by the institution of higher education as of the day before the date of the grant or contract;(3)in the case of eligible entities that are consortia of institutions of higher education, or partnership described in subsection (g)(1)(C), a copy of their partnership agreement that demonstrates compliance with subsection (b) will be provided to the Secretary;(4)the activities funded by the grant or contract will reflect diverse perspectives and a wide range of views of world regions and international affairs where applicable; and(5)if applicable, a demonstration of why the eligible entity needs a waiver or reduction of the matching requirement under subsection (f).(f)Matching requirement(1)In generalThe Federal share of the total cost for carrying out a program supported by a grant under this section shall be not more than 50 percent.(2)Non-Federal share contributionsThe non-Federal share of such cost shall be not less than 50 percent and may be provided either in-kind or in cash, from institutional and non-institutional funds, including contributions from State and private sector corporations, nonprofit entities, or foundations.(3)Special ruleNotwithstanding paragraphs (1) and (2), the Secretary may waive or reduce the non-Federal share required under paragraph (2) for eligible entities that—(A)are minority-serving institutions or are community colleges; or(B)have submitted a grant application as required by subsection (e) that demonstrates a need for such a waiver or reduction.(g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an institution of higher education;(B)a consortia of such institutions; or(C)a partnership between—(i)an institution of higher education or a consortia of such institutions; and(ii)at least one corporate or nonprofit entity.(2)Professional education and technical trainingThe term professional education and technical training means a program at an institution of higher education that offers undergraduate, graduate, or post-graduate level education in a professional or technical field that is determined by the Secretary as meeting a national need for global or international competency (which may include business, science, technology, engineering, law, health, energy, environment, agriculture, transportation, or education).(h)Funding ruleNotwithstanding any other provision of this title, funds made available to the Secretary for a fiscal year may not be obligated or expended to carry out this section unless the funds appropriated for such fiscal year to carry out this title exceed $69,353,000..(f)Discontinuation of certain authorizations of appropriationsPart B of title VI of the Higher Education Act of 1965 (20 U.S.C. 1130 et seq.) is further amended by striking section 614.(g)Repeal of Institute for International Public PolicyTitle VI of the Higher Education Act of 1965 (20 U.S.C. 1131 et seq.) is amended—(1)by striking part C; and(2)by redesignating part D as part C.(h)DefinitionsSection 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a)) is amended—(1)in paragraph (9), by striking and at the end;(2)in paragraph (10), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(11)the term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316);(12)the term heritage student means a postsecondary student who—(A)was born in the United States to immigrant parents or immigrated to the United States at an early age;(B)is proficient in English, but raised in a family primarily speaking 1 or more languages of the country of origin; and(C)maintains a close affinity with the family’s culture and language of origin; and(13)the term minority-serving institution means an institution of higher education that is eligible to receive a grant under part A or B of title III or title V..(i)Priority to minority-serving institutionsPart C of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.), as redesignated by subsection (g)(2), is further amended—(1)by striking sections 637 and 638; and(2)by adding at the end the following:637.Priority to minority-serving institutions(a)PriorityIn seeking applications and awarding grants under this title, the Secretary, may give priority to—(1)minority-serving institutions; or(2)institutions of higher education that apply for such grants that propose significant and sustained collaborative activities with one or more minority-serving institutions.(b)Technical assistanceThe Secretary shall provide technical assistance to minority-serving institutions to ensure maximum distribution of grants to eligible minority-serving institutions and among each category of such institutions..(j)Authorization of appropriations for international education programsPart C of title VI of the Higher Education Act of 1965 (20 U.S.C. 1132 et seq.), as redesignated by subsection (g)(2), is further amended by adding at the end the following:638.Authorization of appropriations(a)In generalThere are authorized to be appropriated to carry out this title $208,059,000 for fiscal year 2022 and such sums as may be necessary for each of the 5 succeeding fiscal years..6122.Confucius Institutes(a)DefinitionsIn this section—(1)the term Confucius Institute means a cultural institute established as a partnership between a United States institution of higher education and a Chinese institution of higher education to promote and teach Chinese language and culture that is funded, directly or indirectly, by the Government of the People's Republic of China; and(2)the term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(b)Restrictions of confucius institutesExcept as provided in subsection (e), an institution of higher education that maintains a contract or agreement between the institution and a Confucius Institute shall not be eligible to receive Federal funds provided under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), except funds provided under title IV of such Act, unless the institution satisfies the requirements and conditions of subsection (c) or (d). (c)Evaluation of Confucius Institute contracts or agreements(1)In generalThe Secretary of Education, in consultation with the National Academies of Science, Engineering, and Medicine, shall evaluate any contract or agreement between an institution of higher education and a Confucius Institute, and publish such evaluation on the website of the Department of Education, to confirm that any such contract or agreement includes clear provisions that— (A)protect academic freedom at the institution;(B)prohibit the application of any foreign law on any campus of the institution; and(C)grant full managerial authority of the Confucius Institute to the institution, including full control over what is being taught, the activities carried out, the research grants that are made, and who is employed at the Confucius Institute.(2)Failure to satisfy conditionsIf the Secretary of Education, in consultation with the National Academies of Science, Engineering, and Medicine, cannot confirm that the contract or agreement includes the clear provisions in accordance with paragraph (1), the conditions under such paragraph shall not be considered to be satisfied for the purposes of subsection (b). (d)Public inspection requirementThe Secretary of Education shall ensure that each institution of higher education that maintains a contract or agreement between the institution and a Confucius Institute makes available for public inspection—(1)a true copy of the contract or agreement between the institution and the Confucius Institute; and(2)a translation in English of the contract or agreement between the institution and the Confucius Institute that is certified by a third party translator.(e)Special ruleNotwithstanding any other provision of this section, this section shall not apply to an institution of higher education if that institution has fulfilled the requirements for a waiver from the Department of Defense as described under section 1062 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) and made the documents available for public inspection in accordance with subsection (d). (f)SunsetThis section shall cease to be effective on September 30, 2027.6123.Sustaining the Truman Foundation and the Madison Foundation(a)Truman Memorial Scholarship Fund(1)In GeneralSection 10(b) of Public Law 93–642 (20 U.S.C. 2001 et seq.) is amended to read as follows:(b)(1)It shall be the duty of the Secretary of the Treasury to invest in full the amounts appropriated to the fund.(2)Investments of amounts appropriated to the fund shall be made in public debt securities of the United States with maturities suitable to the fund. For such purpose, such obligations may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at the market price.(3)The purposes for which obligations of the United States may be issued under chapter 31 of title 31, United States Code, are hereby extended to authorize the issuance at par of special obligations exclusively to the fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt, except that where such average rate is not a multiple of 1/8 of 1 percent, the rate of interest of such special obligations shall be the multiple of 1/8 of 1 percent next lower than such average rate. Such special obligations shall be issued only if the Secretary determines that the purchases of other interest-bearing obligations of the United States, or of obligations guaranteed as to both principal and interest by the United States or original issue or at the market price, is not in the public interest..(2)Authorization of appropriationsSection 14 of Public Law 93–642 (20 U.S.C. 2013) is amended by striking $30,000,000 to the fund and inserting to the Harry S. Truman Memorial Scholarship Trust Fund such sums as may be necessary for fiscal year 2022 and each succeeding fiscal year..(b)James Madison Memorial Fellowship Trust Fund(1)In GeneralSubsection (b) of section 811 of the James Madison Memorial Fellowship Act (20 U.S.C. 4510) is amended to read as follows:(b)(1)It shall be the duty of the Secretary of the Treasury to invest in full the amounts appropriated to the fund.(2)Subject to paragraph (3), investments of amounts appropriated to the fund shall be made in public debt securities of the United States with maturities suitable to the fund. For such purpose, such obligations may be acquired—(A)on original issue at the issue price; or(B)by purchase of outstanding obligations at the market price. The purposes for which obligations of the United States may be issued under chapter 31 of title 31, United States Code, are hereby extended to authorize the issuance at par of special obligations exclusively to the fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt, except that where such average rate is not a multiple of 1/8 of 1 percent, the rate of interest of such special obligations shall be the multiple of 1/8 of 1 percent next lower than such average rate. Such special obligations shall be issued only if the Secretary determines that the purchases of other interest-bearing obligations of the United States, or of obligations guaranteed as to both principal and interest by the United States or original issue or at the market price, is not in the public interest.(3)(A)Notwithstanding paragraph (2), upon receiving a determination of the Board described in subparagraph (B), the Secretary shall invest up to 40 percent of the fund’s assets in securities other than public debt securities of the United States, provided that the securities are traded in established United States markets.(B)A determination described in this subparagraph is a determination by the Board that investments as described in subparagraph (A) are necessary to enable the Foundation to carry out the purposes of this title without any diminution of the number of fellowships provided under section 804.(C)Nothing in this paragraph shall be construed to limit the authority of the Board to increase the number of fellowships provided under section 804, or to increase the amount of the fellowship authorized by section 809, as the Board considers appropriate and is otherwise consistent with the requirements of this title..(2)Authorization of appropriationsSection 816 of the James Madison Memorial Fellowship Act (20 U.S.C. 4515) is amended to read as follows:816.Authorization of appropriationsThere are authorized to be appropriated to the James Madison Memorial Trust Fund such sums as may be necessary to carry out the provisions of this title for fiscal year 2022 and each succeeding fiscal year..6124.Disclosures of foreign gifts and contracts at institutions of higher education(a)Disclosures of foreign giftsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended to read as follows:117.Disclosures of foreign gifts(a)Disclosure reports(1)Aggregate gifts and contract disclosuresAn institution shall file a disclosure report described in subsection (b) with the Secretary not later than March 31 immediately following any calendar year in which the institution receives a gift from, or enters into a contract with, a foreign source, the value of which is $50,000 or more, considered alone or in combination with all other gifts from, or contracts with, that foreign source within the calendar year.(2)Disclosure of contracts with undetermined monetary valueAn institution shall file a disclosure report described in subsection (b) with the Secretary not later than March 31 immediately following any calendar year in which the institution enters into a contract with a foreign source that has an undetermined monetary value.(3)Foreign source ownership or control disclosuresIn the case of an institution that is owned or controlled by a foreign source, the institution shall file a disclosure report described in subsection (b) with the Secretary not later than March 31 of every year.(b)Contents of reportEach report to the Secretary required by subsection (a) shall contain the following:(1)(A)In the case of an institution required to file a report under paragraph (1) or (2) of subsection (a)—(i)for gifts received from or contracts entered into with a foreign government, the aggregate amount of such gifts and contracts received from each foreign government; and (ii)for gifts received from or contracts entered into with a foreign source other than a foreign government, the aggregate dollar amount of such gifts and contracts attributable to a particular country and the legal or formal name of the foreign source. (B)For purposes of this paragraph, the country to which a gift is attributable is—(i)the country of citizenship, or if unknown, the principal residence, for a foreign source who is a natural person; or(ii)the country of incorporation, or if unknown, the principal place of business, for a foreign source which is a legal entity.(2)In the case of an institution required to file a report under subsection (a)(3)—(A)the information described in paragraph (1)(A) (without regard to any gift or contract threshold described in subsection (a)(1));(B)the identity of the foreign source that owns or controls the institution;(C)the date on which the foreign source assumed ownership or control; and(D)any changes in program or structure resulting from the change in ownership or control.(3)An assurance that the institution will maintain a true copy of each gift or contract agreement subject to the disclosure requirements under this section, until the latest of—(A)the date that is 4 years after the date of the agreement;(B)the date on which the agreement terminates; or(C)the last day of any period that applicable State public record law requires a true copy of such agreement to be maintained.(4)An assurance that the institution will produce true copies of gift and contract agreements subject to the disclosure requirements under this section upon request of the Secretary during a compliance audit or other institutional investigation and shall ensure all gifts and contracts from the foreign source are translated into English by a third party unaffiliated with the foreign source or institution for this purpose.(c)Additional disclosures for restricted and conditional gifts and contractsNotwithstanding the provisions of subsection (b), whenever any institution receives a restricted or conditional gift or contract from a foreign source, the institution shall disclose the following to the Department translated into English by a third party unaffiliated with the foreign source or institution:(1)For such gifts received from or contracts entered into with a foreign source other than a foreign government, the amount, the date, and a description of such conditions or restrictions. The report shall also disclose the country of citizenship, or if unknown, the principal residence for a foreign source which is a natural person, and the country of incorporation, or if unknown, the principal place of business for a foreign source which is a legal entity.(2)For gifts received from or contracts entered into with a foreign government, the amount, the date, a description of such conditions or restrictions, and the name of the foreign government.(d)Relation to other reporting requirements(1)State requirementsIf an institution that is required to file a disclosure report under subsection (a) is within a State which has enacted requirements for public disclosure of gifts from or contracts with a foreign source that includes all information required under this section for the same or an equivalent time period, a copy of the disclosure report filed with the State may be filed with the Secretary in lieu of the report required under such subsection. The State in which the institution is located shall provide to the Secretary such assurances as the Secretary may require to establish that the institution has met the requirements for public disclosure under State law if the State report is filed.(2)Use of other federal reportsIf an institution receives a gift from, or enters into a contract with, a foreign source, where any other department, agency, or bureau of the executive branch requires a report containing all the information required under this section for the same or an equivalent time period, a copy of the report may be filed with the Secretary in lieu of a report required under subsection (a).(e)Public disclosure and modification of reports(1)In generalNot later than 30 days after receiving a disclosure report under this section, the Secretary shall make such report electronically available to the public for downloading on a searchable database under which institutions can be individually identified and compared.(2)ModificationsThe Secretary shall incorporate a process permitting institutions to revise and update previously filed disclosure reports under this section to ensure accuracy, compliance, and ability to cure.(f)Sanctions for noncompliance(1)In generalAs a sanction for noncompliance with the requirements under this section, the Secretary may impose a fine on an institution that in any year knowingly or willfully violates this section, that is—(A)in the case of a failure to disclose a gift or contract with a foreign source as required under this section or to comply with the requirements of subsection (b)(4), in an amount that is not less than $250 but not more than the amount of the gift or contract with the foreign source; or(B)in the case of any violation of the requirements of subsection (a)(3), in an amount that is not more than 25 percent of the total amount of funding received by the institution under this Act.(2)Repeated failures(A)Knowing and willful failuresIn addition to a fine for a violation in any year in accordance with paragraph (1) and subject to subsection (e)(2), the Secretary shall impose a fine on an institution that knowingly and willfully fails in 3 consecutive years to comply with the requirements of this section, that is—(i)in the case of a failure to disclose a gift or contract with a foreign source as required under this section or to comply with the requirements of subsection (b)(4), in an amount that is not less than $100,000 but not more than twice the amount of the gift or contract with the foreign source; or(ii)in the case of any violation of the requirements of subsection (a)(3), in an amount that is not more than 25 percent of the total amount of funding received by the institution under this Act.(B)Administrative FailuresThe Secretary shall impose a fine on an institution that fails to comply with the requirements of this section in 3 consecutive years, in an amount that is not less than $250 but not more than the amount of the gift or contract with the foreign source.(C)Compliance plan requirementAn institution that fails to file a disclosure report for a receipt of a gift from or contract with a foreign source in 2 consecutive years, shall be required to submit a compliance plan to Secretary.(g)Compliance officerAny institution that is required to report a gift or contract under this section shall designate and maintain a compliance officer who—(1)shall be a current employee or legally authorized agent of such institution; and(2)shall be responsible, on behalf of the institution, for compliance with the foreign gift reporting requirement under this section and section 124, if applicable.(h)Single point of contactThe Secretary shall maintain a single point of contact to—(1)receive and respond to inquiries and requests for technical assistance from institutions of higher education regarding compliance with the requirements of this section; and(2)coordinate the disclosure of information on the searchable database, and process for modifications of disclosures and ability to cure, as described in subsection (e).(i)Treatment of certain payments and gifts(1)ExclusionsThe following shall not be considered a gift from a foreign source under this section:(A)Any payment of one or more elements of a student’s cost of attendance (as defined in section 472) to an institution by, or scholarship from, a foreign source who is a natural person, acting in their individual capacity and not as an agent for, at the request or direction of, or on behalf of, any person or entity (except the student), made on behalf of no more than 15 students that is not made under contract with such foreign source, except for the agreement between the institution and such student covering one or more elements of such student’s cost of attendance.(B)Assignment or license of registered industrial and intellectual property rights, such as patents, utility models, trademarks, or copyrights, or technical assistance, that are not identified as being associated with a national security risk or concern by the Federal Research Security Council as described under section 7902 of title 31, United States Code, as added by section 4493 of the Securing America's Future Act.(2)InclusionsAny gift to, or contract with, an entity or organization, such as a research foundation, that operates substantially for the benefit or under the auspices of an institution shall be considered a gift to or with respectively, such institution.(j)DefinitionsIn this section—(1)the term contract—(A)means any—(i)agreement for the acquisition by purchase, lease, or barter of property or services by the foreign source, for the direct benefit or use of either of the parties, except as provided in subparagraph (B); or(ii)affiliation, agreement, or similar transaction with a foreign source and is based on the use or exchange of an institution’s name, likeness, time, services, or resources, except as provided in subparagraph (B); and(B)does not include any agreement made by an institution located in the United States for the acquisition, by purchase, lease, or barter, of property or services from a foreign source;(2)the term foreign source means—(A)a foreign government, including an agency of a foreign government;(B)a legal entity, governmental or otherwise, created under the laws of a foreign state or states;(C)an individual who is not a citizen or a national of the United States or a trust territory or protectorate thereof; and(D)an agent, including a subsidiary or affiliate of a foreign legal entity, acting on behalf of a foreign source;(3)the term gift means any gift of money, property, resources, staff, or services;(4)the term institution means an institution of higher education, as defined in section 102, or, if a multicampus institution, any single campus of such institution, in any State; and(5)the term restricted or conditional gift or contract means any endowment, gift, grant, contract, award, present, or property of any kind which includes provisions regarding—(A)the employment, assignment, or termination of faculty;(B)the establishment of departments, centers, institutes, instructional programs, research or lecture programs, or new faculty positions;(C)the selection or admission of students; or(D)the award of grants, loans, scholarships, fellowships, or other forms of financial aid restricted to students of a specified country, religion, sex, ethnic origin, or political opinion..(b)Policy regarding conflicts of interest from foreign gifts and contractsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Institutional policy regarding foreign gifts and contracts to faculty and staff(a)Requirement to maintain policy and databaseEach institution of higher education described in subsection (b) shall—(1)maintain a policy requiring faculty, professional staff, and other staff engaged in research and development (as determined by the institution) employed at such institution to disclose to such institution any gifts received from, or contracts entered into with, a foreign source;(2)maintain a searchable database of information disclosed in paragraph (1) for the previous five years, except an institution shall not be required to include in the database gifts or contracts received or entered into before the date of enactment of the Securing America's Future Act; and(3)maintain a plan to effectively identify and manage potential information gathering by foreign sources through espionage targeting faculty, professional staff, and other staff engaged in research and development (as determined by the institution) that may arise from gifts received from, or contracts entered into with, a foreign source, including through the use of periodic communications and enforcement of the policy described in paragraph (1).(b)InstitutionsAn institution of higher education shall be subject to the requirements of this section if such institution—(1)is an institution of higher education as defined under section 102; and(2)had more than $5,000,000 in research and development expenditures in any of the previous five years.(c)Sanctions for noncompliance(1)In generalAs a sanction for noncompliance with the requirements under this section, the Secretary may impose a fine on an institution that in any year knowingly or willfully violates this section, in an amount that is not less than $250 but not more than $1,000.(2)Second failureIn addition to a fine for a violation in accordance with paragraph (1), the Secretary shall impose a fine on an institution that knowingly, willfully, and repeatedly fails to comply with the requirements of this section in a second consecutive year in an amount that is not less than $1,000 but not more than $25,000.(3)Third and additional failuresIn addition to a fine for a violation in accordance with paragraph (1) or (2), the Secretary shall impose a fine on an institution that knowingly, willfully, and repeatedly fails to comply with the requirements of this section in a third consecutive year, or any consecutive year thereafter, in an amount that is not less than $25,000 but not more than $50,000.(4)Administrative failuresThe Secretary shall impose a fine on an institution that fails in 3 consecutive years to comply with the requirements of this section in an amount that is not less than $250 but not more than $25,000.(5)Compliance plan requirementAn institution that fails to comply with the requirements under this section for 2 consecutive years shall be required to submit a compliance plan to the Secretary.(d)DefinitionsIn this section—(1)the terms foreign source and gift have the meaning given the terms in section 117;(2)the term contract means any— (A)agreement for the acquisition by purchase, lease, or barter of property or services by the foreign source, for the direct benefit or use of either of the parties; or(B)affiliation, agreement, or similar transaction with a foreign source based on the use or exchange of the name, likeness, time, services, or resources of faculty, professional staff, and other staff engaged in research and development (as determined by the institution); and(3)the term professional staff means professional employees, as defined in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203)..(c)Regulations(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall begin the negotiated rulemaking process under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a) to carry out the amendments made by subsections (a) and (b).(2)IssuesRegulations issued pursuant to paragraph (1) to carry out the amendment made by subsection (a) shall, at a minimum, address the following issues:(A)Instructions on reporting structured gifts and contracts.(B)The inclusion in institutional reports of gifts received from, and contracts entered into with, foreign sources by entities and organizations, such as research foundations, that operate substantially for the benefit or under the auspices of the institution.(C)Procedures to protect confidential or proprietary information included in gifts and contracts.(D)The alignment of such regulations with the reporting and disclosure of foreign gifts or contracts required by other Federal agencies.(E)The treatment of foreign gifts or contracts involving research or technologies identified as being associated with a national security risk or concern by the Federal Research Security Council as described under section 7902 of title 31, United States Code, as added by section 4493 of this Act.(3)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date on which the regulations issued under paragraph (1) take effect. IICommittee on the Judiciary provisions6201.Short titleThis title may be cited as the Merger Filing Fee Modernization Act of 2021.6202.Premerger notification filing feesSection 605 of Public Law 101–162 (15 U.S.C. 18a note) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking $45,000 and inserting $30,000;(ii)by striking $100,000,000 and inserting $161,500,000;(iii)by striking 2004 and inserting 2022; and(iv)by striking 2003 and inserting 2021;(B)in paragraph (2)—(i)by striking $125,000 and inserting $100,000;(ii)by striking $100,000,000 and inserting $161,500,000;(iii)by striking but less and inserting but is less; and(iv)by striking and at the end;(C)in paragraph (3)—(i)by striking $280,000 and inserting $250,000; and(ii)by striking the period at the end and inserting but is less than $1,000,000,000 (as so adjusted and published);; and(D)by adding at the end the following:(4)$400,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $1,000,000,000 (as so adjusted and published) but is less than $2,000,000,000 (as so adjusted and published);(5)$800,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $2,000,000,000 (as so adjusted and published) but is less than $5,000,000,000 (as so adjusted and published); and(6)$2,250,000 if the aggregate total amount determined under section 7A(a)(2) of the Clayton Act (15 U.S.C. 18a(a)(2)) is not less than $5,000,000,000 (as so adjusted and published).; and(2)by adding at the end the following:(c)(1)For each fiscal year commencing after September 30, 2022, the filing fees in this section shall be increased each year by an amount equal to the percentage increase, if any, in the Consumer Price Index, as determined by the Department of Labor or its successor, for the year then ended over the level so established for the year ending September 30, 2021.(2)As soon as practicable, but not later than January 31 of each year, the Federal Trade Commission shall publish the adjusted amounts required by paragraph (1).(3)The Federal Trade Commission shall not adjust amounts required by paragraph (1) if the percentage increase described in paragraph (1) is less than 1 percent.(4)An amount adjusted under this section shall be rounded to the nearest multiple of $5,000..6203.Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022—(1)$252,000,000 for the Antitrust Division of the Department of Justice; and(2)$418,000,000 for the Federal Trade Commission.6204.Collection of demographic information for patent inventors(a)AmendmentChapter 11 of title 35, United States Code, is amended by adding at the end the following:124.Collection of demographic information for patent inventors(a)Voluntary collectionThe Director shall provide for the collection of demographic information, including gender, race, military or veteran status, and any other demographic category that the Director determines appropriate, related to each inventor listed with an application for patent, that may be submitted voluntarily by that inventor.(b)Protection of informationThe Director shall—(1)keep any information submitted under subsection (a) confidential and separate from the application for patent; and(2)establish appropriate procedures to ensure—(A)the confidentiality of any information submitted under subsection (a); and(B)that demographic information is not made available to examiners or considered in the examination of any application for patent.(c)Relation to other laws(1)Freedom of Information ActAny demographic information submitted under subsection (a) shall be exempt from disclosure under section 552(b)(3) of title 5.(2)Federal information policy lawSubchapter I of chapter 35 of title 44 shall not apply to the collection of demographic information under subsection (a).(d)Publication of demographic information(1)Report requiredNot later than 1 year after the date of enactment of this section, and not later than January 31 of each year thereafter, the Director shall make publicly available a report that, except as provided in paragraph (3)—(A)includes the total number of patent applications filed during the previous year disaggregated—(i)by demographic information described in subsection (a); and(ii)by technology class number, technology class title, country of residence of the inventor, and State of residence of the inventor in the United States;(B)includes the total number of patents issued during the previous year disaggregated— (i)by demographic information described in subsection (a); and(ii)by technology class number, technology class title, country of residence of the inventor, and State of residence of the inventor in the United States; and(C)includes a discussion of the data collection methodology and summaries of the aggregate responses.(2)Data availabilityIn conjunction with issuance of the report under paragraph (1), the Director shall make publicly available data based on the demographic information collected under subsection (a) that, except as provided in paragraph (3), allows the information to be cross-tabulated to review subgroups.(3)PrivacyThe Director—(A)may not include personally identifying information in—(i)the report made publicly available under paragraph (1); or(ii)the data made publicly available under paragraph (2); and(B)in making publicly available the report under paragraph (1) and the data under paragraph (2), shall anonymize any personally identifying information related to the demographic information collected under subsection (a).(e)Biennial reportNot later than 2 years after the date of enactment of this section, and every 2 years thereafter, the Director shall submit to Congress a biennial report that evaluates the data collection process under this section, ease of access to the information by the public, and recommendations on how to improve data collection..(b)Technical and conforming amendmentThe table of sections at the beginning of chapter 11 of title 35, United States Code, is amended by adding at the end the following:124. Collection of demographic information for patent inventors..IIIMiscellaneous6301.Enhancing entrepreneurship for the 21st century(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Energy and Commerce of the House of Representatives.(2)EntrepreneurThe term entrepreneur means an individual who founded, or is a member of a group that founded, a United States business.(3)SecretaryThe term Secretary means the Secretary of Commerce.(4)United States businessThe term United States business means a corporation, partnership, association, joint-stock company, business trust, unincorporated organization, or sole proprietorship that—(A)has its principal place of business in the United States; or(B)is organized under the laws of a State of the United States or a territory, possession, or commonwealth of the United States.(b)FindingsCongress finds the following:(1)Recent research has demonstrated that—(A)new businesses (commonly referred to as startups)—(i)are disproportionately responsible for the innovations that drive economic growth; and(ii)account for virtually all net new job creation;(B)the rate of formation of United States businesses has fallen significantly in recent years; and(C)as determined by widely cited research, the decline in the rate described in subparagraph (B) is occurring in all 50 States, in all but a handful of 360 metro areas examined, and across a broad range of industry sectors.(2)Before policymakers can identify ways in which the decline in the rate described in paragraph (1)(B) may be counteracted, the underlying causes of the decline must be identified.(3)Economists have identified several factors that may explain the decline in the rate described in paragraph (1)(B), including—(A)demographic changes caused by an aging workforce and slowing population growth;(B)increased industry concentration that may make it more difficult for new market entrants to compete with established companies;(C)increased risk-aversion following the financial crisis and recession that occurred in 2008 and 2009 and deterioration of household balance sheets;(D)difficulties relating to access to capital, particularly difficulties encountered by underserved populations, women, and members of minority groups;(E)the concentration of venture capital in only a few cities;(F)record levels of student debt; and(G)inefficiencies or other difficulties relating to the commercialization of federally funded research and innovation.(c)Assessment and analysis(1)Assessment and analysis requiredNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Director of the Bureau of the Census and the Director of the Bureau of Economic Analysis of the Department of Commerce, shall conduct an assessment and analysis regarding the reasons for the state of the formation of new United States businesses during a period—(A)that the Secretary determines appropriate based on the data described in paragraph (2)(A)(i); and(B)ending on the date on which the assessment and analysis is conducted.(2)Considerations and consultation(A)In generalIn conducting the assessment and analysis required under paragraph (1), the Secretary shall—(i)notwithstanding any other provision of Federal law, and subject to subparagraph (B), review data collected and maintained by—(I)the Bureau of the Census;(II)the Bureau of Economic Analysis;(III)the Bureau of Labor Statistics;(IV)the Small Business Administration;(V)the Department of the Treasury;(VI)the Board of Governors of the Federal Reserve System; and(VII)any other Federal or State agency, or public or private sector organization, that the Secretary determines appropriate;(ii)with respect to the formation of new United States businesses, consider the impact of—(I)demographic changes caused by an aging workforce and slowing population growth;(II)increased industry concentration and whether such concentration may make it more difficult for new market entrants to compete with established companies;(III)increased risk-aversion following the financial crisis and recession that occurred in 2008 and 2009 and deterioration of household balance sheets;(IV)difficulties relating to access to capital, particularly difficulties encountered by underserved populations, women, and members of minority groups;(V)the concentration of venture capital in only a few cities;(VI)record levels of student debt;(VII)inefficiencies or other difficulties relating to the commercialization of federally funded research and innovation;(VIII)the use of federally funded research and innovation in the commercial market;(IX)regulatory burden, overlap, complexity, and uncertainty at the Federal and State levels;(X)aspects of the Internal Revenue Code of 1986 that penalize, obstruct, or otherwise disadvantage new businesses, or investors in new businesses, relative to incumbent businesses, or investors in incumbent businesses, respectively;(XI)foreign-born entrepreneurs and the impact of those entrepreneurs on job creation; and(XII)any other factor that the Secretary determines appropriate; and(iii)consult with—(I)the heads of any agencies and offices of the Federal Government that the Secretary determines appropriate, including—(aa)the Secretary of the Treasury;(bb)the Secretary of Labor;(cc)the Administrator of the Small Business Administration;(dd)the Chief Counsel of the Office of Advocacy of the Small Business Administration; and(ee)the Board of Governors of the Federal Reserve System;(II)entrepreneurs, including entrepreneurs who are women or members of minority groups, and especially entrepreneurs who founded United States businesses that experienced rapid growth; and(III)representatives from consumer, community, and entrepreneurship advocacy organizations.(B)ConfidentialityWith respect to data reviewed by the Secretary under subparagraph (A)(i), the Secretary shall ensure that the data is subject to the same confidentiality requirements and protections as the confidentiality requirements and protections of the agency or entity, as applicable, providing the data.(3)ReportThe Secretary shall submit to the appropriate committees of Congress a report regarding the findings of the Secretary with respect to the assessment and analysis conducted under paragraph (1).6302.Prohibition on Federal funding for Wuhan Institute of VirologyNotwithstanding any other provision of law, no Federal funding may be made available to the Wuhan Institute of Virology located in the City of Wuhan in the People’s Republic of China.6303.Enforcement of intellectual property provisions of Economic and Trade Agreement Between the Government of the United States of America and the Government of China(a)Sense of CongressIt is the sense of Congress that—(1)the Agreement includes significant mandates for the People's Republic of China related to its domestic intellectual property regime, including with respect to copyrights, trademarks, trade secrets, and patents;(2)the changes included in the Agreement, if implemented effectively, should improve the domestic intellectual property framework of the People's Republic of China, which has historically proven to harm the innovation and creative communities in the United States;(3)despite commitments made by the Government of the People's Republic of China under the Agreement, ongoing market access barriers, uneven enforcement, measures requiring forced technology transfer, and serious deficiencies in the rule of law continue to make the business environment in the People's Republic of China highly challenging for rights holders in the United States;(4)as reflected in the 2021 report by the United States Trade Representative required under section 182(h) of the Trade Act of 1974 (19 U.S.C. 2242(h)) (commonly referred to as the Special 301 Report), the People's Republic of China has consistently been listed in that annual report since 1989 as a trading partner of the United States that fails to provide adequate and effective IP protection and enforcement for U.S. inventors, creators, brands, manufacturers, and service providers, which, in turn, harm American workers; and(5)Congress encourages the United States Trade Representative, the Attorney General, the Secretary of State, the Secretary of Homeland Security, the Secretary of Commerce, and the Director of the United States Patent and Trademark Office—(A)to use all available tools to ensure that the People's Republic of China fully implements its commitments under the Agreement; and(B)to actively consider additional means to require the People's Republic of China to address unfair market access barriers, forced technology transfer requirements, and broader intellectual property theft concerns, including through future trade agreements and working with partners in multilateral organizations, such as the Group of 7 (G7), the Group of 20 (G20), and the World Trade Organization. (b)Enforcement of AgreementThe President, acting through the United States Trade Representative, shall coordinate with the heads of such Federal agencies as the President considers appropriate to enforce the actions related to intellectual property laid out in the Agreement including—(1)the civil, administrative, and criminal procedures and deterrent-level civil and criminal penalties provided in the Agreement; and(2)by using the full enforcement authority of the President, including any enforcement authority in connection with the identification and reporting process under section 182 of the Trade Act of 1974 (19 U.S.C. 2242).(c)Report on status of implementation of certain obligations(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the United States Trade Representative shall submit to the appropriate committees of Congress a report on the status of the implementation by the People's Republic of China of its obligations under Chapter 1 of the Agreement.(2)Information in reportEach report required by paragraph (1) shall contain information sufficient to enable the appropriate committees of Congress to assess the extent of the compliance by the People's Republic of China with the Agreement, including appropriate quantitative metrics.(d)DefinitionsIn this section:(1)AgreementThe term Agreement means the Economic and Trade Agreement Between the Government of the United States of America and the Government of China, dated January 15, 2020.(2)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives.6304.Findings and sense of the Senate regarding an investigation to determine the origins of COVID–19(a)FindingsCongress finds the following:(1)COVID–19 has taken the lives of nearly 3,500,000 individuals around the world.(2)Understanding the origins of the COVID–19 pandemic is essential to addressing our vulnerabilities and preventing future crises.(3)In May 2020, the World Health Assembly did not authorize a comprehensive investigation into the origins of COVID–19, and instead passed a significantly limited compromise resolution, with Chinese government support, which did not explicitly include in its scope the possibility of a research-related accident.(4)The 2020 World Health Assembly resolution and its terms of reference, which were negotiated privately between the World Health Organization (in this section referred to as WHO) and Chinese authorities, handed the Chinese government control over the joint-study process by giving the Chinese government veto power over which international experts were allowed to participate in the joint study and by agreeing that most primary research would be carried out by Chinese teams without ensuring broad access to primary data by international experts.(5)As a result of these terms, the significant structural, procedural, and analytical shortcomings of the joint study, and the severe restrictions imposed by Chinese authorities, the WHO-convened joint study into the origins of COVID–19 was prevented from providing a balanced consideration of the multiple theories of the origin of COVID–19.(6)Only 4 of the 313 pages of the joint-study team report and its annexes addressed the possibility of a laboratory accident, and no thorough examination of the lab incident hypothesis was carried out by the joint-study team.(7)Some of the international experts on the joint-study team stated that they lacked the means and resources to properly investigate the research-related accident hypothesis, and they were neither able nor meant to do such a full investigation but instead were acting as a study review group.(8)WHO Director-General Dr. Tedros Adhanom Ghebreyesus commented on March 30, 2021, the day the joint-study report was released, I do not believe that [the joint-study team's] assessment [of a possible lab incident] was extensive enough. Further data and studies will be needed to reach more robust conclusions … potentially with additional missions involving specialist experts, which I am ready to deploy..(9)The WHO Director-General further commented, As far as WHO is concerned all hypotheses remain on the table … We have not yet found the source of the virus, and we must continue to follow the science and leave no stone unturned as we do … It is clear that we need more research across a range of areas, which will entail further field visits..(10)The March 30, 2021 Joint Statement on the WHO-convened COVID–19 Origins Study by the United States and 13 other countries recognized the severe shortcomings of the joint-study process and called for a transparent and independent analysis and evaluation, free from interference and undue influence..(11)In spite of the devastation the COVID–19 pandemic has caused in the United States and around the world, no process currently exists to ensure a comprehensive investigation into the source of COVID–19.(12)Such an investigation is essential for ensuring this type of crisis never happens again for the benefit of all people, all nations, and future generations.(b)Sense of the SenateIt is the sense of the Senate that—(1)a comprehensive investigation to determine the origins of COVID–19 must be conducted by WHO immediately, with access to all relevant records, samples, and personnel in China, and that such investigation must fully explore all possible sources of the COVID–19 pandemic, including exclusively natural zoonosis in the wild, human contamination in an animal farm, and a research-related accident;(2)the United States delegation to the World Health Assembly should, in concert with allies and partners around the world, work to ensure that an international scientific investigation into the origins of COVID–19, with full access to all relevant records, samples, and personnel in China, will be authorized by the World Health Assembly and implemented with extreme urgency; and(3)should such a full investigation not be authorized by the 2021 World Health Assembly, then the United States Government should immediately begin planning a comprehensive and data-driven investigation into the COVID–19 pandemic origins, in concert with willing partner governments and experts around the world. GTrade Act of 202170001.Short title; table of contents(a)Short titleThis division may be cited as the Trade Act of 2021.(b)Table of contentsThe table of contents for this division is as follows: Sec. 70001. Short title; table of contents.Sec. 70002. Appropriate congressional committees defined.TITLE I—Trading Consistent with American valuesSubtitle A—Preventing Importation of Goods Produced by Forced LaborSec. 71001. Investigations of allegations of goods produced by forced labor.Sec. 71002. Preventing importation of seafood and seafood products harvested or produced using forced labor.Subtitle B—Addressing Censorship and Barriers to Digital TradeSec. 71011. Censorship as a trade barrier.Sec. 71012. Designation of official responsible for monitoring unfair trade practices of suppliers of information and communications equipment.Sec. 71013. Negotiation of digital trade agreements.Subtitle C—Protecting Innovators and ConsumersSec. 71021. Technical and legal support for addressing intellectual property rights infringement cases.Sec. 71022. Improvement of anti-counterfeiting measures.Sec. 71023. Reports on chicken, beef, and other meat imports.Sec. 71024. Joint enforcement with allies with respect to importation of goods made with stolen intellectual property.Sec. 71025. Sense of Congress and report on ensuring reliable supply of rare earth minerals.Subtitle D—Ensuring a Level Playing FieldSec. 71031. Report on manner and extent to which the Government of the People’s Republic of China exploits Hong Kong to circumvent United States laws and protections.Sec. 71032. Assessment of overcapacity of industries in the People's Republic of China.Sec. 71033. Duties of Interagency Center on Trade Implementation, Monitoring, and Enforcement.Sec. 71034. Briefing on report related to process for excluding articles imported from the People’s Republic of China from certain duties imposed under section 301 of the Trade Act of 1974.TITLE II—Ensuring Resiliency in Critical Supply ChainsSec. 72001. Facilitating trade in essential supplies.Sec. 72002. Supply chain database and toolkit.TITLE III—Improving Transparency and Administration of Trade Programs and Oversight and Accountability of Trade AgenciesSec. 73001. Process for exclusion of articles from duties under section 301 of the Trade Act of 1974.Sec. 73002. Enhanced congressional oversight of the United States Trade Representative and the Department of Commerce.Sec. 73003. Establishment of Inspector General of the Office of the United States Trade Representative.Sec. 73004. Authority of U.S. Customs and Border Protection to consolidate, modify, or reorganize customs revenue functions.Sec. 73005. Protection from public disclosure of personally identifiable information contained in manifests.Sec. 73006. Sense of Congress on leadership at World Trade Organization.TITLE IV—Promoting American CompetitivenessSubtitle A—Reauthorization and Reform of Generalized System of PreferencesSec. 74001. Modification of eligibility criteria for beneficiary developing countries.Sec. 74002. Supplemental reviews and reporting.Sec. 74003. Extension of Generalized System of Preferences.Subtitle B—Temporary Duty Suspensions and ReductionsSec. 74011. Reference.PART I—New Duty Suspensions and ReductionsSec. 74021. Shelled pine nuts.Sec. 74022. Licorice extract.Sec. 74023. Refined Carrageenan.Sec. 74024. Irish dairy chocolate crumb.Sec. 74025. Pepperoncini, preserved in vinegar.Sec. 74026. Coconut water in PET bottles.Sec. 74027. 9,11-Octadecadienoic acid.Sec. 74028. Liquid galacto-oligosaccharides.Sec. 74029. Beverage containing coconut water.Sec. 74030. Animal feed additive containing guanidinoacetic acid.Sec. 74031. Tungsten concentrate.Sec. 74032. Piperylene.Sec. 74033. Normal paraffin M (alkanes C10–C14).Sec. 74034. Neodymium (Nd) metal.Sec. 74035. Praseodymium (Pr) metal.Sec. 74036. Heavy rare earth metals, dysprosium (Dy) metal and terbium (Tb) metal.Sec. 74037. Scandium crystal.Sec. 74038. Hexafluorotitanic acid.Sec. 74039. Silica gel cat litter with tray.Sec. 74040. Dioxosilane spherical particles (mean particle size 0.046–0.054 mm).Sec. 74041. Silica gel cat litter.Sec. 74042. Sulfuryl dichloride.Sec. 74043. FS-10D acicular electroconductive tin oxide.Sec. 74044. Certain potassium fluoride.Sec. 74045. Other potassium fluoride.Sec. 74046. LiPF6.Sec. 74047. LiPO2F2.Sec. 74048. Ammonium fluoroborate.Sec. 74049. Sodium tetrafluoroborate.Sec. 74050. Ferric chloride.Sec. 74051. Ferrous chloride.Sec. 74052. Cupric chloride dihydrate.Sec. 74053. Copper chloride anhydrous.Sec. 74054. Manganese chloride anhydrous.Sec. 74055. Manganese chloride tetrahydrate.Sec. 74056. Reducing agent.Sec. 74057. Manganese carbonate.Sec. 74058. Potassium tetraborate.Sec. 74059. Potassium pentaborate.Sec. 74060. Ammonium thiocyanate.Sec. 74061. Modified amine complex of boron trifluoride.Sec. 74062. Trichlorosilane.Sec. 74063. 1,3-Dichloropropene.Sec. 74064. Hexafluoroisobutylene (HFIB).Sec. 74065. 1,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctane.Sec. 74066. Ethyl benzyl chloride.Sec. 74067. Perfluoroalkyl sulfonate.Sec. 74068. D-Mannitol.Sec. 74069. 3,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-ol.Sec. 74070. Phenyl isopropanol.Sec. 74071. Hydroxytyrosol.Sec. 74072. 1,6-Dihydroxynaphthalene.Sec. 74073. Antioxidant for plastics and rubber.Sec. 74074. Toluhydroquinone (THQ).Sec. 74075. 1,1,1-Tris(4-hydroxyphenyl)ethane.Sec. 74076. mPEG6-mesylate.Sec. 74077. Monoethylene glycol dimethyl ether.Sec. 74078. Diethylene glycol dimethyl ether.Sec. 74079. Diethylene glycol dibutyl ether.Sec. 74080. Tetraethylene glycol dimethyl ether.Sec. 74081. Glycol diether.Sec. 74082. Diglycidyl resorcinol ether.Sec. 74083. Allyl glycidyl ether.Sec. 74084. Vinylcyclohexane monoxide.Sec. 74085. Technical grade of butyl glycidyl ether.Sec. 74086. Aliphatic glycidyl ether.Sec. 74087. Diglycidyl ether of 1,4-butanediol.Sec. 74088. Technical grade of the glycidyl ether of cyclohexane dimethanol.Sec. 74089. Glycidyl ester of neodecanoic acid.Sec. 74090. Cumaldehyde.Sec. 74091. Cyprinal.Sec. 74092. Sodium o-formylbenzenesulfonate.Sec. 74093. Acetylacetone.Sec. 74094. Acetyl propionyl.Sec. 74095. Alpha ionone.Sec. 74096. 2,3,4,5 Tetramethylcyclopent-2-enone.Sec. 74097. Menthone.Sec. 74098. L-Carvone.Sec. 74099. Benzoin.Sec. 74100. Methyl cyclopentenolone.Sec. 74101. 2,4-Dihydroxy-1,5-dibenzoylbenzene.Sec. 74102. Difluorobenzophenone (DFBP).Sec. 74103. PTMI.Sec. 74104. Metrafenone.Sec. 74105. Hexachloroacetone.Sec. 74106. Fire suppression agent.Sec. 74107. D(+)-10-Camphor sulfonic acid.Sec. 74108. Benzyl acetate.Sec. 74109. Propylene glycol diacetate.Sec. 74110. Isopropenyl acetate.Sec. 74111. Diacetin.Sec. 74112. Cocoamine.Sec. 74113. Caprylic acid 98%.Sec. 74114. Fine zinc myristate powder.Sec. 74115. Fine magnesium myristate powder.Sec. 74116. Dipentaerythrityl hexahydroxystearate/hexastearate/hexarosinate.Sec. 74117. Polyglyceryl-2 triisostearate.Sec. 74118. Neopentyl glycol diethylhexanoate.Sec. 74119. Isononyl isononate.Sec. 74120. Acetyl chloride.Sec. 74121. Potassium sorbate.Sec. 74122. Vinyl chloroformate.Sec. 74123. Permethrin.Sec. 74124. Sodium benzoate.Sec. 74125. Benzoic acid, flake.Sec. 74126. Diethylene glycol dibenzoate.Sec. 74127. Methyl benzoate.Sec. 74128. M-Nitrobenzoic acid sodium salt.Sec. 74129. p-Nitrobenzoic acid.Sec. 74130. 4-tert Butylbenzoic acid.Sec. 74131. Sodium adipate.Sec. 74132. Dimethyl sebacate (DMS).Sec. 74133. Dodecanedioic acid.Sec. 74134. Polyhydroxystearic acid of low acid value.Sec. 74135. Undecanedioic acid.Sec. 74136. Hexadecanedioic acid.Sec. 74137. Tetradecanedioic acid.Sec. 74138. Pentadecanedioic acid.Sec. 74139. Tridecanedioic acid.Sec. 74140. Methyl 1-(methoxycarbonyl)cyclopropanecarboxylate (CPDM).Sec. 74141. Calcium HHPA.Sec. 74142. Diethyl phthalate.Sec. 74143. Ammonium lactate.Sec. 74144. Triethyl 2-hydroxypropane-1,2,3-tricarboxylate.Sec. 74145. Diisostearyl malate.Sec. 74146. Salicylic acid.Sec. 74147. Hexyl salicylate.Sec. 74148. Alpha-ketogluteric acid.Sec. 74149. MCPB herbicide.Sec. 74150. 2,4-D Butoxyethylester.Sec. 74151. 2-(2,4-Dichlorophenoxy)acetic acid.Sec. 74152. Diglycolic acid 98%.Sec. 74153. Tri-iso-butyl phosphate (TiBP).Sec. 74154. Trimethylphosphite.Sec. 74155. Organic phosphite.Sec. 74156. Diethyl sulfate.Sec. 74157. Diethyl carbonate.Sec. 74158. Ethyl methyl carbonate.Sec. 74159. Tetradecoxycarbonyloxy tetradecyl carbonate.Sec. 74160. Dicetyl peroxydicarbonate.Sec. 74161. Tetraethyl silicate.Sec. 74162. tert-Octylamine.Sec. 74163. Octadecylamine.Sec. 74164. N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamine.Sec. 74165. 1,10-Diaminodecane.Sec. 74166. 1,5-Pentanediamine.Sec. 74167. Dicyclohexylamine.Sec. 74168. Amantadine hydrochloride 99%.Sec. 74169. N,N-Dimethylaniline.Sec. 74170. Paranitroaniline (PNA).Sec. 74171. Dicloran.Sec. 74172. N,N-Dimethyl-p-toluidine.Sec. 74173. Pendimethalin technical.Sec. 74174. Benzyldimethylamine.Sec. 74175. Diphenyl diphenylene diamine.Sec. 74176. Curative for epoxy resin systems.Sec. 74177. TFMB.Sec. 74178. S-N-Alkyl-anilin.Sec. 74179. p-Cresidine.Sec. 74180. Iminodiacetic acid.Sec. 74181. 11 Aminoundecanoic acid.Sec. 74182. L-Orinithine L-aspartate.Sec. 74183. Iron sodium DTPA.Sec. 74184. Iron glycinate complex.Sec. 74185. Copper glycinate complex.Sec. 74186. Zinc glycinate complex.Sec. 74187. Manganese glycinate complex.Sec. 74188. Iron sodium EDDHA.Sec. 74189. DMF-DMA.Sec. 74190. Mixtures of DMSO and tetrabutyl ammonium fluoride.Sec. 74191. Betaine.Sec. 74192. Prolonium chloride in aqueous solution.Sec. 74193. N,N-Dimethylacetamide.Sec. 74194. N,N-Dimethylformamide.Sec. 74195. DAAM.Sec. 74196. L-Alanyl L-glutamine.Sec. 74197. Granular acrylamido-tert-butyl sulfonic acid (ATBS).Sec. 74198. Glycyl-L-glutamine hydrate.Sec. 74199. Noviflumuron.Sec. 74200. Propanil technical.Sec. 74201. Hexaflumuron.Sec. 74202. Stabilizer for plastics and rubber.Sec. 74203. 2-Amino-5-chloro-N,3-dimethylbenzamide.Sec. 74204. Glycyl-L-tyrosine dihydrate.Sec. 74205. L-Alanyl-L-tyrosine.Sec. 74206. Enzalutamide ITS-2.Sec. 74207. 4-Bromo-2-fluoro-N-methylbenzamide.Sec. 74208. N-Boc-1-aminocyclobutanecarboxylic acid.Sec. 74209. N′-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide (BMH) (oil treated).Sec. 74210. Guanidine sulfamate.Sec. 74211. Liquid, blocked cycloaliphatic diamine used as crosslinker for polyisocyanate resins.Sec. 74212. 3,4-Difluorobenzonitrile.Sec. 74213. 2-Amino-5-cyano-N,3-dimethylbenzamide.Sec. 74214. TFMPA.Sec. 74215. Dimethyl 2,2′-Azobisisobutyrate.Sec. 74216. Antioxidant/metal deactivator.Sec. 74217. Benzyl carbazate.Sec. 74218. Benzene-1,3-dicarbohydrazide.Sec. 74219. Input for resins, coatings, and other products.Sec. 74220. Aldicarb.Sec. 74221. Flubendiamide.Sec. 74222. Benzobicyclon.Sec. 74223. Diphenylsulfone (DPS).Sec. 74224. Phenolic antioxidant.Sec. 74225. Phenolic antioxidant and heat stabilizer.Sec. 74226. Phenylchlorothioformate (PTCFM).Sec. 74227. Methylene bis thiocyanate.Sec. 74228. Oxamyl.Sec. 74229. L-Cystine.Sec. 74230. L-Cysteine.Sec. 74231. N,N′-Bis-L-alanyl-L-cystine.Sec. 74232. Lubricant additive.Sec. 74233. Sodium benzenesulfinate.Sec. 74234. Thio-ether based co-stabilizer for plastics.Sec. 74235. L-Cysteine hydrate hydrochloride.Sec. 74236. Dimercaprol.Sec. 74237. Monoammonium salt of glyphosate.Sec. 74238. THPC.Sec. 74239. Flame retardant for textiles.Sec. 74240. Glyphosate.Sec. 74241. Ethephon.Sec. 74242. Benzene phosphinic acid.Sec. 74243. HEDP.Sec. 74244. Trimethylchlorosilane.Sec. 74245. Chloro-(chloromethyl)-dimethylsilane.Sec. 74246. Silicone for electronics cleaners.Sec. 74247. Silicon carrier fluid for active lotions, creams.Sec. 74248. Vinyltrimethoxysilane.Sec. 74249. n-Octyltriethoxysilane.Sec. 74250. Dimethylbis(s-butylamino)silane.Sec. 74251. Aqueous solution of potassium methyl siliconate.Sec. 74252. Octyltrimethoxysilane.Sec. 74253. Octlytriethoxysilane.Sec. 74254. Amino-propyl-triethoxysilane.Sec. 74255. Methyltris(sec-butylamino)silane.Sec. 74256. Methyltris(methylethylketoximino)silane (MOS).Sec. 74257. Heptamethyltrisiloxane.Sec. 74258. Tetramethyldisiloxane.Sec. 74259. Dimethylchlorosilane.Sec. 74260. Dichloromethylsilane.Sec. 74261. Tris(TFP)-methylcyclo-trisiloxane DR.Sec. 74262. Tetravinyltetramethylcyclotetrasiloxane.Sec. 74263. Divinyltetramethyldisiloxane.Sec. 74264. Input for plant protection agent.Sec. 74265. Strawberry furanone.Sec. 74266. Emamectin benzoate.Sec. 74267. Gibberellic acid.Sec. 74268. Rose oxide.Sec. 74269. Vinylene carbonate.Sec. 74270. Kasugamycin technical.Sec. 74271. 2H-Cyclododeca[b]pyran.Sec. 74272. Bixafen.Sec. 74273. Fluxapyroxad.Sec. 74274. 3,5 Dimethylpyrazole.Sec. 74275. Pyraclonil.Sec. 74276. Imidazolidinyl urea.Sec. 74277. Allantoin.Sec. 74278. Emulsifiable concentrate of Imazalil fungicide.Sec. 74279. Technical cyazofamid fungicide.Sec. 74280. Imazalil sulfate.Sec. 74281. 1,2-Dimethylimidazole.Sec. 74282. 2-Methylimidazole flakes.Sec. 74283. Diazolidinyl urea.Sec. 74284. 1-(2-Aminoethyl)imidazolidin-2-one (AEEU).Sec. 74285. Zinc pyrithione.Sec. 74286. Technical Pyriofenone fungicide.Sec. 74287. Picoxystrobin.Sec. 74288. Triclopyr BEE.Sec. 74289. Imazapyr.Sec. 74290. Tetraniliprole.Sec. 74291. Cyantraniliprole.Sec. 74292. Chlorantraniliprole.Sec. 74293. Chlorpyrifos.Sec. 74294. Technical Cyclaniliprole insecticide.Sec. 74295. Regorafenib.Sec. 74296. N-Butyl-TAD.Sec. 74297. Hindered amine light stabilizer and phenolic antioxidant.Sec. 74298. 4-Hydroxy-TEMPO.Sec. 74299. 2,2,6,6-tetramethylpiperidin-4-ol (TMP).Sec. 74300. 5-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acid.Sec. 74301. 2-Chloro-5-(trifluoromethyl)pyridine.Sec. 74302. Picarbutrox.Sec. 74303. 5-amino-3-(trifluromethyl) picolinonitrile (T3630).Sec. 74304. Dextromethorphan hydrobromide.Sec. 74305. Ipflufenoquin.Sec. 74306. THQ.Sec. 74307. Pyrithiobac sodium.Sec. 74308. Larotrectinib sulfate.Sec. 74309. Ibrutinib.Sec. 74310. Orthosulfamuron.Sec. 74311. 5-Bromopyrimidine.Sec. 74312. Butylthion.Sec. 74313. P-1062.Sec. 74314. Carfentrazone Technical.Sec. 74315. UV absorber 928.Sec. 74316. UV absorber for industrial coatings.Sec. 74317. Uniconazole-P.Sec. 74318. VcMMAE.Sec. 74319. UVA 360.Sec. 74320. Trofinetide.Sec. 74321. Flurazole.Sec. 74322. Oxathiapiprolin.Sec. 74323. Certain antimicrobial.Sec. 74324. Rubber accelerator.Sec. 74325. 2-Amino benzothiazole.Sec. 74326. Technical Isofetamid fungicide.Sec. 74327. Clomazone Technical.Sec. 74328. NEM salt.Sec. 74329. AMTC wet cake.Sec. 74330. Photoinitiator 369.Sec. 74331. Isatoic anhydride.Sec. 74332. Oclacitinib maleate.Sec. 74333. Thiencarbazone-methyl.Sec. 74334. Penoxsulam technical herbicide.Sec. 74335. Ethyl 2-sulfamoylbenzoate.Sec. 74336. Sulfosulfuron.Sec. 74337. Pyrimisulfan.Sec. 74338. Purified steviol glycoside, rebaudioside A.Sec. 74339. Glucosylated steviol glycosides.Sec. 74340. Hydroxypropyl gamma cyclodextrin.Sec. 74341. Hydroxypropylated beta cyclodextrin.Sec. 74342. Methyl beta cyclodextrin.Sec. 74343. 2′-Fucosyllactose.Sec. 74344. Ascorbyl glucoside.Sec. 74345. Dimethylamine borane (DMAB).Sec. 74346. Elderberry extract concentrate.Sec. 74347. Disperse Yellow 241.Sec. 74348. Disperse Orange.Sec. 74349. Mixtures of Disperse Yellow FD11843 and acetic acid.Sec. 74350. Disperse Blue 54.Sec. 74351. Mixtures of several disperse dyes.Sec. 74352. Mixtures of 4 disperse blue dyes.Sec. 74353. Mixtures of 4 dyes.Sec. 74354. Disperse Red 86.Sec. 74355. Disperse Violet 1.Sec. 74356. Disperse Blue 60.Sec. 74357. Mixtures of Disperse Orange 29, Disperse Red 167:1, and Disperse Blue 56.Sec. 74358. Disperse Yellow 54.Sec. 74359. Acid Violet 48.Sec. 74360. Acid Blue 280.Sec. 74361. Acid Brown 282.Sec. 74362. Acid Red 131.Sec. 74363. Acid Red 249.Sec. 74364. Acid Yellow 236.Sec. 74365. Acid Red 407.Sec. 74366. Acid Yellow 220.Sec. 74367. Acid Yellow 232.Sec. 74368. Acid Yellow 235.Sec. 74369. Acid Yellow 151.Sec. 74370. Acid Violet 43.Sec. 74371. Acid Red 33.Sec. 74372. Acid Black 52.Sec. 74373. Acid Black 2.Sec. 74374. Acid Green 25.Sec. 74375. Basic Brown 23.Sec. 74376. Basic Violet 11:1 rhodamine dye.Sec. 74377. Basic Yellow 37.Sec. 74378. Basic Violet 3.Sec. 74379. Direct Orange 118.Sec. 74380. Direct Blue 86.Sec. 74381. Direct Blue 199.Sec. 74382. Direct Black 168.Sec. 74383. Direct Red 227.Sec. 74384. Direct Yellow 107.Sec. 74385. Direct Green 26.Sec. 74386. Direct Yellow 11.Sec. 74387. Direct Orange 15.Sec. 74388. Direct Brown 44.Sec. 74389. Direct Red 81.Sec. 74390. Direct Yellow 142.Sec. 74391. Direct Red 80.Sec. 74392. Direct Red 16.Sec. 74393. Direct Red 254.Sec. 74394. Colorant.Sec. 74395. Direct Yellow 34.Sec. 74396. Vat Orange 2 dye powder.Sec. 74397. Vat Violet 13 dye.Sec. 74398. Vat Brown 3 dye.Sec. 74399. Vat Red 10 dye powder.Sec. 74400. Vat Brown 57 dye.Sec. 74401. Vat Red 31 dye powder.Sec. 74402. Dye mixtures of Vat Brown 3 and Vat Black 27.Sec. 74403. Vat Red 13.Sec. 74404. Vat Yellow 2 dye powder.Sec. 74405. Vat Yellow 33 dye.Sec. 74406. Vat Green 1 dye.Sec. 74407. Vat Green 3.Sec. 74408. Vat Blue 6 dye.Sec. 74409. Vat Blue 20 dye.Sec. 74410. Vat Violet 1.Sec. 74411. Vat Brown 1 dye.Sec. 74412. Vat Black 16 dye.Sec. 74413. Vat Black 25.Sec. 74414. Vat Black 27.Sec. 74415. Reactive Yellow 145.Sec. 74416. Reactive Red 195.Sec. 74417. Reactive Blue 49.Sec. 74418. Reactive Blue 72.Sec. 74419. Reactive Yellow 95 powder.Sec. 74420. Reactive Red 245.Sec. 74421. Reactive Brown 11.Sec. 74422. Mixtures of Reactive Black 5 (Na) (FKP), Reactive Scarlet F01–0439, and Reactive Orange 131.Sec. 74423. Reactive Yellow F98–0159.Sec. 74424. Dye mixtures of Reactive Orange 131 and Reactive Scarlet F07–0522.Sec. 74425. Reactive Black 31.Sec. 74426. Reactive Red 120.Sec. 74427. Reactive Blue 5.Sec. 74428. Reactive Orange 13.Sec. 74429. Reactive Orange 12.Sec. 74430. Pigment Red 177.Sec. 74431. Pigment Yellow 110.Sec. 74432. Pigment Yellow 147.Sec. 74433. Pigment Orange 64.Sec. 74434. Pigment Blue 29.Sec. 74435. Pigment Violet 15.Sec. 74436. Pigment Blue 14.Sec. 74437. Solvent Blue 97.Sec. 74438. Solvent Green 5.Sec. 74439. Solvent Yellow 98.Sec. 74440. Solvent Green 7.Sec. 74441. Solvent Red 195.Sec. 74442. Solvent Orange 115.Sec. 74443. Specialty dyes.Sec. 74444. Solvent Green 3.Sec. 74445. Solvent Blue 36.Sec. 74446. Mixtures of Solvent Green 3.Sec. 74447. Solvent Red 52.Sec. 74448. Solvent Red 149.Sec. 74449. Solvent Red 207.Sec. 74450. Solvent Violet 14.Sec. 74451. Solvent Yellow 179.Sec. 74452. Solvent Yellow 131.Sec. 74453. Hogen Blue XB-20.Sec. 74454. Solvent Yellow 104.Sec. 74455. Combination of Fluorescent Brighteners 367 and 371.Sec. 74456. Fluorescent Brightener CBS-X.Sec. 74457. Optical Brightener SWN.Sec. 74458. C.I. Fluorescent Brightener 199:1.Sec. 74459. Fluorescent Brightener 368.Sec. 74460. 1,4-Bis(2-cyanostyryl)benzene.Sec. 74461. Certain manufacturing inputs.Sec. 74462. Cerium sulfide pigments.Sec. 74463. Matte pearlescent pigments.Sec. 74464. Angle-dependent interference pigments.Sec. 74465. Inorganic Lumilux.Sec. 74466. Ribbon/Matrix Resin.Sec. 74467. Bonding agent 2005.Sec. 74468. Fluoropolymer resin.Sec. 74469. Zirconium 12 paint drier.Sec. 74470. Zirconium 24 paint drier.Sec. 74471. Drier accelerators.Sec. 74472. Lemon oil.Sec. 74473. Sulfonic acids, C14–17-sec-alkane, sodium salt.Sec. 74474. Potassium ethyl octylphosphonate.Sec. 74475. Intermediate in the production of industrial lubricants.Sec. 74476. Polyether dispersant.Sec. 74477. D-Glucopyranose.Sec. 74478. 2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triol.Sec. 74479. Mixtures of certain C12–14-alkyl ethers.Sec. 74480. Manufacturing chemical.Sec. 74481. Nonionic surfactant.Sec. 74482. Chemical used in textile manufacturing.Sec. 74483. Ethoxylated tristyrylphenol phosphate potassium salt.Sec. 74484. Sodium polycarboxylate, aqueous solution.Sec. 74485. Aqueous emulsion of a mixture of amine soaps and miscellaneous other additives.Sec. 74486. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives.Sec. 74487. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives.Sec. 74488. Photographic gelatin.Sec. 74489. Ice fountains (class 1.4G).Sec. 74490. Magic candles containing magnesium powder.Sec. 74491. Party snappers (Class 1.4G).Sec. 74492. Fenpyroximate 5SC.Sec. 74493. Pyrifluquinazon 20SC.Sec. 74494. Imidacloprid and Muscalure formulations.Sec. 74495. Formulations of acephate and bifenthrin.Sec. 74496. Fipronil.Sec. 74497. Aluminum phosphide.Sec. 74498. Magnaphos formulations.Sec. 74499. Formulated oxamyl.Sec. 74500. Formulated fungicides.Sec. 74501. Certain fungicides.Sec. 74502. Prothioconazole, Fluopyram, and Trifloxystrobin fungicides.Sec. 74503. Prothioconazole, Metalaxyl, and Tebuconazole fungicides.Sec. 74504. Mancozeb and Chlorothalonil formulations.Sec. 74505. Mixtures of Picarbutrox and application adjuvants.Sec. 74506. Mixtures of Tetraconazole and application adjuvants.Sec. 74507. Mancozeb and Azoxystrobin formulations.Sec. 74508. Mixtures of Cymoxanil and fumed dioxosilane.Sec. 74509. Microthiol formulations.Sec. 74510. Formulations of thiencarbazone-methyl, Iodosulfuron-methyl-sodium, and dicamba.Sec. 74511. Thiencarbazone-methyl, Isoxadifenethyl, and Tembotrione herbicides.Sec. 74512. Herbicides used on grasses.Sec. 74513. Thiencarbazone-methyl, Isoxaflutole, and Cyprosulfamide herbicides.Sec. 74514. Thiencarbazone-methyl and Iodosulfuron-methylsodium herbicides.Sec. 74515. Thiencarbazone-methyl and Mefenpyr-diethyl herbicides.Sec. 74516. Thifensulfuron-methyl and Tribenuron-methyl formulations.Sec. 74517. Tribenuron-methyl formulations.Sec. 74518. Chlorsulfuron and metsulfuron-methyl formulations.Sec. 74519. Thifensulfuron-methyl and Fluroxypyr formulations.Sec. 74520. Aciflurofen formulations.Sec. 74521. S-Metolachlor and Mestrione herbicides.Sec. 74522. Metribuzin formulations.Sec. 74523. Pendimethaline and Metribuzine formulations.Sec. 74524. Formulations of S-Metolachlor and Metribuzin.Sec. 74525. Thifensulfuron-methyl and Tribenuron-methyl formulations.Sec. 74526. Metsulfuron-methyl formulations.Sec. 74527. Chlorimuron-ethyl formulations.Sec. 74528. Mixtures of Bromoxynil octanoate and Bromoxynil heptanoate.Sec. 74529. Sulfometuron-methyl and Metsulfuron-methyl formulations.Sec. 74530. Chlorimuron-ethyl and Tribenuron-methyl formulations.Sec. 74531. Formulations containing Tiafenacil.Sec. 74532. Diuron 80.Sec. 74533. Flazasulfuron herbicides.Sec. 74534. Thifensulfuron-methyl formulations.Sec. 74535. Herbicide for farm and ranch use.Sec. 74536. Propanil formulations.Sec. 74537. Thifensulfuron formulations.Sec. 74538. Tolpyralate and Nicosulfuron herbicides.Sec. 74539. Mixtures of magnesium salts and application adjuvants.Sec. 74540. Nisin formulations.Sec. 74541. Certain fixatives.Sec. 74542. Fuel oil additives: cold flow improvers containing poly(ethylene-co-ethenyl acetate).Sec. 74543. Fuel oil additives: cold flow improvers containing fumarate vinyl acetate co-polymer.Sec. 74544. Crude oil additives: cold flow improvers containing fumarate vinyl acetate copolymer.Sec. 74545. Pour point depressants.Sec. 74546. Fuel oil additives: cold flow improvers containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate).Sec. 74547. Poly(isobutylene) hydroformylation products.Sec. 74548. Input for rubber products.Sec. 74549. Mixtures of oligomers as general antioxidants for rubber tires.Sec. 74550. Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymer.Sec. 74551. Aromatic amine antioxidants.Sec. 74552. Antioxidant blends.Sec. 74553. Antioxidant blends to protect polymers.Sec. 74554. Synthetic hydrotalcite coated with fatty acid and magnesium stearate.Sec. 74555. Silica scorch retarders and polymerization inhibitors.Sec. 74556. Synthetic hydrotalcite.Sec. 74557. Light stabilizers for construction products.Sec. 74558. Light stabilizer for plastics.Sec. 74559. Preparations of bis(2,4-dichlorobenzoyl) peroxide 50 percent paste.Sec. 74560. Distilled tall oils.Sec. 74561. Pyridine, alkyl derivatives.Sec. 74562. Polyisocyanate crosslinking agents.Sec. 74563. Bonding agent mixtures.Sec. 74564. Liquid, chemically modified amine complex of boron trifluoride.Sec. 74565. Phthalocyanine derivative.Sec. 74566. Mixtures of Cocamidopropyl betaine, glycol distearate, Laureth-4, and water.Sec. 74567. Mixtures of tall oil mono-, di-, and triglycerides.Sec. 74568. Tallow-bis(2-hydroxyethyl) amines.Sec. 74569. Additive mixtures for metalworking fluids.Sec. 74570. Naphthenic acids.Sec. 74571. Hydroxytyrosol powders.Sec. 74572. Secondary alcohol ethoxylates.Sec. 74573. Ethylene glycol dimerate.Sec. 74574. Two-part liquid silicone kits.Sec. 74575. Hydrophobic precipitated silica.Sec. 74576. Silane, trimethoxyoctyl-, hydrolysis products.Sec. 74577. 1,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis products.Sec. 74578. Waterborne epoxy curing agents.Sec. 74579. Preparations based on 1-phenylicosane-1,3-dione.Sec. 74580. Mixtures of 2-Mercaptopropionic acid, methyl ester, O-ethyl dithiocarbonate.Sec. 74581. Epoxy curing agents.Sec. 74582. Aliphatic amine curing agents.Sec. 74583. Non-halogenated flame retardants.Sec. 74584. Ligaphob N 90.Sec. 74585. Organomodified siloxane.Sec. 74586. Methyl palmitate-stearate, hydrogenated.Sec. 74587. Olfine E1010.Sec. 74588. Certain non-halogenated flame retardants.Sec. 74589. Flame retardants.Sec. 74590. Preparations based on acetyl hexapeptide-8 and pentapeptide-18.Sec. 74591. Lithium silicon oxide.Sec. 74592. Branched olefin from propylene polymerization.Sec. 74593. Polypropylene pellets.Sec. 74594. Propylene-ethylene copolymer.Sec. 74595. Ethylene-propylene copolymers.Sec. 74596. Benzene alkylated with polypropylene.Sec. 74597. Chlorinated polyolefin.Sec. 74598. Adsorbent resin.Sec. 74599. Vinyl chloride-hydroxypropyl acrylate copolymer.Sec. 74600. Vinyl chloride ethylene copolymer with hydrophic properties.Sec. 74601. Fluids with boiling points above 170 °C.Sec. 74602. Formulations of functionalized perfluoropolyether.Sec. 74603. Perfluoropolyether-urethane acrylate.Sec. 74604. PVDF homopolymer/PVDF/CTFE copolymer mixtures.Sec. 74605. Chemically modified PVDF.Sec. 74606. Fluoropolymer, fluoroethylene-alkyl vinylether alternative copolymers.Sec. 74607. Copolymer of vinyl acetate and higher vinyl esters.Sec. 74608. Food-grade vinyl acetate copolymer.Sec. 74609. Vinyl chloride ethylene with enhanced properties.Sec. 74610. Vinyl acetate ethylene copolymer with enhanced properties.Sec. 74611. Food-grade polyvinyl acetate homopolymers.Sec. 74612. Acrylic acid/vinylsulphonate random copolymers.Sec. 74613. Poly(methyl methacrylate) microspheres.Sec. 74614. Methyl methacrylate crosspolymer microspheres.Sec. 74615. Styrene acrylate copolymer with enhanced properties.Sec. 74616. Copolymer for dental use.Sec. 74617. Vinyl phosphonic acid, acrylic acid copolymer, 20 percent solution in water.Sec. 74618. Polyacrylate 33.Sec. 74619. AA/AMPS copolymer.Sec. 74620. Flocculant dry polyacrylamides.Sec. 74621. Sorbitol, propylene oxide, ethylene oxide polymer.Sec. 74622. Trimethoxysilylpropylcarbamate-terminated polyether.Sec. 74623. Dimethoxy(methyl)silylmethylcarbamate-terminated polyether.Sec. 74624. Curing agent is used in two- or three-parts epoxy systems.Sec. 74625. Polyethylene glycol 450.Sec. 74626. Medicinal intermediate for investigational use.Sec. 74627. Pegcetacoplan.Sec. 74628. Aqueous solutions of carboxylic acid-copolymer-salt in water.Sec. 74629. Aqueous solutions of a modified polymer bearing hydrophilic and hydrophobic groups.Sec. 74630. Dimethylamine/epichlorohydrin/ethylenediamine copolymer.Sec. 74631. Linear hydroxyl-terminated aliphatic polycarb diol.Sec. 74632. Short hollow PET fibers.Sec. 74633. Polytetrahydrofuran.Sec. 74634. Crystalline polyesters.Sec. 74635. Liquid crystal polymers.Sec. 74636. Branched polyesters.Sec. 74637. High molecular weight co-polyester.Sec. 74638. High molecular weight co-polyester.Sec. 74639. Polyester-polyamide dispersants.Sec. 74640. Nylon-12 micro-spheres.Sec. 74641. Short nylon-66 fibers.Sec. 74642. Short nylon 6 fibers, colored.Sec. 74643. Short triangular nylon 6 fibers.Sec. 74644. Short star-shaped nylon 6 fibers.Sec. 74645. Short heart-shaped nylon 6 fibers.Sec. 74646. PA510 polymer compounds.Sec. 74647. MXD6 polymer compounds.Sec. 74648. PA10T polymer compounds.Sec. 74649. PA10T/10I polymer compounds.Sec. 74650. Polyurethane aqueous resins.Sec. 74651. Aqueous resin.Sec. 74652. Aliphatic polyisocyanate.Sec. 74653. IPDI and HDI based aliphatic polyisocyanate.Sec. 74654. HDI/Trimethylol hexyllactone crosspolymer micro-spheres.Sec. 74655. HDI/PPG/Polycaprolactone crosspolymer micro-spheres.Sec. 74656. Aromatic isocyanate prepolymer.Sec. 74657. Blocked polyisocyanate containing solvent.Sec. 74658. Polyisocyanate adduct for powder coatings.Sec. 74659. Blocked polyisocyanate for use in can and coil applications.Sec. 74660. Polydimethylsiloxane.Sec. 74661. Silicone resins.Sec. 74662. Methoxyfunctional methyl-phenyl polysiloxane.Sec. 74663. Hydrogenpolysiloxane.Sec. 74664. Methyl silicone resins.Sec. 74665. Trimethylsiloxysilicate.Sec. 74666. Epoxy functional polydimethylsiloxane.Sec. 74667. Polymethylhydrogensiloxane.Sec. 74668. Vinyl terminated siloxanes.Sec. 74669. Silicone hybrid resin (solvent free).Sec. 74670. Hydrogenated polycyclopentadiene resin.Sec. 74671. Water dispersable HDI based polyisocyanate.Sec. 74672. Cyanate ester resins for high-end electronic, aerospace, and industrial applications.Sec. 74673. Polyethyleneimine, component used in manufacturing medical devices.Sec. 74674. Polyhexanide.Sec. 74675. Ethylene-norbornene copolymer.Sec. 74676. Cellulose powder.Sec. 74677. Polymaltotriose.Sec. 74678. Chitosan.Sec. 74679. Plastic drinking straws.Sec. 74680. Garden hoses.Sec. 74681. Plastic fittings of perfluoroalkoxy.Sec. 74682. Low density polyethylene (LDPE) sheeting.Sec. 74683. Biaxially oriented dielectric polypropylene film.Sec. 74684. Biaxially oriented polypropylene (BOPP) capacitor-grade film.Sec. 74685. Polyester capacitor-grade film.Sec. 74686. Acid form membranes.Sec. 74687. Melamine resin foam.Sec. 74688. Infant bathtubs and basins, of plastics.Sec. 74689. Boxes, cases, crates, and similar articles of plastics.Sec. 74690. Nozzles, black, of polypropylene.Sec. 74691. Tip/cap combinations of polyethylene.Sec. 74692. Bottles made of LDPE.Sec. 74693. Plastic nasal irrigator caps for neti pots.Sec. 74694. Toy character bottle toppers.Sec. 74695. Melamine platters, other than those presented in sets.Sec. 74696. Melamine plates, other than those presented in sets.Sec. 74697. Melamine bowls not presented in sets.Sec. 74698. Melamine trays not presented in sets.Sec. 74699. Plastic measuring cups and spoons in sets.Sec. 74700. Liquid measuring cups.Sec. 74701. Self-anchoring beverage containers.Sec. 74702. PVC infant bathtub mats.Sec. 74703. Reversible playmats.Sec. 74704. Craft mats.Sec. 74705. Hangers.Sec. 74706. Infant bath rinsing cups.Sec. 74707. Bathtub spout covers.Sec. 74708. Infant teethers.Sec. 74709. Lighted dog fetch toys.Sec. 74710. Certain thermoplastic nylon 3-gang switch wallplates.Sec. 74711. Manual plastic disposable cutlery dispensers.Sec. 74712. Ear bulb syringes of clear silicone.Sec. 74713. PVC inflatable pillows.Sec. 74714. Self-inflatable queen air mattresses.Sec. 74715. Plastic clip fasteners.Sec. 74716. Self-venting spouts for diesel exhaust fluid.Sec. 74717. Plastic pet carriers.Sec. 74718. Plastic mixing tips.Sec. 74719. Cable ties of plastics.Sec. 74720. Flexible camera mountings.Sec. 74721. Three-piece camera mount sets.Sec. 74722. Magnetic swivel clips for cameras.Sec. 74723. Helmet camera mounts.Sec. 74724. Short extension poles for use with cameras.Sec. 74725. Long extension poles for cameras.Sec. 74726. Swivel mounts for cameras.Sec. 74727. Tripod camera mounts.Sec. 74728. Bulk hydraulic hoses.Sec. 74729. Brake hydraulic hoses.Sec. 74730. Bulk fabric/metal-reinforced rubber hoses.Sec. 74731. Disposable gloves.Sec. 74732. Reusable gloves.Sec. 74733. Dog and cat apparel.Sec. 74734. Polycarbonate vanity cases.Sec. 74735. Aluminum vanity cases.Sec. 74736. Suitcases with outer surface of aluminum with built-in zipper locks.Sec. 74737. Drawstring backpacks with zippered pocket.Sec. 74738. Laminated recycled reusable shopping tote bags.Sec. 74739. Tote bags of paper yarn.Sec. 74740. Reusable shopping style tote bags.Sec. 74741. Waterproof tote bags.Sec. 74742. Waterproof duffle bags.Sec. 74743. Waterproof zippered bags, without handles, of plastic sheeting.Sec. 74744. Waterproof backpacks.Sec. 74745. Waterproof waist packs.Sec. 74746. Guitar cases.Sec. 74747. Jewelry boxes.Sec. 74748. Silicone rubber camera cases with straps.Sec. 74749. Leather gloves with flip mitts for hunting.Sec. 74750. Men's leather gloves valued at $18 or more per pair.Sec. 74751. Belts of calf skin.Sec. 74752. Bamboo engineered flooring: 12.5–12.9 mm thick.Sec. 74753. Bamboo engineered flooring: 14.1–14.5 mm thick.Sec. 74754. Bamboo engineered flooring: 15.7–16.1 mm thick.Sec. 74755. Strand bamboo flooring: 12.5–12.9 mm thick.Sec. 74756. Strand bamboo flooring: 14.1–14.5 mm thick.Sec. 74757. Strand bamboo flooring: 10.9–11.3 mm thick.Sec. 74758. Chopsticks made of bamboo.Sec. 74759. Drying racks of wood.Sec. 74760. Bamboo skewers.Sec. 74761. Wood blinds with louvered slats.Sec. 74762. 100 percent cotton woven crimped unbleached fabric.Sec. 74763. Woven fabrics of cotton, containing 85 percent or more by weight of cotton, not more than 200 grams per square meter.Sec. 74764. 100 percent cotton woven bleached fabric pieces, open weave.Sec. 74765. Incontinence underpad fabrics of cotton.Sec. 74766. Woven fabrics of cotton with an average yarn number between 55 and 60.Sec. 74767. Woven fabric of cotton of yarn number 69 or higher.Sec. 74768. Woven fabrics of cotton with an average yarn number exceeding 68.Sec. 74769. Incontinence underpad fabrics, cotton, plain weave, of yarn number 42 or lower.Sec. 74770. Incontinence underpad fabrics, cotton, plain weave, of yarn number between 43 and 68.Sec. 74771. Incontinence underpad fabrics, bleached.Sec. 74772. Incontinence underpad fabrics, printed.Sec. 74773. Untwisted filament polyvinyl alcohol yarn, measuring 1,100 to 1,330 decitex.Sec. 74774. Untwisted filament polyvinyl alcohol yarn.Sec. 74775. Polypropylene (PP) monofilament.Sec. 74776. Acrylic fiber tow with an average decitex of 0.9.Sec. 74777. Black polyester bi-component fibers.Sec. 74778. Acrylic staple fibers with an average decitex of 2.2, fiber length of 100 mm.Sec. 74779. Modacrylic staple fibers not processed for spinning.Sec. 74780. Short polypropylene fibers.Sec. 74781. Polyoxadiazole fibers.Sec. 74782. Artificial staple fibers of viscose rayon, 38–42 mm in length.Sec. 74783. Artificial fibers of viscose rayon for the manufacture of feminine hygiene products.Sec. 74784. Flame retardant rayon fibers, measuring 4.78 decitex.Sec. 74785. Flame retardant rayon fibers, measuring 4.55 decitex.Sec. 74786. Flame retardant rayon fibers, measuring 4.4 decitex.Sec. 74787. Other flame retardant rayon fibers.Sec. 74788. Cellulosic man-made viscose rayon staple fibers, measuring 1.3–1.5 decitex.Sec. 74789. Viscose rayon staple fibers, measuring 1.5–1.67 decitex, with a fiber length of 38–42 mm.Sec. 74790. Cellulosic man-made viscose rayon staple fibers, measuring 1.67–2 decitex.Sec. 74791. Viscose rayon staple fibers, measuring 1–2 decitex, with a fiber length of 4–8 mm.Sec. 74792. Viscose staple fibers used in textile, medical, or hygiene applications.Sec. 74793. Viscose rayon staple fibers, measuring 1.51–2 decitex, with a fiber length of 8–16 mm.Sec. 74794. Viscose rayon staple fibers, measuring 1–1.5 decitex, with a fiber length of 8–16 mm.Sec. 74795. Flame retardant viscose rayon staple fibers, with a decitex of 4.7 mm and a fiber length of 51–60 mm.Sec. 74796. Viscose rayon staple fibers for nonwoven production.Sec. 74797. Black viscose rayon staple fibers.Sec. 74798. Acrylic or modacrylic staple fibers with a decitex of 3–5.6.Sec. 74799. Made up hand-cast string-drawn fishing nets.Sec. 74800. Knitted carpets containing 75 percent or more of cotton, with a rubber backing.Sec. 74801. Knitted carpets containing 75 percent or more by weight of polyester, with a rubber backing.Sec. 74802. Faux leather fabrics.Sec. 74803. Grass catcher bags.Sec. 74804. Oxygenation membrane capillary material.Sec. 74805. Textile knitted fabrics composed of micromodal and elastane.Sec. 74806. Textile technical knitted fabrics combining technical cotton and elastane.Sec. 74807. Textile knit fabrics of modal, cashmere, and spandex.Sec. 74808. Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with minerals.Sec. 74809. Women’s and girls' skirts and divided skirts of synthetic fibers infused with minerals.Sec. 74810. Women's and girls' knit cardigans or pullovers containing 70 percent or more of silk.Sec. 74811. Men's and boys' knit cardigans or pullovers of linen.Sec. 74812. Babies' knit sweaters, pullovers, sweatshirts, waistcoats (vests), and cardigans, of artificial fibers.Sec. 74813. Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with minerals.Sec. 74814. Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with minerals.Sec. 74815. Men's 3 mm wetsuits.Sec. 74816. Men's 5.5 and 6.5 mm wetsuits.Sec. 74817. Men's 3.5 mm wetsuits.Sec. 74818. Men's 4.5 mm wetsuits.Sec. 74819. Women's 3 mm wetsuits.Sec. 74820. Women's 3.5 mm wetsuits.Sec. 74821. Women's 4.5 mm wetsuits.Sec. 74822. Women's 5.5 and 6.5 mm wetsuits.Sec. 74823. Insulated handmuffs of knit polyester.Sec. 74824. Men's stockingfoot wader bottom subassemblies, of compressed neoprene.Sec. 74825. Men's stockingfoot wader bottom subassemblies, of non-compressed neoprene.Sec. 74826. Fishing wader pocket pouch assemblies.Sec. 74827. Women's coats of man-made woven fibers.Sec. 74828. Men's or boys' linen woven trousers.Sec. 74829. Men's or boys' linen woven shorts.Sec. 74830. Martial arts uniforms.Sec. 74831. Women's dresses of woven viscose.Sec. 74832. Girls' woven cotton corduroy trousers.Sec. 74833. Women's woven waffle shirts.Sec. 74834. Babies' woven artificial fiber shirts and blouses.Sec. 74835. Babies' artificial fiber woven jumpsuits, coveralls, dresses, skirts, skirtalls, or clothing accessories.Sec. 74836. Women's or girls' linen woven blouses, shirts and shirt-blouses, and sleeveless tank styles.Sec. 74837. Women's or girls' linen woven washsuits, sunsuits, or one-piece playsuits.Sec. 74838. Women's or girls' linen woven coveralls or jumpsuits.Sec. 74839. Women's shawls and similar goods, 100 percent silk.Sec. 74840. Winter cycling gloves.Sec. 74841. Mattress protectors with toppers.Sec. 74842. Printed mattress protectors.Sec. 74843. Lock pocket tents.Sec. 74844. Dark room tents.Sec. 74845. Air tube chambered tents.Sec. 74846. Bi-component microfiber tube mop refills.Sec. 74847. Microfiber duster refills.Sec. 74848. RFID mop pads.Sec. 74849. Microfiber cleaning cloths.Sec. 74850. Microfiber mop pads.Sec. 74851. Golf bag bodies with rain hoods and straps.Sec. 74852. Pillow shells, constructed with gussets.Sec. 74853. Golf bag body flats.Sec. 74854. Bathtub elbow rests.Sec. 74855. Door swings.Sec. 74856. Under bed restraints.Sec. 74857. Flat golf bag body components, without bottoms.Sec. 74858. Bath kneeler.Sec. 74859. Pillow shells, with oval jacquard weave.Sec. 74860. Two-piece camera mount kits.Sec. 74861. Sleeve covers.Sec. 74862. Sports footwear for men, valued over $20 per pair.Sec. 74863. Sports footwear for women, valued over $20 per pair.Sec. 74864. Men’s cycling shoes valued over $18 per pair.Sec. 74865. Women’s cycling shoes valued over $16 per pair.Sec. 74866. Men's golf shoes with outers and uppers of rubber or plastics, valued over $20 per pair.Sec. 74867. Golf shoes other than for men, with outers and uppers of rubber or plastics, valued over $20 per pair.Sec. 74868. Winter cycling boots for men.Sec. 74869. Winter cycling boots for women.Sec. 74870. Men's protective active footwear with waterproof soles, valued over $26 per pair, covering the ankle.Sec. 74871. Women's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height.Sec. 74872. Children's protective active footwear with waterproof soles, valued over $18 per pair.Sec. 74873. Men's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height.Sec. 74874. Children's footwear valued over $15 per pair.Sec. 74875. Women's protective active footwear, valued over $25 per pair, 15.35–25.4 cm in height.Sec. 74876. Women's rubber or plastic footwear covering the ankle with fox-like banding.Sec. 74877. Cheer shoes covering the ankle.Sec. 74878. Footwear for women, with 90 percent of the external surface of rubber or plastic, valued $15–$22 per pair.Sec. 74879. Sideline cheer shoes.Sec. 74880. Men's athletic footwear, valued under $9 per pair.Sec. 74881. Athletic footwear for women, valued not over $9 per pair.Sec. 74882. Athletic footwear for children, valued not over $8 per pair.Sec. 74883. Men's golf shoes, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over.Sec. 74884. Golf shoes other than for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over.Sec. 74885. Men's rubber/plastic footwear, valued not over $5 per pair.Sec. 74886. Women's rubber/plastic footwear, valued not over $6 per pair.Sec. 74887. Children's athletic shoes with glitter uppers.Sec. 74888. Cheer shoes with sole less than 12 mm.Sec. 74889. Men's golf shoes with outers and uppers of rubber or plastics, valued over $19 per pair.Sec. 74890. Golf shoes other than for men, outer soles and uppers of rubber or plastics, valued over $19 per pair.Sec. 74891. Men's golf shoes, outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers).Sec. 74892. Men's oxford work footwear with metal safety toe and internal metatarsal protection.Sec. 74893. Oxford-style leather footwear with metal safety toe and static dissipating protection.Sec. 74894. Women’s leather footwear, lined with pigskin with zipper, valued $47–$60 per pair.Sec. 74895. Women's leather footwear, lined with pigskin, valued $31–$40 per pair.Sec. 74896. Women's slip-on cow/calf hair footwear, valued $50–$60 per pair.Sec. 74897. Women’s leather footwear lined with sheepskin.Sec. 74898. Women’s leather slip-on footwear lined with sheep leather.Sec. 74899. Women's leather slip-on footwear lined with pigskin.Sec. 74900. Women's leather footwear, lined with pigskin, valued $21–$27 per pair.Sec. 74901. Men's mid-cut work footwear with composite safety toe and waterproof leather uppers.Sec. 74902. Men's leather upper footwear, San Crispino construction, valued over $32 per pair.Sec. 74903. Men's leather upper athletic footwear.Sec. 74904. Women's footwear with leather uppers, lined with pigskin, valued $37–$43 per pair.Sec. 74905. Women's footwear with leather uppers, lined with pigskin, valued $88–$102 per pair.Sec. 74906. Women's footwear with leather uppers, lined with pigskin, valued $24–$32 per pair.Sec. 74907. Women's footwear with leather uppers, lined with pigskin, valued $57–$62 per pair.Sec. 74908. Women's footwear with leather uppers, strap with closed toe and open heel.Sec. 74909. Open toe women's footwear, valued over $23 but not over $27 per pair.Sec. 74910. Slip-on footwear for women, valued over $24 but not over $27 per pair.Sec. 74911. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with functional zippers on sides.Sec. 74912. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 43–48 cm.Sec. 74913. Women's footwear with leather uppers, lined with pigskin covering the knee.Sec. 74914. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 48–52 cm.Sec. 74915. Women's footwear with leather uppers, open toe with strap and buckle, valued $14–$25 per pair.Sec. 74916. Women's slip-on footwear with bovine leather uppers.Sec. 74917. Women's footwear with leather uppers, lined with pigskin with adjustable laces.Sec. 74918. Men's waterproof leather footwear, valued $27 per pair or higher.Sec. 74919. Men's or boys' golf shoes, valued $30 per pair or higher.Sec. 74920. Competitive cheer shoes with leather uppers.Sec. 74921. Children's waterproof leather footwear, not covering the ankle, valued $14 per pair or higher.Sec. 74922. Women's footwear with leather uppers, open toe with strap and buckle, valued $12.50–$28 per pair.Sec. 74923. Women's footwear with leather uppers, closed toe with strap and buckle.Sec. 74924. Women's footwear with leather uppers, with strap and buckle, valued $27–$40 per pair.Sec. 74925. Women's footwear with leather uppers, with strap and buckle, valued $12.70–$18.70 per pair.Sec. 74926. Children's leather upper athletic footwear, valued not over $9 per pair.Sec. 74927. Men's athletic type footwear with uppers of textile materials of vegetable fibers and outer soles of rubber or plastic with textile flocking.Sec. 74928. Athletic footwear for men, with a bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74929. Athletic footwear for women, with a bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74930. Athletic footwear for children, bellows tongue, valued over $6.50 but not over $12 per pair.Sec. 74931. Athletic footwear for men, valued over $6.50 but not over $9 per pair.Sec. 74932. Athletic footwear for children, valued over $6.50 but not over $9 per pair.Sec. 74933. Men's waterproof footwear, valued over $15 per pair, covering the ankle.Sec. 74934. Men's waterproof footwear, valued over $13 per pair, not covering the ankle.Sec. 74935. Women's waterproof footwear, valued over $15 per pair, covering the ankle.Sec. 74936. Women's waterproof footwear, valued over $13 per pair, not covering the ankle.Sec. 74937. Cheer shoes with uppers of textile materials.Sec. 74938. Men's golf shoes, uppers of textile materials.Sec. 74939. Golf shoes other than for men, uppers of textile materials.Sec. 74940. Women's footwear with textile uppers and 50 percent or more of the surface area of which is leather.Sec. 74941. Shoe and boot covers.Sec. 74942. Women's footwear with textile uppers, open toes or heels, valued $15–$30 per pair.Sec. 74943. Men's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74944. Women's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74945. Children's textile upper footwear, with open toes or open heels, valued not over $12 per pair.Sec. 74946. Oxford footwear with textile upper and composite toe, valued at $12–$20 per pair.Sec. 74947. Oxford-style footwear for men or women with textile uppers, with an alloy safety toecap and static dissipating protection.Sec. 74948. Oxford-style work footwear with steel safety toe and static dissipating protection.Sec. 74949. Women's footwear, covering the ankle but not the knee, valued over $24 per pair.Sec. 74950. Men's textile upper footwear, not covering the ankle, valued over $24 per pair.Sec. 74951. Oxford footwear with textile uppers and composite toe, valued over $20 per pair.Sec. 74952. Men's mid-cut footwear with a textile upper and a protective toe cap.Sec. 74953. Women's footwear with leather soles and textile uppers, open toes or heels, valued $12–$24 per pair.Sec. 74954. Footwear for women valued over $20 but not over $24 per pair.Sec. 74955. Women's footwear with leather soles and textile uppers, valued $15–$20 per pair.Sec. 74956. Women's footwear with leather soles and textile uppers, valued $20–$25 per pair.Sec. 74957. Women's footwear with cork soles and textile uppers.Sec. 74958. Men's footwear with felt soles, not covering the ankle, valued $20 per pair or higher.Sec. 74959. Women's and girls' footwear with cork uppers, valued less than $25 per pair.Sec. 74960. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, covering the ankle.Sec. 74961. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, not covering the ankle.Sec. 74962. Women's footwear with cow/calf hair uppers, valued $19–$25 per pair.Sec. 74963. Women's footwear with cow/calf hair uppers, valued $50–$55 per pair.Sec. 74964. Women's footwear, leather soles and rubber/plastic uppers, valued $16–$18 per pair.Sec. 74965. Women's footwear with cow/calf hair uppers, valued $19–$34 per pair.Sec. 74966. Footwear for women, valued over $50 but not over $60 per pair.Sec. 74967. Calf hair upper footwear.Sec. 74968. Gaiters of man-made fibers.Sec. 74969. Hats of vegetable fibers.Sec. 74970. Hairnets.Sec. 74971. Cotton knit hats, valued $8 or less.Sec. 74972. Babies' woven cotton hats.Sec. 74973. Hats of man-made fiber, valued $5–$25.Sec. 74974. Waterproof and insulated hats with ear flaps, valued over $15.Sec. 74975. Fishing wading staffs.Sec. 74976. Plastic plants for aquariums, not glued or bound.Sec. 74977. Natural stone ledger tile of sandstone.Sec. 74978. Marble mosaic and pebble tiles.Sec. 74979. Natural stone limestone tiles.Sec. 74980. Natural stone marble tiles.Sec. 74981. Waterjet natural stone mosaic tile.Sec. 74982. Marble entertaining and serveware.Sec. 74983. Articles of marble for kitchen and dining room.Sec. 74984. Natural stone ledger tiles of travertine.Sec. 74985. Travertine decorative tile.Sec. 74986. Limestone decorative tiles.Sec. 74987. Blank, embossed, and printed stoneware coaster disks and trivets.Sec. 74988. Rolled green glass sheets.Sec. 74989. Framed rear-view mirrors.Sec. 74990. Wall mirrors, unframed.Sec. 74991. Wall mirrors, framed.Sec. 74992. Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each, other than those presented in sets.Sec. 74993. Double-walled insulated glass tumblers.Sec. 74994. Diamond-shaped stemmed wine glasses.Sec. 74995. Twisted-center stemless wine glass.Sec. 74996. Crystalline drinking glasses, without stems, not in sets.Sec. 74997. Double-walled insulated glass bowls.Sec. 74998. Leaf-shaped glass decanters.Sec. 74999. Set of four appetizer plates made of glass with steel caddy holder, valued at $2 each.Sec. 75000. Spice rack with glass jars and wooden lids valued not over $3 each.Sec. 75001. Glass lens blanks for infrared applications.Sec. 75002. Hair accessories of glass beads, imitation pearls, and imitation stones, valued less than $7.Sec. 75003. Filter bags with acid-resistant coating, of woven fiberglass laminated to ePTFE, weighing at least 325 g/m2 but not over 350 g/m2.Sec. 75004. Fiberglass replacement wicks for outdoor garden torch.Sec. 75005. Filter bags of woven fiberglass fabric laminated to an ePTFE, with a polytetrafluoroethylene coated backing, not acid resistant, weighing at least 721 g/m2 but not over 771 g/m2.Sec. 75006. Silver catalyst.Sec. 75007. Silver round blanks.Sec. 75008. Ferroboron alloy.Sec. 75009. Cast iron nonmalleable threaded main body combo castings for residential fuel oil tanks.Sec. 75010. Cast iron nonmalleable threaded vent caps for residential fuel oil tanks.Sec. 75011. Cast iron nonmalleable threaded bushings for residential fuel oil tanks.Sec. 75012. Cast iron nonmalleable threaded tank adapters for residential fuel oil tanks.Sec. 75013. Cast iron nonmalleable threaded fill alarm main body for residential fuel oil tanks.Sec. 75014. Cast iron nonmalleable threaded fill box caps for residential fuel oil tanks.Sec. 75015. Cast iron nonmalleable threaded leg flanges for residential fuel oil tanks.Sec. 75016. Portable gas cooking stoves.Sec. 75017. Portable outdoor cookers.Sec. 75018. Self-anchored beverage containers.Sec. 75019. Stainless steel handmade kitchen sinks.Sec. 75020. Loose frame baskets.Sec. 75021. Two-story fire escape ladders.Sec. 75022. Three-story fire escape ladders.Sec. 75023. Work support stands of steel.Sec. 75024. Locking fixtures of iron or steel.Sec. 75025. Stainless steel phone handle-and-stand accessories.Sec. 75026. Circular and S-shaped stainless steel carabiners.Sec. 75027. Pieces of refined unwrought copper cathode 99.9999 percent pure.Sec. 75028. Ultra-thin and wide-width aluminum foil.Sec. 75029. Etched capacitor aluminum foil of a thickness 0.018–0.126 mm.Sec. 75030. Stove top coffee makers.Sec. 75031. Aluminum shower caddies.Sec. 75032. Step stools of aluminum.Sec. 75033. Aluminum ladders.Sec. 75034. Circular and S-shaped aluminum carabiners.Sec. 75035. Stationary sprinklers of zinc.Sec. 75036. Tungsten waste and scrap.Sec. 75037. Cobalt alloys.Sec. 75038. Certain gallium (Ga).Sec. 75039. Niobium (columbium) rings no thicker than 20 mm.Sec. 75040. Tungsten secondary raw material.Sec. 75041. Gear-driven bolt cutters and pipe cutters.Sec. 75042. Rotary cutters.Sec. 75043. Food graters.Sec. 75044. Hand tools for applying plastic clip fasteners to garments.Sec. 75045. Steel workstations with vises adjustable by foot pedal.Sec. 75046. Fixed carbide cutter and roller cone drill bits.Sec. 75047. Rotary food graters.Sec. 75048. Coffee presses.Sec. 75049. Vacuum insulated coffee servers with a brew-through lid.Sec. 75050. Vacuum insulated coffee servers with no lid.Sec. 75051. Vacuum insulated coffee servers with fitted hinged lid.Sec. 75052. Commercial vacuum insulated coffee servers with sight gauge.Sec. 75053. Commercial vacuum insulated coffee servers with plastic base.Sec. 75054. Commercial vacuum insulated coffee servers with plastic base and stand.Sec. 75055. Craft knives with fixed pen-like or retractable blades.Sec. 75056. Craft knives.Sec. 75057. Blades for craft knives with non-fixed blades.Sec. 75058. Ergonomic pinking shears.Sec. 75059. Spring-action scissors.Sec. 75060. Electronic locks for lockers.Sec. 75061. Luggage locks of base metal, packaged for retail sale.Sec. 75062. Key-operated door handles, push-pull-rotate.Sec. 75063. Vent mounted magnetic mobile phone holder for automobiles.Sec. 75064. Dash mounted magnetic mobile phone holder for automobiles.Sec. 75065. Windshield mounted magnetic mobile phone holder for automobiles.Sec. 75066. Steel latches with plastic plungers.Sec. 75067. Non-key-operated door handles.Sec. 75068. Curtain rings.Sec. 75069. Brackets.Sec. 75070. Curtain rods.Sec. 75071. Curtain rod hardware.Sec. 75072. Curtain tiebacks.Sec. 75073. Curtain rod finials.Sec. 75074. Curved shower rods.Sec. 75075. Shower hooks and rings.Sec. 75076. Straight shower rods.Sec. 75077. Steel window rods.Sec. 75078. Antitheft steel cases with digital locks.Sec. 75079. Stainless steel hose kits.Sec. 75080. Stainless steel hoses.Sec. 75081. Wrist watch strap buckles not over 18 mm.Sec. 75082. Wrist watch strap buckles over 18 mm.Sec. 75083. Used cylinder heads.Sec. 75084. Cylinder heads used solely or principally with certain engines.Sec. 75085. Engine blocks.Sec. 75086. Swirler assemblies for turbines.Sec. 75087. Barrels for fuel mixing.Sec. 75088. Injector assemblies for certain turbines.Sec. 75089. Stem assemblies for certain turbines.Sec. 75090. Tip assemblies for non-gas turbines.Sec. 75091. High pressure fuel pumps.Sec. 75092. Dry scroll vacuum pumps 364x333x485 mm.Sec. 75093. Dry scroll vacuum pumps 297x260x420 mm.Sec. 75094. Dry scroll vacuum pumps 254x260x420 mm.Sec. 75095. Dry scroll vacuum pumps 181x140x358 mm.Sec. 75096. Turbomolecular vacuum pumps.Sec. 75097. Rotary vane vacuum pumps valued over $500 each.Sec. 75098. Vacuum diffusion pumps valued over $900 each.Sec. 75099. Hand- or foot-operated air pumps.Sec. 75100. Roof vent fans.Sec. 75101. 12-Amp corded electric leaf blowers.Sec. 75102. Cordless battery powered leaf blowers not exceeding 20 volts.Sec. 75103. Cordless battery powered leaf blowers between 20 and 60 V.Sec. 75104. Fan assemblies for cab climate systems.Sec. 75105. Aquarium air pumps.Sec. 75106. Heat pumps for residential use.Sec. 75107. Heat pumps (outdoor units) for split air conditioner systems.Sec. 75108. High-wall indoor units.Sec. 75109. Single-zone outdoor units.Sec. 75110. Mini heat pumps for split air conditioner systems.Sec. 75111. Multi-zone outdoor unit ductless systems.Sec. 75112. Indoor units of split air conditioner systems.Sec. 75113. Ductless 18000 BTU heat pumps, single zone inverter.Sec. 75114. Single-phase heat pump.Sec. 75115. Steel vacuum pitchers with plastic hinged lid.Sec. 75116. Oil filters.Sec. 75117. Battery powered nasal irrigators.Sec. 75118. Struts to absorb vibration.Sec. 75119. Table saws (25.4 cm.), operable corded and cordless.Sec. 75120. Sliding miter saws (25.4 cm) with laser, corded and cordless.Sec. 75121. Electromechanical rotary hammers, corded and cordless.Sec. 75122. Electromechanical hammer impact drivers, corded and cordless.Sec. 75123. Rotary hammer drill tools with self-contained electric motor.Sec. 75124. Drill driver tools with self-contained electric motor.Sec. 75125. Extruders.Sec. 75126. Three-dimensional drawing pens.Sec. 75127. Professional grade three-dimensional drawing pens.Sec. 75128. Electric multi-functional blower vacuums.Sec. 75129. Autosamplers (multisamplers) for liquid chromatographs.Sec. 75130. Autosamplers (vialsamplers) for liquid chromatographs.Sec. 75131. Hydraulic hammer assembly.Sec. 75132. Segmented bladder-operated molds, with more than 25-inch rim diameter.Sec. 75133. Used valves for directional control.Sec. 75134. Keg spears with pressure release valves.Sec. 75135. Multiport distribution controllers.Sec. 75136. Subsea modular trees.Sec. 75137. Flow selector unit-multi-port 6-branch engine crankshafts.Sec. 75138. Engine crankshafts.Sec. 75139. Turbocharger journal bearings.Sec. 75140. Mid-range bearing housings.Sec. 75141. Heavy duty bearing housings.Sec. 75142. Fixed ration gear boxes.Sec. 75143. Track drive gear boxes.Sec. 75144. Swing bearing assembly.Sec. 75145. Gears for use in machinery or within engines.Sec. 75146. 14Y stepper motors.Sec. 75147. Air door actuators.Sec. 75148. Servo motors.Sec. 75149. DC brushed rhombic winding NdFeb magnet motors, with output under 18.65 W.Sec. 75150. DC brushed rhombic winding NdFeB magnet motors.Sec. 75151. DC brushed rhombic winding AlNiCo magnet motors, with output under 18.65 W.Sec. 75152. DC brushless rhombic winding NdFeB magnet motors, with output under 18.65 W.Sec. 75153. DC brushed rhombic winding NdFeB magnet motors, with output over 18.65 but not over 37.5 W.Sec. 75154. DC brushed rhombic winding AlNiCo magnet motors, with output over 18.65 W but not over 37.5 W.Sec. 75155. DC brushless slotless rhombic winding NdFeB magnet motors output over 18.65 W but not over 37.5 W.Sec. 75156. DC brushed rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W.Sec. 75157. DC brushless slotless rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W.Sec. 75158. Motors.Sec. 75159. DC motors of an output exceeding 74.6 W but not exceeding 735 W.Sec. 75160. DC motors, of an output exceeding 74.6 W but not exceeding 735 W.Sec. 75161. DC brushed rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W.Sec. 75162. DC brushless slotless rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W.Sec. 75163. DC motors of an output exceeding 750 W but not exceeding 14.92 kW.Sec. 75164. DC electric motor for non-aircraft gas turbines.Sec. 75165. AC alternators.Sec. 75166. AC alternators with copper windings.Sec. 75167. Wound stators and rotor assemblies.Sec. 75168. Rotors.Sec. 75169. Stators for washing machines, with a 27-tooth design.Sec. 75170. Stators for washing machines, with an 18-tooth design.Sec. 75171. Rotors for washing machines, with a height of 60.8 mm.Sec. 75172. Rotors for washing machines, with a height of 49 mm.Sec. 75173. 6 V lead-acid storage batteries.Sec. 75174. 12 V lead-acid storage batteries, used for the auxiliary source of power.Sec. 75175. Lead-acid storage batteries, used for wheelchairs.Sec. 75176. 12 V lead-acid storage batteries, rated at less than 15 ampere-hours.Sec. 75177. 12 V lead-acid storage batteries, rated at 15 ampere-hours or more.Sec. 75178. Cell box assemblies, weighing 15 kg or more but not over 18 kg.Sec. 75179. Cell box assemblies, weighing 30 kg or more but not over 36 kg.Sec. 75180. Cell box assemblies, weighing 36 kg or more but not over 49 kg.Sec. 75181. Cell box assemblies NX.Sec. 75182. Food processors with a capacity greater than 2.9 liters but not exceeding 3.1 liters.Sec. 75183. Food processors with a capacity greater than 1.6 liters but not exceeding 2.2 liters.Sec. 75184. Cordless hand blenders.Sec. 75185. Cordless hand mixers.Sec. 75186. Corded hand blenders.Sec. 75187. Burr coffee grinders.Sec. 75188. Electric food processors with bowl scraper.Sec. 75189. Electric food processors with snap-locking lid.Sec. 75190. Electric juice extractors.Sec. 75191. Electric drink mixers.Sec. 75192. Spiralizing food processors with a capacity equal to or greater than 2.36 liters but not exceeding 2.64 liters.Sec. 75193. Spiralizing food processors with a capacity equal to or greater than 2.83 liters but not exceeding 3.07 liters.Sec. 75194. Dicing food processors.Sec. 75195. Compact food processor with smoothie function.Sec. 75196. Juice extractors.Sec. 75197. Integrated baby food making systems.Sec. 75198. Electric juice mixers and grinders.Sec. 75199. Ultrasonic humidifiers.Sec. 75200. Automatic litterboxes, valued no more than $100.Sec. 75201. Electric toothbrushes.Sec. 75202. Ultrasonic cool/warm mist humidifiers with aromatherapy.Sec. 75203. 2-in-1 can opener.Sec. 75204. Food spiralizing devices.Sec. 75205. Ceramic bowls.Sec. 75206. Food grinders for certain electromechanical stand food mixers.Sec. 75207. Pasta press extruders for certain stand food mixers.Sec. 75208. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 4.2 liters but not exceeding 4.8 liters.Sec. 75209. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 2.8 liters but not exceeding 3.4 liters.Sec. 75210. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 5.6 liters but not exceeding 8.6 liters.Sec. 75211. Pasta rollers and cutters for stand food mixers.Sec. 75212. Glass bowls for certain electromechanical stand food mixers.Sec. 75213. Body trimmers for detailed hair trimming.Sec. 75214. Hair clipper sets.Sec. 75215. Rechargeable trimmers for trimming human hair.Sec. 75216. PCB assemblies for clippers and trimmers.Sec. 75217. LED bicycle wheel spoke lights.Sec. 75218. Bicycle rear lights.Sec. 75219. Portable electric lamps.Sec. 75220. Space heaters.Sec. 75221. Microwave ovens with capacity not exceeding 22.5 liters.Sec. 75222. Microwave ovens with capacity exceeding 22.5 liters but not exceeding 31 liters.Sec. 75223. Low-profile microwave ovens with electronic opening mechanism and integral range hood.Sec. 75224. Low-profile microwave ovens with push button opening mechanism and integral range hood.Sec. 75225. Low-profile microwave ovens with electronic opening mechanism and without a range hood.Sec. 75226. Searing grills.Sec. 75227. Automatic drip coffee makers.Sec. 75228. Espresso machines.Sec. 75229. Coffee makers with dishwasher safe removable parts.Sec. 75230. Single-service coffee makers with milk frothers.Sec. 75231. Electric coffee makers with dual dispensers.Sec. 75232. Electric coffee makers for brewing capsules.Sec. 75233. Automatic or manual pour over coffee makers.Sec. 75234. Removable reservoir coffeemakers.Sec. 75235. Single serve coffee makers.Sec. 75236. 2-way coffee makers with a 12-cup carafe and a pod brewer.Sec. 75237. Rapid cold brew and hot coffee makers.Sec. 75238. Electric kettles.Sec. 75239. Electric toasters with even-toast feature.Sec. 75240. Electric toasters with 6.5 inch slots.Sec. 75241. Electric toasters with 37 mm wide slots, with an under-base cord wrap.Sec. 75242. 2- and 4- slot toasters, not having a button to keep toaster contents warm after toasting.Sec. 75243. 2-slot toasters, with a button to keep toaster content warm after toasting.Sec. 75244. Electric toasters with double-slice slots.Sec. 75245. Electric toasters with 37 mm wide slots, with a retractable cord.Sec. 75246. Electric pressure cookers rated more than 800 W but not more than 1,000 W, with a capacity of not less than 5 liters.Sec. 75247. Electric pressure cookers rated more than 1,200 W but not more than 1,400 W, with a capacity of less than 5 liters.Sec. 75248. Electric pressure cookers rated more than 1,000 W but not more than 1,200 W, with a capacity of less than 5 liters.Sec. 75249. Contoured heating pads.Sec. 75250. Slow cookers with non-stick ceramic coated stoneware.Sec. 75251. Heating pads.Sec. 75252. Programmable slow cookers with digital display.Sec. 75253. 8-Quart electric slow cookers.Sec. 75254. Programmable slow cookers.Sec. 75255. Electric slow cookers with locking lid.Sec. 75256. Double flip waffle makers with removable grids.Sec. 75257. Ice cream waffle cone and bowl makers.Sec. 75258. Electric breakfast sandwich makers.Sec. 75259. Pressure cookers.Sec. 75260. 10-quart programmable slow cookers.Sec. 75261. Polished stainless steel 1.5-quart tea kettles.Sec. 75262. Egg bite makers.Sec. 75263. Vacuum steel insulated coffee carafes, of a kind used with deep ultraviolet lithography machines.Sec. 75264. Vacuum steel insulated carafes for household coffee machines, of a kind used with deep ultraviolet lithography machines.Sec. 75265. Vacuum steel bodies with inner and outer steel layers.Sec. 75266. Lamp-holder housings of plastic.Sec. 75267. 660 W, 125 V, lamp-holder with two 15 amp outlets.Sec. 75268. Combination duplex receptacle/outlet and USB charger, 15–20 amp, 125 V.Sec. 75269. Range and dryer receptacles.Sec. 75270. Residential grade receptacles.Sec. 75271. Residential and commercial USB receptacles.Sec. 75272. Power strips.Sec. 75273. Surge protectors.Sec. 75274. Programmable controllers for architectural lighting.Sec. 75275. Electronic modular control panels for generators.Sec. 75276. Power distribution modules and programmable controllers.Sec. 75277. Glass capacitive touchscreen assemblies with LCD.Sec. 75278. Lamps containing deuterium gas without radio-frequency identification (RFID).Sec. 75279. Lamps containing deuterium gas with radio-frequency identification (RFID).Sec. 75280. Fiber channel coaxial cables of silver-plated copper conductors and expanded ePTFE dielectrics.Sec. 75281. Insulated coaxial cables, of a kind used with deep ultraviolet lithography machines.Sec. 75282. Coaxial cables insulated with ePTFE, vapor sealed, of a kind used with deep ultraviolet lithography machines.Sec. 75283. Coaxial cables insulated with ePTFE, non-vapor sealed, of a kind used with deep ultraviolet lithography machines.Sec. 75284. Low speed automotive ethernet USB harnesses.Sec. 75285. High speed autolink cable USB harnesses.Sec. 75286. Insulated electric conductors, of a kind used with extreme ultraviolet lithography machines.Sec. 75287. Insulated electric conductors, of a kind used with deep ultraviolet lithography machines.Sec. 75288. Insulated electric conductors, of a kind used with optical instruments.Sec. 75289. Rings, blocks, and other insulating fittings of quartz.Sec. 75290. Front tire splash guards for vehicles.Sec. 75291. Rear tire splash guards for vehicles.Sec. 75292. Automatic gear boxes.Sec. 75293. Suspension systems (struts) for off-highway trucks.Sec. 75294. Suspension system stabilizer bars.Sec. 75295. Tie rod assemblies.Sec. 75296. Used axle housings.Sec. 75297. Used parts for power trains.Sec. 75298. Front windshield covers.Sec. 75299. Expansion chambers.Sec. 75300. Bicycle racks for car roofs.Sec. 75301. High pressure fuel injector rails.Sec. 75302. Stand-up bicycles, having both wheels exceeding 63.5 cm in diameter.Sec. 75303. Elliptical cycles, with wheels not exceeding 63.5 cm in diameter.Sec. 75304. Bicycle frames, other than of steel, valued $600 or less.Sec. 75305. Internal gear bicycle hubs, other than two or three speeds.Sec. 75306. Bicycle pedals other than clipless pedals.Sec. 75307. Clipless bicycle pedals and parts thereof.Sec. 75308. Carbon fiber bicycle seatposts.Sec. 75309. Bicycle handlebar tape, other than silicon or leather tape.Sec. 75310. Trailer cycles.Sec. 75311. Dropper seatposts.Sec. 75312. Bicycle fenders.Sec. 75313. Bicycle handlebars.Sec. 75314. Multi-functional steel carts.Sec. 75315. Non-mechanically propelled industrial hand truck.Sec. 75316. Moving dollies.Sec. 75317. Paragliders, paraglider wings and paraglider harnesses.Sec. 75318. Sailing catamarans and power catamarans.Sec. 75319. Projection lenses.Sec. 75320. Mounted optical lenses.Sec. 75321. Objective lenses for broadcast cameras.Sec. 75322. Objective lenses for cinema cameras.Sec. 75323. Magnifying spectacles.Sec. 75324. LCD television panel assemblies, with a video display measuring over 175.26 cm.Sec. 75325. LCD television panel assemblies, with a video display measuring over 149.86 cm but not over 175.26 cm.Sec. 75326. LCD television panel assemblies, with a video display measuring over 139.7 cm but not over 149.86 cm.Sec. 75327. LCD television panel assemblies, with a video display measuring over 137.16 cm but not over 139.7 cm.Sec. 75328. Housings designed for infrared lenses.Sec. 75329. Electronic temperature indicators, weighing 14.2 g.Sec. 75330. Electronic temperature indicators, weighing 64.4 g.Sec. 75331. Electronic temperature indicators, weighing 430 g.Sec. 75332. Global cargo trackers, weighing 660 g.Sec. 75333. Temperature data monitors, weighing 115 g.Sec. 75334. Temperature data monitors, weighing 138.9 g.Sec. 75335. Temperature data monitors, weighing 133.2 g.Sec. 75336. Parts and accessories of bicycle speedometers.Sec. 75337. Wired remote controllers.Sec. 75338. Analog/digital wrist watches.Sec. 75339. Mechanical wrist watches.Sec. 75340. Mechanical wrist watches with leather or other band.Sec. 75341. Analog pocket watches.Sec. 75342. Projection alarm clocks, non-atomic.Sec. 75343. Projection atomic alarm clocks.Sec. 75344. Analog wall clocks without thermometer, hygrometer, or barometer gauges.Sec. 75345. Analog clocks with thermometer and hygrometer.Sec. 75346. Atomic analog wall clocks.Sec. 75347. Atomic digital clocks.Sec. 75348. Analog kitchen timers.Sec. 75349. Wrist watch movements having over one jewel and less than 7 jewels.Sec. 75350. Watch movements having over 7 jewels and under 17 jewels.Sec. 75351. Watch cases or bodies over 41 mm in diameter.Sec. 75352. Watch cases or bodies not over 41 mm in diameter.Sec. 75353. Watch case bezels, backs, and centers.Sec. 75354. Watch case parts.Sec. 75355. Stainless steel watch bracelets.Sec. 75356. Watch dials.Sec. 75357. Watch crowns.Sec. 75358. Watch hands.Sec. 75359. Acoustic guitars.Sec. 75360. Console digital pianos.Sec. 75361. Grand digital pianos.Sec. 75362. Electronic 61-key keyboards.Sec. 75363. Electric guitars and acoustic/electric guitars.Sec. 75364. Memory foam travel pillows.Sec. 75365. Lighting for wall installation.Sec. 75366. Decorative bathroom fan assemblies (lighting fixtures) assemblies.Sec. 75367. Metal household floor lamps.Sec. 75368. Solar powered pathway lights, each measuring between 36.8 cm and 42 cm in height.Sec. 75369. Solar powered pathway lights, each measuring between 45 cm and 48 cm in height.Sec. 75370. Exterior exit viewing lights, dual beam.Sec. 75371. LED flameless candles.Sec. 75372. Aquarium LED light strands.Sec. 75373. LED light modules for bathroom fans/lights.Sec. 75374. Aquarium LED light sticks.Sec. 75375. Aquarium LED light strips.Sec. 75376. Decorative votive candle holders.Sec. 75377. Candle jar shades.Sec. 75378. Non-electrical lighting.Sec. 75379. Outdoor garden or patio torches of bamboo construction.Sec. 75380. Outdoor garden or patio torches of non-bamboo construction.Sec. 75381. Indoor oil lamps with base of glass or metal.Sec. 75382. Outdoor garden torches for tabletop use.Sec. 75383. Glass lens arrays for spotlights.Sec. 75384. Lamp shades.Sec. 75385. Galvanized steel LED downlight housing frames.Sec. 75386. Aluminum cylinders for LED lighting fixtures.Sec. 75387. Galvanized steel brackets and plates for LED lighting fixtures.Sec. 75388. Aluminum LED downlight reflectors.Sec. 75389. Outdoor garden torch replacement canisters.Sec. 75390. Iris subassemblies for moving lights.Sec. 75391. Zoom modules for automated moving lights.Sec. 75392. Golf club heads for fairway woods.Sec. 75393. Golf club shafts for putters.Sec. 75394. Steel golf club shafts, other than for putters.Sec. 75395. Golf club shaft assemblies.Sec. 75396. Graphite driver golf club shafts, extra stiff flex.Sec. 75397. Graphite hybrid golf club shafts, extra stiff flex.Sec. 75398. Graphite irons golf club shafts, extra stiff flex.Sec. 75399. Graphite driver golf club shafts, regular, senior, adult, or ladies flex.Sec. 75400. Graphite golf club driver shafts, stiff flex.Sec. 75401. Graphite hybrid golf club shafts, regular, senior, adult, or ladies flex.Sec. 75402. Graphite hybrid golf club shafts, stiff flex.Sec. 75403. Graphite irons golf club shafts, regular, senior, adult, or ladies flex.Sec. 75404. Graphite irons golf club shafts, stiff flex.Sec. 75405. Pickleball paddles.Sec. 75406. Pickleballs.Sec. 75407. Exercise cycles.Sec. 75408. Stationary trainers.Sec. 75409. Multimodality fitness equipment, without integrated contact grip heart rate monitor.Sec. 75410. Multimodality fitness equipment with integrated power sensor to measure the user's upper body power input.Sec. 75411. Parts and accessories for treadmills.Sec. 75412. Parts and accessories for ellipticals.Sec. 75413. Parts and accessories for stationary exercise cycles.Sec. 75414. Parts and accessories for weight training equipment.Sec. 75415. Parts and accessories for certain exercise equipment machines.Sec. 75416. Lateral elliptical machines.Sec. 75417. Adjustable-weight kettlebells.Sec. 75418. Adjustable-weight barbell.Sec. 75419. Exercise cycles with dual-position handgrips.Sec. 75420. Exercise cycles with single handgrips.Sec. 75421. Upright exercise cycles.Sec. 75422. Recumbent exercise cycles with touchscreen consoles.Sec. 75423. Leaning exercise cycles.Sec. 75424. Rod gyms, with vertical bench.Sec. 75425. Rod and resistance gyms, with flat benches.Sec. 75426. Foldable treadmills, with LCD consoles with control keypads.Sec. 75427. Foldable treadmills, with touchscreen consoles measuring 44.5 cm or less.Sec. 75428. Indoor cycling machines with wireless data touchscreen displays.Sec. 75429. Indoor cycling machines with LCD consoles and two water bottle holders.Sec. 75430. Indoor cycling machines with LCD consoles and single water bottle holder.Sec. 75431. Recumbent elliptical machines.Sec. 75432. Fitness equipment combining the functions of an elliptical and a stair stepper, weight over 90 kgs.Sec. 75433. Foldable treadmills with touchscreen console greater than 44.4 cm.Sec. 75434. Interactive indoor cycling exercise cycles.Sec. 75435. Multimodality fitness equipment, with integrated contact grip heart rate monitors.Sec. 75436. Fishing reels valued not over $2.70 each, pre-spooled, with rod and fishing line.Sec. 75437. Fishing reels valued not over $2.70 each.Sec. 75438. Hard artificial crankbaits.Sec. 75439. Collapsible big game decoys.Sec. 75440. Vacuum steel hinged lid pitchers, not exceeding 1 liter.Sec. 75441. Vacuum insulated drinkware having a capacity exceeding 1 liter but not exceeding 2 liters.Sec. 75442. Vacuum insulated drinkware having a capacity exceeding 2 liters but not exceeding 4 liters.Sec. 75443. Vacuum glass lined steel coffee servers over 2 liters.Sec. 75444. Vacuum glass lined steel coffee servers over 2 liters with lever dispensing.PART II—Existing duty suspensions and reductionsSec. 75451. Extension of certain existing duty suspensions and reductions and other modifications.PART III—Effective dateSec. 75461. Effective date.Subtitle C—Reauthorization of American Manufacturing Competitiveness Act of 2016Sec. 75471. Reauthorization of American Manufacturing Competitiveness Act of 2016.TITLE V—Authorization of AppropriationsSec. 76001. Authorization of additional appropriations.TITLE VI—Customs user feesSec. 77001. Extension of customs user fees.70002.Appropriate congressional committees definedIn this division, the term appropriate congressional committees means the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives.ITrading Consistent with American valuesAPreventing Importation of Goods Produced by Forced Labor71001.Investigations of allegations of goods produced by forced laborSection 307 of the Tariff Act of 1930 (19 U.S.C. 1307) is amended—(1)by striking All and inserting the following:(a)In generalAll;(2)by striking Forced labor, as herein used, shall mean and inserting the following:(c)Forced labor definedIn this section, the term forced labor means; and(3)by inserting after subsection (a), as designated by paragraph (1), the following:(b)Forced labor division(1)In generalThere is established in the Office of Trade of U.S. Customs and Border Protection a Forced Labor Division, which shall—(A)receive and investigate allegations of goods, wares, articles, or merchandise mined, produced, or manufactured using forced labor; and(B)coordinate with other agencies to enforce the prohibition under subsection (a).(2)Prioritization of investigationsIn prioritizing investigations under paragraph (1)(A), the Forced Labor Division shall—(A)consult closely with the Bureau of International Labor Affairs of the Department of Labor and the Office to Monitor and Combat Trafficking in Persons of the Department of State; and(B)take into account—(i)the complicity of—(I)the government of the foreign county in which the instance of forced labor is alleged to have occurred; and(II)the government of any other country that has facilitated the use of forced labor in the country described in subclause (I);(ii)the ranking of the governments described in clause (i) in the most recent report on trafficking in persons required by section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1));(iii)whether the good involved in the alleged instance of forced labor is included in the most recent list of goods produced by child labor or forced labor required by section 105(b)(1)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)); and(iv)the effect taking action with respect to the alleged instance of forced labor would have in eradicating forced labor from the supply chain of the United States.(3)Quarterly briefings requiredNot less frequently than every 90 days, the Forced Labor Division shall provide briefings to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives regarding—(A)allegations received under paragraph (1); (B)the prioritization of investigations of such allegations under paragraph (2); and (C)progress made toward—(i)issuing withhold release orders for goods, wares, articles, or merchandise mined, produced, or manufactured using forced labor; and(ii)making findings in and closing investigations conducted under paragraph (1)..71002.Preventing importation of seafood and seafood products harvested or produced using forced labor(a)DefinitionsIn this section:(1)Child laborThe term child labor has the meaning given the term worst forms of child labor in section 507 of the Trade Act of 1974 (19 U.S.C. 2467).(2)Forced laborThe term forced labor has the meaning given that term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).(3)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).(4)SeafoodThe term seafood means fish, shellfish, processed fish, fish meal, shellfish products, and all other forms of marine animal and plant life other than marine mammals and birds.(5)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.(b)Forced labor in fishing(1)RulemakingNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection, in coordination with the Secretary, shall issue regulations regarding the verification of seafood imports to ensure that no seafood or seafood product harvested or produced using forced labor is entered into the United States in violation of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). (2)StrategyThe Commissioner of U.S. Customs and Border Protection, in coordination with the Secretary and the Secretary of the department in which the Coast Guard is operating, shall—(A)develop a strategy for using data collected under Seafood Import Monitoring Program to identify seafood imports at risk of being harvested or produced using forced labor; and (B)publish information regarding the strategy developed under subparagraph (A) on the website of U.S. Customs and Border Protection. (c)International engagementThe United States Trade Representative, in coordination with the Secretary of Commerce, shall engage with interested countries regarding the development of compatible and effective seafood tracking and sustainability plans in order to—(1)identify best practices; (2)coordinate regarding data sharing; (3)reduce barriers to trade in fairly grown or harvested fish; and (4)end the trade in products that— (A)are harvested or produced using illegal, unregulated, or unreported fishing, human trafficking, or forced labor; or (B)pose a risk of fraud.BAddressing Censorship and Barriers to Digital Trade71011.Censorship as a trade barrier(a)In generalChapter 8 of title I of the Trade Act of 1974 (19 U.S.C. 2241 et seq.) is amended by adding at the end the following:183.Identification of countries that disrupt digital trade(a)In generalNot later than 60 days after the date on which the National Trade Estimate is submitted under section 181(b), the United States Trade Representative (in this section referred to as the Trade Representative) shall identify, in accordance with subsection (b), foreign countries that are trading partners of the United States that engage in acts, policies, or practices that disrupt digital trade activities, including—(1)coerced censorship in their own markets or extraterritorially; and(2)other eCommerce or digital practices with the goal, or substantial effect, of promoting censorship or extrajudicial data access that disadvantages United States persons.(b)Requirements for identificationsIn identifying countries under subsection (a), the Trade Representative shall identify only foreign countries that—(1)disrupt digital trade in a discriminatory or trade distorting manner with the goal, or substantial effect, of promoting censorship or extrajudicial data access;(2)deny fair and equitable market access to digital service providers that are United States persons with the goal, or substantial effect, of promoting censorship or extrajudicial data access; or(3)engage in coerced censorship or extrajudicial data access so as to harm the integrity of services or products provided by United States persons in the market of that country, the United States market, or other markets.(c)Designation of priority foreign countries(1)In generalThe Trade Representative shall designate as priority foreign countries the foreign countries identified under subsection (a) that—(A)engage in the most onerous or egregious acts, policies, or practices that have the greatest impact on the United States; and(B)are not negotiating or otherwise making progress to end those acts, policies, or practices.(2)Revocations and additional identifications(A)In generalThe Trade Representative may at any time, if information available to the Trade Representative indicates that such action is appropriate—(i)revoke the identification of any foreign country as a priority foreign country under paragraph (1); or(ii)identify any foreign country as a priority foreign country under that paragraph.(B)Report on reasons for revocationThe Trade Representative shall include in the semiannual report submitted to Congress under section 309(3) a detailed explanation of the reasons for the revocation under subparagraph (A) of the identification of any foreign country as a priority foreign country under paragraph (1) during the period covered by the report.(d)PublicationThe Trade Representative shall publish in the Federal Register a list of foreign countries identified under subsection (a) and foreign countries designated as priority foreign countries under subsection (c) and shall make such revisions to the list as may be required by reason of action under subsection (c)(2).(e)Annual reportNot later than 30 days after the date on which the Trade Representative submits the National Trade Estimate under section 181(b), the Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on actions taken under this section during the one-year period preceding that report, and the reasons for those actions, including—(1)a list of any foreign countries identified under subsection (a); and(2)a description of progress made in decreasing disruptions to digital trade..(b)Sense of CongressIt is the sense of Congress that, in carrying out any revocations or identifications under section 183(c)(2)(A) of the Trade Act of 1974, as added by subsection (a), the United States Trade Representative may consider information contained in the findings from the investigation of the United States International Trade Commission entitled Foreign Censorship: Trade and Economic Effects on U.S. Businesses (Investigation No. 332–585).(c)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 182 the following:Sec. 183. Identification of countries that disrupt digital trade..71012.Designation of official responsible for monitoring unfair trade practices of suppliers of information and communications equipmentThe United States Trade Representative shall designate an official within the Office of the United States Trade Representative with responsibility for monitoring unfair trade practices of suppliers of information and communications equipment, including those suppliers that are owned, controlled, or supported by a foreign government. 71013.Negotiation of digital trade agreements(a)In generalThe United States Trade Representative shall consider the viability and utility of negotiating digital trade agreements with like-minded countries and to what degree such agreements may provide an opportunity to address digital barriers, deter censorship, promote the free flow of information, support privacy, protect sensitive information, protect communications regarding human and worker rights, and promote digitally enabled commerce.(b)ConsultationWith respect to any negotiations of an agreement facilitating digital trade, the Trade Representative shall consult closely and on a timely basis with the appropriate congressional committees, keep those committees fully apprised of those negotiations, and provide to those committees, including staff with appropriate security clearance, access to the text of any negotiating proposal of the United States not later than 5 business days before tabling the proposal in the negotiation.CProtecting Innovators and Consumers71021.Technical and legal support for addressing intellectual property rights infringement cases(a)In generalThe head of any Federal agency may provide support, as requested and appropriate, to United States persons seeking technical, legal, or other support in addressing intellectual property rights infringement cases regarding the People’s Republic of China.(b)United States person definedIn this section, the term United States person means—(1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. 71022.Improvement of anti-counterfeiting measures(a)Increased inspections(1)Report on seizures of counterfeit goodsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on seizures by U.S. Customs and Border Protection of counterfeit goods during the one-year period preceding submission of the report, including the number of such seizures disaggregated by category of good, source country, and mode of transport.(2)Increased inspections of goods from certain countriesThe Commissioner shall increase inspections of imports of goods from each source country identified in the report required by paragraph (1) as one of the top source countries of counterfeit goods, as determined by the Commissioner.(b)Publication of criteria for notorious markets listNot later than 2 years after the date of the enactment of this Act, and not less frequently than every 5 years thereafter, the United States Trade Representative shall publish in the Federal Register criteria for determining that a market is a notorious market for purposes of inclusion of that market in the list developed by the Trade Representative pursuant to section 182(e) of the Trade Act of 1974 (19 U.S.C. 2242(e)) (commonly known as the Notorious Markets List).(c)Publication of action plans(1)In generalNot less frequently than annually, the Trade Representative shall publish on an publicly available internet website of the Office of the United States Trade Representative—(A)the action plans for priority watch list countries under section 182(g)(1) of the Trade Act of 1974 (19 U.S.C. 2242(g)(1)) for that year; and(B)for each priority watch list country with respect to which such an action plan is prepared, an assessment of the progress of the country in meeting the benchmarks described in subparagraph (D) of that section.(2)Public hearingsNot less frequently than annually, the Trade Representative shall hold public hearings to track the progress of priority watch list countries in meeting the benchmarks described in subparagraph (D) of section 182(g)(1) of the Trade Act of 1974 (19 U.S.C. 2242(g)(1)) included in their action plans under that section.(3)Priority watch list country definedIn this subsection, the term priority watch list country means a country identified under section 182(a)(2) of the Trade Act of 1974 (19 U.S.C. 2242(a)(2)).(d)Sharing of information with respect to suspected violations of intellectual property rightsSection 628A of the Tariff Act of 1930 (19 U.S.C. 1628a) is amended—(1)in subsection (a)(1), by inserting , packing materials, shipping containers, after its packaging each place it appears; and(2)in subsection (b)—(A)in paragraph (3), by striking ; and and inserting a semicolon;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(5)any other party with an interest in the merchandise, as determined appropriate by the Commissioner..71023.Reports on chicken, beef, and other meat imports(a)Agriculture report on chickenNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report regarding the efforts of the Secretary to ensure the safety of imported processed chicken into the United States.(b)Report on country-of-origin labelingNot later than one year after the date of the enactment of this Act, the United States Trade Representative, in conjunction with the Secretary of Agriculture, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the ruling issued by the World Trade Organization in 2015 on country-of-origin labeling for beef, pork, and other meat products that includes—(1)an assessment of the impact of the ruling on—(A)consumer awareness regarding the origin of meat consumed in the United States;(B)agricultural producers in the United States; and(C)the security and resilience of the food supply in the United States; and(2)if the assessment under paragraph (1) indicates that the ruling or other market factors in the United States, including consolidation of meat processors, changes in diet and preferences, or other factors, have had a negative impact on consumers in the United States, agricultural producers in the United States, or the overall security and resilience of the food supply in the United States, recommendations for such legislative or administrative action as the Trade Representative, in conjunction with the Secretary of Agriculture, considers appropriate—(A)to better inform consumers in the United States;(B)to support agricultural producers in the United States; and(C)to improve the security and resilience of the food supply in the United States. 71024.Joint enforcement with allies with respect to importation of goods made with stolen intellectual property(a)In generalNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative, in coordination with the Secretary of State, should seek to enter into negotiations with representatives from Australia, Canada, the European Union, Japan, New Zealand, South Korea, and the United Kingdom to stop the importation of goods made with stolen intellectual property into the United States and countries that are allies of the United States.(b)Report requiredNot later than one year after the date of the enactment of this Act, the Trade Representative, in coordination with the Secretary of State, shall submit a report on the status of negotiations described in subsection (a) to—(1)the Committee on Finance and Committee on Foreign Relations of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Ways and Means of the House of Representatives. 71025.Sense of Congress and report on ensuring reliable supply of rare earth minerals(a)Findings; sense of Congress(1)FindingsCongress makes the following findings:(A)The People’s Republic of China is the global leader in mining, refining, and component manufacturing of rare earth elements, producing approximately 85 percent of the world’s supply between 2011 and 2017.(B)In 2019, the United States imported an estimated 80 percent of its rare earth compounds from the People's Republic of China.(C)On March 26, 2014, the World Trade Organization ruled that the People's Republic of China’s export restraints on rare earth minerals violated its obligations under its protocol of accession to the World Trade Organization, thereby harming United States manufacturers and workers.(D)The Chinese Communist Party has threatened to leverage the People's Republic of China’s dominant position in the rare earth market to strike back at the United States.(E) The Quadrilateral Security Dialogue is an effective partnership for reliable multilateral financing, development, and distribution of goods for global consumption, as evidenced by the Quad Vaccine Partnership announced on March 12, 2021.(2)Sense of CongressIt is the sense of Congress that—(A)the People's Republic of China’s dominant share of the global rare earth mining market is a threat to the economic stability, well being, and competitiveness of key industries in the United States;(B)the United States should reduce reliance on the People's Republic of China for rare earth minerals through—(i)strategic investments in development projects, production technologies, and refining facilities in the United States; or (ii)in partnership with strategic allies of the United States that are reliable trading partners, including members of the Quadrilateral Security Dialogue; and(C)the United States Trade Representative should initiate multilateral talks among the countries of the Quadrilateral Security Dialogue to promote shared investment and development of rare earth minerals.(b)Report required(1)In generalNot later than 120 days after the date of the enactment of this Act, the United States Trade Representative, in consultation with the officials specified in paragraph (3), shall submit to the appropriate committees of Congress a report on the work of the Trade Representative to address the national security threat posed by the People's Republic of China’s control of nearly 2/3 of the global supply of rare earth minerals. (2)ElementsThe report required by paragraph (1) shall include—(A)a description of the extent of the engagement of the United States with the other countries of the Quadrilateral Security Dialogue to promote shared investment and development of rare earth minerals during the period beginning on the date of the enactment of this Act and ending on the date of the report; and(B)a description of the plans of the President to leverage the partnership of the countries of the Quadrilateral Security Dialogue to produce a more reliable and secure global supply chain of rare earth minerals.(3)Officials specifiedThe officials specified in this paragraph are the following: (A)The Secretary of State. (B)the Secretary of Commerce. (C)The Chief Executive Officer of the United States International Development Finance Corporation.(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Finance, the Committee on Foreign Relations, and the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Ways and Means, the Committee on Foreign Affairs, and the Committee on Energy and Commerce of the House of Representatives. DEnsuring a Level Playing Field71031.Report on manner and extent to which the Government of the People’s Republic of China exploits Hong Kong to circumvent United States laws and protectionsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following:303.Report on manner and extent to which the Government of the People’s Republic of China exploits Hong Kong to circumvent United States laws and protections(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of State and the United States Trade Representative shall jointly submit to the appropriate congressional committees a report on the manner and extent to which the Government of the People’s Republic of China uses the status of Hong Kong to circumvent the laws and protections of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent export controls of the United States; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent those controls during the reporting period.(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent antidumping or countervailing duties and duties under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) on merchandise exported to the United States from the People’s Republic of China; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent those duties during the reporting period.(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent those sanctions during the reporting period.(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses formal or informal means to extradite or coercively move foreign nationals, including United States persons, from Hong Kong to the People’s Republic of China; and(B)a list of foreign nationals, including United States persons, who have been formally or informally extradited or coercively moved from Hong Kong to the People’s Republic of China.(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security—(A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of the People’s Republic of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals, including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; and(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period.(c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives.(2)Foreign nationalThe term foreign national means a person that is neither—(A)an individual who is a citizen or national of the People’s Republic of China; or(B)an entity organized under the laws of the People’s Republic of China or of a jurisdiction within the People’s Republic of China.(3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report required by subsection (a).(4)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..71032.Assessment of overcapacity of industries in the People's Republic of China(a)Report on overcapacity(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the United States Trade Representative, in consultation with the Secretary of Commerce, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on overcapacity of industries in the People’s Republic of China.(2)ElementsThe report required by paragraph (1) shall include—(A)a determination on whether overcapacity resulting from industrial policy exists in any major industry in the People’s Republic of China; and(B)a description of the effects of that overcapacity on industry in the United States.(b)BriefingNot later than 180 days after a positive determination of overcapacity under subsection (a)(2)(A), the Trade Representative shall brief the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives regarding the steps taken to address that overcapacity, which may include—(1)discussions with allies;(2)negotiations at an appropriate multilateral institution to which the United States is a party; and(3)bilateral negotiations with the People’s Republic of China.(c)Determination of substantial reductionNot later than each of one year and two years after a briefing under subsection (b) with respect to a positive determination of overcapacity under subsection (a)(2)(A), the Trade Representative shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report containing a determination of whether the steps taken to address that overcapacity are likely to lead to a substantive reduction in that overcapacity. 71033.Duties of Interagency Center on Trade Implementation, Monitoring, and EnforcementSection 141(h)(2) of the Trade Act of 1974 (19 U.S.C. 2171(h)(2)) is amended—(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and(2)by inserting after subparagraph (B) the following:(C)investigating practices of countries that are major trading partners of the United States in order to identify and address violations of trade agreements and other practices that have systemic, diffuse impacts on the economy and workers of the United States or systemic impacts on the resiliency of multiple critical domestic supply chains;.71034.Briefing on report related to process for excluding articles imported from the People’s Republic of China from certain duties imposed under section 301 of the Trade Act of 1974Not later than 90 days after the publication by the Comptroller General of the United States of the report requested by Congress on July 16, 2019, for an audit into the process by which the United States Trade Representative has excluded articles imported from the People’s Republic of China from certain duties imposed under section 301 of the Trade Act of 1974 (19 U.S.C. 2411), the Trade Representative, or a designee of the Trade Representative, shall brief the appropriate congressional committees on the manner in which the Trade Representative is responding to the findings contained in that report.IIEnsuring Resiliency in Critical Supply Chains72001.Facilitating trade in essential supplies(a)In generalThe Trade Act of 1974 (19 U.S.C. 2101 et seq.) is amended by adding at the end the following:XFacilitating trade in essential supplies1001.DefinitionsIn this title:(1)CommitteeThe term Committee means the Committee on Trade in Essential Supplies established under section 1002.(2)Crisis preparednessThe term crisis preparedness means ensuring access to goods in the Strategic National Stockpile and goods necessary to ensure the continued functioning of critical infrastructure in a crisis.(3)Critical infrastructureThe term critical infrastructure means systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems and assets would have a debilitating impact on the national security of, or public health or safety in, the United States, or any combination of those matters.(4)Essential medical supplyThe term essential medical supply means any supply that is part of the Strategic National Stockpile.(5)Essential supplyThe term essential supply means any supply determined by the Trade Representative to be critical to crisis preparedness, including essential medical supplies (including personal protective equipment), critical infrastructure items, and other supplies identified as essential by the Trade Representative under section 1003(b).(6)Strategic National StockpileThe term Strategic National Stockpile means the stockpile established under Section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b).(7)Trade RepresentativeThe term Trade Representative means the United States Trade Representative.(8)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States. (9)Unreliable personThe term unreliable person means any entity or individual that the Trade Representative determines works in concert with, or under the influence of, an unreliable trading partner to engage in the theft or misappropriation of intellectual property or trade secrets relating to an essential supply. (10)Unreliable trading partnerThe term unreliable trading partner means any country the government of which the Trade Representative determines—(A)engages in systematic theft of intellectual property or trade secrets; or(B)is likely to utilize export restrictions or other measures to prevent the United States from importing an essential supply.1002.Committee on Trade in Essential Supplies in the United States(a)EstablishmentThere is established a committee, to be known as the Committee on Trade in Essential Supplies in the United States.(b)MembershipThe Committee shall be composed of the following:(1)The Trade Representative, who shall serve as the chairperson of the Committee.(2)The Secretary of Commerce.(3)The Secretary of Defense.(4)The Secretary of the Treasury.(5)The Secretary of Homeland Security.(6)The Secretary of State.(7)The Secretary of Health and Human Services.(8)The Administrator of the Federal Emergency Management Agency.(9)The Secretary of Energy.(10)The Secretary of Transportation.(11)The heads of such other agencies as the Trade Representative considers appropriate.(c)DutiesThe Committee shall—(1)examine United States trade flows and supply chains for essential supplies;(2)prepare and submit reports in accordance with section 1003(c);(3)facilitate a whole-of-government strategy to ensure that the United States has reliable access to essential supplies from its trading partners; and(4)advise private United States enterprises that produce or procure essential supplies on recognizing potential threats to their supply chains by identifying unreliable trading partners and unreliable persons.1003.Identification of and report on access to essential supplies(a)Public comments(1)SolicitationNot later than 60 days after the date of the enactment of this title, the Trade Representative shall, on behalf of the Committee, publish a notice soliciting public comments to facilitate the identification of essential supplies under subsection (b) and the preparation of the report required by subsection (c). (2)Protection of business confidential informationThe Trade Representative shall ensure that any business confidential information that is submitted under this subsection is properly protected from disclosure.(b)Identification of essential suppliesAfter reviewing the public comments submitted pursuant to subsection (a), the Trade Representative shall, in consultation with the other members of the Committee, identify supplies that are critical to crisis preparedness and are to be considered essential supplies for purposes of this title. (c)Report requiredNot later than one year after the date of the enactment of this title, and not less frequently than every 3 years thereafter for the following 9 years, the Committee shall submit to Congress a report—(1)identifying—(A)the major producers in the United States and abroad that produce essential supplies for the United States;(B)the duties applied by the United States and major trading partners to such supplies;(C)the aggregate trade flows of essential supplies from and into the United States; and(D)unreliable trading partners and unreliable persons that have stolen or misappropriated the intellectual property or trade secrets of United States persons with respect to essential supplies;(2)describing—(A)information on foreign trade barriers and other factors that may affect United States trade in essential supplies;(B)the current domestic manufacturing base and supply chains for essential supplies, including raw materials and other goods essential to the production of those supplies;(C)the ability of the United States to maintain readiness and to surge production of essential supplies in response to an emergency, including by resorting to the Strategic National Stockpile; and(D)the practices and acts of unreliable trading partners and unreliable persons—(i)with respect to the theft or misappropriation of intellectual property or trade secrets; or (ii)that may threaten United States investments in essential supplies;(3)identifying defense, intelligence, homeland, economic, natural, geopolitical, or other contingencies that may disrupt, strain, compromise, or eliminate the supply chain for essential supplies;(4)assessing the resiliency and capacity of the domestic manufacturing base and supply chains to support the need for those essential supplies, including any single points of failure in those supply chains;(5)assessing flexible manufacturing capacity available in the United States in cases of emergency; and(6)making specific recommendations to ensure—(A)the supply of imported essential supplies remains reliable, including through tariff relief or enforcement actions against foreign trade barriers;(B)domestic stockpiles remain adequate for crisis preparedness;(C)domestic manufacturing capacity and supply chains remain resilient; and(D)United States persons can avoid risks presented by unreliable trading partners and unreliable persons..1004.Facilitating access to essential medical supplies(a)Authority to reduce or suspend duties on essential medical supplies(1)In generalThe President may reduce or suspend the collection of any duty on any essential medical supply for a period of not more than 180 days beginning on the date on which the President submits to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a certification that the reduction or suspension is necessary for crisis preparedness. (2)Limitation on subsequent actionIf the President reduces or suspends the collection of a duty on an essential medical supply under paragraph (1), the President may not further reduce or suspend duties on that supply under that paragraph until the date this one year after the preceding reduction or suspension.(b)Temporary suspension of duties on articles needed to combat the COVID–19 pandemic(1)In generalAn article described in paragraph (2) entered, or withdrawn from warehouse for consumption, during the period specified in paragraph (4) shall enter the United States free of duty, including free of any duty that may be imposed as a penalty or otherwise imposed in addition to other duties, including any duty imposed pursuant to—(A)section 301 of the Trade Act of 1974 (19 U.S.C. 2411);(B)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); or(C)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).(2)Articles describedAn article is described in this paragraph if the article is—(A)classified under any of the statistical reporting numbers of the Harmonized Tariff Schedule of the United States specified in paragraph (3); or (B)identified by the United States International Trade Commission, after the date of the enactment of this title, as an article related to the response to the coronavirus disease 2019 (commonly referred to as COVID–19) pandemic(3)Statistical reporting numbers specifiedThe statistical reporting numbers specified in this paragraph are the following:2207.10.60903808.94.50906505.00.90892208.90.80003821.00.00107311.00.00902804.40.0000 3821.00.00907324.90.00002847.00.00003822.00.10907613.00.00003002.13.00103822.00.50508419.20.00103002.13.00903822.00.50958419.20.00203002.14.0010 3822.00.60008421.39.80403002.14.00903824.99.92978705.90.00103002.15.00103923.21.0095 8705.90.00203002.15.00903923.29.00008705.90.00803002.19.00003926.20.1010 8713.10.00003002.20.0020 3926.20.10208713.90.00303002.20.00403926.20.90108713.90.00603003.20.00603926.20.90509004.90.00103002.20.00803926.90.99109004.90.00903003.10.00003926.90.99509018.11.30003003.20.0000 3926.90.9985 9018.11.60003003.60.00004015.11.0110 9018.11.90003003.90.0120 4015.11.0150 9018.12.00003003.90.01404015.19.05109018.19.40003003.90.0160 4015.19.05509018.19.55003003.90.0180 4015.19.10109018.19.75003003.90.01904015.90.0010 9018.31.00403004.10.1020 4015.90.00509018.31.00803004.10.1045 4818.50.00209018.31.00903004.10.50454818.50.0080 9018.32.00003004.10.50604818.90.0020 9018.39.00203004.20.00204818.90.0080 9018.39.00403004.20.00306116.10.6500 9018.39.00503004.20.00606210.10.20009018.90.30003004.49.0060 6210.10.50109018.90.75803004.60.0000 6210.10.50909018.90.80003004.90.10006210.10.90109019.20.00003004.90.9207 6210.10.9040 9020.00.60003004.90.9209 6210.50.35009020.00.90003004.90.9211 6210.50.7500 9022.12.00003004.90.9214 6216.00.54209025.19.80103004.90.92856307.90.6090 9025.19.80203004.90.92906307.90.68009025.19.80603005.10.50006307.90.7200 9025.19.80853005.90.5090 6307.90.89109026.80.40003006.70.00006307.90.9845 9027.80.25003401.11.50006307.90.98509027.80.45303401.19.00006307.90.98709028.20.00003401.20.00006307.90.98759402.90.00103808.94.10006307.90.98919402.90.00203808.94.50106505.00.01003808.94.50506505.00.8015(4)Period specifiedThe period specified in this paragraph is the period—(A)beginning on the date that is 15 days after the date of the enactment of this title; and(B)ending on January 15, 2023..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by adding at the end the following:TITLE X—Facilitating trade in essential supplies Sec. 1001. Definitions. Sec. 1002. Committee on Trade in Essential Supplies in the United States. Sec. 1003. Identification of and report on access to essential supplies. Sec. 1004. Facilitating access to essential medical supplies..72002.Supply chain database and toolkit(a)Establishment(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall establish a database and online toolkit under which—(A)United States businesses may voluntarily submit to the Secretary information on—(i)the products produced by such businesses in the United States, which may be finished goods or inputs for other goods;(ii)the inputs required for such products, which may include, with respect to such an input—(I)the specific geographic location of the production of the input, including if the input is sourced from the United States or a foreign country;(II)the business name of a supplier of the input;(III)information related to perceived or realized challenges in securing the input;(IV)information related to the suspected vulnerabilities or implications of a disruption in securing the input, whether related to national security or the effect on the United States business; or(V)in the case of an input sourced from a foreign country, information on—(aa)why the input is sourced from a foreign country rather than in the United States; and(bb)if the United States business would be interested in identifying an alternative produced in the United States;(B)United States businesses may request and receive contact information or general information about a United States source or a foreign source for an input;(C)United States businesses are able to specify—(i)what information can be shared with other United States businesses;(ii)what information should be shared only with the Department of Commerce; and(iii)what information could be submitted to Congress or made available to the public; and(D)the Secretary makes information provided under this paragraph available, subject to subparagraph (C), to enable other United States businesses to identify inputs for their products produced in the United States.(2)Format; public availabilityThe Secretary shall—(A)provide the database and online toolkit established under paragraph (1) on a publicly available website of the Department of Commerce; and(B)ensure that the database and online toolkit are—(i)searchable and filterable according to the type of information; and(ii)presented in a user-friendly format.(3)Exemption from public disclosureInformation submitted to the Secretary in relation to the database and online toolkit established under paragraph (1)—(A)may not be considered public records and shall be exempt from any Federal law relating to public disclosure requirements; and(B)may not be subject to discovery or admission as public information or evidence in judicial or administrative proceedings without the consent of the United States business that submitted the information.(4)Reporting(A)Report to congressNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall submit to Congress a report that includes—(i)an assessment of the effectiveness of the database and online toolkit established under paragraph (1), including statistics regarding the number of new entries, total businesses involved, and any change in participation rate during the preceding 180-day period;(ii)recommendations for additional actions to improve the database and online toolkit and participation in the database and online toolkit; and(iii)such other information as the Secretary considers appropriate.(B)Public reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary shall post on a publicly available website of the Department of Commerce a report that sets forth—(i)general statistics related to foreign and domestic sourcing of inputs used by United States businesses;(ii)an estimate of the percentage of total inputs used by United States businesses obtained from foreign countries;(iii)data on such inputs disaggregated by industry, geographical location, and size of operation; and(iv)a description of the methodology used to calculate the statistics and estimates required by this paragraph.(b)Public outreach campaign(1)In generalThe Secretary shall carry out a national public outreach campaign—(A)to educate United States businesses about the existence of the database and online toolkit established under subsection (a); and(B)to facilitate and encourage the participation of such businesses in the database and online toolkit.(2)Outreach requirementIn carrying out the campaign under paragraph (1), the Secretary shall—(A)establish an advertising and outreach program directed to businesses, industries, State and local agencies, chambers of commerce, and labor organizations—(i)to facilitate understanding of the value of an aggregated demand mapping system; and(ii)to advertise that the database and online toolkit established under subsection (a) are available for that purpose;(B)notify appropriate State agencies not later than 10 days after the date of the enactment of this Act regarding the development of the database and online toolkit; and(C)post a notice on a publicly available website of the Department of Commerce and establish a social media awareness campaign to advertise the database and online toolkit.(3)CoordinationIn carrying out the campaign under paragraph (1), the Secretary may coordinate with other Federal agencies and State or local agencies as appropriate.(4)Separate accounting(A)Budgetary line itemThe Secretary shall include in the budget justification materials submitted to Congress in support of the Department of Commerce budget for fiscal years 2023 and 2024 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) specific identification, as a budgetary line item, of the amounts required to carry out the campaign under paragraph (1).(B)Prohibition on comminglingAmounts appropriated to carry out this subsection may not be commingled with any other amounts appropriated to the Department of Commerce.(c)Use of Department of Commerce resources(1)In generalThe Secretary —(A)shall, to the maximum extent practicable, construct the database and online toolkit required by subsection (a), and related analytical features, using expertise within the Department of Commerce; and(B)may, as appropriate, adopt new technologies and hire additional employees to carry out this section.(2)Minimization of contractingIf the activities described in subparagraphs (A) and (B) of paragraph (1) cannot be completed without the employment of contractors, the Secretary should seek to minimize the number of contractors and the scope of the contract.(d)TerminationThis section shall terminate on September 30, 2025. IIIImproving Transparency and Administration of Trade Programs and Oversight and Accountability of Trade Agencies73001.Process for exclusion of articles from duties under section 301 of the Trade Act of 1974(a)Establishment of general exclusion process(1)In generalTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended by inserting after section 305 the following:305A.Process for exclusion of articles from duties(a)Analysis of alternative actionSubject to subsection (d), before taking action under section 301(b), the Trade Representative shall analyze the impact of the action on United States entities, particularly small entities, and consumers in the United States with a goal of mitigating the impact of duties on United States entities and consumers in the United States, including by evaluating alternatives or modifications to particular actions.(b)Process for exclusion from duties(1)In generalSubject to subsection (d), the Trade Representative shall establish and maintain a process for exclusion requests from duties under section 301(b) unless the Trade Representative determines and certifies to the appropriate congressional committees that maintaining an exclusion process—(A)would impair the ability of the United States to maintain effective pressure to remove unreasonable or discriminatory practices burdening commerce in the United States; or(B)is impractical due to the low value of the duties imposed.(2)BriefingIf the Trade Representative makes a certification under paragraph (1), not later than 3 days before making the certification, the Trade Representative shall brief the appropriate congressional committees regarding the reasons for the certification.(3)Continued certificationIf the Trade Representative makes a certification under paragraph (1) with respect to duties under section 301(b), not less frequently than once every 180 days while those duties are in effect, the Trade Representative shall determine and certify to the appropriate congressional committees that the reasons for forgoing an exclusion process with respect to those duties continue to be present.(c)Implementation of exclusion process(1)In generalIn implementing an exclusion process required under subsection (b)(1), the Trade Representative shall consider whether and which criteria described in paragraph (2), and such other criteria as the Trade Representative considers appropriate under the circumstances, are appropriate to apply in the exclusion process.(2)Criteria describedThe criteria described in this paragraph for exclusion of articles from duties under section 301(b) include the following:(A)Whether the failure to grant the exclusion would result in severe economic harm to the requester.(B)Whether the article or a reasonable substitute is not commercially available to the requester.(C)Whether the imposition of the duty with respect to the article would unreasonably increase consumer prices for day-to-day items consumed by low- or middle-income families in the United States.(D)Whether the imposition of the duty would have an unreasonable impact on manufacturing output of the United States.(E)Whether the imposition of the duty would have an unreasonable impact on the ability of an entity to fulfill contracts or to build critical infrastructure.(F)Whether the failure to grant the exclusion is likely to result in a particular entity or entities having the ability to abuse a dominant market position.(d)Exclusion of certain dutiesThis section shall not apply to duties imposed under section 301(b) pursuant to a dispute resolution process under the World Trade Organization.(e)Publication of noticeSubject to subsection (d), not later than 90 days after imposing any duty under section 301(b), the Trade Representative, in consultation with such other Federal agencies as the Trade Representative considers appropriate, shall publish a notice in the Federal Register regarding the criteria that the Trade Representative will apply and the evidence it will evaluate in determining whether a request for exclusion from such duty satisfies the requirements of the exclusion process under subsection (b)(1).(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Finance of the Senate; and(B)the Committee on Ways and Means of the House of Representatives.(2)Severe economic harmThe term severe economic harm, with respect to an exclusion from duties requested by a United States entity, includes circumstances under which failure to grant the exclusion would—(A)render the business of the entity unprofitable; or(B)result in a significant number or proportion of the workers employed by the entity becoming totally separated from employment. (3)Small entitiesThe term small entities has the meaning given the term small entity in section 601 of title 5, United States Code.(4)United States entityThe term United States entity means an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..(2)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 305 the following:Sec. 305A. Process for exclusion of articles from duties..(b)Establishment of exclusion process for certain duties relating to People's Republic of China(1)In generalNotwithstanding any other provision of law, the United States Trade Representative shall establish a process pursuant to which United States entities and associations of those entities may request the exclusion of articles from duties described in paragraph (2).(2)Duties describedThe duties described in this paragraph are duties imposed pursuant to the investigation initiated under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) on August 18, 2017, and with respect to which notice was published in the Federal Register on August 24, 2017 (82 Fed. Reg. 40213).(3)Implementation of exclusion processIn implementing the process established under paragraph (1) for exclusion of articles from duties described in paragraph (2), if the exclusion of the article can likely be administered by U.S. Customs and Border Protection—(A)the Trade Representative shall exclude that article from the imposition of such a duty if the Trade Representative determines, following a request from a United States entity or an association of those entities, that the failure to grant the exclusion would result in severe economic harm to the requester;(B)unless the Trade Representative determines that granting the exclusion would impair the ability of the United States to maintain effective pressure to remove an unreasonable or discriminatory practice burdening United States commerce, the Trade Representative shall exclude that article from the imposition of such a duty if the Trade Representative determines following a request from a United States entity or an association of those entities that—(i)the article or a reasonable substitute is not commercially available to the requester;(ii)the imposition of the duty with respect to the article would unreasonably increase consumer prices for day-to-day items consumed by low- or middle-income families in the United States;(iii)the imposition of the duty would have an unreasonable impact on manufacturing output of the United States;(iv)the imposition of the duty would have an unreasonable impact on the ability of an entity to fulfill contracts or to build critical infrastructure; or(v)the failure to grant the exclusion is likely to result in a particular entity or entities having the ability to abuse a dominant market position; and(C)the Trade Representative may identify other criteria relevant to determining whether the article shall be excluded from the imposition of such a duty.(4)Timeframe of exclusion and renewal(A)Period of exclusionAn exclusion of an article requested under paragraph (1) from duties described in paragraph (2)—(i)shall be for a period of 18 months; and(ii)shall be decided—(I)not later than 90 days before the duty is due to be paid; or(II)if the Trade Representative determines that the request presents exceptionally complex issues or requires additional evidence, not later than 120 days before the duty is due to be paid.(B)RenewalThe Trade Representative shall allow applications for renewal of an exclusion under paragraph (1) to be submitted not later than 90 days before the exclusion is set to expire.(C)Failure to actIf the Trade Representative fails to decide an exclusion request under subparagraph (A)(ii) during the appropriate period set forth under that subparagraph, the exclusion request will be deemed to have been granted until the date that is 30 days after the Trade Representative publishes in the Federal Register a decision not to grant the request.(5)Written reasoning(A)In generalIf the Trade Representative denies a request for an exclusion under paragraph (1), the Trade Representative shall provide to the requester of the exclusion a reasoned determination for denying the request.(B)Substantial evidenceA determination under subparagraph (A) shall be supported by substantial evidence from the administrative record.(6)Review(A)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall conduct an audit of the exclusion process established under paragraph (1).(B)Elements of auditEach audit required by subparagraph (A) shall—(i)include a review of the process for—(I)receiving and reviewing exclusion requests under paragraph (1);(II)determining eligibility for an exclusion;(III)applying relevant criteria for an exclusion; and(IV)making determinations regarding whether to grant an exclusion;(ii)examine the information provided to applicants prior to seeking an exclusion, as well as throughout the exclusion application process; and(iii)analyze the timeliness of decisions, the consistency of decisions, and the internal review process for making decisions with respect to an exclusion. (7)Regulations(A)Implementation of processNot later than 120 days after the date of the enactment of this Act, The Trade Representative, in consultation with such other Federal agencies as the Trade Representative considers appropriate, shall prescribe regulations regarding the criteria that the Trade Representative will apply and the evidence the Trade Representative will evaluate in deciding whether any of the conditions in paragraph (3) have been satisfied with respect to an exclusion request under paragraph (1).(B)Severe economic harmThe Trade Representative shall prescribe regulations regarding the definition of severe economic harm under paragraph (8), including by setting forth the evidence necessary to establish that a business is unprofitable, that workers will be separated, and other circumstances in which severe economic harm may be demonstrated. (8)DefinitionsIn this subsection:(A)Severe economic harmThe term severe economic harm, with respect to an exclusion from duties requested by a United States entity or an association of those entities, includes circumstances under which failure to grant the exclusion would—(i)render the business of the entity or entities unprofitable; or(ii)result in a significant number or proportion of the workers employed by the entity or entities becoming totally separated from employment. (B)United States entityThe term United States entity means an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity. (c)Treatment of certain exclusions relating to People's Republic of China(1)Reauthorization of exclusionsAll covered duty exclusions shall be reinstituted for entries filed on or before December 31, 2022.(2)Retroactive application for certain liquidations and reliquidations(A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article on which duties were paid under section 301(b) of the Trade Act of 1974 (19 U.S.C. 2411(b)) and to which a covered duty exclusion would have applied if the entry were made on December 31, 2020, that was made—(i)after December 31, 2020, and(ii)before the date of the enactment of this Act,shall be liquidated or reliquidated as though such entry occurred on such date of enactment.(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry of an article only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—(i)to identify and reconstruct the entry, if necessary; and(ii)to verify that the article is a covered article.(C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).(3)DefinitionsIn this subsection:(A)Covered articleThe term covered article means an article that qualifies for a covered duty exclusion from duties paid under section 301(b) of the Trade Act of 1974 (19 U.S.C. 2411(b)) that was not granted by the United States Trade Representative within 180 days of the date of liquidation of an entry containing such an article.(B)Covered duty exclusionThe term covered duty exclusion means a specific article exclusion that was—(i)granted in the investigation initiated under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) on August 18, 2017, and with respect to which notice was published in the Federal Register on August 24, 2017 (82 Fed. Reg. 40213); and(ii)published in the Federal Register. (C)EntryThe term entry includes a withdrawal from warehouse for consumption.73002.Enhanced congressional oversight of the United States Trade Representative and the Department of Commerce(a)United States Trade Representative(1)People's Republic of ChinaThe United States Trade Representative shall submit to the appropriate congressional committees—(A)not later than September 1, 2021, and every 180 days thereafter for the following 2 years, a confidential report describing—(i)the implementation of the Economic and Trade Agreement Between the Government of the United States of America and the Government of China, dated January 15, 2020, including an identification of those provisions in the agreement that have yet to be implemented; and(ii)progress toward addressing the issues identified in the report prepared by the Trade Representative dated March 22, 2018, and titled, Findings of the Investigation into China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation under Section 301 of the Trade Act of 1974; and(B)the text of any initial proposal for an executive agreement or memorandum of understanding with the People’s Republic of China intended to resolve an investigation with respect to duties under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) not later than 3 business days before submitting the proposal to any official of the People’s Republic of China.(2)Trade Enforcement Trust FundSection 611(e) of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405(e)) is amended—(A)in the subsection heading, by striking Report and inserting Reports;(B)by striking Not later than and inserting (1) Report after entry into force.—Not later than; and(C)by adding at the end the following:(2)Report on use of fundsNot later than July 1 of each year, the Trade Representative shall submit to Congress a report that identifies the use of any funds from the Trust Fund during the one-year period preceding the date of the report, including an identification of the specific enforcement matter for which the funds were used..(b)Department of Commerce(1)Antidumping or countervailing duties(A)In generalNot later than July 1 of each year, the Secretary of Commerce shall submit to the appropriate congressional committees a report that identifies any antidumping or countervailing duty determination under title VII of the Tariff Act of 1930 (19 U.S. C. 1671 et seq.) that in the year preceding the report was subject to a remand pursuant to an order from the United States Court of International Trade or a Chapter 10 Panel under the USMCA or that was found to be inconsistent with the obligations of the United States with the World Trade Organization.(B)ElementsWith respect to each determination under subparagraph (A), the Secretary of Commerce shall indicate—(i)the specific statutory requirement that the Court of International Trade or the Chapter 10 Panel found that the Secretary failed to observe or the specific provision of the WTO Agreement that a dispute settlement panel or Appellate Body found to have been breached by the determination; and(ii)whether or when the Secretary intends to comply with the order or obligations described in subparagraph (A), as the case may be.(2)National security tariffsThe Secretary of Commerce shall include in each report submitted under paragraph (1), if applicable, information regarding the operation of the process for exclusion from tariffs under section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) during the year covered by the report, including—(A)the approximate number of hours and employees of the Department of Commerce (full-time equivalent) working on that process;(B)the number of requests for exclusion that have been pending for more than 120 days; and(C)a list of all exclusions that have been decided, including by identifying whether the specific request for an exclusion was granted or not, and the time it took to decide the request.(3)Notice of suspension of antidumping duty investigationSection 734(b) of the Tariff Act of 1930 (19 U.S.C. 1673c(b)) is amended—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B) and moving those two subparagraphs, as so redesignated, two ems to the right;(B)by striking The administering authority and inserting (1) In general.—The administering authority; and(C)by adding at the end the following:(2)Notification to CongressThe administering authority shall submit to Congress the text of any proposal to suspend an investigation under paragraph (1) not later than 3 business days before submitting the proposal to an interested party..(c)DefinitionsIn this section:(1)Appellate Body; dispute settlement panelthe terms Appellate Body and dispute settlement panel have the meanings given those terms in section 121 of the Uruguay Round Agreements Act (19 U.S.C. 3531).(2)USMCAThe term USMCA means the Agreement between the United States of America, the United Mexican States, and Canada, which is—(A)attached as an Annex to the Protocol Replacing the North American Free Trade Agreement with the Agreement between the United States of America, the United Mexican States, and Canada, done at Buenos Aires on November 30, 2018, as amended by the Protocol of Amendment to the Agreement Between the United States of America, the United Mexican States, and Canada, done at Mexico City on December 10, 2019; and(B)approved by Congress under section 101(a)(1) of the United States–Mexico–Canada Agreement Implementation Act (19 U.S.C. 4511(a)). (3)WTO AgreementThe term WTO Agreement has the meaning given that term in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501(9)). 73003.Establishment of Inspector General of the Office of the United States Trade Representative(a)DefinitionsSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by striking or the Director of the National Reconnaissance Office; and inserting the Director of the National Reconnaissance Office; or the United States Trade Representative; and(2)in paragraph (2), by striking or the National Reconnaissance Office, and inserting the National Reconnaissance Office, or the Office of the United States Trade Representative,.(b)Appointment of inspector generalNot later than 120 days after the date of the enactment of this Act, the President shall appoint an individual to serve as the Inspector General of the Office for the United States Trade Representative in accordance with section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).73004.Authority of U.S. Customs and Border Protection to consolidate, modify, or reorganize customs revenue functions(a)In generalSection 412 of the Homeland Security Act of 2002 (6 U.S.C. 212(b)) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking consolidate, discontinue, and inserting discontinue; and(ii)by inserting after reduce the staffing level the following: below the optimal staffing level determined in the most recent Resource Allocation Model required by section 301(h) of the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C. 2075(h)); and(B)in paragraph (2), by inserting , National Account Managers after Financial Systems Specialists; and(2)by adding at the end the following:(d)Authority to consolidate, modify, or reorganize customs revenue functions(1)In generalThe Commissioner of U.S. Customs and Border Protection may, subject to subsection (b), consolidate, modify, or reorganize customs revenue functions delegated to the Commissioner under subsection (a), including by adding such functions to existing positions or establishing new or modifying existing job series, grades, titles, or classifications for personnel, and associated support staff, performing such functions. (2)Position classification standardsAt the request of the Commissioner, the Director of the Office of Personnel Management shall establish new position classification standards for any new positions established by the Commissioner under paragraph (1)..(b)Technical correctionSection 412(a)(1) of the Homeland Security Act of 2002 (6 U.S.C. 212(a)(1)) is amended by striking 403(a)(1) and inserting 403(1). 73005.Protection from public disclosure of personally identifiable information contained in manifests(a)In generalParagraph (2) of section 431(c) of the Tariff Act of 1930 (19 U.S.C. 1431(c)) is amended to read as follows:(2)(A)The information listed in paragraph (1) shall not be available for public disclosure if—(i)the Secretary of the Treasury makes an affirmative finding on a shipment-by-shipment basis that disclosure is likely to pose a threat of personal injury or property damage; or(ii)the information is exempt under the provisions of section 552(b)(1) of title 5, United States Code.(B)The Secretary shall ensure that any personally identifiable information, including Social Security account numbers and passport numbers, is removed from any manifest signed, produced, delivered, or electronically transmitted under this section before access to the manifest is provided to the public..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act. 73006.Sense of Congress on leadership at World Trade Organization(a)FindingsCongress makes the following findings:(1)The United States had led the formation, as well as reform, of rules governing the multilateral trading system since World War II.(2)The United States is a founding member of the World Trade Organization (in this section referred to as the WTO) and a key architect of the organization.(3)The United States secured important commitments in the WTO to facilitate trade in goods and services, to prevent the application of non-scientific restrictions on United States agriculture, and to protect United States intellectual property.(4)The United States uses the rules of the WTO to benefit workers, farmers, fishers, and businesses in the United States by facilitating access to the 90 percent of the world’s consumers who live outside the borders of the United States.(5)The fundamental purpose of the WTO is to create space for members to negotiate with each other, and the WTO reserves to those members exclusively the right to negotiate and adopt rules that reduce and eliminate trade barriers and discriminatory treatment.(6)The prompt settlement of disputes in which a member of the WTO considers that its rights are being impaired by the actions of another member is essential to the functioning of the WTO and the maintenance of a proper balance between the rights and obligations of members.(7)The WTO’s dispute settlement function, including in particular the Appellate Body, has increasingly failed to enforce the rules of the WTO in a timely manner, and has usurped the negotiating prerogative of members by creating new obligations and rights that are inconsistent with or not included in the rules negotiated by members.(8)The creation of those obligations and rights undermines—(A)the WTO’s negotiating function by discouraging members from making concessions; and(B)the WTO's dispute settlement function by encouraging overuse of the process and undermining its legitimacy, including by preventing free market economies from responding to globally trade distortive practices by nonmarket economies.(9)The WTO does not have sufficient rules to discipline the distortive economic policies of nonmarket economies, such as policies relating to excess capacity and forced technology transfer, the special treatment those economies afford to state-owned enterprises, and their massive and opaque industrial subsidies.(10)There is long-standing bipartisan support in Congress to reform the WTO to address those failings.(11)The current presidential administration, as well as prior administrations, raised concerns about the failings described in this subsection and have made reform of the WTO a top priority of United States trade policy.(12)The United States urges WTO members to work constructively with the United States to assess the reasons why the existing WTO rules have proven inadequate in order to create an atmosphere within the WTO that is conducive to the development of new rules less subject to jurisprudential drift.(13)The guiding principle for reform of the WTO, and the lens through which WTO members should consider specific reform proposals, is the restoration of the WTO’s capability and capacity for negotiation among members.(14)The United States has achieved its trade policy objectives through active leadership at the WTO, and an absence of that leadership would be filled by nonmarket economies that are hostile to a host of United States interests.(b)Sense of CongressIt is the sense of Congress that—(1)while the United States finds value and usefulness in the WTO, in order to fulfill the needs of the United States and other free and open economies in the 21st century, significant reforms are needed;(2)the United States must therefore continue to demonstrate leadership to achieve reforms that restore the effectiveness of the WTO's—(A)negotiating function;(B)dispute settlement function so that it transparently, efficiently, and fully enforces outcomes negotiated by members rather than usurping their primacy by creating new rights or obligations; and(C)rules for special and differential treatment to ensure those rules promote advancement for truly developing countries, rather than becoming tools for globally competitive countries, like the People's Republic of China, to engage in protectionism and market distortions;(3)the efforts to reform the negotiating function of the WTO should revitalize the negotiating function by providing confidence to members that the WTO operates according to the rules as negotiated and adopted by members;(4)a revitalized negotiating function must include new rules that reflect the 21st century economy, further combat anticompetitive and protectionist barriers, and ensure disputes are efficiently resolved;(5)the United States Trade Representative should continue to lead efforts to work with WTO members to pursue reforms at the WTO that—(A)ensure the dispute settlement mechanism faithfully applies the rules adopted by members, including by undertaking measures to ensure the WTO’s Appellate Body does not create new rights and obligations;(B)improve public confidence in dispute settlement by promoting greater transparency and efficiency in the conduct of proceedings;(C)redress the consistent failure by certain members to satisfy their notification obligations under various WTO agreements, including through measures that strengthen accountability;(D)ensure rules for special and differential treatment are appropriately reserved for countries whose state of development and global competitiveness actually warrants such flexibility;(E)create new rules and structures that can serve the interests of the United States while promoting peace, prosperity, good governance, transparency, effective operation of legal regimes, the rule of law, and free enterprise; and(F)expand upon the trilateral negotiations currently underway with Japan and the European Union; and(6)the United States Trade Representative should explore and assess specific reform proposals, including—(A)pursuing plurilateral agreements that further the interests of the United States while limiting the benefits accruing to countries that are not parties to those agreements;(B)efforts to ensure that incorrect interpretations by the Appellate Body, including with respect to the Agreement on Safeguards, the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994, and the Agreement on Subsidies and Countervailing Measures, are corrected, and not to be deemed precedential;(C)new rules and norms to address practices of nonmarket economies, such as practices relating to state-owned enterprises, which certain countries often utilize for objectives that cause severe trade distortions; and(D)better implementation of existing rules, such as the prohibition in paragraph 4 of Article XIV of the General Agreement on Tariffs and Trade on currency manipulation, to ensure that those rules are effective to preserve the rights of free market economies. IVPromoting American CompetitivenessAReauthorization and Reform of Generalized System of Preferences74001.Modification of eligibility criteria for beneficiary developing countries(a)In generalSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (b)(2)—(A)by inserting after subparagraph (H) the following:(I)Such country has failed, in a manner affecting trade or investment—(i)to effectively enforce its environmental laws or regulations through a sustained or recurring course of action or inaction; or (ii)to adopt and maintain measures implementing its obligations under common multilateral environmental agreements.(J)Such country engages in gross violations of internationally recognized human rights in that country (including any designated zone in that country).; and(B)in the text following subparagraph (J) (as inserted by subparagraph (A)), by striking and (H) (to the extent described in section 507(6)(D)) and inserting (H) (to the extent described in section 507(6)(D)), (I), and (J); and(2)in subsection (c)—(A)in paragraph (6)(B), by striking ; and and inserting a semicolon;(B)in paragraph (7)—(i)by striking whether and all that follows through afford and inserting the extent to which such country is affording; and(ii)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following: (8)the extent to which such country is effectively enforcing its environmental laws and regulations and adopting and maintaining measures implementing its obligations under common multilateral environmental agreements;(9)the extent to which such country is achieving the goals described in section 3(b) of the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (22 U.S.C. 2151–2(b));(10)the extent to which such country has established, or is making continual progress toward establishing—(A)the rule of law, political pluralism, and the right to due process, a fair trial, and equal protection under the law;(B)economic policies to reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through micro-credit or other programs; and(C)a system to combat corruption and bribery, such as signing and implementing the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions, done at Paris December 17, 1997, and entered into force February 15, 1999 (TIAS 99–215); and(11)the extent to which such country—(A)has refrained from imposing, or has eliminated, digital trade barriers, including unnecessary or discriminatory data localization or data transfer restrictions; and(B)has taken steps in the digital environment to support consumer protections, the privacy of personal information, and open digital ecosystems..(b)Modification of withdrawal, suspension, or limitation requirementsSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended—(1)in subsection (d)(1), in the second sentence—(A)by striking shall consider and inserting the following: “shall—(A)consider; (B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(B)hold a public hearing or provide for a period of not less than 30 days for submission of comments by the public.; and(2)in subsection (f)(2)—(A)in the paragraph heading, by inserting or suspension after termination; (B)by inserting or suspend after terminate each place it appears; and(C)by inserting or suspension after termination.(c)Publication of determinations relating to petitions for reviewSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended by adding at the end the following:(g)Publication of determinations relating to petitions for reviewThe United States Trade Representative shall publish in the Federal Register a notice of, and the rationale for, any determination of the Trade Representative with respect to a petition for review of the eligibility of a country for designation as a beneficiary developing country, including a determination—(1)to accept or deny such a petition;(2)to continue to review the eligibility of the country; or(3)to withdraw, suspend, or limit the application of duty-free treatment under this title with respect to the country..(d)DefinitionsSection 507 of the Trade Act of 1974 (19 U.S.C. 2467) is amended—(1)in paragraph (4)—(A)in subparagraph (D), by striking ; and and inserting a semicolon;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)the elimination of all forms of discrimination with respect to occupation and employment.; and(2)by adding at the end the following:(7)Common multilateral environmental agreement(A)In generalThe term common multilateral environmental agreement, for purposes of determining the eligibility of a country for designation as a beneficiary developing country under this title, means any agreement specified in subparagraph (B) to which both the United States and that country are full parties, including any current or future mutually agreed upon protocols, amendments, annexes, or adjustments to such an agreement.(B)Agreements specifiedThe agreements specified in this subparagraph are the following:(i)The Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249).(ii)The Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987.(iii)The Protocol of 1978 Relating to the International Convention for the Prevention of Pollution from Ships, 1973, done at London February 17, 1978.(iv)The Convention on Wetlands of International Importance, Especially as Waterfowl Habitat, done at Ramsar February 2, 1971 (TIAS 11084).(v)The Convention on the Conservation of Antarctic Marine Living Resources, done at Canberra May 20, 1980 (33 UST 3476).(vi)The International Convention for the Regulation of Whaling, done at Washington December 2, 1946 (62 Stat. 1716).(vii)The Convention for the Establishment of an Inter-American Tropical Tuna Commission, done at Washington May 31, 1949 (1 UST 230)..74002.Supplemental reviews and reporting(a)Assessment and report on compliance with eligibility requirementsSection 502 of the Trade Act of 1974, as amended by section 74001, is further amended by adding at the end the following:(h)Assessment and report on compliance with eligibility requirements(1)In generalThe President shall—(A)on an annual basis—(i)conduct assessments of the compliance of an appropriate number of countries designated as beneficiary developing countries for purposes of this title in meeting or continuing to meet the eligibility requirements under this title; and(ii)make determinations with respect to whether to initiate full reviews of the practices of those countries to assess the continued eligibility of those countries for designation as beneficiary developing countries under this title; and(B)submit to Congress a report consisting of the results of such assessments and determinations.(2)FrequencyThe President shall conduct an assessment described in clause (i) of paragraph (1)(A) and make a determination described in clause (ii) of that paragraph with respect to each country designated as a beneficiary developing country for purposes of this title not less frequently than once every 3 years..(b)Assessment of effectiveness of Generalized System of Preferences in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment(1)Policy of the United StatesIt is the policy of the United States to support gender equality and worker rights by promoting legal reforms that address legal, structural, and social barriers that constrain the full and free economic participation of all workers in the global economy.(2)Amendment to Trade Act of 1974(A)In generalTitle V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) is amended by inserting after section 504 the following:504A.Assessment of effectiveness in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment(a)In generalNot later than 15 months after the date of the enactment of this section, and every 2 years thereafter, the United States Trade Representative and the Deputy Undersecretary of Labor for International Affairs, in consultation with the policy advisory committee on labor established under section 135(c)(1), shall jointly submit to Congress an assessment of the effectiveness of the administration of this title in maintaining or strengthening the efforts of beneficiary developing countries relating to the factors described in paragraphs (7) and (9) of section 502(c).(b)Methodology and sourcesThe assessment required by subsection (a) shall include—(1)an explanation of the methodology and sources used to prepare the assessment; and(2)where relevant, citations to data, information, studies, and assessments that were used to prepare the assessment and were gathered, compiled, or developed by the United States Government, foreign governments, multilateral institutions, nongovernmental organizations, or educational institutions.(c)Measurement of women's economic empowermentTo support the measurement of women’s economic empowerment, the Trade Representative shall encourage and support the reporting by beneficiary developing countries of sex-disaggregated economic and business data, including the gathering of information consistent with the United Nations Sustainable Development Goals, particularly the goals relating to gender equality and decent work..(B)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 504 the following:Sec. 504A. Assessment of effectiveness in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment..(c)United States International Trade Commission studyNot later than July 1, 2023, the United States International Trade Commission shall submit to Congress a report that contains a study on rules of origin, utilization rates, and eligibility requirements for articles under the Generalized System of Preferences program under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), including an assessment of—(1)the rate of utilization of the program by countries designated as least-developed beneficiary developing countries under section 502(a)(2) of that Act (19 U.S.C. 2462(a)(2)); (2)the effectiveness of the rules of origin of the program in—(A)promoting trade benefits to least-developed beneficiary developing countries under the program; and (B)preventing the transshipment of articles from countries that are not designated as beneficiary developing countries under section 502(a)(1) of that Act (19 U.S.C. 2462(a)(1)); and(3)the requirements and procedures for designating articles as eligible articles under section 503 of that Act (19 U.S.C. 2463), including—(A)the competitive need limitation under subsection (c)(2) of that section; and (B)the process for waiving that limitation under subsection (d) of that section. 74003.Extension of Generalized System of Preferences(a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2020 and inserting January 1, 2027.(b)Effective date(1)In generalThe amendment made by subsection (a) shall apply to articles entered on or after the 30th day after the date of the enactment of this Act.(2)Retroactive application for certain liquidations and reliquidations(A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article to which duty-free treatment or other preferential treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would have applied if the entry had been made on December 31, 2020, that was made—(i)after December 31, 2020, and(ii)before the effective date specified in paragraph (1),shall be liquidated or reliquidated as though such entry occurred on the effective date specified in paragraph (1).(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—(i)to locate the entry; or(ii)to reconstruct the entry if it cannot be located.(C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).(3)DefinitionsIn this subsection:(A)Covered articleThe term covered article means an article from a country that is a beneficiary developing country under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) as of the effective date specified in paragraph (1).(B)Enter; entryThe terms enter and entry include a withdrawal from warehouse for consumption.BTemporary Duty Suspensions and Reductions74011.ReferenceExcept as otherwise expressly provided, whenever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision, the reference shall be considered to be made to a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision of the Harmonized Tariff Schedule of the United States.INew Duty Suspensions and Reductions74021. Shelled pine nutsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.01 Pine nuts, shelled (provided for in subheading 0802.90.98) FreeNo changeNo changeOn or before 12/31/2023.74022. Licorice extractSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.02 Vegetable saps and extracts of licorice (provided for in subheading 1302.12.00) 0.7%No changeNo changeOn or before 12/31/2023.74023. Refined CarrageenanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.03 N-{[2-({4-[(3-Methylbutanoyl)amino]phenyl}carbonyl) hydrazino]carbonothioyl}-3-nitrobenzamide (Carrageenan) (CAS No. 9000–07–1) (provided for in subheading 1302.39.00) 2.4%No changeNo changeOn or before 12/31/2023.74024. Irish dairy chocolate crumbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.04 Chocolate crumb manufactured with fluid milk from Irish cows (provided for in subheading 1806.20.24) 2.9%No changeNo changeOn or before 12/31/2023.74025. Pepperoncini, preserved in vinegarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.05 Pepperoncini, prepared or preserved by vinegar or acetic acid (provided for in subheading 2001.90.38) 5.2%No changeNo changeOn or before 12/31/2023.74026. Coconut water in PET bottlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.06 Coconut water, not from concentrate, not containing added sugar or other sweetening matter, packaged for retail sale in polyethylene terephthalate bottles (provided for in subheading 2009.89.70) FreeNo changeNo changeOn or before 12/31/2023.74027. 9,11-Octadecadienoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.07 Conjugated linoleic acids (9Z,11E)-octadeca-9,11-dienoic acid (CAS No.2540–56–9), and (10E,12Z)-octadeca-10,12-dienoic acid (CAS No. 2420–56–6) (provided for in subheading 2106.90.98) FreeNo changeNo changeOn or before 12/31/2023.74028. Liquid galacto-oligosaccharidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.08Liquid galacto-oligosaccharides (provided for in subheading 2106.90.98)FreeNo changeNo changeOn or before 12/31/2023.74029. Beverage containing coconut waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.09Non-alcoholic beverage containing 10 percent or more of not-from-concentrate coconut water, with added flavors and stevia, packaged for retail sale (provided for in subheading 2202.10.00) FreeNo changeNo changeOn or before 12/31/2023.74030. Animal feed additive containing guanidinoacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.10Feed additive preparation consisting of guanidinoacetic acid and starch (provided for in subheading 2309.90.95)FreeNo changeNo changeOn or before 12/31/2023.74031. Tungsten concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.11Tungsten concentrate, presented as a dense, granular powder, in a range of colors from sandy brown to black/grey depending on the other elements present (provided for in subheading 2611.00.60)FreeNo changeNo changeOn or before 12/31/2023.74032. PiperyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.12Distillates (petroleum), C3-6, piperylene-rich (CAS No. 68477–35–0) (provided for in subheading 2710.12.90)3.5%No changeNo changeOn or before 12/31/2023.74033. Normal paraffin M (alkanes C10–C14)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.13A mixture of normal paraffin medium oils (alkanes, C10–14) (CAS No. 93924–07–3) (provided for in subheading 2710.19.90) 5.8%No changeNo changeOn or before 12/31/2023.74034. Neodymium (Nd) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.14Neodymium metal (CAS No. 7440–00–8), whether or not intermixed or interalloyed (provided for in subheading 2805.30.00) FreeNo changeNo changeOn or before 12/31/2023.74035. Praseodymium (Pr) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.15Praseodymium metal (CAS No. 7440–10–0), whether or not intermixed or interalloyed (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023.74036. Heavy rare earth metals, dysprosium (Dy) metal and terbium (Tb) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.16Dysprosium metal (CAS No. 7429–91–6), terbium metal (CAS No. 7440–27–9), and heavy rare earth metals, whether or not intermixed or inter-alloyed (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023.74037. Scandium crystalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.17Scandium crystals of 99.9 percent purity containing 3 ppm or less by weight of cobalt, 80 ppm or less by weight of chromium and 500 ppm or less by weight of iron (CAS No. 7440–20–2) (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023.74038. Hexafluorotitanic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.18Dihydrogen hexafluorotitanate(2-) (CAS No. 17439–11–1) (provided for in subheading 2811.19.61)FreeNo changeNo changeOn or before 12/31/2023.74039. Silica gel cat litter with traySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.19Cat litter of synthetic silica gel, not crystalline, imported with a disposable cardboard tray coated with polyvinyl chloride (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023.74040. Dioxosilane spherical particles (mean particle size 0.046–0.054 mm)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.20Dioxosilane (silicon dioxide amorphous) (CAS No. 7631–86–9) presented in the form of entirely spherical micro-spheres, certified by the importer as having a mean particle size of between 0.046 and 0.054 mm, uniform particle size with a uniformity coefficient of 1.65 or less, specific electrical resistance of 50,000 Ohm cm or more, and surface area 300 to 700 m²/g (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023.74041. Silica gel cat litterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.21Cat litter formulated from synthetic silica gel, put up for retail sale (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023.74042. Sulfuryl dichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.22Sulfuryl dichloride (CAS No. 7791–25–5) (provided for in subheading 2812.19.00)FreeNo changeNo changeOn or before 12/31/2023.74043. FS-10D acicular electroconductive tin oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.23Dispersions of tin(IV) oxide (CAS No. 18282–10–5), doped with antimony pentoxide (CAS No. 1314–60–9), in water (provided for in subheading 2825.90.20)FreeNo changeNo changeOn or before 12/31/2023.74044. Certain potassium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.24Potassium fluoride (CAS No. 7789–23–3), spray-dried, crystalline, granular or any dry form (provided for in subheading 2826.19.90)FreeNo changeNo changeOn or before 12/31/2023.74045. Other potassium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.25Potassium fluoride (CAS No. 7789–23–3) other than spray-dried, crystalline, granular or any dry form (provided for in subheading 2826.19.90)FreeNo changeNo changeOn or before 12/31/2023.74046. LiPF6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.26Lithium hexafluorophosphate (LiPF6) (CAS No. 21324–40–3) (provided for in subheading 2826.90.90)1.8%No changeNo changeOn or before 12/31/2023.74047. LiPO2F2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.27Lithium difluorophosphate (LiPO2F2) (CAS No. 24389–25–1) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023.74048. Ammonium fluoroborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.28Azanium; tetrafluoroborate (CAS No. 13826–83–0) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023.74049. Sodium tetrafluoroborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.29Sodium tetrafluoroborate (CAS No. 13755–29–8) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023.74050. Ferric chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.30Trichloroiron (CAS No. 7705–08–0) (provided for in subheading 2827.39.55)FreeNo changeNo changeOn or before 12/31/2023.74051. Ferrous chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.31Iron(2+);dichloride (CAS No. 7758–94–3) (provided for in subheading 2827.39.55)FreeNo changeNo changeOn or before 12/31/2023.74052. Cupric chloride dihydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.32Copper(II) chloride dihydrate (cupric chloride dihydrate) (CAS No. 10125–13–0) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023.74053. Copper chloride anhydrousSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.33Copper(II) chloride anhydrous (CAS No. 7447–39–4) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023.74054. Manganese chloride anhydrousSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.34Manganese(2+);dichloride (anhydrous manganese chloride) (CAS No. 7773–01–5) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023.74055. Manganese chloride tetrahydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.35Manganese(II) chloride tetrahydrate (CAS No. 13446–34–9) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023.74056. Reducing agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.36Acetic acid, 2-oxo-, reaction products with sodium dithionite (2:1) (CAS No. 1444365–63–2) (provided for in subheading 2831.10.50)FreeNo changeNo changeOn or before 12/31/2023.74057. Manganese carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.37Manganese(2+);carbonate (CAS No. 598–62–9) (provided for in subheading 2836.99.50)FreeNo changeNo changeOn or before 12/31/2023.74058. Potassium tetraborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.38Potassium tetraborate (CAS No. 12045–78–2) (provided for in subheading 2840.20.00)FreeNo changeNo changeOn or before 12/31/2023.74059. Potassium pentaborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.39Potassium pentaborate (CAS No. 12229–13–9) (provided for in subheading 2840.20.00)FreeNo changeNo changeOn or before 12/31/2023.74060. Ammonium thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.40Azanium;thiocyanate (ammonium thiocyanate) (CAS No. 1762–95–4) (provided for in subheading 2842.90.10)FreeNo changeNo changeOn or before 12/31/2023.74061. Modified amine complex of boron trifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.41Propan-2-amine, compound with trifluoroborane, reaction products with 2-(butoxymethyl)oxirane (amine complex of boron trifluoride) (CAS No. 68478–97–7) (provided for in subheading 2842.90.90)FreeNo changeNo changeOn or before 12/31/2023.74062. TrichlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.42Trichlorosilicon (CAS No. 10025–78–2) (provided for in subheading 2853.90.90)FreeNo changeNo changeOn or before 12/31/2023.74063. 1,3-DichloropropeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.43(E)-1,3-Dichloroprop-1-ene (CAS No. 542–75–6) (provided for in subheading 2903.29.00)2.3%No changeNo changeOn or before 12/31/2023.74064. Hexafluoroisobutylene (HFIB)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.443,3,3-Trifluoro-2-(trifluoromethyl)prop-1-ene (CAS No. 382–10–5) (provided for in subheading 2903.39.20)FreeNo changeNo changeOn or before 12/31/2023.74065. 1,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.451,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctane (CAS No. 2043–57–4) (provided for in subheading 2903.79.90)FreeNo changeNo changeOn or before 12/31/2023.74066. Ethyl benzyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.461-(Chloromethyl)-3-ethylbenzene (CAS No. 26968–58–1) (provided for in subheading 2903.99.80)FreeNo changeNo changeOn or before 12/31/2023.74067. Perfluoroalkyl sulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.47Potassium 1,1,2,2,3,3,4,4,4-nonafluorobutane-1-sulphonate (CAS No. 29420–49–3) (provided for in subheading 2904.99.50)FreeNo changeNo changeOn or before 12/31/2023.74068. D-MannitolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.48(2R,3R,4R,5R)-Hexane-1,2,3,4,5,6-hexol (D-Mannitol) (CAS No. 69–65–8) (provided for in subheading 2905.43.00)2.9%No changeNo changeOn or before 12/31/2023.74069. 3,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-olSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.493,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-ol (CAS No. 647–42–7) (provided for in subheading 2905.59.90)FreeNo changeNo changeOn or before 12/31/2023.74070. Phenyl isopropanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.502-Phenylpropan-2-ol (CAS No. 617–94–7) (provided for in subheading 2906.29.60)FreeNo changeNo changeOn or before 12/31/2023.74071. HydroxytyrosolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.514-(2-Hydroxyethyl)benzene-1,2-diol (Hydroxytyrosol) (CAS No. 10597–60–1) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023.74072. 1,6-DihydroxynaphthaleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.52Naphthalene-1,6-diol (CAS No. 575–44–0) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023.74073. Antioxidant for plastics and rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.53Antioxidant 330 (4-[[3,5-Bis[(3,5-ditert-butyl-4-hydroxyphenyl)methyl]-2,4,6-trimethylphenyl]methyl]-2,6-ditert-butylphenol) (CAS No. 1709–70–2) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023.74074. Toluhydroquinone (THQ)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.542-Methylbenzene-1,4-diol (CAS No. 95–71–6) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023.74075. 1,1,1-Tris(4-hydroxyphenyl)ethaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.554-[1,1-Bis(4-hydroxyphenyl)ethyl]phenol (CAS No. 27955–94–8) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023.74076. mPEG6-mesylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.56Methanesulfonic acid; 2-[2-[2-[2-[2-(2-methoxyethoxy) ethoxy]ethoxy]ethoxy]ethoxy] ethanol (CAS No. 130955–39–4) (provided for in subheading 2909.19.18) FreeNo changeNo changeOn or before 12/31/2023.74077. Monoethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.571,2-Dimethoxyethane (CAS No. 110–71–4) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023.74078. Diethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.581-Methoxy-2-(2-methoxyethoxy)ethane (CAS No. 111–96–6) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023.74079. Diethylene glycol dibutyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.591-[2-(2-Butoxyethoxy)ethoxy]butane (CAS No. 112–73–2) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023.74080. Tetraethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.60 1-Methoxy-2-[2-[2-(2-methoxyethoxy)ethoxy]ethoxy]ethane (CAS No. 143–24–8) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023.74081. Glycol dietherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.61 1-Methoxy-3-(3-methoxypropoxy)propane (CAS No. 111109–77–4) (provided for in subheading 2909.49.60) FreeNo changeNo changeOn or before 12/31/2023.74082. Diglycidyl resorcinol etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.642-[[3-(Oxiran-2-ylmethoxy)phenoxy]methyl]oxirane (diglycidyl resorcinol ether) (CAS No. 101–90–6) (provided for in subheading 2910.90.20) FreeNo changeNo changeOn or before 12/31/2023.74083. Allyl glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.662-(Prop-2-enoxymethyl)oxirane (allyl glycidyl ether) (CAS No. 106–92–3) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74084. Vinylcyclohexane monoxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.673-Ethenyl-7-oxabicyclo[4.1.0]heptane (CAS No. 106–86–5) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74085. Technical grade of butyl glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.68Technical grade 2-(butoxymethyl)oxirane (CAS No. 2426–08–6) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74086. Aliphatic glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.692-(2-Ethylhexoxymethyl)oxirane (CAS No. 2461–15–6) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74087. Diglycidyl ether of 1,4-butanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.702-[4-(Oxiran-2-ylmethoxy)butoxymethyl]oxirane (CAS No. 2425–79–8) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74088. Technical grade of the glycidyl ether of cyclohexane dimethanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.712-[[4-(Oxiran-2-ylmethoxymethyl) cyclohexyl]methoxymethyl]oxirane (1,4-bis((2,3-epoxypropoxy)methyl)cyclohexane technical) (CAS No. 14228–73–0) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74089. Glycidyl ester of neodecanoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.722,3-Epoxypropyl neodecanoate (CAS No. 26761–45–5) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023.74090. CumaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.734-Propan-2-ylbenzaldehyde (Cumaldehyde) (CAS No. 122–03–2) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2023.74091. CyprinalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.74α-Methylcinnamaldehyde (CAS No. 101–39–3) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2023.74092. Sodium o-formylbenzenesulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.75Sodium;2-formylbenzenesulfonate (CAS No. 1008–72–6) (provided for in subheading 2913.00.50) FreeNo changeNo changeOn or before 12/31/2023.74093. AcetylacetoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.76Pentane-2,4-dione (Acetylacetone) (CAS No. 123–54–6) (provided for in subheading 2914.19.00) FreeNo changeNo changeOn or before 12/31/2023.74094. Acetyl propionylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.77Pentane-2,3-dione (CAS No. 600–14–6) (provided for in subheading 2914.19.00) FreeNo changeNo changeOn or before 12/31/2023.74095. Alpha iononeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.78(E)-4-(2,6,6-Trimethylcyclohex-2-en-1-yl)but-3-en-2-one (α-ionone) derived from natural sources (CAS No. 127–41–3) (provided for in subheading 2914.23.00) FreeNo changeNo changeOn or before 12/31/2023.74096. 2,3,4,5 Tetramethylcyclopent-2-enoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.792,3,4,5-Tetramethylcyclopent-2-enone (CAS No. 54458–61–6) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023.74097. MenthoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.80Menthone ((2S,5R)-5-methyl-2-propan-2-ylcyclohexan-1-one) derived from natural sources (CAS No. 89–80–5) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023.74098. L-CarvoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.81(5R)-2-Methyl-5-(prop-1-en-2-yl)cyclohex-2-en-1-one (L-carvone) (CAS No. 6485–40–1) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023.74099. BenzoinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.822-Hydroxy-1,2-diphenylethanone (Benzoin) (CAS No. 119–53–9) (provided for in subheading 2914.40.40) FreeNo changeNo changeOn or before 12/31/2023.74100. Methyl cyclopentenoloneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.83Methyl cyclopentenolone (2-hydroxy-3-methylcyclopent-2-en-1-one) (CAS No. 80–71–7) (provided for in subheading 2914.40.90) FreeNo changeNo changeOn or before 12/31/2023.74101. 2,4-Dihydroxy-1,5-dibenzoylbenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.84 (4,6-Dihydroxy-1,3-phenylene)bis(phenylmethanone) (CAS No. 3088–15–1) (provided for in subheading 2914.50.30) FreeNo changeNo changeOn or before 12/31/2023.74102. Difluorobenzophenone (DFBP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.85 Bis(4-fluorophenyl)methanone (CAS No. 345–92–6) (provided for in subheading 2914.79.40) 2.3%No changeNo changeOn or before 12/31/2023.74103. PTMISubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.862-Methyl-1-[4-(trifluoromethoxy)phenyl]propan-1-one (CAS No. 56425–84–4) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2023.74104. MetrafenoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.87(3-Bromo-6-methoxy-2-methylphenyl)(2,3,4-trimethoxy-6- methylphenyl)methanone (Metrafenone) (CAS No. 220899–03–6) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2023.74105. HexachloroacetoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.88Hexachloroacetone; 1,1,1,3,3,3-hexachloropropan-2-one (CAS No. 116–16–5) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023.74106. Fire suppression agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.891,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)pentan-3-one (CAS No. 756–13–8) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023.74107. D(+)-10-Camphor sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.90(1S,4R)-7,7-Dimethyl-2-oxo-1-bicyclo[2.2.1]heptanyl] methanesulfonic acid (CAS No. 3144–16–9) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023.74108. Benzyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.91Benzyl acetate (CAS No. 140–11–4) (provided for in subheading 2915.39.10) FreeNo changeNo changeOn or before 12/31/2023.74109. Propylene glycol diacetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.922-Acetyloxypropyl acetate (CAS No. 623–84–7) (provided for in subheading 2915.39.47) FreeNo changeNo changeOn or before 12/31/2023.74110. Isopropenyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.93Prop-1-en-2-yl acetate (Isopropenyl acetate) (CAS No. 108–22–5) (provided for in subheading 2915.39.90) FreeNo changeNo changeOn or before 12/31/2023.74111. DiacetinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.94(2-Acetyloxy-3-hydroxypropyl) acetate (CAS No. 25395–31–7) (provided for in subheading 2915.39.90) FreeNo changeNo changeOn or before 12/31/2023.74112. CocoamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.95Amines, coco alkyl (Cocoamine) (CAS No. 61788–46–3) (provided for in subheading 2915.90.10) FreeNo changeNo changeOn or before 12/31/2023.74113. Caprylic acid 98%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.96Decanoic acid (CAS No. 334–48–5) (provided for in subheading 2915.90.10) FreeNo changeNo changeOn or before 12/31/2023.74114. Fine zinc myristate powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.97Zinc myristate powder, 99 percent is under 300 mesh (CAS No. 16260–27–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74115. Fine magnesium myristate powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.98Magnesium tetradecanoate powder (CAS No. 4086–70–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74116. Dipentaerythrityl hexahydroxystearate/hexastearate/hexarosinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.19.99Dipentaerythrityl mixed esters with stearate, 12-hydroxyoctadecanoate and resinate, two acidic residues (CAS No. 208126–52–7) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74117. Polyglyceryl-2 triisostearateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.01 [3-[2,3-bis(16-Methylheptadecanoyloxy)propoxy]-2-hydroxypropyl] 16-methylheptadecanoate (CAS No. 120486–24–0) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74118. Neopentyl glycol diethylhexanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.02[3-(2-Ethylhexanoyloxy)-2,2-dimethylpropyl] 2-ethylhexanoate (CAS No. 28510–23–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74119. Isononyl isononateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.037-Methyloctyl 7-methyloctanoate (CAS No. 42131–25–9) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74120. Acetyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.04Acetyl chloride (CAS No. 75–36–5) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023.74121. Potassium sorbateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.05Potassium;(2E,4E)-hexa-2,4-dienoate (Potassium sorbate) (CAS No. 24634–61–5) (provided for in subheading 2916.19.10) 2%No changeNo changeOn or before 12/31/2023.74122. Vinyl chloroformateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.06Ethenyl carbonochloridate (Vinyl chloroformate) (CAS No. 5130–24–5) (provided for in subheading 2916.19.50) FreeNo changeNo changeOn or before 12/31/2023.74123. PermethrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.07(3-Phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate (Permethrin) (CAS No. 52645–53–1) (provided for in subheading 2916.20.50) FreeNo changeNo changeOn or before 12/31/2023.74124. Sodium benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.08Micronized sodium benzoate (CAS No. 532–32–1) of a kind used as a polymer modifier (provided for in subheading 2916.31.11) FreeNo changeNo changeOn or before 12/31/2023.74125. Benzoic acid, flakeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.09Benzoic acid, flake (CAS No. 65–85–0) (provided for in subheading 2916.31.11) 4.3%No changeNo changeOn or before 12/31/2023.74126. Diethylene glycol dibenzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.102-(2-Benzoyloxyethoxy)ethyl benzoate (CAS No. 120–55–8) (provided for in subheading 2916.31.30) 1%No changeNo changeOn or before 12/31/2023.74127. Methyl benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.11Methyl benzoate (CAS No. 93–58–3) (provided for in subheading 2916.31.50) FreeNo changeNo changeOn or before 12/31/2023.74128. M-Nitrobenzoic acid sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.12Sodium; 3-nitrobenzoate (CAS No. 827–95–2) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023.74129. p-Nitrobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.134-Nitrobenzoic acid (CAS No. 62–23–7) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023.74130. 4-tert Butylbenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.144-tert-Butylbenzoic acid (CAS No. 98–73–7) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023.74131. Sodium adipateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.15Disodium;hexanedioate (Sodium adipate) (CAS No. 7486–38–6), in granule form, with a particle size of 250 µm to 850 µm (provided for in subheading 2917.12.50) FreeNo changeNo changeOn or before 12/31/2023.74132. Dimethyl sebacate (DMS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.16Dimethyl sebacate (CAS No. 106–79–6) (provided for in subheading 2917.13.00) FreeNo changeNo changeOn or before 12/31/2023.74133. Dodecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.17Dodecanedioic acid (CAS No. 693–23–2) (provided for in subheading 2917.19.70) 2.8%No changeNo changeOn or before 12/31/2023.74134. Polyhydroxystearic acid of low acid valueSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.18Acyclic polycarboxylic containing octadecanoic acid, 12-hydroxy-, homopolymer, octadecanoate with an acid value less than 40 mg/g KOH (CAS No. 58128–22–6) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74135. Undecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.19Undecanedioic acid (CAS No. 1852–04–6) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74136. Hexadecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.20Hexadecanedioic acid (CAS No. 505–54–4) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74137. Tetradecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.21Tetradecanedioic acid (CAS No. 821–38–5) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74138. Pentadecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.22Pentadecanedioic acid (CAS No. 1460–18–0) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74139. Tridecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.23Tridecanedioic acid (CAS No. 505–52–2) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023.74140. Methyl 1-(methoxycarbonyl)cyclopropanecarboxylate (CPDM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.24Dimethyl 1,1-cyclopropanedicarboxylate (CAS No. 6914–71–2) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2023.74141. Calcium HHPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.25Calcium (1S,2R)-cyclohexane-1,2-dicarboxylate (CAS No. 491589–22–1) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2023.74142. Diethyl phthalateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.26Diethyl benzene-1,2-dicarboxylate (CAS No. 84–66–2) (provided for in subheading 2917.34.01) FreeNo changeNo changeOn or before 12/31/2023.74143. Ammonium lactateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.27Ammonium lactate (Azanium;2-hydroxypropanoate) (CAS No. 515–98–0) having a purity of at least 99 percent (provided for in subheading 2918.11.51) FreeNo changeNo changeOn or before 12/31/2023.74144. Triethyl 2-hydroxypropane-1,2,3-tricarboxylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.28Triethyl 2-hydroxypropane-1,2,3-tricarboxylate (CAS No. 77–93–0) (provided for in subheading 2918.15.50) FreeNo changeNo changeOn or before 12/31/2023.74145. Diisostearyl malateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.29Carboxylic acid of bis(16-methylheptadecyl) 2-hydroxybutanedioate (CAS No. 81230–05–9) (provided for in subheading 2918.19.90) FreeNo changeNo changeOn or before 12/31/2023.74146. Salicylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.302-Hydroxybenzoic acid (salicylic acid) (CAS No. 69–72–7) (provided for in subheading 2918.21.50) FreeNo changeNo changeOn or before 12/31/2023.74147. Hexyl salicylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.31Hexyl 2-hydroxybenzoate (CAS No. 6259–76–3) (provided for in subheading 2918.23.20) FreeNo changeNo changeOn or before 12/31/2023.74148. Alpha-ketogluteric acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.32Alpha-ketogluteric acid (2-oxopentanedioic acid) (CAS No. 328–50–7) (provided for in subheading 2918.30.90) FreeNo changeNo changeOn or before 12/31/2023.74149. MCPB herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.334-(4-Chloro-2-methylphenoxy) butyric acid (CAS No. 94–81–5) (provided for in subheading 2918.99.18) FreeNo changeNo changeOn or before 12/31/2023.74150. 2,4-D ButoxyethylesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.342-Butoxyethyl 2-(2,4-dichlorophenoxy)acetate (CAS No. 1929–73–3) (provided for in subheading 2918.99.20) FreeNo changeNo changeOn or before 12/31/2023.74151. 2-(2,4-Dichlorophenoxy)acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.352-(2,4-Dichlorophenoxy)acetic acid (CAS No. 94–75–7) (provided for in subheading 2918.99.20) 4.9%No changeNo changeOn or before 12/31/2023.74152. Diglycolic acid 98%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.362-(Carboxymethoxy)acetic acid (diglycolic acid) having a purity of at least 98 percent (CAS No. 110–99–6) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2023.74153. Tri-iso-butyl phosphate (TiBP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.37tris(2-Methylpropyl) phosphate (CAS No. 126–71–6) (provided for in subheading 2919.90.50) FreeNo changeNo changeOn or before 12/31/2023.74154. TrimethylphosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.38Trimethyl phosphite (CAS No. 121–45–9) (provided for in subheading 2920.23.00) FreeNo changeNo changeOn or before 12/31/2023.74155. Organic phosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.391,9-Dicyclohexyl-11-hydroxy-3,7-dimethyl-5H-benzo[d] [1,3,2]benzodioxaphosphocine (CAS No. 73912–21–7) (provided for in subheading 2920.90.20) FreeNo changeNo changeOn or before 12/31/2023.74156. Diethyl sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.40Diethyl sulfate (CAS No. 64–67–5) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023.74157. Diethyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.41Diethyl carbonate (CAS No. 105–58–8) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023.74158. Ethyl methyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.42Ethyl methyl carbonate (CAS No. 623–53–0) (provided for in subheading 2920.90.51) 2.7%No changeNo changeOn or before 12/31/2023.74159. Tetradecoxycarbonyloxy tetradecyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.43Tetradecoxycarbonyloxy tetradecyl carbonate (CAS No. 53220–22–7) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023.74160. Dicetyl peroxydicarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.44Hexadecoxycarbonyloxy hexadecyl carbonate (CAS No. 26322–14–5) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023.74161. Tetraethyl silicateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.45Tetraethyl silicate (CAS No. 78–10–4) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023.74162. tert-OctylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.462,4,4-Trimethylpentan-2-amine (CAS No. 107–45–9) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2023.74163. OctadecylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.47Octadecan-1-amine (Octadecylamine) (CAS No. 124–30–1) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2023.74164. N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.48N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamine (CAS No. 2372–82–9) (provided for in subheading 2921.29.00)FreeNo changeNo changeOn or before 12/31/2023.74165. 1,10-DiaminodecaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.49Decane-1,10-diamine (CAS No. 646–25–3) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2023.74166. 1,5-PentanediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.50Pentane-1,5-diamine (CAS No. 462–94–2) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2023.74167. DicyclohexylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.51N-cyclohexylcyclohexanamine (CAS No. 101–83–7) (provided for in subheading 2921.30.30) FreeNo changeNo changeOn or before 12/31/2023.74168. Amantadine hydrochloride 99%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.52Adamantan-1-amine hydrochloride having a purity of at least 99 percent (CAS No. 665–66–7) (provided for in subheading 2921.30.50) FreeNo changeNo changeOn or before 12/31/2023.74169. N,N-DimethylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.53N,N-Dimethylaniline (CAS No. 121–69–7) (provided for in subheading 2921.42.10) FreeNo changeNo changeOn or before 12/31/2023.74170. Paranitroaniline (PNA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.54p-Nitroaniline (CAS No. 100–01–6) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2023.74171. DicloranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.552,6-Dichloro-4-nitroaniline (Dicloran) (CAS No. 99–30–9) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2023.74172. N,N-Dimethyl-p-toluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.56N,N-Dimethyl-p-toluidine (CAS No. 99–97–8) (provided for in subheading 2921.43.08) FreeNo changeNo changeOn or before 12/31/2023.74173. Pendimethalin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.573,4-Dimethyl-2,6-dinitro-N-pentan-3-ylaniline (Pendimethalin) (CAS No. 40487–42–1) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2023.74174. BenzyldimethylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.58N,N-Dimethyl-1-phenylmethanamine (CAS No. 103–83–3) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2023.74175. Diphenyl diphenylene diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.591-N,4-N-Diphenylbenzene-1,4-diamine (CAS No. 74–31–7) (provided for in subheading 2921.51.50) FreeNo changeNo changeOn or before 12/31/2023.74176. Curative for epoxy resin systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.604-[(4-Amino-3-methyl-5-propan-2-ylphenyl)methyl]-2-methyl-6-propan-2-ylaniline (CAS No. 16298–38–7) (provided for in subheading 2921.59.40) FreeNo changeNo changeOn or before 12/31/2023.74177. TFMBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.614-[4-Amino-2-(trifluoromethyl)phenyl]-3-(trifluoromethyl)aniline (CAS No. 341–58–2) (provided for in subheading 2921.59.80) FreeNo changeNo changeOn or before 12/31/2023.74178. S-N-Alkyl-anilinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.622-Ethyl-N-[(2S)-1-methoxypropan-2-yl]-6-methylaniline (CAS No. 118604–70–9) (provided for in subheading 2922.19.60) 2.9%No changeNo changeOn or before 12/31/2023.74179. p-CresidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.632-Methoxy-5-methylaniline (CAS No. 120–71–8) (provided for in subheading 2922.29.81) FreeNo changeNo changeOn or before 12/31/2023.74180. Iminodiacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.642-(Carboxymethylamino)acetic acid (CAS No. 142–73–4) (provided for in subheading 2922.49.49) 1%No changeNo changeOn or before 12/31/2023.74181. 11 Aminoundecanoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.6511-Aminoundecanoic acid (CAS No. 2432–99–7) (provided for in subheading 2922.49.49) 2.6%No changeNo changeOn or before 12/31/2023.74182. L-Orinithine L-aspartateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.66(2S)-2-Aminobutanedioic acid;(2S)-2,5-diaminopentanoic acid (CAS No. 3230–94–2) (provided for in subheading 2922.49.49) FreeNo changeNo changeOn or before 12/31/2023.74183. Iron sodium DTPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.67Sodium 2-[bis[2-[bis(carboxymethyl) amino]ethyl]amino]acetate iron (CAS No. 12389–75–2) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023.74184. Iron glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.68Ferrate(2-), hexaaqua[μ-(glycinato-κO:κO′)](glycinato-κO)bis[sulfato(2-)-κO]di-, dihydrogen (CAS No. 536974–51–3) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023.74185. Copper glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.69Cuprate(1-), diaqua(glycinato-κO)[sulfato(2-)-κO]-, hydrogen (CAS No. 536974–53–5) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023.74186. Zinc glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.70Zincate(1-), diaqua(glycinato-κO)[sulfato(2-)-κO]-, hydrogen, (T-4)- (CAS No. 536974–54–6) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023.74187. Manganese glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.71Manganese(2+) 2-aminoacetate (CAS No. 14281–77–7) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023.74188. Iron sodium EDDHASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.72Iron sodium ethylenediaminedihydroxyphenylacetic acid (sodium [[α,α′-(ethylenediimino)bis[2-hydroxybenzene-1-acetato]](4-)]ferrate(1-)) (CAS No. 16455–61–1) (provided for in subheading 2922.50.35) FreeNo changeNo changeOn or before 12/31/2023.74189. DMF-DMASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.731,1-Dimethoxy-N,N-dimethylmethanamine (CAS No. 4637–24–5) (provided for in subheading 2922.50.50) FreeNo changeNo changeOn or before 12/31/2023.74190. Mixtures of DMSO and tetrabutyl ammonium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.74Mixtures of methylsulfinylmethane (Dimethyl sulfoxide DMSO) (CAS No. 67–68–5) and tetrabutylammonium fluoride trihydrate (tetrabutylazanium;fluoride;trihydrate) (CAS No. 87749–50–6) (60:40) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023.74191. BetaineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.75Betaine (2-(trimethylazaniumyl)acetate) (CAS No. 107–43–7) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023.74192. Prolonium chloride in aqueous solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.76Aqueous solution of [2-hydroxy-3-(trimethylazaniumyl)propyl]-trimethylazanium;dichloride with a concentration of greater than 49 percent and less than 51 percent by weight (CAS No. 55636–09–4) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023.74193. N,N-DimethylacetamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.77N,N-Dimethylacetamide (CAS No. 127–19–5) (provided for in subheading 2924.19.11)2%No changeNo changeOn or before 12/31/2023.74194. N,N-DimethylformamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.78N,N-Dimethylformamide (CAS No. 68–12–2) (provided for in subheading 2924.19.11)1.2%No changeNo changeOn or before 12/31/2023.74195. DAAMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.79N-(2-Methyl-4-oxo-2-pentanyl)acrylamide (CAS No. 2873–97–4) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023.74196. L-Alanyl L-glutamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.80L-Alanyl L-glutamine ((2S)-5-amino-2-[[(2S)-2-aminopropanoyl]amino]-5-oxopentanoic acid) (CAS No. 39537–23–0) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023.74197. Granular acrylamido-tert-butyl sulfonic acid (ATBS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.81Granular 2-methyl-2-(prop-2-enoylamino)propane-1-sulfonic acid (CAS No. 15214–89–8) (provided for in subheading 2924.19.80)6%No changeNo changeOn or before 12/31/2023.74198. Glycyl-L-glutamine hydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.82Glycyl-L-glutamine hydrate ((2S)-5-amino-2-[(2-aminoacetyl)amino]-5-oxopentanoic acid;hydrate) (CAS No. 211446–46–7) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023.74199. NoviflumuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.83N-[[3,5-Dichloro-2-fluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)phenyl]carbamoyl]-2,6-difluorobenzamide (Noviflumuron) (CAS No. 121451–02–3) (provided for in subheading 2924.21.20)FreeNo changeNo changeOn or before 12/31/2023.74200. Propanil technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.84N-(3,4-dichlorophenyl)propanamide (CAS No. 709–98–8) (provided for in subheading 2924.29.47)FreeNo changeNo changeOn or before 12/31/2023.74201. HexaflumuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.85N-[[3,5-Dichloro-4-(1,1,2,2-tetrafluoroethoxy)phenyl]carbamoyl]-2,6-difluorobenzamide (Hexaflumuron) (CAS No. 86479–06–3) (provided for in subheading 2924.29.47)4.4%No changeNo changeOn or before 12/31/2023.74202. Stabilizer for plastics and rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.863-(3,5-Ditert-butyl-4-hydroxyphenyl)-N-[3-[3-(3,5-ditert-butyl-4-hydroxyphenyl) propanoylamino]propyl]propanamide (CAS No. 69851–61–2) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023.74203. 2-Amino-5-chloro-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.872-Amino-5-chloro-N,3-dimethylbenzamide (CAS No. 890707–28–5) (provided for in subheading 2924.29.71)6.1%No changeNo changeOn or before 12/31/2023.74204. Glycyl-L-tyrosine dihydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.88Glycyl-L-tyrosine dihydrate ((2S)-2-[(2-aminoacetyl)amino]-3-(4-hydroxyphenyl)propanoic acid;dihydrate) (CAS No. 39630–46–1) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023.74205. L-Alanyl-L-tyrosineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.89L-Alanyl L-tyrosine ((2S)-2-[[(2S)-2-aminopropanoyl]amino]-3-(4-hydroxyphenyl)propanoic acid) (CAS No. 3061–88–9) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023.74206. Enzalutamide ITS-2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.902-[3-Fluoro-4-(methylcarbamoyl)anilino]-2-methylpropanoic acid (CAS No. 1289942–66–0) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023.74207. 4-Bromo-2-fluoro-N-methylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.914-Bromo-2-fluoro-N-methylbenzamide (CAS No. 749927–69–3) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023.74208. N-Boc-1-aminocyclobutanecarboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.921-[(2-Methylpropan-2-yl)oxycarbonylamino] cyclobutane-1-carboxylic acid (CAS No. 120728–10–1) (provided for in subheading 2924.29.95)FreeNo changeNo changeOn or before 12/31/2023.74209. N′-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide (BMH) (oil treated)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.933-Hydroxy-N-[(Z)-4-methylpentan-2-ylideneamino]naphthalene-2-carboxamide (CAS No. 214417–91–1), oil treated (provided for in subheading 2925.19.42)3.5%No changeNo changeOn or before 12/31/2023.74210. Guanidine sulfamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.94Guanidine sulfamic acid (CAS No. 50979–18–5) (provided for in subheading 2925.29.90)FreeNo changeNo changeOn or before 12/31/2023.74211. Liquid, blocked cycloaliphatic diamine used as crosslinker for polyisocyanate resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.952-Methyl-N-[[1,3,3-trimethyl-5-(2-methylpropylideneamino)cyclohexyl]methyl]propan-1-imine (CAS No. 54914–37–3) (provided for in subheading 2925.29.90)FreeNo changeNo changeOn or before 12/31/2023.74212. 3,4-DifluorobenzonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.963,4-Difluorobenzonitrile (CAS No. 64248–62–0) (provided for in subheading 2926.90.43)FreeNo changeNo changeOn or before 12/31/2023.74213. 2-Amino-5-cyano-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.972-Amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6) (provided for in subheading 2926.90.43)4.5%No changeNo changeOn or before 12/31/2023.74214. TFMPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.982-[3-(Trifluoromethyl)phenyl]acetonitrile (CAS No. 2338–76–3) (provided for in subheading 2926.90.48)FreeNo changeNo changeOn or before 12/31/2023.74215. Dimethyl 2,2′-AzobisisobutyrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.20.99Methyl 2-[(1-methoxy-2-methyl-1-oxopropan-2-yl)diazenyl]-2-methylpropanoate (CAS No. 2589–57–3) (provided for in subheading 2927.00.40)FreeNo changeNo changeOn or before 12/31/2023.74216. Antioxidant/metal deactivatorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.013-(3,5-Ditert-butyl-4-hydroxyphenyl)-N′-[3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoyl]propanehydrazide (CAS No. 32687–78–8) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023.74217. Benzyl carbazateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.02Benzyl N-aminocarbamate (CAS No. 5331–43–1) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023.74218. Benzene-1,3-dicarbohydrazideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.03Benzene-1,3-dicarbohydrazide (CAS No. 2760–98–7) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023.74219. Input for resins, coatings, and other productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.041,3-Bis(isocyanatomethyl) cyclohexane (CAS No. 38661–72–2) (provided for in subheading 2929.10.55)FreeNo changeNo changeOn or before 12/31/2023.74220. AldicarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.05[(E)-(2-Methyl-2-methylsulfanylpropylidene)amino] N-methylcarbamate (Aldicarb) (CAS No. 116–06–3) (provided for in subheading 2930.80.00)2.9%No changeNo changeOn or before 12/31/2023.74221. FlubendiamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.061-N-[4-(1,1,1,2,3,3,3-Heptafluoropropan-2-yl)-2-methylphenyl]-3-iodo-2-N-(2-methyl-1-methylsulfonylpropan-2-yl)benzene-1,2-dicarboxamide (Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2023.74222. BenzobicyclonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.073-[2-Chloro-4-(methylsulfonyl)benzoyl]-4-(phenylsulfanyl)bicyclo[3.2.1]oct-3-en-2-one (Benzobicyclon) (CAS No. 156963–66–5) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2023.74223. Diphenylsulfone (DPS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.08Benzenesulfonylbenzene (CAS No. 127–63–9) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023.74224. Phenolic antioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.092,4-bis(Dodecylsulfanylmethyl)-6-methylphenol (CAS No. 110675–26–8) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023.74225. Phenolic antioxidant and heat stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.102-[2-[3-(3,5-ditert-Butyl-4-hydroxyphenyl)propanoyloxy] ethylsulfanyl]ethyl 3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoate (CAS No. 41484–35–9) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023.74226. Phenylchlorothioformate (PTCFM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.11o-Phenyl chloromethanethioate (CAS No. 1005–56–7) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023.74227. Methylene bis thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.12Thiocyanatomethyl thiocyanate (CAS No. 6317–18–6) (provided for in subheading 2930.90.30)FreeNo changeNo changeOn or before 12/31/2023.74228. OxamylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.13Methyl (1Z)-2-(dimethylamino)-N-(methylcarbamoyloxy)-2-oxoethanimidothioate (CAS No. 23135–22–0) (provided for in subheading 2930.90.43)FreeNo changeNo changeOn or before 12/31/2023.74229. L-CystineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.14(2R)-2-Amino-3-[[(2R)-2-amino-2-carboxyethyl]disulfanyl]propanoic acid (CAS No. 56–89–3) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023.74230. L-CysteineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.15(2R)-2-Amino-3-sulfanylpropanoic acid (L-cysteine) (CAS No. 52–90–4) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023.74231. N,N′-Bis-L-alanyl-L-cystineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.162-(2-Aminopropanoylamino)-3-[[2-(2-aminopropanoylamino)-2-carboxyethyl]disulfanyl]propanoic acid (N,N′-bis-L-alanyl-L-cystine) (CAS No. 115888–13–6) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023.74232. Lubricant additiveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.173-[bis(2-Methylpropoxy)phosphinothioylsulfanyl]-2-methylpropanoic acid (CAS No. 268567–32–4) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023.74233. Sodium benzenesulfinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.18Sodium benzenesulfinate (CAS No. 873–55–2) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023.74234. Thio-ether based co-stabilizer for plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.191-(Octadecyldisulfanyl)octadecane (CAS No. 2500–88–1) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023.74235. L-Cysteine hydrate hydrochlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.20(2R)-2-Amino-3-sulfanylpropanoic acid;hydrate;hydrochloride (CAS No. 7048–04–6) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023.74236. DimercaprolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.212,3-Bis(sulfanyl)propan-1-ol (CAS No. 59–52–9) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023.74237. Monoammonium salt of glyphosateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.22Azane;2-(phosphonomethylamino)acetic acid (CAS No. 40465–66–5) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023.74238. THPCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.23Tetrakis(hydroxymethyl) phosphonium chloride (CAS No. 124–64–1) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023.74239. Flame retardant for textilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.24Tetrakis(hydroxymethyl) phosphonium sulfate (CAS No. 55566–30–8) (provided for in subheading 2931.39.00)1.5%No changeNo changeOn or before 12/31/2023.74240. GlyphosateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.25N-(Phosphonomethyl)glycine (Glyphosate) (CAS No. 1071–83–6) (provided for in subheading 2931.39.00)3.5%No changeNo changeOn or before 12/31/2023.74241. EthephonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.26(2-Chloroethyl)phosphonic acid (Ethephon) (CAS No. 16672–87–0) (provided for in subheading 2931.39.00)2.4%No changeNo changeOn or before 12/31/2023.74242. Benzene phosphinic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.27Phenylphosphinic acid (CAS No. 1779–48–2) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023.74243. HEDPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.28Tetrasodium;1,1-diphosphonatoethanol (CAS No. 3794–83–0), in granule form, with a particle size of 250 µm to 850 µm (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023.74244. TrimethylchlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.29Chloro(trimethyl)silane (CAS No. 75–77–4) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74245. Chloro-(chloromethyl)-dimethylsilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.30Chloro-(chloromethyl)-dimethylsilane (CAS No. 1719–57–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74246. Silicone for electronics cleanersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.31[Dimethyl(trimethylsilyloxy) silyl]oxy-dimethyl-trimethylsilyloxysilane (CAS No. 141–62–8) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74247. Silicon carrier fluid for active lotions, creamsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.32Dodecamethylpentasiloxane; bis[[dimethyl (trimethylsilyloxy)silyl]oxy]-dimethylsilane (CAS No. 141–63–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74248. VinyltrimethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.33Ethenyl(trimethoxy)silane (CAS No. 2768–02–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74249. n-OctyltriethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.34Triethoxy(octyl)silane (CAS No. 2943–75–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74250. Dimethylbis(s-butylamino)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.35N-[(Butan-2-ylamino)-dimethylsilyl]butan-2-amine (CAS No. 93777–98–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74251. Aqueous solution of potassium methyl siliconateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.36Tripotassium; methyl(trioxido)silane in aqueous solution (CAS No. 31795–24–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74252. OctyltrimethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.37Trimethoxy(2,4,4-trimethylpentyl)silane (CAS No. 34396–03–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74253. OctlytriethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.38Triethoxy(2,4,4-trimethylpentyl)silane (CAS No. 35435–21–3) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74254. Amino-propyl-triethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.393-Triethoxysilylpropan-1-amine (CAS No. 919–30–2) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74255. Methyltris(sec-butylamino)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.40N-[Bis(butan-2-ylamino)-methylsilyl]butan-2-amine (CAS No. 37697–65–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74256. Methyltris(methylethylketoximino)silane (MOS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.41(E)-N-[Bis[[(E)-butan-2-ylideneamino]oxy]-methylsilyl]oxybutan-2-imine (CAS No. 22984–54–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74257. HeptamethyltrisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.42Methyl-bis(trimethylsilyloxy)silicon (CAS No. 1873–88–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74258. TetramethyldisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.431,1,3,3-Tetramethyldisiloxane (CAS No. 3277–26–7) (provided for in subheading 2931.90.90)1%No changeNo changeOn or before 12/31/2023.74259. DimethylchlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.44Chloro(dimethyl)silicon (CAS No. 1066–35–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74260. DichloromethylsilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.45Dichloromethylsilane (CAS No. 75–54–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74261. Tris(TFP)-methylcyclo-trisiloxane DRSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.462,4,6-Trimethyl-2,4,6-tris(3,3,3-trifluoropropyl)-1,3,5,2,4,6-trioxatrisilinane (CAS No. 2374–14–3) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74262. TetravinyltetramethylcyclotetrasiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.472,4,6,8-Tetrakis(ethenyl)-2,4,6,8-tetramethyl-1,3,5,7,2,4,6,8-tetraoxatetrasilocane (CAS No. 2554–06–5) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74263. DivinyltetramethyldisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.48Ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane (CAS No. 2627–95–4) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74264. Input for plant protection agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.49Cyclopropanol, 2-(butyldimethylsilyl)-1-methyl-, 1-metanasulfonate (CAS No. 1446996–86–6) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023.74265. Strawberry furanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.504-Hydroxy-2,5-dimethylfuran-3-one (CAS No. 3658–77–3) (provided for in subheading 2932.19.51)FreeNo changeNo changeOn or before 12/31/2023.74266. Emamectin benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.51(4"R)-4"-Deoxy-4"-(methylamino)avermectin b1 benzoate (CAS No. 155569–91–8) (provided for in subheading 2932.20.10)5.3%No changeNo changeOn or before 12/31/2023.74267. Gibberellic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.52(1R,2R,5S,8S,9S, 10R,11S,12S)-5,12-Dihydroxy-11-methyl-6-methylidene-16-oxo-15-oxapentacyclo [9.3.2.15,8.01,10.02,8] heptadec-13-ene-9-carboxylic acid (Gibberellic acid) (CAS No. 77–06–5) (provided for in subheading 2932.20.50)1.9%No changeNo changeOn or before 12/31/2023.74268. Rose oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.534-Methyl-2-(2-methylprop-1-enyl)oxane (CAS No. 16409–43–1) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2023.74269. Vinylene carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.541,3-Dioxol-2-one (CAS No. 872–36–6) (provided for in subheading 2932.99.90)0.5%No changeNo changeOn or before 12/31/2023.74270. Kasugamycin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.552-Amino-2-[(2R,3S,5S,6R)-5-amino-2-methyl-6-[(2S,3S,5S,6R)-2,3,4,5,6-pentahydroxycyclohexyl]oxyoxan-3-yl]iminoacetic acid;hydrochloride (CAS No. 19408–46–9) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2023.74271. 2H-Cyclododeca[b]pyranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.563,4,5,6,7,8,9,10,11,12,13,14-Dodecahydro-2H-cyclododeca[b]pyran (CAS No. 32539–83–6) (provided for in subheading 2932.99.90) 1%No changeNo changeOn or before 12/31/2023.74272. BixafenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.57N-[2-(3,4-Dichlorophenyl)-4-fluorophenyl]-3-(difluoromethyl)-1-methylpyrazole-4-carboxamide (CAS No. 581809–46–3) (provided for in subheading 2933.19.23) 2.6%No changeNo changeOn or before 12/31/2023.74273. FluxapyroxadSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.583-(Difluoromethyl)-1-methyl-N-(3′,4′,5′-trifluorobiphe-nyl-2-yl)pyrazole-4-carboxamide (Fluxapyroxad) (CAS No. 907204–31–3) (provided for in subheading 2933.19.23) 5.7%No changeNo changeOn or before 12/31/2023.74274. 3,5 DimethylpyrazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.593,5-Dimethyl-1H-pyrazole (CAS No. 67–51–6) (provided for in subheading 2933.19.90) FreeNo changeNo changeOn or before 12/31/2023.74275. PyraclonilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.601-(3-Chloro-4,5,6,7-tetrahydropyrazolo[1,5-a]pyridin-2-yl)-5-[methyl(prop-2-ynyl)amino]pyrazole-4-carbonitrile (Pyraclonil) (CAS No. 158353–15–2) (provided for in subheading 2933.19.90) FreeNo changeNo changeOn or before 12/31/2023.74276. Imidazolidinyl ureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.611-[3-(Hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-3-[[[3-(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl] carbamoylamino]methyl]urea (CAS No. 39236–46–9) (provided for in subheading 2933.21.00) FreeNo changeNo changeOn or before 12/31/2023.74277. AllantoinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.62(2,5-Dioxoimidazolidin-4-yl)urea (CAS No. 97–59–6) (provided for in subheading 2933.21.00) FreeNo changeNo changeOn or before 12/31/2023.74278. Emulsifiable concentrate of Imazalil fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.63Mixtures of (1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole) (Imazalil) (CAS No. 35554–44–0) and application adjuvants (provided for in subheading 2933.29.35) FreeNo changeNo changeOn or before 12/31/2023.74279. Technical cyazofamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.644-Chloro-2-cyano-N,N-dimethyl-5-(4-methylphenyl)imidazole-1-sulfonamide (Cyazofamid) (CAS No. 120116–88–3) (provided for in subheading 2933.29.35) 3.1%No changeNo changeOn or before 12/31/2023.74280. Imazalil sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.651-[2-(2,4-Dichlorophenyl)-2-(prop-2-en-1-yloxy)ethyl]-1H-imidazole sulfate (Imazalil sulfate) (CAS No. 58594–72–2) (provided for in subheading 2933.29.35) FreeNo changeNo changeOn or before 12/31/2023.74281. 1,2-DimethylimidazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.661,2-Dimethylimidazole (CAS No. 1739–84–0) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023.74282. 2-Methylimidazole flakesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.672-Methyl-1H-imidazole (CAS No. 693–98–1) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023.74283. Diazolidinyl ureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.681-[1,3-Bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea (CAS No. 78491–02–8) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023.74284. 1-(2-Aminoethyl)imidazolidin-2-one (AEEU)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.691-(2-Aminoethyl)imidazolidin-2-one (CAS No. 6281–42–1) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023.74285. Zinc pyrithioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.70Zinc;1-oxidopyridin-1-ium-2-thiolate (CAS No. 13463–41–7) (provided for in subheading 2933.39.21) FreeNo changeNo changeOn or before 12/31/2023.74286. Technical Pyriofenone fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.71(5-Chloro-2-methoxy-4-methyl-3-pyridyl)(4,5,6-trimethoxy-o-tolyl)methanone (Pyriofenone) (CAS No. 688046–61–9) (provided for in subheading 2933.39.21) FreeNo changeNo changeOn or before 12/31/2023.74287. PicoxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.72Methyl (E)-3-methoxy-2-[2-[[6-(trifluoromethyl)pyridin-2-yl]oxymethyl]phenyl]prop-2-enoate (Picoxystrobin) (CAS No. 117428–22–5) (provided for in subheading 2933.39.21) 5.2%No changeNo changeOn or before 12/31/2023.74288. Triclopyr BEESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.732-Butoxyethyl 2-(3,5,6-trichloropyridin-2-yl)oxyacetate (CAS No. 64700–56–7) (provided for in subheading 2933.39.25) 1.6%No changeNo changeOn or before 12/31/2023.74289. ImazapyrSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.742-(4-Methyl-5-oxo-4-propan-2-yl-1H-imidazol-2-yl)pyridine-3-carboxylic acid (Imazapyr) (CAS No. 81334–34–1) (provided for in subheading 2933.39.25) FreeNo changeNo changeOn or before 12/31/2023.74290. TetraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.752-(3-Chloropyridin-2-yl)-N-[4-cyano-2-methyl-6-(methylcarbamoyl)phenyl]-5-[[5-(trifluoromethyl)tetrazol-2-yl]methyl]pyrazole-3-carboxamide (CAS No. 1229654–66–3) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023.74291. CyantraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.765-Bromo-2-(3-chloropyridin-2-yl)-N-[4-cyano-2-methyl-6-(methylcarbamoyl)phenyl]pyrazole-3-carboxamide (Cyantraniliprole) (CAS No. 736994–63–1) (provided for in subheading 2933.39.27) 3.1%No changeNo changeOn or before 12/31/2023.74292. ChlorantraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.775-Bromo-N-[4-chloro-2-methyl-6-(methylcarbamoyl)phenyl]-2-(3-chloropyridin-2-yl)pyrazole-3-carboxamide (Chlorantraniliprole) (CAS No. 500008–45–7) (provided for in subheading 2933.39.27)4.8%No changeNo changeOn or before 12/31/2023.74293. ChlorpyrifosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.78O,O-Diethyl O-3,5,6-trichloropyridin-2-yl phosphorothioate (Chlorpyrifos) (CAS No. 2921–88–2) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023.74294. Technical Cyclaniliprole insecticideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.793-Bromo-N-[2-bromo-4-chloro-6-[[(1-cyclo- propylethyl)amino]carbonyl]phenyl]-1-(3-chloro-2- pyridinyl)-1H-pyrazole-5-carboxamide (Cyclaniliprole) (CAS No. 1031756–98–5) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023.74295. RegorafenibSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.804-[4-[[4-Chloro-3-(trifluoromethyl)phenyl]carbamoylamino]-3-fluorophenoxy]-N-methylpyridine-2-carboxamide monohydrate (Regorafenib) (CAS No. 1019206–88–2) (provided for in subheading 2933.39.41) FreeNo changeNo changeOn or before 12/31/2023.74296. N-Butyl-TADSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.81N-Butyl-2,2,6,6-tetramethylpiperidin-4-amine (CAS No. 36177–92–1) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74297. Hindered amine light stabilizer and phenolic antioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.82Bis(1,2,2,6,6-pentamethylpiperidin-4-yl) 2-butyl-2-[(3,5-ditert-butyl-4-hydroxyphenyl)methyl]propanedioate (CAS No. 63843–89–0) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74298. 4-Hydroxy-TEMPOSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.834-Hydroxy-2,2,6,6-tetramethylpiperidinoxyl (CAS No. 2226–96–2) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74299. 2,2,6,6-tetramethylpiperidin-4-ol (TMP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.842,2,6,6-Tetramethylpiperidin-4-ol (CAS No. 2403–88–5) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74300. 5-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.855-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acid (CAS No. 500011–86–9) (provided for in subheading 2933.39.61) 6.4%No changeNo changeOn or before 12/31/2023.74301. 2-Chloro-5-(trifluoromethyl)pyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.862-Chloro-5-(trifluoromethyl)pyridine (CAS No. 52334–81–3) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74302. PicarbutroxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.87Tert-butyl N-[6-[[(Z)-[(1-methyltetrazol-5-yl)-phenylmethylidene]amino]oxymethyl]pyridin-2-yl]carbamate (CAS No. 500207–04–5) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023.74303. 5-amino-3-(trifluromethyl) picolinonitrile (T3630)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.885-Amino-3-(trifluoromethyl)pyridine-2-carbonitrile (T3630) (CAS No. 573762–62–6) (provided for in subheading 2933.39.61) 3.5%No changeNo changeOn or before 12/31/2023.74304. Dextromethorphan hydrobromideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.89Dextromethorphan hydrobromide (monohydrate (CAS No. 6700–34–1) or anhydrous (CAS No. 125–69–9)) (provided for in subheading 2933.49.26) FreeNo changeNo changeOn or before 12/31/2023.74305. IpflufenoquinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.902-[2-(7,8-Difluoro-2-methylquinolin-3-yl)oxy-6-fluorophenyl]propan-2-ol (CAS No. 1314008–27–9) (provided for in subheading 2933.49.30) FreeNo changeNo changeOn or before 12/31/2023.74306. THQSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.911,2,3,4-Tetrahydroquinoline (CAS No. 635–46–1) (provided for in subheading 2933.49.70) FreeNo changeNo changeOn or before 12/31/2023.74307. Pyrithiobac sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.92Sodium 2-chloro-6-(4,6-dimethoxypyrimidin-2-yl)sulfanylbenzoate (CAS No. 123343–16–8) (provided for in subheading 2933.59.10) FreeNo changeNo changeOn or before 12/31/2023.74308. Larotrectinib sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.93(3S)-N-[5-[(2R)-2-(2,5-Difluorophenyl)pyrrolidin-1-yl]pyrazolo[1,5-a]pyrimidin-3-yl]-3-hydroxypyrrolidine-1-carboxamide sulfuric acid (Larotrectinib sulfate) (CAS No. 1223405–08–0) (provided for in subheading 2933.59.53) FreeNo changeNo changeOn or before 12/31/2023.74309. IbrutinibSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.941-[(3R)-3-[4-Amino-3-(4-phenoxyphenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidin-1-yl]prop-2-en-1-one (Ibrutinib) (CAS No. 936563–96–1) (provided for in subheading 2933.59.53) 5.1%No changeNo changeOn or before 12/31/2023.74310. OrthosulfamuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.951-(4,6-Dimethoxypyrimidin-2-yl)-3-[2-(dimethylcarbamoyl)phenylsulfamoyl]urea (Orthosulfamuron) (CAS No. 213464–77–8) (provided for in subheading 2933.59.95) FreeNo changeNo changeOn or before 12/31/2023.74311. 5-BromopyrimidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.965-Bromopyrimidine (CAS No. 4595–59–9) (provided for in subheading 2933.59.95) FreeNo changeNo changeOn or before 12/31/2023.74312. ButylthionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.974-Amino-6-tert-butyl-3-sulfanylidene-2H-1,2,4-triazin-5-one (Butylthion) (CAS No. 33509–43–2) (provided for in subheading 2933.69.60) 1%No changeNo changeOn or before 12/31/2023.74313. P-1062Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.984-[4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl]benzene-1,3-diol (P-1062) (CAS No. 1668–53–7) (provided for in subheading 2933.69.60) FreeNo changeNo changeOn or before 12/31/2023.74314. Carfentrazone TechnicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.21.99Ethyl 2-chloro-3-[2-chloro-5-[4-(difluoromethyl)-3-methyl-5-oxo-1,2,4-triazol-1-yl]-4-fluorophenyl]propanoate (Carfentrazone-ethyl) (CAS No. 128639–02–1) (provided for in subheading 2933.99.22) 3.3%No changeNo changeOn or before 12/31/2023.74315. UV absorber 928Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.01 2-(Benzotriazol-2-yl)-6-(2-phenylpropan-2-yl)-4-(2,4,4-trimethylpentan-2-yl)phenol (CAS No. 73936–91–1) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023.74316. UV absorber for industrial coatingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.02 Methyl 3-[3-(benzotriazol-2-yl)-5-tert-butyl-4-hydroxyphenyl]propanoate (CAS No. 84268–33–7) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023.74317. Uniconazole-PSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.03(4Z)-5-(4-Chlorophenyl)-2,2-dimethyl-4-(1H-1,2,4-triazol-1-yl)-4-hexen-3-ol (Uniconazole-P) (CAS No. 83657–17–4) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023.74318. VcMMAESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.04[4-[[(2S)-5-(Carbamoylamino)-2-[[(2S)-2-[6-(2,5-dioxopyrrol-1-yl)hexanoylamino]-3-methylbutanoyl]amino] pentanoyl]amino]phenyl]methyl N-[(2S)-1-[[(2S)-1-[[(3R,4S,5S)-1-[(2S)-2-[(1R,2R)-3-[[(1S,2R)-1-hydroxy-1-phenylpropan-2-yl]amino]-1-methoxy-2-methyl-3-oxopropyl]pyrrolidin-1-yl]-3-methoxy-5-methyl-1-oxoheptan-4-yl]-methylamino]-3-methyl-1-oxobutan-2-yl]amino]-3-methyl-1-oxobutan-2-yl]-N-methylcarbamate (CAS No. 646502–53–6) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2023.74319. UVA 360Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.052-(Benzotriazol-2-yl)-6-[[3-(benzotriazol-2-yl)-2-hydroxy-5-(2,4,4-trimethylpentan-2-yl)phenyl]methyl]-4-(2,4,4-trimethylpentan-2-yl)phenol (CAS No. 103597–45–1) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023.74320. TrofinetideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.06(2S)-2-[[(2S)-1-(2-Aminoacetyl)-2-methylpyrrolidine-2-carbonyl]amino]pentanedioic acid (Trofinetide) (CAS No. 853400–76–7) (provided for in subheading 2933.99.90) FreeNo changeNo changeOn or before 12/31/2023.74321. FlurazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.07Benzyl 2-chloro-4-(trifluoromethyl)-1,3-thiazole-5-carboxylate (CAS No. 72850–64–7) (provided for in subheading 2934.10.10) FreeNo changeNo changeOn or before 12/31/2023.74322. OxathiapiprolinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.081-(4-{4-[5-(2,6-Difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]-1,3-thiazol-2-yl}-1-piperidinyl)-2-[5-methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]ethanone (Oxathiapiprolin) (CAS No. 1003318–67–9) (provided for in subheading 2934.10.10) 5.5%No changeNo changeOn or before 12/31/2023.74323. Certain antimicrobialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.092-Methyl-1,2-thiazol-3-one (CAS No. 2682–20–4) (provided for in subheading 2934.10.90) FreeNo changeNo changeOn or before 12/31/2023.74324. Rubber acceleratorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.102-(1,3-Benzothiazol-2-yldisulfanyl)-1,3-benzothiazole (CAS No. 120–78–5) (provided for in subheading 2934.20.10) 2.5%No changeNo changeOn or before 12/31/2023.74325. 2-Amino benzothiazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.111,3-Benzothiazol-2-amine (CAS No. 136–95–8) (provided for in subheading 2934.20.80) FreeNo changeNo changeOn or before 12/31/2023.74326. Technical Isofetamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.123-Methyl-N-[2-methyl-1-(2-methyl-4-propan-2-yloxyphenyl)-1-oxopropan-2-yl]thiophene-2-carboxamide (Isofetamid) (CAS No. 875915–78–9) (provided for in subheading 2934.99.12) FreeNo changeNo changeOn or before 12/31/2023.74327. Clomazone TechnicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.132-[(2-Chlorophenyl)methyl]-4,4-dimethyl-1,2-oxazolidin-3-one (Clomazone) (CAS No. 81777–89–1) (provided for in subheading 2934.99.15) 5.5%No changeNo changeOn or before 12/31/2023.74328. NEM saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.144-(4-Methylphenyl)-4-oxobutanoic acid-4-ethylmorpholine (2:1) (CAS No. 171054–89–0) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023.74329. AMTC wet cakeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.155-Amino-3-methylthiophene-2,4-dicarbonitrile (CAS No. 52603–48–2) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023.74330. Photoinitiator 369Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.162-Benzyl-2-(dimethylamino)-1-(4-morpholin-4-ylphenyl)butan-1-one (CAS No. 119313–12–1) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023.74331. Isatoic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.172H-3,1-Benzoxazine-2,4(1H)-dione (Isatoic anhydride) (CAS No. 118–48–9) (provided for in subheading 2934.99.44) FreeNo changeNo changeOn or before 12/31/2023.74332. Oclacitinib maleateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.18(Z)-But-2-enedioic acid; N-methyl-1-[4-[methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino]cyclohexyl] methanesulfonamide (CAS No. 1208319–27–0) (provided for in subheading 2935.90.60) 5.2%No changeNo changeOn or before 12/31/2023.74333. Thiencarbazone-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.19Methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023.74334. Penoxsulam technical herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.202-(2,2-Difluoroethoxy)-N-(5,8-dimethoxy-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)-6-(trifluoromethyl)benzenesulfonamide (Penoxsulam) (CAS No. 219714–96–2) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023.74335. Ethyl 2-sulfamoylbenzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.21Ethyl 2-(Aminosulfonyl)benzoate (CAS No. 59777–72–9) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023.74336. SulfosulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.221-(4,6-Dimethoxypyrimidin-2-yl)-3-(2-ethylsulfonylimidazo[1,2-a]pyridin-3-yl)sulfonylurea (Sulfosulfuron) (CAS No. 141776–32–1) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023.74337. PyrimisulfanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.23(RS)-2′-[(4,6-dimethoxypyrimidin-2-yl)(hydroxy)methyl]-1,1-difluoro-6′-(methoxymethyl)methanesulfonanilide (Pyrimisulfan) (CAS No. 221205–90–9) (provided for in subheading 2935.90.95) FreeNo changeNo changeOn or before 12/31/2023.74338. Purified steviol glycoside, rebaudioside ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.24Purified steviol glycosides, containing not less than 95 percent by weight rebaudioside A (19-O-ß-glucopyranosyl-13-O-(ß-glucopyranosyl(1-2)-ß-glucopyranosyl(1-3))-ß-glucopyranosyl-13-hydroxykaur-16-en-19-oic acid) (CAS No. 58543–16–1) (provided for in subheading 2938.90.00) 2.5%No changeNo changeOn or before 12/31/2023.74339. Glucosylated steviol glycosidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.2513-[(2-O-β-D-Glucopyranosyl-α-D-glucopyranosyl)oxy]kaur-16-en-18-oic acid β-D-glucopyranosyl ester (Stevioside) (CAS No. 57817–89–7) (provided for in subheading 2938.90.00) FreeNo changeNo changeOn or before 12/31/2023.74340. Hydroxypropyl gamma cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.26(2-Hydroxypropyl)-γ-cyclodextrin (hydroxypropylated γ-cyclodextrin) (CAS No. 128446–34–4) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023.74341. Hydroxypropylated beta cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.272-Hydroxypropyl-β-cyclodextrin (CAS No. 128446–35–5) (provided for in subheading 2940.00.60)1%No changeNo changeOn or before 12/31/2023.74342. Methyl beta cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.28Methyl β-cyclodextrin (CAS No. 128446–36–6) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023.74343. 2′-FucosyllactoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.29(2R,3R,4R,5R)-4-[(2S,3R,4S,5R,6R)-4,5-Dihydroxy-6-(hydroxymethyl)-3-[(2S,3S,4R,5S,6S)-3,4,5-trihydroxy-6-methyloxan-2-yl]oxyoxan-2-yl]oxy-2,3,5,6-tetrahydroxyhexanal (2′-Fucosyllactose) (CAS No. 41263–94–9) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023.74344. Ascorbyl glucosideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.30(2R)-2-[(1S)-1,2-Dihydroxyethyl]-3-hydroxy-4-[(2R,3R,4S,5S,6R)-3,4,5-trihydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-2H-furan-5-one (Ascorbyl glucoside) (CAS No. 129499–78–1) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023.74345. Dimethylamine borane (DMAB)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.31N-Methylmethanamine-borane (1:1) (CAS No. 74–94–2) (provided for in subheading 2942.00.50)FreeNo changeNo changeOn or before 12/31/2023.74346. Elderberry extract concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.32Elderberry extract concentrate (CAS No. 84603–58–7) (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2023.74347. Disperse Yellow 241Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.33Disperse Yellow 241 (5-[(3,4-Dichlorophenyl)diazenyl]-2-hydroxy-1,4-dimethyl-6-oxopyridine-3-carbonitrile) (CAS No. 83249–52–9) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74348. Disperse OrangeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.34Disperse Orange (Acetic acid, cyano-[3-[(6-methoxy-2-benzothiazoyl)amino]-1H-isoindol-1-ylidene}-, pentyl ester) (CAS No. 173285–74–0) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74349. Mixtures of Disperse Yellow FD11843 and acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.35Mixtures of Disperse Yellow FD11843 (acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, butyl ester (CAS No. 173285-73-9)) and acetic acid, [3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74350. Disperse Blue 54Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.36Disperse Blue 54 (1-Anilino-4,8-dihydroxy-5-nitroanthracene-9,10-dione) (CAS No. 37203–97–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74351. Mixtures of several disperse dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.37Mixtures of 9,10-anthracenedione, 1,5(or 1,8)-dihydroxy-4-nitro-8(or 5)-(phenylamino)- (Disperse Blue 54 and 77) (CAS No. 37203–97–7); 1,5(or 1,8)-diamino-2-bromo-4,8(or 4,5)-dihydroxy-9,10-anthracenedione (Disperse Blue 81 (mixture of isomers)) (CAS No. 68134–65–6); reaction products of 3-pyridinecarbonitrile, 5-[2-(2-cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)- (Disperse Red 1042A) (CAS No. 149988–44–3) and 3-pyridinecarbonitrile, 5-[2-(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)- (Disperse Red T-1042) (CAS No. 137428–29–6); 4-[(5-cyano-6-hydroxy-1,4-dimethyl-2-oxopyridin-3-yl)diazenyl]-N-(2-ethylhexyl)benzamide (Disperse Yellow 198) (CAS No. 30449–81–1); 4,11-diamino-2-(3-methoxypropyl)naphtho[2,3-f]isoindole-1,3,5,10-tetrone (Disperse Blue 60 (M)) (CAS No. 12217–80–0); and 4,11-diamino-2-[3-(2-methoxyethoxy)propyl]naphtho[2,3-f]isoindole-1,3,5,10-tetrone (Disperse Blue 60 (ME)) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74352. Mixtures of 4 disperse blue dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.38Disperse dye mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitroanthracene-9,10-dione) (CAS No. 20241–76–3); Disperse Blue 60 (M) (4,11-diamino-2-(3-methoxypropyl)naphtho[2,3-f]isoindole-1,3,5,10-tetrone) (CAS No. 12217–80–0); Disperse Blue 60 (ME) (4,11-diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphth[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) and Disperse Blue 77/54 (1,8- and 1,5-Isomers) (1-anilino-4,8-dihydroxy-5-nitroanthracene-9,10-dione) (CAS No. 37203–97–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74353. Mixtures of 4 dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.39Disperse dye mixtures of Solvent Yellow 163 (1,8-bis(phenylsulfanyl) anthracene-9,10-dione) (CAS No. 13676–91–0); Disperse Yellow FD11843 (acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, butyl ester) (CAS No. 173285–73–9)); acetic acid, [3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4); Disperse Orange FC 84508 (acetic acid, 2-cyano-2-[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]-, pentyl ester) (CAS No. 173285–74–0) and Disperse Yellow 163 (3-[N-(2-cyanoethyl)-4-[(2,6-dichloro-4-nitrophenyl)diazenyl]anilino] propanenitrile) (CAS No. 67923–43–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023.74354. Disperse Red 86Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.40Disperse Red 86 (N-(4-Amino-3-methoxy-9,10-dioxoanthracen-1-yl)-4-methylbenzenesulfonamide) (CAS No. 81–68–5) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023.74355. Disperse Violet 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.41Disperse Violet 1 (1,4-Diaminoanthracene-9,10-dione) (CAS No. 128–95–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023.74356. Disperse Blue 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.42Disperse Blue 60 (4,11-Diamino-2-(3-methoxy-propyl)-naphtho[2,3-f]isoindole-1,3,5,10-tetraone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023.74357. Mixtures of Disperse Orange 29, Disperse Red 167:1, and Disperse Blue 56Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.43Disperse dye mixtures of Disperse Orange 29 (4-[[2-methoxy-4-[(4-nitrophenyl) diazenyl]phenyl] diazenyl]phenol) (CAS No. 19800–42–1); Disperse Red 167:1 (2-[3-acetamido-N-(2-acetyloxyethyl)-4-[(2-chloro-4-nitrophenyl)diazenyl] anilino]ethyl acetate) (CAS No. 1533–78–4); Disperse Blue 56 (1,8-diamino-2-bromo-4,5-dihydroxyanthracene-9,10-dione) (CAS No. 68134–65–6) and acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023.74358. Disperse Yellow 54Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.44Disperse Yellow 54 (3-Hydroxy-2-(3-hydroxyquinolin-2-yl)inden-1-one) (CAS No. 17772–51–9) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023.74359. Acid Violet 48Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.45Acid Violet 48 (Disodium 3-[[4-amino-9,10-dioxo-3-[2-sulfonato-4-(2,4,4-trimethylpentan-2-yl)phenoxy]anthracen-1-yl]amino]-2,4,6-trimethylbenzenesulfonate) (CAS No. 12220–51–8) (provided for in subheading 3204.12.17)FreeNo changeNo changeOn or before 12/31/2023.74360. Acid Blue 280Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.46Acid Blue 280 (Sodium 2-[[4-(cyclohexylamino)-9,10-dioxoanthracen-1-yl]amino]-5-ethoxybenzenesulfonate) (CAS No. 68214–62–0) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023.74361. Acid Brown 282Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.47Acid Brown 282 (Disodium;chromium(3+);5-methyl-4-[(5-nitro-2-oxidophenyl)diazenyl]-2-phenylpyrazol-3-olate;[7-nitro-3-oxido-4-[(2-oxido-1,4-dihydronaphthalen-1-yl)diazenyl]naphthalen-1-yl] sulfate) (CAS No. 70236–60–1) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023.74362. Acid Red 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.48Acid Red 131 (CAS No. 12234–99–0) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023.74363. Acid Red 249Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.49Acid Red 249 (Disodium 3-[(5-chloro-2-phenoxyphenyl)diazenyl]-4-hydroxy-5-[(4-methylphenyl)sulfonylamino]naphthalene-2,7-disulfonate) (CAS No. 6416–66–6) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023.74364. Acid Yellow 236Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.50Acid Yellow 236 (CAS No. 77907–21–2) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74365. Acid Red 407Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.51Acid Red 407 (CAS No. 146103–68–6) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74366. Acid Yellow 220Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.52Acid Yellow 220 (tetrasodium;2-[[3-[[(Z)-1-(2-chloroanilino)-3-oxido-1-oxobut-2-en-2-yl]diazenyl]-4-oxidophenyl]sulfonylamino]benzoate; cobalt(2+)) (CAS No. 70851–34–2) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74367. Acid Yellow 232Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.53Acid Yellow 232 (Chromium, 2-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]benzoate 2-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]-5-sulfobenzoate lithium sodium complexes) (CAS No. 85828–89–3) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74368. Acid Yellow 235Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.54Acid Yellow 235 (CAS No. 90585–54–9) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74369. Acid Yellow 151Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.55Acid Yellow 151 (Sodium; 2-[[(Z)-1-anilino-3-oxido-1-oxobut-2-en-2-yl]diazenyl]-4-sulfamoylphenolate; cobalt(3+)) (CAS No. 72496–88–9) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023.74370. Acid Violet 43Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.56Acid Violet 43 (Sodium 2-[(4-hydroxy-9,10-dioxoanthracen-1-yl)amino]-5-methylbenzenesulfonate) (CAS No. 4430–18–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023.74371. Acid Red 33Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.57Acid Red 33 (Disodium;5-amino-4-hydroxy-3-phenyldiazenylnaphthalene-2,7-disulfonate) (CAS No. 3567–66–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023.74372. Acid Black 52Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.58Acid Black 52 (Trisodium;chromium;3-hydroxy-4-[(2-hydroxynaphthalen-1-yl)diazenyl]-7-nitronaphthalene-1-sulfonate) (CAS No. 5610–64–0) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023.74373. Acid Black 2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.59Acid Black 2 (Disodium 4-amino-5-hydroxy-3-[(E)-(4-nitrophenyl)diazenyl]-6-[(E)-phenyldiazenyl]-2,7-naphthalenedisulfonate) (CAS No. 8005–03–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023.74374. Acid Green 25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.60Acid Green 25 (Disodium;5-methyl-2-[[4-(4-methyl-2-sulfonatoanilino)-9,10-dioxoanthracen-1-yl]amino]benzenesulfonate) (CAS No. 4403–90–1) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023.74375. Basic Brown 23Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.61Basic Brown 23 (CAS No. 446876–48–8) (provided for in subheading 3204.13.60)FreeNo changeNo changeOn or before 12/31/2023.74376. Basic Violet 11:1 rhodamine dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.62Basic Violet 11:1 (Bis{6-(diethylamino)-N,N-diethyl-9-[2-(methoxycarbonyl) phenyl]-3H-xanthen-3-iminium} tetrachlorozincate(2-)) (CAS No. 73398–89–7) (CIN 45174) (provided for in subheading 3204.13.60) FreeNo changeNo changeOn or before 12/31/2023.74377. Basic Yellow 37Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.63Basic Yellow 37 (4-[4-(diethylamino)benzenecarboximidoyl]-N,N-diethylaniline; hydrochloride) (CAS No. 6358–36–7) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2023.74378. Basic Violet 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.64Basic Violet 3 ([4-[bis[4-(dimethylamino)phenyl] methylidene]cyclohexa-2,5-dien-1-ylidene]-dimethylazanium;chloride) (CAS No. 548–62–9) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2023.74379. Direct Orange 118Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.65Direct Orange 118 (Tetrasodium 7,7′-(carbonyldiimino)bis{4-hydroxy-3-[(E)-(2-methyl-4-sulfonatophenyl)diazenyl]-2-naphthalenesulfonate}) (CAS No. 28706–33–4) (provided for in subheading 3204.14.20)FreeNo changeNo changeOn or before 12/31/2023.74380. Direct Blue 86Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.66Direct Blue 86 (Copper; disodium; 2,11,20,29, 38,40-hexaza-37,39-diazanidanonacyclo [28.6.1.13,10.112,19.121, 28.04,9.013,18.022, 27.031,36] tetraconta-1(36),2,4(9),5,7,10(40), 11,13,15,17,19,21(38), 22(27),23,25,28,30,32,34-nonadecaene-6,24-disulfonate) (CAS No. 1330–38–7) (provided for in subheading 3204.14.25)FreeNo changeNo changeOn or before 12/31/2023.74381. Direct Blue 199Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.67Direct Blue 199 (Copper, [29H,31H-phthalocyaninato(2-)-κN29,κN30,κN31,κN32]-, aminosulfonyl sulfo derivatives, sodium salts) (CAS No. 90295–11–7) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023.74382. Direct Black 168Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.68Direct Black 168 (Trisodium;2-[4-[(2-amino-4-oxidophenyl)diazenyl]anilino]-5-[(1-amino-8-oxido-7-phenyldiazenyl-3,6-disulfonaphthalen-2-yl)diazenyl]benzenesulfonate) (CAS No. 85631–88–5) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023.74383. Direct Red 227Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.69Direct Red 227 (Hexasodium;4-hydroxy-5-[[4-[4-[(E)-2-[4-[[4-[(8-hydroxy-7-phenyldiazenyl-3,6-disulfonatonaphthalen-1-yl)amino]-6-morpholin-4-yl-1,3,5-triazin-2-yl]amino]-2-sulfonatophenyl]ethenyl]-3-sulfonatoanilino]-6-morpholin-4-yl-1,3,5-triazin-2-yl]amino]-3-phenyldiazenylnaphthalene-2,7-disulfonate) (CAS No. 17791–81–0) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023.74384. Direct Yellow 107Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.70Direct Yellow 107 (3-[[3-Methoxy-4-[[2-methoxy-4-[(3-sulfophenyl)diazenyl] phenyl]carbamoylamino] phenyl]diazenyl] benzenesulfonic acid) (CAS No. 25712–08–7) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023.74385. Direct Green 26Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.71Direct Green 26 (Pentasodium;5-[[4-[[4-anilino-6-[[8-hydroxy-7-[[4-[(8-hydroxy-3,6-disulfonatonaphthalen-1-yl)diazenyl]-2-methoxy-5-methylphenyl]diazenyl]-3,6-disulfonatonaphthalen-1-yl]amino]-1,3,5-triazin-2-yl]amino]phenyl]diazenyl]-2-hydroxybenzoate) (CAS No. 6388–26–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74386. Direct Yellow 11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.72Direct Yellow 11 (Disodium; 6-oxo-5-[(4-sulfonatophenyl)hydrazinylidene] naphthalene-2-sulfonate) (CAS No. 1325–37–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74387. Direct Orange 15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.73Direct Orange 15 (Sodium; (8Z,20Z)-2,3,14,15-tetrazapentacyclo [20.2.2.24,7.210,13.216,19] dotriaconta-1(24),2,4,6,8,10, 12,14,16,18,20, 22,25,27,29,31-hexadecaene-6,11,18,23-tetrasulfonic acid) (CAS No. 1325–35–5) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74388. Direct Brown 44Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.74Direct Brown 44 (Disodium; 4-[[2,4-diamino-5-[[3-[[2,4-diamino-5-[(4-sulfonatophenyl) diazenyl]phenyl]diazenyl] phenyl]diazenyl]phenyl] diazenyl]benzenesulfonate) (CAS No. 6252–62–6) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74389. Direct Red 81Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.75Direct Red 81 (Disodium;7-benzamido-4-hydroxy-3-[[4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 2610–11–9) (provided for in subheading 3204.14.50)2%No changeNo changeOn or before 12/31/2023.74390. Direct Yellow 142Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.76Direct Yellow 142 (CAS No. 71902–08–4) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74391. Direct Red 80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.77Direct Red 80 (hexasodium;4-hydroxy-7-[[5-hydroxy-7-sulfonato-6-[[2-sulfonato-4-[(4-sulfonatophenyl) diazenyl]phenyl]diazenyl] naphthalen-2-yl]carbamoylamino]-3-[[2-sulfonato-4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 2610–10–8) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74392. Direct Red 16Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.78Direct Red 16, disodium salt (disodium;7-amino-4-hydroxy-3-[(5-hydroxy-6-phenyldiazenyl-7-sulfonatonaphthalen-2-yl)diazenyl]naphthalene-2-sulfonate) (CAS No. 6227–02–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74393. Direct Red 254Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.79Direct Red 254 (Disodium;7-amino-4-hydroxy-3-[[4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 6300–50–1) (provided for in subheading 3204.14.50) FreeNo changeNo changeOn or before 12/31/2023.74394. ColorantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.80Copper, [μ-[[3,3′-[(1-oxido-1,2-diazenediyl)bis[[2-(hydroxy-κO)-4,1-phenylene]-2,1-diazenediyl-κN1]]bis[4-(hydroxy-κO)-2,7-naphthalenedisulfonato]](8-)]]di-, sodium (1:4) (CAS No. 75173–68–1) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74395. Direct Yellow 34Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.81Direct Yellow 34 (Tetrasodium;3-[[4-[[4-[(4,8-disulfonatonaphthalen-2-yl)diazenyl]-2-methoxy-5-methylphenyl]carbamoylamino]-5-methoxy-2-methylphenyl]diazenyl]naphthalene-1,5-disulfonate) (CAS No. 6420–33–3) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023.74396. Vat Orange 2 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.82Vat Orange 2 (1,2-Dibromopyranthrene-8,16-dione) (CAS No. 1324–35–2) (provided for in subheading 3204.15.20)FreeNo changeNo changeOn or before 12/31/2023.74397. Vat Violet 13 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.83Vat Violet 13 (5,20-Diazaheptacyclo [16.12.0.03,16.04,13.06, 11.019,28.021,26] triaconta-1(18),3(16),4(13),6,8,10, 14,19(28),21,23, 25,29-dodecaene-2,12,17,27-tetrone) (CAS No. 4424–87–7) (CIN 68700) (provided for in subheading 3204.15.20)FreeNo changeNo changeOn or before 12/31/2023.74398. Vat Brown 3 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.84Vat Brown 3 (N-(28-Benzamido-6,13,19,26-tetraoxo-16-azaheptacyclo [15.12.0.02,15.05,14.07, 12.018,27.020,25] nonacosa-1(29),2(15),3,5(14),7(12), 8,10,17,20,22,24,27-dodecaen-8-yl)benzamide) (CAS No. 131–92–0) (provided for in subheading 3204.15.20) FreeNo changeNo changeOn or before 12/31/2023.74399. Vat Red 10 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.85Vat Red 10 (2-(1-Amino-9,10-dioxoanthracen-2-yl)naphtho[2,3-f][1,3]benzoxazole-5,10-dione) (CAS No. 2379–79–5) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2023.74400. Vat Brown 57 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.86Vat Brown 57 (CAS No. 12227–28–0) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2023.74401. Vat Red 31 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.87Vat Red 31 dye powder (1-Amino-2-[5-(1-amino-9,10-dioxoanthracen-2-yl)-1,3,4-oxadiazol-2-yl]anthracene-9,10-dione) (CAS No. 52591–25–0) (CIN 60030) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2023.74402. Dye mixtures of Vat Brown 3 and Vat Black 27Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.88Disperse dye mixtures of Vat Brown 3 (N-(28-benzamido-6,13,19,26-tetraoxo-16-azaheptacyclo [15.12.0.0^ (2,15).0^(5,14).0^ (7,12).0^(18,27).0^ (20,25)] nonacosa-1(29),2(15), 3,5(14), 7(12), 8,10,17,20,22, 24,27-dodecaen-8-yl)benzamide) (CAS No. 131–92–0) and Vat Black 27 (N-(28-benzamido-6,13,19, 26-tetraoxo-16-azaheptacyclo [15.12.0.0^ (2,15).0^(5,14).0^ (7,12).0^ (18,27).0^(20,25)] nonacosa-1(29),2,4,7, 9,11,14,17, 20,22, 24,27-dodecaen-4-yl) benzamide) (CAS No. 2379–81–9) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2023.74403. Vat Red 13Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.89Vat Red 13 (15-Ethyl-12-(15-ethyl-8-oxo-14,15-diazatetracyclo [7.6.1.02,7.013,16] hexadeca-1(16),2,4,6,9,11,13-heptaen-12-yl)-14,15-diazatetracyclo [7.6.1.02,7.013,16] hexadeca-1(16),2,4,6,9,11,13-heptaen-8-one) (CAS No. 4203–77–4) (provided for in subheading 3204.15.80) FreeNo changeNo changeOn or before 12/31/2023.74404. Vat Yellow 2 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.90Vat Yellow 2 (6,16-Diphenyl-5,15-dithia-7,17-diazapentacyclo [11.7.0.03,11.04,8.014,18] icosa-1(13),3(11),4(8),6,9, 14(18),16,19-octaene-2,12-dione) (CAS No. 129–09–9) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74405. Vat Yellow 33 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.91Vat Yellow 33 (N-(9,10-Dioxoanthracen-1-yl)-4-[4-[[4-[4-[(9,10-dioxoanthracen-1-yl)carbamoyl]phenyl] phenyl]diazenyl]phenyl] benzamide) (CAS No. 12227–50–8) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74406. Vat Green 1 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.92Vat Green 1 (Anthra[9,1,2-cde]benzo[rst]pentaphene-5,10-dione, 16,17-dimethoxy-) (CAS No. 128–58–5) (CIN 59825) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74407. Vat Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.93Vat Green 3 (Anthra[2,1,9-mna]naphth[2,3-h]acridine-5,10,15(16H)-trione) (CAS No. 3271–76–9) (CIN 69500) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74408. Vat Blue 6 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.94Vat Blue 6 (15,30-Dichloro-2,17-diazaheptacyclo [16.12.0.03,16.04,13.06, 11.019,28.021,26] triaconta-1(30),3,6,8,10,13,15,18,21, 23,25,28-dodecaene-5,12,20,27-tetrone) (CAS No. 130–20–1) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74409. Vat Blue 20 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.95Vat Blue 20 (Anthra[9,1,2-cde]benzo[rst]pentaphene-5,10-dione) (CAS No. 116–71–2) (CIN 59800) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74410. Vat Violet 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.96Vat Violet 1 (Benzo[rst]phenanthro [10,1,2-cde] pentaphene-9,18-dione, dichloro-) (CAS No. 1324–55–6) (CIN 60010) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74411. Vat Brown 1 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.97Vat Brown 1 (Naphth[2′,3′:6,7]indolo[2,3-c]dinaphtho[2,3-a:2′,3′-i]carbazole-5,10,15,17,22,24-hexone, 16,23-dihydro-) (CAS No. 2475–33–4) (CIN 70800) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74412. Vat Black 16 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.98Vat Black 16 (8-Aminononacyclo [18.10.2.22,5.03,16.04,13.06, 11.017,31.022,27.028,32] tetratriaconta-1(31),2,4,6(11), 7,9,13,15,17,19,22,24,26, 28(32),29,33-hexadecaene-12,21-dione) (CAS No. 26763–69–9) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74413. Vat Black 25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.22.99Vat Black 25 (Anthra[2,1,9-mna]naphth[2,3-h]acridine-5,10,15(16H)-trione, 3-[(9,10-dihydro-9,10-dioxo-1-anthracenyl)amino]-) (CAS No. 4395–53–3) (CIN 69525) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74414. Vat Black 27Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.01Vat Black 27 (Benzamide, N,N′-(10,15,16,17-tetrahydro-5,10,15,17-tetraoxo-5H-dinaphtho[2,3-a:2′,3′-i]carbazole-6,9-diyl)bis-) (CAS No. 2379–81–9) (CIN 69005) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023.74415. Reactive Yellow 145Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.02Reactive Yellow 145 (Tetrasodium;7-[[2-(carbamoylamino)-4-[[4-chloro-6-[3-(2-sulfonatooxyethylsulfonyl) anilino]-1,3,5-triazin-2-yl] amino]phenyl]diazenyl] naphthalene-1,3,6-trisulfonate) (CAS No. 80157–00–2) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74416. Reactive Red 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.03Reactive Red 195 (Pentasodium 5-[[4-chloro-6-[3-(2-sulfonatooxyethylsulfonyl)anilino]-1,3,5-triazin-2-yl]amino]-3-[(1,5-disulfonatonaphthalen-2-yl)diazenyl]-4-hydroxynaphthalene-2,7-disulfonate) (CAS No. 77365–64–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74417. Reactive Blue 49Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.04Reactive Blue 49 (Trisodium 1-amino-4-[3-[[4-chloro-6-(2-sulfonatoanilino)-1,3,5-triazin-2-yl]amino]-2,4,6-trimethyl-5-sulfonatoanilino]-9,10-dioxoanthracene-2-sulfonate) (CAS No. 72214–18–7) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74418. Reactive Blue 72Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.05Reactive Blue 72 (Cuprate(2-), [C-[[[3-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-4-sulfophenyl]amino]sulfonyl]-C-(aminosulfonyl)-29H,31H-phthalocyanine-C-sulfonato(4-)-κN29,κN30,κN31,κN32]-, sodium (1:2)) (CAS No. 68967–01–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74419. Reactive Yellow 95 powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.06Reactive Yellow 95 (Trisodium 4-[[4-chloro-6-(3-sulfonatoanilino)-1,3,5-triazin-2-yl]amino]-2-[[1-ethyl-6-hydroxy-4-methyl-2-oxo-5-(sulfonatomethyl)pyridin-3-yl]diazenyl]benzenesulfonate) (CAS No. 89923–43–3) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74420. Reactive Red 245Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.07Reactive Red 245 (Tetrasodium 5-[4-chloro-6-(N-ethylanilino)-1,3,5-triazin-2-ylamino]-4-hydroxy-3-(1,5-disulfonatonaphtalen-2-ylazo)naphthalene-2,7-disulfonate) (CAS No. 130201–57–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74421. Reactive Brown 11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.08Reactive Brown 11 (Tetrasodium; 2-[[4-[[4-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-5-sulfonatonaphthalen-1-yl]diazenyl]-7-sulfonatonaphthalen-1-yl]diazenyl]benzene-1,4-disulfonate) (CAS No. 70161–16–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74422. Mixtures of Reactive Black 5 (Na) (FKP), Reactive Scarlet F01–0439, and Reactive Orange 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.09Disperse dye mixture of Reactive Black 5 (Na) (FKP) (tetrasodium; 4-amino-5-hydroxy-3,6-bis[[4-(2-sulfonatooxyethylsulfonyl) phenyl]diazenyl]naphthalene-2,7-disulfonate (CAS No. 17095–24–8); Reactive Scarlet F01–0439 (2-naphthalenesulfonic acid, 7-amino-4-hydroxy-, coupled with diazotized 2-[(4-aminophenyl) sulfonyl] ethyl hydrogen sulfate and diazotized 2-amino-5-[[2-(sulfooxy)ethyl]sulfonyl] benzenesulfonic acid, potassium sodium salts) (CAS No. 214362–06–8); reaction mass of 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt and 7-amino-3-[4-(2-sulfoxyethylsulfonyl) phenylazo]-4-hydroxy-8-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo] naphthalene-2-sulfonic acid, Na/K salt and 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl) phenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt and 7-amino-8-[4-(2-sulfoxyethylsulfonyl)-phenylazo]-4-hydroxy-3-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo] naphthalene-2-sulfonic acid, Na/K salt, and Reactive Orange 131 (benzenesulfonic acid, 2,4-diamino-3-[2-[4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]diazenyl]-5-[2-[2-sulfo-4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl] diazenyl]-, potassium sodium salt (1:?:?)) (CAS No. 187026–95–5) and dipotassium disodium 2,4-diamino-5-(2-{2-sulfo-4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)-3-(2-{4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl) benzene-1-sulfonate (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74423. Reactive Yellow F98–0159Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.10Reactive Yellow F98–0159 (benzenesulfonic acid, 2-[2-[2-[(aminocarbonyl)amino]-4-[(2,6-difluoro-4-pyrimidinyl)amino]phenyl]diazenyl]-5-[[2-(sulfooxy)ethyl]sulfonyl]-, sodium salt (1:2)) (CAS No. 176449–21–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74424. Dye mixtures of Reactive Orange 131 and Reactive Scarlet F07–0522Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.11Disperse dye mixtures of Reactive Orange 131 (CAS No. 187026–95–5) (dipotassium disodium 2,4-diamino-5-(2-{2-sulfo-4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)-3-(2-{4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)benzene-1-sulfonate) and Reactive Scarlet F07–0522 (CAS No. 891857–92–4) (pentasodium 7-amino-4-hydroxy-3,8-bis-[2-sulfo-4-(2-sulfooxy-ethanesulfonyl)-phenylazo]-naphthalene-2-sulfonate) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023.74425. Reactive Black 31Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.12Reactive Black 31 (cuprate(4-), [4,5-dihydro-4-[2-[8-(hydroxy-.kappa.O)-7-[2-[2-(hydroxy-.kappa.O)-5-methoxy-4-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]diazenyl-.kappa.N1]-6-sulfo-2-naphthalenyl]diazenyl]-5-oxo-1-(4-sulfophenyl)-1H-pyrazole-3-carboxylato(6-)]-, sodium) (CAS No. 85585–91–7) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023.74426. Reactive Red 120Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.13Reactive Red 120 (hexasodium 5-[[4-chloro-6-[4-[[4-chloro-6-[[8-hydroxy-3,6-disulfonato-7-[(2-sulfonatophenyl)diazenyl]naphthalen-1-yl]amino]-1,3,5-triazin-2-yl]amino]anilino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[(2-sulfonatophenyl)diazenyl]naphthalene-2,7-disulfonate) (CAS No. 68214–04–0) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023.74427. Reactive Blue 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.14Reactive Blue 5 (1-Amino-4-{[3-({4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl}amino)-4-sulfophenyl]amino}-9,10-dioxo-9,10-dihydro-2-anthracenesulfonic acid) (CAS No. 16823–51–1) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023.74428. Reactive Orange 13Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.15Reactive Orange 13 powder (trisodium 2-[[6-[(4-amino-6-chloro-1,3,5-triazin-2-yl)-methylamino]-1-hydroxy-3-sulfonatonaphthalen-2-yl]diazenyl]naphthalene-1,5-disulfonate) (CAS No. 70616–89–6) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023.74429. Reactive Orange 12Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.16Reactive Orange 12 powder (trisodium 7-[[4-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-2-(carbamoylamino) phenyl]diazenyl]naphthalene-1,3,6-trisulfonate) (CAS No. 70161–14–7) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023.74430. Pigment Red 177Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.17 Pigment Red 177 (1-amino-4-(4-amino-9,10-dioxoanthracen-1-yl)anthracene-9,10-dione) (CAS No. 4051–63–2) (provided for in subheading 3204.17.04) FreeNo changeNo changeOn or before 12/31/2023.74431. Pigment Yellow 110Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.18 Pigment Yellow 110 (4,5,6,7-tetrachloro-3-[4-[(4,5,6,7-tetrachloro-3-oxoisoindol-1-ylidene)amino]phenyl]iminoisoindol-1-one) (CAS No. 5590–18–1) (provided for in subheading 3204.17.04) FreeNo changeNo changeOn or before 12/31/2023.74432. Pigment Yellow 147Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.19 Pigment Yellow 147 (1-[[4-[(9,10-dioxoanthracen-1-yl)amino]-6-phenyl-1,3,5-triazin-2-yl]amino]anthracene-9,10-dione) (CAS No. 4118–16–5) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023.74433. Pigment Orange 64Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.20 Pigment Orange 64 (5-[(6-methyl-2-oxo-1,3-dihydrobenzimidazol-5-yl)diazenyl]-1,3-diazinane-2,4,6-trione) (CAS No. 72102–84–2) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023.74434. Pigment Blue 29Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.21 Pigment Blue 29 (aluminum sodium orthosilicate trisulfane-1,3-diide (6:8:6:1)) (CAS No. 57455–37–5) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023.74435. Pigment Violet 15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.22 Pigment Violet 15 (hexaaluminum;hexasodium; tetrathietane;hexasilicate) (CAS No. 12769–96–9) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023.74436. Pigment Blue 14Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.23 Pigment Blue 14 (ethanaminium, N-(4-(bis(4-(diethylamino)phenyl)methylene)-2,5-cyclohexadien-1-ylidene)-N-ethyl-, molybdatetungstatephosphate) (CAS No. 1325–88–8) (provided for in subheading 3204.17.90) FreeNo changeNo changeOn or before 12/31/2023.74437. Solvent Blue 97Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.24 Solvent Blue 97 (1,4-Bis(2,6-diethyl-4-methylanilino)anthracene-9,10-dione) (CAS Nos. 61969–44–6 and 32724–62–2) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023.74438. Solvent Green 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.25 Solvent Green 5 (bis(2-methylpropyl) perylene-3,9-dicarboxylate) (CAS No. 2744–50–5) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023.74439. Solvent Yellow 98Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.26 Solvent Yellow 98 (14-octadecyl-8-thia-14-azapentacyclo [10.6.2.0^2,7.0^9, 19.0^16,20] icosa-1(19),2,4,6,9,11,16(20),17-octaene-13,15-dione) (CAS No. 12671–74–8) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023.74440. Solvent Green 7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.27 Solvent Green 7 (trisodium 8-hydroxypyrene-1,3,6-trisulfonate) (CAS No. 6358–69–6) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023.74441. Solvent Red 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.28 Solvent Red 195 (methyl 4-cyano-5-[[5-cyano-2,6-bis(3-methoxypropylamino)-4-methylpyridin-3-yl]diazenyl]-3-methylthiophene-2-carboxylate) (CAS No. 72968–71–9) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023.74442. Solvent Orange 115Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.29 Solvent Orange 115 (7H-Benzimidazo[2,1-a] benzo[3,4][2]benzothiopyrano [7,8,1-def]isoquinolin-7-one) (CAS No. 53304–32–8) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023.74443. Specialty dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.30 White/bluish powder dye containing benzenesulfonamide, 2,2′-([1,1′-biphenyl]-4,4′-diyldi-2,1-ethenediyl)bis[N-(3-hydroxypropyl)-, polymer with formaldehyde, ar-methylbenzenesulfonamide and 1,3,5-triazine-2,4,6-triamine (CAS No. 1191239–40–3) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023.74444. Solvent Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.31 Solvent Green 3 (1,4-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 128–80–3) (CIN 61565) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74445. Solvent Blue 36Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.33 Solvent Blue 36 (1,4-bis(propan-2-ylamino)anthracene-9,10-dione) (CAS No. 14233–37–5) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74446. Mixtures of Solvent Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.34 Mixtures of Solvent Green 3 (1,4-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 128–80–3) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74447. Solvent Red 52Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.35 Solvent Red 52 (3-methyl-6-[(4-methylphenyl)amino]-3H-naphtho[1,2,3-de]quinoline-2,7-dione) (CAS No. 81–39–0) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74448. Solvent Red 149Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.36 Solvent Red 149 (6-(cyclohexylamino)-3-methyl-3H-naphtho[1,2,3-de]quinoline-2,7-dione) (CAS No. 21295–57–8 or 71902–8–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74449. Solvent Red 207Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.37 Solvent Red 207 (1,5-bis(cyclohexylamino) anthracene-9,10-dione) (CAS No. 15958–68–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74450. Solvent Violet 14Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.38 Solvent Violet 14 (1,5-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 8005–40–1) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74451. Solvent Yellow 179Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.39 Solvent Yellow 179 (2-[[4-[2-(4-cyclohexylphenoxy) ethyl-ethylamino]-2-methylphenyl]methylidene] propanedinitrile) (CAS No. 54079–53–7) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74452. Solvent Yellow 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.40 Solvent Yellow 131 (2-(3-hydroxypropyl)-6-(3-hydroxypropylamino)benzo[de]isoquinoline-1,3-dione) (CAS No. 52821–24–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023.74453. Hogen Blue XB-20Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.41 Synthetic organic coloring matter containing copper(II) phthalocyanine (CAS No. 147–14–8) (provided for in subheading 3204.19.40) FreeNo changeNo changeOn or before 12/31/2023.74454. Solvent Yellow 104Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.42 Solvent Yellow 104 (CAS No. 143476–34–0) (provided for in subheading 3204.19.40) FreeNo changeNo changeOn or before 12/31/2023.74455. Combination of Fluorescent Brighteners 367 and 371Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.43 Mixture of Fluorescent Brightener 367 (CAS No. 5089–22–5) and Fluorescent Brightener 371 (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023.74456. Fluorescent Brightener CBS-XSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.44 Disodium 2,2′-[biphenyl-4,4′-diyldiethene-2,1-diyl]dibenzenesulfonate (CAS No. 27344–41–8) of a kind used as a fluorescent brightening agent (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023.74457. Optical Brightener SWNSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.45 7-(Diethylamino)-4-methylchromen-2-one (CAS No. 91–44–1) (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023.74458. C.I. Fluorescent Brightener 199:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.46 Mixtures of 1-(2-cyanostyryl)-4-(4-cyanostyryl)benzene (CAS No. 13001–38–2); 2,2′-oxydi(ethan-1-ol) (CAS No. 111–46–6); acetic acid ethenyl ester, polymer with ethenol (CAS No. 25213-24-5); methyl 4-[2-[4-(5-methyl-2-benzoxazolyl)phenyl]vinyl]benzoate (CAS No. 18039–18–4); and formaldehyde, polymer with oxirane and phenol, methyl ether (CAS No. 68988–31–8) of a kind used as fluorescent brightening agents (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023.74459. Fluorescent Brightener 368Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.47 Mixtures of 2-[4-[(E)-2-[4-(1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-1,3-benzoxazole (CAS No. 1533–45–5); 5-methyl-2-[4-[(E)-2-[4-(5-methyl-1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-1,3-benzoxazole (CAS No. 2397–00–4) and 2-[4-[(E)-2-[4-(1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-5-methyl-1,3-benzoxazole (CAS No. 5242–49–9) (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023.74460. 1,4-Bis(2-cyanostyryl)benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.482-[(E)-2-[4-[(E)-2-(2-Cyanophenyl)ethenyl] phenyl]ethenyl]benzonitrile (CAS No. 13001–39–3) (provided for in subheading 3204.20.80)FreeNo changeNo changeOn or before 12/31/2023.74461. Certain manufacturing inputsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.491-[3-(Dimethylamino)propyl]-4-methyl-6-oxo-3-pyridin-1-ium-1-ylpyridin-2-olate (CAS No. 104583–33–7) (provided for in subheading 3204.90.00)FreeNo changeNo changeOn or before 12/31/2023.74462. Cerium sulfide pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.50Pigment preparations based on cerium sulfide or mixtures of cerium sulfide and lanthanum sulfide (CAS Nos. 12014–93–6 and 12031–49–1) (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023.74463. Matte pearlescent pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.51Coloring matter of mica (CAS No. 12001–26–2) and titanium dioxide (CAS No. 13463–67–7), coated with submicron poly(methyl methacrylate) (CAS No. 9011–14–7) spheres to create a matte optical effect (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023.74464. Angle-dependent interference pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.52Angle-dependent interference pigments based on a substrate of transparent or translucent inorganic flakes of fluorophlogopite (CAS No. 12003–38–2), titanium dioxide (CAS No. 13463–67–7), and synthetic amorphous silica (CAS No. 112945–52–5) (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023.74465. Inorganic LumiluxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.53Inorganic products of a kind used as luminophores containing zinc sulfide (ZnS), copper chloride-doped (CAS No. 68611–70–1), dizinc;silicate (CAS No. 68611–47–2), yttrium oxide sulfide (Y2O2S), europium-doped (CAS No. 68784–83–8), erbium sodium ytterbium fluoride (Er0.04NaYb0.96F4) (CAS No. 753489–08–6), diyttrium dioxide sulfide (CAS No. 12340–04–4), oxygen(2-);yttrium(3+) (CAS No. 1314–36–9), (CAS No. 1314–37–9) and erbium(III) oxide (CAS No. 12061–16–4) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2023.74466. Ribbon/Matrix ResinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.54Optical fiber ribbon cable matrix resin, a polymer in the form of a liquid coating, with a density of approximately 1.12 kg/liter, viscosity of 3000 to 5000 cps at 25 °C, with elongation greater than 20 percent and tensile strength of 22 to 32 MPa (provided for in subheading 3208.20.00)FreeNo changeNo changeOn or before 12/31/2023.74467. Bonding agent 2005Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.55Solution as defined in note 4 to chapter 32, mixture of poly(tolylene 2,4-diisocyanate) (CAS No. 26006–20–2); 2,4-diisocyanato-1-methylbenzene (CAS No. 584–84–9) and butyl acetate (CAS No. 123–86–4) (provided for in subheading 3208.90.00)FreeNo changeNo changeOn or before 12/31/2023.74468. Fluoropolymer resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.56Solution of high molecular weight fluoroethylene-alkyl vinylether (FEVE) alternative copolymer, containing 38 to 42 percent by weight of moderate OH number resin in a blend of cyclohexanone and aromatic hydrocarbon solvent, having a Tg of 20 °C (CAS No. 207691–69–8) (provided for in subheading 3208.90.00)FreeNo changeNo changeOn or before 12/31/2023.74469. Zirconium 12 paint drierSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.57Zirconium 12 paint drier, mixtures of naptha, petroleum, hydrotreated heavy (CAS No. 64742–48–9), zirconium 2-ethylhexanoate (CAS No. 22464–99–9), nonane (CAS No. 111–84–2), zirconium, bis(acetate-o)oxo- (CAS No. 5153–24–2) (provided for in heading 3211.00.00)FreeNo changeNo changeOn or before 12/31/2023.74470. Zirconium 24 paint drierSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.58Zirconium 24 paint drier, mixtures of naptha, petroleum, hydrotreated heavy (CAS No. 64742–48–9), zirconium 2-ethylhexanoate (CAS No. 22464–99–9), nonane (CAS No. 111–84–2), zirconium, bis(acetate-o)oxo- (CAS No. 5153–24–2) (provided for in heading 3211.00.00)FreeNo changeNo changeOn or before 12/31/2023.74471. Drier acceleratorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.59Prepared drier accelerators containing a mixture of cyclopentanone (CAS No. 120–92–3), cyclohexanone (CAS No. 108–94–1), and 2-pyridin-2-ylpyridine (CAS No. 366–18–7) (provided for in heading 3211.00.00))FreeNo changeNo changeOn or before 12/31/2023.74472. Lemon oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.60Essential oils of lemon (CAS No. 8008–56–8) (provided for in subheading 3301.13.00)3.3%No changeNo changeOn or before 12/31/2023.74473. Sulfonic acids, C14–17-sec-alkane, sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.61Sulfonic acids, C14–17-sec-alkane, sodium salt (CAS No. 97489–15–1) anionic aromatic surface-active agent (provided for in subheading 3402.11.20)FreeNo changeNo changeOn or before 12/31/2023.74474. Potassium ethyl octylphosphonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.62Potassium; ethoxy(octyl)phosphinate (CAS No. 68134–28–1) (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2023.74475. Intermediate in the production of industrial lubricantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.63(Z)-N-Methyl-N-(1-oxo-9-octadecenyl)glycine (N-oleylsarcosine) (CAS No. 110–25–8) surfactant (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2023.74476. Polyether dispersantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.64Oxirane, 2-methyl-, polymer with oxirane, mono[(diethylamino)alkyl] ether surfactant (CAS No. 68511–96–6) (provided for in subheading 3402.12.50)FreeNo changeNo changeOn or before 12/31/2023.74477. D-GlucopyranoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.65(3R,4S,5S,6R)-2-decoxy-6-(hydroxymethyl)oxane-3,4,5-triol (CAS No. 68515–73–1) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2023.74478. 2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.66(3R,4S,5S,6R)-2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triol (CAS No. 110615–47–9) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2023.74479. Mixtures of certain C12–14-alkyl ethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.67Mixtures of poly(oxy-1,2-ethanediyl), α-phosphono-ω-hydroxy-, C12-14-alkyl ethers (CAS No. 121158–63–2); poly(oxy-1,2-ethanediyl), α,α′-phosphinicobis[ω-hydroxy-, di-C12-14-alkyl ethers (CAS No. 121158–61–0); poly(oxy-1,2-ethanediyl), α,α′,α″-phosphinylidynetris[ω-hydroxy-, tri-C12-14-alkyl ethers (CAS No. 121158–62–1); alcohols C12–14, ethoxylated (CAS No. 68439–50–9) (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023.74480. Manufacturing chemicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.68Mixtures of fatty acids, coco, ethoxylated (CAS No. 61791–29–5) and butan-1-ol;ethane-1,2-diol;propane-1,2-diol (CAS No. 9038–95–3) surfactant (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023.74481. Nonionic surfactantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.69D-Glucopyranose, oligomeric, C10–16-alkyl glycosides (CAS No. 110615–47–9); water (CAS No. 7732–18–5); and D-glucopyranose, oligomeric, 2-ethylhexyl glycosides (CAS No. 161074–93–7) (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023.74482. Chemical used in textile manufacturingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.70Mixtures of sodium [1-carboxy-17-(dibutylamino)-17-oxoheptadecan-8-yl] sulfate (CAS No. 62093–93–0); sodium;18-hydroxy-18-oxooctadecane-1-sulfonate (CAS No. 67998–94–1); sodium (Z)-octadec-9-enoate (CAS No. 143–19–1); and (Z)-N,N-dibutyloctadec-9-enamide (CAS No. 5831–80–1) (provided for in subheading 3402.90.10)FreeNo changeNo changeOn or before 12/31/2023.74483. Ethoxylated tristyrylphenol phosphate potassium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.71Mixtures of propane-1,2-diol (CAS No. 57–55–6), poly(oxy-1,2-ethanediyl), α-(tris(1-phenylethyl)phenyl)-ω-hydroxy- (CAS No. 99734–09–5), and poly(oxy-1,2-ethanediyl), α-(2,4,6-tris(1-phenylethyl)phenyl)-ω-hydroxy-, phosphate, potassium salt (CAS No. 163436–84–8) (provided for in subheading 3402.90.30)FreeNo changeNo changeOn or before 12/31/2023.74484. Sodium polycarboxylate, aqueous solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.72Mixtures of 2,5-furandione, polymer with 2,4,4-trimethylpentene, sodium salt (sodium;oxolane-2,5-dione;2,4,4-trimethylpent-1-ene) (CAS No. 37199–81–8), and poly(oxy-1,2-ethanediyl), α-(carboxymethyl)-ω-(tridecyloxy)-, branched, sodium salt (CAS No. 68891–17–8) (provided for in subheading 3402.90.50)FreeNo changeNo changeOn or before 12/31/2023.74485. Aqueous emulsion of a mixture of amine soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.73Mixtures of propane-1,2,3-triol (glycerol) (CAS No. 56–81–5); 2-octadec-9-enoxyethanol phosphoric acid (CAS No. 39464–69–2); tall oil fatty acid (CAS No. 61790–12–3); 2,3-bis[[(Z)-12-hydroxyoctadec-9-enoyl]oxy]propyl (Z)-12-hydroxyoctadec-9-enoate (castor oil) (CAS No. 8001–79–4); alcohols C16-18,18 unsaturated, ethoxylated (CAS No. 68920–66–1); 2-(2-hydroxyethylamino)ethanol (Diethanolamine) (CAS No. 111–42–2); distillates (petroleum), hydrotreated light naphthenic (CAS No. 64742–53–6); phosphoric acid (CAS No. 7664–38–2); ethane-1,2-diamine (CAS No. 107–15–3); and 2H-benzotriazole (CAS No. 95–14–7) (provided for in subheading 3403.19.50)FreeNo changeNo changeOn or before 12/31/2023.74486. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.74Mixtures of (2E,4E,6E,8E,10E,12E)-pentadeca-2,4,6,8,10,12,14-heptaenoic acid (Fatty acids, C14-18 and C16-18-unsaturated) (CAS No. 67701–06–8); 2-octadec-9-enoxyethanol;phosphoric acid (CAS No. 39464–69–2); distillates, petroleum, solvent-dewaxed heavy paraffinic (CAS No. 64742–65–0); alcohols C16-18,18 unsaturated, ethoxylated (CAS No. 68920–66–1); 2-(2-hydroxyethylamino)ethanol (Diethanolamine) (CAS No. 111–42–2); ethane-1,2-diamine (CAS No. 107–15–3); phosphoric acid (CAS No. 7664–38–2), amines, tallow alkyl, ethoxylated (CAS No. 61791–26–2); and 2H-benzotriazole (CAS No. 95–14–7) (provided for in subheading 3403.19.50)FreeNo changeNo changeOn or before 12/31/2023.74487. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.75Mixtures of N-[2-(octadecanoylamino)ethyl]octadecanamide (CAS No. 110–30–5); 2-(2-hydroxyethylamino)ethanol (CAS No. 111–42–2); phosphoric acid (CAS No. 7664–38–2); amines, tallow alkyl, ethoxylated (CAS No. 61791–26–2); fatty acids, C14-18 and C16-18-unsaturated (CAS No. 67701–06–8); and nonylphenol, branched, ethoxylated, phosphated (CAS No. 68412–53–3) (provided for in subheading 3403.99.00)FreeNo changeNo changeOn or before 12/31/2023.74488. Photographic gelatinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.76Photographic gelatin (CAS No. 9000–70–8) (provided for in subheading 3503.00.55)FreeNo changeNo changeOn or before 12/31/2023.74489. Ice fountains (class 1.4G)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.77Ice fountains (Class 1.4G) (CAS No. 9904–70–0) generating a jet of sparklers when lit (provided for in subheading 3604.10.90)FreeNo changeNo changeOn or before 12/31/2023.74490. Magic candles containing magnesium powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.78Magic candles containing magnesium powder (CAS No. 7439–95–4) that automatically relight themselves when blown out and emit spark effects when lit (provided for in subheading 3604.90.00)FreeNo changeNo changeOn or before 12/31/2023.74491. Party snappers (Class 1.4G)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.79Snaps designed to make a loud noise when thrown to the ground (CAS No. 7761–88–8) (provided for in subheading 3604.90.00)FreeNo changeNo changeOn or before 12/31/2023.74492. Fenpyroximate 5SCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.80Mixtures of tert-butyl 4-[[(E)-(1,3-dimethyl-5-phenoxypyrazol-4-yl) methylideneamino] oxymethyl]benzoate (Fenpyroximate) (CAS No. 134098–61–6) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023.74493. Pyrifluquinazon 20SCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.81Mixtures of 1-acetyl-6-(1,1,1,2,3,3,3-heptafluoropropan-2-yl)-3-(pyridin-3-ylmethylamino)-4H-quinazolin-2-one (Pyrifluquinazon) (CAS No. 337458–27–2) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023.74494. Imidacloprid and Muscalure formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.82Product mixtures containing (NE)-N-[1-[(6-chloropyridin-3-yl)methyl]imidazolidin-2-ylidene]nitramide (Imidacloprid) (CAS No. 138261–41–3) and (Z)-tricos-9-ene (Muscalure) (CAS No. 27519–02–4) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023.74495. Formulations of acephate and bifenthrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.83Formulations of N-[methoxy(methylsulfanyl) phosphoryl]acetamide (Acephate) (CAS No. 30560–19–1) and (2-methyl-3-phenylphenyl)methyl (1R,3R)-3-[(Z)-2-chloro-3,3,3-trifluoroprop-1-enyl]-2,2-dimethylcyclopropane-1-carboxylate (Bifenthrin) (CAS No. 82657–04–3) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023.74496. FipronilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.84(RS)-5-Amino-1-[2,6-dichloro-4-(trifluoromethyl) phenyl]-4-(trifluoromethysulfinyl)-1H-pyrazole-3-carbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023.74497. Aluminum phosphideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.85(Formulated aluminium phosphide (alumanylidynephosphane) (CAS No. 20859–73–8) (provided for in subheading 3808.91.30)FreeNo changeNo changeOn or before 12/31/2023.74498. Magnaphos formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.86Formulations of magnesium phosphide (trimagnesium;phosphorus(3-)) (Magnaphos) (CAS No.12057–74–8) (provided for in subheading 3808.91.30)FreeNo changeNo changeOn or before 12/31/2023.74499. Formulated oxamylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.87Mixtures of methyl (1Z)-2-(dimethylamino)-N-(methylcarbamoyloxy)-2-oxoethanimidothioate (Oxamyl) (CAS No. 23135–22–0) and application adjuvants (provided for in subheading 3808.91.50)0.2%No changeNo changeOn or before 12/31/2023.74500. Formulated fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.88Mixtures of 2-(trichloromethylsulfanyl)-3a,4,7,7a-tetrahydroisoindole-1,3-dione (Captan) (CAS No. 133–06–2) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023.74501. Certain fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.89Mixtures of (2Z)-2-[2-fluoro-5-(trifluoromethyl)phenyl]sulfanyl-2-[3-(2-methoxyphenyl)-1,3-thiazolidin-2-ylidene]acetonitrile (CAS No. 958647–10–4); 1-methylpyrrolidin-2-one (CAS No. 872–50–4) and polyoxyalkylene polystyryl phenyl ether (CAS No. 99734–09–5) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2023.74502. Prothioconazole, Fluopyram, and Trifloxystrobin fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.90Product mixtures containing 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-1H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6), N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) and (2E)-2-methoxyimino-2-[2-[[(E)-1-[3-(trifluoromethyl)phenyl] ethylideneamino]oxymethyl] phenyl]acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023.74503. Prothioconazole, Metalaxyl, and Tebuconazole fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.91Product mixtures containing 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6), methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023.74504. Mancozeb and Chlorothalonil formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.92Formulations of zinc;manganese(2+);N-[2-(sulfidocarbothioylamino)ethyl]carbamodithioate (Mancozeb) (CAS No. 8018–01–7) and 2,4,5,6-tetrachlorobenzene-1,3-dicarbonitrile (Chlorothalonil) (CAS No. 1897–45–6) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023.74505. Mixtures of Picarbutrox and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.93Mixtures of tert-butyl N-[6-[[(Z)-[(1-methyltetrazol-5-yl)-phenylmethylidene]amino]oxymethyl]pyridin-2-yl]carbamate (Picarbutrox) (CAS No. 500207–04–5) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023.74506. Mixtures of Tetraconazole and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.94Mixtures of 1-[2-(2,4-dichlorophenyl)-3-(1,1,2,2-tetrafluoroethoxy)propyl]-1,2,4-triazole (Tetraconazole) (CAS No. 112281–77–3) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2023.74507. Mancozeb and Azoxystrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.95Formulations containing zinc;manganese(2+);N-[2-(sulfidocarbothioylamino)ethyl]carbamodithioate (Mancozeb) (CAS No. 8018–01–7) and methyl (E)-2-[2-[6-(2-cyanophenoxy)pyrimidin-4-yl]oxyphenyl]-3-methoxyprop-2-enoate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 3808.92.28) FreeNo changeNo changeOn or before 12/31/2023.74508. Mixtures of Cymoxanil and fumed dioxosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.96Mixtures of (1E)-2-(ethylcarbamoylamino)-N-methoxy-2-oxoethanimidoyl cyanide (Cymoxanil) (CAS No. 57966–95–7), fumed dioxosilane (CAS No. 112945–52–5), and application adjuvants (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2023.74509. Microthiol formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.97Formulations of micronized sulfur (CAS No. 7704–34–9) (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2023.74510. Formulations of thiencarbazone-methyl, Iodosulfuron-methyl-sodium, and dicambaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.98Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); sodium;(5-iodo-2-methoxycarbonylphenyl)sulfonyl-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]azanide (Iodosulfuron-methyl-sodium) (CAS No. 144550–36–7) and 3,6-dichloro-2-methoxybenzoic acid (Dicamba) (CAS No.1918–00–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74511. Thiencarbazone-methyl, Isoxadifenethyl, and Tembotrione herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.23.99Methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1), ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) and 2-[2-chloro-4-methylsulfonyl-3-(2,2,2-trifluoroethoxymethyl)benzoyl]cyclohexane-1,3-dione (Tembotrione) (CAS No. 335104–84–2) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74512. Herbicides used on grassesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.01 Product mixtures containing ethyl (2R)-2-[4-[(6-chloro-1,3-benzoxazol-2-yl)oxy]phenoxy]propanoate (Fenoxaprop-ethyl) (CAS No. 71283–80–2) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74513. Thiencarbazone-methyl, Isoxaflutole, and Cyprosulfamide herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.02Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); (5-cyclopropyl-1,2-oxazol-4-yl)-[2-methylsulfonyl-4-(trifluoromethyl)phenyl]methanone (Isoxaflutole) (CAS No. 141112–29–0) and N-[4-(cyclopropylcarbamoyl)phenyl]sulfonyl-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15) 5%No changeNo changeOn or before 12/31/2023.74514. Thiencarbazone-methyl and Iodosulfuron-methylsodium herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.03Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) and sodium (5-iodo-2-methoxycarbonylphenyl)sulfonyl-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]azanide (Iodosulfuron methylsodium) (CAS No. 144550–36–7) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74515. Thiencarbazone-methyl and Mefenpyr-diethyl herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.04Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74516. Thifensulfuron-methyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.05Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3) and methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74517. Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.06Formulations of methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74518. Chlorsulfuron and metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.07Formulations of 1-(2-chlorophenyl)sulfonyl-3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)urea (Chlorsulfuron) (CAS No. 64902–72–3), methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] benzoate (Metsulfuron Methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74519. Thifensulfuron-methyl and Fluroxypyr formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.08Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3), 2-(4-amino-3,5-dichloro-6-fluoropyridin-2-yl)oxyacetic acid (Fluroxypyr) (CAS No. 69377–81–7) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74520. Aciflurofen formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.09Formulations of sodium;5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (Aciflurofen) (CAS No. 62476–59–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74521. S-Metolachlor and Mestrione herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.10Formulations of 2-chloro-N-(2-ethyl-6-methylphenyl)-N-[(2S)-1-methoxypropan-2-yl]acetamide (S-Metolachlor) (CAS No. 87392–12–9) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Mestrione) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74522. Metribuzin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.11Formulations of 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzin) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74523. Pendimethaline and Metribuzine formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.12Formulations of 3,4-dimethyl-2,6-dinitro-N-pentan-3-ylaniline (Pendimethaline) (CAS No. 40487–42–1) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzine) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74524. Formulations of S-Metolachlor and MetribuzinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.13Formulations of 2-chloro-N-(2-ethyl-6-methylphenyl)-N-[(2S)-1-methoxypropan-2-yl]acetamide (S-Metolachlor) (CAS No. 87392–12–9) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzin) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74525. Thifensulfuron-methyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.14Formulations of methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl] sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] thiophene-2-carboxylic acid (Thifensulfuron) (CAS No. 79277–67–1) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74526. Metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.15Formulations of methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]benzoate (Metsulfuron-methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74527. Chlorimuron-ethyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.16Formulations of ethyl 2-[(4-chloro-6-methoxypyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Chlorimuron-ethyl) (CAS No. 90982–32–4) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74528. Mixtures of Bromoxynil octanoate and Bromoxynil heptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.17Mixtures of 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil octanoate) (CAS No. 1689–99–2) and 2,6-dibromo-4-cyanophenyl heptanoate (Bromoxynil heptanoate) (CAS No. 56634–95–8) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74529. Sulfometuron-methyl and Metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.18Formulations of methyl 2-[(4,6-dimethylpyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Sulfometuron-methyl) (CAS No. 74222–97–2) and methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] benzoate (Metsulfuron-methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74530. Chlorimuron-ethyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.19Formulations of ethyl 2-[(4-chloro-6-methoxypyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Chlorimuron-ethyl) (CAS No. 90982–32–4) and methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl] benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74531. Formulations containing TiafenacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.20Formulations containing methyl 3-[2-[2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)pyrimidin-1-yl]phenyl] sulfanylpropanoylamino]propanoate (Tiafenacil) (CAS No. 1220411–29–9) (provided for in subheading 3808.93.15) 0.9%No changeNo changeOn or before 12/31/2023.74532. Diuron 80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.21Formulated products containing mixtures of 3-(3,4-dichlorophenyl)-1,1-dimethylurea (CAS No. 330–54–1) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74533. Flazasulfuron herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.22Formulations of 1-(4,6-dimethoxypyrimidin-2-yl)-3-[3-(trifluoromethyl)pyridin-2-yl]sulfonylurea (Flazasulfuron) (CAS No. 104040–78–0) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023.74534. Thifensulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.23Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3) and application adjuvants (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023.74535. Herbicide for farm and ranch useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.24Formulations of (RS)-2-Chloro-N-(2-ethyl-6-methyl-phenyl)-N-(1-methoxypropan-2-yl)acetamide (S-metolachlor) (CAS No. 87392–12–9) and ammonium (2RS)-2-amino-4-(methylphosphinato)butyric acid (Glufosinate) (CAS No. 77182–82–2) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023.74536. Propanil formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.25Formulations of N-(3,4-dichlorophenyl)propanamide (Propanil) (CAS No. 709–98–8) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023.74537. Thifensulfuron formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.26Formulations of 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] thiophene-2-carboxylic acid (Thifensulfuron) (CAS No. 79277–67–1) and application adjuvants (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023.74538. Tolpyralate and Nicosulfuron herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.27Formulations of (RS)-1-{1-ethyl-4-[4-mesyl-3-(2-methoxyethoxy)-o-toluoyl]pyrazol-5-yloxy}ethyl methyl carbonate (Tolpyralate) (CAS No. 1101132–67–5) and 2-[(4,6-dimethoxypyrimidin-2-yl)carbamoylsulfamoyl]-N,N-dimethylpyridine-3-carboxamide (Nicosulfuron) (CAS No. 111991–09–4) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023.74539. Mixtures of magnesium salts and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.28Mixtures of magnesium dinitrate (CAS No. 10377–60–3), 5-chloro-2-methyl-1,2-thiazol-3-one (CAS No. 26172–55–4), 2-methyl-1,2-thiazol-3-one (CAS No. 2682–20–4), magnesium dichloride (CAS No. 7786–30–3), and application adjuvants (provided for in subheading 3808.94.50) FreeNo changeNo changeOn or before 12/31/2023.74540. Nisin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.29Nisin preparations including 2.5 percent Nisin and 92 percent salt (CAS No. 1414–45–5) (provided for in subheading 3808.99.95) FreeNo changeNo changeOn or before 12/31/2023.74541. Certain fixativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.30Dye fixative used in the textile industry containing benzenesulfonic acid, hydroxy-, sodium salt (1:1), polymer with formaldehyde and 4,4′-sulfonylbis(phenol) (CAS No. 71832–81–0) (provided for in subheading 3809.91.00) FreeNo changeNo changeOn or before 12/31/2023.74542. Fuel oil additives: cold flow improvers containing poly(ethylene-co-ethenyl acetate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.31Mixtures containing poly(ethylene-co-ethenyl acetate) (CAS No. 24937–78–8) used as a cold flow improver for fuel oils (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023.74543. Fuel oil additives: cold flow improvers containing fumarate vinyl acetate co-polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.32Mixtures containing fumarate vinyl acetate co-polymer (CAS No. 68954–13–2) used as a cold flow improver for fuel oils (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023.74544. Crude oil additives: cold flow improvers containing fumarate vinyl acetate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.33Mixtures containing fumarate vinyl acetate copolymer (CAS No. 68954–15–4 or 68954–14–3) used as a cold flow improver for crude oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023.74545. Pour point depressantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.34Mixtures containing hydrophobic acrylic polymer (CAS No. 27029–57–8) used as a pour point depressant for crude oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023.74546. Fuel oil additives: cold flow improvers containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.35Mixtures containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate) (CAS No. 52856–75–4) used as a cold flow improver for fuel oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023.74547. Poly(isobutylene) hydroformylation productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.36Mixtures consisting of poly(isobutylene) hydroformylation products, reaction products with ammonia (CAS No. 337367–30–3), used in the production of gasoline detergent additive packages (provided for in subheading 3811.90.00) 5%No changeNo changeOn or before 12/31/2023.74548. Input for rubber productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.37Mixtures of 3-(3,4-dichlorophenyl)-1,1-dimethylurea (CAS No. 330–54–1) with acrylate rubber (provided for in subheading 3812.10.10) FreeNo changeNo changeOn or before 12/31/2023.74549. Mixtures of oligomers as general antioxidants for rubber tiresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.38Mixtures of oligomers of 2,2,4-trimethyl-1,2-dihydroquinoline (CAS Nos. 147–47–7 and 26780–96–1) as general antioxidants for rubber tires (provided for in subheading 3812.31.00) 4.4%No changeNo changeOn or before 12/31/2023.74550. Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.39Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymer (CAS No. 29963–44–8) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023.74551. Aromatic amine antioxidantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.40Aromatic amine liquid antioxidants for various polymers consisting of benzenamine, N-phenyl-, reaction products with 2,4,4-trimethylpentene (CAS No. 68411–46–1) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023.74552. Antioxidant blendsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.41Antioxidant blends for polymers consisting of tetrakismethylene (3, 5-di-t-butyl-4-hydroxyhydrocinnamate) methane (CAS No. 6683–19–8) and tris (2, 4-di-t-butylphenyl) phosphite (CAS No. 31570–04–4) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023.74553. Antioxidant blends to protect polymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.42Antioxidant blends for polymers consisting of N, N′-hexamethylene bis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionamide] (CAS No. 23128–74–7) and tris (2, 4-di-t-butylphenyl) phosphite (CAS No. 31570–04–4) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023.74554. Synthetic hydrotalcite coated with fatty acid and magnesium stearateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.43Polyvinyl chloride stabilizers consisting of magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with fatty acids (CAS No. 67701–03–5) and magnesium stearate (CAS No. 91031–63–9) (provided for in subheading 3812.39.90) 1.7%No changeNo changeOn or before 12/31/2023.74555. Silica scorch retarders and polymerization inhibitorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.44Mixtures of precipitated silica gel (CAS No. 112926–00–8) and (4-hydroxy-2,2,6,6-tetramethyl-1-piperidinyl)oxidanyl (CAS No. 2226–96–2) of a kind used as polymerization inhibitors (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023.74556. Synthetic hydrotalciteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.45Magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with a vegetable-based (palm oil) stearic acid (provided for in subheading 3812.39.90) 1.6%No changeNo changeOn or before 12/31/2023.74557. Light stabilizers for construction productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.46Hindered amine light stabilizers for polypropylene, polyvinyl chloride and other similar goods, the foregoing consisting of 1,6-hexanediamine, N,N′-bis(2,2,6,6-tetramethyl-4-piperidinyl)-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-1-butanamine and N-butyl-2,2,6,6-tetramethyl-4-piperidinamine (CAS No. 192268–64–7) (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023.74558. Light stabilizer for plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.47Light stabilizer for plastics containing a mixture of (2,2,6,6-tetramethy, 4-piperidinyl) polymer in 50 percent polypropylene (CAS No. 69447–45–8); 2,2,6,6-tetramethylpiperidin-4-yl) octadecanoate (CAS No. 167078–06–0) and 2,2,6,6-tetramethylpiperidin-4-ol (CAS No. 2403–88–5) (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023.74559. Preparations of bis(2,4–dichlorobenzoyl) peroxide 50 percent pasteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.48Preparations each used as an initiator (radical source) in the crosslinking of polymers consisting of bis(2,4-dichlorobenzoyl)peroxide (CAS No. 133–14–2) and silicone oil (provided for in subheading 3815.90.50) FreeNo changeNo changeOn or before 12/31/2023.74560. Distilled tall oilsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.49Distilled tall oils containing more than 2 percent by weight rosin (CAS No. 8002–26–4) (provided for in subheading 3823.13.00) FreeNo changeNo changeOn or before 12/31/2023.74561. Pyridine, alkyl derivativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.50Pyridine, alkyl derivatives (CAS No. 68391–11–7) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023.74562. Polyisocyanate crosslinking agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.51Polyisocyanate crosslinking agent tris(4-isocyanatophenoxy)-sulfanylidene-λ5-phosphane (CAS No. 4151–51–3) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023.74563. Bonding agent mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.52Mixture of phenol;propane-1-sulfonic acid (CAS No. 70775–94–9) and 1,3-diisocyanato-2-methylbenzene;2,4-diisocyanato-1-methylbenzene (CAS No. 31370–61–3) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023.74564. Liquid, chemically modified amine complex of boron trifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.53Liquid, chemically modified amine complex of (benzylamine)trifluoroboron (CAS No. 696–99–1) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023.74565. Phthalocyanine derivativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.541-Octadecanaminium, N,N-dimethyl-N-octadecyl-, (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31, κN32]cuprate(1-) (CAS No. 70750–63–9) (provided for in subheading 3824.99.28)FreeNo changeNo changeOn or before 12/31/2023.74566. Mixtures of Cocamidopropyl betaine, glycol distearate, Laureth-4, and waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.55Mixtures of 2-[3-(dodecanoylamino)propyl-dimethylazaniumyl]acetate (Cocamidopropyl betaine) (CAS No. 61789–40–0); fatty acids, C16–18, esters with ethylene glycol (glycol distearate) (CAS No. 91031–31–1); alcohols C12–14, ethoxylated (Laureth-4) (CAS No. 68439–50–9) and oxidane (water) (CAS No. 7732–18–5) (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023.74567. Mixtures of tall oil mono-, di-, and triglyceridesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.56Mixtures of tall oil mono-, di-, and triglycerides of a kind used for fuel additives (CAS No. 97722–02–6) (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023.74568. Tallow-bis(2-hydroxyethyl) aminesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.57Mixtures of fatty substances of animal origin containing 50 percent by weight of 2-(2-hydroxyethylamino)ethanol on a polyethylene carrier (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023.74569. Additive mixtures for metalworking fluidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.58Additive mixtures for metalworking fluids of 2-[dimethyl(propyl)azaniumyl]ethyl-[2-[2-[2-[2-[2-[2-[2-methoxyethyl(dimethyl)azaniumyl]ethyl-dimethylazaniumyl]ethoxy]ethyl-dimethylazaniumyl]ethyl-dimethylazaniumyl]ethoxy]ethyl]-dimethylazanium;hexachloride (CAS No. 31075–24–8) (provided for in subheading 3824.99.55) FreeNo changeNo changeOn or before 12/31/2023.74570. Naphthenic acidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.59Naphthenic acids composed of 3-(3-ethylcyclopentyl)propanoic acid (CAS No. 1338–24–5) having an acidic fraction greater than 70 percent (provided for in subheading 3824.99.75) FreeNo changeNo changeOn or before 12/31/2023.74571. Hydroxytyrosol powdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.60Mixtures containing (2R,3S,4R,5R)-2,3,4,5,6-pentahydroxyhexanal (CAS No. 9050–36–6 (less than 90 percent by weight)) and 4-(2-hydroxyethyl)benzene-1,2-diol (CAS No. 10597–60–1 (less than 25 percent by weight)) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2023.74572. Secondary alcohol ethoxylatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.61Mixtures of C12–14-secondary ethoxylated alcohols with an average of less than 5 ethylene oxide monomer units (CAS No. 84133–50–6) (provided for in subheading 3824.99.92) 2.8%No changeNo changeOn or before 12/31/2023.74573. Ethylene glycol dimerateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.62Mixtures containing fatty acid polymer of a kind used as fuel additives (fatty acids, C18-unsaturated, dimers, polymers with ethylene glycol) (CAS No. 68082–28–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74574. Two-part liquid silicone kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.63Two-part liquid silicone kits (parts A and B) containing 58 to 70 percent by weight aluminum oxide (CAS No. 1344–28–1) treated with tetrapropyl silicate (CAS No. 682–01–9), 10 to 20 percent by weight ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane (CAS No. 68083–19–2), 5 to 15 percent by weight [dimethyl(trimethylsilyloxy)silyl]oxy-ethenyl-methyl-trimethylsilyloxysilane (CAS No. 67762–94–1), 5 to 15 percent by weight iron oxide (CAS No. 1309–37–1), 1 to 3 percent by weight bis(dimethylsilyloxy)-dimethylsilane (CAS No. 70900–21–9) and 1 to 3 percent by weight silica, [(ethenyldimethylsilyl)oxy]- and [(trimethylsilyl)oxy]-modified (CAS No. 68988–89–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74575. Hydrophobic precipitated silicaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.64Siloxanes and silicones, di-methyl, reaction products with silica (CAS No. 67762–90–7) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74576. Silane, trimethoxyoctyl-, hydrolysis productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.65Dioxosilane; trimethoxy(octyl)silane (CAS No. 92797–60–9) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74577. 1,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.661,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis products with silica and 3-(triethoxysilyl)-1-propanamine (CAS No. 199876–44–3) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74578. Waterborne epoxy curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.67Waterborne epoxy curing agents based on cycloaliphatic amine technology containing (3-aminimethyl-3,5,5-trimethylcyclohexylamine) (CAS No. 285513–2) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74579. Preparations based on 1-phenylicosane-1,3-dioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.68Preparations based on 1-phenylicosane-1,3-dione (CAS No. 58446–52–9) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74580. Mixtures of 2-Mercaptopropionic acid, methyl ester, O-ethyl dithiocarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.69Mixtures of methyl 2-ethoxycarbothioylsulfanylpropanoate (CAS No. 351491–23–1); heptane (CAS No. 142–82–5) and methanedithione (CAS No. 75–15–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74581. Epoxy curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.70Epoxy curing agent mixtures of linseed oil polymer with bisphenol A, bisphenol A diglycidyl ether, diethylenetriamine, formaldehyde, glycidyl phenyl ether and pentaethylenehexamine (CAS No. 68915–81–1) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74582. Aliphatic amine curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.71[3-(Aminomethyl)phenyl]methanamine (CAS No. 1477–55–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74583. Non-halogenated flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.72Non-halogenated flame retardants based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphonic acid, aluminum salt (3:2) (CAS No. 56287–23–1) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74584. Ligaphob N 90Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.73Fatty acids, C16–18 and C18–unsaturated, sodium salts (CAS No. 68424–26–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74585. Organomodified siloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.74Mixtures of poly[oxy(methyl-1,2-ethanediyl)], α-butyl-ω-hydroxy- (CAS No. 9003–13–8); polysiloxanes, di-Me, hydroxy-terminated, ethoxylated propoxylated (CAS No. 64365–23–7); and oxirane, 2-methyl-, polymer with oxirane (CAS No. 9003–11–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74586. Methyl palmitate-stearate, hydrogenatedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.75Fatty acids, C16–18, methyl esters (methyl palmitate-stearate, hydrogenated) (CAS No. 85586–21–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74587. Olfine E1010Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.76Mixtures of ethane-1,2-diol;2,4,7,9-tetramethyldec-5-yne-4,7-diol (CAS No. 9014–85–1) (provided for in subheading 3824.99.92)1%No changeNo changeOn or before 12/31/2023.74588. Certain non-halogenated flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.77Non-halogenated flame retardants based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphoric acid;1,3,5-triazine-2,4,6-triamine (CAS No. 218768–84–4) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74589. Flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.78Non-halogenated flame retardant based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphoric acid;1,3,5-triazine-2,4,6-triamine (CAS No. 218768–84–4) boron zinc oxide (CAS No. 12767–90–7) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74590. Preparations based on acetyl hexapeptide-8 and pentapeptide-18Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.79Mixtures of propane-1,2,3-triol (CAS No. 56–81–5); (4S)-4-acetamido-5-[[(2S)-1-[[(2S)-1-[[(2S)-5-amino-1-[[(2S)-1-[[(2S)-1-amino-5-(diaminomethylideneamino)-1-oxopentan-2-yl]amino]-5-(diaminomethylideneamino)-1-oxopentan-2-yl]amino]-1,5-dioxopentan-2-yl]amino]-4-methylsulfanyl-1-oxobutan-2-yl]amino]-4-carboxy-1-oxobutan-2-yl]amino]-5-oxopentanoic acid (CAS No. 616204–22–9); L-tyrosyl-D-alanylglycyl-L-phenylalanyl-L-leucine (CAS No. 64963–01–5); 2-hydroxypropane-1,2,3-tricarboxylic acid hydrate (CAS No. 5949–29–1); octane-1,2-diol (CAS No. 1117-86-8) and water (CAS No. 7732–18–5) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023.74591. Lithium silicon oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.80Lithium poly-silicate (lithium silicon oxide) in dark gray powdered form (CAS No. 12627–14–4) (provided for in subheading 3824.99.92)3.9%No changeNo changeOn or before 12/31/2023.74592. Branched olefin from propylene polymerizationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.81Branched olefin from propylene polymerization (12-[(2S,3R)-3-octyloxiran-2-yl]dodecanoic acid) (CAS No. 9003–07–0) (provided for in subheading 3902.10.00), the foregoing other than polypropylene in pellet form, containing 1 percent or more but not over 10 percent by weight of mineral filler (talc) and 10 percent or more but not over 30 percent by weight of carbon powderFreeNo changeNo changeOn or before 12/31/2023.74593. Polypropylene pelletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.82Polypropylene in pellet form, containing 1 percent or more but not over 10 percent by weight of mineral filler (talc) and 10 percent or more but not over 30 percent by weight of carbon powder (CAS No. 9003–07–0) (provided for in subheading 3902.10.00)FreeNo changeNo changeOn or before 12/31/2023.74594. Propylene-ethylene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.83Poly(propylene-co-ethylene) (CAS No. 9010–79–1) (provided for in subheading 3902.30.00), the foregoing other than ethylene-propylene copolymers containing 50 to 75 percent by weight of propylene 4.9%No changeNo changeOn or before 12/31/2023.74595. Ethylene-propylene copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.84Ethylene-propylene copolymers, containing 50 to 75 percent by weight of propylene (CAS No. 9010–79–1) (provided for in subheading 3902.30.00)3.3%No changeNo changeOn or before 12/31/2023.74596. Benzene alkylated with polypropyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.85Benzene, polypropylene derivatives (CAS No. 68081–77–6) (provided for in subheading 3902.90.00)1.3%No changeNo changeOn or before 12/31/2023.74597. Chlorinated polyolefinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.86Chlorinated polyolefin (1-butene, polymer with ethene and 1-propene, chloro- and tetrahydro-2,5-dioxo-3-furanyl-terminated) (CAS No. 560096–07–3) (provided for in subheading 3902.90.00)FreeNo changeNo changeOn or before 12/31/2023.74598. Adsorbent resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.87Poly(divinylbenzene-co-ethylstyrene) (CAS No. 9043–77–0) (provided for in subheading 3903.90.50) FreeNo changeNo changeOn or before 12/31/2023.74599. Vinyl chloride-hydroxypropyl acrylate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.882-Hydroxypropyl prop-2-enoate (acrylate), oxiran-2-ylmethyl 2-methylprop-2-enoate (glycidyl methacrylate), vinyl chloride copolymer (CAS No. 164718–75–6) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2023.74600. Vinyl chloride ethylene copolymer with hydrophic propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.89Mixtures containing by weight less than 70 percent of ethylene-vinyl chloride copolymer (CAS No. 25037–78–9) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2023.74601. Fluids with boiling points above 170 °CSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.901-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized (CAS 69991–67–9) (provided for in subheading 3904.69.50), with boiling point above 170 °CFreeNo changeNo changeOn or before 12/31/2023.74602. Formulations of functionalized perfluoropolyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.91Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymerized, reduced, fluorinated, ethyl esters, reduced (CAS No. 1573124–82–9) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023.74603. Perfluoropolyether-urethane acrylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.92Perfluoropolyether-urethane acrylate (2-propenoic acid, 2-hydroxyethyl ester, reaction products with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane trimer and reduced Me esters of reduced polymerized, oxidized tetrafluoroethylene) (CAS No. 918664–08–1) present in a quantity comprising 60 percent or more but less than 70 percent by weight, the foregoing dissolved in 0.5 percent or more but less than 1 percent by weight of propan-2-ol (isopropyl alcohol) (CAS No. 67–63–0), 15 percent or more but less than 20 percent by weight of ethyl acetate (CAS No.141–78–6) and 10 percent or more but less than 15 percent by weight of butyl acetate (CAS No.123–86–4) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023.74604. PVDF homopolymer/PVDF/CTFE copolymer mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.93Mixtures of ethene, 1,1-difluoro-, homopolymer (CAS No. 24937–79–9) and ethene, 1-chloro-1,2,2-trifluoro-, polymer with 1,1-difluoroethene (CAS No. 9010–75–7) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023.74605. Chemically modified PVDFSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.94Chemically modified ethene, 1,1-difluoro-, homopolymer (CAS No. 24937–79–9) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023.74606. Fluoropolymer, fluoroethylene-alkyl vinylether alternative copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.95Chlorotrifluoroethylene-cyclohexyl vinyl ether-hydroxybutyl vinyl ether copolymer in flake or powder form, having a glass transition temperature of 51 °C (CAS No. 89461–13–2) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023.74607. Copolymer of vinyl acetate and higher vinyl estersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.96Mixtures containing 50 percent by weight poly(vinyl acetate-co-vinyl laurate) (CAS No. 26354–30–3) and 50 percent by weight bis(2-ethylhexyl) adipate (CAS No. 103–23–1) (provided for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2023.74608. Food-grade vinyl acetate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.97Dodecanoic acid, ethenyl ester, polymer with ethenyl acetate (CAS No. 26354–30–3) (provided for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2023.74609. Vinyl chloride ethylene with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.98Mixtures containing by weight less than 75 percent of ethylene-vinyl acetate-vinyl chloride copolymer (CAS No. 25085–46–5) (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023.74610. Vinyl acetate ethylene copolymer with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.24.99Mixtures containing not more than 75 percent by weight of poly(ethylene-co-ethenyl acetate) (CAS No. 24937–78–8), other than in aqueous dispersion (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023.74611. Food-grade polyvinyl acetate homopolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.01Dodecanoic acid, ethenyl ester, polymer with ethenyl acetate (CAS No. 26354–30–3) (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023.74612. Acrylic acid/vinylsulphonate random copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.02Acrylic acid-sodium vinylsulfonate copolymers, sodium persulfate initiated, reaction product with tetrasodium vinylidene diphosphonic acid (CAS No. 397256–50–7) (provided for in subheading 3905.91.50) FreeNo changeNo changeOn or before 12/31/2023.74613. Poly(methyl methacrylate) microspheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.03Poly(methyl methacrylate) granular or spherical micro-spheres, each with mean particle size of 1 to 25 µm (CAS No. 9011–14–7) (provided for in subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2023.74614. Methyl methacrylate crosspolymer microspheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.04Composites of methyl methacrylate crosspolymer (methyl 2-methylprop-2-enoate;2-(2-methylprop-2-enoyloxy)ethyl 2-methylprop-2-enoate) (CAS No. 25777–71–3), entirely spherical micro-spheres with mean particle size of 1 to 25 µm and containing 7 to 10 percent by weight of dicalcium phosphate (CAS No. 7757–93–9) (provided for in subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2023.74615. Styrene acrylate copolymer with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.05Mixtures containing less than 65 percent by weight of butyl prop-2-enoate;styrene (CAS No. 25767–47–9) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74616. Copolymer for dental useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.06Reacted copolymer of itaconic and acrylic acids, containing by weight over 90 percent 2-propenoic acid polymer with methylenebutanedioic acid, and also containing ethyl acetate and tetrahydrofuran (CAS No. 25948–33–8) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74617. Vinyl phosphonic acid, acrylic acid copolymer, 20 percent solution in waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.072-Propenoic acid, polymer with p-ethenylphosphonic acid, 20 percent solution in water (CAS No. 27936–88–5) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74618. Polyacrylate 33Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.08Mixtures of polyacrylate 33 (methyl methacrylate, polymers with ethyl acrylate, polyethylene glycol methacrylate C16–22-alkyl ethers and polyethylene-polypropylene glycol methacrylate 2-(6,6-dimethylbicyclo[3.1.1]hept-2-en-2-yl)ethyl ether) (CAS No. 1204525–16–5) and alcohols, C10–16, ethoxylated, sulfates, ammonium salts (CAS No. 67762–19–0) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74619. AA/AMPS copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.09Acrylic acid-2-acrylamide-2-methyl propanesulfonic acid copolymer (prop-2-enoic acid;2-(prop-2-enoylamino)butane-2-sulfonic acid) (CAS No. 40623–75–4) in granule form, with a particle size between 250 and 850 µm (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74620. Flocculant dry polyacrylamidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.10Flocculant dry polyacrylamides (prop-2-enamide) (CAS No. 9003–05–8) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023.74621. Sorbitol, propylene oxide, ethylene oxide polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.11Oxirane, 2-methyl-, polymer with oxirane, ether with D-glucitol (6:1) (CAS No. 56449–05–9) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74622. Trimethoxysilylpropylcarbamate-terminated polyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.12Poly[oxy(methyl-1,2-ethanediyl)], α-(((3-(trimethoxysilyl)propyl)amino)carbonyl)-ω-((((3-(trimethoxysilyl)propyl)amino)carbonyl)oxy)- (CAS No. 216597–12–5) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74623. Dimethoxy(methyl)silylmethylcarbamate-terminated polyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.13Poly(oxy(methyl-1,2-ethanediyl)), α-((((dimethoxymethylsilyl) methyl)amino)carbonyl)-ω-(((((dimethoxymethylsilyl) methyl)amino)carbonyl)oxy)-(CAS No. 611222–18–5) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74624. Curing agent is used in two- or three-parts epoxy systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.14Polyoxypropylen glycol diamine ((3S,4S)-pyrrolidine-3,4-diol) (CAS No. 9046–10–0) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74625. Polyethylene glycol 450Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.15Poly(oxy-1,2-ethanediyl),α-hydro-ω-hydroxy-ethane-1,2-diol, ethoxylated, PEG 450 (CAS No. 25322–68–3) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74626. Medicinal intermediate for investigational useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.16Poly(oxy-1,2-ethandiyl), α-[[(2,5-dioxo-1-pyrrolidinyl) oxy]carbonyl]-ω-[[(2,5-dioxo-1-pyrrolinyl)oxy]carbonyl]oxy-(di-NHS PEG40K) (CAS No. 122375–06–8) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023.74627. PegcetacoplanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.17Poly(oxy-1,2-ethanediyl), α-hydro-ω-hydroxy-, 15,15′-diester with N-acetyl-L-isoleucyl-L-cysteinyl-L-valyl-1-methyl-L-tryptophyl-L-glutaminyl-L-α-aspartyl-L-tryptophylglycyl-L-alanyl-L-histidyl-L-arginyl-L-cysteinyl-L-threonyl-2-[2-(2-aminoethoxy)ethoxy]acetyl-N6-carboxy-L-lysinamide cyclic (2→12)-(disulfide) (Pegcetacoplan) (CAS No. 2019171–69–6) (provided for in subheading 3907.20.00)5.9%No changeNo changeOn or before 12/31/2023.74628. Aqueous solutions of carboxylic acid-copolymer-salt in waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.18Aqueous solutions containing by weight more than 35 percent of 2,5-furandione, polymer with α-[4-(ethenyloxy)butyl]-ω-hydroxypoly(oxy-1,2-ethanediyl), sodium salt (CAS No. 250591–55–0) (provided for in subheading 3907.20.00)3%No changeNo changeOn or before 12/31/2023.74629. Aqueous solutions of a modified polymer bearing hydrophilic and hydrophobic groupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.19Aqueous solutions containing by weight more than 40 percent of 2,5-furandione, polymer with ethenylbenzene, hydrolyzed, 3-(dimethylamino)propyl imide, imide with polyethylene-polypropylene glycol 2-aminopropyl me ether, 2,2′-(1,2-diazenediyl)bis(2-methylbutanenitrile)-initiated (CAS No. 1062609–13–5) (provided for in subheading 3907.20.00) FreeNo changeNo changeOn or before 12/31/2023.74630. Dimethylamine/epichlorohydrin/ethylenediamine copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.201,2-Ethanediamine, polymer with 2-(chloromethyl)oxirane and N-methylmethanamine (CAS No. 42751–79–1) (provided for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2023.74631. Linear hydroxyl-terminated aliphatic polycarb diolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.21Poly(dimethyl carbonate-co-1,6-hexanediol) (CAS No. 101325–00–2) (provided for in subheading 3907.40.00)FreeNo changeNo changeOn or before 12/31/2023.74632. Short hollow PET fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.22Hollow fibers of poly(ethylene terephthalate) (CAS No. 25038–59–9), having a viscosity number of 78 ml/g or higher, each fiber measuring 0.5 mm or more but not more than 5 mm in length (provided for in subheading 3907.61.00)FreeNo changeNo changeOn or before 12/31/2023.74633. PolytetrahydrofuranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.23Polytetrahydrofuran (CAS No. 25190–06–1) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74634. Crystalline polyestersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.241,4-Benzenedicarboxylic acid, 1,4-dimethyl ester, polymer with 1,4-butanediol and α-hydro-ω-hydroxypoly(oxy-1,4- butanediyl) (CAS No. 9078–71–1) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74635. Liquid crystal polymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.251,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol and α-hydro-ω-hydroxypoly(oxy-1,4-butanediyl) (CAS No. 37282–12–5) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74636. Branched polyestersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.261,3-Benzenedicarboxylic acid, polymer with 1,3-dihydro-1,3-dioxo-5-isobenzofurancarboxylic acid, 1,4-dimethyl 1,4-benzenedicarboxylate, 2,2-dimethyl-1,3-propanediol and 1,2-ethanediol (CAS No. 207346–22–3) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74637. High molecular weight co-polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.271,4-Benzenedicarboxylic acid, 1,4-dimethyl ester, polymer with 1,4-butanediol and tricyclodecanedimethanol (CAS No. 490017–22–6) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74638. High molecular weight co-polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.281,3-Benzenedicarboxylic acid polymer with 1,4-benzenedicarboxylic acid, dimethyl ester, 1,4-cyclohexanedimethanol, 2,2-dimethyl-1,3-propanediol and 1,2-ethanediol (CAS No. 74239–60–4) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74639. Polyester-polyamide dispersantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.29Dodecanoic acid, reaction products with ethylenimine-2-oxepanone polymer (CAS No. 132434–99–2) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023.74640. Nylon-12 micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.30Nylon-12, entirely spherical micro-spheres with mean particle size of 1 to 25 µm (CAS No. 24937–16–4) (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74641. Short nylon-66 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.31Nylon 66 (CAS No. 32131–17–2) fiber, measuring 3.3 decitex or more but not more than 22.2 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74642. Short nylon 6 fibers, coloredSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.32Nylon 6 (CAS No. 25038–54–4) fibers, colored with pigments, measuring approximately 5.5 or more but not more than 22.2 decitex and having a fiber length each measuring 1 mm or more but not over 5 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74643. Short triangular nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.33Triangular nylon 6 (CAS No. 25038–54–4) fibers, measuring 2 or more but not more than 5 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74644. Short star-shaped nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.34Star-shaped nylon 6 (CAS No. 25038–54–4) fibers, measuring 50 or more but not more than 200 decitex and having a fiber length each measuring 0.5 mm or more but not over 5 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74645. Short heart-shaped nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.35Heart-shaped nylon 6 (CAS No. 25038–54–4) fibers, measuring 150 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023.74646. PA510 polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.36Mixtures containing poly(imino-1,5-pentanediylimino(1,10-dioxo-1,10-decanediyl)) PA510 (CAS No. 105063–19–2) (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023.74647. MXD6 polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.37Compounds in which hexanedioic acid, polymer with 1,3-benzenedimethanamine (MXD6) (CAS No. 25728–70–1) is the predominant polymer resin (provided for in subheading 3908.90.70)2.2%No changeNo changeOn or before 12/31/2023.74648. PA10T polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.38Compounds in which poly(iminocarbonyl-1,4-phenylenecarbonylimino-1,10-decanediyl) (PA10T) (CAS No. 24938–74–7) is the predominant polymer resin (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023.74649. PA10T/10I polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.39Compounds in which poly(iminocarbonyl-1,4-phenylenecarbonylimino-1,10-decanediyl)-co-(iminocarbonyl-1,3-phenylenecarbonylimino-1,10-decanediyl) (PA10T/10I) (CAS No. 106413–15–4) is the predominant polymer resin (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023.74650. Polyurethane aqueous resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.40Butane-1,4-diol;1,6-diisocyanatohexane;hexanedioic acid;5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (CAS No. 107934–19–0) (provided for in subheading 3909.50.20)FreeNo changeNo changeOn or before 12/31/2023.74651. Aqueous resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.41Hexanedioic acid, polymer with 1,4-butanediol, 1,6-diisocyanatohexane, 1,6-hexanediol and 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (CAS No. 153640–62–1) (provided for in subheading 3909.50.20)FreeNo changeNo changeOn or before 12/31/2023.74652. Aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.421,2,3-Propanetriol, polymer with 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, methyloxirane and oxirane (CAS No. 127821–00–5) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74653. IPDI and HDI based aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.43Poly[oxy(methyl-1,2-ethanediyl)], α-hydro-ω-hydroxy-, polymer with 1,6-diisocyanatohexane (CAS No. 9048–90–2) and cyclohexane, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-, (CAS No. 53880–05–0) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74654. HDI/Trimethylol hexyllactone crosspolymer micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.44Hexamethylene diisocyanate (HDI)/trimethylol hexyllactone crosspolymer (1,6-diisocyanatohexane;2-ethyl-2-(hydroxymethyl)propane-1,3-diol;oxepan-2-one) (CAS No. 129757–76–2), entirely spherical micro-spheres with mean particle size of 1 to 25 µm and coated with 1 to 3 percent by weight of silica (CAS No. 7631–86–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74655. HDI/PPG/Polycaprolactone crosspolymer micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.452-Oxepanone, polymer with 1,6-diisocyanatohexane, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and α-hydro-ω-hydroxy[poly[oxy(methyl-1,2-ethanediyl)]] ether with D-glucitol (6:1) (CAS No. 302791–95–3), entirely spherical micro-spheres with mean particle size of 3 to 25 µm (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74656. Aromatic isocyanate prepolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.46Isocyanic acid, polymethylenepolyphenylene ester, polymer with 2-methyloxirane and oxirane (CAS No. 67423–05–6) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74657. Blocked polyisocyanate containing solventSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.47Phenol, 4,4′-(1-methylethylidene)bis-, polymer with 1,3-diisocyanatomethylbenzene, 1,1′-methylenebis[4-isocyanatobenzene], 2-methyloxirane and 2-methyloxirane polymer with oxirane ether with 1,2,3-propanetriol (3:1), Me Et ketone oxime-blocked (CAS No. 1334421–42–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74658. Polyisocyanate adduct for powder coatingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.481,3-Bis((5-isocyanato-1,3,3-trimethylcyclohexyl)methyl)-1,3-diazetidine-2,4-dione;butane-1,4-diol (CAS No. 72828–34–3) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74659. Blocked polyisocyanate for use in can and coil applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.49Isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (Isophorone diisocyanante), homopolymer, methyl ethyl ketone oxime-blocked (CAS No. 103170–26–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023.74660. PolydimethylsiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.50Polydimethylsiloxane (Dimethyl-bis(trimethylsilyloxy)silane) (CAS No. 63148–62–9) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74661. Silicone resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.51Siloxanes and silicones, di-Me, polymers with Me PH silsesquioxanes (CAS No. 68440–81–3) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74662. Methoxyfunctional methyl-phenyl polysiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.52Siloxanes and silicones, di-Me, polymers with PH silsesquioxanes, butoxy- and methoxy-terminated (CAS No. 104780–72–5) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74663. HydrogenpolysiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.53Dimethyl-[methyl(trimethylsilyloxy)silyl]oxy-trimethylsilyloxysilane (CAS No. 68037–59–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74664. Methyl silicone resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.54Siloxanes and silicones, di-Me, polymers with Me silsesquioxanes, ethoxy-terminated (CAS No. 68554–66–5) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74665. TrimethylsiloxysilicateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.55Trihydroxy(trimethylsilyloxy)silane (CAS No. 56275–01–5) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74666. Epoxy functional polydimethylsiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.56Methoxy-methyl-[3-[3-(oxiran-2-yl)propoxy]propyl]-trimethylsilyloxysilane (CAS No. 68440–71–1) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74667. PolymethylhydrogensiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.57Poly(methylhydrosiloxane) (CAS No. 63148–57–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74668. Vinyl terminated siloxanesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.58Siloxanes and silicones, di-Me, vinyl group-terminated (ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane) (CAS No. 68083–19–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023.74669. Silicone hybrid resin (solvent free)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.59Mixtures containing 85 percent or more by weight of silsesquioxanes, Me Ph, methoxy-terminated, polymers with epichlorohydrin, 4,4′-(1-methylethylidene)bis[cyclohexanol] and trimethyl (CAS No. 349656–42–4) and 10 percent or less by weight cyclohexanol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane (CAS No. 30583–72–3) (provided for in heading 3910.00.00) FreeNo changeNo changeOn or before 12/31/2023.74670. Hydrogenated polycyclopentadiene resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.60Hydrogenated polycyclopentadiene resin (1,3-Cyclopentadiene homopolymer, hydrogenated) (CAS No. 68132–00–3) (provided for in subheading 3911.10.00)FreeNo changeNo changeOn or before 12/31/2023.74671. Water dispersable HDI based polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.61Hexane,1,6-diisocyanato-, homopolymer (CAS No. 28182–81–2) and cyclohexane,5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-,homopolymer (CAS No. 53880–05–0) (provided for in subheading 3911.90.25)FreeNo changeNo changeOn or before 12/31/2023.74672. Cyanate ester resins for high-end electronic, aerospace, and industrial applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.62Cyanic acid, C,C′-[(1-methylethylidene)di-4,1-phenylene] ester, homopolymer (CAS No. 25722–66–1) (provided for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2023.74673. Polyethyleneimine, component used in manufacturing medical devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.63Polyethylenimine (CAS No. 9002–98–6), of a kind used as a component for further manufacturing into a finished medical device (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023.74674. PolyhexanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.64Poly (hexamethylenebiguanide) hydrochloride (Polyhexanide) (CAS No. 32289–58–0) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023.74675. Ethylene-norbornene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.65Poly(ethylene-ran-(2-norbornene)), substantially amorphous, having a glass transition temperature less than 145 °C (CAS No. 26007–43–2) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023.74676. Cellulose powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.66Cellulose entirely spherical micro-spheres, each with mean particle size of 1 to 25 µm (CAS No. 9004–34–6) (provided for in subheading 3912.90.00) FreeNo changeNo changeOn or before 12/31/2023.74677. PolymaltotrioseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.67Poly[6)-α-D-glucopyranosyl-(1->4)-α-D-glucopyranosyl-(1->4)-α-D-glucopyranosyl-(1->] (Polymaltotriose) (CAS No. 9057–02–7) (provided for in subheading 3913.90.20)1.3%No changeNo changeOn or before 12/31/2023.74678. ChitosanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.68Chitosan (methyl N-[(2S,3R,4R,5S,6R)-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-4,5-dihydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-2-[(2R,3S,4R,5R,6S)-5-amino-6-[(2R,3S,4R,5R,6R)-5-amino-4,6-dihydroxy-2-(hydroxymethyl)oxan-3-yl]oxy-4-hydroxy-2-(hydroxymethyl)oxan-3-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-3-yl]carbamate) (CAS No. 9012–76–4) (provided for in subheading 3913.90.20)FreeNo changeNo changeOn or before 12/31/2023.74679. Plastic drinking strawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.69Drinking straws of plastics, each measuring 8 mm or more in outside diameter and 20 cm or more in length (provided for in subheading 3917.32.00)FreeNo changeNo changeOn or before 12/31/2023.74680. Garden hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.70Garden hoses of plastics, constructed with a grade 304 stainless steel interlocking spiral band outer shell, flexible polyvinyl chloride (PVC) inner hose, having aluminum fittings with rubber grips, weighing not more than 2.8 kg, the foregoing whether or not presented with nozzle (provided for in subheading 3917.39.00)FreeNo changeNo changeOn or before 12/31/2023.74681. Plastic fittings of perfluoroalkoxySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.71Plastic fittings of perfluoroalkoxy (PFA), of a kind used principally with machines and apparatus for the manufacture of semiconductors and flat panel displays of heading 8486 (provided for in subheading 3917.40.00, 3926.90.99 or 3923.50.00)FreeNo changeNo changeOn or before 12/31/2023.74682. Low density polyethylene (LDPE) sheetingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.72Low density sheeting of polyethylene, measuring in width 3,810 mm, gauge 0.15 mm and length 2,000 meters, translucent solid with waxy color as presented (provided for in subheading 3920.10.00)3.1%No changeNo changeOn or before 12/31/2023.74683. Biaxially oriented dielectric polypropylene filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.73Biaxially oriented dielectric polypropylene film, produced from solvent-washed low ash content (less than 50 ppm) polymer resin (CAS No. 9003–07–0) (provided for in subheading 3920.20.00)FreeNo changeNo changeOn or before 12/31/2023.74684. Biaxially oriented polypropylene (BOPP) capacitor-grade filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.74Transparent coextruded biaxially oriented polypropylene film, capacitor-grade, presented in rolls of a width not exceeding 790 mm and of a thickness not exceeding 15 μm (provided for in subheading 3920.20.00)FreeNo changeNo changeOn or before 12/31/2023.74685. Polyester capacitor-grade filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.75Transparent coextruded biaxially oriented polyester film, capacitor-grade, presented in roll form, of a width not exceeding 790 mm and of a thickness not exceeding 15 μm (provided for in subheading 3920.62.00)FreeNo changeNo changeOn or before 12/31/2023.74686. Acid form membranesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.76Membranes of short side chain (Poly(tetrafluoroethylene-co-perfluoro(3-oxa-4-pentenesulfonic acid)) (CAS No. 1163733–25–2) (provided for in subheading 3920.99.20)4.1%No changeNo changeOn or before 12/31/2023.74687. Melamine resin foamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.77Foam of thermoset melamine resin, measuring 1,250 mm or more in width, 500 mm in height and 1,300 mm or more but not more than 3,100 mm in length, with a density not less than 4 and not more than 11 kg/m³ per EN ISO 845 specimen size 250 mm³ (provided for in subheading 3921.19.00)5.4%No changeNo changeOn or before 12/31/2023.74688. Infant bathtubs and basins, of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.78Infant bathtubs and washbasins of plastics, each measuring not over 70 cm in length, 48 cm in width and 29 cm in height (provided for in subheading 3922.10.00)3.4%No changeNo changeOn or before 12/31/2023.74689. Boxes, cases, crates, and similar articles of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.79Boxes, cases, crates and similar articles of plastics (provided for in subheading 3923.10.90), the foregoing specially shaped or fitted for the conveyance of lithography machines, apparatus or parts thereof for the manufacture of semiconductor devices or of electronic integrated circuits of subheading 8486.20.00 or 8486.90.00 FreeNo changeNo changeOn or before 12/31/2023.74690. Nozzles, black, of polypropyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.80Nozzles of polypropylene, black in color, each measuring 4.5 mm in inside diameter, with an outer diameter of 29 mm and a height of 39.2 mm (provided for in subheading 3923.10.90)FreeNo changeNo changeOn or before 12/31/2023.74691. Tip/cap combinations of polyethyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.81Tips of low density polyethylene, each measuring 19.1 mm in height, with outer diameter of 18.4 mm, of a capacity of 20 ml and weighing not over 0.9 g; each such tip attached to a cap of high density polyethylene, measuring 16.2 mm, with outer diameter of 18.4 mm and weighing not over 1.3 g (provided for in subheading 3923.10.90)FreeNo changeNo changeOn or before 12/31/2023.74692. Bottles made of LDPESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.82Bottles of low density polyethylene, each measuring 56 mm in height, having an outer diameter of 27 mm, with a bottle neck having an outer diameter of 16.2 mm, of a capacity of 20 ml, weighing not over 4 g (provided for in subheading 3923.30.00)FreeNo changeNo changeOn or before 12/31/2023.74693. Plastic nasal irrigator caps for neti potsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.83Nasal irrigator caps of plastics, designed for use on ceramic neti pots (provided for in subheading 3923.50.00)FreeNo changeNo changeOn or before 12/31/2023.74694. Toy character bottle toppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.84Three-dimensional (3D) toy character bottle toppers of plastics, each consisting of a threaded bottle cap, a straw-like sipper and a 3D children's toy character from children's movies or television programs, having a diameter of at least 32 mm (provided for in subheading 3923.50.00)2.8%No changeNo changeOn or before 12/31/2023.74695. Melamine platters, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.85Melamine platters, other than those presented in sets (provided for in subheading 3924.10.20)FreeNo changeNo changeOn or before 12/31/2023.74696. Melamine plates, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.86Melamine plates, other than those presented in sets (provided for in subheading 3924.10.20)0.8%No changeNo changeOn or before 12/31/2023.74697. Melamine bowls not presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.87Melamine bowls, not presented in sets (provided for in subheading 3924.10.20)0.8%No changeNo changeOn or before 12/31/2023.74698. Melamine trays not presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.88Melamine trays, the foregoing other than those presented in sets (provided for in subheading 3924.10.30)FreeNo changeNo changeOn or before 12/31/2023.74699. Plastic measuring cups and spoons in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.89Measuring cups, spoons, or combinations thereof, the foregoing of plastics, designed for table or kitchen use to measure ingredients, such goods presented in sets each containing from 4 to 12 pieces (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023.74700. Liquid measuring cupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.90Household kitchen measuring tools, of plastics, designed to be used for liquid ingredients, such goods with measuring size not exceeding 1 liter (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023.74701. Self-anchoring beverage containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.91Self-anchoring beverage containers of plastics, each with a base made from orange silicone, such base measuring no more than 60.4 mm (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023.74702. PVC infant bathtub matsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.92Polyvinylchloride (PVC) infant bathtub mats, whale-shaped, each with non-slip surface, drainage-allowing perforations and suction cups on the bottom surface, of a length less than 76.2 cm and not over 39.4 cm in width (provided for in subheading 3924.90.10) FreeNo changeNo changeOn or before 12/31/2023.74703. Reversible playmatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.93Printed, cushioned mats, each with core of polyurethane foam and outer layer of thermoplastic polyurethane film, measuring approximately 218.4 cm by 132.1 cm and 11.5 mm in thickness when unrolled (provided for in subheading 3924.90.10)FreeNo changeNo changeOn or before 12/31/2023.74704. Craft matsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.94Craft mats of plastics, made of self-healing polyvinyl chloride designed to protect work surfaces and to withstand multiple cuts and scoring while providing linear and angular dimensioning guidelines for cutting projects (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74705. HangersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.95Molded plastic hangers of a width not exceeding 6.35 mm, coated or covered with a velvet-like, textile flocking material and incorporating a metal hook (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74706. Infant bath rinsing cupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.96Infant bath rinsing cups, of polypropylene plastics, each with interior fins and with a soft thermoplastic rubber lip designed to keep water from infant's forehead; not containing bisphenol A (BPA), polyvinyl chloride (PVC) and phthalate (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74707. Bathtub spout coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.97Whale-shaped adjustable bathtub spout covers, of thermoplastic materials (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74708. Infant teethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.98Infant teethers of silicone, each measuring not over 10 cm by 10 cm, weighing over 0.05 kg and containing a silicone-encased disk of stainless steel (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74709. Lighted dog fetch toysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.25.99Molded balls of thermoplastic rubber, with encased light-emitting diode (LED) lights, each battery-operated, measuring 64 mm in diameter, with a hardness of 40 Shore A per ASTM D2240 (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023.74710. Certain thermoplastic nylon 3-gang switch wallplatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.01Thermoplastic nylon 3-gang switch wallplates, each measuring approximately 17.14 cm by 12.4 cm (provided for in subheading 3925.90.00)FreeNo changeNo changeOn or before 12/31/2023.74711. Manual plastic disposable cutlery dispensersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.02Dispensers designed to contain and release pieces of disposable cutlery of plastics, manually operated, each dispenser with press lever single-dispensing operation and designed to hold banded cartridges of same-branded (only) disposable cutlery, such dispensers designed to be wall mounted (provided for in subheading 3925.90.00)FreeNo changeNo changeOn or before 12/31/2023.74712. Ear bulb syringes of clear siliconeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.03Ear bulb syringes, each with tip and bulb of clear silicone and with polystyrene ring connector (provided for in subheading 3926.90.21)FreeNo changeNo changeOn or before 12/31/2023.74713. PVC inflatable pillowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.04Inflatable travel pillows of flexible polyvinyl chloride, the exterior of which may be flocked, each with a valve for inflation, such pillows measuring between 60 cm and 70 cm in length and 15 cm to 25 cm in width and weighing between 150 g and 190 g, the foregoing presented with an attached nylon flat cord measuring between 75 cm to 80 cm in length and 1 cm to 1.5 cm in width, and which may each have a cover of polyester (provided for in subheading 3926.90.75)FreeNo changeNo changeOn or before 12/31/2023.74714. Self-inflatable queen air mattressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.05Pneumatic air mattresses of polyvinyl chloride, each with a flocked surface and built-in 120 V electric pump, measuring approximately 205.7 cm by 157.5 cm by 54.6 cm, weighing 11.3 kg and valued $34 or more but not over $40 (provided for in subheading 3926.90.75)FreeNo changeNo changeOn or before 12/31/2023.74715. Plastic clip fastenersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.06Fasteners of nylon or of polypropylene, with a filament length of 2.5 mm or more but not over 127 mm, presented on clips each holding the quantity of 25, 50, 100 or 120 pieces, suitable for use in a mechanical attaching device (provided for in subheading 3926.90.85)3.6%No changeNo changeOn or before 12/31/2023.74716. Self-venting spouts for diesel exhaust fluidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.07Self-venting spouts or nozzles, threaded for connection to plastic containers on one end and fitted for connection to diesel exhaust fluid (DEF) tanks of diesel motor vehicles on the other, the foregoing presented without the containers (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74717. Plastic pet carriersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.08Carrying cases of hard plastics, each with handle and door of plastics and with no door of metal, the foregoing designed for use for reptiles or amphibians and not for the housing or transport of mammals, measuring not over 381 mm on any side (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74718. Plastic mixing tipsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.09Plastic mixing tips, each consisting of a mixer housing, mixing elements and a retaining ring, each designed for use as a disposable mixing tip for two-part chemistries in the dental industry (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74719. Cable ties of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.10Cable ties of nylon, measuring 20 cm or more but not more than 61 cm in length, sold in packs each containing not over 100 pieces and valued not over $1 per pack (provided for in subheading 3926.90.99)3.8%No changeNo changeOn or before 12/31/2023.74720. Flexible camera mountingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.11Camera mounts of plastics, each with an elongated, segmented plastic neck composed of 6 to 8 ball joints, incorporating a base that clips into other types of mounts, engineered to mount cameras of subheading 8525.80.40 (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74721. Three-piece camera mount setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.12Sets each containing three camera mounts of plastics, such mounts designed for cameras of subheading 8525.80.40; with each set containing one mount incorporating an adjustable head-strap designed to encircle the forehead, one mount buoyant in water incorporating a handle designed to allow a user to grip with the hand and one mount in the form of a clip (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74722. Magnetic swivel clips for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.13Camera mounts of plastics, designed to hold cameras of subheading 8525.80.40, each mount incorporating a clip and magnetic base, capable of rotating the camera 360 degrees on a plane (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023.74723. Helmet camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.14Camera mounts of plastics, each designed to attach camera of subheading 8525.80.40 securely onto the front or side of a helmet (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023.74724. Short extension poles for use with camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.15Extension poles of plastics, designed for use with cameras of subheading 8525.80.40; such poles not buoyant in water, each having an adjustable length greater than 11 cm and less than 23 cm and incorporating a collapsible tripod handle (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023.74725. Long extension poles for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.16Extension poles of plastics, designed for use with cameras of subheading 8525.80.40; such poles not buoyant in water and without folding extension arms, each pole having an adjustable length between 23 cm and 56 cm and incorporating a collapsible tripod handle (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023.74726. Swivel mounts for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.17Camera mounts of plastics, designed to hold cameras of subheading 8525.80.40, each mount containing a ball joint and capable of swiveling the camera 360 degrees without detaching the mount (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023.74727. Tripod camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.18Camera mounts of plastics, each designed to attach a camera of subheading 8525.80.40 securely onto a tripod (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023.74728. Bulk hydraulic hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.19Bulk hoses of vulcanized rubber, reinforced with metal, without fittings, designed for hydraulic use (provided for in subheading 4009.21.00)1.6%No changeNo changeOn or before 12/31/2023.74729. Brake hydraulic hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.20Brake hoses, with fittings, for the vehicles of subheading 8701.20 or headings 8702, 8703, 8704, 8705 or 8711, such hoses reinforced or otherwise combined only with textile materials (provided for in subheading 4009.32.00)FreeNo changeNo changeOn or before 12/31/2023.74730. Bulk fabric/metal-reinforced rubber hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.21Hoses of vulcanized rubber (other than hard rubber), reinforced with both textile materials and metal, without fittings, presented in bulk and designed for hydraulic use (provided for in subheading 4009.41.00)FreeNo changeNo changeOn or before 12/31/2023.74731. Disposable glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.22Seamless disposable gloves of vulcanized rubber other than hard rubber, designed for household use, such gloves other than surgical or medical gloves (provided for in subheading 4015.19.10)1.5%No changeNo changeOn or before 12/31/2023.74732. Reusable glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.23Household reusable seamless gloves, of vulcanized rubber other than hard rubber (provided for in subheading 4015.19.10)1.2%No changeNo changeOn or before 12/31/2023.74733. Dog and cat apparelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.24Articles of pet apparel, excluding life jackets for pets and pet apparel with attached or built-in collars or harnesses; such articles put up for retail sale (provided for in subheading 4201.00.60)1%No changeNo changeOn or before 12/31/2023.74734. Polycarbonate vanity casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.25Hard-sided polycarbonate vanity cases with zipper closure, such cases measuring 13 cm (including hinge) in width, 18.2 cm (including top ring) in height, at least 7 cm but not over 7.6 cm deep, each case weighing 167.26 grams or more but not over 184.27 grams (provided for in subheading 4202.12.21)FreeNo changeNo changeOn or before 12/31/2023.74735. Aluminum vanity casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.26Hard-sided vanity cases of aluminum, such cases with latch closure and measuring 13.8 cm in width (including hinge and latch), 18.2 cm in height (including top ring) and at least 7.5 cm but not over 7.6 cm in depth; the foregoing weighing at least 240.97 grams but not over 297.67 grams each (provided for in subheading 4202.19.00)FreeNo changeNo changeOn or before 12/31/2023.74736. Suitcases with outer surface of aluminum with built-in zipper locksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.27Suitcases with outer surface of aluminum, with 4 wheels, at least 1 handle, with built-in zipper locks of a type compliant with standards of the Transportation Security Administration keyed for opening with a universal master tool made and patented in the United States, the first side of the locks measuring 3.73 cm or more but not over 17.78 cm, the second side of the locks measuring 1.77 cm or more but not over 7.72 cm and the third side of the locks measuring 1.06 cm or more but not over 3.97 cm (provided for in subheading 4202.19.00)FreeNo changeNo changeOn or before 12/31/2023.74737. Drawstring backpacks with zippered pocketSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.28Drawstring backpacks of 210D polyester and polyurethane blend man-made fabric, such backpacks measuring 33 cm in width and having a 3 mm polypropylene cord cinch closure with such cord knotted at the base of the bag via polypropylene webbing loops that measure 1.9 cm in width and are sewn into the side seam; the foregoing backpacks with a front diagonal pocket that measures 23 cm in width and has a closure that incorporates a zipper of nylon teeth and polyester tape that is 3.175 cm in width (provided for in subheading 4202.92.31)FreeNo changeNo changeOn or before 12/31/2023.74738. Laminated recycled reusable shopping tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.29Shopping tote bags made from laminated 100 percent recycled PET fabric made from recycled plastic bottles, each bag having a width of 38.1 cm and shoulder straps with a length of 59.69 cm (provided for in subheading 4202.92.31), the foregoing other than goods described in heading 9902.12.39 or 9902.12.4012.7%No changeNo changeOn or before 12/31/2023.74739. Tote bags of paper yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.30Tote bags of paper yarn, with or without closure, the foregoing with shoulder straps and with at least one side measuring more than 30.48 cm in length, designed for carrying personal effects (provided for in subheading 4202.92.33)FreeNo changeNo changeOn or before 12/31/2023.74740. Reusable shopping style tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.31Reusable shopping-style tote bags of plastic, each with handles, load capacity not over 13.61 kg and measuring at least 43.18 cm but not over 63.5 cm in width, at least 38.1 cm but not over 50.8 cm in height and 19.94 cm but not over 23.5 cm in depth (provided for in subheading 4202.92.45), the foregoing other than of woven man-made fiber fabric visibly coated on the outer surface with plastics6.9%No changeNo changeOn or before 12/31/2023.74741. Waterproof tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.32Waterproof tote bags of woven man-made fiber fabric visibly coated on the outer surface with plastics, each bag with welded seams, two or more adjustable handles, a reinforced bottom, and with a toothless plastic fully watertight zipper on both the primary compartment and the side pocket (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023.74742. Waterproof duffle bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.33Waterproof duffle bags of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams, a toothless plastic fully watertight zipper, a reinforced bottom and a separate watertight zippered compartment at the bottom (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023.74743. Waterproof zippered bags, without handles, of plastic sheetingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.34Waterproof bags of clear thermoplastic polyurethane (TPU) film and woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams and incorporating a toothless plastic fully watertight zipper closure; such bags measuring not over 26.2 cm wide, 27.0 cm high and 8.2 cm deep (provided for in subheading 4202.92.45), the foregoing without handlesFreeNo changeNo changeOn or before 12/31/2023.74744. Waterproof backpacksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.35Waterproof backpacks of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams, a toothless plastic fully watertight zipper and a reinforced bottom, the foregoing not presented with a detachable front pouch having its own shoulder strap (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023.74745. Waterproof waist packsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.36Waterproof waist packs of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams and toothless plastic fully watertight zipper and adjustable waist strap (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023.74746. Guitar casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.37Guitar cases, each having a guitar-shaped (not rectangular) exterior, a polyester plush interior lining and a single carrying handle, such handle with a covering of a kind known as Tolex; the foregoing cases made from plywood covered with sheeting of plastics and incorporating 4 or 5 metal locking clasps and valued over $40 but not over $60 each (provided for in subheading 4202.92.50)FreeNo changeNo changeOn or before 12/31/2023.74747. Jewelry boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.38Jewelry boxes constructed of medium density fiberboard (MDF) covered with sheeting of plastics on the outer surface, each box with an embossed design covering more than 50 percent of the exterior and incorporating one exterior window through which the jewelry can be viewed, the foregoing with compartmentalized interior sections lined with velvet (provided for in subheading 4202.92.97)FreeNo changeNo changeOn or before 12/31/2023.74748. Silicone rubber camera cases with strapsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.39Camera cases of silicone rubber, designed to hold cameras of subheading 8525.80.40, each case containing openings for the operation of the camera and an adjustable nylon strap and measuring not more than 52 mm in height, 76 mm in width and 29 mm in depth (provided for in subheading 4202.99.90)FreeNo changeNo changeOn or before 12/31/2023.74749. Leather gloves with flip mitts for huntingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.40Full-fingered gloves, each with a palm side of leather and a back side comprising a camouflage-printed knitted fabric wholly of polyester and laminated to expanded polytetrafluoroethylene (EPTFE), such gloves with insulation comprising 40 percent by weight of synthetic microfiber and 60 percent by weight of duck down; each having a mitt sewn to the back of the glove as a flap, with leather tips for each finger and thumb designed to improve grip, such mitt designed to cover the fingers for additional warmth; the foregoing gloves designed for use in the sport of hunting (provided for in subheading 4203.21.80)FreeNo changeNo changeOn or before 12/31/2023.74750. Men's leather gloves valued at $18 or more per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.41Men's full-fingered gloves with a palm side of leather and a backside of woven fabric comprising 89 percent or more but not over 95 percent by weight of man-made fibers and 5 percent or more but not over 11 percent by weight of elastomeric fibers, such fabric fully lined with a waterproof membrane; such gloves stuffed with synthetic microfiber for thermal insulation, with elasticized wrist and valued at $18 or more/pr; the foregoing other than gloves specially designed for use in sports (provided for in subheading 4203.29.30)FreeNo changeNo changeOn or before 12/31/2023.74751. Belts of calf skinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.42Belts of calf skin (provided for in subheading 4303.10.00)FreeNo changeNo changeOn or before 12/31/2023.74752. Bamboo engineered flooring: 12.5–12.9 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.43Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm in thickness; each flooring panel measuring at least 12.5 mm but not over 12.9 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023.74753. Bamboo engineered flooring: 14.1–14.5 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.44Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm in thickness; each flooring panel measuring at least 14.1 mm but not over 14.5 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023.74754. Bamboo engineered flooring: 15.7–16.1 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.45Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm; each flooring panel measuring at least 15.7 mm but not over 16.1 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023.74755. Strand bamboo flooring: 12.5–12.9 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.46Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 12.5 mm but not over 12.9 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023.74756. Strand bamboo flooring: 14.1–14.5 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.47Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 14.1 mm but not over 14.5 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023.74757. Strand bamboo flooring: 10.9–11.3 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.48Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 10.9 mm but not over 11.3 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023.74758. Chopsticks made of bambooSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.49Bamboo chopsticks (provided for in subheading 4419.12.00)0.7%No changeNo changeOn or before 12/31/2023.74759. Drying racks of woodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.50Drying racks of wood designed to mount on the wall and fold up accordion style, the foregoing used for drying delicate clothing (provided for in subheading 4420.90.80)FreeNo changeNo changeOn or before 12/31/2023.74760. Bamboo skewersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.51Skewers or sticks made of bamboo, the foregoing not over 31 cm in length (provided for in subheading 4421.91.60)FreeNo changeNo changeOn or before 12/31/2023.74761. Wood blinds with louvered slatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.52Wood blinds with louvered boards (provided for in subheading 4421.99.40)FreeNo changeNo changeOn or before 12/31/2023.74762. 100 percent cotton woven crimped unbleached fabricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.53Woven fabrics wholly of cotton, unbleached, crimped, with yarn number between 43 and 68, presented folded into 3 layers, measuring less than 84 cm wide before folding and less than 28 cm wide after folding; weighing less than 25 g/m2 before folding and less than 75 g/m2 after folding (measuring 3 layers at once); piece length less than 76 cm; put up layered on rolls of up to 200 pieces per roll, with edges not attached in any way, such fabric easily unfolded (provided for in subheading 5208.11.40)FreeNo changeNo changeOn or before 12/31/2023.74763. Woven fabrics of cotton, containing 85 percent or more by weight of cotton, not more than 200 grams per square meterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.54Woven fabrics of cotton, containing 85 percent or more by weight of cotton, weighing not more than 200 g/m2, unbleached, satin weave or twill weave, 256 cm or greater in width; such fabrics having a thread count exceeding 200 or an average yarn number exceeding 68 (provided for in subheading 5208.19.20)FreeNo changeNo changeOn or before 12/31/2023.74764. 100 percent cotton woven bleached fabric pieces, open weaveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.56Fabrics wholly of cotton, bleached, open weave, average yarn number between 43 and 68 metric, weighing less than 60 g/m2; presented folded in layers ranging in number from 2 to 16 layers, in pieces on rolls or stacked in a box, or on bolts, or continuous length on large rolls; measuring 89 cm to 92 cm in width before folding, folded widths between 22 cm and 42 cm in width, lengths vary depending upon packaging but ranging from 22 cm to 950 m (provided for in subheading 5208.21.40)FreeNo changeNo changeOn or before 12/31/2023.74765. Incontinence underpad fabrics of cottonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.57Woven fabrics wholly of cotton, bleached, twill weave, of single ply yarns, weighing between 132 and 140 g/m2, measuring 182 to 194 cm in width, with 286 and 304 decitex in the warp and between 358 and 380 decitex in the filling, with 25 to 27 yarns per cm in the warp and 16 to 18 yarns per cm in the filling (provided for in subheading 5208.29.20)FreeNo changeNo changeOn or before 12/31/2023.74766. Woven fabrics of cotton with an average yarn number between 55 and 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.58Woven fabrics of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed mainly with man-made fibers, weighing not more than 200 g/m2, unbleached, plain weave, in widths of 305 cm or greater; such fabrics having an average yarn number exceeding 55 but not exceeding 60 (provided for in subheading 5210.11.60)FreeNo changeNo changeOn or before 12/31/2023.74767. Woven fabric of cotton of yarn number 69 or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.59Woven fabrics of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed mainly with man-made fibers, weighing not more than 200 g/m2, unbleached, plain weave, of yarn number 69 or higher number, in widths of 226 cm or greater (provided for in subheading 5210.11.80)FreeNo changeNo changeOn or before 12/31/2023.74768. Woven fabrics of cotton with an average yarn number exceeding 68Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.60Woven fabric of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed solely with man-made fibers, weighing not more than 200 g/m2, unbleached, satin weave or twill weave, other than 3-thread or 4-thread twill or cross twill, in widths of 226 cm or greater; such fabrics having an average yarn number exceeding 68 (provided for in subheading 5210.19.20)FreeNo changeNo changeOn or before 12/31/2023.74769. Incontinence underpad fabrics, cotton, plain weave, of yarn number 42 or lowerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.61Woven fabrics of cotton, of yarn number 42 or lower, containing by weight 77 percent to 83 percent of cotton and 17 percent to 23 percent of polyester, bleached, plain weave, weighing 165 to 175 g/m2, measuring 182 to 194 cm in width, constructed with single ply yarns with 239 to 253 decitex in the warp and with two ply yarns of 573 to 609 decitex in the filling, 19 to 21 yarns per cm in the warp and 9 to 11 single yarns per cm in the filling (provided for in subheading 5210.21.40)FreeNo changeNo changeOn or before 12/31/2023.74770. Incontinence underpad fabrics, cotton, plain weave, of yarn number between 43 and 68Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.62Woven fabrics of cotton, of yarn numbers 43 to 68, such fabrics containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, bleached, plain weave of single ply yarns, weighing 99 to 105 g/m2, measuring 182 to 194 cm in width, with 184 to 196 decitex in the warp and filling, 29 to 31 yarns per cm in the warp and 19 to 21 yarns per cm in the filling (provided for in subheading 5210.21.60) FreeNo changeNo changeOn or before 12/31/2023.74771. Incontinence underpad fabrics, bleachedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.63Woven fabrics of cotton, 3-thread or 4-thread twill, containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, bleached, of single ply yarns, weighing 132 to 140 g/m2, measuring 182 to 194 cm in width, with 162 to 172 decitex in the warp and 358 to 380 decitex in the filling, 29 to 31 yarns per cm in the warp and 21 to 23 yarns per cm in the filling (provided for in subheading 5210.29.10)FreeNo changeNo changeOn or before 12/31/2023.74772. Incontinence underpad fabrics, printedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.64Woven fabrics of cotton, 3-thread or 4-thread twill, containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, printed, made from single ply yarns, weighing 132 to 140 g/m2, measuring 182 to 194 cm in width, with 162 to 172 decitex in the warp and 358 to 380 decitex in the filling, 29 to 31 yarns per cm the warp and 21 to 23 yarns per cm in the filling (provided for in subheading 5210.59.10)FreeNo changeNo changeOn or before 12/31/2023.74773. Untwisted filament polyvinyl alcohol yarn, measuring 1,100 to 1,330 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.65Synthetic (polyvinyl alcohol) filament yarn, untwisted, measuring from 1,100 to 1,330 decitex and consisting of 200 filaments (provided for in subheading 5402.49.91)FreeNo changeNo changeOn or before 12/31/2023.74774. Untwisted filament polyvinyl alcohol yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.66Synthetic (polyvinyl alcohol) filament yarn, untwisted, measuring 1,330 to 2,070 decitex and consisting of between 600 and 1000 filaments (provided for in subheading 5402.49.91)0.5%No changeNo changeOn or before 12/31/2023.74775. Polypropylene (PP) monofilamentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.67Synthetic monofilament of polypropylene, of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm (provided for in subheading 5404.12.90) FreeNo changeNo changeOn or before 12/31/2023.74776. Acrylic fiber tow with an average decitex of 0.9Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.68Acrylic filament tow containing at least 85 percent but not more than 94 percent by weight of acrylonitrile units and 1 percent or more but not over 4 percent of water, raw white (undyed), crimped, with an average decitex of 0.9 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,300,000 decitex, with a length greater than 2 m (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2023.74777. Black polyester bi-component fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.71Synthetic staple fibers, not carded, combed or otherwise processed for spinning, the foregoing comprising black polyester bi-component fibers measuring between 4.4 and 6.7 decitex and with fiber length between 50 and 51 mm; having an outer copolymer sheath that melts at a lower temperature than the core; the foregoing of a kind used for bonding fibers together (provided for in subheading 5503.20.00) FreeNo changeNo changeOn or before 12/31/2023.74778. Acrylic staple fibers with an average decitex of 2.2, fiber length of 100 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.72Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 100 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2023.74779. Modacrylic staple fibers not processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.73Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 1 percent or more but not over 3 percent of water, pigmented, crimped, with an average decitex between 1.9 and 3.3 (plus or minus 10 percent) and a fiber length between 45 and 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2023.74780. Short polypropylene fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.74Polypropylene fibers, 6.66 decitex, with a fiber length of 0.5 mm (provided for in subheading 5503.40.00) FreeNo changeNo changeOn or before 12/31/2023.74781. Polyoxadiazole fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.75Synthetic staple fibers of polyoxadiazole, not carded, combed or otherwise processed for spinning, measuring between 1 and 2 decitex and with fiber length between 38 mm and 51 mm (provided for in subheading 5503.90.90) FreeNo changeNo changeOn or before 12/31/2023.74782. Artificial staple fibers of viscose rayon, 38–42 mm in lengthSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.76Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 1.5 or more but not over 1.8 decitex and having a fiber length measuring 38 mm or more but not over 42 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74783. Artificial fibers of viscose rayon for the manufacture of feminine hygiene productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.77Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 2.9 or more but not over 3.7 decitex and having a fiber length measuring 28 mm, the foregoing suitable for use in producing goods of heading 9619 (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74784. Flame retardant rayon fibers, measuring 4.78 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.78Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.78 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74785. Flame retardant rayon fibers, measuring 4.55 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.79Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, containing 28 percent or more but not over 33 percent by weight of silica measuring 4.55 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74786. Flame retardant rayon fibers, measuring 4.4 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.80Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.4 decitex and 60 mm in length (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74787. Other flame retardant rayon fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.81Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning and containing 28 percent or more but not over 33 percent by weight of silica (provided for in subheading 5504.10.00); the foregoing other than fibers measuring 2.2 decitex in lengths of 38 mm, measuring 4.7 decitex in lengths of 51 mm or measuring 3.3, 4.4, 4.55, 4.7, 4.78 or 5.0 decitex in lengths of 60 mm FreeNo changeNo changeOn or before 12/31/2023.74788. Cellulosic man-made viscose rayon staple fibers, measuring 1.3–1.5 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.82Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1.3 decitex but not over 1.5 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023.74789. Viscose rayon staple fibers, measuring 1.5–1.67 decitex, with a fiber length of 38–42 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.83Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring greater than 1.5 decitex but not over 1.67 decitex and having a fiber length measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023.74790. Cellulosic man-made viscose rayon staple fibers, measuring 1.67–2 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.84Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring greater than 1.67 decitex but not over 2 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm 0.6%No changeNo changeOn or before 12/31/2023.74791. Viscose rayon staple fibers, measuring 1–2 decitex, with a fiber length of 4–8 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.85Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1 decitex or more but not over 2 decitex and having a fiber length each measuring 4 mm or more but less than 8 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74792. Viscose staple fibers used in textile, medical, or hygiene applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.86Staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring over 2 decitex but not over 3.3 decitex and having a fiber length each measuring over 55 mm or more but not over 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74793. Viscose rayon staple fibers, measuring 1.51–2 decitex, with a fiber length of 8–16 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.87Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1.51 decitex or more but not over 2.0 decitex and having a fiber length each measuring 8 mm or more but not over 16 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74794. Viscose rayon staple fibers, measuring 1–1.5 decitex, with a fiber length of 8–16 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.88Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1 decitex or more but not over 1.5 decitex and having a fiber length each measuring 8 mm or more but not over 16 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74795. Flame retardant viscose rayon staple fibers, with a decitex of 4.7 mm and a fiber length of 51–60 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.89Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 4.7 decitex (plus or minus 10 percent) and having a fiber length measuring 51 mm but not over 60 mm (provided for in subheading 5504.10.00), the foregoing other than fibers containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.7 decitex and 60 mm in length FreeNo changeNo changeOn or before 12/31/2023.74796. Viscose rayon staple fibers for nonwoven productionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.90Staple fibers of viscose rayon, with decitex ranging from either 0.5 decitex to less than 0.9 decitex or greater than 2 decitex to 3.5 decitex, the foregoing with a fiber length of 25 mm to 55 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023.74797. Black viscose rayon staple fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.91Artificial staple fibers, not carded, combed or otherwise processed for spinning, each black in color, having a decitex of 1.7 but not over 2, with cut length measuring 30 mm but not over 80 mm (provided for in subheading 5504.10.00), the foregoing other than fibers of 1.7 decitex or more but not over 1.8 decitex, with fiber length measuring 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023.74798. Acrylic or modacrylic staple fibers with a decitex of 3–5.6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.92Acrylic or modacrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.1 percent of zinc and 2 percent or more but not over 8 percent of water, undyed, with an average decitex of 3 to 5.6 (provided for in subheading 5506.30.00) FreeNo changeNo changeOn or before 12/31/2023.74799. Made up hand-cast string-drawn fishing netsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.93Made up hand-cast string-drawn fishing nets, of nylon monofilament, each with attached string or rope, incorporating a neoprene cuff and attachment for user’s waistband belt (provided for in subheading 5608.11.00) FreeNo changeNo changeOn or before 12/31/2023.74800. Knitted carpets containing 75 percent or more of cotton, with a rubber backingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.94Carpets and other textile floor coverings, knitted, made up, containing 75 percent or more by weight of cotton fibers, each with a rubber backing (provided for in subheading 5705.00.20) FreeNo changeNo changeOn or before 12/31/2023.74801. Knitted carpets containing 75 percent or more by weight of polyester, with a rubber backingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.95Whether or not made up knitted carpets and other textile floor coverings, made up, containing 75 percent or more by weight of polyester fibers, each with a rubber backing (provided for in subheading 5705.00.20) FreeNo changeNo changeOn or before 12/31/2023.74802. Faux leather fabricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.96Fabrics of faux leather, polyurethane-coated, of man-made fibers, containing by weight 50 percent or more but not over 62 percent of polyurethane, 36 percent or more but not over 45 percent of man-made fibers and 2 percent or more but not over 5 percent of elastomeric fibers, for use in women's apparel, weighing 330 to 360 g/m2, measuring 132 cm to 137 cm in width (provided for in subheading 5903.20.25) FreeNo changeNo changeOn or before 12/31/2023.74803. Grass catcher bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.97Grass catcher bags of man-made fiber fabric, used primarily with push lawn mowers, riding lawn mowers and chipper/shredder/vacuums (provided for in subheading 5911.90.00) FreeNo changeNo changeOn or before 12/31/2023.74804. Oxygenation membrane capillary materialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.98Knitted or crocheted fabrics of polymethylpentene (PMP) oxygenation membrane capillary fibers, such fabrics consisting of PMP tubes arranged and secured in a knitted fabric of PMP (provided for in subheading 6003.30.60) FreeNo changeNo changeOn or before 12/31/2023.74805. Textile knitted fabrics composed of micromodal and elastaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.26.99Knitted fabrics containing by weight 66 to 79 percent micromodal and 21 to 34 percent elastane, measuring over 30 cm in width, weighing 155 to 220 g/m2, knitted with fine machine gauges of 44 to 50 (provided for in subheading 6004.10.00) FreeNo changeNo changeOn or before 12/31/2023.74806. Textile technical knitted fabrics combining technical cotton and elastaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.01 Technical knitted fabrics containing by weight 71 percent technical cotton and 29 percent elastane, measuring 170 to 180 cm in width, weighing 160 to 200 g/m2, valued at $14.50 or more per linear meter (provided for in subheading 6004.10.00) FreeNo changeNo changeOn or before 12/31/2023.74807. Textile knit fabrics of modal, cashmere, and spandexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.02 Textile knitted fabric containing by weight 78 percent modal, 14 percent cashmere and 8 percent spandex, weighing 75 to 85 grams per square meter, with cuttable width of 130 to 140 cm, valued at not less than $17 per linear meter as presented (provided for in subheading 6006.43.00) FreeNo changeNo changeOn or before 12/31/2023.74808. Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.05Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such dresses specially designed for the sport of competitive cheerleading (provided for in subheading 6104.43.20) FreeNo changeNo changeOn or before 12/31/2023.74809. Women’s and girls' skirts and divided skirts of synthetic fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.06Women’s and girls' skirts and divided skirts of synthetic fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such skirts or divided skirts specially designed for the sport of competitive cheerleading (provided for in subheading 6104.53.20) FreeNo changeNo changeOn or before 12/31/2023.74810. Women's and girls' knit cardigans or pullovers containing 70 percent or more of silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.09Women's or girls' knitted or crocheted pullovers and cardigans, containing 70 percent or more by weight of silk or silk waste, each with more than 9 stitches/2 cm, measured in the direction the stitches were formed, and an average of less than 10 stitches/linear cm in each direction counted on an area measuring at least 10 cm by 10 cm, such apparel articles that reach the waist (provided for in subheading 6110.90.10) FreeNo changeNo changeOn or before 12/31/2023.74811. Men's and boys' knit cardigans or pullovers of linenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.10Men's or boys' knitted or crocheted pullovers and cardigans, of linen, each with more than 9 stitches/2 cm, measured in the direction the stitches were formed, and an average of less than 10 stitches/linear cm in each direction counted on an area measuring at least 10 cm by 10 cm, such apparel articles that reach the waist (provided for in subheading 6110.90.90) FreeNo changeNo changeOn or before 12/31/2023.74812. Babies' knit sweaters, pullovers, sweatshirts, waistcoats (vests), and cardigans, of artificial fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.11Babies' knitted or crocheted sweaters, pullovers, sweatshirts, waistcoats (vests) and cardigans, the foregoing of artificial fibers and other than those imported as parts of sets (provided for in subheading 6111.90.40) FreeNo changeNo changeOn or before 12/31/2023.74813. Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.15Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such tops specially designed for the sport of competitive cheerleading (provided for in subheading 6114.30.10) FreeNo changeNo changeOn or before 12/31/2023.74814. Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.16Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such tops specially designed for the sport of competitive cheerleading (provided for in subheading 6114.30.10) FreeNo changeNo changeOn or before 12/31/2023.74815. Men's 3 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.17Men’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring no more than 3.4 mm in thickness in the torso, such wetsuits valued $97 or more but not over $130 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74816. Men's 5.5 and 6.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.18Men’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 5.1 mm or more but not over 7 mm in thickness in the torso, such wetsuits valued $120 or more but not over $175 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74817. Men's 3.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.19Men’s full-body wetsuits, made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 3.5 mm or more but not over 4 mm in thickness in the torso, such wetsuits each valued at $102 or more but not over $150 (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74818. Men's 4.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.20Men’s full-body wetsuits, each made from a three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of a knitted inner of polyester and outer layers with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 4.1 mm or more but not over 5 mm in thickness in the torso, such wetsuits valued $105 or more but not over $160 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74819. Women's 3 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.21Women’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring no more than 3.4 mm in thickness in the torso, such wetsuits valued $97 or more but not over $130 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74820. Women's 3.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.22Women’s full-body wetsuits, made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 3.5 mm or more but not over 4 mm in thickness in the torso, such wetsuits each valued $102 or more but not over $150 (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74821. Women's 4.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.23Women’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 4.1 mm or more but not over 5 mm in thickness in the torso, such wetsuits valued $105 or more but not over $160 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74822. Women's 5.5 and 6.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.24Women’s full-body wetsuits, of three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a polyester and spandex fleece knitted pile inner layer with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs with material measuring 5.1 mm or more but not over 7 mm in thickness in the torso, such wetsuits valued $120 or more but not over $175 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023.74823. Insulated handmuffs of knit polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.25Hand muffs of knitted fabrics of polyester laminated with plastics, such muffs stuffed with synthetic microfiber for thermal insulation, each with side openings having elastic closures, with one exterior pocket with zipper closure and weighing not more than 500 g (provided for in subheading 6117.80.95) FreeNo changeNo changeOn or before 12/31/2023.74824. Men's stockingfoot wader bottom subassemblies, of compressed neopreneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.26Men’s stockingfoot wader bottom subassemblies, constructed from neoprene (originally measuring 6 mm to 8 mm in thickness) compressed to 4 mm in thickness, laminated on both sides with a knitted nylon fabric, whose height exceeds 20.5 cm; each such stockingfoot formed anatomically (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023.74825. Men's stockingfoot wader bottom subassemblies, of non-compressed neopreneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.27Men’s stockingfoot wader bottom subassemblies, made from non-compressed neoprene having a thickness of 4 mm, laminated on both sides with a knitted nylon fabric, height exceeding 20.5 cm; each such stockingfoot formed anatomically (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023.74826. Fishing wader pocket pouch assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.28Pocket pouches, each with outer shell of woven textile fabric visibly coated with rubber or plastics and laminated to an inner layer of knitted fabric, with a zippered cargo pocket and other pockets designed to organize tippets and leaders and with dual entry zippers; the foregoing designed to be affixed to a fishing wader and not put up for individual retail sale (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023.74827. Women's coats of man-made woven fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.35Women's quilted water-resistant coats, woven, of man-made fibers, thigh length or longer, with sleeves, with a removable hood, with a full front opening and closure (provided for in subheading 6202.13.40) FreeNo changeNo changeOn or before 12/31/2023.74828. Men's or boys' linen woven trousersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.38Men's or boys' woven trousers, of linen (provided for in subheading 6203.49.90) FreeNo changeNo changeOn or before 12/31/2023.74829. Men's or boys' linen woven shortsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.39Men's or boys' woven shorts, of linen, such shorts which do not cover the knee or below in length (provided for in subheading 6203.49.90) FreeNo changeNo changeOn or before 12/31/2023.74830. Martial arts uniformsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.40Women’s and girls' judo, karate and other oriental martial arts uniforms of cotton, presented as ensembles each consisting of a top and a bottom, with or without an accompanying belt (provided for in subheading 6204.22.10) FreeNo changeNo changeOn or before 12/31/2023.74831. Women's dresses of woven viscoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.41Women's dresses, woven, wholly of viscose (provided for in subheading 6204.44.40) 15.2%No changeNo changeOn or before 12/31/2023.74832. Girls' woven cotton corduroy trousersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.42Girls' woven corduroy trousers, of cotton, not imported as parts of playsuits (provided for in subheading 6204.62.80) FreeNo changeNo changeOn or before 12/31/2023.74833. Women's woven waffle shirtsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.43Women's woven shirts of cotton, with 2 or more colors in the warp and/or the filling, twill, each having brushed back and colored weft yarns, constructed from interwoven single-layer fabric with two right sides (provided for in subheading 6206.30.30) FreeNo changeNo changeOn or before 12/31/2023.74834. Babies' woven artificial fiber shirts and blousesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.44Babies' woven blouses and shirts of artificial fibers, such garments that extend from the neck area to or below the waist, with or without sleeves, with full or partial or no front opening, without pockets and without tightening at the bottom, and except those imported as parts of sets (provided for in subheading 6209.90.10) FreeNo changeNo changeOn or before 12/31/2023.74835. Babies' artificial fiber woven jumpsuits, coveralls, dresses, skirts, skirtalls, or clothing accessoriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.45Babies' woven jumpsuits, coveralls, dresses, skirts, skirtalls or clothing accessories, the foregoing of artificial fibers and other than garments or accessories imported as parts of sets (provided for in subheading 6209.90.30) FreeNo changeNo changeOn or before 12/31/2023.74836. Women's or girls' linen woven blouses, shirts and shirt-blouses, and sleeveless tank stylesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.48Women's or girls' woven blouses, shirts and shirt-blouses and sleeveless tank styles, the foregoing of linen and extending from the neck area to or below the waist, with or without sleeves, with full or partial opening or no opening, with pockets below the waist or tightening at the bottom (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023.74837. Women's or girls' linen woven washsuits, sunsuits, or one-piece playsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.49Women's or girls' woven washsuits, sunsuits and one-piece playsuits, of linen (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023.74838. Women's or girls' linen woven coveralls or jumpsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.50Women's or girls' woven coveralls or jumpsuits, of linen (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023.74839. Women's shawls and similar goods, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.51Women's shawls, scarves and similar goods, wholly of silk, valued less than $7 each (provided for in subheading 6214.10.10) FreeNo changeNo changeOn or before 12/31/2023.74840. Winter cycling glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.52Winter cycling gloves, each with woven outer shell of man-made fibers and a merino wool lining (provided for in subheading 6216.00.46) FreeNo changeNo changeOn or before 12/31/2023.74841. Mattress protectors with toppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.53Mattress protectors, each with topper of knitted three-layer fabric wholly of polyester jersey and with total weight of 340 g/m2, the bottom layer of such fabric laminated for waterproofing, white in color; the skirt of which comprises knitted fabric wholly of polyester with one-way stretch, bleached white, such skirt measuring 43 cm with elastic band measuring 1 cm in width around the bottom of each protector (provided for in subheading 6302.10.00) 4.8%No changeNo changeOn or before 12/31/2023.74842. Printed mattress protectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.54Mattress protectors, each with a body comprising knitted three-layer fabric weighing 530 g/m2 and containing by weight 67 percent polyester and 33 percent polyethylene, the bottom layer of such fabric with laminate of thermoplastic polyurethane to provide waterproofing; the skirt of which comprises knitted fabric weighing 150 g/m2 and containing by weight 92 percent polyester and 8 percent elastomeric fiber, such fabric having two-way stretch, measuring 38.1 cm in depth and with elastomeric band at the bottom of each protector; such mattress protectors printed, with silver satin cording around four sides (provided for in subheading 6302.10.00) 4.1%No changeNo changeOn or before 12/31/2023.74843. Lock pocket tentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.59Dome-shaped tents of woven fabric of polyester, each tent with attached polyethylene floor and fiberglass poles permanently attached to the rear bottom corners of the tent by means of polyvinyl chloride end connectors sewn into webbing straps, with the opposite ends having polyvinyl chloride ball-shaped caps that insert into mesh fabric pockets 10.7 cm to 12.1 cm long at the front bottom corners of the tent and attach to the tent at intervals via webbing straps with fitted plastic clips, the foregoing tents each valued at $19 or higher (provided for in subheading 6306.22.90) FreeNo changeNo changeOn or before 12/31/2023.74844. Dark room tentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.60Tents of woven fabric of polyester, with light-blocking dark pigment coating, such tents with attached polyethylene floor, measuring 144.7 cm by 213.3 cm or more but not over 426.8 cm by 304.8 cm, with a center height of at least 142.2 cm but not over 201 cm, each such tent valued at $30 or higher (provided for in subheading 6306.22.90) FreeNo changeNo changeOn or before 12/31/2023.74845. Air tube chambered tentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.61Air-filled tube structure tents of synthetic fibers, each measuring approximately 2.13 m wide by 2.31 m long by 2.34 m tall, with nylon mesh screens, clear vinyl plastic windows, magnetic flap closure and opaque sentinel luxe-taslan fabric curtains (provided for in subheading 6306.22.90) FreeNo changeNo changeOn or before 12/31/2023.74846. Bi-component microfiber tube mop refillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.62Replacement mop heads, constructed from circular knit bi-component microfiber fabric tubes containing by weight 65 to 90 percent of polyester and 10 to 35 percent of nylon, sewn together with raw edges enclosed, valued at least $2 but no more than $4 each (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023.74847. Microfiber duster refillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.63 Duster refill pads made from knitted high pile microfiber fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, valued less than $1.80 each (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023.74848. RFID mop padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.64 Finished mop pads made from warp knit fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, weighing at least 300 g/m2 but no more than 700 g/m2, such mop pads each having an RFID chip permanently stitched inside them (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023.74849. Microfiber cleaning clothsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.65 Microfiber cloths made from warp knit fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, weighing at least 190 g/m2 but no more than 360 g/m2, such cloths having edges finished with an overcast stitch, valued at least $0.06 but not more than $0.90 each (provided for in subheading 6307.10.20) 4%No changeNo changeOn or before 12/31/2023.74850. Microfiber mop padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.66 Finished mop pads made from warp knit microfiber fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, each weighing at least 300 g/m2 but no more than 700 g/m2 and valued at least $0.40 but no more than $4.90 (provided for in subheading 6307.10.20) 2%No changeNo changeOn or before 12/31/2023.74851. Golf bag bodies with rain hoods and strapsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.67 Golf bag bodies made from woven fabric of man-made textile materials, each presented sewn together with pockets, with golf bag rain hood, sling, webbing clips and top and bottom collars (provided for in subheading 6307.90.98), the foregoing presented without dividers or bottoms 0.5%No changeNo changeOn or before 12/31/2023.74852. Pillow shells, constructed with gussetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.68 Pillow shells, each with body made of fabric weighing 450 g/m2 and containing by weight 84 percent of polyester and 16 percent of rayon; when constructed with gusset, such gusset of warp knit spacer fabric weighing 380 g/m2 and containing by weight 80 percent of polyester and 20 percent of nylon, with gusset lining of fabric weighing 35 g/m2 and wholly of polyester, 30 thread count per cm2; each such shell either (1) with round corners, 5 cm mesh gusset, color satin cording on all sides, embroidery words on each long side gusset and 56 cm invisible zipper opening at one long side, such shell measuring 54 cm by 43 cm by 5 cm; or (2) measuring 46 cm by 64 cm, with 3 mm cording all around, each top and back panel with one cutout three-dimensional (3D) warp knitting spacer fabric (micro polyester lining underneath cutout) and 50 cm invisible zipper opening at one long side (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74853. Golf bag body flatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.70 Golf bag bodies made of woven fabric of man-made textile materials, sewn together with pockets, each presented with golf bag rain hood, sling, webbing clips and top and bottom collars (provided for in subheading 6307.90.98), the foregoing presented either without bottoms or with bottoms not attached to such bodies 1.2%No changeNo changeOn or before 12/31/2023.74854. Bathtub elbow restsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.71 Elbow pads of textile materials, with faux neoprene shell and foam inner layer, with non-slip backing with suction cups to attach to the bath tub, containing no bisphenol-A (BPA) or phthalates, measuring approximately 40 cm in length by 10.2 cm in width by 15.9 cm in height (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74855. Door swingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.72 Door swings, each comprising two straps wholly of polypropylene and measuring approximately 1.52 m in length, such straps each having two cuffs wholly of velour, an acrylic bar with end caps wholly of polyurethane and two adjustable buckles wholly of polyoxymethylene (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74856. Under bed restraintsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.73 Sets of bed restraints designed to restrain a bed's occupant, each comprising four straps wholly of polypropylene and measuring approximately 1.37 m in length, such straps each connected by one large O-ring wholly of iron and having one small O-ring; each restraint with 4 cuffs wholly of velour; such cuffs each with one small O-ring wholly of iron attached to a carabiner hook wholly of zinc alloy and with two buckles wholly of polyoxymethylene, with a hook-and-loop fastener strap wholly of polyester (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74857. Flat golf bag body components, without bottomsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.75 Golf bag bodies made of woven fabric of man-made textile materials, sewn together with pockets and straps, each presented with attached rainhood, top, top wrap and dividers but without bottom (provided for in subheading 6307.90.98), the foregoing each presented without webbing clips or bottom collar FreeNo changeNo changeOn or before 12/31/2023.74858. Bath kneelerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.76 Knee pads of man-made fiber neoprene fabric, containing no bisphenol A (BPA) or phthalates, measuring approximately 43.2 cm in length by 28 cm in width by 3.3 cm in height (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74859. Pillow shells, with oval jacquard weaveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.77 Pillow shells, each with body of fabric containing by weight 68 percent of polyester, 33 percent of polyethylene and 1 percent of elastomeric fibers and weighing 530 g/m2, oval jacquard weave made from cooling yarns; the foregoing either (1) each with chamber partition of two-way stretch knitted jersey fabric containing by weight 92 percent of polyester and 8 percent of elastomeric fibers and weighing 150 g/m2; with gusset wholly of polyester three-dimensional (3D) warp knit lined by a fabric wholly of microfiber polyester weighing 35 g/m2, 30 thread count/cm2; or (2) with two-chamber construction, with 5 cm mesh gusset lined with fabric wholly of microfiber polyester, such mesh gusset embroidered on each long side, with both top and bottom chambers having an invisible SBS #4 zipper closure measuring approximately 55.9 cm at same long side, with interlayer two-way stretch jersey fabric partitioning such two chambers for a pillow size measuring 43 cm by 61 cm by 5 cm (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74860. Two-piece camera mount kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.78 Two-piece camera mount kits of textile materials, presented in sets, designed for cameras of subheading 8525.80.40; each set containing one chest harness of textile materials and one plastic mount designed to securely attach a camera onto tubes measuring 9 to 35 mm in diameter and incorporating a base capable of rotating the camera 360 degrees (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74861. Sleeve coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.79 Sleeve covers of non-woven fabric of man-made fibers (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023.74862. Sports footwear for men, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.80 Sports footwear with outer soles and uppers of rubber or plastics, valued over $20/pr, for men (provided for in subheading 6402.19.90); the foregoing other than golf or cycling footwear for men described in other provisions of this subchapter6.9%No changeNo changeOn or before 12/31/2023.74863. Sports footwear for women, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.81 Sports footwear with outer soles and uppers of rubber or plastics, valued over $20/pr, for persons other than men (provided for in subheading 6402.19.90); the foregoing other than golf or cycling footwear for persons other than men and described in other provisions of this subchapter 7.6%No changeNo changeOn or before 12/31/2023.74864. Men’s cycling shoes valued over $18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.82 Cycling shoes with outer soles and uppers of rubber or plastics, valued over $18/pr, for men, the foregoing having a cleat mounting system on the sole for attaching to bicycle pedals (provided for in subheading 6402.19.90), the foregoing other than winter cycling boots 4.6%No changeNo changeOn or before 12/31/2023.74865. Women’s cycling shoes valued over $16 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.83 Cycling shoes with outer soles and uppers of rubber or plastics, valued over $16/pr, for women, having a cleat mounting system on the sole for attaching to bicycle pedals (provided for in subheading 6402.19.90); the foregoing other than winter cycling boots for womenFreeNo changeNo changeOn or before 12/31/2023.74866. Men's golf shoes with outers and uppers of rubber or plastics, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.84 Golf shoes with outer soles and uppers of rubber or plastics, for men, such shoes whether designed to be worn on-course, off-course or both, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued over $20/pr (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023.74867. Golf shoes other than for men, with outers and uppers of rubber or plastics, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.85 Golf shoes with outer soles and uppers of rubber or plastics, whether designed to be worn on- or off-course, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued over $20/pr, for persons other than men (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023.74868. Winter cycling boots for menSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.86  Winter cycling boots for men, designed to be compatible with flat or clipless pedals, the foregoing with or without removeable liner, with boa closure system and lugged rubber outsole with microglass inserts (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023.74869. Winter cycling boots for womenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.87  Winter cycling boots with outer soles and uppers of rubber or plastics, for women, designed to be compatible with flat or clipless pedals, with or without removeable liner, the foregoing with boa closure system and lugged rubber outsole with microglass inserts (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023.74870. Men's protective active footwear with waterproof soles, valued over $26 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.88  Protective active footwear for men (except footwear with waterproof molded bottoms, including bottoms comprising an outer sole and all or part of the upper and except footwear with insulation that provides protection against cold weather) whose height from the bottom of the outer sole to the top of the upper does not exceed 15.34 cm, valued over $26/pr; where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6402.91.42), the foregoing other than footwear described in heading 9902.13.95 FreeNo changeNo changeOn or before 12/31/2023.74871. Women's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.89  Footwear for women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64) that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm, valued over $27/pr (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023.74872. Children's protective active footwear with waterproof soles, valued over $18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.90  Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, valued over $18/pr (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023.74873. Men's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.91  Footwear for men, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, valued over $27/pr, which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023.74874. Children's footwear valued over $15 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.92 Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, which provides protection against water that is imparted by the use of a laminated textile fabric, valued over $15/pr (provided for in subheading 6402.91.50); the foregoing, if valued over $18/pr, without openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot FreeNo changeNo changeOn or before 12/31/2023.74875. Women's protective active footwear, valued over $25 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.93 Footwear for women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, valued over $25/pr, which provides protection against water that is imparted by the use of a laminated textile fabric, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm (provided for in subheading 6402.91.50); the foregoing, if valued over $27/pr, has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot 17.4%No changeNo changeOn or before 12/31/2023.74876. Women's rubber or plastic footwear covering the ankle with fox-like bandingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.94 Women's footwear with outer soles and uppers of rubber or plastics, with or without foxing or foxing-like band, such footwear covering the ankle, with closed toe or heel; valued over $6.50 but not over $12/pr, the foregoing other than sports footwear and protective or slip-on type footwear (provided for in subheading 6402.91.80) 6.3%No changeNo changeOn or before 12/31/2023.74877. Cheer shoes covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.95 Women’s footwear with outer soles and uppers of rubber or plastics; such outer soles measuring not over 14 mm in thickness, such footwear covering the ankle, with a welded thermoplastic polyurethane external ankle brace in each shoe, valued over $12/pr and weighing not more than 0.5 kg/pr (provided for in subheading 6402.91.90) FreeNo changeNo changeOn or before 12/31/2023.74878. Footwear for women, with 90 percent of the external surface of rubber or plastic, valued $15–$22 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.96 Footwear for women with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, such footwear other than tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than work footwear; the foregoing valued $15/pr or higher and not over $22/pr (provided for in subheading 6402.99.31) 5.5%No changeNo changeOn or before 12/31/2023.74879. Sideline cheer shoesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.97 Women’s footwear with outer soles of rubber or plastics measuring not over 14 mm in thickness and with uppers of plastics, such footwear designed for use in cheerleading activities, weighing no more than 0.5 kg/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023.74880. Men's athletic footwear, valued under $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.98 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, the foregoing for men, not covering the ankle and valued not over $9/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023.74881. Athletic footwear for women, valued not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.27.99 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, for women, not covering the ankle, valued not over $9/pr (provided for in subheading 6402.99.31), the foregoing other than footwear for women designed for use in cheerleading activities FreeNo changeNo changeOn or before 12/31/2023.74882. Athletic footwear for children, valued not over $8 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.01 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, for persons other than men or women, such footwear not covering the ankle and valued not over $8/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023.74883. Men's golf shoes, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.02 Men's golf shoes, designed to be worn on- or off- course, with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, valued $15/pr or higher (provided for in subheading 6402.99.31) 3.3%No changeNo changeOn or before 12/31/2023.74884. Golf shoes other than for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.03 Golf shoes, designed to be worn on- or off-course, with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, valued $15/pr or higher, for persons other than men (provided for in subheading 6402.99.31) Free No changeNo changeOn or before 12/31/2023.74885. Men's rubber/plastic footwear, valued not over $5 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.04 Footwear for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued not over $5/pr, the foregoing other than house slippers, work footwear and tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6402.99.31) Free No changeNo changeOn or before 12/31/2023.74886. Women's rubber/plastic footwear, valued not over $6 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.05 Footwear for women, with outer soles and uppers of rubber or plastics, not covering the ankle, valued not over $6/pr, the foregoing other than house slippers, work footwear and tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6402.99.31) 4.3%No changeNo changeOn or before 12/31/2023.74887. Children's athletic shoes with glitter uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.06 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, having a foxing or a foxing-like band, other than for men or women; such footwear with outer soles and uppers of rubber or plastics with such uppers entirely covered with glitter on the exterior surface, valued over $6.50 but not over $12/pr (provided for in subheading 6402.99.80) FreeNo changeNo changeOn or before 12/31/2023.74888. Cheer shoes with sole less than 12 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.07 Women’s footwear with outer soles and uppers of rubber or plastics, each sole measuring not over 12 mm in thickness, the foregoing footwear designed for use in cheerleading activities, valued over $12/pr and weighing not over 0.5 kg/pr (provided for in subheading 6402.99.90) 1%No changeNo changeOn or before 12/31/2023.74889. Men's golf shoes with outers and uppers of rubber or plastics, valued over $19 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.08 Golf shoes for men, designed to be worn on- or off-course, with outer soles and uppers of rubber or plastics, valued over $19/pr (provided for in subheading 6402.99.90) 7.1%No changeNo changeOn or before 12/31/2023.74890. Golf shoes other than for men, outer soles and uppers of rubber or plastics, valued over $19 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.09 Golf shoes with outer soles and uppers of rubber or plastics, designed to be worn on- or off-courses, such footwear valued over $19/pr, for persons other than men (provided for in subheading 6402.99.90) FreeNo changeNo changeOn or before 12/31/2023.74891. Men's golf shoes, outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.10 Golf shoes for men, with outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers), not welt, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip and other than footwear which contains laminated textile with openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6403.19.30) 5%No changeNo changeOn or before 12/31/2023.74892. Men's oxford work footwear with metal safety toe and internal metatarsal protectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.11 Footwear for men, with outer soles of rubber or plastics and uppers of leather, not covering the ankle, each incorporating a protective toe cap of metal materials and an internal metatarsal guard meeting or exceeding ASTM F2413 standards (provided for in subheading 6403.40.60) FreeNo changeNo changeOn or before 12/31/2023.74893. Oxford-style leather footwear with metal safety toe and static dissipating protectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.12 Footwear for men or women, with outer soles of rubber or plastics and uppers of leather, not covering the ankle, each incorporating a protective toe cap of metal and with electrostatic dissipating properties meeting ASTM F2413 standards with an ESD classification of SD-10 (provided for in subheading 6403.40.60) FreeNo changeNo changeOn or before 12/31/2023.74894. Women’s leather footwear, lined with pigskin with zipper, valued $47–$60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.13 Footwear for women, with outer soles and uppers of leather, covering the ankle, each with zipper closure, lined wholly or in part with pigskin, valued over $47 but not over $60/pr, whose height from the bottom of the outer sole to the top of the upper is over 43 cm, with a heel height over 60 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023.74895. Women's leather footwear, lined with pigskin, valued $31–$40 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.14 Footwear for women, with outer soles and uppers of leather, covering the ankle, each lined wholly or in part with pigskin, with zipper closure, valued over $31 but not over $40/pr, whose height from the bottom of the outer sole to the top of the upper does not exceed 21 cm, with a heel height over 70 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023.74896. Women's slip-on cow/calf hair footwear, valued $50–$60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.15 Footwear of the slip-on type for women with outer soles and uppers of leather, covering the ankle, lined wholly or in part with pigskin, valued over $50 but not over $60/pr, whose height from the bottom of the outer sole to the top of the upper is over 50 cm, with a heel height over 90 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023.74897. Women’s leather footwear lined with sheepskinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.16 Footwear for women with outer soles and uppers of leather, having open toe and/or open heel and with buckle closure, with lining wholly or in part of sheepskin, valued over $23 but not over $27/pr, heel height under 26 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023.74898. Women’s leather slip-on footwear lined with sheep leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.17 Footwear for women, with outer soles and uppers of leather, each with open toe and/or open heel; of the slip-on type, that is, held to the foot without the use of laces or buckles or other fasteners; lined wholly or in part of sheep leather; valued over $18 but not over $26/pr; with heel height over 60 mm but not over 90 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023.74899. Women's leather slip-on footwear lined with pigskinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.18 Footwear for women with outer soles and uppers of leather; of the slip-on type, that is, held to the foot without the use of laces or buckles or other fasteners; with lining wholly or in part of pigskin, valued over $21 but not over $27/pr, heel height under 26 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023.74900. Women's leather footwear, lined with pigskin, valued $21–$27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.19 Footwear for women with outer soles and uppers of leather, with open toe and/or open heel and with buckle closure, with lining wholly or in part of pigskin, valued over $21 but not over $27/pr, with heel height over 60 mm but not over 90 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023.74901. Men's mid-cut work footwear with composite safety toe and waterproof leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.20 Work footwear for men, with outer soles of rubber or plastics and uppers of leather, covering the ankle to a height of less than 15.24 cm, each incorporating a protective toe cap of materials other than metal and with waterproof leather upper (provided for in subheading 6403.91.60) FreeNo changeNo changeOn or before 12/31/2023.74902. Men's leather upper footwear, San Crispino construction, valued over $32 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.21 Footwear for men, with uppers of leather (other than pigskin) and outer soles of rubber or plastics (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper), valued over $32/pr, covering the ankle but not covering the knee; other than work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than footwear designed as a protection against water; the foregoing footwear incorporating a stitch-down footwear construction technique where upper material is flared outward and wrapped around and under the edge of an extended insole board and the upper is then stitched close to the last and cemented to the sole (provided for in subheading 6403.91.60) FreeNo changeNo changeOn or before 12/31/2023.74903. Men's leather upper athletic footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.22 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for men, with uppers of leather (other than pigskin) and outer soles of rubber or plastics, in which elastic strips are attached to either side of the tongue and anchored beneath the insole (provided for in subheading 6403.91.60) 7.6%No changeNo changeOn or before 12/31/2023.74904. Women's footwear with leather uppers, lined with pigskin, valued $37–$43 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.23 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the ankle, zipper closure, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 42 cm but not over 49 cm, valued over $37 but not over $43/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74905. Women's footwear with leather uppers, lined with pigskin, valued $88–$102 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.24 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the ankle and calf of the leg, zipper closure, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 47 cm but not over 49 cm, valued over $88 but not over $102/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74906. Women's footwear with leather uppers, lined with pigskin, valued $24–$32 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.25 Footwear for women, with uppers of leather and outer soles of rubber or plastics, each with closed toe and closed heel, covering the ankle and with zipper closure, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 15 cm but not over 24 cm, with a heel height at least 85 mm, valued over $24 but not over $32/pr (provided for in subheading 6403.91.90) 3.8%No changeNo changeOn or before 12/31/2023.74907. Women's footwear with leather uppers, lined with pigskin, valued $57–$62 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.26 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, with the shaft of the boot covering the ankle but not extending to the knee, zipper closure, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 23 cm but not over 25 cm and with a heel height over 90 mm, such footwear valued over $57 but not over $62/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74908. Women's footwear with leather uppers, strap with closed toe and open heelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.27 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and open heel, a strap covering the ankle and zipper closure, valued over $24 but not over $26/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74909. Open toe women's footwear, valued over $23 but not over $27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.28 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with open toe, covering the ankle, having zipper closure at the medial side, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper does not exceed 18 cm, valued over $23 but not over $27/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74910. Slip-on footwear for women, valued over $24 but not over $27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.29 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, of the slip-on type, covering the ankle but not extending past the mid-calf, lined wholly or in part with pigskin, valued over $24 but not over $27/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74911. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with functional zippers on sidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.30 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the ankle, functional zipper on the medial side and a functional zipper on the lateral side, lined wholly or in part with pigskin, with foxing or foxing-like band, whose height from the bottom of the outer sole to the top of the upper does not exceed 14 cm, valued over $18 but not over $22/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74912. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 43–48 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.31 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the ankle, zipper closure, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 43 cm but not over 48 cm, valued over $43 but not over $57/pr (provided for in subheading 6403.91.90) 4.8%No changeNo changeOn or before 12/31/2023.74913. Women's footwear with leather uppers, lined with pigskin covering the kneeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.32 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the knee, zipper closure, lined wholly or in part with pigskin, valued over $40 but not over $45/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74914. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with zipper closure, height of 48–52 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.33 Footwear for women, with uppers of leather and outer soles of rubber or plastics, each with closed toe and closed heel, whose height from the bottom of the outer sole to the top of the upper is over 48 cm but not over 52 cm, zipper closure, lined wholly or in part with pigskin, valued over $76 but not over $80/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74915. Women's footwear with leather uppers, open toe with strap and buckle, valued $14–$25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.34 Footwear for women, with outer soles of rubber or plastics and uppers of leather, open toe, each with a strap that wraps around the leg and a functional buckle, valued over $14 but not over $25/pr (provided for in subheading 6403.91.90) 5.1%No changeNo changeOn or before 12/31/2023.74916. Women's slip-on footwear with bovine leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.35 Footwear for women, with outer soles of rubber or plastics and uppers of bovine leather, each with closed toe and closed heel, of the slip-on type and with elasicized straps around the ankle, such footwear valued over $12 but not over $14/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74917. Women's footwear with leather uppers, lined with pigskin with adjustable lacesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.36 Footwear for women, with outer soles of rubber or plastics and uppers of leather, closed toe and heel, such footwear covering the ankle, having closure with adjustable laces, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 21 cm but not over 23 cm, with a heel height of at least 75 mm, valued over $36 but not over $38/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023.74918. Men's waterproof leather footwear, valued $27 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.37 Footwear for men, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), such footwear not covering the ankle, valued $27/pr or higher, designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.60), the foregoing other than footwear with openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture 4.1%No changeNo changeOn or before 12/31/2023.74919. Men's or boys' golf shoes, valued $30 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.38 Golf shoes for men, youths and boys, designed to be worn on- or off-course, with outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers), valued $30/pr or higher, such footwear not covering the ankle, other than footwear which contains laminated textile with openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6403.99.60) 4.7%No changeNo changeOn or before 12/31/2023.74920. Competitive cheer shoes with leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.39 Women’s footwear with uppers of leather and outer soles of rubber or plastics, such soles measuring not over 9 mm in thickness, the foregoing designed for use in cheerleading activities, valued over $2.50/pr and weighing no more than 0.5 kg/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74921. Children's waterproof leather footwear, not covering the ankle, valued $14 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.40 Footwear for persons other than men or women, with uppers of leather (other than of pigskin) and outer soles of rubber or plastics (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than slip-on footwear), not covering the ankle, valued $14/pr or higher; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a laminated textile fabric (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74922. Women's footwear with leather uppers, open toe with strap and buckle, valued $12.50–$28 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.41 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with open toe, a strap that covers less than 50 percent of the ankle bone and includes a functional buckle and a heel height of at least 40 mm but no higher than 110 mm, valued at $12.50 or more but not over $28/pr (provided for in subheading 6403.99.90) 6.6%No changeNo changeOn or before 12/31/2023.74923. Women's footwear with leather uppers, closed toe with strap and buckleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.42 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe, a strap that covers less than 50 percent of the ankle bone and includes a functional buckle, a heel height of at least 40 mm but no higher than 110 mm, valued at $16 or more but not over $20/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74924. Women's footwear with leather uppers, with strap and buckle, valued $27–$40 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.43 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with a strap that wraps around the leg above the ankle bone and includes a functional buckle, a heel height of 92 mm or more but not over 97 mm, valued at $27 or more but not over $40/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74925. Women's footwear with leather uppers, with strap and buckle, valued $12.70–$18.70 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.44 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with a strap that wraps around the leg above the ankle bone and includes a functional buckle, a heel height of at least 75 mm but no higher than 105 mm, valued at $12.70 or more but not over $18.70/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74926. Children's leather upper athletic footwear, valued not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.45 Tennis shoes, basketball shoes and the like, for persons other than men or women, such footwear with uppers of leather and outer soles of rubber or plastics, valued over $2.50/pr but not over $9/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023.74927. Men's athletic type footwear with uppers of textile materials of vegetable fibers and outer soles of rubber or plastic with textile flockingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.46 Men's footwear with uppers of vegetable fibers and outer soles of rubber or plastics, having outer soles with textile materials having the greatest surface area in contact with the ground, of an athletic type, with or without foxing or foxing-like band; such footwear valued over $6.50 but not over $12/pr (provided for in subheading 6404.11.81) FreeNo changeNo changeOn or before 12/31/2023.74928. Athletic footwear for men, with a bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.47 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for men, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, such footwear having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10.3%No changeNo changeOn or before 12/31/2023.74929. Athletic footwear for women, with a bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.48 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for women, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, each having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10%No changeNo changeOn or before 12/31/2023.74930. Athletic footwear for children, bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.49 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for persons other than men and women, such footwear with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 7.7%No changeNo changeOn or before 12/31/2023.74931. Athletic footwear for men, valued over $6.50 but not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.50 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for men, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, in which elastic strips are attached to either side of the tongue and anchored beneath the insole, valued over $6.50 but not over $9/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10.3%No changeNo changeOn or before 12/31/2023.74932. Athletic footwear for children, valued over $6.50 but not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.51 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for persons other than men or women, such footwear with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, in which elastic strips are attached to either side of the tongue and anchored beneath the insole, valued over $6.50 but not over $9/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 6.8%No changeNo changeOn or before 12/31/2023.74933. Men's waterproof footwear, valued over $15 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.52 Footwear for men, with outer soles of rubber and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), each with closed toe and closed heel, covering the ankle, lace-up, athletic type, valued over $15/pr, other than ski boots, cross country ski footwear and snowboard boots; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile in the upper (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2023.74934. Men's waterproof footwear, valued over $13 per pair, not covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.53 Footwear for men, with outer soles of rubber and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), each with closed toe and closed heel, not covering the ankle, lace-up, athletic type, valued over $13/pr; other than ski boots, cross country ski footwear and snowboard boots; the foregoing footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile in the upper (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2023.74935. Women's waterproof footwear, valued over $15 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.54 Footwear for women, with outer soles of rubber and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), each with closed toe and closed heel, covering the ankle, lace-up, athletic type, valued over $15/pr; other than ski boots, cross country ski footwear and snowboard boots; the foregoing footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile in the upper (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2023.74936. Women's waterproof footwear, valued over $13 per pair, not covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.55 Footwear for women, with outer soles of rubber and uppers of textile materials (except vulcanized footwear and footwear with waterproof molded or vulcanized bottoms, including bottoms comprising an outer sole and all or part of the upper, and except footwear designed to be protective that is incomplete in its condition as imported), each with closed toe and closed heel, below the ankle, lace-up, athletic type, valued over $13/pr, other than ski boots, cross country ski footwear and snowboard boots; such footwear designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection is imparted by the use of a laminated textile in the upper (provided for in subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2023.74937. Cheer shoes with uppers of textile materialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.56 Footwear for women, with outer soles of rubber or plastics measuring not over 14 mm in thickness and with uppers of textile materials, such footwear designed for use in cheerleading activities, valued over $12/ pr and weighing no more than 0.5 kg/pr (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2023.74938. Men's golf shoes, uppers of textile materialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.57 Golf shoes designed to be worn on- or off- course, for men, with outer soles of rubber or plastics and uppers of textile materials, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued at $15/pr or higher, other than footwear which contains laminated textile with openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6404.11.90) 16.6% No changeNo changeOn or before 12/31/2023.74939. Golf shoes other than for men, uppers of textile materialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.58 Golf shoes other than for men, designed to be worn on- or off-course, with outer soles of rubber or plastics and uppers of textile materials, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued over $15/pr or higher, other than footwear which contains laminated textile with openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6404.11.90) 2.1% No changeNo changeOn or before 12/31/2023.74940. Women's footwear with textile uppers and 50 percent or more of the surface area of which is leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.59 Footwear for women, with outer soles of rubber or plastics and uppers of textile materials, having uppers of which over 50 percent of the external surface area (including any leather accessories or reinforcements) is leather, the foregoing other than sports footwear, tennis shoes, basketball shoes, training shoes and the like (provided for in subheading 6404.19.15) Free No changeNo changeOn or before 12/31/2023.74941. Shoe and boot coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.60 Footwear comprising shoe and boot covers, each measuring 10 cm or more in length and less than 50 cm in length and 10 cm or more in height and less than 50 cm in height, with outer soles plastics and uppers of non-woven fabric (provided for in subheading 6404.19.20) 23.7 %No changeNo changeOn or before 12/31/2023.74942. Women's footwear with textile uppers, open toes or heels, valued $15–$30 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.61 Footwear with outer soles of rubber or plastics, with uppers of textile material other than vegetable fibers and having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional note U.S. note 5 to chapter 64, with open toes or open heels or of the slip-on type, weighing 10 percent or more of rubber or plastics, valued $15/pr or higher but not more than $30/pr; the foregoing for women (other than house slippers) (provided for in subheading 6404.19.37) 11.3%No changeNo changeOn or before 12/31/2023.74943. Men's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.62 Footwear for men, with open toes or open heels, other than house slippers; the foregoing with outer soles of rubber or plastics and uppers of textile materials, such uppers consisting of straps not exceeding 26 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 16.4%No changeNo changeOn or before 12/31/2023.74944. Women's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.63 Footwear for women, with open toes or open heels and other than house slippers; such footwear with outer soles of rubber or plastics and uppers of textile materials, such uppers consisting of straps not exceeding 26 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 30.2%No changeNo changeOn or before 12/31/2023.74945. Children's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.64 Footwear for persons other than men or women, such footwear with open toes or open heels (other than house slippers), with outer soles of rubber or plastics and uppers of textile materials, with straps not exceeding 20 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 20.2%No changeNo changeOn or before 12/31/2023.74946. Oxford footwear with textile upper and composite toe, valued at $12–$20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.65 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $12/pr but not over $20/pr, each incorporating a protective toe cap of materials other than metal (provided for in subheading 6404.19.90) 0.2%No changeNo changeOn or before 12/31/2023.74947. Oxford-style footwear for men or women with textile uppers, with an alloy safety toecap and static dissipating protectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.66 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $12/pr, each incorporating a protective toe cap of alloy materials and with electrostatic dissipating properties meeting ASTM F2413 standards with an ESD classification of SD-10 (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023.74948. Oxford-style work footwear with steel safety toe and static dissipating protectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.67 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued at over $12/pr, incorporating a protective toe cap of steel and with electrostatic dissipating properties meeting ASTM F2413 standards with an ESD classification of SD-10 (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023.74949. Women's footwear, covering the ankle but not the knee, valued over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.68 Footwear for women, with outer soles of rubber or plastics and uppers of textile materials, valued over $24/pr, covering the ankle but not covering the knee (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023.74950. Men's textile upper footwear, not covering the ankle, valued over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.69 Footwear for men, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $24/pr (provided for in subheading 6404.19.90) 7.6%No changeNo changeOn or before 12/31/2023.74951. Oxford footwear with textile uppers and composite toe, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.70 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $20/pr, incorporating a protective toe cap of materials other than metal (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023.74952. Men's mid-cut footwear with a textile upper and a protective toe capSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.71 Footwear for men, with outer soles of rubber or plastics and uppers of textile materials, covering the ankle to a height of less than 15.24 cm, incorporating a protective toe cap of alloy materials, valued over $12/pr (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023.74953. Women's footwear with leather soles and textile uppers, open toes or heels, valued $12–$24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.72 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, each with open toe and/or open heel, not over 50 percent by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics, valued over $12.00 but not over $24.00/pr (provided for in subheading 6404.20.40) FreeNo changeNo changeOn or before 12/31/2023.74954. Footwear for women valued over $20 but not over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.73 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, with closed toe and closed heel, not over 50 percent by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics; such footwear with a heel counter of pig suede and a zipper at the back of the shoe, each shoe featuring at least one strap that wraps around the leg above the ankle and does not cover the ankle; the foregoing valued over $20 but not over $24/pr (provided for in subheading 6404.20.40) FreeNo changeNo changeOn or before 12/31/2023.74955. Women's footwear with leather soles and textile uppers, valued $15–$20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.74 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued over $15 but not over $20/pr, the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60) FreeNo changeNo changeOn or before 12/31/2023.74956. Women's footwear with leather soles and textile uppers, valued $20–$25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.75 Footwear for women, with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued over $20 but less than $25/pr; the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60) FreeNo changeNo changeOn or before 12/31/2023.74957. Women's footwear with cork soles and textile uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.76 Footwear for women, with uppers of textile materials and outer soles of cork or agglomerated cork, each with open toe and/or open heel, valued over $13 but not over $18/pr (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2023.74958. Men's footwear with felt soles, not covering the ankle, valued $20 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.77 Footwear for men, with uppers of which over 30 percent of the external surface is polyurethane measuring 0.25 mm in thickness, with cemented outer soles of which over 50 percent of the external surface is felt, having the characteristics required for normal use, including durability and strength; the foregoing not covering the ankle and valued $20/pr or higher (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2023.74959. Women's and girls' footwear with cork uppers, valued less than $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.78 Women's and girls' footwear with uppers of cork (other than disposable and designed for one-time use), valued less than $25/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74960. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.79 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear with closed toe and heel, covering the ankle, with a lace closure, having an upper with exterior surface area over 80 percent cow or calf hair, valued over $35 but not over $40/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74961. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, not covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.80 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, each with closed toe and closed heel, not covering the ankle, of the slip-on type, having an upper with exterior surface area over 70 percent cow or calf hair, valued over $35 but not over $40/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74962. Women's footwear with cow/calf hair uppers, valued $19–$25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.81 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, each with closed toe and closed heel, not covering the ankle, of the slip-on type, having an upper with exterior surface area over 85 percent cow or calf hair, valued over $19 but not over $25/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74963. Women's footwear with cow/calf hair uppers, valued $50–$55 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.82 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear covering the ankle, with zipper closure, with exterior surface area over 70 percent cow or calf hair, valued over $50 but not over $55/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74964. Women's footwear, leather soles and rubber/plastic uppers, valued $16–$18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.83 Footwear for women with uppers of rubber or plastics and outer soles of composition leather, with open toe and/or heel, valued over $16 but not over $18/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74965. Women's footwear with cow/calf hair uppers, valued $19–$34 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.84 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear covering the ankle, with zipper or buckle closure, with exterior surface area over 90 percent of cow or calf hair, valued over $19 but not over $34/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74966. Footwear for women, valued over $50 but not over $60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.85 Footwear of the slip-on type, for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear with closed toe and heel, covering the ankle, having an upper with exterior surface area over 90 percent cow or calf hair, whose height from the bottom of the outer sole to the top of the upper is over 42 cm, valued over $50 but not over $60/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023.74967. Calf hair upper footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.86 Footwear with uppers of calf hair (provided for in subheading 6405.90.90), the foregoing other than goods described in any other heading of this subchapter 3.1%No changeNo changeOn or before 12/31/2023.74968. Gaiters of man-made fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.87 Woven gaiters of man-made fibers, not containing elastomeric fiber, seamless, each with full front hook-and-loop closure, boot lace loop attachment, with webbing or cord at the top for tightening and boot strap at the bottom (provided for in subheading 6406.90.15) FreeNo changeNo changeOn or before 12/31/2023.74969. Hats of vegetable fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.88 Hats and other headgear of vegetable fibers, of unspun fibrous vegetable materials or of paper yarn, sewed (provided for in subheading 6504.00.30) FreeNo changeNo changeOn or before 12/31/2023.74970. HairnetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.89 Hair-nets (provided for in subheading 6505.00.01) 1%No changeNo changeOn or before 12/31/2023.74971. Cotton knit hats, valued $8 or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.90 Women's and girls' hats and other headgear, of cotton, knitted, other than visors or hats that provide no covering for the crown of the head; such goods valued up to $8 each (provided for in subheading 6505.00.15); the foregoing other than hats and other headgear described in subheading 9902.14.63 Free No changeNo changeOn or before 12/31/2023.74972. Babies' woven cotton hatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.91 Babies' headwear of cotton, not knitted (provided for in subheading 6505.00.20) Free No changeNo changeOn or before 12/31/2023.74973. Hats of man-made fiber, valued $5–$25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.92 Hats and other headgear, of man-made fibers, knitted or crocheted or made up from knitted or crocheted fabrics in the piece (but not in strips), not in part of braid, each valued at least $5 but not more than $12 (provided for in subheading 6505.00.60) 6.4% No changeNo changeOn or before 12/31/2023.74974. Waterproof and insulated hats with ear flaps, valued over $15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.93 Dome-shaped hats, of man-made fibers, each with ear flaps constructed entirely of 2-layer laminate consisting of woven face fabric wholly of polyester and expanded polytetrafluoroethylene (PTFE) membrane, each such hat fully lined with woven ripstop fabric wholly of nylon, the crown and earflaps having insulation wholly of polyester, adjustable by a 2 mm elastic cord covered in a braided textile sheath and back cord lock; such hats valued over $15 each (provided for in subheading 6505.00.90) Free No changeNo changeOn or before 12/31/2023.74975. Fishing wading staffsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.94 Wading sticks of carbon fiber, each measuring 3.5 cm to 4.5 cm in diameter, adjustable from approximately 129.5 cm to 142.2 cm in length and weighing 227 g; the foregoing not put up for sale in pairs (provided for in heading 6602.00.00) Free No changeNo changeOn or before 12/31/2023.74976. Plastic plants for aquariums, not glued or boundSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.95 Foliage and flowers of plastics, representing desert or underwater plants, each inserted directly into a base or suction cup, measuring not over 55.88 cm in height, not assembled by gluing or similar means or by binding with flexible materials such as wire, paper, textile materials or foil; the foregoing presented put up for retail sale as goods designed for a household terrarium or aquarium (provided for in subheading 6702.10.40) Free No changeNo changeOn or before 12/31/2023.74977. Natural stone ledger tile of sandstoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.96 Natural stone tiles of sandstone; such cut pieces each measuring less than 6.985 cm in width and 6.985 cm in length and collectively glued together or to a mesh backing to form a panel; such finished tiles measuring 15.24 cm or more but not over 40.64 cm in width and 45.72 cm or more but not over 60.96 cm in length (provided for in subheading 6802.10.00) Free No changeNo changeOn or before 12/31/2023.74978. Marble mosaic and pebble tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.97 Marble mosaic and pebble tiles, each with the individual mosaic and pebble pieces measuring 50.8 mm in width and ranging from 50.8 mm to 152.4 mm in length; each tile measuring approximately 304.8 mm wide and 304.8 mm long (provided for in subheading 6802.10.00) 2.6% No changeNo changeOn or before 12/31/2023.74979. Natural stone limestone tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.98 Natural stone tiles made of limestone quarried from India with a surface area greater than 101.6 mm square and ranging in size from 50.8 to 304.8 mm in width and 152.4 mm to 406.44 mm in length; the foregoing honed and 12.7 mm in thickness (provided for in subheading 6802.91.05) Free No changeNo changeOn or before 12/31/2023.74980. Natural stone marble tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.28.99 Natural stone tiles made of marble quarried from Greece, Italy, Turkey, and Spain, each tile with a surface area greater than 101.6 mm2; the foregoing in sizes ranging from 50.8 to 304.8 mm in width and 152.4 mm to 406.44 mm in length (provided for in subheading 6802.91.05) 1%No changeNo changeOn or before 12/31/2023.74981. Waterjet natural stone mosaic tileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.01 Waterjet cut mosaic tiles, composed of natural marble stone, such marble stone tiles measuring more than 7 cm in width and more than 7 cm in length and covering over 50 percent of the surface area, in combination with tiles of glass, metal, mother of pearl or other materials, with surface faces honed or polished and edges worked beyond simple straight cuts and affixed to a mesh backing, having a width not less than 22.86 cm but not more than 45.72 cm and a length not less than 20.32 cm but not more than 45.72 cm (provided for in subheading 6802.91.15) 2.2% No changeNo changeOn or before 12/31/2023.74982. Marble entertaining and servewareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.02 Serving trays, serving boards, cake stands, bowls, pastry boards, rolling pins and similar articles of marble, for preparing or serving food (provided for in subheading 6802.91.15) 1%No changeNo changeOn or before 12/31/2023.74983. Articles of marble for kitchen and dining roomSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.03 Coasters, trivets, paper towel holders, napkin holders and similar articles of marble, the foregoing designed for use in the home and not for contact with food (provided for in subheading 6802.91.15) 1%No changeNo changeOn or before 12/31/2023.74984. Natural stone ledger tiles of travertineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.04 Natural stone tiles of travertine, each composed of small, cut pieces of travertine; such cut pieces each measuring less than 69.85 mm in width and 68.85 mm in length and collectively glued to a mesh backing; such finished tiles measuring 152.4 mm or more but not over 406.4 mm in width and 457.2 mm or more but not over 609.6 mm in length (provided for in subheading 6802.91.25) 0.6% No changeNo changeOn or before 12/31/2023.74985. Travertine decorative tileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.05 Travertine decorative tiles with smooth-satin finish, rectangular-shaped, each tile measuring 50.8 mm or more but not more than 203.2 mm in width and 101.6 mm or more but not more than 304.8 mm in length (provided for in subheading 6802.91.25) Free No changeNo changeOn or before 12/31/2023.74986. Limestone decorative tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.06 Limestone decorative tiles each with smooth-satin finish and rectangular-shaped stones, each tile measuring in size from 12.7 mm to 101.6 mm in width and 152.4 mm to 406.4 mm in length (provided for in subheading 6802.91.25) Free No changeNo changeOn or before 12/31/2023.74987. Blank, embossed, and printed stoneware coaster disks and trivetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.07Blank, embossed and printed stoneware coaster disks and trivets (provided for in subheading 6912.00.48) Free No changeNo changeOn or before 12/31/2023.74988. Rolled green glass sheetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.08 Rolled glass in sheets, of a yellow-green color not colored throughout the mass, not finished or edged-worked, textured on one surface imparted by the rolling process, imported in sheets of a width not exceeding 1,600 mm and a length not exceeding 900 mm, having a thickness not exceeding 6 mm (provided for in subheading 7003.19.00) 0.2% No changeNo changeOn or before 12/31/2023.74989. Framed rear-view mirrorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.09 Framed rear-view mirrors, such goods comprising parts of machines of heading 8429 or vehicles of heading 8701, 8704 or 8430, such mirrors measuring not over 929 cm2 in reflecting area and not containing LED or fluorescent lighting (provided for in subheading 7009.10.00) 1.4%No changeNo changeOn or before 12/31/2023.74990. Wall mirrors, unframedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.10 Glass mirrors, unframed, each greater than 5,000 cm2 in reflecting area, not containing LED or fluorescent lighting, designed for mounting on the wall (provided for in subheading 7009.91.50) Free No changeNo changeOn or before 12/31/2023.74991. Wall mirrors, framedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.11 Glass mirrors, framed, each greater than 5,000 cm2 in reflecting area, not containing LED or fluorescent lighting, designed for mounting on the wall (provided for in subheading 7009.92.50) 3.1%No changeNo changeOn or before 12/31/2023.74992. Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.12 Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each other than those presented in sets (provided for in subheading 7013.28.20) 21.2% No changeNo changeOn or before 12/31/2023.74993. Double-walled insulated glass tumblersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.13 Double-walled drinking glasses of specially tempered borosilicate glass, with or without handles (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023.74994. Diamond-shaped stemmed wine glassesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.14 Hexagonal, stemmed wine glasses, each with diamond-shaped base and made from specially toughened borosilicate glass (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023.74995. Twisted-center stemless wine glassSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.15 Stemless wine glasses, each with twisted center indentation, of specially tempered borosilicate glass (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023.74996. Crystalline drinking glasses, without stems, not in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.16 Crystalline drinking glasses without stems, valued over $0.30 but not over $3 each, other than those presented in sets (provided for in subheading 7013.37.20) 21.1% No changeNo changeOn or before 12/31/2023.74997. Double-walled insulated glass bowlsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.17 Double-walled (insulated) bowls of specially tempered borosilicate glass, such bowls of a kind used for table or kitchen purposes (provided for in subheading 7013.49.10) Free No changeNo changeOn or before 12/31/2023.74998. Leaf-shaped glass decantersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.18 Leaf-shaped decanters of pressed and toughened (specially tempered) borosilicate glass (provided for in subheading 7013.49.10) Free No changeNo changeOn or before 12/31/2023.74999. Set of four appetizer plates made of glass with steel caddy holder, valued at $2 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.19 Set of four appetizer plates made of glass with steel caddy holder valued at $2 each (provided for in subheading 7013.49.20) Free No changeNo changeOn or before 12/31/2023.75000. Spice rack with glass jars and wooden lids valued not over $3 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.20 Spice racks, each presented with glass jars and wooden lids, valued not over $3 each (provided for in subheading 7013.49.20) Free No changeNo changeOn or before 12/31/2023.75001. Glass lens blanks for infrared applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.21 Glass lens blanks that are not optically worked, containing one or more of sulfur, selenium or tellurium, certified by the importer as suitable for infrared applications (CAS No. 57673–50–4, 39290–81–8, 1450602–84–2 or 1303–36–2) (provided for in subheading 7014.00.10) Free No changeNo changeOn or before 12/31/2023.75002. Hair accessories of glass beads, imitation pearls, and imitation stones, valued less than $7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.22 Hair accessories of glass beads, imitation pearls and imitation stones valued less than $7 (provided for in subheading 7018.90.50) Free No changeNo changeOn or before 12/31/2023.75003. Filter bags with acid-resistant coating, of woven fiberglass laminated to ePTFE, weighing at least 325 g/m2 but not over 350 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.23 Filter bags with acid-resistant coating; such bags of woven fiberglass fabric laminated to an expanded polytetrafluoroethylene (ePTFE) membrane, coated with an acid-resistant on its backing, weighing at least 325 g/m2 but not over 350 g/m2; the foregoing with a burst strength of 4137 kPA (600 psi) or higher per ASTM D3786 (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023.75004. Fiberglass replacement wicks for outdoor garden torchSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.24 Replacement wicks exclusively of fiberglass for garden, patio and table top burning torches of subheading 9405.50, the foregoing for outdoor use (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023.75005. Filter bags of woven fiberglass fabric laminated to an ePTFE, with a polytetrafluoroethylene coated backing, not acid resistant, weighing at least 721 g/m2 but not over 771 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.25 Filter bags of woven fiberglass fabric without an acid-resistant coating; laminated to an expanded polytetrafluoroethylene (ePTFE) membrane with a polytetrafluoroethylene coated backing, weighing at least 721 g/m2 but not over 771 g/m2; the foregoing with a burst strength of 6205 kPa (900 psi) or higher per ASTM D3786 (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023.75006. Silver catalystSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.26 Silver exceeding 99.9 percent purity, in spherical shapes formed from silver anodes in an electrochemical process, such shapes with surface areas of 80 mm3 or greater (CAS No. 7440–22–4) and ready for use as catalysts (provided for in subheading 7106.91.50) Free No changeNo changeOn or before 12/31/2023.75007. Silver round blanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.27 Silver round blanks (CAS No. 7440–22–4), semimanufactured and weighing not more than 1,000 grams (provided for in subheading 7106.92.50) Free No changeNo changeOn or before 12/31/2023.75008. Ferroboron alloySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.28 Ferroboron alloys in powders, lumps, granules or chunks (provided for in subheading 7202.99.80) Free No changeNo changeOn or before 12/31/2023.75009. Cast iron nonmalleable threaded main body combo castings for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.29 Main body combo castings of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75010. Cast iron nonmalleable threaded vent caps for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.30 Threaded vent caps of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75011. Cast iron nonmalleable threaded bushings for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.31 Threaded bushings of nonmalleable cast iron to be installed to a residential fuel oil tank opening (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75012. Cast iron nonmalleable threaded tank adapters for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.32 Threaded tank adapters of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75013. Cast iron nonmalleable threaded fill alarm main body for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.33 Fittings of nonmalleable cast iron, each comprising the main body of a fill alarm designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75014. Cast iron nonmalleable threaded fill box caps for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.34 Threaded fill box caps of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75015. Cast iron nonmalleable threaded leg flanges for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.35 Threaded leg flanges of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023.75016. Portable gas cooking stovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.36 Portable propane gas camping stoves, each with one adjustable burner rated to generate up to 10,000 British thermal units (BTUs) of power, with casing of steel and pan support of steel covered with porcelain, the foregoing valued $4 or more but not over $20 each (provided for in subheading 7321.11.10) Free No changeNo changeOn or before 12/31/2023.75017. Portable outdoor cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.37 Portable outdoor cookers, fueled by natural gas or propane, put up in sets for retail sale (provided for in subheading 7321.11.10) 1.2% No changeNo changeOn or before 12/31/2023.75018. Self-anchored beverage containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.38 Self anchoring beverage containers made of stainless steel with a base partially made of orange colored silicone material with said orange silicone base measuring no more than 60.325 mm (provided for in subheading 7323.93.00) Free No changeNo changeOn or before 12/31/2023.75019. Stainless steel handmade kitchen sinksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.39 Handmade, top mounted, residential kitchen sinks of stainless steel, consisting of 1 or 2 bowls, 0.64 mm or more but not exceeding 1.2 mm in thickness, 13.97 cm or more but not exceeding 25.4 cm in depth, 43.18 cm or more but not exceeding 55.88 cm in width, and 68.58 cm or more but not exceeding 83.82 cm in length (provided for in subheading 7324.10.00) Free No changeNo changeOn or before 12/31/2023.75020. Loose frame basketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.40 Steel wire loose frame basket (provided for in subheading 7326.20.00) Free No changeNo changeOn or before 12/31/2023.75021. Two-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.41 Fire escape ladders of iron or steel, measuring not over 4.3 m in length when fully extended, with a ladder load rating of 170 kg and designed to be hung from a windowsill measuring 15 cm or more but not over 33 cm in width; such ladders each having window brackets and rungs (stairs) of steel and webbing of nylon that connect the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing designed for residential use and valued not over $28 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023.75022. Three-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.42 Fire escape ladders of iron or steel, measuring 4.4 m or more but not more than 7.4 m in length when fully extended, with a ladder load rating of 170 kg and designed to be hung from a windowsill measuring 15 cm or more but not over 33 cm in width; such ladders each composed of window brackets and rungs (stairs) of steel and webbing of nylon that connect the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing designed for residential use and valued not over $47 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023.75023. Work support stands of steelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.43 Portable work support stands of steel, each with a hand-tightened clamp (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023.75024. Locking fixtures of iron or steelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.44 Locking fixtures of iron and steel, the foregoing designed to secure moving parts of lithography machine modules or apparatus, and parts thereof (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023.75025. Stainless steel phone handle-and-stand accessoriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.45 Mobile phone handle-and-stand accessories of stainless steel, each comprising two circular slabs measuring 4 mm in thickness, with adhesive on one side of one circular slab, the slabs connected by an adjustable arm; valued not over $4.50 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023.75026. Circular and S-shaped stainless steel carabinersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.46 Carabiners or rings made of stainless steel, with a spring-loaded gate used to connect and secure non-load bearing components, valued no more than $10 (provided for in subheading 7326.90.86) 1%No changeNo changeOn or before 12/31/2023.75027. Pieces of refined unwrought copper cathode 99.9999 percent pureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.47 Pieces of copper cathode, refined and unrwought, 99.9999 percent pure, measured by glow discharge mass spectrometry (GDMS) to have sulfur content not exceeding 150 parts per billion (ppb), aluminum content not exceeding 15 ppb and iron content not exceeding 15 ppb (provided for in subheading 7403.11.00) Free No changeNo changeOn or before 12/31/2023.75028. Ultra-thin and wide-width aluminum foilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.48 Aluminum foil (whether or not printed, or backed with paper, paperboard, plastics or similar backing materials), rolled but not further worked, such foil of a thickness (excluding any backing) of 6.35 microns and with a width between 1085 mm to 1899 mm, or of a thickness of 7 microns to 9 microns with a width between 1549 mm to 1899 mm (provided for in subheading 7607.11.30) 1.9% No changeNo changeOn or before 12/31/2023.75029. Etched capacitor aluminum foil of a thickness 0.018–0.126 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.49 Etched capacitor foil of aluminum, 0.018 mm or more but not over 0.126 mm in thickness, electrochemically oxidized (formed) and containing 99.8 percent or more by weight of aluminum, of a kind used for manufacturing electrolytic capacitors (provided for in subheading 7607.19.10) Free No changeNo changeOn or before 12/31/2023.75030. Stove top coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.50 Kitchen stove top coffee makers of aluminum, each with a capacity not exceeding 3 liters (provided for in subheading 7615.10.71) Free No changeNo changeOn or before 12/31/2023.75031. Aluminum shower caddiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.51 Shower caddies made of aluminum wire with a dimension of 12 mm by 8 mm or less, designed to be hung over shower heads to hold bath accessories (provided for in subheading 7615.20.00) Free No changeNo changeOn or before 12/31/2023.75032. Step stools of aluminumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.52 Step stools of aluminum, each having three steps, of a width of no less than 22 cm, with a folding safety bar and rubber non-slip feet (provided for in subheading 7616.99.51) Free No changeNo changeOn or before 12/31/2023.75033. Aluminum laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.53 Articulated ladders of aluminum with a ladder load rating of 137 kg consisting of one or more pairs of locking joints and extendable sections, valued not over $100 (provided for in subheading 7616.99.51) 1.5%No changeNo changeOn or before 12/31/2023.75034. Circular and S-shaped aluminum carabinersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.54 Carabiner or rings of aluminum, either single or double, each with a spring-loaded gate used to connect and secure non-load bearing components, valued no more than $3.25 (provided for in subheading 7616.99.51) Free No changeNo changeOn or before 12/31/2023.75035. Stationary sprinklers of zincSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.55 Household irrigation sprinklers of zinc, designed to stay in one spot during use, with no moving irrigation arms and no adjustable watering patterns on the outside, of maximum dimension of 11 cm by 8.1 cm by 3.2 cm (provided for in subheading 7907.00.10) Free No changeNo changeOn or before 12/31/2023.75036. Tungsten waste and scrapSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.56 Tungsten (wolfram) waste and scrap (provided for in subheading 8101.97.00) Free No changeNo changeOn or before 12/31/2023.75037. Cobalt alloysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.57 Cobalt alloys (provided for in subheading 8105.20.30) 2.8%No changeNo changeOn or before 12/31/2023.75038. Certain gallium (Ga)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.58 Gallium (CAS No. 7440–55–3) (provided for in subheading 8112.92.10), the foregoing other than goods described in heading 9902.15.12 Free No changeNo changeOn or before 12/31/2023.75039. Niobium (columbium) rings no thicker than 20 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.59 Rings of Niobium (columbium) (other than unwrought, waste and scrap and powders), measuring not over 20 mm in thickness (provided for in subheading 8112.99.90) Free No changeNo changeOn or before 12/31/2023.75040. Tungsten secondary raw materialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.60 Used cermets and articles thereof, including waste and scrap, the foregoing imported for the extraction of tungsten (provided for in heading 8113.00.00) Free No changeNo changeOn or before 12/31/2023.75041. Gear-driven bolt cutters and pipe cuttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.61 Pipe cutters and bolt cutters, each with a gear-driven mechanism (provided for in subheading 8203.40.30) Free No changeNo changeOn or before 12/31/2023.75042. Rotary cuttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.62 Rotary cutting hand tools, of iron or steel, designed to cut fabrics and craft materials, each with a replaceable circular blade and plastic handle with blade lock (provided for in subheading 8205.51.30) Free No changeNo changeOn or before 12/31/2023.75043. Food gratersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.63 Food graters with blades or working surfaces of base metal, with nonworking parts of plastic, such graters not exceeding 31 cm in overall length (provided for in subheading 8205.51.30) 0.8%No changeNo changeOn or before 12/31/2023.75044. Hand tools for applying plastic clip fasteners to garmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.64 Hand tools of plastics, designed for insertion and application of plastic clip fasteners, such hand tools each with an outer body and internal mechanism of plastics, containing a replaceable hollow steel needle with an outside diameter measuring less than 2.4 mm through which a fastener is fed and inserted into the intended target material (provided for in subheading 8205.59.80) Free No changeNo changeOn or before 12/31/2023.75045. Steel workstations with vises adjustable by foot pedalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.65 Clamping workstations, each with steel vise, adjustable by foot pedal lever, weighing less than 20 kg, with a jaw width between 0 and 94 cm (provided for in subheading 8205.70.00) Free No changeNo changeOn or before 12/31/2023.75046. Fixed carbide cutter and roller cone drill bitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.66 Rotary rock drill bits, and parts thereof, each such bit with cutting part containing by weight over 0.2 percent of chromium, molybdenum or tungsten or over 0.1 percent of vanadium (provided for in subheading 8207.19.30), designed for use with rock drilling and earth boring tools of heading 8430 Free No changeNo changeOn or before 12/31/2023.75047. Rotary food gratersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.67 Rotary food graters, each incorporating blade drums of stainless steel and a suction base, operated by hand, weighing not more than 1.5 kg (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75048. Coffee pressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.68 Coffee presses designed to brew ground coffee, each consisting of a glass cylinder, a plastic or metal handle or frame and a stainless steel mesh filter; the foregoing having a capacity of 0.5 liters or more but not over 1.5 liters (provided for in heading 8210.00.00) 1.1% No changeNo changeOn or before 12/31/2023.75049. Vacuum insulated coffee servers with a brew-through lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.69 Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, having a brew-through lid, feet attached to the base and a hole at bottom of server for lever faucet attachment (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75050. Vacuum insulated coffee servers with no lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.70 Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, presented with base with feet but no lid and with a hole at bottom of server for lever faucet attachment (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75051. Vacuum insulated coffee servers with fitted hinged lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.71 Vacuum insulated coffee servers, each with outer layer and liner of steel, with a capacity over 2 liters, with tightly fitted hinged lid with a center hole designed to allow brewed beverages to pass directly into such server with top lever action for dispensing and steel base plate (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75052. Commercial vacuum insulated coffee servers with sight gaugeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.72 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, plastic base, a capacity over 2 liters, plastic carrying handle, bottom lever faucet, see-through contents window and a brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75053. Commercial vacuum insulated coffee servers with plastic baseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.73 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, plastic base, capacity over 2 liters, plastic carrying handle, bottom lever faucet and brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75054. Commercial vacuum insulated coffee servers with plastic base and standSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.74 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, with plastic base and stand, with a capacity over 2 liters, with plastic carrying handle, with bottom lever faucet and brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023.75055. Craft knives with fixed pen-like or retractable bladesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.75 Craft knives with fixed pen-like or retractable blade design, each with removable thin angled or scoop like blades of steel; such knives measuring between 152.4 mm and 228.6 mm in length and between 6.35 mm and 25.4 mm in diameter, valued between $0.50 and $2 each (provided for in subheading 8211.93.00) Free No changeNo changeOn or before 12/31/2023.75056. Craft knivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.76 Craft knives, each with thermoplastic over mold grip, maximum handle dimensions measuring 135 mm in length, 26 mm in width and 17 mm in height (provided for in subheading 8211.93.00); the foregoing other than craft knives with fixed pen-like or retractable blade design, with removable scoop like blades of steel Free No changeNo changeOn or before 12/31/2023.75057. Blades for craft knives with non-fixed bladesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.77 Blades for craft knives, non-fixed, angled or scoop like shaped; such blades not over 58 mm in length (provided for in subheading 8211.94.50) Free No changeNo changeOn or before 12/31/2023.75058. Ergonomic pinking shearsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.78 Ergonomic pinking shears, valued over $30/dozen, with contoured plastic handles and with stainless steel blades, with the lower blade extending a minimum of 7 mm past the end of the upper blade (provided for in subheading 8213.00.60) Free No changeNo changeOn or before 12/31/2023.75059. Spring-action scissorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.79 Scissors, each with a spring-action design that also features a slide lock and with only 1 loop handle, valued over $1.75/dozen (provided for in subheading 8213.00.90), the foregoing other than goods described in heading 9902.15.30 Free No changeNo changeOn or before 12/31/2023.75060. Electronic locks for lockersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.80 Electronically actuated locks, of a kind used for locking furniture, each enclosed in metal housing and operated by a keypad or radio-frequency identification device (RFID), such goods each containing a key slot to operate the lock with an electronic key with a built-in power jumper (provided for in subheading 8301.30.00) 1.6%No changeNo changeOn or before 12/31/2023.75061. Luggage locks of base metal, packaged for retail saleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.81 Luggage locks of base metal, packaged for retail sale, of a type compliant with standards of the Transportation Security Administration, such locks each keyed for opening with a universal master tool made and patented in the United States (provided for in subheading 8301.40.30) Free No changeNo changeOn or before 12/31/2023.75062. Key-operated door handles, push-pull-rotateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.82 Door locks, locksets and other locks of base metal, key-operated, suitable for use with interior or exterior doors, but excluding garage, overhead or sliding doors; such locks capable of unlatching door knobs or levers by pushing, pulling or rotating (provided for in subheading 8301.40.60) Free No changeNo changeOn or before 12/31/2023.75063. Vent mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.83 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the air vents of motor vehicles, each with a 25 mm diameter polished steel ball securely mounted on an aluminum die cast base containing a two-prong lever-release clip and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) 1.3% No changeNo changeOn or before 12/31/2023.75064. Dash mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.84 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the dashboard of motor vehicles, each with of a 25 mm diameter polished steel ball securely mounted on a machined aluminum base with adhesive material and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) 0.9% No changeNo changeOn or before 12/31/2023.75065. Windshield mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.85 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the windshield of motor vehicles, each with a 25 mm diameter polished steel ball securely mounted on a stamped and formed aluminum arm with a 72 mm diameter suction device and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) Free No changeNo changeOn or before 12/31/2023.75066. Steel latches with plastic plungersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.86 Steel latches, each measuring 5 cm in length and designed to secure the steps of a recreational vehicle in a locked position, such latches each containing a plunger of plastic measuring 1.7 cm by 1.5 cm and a compression spring (provided for in subheading 8302.30.30) Free No changeNo changeOn or before 12/31/2023.75067. Non-key-operated door handlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.87 Non-key-operated door handle assemblies, of base metal, suitable for use with interior or exterior doors, excluding garage, overhead or sliding doors; the foregoing with handles capable of opening a door by pushing, pulling or rotating (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023.75068. Curtain ringsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.88 Curtain or drapery rings of base metal, specially designed for use with curtain or drapery rods, presented in sets of 10 rings (provided for in subheading 8302.41.60) 2.2% No changeNo changeOn or before 12/31/2023.75069. BracketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.89 Brackets of iron or steel, of aluminum or of zinc, such brackets specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) 2.5%No changeNo changeOn or before 12/31/2023.75070. Curtain rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.90 Telescoping curtain rods of base metal, whether or not presented with mounting hardware (provided for in subheading 8302.41.60) 1.8%No changeNo changeOn or before 12/31/2023.75071. Curtain rod hardwareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.91 Endcaps of base metal, specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023.75072. Curtain tiebacksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.92 Tiebacks of base metal, specially designed for use with curtains or drapes (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023.75073. Curtain rod finialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.93Finials of base metal, specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023.75074. Curved shower rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.94 Curved shower rods of stainless steel and aluminum, each capable of being installed by tension or by mounting with wall brackets (provided for in subheading 8302.41.60) 0.8%No changeNo changeOn or before 12/31/2023.75075. Shower hooks and ringsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.95 Shower curtain hooks or rings, the foregoing of aluminum, of iron or steel or of zinc (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023.75076. Straight shower rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.96Straight shower rods, of aluminum or stainless steel, either designed to be mounted by means of tension or incorporating a dual mount permitting the mounting by either tension or by use of a bracket (provided for in subheading 8302.41.60)1.1%No changeNo changeOn or before 12/31/2023.75077. Steel window rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.97Tension or screw-mount curtain or drapery rods, made of closed tubing of steel (provided for in subheading 8302.41.60); the foregoing other than telescoping curtain rods of base metalFreeNo changeNo changeOn or before 12/31/2023.75078. Antitheft steel cases with digital locksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.98Reinforced safes of welded steel, each weighing 11.8 kg or less, valued $19 or more but not over $38, with digital lock (provided for in heading 8303.00.00)FreeNo changeNo changeOn or before 12/31/2023.75079. Stainless steel hose kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.29.99Mechanical kits each containing flexible hoses of base metal with fittings, clamps, manifolds and other hardware designed for use with machines and apparatus of subheading 8486.20.00 (provided for in subheading 8307.10.30)FreeNo changeNo changeOn or before 12/31/2023.75080. Stainless steel hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.01Flexible stainless steel hoses with fittings, designed for used with machines and apparatus of subheading 8486.20.00 (provided for in subheading 8307.10.30); the foregoing not presented in kits containing goods described in other subheadingsFreeNo changeNo changeOn or before 12/31/2023.75081. Wrist watch strap buckles not over 18 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.02Buckles of stainless steel, of a kind used for wrist watch straps measuring not over 18 mm (provided for in subheading 8308.90.60)FreeNo changeNo changeOn or before 12/31/2023.75082. Wrist watch strap buckles over 18 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.03Buckles of stainless steel, of a kind used for wrist watch straps measuring over 18 mm (provided for in subheading 8308.90.60)FreeNo changeNo changeOn or before 12/31/2023.75083. Used cylinder headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.04Used cast-iron cylinder heads designed for use in spark-ignition internal combustion piston engines (provided for in subheading 8409.91.99)0.8%No changeNo changeOn or before 12/31/2023.75084. Cylinder heads used solely or principally with certain enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.05Cast-iron cylinder heads for use solely or principally with engines of heading 8708, such engines designed to be installed in vehicles classifiable in subheading 8701.20 or 8704.23 and with bore greater than 126 mm (provided for in subheading 8409.99.91) Free No changeNo changeOn or before 12/31/2023.75085. Engine blocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.06Engine blocks, each weighing over 272 kg but not over 317 kg, for compression-ignition internal combustion piston engines (diesel or semi-diesel engines), such engines each having a cylinder capacity of approximately 12.4 liters and for vehicles of subheading 8701.20 or 8704.23 (provided for in subheading 8409.99.91) Free No changeNo changeOn or before 12/31/2023.75086. Swirler assemblies for turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.07Swirler assemblies, designed to be used in non-aircraft gas turbines (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023.75087. Barrels for fuel mixingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.08 Barrels of nickel alloy, for fuel mixing within non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023.75088. Injector assemblies for certain turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.09 Injector assemblies of fuel injection components, designed to deliver fuel in the combustion system for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023.75089. Stem assemblies for certain turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.10 Fuel tube air-swirlers forming stem assemblies of nickel alloys and stainless steel for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023.75090. Tip assemblies for non-gas turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.11 Tip assemblies of nickel alloy, for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023.75091. High pressure fuel pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.12 High pressure fuel pumps, each incorporating a dual layered damper enclosed with a multi-step stamped cover to aid in stabilizing pressure, certified by the importer to be used in regulating the fuel supply into the fuel rail, designed for use in gasoline direct injection (GDI) spark-ignition internal combustion piston engines (provided for in subheading 8413.30.90); the foregoing other than used goods 1.3% No changeNo changeOn or before 12/31/2023.75092. Dry scroll vacuum pumps 364x333x485 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.13 Dry scroll vacuum pumps, measuring approximately 364 mm in height, 333 mm in width and 485 mm in length, valued over $1,000 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75093. Dry scroll vacuum pumps 297x260x420 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.14 Dry scroll vacuum pumps, measuring approximately 297 mm in height, 260 mm in width and 420 mm in length, valued over $1,000 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75094. Dry scroll vacuum pumps 254x260x420 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.15 Dry scroll vacuum pumps, each measuring approximately 254 mm in height, 260 mm in width and 420 mm in length and valued over $1,000 (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75095. Dry scroll vacuum pumps 181x140x358 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.16 Dry scroll vacuum pumps, each measuring approximately 181 mm in height, 140 mm in width and 358 mm in length and valued over $1,000 (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75096. Turbomolecular vacuum pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.17 Turbomolecular vacuum pumps, valued over $1,000 each (provided for in subheading 8414.10.00) 0.2% No changeNo changeOn or before 12/31/2023.75097. Rotary vane vacuum pumps valued over $500 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.18 Rotary vane vacuum pumps, incorporating vanes mounted to a rotor inside a cavity, such pumps valued over $500 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75098. Vacuum diffusion pumps valued over $900 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.19 Vacuum diffusion pumps, using a high speed jet of vapor to direct gas molecules, valued over $900 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023.75099. Hand- or foot-operated air pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.20 Hand- or foot-operated air pumps (provided for in subheading 8414.20.00) 2.8%No changeNo changeOn or before 12/31/2023.75100. Roof vent fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.21 Ventilation fans, designed for permanent installation on the rooftop of recreational and specialty vehicles, each consisting of an electric D/C motor with an output wattage over 9 W but not exceeding 28 W, a plastic fan blade of a diameter between 15.24 cm and 30.48 cm and a base plate (provided for in subheading 8414.51.30) 2.8%No changeNo changeOn or before 12/31/2023.75101. 12-Amp corded electric leaf blowersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.22 Electric centrifugal blowers, of a kind used solely or principally for blowing leaves, each with a self-contained AC electric motor not exceeding 12 A and an output not exceeding 1.45 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023.75102. Cordless battery powered leaf blowers not exceeding 20 voltsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.23 Centrifugal blowers of a kind used solely or principally for blowing leaves, each powered by a self-contained DC lithium-ion battery not exceeding 20 V and an output not exceeding 0.04 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023.75103. Cordless battery powered leaf blowers between 20 and 60 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.24  Centrifugal blowers of a kind used solely or principally for blowing leaves, each powered by a self-contained DC lithium-ion battery greater than 20 V but not exceeding 60 V, and of an output greater than 0.04 kW but not exceeding 0.12 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023.75104. Fan assemblies for cab climate systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.25  Centrifugal fans designed to be used in cab climate systems, for heating, cooling or air circulation units in machinery or vehicles of headings 8429, 8701 or 8704 (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023.75105. Aquarium air pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.26  Air pumps designed for use in aquarium tanks having a volume of 3.78 liters or more but not over 1,135.7 liters, such pumps with housings of plastics and feet of rubber, powered by 120 V AC (provided for in subheading 8414.80.90) Free No changeNo changeOn or before 12/31/2023.75106. Heat pumps for residential useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.27  Heat pumps designed for residential use, each with copper piping, an aluminum plate-fin heat exchanger, a rotary inverter compressor and a fan covered with galvanized steel sheets, such pumps measuring between 555 mm and 702 mm in height, between 770 mm and 845 mm in width and between 300 mm and 363 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75107. Heat pumps (outdoor units) for split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.28  Heat pumps (outdoor units) designed for use with split air conditioner systems for residential use, such units consisting of copper piping, an aluminum plate-fin heat exchanger, a rotary inverter compressor and a fan, all of which is covered with galvanized steel sheets to form units measuring between 703 mm and 810 mm in height, between 845 mm and 946 mm in width and between 335 mm and 386 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75108. High-wall indoor unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.29  Heat pumps designed for residential use, consisting of a fan coil, electrical circuit boards, electrical components and motors, covered in a molded plastic casing, such heat pumps measuring between 280 mm and 343 mm in height, between 835 mm and 1,186 mm in width and between 198 mm and 258 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75109. Single-zone outdoor unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.30  Heat pumps designed for residential use, each consisting of a rotary compressor, a fan coil and aluminum plate-fin heat exchanger, covered in galvanized steel, such heat pumps measuring between 300 mm and 322 mm in depth, 770 mm in width and 555 mm in height (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75110. Mini heat pumps for split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.31  Heat pumps (outdoor units) designed for use with split air conditioner systems for residential use, such units each consisting of copper piping, aluminum plate-fin heat exchanger, a rotary inverter compressor and a pair of fans, all of which is covered with galvanized steel sheets to form units measuring 1,327.15 mm in height, 901.7 mm in width and 400 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75111. Multi-zone outdoor unit ductless systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.32  Heat pumps designed for residential use, each consisting of copper piping, aluminum plate-fin heat exchanger, a rotary inverter compressor, a pair of fans and covered in galvanized steel sheets, such heat pumps measuring 1,333 mm in height, 1,045 mm in width and 380 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75112. Indoor units of split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.33  Indoor units of split air conditioner systems, designed for use with ducted systems, consisting of motors, pumps and fans covered in steel casing, such units measuring approximately 1,400 mm in width, 447 mm in height and 898 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75113. Ductless 18000 BTU heat pumps, single zone inverterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.34  Heat pumps designed for residential use with ductless air conditioning machines, each with a motor, a fan, brazed tubes and aluminum plate-fin heat exchanger and covered in sheet metal, such heat pumps measuring between approximately 551.2 mm and 1,341.12 mm in height, between 779.8 mm and 899.2 mm in width and between 289.6 mm and 680.7 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75114. Single-phase heat pumpSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.35  Heat pumps designed for residential use with both ducted and ductless systems, each with two fans, finned tube and hermetic rotary compressor and covered in galvanized steel, measuring 154.9 cm in height, 101.1 cm in width and 37.1 cm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023.75115. Steel vacuum pitchers with plastic hinged lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.36  Vacuum insulated thermal pitchers, each with stainless steel interior and exterior, with a capacity exceeding 1 liter but not exceeding 2 liters, measuring approximately 27.9 cm or more but not over 30.5 cm in height, with plastic brew-through lid for direct brewing and plastic spout and handle for pouring, used and marketed for commercial coffee brewers of subheading 8419.81 (provided for in subheading 8419.90.95) Free No changeNo changeOn or before 12/31/2023.75116. Oil filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.37  Oil filters for use solely or principally with diesel engines, such engines producing 63 kW of power (provided for in subheading 8421.23.00) Free No changeNo changeOn or before 12/31/2023.75117. Battery powered nasal irrigatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.38  Battery-operated personal nasal irrigators (provided for in subheading 8424.89.90) Free No changeNo changeOn or before 12/31/2023.75118. Struts to absorb vibrationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.39  Spring struts designed to absorb vibration in household- or laundry-type washing machines, such struts each measuring in overall length 350 mm or more but not over 380 mm and in diameter approximately 35 mm or more but not over 40 mm, with 8 mm threads at each end (provided for in subheading 8450.90.60) Free No changeNo changeOn or before 12/31/2023.75119. Table saws (25.4 cm.), operable corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.40  Brushless table saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, each capable of being powered by either a 36 V DC lithium-ion battery or by AC power, with blade measuring 25.4 cm (provided for in subheading 8465.91.00), the foregoing other than goods described in any other heading of this subchapter Free No changeNo changeOn or before 12/31/2023.75120. Sliding miter saws (25.4 cm) with laser, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.41  Brushless miter sawing machines, each capable of being powered by either a 36 V DC lithium-ion battery or by AC power, not numerically controlled, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, with 25.4 cm blade, capable of adjusting bevel of cut, with laser guides and slide rail (provided for in subheading 8465.91.00) Free No changeNo changeOn or before 12/31/2023.75121. Electromechanical rotary hammers, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.42  Rotary hammer tools, of a kind for working in the hand, each with self-contained brushless electromechanical motor, such tools capable of performing drilling and chiseling and of being powered both by a 36 V DC lithium-ion battery and by AC power, with a minimum speed of 260 RPM and a maximum speed of 590 RPM (provided for in subheading 8467.21.00) 0.9% No changeNo changeOn or before 12/31/2023.75122. Electromechanical hammer impact drivers, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.43  Hand-held brushless electromechanical impact drivers, designed to drive screws at varying speeds, each capable of being powered by a 36 V DC lithium-ion battery or by AC power as required by the user (provided for in subheading 8467.21.00) Free No changeNo changeOn or before 12/31/2023.75123. Rotary hammer drill tools with self-contained electric motorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.44  Rotary drill and hammer tools with self-contained electric motor, each with pneumatic hammering mechanism designed to engage with carbide drill bits and an electromechanical mechanism that separates the drive from the internal gearings, each with rated amperage that does not exceed 9 A, and with triaxial vibration values, measured in accordance with European Norm 60745, that does not exceed 17 m/s2 (provided for in subheading 8467.21.00) 0.5% No changeNo changeOn or before 12/31/2023.75124. Drill driver tools with self-contained electric motorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.45  Drill driver tools with self-contained electric motor, each encased in a rubberized glass-fiber reinforced casing that engages a smooth or slotted shank drill-bit, powered by 10.8 V, 21.6 V or 120 V, with rated amperage that does not exceed 12 A, and with triaxial vibration values, measured in accordance with European Norm 60745, that does not exceed 3.5 m/s2 (provided for in subheading 8467.21.00) Free No changeNo changeOn or before 12/31/2023.75125. ExtrudersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.46  Extruders, designed for processing thermoplastics, with a screw size of 6.4 cm or greater (provided for in subheading 8477.20.00) 2.2% No changeNo changeOn or before 12/31/2023.75126. Three-dimensional drawing pensSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.47  Three-dimensional (3D) drawing devices, each with an exterior on/off switch, dual control buttons to activate the device’s motor or control speed of extruding filament, removable metal nozzle and removable maintenance panel, such drawing devices measuring between 10 mm and 50 mm in length and between 5 mm and 20 mm in width (provided for in subheading 8477.80.00) Free No changeNo changeOn or before 12/31/2023.75127. Professional grade three-dimensional drawing pensSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.48  Three-dimensional (3D) drawing devices, each with dual control buttons to activate the device’s motor or control the direction of the extruding filament, an exterior liquid crystal display (LCD), a magnetically affixed removable panel and removable metal nozzle, such drawing devices measuring between 5 cm and 15 cm in length and between 1 cm and 3 cm in width (provided for in subheading 8477.80.00) Free No changeNo changeOn or before 12/31/2023.75128. Electric multi-functional blower vacuumsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.49  Electromechanical appliances capable of blowing, vacuuming and mulching, each with a self-contained AC electric motor not exceeding 12 A and an output not exceeding 1.45 kW (provided for in subheading 8479.89.65) Free No changeNo changeOn or before 12/31/2023.75129. Autosamplers (multisamplers) for liquid chromatographsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.50  Autosamplers (“multisamplers”) for liquid chromatographs, such autosamplers capable of lifting and handling both microliter plates and vials and each measuring approximately 320 mm in height, 468 mm in depth and 396 mm in width (provided for in subheading 8479.89.94) 0.2% No changeNo changeOn or before 12/31/2023.75130. Autosamplers (vialsamplers) for liquid chromatographsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.51  Autosamplers (“vialsamplers”) for liquid chromatographs, such autosamplers capable of lifting and handling only vials and measuring approximately 320 mm in height, 468 mm in depth and 396 mm in width (provided for in subheading 8479.89.94) 0.5% No changeNo changeOn or before 12/31/2023.75131. Hydraulic hammer assemblySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.52  Hydraulic hammers designed for use on backhoes, shovels, clamshells or draglines and suitable for use in demolishing concrete or asphalt (provided for in subheading 8479.89.94) 2.2% No changeNo changeOn or before 12/31/2023.75132. Segmented bladder-operated molds, with more than 25-inch rim diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.53  Segmented bladder-operated molds, designed to be used for molding/forming and curing “green tires” with a rim diameter measuring over 63.5 cm (provided for in subheading 8480.79.90), such tires for off-the-road use Free No changeNo changeOn or before 12/31/2023.75133. Used valves for directional controlSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.54  Used hydraulic directional control valves (provided for in subheading 8481.20.00) Free No changeNo changeOn or before 12/31/2023.75134. Keg spears with pressure release valvesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.55  Keg spears, each with automatic (not hand operated) relief valve designed to release pressure at approximately 30 bar (provided for in subheading 8481.40.00) Free No changeNo changeOn or before 12/31/2023.75135. Multiport distribution controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.56  Solenoid actuated valves equipped with multiple apparatus (up to two sub multi-port distribution controllers) for electrical control and 6, 8, 10 or 16 ports for variable refrigerant flow all of which is covered in a galvanized steel plate box with white powder coating, such valves measuring 323.85 mm in height and between 939.8 mm and 1,181.1 mm in width (provided for in subheading 8481.80.90) Free No changeNo changeOn or before 12/31/2023.75136. Subsea modular treesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.57  Subsea trees, each comprising an assembly of valves, capable of regulating and containing the hydrocarbon flow from a well, such trees also capable of preventing the release of hydrocarbons from a well into the environment (provided for in subheading 8481.80.90) 1.5% No changeNo changeOn or before 12/31/2023.75137. Flow selector unit-multi-port 6-branch engine crankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.58  Solenoid actuated control valves consisting of brazed copper pipes and galvanized steel plates, each designed for use with residential heat pumps and fan coils and measuring 215.9 mm in height, 1,056.64 mm in width and 568.96 mm in length (provided for in subheading 8481.80.90) Free No changeNo changeOn or before 12/31/2023.75138. Engine crankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.59  Engine crankshafts used in engines under headings 8407 or 8408, such crankshafts weighing between 275 kg and 650 kg, or between 100 kg and 130 kg (provided for in subheading 8483.10.30), the foregoing other than goods described in heading 9902.15.96 1.5% No changeNo changeOn or before 12/31/2023.75139. Turbocharger journal bearingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.60  Journal bearings, each designed to support and permit free rotation of a rotor within a turbocharger (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023.75140. Mid-range bearing housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.61  Mid-range bearing housings, shell cast and sand molded, of gray cast iron, machine finished and designed for compression-ignition internal combustion diesel engines with cylinder capacities of 5.9 liters or more but not exceeding 10 liters, each bearing housing with an overall length between 55 mm and 135 mm and weighing at least 6 kg but not over 25 kg (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023.75141. Heavy duty bearing housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.62  Heavy duty bearing housings, shell cast and sand molded of gray cast iron, machine finished, designed for compression-ignition internal combustion diesel engines, such engines with cylinder capacity of 10 liters or more but not exceeding 16 liters, each bearing housing with an overall length between 55 mm and 135 mm and weighing 6 kg or more but not exceeding 25 kg (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023.75142. Fixed ration gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.63  Fixed ratio gearboxes designed for use with generating sets of heading 8502 (provided for in subheading 8483.40.50) 2.4% No changeNo changeOn or before 12/31/2023.75143. Track drive gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.64  Track drive gear boxes, designed for use in machinery of heading 8429 or 8436 (provided for in subheading 8483.40.50) 1.5% No changeNo changeOn or before 12/31/2023.75144. Swing bearing assemblySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.65  Geared swing bearing assemblies, of a kind used to rotate the cab of machinery described in subheading 8429.52.10 (provided for in subheading 8483.90.50) 1.5% No changeNo changeOn or before 12/31/2023.75145. Gears for use in machinery or within enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.66  Transmission timing gears or gear drive gears, the foregoing of alloy steel and designed to be used in machinery or within an engine, such gears each weighing between 1.885 kg and 500 kg, measuring between 30 mm and 505 mm in diameter and between 15 mm and 285 mm in width (provided for in subheading 8483.90.50) Free No changeNo changeOn or before 12/31/2023.75146. 14Y stepper motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.67  Electric DC stepper motors of an output under 18.65 W, measuring between 20 mm and 39 mm in length (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023.75147. Air door actuatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.68  Air door actuator DC motor of an output under 18.65 W for heating, ventilating and air conditioning (HVAC) climate-control systems (provided for in subheading 8501.10.40) 2.1% No changeNo changeOn or before 12/31/2023.75148. Servo motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.69  Ferrite type DC electric motors, of a kind used to control air temperature in permanently installed heating, ventilation and air conditioning systems in the automotive industry, each motor with an operating voltage ranging between 8 V and 14.5 V (amp side voltage ranging between 10 V and 16 V), ring varistor, brush and D cut output shaft (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023.75149. DC brushed rhombic winding NdFeb magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.70  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 8 mm but not exceeding 15 mm (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023.75150. DC brushed rhombic winding NdFeB magnet motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.71  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 15 mm (provided for in subheading 8501.10.40) 0.4% No changeNo changeOn or before 12/31/2023.75151. DC brushed rhombic winding AlNiCo magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.72  Electric DC, brushed ironless core motors with rhombic winding and AlNiCo magnets, each motor with an output under 18.65 W (provided for in subheading 8501.10.40) 0.2% No changeNo changeOn or before 12/31/2023.75152. DC brushless rhombic winding NdFeB magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.73  Electric DC, brushless slotless motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 8 mm (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023.75153. DC brushed rhombic winding NdFeB magnet motors, with output over 18.65 but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.74  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023.75154. DC brushed rhombic winding AlNiCo magnet motors, with output over 18.65 W but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.75  Electric DC, brushed ironless core motors with rhombic winding and AlNiCo magnets, each motor with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023.75155. DC brushless slotless rhombic winding NdFeB magnet motors output over 18.65 W but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.76  Electric DC, brushless slotless motors consisting of rhombic winding and NdFeB magnets, each with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023.75156. DC brushed rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.77  Electric DC, brushed ironless core motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20) Free No changeNo changeOn or before 12/31/2023.75157. DC brushless slotless rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.78  Electric DC, brushless slotless motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20) Free No changeNo changeOn or before 12/31/2023.75158. MotorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.79  Electric DC motors, of an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20); the foregoing excluding brushed ironless core motors or brushless slotless motors containing rhombic winding and NdFeB magnets 2.6% No changeNo changeOn or before 12/31/2023.75159. DC motors of an output exceeding 74.6 W but not exceeding 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.80  DC motors of an output exceeding 74.6 W but not exceeding 735 W, weighing 2.6 kg, measuring 155 mm in length, each equipped with an electronic power steering control module with an exterior surface of carbon steel coated on both sides with an aluminum-silicon alloy; where the three phase neutral point is external to the motor and located within the control module as certified by the importer (provided for in subheading 8501.31.40) 2.5% No changeNo changeOn or before 12/31/2023.75160. DC motors, of an output exceeding 74.6 W but not exceeding 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.81  DC motors, of an output exceeding 74.6 W but not exceeding 735 W, each valued not over $18 (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 and DC motors with rhombic winding and NdFeB magnets 3.3% No changeNo changeOn or before 12/31/2023.75161. DC brushed rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.82  Electric DC, brushed ironless core motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 74.6 W but not exceeding 735 W (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 Free No changeNo changeOn or before 12/31/2023.75162. DC brushless slotless rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.83  Electric DC, brushless slotless motors containing rhombic winding and NdFeB magnets, each motor of an output exceeding 74.6 W but not exceeding 735 W (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 Free No changeNo changeOn or before 12/31/2023.75163. DC motors of an output exceeding 750 W but not exceeding 14.92 kWSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.84  DC motors of an output exceeding 750 W but not exceeding 14.92 kW, each weighing 3.04 kg or more but not over 3.37 kg, each measuring 187 mm or more in length but not over 198 mm, each equipped with an electronic power steering control module with an exterior surface of carbon steel coated on both sides with an aluminum-silicon alloy, in which the three phase neutral point is external to the motor and located within the control module as certified by the importer (provided for in subheading 8501.32.20) 2.1% No changeNo changeOn or before 12/31/2023.75164. DC electric motor for non-aircraft gas turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.85  Electric DC motors of an output exceeding 750 W but not exceeding 14.92 kW, such motors used in non-aircraft gas turbines (provided for in subheading 8501.32.20) Free No changeNo changeOn or before 12/31/2023.75165. AC alternatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.86  AC alternators with copper windings for diesel engines, gas engines or turbines, each weighing approximately between 57 kg and 250 kg, and rated from 1 kVA to 75 kVA (provided for in subheading 8501.61.00) Free No changeNo changeOn or before 12/31/2023.75166. AC alternators with copper windingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.87  AC alternators with copper windings for diesel engines, gas engines or turbines rated from 75 kVA to 375 kVA (provided for in subheading 8501.62.00) 1.8%No changeNo changeOn or before 12/31/2023.75167. Wound stators and rotor assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.88 Stators and rotors for the goods of heading 8501, for motors over 18.65 W, such motors being used in oilfield electrical submersible pumps (ESPs) (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75168. RotorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.89 Rotors suitable for motors of heading 8501 exceeding 18.65 W but not over 735 W (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75169. Stators for washing machines, with a 27-tooth designSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.90 Stators for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not exceeding 735 W, with a 27 tooth design, each having a variable speed range of zero to 1,200 revolutions per minute and having the capability of producing starting torque up to 5.7 kg-m; the foregoing stators for use in laundry appliances and each having a helical wrapped lamination, overmolded resin construction, a 4.2 to one tooth length/width ratio, and having the capability of 68 A-weighted decibel sound levels, each stator having a diameter of 260.6 mm and a maximum height of 58 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75170. Stators for washing machines, with an 18-tooth designSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.91 Stators for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not over 735 W, with an 18 tooth design, each having a variable speed range of zero to 900 revolutions per minute and having the capability of producing starting torque of up to 1.1 kg-m, the foregoing stators each having a nested helical wrapped lamination, an overmolded resin construction, and the capability of 60 A-weighted decibel sound levels, and having a diameter of 208 mm and a height of 45 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75171. Rotors for washing machines, with a height of 60.8 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.92 Rotors for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not over 735 W, each with 24 poles and a variable speed range of zero to 1,200 revolutions per minute and having the capability of producing starting torque of up to 5.7 kg-m, the foregoing rotors designed for use in a laundry appliance, with an overmolded resin construction and 20 percent contour discreet magnets capable of 68 A-weighted decibel sound levels, with a diameter of 296 mm and a height 60.8 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75172. Rotors for washing machines, with a height of 49 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.93 Rotors for brushless permanent magnet AC 3-phase motors exceeding 18.65 W but not over 735 W, with 24 poles, a variable speed range of zero to 900 revolutions per minute, producing starting torque of up to 1.1 kg-m, with an overmolded resin construction, designed to mount directly to the transmission input shaft, and including a flux ring for an electro-magnetic shifter, with a diameter of 236 mm and a height 49 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023.75173. 6 V lead-acid storage batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.94 6 V Lead-acid storage batteries, with a maximum length of 17 cm, maximum width of 9 cm and maximum height of 17 cm, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)0.3%No changeNo changeOn or before 12/31/2023.75174. 12 V lead-acid storage batteries, used for the auxiliary source of powerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.95 12 V Lead-acid storage batteries, of a kind used for the auxiliary source of power for burglar or fire alarms and similar apparatus of subheading 8531.10.00 (provided for in subheading 8507.20.80)2.5%No changeNo changeOn or before 12/31/2023.75175. Lead-acid storage batteries, used for wheelchairsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.96 12 V Lead-acid storage batteries, of a kind used for the source of power for wheelchairs and mobility scooters of subheading 8713.90.00 (provided for in subheading 8507.20.80)3.1%No changeNo changeOn or before 12/31/2023.75176. 12 V lead-acid storage batteries, rated at less than 15 ampere-hoursSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.97 12 V Lead-acid storage batteries, with a maximum length of 20 cm, maximum width of 10 cm and maximum height of 10 cm, rated at less than 15 ampere-hours, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)3%No changeNo changeOn or before 12/31/2023.75177. 12 V lead-acid storage batteries, rated at 15 ampere-hours or moreSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.98 12 V Lead-acid storage batteries, with a maximum length of 35 cm, maximum width of 18 cm and maximum height of 25 cm, rated at 15 ampere-hours or more, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)3.1%No changeNo changeOn or before 12/31/2023.75178. Cell box assemblies, weighing 15 kg or more but not over 18 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.30.99 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 175 watt-hour per kg, a minimum volumetric specific energy of 380 watt-hour per liter and weighing 15 kg or more but not over 18 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023.75179. Cell box assemblies, weighing 30 kg or more but not over 36 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.01 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 168 watt-hour per kg, a minimum volumetric specific energy of 370 watt-hour per liter and weighing 30 kg or more but not over 36 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023.75180. Cell box assemblies, weighing 36 kg or more but not over 49 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.02 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 180 watt-hour per kg, a minimum volumetric specific energy of 385 watt-hour per liter and weighing 36 kg or more but not over 49 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023.75181. Cell box assemblies NXSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.03 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 210 watt-hour per kg, a minimum volumetric specific energy of 445 watt-hour per liter and weighing 18 kg or more but not over 30 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023.75182. Food processors with a capacity greater than 2.9 liters but not exceeding 3.1 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.04 Electromechanical food processors, of a kind used for domestic purposes, with a self-contained electric motor with a minimum of two speeds and a sealable clear plastic bowl, the foregoing having a capacity greater than 2.9 liters but not exceeding 3.1 liters, each lid being attached to the plastic bowl with a hinge, the foregoing food processors having three paddle buttons, each button featuring an indicator light (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75183. Food processors with a capacity greater than 1.6 liters but not exceeding 2.2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.05 Electromechanical food processors, of a kind used for domestic purposes, with a self-contained electric motor with a minimum of two speeds and a sealable clear plastic bowl, the foregoing having a capacity greater than 1.6 liters but not exceeding 2.2 liters, each lid being attached to the plastic bowl with a hinge, the foregoing food processors having three paddle buttons, each button featuring an indicator light (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75184. Cordless hand blendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.06 Electromechanical cordless handheld food and beverage blending devices, of a kind used for domestic purposes, each with a self-contained electric motor, a non-removable rechargeable lithium ion battery, and a plastic housing with a brushed aluminum trim band; the foregoing blending devices, each having a battery indicator light on the top of the handle, a variable speed control button, a safety lock and a removable stainless steel blending arm (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75185. Cordless hand mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.07 Electromechanical cordless handheld food mixers, of a kind used for domestic purposes, each with a self-contained motor and a rechargeable lithium ion battery, the foregoing having at least seven speed options, a battery indicator light, and a handle containing a chrome plated speed control lever and a plastic button for ejecting beaters, each food mixer with the ability to stand on one end unassisted (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75186. Corded hand blendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.08 Electromechanical domestic corded handheld food and beverage blending devices, each with a self-contained electric motor and a plastic housing with a brushed aluminum trim band and a removable stainless steel blending arm, the foregoing not having a non-removable rechargeable lithium ion battery (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75187. Burr coffee grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.09 Electromechanical burr coffee grinders, of a kind used for domestic purposes, each with an aluminum trim band, internal portafilter holder that can accommodate multiple sizes of portafilters, a self-contained electric motor, the foregoing coffee grinders having one clear plastic top storage vessel and one clear plastic bottom storage vessel, having a rotary lever for selecting grind size immediately below the top storage vessel and a grinding enclosure containing a liquid crystal display, control buttons and a rotating knob for selecting desired coffee amount (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2023.75188. Electric food processors with bowl scraperSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.10 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a processing bowl with a capacity no greater than 1.9 liters, a twist-locking lid, a built­-in bowl scraper controlled by a rotating handle on the lid, a stainless steel S-blade for chopping and mixing and a reversible disc for slicing and shredding (provided for in subheading 8509.40.00) 1.2%No changeNo changeOn or before 12/31/2023.75189. Electric food processors with snap-locking lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.11 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 500 W, a processing bowl with a capacity greater than 1.9 liters but not exceeding 2.88 liters, a lid-locking mechanism incorporating one or more clips, a stainless steel S-blade for chopping and mixing and a blade for slicing and shredding (provided for in subheading 8509.40.00)2.6%No changeNo changeOn or before 12/31/2023.75190. Electric juice extractorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.12 Electromechanical juice extractors of a kind used for domestic purposes, each containing an electric motor with an output wattage of 800 W or greater, a chute measuring 7.62 cm in width, a pulp bin and a mesh filtering basket with an integrated cutting blade designed to separate pulp from juice (provided for in subheading 8509.40.00) 3.3%No changeNo changeOn or before 12/31/2023.75191. Electric drink mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.13 Electromechanical drink mixers of a kind used for domestic purposes, each including two-speed settings, a tiltable mixing head, a stainless steel mixing cup with a capacity no greater than 0.83 liters and no more than one spindle (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2023.75192. Spiralizing food processors with a capacity equal to or greater than 2.36 liters but not exceeding 2.64 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.14 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a capacity equal to or greater than 2.36 liters but not exceeding 2.64 liters, a twist-locking lid, spiral blade, ribbon blade, reversible stainless steel disc and stainless steel S-blade attachments (provided for in subheading 8509.40.00), the foregoing without a locking arm designed to secure the lid or a dough kneading blade FreeNo changeNo changeOn or before 12/31/2023.75193. Spiralizing food processors with a capacity equal to or greater than 2.83 liters but not exceeding 3.07 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.15 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a capacity equal to or greater than 2.83 liters but not exceeding 3.07 liters, a locking arm designed to secure the lid, a pour spout, spiral blade, ribbon blade, reversible stainless steel disk, S-blade and a dough blade designed for kneading (provided for in subheading 8509.40.00), the foregoing not including an attachment designed for dicing FreeNo changeNo changeOn or before 12/31/2023.75194. Dicing food processorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.16 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 600 W, a capacity of at least 3.31 liters, a locking arm designed to secure the lid, a pour spout, an attachment designed for dicing, a slicing blade, a shredding disc, a S-blade and a dough blade designed for kneading (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75195. Compact food processor with smoothie functionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.17 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 250 W, a capacity not exceeding 0.94 liters and two clamps designed to secure the lid (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75196. Juice extractorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.18 Electromechanical domestic juice extractors, each with a self-contained electric motor with an output wattage not exceeding 1100 W, an 8.89 cm wide chute and a pitcher with a capacity no greater than 1 liter (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75197. Integrated baby food making systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.19 Integrated baby food making systems, such systems including: (i) an electromechanical nutrient extractor of a kind used for domestic purposes to puree baby food, each with a self-contained electric motor with a maximum output wattage of 200 W and two interchangeable blade assemblies; (ii) an open-topped batch bowl with a capacity of 0.94 liters; (iii) a single-serve, double-handled tip-proof cup with a capacity of 0.29 liters and a twist-off lid; (iv) six single-serve storage cups, each with a capacity of 0.05 liters and twist-off lids with numerical dials; (v) a spatula; and (vi) a freezer tray with a six-cup grid and a lid (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75198. Electric juice mixers and grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.20 Electromechanical combination food grinders, juicers and mixers of a kind used for domestic purposes, each consisting of a base with a self-contained electric motor with an output wattage not exceeding 1,400 W, a stainless-steel blade assembly, and three interchangeable stainless-steel square jars with a capacity of 0.5 liters or more and not exceeding 1.5 liters, the foregoing with lids fitted with gaskets and locking tabs (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023.75199. Ultrasonic humidifiersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.21 Electromechanical ultrasonic humidifiers, each with self-contained electric motor, of a kind used for domestic purposes, with cool and warm mist, with clean transducer ultrasonic membrane light (provided for in subheading 8509.80.50)3.2%No changeNo changeOn or before 12/31/2023.75200. Automatic litterboxes, valued no more than $100Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.22 Litterboxes, each with self-contained electric motor powered by an external adapter that plugs into a wall socket or electrical outlet and may have batteries for back-up, such devices which rake and/or disperse cat waste into a compartment after a certain amount of time has passed once the mechanism is triggered by cat entering the litterbox; the foregoing designed for domestic use, valued no more than $100 (provided for in subheading 8509.80.50)FreeNo changeNo changeOn or before 12/31/2023.75201. Electric toothbrushesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.23 Battery-operated electric toothbrushes (provided for in subheading 8509.80.50)3.6%No changeNo changeOn or before 12/31/2023.75202. Ultrasonic cool/warm mist humidifiers with aromatherapySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.24 Ultrasonic humidifiers with self-contained electric motor, with options for warm or cool mist, four output settings, having a 3.785 liter tank capacity, a drawer for aromatherapy oils, with a rectangular base measuring 23.6 cm by 22.1 cm by 23.9 cm, weighing no more than 5 kg empty and valued $15 or more but not over $19 (provided for in subheading 8509.80.50) 0.8%No changeNo changeOn or before 12/31/2023.75203. 2-in-1 can openerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.25 Hand-held battery-operated automatic can openers, each with self-contained electric motor, such can openers with a weight not exceeding 1.36 kg exclusive of extra interchangeable parts or detachable auxiliary devices (provided for in subheading 8509.80.50)Free No changeNo changeOn or before 12/31/2023.75204. Food spiralizing devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.26 Food spiralizing devices of a kind used for domestic purposes, designed for use on electromechanical food stand mixers, such devices designed for peeling, coring and slicing fruits and vegetables and capable of cutting such food into spiral strands and shapes, the foregoing with four or more interchangeable cutting blades and a peeling blade (provided for in subheading 8509.90.55)Free No changeNo changeOn or before 12/31/2023.75205. Ceramic bowlsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.27 Ceramic bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.5 liters but not exceeding 4.9 liters, the foregoing each having a base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55)Free No changeNo changeOn or before 12/31/2023.75206. Food grinders for certain electromechanical stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.28 Food grinding devices designed for use on electromechanical domestic food stand mixers, each having a molded plastic or metal housing with a singular stainless steel blade, and an auger (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023.75207. Pasta press extruders for certain stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.29  Pasta-making devices designed for use on electromechanical domestic stand food mixers, each having a molded plastic housing with metal auger and cutting arm, the foregoing having five interchangeable steel discs for forming various pasta shapes (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023.75208. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 4.2 liters but not exceeding 4.8 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.30  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.2 liters but not exceeding 4.8 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and welded stainless steel base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) 0.7%No changeNo changeOn or before 12/31/2023.75209. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 2.8 liters but not exceeding 3.4 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.31  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 2.8 liters but not exceeding 3.4 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and welded stainless steel base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023.75210. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 5.6 liters but not exceeding 8.6 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.32  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 5.6 liters but not exceeding 8.6 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled edge and two welded stainless steel side brackets with circular holes designed to interlock with the arm of the stand mixer (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023.75211. Pasta rollers and cutters for stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.33  Metal pasta rolling and cutting devices designed for use on electromechanical food stand mixers, each not having a molded plastic housing (provided for in subheading 8509.90.55) 1%No changeNo changeOn or before 12/31/2023.75212. Glass bowls for certain electromechanical stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.34  Glass bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.5 liters but not exceeding 4.9 liters, the foregoing each having a base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023.75213. Body trimmers for detailed hair trimmingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.35  Hair clippers, with self-contained electric motor, vertical reciprocating stamped stainless steel blade and aluminum housing (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023.75214. Hair clipper setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.36  Hair clipper sets, with self-contained electric motor, comprised of blade guide combs and one or more hair clippers, wherein at least one clipper is corded, has a non-detachable ground steel blade and is used for human hair, all put up in sets for retail sale, valued at $5 or less (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023.75215. Rechargeable trimmers for trimming human hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.37  Hair clipper set, with self-contained electric motor, comprised of blade guide combs, detailers and one or more hair clippers, wherein at least one clipper has a rechargeable lithium-ion battery, a detachable ground steel blade and is used for human hair, all put up in sets for retail sale, valued at $6 or less (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023.75216. PCB assemblies for clippers and trimmersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.38  Subassemblies consisting of a printed circuit board, power connector, rechargeable lithium ion battery and motor, designed for use with hair clippers of subheading 8510.20.90 or shavers of subheading 8510.10.00 (provided for in subheading 8510.90.40) Free No changeNo changeOn or before 12/31/2023.75217. LED bicycle wheel spoke lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.39  Bicycle signaling lights, consisting of one light-emitting diode (LED), measuring between 2.54 to 12.192 cm in width and 2.54 to 4.572 cm in height, with mechanism to attach to wheel spokes, each light valued not more than $4 (provided for in subheading 8512.10.40) Free No changeNo changeOn or before 12/31/2023.75218. Bicycle rear lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.40  Electrical visual signaling equipment of a kind used as taillights on bicycles (provided for in subheading 8512.10.40) Free No changeNo changeOn or before 12/31/2023.75219. Portable electric lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.41  Portable battery powered, handheld LED lantern, other than lighting equipment of heading 8512, having a collapsible plastic body, measuring not greater than 22 cm in height (provided for in subheading 8513.10.40) Free No changeNo changeOn or before 12/31/2023.75220. Space heatersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.42  Fan-forced, portable electric space heaters, each having a power consumption of not more than 1.5 kW and weighing more than 1.5 kg but not more than 17 kg, whether or not incorporating a humidifier or air filter (provided for in subheading 8516.29.00) Free No changeNo changeOn or before 12/31/2023.75221. Microwave ovens with capacity not exceeding 22.5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.43  Microwave ovens of a kind used for domestic purposes, each having a capacity not exceeding 22.5 liters (provided for in subheading 8516.50.00) 1.7% No changeNo changeOn or before 12/31/2023.75222. Microwave ovens with capacity exceeding 22.5 liters but not exceeding 31 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.44  Microwave ovens of a kind used for domestic purposes, each having a capacity exceeding 22.5 liters but not exceeding 31 liters (provided for in subheading 8516.50.00) 1.7% No changeNo changeOn or before 12/31/2023.75223. Low-profile microwave ovens with electronic opening mechanism and integral range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.45  Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having a height not exceeding 28 cm and having oven capacity greater than 31 liters but not exceeding 32 liters and containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, the foregoing ovens with a width greater than 75 cm but not exceeding 77 cm and having two interior fan motors and an electronic opening mechanism (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023.75224. Low-profile microwave ovens with push button opening mechanism and integral range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.46  Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having a height not exceeding 28 cm, each having oven capacity greater than 31 liters but not exceeding 32 liters and containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, the foregoing ovens with a width greater than 75 cm but not exceeding 77 cm, and having a single interior fan motor and a push-button opening system (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023.75225. Low-profile microwave ovens with electronic opening mechanism and without a range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.47  Microwave ovens of a kind used for domestic purposes, each without a range hood, each having oven capacity greater than 31 liters but not exceeding 32 liters, the foregoing containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, and an electronic opening mechanism (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023.75226. Searing grillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.48  Electrothermic grills of a kind used for domestic purposes, each with a maximum temperature of 233 °C (provided for in subheading 8516.60.60); the foregoing excluding goods described in 9902.16.56 FreeNo changeNo changeOn or before 12/31/2023.75227. Automatic drip coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.49  Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each capable of brewing multiple servings and incorporating a removable water tank with a handle and having a liquid crystal display and control buttons adjacent to the removable water tank, and a brew button in the coffee maker base; the foregoing excluding coffee makers designed for permanent installation into a wall, cabinet or shelf, and excluding coffee makers designed to utilize coffee capsules or pods (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75228. Espresso machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.50  Electromechanical espresso makers of a kind used for domestic purposes, each with an aluminum trim band, each incorporating a removable water tank with a handle and having a metal or plastic enclosure containing seven indicator lights and four chrome plated control buttons, the foregoing with two temperature sensors to regulate water temperature (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75229. Coffee makers with dishwasher safe removable partsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.51  Automatic drip electric coffeemakers, each with latch-release removable and dishwasher safe water reservoir with a 2.83 liter capacity, brew basket and showerhead, valued not over $19 (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75230. Single-service coffee makers with milk frothersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.52  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew single servings using coffee capsules, each having a loading lever containing both stainless steel and plastic and a milk frother with a fold-up power base (provided for in subheading 8516.71.00), the foregoing excluding coffee makers with a removable reservoir FreeNo changeNo changeOn or before 12/31/2023.75231. Electric coffee makers with dual dispensersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.53  Electrothermic coffee machines of a kind used for domestic purposes, each with two dispensers to allow brewing using capsules and ground coffee, with a spent capsule collection bin and a single removable reservoir with a capacity equal to or greater than 1.65 liters (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75232. Electric coffee makers for brewing capsulesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.54  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew using only coffee capsules, each having a loading lever containing both stainless steel and plastic and a removable reservoir with a capacity no greater than 1.18 liters (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75233. Automatic or manual pour over coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.55  Electrothermic coffee machines of a kind used for domestic purposes, each capable of brewing multiple servings using an automatic drip or manual pour over with a capacity equal to or greater than 1.89 liters, the foregoing including a glass carafe, a cone-shaped brew basket and a permanent filter (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023.75234. Removable reservoir coffeemakersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.56  Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each capable of brewing multiple servings and incorporating a removable water tank with a handle, the foregoing excluding coffee makers with dome-shaped housing or designed for permanent installation into a wall, cabinet or shelf and excluding coffee makers designed to utilize coffee capsules or pods (provided for in subheading 8516.71.00); the foregoing excluding coffee makers with a brew button in the coffee maker baseFreeNo changeNo changeOn or before 12/31/2023.75235. Single serve coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.57  Electrothermic coffee machines of a kind used for domestic purposes, capable of brewing single servings using coffee capsules or ground coffee, each with not more than one water reservoir with a capacity not exceeding 0.41 liters, the foregoing including a coffee ground filter basket (provided for in subheading 8516.71.00) 3% No changeNo changeOn or before 12/31/2023.75236. 2-way coffee makers with a 12-cup carafe and a pod brewerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.58  Electrothermic coffee machines of a kind used for domestic purposes, each with dual dispensers to allow brewing single serving or multiple servings using capsules and ground coffee, a glass carafe with a capacity not exceeding 2.83 liters, and two separate non-removable water reservoirs, the foregoing without a spent capsule collection bin (provided for in subheading 8516.71.00) 3.2%No changeNo changeOn or before 12/31/2023.75237. Rapid cold brew and hot coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.59  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew both cold or hot coffee using coffee grounds with a rotating knob to select between settings (provided for in subheading 8516.71.00) Free No changeNo changeOn or before 12/31/2023.75238. Electric kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.60  Electrothermic kettles of a kind used for domestic purposes, each with a stainless-steel construction, 1.7-liter capacity, pop-up lid, removable mesh filters, and a handle having a translucent capacity indicator, the foregoing having a base with digital Liquid Crystal Display (LCD) paneled controls, including variable temperature settings (provided for in subheading 8516.71.00) Free No changeNo changeOn or before 12/31/2023.75239. Electric toasters with even-toast featureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.61  Electrothermic toasters of a kind used for domestic purposes, each toaster measuring 28.19 cm in length, 17.3 cm in width and 20.32 cm in height and incorporating two single-slice toaster slots measuring 13.7 cm in length at the top of the toaster, with a slide-out crumb tray, the foregoing with a function designed to turn off the center heating element after a certain toasting time has elapsed (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75240. Electric toasters with 6.5 inch slotsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.62  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 16.51 cm in length at the top of the oven, the foregoing with a function designed to turn off the center heating element after a certain toasting time has elapsed (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75241. Electric toasters with 37 mm wide slots, with an under-base cord wrapSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.63  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 37 mm in width at the top of the oven, with a slide-out crumb tray, under-base cord wrap, toast shade selector and a programmable setting to hold the toast in the slot for three minutes after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75242. 2- and 4- slot toasters, not having a button to keep toaster contents warm after toastingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.64  Electrothermic toasters, of a kind used for domestic purposes, with two or four toaster slots, each toaster slot with a width exceeding 3.8 cm but not exceeding 4 cm, the foregoing toasters each having one or two plastic buttons used to eject toaster contents and one or two plastic buttons used to lower power to heating elements for desired toasting; each toaster not having a button to keep toaster contents warm after toasting or a button to defrost, the foregoing toasters having one or two plastic knobs, each knob with no more than five options for selecting different degrees of shading, and a manual lift lever (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75243. 2-slot toasters, with a button to keep toaster content warm after toastingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.65  Electrothermic toasters, of a kind used for domestic purposes, each with two toaster slots, each toaster slot with a width exceeding 3.8 cm but not exceeding 4 cm, the foregoing toasters each having singular plastic buttons used to defrost, eject toaster contents, lower power to heating elements for desired toasting, and to keep toaster contents warm at the end of a completed toasting cycle, and each toaster having one plastic knob to select up to six varying degrees of shading, and a manual lift lever (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75244. Electric toasters with double-slice slotsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.66  Electrothermic toasters of a kind used for domestic purposes, each incorporating two 37 mm wide double-slice toaster slots at the top of the oven, with a slide-out crumb tray, under-base cord wrap, toast shade selector, and a programmable setting to hold the toast in the slot for three minutes after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75245. Electric toasters with 37 mm wide slots, with a retractable cordSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.67  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 37 mm in width at the top of the oven, with a slide-out crumb tray, retractable cord, toast shade selector and a manually activated setting to hold the toast in the slot after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023.75246. Electric pressure cookers rated more than 800 W but not more than 1,000 W, with a capacity of not less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.68  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of not less than 5 liters and rated from 800 W to 1,000 W (provided for in subheading 8516.79.00); the foregoing excluding pressure cookers with a lift-out steaming rack designed for roasting/steaming, extra lid gasket, measuring cup and paddle and variable temperature settings 0.1% No changeNo changeOn or before 12/31/2023.75247. Electric pressure cookers rated more than 1,200 W but not more than 1,400 W, with a capacity of less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.69  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of less than 5 liters and rated more than 1,200 W but not more than 1,400 W (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75248. Electric pressure cookers rated more than 1,000 W but not more than 1,200 W, with a capacity of less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.70  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of less than 5 liters, rated more than 1,000 W but not more than 1,200 W (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75249. Contoured heating padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.71  Electric heating pads with contoured shape measuring 38.1 cm in height and 60.96 cm in width, with removable waist strap that adjusts up to 2.16 m in circumference, with cut pile knit outer surface and four heat settings, valued not over $12, such heating pads not worn on or about the person (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75250. Slow cookers with non-stick ceramic coated stonewareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.72  Slow cookers with capacity from 5.678 liters to 6.624 liters, each having a stoneware insert with a ceramic-based nonstick coating, a locking gasket glass lid, digital control with three temperature settings and cooking timer, the foregoing valued over $15 but not over $22 (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75251. Heating padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.73  Electrothermic heating pads of nonwoven polyester with stamp welding, having a power consumption of not more than 50 W and weighing 0.635 kg, measuring 50.8 cm by 60.96 cm; the foregoing with a removable knit 100 percent polyester fleece cover, valued between $15 and $109 (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75252. Programmable slow cookers with digital displaySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.74  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped steel exterior and the following features: (i) a locking glass lid, (ii) a removable oval stoneware cooking pot with a capacity not exceeding 5.68 liters, and (iii) a single digital display with a knob used to control time and temperature settings, the foregoing without a thermometer probe (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75253. 8-Quart electric slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.75  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped steel exterior and the following features: (i) a non-locking glass lid, (ii) a removable oval stoneware cooking pot, (iii) a volume capacity of 7.57 liters or greater, and (iv) three heat settings (keep warm, low, and high), the foregoing without a digital display or thermometer probe (provided for in subheading 8516.79.00) 0.1%No changeNo changeOn or before 12/31/2023.75254. Programmable slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.76  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped exterior and the following features: (i) non-locking glass lid, (ii) a digital control panel, and (iii) a feature designed to automatically reduce temperature at the end of the cooking cycle, the foregoing without a timer display or thermometer probe (provided for in subheading 8516.79.00) 0.7% No changeNo changeOn or before 12/31/2023.75255. Electric slow cookers with locking lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.77  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped exterior and the following features: (i) a capacity not exceeding 4.73 liters, (ii) a glass lid, (iii) a removable oval stoneware cooking pot, and (iv) a locking lid (provided for in subheading 8516.79.00); the foregoing without a knob used to control time and temperature settings 0.8% No changeNo changeOn or before 12/31/2023.75256. Double flip waffle makers with removable gridsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.78  Electrothermic rotating waffle makers of a kind used for domestic purposes, each with two sets of double-sided round cooking plates, non-stick removable grids, a drip tray, and a locking handle (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75257. Ice cream waffle cone and bowl makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.79  Electrothermic ice cream waffle cone and bowl makers of a kind used for domestic purposes, each with two round non-stick cooking plates (provided for in subheading 8516.79.00), the foregoing including a plastic cone roller and a bowl mold Free No changeNo changeOn or before 12/31/2023.75258. Electric breakfast sandwich makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.80  Electrothermic sandwich cookers of a kind used for domestic purposes, each designed to be used with round bread and incorporating a cooking plate for eggs (provided for in subheading 8516.79.00); the foregoing excluding goods described in heading 9902.16.57 Free No changeNo changeOn or before 12/31/2023.75259. Pressure cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.81  Electrothermic pressure cookers of a kind used for domestic purposes, with a stainless-steel construction with a capacity of not less than 5.67 liters and an output wattage not exceeding 1,000 W, a lift-out steaming rack designed for roasting/steaming, extra lid gasket and a measuring cup and paddle, the forgoing with variable temperature settings (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75260. 10-quart programmable slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.82  Electrothermic slow cookers of a kind used for domestic purposes with a capacity greater than 7.57 liters but not exceeding 9.46 liters, each with a full-color litho-wrapped exterior, glass lid, removable round aluminum cooking pot, and a digital control display, the foregoing without a thermometer probe (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75261. Polished stainless steel 1.5-quart tea kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.83  Tea kettles of stainless steel, polished, each with a capacity of 1.41 liters (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75262. Egg bite makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.84  Electrothermic bite-sized egg makers, of a kind used for domestic purposes, each incorporating two circular cooking plates and a removable cover (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023.75263. Vacuum steel insulated coffee carafes, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.85 Vacuum insulated coffee carafes used with commercial coffee machines, with interior and exterior of stainless steel, each with a capacity over 1 liter but not over 2 liters and plastic brew-through lid for direct brewing commercial coffee machines provided for in subheading 8419.81 (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023.75264. Vacuum steel insulated carafes for household coffee machines, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.86  Vacuum insulated carafes for coffee makers of a kind used for domestic purposes, with interior and exterior of stainless steel, each with a capacity over 1 liter but not over 2 liters with brew through top for direct brewing (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023.75265. Vacuum steel bodies with inner and outer steel layersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.87  Vacuum vessel bodies, each with exterior layer of steel and vacuum liner of steel, with a capacity over 2 liters and a bottom port and top opening, the foregoing presented without top cover and bottom base (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023.75266. Lamp-holder housings of plasticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.88  Lamp-holder housings of plastics, containing sockets for screw-in Edison base (provided for in subheading 8536.61.00) Free No changeNo changeOn or before 12/31/2023.75267. 660 W, 125 V, lamp-holder with two 15 amp outletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.89  Lamp-holders, rated for 660 W and 125 V, each with two 15 amp outlets (provided for in subheading 8536.61.00) Free No changeNo changeOn or before 12/31/2023.75268. Combination duplex receptacle/outlet and USB charger, 15–20 amp, 125 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.90  Dual-use electrical wall outlets incorporating one or more built-in Universal Serial Bus (USB) chargers, rated at 15–20 amp and 125 V (provided for in subheading 8536.69.80) Free No changeNo changeOn or before 12/31/2023.75269. Range and dryer receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.91  Electrical receptacles consisting of straight blade outlets for mounting in walls, made of thermoplastic and steel, measuring not more than 3.4 cm in depth, 10.7 cm in height and 6.4 cm in width (provided for in subheading 8536.69.80) Free No changeNo changeOn or before 12/31/2023.75270. Residential grade receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.92  Electrical receptacles of thermoplastic and steel, consisting of two outlets for mounting in walls, each weighing not more than 58.1 g, and measuring not more than 2.5 cm in depth, 10.7 cm in height and 3.4 cm in width (provided for in subheading 8536.69.80) 1.4% No changeNo changeOn or before 12/31/2023.75271. Residential and commercial USB receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.93  Dual-use electrical wall outlets incorporating one or more built-in Universal Serial Bus (USB) chargers, made of a polycarbonate shell with steel framing and screws and internal circuit boards, weighing not more than 136.1 grams, and not exceeding 10.7 cm in height, 4.4 cm in width, and 4.3 cm in depth (provided for in subheading 8536.69.80) 1.5% No changeNo changeOn or before 12/31/2023.75272. Power stripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.94  6-outlet power strips of type B sockets of 125 V, with 14 gauge cord measuring 76.2 to 91.44 cm in length, the foregoing without surge protection (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023.75273. Surge protectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.95 6-outlet power strips of type B sockets of 125 V, with 14 gauge cord measuring 60.96 to 91.44 cm in length, with 400–10,180 joule rating for surge protection (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023.75274. Programmable controllers for architectural lightingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.96 Programmable controllers for architectural lighting effects and displays, with ethernet, digital visual interface (DVI) and DB9 ports, each in an aluminum enclosure without keyboard, capable of controlling greater than 3,000 control channels of lighting and of pixel mapping light-emitting diode (LED) arrays (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023.75275. Electronic modular control panels for generatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.97  Programmable electronic modular control panels, designed for monitoring and controlling generators and generating sets of heading 8501 and 8502, operating at a voltage not exceeding 1,000 V, and equipped with electrical control apparatus of heading 8535 or 8536, such as circuit breakers, auxiliary contactors, and relays, which provide a front panel user interface, such as control switches and/or a touch screen, for the electrical control and monitoring of the generator or generating set (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023.75276. Power distribution modules and programmable controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.98  Power distribution modules and programmable controllers, for a voltage not exceeding 1,000 V (provided for in subheading 8537.10.91), the foregoing of a kind used with machines and apparatus for the manufacture or inspection of semiconductor devices of subheading 8486.20.00 FreeNo changeNo changeOn or before 12/31/2023.75277. Glass capacitive touchscreen assemblies with LCDSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.31.99 Capacitive touchscreens bonded to liquid crystal display (LCD), equipped with two or more apparatus of heading 8536, for electric control or the distribution of electricity, consisting of two glass layers bonded by silicon adhesive with attached flexible printed circuit with surface mount technology components, each touchscreen with diagonal measuring between 10 cm and 41 cm (provided for in subheading 8537.10.91)FreeNo changeNo changeOn or before 12/31/2023.75278. Lamps containing deuterium gas without radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.01 Ultraviolet lamps filled with deuterium gas, each without radio-frequency identification device and valued over $200 (provided for in subheading 8539.49.00)FreeNo changeNo changeOn or before 12/31/2023.75279. Lamps containing deuterium gas with radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.02  Ultraviolet lamps filled with deuterium gas, each with radio-frequency identification device and valued over $200 (provided for in subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2023.75280. Fiber channel coaxial cables of silver-plated copper conductors and expanded ePTFE dielectricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.03  Fiber channel coaxial cables of silver-plated copper conductors and expanded polytetrafluoroethylene (ePTFE) dielectrics, jacketed with fluoropolymers; such bulk cables having an operating temperature ranging from minus 55 °C to 200 °C (provided for in subheading 8544.20.00) FreeNo changeNo changeOn or before 12/31/2023.75281. Insulated coaxial cables, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.04 Insulated coaxial cables, each with a polyvinyl chloride outer coating, an outside diameter of 4 mm or more but not over 10 mm, a length of 180 cm or more but not over 270 cm (provided for in subheading 8544.20.00), the foregoing of a kind used with medical ultrasonic scanning apparatus of subheading 9018.12.001%No changeNo changeOn or before 12/31/2023.75282. Coaxial cables insulated with ePTFE, vapor sealed, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.05 Coaxial cables insulated with expanded polytetrafluoroethylene (ePTFE), vapor sealed meeting the requirements of MIL-STD-202, method 122e, as certified by the importer (provided for in subheading 8544.20.00)0.6%No changeNo changeOn or before 12/31/2023.75283. Coaxial cables insulated with ePTFE, non-vapor sealed, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.06 Coaxial cables insulated with expanded polytetrafluoroethylene (ePTFE), non-vapor sealed (provided for in subheading 8544.20.00)3%No changeNo changeOn or before 12/31/2023.75284. Low speed automotive ethernet USB harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.07 USB 2.0 cable assemblies for automotive infotainment applications, 30 V AC (RMS)/30 V DC, rated current of 1 amp max/circuit, each with USB 4- or 5-wire cable, with or without drain wire, with USCAR-30 5-circuit plug, inline, or 4-circuit STD A receptacle connectors, solder terminated at both ends, for use as low speed Ethernet components such as in-vehicle databus, display, sensors and cameras (provided for in subheading 8544.30.00)FreeNo changeNo changeOn or before 12/31/2023.75285. High speed autolink cable USB harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.08 USB 2.0 cable assemblies for automotive infotainment applications, 30 V AC (RMS)/30 V DC, rated current of 1 amp max/circuit, each with USB 4-wire cable, with drain wire, USCAR-30 5-circuit plug or inline, 4-circuit illuminated STD A receptacle connectors, solder terminated at both ends, where the illumination is up to 1.0 FL, fixed or dimmable, for use as low speed Ethernet components such as in-vehicle databus, display, sensors and cameras (provided for in subheading 8544.30.00)FreeNo changeNo changeOn or before 12/31/2023.75286. Insulated electric conductors, of a kind used with extreme ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.09 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with Extreme Ultraviolet (EUV) Lithography machines and apparatus for the manufacture of semiconductor devices of subheading 8486.20.000.9%No changeNo changeOn or before 12/31/2023.75287. Insulated electric conductors, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.10 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with Deep Ultraviolet (DUV) Lithography machines and apparatus for the manufacture of semiconductor devices of subheading 8486.20.00FreeNo changeNo changeOn or before 12/31/2023.75288. Insulated electric conductors, of a kind used with optical instrumentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.11 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with optical instruments and appliances for inspecting semiconductor wafers of 9031.41.00FreeNo changeNo changeOn or before 12/31/2023.75289. Rings, blocks, and other insulating fittings of quartzSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.12 Rings, blocks, and other insulating fittings of quartz (provided for in subheading 8547.90.00), the foregoing of a kind used with machines and apparatus for the manufacture or inspection of semiconductor devices of subheading 8486.20.00 3.3%No changeNo changeOn or before 12/31/2023.75290. Front tire splash guards for vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.13 Front tire splash guards of thermoplastic polyolefin, composed of 85 to 87 percent ethylene propylene and 9 to 11 percent talc (provided for in subheading 8708.29.50) FreeNo changeNo changeOn or before 12/31/2023.75291. Rear tire splash guards for vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.14 Rear tire splash guards of thermoplastic polyolefin, composed of 85 to 87 percent ethylene propylene and 9 to 11 percent talc (provided for in subheading 8708.29.50)FreeNo changeNo changeOn or before 12/31/2023.75292. Automatic gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.15 Automatic gear boxes used for vehicles of headings 8701 and 8704, other than goods described in heading 9902.17.01, each with 14 speeds and torque ratings of 280 kg/m (provided for in subheading 8708.40.11)1.5%No changeNo changeOn or before 12/31/2023.75293. Suspension systems (struts) for off-highway trucksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.16 Struts used in suspension systems for vehicles of headings 8704 (provided for in subheading 8708.80.16)1.2%No changeNo changeOn or before 12/31/2023.75294. Suspension system stabilizer barsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.17 Suspension system stabilizer bars of alloy steel, weighing between 35 and 44 kg, designed for use in Class 7 and Class 8 heavy duty trucks only (provided for in subheading 8708.80.65)FreeNo changeNo changeOn or before 12/31/2023.75295. Tie rod assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.18 Tie rod assemblies of steering columns and steering boxes; parts thereof (provided for in subheading 8708.94.75)0.4%No changeNo changeOn or before 12/31/2023.75296. Used axle housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.19 Used axle housings (spindles) for vehicles of heading 8704 (provided for in subheading 8708.99.68)FreeNo changeNo changeOn or before 12/31/2023.75297. Used parts for power trainsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.20 Used final drive and wheel assemblies for power trains, such final drive and wheel assemblies consisting of planetary gear reduction final drives and wheel assemblies, brake discs or rotors and a wheel hub for vehicles of heading 8704 (provided for in subheading 8708.99.68)2%No changeNo changeOn or before 12/31/2023.75298. Front windshield coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.21 Front windshield cover constructed of 100 percent water resistant polyester, having an elastic attachment system, side view mirror covers, wiper protector cover and a dry storage pouch when not in use (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023.75299. Expansion chambersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.22 Expansion chambers, each consisting of a blow molded tube shaped HDPE plastic body, measuring approximately 59.89 cm in width, 73.17 cm in length and 26.46 cm in height, designed for permanent welding to a gasoline or diesel fuel tank body (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023.75300. Bicycle racks for car roofsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.23 Roof mounted bicycle rack trays for motor vehicles, such trays designed to transport bicycles (provided for in subheading 8708.99.81) 2.4%No changeNo changeOn or before 12/31/2023.75301. High pressure fuel injector railsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.24 High pressure fuel injector rails made of steel alloy used to transport fuel from a pump to fuel injectors on a diesel engine principally used in articles under heading 8702 or 8704 (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023.75302. Stand-up bicycles, having both wheels exceeding 63.5 cm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.25Stand-up bicycles each with no seat, no seat tube, and no seat stay, designed to be pedaled by a user in a standing position only, such bicycles having both wheels exceeding 63.5 cm in diameter (provided for in subheading 8712.00.35) FreeNo changeNo changeOn or before 12/31/2023.75303. Elliptical cycles, with wheels not exceeding 63.5 cm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.26 Cycles, each either with two wheels or with three wheels and having all wheels exceeding 63.5 cm in diameter; all the foregoing propelled by laterally mounted pedals designed to be pushed in an alternative elliptical step motion (provided for in subheading 8712.00.50)FreeNo changeNo changeOn or before 12/31/2023.75304. Bicycle frames, other than of steel, valued $600 or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.27 Bicycle frames, other than of steel, valued not over $600 each (provided for in subheading 8714.91.30)2.8%No changeNo changeOn or before 12/31/2023.75305. Internal gear bicycle hubs, other than two or three speedsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.28 Variable speed internal gear hubs for bicycles, other than two or three speed hubs (provided for in subheading 8714.93.28)FreeNo changeNo changeOn or before 12/31/2023.75306. Bicycle pedals other than clipless pedalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.29 Flat pedals and parts thereof (provided for in subheading 8714.96.10); the foregoing excluding clipless bicycle pedals and parts thereof5.7%No changeNo changeOn or before 12/31/2023.75307. Clipless bicycle pedals and parts thereofSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.30 Clipless bicycle pedals and parts thereof (provided for in subheading 8714.96.10)3.8%No changeNo changeOn or before 12/31/2023.75308. Carbon fiber bicycle seatpostsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.31  Seat posts of carbon fiber, such seat posts designed for use on bicycles (provided for in subheading 8714.99.80) 1%No changeNo changeOn or before 12/31/2023.75309. Bicycle handlebar tape, other than silicon or leather tapeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.32  Handlebar tape, other than of silicon or of leather, such tape designed for use on bicycles (provided for in subheading 8714.99.80) 4.2%No changeNo changeOn or before 12/31/2023.75310. Trailer cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.33  Trailer cycles with a steel or aluminum frame, a single wheel measuring approximately 50-52 cm, a seat, a crankset, pedals and a handlebar designed for child riders (provided for in subheading 8714.99.80) FreeNo changeNo changeOn or before 12/31/2023.75311. Dropper seatpostsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.34  Bicycle seatposts of aluminum with an internal mechanism to adjust saddle height while riding using a remote lever control (provided for in subheading 8714.99.80) 5%No changeNo changeOn or before 12/31/2023.75312. Bicycle fendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.35  Bicycle fenders other than of steel (provided for in subheading 8714.99.80) FreeNo changeNo changeOn or before 12/31/2023.75313. Bicycle handlebarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.36  Bicycle handlebars, other than steel bicycle handlebars with a stem clamp diameter of 25.4 millimeters or less (provided for in subheading 8714.99.80) 5.6%No changeNo changeOn or before 12/31/2023.75314. Multi-functional steel cartsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.37  Multi-functional carts of steel, not mechanically propelled, each with a capacity less than 0.125 cubic meters, such carts designed to function as a combined dolly, wheelbarrow and work cart (provided for in subheading 8716.80.50) FreeNo changeNo changeOn or before 12/31/2023.75315. Non-mechanically propelled industrial hand truckSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.38  Four wheeled non-motorized carts constructed primarily of base metal, such carts designed to move lithography equipment modules, apparatus and parts thereof (provided for in subheading 8716.80.50) 0.3%No changeNo changeOn or before 12/31/2023.75316. Moving dolliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.39  Moving dollies, of hardwood, not mechanically propelled, measuring greater than 45.72 cm but not exceeding 76.2 cm in length, and greater than 30.48 cm but not exceeding 45.72 cm in width; each mounted on casters with a diameter not exceeding 8 cm, such dollies valued not over $9 each (provided for in subheading 8716.80.50) 3.1%No changeNo changeOn or before 12/31/2023.75317. Paragliders, paraglider wings and paraglider harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.40  Paragliders, paraglider wings, and paraglider harnesses (provided for in heading 8804.00.00) FreeNo changeNo changeOn or before 12/31/2023.75318. Sailing catamarans and power catamaransSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.41  Sailboats, for pleasure or sports, with an auxiliary motor, exceeding 9.2 m in length (provided for in subheading 8903.91.00) 1.2%No changeNo changeOn or before 12/31/2023.75319. Projection lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.42  Projection lenses, each with focal length of 5.2 mm or more but not over 165.0 mm, throw ratio of 0.28:1 or more but not over 12:1 and focus range optical 0.45 m or more but not over 40 m, the foregoing not exceeding 15 kg in weight (provided for in subheading 9002.11.40) FreeNo changeNo changeOn or before 12/31/2023.75320. Mounted optical lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.43  Mounted optical lenses of molded plastic or optically worked glass, measuring between 15 mm and 25 mm in height and between 10 mm and 14 mm in diameter, such lenses mounted in a barrel of brass, aluminum or similar metal (provided for in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2023.75321. Objective lenses for broadcast camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.44  Objective lenses with a B4 mount, such lenses for cameras with 11 mm diagonal sensors (provided for in subheading 9002.11.90) 1.1%No changeNo changeOn or before 12/31/2023.75322. Objective lenses for cinema camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.45  Objective lenses with a positive lock mount for cameras with diagonal sensors of more than 28 mm but less than 46 mm (provided for in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2023.75323. Magnifying spectaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.46  Magnifying spectacles consisting of spectacle frames with convex lenses worn to enlarge images (provided for in subheading 9004.90.00) FreeNo changeNo changeOn or before 12/31/2023.75324. LCD television panel assemblies, with a video display measuring over 175.26 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.47  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 175.26 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023.75325. LCD television panel assemblies, with a video display measuring over 149.86 cm but not over 175.26 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.48  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 149.86 cm but not over 175.26 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023.75326. LCD television panel assemblies, with a video display measuring over 139.7 cm but not over 149.86 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.49  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 139.7 cm but not over 149.86 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023.75327. LCD television panel assemblies, with a video display measuring over 137.16 cm but not over 139.7 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.50  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 137.16 cm but not over 139.7 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023.75328. Housings designed for infrared lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.51  Lens housings of aluminum alloy, with or without anodization, designed for infrared lenses with diameters not less than 10 mm and not more than 100 mm (provided for in subheading 9013.90.80) FreeNo changeNo changeOn or before 12/31/2023.75329. Electronic temperature indicators, weighing 14.2 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.52 Electrical data monitors, of a kind used to measure ambient temperature, each designed for single use, with customizable alarm settings, liquid crystal display (LCD) screen, enclosed in plastic housing measuring 4.1 cm by 4.9 cm by 0.8 cm, weighing 14.2 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75330. Electronic temperature indicators, weighing 64.4 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.53 Electrical data monitors, of a kind used for measuring ambient temperatures and designed for single use, each with a programmable alarm and liquid crystal display (LCD) screen, enclosed in a plastic housing, measuring 98.9 mm in length, 58 mm in width, 17.7 mm in height and weighing 64.4 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75331. Electronic temperature indicators, weighing 430 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.54 Electrical data monitors, each with sensors to measure temperature, light, motion, and jamming detection, and capable of transmitting such data using cellular 3G networks, each with a liquid crystal display (LCD), encased in a plastic housing, measuring 132.05 mm in height, 148.07 mm in width, 25.2 mm in diameter, containing a 10.4 Ahr lithium ion battery, and weighing 430 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75332. Global cargo trackers, weighing 660 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.55 Electrical data monitors, each with sensors to monitor location, temperature, light, motion and jamming detection, capable of transmitting such data using cellular 3G networks, with a liquid crystal display (LCD) encased in a plastic housing, measuring 170.05 mm in height, 148.01 mm in width, 26.72 mm in diameter, containing a 20.8 Ahr lithium ion battery, and weighing 660 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75333. Temperature data monitors, weighing 115 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.56 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 2G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 115 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75334. Temperature data monitors, weighing 138.9 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.57 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 3G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 138.9 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75335. Temperature data monitors, weighing 133.2 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.58 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 2G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 133.2 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023.75336. Parts and accessories of bicycle speedometersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.59 Parts and accessories of bicycle speedometers (provided for in subheading 9029.90.40)FreeNo changeNo changeOn or before 12/31/2023.75337. Wired remote controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.60 Thermostats designed for use with indoor fan coils, each with a screen, six buttons, electrical components and covered in a plastic coating, such thermostats measuring 190.5 mm in length, 287.02 mm in width and 157.5 mm in height (provided for in subheading 9032.10.00)FreeNo changeNo changeOn or before 12/31/2023.75338. Analog/digital wrist watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.61 Analog/digital wrist watches (other than those of heading 9101), electrically operated, whether or not incorporating a stop watch facility, such watches having no jewels or only one jewel in the movement and with bracelet other than of textile material or of base metal (provided for in subheading 9102.19.40)FreeNo changeNo changeOn or before 12/31/2023.75339. Mechanical wrist watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.62 Mechanical wrist watches (other than those of heading 9101), with automatic winding, having over 17 jewels in the movement, with bracelet of stainless steel, whether or not gold- or silver-plated (provided for in subheading 9102.21.70)FreeNo changeNo changeOn or before 12/31/2023.75340. Mechanical wrist watches with leather or other bandSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.63 Mechanical wrist watches (other than those of heading 9101), with automatic winding, having over 17 jewels in the movement, such watches with bracelet other than of textile material or of base metal (provided for in subheading 9102.21.90)FreeNo changeNo changeOn or before 12/31/2023.75341. Analog pocket watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.64 Analog pocket watches (other than those of heading 9101), electrically operated, having no jewels or only one jewel in the movement (provided for in subheading 9102.91.40)FreeNo changeNo changeOn or before 12/31/2023.75342. Projection alarm clocks, non-atomicSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.65 Electrically-operated alarm clocks, such clocks capable of displaying time, date, indoor humidity and indoor temperature, the foregoing including an integrated Universal Serial Bus (USB) charging port and a projection unit that projects time, whether or not also capable of projecting temperature (provided for in subheading 9105.11.40) FreeNo changeNo changeOn or before 12/31/2023.75343. Projection atomic alarm clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.66 Electrically-operated atomic alarm clocks, such clocks capable of displaying time, date and temperature, the foregoing including an integrated Universal Serial Bus (USB) charging port and a projection unit that projects both time and temperature (provided for in subheading 9105.11.40)FreeNo changeNo changeOn or before 12/31/2023.75344. Analog wall clocks without thermometer, hygrometer, or barometer gaugesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.67 Analog wall clocks, each with a diameter measuring between 35 cm to 62 cm (provided for in subheading 9105.21.80), the foregoing without thermometer, hygrometer or barometer gaugesFreeNo changeNo changeOn or before 12/31/2023.75345. Analog clocks with thermometer and hygrometerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.68 Analog clocks, each with a temperature gauge and a humidity gauge and a diameter measuring between 20 cm and 62 cm (provided for in subheading 9105.21.80)FreeNo changeNo changeOn or before 12/31/2023.75346. Atomic analog wall clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.69  Electrically operated atomic wall clocks, designed to receive phase-modulated time code, the foregoing each with a stainless steel frame measuring approximately 35.56 cm in diameter and an analog display (provided for in subheading 9105.21.80) FreeNo changeNo changeOn or before 12/31/2023.75347. Atomic digital clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.70  Electrically-operated atomic clocks, each with one or more opto-electronic displays to provide time, date and temperature, whether or not such clocks have an alarm function or a moon phase display; the foregoing each with openings on the back for wall-mounting and a pull-out stand for placement on flat surfaces (provided for in subheading 9105.91.40) FreeNo changeNo changeOn or before 12/31/2023.75348. Analog kitchen timersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.71  Analog kitchen timers, not battery or AC powered, each with dimensions not exceeding 6 cm by 12 cm by 24 cm, such timers designed to count down from 60 minutes and shut off automatically (provided for in subheading 9106.90.85) FreeNo changeNo changeOn or before 12/31/2023.75349. Wrist watch movements having over one jewel and less than 7 jewelsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.72  Complete watch movements, unassembled, having over one jewel but not over 7 jewels, measuring less than 33.8 mm in diameter (provided for in subheading 9110.11.00) FreeNo changeNo changeOn or before 12/31/2023.75350. Watch movements having over 7 jewels and under 17 jewelsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.73  Complete watch movements, unassembled, having over 7 jewels but not over 17 jewels, measuring less than 33.8 mm in diameter (provided for in subheading 9110.11.00) FreeNo changeNo changeOn or before 12/31/2023.75351. Watch cases or bodies over 41 mm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.74  Watch cases of stainless steel, other than gold- or silver-plated, each measuring over 41 mm in width or diameter (provided for in subheading 9111.20.40) FreeNo changeNo changeOn or before 12/31/2023.75352. Watch cases or bodies not over 41 mm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.75  Watch cases of stainless steel, other than gold- or silver-plated, each measuring not over 41 mm in width or diameter (provided for in subheading 9111.20.40) FreeNo changeNo changeOn or before 12/31/2023.75353. Watch case bezels, backs, and centersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.76  Watch case bezels, backs and centers, the foregoing not of precious metal or of metal clad with precious metal (provided for in subheading 9111.90.50) FreeNo changeNo changeOn or before 12/31/2023.75354. Watch case partsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.77  Parts of watch cases, not of precious metal or of metal clad with precious metal, the foregoing other than watch bezels, backs and centers (provided for in subheading 9111.90.70) FreeNo changeNo changeOn or before 12/31/2023.75355. Stainless steel watch braceletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.78  Watch bracelets of stainless steel, whether or not gold- or silver-plated, valued over $100 per dozen (provided for in subheading 9113.20.40) 4.1%No changeNo changeOn or before 12/31/2023.75356. Watch dialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.79  Watch dials, not exceeding 50 mm in width (provided for in subheading 9114.30.40) 1%No changeNo changeOn or before 12/31/2023.75357. Watch crownsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.80  Watch crowns of stainless steel, each with a diameter greater than 3 mm but not exceeding 10 mm (provided for in subheading 9114.90.40) FreeNo changeNo changeOn or before 12/31/2023.75358. Watch handsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.81  Watch hands of brass, designed to indicate hour, minute, second or counter (provided for in subheading 9114.90.40) FreeNo changeNo changeOn or before 12/31/2023.75359. Acoustic guitarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.82  Acoustic guitars, valued not over $100 each, excluding the value of the case (provided for in subheading 9202.90.20) 3.6%No changeNo changeOn or before 12/31/2023.75360. Console digital pianosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.83  Upright console digital pianos, the sound of which is produced, or must be amplified, electrically; each with one 88-key hammer action keyboard and valued at $100 or more (provided for in subheading 9207.10.00) 4.5%No changeNo changeOn or before 12/31/2023.75361. Grand digital pianosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.84  Grand pianos, digital, each with one 88-key hammer action keyboard and valued $100 or more (provided for in subheading 9207.10.00) 0.4%No changeNo changeOn or before 12/31/2023.75362. Electronic 61-key keyboardsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.85  Electronic 61-key musical single keyboard instruments, each with folding stand and stool, weighing approximately 5.4 kg and valued $48 or more but not over $55 (provided for in subheading 9207.10.00) FreeNo changeNo changeOn or before 12/31/2023.75363. Electric guitars and acoustic/electric guitarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.86  Electric guitars, designed to be amplified electronically, valued over $40 but not more than $200 per unit (provided for in subheading 9207.90.00) 3.7%No changeNo changeOn or before 12/31/2023.75364. Memory foam travel pillowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.87  Travel pillows of viscoelastic polyurethane foam and with cover of polyester fabric, each pillow with a zipper and a hook-and-loop attachment and measuring 10 cm or more but not over 13 cm in height, 21 cm or more but not over 28 cm in length and 21 cm or more but not over 26 cm in width (provided for in subheading 9404.90.20) FreeNo changeNo changeOn or before 12/31/2023.75365. Lighting for wall installationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.88  Electrical lighting fittings, of base metal other than of brass, such goods designed for permanent wall installation (provided for in subheading 9405.10.60) 7%No changeNo changeOn or before 12/31/2023.75366. Decorative bathroom fan assemblies (lighting fixtures) assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.89  Decorative bathroom fan globe assemblies (lighting fixtures), with base metal and glass, acrylic or polycarbonate lens or globe, the foregoing designed to be used exclusively for exhaust fan lights (provided for in subheading 9405.10.80) FreeNo changeNo changeOn or before 12/31/2023.75367. Metal household floor lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.90  Electric household floor standing lamps, of base metal other than brass, each with an E26 socket (provided for in subheading 9405.20.60) 5.7%No changeNo changeOn or before 12/31/2023.75368. Solar powered pathway lights, each measuring between 36.8 cm and 42 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.91  Solar powered pathway lights, of base metal other than of brass, having glass lenses, each measuring between 45 cm and 48 cm in height, containing a rechargeable 900 milliampere-hour (mAh) battery and LED lamp (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023.75369. Solar powered pathway lights, each measuring between 45 cm and 48 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.92  Solar powered pathway lights, of base metal other than of brass, having glass lenses, measuring between 36.8 cm and 42 cm in height, each containing a rechargeable 800 milliampere-hour (mAh) battery and a light-emitting diode (LED) lamp (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023.75370. Exterior exit viewing lights, dual beamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.93  Exterior exit viewing lights, of aluminum alloy, round in shape, with a diameter not more than 12.5 cm and a weight not over 0.3 kg, each containing a two light emitting diode, printed circuit board and electrical connector, the foregoing configured to be mounted to the exterior of an aircraft and designed for illuminating the ground contact areas for personnel in the event of an emergency landing (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023.75371. LED flameless candlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.94  Light-emitting diode (LED) flameless pillar-shaped candles, of unscented wax, each incorporating a timer, with realistic flame movement and with remote control (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023.75372. Aquarium LED light strandsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.95  Light-emitting diode (LED) low voltage lighting designed for use with aquarium tanks, each with from one to ten LED modules with three LED arrays, with power source and plastic housing to protect circuitry (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023.75373. LED light modules for bathroom fans/lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.96  Light emitting diode (LED) lighting modules, each with DC output between 260 milliampere and 320 milliampere and designed to be used in the manufacture of a bathroom exhaust fan/light (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023.75374. Aquarium LED light sticksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.97  Light-emitting diode (LED) low voltage light sticks designed for use with aquarium tanks, ranging in length from 4 cm to 70 cm, including single and double light sticks with power source, with LED arrays distributed along the length of the stick, LEDs and circuitry protected by a clear plastic sealed tube (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023.75375. Aquarium LED light stripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.98  Light-emitting diode (LED) low voltage light strips designed for use with aquarium tanks, having protective housings of plastics or of aluminum, with LED arrays arranged in rows and columns, presented with power source, with plastic lens to protect circuitry (provided for in subheading 9405.40.84) 1.7%No changeNo changeOn or before 12/31/2023.75376. Decorative votive candle holdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.32.99  Decorative candle holders other than of brass, each measuring 5 cm to 17.2 cm in height and 5 cm to 15.25 cm in diameter, weighing 6.2 g or more but not more than 2.7 kg, valued over $0.50 but not over $15 each (provided for in subheading 9405.50.40) 3.9%No changeNo changeOn or before 12/31/2023.75377. Candle jar shadesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.01  Decorative candle holder shades, other than of brass, each designed to fit on the top of a jar style candle holder (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023.75378. Non-electrical lightingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.02  Non-electrical lamps (luminaires) designed for wall mounting, of base metal other than of brass, each having a glass sleeve; the foregoing not including candle lamps (provided for in subheading 9405.50.40) 5.8%No changeNo changeOn or before 12/31/2023.75379. Outdoor garden or patio torches of bamboo constructionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.03  Outdoor garden torches, each comprising a dried bamboo pole supporting a compartment holding a fuel canister and wick, measuring 0.75 m to 1.6 m in height (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023.75380. Outdoor garden or patio torches of non-bamboo constructionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.04  Outdoor garden torches, of any single material including base metal (other than brass), glass, ceramic or resin or a combination thereof; but not of bamboo; each incorporating a reservoir for fuel and a wick (provided for in subheading 9405.50.40) 0.8%No changeNo changeOn or before 12/31/2023.75381. Indoor oil lamps with base of glass or metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.05  Oil lamps, with a base of metal (other than of brass) or of glass, each lamp with wick holder, glass chimney and flat or round wick (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023.75382. Outdoor garden torches for tabletop useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.06  Outdoor garden torches for tabletop use, such torches of bamboo, metal other than brass, glass, ceramic or resin, each incorporating a woven wick (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023.75383. Glass lens arrays for spotlightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.07  Glass lens arrays, each molded to form 60 individual lenses on one side, each such lens measuring 10 mm in diameter, with a smooth reverse side, designed for insertion into an LED light fixture (provided for in subheading 9405.91.60) FreeNo changeNo changeOn or before 12/31/2023.75384. Lamp shadesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.08  Shades for lamps (luminaires), of vegetable fibers (provided for in subheading 9405.99.40) 4.8%No changeNo changeOn or before 12/31/2023.75385. Galvanized steel LED downlight housing framesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.09  Housing frames of galvanized steel (bare metal), designed for use in light emitting diode (LED) downlights (provided for in subheading 9405.99.40) 4.8%No changeNo changeOn or before 12/31/2023.75386. Aluminum cylinders for LED lighting fixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.10  Cylinders of aluminum, designed for light emitting diode (LED) lighting fixtures (provided for in subheading 9405.99.40) 4%No changeNo changeOn or before 12/31/2023.75387. Galvanized steel brackets and plates for LED lighting fixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.11  Brackets and plates of galvanized steel, designed for use with light emitting diode (LED) lighting fixtures (provided for in subheading 9405.99.40) 3.5%No changeNo changeOn or before 12/31/2023.75388. Aluminum LED downlight reflectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.12  Reflectors of aluminum, designed for light emitting diode (LED) downlights (provided for in subheading 9405.99.40) 3.5%No changeNo changeOn or before 12/31/2023.75389. Outdoor garden torch replacement canistersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.13  Canisters designed for outdoor garden torches, of base metal other than brass, each incorporating a wick and flameguard (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023.75390. Iris subassemblies for moving lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.14  Iris subassemblies, each consisting of two or more parts or pieces fastened or joined together, including an adjustable opening, the foregoing designed for controlling the dimensions of a beam produced by an automated moving light fixture (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023.75391. Zoom modules for automated moving lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.15  Zoom modules, each consisting of two or more parts or pieces fastened or joined together, including rails or lenses, such modules each designed for moving the lenses of an automated moving light fixture (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023.75392. Golf club heads for fairway woodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.16  Golf club heads designed for clubs designated as fairway woods (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023.75393. Golf club shafts for puttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.17  Golf club shafts, designed for use with putters (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75394. Steel golf club shafts, other than for puttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.18  Golf club shafts of steel, other than those designed for use with putters (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023.75395. Golf club shaft assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.19  Golf club shaft assemblies, each comprising a graphite golf shaft with a grip attached by adhesive tape and a loft adapter attached by glue (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75396. Graphite driver golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.20  Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, the forgoing measuring from approximately 106.7 cm to 121.9 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75397. Graphite hybrid golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.21 Golf club shafts of graphite, designed for use with hybrid clubs, the forgoing measuring from approximately 101.6 cm to 106.6 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this chapter FreeNo changeNo changeOn or before 12/31/2023.75398. Graphite irons golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.22 Golf club shafts of graphite, designed for use with irons, each measuring from approximately 88.9 cm to 101.5 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023.75399. Graphite driver golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.23 Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, each measuring from approximately 106.7 cm to 121.9 cm, of regular, light, senior, adult and/or ladies flexibility as denoted by a code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.”, or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing not described in any other heading of this subchapter 2.3%No changeNo changeOn or before 12/31/2023.75400. Graphite golf club driver shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.24 Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, each measuring from approximately 106.7 cm to 121.9 cm, of stiff flexibility denoted by a letter code “S”, “SR”, “TS”, “6.0”, “6.5” or “F4” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing presented without loft adapter FreeNo changeNo changeOn or before 12/31/2023.75401. Graphite hybrid golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.25 Golf club shafts of graphite, designed for use with hybrid clubs, each measuring from approximately 101.6 cm to 106.6 cm, such shafts of regular, light, senior, adult and/or ladies flexibility as denoted by a code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.5” or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing not described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75402. Graphite hybrid golf club shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.26 Golf club shafts of graphite, designed for use with hybrid clubs, the foregoing measuring approximately 101.6 cm to 106.6 cm in length, of stiff flexibility as denoted by a letter code of “S”, “SR”, “TS”, “6.0”, “6.5” or “F4” imprinted on the shaft (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023.75403. Graphite irons golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.27 Golf club shafts of graphite, designed for use with irons meaning the foregoing measuring from approximately 88.9 cm to 101.5 cm, each having regular, light, senior, adult, and/or ladies flexibility as denoted by a letter code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.5” or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00)" 2.9%No changeNo changeOn or before 12/31/2023.75404. Graphite irons golf club shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.28 Golf club shafts of graphite, designed for use with irons, each measuring from approximately 88.9 cm to 101.5 cm, of stiff flexibility as denoted by a letter code of “S”, “SR”, “TS”, “6.0”, “6.5”or “F4” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75405. Pickleball paddlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.29 Pickleball paddles or rackets (provided for in subheading 9506.59.80) FreeNo changeNo changeOn or before 12/31/2023.75406. PickleballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.30 Noninflatable hollow pickleballs, each measuring not over 19 cm in diameter (provided for in subheading 9506.69.40) FreeNo changeNo changeOn or before 12/31/2023.75407. Exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.31 Upright, recumbent and semi-recumbent exercise cycles (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 4.5%No changeNo changeOn or before 12/31/2023.75408. Stationary trainersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.32 Bicycle stationary trainers, designed to hold bicycles upright and off-ground, each with 2 sections: a front stand with a clamp to attach to a bicycle’s steering column and a molded plastic piece to capture the front wheel, and a rear section that attaches to the bicycle’s rear axle having a resistance unit on which the rear wheel sits (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75409. Multimodality fitness equipment, without integrated contact grip heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.33 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, such equipment without integrated contact grip heart rate monitor and weighing less than 90 kg (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75410. Multimodality fitness equipment with integrated power sensor to measure the user's upper body power inputSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.34 Fitness equipment, each unit with pivoting handles and foot pedals that allow the user to perform alternating movements which combine the motions of a stepper and an elliptical machine, and driving simultaneously a radial fan and magnetic brake in the base; each weighing less than 90 kg and equipped with integrated contact grip heart rate monitor and integrated power sensor to measure the user’s upper body power input (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75411. Parts and accessories for treadmillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.35 Parts and accessories (other than display consoles) of treadmills (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75412. Parts and accessories for ellipticalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.36 Parts and accessories (other than display consoles) of elliptical fitness machines that use a forward and backward pedaling motion with adjustable vertical incline (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75413. Parts and accessories for stationary exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.37 Parts and accessories (other than display consoles) of stationary exercise cycles (provided for in subheading 9506.91.00) 1.2%No changeNo changeOn or before 12/31/2023.75414. Parts and accessories for weight training equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.38 Parts of and accessories for dumbbells and other weight and strength training equipment (for example, resistance gyms) (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75415. Parts and accessories for certain exercise equipment machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.39 Parts of and accessories for (other than display consoles) indoor aerobic fitness equipment, other than such goods for treadmills, stationary exercise cycles and ellipticals using forward and backward pedaling motion with adjustable vertical incline (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75416. Lateral elliptical machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.40 Fitness equipment, each with pivoting handles and vertical stationary grips, with suspension pedals that move in a lateral elliptical motion to drive a magnetic resistance assembly in the base, presented with contact grip heart rate monitor (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75417. Adjustable-weight kettlebellsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.41 Adjustable-weight kettlebells, each with rotating dial for selecting interlocking integrated weight plates within a designated weight range and presented with a separable base for holding unused weight plates (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75418. Adjustable-weight barbellSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.42 Adjustable-weight barbells, each with rotating selection end dials for selecting interlocking, integrated weight plates within a designated weight range, whether or not also including additional weight plates, adjustable-weight curl bar or specially designed stand (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75419. Exercise cycles with dual-position handgripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.43 Stationary wind-resistance exercise cycles, each with pivoting handlebars with dual-position horizontal handgrips and rotating foot pedals that drive a large, caged axial fan (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75420. Exercise cycles with single handgripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.44 Stationary wind-resistance exercise cycles, each with pivoting handlebars and single horizontal handgrips, with rotating foot pedals that drive a large, caged axial fan (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 0.5%No changeNo changeOn or before 12/31/2023.75421. Upright exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.45 Upright stationary exercise cycles, each having an enclosed magnetic brake system, fitted with connectors for and designed to incorporate a touchscreen console, whether or not presented with the touchscreen console (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75422. Recumbent exercise cycles with touchscreen consolesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.46 Recumbent stationary exercise cycles, each having an enclosed magnetic brake system, fitted with connectors for and designed to incorporate a touchscreen console, whether or not presented with such touchscreen console (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75423. Leaning exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.47 Stationary exercise cycles, each comprising a bicycle component connected to a base frame by pivots designed to partially rotate the bicycle component on a longitudinal axis, moving it side-to-side in response to the shifting weight of the user to simulate the rocking motion of an outdoor road bicycle (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 1.1%No changeNo changeOn or before 12/31/2023.75424. Rod gyms, with vertical benchSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.48 Full-body strength training fitness equipment (home gyms), each incorporating a vertical bench, a removable, adjustable seat, an attached backrest and a detachable leg extension/leg curl attachment, the foregoing each with interchangeable hand grips to connect to a cable and pulley system designed to employ flexible resistance rods, whether or not presented with such flexible rods (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75425. Rod and resistance gyms, with flat benchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.49 Full-body strength training fitness equipment (home gyms), each with flat bench, sliding seat and removable backrest, equipped with interchangeable hand grips to connect to a cable and pulley system designed to employ flexible resistance rods or torsion resistance plates, whether or not presented with rods or plates (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75426. Foldable treadmills, with LCD consoles with control keypadsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.50 Foldable treadmills, each with a button-release locking mechanism required for folding the running deck for storage and releasing from the storage position for use, capable of wireless data exchange and incorporating a liquid crystal display console with control keypad (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75427. Foldable treadmills, with touchscreen consoles measuring 44.5 cm or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.51 Foldable treadmills, each equipped with a button-release locking mechanism required for folding the running deck for storage and releasing from the storage position for use, capable of wireless data exchange and incorporating a touchscreen console having a diagonal display size measuring 44.5 cm or less (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75428. Indoor cycling machines with wireless data touchscreen displaysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.52 Stationary indoor cycling exercise cycles, each with a frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable magnetic brake to resist rotation of the flywheel, manual emergency braking mechanism and interactive touchscreen display capable of wireless data exchange and two water bottle holders (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75429. Indoor cycling machines with LCD consoles and two water bottle holdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.53 Stationary indoor cycling exercise cycles, each with a frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable magnetic brake to resist rotation of the flywheel, manual emergency braking mechanism, liquid crystal display console, wireless data exchange capability and two water bottle holders (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75430. Indoor cycling machines with LCD consoles and single water bottle holderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.54 Stationary indoor cycling exercise cycles, each with frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable friction pad brake to resist rotation of the flywheel, manual emergency braking mechanism, liquid crystal display console and single water bottle holder (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 1.4%No changeNo changeOn or before 12/31/2023.75431. Recumbent elliptical machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.55 Recumbent seated fitness equipment, each with pivoting closed-loop handles that perform alternating movements and foot pedals that move in an elliptical motion, driving a resistance assembly in the base, with optional-use stationary foot supports for enhanced upper body workout (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75432. Fitness equipment combining the functions of an elliptical and a stair stepper, weight over 90 kgsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.56 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements combining the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, equipped with a lever for the manual adjustment of resistance levels, weighing over 90 kgs (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75433. Foldable treadmills with touchscreen console greater than 44.4 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.57 Foldable treadmills, each equipped with a button-release locking mechanism required for folding the running deck for storage and releasing the deck from the storage position for use; such treadmills capable of wireless data exchange and each incorporating a touchscreen console having a diagonal display measuring over 44.4 cm (provided for in subheading 9506.91.00) 0.5%No changeNo changeOn or before 12/31/2023.75434. Interactive indoor cycling exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.58 Interactive indoor cycling exercise cycles, capable of wireless data exchange, simulating the movement of outdoor cycling, employing dynamic inertia magnetic resistance and an electromotor brake system within an enclosed plastic four-legged base and incorporating curved drop handlebars with electronic gear shifters, dual interactive air fans, tablet mount and a workout session performance display (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023.75435. Multimodality fitness equipment, with integrated contact grip heart rate monitorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.59 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, the foregoing weighing less than 90 kg and equipped with integrated contact grip heart rate monitor (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023.75436. Fishing reels valued not over $2.70 each, pre-spooled, with rod and fishing lineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.60 Fishing rods, each presented with a fishing reel valued not over $2.70 each, pre-spooled with fishing line, the foregoing put up for retail sale as a complete kit each comprising one rod and one reel (whether or not containing other accessories), with each kit having an aggregate value of no more than $30 (provided for in subheading 9507.30.20) 5.9%No changeNo changeOn or before 12/31/2023.75437. Fishing reels valued not over $2.70 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.61 Fishing reels valued not over $2.70 each (provided for in subheading 9507.30.20) 5.7%No changeNo changeOn or before 12/31/2023.75438. Hard artificial crankbaitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.62 Artificial baits of rigid plastics, each with two or more treble hooks attached and with wire loops at the top or front end for attaching fishing line, such baits shaped to approximate bait fish, whether or not having a plastic lip at the bottom front end, the foregoing put up for retail sale and valued not over $20 each; such goods excluding baits with a blunt front end and excluding baits with a torpedo shape (provided for in subheading 9507.90.70) 3.8%No changeNo changeOn or before 12/31/2023.75439. Collapsible big game decoysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.63 Foldable decoys, each depicting birds or wildlife, constructed from two or more layers of printed textile fabric of polyester supported by a metal spring band system (provided for in subheading 9507.90.80) 0.3%No changeNo changeOn or before 12/31/2023.75440. Vacuum steel hinged lid pitchers, not exceeding 1 literSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.64 Insulated thermal pitchers, each with stainless steel interior and exterior, with hinged stainless steel lid, no separate base and a capacity not exceeding 1 liter (provided for in subheading 9617.00.10) FreeNo changeNo changeOn or before 12/31/2023.75441. Vacuum insulated drinkware having a capacity exceeding 1 liter but not exceeding 2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.65 Stainless steel vacuum insulated drinkware, double-walled, and complete with cases, having a capacity exceeding 1 liter but not exceeding 2 liters (provided for in subheading 9617.00.30) 6.1%No changeNo changeOn or before 12/31/2023.75442. Vacuum insulated drinkware having a capacity exceeding 2 liters but not exceeding 4 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.66 Stainless steel vacuum insulated drinkware, double-walled, having a capacity exceeding 2 liters but not exceeding 4 liters, complete with cases (provided for in subheading 9617.00.40) 4.9%No changeNo changeOn or before 12/31/2023.75443. Vacuum glass lined steel coffee servers over 2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.67  Insulated coffee servers, each with exterior of stainless steel and vacuum liner of glass, with a hinged brew-through lid with push-button dispensing, such servers with seamless design and without separate base; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2023.75444. Vacuum glass lined steel coffee servers over 2 liters with lever dispensingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:9902.33.68  Insulated vacuum coffee servers, each with exterior layer of stainless steel and liner of glass, with a hinged brew-through lid with lever action dispensing, such servers without separate base; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2023.IIExisting duty suspensions and reductions75451.Extension of certain existing duty suspensions and reductions and other modifications(a)ExtensionsEach of the following headings is amended by striking the date in the effective period column and inserting 12/31/2023:(1) Heading 9902.01.01 (relating to frozen, boiled glutinous corn).(2) Heading 9902.01.02 (relating to mustard seed oil).(3) Heading 9902.01.03 (relating to unsweetened cocoa powder). (4) Heading 9902.01.09 (relating to pepperoncini preserved in brine).(5) Heading 9902.01.11 (relating to dried strawberries).(6) Heading 9902.01.18 (relating to isododecane). (7) Heading 9902.01.22 (relating to nitrosylsulfuric acid).(8) Heading 9902.01.24 (relating to sulfamic acid).(9) Heading 9902.01.26 (relating to certain spherical particles of silicon dioxide).(10) Heading 9902.01.27 (relating to dioxosilane spherical particles (mean particle size 0.007–0.020 mm)).(11) Heading 9902.01.29 (relating to certain silicon dioxide spherical particles (mean particle size 28–45 micrometers)).(12) Heading 9902.01.33 (relating to thionyl chloride).(13) Heading 9902.01.36 (relating to hydroxylamine free base).(14) Heading 9902.01.37 (relating to hydroxylamine sulphate).(15) Heading 9902.01.40 (relating to tin(IV) oxide).(16) Heading 9902.01.41 (relating to ammonium bifluoride).(17) Heading 9902.01.46 (relating to potassium bifluoride).(18) Heading 9902.01.52 (relating to cesium chloride).(19) Heading 9902.01.53 (relating to cesium iodide).(20) Heading 9902.01.54 (relating to sodium sulfides).(21) Heading 9902.01.55 (relating to sodium thiosulfate).(22) Heading 9902.01.57 (relating to sodium hypophosphite).(23) Heading 9902.01.58 (relating to monopotassium phosphate).(24) Heading 9902.01.59 (relating to ammonium polyphosphate).(25) Heading 9902.01.63 (relating to sodium ferrocyanide).(26) Heading 9902.01.68 (relating to sodium thiocyanate).(27) Heading 9902.01.69 (relating to silver sodium zirconium hydrogenphosphate).(28) Heading 9902.01.75 (relating to yttrium oxide).(29) Heading 9902.01.76 (relating to ytterbium trifluoride powder).(30) Heading 9902.01.77 (relating to titanium hydride).(31) Heading 9902.01.79 (relating to lithium aluminum hydride).(32) Heading 9902.01.81 (relating to n-butyl chloride).(33) Heading 9902.01.82 (relating to 1,6-dichlorohexane). (34) Heading 9902.01.83 (relating to allyl bromide).(35) Heading 9902.01.84 (relating to DCP).(36) Heading 9902.01.86 (relating to o-dichlorobenzene).(37) Heading 9902.01.89 (relating to 1,2,4-trichlorobenzene).(38) Heading 9902.01.91 (relating to o-chlorobenzyl chloride (oCBC)).(39) Heading 9902.01.92 (relating to dichlorotoluene).(40) Heading 9902.01.93 (relating to 2-chloro-6-fluorobenzylchloride).(41) Heading 9902.01.98 (relating to lithium p-styrenesulfonate).(42) Heading 9902.01.99 (relating to monomer used in water treatment).(43) Heading 9902.02.01 (relating to para toluene sulfonic acid).(44) Heading 9902.02.03 (relating to methanesulfonyl chloride).(45) Heading 9902.02.04 (relating to 4-chloro-3,5-dinitrobenzotrifluoride).(46) Heading 9902.02.05 (relating to 2-methyl-5-nitrobenzenesulfonic acid).(47) Heading 9902.02.06 (relating to triflic acid).(48) Heading 9902.02.07 (relating to triflic anhydride).(49) Heading 9902.02.08 (relating to potassium perfluoroethyl cyclohexanesulphonate).(50) Heading 9902.02.09 (relating to 2-octanol solvent).(51) Heading 9902.02.11 (relating to sodium methylate powder).(52) Heading 9902.02.12 (relating to magnesium tert-butoxide).(53) Heading 9902.02.13 (relating to propargyl alcohol).(54) Heading 9902.02.15 (relating to 1,2-pentanediol).(55) Heading 9902.02.16 (relating to 2,5-dimethylhexane-2,5-diol).(56) Heading 9902.02.19 (relating to α-naphthol).(57) Heading 9902.02.21 (relating to 2-phenylphenol).(58) Heading 9902.02.22 (relating to Preventol ON extra preservative).(59) Heading 9902.02.26 (relating to 2,2′-methylene-bis-(4-methyl-6-tert-butylphenol)).(60) Heading 9902.02.27 (relating to 2,2′-(2-methylpropylidene)bis[4,6-dimethyl-phenol]).(61) Heading 9902.02.28 (relating to 4,4′-butylidenebis(3-methyl-6-tert-butylphenol)).(62) Heading 9902.02.29 (relating to 2,5-bis(1,1-dimethylpropyl)-1,4-benzenediol).(63) Heading 9902.02.30 (relating to tris(2′-methyl-4′-hydroxy-5′-t- butylphenyl)butane).(64) Heading 9902.02.32 (relating to ortho nitro phenol).(65) Heading 9902.02.33 (relating to 3-trifluoromethyl-4-nitrophenol).(66) Heading 9902.02.37 (relating to allyl pentaerythritol).(67) Heading 9902.02.38 (relating to t-butyl cumyl peroxide).(68) Heading 9902.02.39 (relating to dicumyl peroxide).(69) Heading 9902.02.40 (relating to cumene hydroperoxide).(70) Heading 9902.02.44 (relating to 3,7-dimethylocta-2,6-dienal).(71) Heading 9902.02.47 (relating to cyclobutanecarboxaldehyde).(72) Heading 9902.02.50 (relating to TBMB).(73) Heading 9902.02.51 (relating to 7-hydroxycitronellal).(74) Heading 9902.02.52 (relating to 2,4-disulfobenzaldehyde).(75) Heading 9902.02.53 (relating to p-(trifluoromethyl)benzaldehyde).(76) Heading 9902.02.55 (relating to (E)-4-(2,6,6-trimethyl-1-cyclohexen-1-yl)-3-bute).(77) Heading 9902.02.57 (relating to 1,3-cyclohexanedione).(78) Heading 9902.02.61 (relating to 5-chloro-1-indanone).(79) Heading 9902.02.64 (relating to 2,4-dihydroxybenzophenone).(80) Heading 9902.02.67 (relating to amalanthraquine (AAQ)).(81) Heading 9902.02.68 (relating to nitroanthraquinone).(82) Heading 9902.02.74 (relating to dichloroacetyl chloride).(83) Heading 9902.02.79 (relating to dilauroyl peroxide).(84) Heading 9902.02.84 (relating to crotonic acid).(85) Heading 9902.02.88 (relating to 4-nitrobenzoyl chloride).(86) Heading 9902.02.89 (relating to methyl cinnamate).(87) Heading 9902.02.90 (relating to peroxide used in silicone rubber).(88) Heading 9902.02.91 (relating to oxalic acid).(89) Heading 9902.02.96 (relating to himic anhydride).(90) Heading 9902.02.99 (relating to BPDA-U).(91) Heading 9902.03.06 (relating to hydroxypivalic acid neopentyl glycol ester).(92) Heading 9902.03.10 (relating to gallic acid).(93) Heading 9902.03.19 (relating to prohexadione calcium).(94) Heading 9902.03.21 (relating to Dichlorprop-p).(95) Heading 9902.03.22 (relating to 2,4-DB).(96) Heading 9902.03.29 (relating to DEDC).(97) Heading 9902.03.30 (relating to input for high performance films).(98) Heading 9902.03.33 (relating to (+)-abscisic acid).(99) Heading 9902.03.38 (relating to tolclofos methyl).(100) Heading 9902.03.40 (relating to DMHP).(101) Heading 9902.03.42 (relating to antioxidant/stabilizer).(102) Heading 9902.03.43 (relating to Fosetyl-Al).(103) Heading 9902.03.44 (relating to Perkadox 16).(104) Heading 9902.03.48 (relating to 2-ethylhexylamine).(105) Heading 9902.03.51 (relating to N,N′-bis(3-aminopropyl)ethylenediamine).(106) Heading 9902.03.53 (relating to N,N-diethyl-1,3-propanediamine).(107) Heading 9902.03.54 (relating to 2,4-dichloroaniline).(108) Heading 9902.03.55 (relating to 4-chloro-2-nitroaniline).(109) Heading 9902.03.59 (relating to 2,6-dichloroaniline).(110) Heading 9902.03.60 (relating to N-ethyl-N-benzyl aniline).(111) Heading 9902.03.62 (relating to p-chloroaniline).(112) Heading 9902.03.64 (relating to ethyl benzyl aniline sulfonic acid).(113) Heading 9902.03.67 (relating to p-toluidine).(114) Heading 9902.03.68 (relating to Benfluralin).(115) Heading 9902.03.72 (relating to Butralin).(116) Heading 9902.03.73 (relating to 4-amino-3-methylbenzenesulfonic acid).(117) Heading 9902.03.74 (relating to 2,4-xylidine).(118) Heading 9902.03.75 (relating to mixed xylidines).(119) Heading 9902.03.76 (relating to dodecyl aniline mixed isomers).(120) Heading 9902.03.78 (relating to amino methyl benzene).(121) Heading 9902.03.79 (relating to 2-ethyl-6-methylaniline).(122) Heading 9902.03.90 (relating to dipropoxy-p-toluidine).(123) Heading 9902.03.95 (relating to RODA).(124) Heading 9902.03.96 (relating to 4-methoxy-2-methyldiphenylamine).(125) Heading 9902.04.04 (relating to 4-chlorophenylglycine).(126) Heading 9902.04.05 (relating to 2-amino-5-sulfobenzoic acid).(127) Heading 9902.04.09 (relating to intermediate used in herbicides).(128) Heading 9902.04.10 (relating to manganese disodium EDTA).(129) Heading 9902.04.11 (relating to sarcosine, sodium salt).(130) Heading 9902.04.12 (relating to copper disodium EDTA).(131) Heading 9902.04.13 (relating to sodium lauriminodipropinonate).(132) Heading 9902.04.18 (relating to lecithin derived from sunflower).(133) Heading 9902.04.19 (relating to lecithin derived from soybeans).(134) Heading 9902.04.24 (relating to tetra-n-butylurea).(135) Heading 9902.04.26 (relating to certain crosslinking agent for powder coatings).(136) Heading 9902.04.31 (relating to Linuron).(137) Heading 9902.04.32 (relating to carboxyamide function compounds).(138) Heading 9902.04.33 (relating to Chlorpropham).(139) Heading 9902.04.37 (relating to Zoxamide).(140) Heading 9902.04.41 (relating to Cyclanilide).(141) Heading 9902.04.44 (relating to Napropamide).(142) Holding 9902.04.47 (relating to Mandestrobin technical).(143) Heading 9902.04.50 (relating to MMTDCA).(144) Heading 9902.04.53 (relating to 2-chloroacetoacetanilide (AAOCA)).(145) Heading 9902.04.54 (relating to acetoacetyl-2,5-dimethoxy-4-chloroanilide).(146) Heading 9902.04.72 (relating to Cyfluthrin (excluding β-Cyfluthrin)).(147) Heading 9902.04.73 (relating to Cypermethrin).(148) Heading 9902.04.75 (relating to Alpha-Cypermethrin technical).(149) Heading 9902.04.83 (relating to aminoazobenzene-p-sulfonic acid).(150) Heading 9902.04.91 (relating to Daminozide).(151) Heading 9902.04.92 (relating to aminoguanidine bicarbonate).(152) Heading 9902.04.95 (relating to p-chlorophenylisocyanate).(153) Heading 9902.04.96 (relating to phenylisocyanate).(154) Heading 9902.04.99 (relating to Thiobencarb).(155) Heading 9902.05.01 (relating to EPTC).(156) Heading 9902.05.02 (relating to Phosmet).(157) Heading 9902.05.06 (relating to active ingredient for fungicide).(158) Heading 9902.05.10 (relating to 4,6-bis(octylthiomethyl)-o-cresol).(159) Heading 9902.05.11 (relating to 4,4′-thiobis 2-1,1-dimethylethyl-5-methyl-phenol).(160) Heading 9902.05.13 (relating to thiobis(6-tert-butyl-4-methylphenol)).(161) Heading 9902.05.21 (relating to thioglycolic acid).(162) Heading 9902.05.22 (relating to 2-mercaptoethanol).(163) Heading 9902.05.30 (relating to triphenylphosphine).(164) Heading 9902.05.31 (relating to Fenbutatin oxide).(165) Heading 9902.05.33 (relating to ultraviolet dye).(166) Heading 9902.05.38 (relating to MSMA).(167) Heading 9902.05.55 (relating to Ethofumesate).(168) Heading 9902.05.56 (relating to Carbosulfan Technical).(169) Heading 9902.05.57 (relating to Helional).(170) Heading 9902.05.58 (relating to reaction mixture of (rel-2R,4R)-tetrahydro (pyranol)).(171) Heading 9902.05.61 (relating to Fenpyroximate).(172) Heading 9902.05.64 (relating to Tolfenpyrad).(173) Heading 9902.05.65 (relating to Penflufen).(174) Heading 9902.05.75 (relating to Fenamidone).(175) Heading 9902.05.81 (relating to Boscalid).(176) Heading 9902.05.93 (relating to Triclopyr).(177) Heading 9902.05.96 (relating to Mepiquat chloride).(178) Heading 9902.05.98 (relating to Saltidin).(179) Heading 9902.06.03 (relating to Pyridalyl).(180) Heading 9902.06.08 (relating to 2-acetylnicotinic acid).(181) Heading 9902.06.09 (relating to light stabilizer).(182) Heading 9902.06.12 (relating to 5-methylpyridine-2,3-dicarboxylic acid (5-MPDC)).(183) Heading 9902.06.26 (relating to Quinaldine). (184) Heading 9902.06.28 (relating to Terbacil).(185) Heading 9902.06.29 (relating to Bispyribac sodium).(186) Heading 9902.06.36 (relating to Pirimiphos-methyl).(187) Heading 9902.06.42 (relating to phenyl(4,6-dimethoxy-pyrimidin-2-yl)carbamate).(188) Heading 9902.06.43 (relating to Methyliodouracil).(189) Heading 9902.06.48 (relating to 2-amino-4,6-dimethylpyrimidine).(190) Heading 9902.06.50 (relating to cyanuric chloride).(191) Heading 9902.06.55 (relating to Simazine).(192) Heading 9902.06.62 (relating to tris (2-hydroxyethyl) isocyanurate (THEIC)).(193) Heading 9902.06.63 (relating to 2-amino-4-methoxy-6-methyl-1,3,5-triazine).(194) Heading 9902.06.64 (relating to 4-methoxy-N,6-dimethyl-1,3,5-triazin-2-amine).(195) Heading 9902.06.65 (relating to triallyl cyanurate).(196) Heading 9902.06.71 (relating to Fenbuconazole fungicide).(197) Heading 9902.06.72 (relating to Fenazaquin).(198) Heading 9902.06.74 (relating to Pyridaben).(199) Heading 9902.06.79 (relating to Triticonazole).(200) Heading 9902.06.83 (relating to Carbendazim).(201) Heading 9902.06.86 (relating to Tetraconazole).(202) Heading 9902.06.92 (relating to 2-[3-(2H-benzotriazol-2-yl)-4-hydroxyphenyl]ethyl methacrylate).(203) Heading 9902.06.96 (relating to PolyAziridine PZ-33).(204) Heading 9902.06.98 (relating to 5-amino-1,2-dihydro-3H-1,2,4-triazole-3-thione).(205) Heading 9902.07.09 (relating to 2-mercaptobenzothiazole).(206) Heading 9902.07.10 (relating to corrosion inhibitor).(207) Heading 9902.07.11 (relating to 2-amino 4-methyl benzothiazole).(208) Heading 9902.07.12 (relating to accelerator for rubber production).(209) Heading 9902.07.17 (relating to Carboxin).(210) Heading 9902.07.18 (relating to 1,2-benzisothiazolin-3(2H)-one,2-butyl).(211) Heading 9902.07.19 (relating to 4-[3-(4-chlorophenyl)-3-(3,4-dimethoxyph)).(212) Heading 9902.07.23 (relating to Bentazon).(213) Heading 9902.07.25 (relating to Topramezone).(214) Heading 9902.07.34 (relating to OBPA).(215) Heading 9902.07.48 (relating to 2-amino-3-cyanothiophene).(216) Heading 9902.07.49 (relating to Tebuthiuron technical).(217) Heading 9902.07.51 (relating to performance fluid).(218) Heading 9902.07.52 (relating to Etridiazole).(219) Heading 9902.07.59 (relating to para-toluene sulphonyl hydrazide).(220) Heading 9902.07.61 (relating to Sulfometuron-methyl).(221) Heading 9902.07.63 (relating to Tosyl-4-CPP).(222) Heading 9902.07.64 (relating to Asulam).(223) Heading 9902.07.67 (relating to methyl 2-(aminosulfonyl) benzoate).(224) Heading 9902.07.68 (relating to methyl 3-sulfamoylthiophene-2-carboxylate).(225) Heading 9902.07.69 (relating to 3-(ethylsulfonyl)-2-pyridinesulfonamide).(226) Heading 9902.07.70 (relating to carbamic acid, N-[[3-[(dimethyl...]-, phenyl ester).(227) Heading 9902.07.81 (relating to black carrot color concentrate).(228) Heading 9902.07.82 (relating to purple sweet potato color concentrate).(229) Heading 9902.07.83 (relating to red cabbage color concentrate).(230) Heading 9902.07.84 (relating to red radish color concentrate).(231) Heading 9902.08.09 (relating to Disperse Blue 77).(232) Heading 9902.08.11 (relating to Disperse Red 60).(233) Heading 9902.08.16 (relating to Acid Black 194).(234) Heading 9902.08.18 (relating to acid dye for Pigment Red 144).(235) Heading 9902.08.39 (relating to indigo, Vat Blue 1).(236) Heading 9902.08.40 (relating to Pigment Orange 43/Vat Orange 7).(237) Heading 9902.08.43 (relating to Vat Blue 19).(238) Heading 9902.08.45 (relating to Vat Blue 1, reduced).(239) Heading 9902.08.46 (relating to isoviolanthrone-Vat Violet 10).(240) Heading 9902.08.47 (relating to Vat Blue 4).(241) Heading 9902.08.57 (relating to Reactive Red 180).(242) Heading 9902.08.61 (relating to G500 blue crude).(243) Heading 9902.08.65 (relating to Solvent Orange 63).(244) Heading 9902.08.69 (relating to Solvent Red 179).(245) Heading 9902.08.71 (relating to Solvent Violet 13 (CI 60725)).(246) Heading 9902.08.72 (relating to Solvent Yellow 195).(247) Heading 9902.08.73 (relating to Solvent Yellow 163).(248) Heading 9902.08.74 (relating to Solvent Red 227).(249) Heading 9902.08.75 (relating to Solvent Red 169).(250) Heading 9902.08.76 (relating to Solvent Yellow 114).(251) Heading 9902.08.77 (relating to Solvent Orange 60).(252) Heading 9902.08.78 (relating to Solvent Red 135).(253) Heading 9902.08.79 (relating to Solvent Blue 35).(254) Heading 9902.08.81 (relating to 2,4-dinitrophenol).(255) Heading 9902.08.84 (relating to optical brightener).(256) Heading 9902.08.85 (relating to whitening agent).(257) Heading 9902.08.87 (relating to organic luminescent pigments and dyes).(258) Heading 9902.08.88 (relating to phosphorescent pigments zinc sulfide, copper doped).(259) Heading 9902.09.01 (relating to cold pressed grapefruit oil).(260) Heading 9902.09.02 (relating to oil of lemon eucalyptus (OLE)).(261) Heading 9902.09.03 (relating to ADV 7800 S-ME).(262) Heading 9902.09.04 (relating to surfactant).(263) Heading 9902.09.05 (relating to ADV 7850 A-ME).(264) Heading 9902.09.06 (relating to ADV 7800 S-W).(265) Heading 9902.09.09 (relating to certain esters).(266) Heading 9902.09.12 (relating to surfactant used in pesticides).(267) Heading 9902.09.14 (relating to sparklers).(268) Heading 9902.09.17 (relating to poly pale ester 10).(269) Heading 9902.09.18 (relating to Dymerex).(270) Heading 9902.09.26 (relating to Tetrachlorvinfos formulations).(271) Heading 9902.09.27 (relating to mixtures of Clofentezine).(272) Heading 9902.09.32 (relating to zinc phosphate formulations).(273) Heading 9902.09.39 (relating to formulated Methomyl).(274) Heading 9902.09.47 (relating to mixtures of Oxathiapiprolin).(275) Heading 9902.09.65 (relating to product for post-harvest fruit treatment).(276) Heading 9902.09.67 (relating to mixtures of Famoxadone, Cymoxanil, and application adjuvants).(277) Heading 9902.09.73 (relating to Ziram).(278) Heading 9902.09.74 (relating to Thiram).(279) Heading 9902.09.82 (relating to Dodine mixtures.)(280) Heading 9902.09.83 (relating to packs used in fruit treatment).(281) Heading 9902.09.91 (relating to Pyraflufen ethyl 40 percent (ET MB 40)).(282) Heading 9902.09.97 (relating to Napropamide formulations).(283) Heading 9902.09.98 (relating to Sulfometuron-methyl formulations).(284) Heading 9902.10.16 (relating to granular herbicide).(285) Heading 9902.10.18 (relating to Fosamine).(286) Heading 9902.10.20 (relating to 5-amino-1,3-dihydro-2H-benzimidazol-2-one).(287) Heading 9902.10.26 (relating to mixture used in vulcanization).(288) Heading 9902.10.34 (relating to reaction products of phosphorus trichloride).(289) Heading 9902.10.38 (relating to potassium methylate solution).(290) Heading 9902.10.39 (relating to additive for use in dish cleaning formulations).(291) Heading 9902.10.43 (relating to glycol ester).(292) Heading 9902.10.46 (relating to lauryl-cetyl alcohol).(293) Heading 9902.10.52 (relating to polymeric ester blend).(294) Heading 9902.10.53 (relating to CE-1618BL methyl palmitate/oleate).(295) Heading 9902.10.58 (relating to speciality monomers).(296) Heading 9902.10.60 (relating to sodium ethylate).(297) Heading 9902.10.63 (relating to synthetic acid washed beta zeolite powder).(298) Heading 9902.10.70 (relating to amorphous alpha olefin with high softening point).(299) Heading 9902.10.71 (relating to polymethylpentene (PMP) polyolefin copolymer).(300) Heading 9902.10.72 (relating to light stabilizer).(301) Heading 9902.10.73 (relating to non-functionalized polybutadiene).(302) Heading 9902.10.78 (relating to vinyl chloride-hydroxypropyl acrylate copolymer).(303) Heading 9902.10.80 (relating to S02F melt processable resin).(304) Heading 9902.10.85 (relating to material used in paper coatings).(305) Heading 9902.10.89 (relating to esters for use in coatings).(306) Heading 9902.10.92 (relating to lubricant for use in media).(307) Heading 9902.10.94 (relating to ingredient used in transdermal patches).(308) Heading 9902.10.99 (relating to vinyl acetate-alkeneoic acid copolymer).(309) Heading 9902.11.03 (relating to product used in coatings and adhesives).(310) Heading 9902.11.05 (relating to polymeric sulfonic acid).(311) Heading 9902.11.06 (relating to 2-propenoic acid, sodium salt).(312) Heading 9902.11.07 (relating to poly(butyl methacrylate).(313) Heading 9902.11.08 (relating to poly(ethyl acrylate-co-methyl methacrylate)).(314) Heading 9902.11.09 (relating to poly(methacrylic acid-co-methyl methacrylate) 1:1).(315) Heading 9902.11.10 (relating to poly(methyl acrylate-co-methyl methacrylate). (316) Heading 9902.11.17 (relating to sorbitol diglycidyl ether epoxide resin).(317) Heading 9902.11.20 (relating to linear aliphatic polycarbonate polyester).(318) Heading 9902.11.30 (relating to products for enhancing optical transparency). (319) Heading 9902.11.31 (relating to polyamide powders).(320) Heading 9902.11.32 (relating to formulation for use in thermoplastic injection molding).(321) Heading 9902.11.33 (relating to formulation for use in plastics applications).(322) Heading 9902.11.35 (relating to Phenol, 4-(1,1-dimethylethyl)-,polymer with formaldehyde).(323) Heading 9902.11.38 (relating to polyurethane hardener).(324) Heading 9902.11.39 (relating to H12MDI based aliphatic polyisocyanate). (325) Heading 9902.11.40 (relating to TDI based blocked aromatic polyisocyanate).(326) Heading 9902.11.41 (relating to self-cross linking, stoving polyurethane resin).(327) Heading 9902.11.46 (relating to aliphatic/aromatic polyisocyanate copolymer).(328) Heading 9902.11.47 (relating to TDI based aromatic polyisocyanate).(329) Heading 9902.11.48 (relating to water-dispersible HDI based polyisocyanate).(330) Heading 9902.11.58 (relating to industrial nitrocellulose (damped alcohol content of 33–37%)).(331) Heading 9902.11.60 (relating to propylene glycol alginate (PGA)).(332) Heading 9902.11.61 (relating to alginic acid and other alginates).(333) Heading 9902.11.63 (relating to sodium hyaluronate).(334) Heading 9902.11.64 (relating to weak acid cation ion-exchange resin).(335) Heading 9902.11.65 (relating to weak acid macroporous cation ion-exchange resins).(336) Heading 9902.11.87 (relating to regenerated cellulose sheets for industrial sponges).(337) Heading 9902.11.95 (relating to single wrapped cutlery joined by a skewer).(338) Heading 9902.11.98 (relating to plastic pet crate pan).(339) Heading 9902.12.01 (relating to boxing and mixed martial arts gloves of plastic).(340) Heading 9902.12.06 (relating to plastic non-skid base rings for toilet brush caddies).(341) Heading 9902.12.12 (relating to head straps and quickclips for cameras).(342) Heading 9902.12.16 (relating to frame mounts for cameras).(343) Heading 9902.12.17 (relating to large tube mounts for cameras).(344) Heading 9902.12.21 (relating to replacement camera doors).(345) Heading 9902.12.22 (relating to seatpost camera mounts).(346) Heading 9902.12.23 (relating to adhesive camera mounts).(347) Heading 9902.12.27 (relating to sets of assorted plastic camera mounts).(348) Heading 9902.12.35 (relating to life jackets for pets).(349) Heading 9902.12.37 (relating to doll diaper bags).(350) Heading 9902.12.40 (relating to doll carriers without windows).(351) Heading 9902.12.53 (relating to plastic cases for electronic games or accessories).(352) Heading 9902.12.60 (relating to boxing and mixed martial arts gloves of leather).(353) Heading 9902.12.64 (relating to women's leather belts valued at $7 or more).(354) Heading 9902.12.66 (relating to woven bamboo products).(355) Heading 9902.12.67 (relating to woven wood products).(356) Heading 9902.12.69 (relating to cashmere, not carded or combed).(357) Heading 9902.12.70 (relating to camel hair, not carded or combed).(358) Heading 9902.12.71 (relating to camel hair).(359) Heading 9902.12.72 (relating to noils of camel hair).(360) Heading 9902.12.73 (relating to cashmere, carded or combed).(361) Heading 9902.12.74 (relating to camel hair, carded or combed).(362) Heading 9902.12.75 (relating to yarn of carded cashmere, with a yarn count of 19.35 metric or higher).(363) Heading 9902.12.76 (relating to yarn of carded cashmere, with a yarn count of less than 19.35 metric).(364) Heading 9902.12.77 (relating to yarn of carded camel hair).(365) Heading 9902.12.78 (relating to yarn of combed cashmere or yarn of camel hair).(366) Heading 9902.12.79 (relating to woven fabric of carded vicuna hair of a weight not exceeding 300 g/m²).(367) Heading 9902.12.83 (relating to production roll bleached woven cotton gauze).(368) Heading 9902.12.84 (relating to bleached pique fabric).(369) Heading 9902.12.85 (relating to dyed pique fabric).(370) Heading 9902.12.89 (relating to high tenacity single rayon yarn with a decitex equal to or greater than 1,000).(371) Heading 9902.12.90 (relating to high tenacity single rayon yarn with a decitex less than 1,000).(372) Heading 9902.12.91 (relating to high tenacity multiple or cabled rayon yarn).(373) Heading 9902.12.92 (relating to single yarn of viscose rayon).(374) Heading 9902.12.93 (relating to twisted yarn of viscose rayon). (375) Heading 9902.12.97 (relating to elastic, water-repellent woven polyester fabric).(376) Heading 9902.12.98 (relating to acrylic fiber tow with an average decitex of between 2 and 5).(377) Heading 9902.12.99 (relating to acrylic filament tow with an averge decitex of 2.2).(378) Heading 9902.13.01 (relating to acrylic fiber tow with an average decitex of 3.3).(379) Heading 9902.13.05 (relating to acrylic filament tow with a decitex of 3.3).(380) Heading 9902.13.06 (relating to acrylic or modacrylic staple fibers, not processed).(381) Heading 9902.13.07 (relating to modacrylic staple fibers with an average decitex of 2.2 and a fiber length of 38 mm).(382) Heading 9902.13.08 (relating to modacrylic staple fibers with an average decitex of 2.2 and a fiber length of 51 mm).(383) Heading 9902.13.09 (relating to modacrylic staple fibers with an average decitex of 1.7 and a fiber length of 51 mm).(384) Heading 9902.13.10 (relating to acrylic staple fibers with an average decitex of 1.3 and a fiber length of 38 mm).(385) Heading 9902.13.11 (relating to acrylic staple fibers with an average decitex of 1.3 and a fiber length of 40 mm).(386) Heading 9902.13.12 (relating to synthetic staple fibers not processed for spinning).(387) Heading 9902.13.13 (relating to acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index less than 10).(388) Heading 9902.13.14 (relating to acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index between 10 and 30).(389) Heading 9902.13.16 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index less than 10).(390) Heading 9902.13.17 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index between 10 and 30).(391) Heading 9902.13.18 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index greater than 30).(392) Heading 9902.13.22 (relating to modified acrylic flame retardant staple fiber with a decitex of 3.9).(393) Heading 9902.13.25 (relating to cellulosic man-made viscose rayon staple fiber).(394) Heading 9902.13.27 (relating to certain staple fibers of viscose rayon).(395) Heading 9902.13.30 (relating to flame retardant viscose rayon staple fibers, with decitex of 3.3 and length of 60 mm).(396) Heading 9902.13.32 (relating to flame retardant viscose rayon staple fibers, with a decitex of 2.2 and length of 38 mm).(397) Heading 9902.13.37 (relating to acrylic or modacrylic staple fibers, processed and with a decitex of 11.0).(398) Heading 9902.13.39 (relating to rayon top).(399) Heading 9902.13.40 (relating to woven fabrics of certain synthetic fibers).(400) Heading 9902.13.43 (relating to heat exchange capillary material).(401) Heading 9902.13.48 (relating to men's or boys' silk knit pullovers and cardigans).(402) Heading 9902.13.52 (relating to neoprene guard socks).(403) Heading 9902.13.55 (relating to boys' woven manmade fiber coats, 36 percent or more of wool).(404) Heading 9902.13.70 (relating to batting gloves of manmade fibers).(405) Heading 9902.13.72 (relating to fishing wader pocket pouches).(406) Heading 9902.13.73 (relating to nylon wool packs).(407) Heading 9902.13.86 (relating to bee nets).(408) Heading 9902.13.87 (relating to camera chest harnesses).(409) Heading 9902.13.90 (relating to camera wrist strap mounts).(410) Heading 9902.13.95 (relating to men's protective active footwear with outer soles and uppers of rubber or plastic).(411) Heading 9902.13.96 (relating to women's protective active shoes, covering the ankle). (412) Heading 9902.13.97 (relating to women's protective active footwear, valued over $26 per pair, covering the ankle).(413) Heading 9902.14.05 (relating to footwear made on a base or platform of wood).(414) Heading 9902.14.12 (relating to women's protective active footwear, not covering the ankle, valued over $24 per pair).(415) Heading 9902.14.13 (relating to women's protective active footwear, not covering the ankle, valued over $26 per pair).(416) Heading 9902.14.16 (relating to children's footwear with waterproof soles, not covering the ankle, valued over $18 per pair).(417) Heading 9902.14.19 (relating to men's & boys' golf shoes with waterproof soles).(418) Heading 9902.14.23 (relating to men's waterproof leather footwear, valued at $29 per pair or higher).(419) Heading 9902.14.25 (relating to women's Oxford-style composite safety toe footwear).(420) Heading 9902.14.26 (relating to footwear for other persons, with leather uppers, valued at $20 per pair or higher). (421) Heading 9902.14.34 (relating to ski boots and snowboard boots).(422) Heading 9902.14.37 (relating to men's boots for fishing waders).(423) Heading 9902.14.48 (relating to house slippers with textile uppers).(424) Heading 9902.14.56 (relating to removable footwear neoprene cuffs).(425) Heading 9902.14.63 (relating to hats containing less than 23 percent or more of wool).(426) Heading 9902.14.67 (relating to plastic plants for aquariums/terrariums).(427) Heading 9902.14.76 (relating to polished wired glass in retangular sheets).(428) Heading 9902.14.77 (relating to meniscus-shaped drawn glass-ceramic discs).(429) Heading 9902.14.79 (relating to transparent glass-ceramic cookware).(430) Heading 9902.14.85 (relating to chopped strands of glass).(431) Heading 9902.14.89 (relating to strips consisting of silver and tin).(432) Heading 9902.14.98 (relating to small metal wire crates for dogs).(433) Heading 9902.15.05 (relating to side press wringer handles).(434) Heading 9902.15.07 (relating to isosceles triangle wire).(435) Heading 9902.15.10 (relating to zinc punches).(436) Heading 9902.15.12 (relating to gallium unwrought in solid form).(437) Heading 9902.15.15 (relating to gear driven one-handed pruners).(438) Heading 9902.15.17 (relating to swivel head grass shears).(439) Heading 9902.15.30 (relating to pet grooming scissors).(440) Heading 9902.15.34 (relating to manicure and pedicure sets).(441) Heading 9902.15.45 (relating to cast iron crankcases).(442) Heading 9902.15.46 (relating to cylinder heads used solely or principally with marine compression ignition engines).(443) Heading 9902.15.47 (relating to pistons).(444) Heading 9902.15.49 (relating to high pressure pumps).(445) Heading 9902.15.55 (relating to exhaust fans for permanent installation).(446) Heading 9902.15.57 (relating to household range hoods).(447) Heading 9902.15.58 (relating to pre-assembled pedestal fan column assemblies).(448) Heading 9902.15.59 (relating to grilles for exhaust fans).(449) Heading 9902.15.66 (relating to pressure distillation columns).(450) Heading 9902.15.68 (relating to mobile sprinklers).(451) Heading 9902.15.75 (relating to benchtop band saws).(452) Heading 9902.15.76 (relating to certain stationary band saws).(453) Heading 9902.15.77 (relating to tilting arbor table saws).(454) Heading 9902.15.78 (relating to certain table saws with 10 inch (25.4 cm) blade).(455) Heading 9902.15.80 (relating to drill presses).(456) Heading 9902.15.81 (relating to electrical rotary drill, hammer and chiseling tools).(457) Heading 9902.15.89 (relating to telescope mirror segment support assemblies).(458) Heading 9902.15.93 (relating to regulator valves).(459) Heading 9902.15.97 (relating to used camshafts and crankshafts for diesel engines).(460) Heading 9902.15.99 (relating to crankshaft bearings).(461) Heading 9902.16.03 (relating to flexplates for engines).(462) Heading 9902.16.11 (relating to motor assemblies for air circulator electric fans).(463) Heading 9902.16.12 (relating to motors for high wattage fans).(464) Heading 9902.16.13 (relating to alternating current multiphase submersible pump motors with output between 3 kilowatts and 14.92 kilowatts). (465) Heading 9902.16.14 (relating to alternating current multiphase submersible pump motors with output between 149.2 kilowatts and 150 kilowatts). (466) Heading 9902.16.15 (relating to alternating current generators for exercise equipment).(467) Heading 9902.16.26 (relating to electromechanical knives.)(468) Heading 9902.16.28 (relating to automatic food feeders for dogs and cats).(469) Heading 9902.16.30 (relating to automatic fish feeders).(470) Heading 9902.16.39 (relating to alternators).(471) Heading 9902.16.42 (relating to bulb heaters with or without a fan).(472) Heading 9902.16.49 (relating to microwave ovens with 53 to 55 liter capacity and integral range hood).(473) Heading 9902.16.50 (relating to microwave ovens with 58 to 60 liter capacity and integral range hoods).(474) Heading 9902.16.52 (relating to microwave ovens with 53 to 55 liter capacity, glass turntable plate, and integral range hood).(475) Heading 9902.16.53 (relating to microwave ovens with 56 to 58 liter capacity and integral range hood).(476) Heading 9902.16.54 (relating to microwave ovens with rectangular plate and integral range hood).(477) Heading 9902.16.55 (relating to vertical waffle makers).(478) Heading 9902.16.56 (relating to multfunction grills).(479) Heading 9902.16.57 (relating to electric sandwich grillers).(480) Heading 9902.16.64 (relating to front-loading coffee makers).(481) Heading 9902.16.66 (relating to built-in coffee machines).(482) Heading 9902.16.75 (relating to programmable slow cookers with thermometer probe).(483) Heading 9902.16.76 (relating to electric pressure cookers rated more than 1000W but not more than 1200W, with a capacity of not less than 5 liters).(484) Heading 9902.16.77 (relating to electric rice cookers).(485) Heading 9902.16.78 (relating to electric pressure cookers rated more than 1200W but not more than 1400W, with a capacity of not less than 5 liters).(486) Heading 9902.16.81 (relating to candle warmers).(487) Heading 9902.16.90 (relating to chassis or shelving containing backplane).(488) Heading 9902.16.95 (relating to mirror segment controller sensors).(489) Heading 9902.17.03 (relating to used gear boxes for certain vehicles).(490) Heading 9902.17.07 (relating to stand-up bicycles, having both wheels not exceeding 63.5cm in diameter).(491) Heading 9902.17.08 (relating to elliptical cycles, with wheels not exceeding 63.5 cm in diameter).(492) Heading 9902.17.17 (relating to swim goggles).(493) Heading 9902.17.19 (relating to LCD television panel assemblies, with a video display measuring not over 58.42 cm).(494) Heading 9902.17.20 (relating to LCD television panel assemblies, with a video display measuring over 58.42 cm but not over 78.74 cm).(495) Heading 9902.17.21 (relating to LCD television panel assemblies, with a video display measuring over 78.74 cm but not over 81.28 cm).(496) Heading 9902.17.22 (relating to LCD television panel assemblies, with a video display measuring over 81.28 cm but not over 99.06 cm).(497) Heading 9902.17.23 (relating to LCD television panel assemblies, with a video display measuring over 99.06 cm but not over 101.6 cm).(498) Heading 9902.17.28 (relating to bicycle speedometers).(499) Heading 9902.17.47 (relating to light emitting diode (LED) hanging lamps with total internal reflection). (500) Heading 9902.17.49 (relating to electric table or desk light emitting diode (LED) task lamps with ball joints).(501) Heading 9902.17.52 (relating to exterior emergency lights).(502) Heading 9902.17.53 (relating to wing illumination lights).(503) Heading 9902.17.54 (relating to lantern globes of extruded borosilicate glass).(504) Heading 9902.17.56 (relating to golf club driver heads with a loft of 9.5 degrees).(505) Heading 9902.17.64 (relating to golf club heads with a loft greater than 56 degrees).(506) Heading 9902.17.65 (relating to golf club putter heads).(507) Heading 9902.17.70 (relating to tennis rackets, strung).(508) Heading 9902.17.72 (relating to racquetball rackets).(509) Heading 9902.17.73 (relating to squash rackets).(510) Heading 9902.17.76 (relating to leather basketballs).(511) Heading 9902.17.78 (relating to racquetballs).(512) Heading 9902.17.84 (relating to speed bags and related equipment).(513) Heading 9902.17.86 (relating to certain bluetooth enabled adjustable dumbbells).(514) Heading 9902.17.92 (relating to boxing and mixed martial arts protective equipment).(515) Heading 9902.17.94 (relating to fishing reels valued more than $2.70 but not more than $8.45, pre-spooled, with rod).(516) Heading 9902.17.95 (relating to hair-slides with imitation pearls or stones). (b)Modification to article descriptions(1) Coconut water in paper cartonsHeading 9902.01.15 is amended—(A)by amending the article description to read as follows: Coconut water, not from concentrate, not containing added sugar or other sweetening matter, packaged for retail sale in paper-based cartons (provided for in subheading 2009.89.70); and(B)by striking 12/31/2020 and inserting 12/31/2023.(2) Flavored coconut waterHeading 9902.01.16 is amended—(A)by amending the article description to read as follows: Coconut water not from concentrate, flavored, packaged for retail sale (provided for in subheading 2009.89.70); and(B)by striking 12/31/2020 and inserting 12/31/2023.(3) Hypophosphorous acid 50%Heading 9902.01.23 is amended—(A)by amending the article description to read as follows: Hypophosphorous acid 50 percent (phosphinic acid) (CAS No. 6303–21–5) (provided for in subheading 2811.19.61); and(B)by striking 12/31/2020 and inserting 12/31/2023.(4) Potassium fluoroborateHeading 9902.01.47 is amended—(A)by amending the article description to read as follows: Potassium fluoroborate (CAS No. 14075–53–7) (provided for in subheading 2826.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(5) Potassium fluorotitanateHeading 9902.01.48 is amended—(A)by amending the article description to read as follows: Potassium fluorotitanate (Dipotassium hexafluorotitanate(2-)) (CAS No. 16919–27–0) (provided for in subheading 2826.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(6) Potassium fluozirconateHeading 9902.01.49 is amended—(A)by amending the article description to read as follows: Dipotassium; hexafluorozirconium(2-) (potassium fluozirconate) (CAS No. 16923–95–8) (provided for in subheading 2826.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(7) Zirconium basic carbonateHeading 9902.01.61 is amended—(A)by amending the article description to read as follows: Zirconium basic carbonate (zirconium(4+) dicarbonate) (CAS No. 57219–64–4) (provided for in subheading 2836.99.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(8) o-ChlorotolueneHeading 9902.01.95 is amended—(A)by amending the article description to read as follows: 2-Chlorotoluene (CAS No. 95–49–8) (provided for in subheading 2903.99.80); and(B)by striking 12/31/2020 and inserting 12/31/2023.(9) LeucoquinizarinHeading 9902.02.25 is amended—(A)by amending the article description to read as follows: Leucoquinizarin as 1,4,9,10-tetrahydroxyanthracene (CAS No. 476–60–8), 2,3-dihydro-9,10-dihydroxyanthracene-1,4-dione (CAS No. 17648–03–2) or 2,3-dihydro-1,4-dihydroxy-9,10-anthracenedione (CAS No. 40498–13–3) (provided for in subheading 2907.29.90 or 2914.69.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(10) AnisaldehydeHeading 9902.02.49 is amended—(A)by amending the article description to read as follows: p-Anisaldehyde (4-methoxybenzaldehyde) (CAS No. 123–11–5) (provided for in subheading 2912.49.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(11) MethyliononeHeading 9902.02.56 is amended—(A)by amending the article description to read as follows: (E)-1-(2,6,6-trimethylcyclohex-2-en-1-yl)pent-1-en-3-one (Methylionone) (CAS No. 1335–46–2) (provided for in subheading 2914.23.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(12) Itaconic acidHeading 9902.02.95 is amended—(A)by amending the article description to read as follows: Itaconic acid (2-methylidenebutanedioic acid) (CAS No. 97–65–4) (provided for in subheading 2917.19.70); and(B)by striking 12/31/2020 and inserting 12/31/2023.(13) 4-Sulfo-1,8-naphthalic anhydride potassium saltHeading 9902.02.97 is amended—(A)by amending the article description to read as follows: Potassium 1,3-dioxo-1H,3H-benzo[de]isochromene-6-sulfonate (CAS No. 71501–16–1) (provided for in subheading 2917.39.04); and(B)by striking 12/31/2020 and inserting 12/31/2023.(14) NTCDAHeading 9902.03.01 is amended—(A)by amending the article description to read as follows: 1,4,5,8-Naphthalenetetracarboxylic dianhydride (NTCDA) (CAS No. 81–30–1) (provided for in subheading 2917.39.70); and(B)by striking 12/31/2020 and inserting 12/31/2023.(15) Stabilizer of foamsHeading 9902.03.11 is amended—(A)by amending the article description to read as follows: Octyl 3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoate (CAS No. 125643–61–0) (provided for in subheading 2918.29.65); and(B)by striking 12/31/2020 and inserting 12/31/2023.(16) Hindered phenolic antioxidantHeading 9902.03.25 is amended—(A)by amending the article description to read as follows: Triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methyl-phenyl)propionate] (CAS No. 36443–68–2) (provided for in subheading 2918.99.43); and(B)by striking 12/31/2020 and inserting 12/31/2023.(17) D–HPPAHeading 9902.03.28 is amended—(A)by amending the article description to read as follows: (R)-(+)-2-(4-Hydroxyphenoxy)propionic acid (CAS No. 94050–90–5) (provided for in subheading 2918.99.43); and(B)by striking 12/31/2020 and inserting 12/31/2023.(18) TetrachlorvinfosHeading 9902.03.35 is amended—(A)by amending the article description to read as follows: [(Z)-2-Chloro-1-(2,4,5-trichlorophenyl)ethenyl] dimethyl phosphate (Tetrachlorvinfos) (CAS No. 22248–79–9) (provided for in subheading 2919.90.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(19) PropargiteHeading 9902.03.41 is amended—(A)by amending the article description to read as follows: 2-[4-(2-Methyl-2-propanyl)phenoxy]cyclohexyl 2-propyn-1-yl sulfite (Propargite) (CAS No. 2312–35–8) (provided for in subheading 2920.90.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(20) 2-Chloro-4-toluidine (2-CAT)Heading 9902.03.69 is amended—(A)by amending the article description to read as follows: 3-Chloro-4-methylaniline (o-chloro-p-toluidine) (CAS No. 95–74–9) (provided for in subheading 2921.43.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(21) m-ToluidineHeading 9902.03.70 is amended—(A)by amending the article description to read as follows: m-Toluidine (CAS No. 108–44–1) (provided for in subheading 2921.43.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(22) FlumetralinHeading 9902.03.77 is amended—(A)by amending the article description to read as follows: N-[(2-Chloro-6-fluorophenyl)methyl]-N-ethyl-2,6-dinitro-4-(trifluoromethyl)aniline (Flumetralin) (CAS No. 62924–70–3) (provided for in subheading 2921.49.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(23) 4,4-Methylene bis o-chloro anilineHeading 9902.03.83 is amended—(A)by amending the article description to read as follows: 4,4′-Methylenebis(2-chloroaniline) (CAS No. 101–14–4) (provided for in subheading 2921.59.08); and(B)by striking 12/31/2020 and inserting 12/31/2023.(24) Phenol, 2,2′-[[(1S...]bis[6-(1,1-dimethyylethyl)Heading 9902.03.86 is amended—(A)by amending the article description to read as follows: 2,2′-[[(1S,2S)-1,2-Diphenyl-1,2-ethanediyl]bis(iminomethylene)]bis[6-(1,1-dimethylethyl)phenol] (CAS No. 481725–63–7) (provided for in subheading 2921.59.40); and(B)by striking 12/31/2020 and inserting 12/31/2023.(25) Tris[2-[[2,4,8,10-tetra-tert-butyldibe (AO 12)Heading 9902.03.89 is amended—(A)by amending the article description to read as follows: 2-{[2,4,8,10-Tetrakis(2-methyl-2-propanyl)diben- zo[d,f][1,3,2]dioxaphosphepin-6-yl]oxy}-N,N-bis(2-{[2,4,8,10-tetra- kis(2-methyl-2-propanyl)dibenzo[d,f][1,3,2]dioxaphos- phepin-6-yl]oxy}ethyl)ethanamine (CAS No. 80410–33–9) (provided for in subheading 2922.19.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(26) L-Lysine hydrateHeading 9902.04.03 is amended—(A)by amending the article description to read as follows: L-Lysine hydrate (1:1) (CAS No. 39665–12–8) (provided for in subheading 2922.41.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(27) Non-genetically modified lecithin of rapeseedHeading 9902.04.17 is amended—(A)by amending the article description to read as follows: Lecithin derived from non-genetically modified rapeseed (CAS No. 8002–43–5) (provided for in subheading 2923.20.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(28) N,N,N′,N′-tetrakis(2-hydroxyethyl)hexanediamideHeading 9902.04.27 is amended—(A)by amending the article description to read as follows: N,N,N′,N′-tetrakis(2-hydroxyethyl)hexanediamide (CAS No. 6334–25–4) (provided for in subheading 2924.19.80); and(B)by striking 12/31/2020 and inserting 12/31/2023.(29) MetalaxylHeading 9902.04.36 is amended—(A)by amending the article description to read as follows: Methyl 2-(N-(2-methoxyacetyl)-2,6-dimethylanilino)propanoate (Metalaxyl) (CAS No. 57837–19–1) (provided for in subheading 2924.29.47); and(B)by striking 12/31/2020 and inserting 12/31/2023.(30) CarbarylHeading 9902.04.39is amended—(A)by amending the article description to read as follows: 1-Naphthalenyl methylcarbamate (Carbaryl) (CAS No. 63–25–2) (provided for in subheading 2924.29.47); and(B)by striking 12/31/2020 and inserting 12/31/2023.(31) MandipropamidHeading 9902.04.45 is amended—(A)by amending the article description to read as follows: 2-(4-Chlorophenyl)-N-{2-[3-methoxy-4-(2-propyn-1-yloxy)phe- nyl]ethyl}-2-(2-propyn-1-yloxy)acetamide (Mandipropamid) (CAS No. 374726–62–2) (provided for in subheading 2924.29.47); and(B)by striking 12/31/2020 and inserting 12/31/2023.(32) FenhexamidHeading 9902.04.46 is amended—(A)by amending the article description to read as follows: N-(2,3-Dichloro-4-hydroxyphenyl)-1-methylcyclohexanecar- boxamide (Fenhexamid) (CAS No. 126833–17–8) (provided for in subheading 2924.29.47); and(B)by striking 12/31/2020 and inserting 12/31/2023.(33) 2,5-Bis[(1,3-dioxobutyl)amino]benzenesulfonic acidHeading 9902.04.51 is amended—(A)by amending the article description to read as follows: 2,5-Bis(3-oxobutanoylamino)benzenesulfonic acid (CAS No. 70185–87–4) (provided for in subheading 2924.29.71); and(B)by striking 12/31/2020 and inserting 12/31/2023.(34) p-AminobenzamideHeading 9902.04.55 is amended—(A)by amending the article description to read as follows: p-Aminobenzamide (4-Aminobenzamide) (CAS No. 2835–68–9) (provided for in subheading 2924.29.77); and(B)by striking 12/31/2020 and inserting 12/31/2023.(35) Trans-N-boc AcidHeading 9902.04.57 is amended—(A)by amending the article description to read as follows: Trans-4-{[(2-Methyl-2-propanyl)oxy]carbonyl}cyclohex-anecarboxylic acid (CAS No. 53292–89–0) (provided for in subheading 2924.29.95); and(B)by striking 12/31/2020 and inserting 12/31/2023.(36) Flumiclorac pentyl esterHeading 9902.04.62 is amended—(A)by amending the article description to read as follows: Pentyl [2-chloro-5-(1,3-dioxo-1,3,4,5,6,7-hexahydro-2H- isoindol-2-yl)-4-fluorophenoxy]acetate (Flumiclorac pentyl ester) (CAS No. 87546–18–7) (provided for in subheading 2925.29.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(37) EsfenvalerateHeading 9902.04.74 is amended—(A)by amending the article description to read as follows: (S)-Cyano(3-phenoxyphenyl)methyl(S)-4-chloro-α-(1-meth- ylethyl)benzeneacetate (Esfenvalerate) (CAS No. 66230–04–4) (provided for in subheading 2926.90.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(38) Zeta-cypermethrinHeading 9902.04.76 is amended—(A)by amending the article description to read as follows: (S)-Cyano-(3-phenoxyphenyl)methyl (+)cis-3-(2,2 -dichloroethenyl)-2,2-dimethylcyclopropanecarboxylate and (S)-cyano-(3-phenoxyphenyl)methyl (+)trans-3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropanecarboxylate (Zeta-cypermethrin) (CAS No. 1315501–18–8) (provided for in subheading 2926.90.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(39) FenpropathrinHeading 9902.04.78 is amended—(A)by amending the article description to read as follows: α-Cyano-3-phenoxybenzyl 2,2,3,3-tetramethylcyclopropanecarboxylate (Fenpropathrin) (CAS No. 39515–41–8) (provided for in subheading 2926.90.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(40) PhthalodinitrileHeading 9902.04.79 is amended—(A)by amending the article description to read as follows: Benzene-1,2-dicarbonitrile (Phthalodinitrile) (CAS No. 91–15–6) (provided for in subheading 2926.90.43); and(B)by striking 12/31/2020 and inserting 12/31/2023.(41) DiphenylacetonitrileHeading 9902.04.80 is amended—(A)by amending the article description to read as follows: 2,2-Diphenylacetonitrile (CAS No. 86–29–3) (provided for in subheading 2926.90.48); and(B)by striking 12/31/2020 and inserting 12/31/2023.(42) IPNHeading 9902.04.81 is amended—(A)by amending the article description to read as follows: Isophthalonitrile (1,3-dicyanobenzene) (CAS No. 626–17–5) (provided for in subheading 2926.90.48); and(B)by striking 12/31/2020 and inserting 12/31/2023.(43) TrifloxystrobinHeading 9902.04.86 is amended—(A)by amending the article description to read as follows: Methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 2928.00.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(44) CyflufenamidHeading 9902.04.87 is amended—(A)by amending the article description to read as follows: (1Z)-N-{(Z)-[(Cyclopropylmethoxy)imino][2,3-difluoro-6-(trifluor- omethyl)phenyl]methyl}-2-phenylethanimidic acid (Cyflufenamid) (CAS No. 180409–60–3) (provided for in subheading 2928.00.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(45) TebufenozideHeading 9902.04.88 is amended—(A)by amending the article description to read as follows: N′-(4-Ethylbenzoyl)-3,5-dimethyl-N-(2-methyl-2-propanyl)benzohydrazide (Tebufenozide) (CAS No. 112410–23–8) (provided for in subheading 2928.00.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(46) CarbonohydrazideHeading 9902.04.89 is amended—(A)by amending the article description to read as follows: 1,3-Diaminourea (CAS No. 497–18–7) (provided for in subheading 2928.00.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(47) ADHHeading 9902.04.93 is amended—(A)by amending the article description to read as follows: Hexanedihydrazide (adipic dihydrazide) (CAS No. 1071–93–8) (provided for in subheading 2928.00.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(48) Organic chemicalsHeading 9902.04.94 is amended—(A)by amending the article description to read as follows: Bitolylene diisocyanate (3,3′-dimethylbiphenyl-4,4′-diyl diisocyanate) (CAS No. 91–97–4) (provided for in subheading 2929.10.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(49) PCMHeading 9902.04.97 is amended—(A)by amending the article description to read as follows: Ethyl [4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)a- mino]sulfonyl]amino]carbonyl]phenyl]carbamate (CAS No. 874909–61–2) (provided for in subheading 2929.90.15) ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(50) ProfenofosHeading 9902.05.04 is amended—(A)by amending the article description to read as follows: O-4-Bromo-2-chlorophenyl O-ethyl S-propyl phosphorothioate (Profenofos) (CAS No. 41198–08–7) (provided for in subheading 2930.90.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(51) DCDPS, dichlorodiphenylsulfoneHeading 9902.05.14 is amended—(A)by amending the article description to read as follows: 1-Chloro-4-(4-chlorophenyl)sulfonylbenzene (CAS No. 80–07–9) (provided for in subheading 2930.90.29); and(B)by striking 12/31/2020 and inserting 12/31/2023.(52) Captan technicalHeading 9902.05.19 is amended—(A)by amending the article description to read as follows: 2-[(Trichloromethyl)sulfanyl]-3a,4,7,7a-tetrahydro-1H-isoin- dole-1,3(2H)-dione (Captan) (CAS No. 133–06–2) (provided for in subheading 2930.90.43); and(B)by striking 12/31/2020 and inserting 12/31/2023.(53) Pentaerythritol tetrakis (β-laurylthiopropionate)Heading 9902.05.23 is amended—(A)by amending the article description to read as follows: 3-{[3-(Dodecylsulfanyl)propanoyl]oxy}-2,2-bis({[3-dodecylsulfanyl)propanoyl]oxy}methyl)propyl 3-(dodecylsulfanyl)propanoate) (CAS No. 29598–76–3) (provided for in subheading 2930.90.91); and(B)by striking 12/31/2020 and inserting 12/31/2023.(54) DinotefuranHeading 9902.05.45 is amended—(A)by amending the article description to read as follows: 1-Methyl-2-nitro-3-(oxolan-3-ylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) (provided for in subheading 2932.19.51); and(B)by striking 12/31/2020 and inserting 12/31/2023.(55) CoumaphosHeading 9902.05.47 is amended—(A)by amending the article description to read as follows: 3-Chloro-7-diethoxyphosphinothioyloxy-4-methylchromen-2-one (Coumaphos) (CAS No. 56–72–4) (provided for in subheading 2932.20.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(56) SpiromesifenHeading 9902.05.48 is amended—(A)by amending the article description to read as follows: [2-Oxo-3-(2,4,6-trimethylphenyl)-1-oxaspiro[4.4]non-3-en-4-yl] 3,3-dimethylbutanoate (Spiromesifen) (CAS No. 283594–90–1) (provided for in subheading 2932.20.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(57) BrodifacoumHeading 9902.05.50 is amended—(A)by amending the article description to read as follows: 4-Hydroxy-3-(3-(4'-bromo-4-biphenylyl)-1,2,3,4-tetrahydro-1-naph- thyl)coumarin (Brodifacoum) (CAS No. 56073–10–0) (provided for in subheading 2932.20.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(58) Sodium erythorbateHeading 9902.05.54 is amended—(A)by amending the article description to read as follows: Sodium erythorbate (sodium (2R)-2-[(2R)-4,5-dihydroxy- 3-oxo-2,3-dihydro-2-furanyl]-2-hydroxyethanolate) (CAS No. 6381–77–7) (provided for in subheading 2932.20.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(59) Pyraclostrobin technicalHeading 9902.05.67 is amended—(A)by amending the article description to read as follows: Methyl N-(2-[[1-(4-chlorophenyl)pyrazol-3-yl]oxymethyl]-phenyl)-(N-methoxy)carbamate (Pyraclostrobin) (CAS No. 175013–18–0) (provided for in subheading 2933.19.23); and(B)by striking 12/31/2020 and inserting 12/31/2023.(60) Triflumizole technicalHeading 9902.05.74 is amended—(A)by amending the article description to read as follows: (E)-4-Chloro-α,α,α-trifluoro-N-(1-imidazol-1-yl-2- propoxyethylidene)-o-toluidine (Triflumizole) (CAS No. 99387–89–0) (provided for in subheading 2933.29.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(61) FluopyramHeading 9902.05.80 is amended—(A)by amending the article description to read as follows: N-[2-[3-Chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2- (trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 2933.39.21); and(B)by striking 12/31/2020 and inserting 12/31/2023.(62) Clodinafop-propargylHeading 9902.05.91 is amended—(A)by amending the article description to read as follows: 2-Propyn-1-yl (2R)-2-{4-[(5-chloro-3-fluoro-2- pyridinyl)oxy]phenoxy}propanoate (Clodinafop-propargyl) (CAS No. 105512–06–9) (provided for in subheading 2933.39.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(63) Acetamiprid technicalHeading 9902.05.99 is amended—(A)by amending the article description to read as follows: (E)-N1-[(6-Chloro-3-pyridyl)methyl]-N2-cyano-N1- methyl-acetamidine (Acetamiprid) (CAS No. 135410–20–7) (provided for in subheading 2933.39.27); and(B)by striking 12/31/2020 and inserting 12/31/2023.(64) PyriproxyfenHeading 9902.06.04 is amended—(A)by amending the article description to read as follows: 2-{[1-(4-Phenoxyphenoxy)-2-propanyl]oxy}pyridine (Pyriproxyfen) (CAS No. 95737–68–1) (provided for in subheading 2933.39.27); and(B)by striking 12/31/2020 and inserting 12/31/2023.(65) Certain Light StabilizerHeading 9902.06.14 is amended—(A)by amending the article description to read as follows: N-[6-[formyl-(2,2,6,6-tetramethylpiperidin-4-yl)amino]hexyl]-N-(2,2,6,6-tetramethylpiperidin-4-yl)formamide (CAS No. 124172–53–8) (provided for in subheading 2933.39.61); and(B)by striking 12/31/2020 and inserting 12/31/2023.(66) N,N′-Bis(2,2,6,6-tetramethyl-4-piperidinyl)isophHeading 9902.06.16 is amended—(A)by amending the article description to read as follows: N,N′-Bis(2,2,6,6-tetramethyl-4-piperidinyl)isophthalamide (CAS No. 42774–15–2) (provided for in subheading 2933.39.61); and(B)by striking 12/31/2020 and inserting 12/31/2023.(67) UV absorberHeading 9902.06.17 is amended—(A)by amending the article description to read as follows: 3-Dodecyl-1-(2,2,6,6-tetramethyl-4-piperidinyl)-2,5-pyr- rolidinedione (CAS No. 79720–19–7) (provided for in subheading 2933.39.61); and(B)by striking 12/31/2020 and inserting 12/31/2023.(68) Acylated sterically hindered light stabilizerHeading 9902.06.18 is amended—(A)by amending the article description to read as follows: 1-(1-Acetyl-2,2,6,6-tetramethyl-4-piperidinyl)-3-dodecyl- 2,5-pyrrolidinedione (CAS No. 106917–31–1) (provided for in subheading 2933.39.61); and(B)by striking 12/31/2020 and inserting 12/31/2023.(69) PyrimethanilHeading 9902.06.32 is amended—(A)by amending the article description to read as follows: 4,6-Dimethyl-N-phenylpyrimidin-2-amine (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 2933.59.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(70) BenzyladenineHeading 9902.06.33 is amended—(A)by amending the article description to read as follows: N-Benzyl-3H-purin-6-amine (Benzyladenine) (CAS No. 1214–39–7) (provided for in subheading 2933.59.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(71) PyrifluquinazonHeading 9902.06.40 is amended—(A)by amending the article description to read as follows: 1-Acetyl-1,2,3,4-tetrahydro-3-[(3-pyridylmethyl)amino]- 6-[1,2,2,2-tetrafluoro-1-(trifluoromethyl) ethyl] quinazolin-2-one (Pyrifluquinazon) (CAS No. 337458–27–2) (provided for in subheading 2933.59.70); and(B)by striking 12/31/2020 and inserting 12/31/2023.(72) HexazinoneHeading 9902.06.52 is amended—(A)by amending the article description to read as follows: 3-Cyclohexyl-6-dimethylamino-1-methyl-1,3,5-triazine- 2,4(1H,3H)-dione (Hexazinone) (CAS No. 51235–04–2) (provided for in subheading 2933.69.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(73) PymetrozineHeading 9902.06.53 is amended—(A)by amending the article description to read as follows: 6-Methyl-4-{[(1E)-pyridin-3-ylmethylene]amino}-4,5- dihydro-1,2,4-triazin-3(2H)-one (Pymetrozine) (CAS No. 123312–89–0) (provided for in subheading 2933.69.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(74) Low volatile hydroxyphenyl triazine UV absorberHeading 9902.06.59 is amended—(A)by amending the article description to read as follows: 2-(4,6-Diphenyl-1,3,5-triazin-2-yl)-5-(hexyloxy)phenol (CAS No. 147315–50–2) (provided for in subheading 2933.69.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(75) Very low volatile hydroxyphenyl triazine UV absorberHeading 9902.06.60 is amended—(A)by amending the article description to read as follows: 2-[4,6-Di(4-biphenylyl)-1,3,5-triazin-2-yl]-5-[(2-ethylhexyl)oxy]phenol (CAS No. 204583–39–1) (provided for in subheading 2933.69.60) ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(76) TerbutrynHeading 9902.06.61 is amended—(A)by amending the article description to read as follows: (4E)-4-(Ethylimino)-N-(2-methyl-2-propanyl)-6-(methylsulfanyl)- 1,4-dihydro-1,3,5-triazin-2-amine (Terbutryn) (CAS No. 886–50–0) (provided for in subheading 2933.69.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(77) Bonding agent for polyester-reinforced rubber productsHeading 9902.06.69 is amended—(A)by amending the article description to read as follows: N,N′-(Methylenedi-p-phenylene)bis[hexahydro-2- oxo-1H-azepine-1-carboxamide] (CAS No. 54112–23–1) (provided for in subheading 2933.79.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(78) Myclobutanil technical fungicideHeading 9902.06.70 is amended—(A)by amending the article description to read as follows: 2-(4-Chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile (Myclobutanil) (CAS No. 88671–89–0) (provided for in subheading 2933.99.06); and(B)by striking 12/31/2020 and inserting 12/31/2023.(79) TriadimefonHeading 9902.06.75 is amended—(A)by amending the article description to read as follows: 1-(4-Chlorophenoxy)-3,3-dimethyl-1-(1,2,4-triazol-1-yl)butan-2-one (Triadimefon) (CAS No. 43121–43–3) (provided for in subheading 2933.99.22); and(B)by striking 12/31/2020 and inserting 12/31/2023.(80) PyraziflumidHeading 9902.06.76 is amended—(A)by amending the article description to read as follows: N-(3′,4′-Difluorobiphenyl-2-yl)-3-(trifluoromethyl)pyra- zine-2-carboxamide (Pyraziflumid) (CAS No. 942515–63–1) (provided for in subheading 2933.99.22); and(B)by striking 12/31/2020 and inserting 12/31/2023.(81) ECONEA technicalHeading 9902.06.88 is amended—(A)by amending the article description to read as follows: 4-Bromo-2-(4-chlorophenyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile (Tralopyril) (CAS No. 122454–29–9) (provided for in subheading 2933.99.22); and(B)by striking 12/31/2020 and inserting 12/31/2023.(82) Ultraviolet light absorberHeading 9902.06.89 is amended—(A)by amending the article description to read as follows: 2-(Benzotriazol-2-yl)-4,6-bis(2-methylbutan-2-yl)phenol (CAS No. 25973–55–1) (provided for in subheading 2933.99.79); and(B)by striking 12/31/2020 and inserting 12/31/2023.(83) 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenolHeading 9902.06.90 is amended—(A)by amending the article description to read as follows: 2-(Benzotriazol-2-yl)-4,6-bis(2-phenylpropan-2-yl)phenol (CAS No. 70321–86–7) (provided for in subheading 2933.99.79); and(B)by striking 12/31/2020 and inserting 12/31/2023.(84) Isavuconazonium sulfateHeading 9902.07.03 is amended—(A)by amending the article description to read as follows: (2-{[(1-{1-[(2R,3R)-3-[4-(4-Cyanophenyl)-1,3-thiazol-2-yl]-2- (2,5-difluorophenyl)-2-hydroxybutyl]-1H-1,2,4- triazol-4-ium-4-yl}ethoxy)carbonyl](methyl)amino}-3- pyridinyl)methyl N-methylglycinate hydrogen sulfate (Isavuconazonium Sulfate) (CAS No. 946075–13–4) (provided for in subheading 2934.10.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(85) EthaboxamHeading 9902.07.08 is amended—(A)by amending the article description to read as follows: N-[Cyano(2-thienyl)methyl]-4-ethyl-2-(ethylamino)-1,3- thiazole-5-carboxamide (Ethaboxam) (CAS No. 162650–77–3) (provided for in subheading 2934.10.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(86) PropiconazoleHeading 9902.07.16 is amended—(A)by amending the article description to read as follows: 1-[[2-(2,4-Dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]- methyl]-1H-1,2,4-triazole (Propiconazole) (CAS No. 60207–90–1) (provided for in subheading 2934.99.12); and(B)by striking 12/31/2020 and inserting 12/31/2023.(87) EtoxazoleHeading 9902.07.35 is amended—(A)by amending the article description to read as follows: 2-(2,6-Difluorophenyl)-4-[2-ethoxy-4-(2-methyl-2-propanyl)phenyl]- 4,5-dihydro-1,3-oxazole (Etoxazole) (CAS No. 153233–91–1) (provided for in subheadling 2934.99.18); and(B)by striking 12/31/2020 and inserting 12/31/2023.(88) Flucarbazone-sodiumHeading 9902.07.65 is amended—(A)by amending the article description to read as follows: Sodium [(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4- triazol-1-yl)carbonyl]{[2-(trifluorometh- oxy)phenyl]sulfonyl}azanide (Flucarbazone-sodium) (CAS No. 181274–17–9) (provided for in subheading 2935.90.75); and(B)by striking 12/31/2020 and inserting 12/31/2023.(89) ImazosulfuronHeading 9902.07.71 is amended—(A)by amending the article description to read as follows: 2-Chloro-N-[(4,6-dimethoxy-2-pyrimidinyl)carba- moyl]imidazo[1,2-a]pyridine-3-sulfonamide (Imazosulfuron) (CAS No. 122548–33–8) (provided for in subheading 2935.90.75); and(B)by striking 12/31/2020 and inserting 12/31/2023.(90) Purified steviol glycoside, rebaudioside MHeading 9902.07.76 is amended—(A)by amending the article description to read as follows: (4-α)-13-[(O-β-D-Glucopyranosyl-(1-2)-O-[β-D- glucopyranosyl-(1-3)]-β-D-glucopyranosyl)oxy]-kaur-16- en-18-oic acid O-β-D-glucopyranosyl-(1-2)-O-[β-D-glucopyranosyl- (1-3)]-β-D-glucopyranosyl ester (Rebaudioside M) (CAS No. 1220616–44–3) (provided for in subheading 2938.90.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(91) TrehaloseHeading 9902.07.78 is amended—(A)by amending the article description to read as follows: Trehalose (α-D-glucopyranosyl α-D-glucopyranoside dihydrate) (CAS No. 6138–23–4) (provided for in subheading 2940.00.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(92) ChlorophyllinHeading 9902.07.80 is amended—(A)by amending the article description to read as follows: Chlorophyllin-copper complex (CAS No. 11006–34–1) (provided for in subheading 2942.00.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(93) Disperse Blue 56Heading 9902.07.85 is amended—(A)by amending the article description to read as follows: Disperse Blue 56 (1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6) (provided for in subheading 3204.11.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(94) Disperse Blue 284Heading 9902.07.86 is amended—(A)by amending the article description to read as follows: Disperse Blue 284 (({4-[(E)-(3,5-dinitro-2-thienyl)diazenyl]phenyl}imino)di-2,1-ethanediyl diacetate) (CAS No. 42783–06–2) (provided for in subheading 3204.11.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(95) Mixture of Disperse Blue 60 M, Disperse Blue 60 MEHeading 9902.07.88 is amended—(A)by amending the article description to read as follows: Mixtures of 4,11-diamino-2-(3-methoxypropyl)-1H-Naph- tho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 M) (CAS No. 12217–80–0) and 4,11-diamino-2-[3-(2-methoxyeth- oxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35) ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(96) Mix of Disperse Blue 77, 56, 60M, 60ME, 77Heading 9902.07.89 is amended—(A)by amending the article description to read as follows: Mixtures of 1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone (Disperse Blue 77) (CAS No. 20241–76–3); 1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone (Disperse Blue 56) (CAS No. 68134–65–6); 4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3- f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 M) (CAS No. 12217–80–0) and 4,11-diamino-2-[3-(2-methoxyethoxy)propyl]-1H- naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(97) Mixture of Disperse Yellow 64, 211, 42, and 54Heading 9902.07.90 is amended—(A)by amending the article description to read as follows: Mixtures of 2-(4-Bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse Yellow 64) (CAS No. 10319–14–9); 5-[(E)-(4-Chloro-2-nitrophenyl)diazenyl]-1-ethyl-6-hydroxy-4-methyl-2- oxo-1,2-dihydro-3-pyridinecarbonitrile (Disperse Yellow 211) (CAS No. 70528–90–4); 4-Anilino-3-nitro-N-phenylbenzenesulfonamide (Disperse Yellow 42) (CAS No. 5124–25–4) and 2-(3-Hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse Yellow 54) (CAS No. 7576–65–0) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(98) Dye mixtureHeading 9902.07.92 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Yellow 163 (3,3′-({4-[(E)-(2,6-Dichloro-4-nitrophenyl)diazenyl] phenyl}imino)dipropanenitrile) (CAS No. 67923–43–7); Solvent Yellow 163 (1,8-Bis(phenylthio)anthracene-9,10-dione) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 77 (1-Anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2- hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) and Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(99) Mixture of Disperse Orange T9601, etcHeading 9902.07.93 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Orange 288 (3-(Benzyl{4-[(4-nitrophenyl)diazenyl] phenyl}amino)propanenitrile) (CAS No. 96662–24–7); Disperse Blue 291:1 (N-{2-[(E)-(2-Bromo-4,6-dinitrophenyl)diazenyl]-5-(diallylamino)-4- methoxyphenyl}acetamide) (CAS No. 51868–46–3) and Disperse Violet 93:1 (N-{2-[(E)-(2-Bromo-4,6-dinitro- phenyl)diazenyl]-5-(diethylamino)phenyl}acetamide) (CAS No. 52697–38–8) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(100) Mixtures of Solvent Yellow 163 and other productsHeading 9902.07.94 is amended—(A)by amending the article description to read as follows: Mixtures of Solvent Yellow 163 (1,8-Bis(phenylsulfanyl)-9,10-anthraquinone) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Red 167:1 ({3-(Acetylamino)-4-[(2-chloro-4-nitrophenyl)azo]phenyl}imino)diethane-2,1-diyl diacetate) (CAS No. 1533–78–4); Disperse Orange 29 (4-({2-Methoxy-4-[(4-nitrophenyl)diazenyl]phenyl}diazenyl)phenol) (CAS No. 19800–42–1); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) and Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(101) Textile dye mxturesHeading 9902.07.95 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2-(2-bromo-4,6- dinitrophenyl)diazenyl]-2-methoxy- phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938–51–6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy- 4-[2-(5-nitro- 2,1-benzisothiazol-3-yl)diazenyl]phenyl]-N- (2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1,6-dihydro-2-hydroxy-1,4-dimethyl-6-oxo-3- pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8); Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)diazenyl]phe- nyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester) (CAS No. 1021394–33–1); and Disperse Yellow DYLA 1306 (1,2-dihydro-6-hydroxy-1,4- dimethyl-5-[2-[2-nitro-4-(phenyl- methoxy)phenyl]diazenyl]-2-oxo-3- pyridinecarbonitrile) (CAS No. 1613451–37–8) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(102) Mixtures of Disperse Blue 77 and Disperse Blue 60 MHeading 9902.07.96 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3) and Disperse Blue 60 M (4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]iso- indole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(103) Disperse Yellow 184:1Heading 9902.07.97 is amended—(A)by amending the article description to read as follows: Disperse Yellow 232 (3-(5-chloro-2-benzoxazolyl)-7-(diethyl-amino)-2H-1-benzopyran-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(104) Mixtures of Disperse Blue ANT (Br) and other dyesHeading 9902.07.98 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2- (2-bromo-4,6-dinitrophenyl)diazenyl]-2-methoxyphenyl]-N- (2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938–51–6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy-4-[2-(5-nitro-2,1- benzisothiazol-3-yl)diazenyl]phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1,6-dihydro-2-hydroxy- 1,4-dimethyl-6-oxo-3-pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8) and Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)dia- zenyl]phenyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester) (CAS No. 1021394–33–1) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(105) Mixtures of Disperse Blue 60 M and other productsHeading 9902.08.01 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue 60 M (4,11-diamino-2-(3-methoxy- propyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); Disperse Blue 60 ME (4,11-diamino-2-[3-(2-methoxy- ethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) and Disperse Blue 1771 (8E)-8-{[2-(dibutylamino)-4-phenyl-1,3- thiazol-5-yl]imino}-2-(3-heptanyl)-7-methyl-5-oxo-5,8-dihydro[1,2,4]tri- azolo[1,5-a]pyridine-6-carbonitrile (CAS No. 169324–83–8) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(106) Mixtures of Disperse Blue 7 and other dyesHeading 9902.08.03 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2- (phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6) and Disperse Orange FC84508 (Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H- isoindol-1-ylidene]acetic acid, pentyl ester) (CAS No. 173285–74–0) (provided for in 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(107) Mix of Disperse Yellow 163, etc. (Dx black HLA-E)Heading 9902.08.04 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Yellow 163 (3,3′-({4-[(2,6-dichloro-4-nitrophenyl)diazenyl] phenyl} imino) dipropanenitrile) (CAS No. 67923–43–7); Disperse Red 167:1 ({3-(acetylamino)-4-[(2-chloro-4-nitrophenyl)azo]phenyl}imino) diethane-2,1-diyl diacetate) (CAS No. 1533–78–4); Disperse red 60 (1-amino-4-hydroxy-2-phenoxy-9,10-anthracenedione) (CAS No. 17418–58–5); Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 56 (1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 214 E (4,8-diamino-2-(4-ethoxyphenyl)-1,5-dihydroxy-9,10-anthraquinone) (CAS No. 15114–15–5) and Disperse Blue 214 EE (4,8-diamino-2-[4-(2-ethoxyethoxy) phenyl]-1,5-dihydroxy-9,10-anthraquinone) (CAS No. 23119–35–9) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(108) Mix of Disperse Red 356, 367, & H111030Heading 9902.08.05 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Red 356 (3-phenyl-7-(4-propoxyphe- nyl)furo[2,3-f][1]benzofuran-2,6-dione) (CAS No. 79694–17–0); Disperse Red 367 ([4-(2,6-dihydro-2,6-dioxo-7-phenylbenzo[1,2- b:4,5-b′]difuran-3-yl)phenoxy]-acetic acid, 2-ethoxyethyl ester) (CAS No. 126877–05–2) and Disperse Red H1111030 ([4-[2,6-dihydro-2,6-dioxo-7-(4-propoxyphe- nyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic acid, 2-ethoxyethyl ester) (CAS No. 126877–06–3) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(109) Mix of Disperse Red 1042A & Disperse Red 1042BHeading 9902.08.06 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Red 1042A (5-[2-(2-cyano-4-nitro- phenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile) (CAS No. 149988–44–3) and Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)dia- zenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4- methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(110) Mix of Disperse Blue 77, 60 M, & Disperse Yellow 71Heading 9902.08.07 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 60 M (4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); and Disperse Yellow 71 (9 (or 10)-Methoxy-7H-benzimidazo[2,1-a]benz[de]iso-quinolin-7-one) (CAS No. 68296–59–3) (provided for in subheading 3204.11.35); and(B)by striking 12/31/2020 and inserting 12/31/2023.(111) Disperse Yellow 64Heading 9902.08.12 is amended—(A)by amending the article description to read as follows: Disperse Yellow 64 (2-(4-bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione) (CAS No. 10319–14–9) (provided for in subheading 3204.11.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(112) Mix of Disperse Blue 73 A & Disperse Blue 73 PHeading 9902.08.13 is amended—(A)by amending the article description to read as follows: Mixtures of Disperse Blue 73 A (1,5-diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione) (CAS No. 31288–44–5) and Disperse Blue 73 P (1,5-diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione) (CAS No. 31529–83–6) (provided for in subheading 3204.11.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(113) Acid Red 92 (phloxine disodium salt)Heading 9902.08.14 is amended—(A)by amending the article description to read as follows: Acid Red 92 (disodium 2,3,4,5-tetrachloro-6-(2,4,5,7-tetrabro- mo-6-oxido-3-oxo-3H-xanthen-9-yl)benzoate) (Phloxine B) (CAS No. 18472–87–2) (provided for in subheading 3204.12.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(114) Solvent Blue 182Heading 9902.08.15 is amended—(A)by amending the article description to read as follows: Acid Blue 182 (disodium;4-[4-[acetyl(methyl)amino]-2-sulfonatoanilino]-1-amino-9,10-dioxoanthracene-2-sulfonate) (CAS No. 72152–54–6) (provided for in subheading 3204.12.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(115) Sanodal deep black HBLHeading 9902.08.19 is amended—(A)by amending the article description to read as follows: Tetrasodium [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy -2-naphthalenesulfonato(3-)][6-amino-4- hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalene-sulfonato(4-)]-chromate(4-) (Sanodal Deep Black HBL) (CAS No. 184719–87–7) (provided for in subheading 3204.12.45) ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(116) Acid Red 182Heading 9902.08.20 is amended—(A)by amending the article description to read as follows: Acid Red 182 (sodium [4-(hydroxy-κO)-3-{[2- (hydroxy-κO)-1-naphthyl]diazenyl}benzenesulfon- amidato(2-)][4-hydroxy-3-{[2-(hydroxy-κO)-1-naphthyl]diazenyl}ben- zenesulfonamidato(2-)]cobaltate(1-)) (CAS No. 58302–43–5) (provided for in subheading 3204.12.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(117) Acid Orange 67Heading 9902.08.21 is amended—(A)by amending the article description to read as follows: Sodium 4-({3-[(E)-(2-methyl-4-{[(4-methylphenyl)sulfonyl] oxy}phenyl)diazenyl]phenyl}amino)-3- nitrobenzenesulfonate (Acid Orange 67) (CAS No. 12220–06–3) (provided for in subheading 3204.12.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(118) Acid blue 324Heading 9902.08.22 is amended—(A)by amending the article description to read as follows: Sodium 4-[(3-acetamidophenyl)amino]-1-amino-9,10- dioxo-9,10-dihydro-2-anthracenesulfonate (Acid Blue 324) (CAS No. 70571–81–2) (provided for in subheading 3204.12.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(119) Acid Blue 171Heading 9902.08.23 is amended—(A)by amending the article description to read as follows: Acid Blue 171 (sodium [6-(amino-κN)-5-[2-[2-(hydroxy-κO)-4- nitrophenyl]diazenyl-κN1]-N-methyl-2-naphthalenesulfonamidato(2-)][6-(amino-κN)-5-[2-[2-(hydroxy-κO)-4-nitro- phenyl]diazenyl-κN1]-2-naphthalenesulfonato(3-)]-Cobaltate(2-) (1:2) (1:2)) (CAS No. 75314–27–1) (provided for in subheading 3204.12.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(120) Mixtures of Acid Black 220A and Acid Black 220 BHeading 9902.08.24 is amended—(A)by amending the article description to read as follows: Mixtures of Acid Black 220 A (chromate(2-), [3-hydroxy-4-[(2- hydroxy-1-naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)] [1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]-, lithium sodium) (CAS No. 85828–76–8) and Acid Black 220 B (chromate(2-), [3-hydroxy-4-[(2-hydroxy-1- naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)] [N-[7-hydroxy-8-[(2- hydroxy-5-nitrophenyl)azo]-1-naphthalenyl]acetamidato(2-)]-, lithium sodium) (CAS No. 85828–75–7) (provided for in subheading 3204.12.45); and(B)by striking 12/31/2020 and inserting 12/31/2023.(121) Acid Red 87 (eosine disodium salt)Heading 9902.08.25 is amended—(A)by amending the article description to read as follows: Acid Red 87 (eosine disodium salt) (disodium 2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate) (CAS No. 17372–87–1) (provided for in subheading 3204.12.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(122) Acid dyes; acid blue 9Heading 9902.08.26 is amended—(A)by amending the article description to read as follows: Acid Brilliant Blue FCF FOOD Blue No. 1 (Acid Blue 9) (disodium 2-({4-[ethyl(3-sulfonatobenzyl)amino]phenyl} {4- [ethyl(3-sulfonatobenzyl)iminio]cyclohexa-2,5-dien-1-ylidene}methyl) benzenesulfonate) (CAS No. 3844–45–9) (provided for in subheading 3204.12.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(123) Acid Blue 80Heading 9902.08.27 is amended—(A)by amending the article description to read as follows: Acid Blue 80 (disodium 3,3′-[(9,10-dioxo-9,10-dihydroanthra- cene-1,4-diyl)diimino]bis(2,4,6-trimethyl- benzenesulfonate) (CAS No. 4474–24–2) (provided for in subheading 3204.12.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(124) Basic Yellow 40 dyeHeading 9902.08.29 is amended—(A)by amending the article description to read as follows: Basic Yellow 40 (2-[7-(diethylamino)-2-oxo-2H-chromen- 3-yl]-1,3-dimethyl-1H-3,1-benzimidazol-3-ium chloride) (CAS No. 29556–33–0) (provided for in subheading 3204.13.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(125) Basic Red 1:1Heading 9902.08.31 is amended—(A)by amending the article description to read as follows: Basic Red 1:1 (3,6-bis (ethylamino)-9-[2-(methoxycarbonyl) phenyl]-2,7-dimethylxanthenium chloride) (CAS No. 3068–39–1) (provided for in subheading 3204.13.80); and(B)by striking 12/31/2020 and inserting 12/31/2023.(126) Direct Blue 71Heading 9902.08.35 is amended—(A)by amending the article description to read as follows: Direct Blue 71 (tetrasodium 3-[(E)-{4-[(E)-{4-[(E)-(6-amino-1-hydroxy-3-sulfonato-2-naphthyl) diazenyl]-6-sulfonato-1-naphthyl} diazenyl]-1-naphthyl}diazenyl]-1,5-naphthalenedisulfonate) (CAS No. 4399–55–7) (provided for in subheading 3204.14.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(127) Direct Blue 279Heading 9902.08.36 is amended— (A)by amending the article description to read as follows: Direct Blue 279 (4-N-(5,8-dimethoxy-2,4-dimethylquinolin-6-yl)-1-N,1-N-diethylpentane- 1,4-diamine) (CAS No. 72827–89–5) (provided for in subheading 3204.14.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(128) Direct Violet 51Heading 9902.08.37 is amended—(A)by amending the article description to read as follows: Disodium 7-anilino-3-[(E)-{4-[(E)-(2,4-dimethyl-6-sulfonatophenyl) diazenyl]-2-methoxy-5-methylphenyl} diazenyl]-4-hydroxy-2-naphthalenesulfonate (Direct Violet 51) (CAS No. 5489–77–0) (provided for in subheading 3204.14.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(129) Direct Violet 9 crudeHeading 9902.08.38 is amended—(A)by amending the article description to read as follows: Disodium 7-anilino-4-hydroxy-3-({2-methoxy-5-methyl-4-[(4-sulfonatophenyl) diazenyl] phenyl} diazenyl)-2-naphthalenesulfonate (Direct Violet 9) (CAS No. 6227–14–1) (provided for in subheading 3204.14.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(130) Vat Red 15Heading 9902.08.41 is amended—(A)by amending the article description to read as follows: Vat Red 15 (bisbenzimidazo[2,1-b:1′,2′-j]benzo[lmn][3,8]phenanthroline-6,9-dione) (CAS No. 4216–02–8) (provided for in subheading 3204.15.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(131) Vat Blue 66Heading 9902.08.42 is amended—(A)by amending the article description to read as follows: Vat Blue 66 (9,10-anthracenedione,1,1′-[(6-phenyl- 1,3,5-triazine-2,4-diyl)diimino]bis(3ʺ-acetyl-4-amino-)) (CAS No. 32220–82–9) (provided for in subheading 3204.15.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(132) Reactive Blue 19Heading 9902.08.48 is amended—(A)by amending the article description to read as follows: Reactive Blue 19 (Disodium 1-amino-9,10-dioxo-4-[(3-{[2-(sulfonatooxy)ethyl] sulfonyl} phenyl) amino]-9,10-dihydro-2-anthracenesulfonate) (CAS No. 2580–78–1) (provided for in subheading 3204.16.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(133) Mixtures of Reactive Blue 19 and Reactive Blue 187Heading 9902.08.50 is amended—(A)by amending the article description to read as follows: Mixtures of Reactive Blue 19 (1-amino-9,10-dihydro-9,10-dioxo-4-[[3-[[2-(sulfooxy)ethyl]sulfonyl] phenyl] amino]-2-anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1) and Reactive Blue 187 (1,1′-[(6,13-dichloro-4,11-disulfo-3,10-triphenodioxazinediyl) bis [imino-2,1-ethanediylimino[6-[(2,5-disulfophenyl) amino]-1,3,5-triazine-4,2-diyl]]] bis [3-carboxy-, bis(inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(134) Reactive Blue FC75311Heading 9902.08.51 is amended—(A)by amending the article description to read as follows: Reactive Blue FC75311 (sodium [2-[2-[[2-[3-[[4-fluoro-6-[phenyl[2-[[2-(sulfooxy) ethyl]sulfonyl] ethyl]amino]-1,3,5-triazin-2-yl]amino]-2-(hydroxy-κO)-5-sulfophenyl] diazenyl-κN] phenylmethyl] diazenyl-κN]-4-sulfobenzoato (6-)-κO]-cuprate(4-) (CAS No. 156830–72–7) (provided for in subheading 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(135) Reactive Yellow F00-0155Heading 9902.08.52 is amended—(A)by amending the article description to read as follows: Reactive Yellow F00-0155 (1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic acid, 2,3-dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-, potassium sodium salt (1:?:?)) (CAS No. 1309975–18–5) (provided for in subheading 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(136) Mixtures of Reactive Red 198 and Reactive Red 239Heading 9902.08.53 is amended—(A)by amending the article description to read as follows: Mixtures of Reactive Red 198 (5-[[4-chloro-6-[(3-sulfophenyl) amino]-1,3,5-triazin-2-yl] amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl] sulfonyl]phenyl]azo]-2,7- naphthalenedisulfonic acid, sodium salt (1:?)) (CAS No. 78952–61–1) and Reactive Red 239 (2-[2-[8-[[4-chloro-6-[[4-[[2-(sulfooxy)ethyl] sulfonyl] phenyl]amino]-1,3,5-triazin-2-yl]amino]-1-hydroxy-3,6- disulfo-2-naphthalenyl]diazenyl]-1,5-naphthalenedisulfonic acid, sodium salt (1:5)) (CAS No. 89157–03–9) (provided for in subheading 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(137) Reactive Blue 187Heading 9902.08.54 is amended—(A)by amending the article description to read as follows: Reactive Blue 187 (1,1′-[(6,13-dichloro-4,11-disulfo-3,10- triphenodioxazinediyl) bis [imino-2,1-ethanediylimino [6-[(2,5-disulfophenyl) amino]-1,3,5-triazine-4,2-diyl]]] bis [3- carboxylatopyridinium], dihydroxide, bis (inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(138) Reactive Orange 131Heading 9902.08.55 is amended—(A)by amending the article description to read as follows: Reactive Orange 131 (2,4-diamino-3-[4-(2-sulfoxyethylsulfonyl)-phenylazo] -5-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]- benzenesulfonic acid, potassium sodium salt) (CAS No. 187026–95–5) (provided for in 3204.16.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(139) Reactive Black 5Heading 9902.08.56 is amended—(A)by amending the article description to read as follows: Reactive Black 5 (tetrasodium 4-amino-5-hydroxy-3,6-bis [(4-{[2-(sulfonatooxy)ethyl] sulfonyl} phenyl)diazenyl]-2,7-naphthalenedisulfonate) (CAS No. 17095–24–8) (provided for in subheading 3204.16.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(140) Copper phthalocyanine monosulfonateHeading 9902.08.60 is amended—(A)by amending the article description to read as follows: Copper phthalocyanine monosulfonate (hydrogen [29H,31H-phthalocyaninesulphonato (3-)-N29, N30, N31, N32]cuprate(1-)), not ready for use as pigment (CAS No. 28901–96–4) (provided for in subheading 3204.17.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(141) Pigment intermediateHeading 9902.08.62 is amended—(A)by amending the article description to read as follows: Mixture of nonchlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 147–14–8) (30–40 percent by weight) and chlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 68987–63–3) (60–70 percent by weight) (provided for in subheading 3204.17.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(142) Copper phthalocyanine green 7Heading 9902.08.63 is amended—(A)by amending the article description to read as follows: [1,2,3,4,8,9,10,11,15,16,17,18,22,23,25-Pentadecachloro-29,31-dihydro-5H, 26H-phthalocyaninato (2-) -κ2 N29, N31] copper (CAS No. 1328–53–6) (provided for in subheading 3204.17.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(143) Copperchloro PCN crude for pigment makingHeading 9902.08.64 is amended—(A)by amending the article description to read as follows: Copper chlorophthalocyanine, crude not ready for use as pigment (CAS No. 12239–87–1) (provided for in subheading 3204.17.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(144) Solvent Yellow 160:1Heading 9902.08.66 is amended—(A)by amending the article description to read as follows: Solvent Yellow 160:1 (3-(5-chloro-1,3-benzoxazol-2-yl)-7-(diethylamino)chromen-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.19.11); and(B)by striking 12/31/2020 and inserting 12/31/2023.(145) Solvent Blue 104Heading 9902.08.70 is amended—(A)by amending the article description to read as follows: Solvent Blue 104 (1,4-bis(mesitylamino)-9,10-anthraquinone) (CAS No. 116–75–6) (provided for in subheading 3204.19.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(146) Mono or diphthalimido methyl copper phthalocyanineHeading 9902.08.82 is amended—(A)by amending the article description to read as follows: Mono or diphthalimido methyl copper phthalocyanine ([2-(29H, 31H-phthalocyaninylmethyl) -1H -isoindole-1,3 (2H)-dionato (2-)-N29, N30, N31, N32] copper) (CAS No. 42739–64–0) (provided for in subheading 3204.19.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(147) Solubilized sulphur black 1Heading 9902.08.83 is amended—(A)by amending the article description to read as follows: Solubilized Sulphur Black 1 (CAS No. 1326–83–6) (provided for in subheading 3204.19.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(148) Phthalocyanine blue additiveHeading 9902.08.86 is amended—(A)by amending the article description to read as follows: N, N-Dimethyl-N-octadecyl-1-octadecanaminium-(Sp-4-2)- [29H, 31H-phthalocyanine-2- sulfonato- N29, N30,N31, N32] cuprate (phthalocyanine blue additive) (CAS No. 70750–63–9) (provided for in subheading 3204.90.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(149) Pigment Yellow 184Heading 9902.08.89 is amended—(A)by amending the article description to read as follows: Pigment Yellow 184 (bismuth vanadium oxide) (CAS No. 14059–33–7) (provided for in subheading 3206.49.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(150) Polymeric wetting agentHeading 9902.09.11 is amended—(A)by amending the article description to read as follows: Mixtures of 1-butanol (CAS No. 71–36–3); 1-propoxy-2-propanol (mixed isomers) (CAS No. 1569–01–3); siloxanes and silicones, dimethyl, 3-hydroxypropyl methyl, ethoxylated propoxylated (CAS No. 68937–55–3); 2-methyloxirane, oxirane, 3-prop-2-enoxyprop-1-ene (CAS No. 9041–33–2); urea, polymer with formaldehyde, methylated (CAS No. 68071–45–4); 2-propanol (CAS No. 67–63–0); 2-amino-2-methyl-1-propanol (CAS No. 124–68–5); 2-methyl-2-(methylamino)-1-propanol (CAS No. 27646–80–6); methanol (CAS No. 67–56–1) and water (CAS No. 7732–18–5) (provided for in subheading 3402.19.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(151) Party popperHeading 9902.09.15 is amended—(A)by amending the article description to read as follows: Party poppers (Class 1.4G) (provided for in subheading 3604.90.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(152) β-Cyfluthrin formulationsHeading 9902.09.19 is amended—(A)by amending the article description to read as follows: Product mixtures containing (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS,3RS,1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(153) Imidacloprid and β-cyfluthrin formulationsHeading 9902.09.21 is amended—(A)by amending the article description to read as follows: Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine (Imidacloprid) (CAS No. 138261–41–3) and (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS, 3RS;1RS, 3SR)- 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(154) AcequinocylHeading 9902.09.28 is amended—(A)by amending the article description to read as follows: Mixtures of 3-dodecyl-1,4-dioxo-1,4-dihydronaphthalen-2-yl acetate (CAS No. 57960–19–7) (Acequinocyl) and application adjuvants (provided for in subheading 3808.91.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(155) Gamma-cyhalothrin formulationsHeading 9902.09.30 is amended—(A)by amending the article description to read as follows: Mixtures containing Cyano (3-phenoxyphenyl) methyl 3-[ (1Z)-2-chloro-3,3,3-trifluoro-1-propen-1-yl] -2,2-dimethylcyclopropanecarboxylate (gamma-cyhalothrin) and application adjuvants (CAS No. 76703–62–3) (provided for in subheading 3808.91.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(156) AzadirachtinHeading 9902.09.33 is amended—(A)by amending the article description to read as follows: Mixtures containing dimethyl (2aR,3S,4S,4aR,5S,7aS,8S,10R,10aS, 10bR)-10-acetoxy-3,5-dihydroxy-4[(1aR, 2S, 3aS, 6aS, 7S, 7aS)-6a-hydroxy-7a-methyl-3a,6a,7,7a-tetrahydro-2,7-methanofuro [2,3-b] oxireno[e]oxepin-1a(2H)-yl]-4-methyl-8-{[(2E)-2-methylbut-2-enoyl] oxy} octahydro-1H-naphtho [1,8a-c:4,5-b′c′] difuran-5,10a (8H)-dicarboxylate (Azadirachtin) (CAS No. 11141–17–6) (provided for in subheading 3808.91.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(157) Insecticides, aromatic or modified aromaticHeading 9902.09.38 is amended—(A)by amending the article description to read as follows: Mixtures of 1-methyl-2-nitro-3-(oxolan-3-ylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) with application adjuvants (provided for in subheading 3808.91.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(158) Metalaxyl, Penflufen, and Prothioconazole fungicidesHeading 9902.09.40 is amended—(A)by amending the article description to read as follows: Product mixtures containing methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1), 5-fluoro-1,3-dimethyl-N-[2-(4-methylpentan-2-yl) phenyl] -1H-pyrazole-4-carboxamide (Penflufen) (CAS No. 494793–67–8) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(159) Fluoxastrobin formulationsHeading 9902.09.41 is amended—(A)by amending the article description to read as follows: Product mixtures containing (E)-{2-[6-(2-chlorophenoxy)-5-fluoropyrimidin-4-yloxy] phenyl} (5,6-dihydro-1,4,2-dioxazin-3-yl) methanone O-methyloxime (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(160) Fluopyram and tebuconazole formulationsHeading 9902.09.48 is amended—(A)by amending the article description to read as follows: Product mixtures containing N-{2-[3-chloro-5-(trifluoromethyl)-2-pyridinyl]ethyl}-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and 1-(4-chlorophenyl)-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(161) Trifloxystrobin and tebuconazole formulationsHeading 9902.09.53 is amended—(A)by amending the article description to read as follows: Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(162) Fluopyram + pyrimethanil formulationsHeading 9902.09.54 is amended—(A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(163) Fluopyram and trifloxystrobin formulationsHeading 9902.09.55 is amended—(A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl} acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(164) Trifloxystrobin formulationsHeading 9902.09.57 is amended—(A)by amending the article description to read as follows: Product mixtures containing methyl (2E)-(methoxyimino)[2-({[(E)-{1-[3-(trifluoromethyl) phenyl] ethylidene}amino]oxy}methyl)phenyl]acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(165) Fluopyram and prothioconazole formulationsHeading 9902.09.58 is amended—(A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and (RS)-2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl] -2,4-dihydro-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(166) Prothioconazole formulationsHeading 9902.09.59 is amended—(A)by amending the article description to read as follows: Product mixtures containing 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl] -1,2-dihydro-3H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(167) Fluopyram formulationsHeading 9902.09.61 is amended—(A)by amending the article description to read as follows: Mixtures of N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(168) Fluopyram and imidacloprid formulationsHeading 9902.09.62 is amended—(A)by amending the article description to read as follows: Mixtures of N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and N-[1-[(6-chloropyridin-3-yl)methyl]-4,5-dihydroimidazol-2-yl] nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(169) Iprodione and trifloxystrobin formulationsHeading 9902.09.70 is amended—(A)by amending the article description to read as follows: Mixtures containing 3-(3,5-dichlorophenyl)-N-isopropyl-2,4-dioxo-1-imidazolidinecarboxamide (Iprodione) (CAS No. 36734–19–7) and methyl (2E)-(methoxyimino) [2-({[(E)-{1-[3-(trifluoromethyl) phenyl]ethylidene}amino]oxy}methyl)phenyl] acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(170) Tetraconazole and azoxystrobinHeading 9902.09.71 is amended—(A)by amending the article description to read as follows: Mixtures of 1-[2-(2,4-dichlorophenyl)-3-(1,1,2,2-tetrafluoroethoxy)-propyl]-1H-1,2,4-triazole (Tetraconazole) (CAS No. 112281–77–3), methyl (2E)-2-(2-{[6-(2-cyanophenoxy)-4-pyrimidinyl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) and application adjuvants (provided for in subheading 3808.92.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(171) Mixtures of at least 95 percent by weight allyl isothiocyanate and application adjuvantsHeading 9902.09.75 is amended—(A)by amending the article description to read as follows: Mixtures of at least 95 percent by weight allyl isothiocyanate (3-isothiocyanato-1-propene) (CAS No. 57–06–7), and application adjuvants (provided for in subheading 3808.92.28); and(B)by striking 12/31/2020 and inserting 12/31/2023.(172) Polyoxin D zinc saltHeading 9902.09.79 is amended—(A)by amending the article description to read as follows: Formulations of zinc 1-{(2R,3R,4S,5R)-5-[(S)-{[(2S,3S,4S)-2-amino-5-carbamoyloxy)-3,4-dihydroxypentanoyl] amino}(carboxylato)methyl]-3,4-dihydroxytetrahydro-2-furanyl}-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinecarboxylate (Polyoxin D zinc salt) (CAS No. 146659–78–1) (provided for in subheading 3808.92.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(173) Foramsulfuron formulationsHeading 9902.09.87 is amended—(A)by amending the article description to read as follows: Mixtures of 2-[[[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]amino]sulfonyl]-4-(formylamino)-N,N-dimethylbenzamide (Foramsulfuron) (CAS No. 173159–57–4) and application adjuvants (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(174) Indaziflam and rimsulfuron formulationsHeading 9902.09.90 is amended—(A)by amending the article description to read as follows: Product mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl] -1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and N-[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] -3-(ethylsulfonyl)-2-pyridinesulfonamide (Rimsulfuron) (CAS No. 122931–48–0) (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(175) Paclobutrazol formulationsHeading 9902.09.92 is amended—(A)by amending the article description to read as follows: Mixtures of (2RS, 3RS)-1-(4-chlorophenyl)-4,4-dimethyl-2-(1H-1,2,4-triazol-1-yl)pentan-3-ol (Paclobutrazol) (CAS No. 76738–62–0) and application adjuvants (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(176) ProsulfuronHeading 9902.09.93 is amended—(A)by amending the article description to read as follows: Mixtures of N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]-2-(3,3,3-trifluoropropyl) benzenesulfonamide (Prosulfuron) (CAS No. 94125–34–5) and application adjuvants (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(177) Mixtures of rimsulfuronHeading 9902.10.03 is amended—(A)by amending the article description to read as follows: Mixtures of N-[[(4,6-dimethoxy-2-pyrimidinyl) amino] carbonyl]-3-(ethylsulfonyl)-2-pyridinesulfonamide (Rimsulfuron) (CAS No. 122931–48–0) and application adjuvants (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(178) Certain herbicides for use on cerealsHeading 9902.10.04 is amended—(A)by amending the article description to read as follows: Product mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1), methyl 2-{[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-4-{[(methylsulfonyl)amino]methyl} benzoate (Mesosulfuron-methyl) (CAS No. 208465–21–8) and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole -3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15); and(B)by striking 12/31/2020 and inserting 12/31/2023.(179) Herbicides for weed control in grassy areasHeading 9902.10.11 is amended—(A)by amending the article description to read as follows: Mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl) carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); 2-{[(4,6-Dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-4-formamido-N,N-dimethylbenzamide (Foramsulfuron) (CAS No. 173159–57–4); and methyl 3-chloro-5-{[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-1-methyl -1H-pyrazole-4-carboxylate (Halosulfuron-methyl) (CAS No. 100784–20–1) and application adjuvants (provided for in subheading 3808.93.15).; and(B)by striking 12/31/2020 and inserting 12/31/2023.(180) Mixtures of orthosulfamuronHeading 9902.10.12 is amended—(A)by amending the article description to read as follows: Mixtures of 1-(4,6-dimethoxypyrimidin-2-yl)-3-[2-dimethylcarbamoyl) phenylsulfamoyl] urea (Orthosulfamuron) (CAS No. 213464–77–8) and application adjuvants (provided for in subheading 3808.93.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(181) Propargite mixturesHeading 9902.10.19 is amended—(A)by amending the article description to read as follows: Mixtures containing 2-[4-(2-methyl-2-propanyl)phenoxy]cyclohexyl 2-propyn-1-yl sulfite (CAS No. 2312–35–8) (Propargite) and application adjuvants (provided for in subheading 3808.99.95); and(B)by striking 12/31/2020 and inserting 12/31/2023.(182) Mixtures used in rubber productionHeading 9902.10.28 is amended—(A)by amending the article description to read as follows: Mixtures of zinc dicyanato diamine ((T-4)-diamminebis(cyanato-κN)-zinc) (CAS No. 122012–52–6) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(183) AntidegradantsHeading 9902.10.31 is amended—(A)by amending the article description to read as follows: Antioxidizing preparations for rubber consisting of a mixture of 1,3-dihydro-4-methyl-2H-benzimidazole-2-thione and 1,3-dihydro-5-methyl-2H-benzimidazole-2-thione, in the form of zinc salts (CAS No. 61617–00–3) (provided for in subheading 3812.39.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(184) Antioxidizing preparationsHeading 9902.10.32 is amended—(A)by amending the article description to read as follows: Antioxidizing preparations for plastics containing 2,4-dimethyl-6-(1-methylpentadecyl)phenol (CAS No. 134701–20–5) (provided for in subheading 3812.39.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(185) Phenol, 4-methyl-, reaction productsHeading 9902.10.35 is amended—(A)by amending the article description to read as follows: 4-Methylphenol-tricyclo[5.2.2.02,6]undecane (1:1) (CAS No. 68610–51–5) (provided for in subheading 3812.39.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(186) Product used in agricultural filmHeading 9902.10.36 is amended—(A)by amending the article description to read as follows: Hindered amine light and thermal stabilizers for plastics containing 1,6-hexanediamine,N1,N6-bis(2,2,6,6-tetramethyl-4-piperidinyl)-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with 3-bromo-1-propene,N-butyl-1-butanamine and N-butyl-2,2,6,6-tetramethyl-4-piperidinamine, oxidized, hydrogenated (CAS No. 247243–62–5) (provided for in subheading 3812.39.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(187) Light stabilizer/UV-absorber for coatingsHeading 9902.10.50 is amended—(A)by amending the article description to read as follows: Preparations based on N-(2-ethoxyphenyl)-N′-[4-(10-methylundecyl)phenyl] ethanediamide (CAS No. 82493–14–9) (provided for in subheading 3824.99.28); and(B)by striking 12/31/2020 and inserting 12/31/2023.(188) Mixtures of C5–C18 perfluorocarbon alkanes, perfluorocarbon amines, and perfluorocarbon ethersHeading 9902.10.57 is amended—(A)by amending the article description to read as follows: Mixtures of C5–C18 perfluorocarbon alkanes, perfluorocarbon amines, and/or perfluorocarbon ethers (CAS No. 86508–42–1) (provided for in subheading 3824.99.92); and(B)by striking 12/31/2020 and inserting 12/31/2023.(189) Methoxysilanated amorphous poly alpha olefinHeading 9902.10.69 is amended—(A)by amending the article description to read as follows: Silane, ethenyltrimethoxy-, reaction products with 1-butene-ethylene-propene polymer (CAS No. 832150–35–3) (provided for in subheading 3902.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(190) Acid form dispersionHeading 9902.10.79 is amended—(A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) (CAS No. 1163733–25–2) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(191) Fluoropolymer lithium salt powderHeading 9902.10.81 is amended—(A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) lithium salt (CAS No. 1687740–67–5) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(192) Fluoropolymer, polyvinyl, ammonium saltHeading 9902.10.82 is amended—(A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) ammonium salt (CAS No. 1126091–34–6) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(193) Electroactive polymerHeading 9902.10.83 is amended—(A)by amending the article description to read as follows: 1,1,2-Trifluoroethene-1,1-difluoroethene (1:1) (Vinylidene fluoride-trifluoroethylene copolymer) (CAS No. 28960–88–5) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(194) Terpolymer used in sensorsHeading 9902.10.84 is amended—(A)by amending the article description to read as follows: Poly(1,1-difluoroethene-co-1-chloro-1,2,2-trifluoroethene-co -1,1,2-trifluoroethene) (CAS No. 81197–12–8) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(195) Certain mixture for use in greasesHeading 9902.10.87 is amended—(A)by amending the article description to read as follows: Mixture of poly(1-[difluoro(trifluoromethoxy)methoxy]-1,1,2,2-tetrafluoro -2-(trifluoromethoxy)ethane) (CAS No. 69991–61–3) and Perfluoropolymethylisopropyl ether (CAS No. 69991–67–9) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(196) Additive for rust preventionHeading 9902.10.90 is amended—(A)by amending the article description to read as follows: 1-Propene, 1,1,2,3,3,3-Hexafluoro-, oxidized, polymerized, reduced, hydrolized reaction products with ammonia (CAS No. 370097–12–4) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(197) Mold release agentHeading 9902.10.95 is amended—(A)by amending the article description to read as follows: Ethene, tetrafluoro, oxidized, polymerized, reduced, methyl esters, reduced, ethoxylated (CAS No. 162492–15–1) (provided for in subheading 3904.69.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(198) Polyvinyl formal resinHeading 9902.11.02 is amended—(A)by amending the article description to read as follows: Polyvinyl formal resin (ethenol; [(ethenyloxy)methoxy]ethene (CAS Nos. 63450–15–7, 63148–64–1, and 9003–33–2) (provided for in subheading 3905.91.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(199) Soil enhancerHeading 9902.11.11 is amended—(A)by amending the article description to read as follows: Starch-g-poly (propenamide-co-2-propenoic acid) potassium salt (CAS No. 863132–14–3) (provided for in subheading 3906.90.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(200) UV light absorberHeading 9902.11.12 is amended—(A)by amending the article description to read as follows: Mixtures of α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl) -1-oxopropyl)-ω-hydroxy-poly (oxy-1,2-ethanediyl) (CAS No. 104810–48–2); α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl) -1-oxopropyl)-ω- (3-(3-(2H-benzotriazol-2-yl) -5-(1,1-dimethylethyl) -4-hydroxyphenyl) -1-oxopropoxy)-poly (oxy-1,2-ethanediyl) (CAS No. 104810–47–1) and polyethylene glycol (CAS No. 25322–68–3) (provided for in subheading 3907.20.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(201) High-performance dispersant use in concreteHeading 9902.11.13 is amended—(A)by amending the article description to read as follows: Oxirane, 2-methyl-, polymer with oxirane, monoether with 1,2-propanediol mono(2-methyl-2-propenoate) (CAS No. 220846–90–2) (provided for in subheading 3907.20.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(202) HDI-based polyisocyanateHeading 9902.11.49 is amended—(A)by amending the article description to read as follows: Poly(1,6-diisocyanatohexane)-block-polyethylene-block-poly (1-butoxypropan-2-ol) (CAS No. 125252–47–3) (provided for in subheading 3911.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(203) IPDI based aliphatic polyisocyanateHeading 9902.11.50 is amended—(A)by amending the article description to read as follows: N,N′,N″-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl) tris [methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]] tris [hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 68975–83–7) in organic solvent (provided for in subheading 3911.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(204) HDI based aliphatic polyisocyanateHeading 9902.11.51 is amended—(A)by amending the article description to read as follows: 3,5-Dimethyl-1H-pyrazole-oligo(hexamethylene diisocyanate) in solvents (CAS No. 163206–31–3) (provided for in subheading 3911.90.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(205) Strips of 100% ePTFE sealant 3 mm<30 mmHeading 9902.11.79 is amended—(A)by amending the article description to read as follows: Strips wholly of expanded poly(tetrafluoroethylene) (PTFE) (CAS No. 9002–84–0), noncellular, with adhesive backing, of a thickness greater than 3 mm but not over 30 mm, presented rolled in spools, certified by the importer as having a tensile strength of 24.1 MPa or higher per ASTM F-152 (provided for in subheading 3916.90.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(206) e-PTFE sheets 1.6 mm ≤ 3.00 mm for sealantsHeading 9902.11.88 is amended—(A)by amending the article description to read as follows: Expanded poly(tetrafluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 1.5 mm but not more than 3 mm, certified by the importer as having a tensile strength of at least 48.3 MPa per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(207) e-PTFE sheets 3.1 mm ≤ 6.00 mm for sealantsHeading 9902.11.89 is amended—(A)by amending the article description to read as follows: Expanded poly(tetrafluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 3 mm but not more than 6 mm, certified by the importer as having a tensile strength of at least 48.3 MPa per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(208) Plastic handles for coolersHeading 9902.12.02 is amended—(A)by amending the article description to read as follows: Handles of plastics for coolers (provided for in subheading 3926.90.25); and(B)by striking 12/31/2020 and inserting 12/31/2023.(209) Golf bag component top bottom dividerHeading 9902.12.05 is amended—(A)by amending the article description to read as follows: Plastic components of a kind used as one-piece internal top and bottom dividers for golf bags (provided for in subheading 3926.90.99); and(B)by striking 12/31/2020 and inserting 12/31/2023.(210) Plastic lip for dustpansHeading 9902.12.07 is amended—(A)by amending the article description to read as follows: Cut-to-shape pieces or profiles of polyvinyl chloride plastics, the foregoing designed to be attached to the edge of a dustpan tray having contact with the floor or other surface, rigid and flexible in form, each measuring 24.77 cm to 30 cm in length and 1.35 cm to 1.87 cm in width, valued not over $0.09 each (provided for in subheading 3926.90.99); and(B)by striking 12/31/2020 and inserting 12/31/2023.(211) Three-way camera mountsHeading 9902.12.11 is amended—(A)by amending the article description to read as follows: Accessories of plastics for cameras of subheading 8525.80.40, each incorporating a handheld camera grip, folding extension arms and a tripod screwed into the base of the handle the foregoing measuring between 50 and 53 cm when fully extended without the tripod, 62 to 65 cm when fully extended with the tripod and 18 to 21 cm when folded and collapsed (provided for in subheading 3926.90.99); and(B)by striking 12/31/2020 and inserting 12/31/2023.(212) Buoyant pistol grip camera mountsHeading 9902.12.13 is amended—(A)by amending the article description to read as follows: Accessories of plastics, designed for use with cameras of subheading 8525.80.40; such goods measuring between 14 cm and 17 cm in length, buoyant in water, each incorporating a handle designed to allow a user to grip with the hand, an adjustable hand-strap and an adjustable thumb screw designed to permit mounting of the camera and adjusting the viewing angle of the camera on a pivot (provided for in subheading 3926.90.99); and(B)by striking 12/31/2020 and inserting 12/31/2023.(213) Suction cup camera mountsHeading 9902.12.14 is amended—(A)by amending the article description to read as follows: Mounts of plastics, engineered to attach to cameras of subheading 8525.80.40; designed to attach to flat surfaces by means of a round suction cup measuring between 8 and 10 cm in diameter; each incorporating x, y and z-directional pivots to adjust the camera's viewpoint (provided for in subheading 3926.90.99); and(B)by striking 12/31/2020 and inserting 12/31/2023.(214) Rubber pet toys covered with feltHeading 9902.12.31 is amended—(A)by amending the article description to read as follows: Toys for pets, of noncellular vulcanized rubber other than hard rubber, each with felt textile covering, without holes (provided for in subheading 4016.99.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(215) Camera dive housingsHeading 9902.12.51 is amended—(A)by amending the article description to read as follows: Camera cases of transparent polycarbonate plastics, designed to encase cameras of subheading 8525.80.40; each incorporating buttons for the operation of the camera, an opaque plastic base that clips into a camera mount, a thumb-screw on the base mount that allows for adjustment of the camera viewing angle on a pivot, a silicon gasket in the door of the case that allows for waterproof operation of the camera at a depth of more than 40 m but not more than 60 m, a flat and optically coated glass lens and a heat sink to dissipate camera heat (provided for in subheading 4202.99.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(216) Woven fabric of carded vicuna hair of a weight exceeding 300 g/m2Heading 9902.12.80 is amended—(A)by amending the article description to read as follows: Woven fabrics of carded vicuna hair, containing 85 percent or more by weight of vicuna hair and of a weight exceeding 300 g/m2 (provided for in subheading 5111.19.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(217) Woven fabric of combed vicuna hair of a weight not exceeding 200 g/m2Heading 9902.12.81 is amended—(A)by amending the article description to read as follows: Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair, of a weight not exceeding 200 g/m2 (provided for in subheading 5112.11.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(218) Woven fabric of combed vicuna hair of a weight exceeding 200 g/m2Heading 9902.12.82 is amended—(A)by amending the article description to read as follows: Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair and of a weight exceeding 200 g/m2 (provided for in subheading 5112.19.95); and(B)by striking 12/31/2020 and inserting 12/31/2023.(219) Fusible bonding and separation yarnHeading 9902.12.88 is amended—(A)by amending the article description to read as follows: Synthetic filament yarn (other than sewing thread) not put up for retail sale, single, with a twist exceeding 50 turns/m, of nylon or other polyamides, measuring 23 or more but not over 840 decitex, each formed from 4 to 68 filaments and containing 10 percent or more by weight of nylon 12 (provided for in subheading 5402.51.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(220) Polyacrylonitrile tow with an average decitex of 2.75Heading 9902.13.02 is amended—(A)by amending the article description to read as follows: Acrylic filament tow (polyacrylonitrile tow), containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 2.75 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(221) Polyacrylonitrile tow with an average decitex of 3.3Heading 9902.13.03 is amended—(A)by amending the article description to read as follows: Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 3.3 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(222) Acrylic staple fibers not processed for spinningHeading 9902.13.20 is amended—(A)by amending the article description to read as follows: Acrylic staple fibers (polyacrylonitrile staple), not dyed and not carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 5 to 5.6, with a fiber shrinkage of 0 to 22 percent and with a cut fiber length of 80 mm to 150 mm (provided for in subheading 5503.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(223) Modified acrylic flame retardant staple fiber with a decitex of 2.7Heading 9902.13.21 is amended—(A)by amending the article description to read as follows: Modacrylic staple fibers, not carded, combed or otherwise processed for spinning, containing over 35 percent and less than 85 percent by weight of acrylonitrile, 2.7 decitex (plus or minus 2 percent), natural in color, with fiber length between 38 mm and 120 mm (provided for in subheading 5503.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(224) Acrylic fiber staple, dyedHeading 9902.13.23 is amended—(A)by amending the article description to read as follows: Acrylic staple fiber (polyacrylonitrile staple), dyed, not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 3.3 to 5.6, a fiber shrinkage from 0 to 22 percent (provided for in subheading 5503.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(225) Flame retardant rayon fibers, 4.7 decitexHeading 9902.13.29 is amended—(A)by amending the article description to read as follows: Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.7 decitex and 60 mm in length (provided for in subheading 5504.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(226) Acrylic staple fibers processed and with a decitex of 2.75 to 3.3Heading 9902.13.36 is amended—(A)by amending the article description to read as follows: Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed or raw white (undyed), with an average decitex of 2.75 to 3.30 (plus or minus 10 percent) (provided for in subheading 5506.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(227) Acrylic staple fibers processed and with a decitex of 5.0 to 5.6Heading 9902.13.38 is amended—(A)by amending the article description to read as follows: Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, with an average decitex of 5.0 to 5.6 (provided for in subheading 5506.30.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(228) Neoprene wading socksHeading 9902.13.51 is amended—(A)by amending the article description to read as follows: Socks with uppers comprising neoprene measuring 2.5 mm in thickness and covered on both sides with jersey knitted fabric of nylon; such socks with underfoots of breathable neoprene measuring 2.5 to 3 mm in thickness and covered on both sides with a jersey knitted fabric of nylon; the foregoing each formed anatomically so as to be designed for the wearer's left or right foot (provided for in subheading 6115.96.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(229) Training glovesHeading 9902.13.53 is amended—(A)by amending the article description to read as follows: Training gloves of vulcanized rubber other than of hard rubber (provided for in subheading 4015.19.50) or of synthetic textile materials (provided for in subheading 6116.93.08), such gloves of textile materials knitted or crocheted; and(B)by striking 12/31/2020 and inserting 12/31/2023.(230) Brake segmentsHeading 9902.13.82 is amended—(A)by amending the article description to read as follows: Nonwoven radial segment and chordal orientation brake segments of oxidized polyacrylonitrile fibers, made up and presented as cut otherwise than into squares or rectangles, such segments formed by needling web and unidirectional tow fabrics together, the foregoing designed for use in aircraft braking systems (provided for in subheading 6307.90.98); and(B)by striking 12/31/2020 and inserting 12/31/2023.(231) Sports and athletic footwear for womenHeading 9902.14.32 is amended—(A)by amending the article description to read as follows: Women's sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles of rubber or plastics and uppers of textile materials, such uppers of which over 50 percent of the external surface area (including any leather accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is leather (provided for in subheading 6404.11.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(232) Men's boots for fishing waders with felt outsolesHeading 9902.14.53 is amended—(A)by amending the article description to read as follows: Footwear for men, with vulcanized uppers of neoprene measuring 7 mm in thickness, covered with a polyester knit fleece on the interior and coated with rubber on the exterior; such footwear measuring (from the base of the inner sole to the top of the upper) 20.32 cm or more but not over 25.4 cm in height, with felt outsoles; the foregoing waterproof, valued at $40/pr or higher and with each boot having a slit in the top of upper collar to allow boot to be affixed to a fishing wader (provided for in subheading 6405.20.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(233) Catalytic converter needled blanket mats with a thickness of 10 mm or more and not over 3 percent of binderHeading 9902.14.70 is amended—(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent of acrylic latex organic binder, of a basis weight greater than or equal to 1745 g/m2, measuring 10.0 mm or more in thickness; the foregoing presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(234) Catalytic converter blanket mats with a thickness between 5 mm and 9.9 mm and not over 3 percent of binderHeading 9902.14.71 is amended—(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent by weight of acrylic latex organic binder, of a basis weight less than 1745 g/m2, measuring 5 mm or more but not over 9.9 mm in thickness; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(235) Catalytic converter needled blanket mats with a thickness between 5 mm and 9.9 mm and between 3 and 7 percent of binderHeading 9902.14.72 is amended—(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers containing over 65 percent by weight of aluminum oxide, containing an acrylic latex organic binder of greater than 3 percent and less than 7 percent by weight, of a basis weight less than 1745 g/m2, measuring at least 5 mm or no more than 9.9 mm in thickness, in bulk, sheets or rolls, designed for motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(236) Catalytic converter needled blanket mats with a thickness of 10 mm or more and between 3 and 7 percent binderHeading 9902.14.73 is amended—(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and 3 percent or more but less than 7 percent by weight of acrylic latex organic binder, measuring 10.0 mm or more in thickness, of a basis weight greater than or equal to 1745 g/m2; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(237) Certain silver wireHeading 9902.14.88 is amended—(A)by amending the article description to read as follows: Silver wire, containing 90 percent or more by weight of silver, but not more than 93 percent by weight of silver, and containing 6 percent or more by weight of tin oxide, but not more than 9 percent by weight of tin oxide (provided for in subheading 7106.92.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(238) Metal gauzesHeading 9902.14.90 is amended—(A)by amending the article description to read as follows: Gauzes containing platinum, palladium and rhodium (provided for in subheading 7115.10.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(239) Strips consisting of silver and copper and zincHeading 9902.14.91 is amended—(A)by amending the article description to read as follows: Clad strips of silver, further worked than semimanufactured, each containing 54 percent or more but not over 56 percent by weight of silver; having three layers with one layer containing 87 percent or more but not over 89 percent by weight of silver and 1.1 percent or more but not over 3 percent of tin, a second layer containing 99.9 percent or more by weight of silver, and a third layer containing 14.5 percent or more but not over 15.5 percent by weight of silver, 79 percent or more but not over 81 percent of copper and 4.8 percent or more but not over 5.2 percent of phosphorus; measuring 15.65 mm in width and 0.95 mm in thickness, presented in coils (provided for in subheading 7115.90.40); and(B)by striking 12/31/2020 and inserting 12/31/2023.(240) Germanium unwrought in ingot formHeading 9902.15.13 is amended—(A)by amending the article description to read as follows: Ingots of germanium, unwrought, each weighing 0.5 kg or more but less than 2 kg (provided for in subheading 8112.92.60); and(B)by striking 12/31/2020 and inserting 12/31/2023.(241) TweezersHeading 9902.15.18 is amended—(A)by amending the article description to read as follows: Tweezers (provided for in subheading 8203.20.20); and(B)by striking 12/31/2020 and inserting 12/31/2023.(242) Nail clippers, nail nippers and nail filesHeading 9902.15.33 is amended—(A)by amending the article description to read as follows: Nail nippers and clippers and nail files, the foregoing other than nail nippers and clippers with one or both blades having rounded edged cut-outs and designed for use in cutting nails of dogs, cats or other small pets (including birds, rabbits, ferrets, hamsters, guinea pigs or gerbils) (provided for in subheading 8214.20.30); and(B)by striking 12/31/2020 and inserting 12/31/2023.(243) Portable air conditionerHeading 9902.15.63 is amended—(A)by amending the article description to read as follows: Air conditioning machines, each incorporating a refrigerating unit, mounted on wheels or castors, rated at less than 3.52 kW per hour (provided for in subheading 8415.82.01); and(B)by striking 12/31/2020 and inserting 12/31/2023.(244) Electric cylindrical coffee grindersHeading 9902.16.25 is amended—(A)by amending the article description to read as follows: Electromechanical domestic cylindrical coffee grinders, each operated by pushing the plastic cover into the base, the foregoing having a removable stainless steel bowl with a capacity of more than 0.1 liter and not exceeding 0.2 liter (provided for in subheading 8509.40.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(245) Handheld electric can openersHeading 9902.16.32 is amended—(A)by amending the article description to read as follows: Hand-held battery-operated automatic can openers, each with self-contained electric motor, such can openers weighing not over 20 kg exclusive of extra interchangeable parts or detachable auxiliary devices (provided for in subheading 8509.80.50); and(B)by striking 12/31/2020 and inserting 12/31/2023.(246) Food beaters designed to attach to handheld mixersHeading 9902.16.33 is amended—(A)by amending the article description to read as follows: Stainless steel food beaters, designed for use solely on electromechanical hand-held food mixers suitable for domestic purposes (provided for in subheading 8509.90.55); and(B)by striking 12/31/2020 and inserting 12/31/2023.(247) Lamp-holder housings of porcelainHeading 9902.16.89 is amended—(A)by amending the article description to read as follows: Lamp-holder housings of porcelain, containing sockets (provided for in subheading 8536.61.00); and(B)by striking 12/31/2020 and inserting 12/31/2023.(248) Cathode-ray tubesHeading 9902.16.94 is amended—(A)by amending the article description to read as follows: Cathode-ray data/graphic display tubes, color, with a phosphor dot screen pitch smaller than 0.4 mm and with less than 90-degree deflection (provided for in subheading 8540.40.10); and(B)by striking 12/31/2020 and inserting 12/31/2023.(249) Zee cagesHeading 9902.17.11 is amended—(A)by amending the article description to read as follows: “Z”-shaped water bottle holders (cages) of alloy or composite material, designed for use on bicycles (provided for in subheading 8714.99.80); and(B)by striking 12/31/2020 and inserting 12/31/2023.(250) Optical attenuatorsHeading 9902.17.27 is amended—(A)by amending the article description to read as follows: Optical attenuators designed to reduce the power level of an optical signal, either in free space or in an optical fiber, such instruments or apparatus specifically designed for telecommunications (provided for in subheading 9013.80.90); and(B)by striking 12/31/2020 and inserting 12/31/2023.(251) Ski bindings, valued not more than $55 eachHeading 9902.17.55 is amended—(A)by amending the article description to read as follows: Ski bindings (other than for cross-country skis), valued not over $55 each (provided for in subheading 9506.12.80); and(B)by striking 12/31/2020 and inserting 12/31/2023.(c)Modification to duty rates(1) Artichokes, in vinegarHeading 9902.01.04 is amended—(A)by striking 7.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(2) Artichokes, other than in vinegarHeading 9902.01.10 is amended—(A)by striking 12.7% and inserting 12%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(3) Nicotine gumHeading 9902.01.13 is amended—(A)by striking 5.8% and inserting 5.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(4) IsohexadecaneHeading 9902.01.19 is amended—(A)by striking Free and inserting 1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(5) SodiumHeading 9902.01.20 is amended—(A)by striking 2.5% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(6) Sodium containing not more than 200 ppm of calciumHeading 9902.01.21 is amended—(A)by striking 0.7% and inserting 3.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(7) Hydrazine 64%Heading 9902.01.38 is amended—(A)by striking Free and inserting 0.1% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(8) Germanium dioxide (GeO2)Heading 9902.01.39 is amended—(A)by striking Free and inserting 1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(9) Sodium tungstate dihydrateHeading 9902.01.67 is amended—(A)by striking Free and inserting 2.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(10) MonochlorobenzeneHeading 9902.01.85 is amended—(A)by striking 3.9% and inserting 3.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(11) p-DichlorobenzeneHeading 9902.01.87 is amended—(A)by striking 2.7% and inserting 4.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(12) p-ChlorobenzotrifluorideHeading 9902.01.88 is amended—(A)by striking 4.3% and inserting 4.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(13) Methanesulfonic acidHeading 9902.02.02 is amended—(A)by striking 0.8% and inserting 0.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(14) Leaf alcoholHeading 9902.02.14 is amended—(A)by striking Free and inserting 1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(15) ResorcinolHeading 9902.02.23 is amended—(A)by striking Free and inserting 4.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(16) OxyfluorfenHeading 9902.02.35 is amended—(A)by striking 0.8% and inserting 3.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(17) GlyoxalHeading 9902.02.45 is amended—(A)by striking 0.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(18) 4-Propyl benzaldehyde (NPBAL)Heading 9902.02.46 is amended—(A)by striking 2.8% and inserting 4.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(19) 4-(1,1-Dimethylethyl)-alpha-m(lysmeral extra)Heading 9902.02.48 is amended—(A)by striking Free and inserting 2.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(20) Diethyl ketoneHeading 9902.02.54 is amended—(A)by striking 0.2% and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(21) CyclopentanoneHeading 9902.02.59 is amended—(A)by striking 1.7% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(22) HydroxylmethylpentanoneHeading 9902.02.63 is amended—(A)by striking 1% and inserting 2.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(23) ETFBOHeading 9902.02.71 is amended—(A)by striking Free and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(24) Sorbic acidHeading 9902.02.83 is amended—(A)by striking 2.6% and inserting 2.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(25) Benzoyl chlorideHeading 9902.02.87 is amended—(A)by striking 2% and inserting 2.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(26) Sebacic acidHeading 9902.02.93 is amended—(A)by striking 2% and inserting 2.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(27) Dimethyl malonate or DMMHeading 9902.02.94 is amended—(A)by striking Free and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(28) Pyromellitic dianhydrideHeading 9902.03.02 is amended—(A)by striking Free and inserting 4.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(29) o-Acetylsalicylic acid (Aspirin)Heading 9902.03.07 is amended—(A)by striking 1.9% and inserting 2.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(30) Methyl salHeading 9902.03.08 is amended—(A)by striking 2.3% and inserting 3.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(31) pHBAHeading 9902.03.09 is amended—(A)by striking 2% and inserting 3.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(32) Plastic additiveHeading 9902.03.14 is amended—(A)by striking Free and inserting 3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(33) MCPAHeading 9902.03.23 is amended—(A)by striking 2.5% and inserting 4.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(34) Dimethyl carbonateHeading 9902.03.46 is amended—(A)by striking Free and inserting 1.2% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(35) Perfluorocarbons for performance fluidHeading 9902.03.50 is amended—(A)by striking Free and inserting 0.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(36) 3,5-DifluoroanilineHeading 9902.03.57 is amended—(A)by striking Free and inserting 1.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(37) TrifluralinHeading 9902.03.65 is amended—(A)by striking 4% and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(38) EthalfluralinHeading 9902.03.66 is amended—(A)by striking Free and inserting 1.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(39) o-ToluidineHeading 9902.03.71 is amended—(A)by striking 5.5% and inserting 5.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(40) mPDAHeading 9902.03.80 is amended—(A)by striking Free and inserting 5.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(41) 4-ADPA (4-aminodiphenylamine)Heading 9902.03.82 is amended—(A)by striking 4.6% and inserting 5.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(42) 4,4'-Diaminostilbene-2,2'-disulfonic acidHeading 9902.03.84 is amended—(A)by striking 1.5% and inserting 4.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(43) ProdiamineHeading 9902.03.87 is amended—(A)by striking 1.6% and inserting 4.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(44) p-Cresidine sulfonic acidHeading 9902.03.98 is amended—(A)by striking Free and inserting 4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(45) Choline hydroxideHeading 9902.04.16 is amended—(A)by striking Free and inserting 0.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(46) DiuronHeading 9902.04.30 is amended—(A)by striking 0.4% and inserting 3.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(47) MetolachlorHeading 9902.04.35 is amended—(A)by striking Free and inserting 5.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(48) FlutolanilHeading 9902.04.40 is amended—(A)by striking 1.5% and inserting 1.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(49) MefenoxamHeading 9902.04.42 is amended—(A)by striking 4.2% and inserting 5.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(50) Flufenacet-alcoholHeading 9902.04.48 is amended—(A)by striking 3.9% and inserting 3.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(51) 2-(Trifluoromethyl)benzamideHeading 9902.04.49 is amended—(A)by striking 4.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(52) Methyl-4-trifluoromethoxyphenyl-N-(chl.) carbamateHeading 9902.04.52 is amended—(A)by striking 2% and inserting 2.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(53) Guanidinoacetic AcidHeading 9902.04.64 is amended—(A)by striking Free and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(54) ChlorothalonilHeading 9902.04.65 is amended—(A)by striking 5% and inserting 5.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(55) Bromoxynil octanoateHeading 9902.04.67 is amended—(A)by striking Free and inserting 3.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(56) Bifenazate technicalHeading 9902.04.85 is amended—(A)by striking Free and inserting 3.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(57) MesotrioneHeading 9902.05.03 is amended—(A)by striking 6.2% and inserting 6.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(58) 2-(Methylthio)-4-(trifluoromethyl)benzoic acidHeading 9902.05.08 is amended—(A)by striking Free and inserting 5.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(59) AcephateHeading 9902.05.16 is amended—(A)by striking 3.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(60) MethomylHeading 9902.05.18 is amended—(A)by striking 5% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(61) Allyl isothiocyanateHeading 9902.05.26 is amended—(A)by striking Free and inserting 1.0; and(B)by striking 12/31/2020 and inserting 12/31/2023.(62) PMIDAHeading 9902.05.29 is amended—(A)by striking 2.5% and inserting 2.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(63) Triphenyltin hydroxideHeading 9902.05.32 is amended—(A)by striking Free and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(64) PBA Solid (phenyl boronic acid)Heading 9902.05.34 is amended—(A)by striking 4.6% and inserting 1.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(65) SedaxaneHeading 9902.05.68 is amended—(A)by striking Free and inserting 6.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(66) Technical fluazinam fungicideHeading 9902.05.83 is amended—(A)by striking Free and inserting 3.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(67) ImazethapyrHeading 9902.05.86 is amended—(A)by striking 2.2% and inserting 4.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(68) FluridoneHeading 9902.05.87 is amended—(A)by striking Free and inserting 0.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(69) BicyclopyroneHeading 9902.05.88 is amended—(A)by striking 4% and inserting 2.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(70) Clopyralid technicalHeading 9902.05.89 is amended—(A)by striking 1.4% and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(71) Aminopyralid technicalHeading 9902.05.92 is amended—(A)by striking 4.1% and inserting 3.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(72) Fluroxypyr technicalHeading 9902.05.94 is amended—(A)by striking 1.6% and inserting 4.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(73) 2,3-Dichloro-5-(trifluoromethyl)pyridineHeading 9902.06.07 is amended—(A)by striking 2.5% and inserting 5.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(74) 2,3-Pyridinedicarboxylic acidHeading 9902.06.13 is amended—(A)by striking Free and inserting 2.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(75) Food and feed preservativeHeading 9902.06.22 is amended—(A)by striking 1.2% and inserting 2.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(76) Cloquintocet-mexylHeading 9902.06.24 is amended—(A)by striking 4.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(77) Cyprodinil technicalHeading 9902.06.31 is amended—(A)by striking Free and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(78) AminocyclopyrachlorHeading 9902.06.37 is amended—(A)by striking Free and inserting 3.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(79) DMDSHeading 9902.06.45 is amended—(A)by striking 1% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(80) MetribuzinHeading 9902.06.51 is amended—(A)by striking 1.9% and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(81) AtrazineHeading 9902.06.54 is amended—(A)by striking Free and inserting 2.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(82) 1,2,4-TriazoleHeading 9902.06.97 is amended—(A)by striking 2.8% and inserting 5.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(83) OxadiazonHeading 9902.07.13 is amended—(A)by striking 1.3% and inserting 3.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(84) Fludioxonil technicalHeading 9902.07.15 is amended—(A)by striking 5% and inserting 4.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(85) ThidiazuronHeading 9902.07.24 is amended—(A)by striking Free and inserting 4.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(86) FlupyradifuroneHeading 9902.07.32 is amended—(A)by striking Free and inserting 0.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(87) PenthiopyradHeading 9902.07.47 is amended—(A)by striking Free and inserting 4.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(88) CyprosulfamideHeading 9902.07.56 is amended—(A)by striking 5% and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(89) SulfentrazoneHeading 9902.07.60 is amended—(A)by striking 5.4% and inserting 6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(90) Cold pressed orange oilHeading 9902.08.99 is amended—(A)by striking Free and inserting 1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(91) Instant print filmHeading 9902.09.16 is amended—(A)by striking 3.1% and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(92) Flupyradifurone formulationsHeading 9902.09.20 is amended—(A)by striking 4.2% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(93) Spiromesifen formulationsHeading 9902.09.23 is amended—(A)by striking 1.0% and inserting Free ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(94) FlonicamidHeading 9902.09.29 is amended—(A)by striking Free and inserting 4.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(95) AbamectinHeading 9902.09.34 is amended—(A)by striking Free and inserting 2.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(96) Acephate formulationsHeading 9902.09.35 is amended—(A)by striking 1.8%  and inserting 3.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(97) Quinoxyfen fungicideHeading 9902.09.66 is amended—(A)by striking 1.6% and inserting 1.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(98) Copper hydroxide and copper oxychlorideHeading 9902.09.76 is amended—(A)by striking Free and inserting 0.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(99) 1,1'-Dimethyl-4,4'-bipyridinium dichlorideHeading 9902.09.94 is amended—(A)by striking 4.6% and inserting 5.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(100) Formulated pyrithiobac-sodiumHeading 9902.10.07 is amended—(A)by striking 1.0% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(101) Herbicide mixtureHeading 9902.10.15 is amended—(A)by striking Free and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(102) PlasticizerHeading 9902.10.30 is amended—(A)by striking 3.2% and inserting 3.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(103) Palm fatty acid distillate (“PFAD”)Heading 9902.10.44 is amended—(A)by striking 1.4% and inserting 0.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(104) IminodisuccinateHeading 9902.10.55 is amended—(A)by striking Free and inserting 1% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(105) Vinylacetate-vinylchloride copolymerHeading 9902.10.75 is amended—(A)by striking Free and inserting 0.9% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(106) Compounds used in lubricantsHeading 9902.10.88 is amended—(A)by striking 2.4% and inserting 2.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(107) Polyvinyl acetate for food useHeading 9902.10.98 is amended—(A)by striking Free and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(108) Mixtures for use in paper coatingsHeading 9902.11.14 is amended—(A)by striking 0.3% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(109) Hindered amine light stabilizerHeading 9902.11.21 is amended—(A)by striking Free and inserting 0.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(110) Hydrogenated polymers of norbornene derivativesHeading 9902.11.43 is amended—(A)by striking Free and inserting 1.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(111) Modified ethylene-norbornene copolymerHeading 9902.11.54 is amended—(A)by striking Free and inserting 0.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(112) Industrial nitrocellulose (damped alcohol content of 28-32%)Heading 9902.11.57 is amended—(A)by striking Free and inserting 2% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(113) Sodium alginateHeading 9902.11.59 is amended—(A)by striking Free and inserting 2.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(114) Acrylic filmsHeading 9902.11.85 is amended—(A)by striking Free and inserting 0.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(115) Plastic ornamentation for aquariumsHeading 9902.11.99 is amended—(A)by striking 0.5% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(116) Quick clampsHeading 9902.12.08 is amended—(A)by striking 0.2% and inserting 1.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(117) High-quality bull hidesHeading 9902.12.34 is amended—(A)by striking Free and inserting 0.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(118) Doll carriers with windowsHeading 9902.12.39 is amended—(A)by striking 4.0% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(119) Batting gloves of leatherHeading 9902.12.58 is amended—(A)by striking Free and inserting 0.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(120) Leather gloves with fourchettesHeading 9902.12.61 is amended—(A)by striking 9.2% and inserting 7.6% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(121) Leather gloves without fourchettesHeading 9902.12.62 is amended—(A)by striking 13.4% and inserting 13.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(122) Acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index greater than 30Heading 9902.13.15 is amended—(A)by striking Free and inserting 0.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(123) Rayon staple fibers for use in goods of heading 9619Heading 9902.13.28 is amended—(A)by striking 1.7% and inserting 2.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(124) Mechanics' work gloves with fourchettesHeading 9902.13.71 is amended—(A)by striking 9.8% and inserting 7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(125) Sleeping bag shellsHeading 9902.13.80 is amended—(A)by striking Free and inserting 0.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(126) Work footwear for womenHeading 9902.14.07 is amended—(A)by striking 2.5% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(127) Work footwear for menHeading 9902.14.08 is amended—(A)by striking 3.6% and inserting 1.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(128) Men's protective active footwear, not covering the ankleHeading 9902.14.11 is amended—(A)by striking 9.4% and inserting 11%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(129) Men's oxford work footwear with composite safety toeHeading 9902.14.21 is amended—(A)by striking Free and inserting 2.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(130) Men's and boys' house slippers with leather uppersHeading 9902.14.22 is amended—(A)by striking 5.7% and inserting 5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(131) Women's waterproof leather footwear, valued at $29 per pair or higherHeading 9902.14.27 is amended—(A)by striking 2.9% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(132) Women's house slippers with leather uppersHeading 9902.14.28 is amended—(A)by striking 7.9 % and inserting 4.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(133) Women's footwear with textile uppers, open toes or heels, valued $10–$14.99 per pairHeading 9902.14.43 is amended—(A)by striking Free and inserting 12.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(134) Men's footwear, covering the ankle but not the knee, valued over $24 per pairHeading 9902.14.49 is amended—(A)by striking 8.1% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(135) Opaque glass-ceramic cookwareHeading 9902.14.80 is amended—(A)by striking 7.1% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(136) Liquid-filled glass bulbsHeading 9902.14.87 is amended—(A)by striking 1.8%  and inserting 1% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(137) Screw anchorsHeading 9902.14.94 is amended—(A)by striking Free and inserting 3.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(138) Stainless steel handles for cookwareHeading 9902.14.96 is amended—(A)by striking 1.5% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(139) Large metal wire crates for dogsHeading 9902.14.99 is amended—(A)by striking 1.4% and inserting 2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(140) Metal wire cages for pets other than dogsHeading 9902.15.01 is amended—(A)by striking Free and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(141) Used compression-ignition internal combustion enginesHeading 9902.15.41 is amended—(A)by striking 1.5% and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(142) Connecting rodsHeading 9902.15.44 is amended—(A)by striking 0.4% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(143) Used fuel pumpsHeading 9902.15.50 is amended—(A)by striking 0.6% and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(144) Exhaust fans for permanent installationHeading 9902.15.54 is amended—(A)by striking 4.1% and inserting 2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(145) Self-contained portable air conditionerHeading 9902.15.64 is amended—(A)by striking 1.8% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(146) Table sawsHeading 9902.15.74 is amended—(A)by striking 1.2% and inserting 1.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(147) Vehicle stability control actuator assembliesHeading 9902.15.85 is amended—(A)by striking 2.3% and inserting 1.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(148) Valve-Type Fuel injectorsHeading 9902.15.91 is amended—(A)by striking 0.5% and inserting 1.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(149) New crankshaftsHeading 9902.15.96 is amended—(A)by striking 0.6% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(150) Power back door actuator assembliesHeading 9902.16.06 is amended—(A)by striking 1.7% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(151) Direct current pump motorsHeading 9902.16.07 is amended—(A)by striking 2.8% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(152) Motors for low wattage fansHeading 9902.16.10 is amended—(A)by striking 0.3% and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(153) Used startersHeading 9902.16.38 is amended—(A)by striking 0.4% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(154) Used alternatorsHeading 9902.16.40 is amended—(A)by striking 1.6% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(155) Electric steam ironsHeading 9902.16.46 is amended—(A)by striking 1.0% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(156) Microwave hoods with a plastic handleHeading 9902.16.47 is amended—(A)by striking 0.5% and inserting 0.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(157) Microwave hoods with a metal handleHeading 9902.16.48 is amended—(A)by striking 1.2% and inserting 1.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(158) Carafe-less coffee makersHeading 9902.16.65 is amended—(A)by striking 0.4% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(159) Toaster ovens with a pop-up toaster featureHeading 9902.16.67 is amended—(A)by striking Free and inserting 1.4% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(160) Electric pressure cookers rated more than 800W but not more than 1000W, with a capacity of less than 5 litersHeading 9902.16.79 is amended—(A)by striking 0.4% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(161) Flat panel LCD televisions for exercise equipmentHeading 9902.16.85 is amended—(A)by striking 3.6% and inserting 3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(162) Motor vehicle chassis with cab and only an electric motor for propulsion for the transport of goodsHeading 9902.16.97 is amended—(A)by striking 23.9% and inserting 20.9% ; and(B)by striking 12/31/2020 and inserting 12/31/2023.(163) Used gear boxes for certain vehicles for the transportation of goodsHeading 9902.17.01 is amended—(A)by striking Free and inserting 0.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(164) New gear boxesHeading 9902.17.02 is amended—(A)by striking 2.1% and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(165) Bicycle disc brakesHeading 9902.17.10 is amended—(A)by striking 6.7% and inserting 8.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(166) Baby strollersHeading 9902.17.13 is amended—(A)by striking Free and inserting 2.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(167) LCD television panel assemblies, with a video display measuring over 101.6 cm but not over 124.46 cmHeading 9902.17.24 is amended—(A)by striking Free and inserting 2.8%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(168) LCD television panel assemblies, with a video display measuring over 124.46 cm but not over 137.16 cmHeading 9902.17.25 is amended—(A)by striking Free and inserting 0.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(169) Light Emitting Diode (LED) lamps, mounting options, bases, clamps, mountsHeading 9902.17.48 is amended—(A)by striking 3.0% and inserting Free; and(B)by striking 12/31/2020 and inserting 12/31/2023.(170) Golf club driver heads with a loft over 9.5 degreesHeading 9902.17.57 is amended—(A)by striking Free and inserting 3.5%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(171) Golf club driver heads with a loft under 9.5 degreesHeading 9902.17.58 is amended—(A)by striking Free and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(172) Golf club hybrid headsHeading 9902.17.60 is amended—(A)by striking Free and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(173) Golf club wedge heads with a loft of 56 degrees or lessHeading 9902.17.61 is amended—(A)by striking Free and inserting 1.9%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(174) Golf club iron heads of 8-Irons and 9-IronsHeading 9902.17.63 is amended—(A)by striking Free and inserting 1.4%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(175) Tennis racket frames, unstrungHeading 9902.17.71 is amended—(A)by striking 0.4% and inserting 1.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(176) VolleyballsHeading 9902.17.74 is amended—(A)by striking Free and inserting 2.1%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(177) Basketballs other than leather or rubberHeading 9902.17.75 is amended—(A)by striking 3.1% and inserting 3.2%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(178) Rubber basketballsHeading 9902.17.77 is amended—(A)by striking 2.5% and inserting 1.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(179) Fishing rods, one-piece, of both fiberglass and carbon fiberHeading 9902.17.93 is amended—(A)by striking Free and inserting 4.3%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(180) Hair-slides without imitation pearls or stonesHeading 9902.17.96 is amended—(A)by striking Free and inserting 8.6%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(181) Eyelash curlersHeading 9902.17.97 is amended—(A)by striking Free and inserting 0.7%; and(B)by striking 12/31/2020 and inserting 12/31/2023.(d)Modifications to article descriptions and rates of duty(1) Minced pimiento stuffed green olivesHeading 9902.01.07 is amended—(A)by amending the article description to read as follows: Olives, green in color, stuffed with minced pimiento, the foregoing in brine and presented in glass containers, other than place packed (provided for in subheading 2005.70.25); (B)by striking Free and inserting 1.9%; and (C)by striking 12/31/2020 and inserting 12/31/2023.(2) Vinyl neodecanoateHeading 9902.02.78 is amended—(A)by amending the article description to read as follows: Vinyl neodecanoate (vinyl 7,7-dimethyloctanoate) (CAS No. 51000–52–3) (provided for in subheading 2915.90.18); (B)by striking Free and inserting 1.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (3) BifenthrinHeading 9902.02.86 is amended—(A)by amending the article description to read as follows: 2-Methylbiphenyl-3-ylmethyl (1RS,3RS)-3-[(Z)-2-chloro-3,3,3-trifluoroprop-1-enyl]-2,2-dimethylcyclopropanecar-boxylate (Bifenthrin) (CAS No. 82657–04–3) (provided for in subheading 2916.20.50); (B)by striking 2.4% and inserting 3.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (4) Trinexapac-ethylHeading 9902.03.31 is amended—(A)by amending the article description to read as follows: Ethyl (RS)-4-cyclopropyl(hydroxy)methylene-3,5-dioxocyclohexanecarboxylate (Trinexapac-ethyl) (CAS No. 95266–40–3) (provided for in subheading 2918.99.50); (B)by striking Free and inserting 2.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (5) 3,3′ Dichlorobenzidine dihydrochlorideHeading 9902.03.88 is amended—(A)by amending the article description to read as follows: 3,3′-Dichlorobenzidine dihydrochloride (3,3′-Dichloro-4,4′-biphenyldiamine dihydrochloride) (CAS No. 612–83–9) (provided for in subheading 2921.59.80); (B)by striking Free and inserting 0.8%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (6) 4-(4-Aminophenoxy)anilineHeading 9902.04.01 is amended—(A)by amending the article description to read as follows: 4-(4-Aminophenoxy)aniline (CAS No. 101–80–4) (provided for in subheading 2922.29.81); (B)by striking 1.3% and inserting 3.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (7) S-MetolachlorHeading 9902.04.43 is amended—(A)by amending the article description to read as follows: 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-[(1S)-2-meth- oxy-1-methylethyl]acetamide ((S)-Metolachlor) (CAS No. 87392–12–9) (provided for in subheading 2924.29.47); (B)by striking 6.0% and inserting 6.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (8) Compound used in polymer productionHeading 9902.04.58 is amended—(A)by amending the article description to read as follows: 1,1′-[1,3-Phenylenebis(methylene)]bis(3-methyl-1H-pyr- role-2,5-dione) (CAS No. 119462–56–5) (provided for in subheading 2925.19.42); (B)by striking Free and inserting 2.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (9) 2-Methoxlyethyl(RS)-2-(4-tert-(cyflumetofen)Heading 9902.04.66 is amended—(A)by amending the article description to read as follows: 2-Methoxyethyl 2-cyano-2-[4-(2-methyl-2-propanyl)phe- nyl]-3-oxo-3-[2-(trifluoromethyl)phenyl]propanoate (Cyflumetafen) (CAS No. 400882–07–7) (provided for in subheading 2926.90.25); (B)by striking Free and inserting 1.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (10) β-CyfluthrinHeading 9902.04.70 is amended—(A)by amending the article description to read as follows: Cyano-(4-fluoro-3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 2926.90.30); (B)by striking 3.4% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (11) DeltamethrinHeading 9902.04.71 is amended—(A)by amending the article description to read as follows: [(S)-Cyano-(3-phenoxyphenyl)methyl] (1R,3R)-3-(2,2-dibromoethenyl)-2,2-dimethylcyclopropane-1-carboxylate (Deltamethrin) (CAS No. 52918–63–5) (provided for in subheading 2926.90.30); (B)by striking 1.8% and inserting 4.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (12) Methoxyfenozide technical insecticideHeading 9902.04.84 is amended—(A)by amending the article description to read as follows: N-(3,5-Dimethylbenzoyl)-3-methoxy-2-methyl-N-(2-methyl-2- propanyl)benzohydrazide (Methoxyfenozide) (CAS No. 161050–58–4) (provided for in subheading 2928.00.25); (B)by striking 3.2% and inserting 5.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (13) N-Butylthiophosphoric triamide (NBPT)Heading 9902.04.98 is amended—(A)by amending the article description to read as follows: N-Butylthiophosphoric triamide (CAS No. 94317–64–3) (provided for in subheading 2929.90.50); (B)by striking Free and inserting 5.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (14) ClethodimHeading 9902.05.05 is amended—(A)by amending the article description to read as follows: 2-[1-({[(2E)-3-Chloro-2-propen-1-yl]oxy}amino)propyli- dene]-5-[2-(ethylsulfanyl)propyl]-1,3-cyclohex- anedione (Clethodim) (CAS No. 99129–21–2) (provided for in subheading 2930.90.10); (B)by striking Free and inserting 3.9%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (15) AE 747 etherHeading 9902.05.07 is amended—(A)by amending the article description to read as follows: 2-Chloro-4-(methylsulfonyl)-3-((2,2,2-trifluoroethoxy)methyl) benzoic acid (CAS No. 120100–77–8) (provided for in subheading 2930.90.29); (B)by striking 5.7% and inserting 6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (16) ThiodicarbHeading 9902.05.15 is amended—(A)by amending the article description to read as follows: Methyl (1E)-N-[methyl-[methyl-[(E)-1-methyl- sulfanylethylideneamino] oxycarbonylamino] sulfanyl- carbamoyl]oxyethanimidothioate (Thiodicarb) (CAS No. 59669–26–0) (provided for in subheading 2930.90.43); (B)by striking Free and inserting 3.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (17) Glufosinate-ammoniumHeading 9902.05.37 is amended—(A)by amending the article description to read as follows: 2-amino-4-[hydroxy(methyl)phosphoryl]butanoic acid;azane (Glufosinate Ammonium) (CAS No. 77182–82–2) (provided for in subheading 2931.39.00); (B)by striking 1.5% and inserting 3.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (18) Pyraflufen-ethylHeading 9902.05.63 is amended—(A)by amending the article description to read as follows: Ethyl 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyra- zol-3-yl)-4-fluorophenoxyacetate (Pyraflufen-ethyl) (CAS. No 129630–19–9) (provided for in subheading 2933.19.23); (B)by striking Free and inserting 2.2%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (19) FipronilHeading 9902.05.66 is amended—(A)by amending the article description to read as follows: (RS)-5-Amino-1-[2,6-dichloro-4-(trifluoromethyl)phenyl]-4-(trifluoromethysulfinyl)-1H-pyrazole-3-carbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 2933.19.23); (B)by striking 4.4% and inserting 5.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (20) SolatenolHeading 9902.05.69 is amended—(A)by amending the article description to read as follows: N-[9-(Dichloromethylidene)-1,2,3,4-tetrahydro-1,4-methano- naphthalen-5-yl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide (Benzovindiflupyr) (CAS No. 1072957–71–1) (provided for in subheading 2933.19.23); (B)by striking 4.0% and inserting 4.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (21) Technical tolpyralate herbicideHeading 9902.05.71 is amended—(A)by amending the article description to read as follows: 1-[[1-Ethyl-4-[3-(2-methoxyethoxy)-2-methyl-4-(methylsulfonyl)benzoyl]-1H-pyrazol-5-yl]oxy]ethyl methyl carbonate (Tolpyralate) (CAS No. 1101132–67–5) (provided for in subheading 2933.19.23); (B)by striking Free and inserting 3.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (22) IprodioneHeading 9902.05.73 is amended—(A)by amending the article description to read as follows: 3-(3,5-Dichlorophenyl)-N-isopropyl-2,4-dioxoimidazoli- dine-1-carboxamide (Iprodione) (CAS No. 36734–19–7) (provided for in subheading 2933.21.00); (B)by striking 2.0% and inserting 1.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (23) FluopicolideHeading 9902.05.79 is amended—(A)by amending the article description to read as follows: 2,6-Dichloro-N-[3-chloro-5-(trifluoromethyl)-2- pyridylmethyl]benzamide (Fluopicolide) (CAS No. 239110–15–7) (provided for in subheading 2933.39.21); (B)by striking Free and inserting 1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (24) Picloram technicalHeading 9902.05.90 is amended—(A)by amending the article description to read as follows: 4-Amino-3,5,6-trichloro-2-pyridinecarboxylic acid (CAS No. 1918–02–1) (provided for in subheading 2933.39.25); (B)by striking 4.3% and inserting 5.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (25) ImidaclopridHeading 9902.05.97 is amended—(A)by amending the article description to read as follows: N-[1-[(6-Chloropyridin-3-yl)methyl]-4,5-dihydroimidazol- 2-yl]nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 2933.39.27); (B)by striking 4.3% and inserting 5.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (26) 2-CyanopyridineHeading 9902.06.20 is amended—(A)by amending the article description to read as follows: 2-Cyanopyridine (2-Pyridinecarbonitrile) (CAS No. 100-70-9) (provided for in subheading 2933.39.91); (B)by striking 2.3% and inserting 3.2%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (27) QuincloracHeading 9902.06.23 is amended—(A)by amending the article description to read as follows: 3,7-dichloroquinoline-8-carboxylic acid (Quinclorac) (CAS No. 84087–01–4) (provided for in subheading 2933.49.30); (B)by striking Free and inserting 3.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (28) AzoxystrobinHeading 9902.06.30 is amended—(A)by amending the article description to read as follows: Methyl (2E)-2-(2-{[6-(2-cyanophenoxy)pyrimidin-4- yl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 2933.59.15); (B)by striking 6.2% and inserting 5.9%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (29) DEDSHeading 9902.06.41 is amended—(A)by amending the article description to read as follows: 5-Ethoxy-2-[(5-ethoxy-7-fluoro-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)disulfanyl]-7-fluoro-[1,2,4]triazolo[1,5-c]pyrimidine (CAS No. 166524–75–0) (provided for in subheading 2933.59.70); (B)by striking 0.6% and inserting 5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (30) SpirotetramatHeading 9902.06.67 is amended—(A)by amending the article description to read as follows: [3-(2,5-Dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro[4.5]dec-3-en-4-yl] ethyl carbonate (Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading 2933.79.08); (B)by striking 3.2% and inserting 1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (31) CyproconazoleHeading 9902.06.77 is amended—(A)by amending the article description to read as follows: [α-(4-Chlorophenyl)-α-(1-cyclopropylethyl)-1H-1-1,2,4- triazole-1-ethanol (Cyproconazole) (CAS No. 94361–06–5) (provided for in subheading 2933.99.22); (B)by striking Free and inserting 1.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (32) TebuconazoleHeading 9902.06.78 is amended—(A)by amending the article description to read as follows: (RS)-1-p-Chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1- ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 2933.99.22); (B)by striking Free and inserting 4.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (33) MetconazoleHeading 9902.06.80 is amended—(A)by amending the article description to read as follows: 5-[(4-Chlorophenyl)methyl]-2,2-dimethyl-1-(1,2,4-triazol- 1-ylmethyl)cyclopentan-1-ol (Metconazole) (CAS No. 125116–23–6) (provided for in subheading 2933.99.22); (B)by striking 1.6% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (34) ProthioconazoleHeading 9902.06.81 is amended—(A)by amending the article description to read as follows: 2-[(2RS)-2-(1-Chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 2933.99.22); (B)by striking 5.3% and inserting 5.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (35) FlutriafolHeading 9902.06.84 is amended—(A)by amending the article description to read as follows: 1-(2-Fluorophenyl)-1-(4-fluorophenyl)-2-(1H-1,2,4- triazol-1-yl)ethanol (Flutriafol) (CAS No. 76674–21–0) (provided for in subheading 2933.99.22); (B)by striking 0.2% and inserting 3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (36) IpconazoleHeading 9902.06.85 is amended—(A)by amending the article description to read as follows: (1R,2S,5R)-2-(4-Chlorobenzyl)-5-isopropyl-1-(1H-1,2,4- triazol-1-ylmethyl)cyclopentanol (Ipconazole) (CAS No. 125225–28–7) (provided for in subheading 2933.99.22); (B)by striking Free and inserting 1.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (37) HexythiazoxHeading 9902.06.99 is amended—(A)by amending the article description to read as follows: (4RS,5RS)-5-(4-chlorophenyl)-N-cyclohexyl-4-methyl-2- oxo-1,3-thiazolidine-3-carboxamide (Hexythiazox) (CAS No. 78587–05–0) (provided for in subheading 2934.10.10); (B)by striking 1.8% and inserting 2.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (38) ClothianidinHeading 9902.07.06 is amended—(A)by amending the article description to read as follows: (E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitro- guanidine (Clothianidin) (CAS No. 210880–92–5) (provided for in subheading 2934.10.90); (B)by striking 6.1% and inserting 5.9%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (39) ThiamethoxamHeading 9902.07.07 is amended—(A)by amending the article description to read as follows: Thiamethoxam (3-(2-chloro-5-thiazolylmethyl)tetrahydro-5- methyl-N-nitro-1,3,5-oxadiazin-4-imine) (CAS No. 153719–23–4) (provided for in subheading 2934.10.90); (B)by striking 2.5% and inserting 6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (40) DifenoconazoleHeading 9902.07.14 is amended—(A)by amending the article description to read as follows: 1-({2-[2-Chloro-4-(4-chlorophenoxy)phenyl]-4-methyl-1,3- dioxolan-2-yl}methyl)-1H-1,2,4-triazole (Difenoconazole) (CAS No. 119446–68–3) (provided for in subheading 2934.99.12); (B)by striking 4.6% and inserting 5.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (41) FluoxastrobinHeading 9902.07.21 is amended—(A)by amending the article description to read as follows: (E)-1-[2-[6-(2-Chlorophenoxy)-5-fluoropyrimidin-4-yl]oxyphenyl]-1-(5,6-dihydro-1,4,2-dioxazin-3-yl)-N-methoxymethanimine (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 2934.99.12); (B)by striking Free and inserting 2.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (42) IsoxaflutoleHeading 9902.07.22 is amended—(A)by amending the article description to read as follows: (5-Cyclopropyl-1,2-oxazol-4-yl)-[2-methylsulfonyl-4-(trifluoromethyl)phenyl]methanone (Isoxaflutole) (CAS No. 141112–29–0) (provided for in subheading 2934.99.15); (B)by striking 5.5% and inserting 4.8%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (43) PinoxadenHeading 9902.07.26 is amended—(A)by amending the article description to read as follows: 8-(2,6-Diethyl-4-methylphenyl)-1,2,4,5-tetrahydro-7-oxo- 7H-pyrazolo[1,2-d][1,4,5]oxadiazepin-9-yl-2,2- dimethylpropanoate (Pinoxaden) (CAS No. 243973–20–8) (provided for in subheading 2934.99.15); (B)by striking 5.4% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (44) Isoxaben technical herbicideHeading 9902.07.27 is amended—(A)by amending the article description to read as follows: 2,6-Dimethoxy-N-[3-(3-methyl-3-pentanyl)-1,2-oxazol-5- yl]benzamide (isoxaben) (CAS No. 82558–50–7) (provided for in subheading 2934.99.15); (B)by striking 3.1% and inserting 2.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (45) FluthiacetmethylHeading 9902.07.29 is amended—(A)by amending the article description to read as follows: Methyl [[2-chloro-4-fluoro-5[(tetrahydro-3-oxo-1H,3H-[1,3,4]thi- adiazolo[3,4-a]pyridazin-1- ylidene)amino]phenyl]thio]acetate (Fluthiacet-methyl technical) (CAS No. 117337–19–6) (provided for in subheading 2934.99.15); (B)by striking Free and inserting 3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (46) FlumioxazinHeading 9902.07.30 is amended—(A)by amending the article description to read as follows: 2-[7-Fluoro-3-oxo-4-(2-propyn-1-yl)-3,4-dihydro-2H- 1,4-benzoxazin-6-yl]-4,5,6,7-tetrahydro-1H- isoindole-1,3(2H)-dione (Flumioxazin) (CAS No. 103361–09–7) (provided for in subheading 2934.99.15); (B)by striking 6.1% and inserting 5.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (47) BuprofezinHeading 9902.07.31 is amended—(A)by amending the article description to read as follows: (2Z)-3-Isopropyl-2-[(2-methyl-2-propanyl)imino]-5-phenyl- 1,3,5-thiadiazinan-4-one (Buprofezin) (CAS No. 69327–76–0 or 953030–84–7) (provided for in subheading 2934.99.16); (B)by striking 1.4% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (48) SarolanerHeading 9902.07.38 is amended—(A)by amending the article description to read as follows: 1-{5′-[(5S)-5-(3,5-Dichloro-4-fluorophenyl)-4,5-dihydro-5- (trifluoromethyl)-1,2-oxazol-3-yl]-1H,3′H-spiro[azetidine-3,1′- [2]benzofuran]-1-yl}-2-mesylethanone (Sarolaner) (CAS No. 1398609–39–6) (provided for in subheading 2934.99.30); (B)by striking Free and inserting 4.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (49) Isoxadifen-ethylHeading 9902.07.43 is amended—(A)by amending the article description to read as follows: Ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) (provided for in subheading 2934.99.39); (B)by striking 4.0% and inserting 5.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (50) Pyroxasulfone technicalHeading 9902.07.53 is amended—(A)by amending the article description to read as follows: 3-({[5-(Difluoromethoxy)-1-methyl-3-(trifluoromethyl)-1H- pyrazol-4-yl]methyl}sulfonyl)-5,5-dimethyl-4,5- dihydro-1,2-oxazole (Pyroxasulfone) (CAS No. 447399–55–5) (provided for in subheading 2934.99.90); (B)by striking 3.5% and inserting 6.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (51) TriasulfuronHeading 9902.07.57 is amended—(A)by amending the article description to read as follows: 2-(2-Chloroethoxy)-N-[(4-methoxy-6-methyl-1,3,5-triazin-2- yl)carbamoyl]benzenesulfonamide (Triasulfuron) (CAS No. 82097–50–5) (provided for in subheading 2935.90.75); (B)by striking 0.4% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (52) TrifloxysulfuronHeading 9902.07.58 is amended—(A)by amending the article description to read as follows: Sodium 4,6-dimethoxy-2-[({[3-(2,2,2-trifluoro- ethoxy)pyridin-2-yl]sulfonyl}carbamoyl)imino]- 2H-pyrimidin-1-ide (Trifloxysulfuron-sodium) (CAS No. 199119–58–9) (provided for in subheading 2935.90.75); (B)by striking 4.6% and inserting 4.9%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (53) Copper phthalocyanine blue crudeHeading 9902.08.59 is amended—(A)by amending the article description to read as follows: Copper phthalocyanine ((Phthalocyanato(2-))-copper), not ready for use as pigment (PCN Blue Crude) (CAS No. 147–14–8) (provided for in subheading 3204.17.20); (B)by striking 3.3% and inserting 3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (54) Spirotetramat formulationsHeading 9902.09.24 is amended—(A)by amending the article description to read as follows: Product mixtures containing (5s, 8s)-3-(2,5-dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro [4.5] dec-3-en-4-yl ethyl carbonate (Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading 3808.91.25); (B)by striking 5.2% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (55) Prothioconazole and tebuconazole formulationsHeading 9902.09.50 is amended—(A)by amending the article description to read as follows: Product mixtures containing 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl) -2-hydroxypropyl]-2H-1,2,4-triazole-3 (4H)-thione (Prothioconazole) (CAS No. 178928–70–6) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15); (B)by striking 4.9% and inserting 3.2%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (56) Trifloxystrobin and prothioconazole formulationsHeading 9902.09.51 is amended—(A)by amending the article description to read as follows: Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl) -2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); (B)by striking 4.0% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (57) Propoxycarbazone-sodium formulationsHeading 9902.09.85 is amended—(A)by amending the article description to read as follows: Product mixtures containing sodium {[2-(methoxycarbonyl) phenyl]sulfonyl} [(4,5-dihydro-4-methyl-5-oxo-3-propoxy-1H-1,2,4-triazol-1-yl) carbonyl] azanide (Propoxycarbazone sodium) (CAS No. 181274–15–7) (provided for in subheading 3808.93.15); (B)by striking 3.8% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (58) Herbicide for broadleaf weedsHeading 9902.09.86 is amended—(A)by amending the article description to read as follows: Product mixtures containing (5-hydroxy-1,3-dimethyl-1H-pyrazol-4-yl)[2-(methylsulfonyl)-4-(trifluoromethyl) phenyl] methanone (Pyrasulfotole) (CAS No. 365400–11–9); (2,6-dibromo-4-cyanophenyl) octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); 2,6-dibromo-4-cyanophenyl heptanoate (Bromoxynil Heptanoate) (CAS No. 56634–95–8); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15); (B)by striking 3.7% and inserting 2.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (59) Asulam sodium salt formulationsHeading 9902.09.96 is amended—(A)by amending the article description to read as follows: Mixtures of methyl sulfanilylcarbamate, sodium salt (Asulam sodium salt) (CAS No. 2302–17–2) and application adjuvants (provided for in subheading 3808.93.15); (B)by striking 2.0% and inserting 3.7%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (60) Isoxaflutole and Cyprosulfamide formulationsHeading 9902.10.01 is amended—(A)by amending the article description to read as follows: Mixtures containing 5-cyclopropyl-4-(2-mesyl-4-trifluoromethylbenzoyl) isoxazole (Isoxaflutole) (CAS No. 141112–29–0) and N-({4-[(cyclopropylamino) carbonyl]phenyl} sulfonyl)-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15); (B)by striking 2.5% and inserting 5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (61) Isoxadifen-ethyl and Tembotrione formulationsHeading 9902.10.02 is amended—(A)by amending the article description to read as follows: Product mixtures containing ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) and 2-{2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]benzoyl} -1,3-cyclohexanedione (Tembotrione) (CAS No. 335104–84–2) (provided for in subheading 3808.93.15); (B)by striking 1.3% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (62) Indaziflam formulationsHeading 9902.10.09 is amended—(A)by amending the article description to read as follows: Mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl]-1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and application adjuvants (provided for in subheading 3808.93.15); (B)by striking 5.6% and inserting 5.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (63) Herbicide mixturesHeading 9902.10.10 is amended—(A)by amending the article description to read as follows: Mixtures containing 2,5-dimethyl-4-[2-methylsulfonyl-4-(trifluoromethyl)benzoyl]-1H-pyrazol-3-one (Pyrasulfotole) (CAS No. 365400–11–9); 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro -1H-1,2,4-triazol-1-yl) carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-Methyl) (CAS No. 317815–83–1); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole -3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15); (B)by striking 3.6% and inserting 2.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (64) Product used as lubricant or mold release materialHeading 9902.10.93 is amended—(A)by amending the article description to read as follows: Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymerized, reduced, methyl esters, reduced (CAS No. 88645–29–8) (provided for in subheading 3904.69.50); (B)by striking 2.1% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (65) Heat-curable epoxy resin mixturesHeading 9902.11.15 is amended—(A)by amending the article description to read as follows: Heat-curable epoxy resin mixtures containing more than 30 percent by weight of 4,4′-(9H-fluorene-9,9-diyl)bis(2-chloroaniline) (CAS No. 107934–68–9) as a curing agent (provided for in subheading 3907.30.00); (B)by striking Free and inserting 3.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (66) Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acidHeading 9902.11.23 is amended—(A)by amending the article description to read as follows: Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acid (CAS No. 60961–73–1) (provided for in subheading 3907.99.50); (B)by striking 1.6% and inserting 3.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (67) Set of plastic cutlery wrapped in paperHeading 9902.11.96 is amended—(A)by amending the article description to read as follows: Cutlery of plastics, presented with quantities of identical cutlery items joined together by paper wrapping or paper banding designed for ease of loading in a fully enclosed dispensing system (provided for in subheading 3924.10.40); (B)by striking Free and inserting 1.8%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (68) Acrylic filament tow with a decitex of 5 to 5.6Heading 9902.13.04 is amended—(A)by amending the article description to read as follows: Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not more than 8 percent of water, dyed, such tow with a decitex of 5 to 5.6, an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 and a length greater than 2 m (provided for in subheading 5501.30.00); (B)by striking Free and inserting 1.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (69) Modacrylic staple fiber with a decitex of 1.7 and a fiber length of 38mmHeading 9902.13.19 is amended—(A)by amending the article description to read as follows: Modacrylic staple fibers containing by weight 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with a decitex of 1.7 and fiber length of 38 mm (provided for in subheading 5503.30.00); (B)by striking Free and inserting 0.6%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (70) Hand-tufted wool carpetsHeading 9902.13.42 is amended—(A)by amending the article description to read as follows: Carpets and other textile floor coverings, tufted, whether or not made up, of wool or fine animal hair, hand-hooked, that is, in which the tufts were inserted by hand or by means of a hand tool that is not power-driven (provided for in subheading 5703.10.20); (B)by striking 5.8% and inserting 5.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (71) Women's footwear made on a base or platform of woodHeading 9902.14.20 is amended—(A)by amending the article description to read as follows: Footwear for women, with outer soles of rubber or plastics and uppers of leather, made on a base or platform of wood (provided for in subheading 6403.99.20); (B)by striking 1.4% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (72) Scissors, valued over $1.75 per dozenHeading 9902.15.31 is amended—(A)by amending the article description to read as follows: Scissors, valued over $1.75/dozen, each with stainless steel blades, one small loop handle and one larger loop handle and with an overall length of less than 17 cm, the foregoing other than those scissors designed for use in pet grooming and presented with attached retail labeling or put up for retail sale as goods designed to cut pet hair (provided for in subheading 8213.00.90); (B)by striking 4.2% and inserting 2.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (73) Tire assembly machinesHeading 9902.15.82 is amended—(A)by amending the article description to read as follows: Machinery for molding, assembling or otherwise forming uncured, unvulcanized rubber (green) tires (provided for in subheading 8477.59.01), the foregoing to be used in production of new pneumatic tires designed in all sizes for motor cars (such tires of subheadings 4011.10.10 and 4011.10.50), buses and trucks (such tires of subheadings 4011.20.10 and 4011.20.50), motorcycles (such tires of subheading 4011.40.00) and agricultural, forestry, construction or industrial vehicles (such tires of subheadings 4011.70.00, 4011.80.10, 4011.80.20, 4011.80.80, 4011.90.10, 4011.90.20 and 4011.90.80); (B)by striking 2.5% and inserting 2.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (74) Fuel injectorsHeading 9902.15.94 is amended—(A)by amending the article description to read as follows: Fuel injectors (other than used), each incorporating a valve and a micro-stamped orifice hole, certified by the importer as designed to deliver fuel to the combustion chamber of a gasoline engine with a pressure not exceeding 120 MPa (1200 bar) (provided for in subheading 8481.80.90); (B)by striking 1.9% and inserting 1.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (75) Subsea flow modulesHeading 9902.15.95 is amended—(A)by amending the article description to read as follows: Valves, capable of operating at pressures of 68.94 MPa or more (provided for in subheading 8481.80.90), for controlling production flow through a subsea tree, each valve mounted in a module that can be unlocked by a remotely operated underwater vehicle for subsequent removal and replacement; (B)by striking Free and inserting 0.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (76) Used transmissionsHeading 9902.16.01 is amended—(A)by amending the article description to read as follows: Used fixed ratio speed changers (provided for in subheading 8483.40.50), other than transmissions for the vehicles of headings 8701, 8702, 8703, 8704 and 8705; (B)by striking 1.9% and inserting Free; and (C)by striking 12/31/2020 and inserting 12/31/2023. (77) Motor assemblies for electric box fansHeading 9902.16.08 is amended—(A)by amending the article description to read as follows: AC electric motors of an output exceeding 37.5 W but not exceeding 74.6 W, single phase, each equipped with a capacitor, rotary speed control mechanism and a motor mounting cooling ring (provided for in subheading 8501.40.20); (B)by striking Free and inserting 1.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (78) Motor assemblies for oscillating fansHeading 9902.16.09 is amended—(A)by amending the article description to read as follows: AC electric motors of an output exceeding 37.5 W but not exceeding 72 W, single phase, each equipped with a capacitor, a speed control mechanism, and a motor mount of plastics and a self-contained gear mechanism for oscillation (provided for in subheading 8501.40.20); (B)by striking 2.0% and inserting 2.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (79) Electric multi-cookersHeading 9902.16.74 is amended—(A)by amending the article description to read as follows: Electrothermic multifunctional cookers (multicookers) of a kind used for domestic purposes, each incorporating a timer and designed to prepare foods by various methods, including boiling, simmering, baking, frying, roasting or stewing (provided for in subheading 8516.79.00), the foregoing without a thermometer probe; (B)by striking Free and inserting 2.3%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (80) Baby stroller systemsHeading 9902.17.14 is amended—(A)by amending the article description to read as follows: Baby strollers, each with chassis presented with removable seat and removable bassinet, with the seat designed to be attached to the chassis base plate, with the seat backrest designed to allow a child to be in a reclining position or to be supported at varying backrest angles; the foregoing not including any such stroller with a tilting or tilted seat only (provided for in subheading 8715.00.00); (B)by striking Free and inserting 2.5%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (81) Iron head golf clubsHeading 9902.17.59 is amended—(A)by amending the article description to read as follows: Golf club heads designed for clubs designated as 1-irons, 2-irons, 3-irons, 4-irons or 5-irons (provided for in subheading 9506.39.00); (B)by striking 1.0% and inserting 2.1%; and (C)by striking 12/31/2020 and inserting 12/31/2023. (82) Golf club iron heads of 6-irons and 7-ironsHeading 9902.17.62 is amended—(A)by amending the article description to read as follows: Golf club heads designed for clubs designated as 6-irons and 7-irons (provided for in subheading 9506.39.00); (B)by striking 1.0% and inserting 2.4%; and (C)by striking 12/31/2020 and inserting 12/31/2023. IIIEffective date75461.Effective date(a)In generalThe amendments made by this subtitle apply to articles entered on or after the date that is 120 days before the date of the enactment of this Act.(b)Retroactive application(1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to paragraph (2), any entry of an article classifiable under a heading of subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States added or amended by this subtitle—(A)that was made—(i)on or after the date that is 120 days before the date of the enactment of this Act, and(ii)before the date of the enactment of this Act, and(B)to which a lower rate of duty would apply if the entry were made on or after such date of enactment,shall be liquidated or reliquidated as though such entry occurred on such date of enactment.(2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—(A)to locate the entry; or(B)to reconstruct the entry if it cannot be located.(3)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).(c)DefinitionsIn this section, the terms enter and entry include a withdrawal from warehouse for consumption. CReauthorization of American Manufacturing Competitiveness Act of 201675471.Reauthorization of American Manufacturing Competitiveness Act of 2016(a)New process for consideration of petitionsSection 3(b)(1) of the American Manufacturing Competitiveness Act of 2016 (Public Law 114–159; 19 U.S.C. 1332 note) is amended, in the matter preceding subparagraph (A), by striking October 15, 2016, and October 15, 2019 and inserting October 15, 2022, and October 15, 2025.(b)Content of petitionsSection 3(b)(2)(E)(i) of such Act is amended to read as follows:(i)the classification of the article under chapters 1 through 97 of the Harmonized Tariff Schedule of the United States that has been used or will be used by the importer, to be included in the amendment to subchapter II of chapter 99 of that Schedule;.(c)ReportSection 4(a) of such Act is amended by striking 12 months and all that follows through tariff bill and inserting 18 months after the date on which the duty suspensions and reductions included in a miscellaneous tariff bill take effect.VAuthorization of Appropriations76001.Authorization of additional appropriations(a)In generalThere are authorized to be appropriated to the head of each agency specified in subsection (b) such sums as may be necessary for the agency to carry out the responsibilities of the agency under this title.(b)Agencies specifiedThe agencies specified in this subsection are the following: (1)The Office of the United States Trade Representative.(2)The Department of Commerce. (3)The Department of the Treasury. (4)U.S. Customs and Border Protection. VICustoms user fees77001.Extension of customs user fees(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended—(1)in subparagraph (A), by striking September 30, 2030 and inserting August 7, 2031; and(2)in subparagraph (B)(i), by striking September 30, 2030 and inserting August 7, 2031.(b)Rate for merchandise processing feesSection 503 of the United States-Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking September 30, 2030 and inserting August 7, 2031.Passed the Senate June 8, 2021.Secretary